Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1 of 1189 PageID #: 19169




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE


   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC and ENDO                     C.A. No. 18-cv-823-CFC
   PAR INNOVATION COMPANY, LLC,


                       Plaintiffs,
         v.

   EAGLE PHARMACEUTICALS INC.,


                       Defendant.


                     JOINT [PROPOSED] PRETRIAL ORDER
        This matter comes before the Court at a final pretrial conference held

  pursuant to Rule 16 of the Federal Rules of Civil Procedure. Plaintiffs Par

  Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation

  Company, LLC (collectively “Plaintiffs” or “Par”) and Defendant Eagle

  Pharmaceuticals Inc. (“Defendant” or “Eagle”), by their undersigned counsel,

  collectively submit this proposed Joint Pretrial Order pursuant to D. Del. L.R. 16.3.

  The parties attempted in good faith to reach consensus on the following issues. To

  the extent the parties had differing positions, each parties’ respective proposal is

  explained for the Court’s consideration. The Pretrial Conference and a bench trial




                                           -1-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 2 of 1189 PageID #: 19170




  that were previously scheduled for May 7, 2020 and May 18, 2020 have been

  postponed. A Telephone Conference is set for May 18, 2020 at 1:00 PM.

  I.    NATURE OF THE CASE AND PLEADINGS

        A.     Nature of the Action

        1.     This is a Hatch-Waxman patent infringement action in which Par

  asserts that Eagle has infringed and will infringe U.S. Patent Nos. 9,687,526 (“the

  ’526 patent”), 9,744,209 (“the ’209 patent”), and 9,750,785 (“the ’785 patent”)

  (collectively, the “Asserted Patents”). These actions arise under the Patent Laws

  of the United States, 35 U.S.C. § 100, et seq. The accused product is described in

  Abbreviated New Drug Application (“ANDA”) No. 211538, filed under 21 U.S.C.

  § 355(j) seeking approval from the United States Food and Drug Administration

  (“FDA”) to engage in the commercial manufacture, use, and sale of a proposed

  generic Vasopressin Injection USP, 20 units/1 mL (20 units/mL) product. Par

  asserts that Eagle infringes claim 13 of the ’526 patent, claims 1, 3, 4, 5, and 7 of

  the ’209 patent, and claims 1, 4, 5, and 8 of the ’785 patent (the “Asserted

  Claims”). Eagle asserts that it does not infringe any of the Asserted Claims and

  that the Asserted Claims are invalid and unenforceable.




                                           -2-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 3 of 1189 PageID #: 19171




         2.    The operative pleadings are Par’s Complaint (D.I. 1), Eagle’s First

  Amended Answer to Complaint and Counterclaims (D.I. 136), and Par’s Answer to

  Eagle’s Amended Counterclaims (D.I. 167).1

         3.    The Court issued an Order on claim construction on July 1, 2019 (D.I.

  71).

  II.    JURISDICTION

         4.    This Court has jurisdiction over the subject matter of this action

  pursuant to 28 U.S.C. §§ 1331 and 1338(a), 21 U.S.C. § 355(j)(5)(C), and 28

  U.S.C. §§ 2201 and 2202. Venue is proper in this district pursuant to 28 U.S.C. §§

  1391(b) and 1400(b), and 21 U.S.C. § 355(j)(5)(C)(i)(II). Jurisdiction and venue

  are not disputed.

  III.   STATEMENT OF ADMITTED FACTS

         5.    The parties stipulate to the facts listed in the attached Exhibit 1.

  These proposed stipulated facts require no proof at trial and will become part of the

  evidentiary record in this case.



  1
    Par is no longer asserting U.S. Patent Nos. 9,375,478 (“the ’478 patent”),
  9,744,239 (“the ’239 patent”), and 9,937,223 (“the ’223 patent), and the parties’
  respective claims and counterclaims as to those patents were dismissed by
  stipulation of the parties (D.I. 164). Eagle contends it is entitled to costs and
  attorney fees under 35 U.S.C. § 285 based on Par’s assertion of the ’239 patent,
  ’223 patent, and ’478 patent in this action and that the Asserted Patents are
  unenforceable due to alleged inequitable conduct, in part based on actions during
  prosecution of the ’239 patent.


                                           -3-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 4 of 1189 PageID #: 19172




  IV.    STATEMENTS OF CONTESTED ISSUES OF FACT

         6.     Plaintiffs’ statement of contested issues of fact is attached as

  Exhibit 2.

         7.     Defendant’s statement of contested issues of fact is attached as

  Exhibit 3.

  V.     STATEMENTS OF CONTESTED ISSUES OF LAW

         8.     Plaintiffs’ statement of contested issues of law is attached as

  Exhibit 4.

         9.     Defendant’s statement of contested issues of law is attached as

  Exhibit 5.

  VI.    EXHIBITS

         A.     Exhibit Lists
         10.    The parties’ joint list of exhibits is attached as Exhibit 6.

         11.    Plaintiffs’ list of exhibits and Defendant’s objections thereto is

  attached as Exhibit 7.

         12.    Defendant’s list of exhibits and Plaintiffs’ objections thereto is

  attached as Exhibit 8.

         13.    Subject to the remaining provisions of this Order, no party may add to

  its exhibit list or use at trial an exhibit not present on its list absent good cause.

  Each party reserves the right to offer exhibits from any other party’s trial exhibit

  list, even if not separately listed on its own exhibit list. The demonstrative exhibits

                                             -4-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 5 of 1189 PageID #: 19173




  the parties intend to use at trial do not need to be included on their respective

  exhibit lists. The parties also agree that any description of a document on an

  exhibit list is provided for convenience only and shall not be used as an admission

  or otherwise as evidence regarding the document.

           14.   Exhibits to be used solely for impeachment need not be included on

  the lists of trial exhibits or disclosed in advance of being used at trial. Such

  exhibits used solely for impeachment and not included on an exhibit list may not

  be admitted into evidence.

           15.   Statements from any request for admission responses, interrogatory

  responses, or pleadings may be read at trial and need not be included on the exhibit

  lists.

           B.    Demonstratives and Summary Exhibits

           16.   Notwithstanding any contrary provisions in this Order, the parties will

  disclose and exchange copies of demonstrative and summary exhibits in

  accordance with the following procedure.

           17.   Plaintiff’s demonstratives will be identified with PDX numbers.

           18.   Defendants’ demonstratives will be identified with DDX numbers.

           19.   The parties shall exchange complete color representations of all

  demonstrative exhibits, excluding those for opening and closing statements, no

  later than 7:00 p.m. the night before they will be used in Court and any objections



                                            -5-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 6 of 1189 PageID #: 19174




  thereto will be lodged by 9:00 p.m. that same night.2 The parties shall meet and

  confer at 10:00 p.m. that night to resolve the objections.

          20.    By no later than 5:00 p.m. on the calendar day before the opening

  statements, the Parties shall exchange color copies of demonstrative exhibits that

  they intend to use in their respective opening statements. By no later than 7:00

  p.m. that same day, any objections to the demonstrative exhibits shall be lodged.

  By no later than 8:00 p.m. that same day, the parties shall meet and confer to

  resolve any objections, which if necessary will be raised with the Court the

  following morning.

          21.    The party seeking to use a demonstrative will provide a color

  representation of the demonstrative to the other side in PDF form. However, for

  video or animations, the party seeking to use the demonstrative will provide it to

  the other side via DVD, CD, flash drive, email, or secure FTP or Box website. For

  irregularly sized physical exhibits, the party seeking to use the demonstrative will

  provide a color representation as a PDF or 8.5 x 11 copies of the exhibits, in

  addition to making them available for inspection.

          22.    The provisions in this section do not apply to demonstratives created

  during testimony or argument at trial or to demonstratives to be used for cross



  2
      All times set forth herein refer to Eastern Daylight Time (EDT).


                                            -6-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 7 of 1189 PageID #: 19175




  examination, neither of which need to be provided to the other side in advance of

  their use. In addition, ballooning, blow-ups, excerpting, or highlighting of exhibits

  or parts of exhibits or testimony are not required to be provided to the other side in

  advance of their use.

        23.    If good faith efforts to resolve objections to demonstrative or physical

  exhibits fail, the objecting party shall raise its objections with the Court prior to

  their anticipated use.

        24.    Any exhibit identified on a party’s exhibit list and not objected to is

  deemed to be authentic and admissible and may be entered into evidence by the

  party, except that nothing herein shall be construed as a stipulation or admission

  that the document is entitled to any weight in deciding the merits of this case.

        25.    The parties stipulate to the authenticity of the documents listed in the

  attached exhibit lists unless such objections are specifically and expressly

  preserved therein. The parties further agree that they will not dispute the

  authenticity of any document that was produced during discovery, which on its

  face appears to have been authored by an employee, officer or agent of the

  producing party in the ordinary course of business, and that such documents shall

  be deemed prima facie authentic, subject to the right of the party against whom

  such a document is offered to adduce evidence to the contrary or to require the

  offering party to provide authenticating evidence if the opposing party has a



                                            -7-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 8 of 1189 PageID #: 19176




  reasonable basis to believe the document is not authentic and subject to any

  contrary determination or ruling by the Court.

        26.    Complete legible copies of documents may be offered and received in

  evidence to the same extent as an original unless a genuine question is raised as to

  the authenticity of the original, or in the circumstances it would be unfair to admit

  the copy in lieu of the original. Legible copies of United States patents may be

  offered and received in evidence in lieu of certified copies thereof, subject to all

  other objections that might be made to the admissibility of certified copies.

  VII. WITNESSES & EXHIBIT DISCLOSURE PROCEDURE

        A.     Live Witnesses & Exhibits

        27.    Plaintiffs’ list of the names of the fact and expert witnesses that they

  intend to call at trial is attached as Exhibit 9.

        28.    Defendant’s list of the names of the fact and expert witnesses that it

  intends to call at trial is attached as Exhibit 10.

        29.    Any witness not listed in the exhibits referenced above will be

  precluded from testifying absent good cause shown, except that each party reserves

  the right to call such rebuttal witnesses (who are not presently identifiable) as may

  be necessary. Defendant shall identify any such un-listed rebuttal witnesses that

  they intend to call no later than the close of Plaintiffs’ case-in-chief. Plaintiffs

  shall identify any such un-listed rebuttal witnesses that they intend to call no later



                                             -8-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 9 of 1189 PageID #: 19177




  than the close of Defendant’s rebuttal. Subject to the notice requirements adopted

  by the Court, the listing of a witness on a party’s pre-trial witness list does not

  require that party to call that witness to testify, and does not necessarily mean that

  the listing party has the power to compel the live testimony of that witness.

        30.    For those depositions that have been videotaped, to the extent

  admissible, a party may introduce the deposition excerpt by videotape instead of,

  or in addition to, by transcript. If a party opts to introduce deposition testimony by

  videotape, any counter-designations of that same witness’s deposition testimony

  must also be submitted by videotape.

        31.    When deposition designation excerpts are introduced, all admissible

  deposition counter-designation excerpts, whether offered by videotape or by

  transcript, will be introduced simultaneously in the sequence in which the

  testimony was originally given. To the extent such designations are read or played

  in open court, each party will be charged for the time taken to read or play its

  designations. If the parties cannot agree on an appropriate time apportionment for

  the designations, each party will be charged for the proportion of lines of testimony

  for its designations to the total number of lines of testimony read or played. The

  parties agree to edit out deposition objections and long pauses between the end of

  an answer and the start of the next question from the clips of the deposition




                                            -9-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 10 of 1189 PageID #: 19178




  designations to be played to the Court, and further agree to meet and confer

  regarding any designated colloquy, i.e., between counsel.

        32.    Each side will provide to the other side the name of any witness that it

  intends to call to testify, whether live or by deposition testimony, the exhibits to be

  introduced through each such witness, and the order of presentation of those

  witnesses, by no later than 7:00 p.m. two days before the day the witness is

  expected to testify. Thereafter, each side shall update its expected witnesses at the

  end of each trial day by 7:00 p.m. If later events cause the need to remove a

  witness from a party’s witness list, the parties agree to notify the other side as soon

  as possible. Objections to the identified exhibits to be introduced on direct

  examination shall be provided by 7:00 p.m. the following evening. The parties

  shall meet-and-confer by 10:00 p.m. the same day regarding any objections to the

  identified exhibits. Thus, for example, the parties will provide notice of what

  witness they intend to call live and the exhibits they will use on direct examination

  on a Monday by the previous Saturday at 7:00 p.m. and objections thereto shall be

  provided by 7:00 p.m. Sunday, with a meet-and-confer to occur as necessary by

  10:00 p.m. Sunday. Any disputes or objections that cannot be resolved shall be

  raised with the Court before calling such witnesses or using any such exhibits

  during examination of the witness.




                                           - 10 -
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 11 of 1189 PageID #: 19179




        33.    The parties agree that this provision does not require the disclosure of

  exhibits to be used for cross examination or redirect examination.

        34.    Prior to the start of the direct or cross examination of any witness, the

  parties agree to provide the other with two copies of witness binders that contain

  all of the exhibits expected to be used on direct or cross examination of that

  witness. The parties will also make available to the Court, the court reporter, the

  clerk, and the witness binders of exhibits to be used during direct or cross

  examination of the witness

        35.    For a witness who is to testify out of order or has limitations or

  requirements with regard to timing or availability, the sponsoring party must, if

  possible, raise these issues no later than two calendar days prior to the day said

  witness is to testify in order for the Court to have sufficient time to resolve any

  issues, as necessary. The parties agree to be reasonable and cooperate in permitting

  witnesses to testify out of order due to scheduling issues outside of the witness’ or

  parties’ controls.

        B.     Deposition Designations

        36.    Plaintiffs’ list of deposition designations, Defendant’s objections to

  Plaintiffs’ designations, Defendant’s counter-designations, and Plaintiffs’

  objections to such counter-designations are attached as Exhibit 11.




                                           - 11 -
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 12 of 1189 PageID #: 19180




        37.    Defendant’s list of deposition designations, Plaintiffs’ objections to

  Defendant’s designations, Plaintiffs’ counter-designations, and Defendant’s

  objections to such counter-designations are attached as Exhibit 12.

        38.    Absent good cause shown, no deposition testimony not previously

  designated pursuant to this Order may be later added for these witnesses.

        39.    With respect to those witnesses who will be called to testify at trial

  (designated in the Pretrial Order as “will call”), no deposition designations or

  counter-designations are required. A party shall promptly provide notice if for any

  reason it does not intend to call live a witness who is so identified on the list of

  trial witnesses. To the extent a party gives notice that a fact witness identified as a

  live witness on the list of trial witnesses is not going to be called live, the opposing

  party may designate specific pages and lines of transcript that it intends to read or

  play in lieu of the witness’s appearance at least 72 hours prior to introducing the

  deposition testimony. [Eagle’s proposal: Further, to the extent a party intends to

  call a live witness at trial who has not been previously deposed in this action, said

  party will provide notice of its intention to do so at least 30 days prior to the

  beginning of trial and offer the witness for deposition at least two weeks prior to

  the beginning of trial, unless otherwise agreed by the parties.]




                                            - 12 -
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 13 of 1189 PageID #: 19181




        40.    Each party reserves the right to offer testimony designated by any

  other party (whether as a designation or counter-designation), even if not

  separately listed on its own deposition designation list.

        41.    The parties may offer some or all of the deposition testimony set forth

  herein at trial. A party’s decision not to introduce some or all of the testimony of a

  witness designated by that party herein shall not be commented upon by the other

  party at trial. However, for those witnesses to be presented via deposition

  testimony, the parties agree that the proffering party will provide the initial

  deposition designations (by page and line number) that are actually intended to be

  played or read at trial, or a disclosure that all pages and lines previously designated

  will be played by 6:00 p.m. three days prior to the day that testimony will be

  offered. By 6:00 p.m. the following day (two days prior to the day that the

  testimony will be offered), the other party will provide the specific pages and lines

  it counter-designates and any objections. By 8:00 p.m. the same day, the

  proffering party will provide objections. The parties shall meet-and-confer by

  10:00 p.m. the same day regarding any objections to the deposition

  designations. If the objections to the disputed testimony cannot be resolved by the

  parties, the objections will be presented to the Court as appropriate before trial

  resumes on the day the testimony is expected to be introduced. By 6:00 p.m. the

  day before the witness will be offered by videotaped deposition, the offering party



                                           - 13 -
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 14 of 1189 PageID #: 19182




  will provide to all parties the transcript clip and a copy of the video containing the

  designations from all parties for that witness.

        42.    For rebuttal deposition testimony where compliance with the three-

  day deadline in the preceding paragraph is impracticable, such deadline shall not

  apply, and the parties will act in good faith to designate rebuttal testimony in time

  to allow for counter-designations, and any objections, and the parties will meet and

  confer to resolve the objections and to give the introducing party time to prepare

  any necessary video/DVD of the testimony. [Eagle’s proposal: Further, if any

  non-rebuttal witness that a party intended to call live unexpectedly becomes

  unavailable through no fault of that party such that compliance with the three-day

  deadline in the preceding paragraph becomes impracticable, the parties agree to

  cooperate in good faith to allow for deposition designations, counter-designations,

  and any objections thereto for such witness to be made, and the parties will meet

  and confer to resolve the objections and to give the introducing party time to

  prepare any necessary video/DVD of the testimony.]

        43.    Copies of exhibits referred to during the introduction of deposition

  testimony will be offered into the trial evidence record to the extent admissible.

  Where a video recording of a deposition is available, the offering party shall play

  portions of the video containing the designated testimony at trial. Where a video

  recording of the deposition is not available, the offering party shall read the



                                           - 14 -
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 15 of 1189 PageID #: 19183




  designated testimony into the record at trial. Whether introduced via video

  recording or read into the record, deposition testimony shall count toward the

  offering party’s total allotted time in court. The parties shall provide the court with

  a stipulated record of the total time allocated to each party’s designations.

        44.    Any deposition testimony may be used at trial for the purpose of

  impeachment, regardless of whether a party specifically identified that testimony

  on its list of deposition designations, if the testimony is otherwise competent for

  such purpose.

  VIII. BRIEF STATEMENT OF WHAT PLAINTIFFS INTEND TO PROVE

        45.    A brief statement of what Plaintiffs intend to prove in support of

  Plaintiffs’ claims is attached as Exhibit 13.

  IX.   BRIEF STATEMENT OF WHAT DEFENDANT INTENDS TO
        PROVE

        46.    A brief statement of what Defendant intends to prove as defenses is

  attached as Exhibit 14.

  X.    AMENDMENTS TO PLEADINGS

        47.    The parties do not seek to amend the pleadings.

  XI.   CERTIFICATION REGARDING SETTLEMENT

        48.    The parties certify that they have engaged in a good-faith effort to

  explore the resolution of the controversy by settlement. The parties have been

  unable to reach agreement.



                                           - 15 -
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 16 of 1189 PageID #: 19184




  XII. OTHER MATTERS

        49.    The Court has entered a Stipulated Protective Order to safeguard the

  confidentiality of certain of the parties’ business and technical information, as well

  as that of third parties. All outside counsel shall handle such protected information

  in accordance with the terms of the Protective Order and shall not disclose such

  Confidential Information to persons not authorized to view such information under

  the terms of the Protective Order. Nonetheless, the presentation of evidence at trial

  shall take place in open court, unless a party specifically requests, and the Court

  agrees, that the Court be closed to the public during presentation of certain portions

  of the evidence.

        50.    The parties have agreed that each party may have up to three

  corporate representatives (total) attend the entire trial, including any closed

  portions. The corporate representatives need not have been listed in the Protective

  Order. However, if a corporate representative is not listed in the Protective Order,

  that representative may not have access to the other party’s confidential

  information except for that presented at trial. The corporate representatives must

  agree to maintain in confidence the confidential information of the opposing party

  and all third parties that is presented during any closed portion of the trial, and to

  use such information only in connection with this litigation and not for any other

  purpose, including competitive decision making, communications with FDA,



                                           - 16 -
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 17 of 1189 PageID #: 19185




  and/or patent applications or prosecution relating to any products. Fact witnesses

  other than corporate representatives shall not be present in the courtroom during

  the presentation of evidence or arguments until they are called to testify. Expert

  witnesses may be present in the courtroom at any time during trial.

         51.    Subject to the approval of the Court, the parties propose the following

  order for trial:

         Plaintiffs then Defendant shall present their opening statements. Plaintiffs

  will then present their case-in-chief on infringement. Defendant will present its

  rebuttal case on infringement, and case-in-chief on invalidity and unenforceability.

  Plaintiffs will then present their rebuttal case on validity and enforceability.

         52.    Plaintiffs’ motions in limine, along with Defendant’s oppositions, and

  Plaintiffs’ replies, are attached as Exhibit 15.

         53.    Defendant’s motions in limine, along with Plaintiffs’ oppositions, and

  Defendant’s replies, are attached as Exhibit 16.

  XIII. ORDER CONTROLS

         54.    This order shall control the subsequent course of the action, unless

  modified by the Court to prevent manifest injustice.

  Respectfully submitted,




                                           - 17 -
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 18 of 1189 PageID #: 19186




  DATED: May 11, 2020                     Respectfully submitted,

  OF COUNSEL:                             FARNAN LLP

  Martin J. Black                         By: /s/ Michael J. Farnan
  Sharon K. Gagliardi                          Brian E. Farnan (Bar No. 4089)
  Brian M. Goldberg                            Michael J. Farnan (Bar No. 5165)
  DECHERT LLP                                  919 North Market St.
  Cira Centre                                  12th Floor
  2929 Arch Street                             Wilmington, DE 19801
  Philadelphia, PA 19104                       Tel: 302-777-0300
  Tel: (215) 994-4000                          Fax: 320-777-0301
  martin.black@dechert.com                     bfarnan@farnanlaw.com
  sharon.gagliardi@dechert.com                 mfarnan@farnanlaw.com
  brian.goldberg@dechert.com
                                          Attorneys for Plaintiffs Par
  Robert D. Rhoad                         Pharmaceutical, Inc., Par Sterile
  DECHERT LLP                             Products, LLC, and Endo Par
  502 Carnegie Center, Suite 104          Innovation Company, LLC
  Princeton, NJ 08540-7814
  Tel: (609) 955-3200
  robert.rhoad@dechert.com

  Jonathan D. J. Loeb, Ph.D
  DECHERT LLP
  2400 W. El Camino Real, Suite 700
  Mountain View, CA 94040-1499
  Tel: (650) 813-4995
  jonathan.loeb@dechert.com

  Blake B. Greene
  DECHERT LLP
  300 W. 6th Street, Suite 2010
  Austin, TX 78701
  Tel: (512) 394-3000
  blake.greene@dechert.com




                                      - 18 -
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 19 of 1189 PageID #: 19187




  OF COUNSEL:                             POTTER ANDERSON & CORROON
                                          LLP
  Jay P. Lefkowitz, P.C.
  Jeanna M. Wacker                        By: /s/ Bindu A. Palapura
  Benjamin A. Lasky                            David E. Moore (#3983)
  Sam Kwon                                     Bindu A. Palapura (#5370)
  Christopher J. Citro                         Stephanie E. O’Byrne (#4446)
  Ashley Cade                                  Jennifer P. Buckley (#6264)
  KIRKLAND & ELLIS LLP                         Hercules Plaza, 6th Floor
  601 Lexington Avenue                         1313 N. Market Street
  New York, NY 10022                           Wilmington, DE 19801
  Tel: (212) 446-4800                          Tel: (302) 984-6000
                                               dmoore@potteranderson.com
  Bryan S. Hales                               bpalapura@potteranderson.com
  KIRKLAND & ELLIS LLP                         sobyrne@potteranderson.com
  300 North LaSalle                            jbuckley@potteranderson.com
  Chicago, IL 60654
  Tel: (312) 862-2000                     Attorneys for Defendant Eagle
                                          Pharmaceuticals Inc.


  SO ORDERED this ___ day of _______________________, 2020


                                      UNITED STATES DISTRICT JUDGE




                                      - 19 -
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 20 of 1189 PageID #: 19188




                           EXHIBIT 1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 21 of 1189 PageID #: 19189

                                    EXHIBIT 1


                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE



   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC and ENDO               C.A. No. 18-cv-823-CFC
   PAR INNOVATION COMPANY, LLC,


                     Plaintiffs,
         v.

   EAGLE PHARMACEUTICALS INC.,


                     Defendant.


                      STATEMENT OF THE FACTS
              WHICH ARE ADMITTED AND REQUIRE NO PROOF
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 22 of 1189 PageID #: 19190

                                                    EXHIBIT 1


                                       TABLE OF CONTENTS

                                                                                                               PAGE

  I.     THE PARTIES...............................................................................................1

  II.    PAR’S VASOSTRICT® PRODUCTS ........................................................2
         A.      Original VASOSTRICT® .....................................................................2

         B.      Reformulated VASOSTRICT® ............................................................3

  III.   PATENT CLAIMS ASSERTED BY PAR ..................................................4

  IV.    EAGLE’S PROPOSED ANDA PRODUCT .............................................10

  V.     CLAIM CONSTRUCTION ........................................................................11

  VI.    EAGLE’S INVALIDITY DEFENSES ......................................................12

         A.      Anticipation/Obviousness ...................................................................12

                 1.       Prior Art ....................................................................................13

         B.      Section 112 ..........................................................................................17

  VII. EAGLE’S UNENFORCEABILITY DEFENSE .......................................18




                                                           i
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 23 of 1189 PageID #: 19191

                                       EXHIBIT 1


  I.    THE PARTIES

        1.     Plaintiff Par Pharmaceutical, Inc. (“Par Pharmaceutical”) is a

  corporation organized and existing under the laws of the State of New York,

  having a principal place of business at 1 Ram Ridge Road, Chestnut Ridge, New

  York 10977. Par Pharmaceutical develops, manufactures, and markets

  pharmaceutical products in the United States.

        2.     Plaintiff Par Sterile Products, LLC (“Par Sterile Products”) is a

  limited liability company organized and existing under the laws of Delaware,

  having its principal place of business at 1 Ram Ridge Road, Chestnut Ridge, New

  York 10977. Par Sterile Products develops, manufactures, and markets injectable

  pharmaceutical products, and provides manufacturing services to the

  biopharmaceutical and pharmaceutical industry.

        3.     Plaintiff Endo Par Innovation Company (“EPIC”) is a limited liability

  company organized and existing under the laws of Delaware, having its principal

  place of business at 1 Ram Ridge Road, Chestnut Ridge, New York 10977.

        4.     Plaintiffs Par Pharmaceutical, Par Sterile Products, and EPIC are

  referred to collectively as “Par.”

        5.     Defendant Eagle (“Eagle”) is a corporation organized under the laws

  of the State of Delaware having a principal place of business at 50 Tice Road,

  Suite 315, Woodcliff, New Jersey, 07677. Eagle develops and markets



                                            1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 24 of 1189 PageID #: 19192

                                       EXHIBIT 1


  pharmaceutical products, including injectable pharmaceutical products, in the

  United States.

  II.   PAR’S VASOSTRICT® PRODUCTS

        6.     Vasopressin is a peptide drug that causes contraction of vascular and

  other smooth muscle cells.

        A.     Original VASOSTRICT®

        7.     On September 25, 2012, JHP Pharmaceuticals, LLC submitted NDA

  No. 204485 under Section 505(b)(2) of the Federal Food, Drug, and Cosmetic Act,

  seeking approval from the United States Food and Drug Administration (“FDA”)

  for a vasopressin injection product to increase blood pressure in adults with

  vasodilatory shock.

        8.     On February 20, 2014, Par Pharmaceutical Companies, Inc. acquired

  JHP Pharmaceuticals, LLC. On February 26, 2014, JHP Pharmaceuticals, LLC

  changed its name to Par Sterile Products, LLC.

        9.     On April 17, 2014, FDA approved NDA No. 204485. The trade name

  for the approved vasopressin product was VASOSTRICT®.

        10.    VASOSTRICT was first sold and offered for sale in November 2014,

  with the approved September 2014 label. That label discloses that the 1 mL

  solution of Original VASOSTRICT “contains vasopressin 20 units/mL,




                                           2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 25 of 1189 PageID #: 19193

                                       EXHIBIT 1


  chlorobutanol, NF 0.5% as a preservative, and Water for Injection, USP adjusted

  with acetic acid to pH 3.4 – 3.6.”

        11.    The parties refer to the formulation as described in NDA 204485,

  NDA 204485/S-001, and NDA 204485/S-002 and approved on April 17, 2014,

  September 18, 2014, and May 7, 2015 as “Original VASOSTRICT.”

        12.    Original VASOSTRICT was indicated to increase blood pressure in

  adults with vasodilatory shock (e.g., post-cardiotomy or sepsis) who remain

  hypotensive despite fluids and catecholamines.

        13.    Par first sold Original VASOSTRICT in November 2014.

        B.     Reformulated VASOSTRICT®

        14.    Subsequently, Par Sterile Products filed a further supplement to its

  NDA (204485/S-003) seeking approval for a new 1 mL formulation of

  VASOSTRICT. Changes to the formulation of VASOSTRICT in this supplement

  included addition of a sodium acetate buffer and change in pH―from 3.4 to 3.6 in

  Original VASOSTRICT to 3.8 in Reformulated VASOSTRICT. On March 18,

  2016, FDA approved NDA 204485/S-003.

        15.    Thereafter, Par Sterile Products filed an additional supplement to its

  NDA (204485/S-004) seeking approval for a 10 mL multi-dose formulation of

  VASOSTRICT with the same concentration of vasopressin as the 1 mL




                                            3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 26 of 1189 PageID #: 19194

                                      EXHIBIT 1


  formulation (i.e., 20 units of vasopressin/mL). On December 17, 2016, FDA

  approved NDA 204485/S-004.

         16.   The parties refer to the current formulation of VASOSTRICT—

  approved on March 18, 2016 and December 17, 2016—as “Reformulated

  VASOSTRICT.”

         17.   The approved label for Reformulated VASOSTRICT (DTX-224 at

  PAR-VASO_0014544-545) discloses that it “is a sterile, aqueous solution of

  synthetic arginine vasopressin for intravenous administration. The 1 mL solution

  contains vasopressin 20 units/mL, Water for Injection, USP and, sodium acetate

  buffer adjusted to a pH of 3.8.”

         18.   Reformulated VASOSTRICT is indicated to increase blood pressure

  in adults with vasodilatory shock (e.g., post-cardiotomy or sepsis) who remain

  hypotensive despite fluids and catecholamines.

         19.   Par first sold Reformulated VASOSTRICT in September 2016.

         20.   Par Sterile Products is the holder of NDA No. 204485 for

  VASOSTRICT, including all supplements thereto.

  III.   PATENT CLAIMS ASSERTED BY PAR

         21.   On June 27, 2017, the United States Patent and Trademark Office

  (“PTO”) issued U.S. Patent No. 9,687,526 (“the ’526 patent”), entitled

  “Vasopressin Formulations for Use in Treatment of Hypotension,” to Par



                                          4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 27 of 1189 PageID #: 19195

                                          EXHIBIT 1


  Pharmaceutical as assignee. Matthew Kenney, Vinayagam Kannan, Sunil Vandse,

  and Suketu Sanghvi are named as inventors.

         22.     The ’526 patent was filed on October 10, 2016, as U.S. Application

  No. 15/289,640 (the “’640 Application”). The ’640 Application is a continuation-

  in-part of Application No. 14/717,877 (“the ’877 Application”) (issued as U.S.

  Patent No. 9,744,239 (“the ’239 patent”)).

         23.     Eagle alleges that the effective filing date for the ’526 patent is

  October 10, 2016. For purposes of this case only, Par accepts that date as the

  effective filing date.

         24.     On August 29, 2017, the PTO issued U.S. Patent No. 9,744,209 (“the

  ’209 patent”), entitled “Vasopressin Formulations for Use in Treatment of

  Hypotension,” to Par Pharmaceutical as assignee. Matthew Kenney, Vinayagam

  Kannan, Sunil Vandse, and Suketu Sanghvi are named as inventors.

         25.     The ’209 patent was filed on February 7, 2017, as U.S. Application

  No. 15/426,693 (the “’693 Application”). The ’693 Application is a continuation-

  in-part of the ’640 Application, which is a continuation-in-part of the ’877

  Application.

         26.     Eagle alleges that the effective filing date for the ’209 patent is

  February 7, 2017. For purposes of this case only, Par accepts that date as the

  effective filing date.



                                               5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 28 of 1189 PageID #: 19196

                                         EXHIBIT 1


         27.    On September 5, 2017, the PTO issued U.S. Patent No. 9,750,785

  (“the ’785 patent”), entitled “Vasopressin Formulations for Use in Treatment of

  Hypotension,” to Par Pharmaceutical as assignee. Matthew Kenney, Vinayagam

  Kannan, Sunil Vandse, and Suketu Sanghvi are named as inventors.

         28.    The ’785 patent was also filed on February 7, 2017, as U.S.

  Application No. 15/426,703 (the “’703 Application”). The ’703 Application is a

  continuation-in-part of the ’640 Application, which is a continuation-in-part of the

  ’877 Application.

         29.    Eagle alleges that the effective filing date for the ’785 patent is

  February 7, 2017. For purposes of this case only, Par accepts that date as the

  effective filing date.

         30.    Par Pharmaceutical is the assignee and owner of the ’526, ’209, and

  ’785 patents (collectively, “the Asserted Patents”). EPIC is the exclusive licensee

  of the ’526, ’209, and ’785 patents.

         31.    Craig Kenesky and Trisha Agrawal participated in the prosecution of

  the Asserted Patents and the ’239 patent. Mr. Kenesky oversaw the work of Ms.

  Agrawal.

         32.    Christina Bradley was the examiner of record during prosecution of

  the Asserted Patents and the ’239 patent.




                                              6
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 29 of 1189 PageID #: 19197

                                          EXHIBIT 1


        33.      The ’526, ’209, and ’785 patents are listed in the FDA publication, the

  Approved Drug Products with Therapeutic Equivalence Evaluations (which is

  referred to as the “Orange Book”), with respect to Reformulated VASOSTRICT.

        34.      Par asserts that Eagle infringes claim 13 of the ’526 patent. Claim 13

  depends from claim 1 and reads as follows:

        Claim 1: A method of increasing blood pressure in a human in need
        thereof, the method comprising:
              a) providing a pharmaceutical composition for intravenous
              administration comprising: i) from about 0.01 mg/mL to about 0.07
              mg/mL of vasopressin or a pharmaceutically-acceptable salt thereof;
              ii) acetic acid; and iii) water,
              wherein the pharmaceutical composition has a pH of 3.8;
              b) storing the pharmaceutical composition at 2-8° C. for at least 4
              weeks; and
              c) intravenously administering the pharmaceutical composition to
              the human,
              wherein the administration provides to the human from about 0.01
              units of vasopressin or the pharmaceutically-acceptable salt thereof
              per minute to about 0.1 units of vasopressin or the pharmaceutically-
              acceptable salt thereof per minute,
              wherein the human is hypotensive,
              wherein the pharmaceutical composition exhibits less than about 5%
              degradation after storage at 2-8° C. for about four weeks.

        Claim 13: The method of claim 1, wherein the pharmaceutical
        composition exhibits less than 1% degradation after storage at 2-8° C.
        for about four weeks.

        35.      Par asserts that Eagle infringes claims 1, 3, 4, 5, and 7 of the ’209

  patent. Those claims read as follows:




                                              7
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 30 of 1189 PageID #: 19198

                                          EXHIBIT 1


        Claim 1: A method of increasing blood pressure in a human in need
        thereof, the method comprising administering to the human a unit
        dosage form, wherein the unit dosage form comprises from about 0.01
        mg/mL to about 0.07 mg/mL of vasopressin or a pharmaceutically
        acceptable salt thereof, wherein:
              the unit dosage form has a pH of 3.7-3.9;
              the unit dosage form further comprises impurities that are present in
              an amount of 0.9% - 1.7%, wherein the impurities have from about
              85% to about 100% sequence homology to SEQ ID NO.: 1;
              the administration provides to the human from about 0.01 units of
              vasopressin or the pharmaceutically-acceptable salt thereof per
              minute to about 0.1 units of vasopressin or the pharmaceutically-
              acceptable salt thereof per minute; and
              the human is hypotensive.

        Claim 3: The method of claim 1, wherein the impurities comprise SEQ
        ID NO.: 3, and SEQ ID NO.: 3 is present in the unit dosage form in an
        amount of 0.1%.

        Claim 4: The method of claim 1, wherein the impurities comprise SEQ
        ID NO.: 4, and SEQ ID NO.: 4 is present in the unit dosage form in an
        amount of 0.2% to 0.4%.

        Claim 5: The method of claim 1, wherein the impurities comprise SEQ
        ID NO.: 7, and SEQ ID NO.: 7 is present in the unit dosage form in an
        amount of 0.3% to 0.6%.

        Claim 7: The method of claim 1, wherein the impurities comprise SEQ
        ID NO.: 2 and SEQ ID NO.: 4, and SEQ ID NO.: 2 is present in the unit
        dosage form in an amount of 0.1% to 0.3% and SEQ ID NO.: 4 is
        present in the unit dosage form in an amount of 0.2% to 0.4%.

        36.      Par asserts that Eagle infringes claims 1, 4, 5, and 8 of the ’785 patent.

  Those claims read as follows:

        Claim 1: A pharmaceutical composition comprising, in a unit dosage
        form, from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
        pharmaceutically-acceptable salt thereof, wherein the unit dosage form
        further comprises impurities that are present in an amount of 0.9% to

                                              8
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 31 of 1189 PageID #: 19199

                                         EXHIBIT 1


        1.7%, wherein the impurities have from about 85% to about 100%
        sequence homology to SEQ ID NO.: 1, and wherein the unit dosage
        form has a pH of 3.7-3.9.

        Claim 4: The pharmaceutical composition of claim 1, wherein the
        impurities comprise SEQ ID NO.: 3, and SEQ ID NO.: 3 is present in
        the unit dosage form in an amount of 0.1%.

        Claim 5: The pharmaceutical composition of claim 1, wherein the
        impurities comprise SEQ ID NO.: 4, and SEQ ID NO.: 4 is present in
        the unit dosage form in an amount of 0.2% to 0.4%.

        Claim 8: The pharmaceutical composition of claim 1, wherein the
        impurities comprise SEQ ID NO.: 2 and SEQ ID NO.: 4, and SEQ ID
        NO.: 2 is present in the unit dosage form in an amount of 0.1% to 0.3%
        and SEQ ID NO.: 4 is present in the unit dosage form in an amount of
        0.2% to 0.4%.

        42.      As defined in the asserted ’209 and ’785 patents:

               SEQ ID NO.: 1 refers to vasopressin;

               SEQ ID NO.: 2 refers to Gly9-vasopressin (Gly9-AVP);

               SEQ ID NO.: 3 refers to Asp5-vasopressin (Asp5-AVP);

               SEQ ID NO.: 4 refers to Glu4-vasopressin (Glu4-AVP); and

               SEQ ID NO.: 7 refers to Acetyl-vasopressin (Acetyl-AVP).

        37.      Claim 13 of the ’526 patent, claims 1, 3, 4, 5, and 7 of the ’209 patent,

  and claims 1, 4, 5, and 8 of the ’785 patent are referred to collectively as the

  “Asserted Claims.”

        38.      In its complaint, Par asserted three additional patents against Eagle:

  U.S. Patent Nos. 9,375,478 (“the ’478 patent”), 9,744,239 (“the ’239 patent”), and

  9,937,223 (“the ’223 patent”). During the course of the litigation, the parties


                                              9
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 32 of 1189 PageID #: 19200

                                        EXHIBIT 1


  stipulated to the dismissal of Par’s claims relating to the ’478, ’239, and ’223

  patents with prejudice, and Eagle’s defenses and counterclaims relating to the ’478,

  ’239, and ’223 patents without prejudice. D.I. 164.

  IV.   EAGLE’S PROPOSED ANDA PRODUCT

        39.     Eagle submitted ANDA No. 211538 (“Eagle’s ANDA”) pursuant to

  35 U.S.C. § 355(j), seeking approval to engage in the commercial manufacture,

  use, and sale of a proposed generic vasopressin product, Vasopressin Injection

  USP, 20 units/1 mL (“Eagle’s Proposed ANDA Product”).

        40.     Pursuant to its ANDA, Eagle is seeking FDA approval to make, use,

  and sell its Proposed ANDA Product before expiration of the Asserted Patents.

        41.     Eagle’s ANDA includes Paragraph IV certifications to the Asserted

  Patents pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV), certifying that Eagle

  believes the Asserted Patents are invalid or will not be infringed by the commercial

  manufacture, use, or sale of Eagle’s Proposed ANDA Product.

        42.     Eagle’s Proposed ANDA Product is formulated with the following

  components:




                                            10
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 33 of 1189 PageID #: 19201

                                       EXHIBIT 1




        43.    Eagle’s Proposed ANDA Product seeks approval for a shelf life of




                           See, e.g., EAGLEVAS0043670 at 778 (DTX-174).

        44.    If approved, Eagle’s Proposed ANDA Product would, when sold, be

  packaged together with a package insert, the current proposed draft of which was

  produced at EAGLEVAS0043566-568 (see, e.g., PTX-158).

        45.    Eagle denies that its Proposed ANDA Product infringes any of the

  Asserted Claims.

  V.    CLAIM CONSTRUCTION

        46.    The parties stipulated that the claim term “vasopressin” should be

  construed to mean “arginine vasopressin as described in SEQ. ID. NO. 1 (see, e.g.,

  ’239 patent, cols. 25-26)” with respect to each of the Asserted Patents. D.I. 61 at

  12.




                                           11
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 34 of 1189 PageID #: 19202

                                        EXHIBIT 1


        47.     The Court ordered that the ’526 patent claim term “intravenously

  administering the pharmaceutical composition to the human” and the ’209 patent

  claim term “administering to the human a unit dosage form” be given their “[p]lain

  and ordinary meaning; no construction necessary.” D.I. 71. No other claim term

  of the Asserted Patents was construed by the Court.

  VI.   EAGLE’S INVALIDITY DEFENSES

        A.      Anticipation/Obviousness

        48.     Eagle contends that the Asserted Claims are invalid as anticipated

  and/or obvious based on the below prior art references, in view of the state of the

  art, the knowledge and skill of a person of ordinary skill in the art, and other

  background:

   Patent Claim(s)                                Grounds
   ’526   13               1) Anticipation/obviousness over Original
   patent                     VASOSTRICT with its prescribing information
                           2) Obviousness over PITRESSIN® with its prescribing
                              information in view of WHO Standard (DTX-201),
                              Russell 2008 (DTX-232), and Intravenous
                              Medications 2013 (DTX-206)
                           3) Obviousness over PPC (DTX-136) in view of WHO
                              Standard, Russell 2008, and Intravenous Medications
                              2013
                           4) Obviousness over the April 2014 VASOSTRICT
                              Label (DTX-30 at PAR-VASO_0015576-583)
                           5) Obviousness over American Regent Vasopressin
                              Injection with its prescribing information in view of
                              Russell 2008 and Intravenous Medications 2013



                                            12
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 35 of 1189 PageID #: 19203

                                        EXHIBIT 1


   Patent Claim(s)                                 Grounds
   ’209   1, 3, 4, 5, 7     1) Anticipation/obviousness over Original
   patent                      VASOSTRICT with its prescribing information
                            2) Obviousness over PITRESSIN with its prescribing
                               information in view of Russell 2008 and Intravenous
                               Medications 2013
                            3) Obviousness over PPC in view of Russell 2008 and
                               Intravenous Medications 2013
                            4) Obviousness over the April 2014 VASOSTRICT
                               Label
                            5) Obviousness over American Regent Vasopressin
                               Injection with its prescribing information in view of
                               Russell 2008 and Intravenous Medications 2013
   ’785       1, 4, 5, 8    1) Anticipation/obviousness over Original
   Patent                      VASOSTRICT with its prescribing information
                            2) Anticipation/obviousness over PITRESSIN with its
                               prescribing information
                            3) Obviousness over PPC
                            4) Obviousness over the April 2014 VASOSTRICT
                               Label
                            5) Obviousness over American Regent Vasopressin
                               Injection with its prescribing information

        49.     Par denies that the asserted prior art anticipates or renders obvious any

  of the Asserted Claims.

                1.     Prior Art

        50.     Original VASOSTRICT, PITRESSIN, and American Regent

  Vasopressin Injection products that were on sale and in public use are prior art to

  the Asserted Patents.




                                            13
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 36 of 1189 PageID #: 19204

                                          EXHIBIT 1


        51.    For purposes of this case only, Par does not dispute that the April

  2014 (DTX-30 at PAR-VASO_0015576-583), September 2014 (DTX-46 at PAR-

  VASO_0014807-808), and May 2015 (DTX-132 at PAR-VASO_0014785-786)

  approved labels for Original VASOSTRICT are prior art to the Asserted Patents.

        52.    The January 2010 labeling for Pitressin (DTX-51) is prior art to the

  Asserted Patents.

        53.    The October 2012 labeling for Pitressin (DTX-178) is prior art to the

  Asserted Patents.

        54.    PPC (DTX-136) is prior art to the Asserted Patents.

        55.    WHO International Standard: Arginine Vasopressin (AVP), Nat’l.

  Inst. for Biol. Standards & Control (Apr. 30, 2013) (“WHO Standard”) (DTX-201)

  is prior art to the Asserted Patents.

        56.    A. Russell et al., Vasopressin versus Norepinephrine Infusion in

  Patients with Septic Shock, N. Eng. J. Med. 358(9):877-87 (2008) (“Russell 2008”)

  (DTX-232) is prior art to the Asserted Patents.

        57.    Intravenous Medications (B. L. Gahart & A. R. Nazareno et al., eds.

  29th ed. 2013) (“Intravenous Medications 2013”) (DTX-206) is prior art to the

  Asserted Patents.




                                             14
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 37 of 1189 PageID #: 19205

                                        EXHIBIT 1


        58.    Adamsons et al, The Stability of Natural and Synthetic Neurophysial

  Hormones in Vitro, Endocrinology, 63(5):679-87 (1958) (“Adamsons”) (“PTX-

  153”) is prior art to the Asserted Patents.

        59.    W. Wang, Instability, stabilization, and formulation of liquid protein

  pharmaceuticals, International Journal of Pharmaceutics 185:129-188 (1999)

  (“Wang”) (PTX-381) is prior art to the Asserted Patents

        60.    M. Bi & J. Singh, HPLC Method for Quantification of Arginine

  Containing Vasopressin, J. Liq. Chrom. & Technol. 22(4):551-60 (1999) (“Bi

  1999”) (DTX-248) is prior art to the Asserted Patents.

        61.    M. Bi & J. Singh, Effect of buffer pH, buffer concentration and skin

  with or without enzyme inhibitors on the stability of [Arg8]-vasopressin,

  International Journal of Pharmaceutics 197:87-93 (2000) (“Bi 2000”) (PTX-275) is

  prior art to the Asserted Patents.

        62.    L. Stratton et al., Controlling Deamidation Rates in a Model Peptide:

  Effects of Temperature, Peptide Concentration, and Additives, Journal of

  Pharmaceutical Sciences 90(12):2141-2148 (2001) (“Stratton”) (PTX-374) is prior

  art to the Asserted Patents.

        63.    Chang et al., Practical Approaches to Protein Formulation

  Development in Rational Design of Stable Protein Formulations (Carpenter et al.

  eds., 2002) (“Chang”) (DTX-247) is prior art to the Asserted Patents.



                                            15
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 38 of 1189 PageID #: 19206

                                        EXHIBIT 1


        64.    Protein Formulation & Delivery (2d ed., E. McNally et al. eds. 2008)

  (“McNally”) (DTX-274) is prior art to the Asserted Patents.

        65.    A. Hawe et al., Towards Heat-stable Oxytocin Formulations: Analysis

  of Degradation Kinetics and Identification of Degradation Products, Pharm. Res.

  26(7):1679-88 (2009) (“Hawe 2009”) (DTX-175) is prior art to the Asserted

  Patents.

        66.    USP 32, U.S. Pharmacopeia, National Formulary (2009) (“USP

  2009”) (DTX-135) is prior art to the Asserted Patents.

        67.    Manning et al., Stability of Protein Pharmaceuticals: An Update,

  Pharm. Research, 27:544–75 (2010) (“Manning”) (DTX-254) is prior art to the

  Asserted Patents.

        68.    Avanti, Innovative Strategies for Stabilization of Therapeutic Peptides

  in Aqueous Formulation (2012) (“Avanti 2012”) (DTX-263) is prior art to the

  Asserted Patents.

        69.    Biopharmaceutics Review for NDA 204485, Center for Drug

  Evaluation and Research (March 2013) (“FDA Biopharmaceutics Review”) (PTX-

  146) is prior art to the Asserted Patents.

        70.    Chemistry Review(s) for NDA 204485, Center for Drug Evaluation

  and Research (“FDA Chemistry Review”) (PTX-309) is prior art to the Asserted

  Patents.



                                               16
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 39 of 1189 PageID #: 19207

                                          EXHIBIT 1


        B.       Section 112

        71.      Eagle contends that the Asserted Claims are invalid for lack of written

  description, lack of enablement, and indefiniteness under 35 U.S.C. § 112 based on

  the following grounds:

              1) The ’526 patent lacks written description of the composition recited in

                 claim 1 that is stored at 2-8°C for at least four weeks and that exhibits

                 “less than 1% degradation after storage at 2-8° C. for about four

                 weeks”;

              2) The ’526, ’209, and ’785 patents lack written description for the full

                 scope of the claimed compositions;

              3) The ’209 and ’785 patents lack written description of the claimed

                 composition with “0.1%” SEQ ID NO.: 3 as recited in claim 3 of the

                 ’209 patent and claim 4 of the ’785 patent;

              4) The ’526, ’209, and ’785 patents lack enablement for the full scope of

                 the claimed compositions;

              5) Claim 13 of the ’526 patent is indefinite with respect to the following

                 limitation: “less than [X]% degradation after storage at 2-8° C. for

                 about four weeks”; and

              6) The ’526, ’209, and ’785 patents are indefinite with respect to when to

                 measure pH.



                                             17
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 40 of 1189 PageID #: 19208

                                       EXHIBIT 1


        72.   Par denies that Eagle’s Section 112 invalidity theories render any of

  the Asserted Claims invalid.

  VII. EAGLE’S UNENFORCEABILITY DEFENSE

        73.   Eagle contends that the Asserted Claims are unenforceable for

  inequitable conduct based on the alleged intentional withholding of material prior

  art during prosecution of the Asserted Patents, and the alleged submission to the

  PTO of unmistakably false declarations during prosecution of the ’239 patent.

        74.   Par denies that Eagle’s inequitable conduct theories render any of the

  Asserted Claims unenforceable.




                                          18
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 41 of 1189 PageID #: 19209




                           EXHIBIT 2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 42 of 1189 PageID #: 19210

                                   EXHIBIT 2

                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE



   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC and ENDO               C.A. No. 18-cv-823-CFC
   PAR INNOVATION COMPANY, LLC,


                     Plaintiffs,
         v.

   EAGLE PHARMACEUTICALS INC.,


                     Defendant.


        PLAINTIFFS’ STATEMENT OF CONTESTED ISSUES OF FACT
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 43 of 1189 PageID #: 19211

                                       EXHIBIT 2

        Pursuant to Local Rule 16.3(c)(4), Plaintiffs Par Pharmaceutical, Inc., Par

  Sterile Products, LLC and Endo Par Innovation Company, LLC (collectively

  “Plaintiffs”) submit the following statement of issues of fact that remain to be

  litigated. The following statements are meant to serve as an overview of the

  contested facts to be litigated at trial. Accordingly, Par reserves the right to prove

  additional details regarding the below facts that have been identified throughout

  the discovery process including facts identified in expert reports. Plaintiffs further

  intend to offer evidence to rebut evidence offered by Defendants. Plaintiffs reserve

  the right to modify or amend this Statement to the extent necessary to reflect any

  future rulings by the Court, and to supplement or amend this Statement to fairly

  respond to any new issues that Defendants may raise. To the extent Plaintiffs’

  statement of the issues of law that remain to be litigated, which is submitted as

  Exhibit 4 hereto, contains issues of fact, those issues are incorporated herein by

  reference. Moreover, if any issue of fact identified below should properly be

  considered an issue of law, then such statement should be considered to be part of

  Plaintiffs’ statement of issues of law that remain to be litigated. Plaintiffs

  incorporate by reference their expert reports in support of any proof to be presented

  by expert testimony. Plaintiffs’ Statement of Intended Proofs is submitted as

  Exhibit 13 hereto.




                                             1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 44 of 1189 PageID #: 19212

                                        EXHIBIT 2

        As an initial matter, Par believes Eagle’s Statement of Issues of Fact that

  Remain to Be Litigated goes well beyond the Court’s requirements. Instead of

  identifying issues, Eagle sets forth a detailed statement of alleged facts, rather than

  just identifying the issues of fact to be litigated. In an abundance of caution, Par

  responds with its own detailed statement. Par’s statement, however, is not

  intended to be a comprehensive list of all facts that Par will prove at trial, and is

  not intended to be a point-by-point rebuttal of every alleged fact in Eagle’s

  Statement. Par reserves the right to prove additional factual matter at trial as

  necessary to rebut Eagle’s presentation.

  I.    PERSON OF ORDINARY SKILL IN THE ART
        1.     A person of ordinary skill in the art (“POSA”) to whom the Asserted

  Patents are directed would have a Master’s, Pharm.D., or Ph.D. in the field of

  pharmaceutical sciences or a related discipline and several years of experience in

  the development of pharmaceutical dosage forms. The amount of experience

  would vary in relation to the level of formal education and depth of experience

  with pharmaceutical dosage development. A person of ordinary skill in the art

  may also have less formal education and a greater amount of experience. Further,

  a POSA would have had access to and would have worked in collaboration with

  persons who have several years of experience in the formulation of drug products




                                             2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 45 of 1189 PageID #: 19213

                                       EXHIBIT 2

  as well as other professionals in the drug development field, such as

  pharmacologists, chemists, biologists, or clinicians.

  II.   TECHNOLOGY BACKGROUND
        2.     Peptide drugs can undergo various chemical degradation processes

  including hydrolysis, oxidation, isomerization, polymerization, and photochemical

  decomposition, which result in a decrease in amount of the active pharmaceutical

  ingredient (“API”). These processes can occur after synthesis of the API, during

  storage of the API prior to drug product manufacture, during manufacture of the

  drug product, and over the shelf-life of the manufactured drug product, resulting in

  the generation and growth of unwanted impurities in the drug product.

        3.     FDA requires stability testing before drug product approval. Stability

  testing is the means for determining the appropriate shelf-life for a new product,

  and assuring that subsequent batches of a product meet the specified shelf-life. It

  is conducted on (among other things) samples of the final packaged pharmaceutical

  product. The packages are either stored under the label-specified storage

  conditions or under harsher conditions. Samples are withdrawn periodically and

  tested for, among other things, loss of the active ingredient, pH, and/or the

  presence of impurities. The results are used to set the storage conditions and the

  product specifications, which include pH, active ingredient assay, and impurities.




                                            3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 46 of 1189 PageID #: 19214

                                       EXHIBIT 2

        4.     In view of the prior art, a POSA would have understood that the levels

  of impurities and amount of degradation in a given formulation can be affected by

  many different factors, including, for example, how the formulation is

  manufactured, storage conditions (such as temperature), the amount of time the

  formulation is stored, the pH of the formulation, as well as the other ingredients or

  excipients in a formulation.

        5.     Because of degradation of vasopressin, the levels of impurities in

  vasopressin formulations increase over time.

        6.     As of the filing dates of the Asserted Patents, there were many

  different strategies for trying to improve peptide stability, including without

  limitation: pH optimization; ionic strength optimization; cosolvents; optimizing

  buffer choice and concentration; inert gas overlay; inclusion of antioxidants and/or

  chelating agents; selection of appropriate polyols; protection against radiant

  energy; and inclusion of various reported peptide stabilizers.

        7.     pH is the measure of the acidity or alkalinity of a solution. The pH

  value is related to the concentration of hydrogen ions in a solution. pH is

  logarithmic so that every 1 unit change represents an order of magnitude change in

  the concentration of acid. A 0.1 unit pH difference represents a 26% change in the

  concentration of acid. And, a 0.2 unit pH difference represents a 58% change in




                                            4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 47 of 1189 PageID #: 19215

                                       EXHIBIT 2

  the concentration of acid. A 2 unit pH difference represents a hundred-fold

  difference in the concentration of acid.

         8.    A POSA would have understood 2-8°C to refer to refrigerated

  temperature in the context of storing vasopressin formulations.

         9.    A POSA would have understood 15-30°C to refer to room

  temperature in the context of storing vasopressin formulations.

  III.   TERMINOLOGY
         10.   Claim 13 of the ’526 patent requires that “the pharmaceutical

  composition exhibits less than 1% degradation after storage at 2-8°C for about four

  weeks.” This limitation is referred to herein as the “degradation limitation.”

         11.   Claim 13 of the ’526 patent requires “storing the pharmaceutical

  composition at 2-8°C for at least 4 weeks.” This limitation is referred to herein as

  the “storing limitation.”

         12.   Claim 13 of the ’526 patent requires a pH of 3.8 and the asserted ’209

  and ’785 claims require a pH of 3.7-3.9. These limitations are referred to herein

  collectively as the “pH limitations.”

         13.   The asserted ’209 and ’785 claims require “impurities that are present

  in an amount of 0.9% to 1.7%, wherein the impurities have from about 85% to

  about 100% sequence homology to SEQ ID NO.: 1.” Dependent claims 3, 4, 5,

  and 7 of the ’209 patent and claims 4, 5, and 8 of the ’785 patent further narrow the



                                             5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 48 of 1189 PageID #: 19216

                                        EXHIBIT 2

  amount of certain impurities present—namely, 0.1-0.3% SEQ ID NO. 2, 0.1%

  SEQ ID NO. 3, and 0.2-0.4% SEQ ID NO. 4. Below is a chart that summarizes

  these claimed values:

           Impurity                 Claimed Range                    Claims

   Impurities have from         0.9 – 1.7%                 All claims of ’209
   about 85% to about                                      and ’785 patents
   100% sequence
   homology to SEQ ID
   NO. 1
   SEQ ID NO. 2 (Gly9-          0.1 – 0.3%                 ’209 patent claim 7
   AVP)                                                    ’785 patent claim 8
   SEQ ID NO. 3 (Asp5-          0.1%                       ’209 patent claim 3
   AVP)                                                    ’785 patent claims 4
   SEQ ID NO. 4 (Glu4-          0.2 – 0.4%                 ’209 patent claims 4 and 7
   AVP)                                                    ’785 patent claims 5 and 8
   SEQ ID NO. 7 (Acetyl-        0.3 – 0.6%                 ’209 patent claim 5
   AVP)

  These limitations are referred to herein collectively as the “impurity limitations.”

        14.      The asserted ’526 and ’209 patents contain the following claim

  elements that relate to the clinical use of vasopressin compositions to increase

  blood pressure in hypotensive patients, and the preparation and handling of those

  compositions in a clinical setting:

               Intravenous administration;

               Using vasopressin to increase blood pressure in a hypotensive patient;
                and

               Administering doses of about 0.01 to about 0.1 units/minute.


                                              6
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 49 of 1189 PageID #: 19217

                                       EXHIBIT 2

  These limitations are referred to herein collectively as the “clinical limitations.”

  IV.   INFRINGEMENT
        15.    Whether Eagle’s submission of its ANDA to the FDA constitutes

  infringement of the Asserted Patents pursuant to 35 U.S.C. § 271(e)(2).

        16.    Whether the commercial manufacture, use, offer for sale, sale, and/or

  importation of any of Eagle’s Proposed ANDA Products—when stored and used

  according to the instructions provided in its accompanying package insert before

  expiration of the Asserted Patents—is likely to directly or indirectly infringe the

  Asserted Patents pursuant to 35 U.S.C. § 271(a) and/or (b).

        17.    Whether, in the event Eagle’s ANDA is approved by the FDA, Eagle

  would be authorized to commercially manufacture and sell any products that, when

  stored and used according to the instructions provided in its accompanying

  package insert before expiration of the Asserted Patents, would be likely to

  infringe the Asserted Patents pursuant to 35 U.S.C. § 271(a) and/or (b) at any time

  prior to the expiration of the proposed shelf-life of the product.

        18.    Whether any infringing use of Eagle’s proposed ANDA products

  would be performed by a single person or entity.

        19.    Whether any infringing use of Eagle’s proposed ANDA products

  would be attributable to a single person or entity.




                                             7
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 50 of 1189 PageID #: 19218

                                        EXHIBIT 2

        20.    Whether Eagle is likely to induce any infringing use of its proposed

  ANDA products by others.

        ’785 Patent

        21.    Whether any of Eagle’s proposed ANDA products are likely to satisfy

  each limitation of asserted claims 1, 4, 5, and/or 8 of the ’785 patent at any time

  prior to the expiration of the proposed shelf-life of the product.

        22.    Whether the commercial manufacture, use, offer for sale, sale, and/or

  importation of any of Eagle’s Proposed ANDA Products—when stored and used

  according to the instructions provided in its accompanying package insert—is

  likely to directly or indirectly infringe asserted claims 1, 4, 5, and/or 8 of the ’785

  patent.

        23.    Whether, in the event Eagle’s ANDA is approved by the FDA, Eagle

  would be authorized to commercially manufacture and sell any products that, when

  stored and used according to the instructions provided in its accompanying

  package insert, would be likely to infringe asserted claims 1, 4, 5, and/or 8 of the

  ’785 patent at any time prior to the expiration of the proposed shelf-life of the

  product.

        24.    Whether Eagle will induce any infringement of the ’785 patent by

  others.




                                             8
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 51 of 1189 PageID #: 19219

                                       EXHIBIT 2

        ’209 Patent

        25.    Whether any of Eagle’s proposed ANDA products are likely to satisfy

  each of the formulation-related limitations1 of asserted claims 1, 3, 4, 5, and/or 7 of

  the ’209 patent at any time prior to the expiration of the proposed shelf-life of the

  product.

        26.    Whether the commercial use of any of Eagle’s Proposed ANDA

  Products—when used and administered according to the instructions provided in

  its accompanying package insert—is likely to infringe asserted claims 1, 3, 4, 5,

  and/or 7 of the ’209 patent.

        27.    Whether, in the event Eagle’s ANDA is approved by the FDA, Eagle

  would be authorized to commercially manufacture and sell any products that, when

  used and administered according to the instructions provided in its accompanying

  package insert, would be likely to infringe asserted claims 1, 3, 4, 5, and/or 7 of the

  ’209 patent at any time prior to the expiration of the proposed shelf-life of the

  product.

        28.    Whether Eagle will induce any infringement of the ’209 patent by

  others.



  1
   Par refers to “formulation-related limitations” consistent with how those terms
  were defined and addressed in the infringement expert reports of Dr. Zlatan Coralic
  and Dr. Lee Kirsch served in this case.


                                            9
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 52 of 1189 PageID #: 19220

                                       EXHIBIT 2


        ’526 Patent

        29.      Whether any of Eagle’s proposed ANDA products are likely to satisfy

  each of the formulation-related limitations of asserted claim 13 of the ’526 patent

  at any time prior to the expiration of the proposed shelf-life of the product.

        30.      Whether the commercial use of any of Eagle’s Proposed ANDA

  Products—when used and administered according to the instructions provided in

  its accompanying package insert—is likely to infringe asserted claim 13 of the

  ’526 patent.

        31.      Whether, in the event Eagle’s ANDA is approved by the FDA, Eagle

  would be authorized to commercially manufacture and sell any products that, when

  used and administered according to the instructions provided in its accompanying

  package insert, would be likely to infringe asserted claim 13 of the ’526 patent at

  any time prior to the expiration of the proposed shelf-life of the product.

        32.      Whether the steps of the claimed method of asserted claim 13 of the

  ’526 patent are likely ever to be performed by a single person or entity.

        33.      Whether the performance of the steps of the claimed method of

  asserted claim 13 of the ’526 patent are likely ever to be attributable to a single

  person or entity.

        34.      Whether Eagle will induce any infringement of the ’526 patent by

  others.


                                            10
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 53 of 1189 PageID #: 19221

                                            EXHIBIT 2

  V.     VALIDITY2

         A.        State of the Prior Art

         35.       Vasopressin products had a long history of successful and safe use in

  the prior art.

         36.       There were no reported disclosures in the prior art about the degree of

  degradation or levels of impurities within marketed vasopressin products.

         37.       Although the technology needed to measure and characterize

  vasopressin degradation products was well known in the prior art, there were no

  reported disclosures about the characterization of the degradation products of

  vasopressin.

         38.       There were no reported efforts in the prior art to modify a vasopressin

  formulation to limit the generation of any specific impurities.




  2
    The Sections herein relating to Validity and Unenforceability are set forth in
  response to the corresponding Statement of Issues of Fact that Remain to be
  Litigated from Eagle. Rather than setting forth the contested issues of fact, Eagle
  has provided a putative statement of asserted facts. Par hereby responds to those
  statements by identifying facts it contends to be relevant to Eagle’s allegations of
  invalidity and unenforceability, and which demonstrate that Eagle has failed to
  prove by clear and convincing evidence that any Asserted Claim is either invalid or
  unenforceable. However, Par has not attempted to respond on a point-by-point
  basis to all of the facts set forth in Eagle’s statement, and it should not be
  interpreted as such. Any failure to respond to any particular alleged fact set forth
  in Eagle’s statement is not an admission as to the truth of that fact or an indication
  that Par does not dispute it.


                                               11
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 54 of 1189 PageID #: 19222

                                      EXHIBIT 2

        39.   There were no reported issues, problems, or concerns in the prior art

  with the degree of degradation or levels of impurities within vasopressin products.

        40.   There were no reported issues, problems, or concerns in the prior art

  with the stability of vasopressin products, such as Original VASOSTRICT,

  PITRESSIN, American Regent Vasopressin Injection, or the vasopressin product

  disclosed in PPC.

        41.   The optimal pH for vasopressin formulations had already been

  determined as of the filing dates of the Asserted Patents, and the optimal pH was

  believed to be below that of the claimed ranges. See, e.g., Adamsons (PTX-153);

  Bi 2000 (PTX-275), FDA Biopharmaceutics Review (PTX-146); FDA Chemistry

  Review (PTX-309).

        B.    Art asserted by Eagle

        42.   Eagle contends that the Asserted Claims are invalid as anticipated

  and/or obvious based on the following grounds:

   Patent Claim(s)                              Grounds
   ’526   Claim 13        1) Anticipation/Obviousness over Original
   patent                    VASOSTRICT with its prescribing information
                          2) Obviousness over PITRESSIN with its prescribing
                             information in view of WHO Standard, Russell 2008,
                             and Intravenous Medications 2013
                          3) Obviousness over PPC in view of WHO Standard,
                             Russell 2008, and Intravenous Medications 2013
                          4) Obviousness over the April 2014 VASOSTRICT
                             Label


                                          12
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 55 of 1189 PageID #: 19223

                                      EXHIBIT 2

    Patent     Claim(s)                             Grounds
                           5) Obviousness over American Regent Vasopressin
                              Injection with its prescribing information in view of
                              Russell 2008 and Intravenous Medications 2013
   ’209       Claims 1,    1) Anticipation/Obviousness over Original
   patent     3, 4, 5, 7      VASOSTRICT with its prescribing information
                           2) Obviousness over PITRESSIN with its prescribing
                              information in view of Russell 2008 and Intravenous
                              Medications 2013
                           3) Obviousness over PPC in view of Russell 2008 and
                              Intravenous Medications 2013
                           4) Obviousness over the April 2014 VASOSTRICT
                              Label
                           5) Obviousness over American Regent Vasopressin
                              Injection with its prescribing information in view of
                              Russell 2008 and Intravenous Medications 2013
   ’785       Claims 1,    1) Anticipation/Obviousness over Original
   Patent     4, 5, 8         VASOSTRICT with its prescribing information
                           2) Anticipation/Obviousness over PITRESSIN with its
                              prescribing information
                           3) Obviousness over PPC
                           4) Obviousness over the April 2014 VASOSTRICT
                              Label
                           5) Obviousness over American Regent Vasopressin
                              Injection with its prescribing information

                1.     Original VASOSTRICT

        43.




                                           13
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 56 of 1189 PageID #: 19224

                                   EXHIBIT 2

        44.



        45.



        46.



        47.




                                       14
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 57 of 1189 PageID #: 19225

                                      EXHIBIT 2




              2.     April 2014 VASOSTRICT Label

        49.   The April 2014 VASOSTRICT Label was before the patent examiner

  during prosecution of the Asserted Patents.

        50.   Original VASOSTRICT was first sold with the VASOSTRICT label

  that was approved in September 2014. No Original VASOSTRICT was sold with

  the April 2014 VASOSTRICT Label.

        51.   The April 2014 VASOSTRICT Label did not disclose that the pH of

  Original VASOSTRICT was within the claimed range of 3.7-3.9.

        52.   The April 2014 VASOSTRICT Label did not disclose the amount of

  degradation within the disclosed Original VASOSTRICT product or any data for

  calculating the degradation of vasopressin.

        53.   The April 2014 VASOSTRICT Label did not disclose any impurity

  levels for the disclosed Original VASOSTRICT product.

        54.   The April 2014 VASOSTRICT Label instructed users to store the

  Original VASOSTRICT product between 15°C and 25°C. It did not instruct users

  to store Original VASOSTRICT at the claimed 2-8°C for at least 4 weeks.




                                          15
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 58 of 1189 PageID #: 19226

                                       EXHIBIT 2

               3.    PITRESSIN

        55.    Vasopressin products were sold in the United States under the trade

  name PITRESSIN by Par and its predecessors-in-interest (including JHP

  Pharmaceuticals, King Pharma, and Parke-Davis).

        56.    PITRESSIN was indicated for the prevention and treatment of

  postoperative abdominal distention, in abdominal roentgenography to dispel

  interfering gas shadows and in diabetes insipidus. PITRESSIN was not indicated

  for the treatment of hypotensive patients.

        57.    PITRESSIN was sold for over 100 years. Par stopped selling

  PITRESSIN in the fall of 2014.

        58.    PITRESSIN was known in the prior art to be safe and effective.

        59.    PITRESSIN was known in the prior art to be stable.

        60.    PITRESSIN had a shelf life of 24 months at room temperature.

        61.    The labels for PITRESSIN instructed users to store the product at

  room temperature. They did not instruct users to store PITRESSIN at the claimed

  2-8°C for at least 4 weeks.

        62.    The Pitressin 2012 Label (DTX-178) was before the patent examiner

  during prosecution of the Asserted Patents.

        63.    Eagle’s expert identified PITRESSIN                           as

  being sold before the filing dates of the Asserted Patents.



                                           16
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 59 of 1189 PageID #: 19227

                                     EXHIBIT 2

        64.   PITRESSIN                was manufactured on                     .

        65.   PITRESSIN from                was sold starting on                   .

        66.   There is no measurement of a pH value within the claimed ranges for

  PITRESSIN from               from the time when it was first sold.

        67.   There is no evidence that PITRESSIN from                  with a pH

  value within the claimed ranges was ever administered to a patient.

        68.   PITRESSIN                was manufactured on                             .

        69.   PITRESSIN from                was sold starting on                           .

        70.   There is no measurement of a pH value within the claimed ranges for

  PITRESSIN from               from the time when it was first sold.

        71.   There is no evidence that PITRESSIN from                  with a pH

  value within the claimed ranges was ever administered to a patient.

        72.   The PITRESSIN formulation is different than the Original

  VASOSTRICT formulation.




                                          17
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 60 of 1189 PageID #: 19228

                                      EXHIBIT 2

               4.     PPC

        73.    The PPC reference is the June 2009 product insert for Pharmaceutical

  Partners of Canada Inc.’s vasopressin product.

        74.    PPC was before the patent examiner during prosecution of the

  Asserted Patents.

        75.    The vasopressin product disclosed in PPC was indicated for the

  prevention and treatment of postoperative abdominal distention, in abdominal

  roentgenography to dispel interfering gas shadows and in diabetes insipidus. It

  was not indicated for the treatment of hypotensive patients.

        76.    PPC disclosed that the pH of the disclosed vasopressin product was

  adjusted to pH 2.5-4.5 with glacial acetic acid and/or sodium hydroxide.

        77.    PPC did not disclose the amount of degradation within the disclosed

  vasopressin product or any data for calculating degradation of vasopressin.

        78.    PPC did not disclose any impurity levels for the disclosed vasopressin

  product.

        79.    PPC instructed users to store the disclosed vasopressin product

  between 15 and 30°C. It did not instruct users to store the product at the claimed

  2-8°C for at least 4 weeks.




                                           18
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 61 of 1189 PageID #: 19229

                                      EXHIBIT 2

               5.    American Regent Vasopressin Injection

        80.    American Regent Vasopressin Injection was indicated for the

  prevention and treatment of postoperative abdominal distention, in abdominal

  roentgenography to dispel interfering gas shadows and in diabetes insipidus. It

  was not indicated for the treatment of hypotensive patients.

        81.    The American Regent Label, dated 2011 (DTX-246), was before the

  patent examiner during prosecution of the Asserted Patents.

        82.    The American Regent Label taught that the pH of American Regent

  Vasopressin Injection was adjusted to pH 2.5-4.5.

        83.    It was not known in the prior art that any lot of American Regent

  Vasopressin Injection had a                                    .

        84.    Eagle’s expert identified American Regent Vasopressin Injection

       as being sold before the filing dates of the Asserted Patents.

        85.    American Regent Vasopressin Injection                 was manufactured

  on                  .

        86.    American Regent Vasopressin Injection from                was

  commercially shipped on                 .

        87.    American Regent Vasopressin Injection from                expired in

               .




                                              19
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 62 of 1189 PageID #: 19230

                                      EXHIBIT 2

        88.

                                                                                    .

        89.




        90.



        91.    American Regent Vasopressin Injection contained sodium chloride.

  Sodium chloride is a neutral salt which can affect drug stability by primary and/or

  secondary kinetic salt effects.

        92.



        93.    Before the filing dates of the Asserted Patents,




               6.     WHO Standard

        94.    The WHO Standard is directed to the WHO international standard for

  vasopressin to be used as a calibrant for arginine vasopressin bioassays.

        95.    The vasopressin preparation disclosed in the WHO Standard is not for

  administration to humans.



                                           20
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 63 of 1189 PageID #: 19231

                                       EXHIBIT 2

        96.    The vasopressin preparation disclosed in the WHO Standard is made

  from a lyophilized solution containing vasopressin, human serum albumin, and

  N/200 citric acid.

        C.     Anticipation

        97.    Whether Eagle can demonstrate by clear and convincing evidence that

  each of the Asserted Claims of the ’526, ’209, and ’785 patents is invalid as

  anticipated by the sales and use of Original VASOSTRICT before the filing dates

  of the Asserted Patents.

        98.    Whether Eagle can demonstrate by clear and convincing evidence that

  any Original VASOSTRICT product contained every limitation of each of the

  Asserted Claims when it was on sale or in public use before the filing dates of the

  Asserted Patents.

        99.    Whether Eagle can demonstrate by clear and convincing evidence the

  pH, assay, and impurity properties of any Original VASOSTRICT product when it

  was on sale or in public use before the filing dates of the Asserted Patents.

        100. Whether Eagle can demonstrate by clear and convincing evidence that

  any Original VASOSTRICT product had a pH of 3.7, 3.8, or 3.9 when it was on

  sale or in public use before the filing dates of the Asserted Patents.




                                            21
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 64 of 1189 PageID #: 19232

                                          EXHIBIT 2

        101. Whether Eagle can demonstrate by clear and convincing evidence that

  any Original VASOSTRICT product had a pH of 3.7, 3.8, or 3.9 when it was

  administered to a patient before the filing dates of the Asserted Patents.

        102. Whether Eagle can demonstrate by clear and convincing evidence that

  any Original VASOSTRICT product satisfied the degradation and impurity

  limitations of the Asserted Claims when it was on sale or in public use before the

  filing dates of the Asserted Patents.

        103. Whether Eagle can demonstrate by clear and convincing evidence that

  any Original VASOSTRICT product satisfied the degradation and impurity

  limitations of the Asserted Claims when it was administered to a patient before the

  filing dates of the Asserted Patents.

        104. Whether Eagle can demonstrate by clear and convincing evidence that

  the degradation and impurity limitations of the Asserted Claims were inherent

  properties of Original VASOSTRICT.

        105. Whether Eagle can demonstrate by clear and convincing evidence that

  the degradation limitation of ’526 patent claim 13 is necessarily present in a

  formulation that has from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin,

  acetic acid, water, and a pH of 3.8.

        106. Whether Eagle can demonstrate by clear and convincing evidence that

  the impurity limitations of the ’209 and ’785 patents are necessarily present in a


                                             22
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 65 of 1189 PageID #: 19233

                                       EXHIBIT 2

  formulation that has from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin

  and a pH of 3.7-3.9.

        107. Whether Eagle can demonstrate by clear and convincing evidence that




        108. Whether Eagle can demonstrate by clear and convincing evidence that

  each of the asserted ’785 claims is invalid as anticipated by the sales and use of

  PITRESSIN before the filing date of the ’785 patent.

        109. Whether Eagle can demonstrate by clear and convincing evidence that

  any PITRESSIN product contained every limitation of each of the asserted ’785

  claims when it was on sale or in public use before the filing date of the ’785 patent.

        110. Whether Eagle can demonstrate by clear and convincing evidence the

  pH, assay, and impurity properties of any PITRESSIN product when it was on sale

  or in public use before the filing dates of the Asserted Patents.

        111. Whether Eagle can demonstrate by clear and convincing evidence that

  any PITRESSIN product, including PITRESSIN from                                  ,

  had a pH of 3.7, 3.8, or 3.9 when it was on sale or in public use before the filing

  dates of the Asserted Patents.



                                            23
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 66 of 1189 PageID #: 19234

                                       EXHIBIT 2

        112. Whether Eagle can demonstrate by clear and convincing evidence that

  any PITRESSIN product, including PITRESSIN from                                  ,

  had a pH of 3.7, 3.8, or 3.9 when it was administered to a patient before the filing

  dates of the Asserted Patents.

        113. Whether Eagle can demonstrate by clear and convincing evidence that

  any PITRESSIN product, including PITRESSIN from                                  ,

  satisfied the degradation and impurity limitations of the Asserted Claims when it

  was on sale or in public use before the filing dates of the Asserted Patents.

        114. Whether Eagle can demonstrate by clear and convincing evidence that

  any PITRESSIN product, including PITRESSIN from                                  ,

  satisfied the degradation and impurity limitations of the Asserted Claims when it

  was administered to a patient before the filing dates of the Asserted Patents.

        115. Whether Eagle can demonstrate by clear and convincing evidence that

  the degradation and impurity limitations were inherent properties of PITRESSIN.

        116. Whether Eagle can demonstrate by clear and convincing evidence that




                                           24
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 67 of 1189 PageID #: 19235

                                       EXHIBIT 2

        D.     Obviousness

        117. Whether Eagle can demonstrate by clear and convincing evidence that

  each of the Asserted Claims is invalid as obvious in view of any of its proposed

  prior art combinations.

        118. Plaintiffs incorporate the issues of fact listed above in the Anticipation

  section.

        119. Whether Eagle can demonstrate by clear and convincing evidence that

  each claim limitation of the Asserted Claims was in the prior art.

        120. Whether Eagle can demonstrate by clear and convincing evidence the

  pH, assay, and impurity properties of any American Regent Vasopressin Injection

  product when it was on sale or in public use before the filing dates of the Asserted

  Patents.

        121. Whether Eagle can demonstrate by clear and convincing evidence that

  any American Regent Vasopressin Injection product satisfied the degradation and

  impurity limitations of the Asserted Claims when it was on sale or in public use

  before the filing dates of the Asserted Patents.

        122. Whether Eagle can demonstrate by clear and convincing evidence that

  any American Regent Vasopressin Injection product satisfied the degradation and

  impurity limitations of the Asserted Claims when it was administered to a patient

  before the filing dates of the Asserted Patents.


                                            25
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 68 of 1189 PageID #: 19236

                                      EXHIBIT 2

         123. Whether Eagle can demonstrate by clear and convincing evidence that

  the degradation and impurity limitations were inherent properties of American

  Regent Vasopressin Injection or the vasopressin product disclosed in PPC.

         124. Whether Eagle can demonstrate by clear and convincing evidence that

  the pH, degradation, and impurity limitations were inherent properties of the April

  2014 VASOSTRICT Label.

         125. Whether Eagle can demonstrate by clear and convincing evidence that

  the pH, degradation, impurity, storing, and clinical limitations are obvious in view

  of the prior art.

         126. Whether Eagle can demonstrate by clear and convincing evidence

  which particular teachings in the asserted prior art references would have been

  combined to achieve the claimed inventions.

         127. Whether Eagle can demonstrate by clear and convincing evidence that

  a POSA would have been motivated to modify or combine the prior art to make the

  claimed inventions in the manner that Eagle proposes.

         128. Whether Eagle can demonstrate by clear and convincing evidence that

  a POSA would have been motivated to select any Original VASOSTRICT,

  PITRESSIN, or American Regent Vasopressin Injection product, or the April 2014

  VASOSTRICT Label or PPC, as a starting point to make the claimed inventions.




                                           26
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 69 of 1189 PageID #: 19237

                                      EXHIBIT 2

        129. Whether the stability of Original VASOSTRICT, PITRESSIN,

  American Regent Vasopressin Injection, or the vasopressin product disclosed in

  PPC was an issue, concern, or problem to be solved in the prior art.

        130. Whether Eagle can demonstrate by clear and convincing evidence that

  a POSA would have been motivated to improve the stability of Original

  VASOSTRICT, PITRESSIN, American Regent Vasopressin Injection, or the

  vasopressin product disclosed in PPC.

        131. Whether Eagle can demonstrate by clear and convincing evidence that

  a POSA would have been motivated to modify the formulation of Original

  VASOSTRICT, PITRESSIN, American Regent Vasopressin Injection, or the

  vasopressin product disclosed in PPC to achieve maximum stability.

        132. Whether Eagle can demonstrate by clear and convincing evidence that

  a POSA would have been motivated to analyze the pH-dependent stability of

  Original VASOSTRICT, PITRESSIN, American Regent Vasopressin Injection, or

  the vasopressin product disclosed in PPC and optimize for stability.

        133. Whether pH studies for vasopressin formulations in the prior art

  would have directed a POSA away from the pH values claimed in the Asserted

  Patents (3.8 and 3.7-3.9) and towards a lower pH value.

        134. Whether the prior art taught away from the pH values claimed in the

  Asserted Patents.


                                          27
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 70 of 1189 PageID #: 19238

                                      EXHIBIT 2

         135. What the prior art taught was the optimal pH for the stability of

  vasopressin.

         136. Whether, in view of the prior art, a POSA would have considered it

  unproductive to vary the pH for prior art vasopressin formulations.

         137. Whether, in view of the prior art, a POSA would have considered a

  pH optimization study for vasopressin formulations to be unlikely to identify an

  optimal pH within the claimed ranges.

         138. Whether because the pH of vasopressin formulations was understood

  to have already been optimized, there would have been a reason for a POSA to

  “further optimize” the pH.

         139. Whether there was any appreciation in the prior art that the claimed

  pH values provided a vasopressin product with an enhanced stability and impurity

  profile.

         140. Whether, even assuming that there was a motivation to modify prior

  art vasopressin formulations, a POSA would have considered strategies other than

  optimizing the pH, including without limitation: ionic strength optimization;

  cosolvents; optimizing buffer choice and concentration; inert gas overlay; inclusion

  of antioxidants and/or chelating agents; selection of appropriate polyols; protection

  against radiant energy; and inclusion of various reported peptide stabilizers.




                                           28
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 71 of 1189 PageID #: 19239

                                       EXHIBIT 2

        141. Whether reduced impurity levels within vasopressin products was an

  actual perceived need amongst skilled artisans in the prior art.

        142. Whether Eagle can demonstrate by clear and convincing evidence that

  a POSA would have been motivated to reduce the levels of impurities within

  Original VASOSTRICT, PITRESSIN, American Regent Vasopressin Injection, or

  the vasopressin product disclosed in PPC.

        143. Whether Eagle can demonstrate by clear and convincing evidence that

  a POSA would have been motivated to store PITRESSIN, American Regent

  Vasopressin Injection, the Original VASOSTRICT product disclosed in the April

  2014 VASOSTRICT Label, or the vasopressin product disclosed in PPC at 2-8°C

  for at least 4 weeks.

        144. Whether Eagle can demonstrate by clear and convincing evidence that

  a POSA would have been motivated to treat patients and administer PITRESSIN,

  American Regent Vasopressin Injection, or the vasopressin product disclosed in

  PPC according to the clinical limitations.

        145. Whether Eagle can demonstrate by clear and convincing evidence that

  there would have been a reasonable expectation of success in making the claimed

  inventions in the manner that Eagle proposes.




                                           29
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 72 of 1189 PageID #: 19240

                                      EXHIBIT 2

        146. Whether Eagle can demonstrate by clear and convincing evidence that

  there would have been a reasonable expectation of success that the claimed pH

  values would enhance the stability of vasopressin.

        147. Whether, in view of the prior art, a POSA would have had any basis to

  believe that the claimed pH values would improve the stability of vasopressin.

        148. Whether Eagle can demonstrate by clear and convincing evidence that

  there would have been a reasonable expectation of success that a pH optimization

  study would identify a pH value within the claimed pH values as the optimal pH

  for vasopressin formulations.

        149. Whether Eagle can demonstrate by clear and convincing evidence that

  a POSA actually would have identified the claimed pH values as optimal for the

  stability of vasopressin.

        150. Whether the claimed pH values are presumptively obvious over the

  prior art ranges.

        151. Whether any presumption of obviousness of the claimed pH values in

  view of the prior art ranges is rebutted by the teaching away in the prior art from

  the claimed pH values, the criticality of the claimed pH values, and other reasons

  supporting the non-obviousness of the Asserted Claims.

        152. Whether Eagle can demonstrate by clear and convincing evidence that

  there would have been a reasonable expectation of success in achieving the


                                           30
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 73 of 1189 PageID #: 19241

                                      EXHIBIT 2

  claimed vasopressin formulation that meets the degradation and impurity

  limitations.

        153. Whether the prior art gave direction as to which, if any, of the many

  strategies for potentially reducing impurity levels would be successful within

  vasopressin formulations.

        154. Whether the prior art gave direction as to the degree to which impurity

  levels needed to be reduced to reach the levels claimed in the impurity limitations.

        155. What insight, if any, the prior art provided about the degradation

  pathways and degradation products of vasopressin.

        156. Whether a POSA would have found guidance from the WHO

  Standard about the storage conditions or formulation properties (e.g., pH) of a

  vasopressin pharmaceutical composition intended for administration.

        157. Whether Eagle has shown by clear and convincing evidence that

  Lithuanian Patent No. 4487 is prior art to the Asserted Patents.

        158. Whether a POSA would have found guidance in Lithuanian Patent

  No. 4487, which is directed to a naturally derived arginine vasopressin

  formulation, about the formulation and stability properties of a synthetic arginine

  vasopressin formulation.

        159. Whether the claimed formulations showed superior results in terms of

  assay and impurity levels compared with the Original VASOSTRICT formulation.


                                           31
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 74 of 1189 PageID #: 19242

                                        EXHIBIT 2

        E.      Section 112

        160. Eagle contends that the Asserted Claims are invalid for lack of written

  description, lack of enablement, and indefiniteness based on the following

  grounds:

             1) The ’526 patent lacks written description of the composition recited in
                claim 1 that is stored at 2-8°C for at least four weeks and that exhibits
                “less than 1% degradation after storage at 2-8° C. for about four
                weeks”;

             2) The ’526, ’209, and ’785 patents lack written description for the full
                scope of the claimed compositions;
             3) The ’209 and ’785 patents lack written description of the claimed
                composition with “0.1%” SEQ ID NO.: 3 as recited in claim 3 of the
                ’209 patent and claim 4 of the ’785 patent;

             4) The ’526, ’209, and ’785 patents lack enablement for the full scope of
                the claimed compositions;

             5) Claim 13 of the ’526 patent is indefinite with respect to the following
                limitation: “less than [X]% degradation after storage at 2-8° C. for
                about four weeks”; and

             6) The ’526, ’209, and ’785 patents are indefinite with respect to when to
                measure pH.

                1.    Lack of Written Description
        161. Whether Eagle can demonstrate by clear and convincing evidence that

  each of the Asserted Claims is invalid for lack of written description.

        162. Whether there is adequate written description support in the

  specification of the ’526 patent for the composition recited in claim 1 that is stored




                                            32
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 75 of 1189 PageID #: 19243

                                      EXHIBIT 2

  at 2-8°C for at least four weeks and that exhibits “less than 1% degradation after

  storage at 2-8° C. for about four weeks” where, for example:

            Column 41, lines 22 through 37 explicitly recites all of the limitations
             of claim 1 except the pH of the formulation;

            The specification identifies numerous vasopressin formulations at pH
             3.8 and highlights the improved stability results that a vasopressin
             formulation at pH 3.8 provides;

            Figure 17 shows that the vasopressin formulation at pH 3.8 had less
             than 1% degradation at 25°C after 4 weeks; and

            The specification reports increased degradation and impurities in
             vasopressin formulations stored at 25°C compared with those stored at
             5°C.

        163. Whether there is adequate written description support in the

  specification of the ’526 patent for the full scope of the claimed compositions

  where, for example:

            Column 41, lines 22 through 37 explicitly recites all of the limitations
             of claim 1 except the pH of the formulation;

            The specification identifies numerous vasopressin formulations at pH
             3.8 and highlights the improved stability results that a vasopressin
             formulation at pH 3.8 provides;

            Figure 17 shows that the vasopressin formulation at pH 3.8 had less
             than 1% degradation at 25°C after 4 weeks;

            Vasopressin formulations with acetate buffer necessarily comprise
             acetic acid;

            The specification teaches that the inventors were in possession of a
             vasopressin formulation prepared without the use of a buffer, that a
             vasopressin formulation without a buffer had “stability comparable”
             to vasopressin formulations prepared with a buffer, and that the


                                           33
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 76 of 1189 PageID #: 19244

                                      EXHIBIT 2

               concentration of acetate buffer would not significantly impact the
               degradation of vasopressin; and

            The specification reports increased degradation and impurities in
             vasopressin formulations stored at 25°C compared with those stored at
             5°C.
        164. Whether there is adequate written description support in the

  specification of the ’209 and ’785 patents for the full scope of the claimed

  compositions where, for example:

            The specification reports 15 months of stability data for vasopressin
             formulations in which the pH was measured within the claimed range
             and the impurity levels fell within the claimed values;

            The specification identifies numerous vasopressin formulations at pH
             3.7-3.9 and highlights the improved stability results that vasopressin
             formulations at pH 3.7-3.9 provide;

            Although the Asserted Claims do not require the presence or absence
             of a buffer, a POSA would have understood that it would be
             preferable to have a buffer to maintain the claimed pH range; and

            The specification teaches that the inventors were in possession of a
             vasopressin formulation prepared without the use of a buffer, that a
             vasopressin formulation without a buffer had “stability comparable”
             to vasopressin formulations prepared with a buffer, and that the
             concentration of acetate buffer would not significantly impact the
             degradation of vasopressin.

        165. Whether there is adequate written description support in the

  specification of the ’209 and ’785 patents for the claimed composition with “0.1%”

  SEQ ID NO.: 3 as recited in claim 3 of the ’209 patent and claim 4 of the ’785

  patent where, for example:




                                           34
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 77 of 1189 PageID #: 19245

                                      EXHIBIT 2

            The specification reports 15 months of stability data for vasopressin
             formulations in which the pH was measured within the claimed range
             and the impurity levels fell within the claimed values.

                 2.   Lack of Enablement

        166. Whether Eagle can demonstrate by clear and convincing evidence that

  each of the Asserted Claims is invalid for lack of enablement.

        167. Whether Eagle’s experts acknowledge that a POSA could have made

  and used the claimed formulations of the Asserted Patents without undue

  experimentation.

        168. Whether there is adequate enablement support in the specification of

  the ’526 patent for the full scope of the claimed vasopressin formulations where,

  for example:

            Column 41, lines 22 through 37 explicitly recites all of the limitations
             of claim 1 except the pH of the formulation;

            The specification identifies numerous formulations at pH 3.8 and
             highlights the improved stability results that a vasopressin formulation
             at pH 3.8 provides;

            Figure 17 shows that the formulation at pH 3.8 had less than 1%
             degradation at 25°C after 4 weeks;

            Vasopressin formulations with acetate buffer necessarily comprise
             acetic acid;

            The specification teaches that the inventors were in possession of a
             vasopressin formulation prepared without the use of a buffer, that a
             vasopressin formulation without a buffer had “stability comparable”
             to vasopressin formulations prepared with a buffer, and that the
             concentration of acetate buffer would not significantly impact the
             degradation of vasopressin;


                                           35
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 78 of 1189 PageID #: 19246

                                      EXHIBIT 2

            The specification reports increased degradation and impurities in
             samples stored at 25°C compared with those at 5°C;

            Vasopressin API with less than 1% total impurities was commercially
             available;

            A POSA could have made the claimed formulations using routine
             experimentation; and

            A POSA could have tested the claimed formulations to determine
             which of the formulations satisfied the claim limitations, for example
             by conducting stability studies, using routine experimentation.

        169. Whether there is adequate enablement support in the specification of

  the ’209 and ’785 patents for the full scope of the claimed vasopressin

  formulations where, for example:

            The specification reports 15 months of stability data for vasopressin
             formulations in which the pH was measured within the claimed range
             and the impurity levels fell within the claimed values;

            The specification identifies numerous vasopressin formulations at pH
             3.7-3.9 and highlights the improved stability results that vasopressin
             formulations at pH 3.7-3.9 provide;

            Although the Asserted Claims do not require the presence or absence
             of a buffer, a POSA would have understood that it would be
             preferable to have a buffer to maintain the claimed pH range;

            The specification teaches that the inventors were in possession of a
             vasopressin formulation prepared without the use of a buffer, that a
             vasopressin formulation without a buffer had “stability comparable”
             to vasopressin formulations prepared with a buffer, and that the
             concentration of acetate buffer would not significantly impact the
             degradation of vasopressin.

            A POSA would have known to use vasopressin API that had fewer
             impurities than the upper limit claimed;



                                          36
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 79 of 1189 PageID #: 19247

                                      EXHIBIT 2

            Vasopressin API with less than 1% total impurities was commercially
             available;

            A POSA could have made the claimed formulations using routine
             experimentation;

            A POSA could have tested the claimed formulations to determine
             which of the formulations satisfied the claim limitations, for example
             by conducting stability studies, using routine experimentation;

            A POSA would have known to use the data for identified impurities
             with the claimed sequence homology and the data for total impurities
             to determine the upper and lower limits of the amounts of unidentified
             impurities with the claimed sequence homology;

            The characterization of unidentified impurities would have been a
             matter of routine experimentation for a POSA;

            It would have been routine for a POSA to compare the structure of the
             impurity to SEQ ID. NO. 1 to determine whether it had the claimed
             sequence homology; and

            It would have been a matter of simple arithmetic for a POSA to
             determine whether the aggregate amount of impurities with the
             claimed sequence homology fell within the claimed values.

               3.    Indefiniteness
        170. Whether Eagle can demonstrate by clear and convincing evidence that

  each of the Asserted Claims is invalid for indefiniteness.

        171. Whether claim 13 of the ’526 patent, read in light of the specification

  and prosecution history, informs a POSA with reasonable certainty about the scope

  of the degradation limitation where, for example:

            A POSA would have understood from the structure of the claims that
             the start time for the degradation measurement would be when the
             “storing” of the pharmaceutical formulation began and the end time


                                           37
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 80 of 1189 PageID #: 19248

                                     EXHIBIT 2

              would be “about 4 weeks” after the vasopressin formulation was
              placed into storage;

            A POSA would have understood that the term “% degradation” means
             the loss of the vasopressin API as measured by the vasopressin assay;
             and

            The specification reports assay results of the “degradation of
             vasopressin” only in terms of percent of label claim.

        172. Whether claim 13 of the ’526 patent, read in light of the specification

  and prosecution history, informs a POSA with reasonable certainty about when to

  measure pH where, for example:

            Claim 1 of the ’526 patent states: “(a) providing a pharmaceutical
             composition for intravenous administration . . . wherein the
             pharmaceutical composition has a pH of 3.8”;

            A POSA would have understood, from reading the plain language of
             the claims, that the pH is to be measured at the time of the
             “providing” of the pharmaceutical formulation;

            A POSA would have known how to determine whether the pH
             limitation was met, for example by conducting a stability study on the
             formulation in question; and

            The results from such a stability study would have indicated the pH of
             the formulation over its shelf life and therefore whether and when the
             formulation would satisfy the claimed pH value.
        173. Whether the Asserted Claims of the ’209 patent, read in light of the

  specification and prosecution history, inform a POSA with reasonable certainty

  about when to measure pH where, for example:

            Claim 1 of the ’209 patent provides: “A method of increasing blood
             pressure in a human in need thereof, the method comprising



                                          38
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 81 of 1189 PageID #: 19249

                                     EXHIBIT 2

              administering to the human a unit dosage form . . . wherein: the unit
              dosage form has a pH of 3.7-3.9”;

            A POSA would have understood, from reading the plain language of
             the claims, that the pH of the vasopressin formulation is to be
             measured at any time the unit dosage form can be administered to the
             human being in need;

            A POSA would have known how to determine whether the pH
             limitation was met, for example by conducting a stability study on the
             formulation in question; and

            The results from such a stability study would have indicated the pH of
             the formulation over its shelf life and therefore whether and when the
             formulation would satisfy the claimed pH values.

        174. Whether the Asserted Claims of the’785 patent, read in light of the

  specification and prosecution history, inform a POSA with reasonable certainty

  about when to measure pH where, for example:

            Claim 1 of the ’785 patent provides: “A pharmaceutical composition .
             . . wherein the unit dosage form has a pH of 3.7-3.9”;

            A POSA would have understood, from reading the plain language of
             the claims, that the pH of the vasopressin formulation is to be
             measured at any time in the formulation’s shelf life;

            A POSA would have known how to determine whether the pH
             limitation was met, for example by conducting a stability study on the
             formulation in question; and

            The results from such a stability study would have indicated the pH of
             the formulation over its shelf life and therefore whether and when the
             formulation would satisfy the claimed pH values.

  VI.   ENFORCEABILITY
        175. Whether Eagle can demonstrate by clear and convincing evidence that

  any of the Asserted Patents is unenforceable.

                                          39
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 82 of 1189 PageID #: 19250

                                      EXHIBIT 2

        A.     Asserted Patents

        176. The Asserted Patents are part of a family of patents arising from U.S.

  Patent Application 14/610,499 (the “’499 application”). The ’478 and ’239 patents

  are each a continuation of the ’499 application. The ’526 patent is a continuation-

  in-part (“CIP”) of the ’239 patent. As such, the ’526 patent contains additional

  matter in the specification as compared to the ’239 patent. For example, the

  specification of the ’526 patent contains more than sixty columns of additional

  disclosure, eight additional figures, and seven additional examples as compared to

  the ’239 patent. The ’209 and ’785 patents are each a CIP of the ’526 patent. The

  ’209 and ’785 patents share a common specification with each other, and contain

  additional matter as compared to the ’526 patent. For example, the specification of

  the ’209 and ’785 patents contains 15-month stability data for certain vasopressin

  formulations.

        B.     pH Declarations

               1.    August 11, 2015 Vandse Declaration

        177. Inventor Sunil Vandse submitted a declaration signed on August 11,

  2015 to the PTO under 37 C.F.R. § 1.132 during prosecution of the ’478 patent.

        178. The August 11, 2015 Vandse declaration contained the results of

  experiments performed by the inventors “[t]o analyze the amount of vasopressin




                                           40
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 83 of 1189 PageID #: 19251

                                       EXHIBIT 2

  and associated impurities that were present in the Vasopressin Formulations”

  adjusted to pH 3.5 to 4.5 with 10 mM acetate buffer.

        179. The August 11, 2015 Vandse declaration reported that “[a]t 25 ºC, the

  remaining vasopressin after four weeks was highest between pH 3.6 and pH 3.8

  (FIGURE 1). Within the range of pH 3.6 to pH 3.8, the level of impurities was

  lowest at pH 3.8 (FIGURE 2).”

        180. The August 11, 2015 Vandse declaration reported that “[a]t 40 ºC, the

  remaining vasopressin after four weeks was highest between pH 3.6 and pH 3.8

  (FIGURE 1). Within the range of pH 3.6 to pH 3.8, the level of impurities was

  lowest at pH 3.8 (FIGURE 2).”

        181. The August 11, 2015 Vandse declaration concluded that “pH 3.8

  provided the best overall results because pH 3.8 provided excellent stability, and

  lower levels of impurities compared to the results at pH 3.6 or pH 3.7.”

               2.     January 22, 2016 Vandse Declaration

        182. Inventor Sunil Vandse submitted a declaration signed on January 22,

  2016 to the PTO under 37 C.F.R. § 1.132 during prosecution of the ’478 patent.

        183. The January 22, 2016 Vandse declaration was submitted in response

  to the examiner’s rejection in an Office Action dated October 22, 2015, which

  stated “Applicant has not provided data for pH values below 3.5 even though the

  prior art teaches a range of 2.5-4.5.”



                                           41
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 84 of 1189 PageID #: 19252

                                      EXHIBIT 2

        184. The January 22, 2016 Vandse declaration contained the results of

  experiments performed by the inventors to analyze by HPLC “[t]he amount of

  vasopressin and associated impurities that were present in” vasopressin

  formulations adjusted to pH 2.5 to 3.4 with 10 mM acetate buffer.

        185. The January 22, 2016 Vandse declaration also contained the results of

  the experiments reported in the August 11, 2015 Vandse declaration for

  vasopressin formulations adjusted to pH 3.5-4.5.

        186. The January 22, 2016 Vandse declaration reported that “[a]t 25 ºC, the

  percent decrease in vasopressin after four weeks was lowest between pH 3.6 and

  pH 3.8 (FIGURE 1). Within the range of pH 3.6 to pH 3.8, the level of impurities

  was lowest at pH 3.8 (FIGURE 2).”

        187. The January 22, 2016 Vandse declaration reported that “[a]t 40 ºC, the

  percent decrease in vasopressin after four weeks was lowest between pH 3.6 and

  pH 3.8 (FIGURE 1). Within the range of pH 3.6 to pH 3.8, the level of impurities

  was lowest at pH 3.8 (FIGURE 2).”

        188. The January 22, 2016 Vandse declaration concluded that “pH 3.8

  provided the best overall results because pH 3.8 provided excellent stability, and

  lower levels of impurities compared to the results at pH 3.6 or pH 3.7.”




                                           42
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 85 of 1189 PageID #: 19253

                                        EXHIBIT 2

        189. The January 22, 2016 Vandse declaration reported, in its two

  appendices, starting and ending assay and impurity values for vasopressin

  formulations adjusted to pH 2.5 to 4.5 with 10 mM acetate buffer.

               3.     March 31, 2016 Kannan Declaration
        190. Inventor Vinayagam Kannan submitted a declaration signed on March

  31, 2016 to the PTO under 37 C.F.R. § 1.132 during prosecution of the ’478 patent.

        191. In the March 31, 2016 Kannan declaration, Vinayagam Kannan

  “reviewed the procedures for and the results of the stability tests presented in the

  August 14, 2015 and January 22, 2016 [Vandse] Declarations” and concluded “that

  the differences in the results of the stability tests for each formulation are

  attributable to a change in pH.”

        192. The March 31, 2016 Kannan declaration presented precision results

  for the experiments presented in the August 14, 2015 and January 22, 2016 Vandse

  declarations in the form of intra-assay repeatability and inter-analyst repeatability.

  Intra-assay repeatability was reported as 0.5% for Chemist 1 and 0.2% for Chemist

  2. Inter-analyst repeatability was reported as 0.5%. Both intra-assay repeatability

  and inter-analyst repeatability were reported to meet the acceptance criteria.

        193. The March 31, 2016 Kannan declaration concluded that “pH 3.8

  provided the best overall results because pH 3.8 provided excellent stability, and

  lower levels of impurities compared to the results at pH 3.6 or pH 3.7.”



                                             43
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 86 of 1189 PageID #: 19254

                                      EXHIBIT 2

        194. The March 31, 2016 Kannan declaration noted that “[t]he January 22,

  2016 Declaration presented plots directly comparing the % total impurities

  observed in the Vasopressin 2.5 to 3.4 Formulations with those observed in the

  Vasopressin 3.5 to 4.5 Formulations.”

        195. The March 31, 2016 Kannan declaration noted that “[t]he January 22,

  2016 Declaration also contained normalized plots comparing the assay (% label

  claim; vasopressin remaining) observed in the Vasopressin 2.5 to 3.4 Formulations

  with those observed in the Vasopressin 3.5 to 4.5 Formulations. The data were

  normalized and presented as % assay decrease of vasopressin over the four-week

  study period, rather than absolute assay, because the amount of starting vasopressin

  varied between the Vasopressin pH 2.5 to 3.4 Formulations and the Vasopressin

  pH 3.5 to 4.5 Formulations.”

        196. The March 31, 2016 Kannan declaration concluded that “the

  criticality of pH 3.8 in stabilizing a vasopressin formulation would be desirable to

  the FDA and ICH, and therefore would result in a practical benefit to a user of a

  vasopressin.”

        197. The August 11, 2015 Vandse declaration, January 22, 2016 Vandse

  Declaration, and March 31, 2016 Kannan declaration were also filed during

  prosecution of the ’526 patent.




                                           44
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 87 of 1189 PageID #: 19255

                                        EXHIBIT 2

               4.     May 1, 2017 Kannan Declaration

        198. Inventor Vinayagam Kannan submitted a declaration signed on May

  1, 2017 to the PTO under 37 C.F.R. § 1.132 during prosecution of the ’526 patent.

        199. The May 1, 2017 Kannan declaration concluded that “cooling a

  vasopressin formulation would not cause an increase in decomposition in

  comparison to a vasopressin formulation stored at 25 ºC or 40 ºC. Thus, the

  stability of the formulations at 5 ºC should not be lesser than the stability of the

  same formulations at 25 ºC or 40 ºC. The stability data obtained at 25 ºC or 40 ºC

  are sufficient to show at least a similar level of stability at the claimed

  temperatures.”

               5.     May 22, 2017 Kannan Declaration

        200. Inventor Vinayagam Kannan submitted a declaration signed on May

  22, 2017 to the PTO under 37 C.F.R. § 1.132 during prosecution of the ’239 patent.

        201. The May 22, 2017 Kannan declaration referred to the data from

  experiments reported in the August 11, 2015 Vandse declaration, January 22, 2016

  Vandse Declaration, and March 31, 2016 Kannan declaration.

        202. The May 22, 2017 Kannan declaration reported that the results of the

  experiments reported in the August 11, 2015 Vandse declaration, January 22, 2016

  Vandse Declaration, and March 31, 2016 Kannan declaration “suggest that the

  stability of a vasopressin formulation is affected by pH” and concluded that “the



                                             45
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 88 of 1189 PageID #: 19256

                                         EXHIBIT 2

  differences in the results of the stability tests for each formulation are attributable

  to a change in pH.”

        203. The May 22, 2017 Kannan declaration concluded that “[t]he claimed

  pH range of 3.5 to 4.1 reflects the good stability of vasopressin provided at pH 3.5

  to 4.1 at both temperatures tested.”

        204. The May 22, 2017 Kannan declaration presented precision results for

  the experiments presented in the August 14, 2015 and January 22, 2016 Vandse

  declarations in the form of intra-assay repeatability and inter-analyst repeatability.

  Intra-assay repeatability was reported as 0.5% for Chemist 1 and 0.2% for Chemist

  2. Inter-analyst repeatability was reported as 0.5%. Both intra-assay repeatability

  and inter-analyst repeatability were reported to meet the acceptance criteria.

        205. The May 22, 2017 Kannan declaration noted that “FIGURES 5-6

  provide direct comparisons of the % total impurities observed in the Vasopressin

  2.5 to 3.4 Formulations with those observed in the Vasopressin 3.5 to 4.5

  Formulations.”




                                             46
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 89 of 1189 PageID #: 19257

                                    EXHIBIT 2




        206. The May 22, 2017 Kannan declaration noted that “FIGURES 7-8

  provide normalized plots comparing the assay (% label claim; vasopressin



                                         47
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 90 of 1189 PageID #: 19258

                                     EXHIBIT 2

  remaining) observed in the Vasopressin 2.5 to 3.4 Formulations with those

  observed in the Vasopressin 3.5 to 4.5 Formulations. The data were normalized

  and presented as % assay decrease of vasopressin over the four-week study period,

  rather than absolute assay, because the amount of starting vasopressin varied

  between the Vasopressin pH 2.5 to 3.4 Formulations and the Vasopressin pH 3.5 to

  4.5 Formulations.”




                                          48
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 91 of 1189 PageID #: 19259

                                    EXHIBIT 2




        207. The y-axis of the graphs presented in Figure 5 and Figure 6 is “%

  Total Impurities.”

        208. The y-axis of the graphs presented in Figure 7 and Figure 8 is “%

  Assay Decrease (Absolute).”

        209. The experiments reported in the aforementioned Kannan and Vandse

  declarations used

        C.     Declarations related to the April 2014 VASOSTRICT Label

        210. Inventor Vinayagam Kannan submitted a declaration signed on

  November 24, 2015 to the PTO under 37 C.F.R. § 1.130(a) during prosecution of

  the ’239 patent.




                                         49
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 92 of 1189 PageID #: 19260

                                       EXHIBIT 2

        211. The Office Action cited in the November 24, 2015 Kannan

  declaration alleged that the April 2014 VASOSTRICT Label anticipated the

  invention recited in the pending claims at issue.

        212. The November 24, 2015 Kannan declaration states “Matthew Kenney

  and I invented the subject matter of the Label that is cited in the Office Action. As

  part of my responsibilities, I forwarded the details of the joint invention to the

  regulatory department of PAR STERILE.”

        213. As of November 24, 2015, the relevant pending claim of U.S.

  Application No. 14/717,877 (the application that led to the ’239 patent) recited:




                                            50
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 93 of 1189 PageID #: 19261

                                       EXHIBIT 2

         214. Dr. Kannan was an inventor of that subject matter, including without

  limitation the limitation related to storing the composition in refrigerated

  conditions.

         215. Michelle Bonomi-Huvala submitted a declaration signed on

  November 24, 2015 to the PTO under 37 C.F.R. § 1.130(a) during prosecution of

  the ’239 patent.

         216. As of November 24, 2015, Michelle Bonomi-Huvala was “Senior

  Vice President, Regulatory Affairs at Par Pharmaceutical, Inc.”

         217. The November 24, 2015 Bonomi-Huvala declaration states that “[a]s

  part of the inventors’ employment responsibilities, the inventors forwarded the

  details of the joint invention to my department. One of the functions performed by

  my department is the submission of regulatory filings to the FDA. Upon receiving

  the details of the joint invention and at my direction, a member of my department

  submitted the details of the joint invention to the FDA in the filings directed

  toward regulatory approval of the VASOSTRICT product manufactured by PAR

  CO.”

         218. The November 24, 2015 Bonomi-Huvala declaration further states

  that “[t]he FDA obtained the subject matter disclosed in the Label directly from a

  member of my department, who obtained the subject matter directly from the




                                            51
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 94 of 1189 PageID #: 19262

                                       EXHIBIT 2

  inventors. Thus, the FDA obtained the subject matter recited in the Label from the

  inventors.”

        219.



                                                                            In

  particular, Dr. Kannan

                                   and was a named inventor with respect to the then-

  pending claims of the Application No. 14/717,877.



                                                               This and other

  information compiled by                         was incorporated into the proposed

  label submitted to the FDA by the regulatory department and that was ultimately

  published by the FDA as the April 2014 VASOSTRICT Label. Thus, the proposed

  label submitted to the FDA by the regulatory department at Par was obtained,

  directly or indirectly, from Kannan, one of the joint inventors.

        D.      Alleged Inequitable Conduct

        220. Whether Eagle can demonstrate by clear and convincing evidence that

  Vinayagam Kannan, Matthew Kenney, Michelle Bonomi-Huvala, or Craig

  Kenesky knowingly submitted unmistakably false declarations to the PTO during




                                           52
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 95 of 1189 PageID #: 19263

                                        EXHIBIT 2

  prosecution of the ’239 patent, and whether they specifically intended to deceive

  the PTO by submitting such declarations.

         221. Whether Eagle can demonstrate by clear and convincing evidence that

  the April 2014 VASOSTRICT Label was material to the patentability of the non-

  asserted ’239 patent. The above sections relating to invalidity of the Asserted

  Patents are relevant to this issue.

         222. Whether Eagle can demonstrate by clear and convincing evidence that

  the April 2014 VASOSTRICT Label disclosed the “0-2% vasopressin degradation

  products” limitation of the ’239 patent.

         223. Whether, even if there is a finding of inequitable conduct with respect

  to the ’239 patent, Eagle can demonstrate by clear and convincing evidence that

  such conduct would infect the prosecution of the Asserted Patents.

         224. Whether Eagle can demonstrate by clear and convincing evidence that

  the April 2014 VASOSTRICT Label was material to the patentability of the

  Asserted Patents. The above sections relating to invalidity of the Asserted Patents

  are relevant to this issue.

         225. Whether Eagle can demonstrate by clear and convincing evidence that

  the inventors of the Asserted Patents knowingly withheld material information

  from the PTO during prosecution of the Asserted Patents.




                                             53
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 96 of 1189 PageID #: 19264

                                       EXHIBIT 2

         226. Whether any information allegedly not disclosed during prosecution,

  including alleged prior art, internal testing data, and other information, were

  material to the prosecution of the Asserted Patents.

         227. Whether Eagle can demonstrate by clear and convincing evidence that

  the allegedly withheld information about PITRESSIN was material to the

  patentability of the Asserted Claims. The above sections relating to invalidity of

  the Asserted Patents are relevant to this issue.

         228. Whether Eagle can demonstrate by clear and convincing evidence that

  the inventors had knowledge of the relevant properties of PITRESSIN during

  prosecution of the Asserted Patents.

         229. Whether any material information was withheld from the PTO, and

  whether any of the above-named actors acted with the specific intent to deceive the

  PTO.

         230. Whether any information not disclosed to the PTO was either

  cumulative or was not disclosed for scientific reasons.

               1.     Par did not commit inequitable conduct during prosecution of
                      the ’239 patent.

         231. Eagle asserts that Vinayagam Kannan and Michelle Bonomi-Huvala

  submitted false declarations to the PTO to remove the April 2014 VASOSTRICT

  Label from consideration as prior art and to secure issuance of the ’239 patent.

  The declarations are not unmistakably false and, even if proven false by clear and


                                            54
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 97 of 1189 PageID #: 19265

                                      EXHIBIT 2

  convincing evidence, Eagle cannot prove by clear and convincing evidence that

  they were submitted with specific intent to deceive the PTO.

        232. The November 24, 2015 Kannan Declaration states that “[t]he FDA

  obtained the subject matter disclosed in the Label directly from the regulatory

  department of PAR STERILE, who obtained the subject matter directly from the

  inventors. Thus, the FDA indirectly obtained the subject matter disclosed in the

  Label from the inventors.” Kannan Decl. ¶ 8. Ms. Bonomi-Huvala’s November

  24, 2015 Declaration contains a similar statement. See Bonomi-Huvala Decl. ¶¶ 6-

  7.

        233. The November 24, 2015 Kannan Declaration also contains a listing of

  administration and formulation limitations recited in the Label, for example, “a

  method of increasing blood pressure in a hypotensive human.” Kannan Decl. ¶ 7.

  The final two sentences of this paragraph state “The Label recites refrigeration of

  the diluted vasopressin for up to 24 hours. Label, page 1. The FDA obtained this

  information from me and Matthew Kenney, as we invented this subject matter.”

  Id.

        234. In his deposition, Dr. Kannan stated that




                                           55
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 98 of 1189 PageID #: 19266

                                     EXHIBIT 2

        235. It is unreasonable to assume that Dr. Kannan or Craig Kenesky

  intended to represent to the PTO that either Dr. Kannan or Mr. Kenney, both

  pharmaceutical formulators, invented vasopressin, a method of increasing blood

  pressure using vasopressin, an administration regime for vasopressin, or an

  infusion rate for vasopressin. As the examiner was well-aware, such elements

  from the Label were known in the prior art to a POSA at the time of Dr. Kannan’s

  November 24, 2015 declaration.

        236. Moreover, in addition to his contributions described above, Dr.

  Kannan




        237. The representations in the November 24, 2015 declarations are thus

  not unmistakably false, because




                                          56
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 99 of 1189 PageID #: 19267

                                         EXHIBIT 2

        238. The witnesses’ and Par’s lack of current knowledge regarding the

  preparation of the April 2014 VASOSTRICT Label and forwarding of the details

  of the invention does not create a presumption that the November 24, 2015

  declarations are unmistakably false.

        239. For example, Ms. Bonomi-Huvala stated numerous times at her

  deposition that




        240. Neither Vinayagam Kannan, Matthew Kenney, Michelle Bonomi-

  Huvala, nor Craig Kenesky engaged in affirmatively egregious misconduct in

  connection with the November 24, 2015 declarations.

        241. The April 2014 VASOSTRICT Label was cited as an anticipating

  reference in an Office Action dated October 21, 2015 during prosecution of the

  ’239 patent. The anticipation rejection was based on the Label’s pH disclosure,

  which was the pH range recited in the pending claims at the time. However, the

  pH limitation in the claims was later amended to recite a range of 3.5-4.1 and

  degradation-related limitations were added to the claims.

               2.    The alleged inequitable conduct during prosecution of the ’239
                     patent, even if proven, would not infect the Asserted Patents.

        242. Eagle asserts that any alleged inequitable conduct during prosecution

  of the ’239 patent, if proven by clear and convincing evidence, would render the


                                            57
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 100 of 1189 PageID #: 19268

                                       EXHIBIT 2

   Asserted Patents unenforceable under the doctrine of infectious unenforceability.

   However, at least because there is no immediate and necessary relation between

   this alleged conduct and the prosecution of the Asserted Patents, the Asserted

   Patents cannot be found unenforceable under this doctrine.

         243. Neither Vinayagam Kannan, Michelle Bonomi-Huvala, nor Craig

   Kenesky engaged in inequitable conduct during prosecution of the ’239 patent.

   However, a finding of inequitable conduct against the ’239 patent does not and

   would not infect the Asserted Patents.

         244. Eagle asserts that the inventors would not have been able to show the

   criticality of the claimed pH values over the pH range disclosed in the April 2014

   VASOSTRICT Label. However, the pH range in the label does not raise a

   presumption of obviousness for the claimed pH values. Accordingly, the inventors

   would not have had to demonstrate criticality over the pH range disclosed in the

   April 2014 VASOSTRICT Label.

         245. PPC, the primary reference relied on by Examiner Bradley in initially

   rejecting the claims of each of the Asserted Patents, disclosed a pH range of 2.5-

   4.5. This range contains pH range disclosed in the April 2014 VASOSTRICT

   Label. Therefore, the pH range of the April 2014 VASOSTRICT Label is

   cumulative of the 2.5-4.5 range of PPC.




                                             58
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 101 of 1189 PageID #: 19269

                                         EXHIBIT 2

          246. Therefore, Eagle cannot demonstrate by clear and convincing

   evidence that the April 2014 VASOSTRICT Label is but-for material to the

   prosecution of any of the Asserted Patents. Further, any alleged misconduct during

   prosecution of the ’239 patent, if proven by clear and convincing evidence, does

   not infect the Asserted Patents.

                3.    The inventors did not withhold material information during
                      prosecution of the Asserted Patents.

                      a)     The allegedly withheld information about PITRESSIN is
                             not but-for material.

          247. Eagle asserts that Par committed inequitable conduct by intentionally

   withholding information regarding a prior art PITRESSIN formulation with the

   specific intent to deceive the PTO, but Eagle cannot prove by clear and convincing

   evidence that this information is but-for material, nor that it was withheld with

   specific intent to deceive the PTO.

          248. Eagle cannot meet its burden of proving by clear and convincing

   evidence that any prior art sale or use of PITRESSIN anticipated or rendered

   obvious any Asserted Claim.

          249. PPC, the primary reference relied on by Examiner Bradley in initially

   rejecting the claims of each of the Asserted Patents, disclosed a pH range of 2.5-

   4.5.




                                            59
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 102 of 1189 PageID #: 19270

                                       EXHIBIT 2




         250.




         251. Therefore, Eagle cannot prove by clear and convincing evidence that

   the information allegedly withheld regarding PITRESSIN is but-for material to the

   prosecution of any of the Asserted Patents.

         252. Additionally, Eagle cannot demonstrate by clear and convincing

   evidence that the inventors had knowledge of the relevant properties of

   PITRESSIN, including the pH values of particular batches thereof, during

   prosecution of the Asserted Patents.

                      b)
                             is not but-for material.

         253. Eagle asserts that Par committed inequitable conduct by intentionally

   withholding                            with the specific intent to deceive the PTO,

   but Eagle cannot prove by clear and convincing evidence that this data is but-for

   material, nor that it was withheld with specific intent to deceive the PTO.




                                            60
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 103 of 1189 PageID #: 19271

                                       EXHIBIT 2

         254.




         255.

                                                              The inventors reported

   normalized assay data because of “the difference in starting amounts” of

   vasopressin between the two sets of experiments. See, e.g., March 31, 2016

   Kannan Declaration, ¶ 15. Thus, the inventors presented a normalized comparison

   of assay data in the pH declarations.

         256.




         257. The inventors clearly disclosed this difference to the PTO. Compare

   March 31, 2016 Kannan Declaration, ¶ 13 (“The January 22, 2016 Declaration

   presented plots directly comparing the % total impurities observed in the

   Vasopressin 2.5 to 3.4 Formulations with those observed in the Vasopressin 3.5 to

   4.5 Formulations.”) with id., ¶ 13 (“The January 22, 2016 Declaration also

   contained normalized plots comparing the assay (% label claim; vasopressin



                                           61
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 104 of 1189 PageID #: 19272

                                        EXHIBIT 2

   remaining) observed in the Vasopressin 2.5 to 3.4 Formulations with those

   observed in the Vasopressin 3.5 to 4.5 Formulations.”) (emphases added).

         258. The inventors reasonably presented normalized assay data and non-

   normalized impurity data, and

                              based on their scientific judgment regarding the proper

   way to present the data and without any intent to deceive the PTO.




                       c)     The other allegedly withheld information identified by
                              Eagle is not but-for material.

         259. Eagle asserts that Par committed inequitable conduct by intentionally

   withholding

                         with the specific intent to deceive the PTO. However, Eagle

   cannot prove by clear and convincing evidence that this information is but-for

   material, nor that it was withheld with specific intent to deceive the PTO.

         260. Further, Eagle cannot prove by clear and convincing evidence that Par

   withheld information concerning variability in Par’s testing method, because Par’s

   data concerning variability used to validate its testing method was provided to the

   Examiner. For example, the March 31, 2016 Kannan declaration discloses the

   inherent variability of the testing method, stating that “[t]he intra-assay




                                             62
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 105 of 1189 PageID #: 19273

                                        EXHIBIT 2

   repeatability met the acceptance criteria (% RSD < 2.0%) with values of 0.5% and

   0.2%.”

         261.




         262.




         263.




         264. Further, the inventors disclosed both the differences in impurity levels

   between different pH values and the inherent variability of the testing method.

         265. For example, the appendices to the January 22, 2016 Vandse

   declaration disclose all of the starting and ending impurity and assay values for all

   tests conducted and reported in the pH declarations.




                                            63
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 106 of 1189 PageID #: 19274

                                          EXHIBIT 2

            266. Thus, this information was not withheld from the PTO, and certainly

   not with the specific intent to deceive the PTO. Even if it were allegedly withheld,

   it would not be but-for material to the patentability of the Asserted Patents and

   would not affect the determination that the claimed pH ranges are critical to the

   claimed inventions.

   VII. EXCEPTIONAL CASE
            267. As an initial matter, exceptional case is not an issue to be tried, but

   rather an issue for the Court to decide post-trial.

            268. Eagle’s statement appears to identify three issues of fact related to

   exceptional case all of which Par denies: (1) whether Par had no reasonable basis

   to bring and maintain this lawsuit, (2) whether Par brought this suit in bad faith,

   and (3) whether Eagle’s allegations of inequitable conduct demonstrate that this

   case is exceptional. While Par responds to some of the more specific facts raised

   be Eagle below, any fact alleged by Eagle not specifically responded to should not

   be considered an admission by Par.

            A.    Eagle Infringes the Asserted Patents and Par is Entitled to
                  Enforce Its Patent Rights

            269. Eagle’s allegations that Par lacked a reasonable basis to bring and

   maintain this lawsuit are meritless.

            270. The Asserted Patents were issued by the Patent Office and presumed

   valid.


                                               64
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 107 of 1189 PageID #: 19275

                                       EXHIBIT 2

         271. Prior to filing its Complaint against Eagle, Eagle provided a heavily

   redacted version of its ANDA.

         272. Since the Asserted Patents cover a Vasopressin Injection product for

   the duration of its shelf-life, Par asked Eagle to provide a complete and unredacted

   version of its ANDA. Eagle refused to do so.

         273. Accordingly, Par brought suit asserting infringement of the Asserted

   Patents based on the limited information made available at that time.

         274. Eagle’s obfuscation continued into discovery. For example, by the

   time Par submitted initial contentions, Eagle continued to refuse to provide all

   stability data generated by or for Eagle and all communications with the FDA

   regarding Eagle’s ANDA.

         275. Nonetheless, the information made available to Par at the time initial

   contentions were served supported Par’s infringement theory. Namely,




         276. As discovery progressed, Eagle continued to avoid its discovery

   obligations by withholding evidence of infringement despite repeated inquiries by

   counsel for Par. By way of example, Par repeatedly asked Eagle to produce




                                            65
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 108 of 1189 PageID #: 19276

                                        EXHIBIT 2




         277. Par’s receipt of complete stability data from Eagle along with all

   communications with the FDA regarding Eagle’s ANDA confirmed Eagle’s

   infringement. In short, Eagle submitted stability data demonstrating its

   infringement as set forth elsewhere in this Pretrial Order.

         278. With respect to Eagle’s allegations of an exceptional case based on

   Par’s assertion of the ’239 patent, much of those allegations are premised on

   Eagle’s claim of inequitable conduct, which Par disputes for the reasons set forth

   above. Par’s decision to drop the ’239 patent during fact discovery, undercuts

   Eagle’s allegations that Par’s litigation conduct was exceptional.

         279. Similarly, Eagle’s allegations of an exceptional case based on Par’s

   assertion of the “buffer patents,” is misplaced. Par’s decision to streamline the

   case and narrow the disputed issues for the Court, notwithstanding its good faith

   basis to continue to assert those patents, is what courts encourage litigants to do,

   and is not in any way evidence of any improper conduct.

         B.     Eagle’s Allegations of Bad Faith are Irrelevant and Improper

         280. Eagle’s allegations of bad faith are largely a repeat of Eagle’s non-

   infringement and inequitable conduct allegations, with added focus on Par’s



                                             66
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 109 of 1189 PageID #: 19277

                                        EXHIBIT 2

   pricing of its VASOSTRICT products since the FDA approved Par’s NDA. Those

   allegations are irrelevant to any disputed issue in this case, and are a thinly veiled

   attempt to discredit Par in the eyes of the Court and to distract from the relevant

   issues of liability which strongly favor Par.

         C.     Eagle’s Allegations of Inequitable Conduct Lack Merit

         281. Eagle further incorporates its allegations of inequitable conduct to

   support its exceptional case allegations. Par disputes these allegations for the same

   reasons set forth above with respect to Eagle’s inequitable conduct allegations.




                                             67
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 110 of 1189 PageID #: 19278




                           EXHIBIT 3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 111 of 1189 PageID #: 19279

                                    EXHIBIT 3


                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC.,              )
    PAR STERILE PRODUCTS, LLC, and         )
    ENDO PAR INNOVATION                    )
    COMPANY, LLC,                          )
                                           )    C.A. No. 18-823-CFC
               Plaintiffs,                 )
                                           )
          v.                               )
                                           )
    EAGLE PHARMACEUTICALS INC.,            )
                                           )
               Defendant.                  )


               DEFENDANT’S STATEMENT OF ISSUES OF FACT
                    THAT REMAIN TO BE LITIGATED
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 112 of 1189 PageID #: 19280

                                                     EXHIBIT 3


                                        TABLE OF CONTENTS

                                                                                                                     Page

   I.    BACKGROUND ............................................................................................3

         A.      Overview Of The Case ........................................................................3

         B.      Unapproved Vasopressin Products ...................................................5

         C.      JHP’s NDA for Pitressin® ..................................................................8

         D.      Par’s Original Vasostrict® Product ..................................................9

         E.      Par’s Reformulated Vasostrict® Product .......................................11

         F.      Par’s Patents ......................................................................................13

                 1.       ’239 Patent ...............................................................................13

                 2.       ’526 Patent ...............................................................................15

                 3.       ’209 and ’785 Patents ..............................................................20

         G.      Eagle’s ANDA Product .....................................................................25

   II.   EAGLE’S ANDA PRODUCT DOES NOT INFRINGE THE
         ASSERTED CLAIMS .................................................................................26

         A.      Eagle’s ANDA Product Will
                   ........................................................................................................27

                 1.       Eagle’s ANDA                                                                     ..............28

                 2.       Eagle’s ANDA Batch Data Do Not Show that Eagle’s
                          ANDA Product Will Have
                                            ...............................................................28

                 3.       Eagle’s Optimized Manufacturing Process for its
                          Proposed Commercial Product Will Maintain
                                                     ...............................................34

                 4.       There is No Evidence That Eagle’s ANDA Product
                          Will Be Stored for Four Weeks at pH 3.8 .............................37

                                                            i
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 113 of 1189 PageID #: 19281

                                               EXHIBIT 3


               5.     Eagle’s ANDA Product Will Not Be Used by a Single
                      Entity to Practice the Claims of the ’526 patent ..................38

          B.   Eagle’s ANDA Product Will Not Meet the Claimed
               Degradation and Impurity Requirements ......................................41

               1.     Eagle Will Not Induce Infringement of the Claimed
                      Degradation and Impurity Requirements ............................41

               2.     Eagle’s ANDA Does Not Establish Eagle’s ANDA
                      Product Will Meet the Claimed Degradation and
                      Impurity Requirements ..........................................................42

               3.     Eagle’s ANDA Batch Data Do Not Show that Eagle’s
                      ANDA Product Will Exhibit “Less Than 1%
                      Degradation” After Storage at 2–8°C For Four Weeks
                      at pH 3.8 ...................................................................................44

               4.     Eagle’s ANDA Batch Data Do Not Show that Eagle’s
                      ANDA Product Will Have the Specified Impurities ............45

   III.   THE ASSERTED CLAIMS OF THE PATENTS-IN-SUIT ARE
          UNENFORCEABLE FOR INEQUITABLE CONDUCT .......................50

          A.   Inequitable Conduct During Prosecution of the ’239 Patent ........51

          B.   Inequitable Conduct During Prosecution of the ’239 Patent
               Renders the Patents-in-Suit Unenforceable ....................................56

          C.   The Named Inventors Committed Further Inequitable
               Conduct During Prosecution of the Patents-in-Suit ......................58

               1.     The Inventors Withheld Material Information
                      Regarding the Prior Art Pitressin® Formulation ...............58

               2.     The Named Inventors Withheld from the PTO
                      Normalized Impurity Data to Bolster Their Criticality
                      Arguments................................................................................60

               3.     The Named Inventors Withheld from the PTO Other
                      Information Relevant to Criticality of the Claimed pH
                      That Was Material to the Prosecution ..................................61

                                                      ii
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 114 of 1189 PageID #: 19282

                                                     EXHIBIT 3


   IV.   THE ASSERTED CLAIMS OF THE PATENTS-IN-SUIT ARE
         INVALID ......................................................................................................64

         A.       All Asserted Claims Are Anticipated by Original
                  Vasostrict® With Its Prescribing Information...............................64

         B.       All Asserted Claims Are Obvious Over Original
                  Vasostrict® With Its Prescribing Information...............................66

         C.       The Asserted Claims of the ’785 Patent Are Anticipated by
                  Pitressin® ...........................................................................................67

         D.       All Asserted Claims Are Obvious over Pitressin®, Alone Or
                  In Combination With Russell 2008, Intravenous
                  Medications 2013, and WHO Standard ..........................................69

         E.       All Asserted Claims Are Obvious Over The April 2014
                  Vasostrict® Label ..............................................................................71

         F.       All Asserted Claims Are Obvious Over American Regent
                  Vasopressin Injection, Alone Or In Combination With
                  Russell 2008 and Intravenous Medications 2013. ..........................73

         G.       All Asserted Claims Are Obvious Over PPC, Alone Or In
                  Combination With Russell 2008, Intravenous Medications
                  2013, and WHO Standard ................................................................74

         H.       All Asserted Claims Lack Adequate Written Description ............77

                  1.       ’526 Patent ...............................................................................77

                  2.       ’209 and ’785 Patents ..............................................................79

         I.       All Asserted Claims Lack Adequate Enablement ..........................81

                  1.       ’526 Patent ...............................................................................81

                  2.       ’209 and ’785 Patents ..............................................................83

         J.       All Asserted Claims Are Indefinite ..................................................84

                  1.       Less Than [X]% Degradation After Storage at 2–8°C
                           for About Four Weeks ............................................................84

                                                           iii
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 115 of 1189 PageID #: 19283

                                                     EXHIBIT 3


                  2.       When to Measure pH ..............................................................85

   V.    THIS CASE IS EXCEPTIONAL AND EAGLE SHOULD BE
         AWARDED ITS REASONABLE ATTORNEY FEES ...........................86

         A.       Par Lacked a Reasonable Basis to Bring and Maintain this
                  Suit Against Eagle .............................................................................86

         B.       Par Brought this Suit in Bad Faith ..................................................90

         C.       Par’s Engaged in Inequitable Conduct to Procure the
                  Patents-in-Suit ...................................................................................91

         D.       Response to Par’s Allegations in Paragraphs 271–279 of
                  Par’s Statement of Contested Facts .................................................92

   VI.   PAR IS NOT ENTITLED TO INJUNCTIVE OR MONETARY
         RELIEF ........................................................................................................94




                                                           iv
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 116 of 1189 PageID #: 19284

                                          EXHIBIT 3


          Pursuant to Local Rule 16.3(c)(4) and the Court’s Scheduling Order (D.I. 120,

   148), Defendant Eagle Pharmaceuticals Inc. (“Eagle” or “Defendant”) submits this

   Statement of Issues of Fact that Remain to be Litigated (“Statement”). Eagle

   incorporates by reference any issues of fact set forth in its responsive papers to any

   comparable material filed or submitted by Plaintiffs Par Pharmaceutical, Inc., Par

   Sterile Products, LLC, and Endo Par Innovation Company, LLC (collectively, “Par”

   or “Plaintiffs”).

          In this action, Plaintiffs are currently asserting U.S. Patent No. 9,687,526 (“the

   ’526 patent”); U.S. Patent No. 9,744,209 (“the ’209 patent”); and U.S. Patent No.

   9,750,785 (“the ’785 patent”) (collectively, the “Patents-in-Suit”). 1 Specifically,

   Plaintiffs are asserting claim 13 of the ’526 patent; claims 1, 3–5, and 7 of the ’209

   patent; and claims 1, 4, 5, and 8 of the ’785 patent (the “Asserted Claims”).

          Eagle reserves all rights with respect to these disclosures, including the right

   to amend, supplement, or otherwise modify these disclosures without prejudice

   according to the schedule set forth by the Parties for pre-trial exchanges, the local

   rules, the Federal Rules of Civil Procedure, and any other basis in fact or law. Eagle


   1
       The Patents-in-Suit share two common inventors and a common chain of priority
       to U.S. Patent No. 9,744,239 (“the ’239 patent”), and therefore may be referred
       to as the “’239 family.” Each of these patents also claims priority to U.S.
       Application 14/610,499. Par has not disputed that the Patents-in-Suit are not
       entitled to priority dates earlier than their own filing dates, based on their claims
       of priority to the ’239 patent and ’499 application.

                                               1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 117 of 1189 PageID #: 19285

                                         EXHIBIT 3


   reserves the right to affirmatively use, elaborate upon, or dispute any fact cited by

   Plaintiffs, including the scientific bases for such fact or Plaintiffs’ application of

   such fact in this case.

         By including a fact herein, Eagle does not assume the burden of proof or

   production with regard to that fact. For instance, Plaintiffs bear the burden of proof

   with respect to infringement. As such, Eagle reserves the right to object to and/or

   contest those alleged facts and present any and all rebuttal evidence in response to

   those alleged facts when identified by Plaintiffs. Any fact not specifically admitted

   in the parties’ Statement of Uncontested Facts should be considered contested, even

   if not specifically enumerated herein.

         To the extent Eagle’s Statement of Issues of Law that Remain to be Litigated

   contains issues of fact, those issues are incorporated herein by reference. If the Court

   determines that any issue identified in this list as an issue of fact is more properly

   considered an issue of law, Eagle incorporates such issue by reference into its

   Statement of Issues of Law. Eagle incorporates by reference its expert reports in

   support of any proof to be presented by expert testimony. To the extent that a fact or

   an issue of fact in one section applies to another section, claim or theory, it is

   incorporated therein as well without separate repetition. Eagle incorporates by

   reference the Statement of Uncontested Facts.




                                              2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 118 of 1189 PageID #: 19286

                                        EXHIBIT 3


   I.    BACKGROUND

         A.     Overview Of The Case

         1.     This is a patent infringement action arising under the patent laws of the

   United States (35 U.S.C. §§ 100 et seq.) and the Hatch-Waxman Act (21 U.S.C.

   § 355) based on Eagle’s filing of Abbreviated New Drug Application No. 211538

   (“Eagle’s ANDA”) seeking approval to commercially manufacture, use, offer to sell,

   and sell in the United States a generic version of Par’s original Vasostrict® product

   as approved by the FDA in April 2014 (“Original Vasostrict®”).

         2.     Each of the Patents-in-Suit is listed in the FDA publication titled

   “Approved Drugs With Therapeutic Equivalence Evaluations” (the “Orange Book”)

   as covering Vasostrict®. The Orange Book additionally lists U.S. Patent Nos.

   9,744,239 (the “’239 patent”), 9,375,478 (the “’478 patent), and 9,937,223 (the

   “’223 patent”) as covering Vasostrict®.

         3.     Every claim of the ’526, ’209, ’785, ’223 and ’478 patents requires

   vasopressin formulations with a pH value within the range of 3.7–3.9. The ’239

   patent, in contrast, requires vasopressin formulations with a pH within the broader

   range of 3.5–4.1. Additionally, the ’478 and ’223 patents (collectively, the “Buffer

   Patents”) are directed to vasopressin formulations that include an “acetate buffer.”

         4.     On April 16, 2018 and May 18, 2018, Eagle sent Paragraph IV notice

   letters informing Par that Eagle intended to market its ANDA Product before the


                                             3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 119 of 1189 PageID #: 19287

                                         EXHIBIT 3


   expiration of the ’239, ’526, ’209, ’785, ’223 and ’478 patents, that Eagle’s ANDA

   product and its use upon approval would not infringe any valid, enforceable claim

   of those patents, and that the claims of those patents are invalid. Among other

   noninfringement bases, Eagle informed Par that it will not infringe the ’526, ’209,

   ’785, ’223 and ’478 patents because

                                                        whereas each of these patents

   requires vasopressin formulations with a pH value within the range of 3.7–3.9. Eagle

   also informed Par that its ANDA Product will not                                and

   therefore will not infringe the Buffer Patents.

         5.     Nevertheless, on May 31, 2018, Par filed a complaint against Eagle (the

   “Complaint”) asserting infringement of the ’239, ’526, ’209, ’785, ’478, and ’223

   patents. On August 6, 2018, Eagle filed its answer to Par’s Complaint, asserting

   counterclaims of noninfringement and invalidity of the ’239, ’526, ’209, ’785, ’478,

   and ’223 patents.

         6.     On October 30, 2019, Eagle filed an amended answer and

   counterclaims to Par’s Complaint to add counterclaims of inequitable conduct with

   respect to the ’239, ’526, ’209, and ’785 patents, including based on the filing of

   false declarations during prosecution of the ’239 patent that also tainted the

   prosecution of the ’526, ’209, and ’785 patents, as discussed further in Section II

   below.

                                             4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 120 of 1189 PageID #: 19288

                                          EXHIBIT 3


         7.       In response to Eagle’s inequitable conduct counterclaims, on

   November 11, 2019, Par moved to dismiss the ’239 patent. In the same motion, Par

   also moved to dismiss the Buffer Patents, after several of its named inventors

   confirmed at their depositions that the acetic acid in the original Vasostrict®

   formulation,



         8.       On December 20, 2019, the parties stipulated to dismissal of all claims,

   counterclaims, and defenses related to the ’239 patent and the Buffer Patents. With

   the dismissal of the ’239 patent, no patent remains in this action that



         B.       Unapproved Vasopressin Products

         9.       Since the institution of the FDA drug approval process in 1938,

   manufacturers have been permitted to continue to market drug products that existed

   before the FDA approval process was instituted, so-called “grandfathered” products.

   In order to maintain such grandfathered status, the composition and conditions of

   use on a product’s labeling must remain unchanged.

         10.      Stable vasopressin formulations, under the trade name Pitressin®, were

   sold as unapproved products for almost a century with the same identified

   formulation: 20 units/mL or 0.038 mg/mL of vasopressin,                    mg/mL of




                                              5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 121 of 1189 PageID #: 19289

                                          EXHIBIT 3


   chlorobutanol, acetic acid for pH adjustment to pH 3.4 to 3.6 (approximately 0.22

   mg per mL of solution), and water for injection.

         11.




         12.      For decades, Pitressin® and other vasopressin products were used to

   treat hypotension, including vasodilatory and septic shock, as reflected in references

   such as A. Russell et al., Vasopressin versus Norepinephrine Infusion in Patients

   with Septic Shock, N. Eng. J. Med. 358(9):877-87 (2008) (“Russell 2008”) and

   standard guidelines such as Intravenous Medications (B. L. Gahart & A. R.

   Nazareno et al., eds. 29th ed. 2013) (“Intravenous Medications 2013”).

         13.      Pitressin® was sold from at least 1927 until 2014 by Par and its

   predecessors, including Parke-Davis, King Pharmaceuticals, Parkedale, and finally

   JHP Pharmaceutical (“JHP”). JHP was acquired by Par Pharmaceutical Inc. in

   February 2014, after which its name was changed to Par Sterile Products, LLC. Par

   Sterile Products is one of the Plaintiffs in this action.

         14.      Pitressin® was labeled with a shelf life of 24 months at room

   temperature.

                                               6
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 122 of 1189 PageID #: 19290

                                        EXHIBIT 3


         15.    Although the release and stability specifications for JHP’s unapproved

   Pitressin® were pH 2.5 to 4.5, the in-process pH range for Pitressin® during

   manufacture was                                . The Pitressin® label did not indicate

   the pH of the formulation.

         16.    Release testing of JHP’s unapproved Pitressin® product demonstrated

   that some lots were released at a pH between                                 .

         17.    Stability testing of JHP’s unapproved Pitressin® product demonstrated

   that some lots increased their pH during their shelf lives to a pH between

                         .

         18.    Other unapproved vasopressin products with the same formulation as

   Pitressin® were sold by companies including Fresenius Kabi, Pharmaceutical

   Partners of Canada (“PPC”), and Cardinal Health. The labels for these products

   either did not specify the pH of the product or included only the stability

   specification range of 2.5 to 4.5.

         19.    Other companies sold unapproved vasopressin products with slightly

   different formulations.      For example, American Regent (formerly Luitpold

   Pharmaceuticals) sold an unapproved vasopressin product from at least 1996–2012

   comprising the same concentration of vasopressin and chlorobutanol as Pitressin®,

   but with pH adjustment to      , and the addition of sodium chloride.




                                             7
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 123 of 1189 PageID #: 19291

                                       EXHIBIT 3


         20.   Standards for unapproved vasopressin products were set by the United

   States Pharmacopeia (USP), with a pH range of 2.5 to 4.5. The World Health

   Organization (WHO) also provided a standard for an aqueous vasopressin

   formulation for analysis of vasopressin drug products (“WHO Standard”). That

   WHO Standard required refrigeration of aqueous vasopressin formulations for

   maximum stability.

         C.    JHP’s NDA for Pitressin®

         21.   In 2006, the FDA issued guidance encouraging companies to file New

   Drug Applications (“NDAs”) on products that were sold as unapproved products.

   This guidance was updated on September 19, 2011 to clarify the FDA’s enforcement

   priorities with respect to unapproved products and their removal from the market.

         22.




         23.




                                           8
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 124 of 1189 PageID #: 19292

                                        EXHIBIT 3


         24.




         25.    On September 25, 2012, JHP filed its NDA No. 204485 for its

   Pitressin® product. The proposed formulation was identical to that of its prior

   unapproved formulation

         26.    JHP did not conduct any clinical studies to support its NDA, instead

   relying on the published literature, such as Russell 2008, standard reference guides,

   and known treatment algorithms to show the effectiveness of Pitressin® in treating

   hypotension, including in vasodilatory and septic shock.

         27.



         28.




         D.     Par’s Original Vasostrict® Product
         29.    The FDA approved JHP’s NDA No. 204485 for Pitressin®, renamed

   “Vasostrict®,” on April 17, 2014 (“Original Vasostrict®”)

         30.    The formulation of Original Vasostrict® was identical to that of

   unapproved Pitressin® without


                                            9
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 125 of 1189 PageID #: 19293

                                        EXHIBIT 3


   comprising 20 units/mL or 0.0377 mg/mL vasopressin, 0.5% or                       mg

   chlorobutanol, acetic acid for pH adjustment to 3.4 to 3.6, and water for injection.

         31.    At the same time, the FDA approved the prescribing information for

   original Vasostrict® (“April 2014 Vasostrict® Label”). That label identified the

   formulation of Original Vasostrict®, including its manufacture pH of 3.4–3.6. The

   label also included the indications as well as dosage and administration instructions

   for treatment of hypotension, including vasodilatory shock, post-cardiotomy shock

   and septic shock.

         32.    Soon after the initial approval of Original Vasostrict®, in September

   2014, the FDA approved new prescribing information, adding a refrigerated storage

   instruction (“Store between 2°C and 8°C (36°F and 46°F). Do not freeze.”)

   (“September 2014 Vasostrict® Label”).

         33.    Original Vasostrict® was first sold by Par in November 2014 with the

   September 2014 Original Vasostrict® Label.

         34.    In May 2015, the FDA approved new prescribing information for

   Original Vasostrict®, which permitted storage of the product for up to twelve

   months at room temperature or 24 months refrigerated (“March 2015 Vasostrict®

   Label”).

         35.    Original Vasostrict® was sold with the March 2015 Vasostrict® Label

   from May 2015.

                                            10
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 126 of 1189 PageID #: 19294

                                        EXHIBIT 3


          36.   Although the target pH for Original Vasostrict® was 3.4–3.6, it had a

   release pH specification of        , and a shelf life stability specification of     .

          37.   Original Vasostrict® was indicated for the treatment of hypotension,

   including vasodilatory shock from post-cardiotomy shock and septic shock.

   Original Vasostrict®’s prescribing information contained instructions for

   intravenous administration at a dose between 0.01 and 0.07 units/minute to treat

   hypotension including vasodilatory shock from post-cardiotomy shock and septic

   shock.

          38.   The FDA removed other vasopressin products from the market in

   December 2014, following the initial approval and commercial launch of Original

   Vasostrict®. At that time, Original Vasostrict® became the only vasopressin

   product available in the United States.

          39.   Since the removal of Par’s competitors in December 2014, no other

   manufacturer has marketed a vasopressin product in the United States. During this

   time, Par has held a monopoly on vasopressin. As a result, Par increased the price

   of vasopressin from less than five dollars per vial to over one hundred thirty dollars

   per vial.

          E.    Par’s Reformulated Vasostrict® Product
          40.   Although competing vasopressin products were removed from the

   market, the NDA for Original Vasostrict® was not eligible for any regulatory


                                             11
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 127 of 1189 PageID #: 19295

                                        EXHIBIT 3


   exclusivity. Without any exclusivity, competitors were free to file their own NDAs

   or ANDAs to seek approval for competing vasopressin products. Only by listing

   patents in the Orange Book could Par forestall FDA approval and commercial launch

   of competitors’ products.

         41.    Given that Par’s Original Vasostrict® product was substantively

   identical to the prior art Pitressin® product that had been sold for almost a century,

   Par knew that it could not maintain exclusivity for its Original Vasostrict® product

   for long, as any patent covering the formulation of Original Vasostrict® would

   necessarily be invalid.

         42.    Therefore, although Original Vasostrict® had been approved by the

   FDA and had acceptable stability, Par began to look for ways that it could justify a

   new formulation of Vasostrict® that could be patented.

         43.    On March 21, 2016, Par received approval for a new formulation of

   Vasostrict® (“Reformulated Vasostrict®”).

         44.    The only changes Par made to the formulation were: (1) changing the

   target pH from 3.4–3.6 to 3.8; (2) removing chlorobutanol; and (3) adding an acetate

   buffer.

         45.    Par sought and received the same shelf life for the Reformulated

   Vasostrict® as was already approved for the Original Vasostrict®.




                                            12
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 128 of 1189 PageID #: 19296

                                         EXHIBIT 3


         46.    Although Reformulated Vasostrict® has a target pH of 3.8, its release

   pH specification is          and its shelf-life stability pH specification is      .

         47.    The storage and handling instructions for Reformulated Vasostrict® are

   the same as for Original Vasostrict®.

         48.    The dosage and administration section of the prescribing information

   for Reformulated Vasostrict® is the same as for Original Vasostrict®.

         49.    The FDA has confirmed that Original Vasostrict® was not removed

   from the market for safety or efficacy reasons. Par and the named inventors on the

   Patents-in-Suit could not identify any safety or efficacy advantage of Reformulated

   Vasostrict® compared to Original Vasostrict®.

         F.     Par’s Patents

                1.       ’239 Patent
         50.    The Patents-in-Suit each claim priority to the ’239 patent, which issued

   on August 29, 2017 based on an application filed on May 20, 2015. The ’239 patent

   names Vinayagam Kannan and Matthew Kenney as inventors. The Examiner of the

   ’239 patent was Christine Bradley.

         51.    During prosecution of the ’239 patent, Examiner Bradley issued a Final

   Office Action on October 21, 2015, rejecting all pending claims as both anticipated

   and obvious over the April 2014 Vasostrict® Label.




                                              13
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 129 of 1189 PageID #: 19297

                                          EXHIBIT 3


         52.    Instead of amending the claims, the inventors sought to overcome

   Examiner Bradley’s Final Rejection by invoking the prior art exception of 35 U.S.C.

   § 102(b)(1)(A), which provides in relevant part that disclosures made 1 year or less

   before the effective filing date of the claimed invention shall not be prior art, “if the

   disclosure was made by the inventor or joint inventor or by another who obtained

   the subject matter disclosed directly or indirectly from the inventor or a joint

   inventor.”

         53.    During a November 24, 2015 Applicant-Initiated Interview, the

   inventors’ prosecuting attorney, Mr. Craig Kenesky, represented that the named

   inventors were “responsible for all of the subject matter in the FDA reference [(the

   April 2014 Vasostrict® Label)]” and would be able to make an “unequivocal”

   statement to that effect.

         54.    To that end, the inventors submitted two declarations, one from named

   inventor Vinayagam Kannan, and one from regulatory employee Michelle Bonomi-

   Huvala. Mr. Kannan declared under penalty of perjury that he and named co-

   inventor Matthew Kenney invented all of the subject matter of the April 2014

   Vasostrict® Label that Examiner Bradley had relied upon to reject the claims. Ms.

   Bonomi-Huvala declared that the subject matter of the April 2014 Vasostrict® Label

   that Examiner Bradley had relied upon to reject the claims had been received from




                                              14
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 130 of 1189 PageID #: 19298

                                         EXHIBIT 3


   named inventors Kannan and Kenney, and sent on to the FDA, who published the

   April 2014 Vasostrict® Label.

         55.    The Kannan and Bonomi-Huvala declarations were submitted by Mr.

   Kenesky to the U.S. Patent & Trademark Office (“PTO”) with a Response to Final

   Rejection on November 24, 2015, in which he represented that the declarations

   “describe[] that the disclosure of the [April 2014 Vasostrict® Label] was obtained

   from the inventors of the present application,” and that therefore the April 2014

   Vasostrict® Label:

         is not prior art under 35 U.S.C. § 102(a)(1) against the present
         invention based on the exception of 35 U.S.C. § 102(b)(1)(A). The
         disclosure was made by another (the FDA) less than one year before
         the effective filing date of the claimed invention. The FDA obtained
         the subject matter of the Label from the regulatory team at PAR
         STERILE, who received the subject matter from the inventors of the
         present application. Thus, the Label satisfies the provisions of 35
         U.S.C. § 102(b)(1)(A). Applicant respectfully requests withdrawal of
         the rejection because the claims have not been rejected over any
         eligible prior art.

         56.    Based on these representations, Examiner Bradley withdrew the final

   rejection of the pending claims over the April 2014 Vasostrict® Label on January

   11, 2016. Examiner Bradley never again raised the April 2014 Vasostrict® Label

   as prior art against the ’239 patent or any of the subsequently filed Patents-in-Suit.

                2.      ’526 Patent

         57.    The application that issued as the ’526 patent was filed on October 10,

   2016 as a continuation-in-part of the application for the ’239 patent. This was after

                                             15
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 131 of 1189 PageID #: 19299

                                          EXHIBIT 3


   Examiner Bradley had disqualified the April 2014 Vasostrict® Label as prior art,

   and after the approval and marketing of Par’s Reformulated Vasostrict® product.

   Like the ’239 patent, the ’526 patent also names Vinayagam Kannan and Matthew

   Kenney as inventors, as well as two other Par employees, Sunil Vandse and Suketu

   Sanghvi. Like the ’239 patent, the ’526 patent was examined by Examiner Bradley.

         58.    Like the ’239 patent, the claims of the ’526 patent are directed to the

   use of a vasopressin composition comprising between 0.01 and 0.07 mg/mL

   vasopressin, acetic acid, and water at a dose of between 0.01 and 0.1 units per minute

   to increase blood pressure in a hypotensive human. The ’526 patent does not recite

   the same pH range as the ’239 patent, but rather claims a specific pH within the

   range claimed by the ’239 patent.

         59.    Because the inventors had already represented that Vinayagam Kannan

   and Matthew Kenney had invented the subject matter of April 2014 Vasostrict®

   Label, Examiner Bradley would have understood that she could not raise the April

   2014 Vasostrict® Label as prior art against the application for the ’526 patent, on

   which Kannan and Kenney were both also named inventors.

         60.    Therefore, Examiner Bradley identified the closest prior art as the label

   from the unapproved vasopressin formulation sold by Pharmaceutical Partners of

   Canada (PPC), which identified only the broad pH range of 2.5–4.5 and did not

   include indications for hypotension.

                                             16
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 132 of 1189 PageID #: 19300

                                         EXHIBIT 3


         61.    Examiner Bradley entered a final rejection of the pending claims over

   the PPC reference in view of additional prior art, stating that PPC disclosed the same

   formulation as that recited by the pending claims of the ’526 patent, with the same

   vasopressin concentration, acetic acid, and water, and an overlapping pH range of

   2.5 to 4.5. In subsequent communications, the inventors did not dispute that PPC

   disclosed such a formulation.

         62.    Regarding storage, Examiner Bradley stated that it would have been

   obvious to refrigerate the formulation disclosed in PPC, as had been widespread in

   the art for a number of other peptide pharmaceutical products. In subsequent

   communications, the inventors did not dispute that it would have been obvious to

   refrigerate the formulation of PPC.

         63.    Examiner Bradley also stated that the formulation of PPC, by virtue of

   overlapping with that of the claims, inherently satisfied the percent degradation

   limitation. In subsequent communications, the inventors did not dispute that PPC

   inherently met the percent degradation over storage limitation.

         64.    Finally, Examiner Bradley stated that it would have been obvious in

   view of a number of clinical literature references to administer the formulation

   disclosed by PPC to treat hypotension in the manner claimed. Among those clinical

   references was Russell 2008. In subsequent communications, the inventors did not




                                            17
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 133 of 1189 PageID #: 19301

                                        EXHIBIT 3


   dispute that it would have been obvious to administer the formulation of PPC to

   practice the method of treatment limitations.

         65.    Following the rejection, the inventors held an interview with Examiner

   Bradley, during which they agreed to add a limitation requiring a pH of 3.8.

         66.    To that end, the inventors filed amended claims that added the pH 3.8

   limitation. Those claims are the ones that ultimately issued, including claim 13

   asserted here.

         67.    The inventors’ primary argument to overcome Examiner Bradley’s

   rejection over PPC was that the claimed pH of 3.8 was critical to stability of a

   vasopressin formulation.

         68.    Relying on declarations disclosing testing data from named inventors

   Vinayagam Kannan and Sunil Vandse (the “Criticality Declarations”), the inventors

   argued that pH 3.8 exhibited unexpected stability within the pH range of 2.5 to 4.5

   disclosed in PPC.

         69.    To make that representation, the Criticality Declarations relied on pH-

   dependent stability testing that allegedly showed that pH 3.8 had the lowest level of

   impurities after storage for four weeks at 25 °C and 40 °C. Although other pH levels

   demonstrated lower relative levels of vasopressin degradation under those storage

   conditions, the inventors argued that vasopressin formulations were most stable at

   pH 3.8 in view of those impurities levels.

                                            18
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 134 of 1189 PageID #: 19302

                                          EXHIBIT 3


         70.      Examiner Bradley accepted this argument based on the alleged critical

   stability of pH 3.8 and allowed the claims. This was the only reason cited by

   Examiner Bradley in her Notice of Allowance.

         71.      Par asserts claim 13 of the ’526 patent against Eagle. Claim 13 of the

   ’526 patent depends from claim 1.

         72.      Claim 13 of the ’526 patent, through its dependency on claim 1, recites:

         1. A method of increasing blood pressure in a human in need thereof,
         the method comprising:

               a) providing a pharmaceutical composition for intravenous
               administration comprising: i) from about 0.01 mg/mL to about
               0.07 mg/mL of vasopressin or a pharmaceutically-acceptable salt
               thereof; ii) acetic acid; and iii) water,

               wherein the pharmaceutical composition has a pH of 3.8;

               b) storing the pharmaceutical composition at 2-8°C. for at least 4
               weeks; and

               c) intravenously administering the pharmaceutical composition to
               the human, wherein the administration provides to the human from
               about 0.01 units of vasopressin or the pharmaceutically-acceptable
               salt thereof per minute to about 0.1 units of vasopressin or the
               pharmaceutically-acceptable salt thereof per minute, wherein the
               human is hypotensive,

               wherein the pharmaceutical composition exhibits less than about
               5% degradation after storage at 2-8°C. for about four weeks.

         13. The method of claim 1, wherein the pharmaceutical composition
         exhibits less than 1% degradation after storage at 2-8 C. for about four
         weeks.

         73.      Although the ’526 patent claims priority to several earlier applications,

   Par has not disputed that those earlier applications do not adequately support asserted
                                              19
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 135 of 1189 PageID #: 19303

                                         EXHIBIT 3


   claim 13 of the ’526 patent. The earliest effective filing date of asserted claim 13 of

   the ’526 patent is therefore October 10, 2016.

                3.       ’209 and ’785 Patents

         74.    The applications that issued as the ’209 and ’785 patents were both filed

   on February 17, 2017 as continuations-in-part of the application for ’526 patent and,

   by extension, continuations-in-part of the application for the ’239 patent. This was

   after Examiner Bradley had disqualified the April 2014 Vasostrict® Label as prior

   art during prosecution of the ’239 patent, and after the approval and marketing of

   Par’s Reformulated Vasostrict® product. Like the ’526 patent, the ’209 and ’785

   patents also name Vinayagam Kannan, Matthew Kenney, Sunil Vandse, and Suketu

   Sanghvi as inventors. Like the ’239 and ’526 patents, the ’209 and ’785 patents were

   examined by Examiner Bradley.

         75.    The claims of the ’209 patent are similarly directed to the use of

   vasopressin formulations comprising between 0.01 and 0.07 mg/mL vasopressin at

   a dose of between 0.01 and 0.1 units/minute to raise blood pressure in hypotensive

   human. The ’209 patent recites a pH range of 3.7 to 3.9 for those vasopressin

   formulations, broader than the pH limitation of the ’526 patent but within the range

   of the ’239 patent.

         76.    The claims of the ’785 patent are directed to the compositions of

   vasopressin used in the methods of the ’209 patent.


                                             20
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 136 of 1189 PageID #: 19304

                                        EXHIBIT 3


         77.    As with the ’526 patent, Examiner Bradley also rejected the pending

   claims of the ’209 and ’785 patents over PPC, finding, as she did during prosecution

   of the ’526 patent, that PPC disclosed a formulation with the same vasopressin levels

   as claimed. She also stated that it would have been obvious to administer that

   formulation to practice the claimed method according to the ’209 patent claims.

         78.    Examiner Bradley also noted that the pH range recited by the

   applications for the ’209 and ’785 patents was encompassed by the pH range of 2.5

   to 4.5 in PPC and therefore presumptively obvious.

         79.    In rejecting the claims over PPC, Examiner Bradley cited the April

   2014 Vasostrict® Label as an “evidentiary reference,” making clear to the inventors

   that the April 2014 Vasostrict® Label need not be “prior art” to be used to provide

   evidence supporting her analysis of PPC. This confirms that Examiner Bradley

   understood that she could not raise the April 2014 Vasostrict® Label as prior art

   against the applications for the ’209 and ’785 patents due to the declarations

   submitted during prosecution of the ’239 patent, as Kannan and Kenney were both

   also named inventors.

         80.    As to impurities, Examiner Bradley found that all such limitations,

   including those directed to levels of specific impurities found in the dependent

   claims, were the inherent results of the formulation and therefore disclosed by the

   PPC formulation. In a subsequent interview, the inventors proposed the current

                                            21
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 137 of 1189 PageID #: 19305

                                         EXHIBIT 3


   impurities limitations to distinguish that prior art. Examiner Bradley rejected the

   inventors’ reasoning and concluded that the limitation was still satisfied by PPC’s

   formulation by inherency. The inventors did not dispute that subsequent conclusion.

          81.    In response to Examiner’s Bradley’s rejections, the inventors adopted

   the limitations of the Asserted Claims, including the related impurities limitations,

   despite the Examiner Bradley’s rejection of them in the interview, and a pH of 3.7–

   3.9.

          82.    The inventors did not dispute any of Examiner Bradley’s findings

   regarding the PPC reference. Rather, as they had done during the prosecution of the

   ’526 patent, the inventors argued that pH was critical to the Asserted Claims over

   the range of pH 2.5 to 4.5. Instead of pH 3.8 being critical, as in the ’526 patent, the

   inventors argued that a pH range of 3.7 to 3.9 as recited by the ’209 and ’785 patent

   was critical to the stability of vasopressin formulations and exhibited unexpected

   results over the prior art.

          83.    In lieu of submitting inventor declarations as in the ’239 patent and ’526

   patent prosecutions, the inventors directed Examiner Bradley to the same data and

   conclusions from the Criticality Declarations that has been incorporated into




                                             22
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 138 of 1189 PageID #: 19306

                                        EXHIBIT 3


   Examples 9 and 10 of the ’209 and ’785 patents’ specifications.2 Relying on that

   same data, the inventors represented to Examiner Bradley that pH 3.7 to 3.9—not

   just pH 3.8—demonstrated unexpectedly lower impurity levels than, and at least

   comparable vasopressin degradation levels to, other pH levels in PPC’s range.

          84.   Par asserts claims 1, 3, 4, 5, and 7 of the ’209 patent, which require:

          1. A method of increasing blood pressure in a human in need thereof,
          the method comprising administering to the human a unit dosage
          form, wherein the unit dosage form comprises from about 0.01
          mg/mL to about 0.07 mg/mL of vasopressin or a pharmaceutically
          acceptable salt thereof, wherein: the unit dosage form has a pH of 3.7-
          3.9; the unit dosage form further comprises impurities that are present
          in an amount of 0.9% - 1.7%, wherein the impurities have from about
          85% to about 100% sequence homology to SEQ ID NO.: 13; the
          administration provides to the human from about 0.01 units of
          vasopressin or the pharmaceutically-acceptable salt thereof per minute
          to about 0.1 units of vasopressin or the pharmaceutically-acceptable
          salt thereof per minute; and the human is hypotensive.

          3. The method of claim 1, wherein the impurities comprise SEQ ID
          NO.: 3,4 and SEQ ID NO.: 3 is present in the unit dosage form in an
          amount of 0.1% .

          4. The method of claim 1, wherein the impurities comprise SEQ ID
          NO.: 4,5 and SEQ ID NO.: 4 is present in the unit dosage form in an
          amount of 0.2% to 0.4%.

   2
       The data in the Criticality Declarations were also incorporated into the
       specification of the ’526 patent as Examples 9 and 10, but the inventors
       resubmitted the Declarations themselves in the ’526 patent prosecution.
   3
       “SEQ ID NO.: 1” refers to the vasopressin compound.
   4
       “SEQ ID NO.: 3” refers to Asp5-vasopressin compound, a related impurity.
   5
       “SEQ ID NO.: 4” refers to Glu4-vasopressin compound, a related impurity.

                                            23
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 139 of 1189 PageID #: 19307

                                        EXHIBIT 3


          5. The method of claim 1, wherein the impurities comprise SEQ ID
          NO.: 7,6 and SEQ ID NO.: 7 is present in the unit dosage form in an
          amount of 0.3% to 0.6%.

          7. The method of claim 1, wherein the impurities comprise SEQ ID
          NO.: 27 and SEQ ID NO.: 4, and SEQ ID NO.: 2 is present in the unit
          dosage form in an amount of 0.1% to 0.3% and SEQ ID NO.: 4 is
          present in the unit dosage form in an amount of 0.2% to 0.4%.

          85.   Par asserts claims 1, 4, 5, and 8 of the ’785 patent, which require:

          1. A pharmaceutical composition comprising, in a unit dosage form,
          from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
          pharmaceutically-acceptable salt thereof, wherein the unit dosage
          form further comprises impurities that are present in an amount of
          0.9% to 1.7%, wherein the impurities have from about 85% to about
          100% sequence homology to SEQ ID NO.: 1, and wherein the unit
          dosage form has a pH of 3.7-3.9.

          4. The pharmaceutical composition of claim 1, wherein the impurities
          comprise SEQ ID NO.: 3, and SEQ ID NO.: 3 is present in the unit
          dosage form in an amount of 0.1%.

          5. The pharmaceutical composition of claim 1, wherein the impurities
          comprise SEQ ID NO.: 4, and SEQ ID NO.: 4 is present in the unit
          dosage form in an amount of 0.2% to 0.4%.

          8. The pharmaceutical composition of claim 1, wherein the impurities
          comprise SEQ ID NO.: 2 and SEQ ID NO.: 4, and SEQ ID NO.: 2 is
          present in the unit dosage form in an amount of 0.1% to 0.3% and
          SEQ ID NO.: 4 is present in the unit dosage form in an amount of
          0.2% to 0.4%.

          86.   Although the ’209 and ’785 patents claim priority to several earlier

   applications, Par has not disputed that those earlier applications do not adequately


   6
       “SEQ ID NO.: 7” refers to Acetyl-vasopressin compound, a related impurity.
   7
       “SEQ ID NO.: 2” refers to Gly9-vasopressin compound, a related impurity.

                                            24
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 140 of 1189 PageID #: 19308

                                         EXHIBIT 3


   support the Asserted Claims of those patents. The earliest effective filing date of the

   Asserted Claims of the ’209 and ’785 patents is therefore February 17, 2017.

         G.     Eagle’s ANDA Product

         87.    The FDA has confirmed that Par’s Original Vasostrict® formulation

   “was not discontinued from sale for reasons of safety or effectiveness,” and that the

   FDA will “receive ANDAs that refer to Vasostrict as the RLD and propose to

   duplicate the original formulation of Vasostrict, 20 units per mL, and FDA may

   approve such ANDAs, as long as all other requirements are met.”8

         88.    To that end,

                                             In other words,




         89.    The prescribing instructions for Eagle’s ANDA Product are

   substantively identical to                                     , except for the change

   in product name.


   8
       DTX-258 (FDA, Dkt. No. FDA-2017-P-1096, Response to Citizen’s Petition at
       4-5 (Dec. 21, 2018)).

                                             25
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 141 of 1189 PageID #: 19309

                                         EXHIBIT 3


         90.    Although Eagle’s ANDA Product is

   Eagle’s ANDA



         91.    Par has accused Eagle’s ANDA product and its prescribing information

   of infringing each of the Asserted Claims of the Patents-in-Suit.

         92.    For the pH limitations, Par relies on



   II.   EAGLE’S ANDA PRODUCT DOES NOT INFRINGE THE ASSERTED
         CLAIMS

         93.    Plaintiffs have not carried their burden of proving that Eagle’s ANDA

   Product, or use thereof, can and/or will meet each and every limitation of the

   Asserted Claims of the Patents-in-Suit.

         94.    Claim 13 of the ’526 patent and claims 1, 3–5, and 7 of the ’209 patent

   are all method of treatment claims. Eagle does not and will not treat patients with its

   ANDA Product. Eagle therefore does not and will not infringe claim 13 of the ’526

   patent and claims 1, 3–5, and 7 of the ’209 patent directly.

         95.    A physician’s use of Eagle’s ANDA Product according to the

   associated prescribing information (“Eagle’s Label”) will not infringe claim 13 of

   the ’526 patent or claims 1, 3–5, and 7 of the ’209 patent, because such use will not

   involve performing the recited method steps using the compositions recited in the

   claims.

                                             26
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 142 of 1189 PageID #: 19310

                                         EXHIBIT 3


         96.    The method steps of claim 13 of the ’526 patent are not attributable to

   a single entity having direction and control over all actors performing the method

   steps, nor are the method steps attributable to a joint enterprise.

         97.    Eagle will not induce infringement of claim 13 of the ’526 patent or

   claims 1, 3–5, and 7 of the ’209 patent because Eagle will not promote, encourage,

   or recommend performance of the recited method steps using the compositions

   recited in the claims.

         98.    Claims 1, 4, 5, and 8 of the ’785 patent are all composition claims. Eagle

   does not and will not make, use, sell, offer to sell, or import the compositions recited

   in claims 1, 4, 5, and 8 of the ’785 patent. Eagle therefore does not and will not

   infringe claims 1, 4, 5, and 8 of the ’785 patent directly.

         99.    Eagle does not and will not induce infringement of claims 1, 4, 5, and

   8 of the ’785 patent because Eagle does not and will not promote, encourage, or

   recommend the making, use, sale, offer for sale, or importation of the compositions

   recited in the claims.

         A.     Eagle’s ANDA Product

         100.



      , as required by the Asserted Claims of the Patents-in-Suit.




                                             27
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 143 of 1189 PageID #: 19311

                                      EXHIBIT 3


               1.    Eagle’s ANDA Precludes a pH of 3.7 to 3.9, or 3.8
         101. Eagle’s Label for its ANDA Product, which is substantively identical

   to                                      except for the change in product name,

   describes Eagle’s ANDA Product as



         102. Eagle’s ANDA




         103. Eagle’s ANDA




               2.    Eagle’s ANDA Batch Data Do Not Show that Eagle’s ANDA
                     Product Will Have                      During Its Shelf
                     Life
         104. As part of its application for FDA approval to market a generic version

   of                                  , Eagle, in conjunction with Albany Molecular

   Research Inc. (“AMRI”), commissioned the manufacture of             batches of its

   proposed ANDA Product:




                                          28
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 144 of 1189 PageID #: 19312

                                     EXHIBIT 3




         105. Batches                were each put on stability under the labeled

   storage conditions Eagle has proposed for its ANDA Product,




         106.




         107.




                                         29
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 145 of 1189 PageID #: 19313

                                    EXHIBIT 3


         108.




         109.




         110.




         111.




         112.




                                        30
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 146 of 1189 PageID #: 19314

                                    EXHIBIT 3




         113.




         114.




                                        31
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 147 of 1189 PageID #: 19315

                                    EXHIBIT 3


         115.




         116.




         117.



         118.

         119.




         120.




         121.




                                        32
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 148 of 1189 PageID #: 19316

                                    EXHIBIT 3


         122.




         123.




         124.



                                                                               .

         125.




         126.




         127.




                                        33
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 149 of 1189 PageID #: 19317

                                       EXHIBIT 3


         128.




         129. I




         130. Par did not perform any testing on Eagle’s ANDA Product.

                3.    Eagle’s                                               Proposed
                      Commercial Product Will Maintain                        During
                      Its Shelf Life
         131. There is no evidence that Eagle intends physicians to administer a

   vasopressin composition having a pH of 3.7 to 3.9, or 3.8, according to the claimed

   methods. Further, there is no evidence that Eagle intends to make, use, or sell a

   vasopressin product having a pH of 3.7 to 3.9, as required by claim 1 of the ’785

   patent.

         132.



         133.




                                           34
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 150 of 1189 PageID #: 19318

                                    EXHIBIT 3




         134.




         135.




                                        35
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 151 of 1189 PageID #: 19319

                                      EXHIBIT 3


         136.




                       .

         137.



         138.




         139.




         140. Par has provided no evidence to the contrary.

         141.




                                          36
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 152 of 1189 PageID #: 19320

                                    EXHIBIT 3




                .

         142.




                4.    There is No Evidence That Eagle’s ANDA Product Will Be
                      Stored for Four Weeks at pH 3.8
         143. Eagle’s Label, which describes Eagle’s ANDA Product

                                                          , does not provide any

   instruction or recommendation to store Eagle’s ANDA Product for at least four

   weeks prior to administration.

         144.




                                        37
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 153 of 1189 PageID #: 19321

                                        EXHIBIT 3




         145. Par did not perform any testing on Eagle’s ANDA Product.

         146. Additionally, Eagle’s ANDA Product would not be administered to any

   patient after the end of its proposed shelf life; rather, pharmacists will discard

   Eagle’s ANDA Product according to the shelf life described in Eagle’s Label,



             .

                 5.    Eagle’s ANDA Product Will Not Be Used by a Single Entity
                       to Practice the Claims of the ’526 patent

         147. Claim 13 of the ’526 patent has several distinct method steps: storing

   the recited formulation for at least about four weeks at 2–8°C; providing the recited

   formulation; and administering the recited formulation to increase blood pressure in

   a hypotensive human.

         148. Upon approval, Eagle’s ANDA Product will be stored, provided, and

   administered by different entities. Hospital pharmacists will acquire Eagle’s ANDA

   Product and store that product, including under refrigeration. When needed, those

   same pharmacists will distribute Eagle’s ANDA Product to physicians for

   administration to patients.




                                            38
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 154 of 1189 PageID #: 19322

                                        EXHIBIT 3


         149. On the other hand, physicians would alone be responsible for the

   administration of Eagle’s ANDA Product after approval. Only a physician may

   exercise medical judgment to determine that the administration of vasopressin is

   warranted to treat vasodilatory shock. Once a physician examines a patient and, in

   his or her independent judgment, decides to use vasopressin, the administration of

   that drug proceeds according to the physician’s order and under the physicians

   supervision.

         150. Par has not shown that the activities of pharmacists in storing Eagle’s

   ANDA Product are attributable to the physicians who would be responsible for the

   administration of Eagle’s ANDA Product. For physicians, the first time they handle

   Eagle’s ANDA Product is when it is to be administered to a patient. Physicians have

   no role in the storage of Eagle’s ANDA Product at any point before that time and do

   not direct and control that process. Physicians may serve on hospital committees that

   decide which drugs to acquire and may recommend best practices, but at no point do

   such hospital committees oversee the storage of particular products such as Eagle’s

   ANDA Product and specific units thereof.

         151. Par has not shown that pharmacists will have a role in the use of Eagle’s

   ANDA Product. Physicians exercise independent medical judgment in deciding to

   administer Eagle’s ANDA Product, including at a particular dose. Indeed, it would

   be unlawful and contrary to established medical ethics for any individual to direct

                                            39
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 155 of 1189 PageID #: 19323

                                          EXHIBIT 3


   and control a clinician’s use of Eagle’s ANDA Product to treat a patient, including

   with respect to dose and timing. Pharmacists cannot direct and control a physician’s

   use of Eagle’s ANDA Product to treat hypotension.

         152. Par has not shown that hospitals are a single entity that directs and

   controls the storing, providing, and administration of Eagle’s ANDA Product.

   Although pharmacists and other staff may be employed directly by hospitals, the

   physicians who will use Eagle’s ANDA Product are typically independent

   contractors. As independent contractors, physicians using Eagle’s ANDA Product

   will not be subject to the direction and control of the hospital or its staff in the actual

   use and administration of Eagle’s ANDA Product. Such contracts are silent

   regarding the use of any drug, let alone requirements regarding the performance of

   particular method steps using Eagle’s ANDA Product. Such contracts also do not

   override doctors’ independent medical judgment in treating patients.

         153. The services of the physicians who use Eagle’s ANDA Product and the

   provision of drugs for that use are billed separately to insurers and patients. Hospitals

   bill for the provision of supplies, including pharmaceuticals like Eagle’s ANDA

   Product. Physicians provide individualized bills for their services, which may

   include their diagnosis of patients and their administration of treatment, including

   drugs, to those patients.




                                               40
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 156 of 1189 PageID #: 19324

                                       EXHIBIT 3


         154. Even where physicians are directly employed by hospitals, they still act

   independently to diagnose patients and prescribe treatments, including the use and

   administration of a drug like Eagle’s ANDA Product. Hospitals and their personnel

   do not direct the use and administration of drugs like Eagle’s ANDA Product in any

   particular instance of treatment.

         155. To the extent that personnel other than doctors, such as nurses, are

   involved in the administration of Eagle’s ANDA Product to treat particular patients,

   they act under the direction and control of physicians, not hospitals. Even if

   employed directly by hospitals, such action is an extension of physicians’ own

   independent medical treatment and the performance of particular methods using

   Eagle’s ANDA Product is not done at the direction and control of the hospital.

         B.     Eagle’s ANDA Product Will Not Meet the Claimed Degradation
                and Impurity Requirements
                1.     Eagle Will Not Induce Infringement of the Claimed
                       Degradation and Impurity Requirements
         156.

                                   at the end of the product shelf life. Eagle’s ANDA

   Product would not be administered to any patient after the end of its proposed shelf

   life; rather, pharmacists will discard Eagle’s ANDA Product according to the shelf

   life described in Eagle’s Label,




                                           41
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 157 of 1189 PageID #: 19325

                                        EXHIBIT 3




                2.    Eagle’s ANDA Does Not Establish Eagle’s ANDA Product
                      Will Meet the Claimed Degradation and Impurity
                      Requirements
          157. As set forth above, Eagle’s ANDA

                         throughout its proposed shelf life, not 3.7 to 3.9, or 3.8, as

   required by the Asserted Claims of the Patents-in-Suit. See supra Section II.A.1.

          158. Eagle’s ANDA specification does not show that Eagle’s ANDA

   Product will necessarily exhibit less than 1% degradation after four weeks storage at

   2–8°C, as Eagle’s ANDA

                                      See ’526 patent claim 13. Rather, Eagle’s ANDA




      .

          159. Nor does Eagle’s ANDA specification for total impurities show that

   Eagle’s ANDA Product will necessarily comprise 0.9% to 1.7% impurities having

   85% to 100% sequence homology to vasopressin. ’209 patent claim 1; ’785 patent

   claim 1.

          160. Eagle’s ANDA

                                                 Eagle’s ANDA specification does not


                                            42
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 158 of 1189 PageID #: 19326

                                        EXHIBIT 3


   show that Eagle’s ANDA Product will necessarily comprise 0.1% SEQ ID No.: 3.

   See ’209 patent claim 3; ’785 patent claim 4.

         161. Eagle’s ANDA specification

                                                 Eagle’s ANDA specification does not

   show that Eagle’s ANDA Product will necessarily comprise 0.2% to 0.4% SEQ ID

   No.: 4. See ’209 patent claim 4; ’785 patent claim 5.

         162. Eagle’s ANDA specification

                                                 Eagle’s ANDA specification does not

   show that Eagle’s ANDA Product will necessarily comprise 0.3% to 0.6% SEQ ID

   No.: 7. See ’209 patent claim 5.

         163. Eagle’s ANDA specification

                                          Eagle’s ANDA specification does not show

   that Eagle’s ANDA Product will necessarily comprise 0.1% to 0.3% SEQ ID No.:

   2. See ’209 patent claim 7; ’785 patent claim 8.

         164. Eagle’s ANDA specification

                                                                      Eagle’s ANDA

   specification does not show that Eagle’s ANDA Product will necessarily comprise

   0.1% to 0.3% SEQ ID No.: 2 and 0.2% to 0.4% SEQ ID No.: 4. See ’209 patent

   claim 7; ’785 patent claim 8.




                                            43
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 159 of 1189 PageID #: 19327

                                         EXHIBIT 3


                3.    Eagle’s ANDA Batch Data Do Not Show that Eagle’s ANDA
                      Product Will Exhibit “Less Than 1% Degradation” After
                      Storage at 2–8°C For Four Weeks at pH 3.8
         165. As set forth above, Eagle’s ANDA batch data do not show Eagle’s

   ANDA Product will have a pH of 3.8 during its shelf life. See supra Section II.A.2.

         166.

                                                 See ’526 patent claim 1; see also supra

   Section II.A.4.

         167.

                                     .

         168.

                                                      .

         169.




         170.




                                            44
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 160 of 1189 PageID #: 19328

                                     EXHIBIT 3


         171.



         172.




         173.




         174. Par did not perform any testing on Eagle’s ANDA Product.

                4.    Eagle’s ANDA Batch Data Do Not Show that Eagle’s ANDA
                      Product Will Have the Specified Impurities
         175. As set forth above, Eagle’s ANDA batch data do not show Eagle’s

   ANDA Product will have a pH of 3.7–3.9 during its shelf life. See supra Section

   II.A.2.

         176. Impurity data provided in Eagle’s ANDA



             does not show that Eagle’s ANDA Product will meet the specified

   impurity limitations.



                                         45
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 161 of 1189 PageID #: 19329

                                     EXHIBIT 3


         177.




         178. Par did not perform any testing on Eagle’s ANDA Product.

                    a.    0.1% SEQ ID No.: 3 (’209 patent claim 3; ’785 patent
                          claim 4)

         179.




                                        46
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 162 of 1189 PageID #: 19330

                                       EXHIBIT 3


         180.




         181.



                                   .

         182.




         183.



                            .

         184.




                                                           .

                    b.    0.3% to 0.6% SEQ ID No.: 7 (’209 patent claim 5)
         185.




                                          47
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 163 of 1189 PageID #: 19331

                                    EXHIBIT 3


         186.




         187.




         188.




                                        48
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 164 of 1189 PageID #: 19332

                                    EXHIBIT 3


         189.




         190.




         191.




                .

                    c.    0.1% to 0.3% SEQ ID No.: 2 and 0.2% to 0.4% SEQ
                          ID No.: 4 (’209 patent claim 7; ’785 patent claim 8)
         192.




                                        49
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 165 of 1189 PageID #: 19333

                                          EXHIBIT 3




          193.




   III.   THE ASSERTED CLAIMS OF THE PATENTS-IN-SUIT ARE
          UNENFORCEABLE FOR INEQUITABLE CONDUCT
          194. The named inventors Vinayagam Kannan and Matthew Kenney, Par’s

   former Senior Vice President of Regulatory Affairs Michelle Bonomi-Huvala and

   Par’s patent prosecution counsel Craig Kenesky knowingly submitted unmistakably

   false declarations to the PTO to overcome the Examiner’s rejection of the pending

   claims of the application for the ’239 patent, which are presumed to be material and

   submitted with an intent to deceive.




                                             50
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 166 of 1189 PageID #: 19334

                                         EXHIBIT 3


         195. Even absent the presumption, the unmistakably false Kannan and

   Bonomi-Huvala declarations were material to the prosecution of the ’239 patent, and

   were submitted with an intent to deceive.

         196. The inequitable conduct committed during prosecution of the ’239

   patent, which is a parent or grandparent patent application to the Patents-in-Suit,

   infected the prosecution of the Patents-in-Suit and therefore renders the claims of

   those patents unenforceable under the doctrine of infectious unenforceability.

         197. In addition, one or more of the named inventors of the Patents-in-Suit

   knowingly withheld material information from the PTO during prosecution of the

   Patents-in-Suit, including prior art, internal testing data, and other information that

   would have undermined their assertions of the criticality of the claimed pH, with the

   specific intent to deceive the PTO.

         A.     Inequitable Conduct During Prosecution of the ’239 Patent

         198. Faced with a final rejection in light of the prior art April 2014

   Vasostrict® Label, named inventor Vinayagam Kannan, Par’s former Senior Vice

   President of Regulatory Affairs Michelle Bonomi-Huvala and prosecuting attorney

   Craig Kenesky knowingly submitted unmistakably false declarations to the PTO in

   order to overcome the prior art rejection. These declarations were submitted with

   the specific intent to deceive the PTO to secure the issuance of the ’239 patent.




                                             51
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 167 of 1189 PageID #: 19335

                                      EXHIBIT 3


         199. Mr. Kannan, Ms. Bonomi-Huvala, and Mr. Kenesky all knew that the

   executed Kannan and Bonomi-Huvala declarations, as well as the representations

   made by Mr. Kenesky to the Examiner as to those declarations, were false.

         200. Mr. Kenney




         201. Mr. Kannan




                                          52
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 168 of 1189 PageID #: 19336

                                    EXHIBIT 3




         202. Mr. Kannan




                                        53
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 169 of 1189 PageID #: 19337

                                        EXHIBIT 3


         203. Thus, the representations made in the Kannan declaration are

   unmistakably false, and Mr. Kannan knew that they were false at the time he signed

   and submitted his declaration to the PTO.

         204. Indeed, according to Par’s corporate witness and discovery responses,




         205. The Bonomi-Huvala declaration was also unmistakably false, as the

   named inventors of the ’239 patent never “forwarded the details of the joint invention

   [(i.e. the subject matter of the April 2014 Vasostrict® Label)] to the regulatory team

   at PAR STERILE.”

         206. Mr. Bonomi-Huvala




                                            54
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 170 of 1189 PageID #: 19338

                                     EXHIBIT 3




         207. Mr. Kenesky,




         208. Nevertheless, Mr. Kenesky




         209. No one involved in the prosecution of the ’239 patent or otherwise

   advised Examiner Bradley that that the representations made in the Kannan and

   Bonomi-Huvala declarations were false.

         210. Furthermore, Examiner Bradley had no ability to independently

   examine the facts of the Kannan and Bonomi-Huvala declarations because they

   relied on research and development and communications that were internal and

   confidential to Par.


                                            55
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 171 of 1189 PageID #: 19339

                                        EXHIBIT 3


         211. These false representations to the PTO constitute affirmatively

   egregious misconduct.

         212. But-for these false representations, the ’239 patent never would have

   issued, as Examiner Bradley’s Final Rejection would not have been overcome

   without the false declarations. Indeed, the April 2014 Vasostrict® Label anticipates

   and/or renders obvious every claim of the ’239 patent.

         213. Given the strength of Examiner Bradley’s rejection in light of the April

   2014 Vasostrict® Label, and the subsequent false representations made by the

   inventors to disqualify that prior art reference, the single most reasonable inference

   is that Mr. Kenesky, Mr. Kannan, and Ms. Bonomi-Huvala submitted the

   unmistakably false declarations with the specific intent to deceive the PTO to secure

   the issuance of the ’239 patent.

         B.     Inequitable Conduct During Prosecution of the ’239 Patent
                Renders the Patents-in-Suit Unenforceable
         214. The affirmative egregious misconduct committed by Mr. Kenesky, Mr.

   Kannan, and Ms. Bonomi-Huvala during prosecution of the ’239 patent renders

   unenforceable the Patents-in-Suit under the doctrine of infectious unenforceability.

         215. Because Vinayagam Kannan and Matthew Kenney were named

   inventors on each of the Patents-in-Suit, Examiner Bradley would have believed that

   she could not rely on the April 2014 Vasostrict® Label as prior art during

   prosecution of those patents, as evidenced by the fact that she cited the April 2014

                                            56
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 172 of 1189 PageID #: 19340

                                         EXHIBIT 3


   Vasostrict® Label in support of her rejection of the claims of the ’209 and ’785

   patents, but only as an “evidentiary reference.” In so doing, Examiner Bradley

   stressed that such an “evidentiary reference” need not qualify as prior art. Therefore,

   it is clear that the misconduct during the prosecution of the ’239 patent infected those

   of the Patents-in-Suit and renders them unenforceable.

         216. Unable to rely on the April 2014 Vasostrict® Label, the next closest

   prior art Examiner Bradley identified was PPC combined with Russell 2008, among

   other references, in rejecting the claims of the Patents-in-Suit. Examiner Bradley

   rejected the pending claims’ pH limitations of 3.8 or 3.7–3.9 as presumptively

   obvious over PPC’s range of pH 2.5 to 4.5.

         217. The inventors were only able to overcome this rejection by relying on

   the flawed data in the Criticality Declarations. The inventors resubmitted the

   Criticality Declarations during the prosecution of the ’526 patent and relied on the

   same data as set forth in the ’209 and ’785 patents’ specifications during the

   prosecutions of those patents.

         218. The April 2014 Vasostrict® Label was material to the prosecution of,

   and would have invalidated as anticipated and/or obvious, each of the claims of the

   Patents-in-Suit. The April 2014 Vasostrict® Label discloses a narrower pH range

   of 3.4–3.6 than PPC, as well as several other limitations not found in PPC or

   Treschan.

                                             57
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 173 of 1189 PageID #: 19341

                                         EXHIBIT 3


         219. Further, the data relied on by the inventors would have been insufficient

   to show the criticality of the claimed pHs between 3.7 and 3.9 over the pH range

   3.4–3.6 in the April 2014 Vasostrict® Label, and the inventors would not otherwise

   have been able to establish criticality over the formulation described in that label.

         220. This is especially true, given that

                                      the prior art Original Vasostrict® product, which

   is embodied by the April 2014 Vasostrict® Label.

         C.     The Named Inventors Committed Further Inequitable Conduct
                During Prosecution of the Patents-in-Suit
                1.     The Inventors Withheld Material Information Regarding the
                       Prior Art Pitressin® Formulation

         221. While attempting to demonstrate the criticality of the claimed pH range

   in the Patents-in-Suit, the inventors also knowingly withheld material information

   from the PTO.

         222. First, the inventors withheld material information regarding the prior

   art Pitressin® formulation, which also was formulated with a pH of              . The

   only difference between Pitressin® and the subsequently released Original

   Vasostrict® described in the April 2014 Vasostrict® Label was that Pitressin®

   included




                                             58
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 174 of 1189 PageID #: 19342

                                        EXHIBIT 3


         223.




         224.




         225.




         226.




         227. The single most reasonable inference is that the named inventors

   withheld                                                                    with the

   specific intent to deceive the PTO to secure the issuance of the Patents-in-Suit.




                                            59
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 175 of 1189 PageID #: 19343

                                         EXHIBIT 3


                 2.    The Named Inventors Withheld from the PTO Normalized
                       Impurity Data to Bolster Their Criticality Arguments

         228. Among the flaws in the Criticality Declarations, the underlying studies

   used vasopressin samples with different starting amounts of impurities and

   vasopressin assay. In particular, the study of the pH range 2.5 to 3.4 was conducted

   later than the study of the pH range 3.5 to 4.5, when the API lot had expired and the

   starting levels of impurities were significantly higher.

         229. For example, the test composition used for pH of 2.5 started with initial

   impurity levels of 2.48%, whereas the test composition used for pH of 3.8 started

   with initial impurity levels of only 0.74%.

         230. To account for the differences in the starting impurity levels, it was

   necessary to normalize the data for both impurities and vasopressin assay. Indeed,

   the Criticality Declarations stated that normalization was important for this very

   reason, and represented that all variables other than pH had been normalized. But

   that representation was false. The only variable that had been normalized in the

   Criticality Declarations was the vasopressin assay; the impurity levels were not

   normalized.

         231. The named inventors were in possession of normalized impurity data

   and plots before and during prosecution of the Patents-in-Suit. The normalized

   impurity data, however, were withheld from the Examiner, and the inventors instead

   submitted non-normalized impurity data and plots.

                                             60
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 176 of 1189 PageID #: 19344

                                        EXHIBIT 3


         232. The normalized impurity data that Mr. Kannan and Mr. Kenney

   withheld from the PTO contradicted the inventors’ arguments that the claimed pHs

   between 3.7 and 3.9 are critical,




         233. But-for the inventors’ actions of withholding the normalized impurity

   data, Examiner Bradley could not reasonably have found the claimed pH values

   critical during prosecution of the Patents-in-Suit.       Therefore, the withheld

   normalized impurity data was material to the patentability of the Patents-in-Suit.

         234. The single most reasonable inference that can be drawn from the

   selective withholding of the normalized impurity data is that the inventors only

   produced data that supported their criticality arguments, with a specific intent to

   deceive the PTO to grant the Patents-in-Suit.

                3.    The Named Inventors Withheld from the PTO Other
                      Information Relevant to Criticality of the Claimed pH That
                      Was Material to the Prosecution
         235.




                                            61
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 177 of 1189 PageID #: 19345

                                    EXHIBIT 3


         236.




         237.




         238.




         239.




                                        62
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 178 of 1189 PageID #: 19346

                                        EXHIBIT 3


          240.




          241. In addition, the inventors also withheld information relating to the

   variability in the analytical method used to measure that data underlying the

   Criticality Declarations from the Examiner.

          242. For example, the named inventors failed to inform the PTO that, in the

   data reported in the Criticality Declarations, the purported difference in impurity

   levels between a pH of 3.6 and 3.8, which amounts to no more than 0.13%, is more

   than an order of magnitude less than the inherent variability of the testing method

   itself (e.g., 2.0%).

          243. The Criticality Declarations neither disclose nor account for this

   inherent variability. Nor did the named inventors otherwise disclose this variability

   to the PTO because such information would have directly undermined the inventors’

   arguments that the claimed pHs between 3.7 and 3.9 are critical over the pH range

   of 2.5–4.5 disclosed by PPC.

          244. Had Examiner Bradley been informed of the inherent variability

   present in the data points, she could not reasonably have accepted the inventors’




                                            63
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 179 of 1189 PageID #: 19347

                                          EXHIBIT 3


   representation that the claimed pH ranges and pH are critical over the prior art pH

   range of 3.4–3.6.

         245. The single most reasonable inference that can be drawn from the

   withholding of the variability present in the data points provided in the Criticality

   Declarations is that the inventors specifically intended to deceive the PTO to secure

   the issuance of the Patents-in-Suit.

   IV.   THE ASSERTED CLAIMS OF THE PATENTS-IN-SUIT ARE
         INVALID

         A.     All Asserted Claims Are Anticipated by Original Vasostrict®
                With Its Prescribing Information

         246. Original Vasostrict® was sold with its prescribing information

   (including at least the September 2014 and March 2015 Vasostrict® Labels), and

   used in accordance with that prescribing information, before the effective filing dates

   of the Patents-in-Suit. It is therefore prior art to those Patents-in-Suit.

         247. Par has alleged that Eagle’s ANDA product, and/or use thereof,

   infringes each asserted claim of the Patents-in-Suit.

         248.



         249.




                                              64
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 180 of 1189 PageID #: 19348

                                        EXHIBIT 3




         250.




         251.



         252. The degradation requirement of the ’526 patent, and the impurity

   requirements of the ’209 and ’785 patents, are merely inherent results of the claimed

   formulations.

         253. Original Vasostrict®, according to its prescribing information,

   including at least the September 2014 Vasostrict® Label and March 2015

   Vasostrict® Label, was sold and used to treat hypotension at a dose of between 0.01

   and 0.07 units/minute.

         254. Therefore,

                                       , that claim is invalid as anticipated by Original

   Vasostrict®




                                            65
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 181 of 1189 PageID #: 19349

                                         EXHIBIT 3


         B.       All Asserted Claims Are Obvious Over Original Vasostrict® With
                  Its Prescribing Information

         255. To the extent that any asserted claim of the Patents-in-Suit is not

   anticipated by Original Vasostrict®, it would have been obvious over Original

   Vasostrict®.

         256. The pH limitations were at the very least obvious because pH

   optimization was a standard part of any formulation development process, and Par’s

   own expert has admitted that pH optimization was routine as of the effective filing

   dates of the Patents-in-Suit.

         257. The degradation limitation of the ’526 patent, and impurities limitations

   of the ’209 and ’785 patents, are merely the inherent results of optimizing the pH

   limitations, or at the very least would have been readily achieved through standard

   formulation development procedures, including choice of pure vasopressin API and

   appropriate storage conditions, and a POSA would have had a reasonable

   expectation of success in achieving the claimed degradation and impurity limits.

   Par’s expert has admitted that it would have been obvious to select pure vasopressin

   API for a pharmaceutical formulation.

         258. The evidence submitted by Par is insufficient to show that a pH within

   the claimed range is critical to stability of a vasopressin formulation, particularly as

   interpreted by Par for infringement to include achieving the pH at any point in the

   shelf-life for no more than five minutes. In particular, the data in the Criticality

                                             66
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 182 of 1189 PageID #: 19350

                                         EXHIBIT 3


   Declarations suffer from myriad flaws and are unreliable.             The underlying

   experiments were conducted with different starting materials and variables such as

   impurities levels were not controlled, precluding any meaningful comparison. Such

   data also fail to meet the standard for demonstrating criticality, including showing a

   difference in kind, not just degree, relative to the prior art. Instead, the inventors’

   criticality data show at most minor differences in impurity levels over the prior art,

   which are not commensurate with the scope of the claims.

         259. Par also has not shown that the prior art taught away from the claimed

   pH range; rather, the FDA Bioequivalence Review it relies on at most states that an

   initial pH of 3.4–3.6 yields optimal stability, while Par asserts that its claims cover

   a formulation, such as that of Eagle’s ANDA Product, that has

         Furthermore, contrary to Par’s teaching away arguments, other vasopressin

   formulations were made to a target pH of 3.8, including Lithuanian Patent No. 4487

   and

         260. Par has not alleged that any secondary considerations demonstrate the

   non-obviousness of the claimed formulations.

         C.     The Asserted Claims of the ’785 Patent Are Anticipated by
                Pitressin®
         261. Pitressin® was sold with its prescribing information (including the

   Pitressin® 2010 Label and Pitressin® 2012 Label) and used both in accordance with

   that labeling and according to the prevailing off-label use for the treatment of

                                             67
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 183 of 1189 PageID #: 19351

                                        EXHIBIT 3


   hypotension, including septic shock and post-cardiotomy shock. It is prior art to the

   claims of the ’785 patent.

         262.



             the prior art Pitressin® product contained a vasopressin concentration

   within the Asserted Claims.

         263.



         264.



         265.




         266.




                                            68
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 184 of 1189 PageID #: 19352

                                        EXHIBIT 3


         D.     All Asserted Claims Are Obvious over Pitressin®, Alone Or In
                Combination With Russell 2008, Intravenous Medications 2013,
                and WHO Standard
         267.




         268.



         269.




         270. To the extent Pitressin® did not already satisfy the degradation

   limitation of the ’526 patent and impurities limitations of the ’209 and ’785 patents,

   they are merely the inherent results of optimizing the pH limitations. At the very

   least, these formulation properties would have been readily achieved by a POSA

   through the routine formulation development process, including using low-impurity

   vasopressin API and appropriate storage conditions. Using those techniques, a

   POSA would have had a reasonable expectation of success in achieving the claimed

   degradation and impurity limits. Par’s expert further admitted that it would have

   been obvious to select pure vasopressin API for a pharmaceutical formulation.


                                            69
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 185 of 1189 PageID #: 19353

                                          EXHIBIT 3


         271. Although Pitressin® was not indicated for the treatment of

   hypotension, such off-label use was widespread. Par has admitted that Pitressin®

   was used to treat hypotension at an intravenous dose of between 0.01 and 0.1

   units/minute.

          272. Scholarly articles regarding clinical trials like Russell 2008 and

   standard handbooks like Intravenous Medications 2013 also taught the use of

   Pitressin® and other vasopressin products at an intravenous dose of between 0.01

   and 0.1 units/minute to treat hypotension.         Such guidance renders the use of

   Pitressin® to practice the recited methods of treatment obvious. Par does not dispute

   that it would have been obvious to administer Pitressin® according to the recited

   methods.

          273. Although Pitressin® was labeled for room temperature storage,

   refrigerating Pitressin® would have been obvious as of the earliest effective filing

   dates. Refrigeration of aqueous peptide pharmaceutical products was and remains a

   routine practice and, as of the earliest effective filing dates of the Patents-in-Suit, all

   commercially available vasopressin products were refrigerated. References such as

   WHO Standard for vasopressin further taught that vasopressin products should be

   refrigerated to maximize stability, including in the analogous context of preparing

   standard formulations for analysis. Par’s expert has also admitted that a POSA




                                               70
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 186 of 1189 PageID #: 19354

                                          EXHIBIT 3


   would have expected refrigeration to result in greater stability, less degradation, and

   fewer impurities, than room temperature storage.

         274. Par’s evidence does not establish any criticality over Pitressin® or

   teaching away from the recited pH limitations for the same reasons set forth above.

         E.      All Asserted Claims Are Obvious Over The April 2014
                 Vasostrict® Label

         275. The April 2014 Vasostrict® Label was published in April 2014 and is

   therefore prior art to the Asserted Claims.

         276.

                                                           Accordingly, the formulation

   disclosed by the April 2014 Vasostrict® Label

              Save for storage conditions, the April 2014 Vasostrict® Label is



         277. As with the other prescribing information for Original Vasostrict® and

                                              the April 2014 Vasostrict® Label discloses

   the formulation of Original Vasostrict® as well as its use to treat hypotension at an

   intravenous dose of between 0.01 and 0.07 units/minute.

         278. To the extent the formulation described by the April 2014 Vasostrict®

   Label does not have the same pH as the formulations of the Asserted Claims, any

   such difference is the obvious result of routine optimization, a standard process that

   Par’s expert admits was routine in the field as of the earliest effective filing dates.

                                              71
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 187 of 1189 PageID #: 19355

                                        EXHIBIT 3


         279. The Asserted Claims of the ’209 and ’785 patent are presumptively

   obvious over the abutting pH range taught by the April 2014 Vasostrict® Label.

         280. The degradation limitations of the ’526 patent and the impurities

   limitations of the ’209 and ’785 patents are merely inherent results of the claimed

   formulations and the vasopressin composition taught by the April 2014 Vasostrict®

   Label would achieve them. Indeed, Examiner Bradley found that the April 2014

   Vasostrict® Label inherently taught the levels of the impurities specified in the ’209

   and ’785 patent in connection with the prosecution of the ’239 patent.

         281. Furthermore, a POSA would have achieved those properties through

   the routine formulation process, including the selection of high-purity vasopressin

   API for the formulation and appropriate storage conditions.         Par’s expert has

   admitted that such steps would have been obvious to a POSA.

         282. Although labeled for room temperature storage, it would have been

   obvious to improve the shelf life and stability of the formulation described in the

   April 2014 Vasostrict® Label by refrigerating it, including for the same reasons as

   discussed for Pitressin®. Par’s expert has admitted that a POSA would have

   expected refrigeration to improve stability.

         283. Par’s evidence does not establish any criticality over the April 2014

   Vasostrict® Label or teaching away from the recited pH limitations for the same

   reasons set forth above.

                                            72
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 188 of 1189 PageID #: 19356

                                         EXHIBIT 3


         F.     All Asserted Claims Are Obvious Over American Regent
                Vasopressin Injection, Alone Or In Combination With Russell
                2008 and Intravenous Medications 2013.
         284. American Regent Vasopressin Injection was sold with its prescribing

   information and used to treat patients before the earliest effective filing dates of the

   Asserted Claims. American Regent Vasopressin Injection is therefore prior art.

         285. American Regent Vasopressin Injection had the same formulation as

   the recited claims, including the allegedly critical pH of        . Indeed, American

   Regent Vasopressin Injection was adjusted to pH           during manufacture at least

   twenty years prior to the earliest effective filing dates of the Asserted Claims.

         286. By virtue of having the same formulation as the Asserted Claims,

   including               American Regent Vasopressin Injection necessarily achieved

   the degradation limitations of the ’526 patent and the impurities limitations of the

   ’209 and ’785 patent. To the extent American Regent Vasopressin Injection did not

   satisfy those claim limitations, the Asserted Claims cannot comply with the

   requirements of Section 112 because the Patents-in-Suit disclose no more than the

   same formulation.

         287. Furthermore, it would have been obvious to prepare the American

   Regent Vasopressin Injection formulation using high-purity API or to store

   American Regent Vasopressin Injection in accordance with its labeling under

   refrigeration to minimize degradation impurities levels. By doing so, a POSA would


                                             73
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 189 of 1189 PageID #: 19357

                                         EXHIBIT 3


   have achieved the claimed degradation and impurities limitations with a reasonable

   expectation of success.

         288. The American Regent Vasopressin Injection package insert instructed

   users to store that formulation above freezing (0 °C) but below 23 °C. Contrary to

   Par’s position that a POSA would have understood this to mean room temperature

   storage, refrigerated storage at 2–8 °C is within that range and consistent with how

   all commercial vasopressin formulations were stored as of the earliest effective filing

   dates of the Patents-in-Suit.

         289. As with Pitressin®, it would have been obvious to administer American

   Regent Vasopressin Injection to treat hypotension at an intravenous dose between

   0.01 and 0.1 units/minute. Par does not dispute that using American Regent

   Vasopressin Injection to practice the recited methods of treatment would have been

   obvious.

         G.     All Asserted Claims Are Obvious Over PPC, Alone Or In
                Combination With Russell 2008, Intravenous Medications 2013,
                and WHO Standard

         290. PPC is a vasopressin injection package insert that was published in

   2009. PPC was distributed with Pharmaceutical Partners of Canada’s vasopressin

   product from that time. PPC is prior art.




                                               74
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 190 of 1189 PageID #: 19358

                                         EXHIBIT 3


         291. PPC discloses a vasopressin formulation with a pH of 2.5 to 4.5. That

   pH range encompasses those of the Asserted Claims and renders them presumptively

   obvious.

         292. The pH limitations were at the very least obvious because pH

   optimization was a standard part of any formulation development process,

   particularly over the pH range of PPC, and Par’s own expert has admitted that pH

   optimization was routine as of the effective filing dates of the Patents-in-Suit.

         293. As Examiner Bradley found during prosecution, PPC’s formulation

   inherently satisfies the degradation and impurities limitations of the Asserted Claims

   by virtue of having the same ingredients as the claims and an overlapping pH range.

   During prosecution, the inventors did not dispute the finding that PPC inherently

   disclosed those limitations.

         294. Regardless, a POSA would have had a reasonable expectation of

   success in achieving low degradation and impurity levels consistent with the claims

   of the Patents-in-Suit through the routine formulation process, such as by using

   commercially available low-impurity vasopressin API.

         295. It would also have been obvious to store the PPC formulation under

   refrigeration, as with Pitressin®. Refrigeration of aqueous peptide pharmaceutical

   products is a routine practice and, as of the earliest effective filing dates, all

   commercially available vasopressin products were refrigerated. References such as

                                             75
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 191 of 1189 PageID #: 19359

                                        EXHIBIT 3


   WHO Standard for vasopressin further taught that vasopressin products should be

   refrigerated to maximize stability, including in the analogous context of preparing

   standard formulations for analysis. Par’s expert has also admitted that a POSA

   would have expected refrigeration to result in greater stability, and less degradation

   and fewer impurities, than room temperature storage.

         296. Consistent with the teachings in the art and the standard knowledge of

   POSAs, Examiner Bradley found during prosecution that it would have been obvious

   to refrigerate the formulation disclosed by PPC. The inventors did not dispute that

   finding.

         297. Administering the PPC formulation according to the standard uses in

   the art, as taught by references like Russell 2008 and Intravenous Medications 2013,

   would also have been obvious. Par does not dispute that it would have been obvious

   to administer the PPC formulation to practice the recited method of treatment.

   Additionally, Examiner Bradley specifically found that it would have been obvious

   to administer the formulation disclosed by PPC to increase blood pressure in

   hypotensive humans in view of such references as Russell 2008, a finding the

   inventors did not dispute.

         298. Par’s evidence does not establish any criticality over PPC or teaching

   away from the recited pH limitations for the same reasons set forth above.




                                            76
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 192 of 1189 PageID #: 19360

                                         EXHIBIT 3


         H.     All Asserted Claims Lack Adequate Written Description

                1.     ’526 Patent

         299. Claim 13 of the ’526 patent is invalid for lack of written description

   because the specification does not describe the composition recited in claim 1, from

   which claim 13 depends, that is stored at 2–8°C for at least four weeks and that

   exhibits “less than 1% degradation after storage at 2-8° C. for about four weeks.”

         300. Specifically, there is no description of a vasopressin composition

   having a pH of 3.8 that was stored at 2–8°C for at least four weeks that exhibits “less

   than 1% degradation after storage at 2-8° C. for about four weeks.”

         301. To the extent it would not have been obvious to store prior art

   vasopressin compositions at 2–8°C, then there is no indication in the specification

   that the composition recited in claim 1 was, or should have been, stored at 2–8°C.

   Further, to the extent a POSA would not have had an expectation of achieving less

   than 1% degradation after storing a prior art vasopressin product at 2–8°C for about

   four weeks, then similarly, there is no indication that storing any of the compositions

   recited in the examples in the specification would have achieved less than 1%

   degradation after storage at 2–8°C for about four weeks.

         302. Claim 13 of the ’526 patent is additionally invalid for lack of written

   description because the specification does not describe the full scope of the claimed

   compositions.


                                             77
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 193 of 1189 PageID #: 19361

                                         EXHIBIT 3


         303. Claim 13 of the ’526 patent broadly covers any vasopressin

   composition that has a pH of 3.8, that is formulated with acetic acid, and has less

   than 1% degradation after storage at 2–8°C for about four weeks.

         304. There is no disclosure in the specification evidencing that the inventors

   were in possession of a vasopressin composition having a pH of 3.8 formulated with

   acetic acid only, which is the only excipient specifically recited by the claims of the

   ’526 patent, where that composition exhibited less than 1% degradation after storage

   at 2–8°C for about four weeks.

         305. The verbatim disclosure of certain claim limitations of the ’526 patent

   does not provide written description support as these disclosures do not identify the

   pH of the composition.

         306. The specification provides a broad range of acceptable pH ranges,

   ranging from 2.0 to 5.0.

         307. The verbatim disclosure of certain claim limitations of the ’526 patent

   also does not provide data supporting the requirement that the composition exhibit

   less than 1% degradation after storage at 2–8°C for about four weeks.

         308. The only disclosures in the specification of a vasopressin composition

   having a pH of 3.8 were formulated with a buffer.




                                             78
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 194 of 1189 PageID #: 19362

                                       EXHIBIT 3


         309. The only disclosures in the specification of a vasopressin composition

   having a pH of 3.8 that provide stability data were for vasopressin compositions

   formulated with acetate buffer.

         310. The vasopressin compositions formulated with acetate buffer were

   stored at 25°C and 40°C, not 2–8°C as required by the claims of the ’526 patent.

         311. The ’526 patent does not require use of an acetate buffer. The claims

   are broad enough to cover formulations, such as American Regent Vasopressin

   Injection, that are formulated with acetic acid only, not acetate buffer, for which

   Par’s expert claims there would not have been a reasonable expectation of success

   achieving the claimed degradation limitation.

         312. The ’526 patent lacks written description of the full scope of the

   claimed compositions.

               2.     ’209 and ’785 Patents

         313. The ’209 and ’785 patents are invalid for lack of written description

   because the specifications do not describe the full scope of the claimed

   compositions.

         314. The ’209 and ’785 patents broadly cover any vasopressin composition

   that has a pH of 3.7 to 3.9 and has 0.9% to 1.7% impurities having 85% to 100%

   sequence homology to vasopressin.




                                           79
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 195 of 1189 PageID #: 19363

                                         EXHIBIT 3


         315. The only disclosures in the specification of a vasopressin composition

   having a pH of between 3.7 and 3.9 were formulated with a buffer.

         316. The majority of these disclosures do not provide any stability data

   evidencing that the compositions achieved the claimed impurity levels.

         317. The specification discloses only a single vasopressin composition

   having a pH of between 3.7 and 3.9 and formulated with an acetate buffer that

   provides individual impurity data.

         318. Neither the ’209 patent nor the ’785 patent requires use of a buffer, nor

   use of acetate buffer specifically.

         319. Further, the specification emphasizes that the choice of buffer can affect

   stability, indicating to a POSA that the choice of buffer can impact whether a given

   formulation will achieve the claimed impurity levels.

         320. There is no disclosure in the specification evidencing that the inventors

   were in possession of any one of the other numerous compositions falling within the

   scope of the ’209 and ’785 patents that achieve the claimed impurity levels,

   including without use of a buffer or with a buffer other than acetate buffer.

         321. Additionally, the sole disclosure of a vasopressin composition that was

   formulated to a pH of 3.7 to 3.9 and, at certain time points during the stability study,

   obtained the claimed impurity levels did not, at the same time, achieve “0.1%” SEQ

   ID NO.: 3 as required by claim 3 of the ’209 patent and claim 4 of the ’785 patent.

                                             80
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 196 of 1189 PageID #: 19364

                                         EXHIBIT 3


         I.     All Asserted Claims Lack Adequate Enablement

                1.     ’526 Patent

         322. As set forth above regarding written description, the ’526 patent

   specification contains no disclosure of any formulation with a pH of 3.8 that satisfies

   the degradation limitation of the asserted claim.

         323. At most, the specification of the ’526 patent teaches a POSA how to

   make a composition with a pH 3.8 and an acetate buffer. The scope of the ’526

   patent claim 13, however, covers far more embodiments than just those formulations

   with acetate buffer.

         324. The ’526 patent does not teach a POSA how to make and use the full

   scope of claimed formulations that achieve less than 1% degradation after storage

   for four weeks under refrigeration with any other type of buffer or without any

   buffer. A POSA would need to engage in undue experimentation to determine how

   to prepare the full scope of formulations with different buffers at different

   concentrations or without a buffer that satisfy the degradation limitation and can be

   used in the recited method of treatment.

         325. The inventors represented to the PTO that buffer selection, including

   concentration, and its effect on the stability of vasopressin formulations was

   unpredictable. Such unpredictability would have hindered a POSA’s ability to




                                              81
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 197 of 1189 PageID #: 19365

                                        EXHIBIT 3


   practice the full scope of the invention as claimed and required additional undue

   experimentation.

         326. Further, the specification emphasizes that the choice of buffer can affect

   stability, indicating to a POSA that the choice of buffer can impact whether a given

   formulation will achieve the claimed degradation level.

         327. Par’s expert also argues that peptide stability is unpredictable.

         328. Par has further taken the position that a formulation with the recited

   amount of vasopressin, acetic acid, and water at pH 3.8 does not necessarily satisfy

   the percent degradation limitation of the Asserted Claims to argue that the claims

   are nonobvious.    If that is the case, there is nothing else in the ’526 patent

   specification that teaches a POSA how to prepare a formulation that exhibits the

   requisite level of degradation.

         329. Instead, because Par requires for nonobviousness teachingbeyond the

   formulation and pH to achieve the degradation limitation, a POSA would need to

   engage in undue experimentation to determine how to prepare the full scope of

   formulations that exhibit less than 1% degradation when stored for about four weeks

   at 2–8 °C.

         330. In addition, because, according to Par, not all formulations that meet

   the vasopressin, acetic acid, water, and pH limitations of the asserted claim achieve

   less than 1% degradation when stored for about four weeks at 2–8 °C, there must be

                                            82
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 198 of 1189 PageID #: 19366

                                         EXHIBIT 3


   a significant number of inoperative embodiments. The existence of such inoperative

   embodiments further undermines the predictability of the claimed invention across

   its full scope.

                 2.     ’209 and ’785 Patents
          331. As noted above for written description, at most, the ’209 and ’785

   patents teach a POSA how to make a composition with an acetate buffer that, at

   certain time points, satisfies the claims’ impurity requirements.

          332. The ’209 and ’785 patents do not teach a POSA how to make and use

   the full scope of claimed formulations that achieve the claimed impurity levels. A

   POSA would need to engage in undue experimentation to determine how to prepare

   the full scope of formulations with different buffers at different concentrations or

   without a buffer that satisfy the impurities limitations and, for the ’209 patent, can

   be used in the recited method of treatment.

          333. The inventors represented to the PTO that buffer selection, including

   concentration, and its effect on the stability of vasopressin formulations was

   unpredictable.     Such unpredictability hinders a POSA’s ability to practice the

   invention as claimed and requires additional undue experimentation.

          334. Further, the specification emphasizes that the choice of buffer can affect

   stability, indicating to a skilled artisan that the choice of buffer can impact whether

   a given formulation will achieve the claimed impurity levels.


                                             83
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 199 of 1189 PageID #: 19367

                                         EXHIBIT 3


         335. Par’s expert also argues that peptide stability is unpredictable.

         336. Par has further taken the position that a vasopressin formulation with

   pH 3.7 to 3.9 does not necessarily satisfy the impurities limitations of the Asserted

   Claims to argue that the claims are nonobvious. If that is the case, there is nothing

   else in the patent specifications that teaches a POSA how to prepare a formulation

   with the requisite levels of impurities.

         337. Instead, because Par requires for non-obviousness teaching beyond the

   formulation and pH to achieve the impurity levels, a POSA would need to engage in

   undue experimentation to determine how to prepare the full scope of formulations

   that achieve the claimed impurity levels.

         338. In addition, because, according to Par, not all formulations that meet

   the composition limitations achieve the impurities limitations, there must be a

   significant number of defective embodiments. The existence of such defective

   embodiments requires undue experimentation by a POSA to find those limited

   formulations that can achieve the asserted impurities limitations.

         J.     All Asserted Claims Are Indefinite

                1.     Less Than [X]% Degradation After Storage at 2–8°C for
                       About Four Weeks

         339. Claim 13 of the ’526 patent is indefinite with respect to the following

   limitation: “less than [X]% degradation after storage at 2-8° C. for about four

   weeks.”

                                               84
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 200 of 1189 PageID #: 19368

                                         EXHIBIT 3


         340. Neither the specification nor the prosecution history inform a skilled

   artisan, with reasonable certainty, as to whether percent degradation refers to loss of

   vasopressin or formation of impurities.

         341. Neither the specification nor the prosecution history inform a skilled

   artisan, with reasonable certainty, as to whether percent degradation is an absolute

   or relative measurement.

         342. Neither the specification nor the prosecution history inform a skilled,

   with reasonable certainty, as to the proper time frame for measuring percent

   degradation.

                  2.   When to Measure pH
         343. Each of the Asserted Patents are indefinite with respect to when to

   measure pH of the claimed compositions.

         344. Neither the specification nor the prosecution history inform a skilled

   artisan, with reasonable certainty, as to whether pH is measured at the time of

   manufacturing, at the time of administration, or at any time during stability.

         345. Additionally, with respect to claim 13 of the ’526 patent, neither the

   specification nor the prosecution history inform a skilled artisan, with reasonable

   certainty, as to whether the claimed composition must first be “provided” with a pH

   of 3.8 prior to storage at 2–8°C for at least four weeks.




                                             85
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 201 of 1189 PageID #: 19369

                                        EXHIBIT 3


   V.    THIS CASE IS EXCEPTIONAL AND EAGLE SHOULD BE
         AWARDED ITS REASONABLE ATTORNEY FEES

         A.    Par Lacked a Reasonable Basis to Bring and Maintain this Suit
               Against Eagle

         346. Well before Par filed its Complaint against Eagle asserting the Patents-

   in-Suit, Par was on notice that Eagle’s ANDA product and its use upon approval

   would not infringe any of the Asserted Claims. Eagle informed Par in its Paragraph

   IV Notice Letter of April 16, 2018, that Eagle’s ANDA product did not have a pH

   between 3.7 and 3.9, or 3.8, and, therefore, did not infringe the Patents-in-Suit.

   Subsequently, but before Par filed its Complaint, Eagle produced the relevant

   portions of its ANDA to Par, clearly providing the pH

   for its ANDA product and thus informing Par that Eagle’s ANDA product does not

   satisfy the composition limitations of the Asserted Claims.

         347. In addition, Par knew, through Eagle’s pre-suit production of its

   ANDA,

                                                 that any allegation of infringement is

   effectively an admission that the Asserted Claims are invalid.

         348. Before this suit was filed, Par knew that the ’239 patent claims had only

   issued due to the successful disqualification of the April 2014 Vasostrict® Label as

   prior art during prosecution through the unmistakably false Kannan and Bonomi-

   Huvala Declarations. Par also knew that the ’239 patent claims covered its prior art


                                           86
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 202 of 1189 PageID #: 19370

                                        EXHIBIT 3


   Original Vasostrict® product, and were therefore invalid. Given the unmistakable

   falsity of the Declarations submitted to secure the ’239 patent claims and the clear

   invalidity of those claims, Par did not have a reasonable basis to assert the ’239

   patent in its Complaint.

          349. Par specifically relied on its assertion of the ’239 patent to avoid

   summary judgment briefing in this action. Par maintained that assertion for over a

   year, before dropping it from the case on the day it was required to provide discovery

   that would have exposed the inequitable conduct, unilaterally evading that

   discovery.

          350. Because the ’239 patent is a parent of the Patents-in-Suit and shares

   named inventors and many claim requirements, Par did not have a reasonable basis

   to assert the Patents-in-Suit as they are unenforceable through the doctrine of

   infectious unenforceability.

          351. Par further lacked a reasonable basis to assert the Buffer Patents in its

   Complaint, which have since been dismissed,9 as Eagle, again, explained prior to



   9
       Par continued to assert the Buffer Patents despite lacking a reasonable basis to
       allege that Eagle’s ANDA product

                       to practice the method of the ’223 patent. Despite lacking any
       reasonable basis to do so, Par continued to assert infringement of those patents
       until the very end of discovery and only after multiple named inventors confirmed
       that Eagle’s ANDA product could not infringe those patents.

                                            87
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 203 of 1189 PageID #: 19371

                                        EXHIBIT 3


   this lawsuit that its ANDA product did not satisfy the pH and acetate buffer

   limitations of those claims. During the Markman phase of the case, Par resisted a

   claim construction that would have excluded acetic acid from the scope of the

   “acetate buffer” term in accordance with its clear disclaimer during prosecution and

   maintained the Buffer Patents in the case even though, as confirmed by the named

   inventors during their depositions, it knew that acetic acid alone did not act as an

   acetate buffer in its Original Vasostrict® product

                                            .

         352. Nevertheless, Par proceeded to file this lawsuit and assert the Patents-

   in-Suit, as well as the ’239 patent and Buffer Patents, against Eagle despite having

   knowledge that Eagle’s ANDA product did not and, if approved, could not have a

   pH within that of the Asserted Claims, and did not have

         353. Following its Complaint, Par did not, at any juncture, have a reasonable

   basis to maintain this lawsuit against Eagle. Even after the completion of fact and

   expert discovery, Par has still not set forth any reasonable basis to maintain this

   litigation. Eagle’s ANDA specification has not changed;

                                       Instead, Par relies solely on



                      under settled Federal Circuit law, is not cognizable in view of the

   ANDA specification and, regardless, insufficient to satisfy Par’s burden.

                                            88
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 204 of 1189 PageID #: 19372

                                         EXHIBIT 3


         354. Eagle has also



                    Par’s expert has admitted he has no evidence that products made

   pursuant to                                    —as would occur after approval—will

   ever have a pH within the Asserted Claims.

         355. Par was also aware throughout this litigation that the ’239 patent was

   obtained through inequitable conduct in the form of the false Kannan and Bonomi-

   Huvala Declarations and the representations that relied on them. Par, though,

   continued to maintain its allegations with respect to the ’239 patent up until the

   deadline to provide discovery regarding the conception and reduction to practice of

   that patent and its prosecution, on the eve of inventor depositions.

         356. After Par ceased asserting the ’239 patent, the inventors of that patent,

   including Vinayagam Kannan and Matthew Kenney, confirmed the Kannan and

   Bonomi-Huvala Declarations, as well as the representations based thereupon, were

   false. In fact, all inventors confirmed that they did not contribute to the subject

   matter set forth in those Declarations and Par’s 30(b)(6) witness testified that Par

   lacked any evidence that any particular individual was responsible for the subject

   matter set forth in those Declarations.

         357. Thus, even if Par did not believe that the ’239 patent was obtained

   through fraud at the outset of this lawsuit, it clearly learned of the underlying

                                             89
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 205 of 1189 PageID #: 19373

                                         EXHIBIT 3


   inequitable conduct during this litigation but continued to assert the ’239 patent until

   near the end of discovery. Par further continued to assert the Patents-in-Suit despite

   the fact that they are unenforceable under the doctrine of infectious unenforceability

   based on inequitable conduct during prosecution of the ’239 patent.

         358. Eagle also pleaded, in detail, the unenforceability of the ’239 patent and

   how the doctrine of infectious unenforceability affects the Patents-in-Suit in its

   October 28, 2019 Amended Answer and Counterclaim.                  Par has, however,

   maintained this suit thereafter.

         359. Because Par lacked a reasonable basis to bring and maintain this suit,

   this case is exceptional and Eagle should be awarded its reasonable attorney fees.

         B.     Par Brought this Suit in Bad Faith

         360. Par brought this suit in bad faith in order to maintain its monopoly on

   the supply of vasopressin. Par has had a monopoly on the supply of vasopressin

   since December 2014, when, following the approval of Par’s NDA for its

   unapproved vasopressin product, the FDA removed all competing vasopressin

   products from the market.

         361. During that time, Par has increased the price of vasopressin from

   approximately five dollars per vial to well over one hundred thirty dollars per vial.

   Because vasopressin is a life-saving drug used to treat refractory cases of lethal




                                             90
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 206 of 1189 PageID #: 19374

                                        EXHIBIT 3


   conditions, hospitals have continued to purchase and use vasopressin

   notwithstanding Par’s monopoly pricing.

         362. Although Par lacked a reasonable basis to assert the Patents-in-Suit, as

   well as the those patents that have been dismissed, against Eagle, it did so in order

   to obtain a thirty month stay of approval of Eagle’s ANDA under the Food, Drug,

   and Cosmetic Act. If Par did not bring this baseless litigation against Eagle, Eagle’s

   ANDA would have been eligible for approval as soon the FDA deemed appropriate.

   Eagle would be free to launch as soon as it received such approval. Instead, Eagle’s

   ANDA is ineligible for final approval until Eagle either prevails in this Court or

   October 2020.

         363. Thus, by filing and maintaining this baseless suit, Par was able to

   guarantee that its monopoly would not be broken by Eagle for more than two

   additional years. During that time, Par has continued to increase the price of

   vasopressin and enjoy monopoly profits.

         364. Because this suit was brought in bad faith, this case is exceptional and

   Eagle should be awarded its reasonable attorney fees.

         C.     Par’s Engaged in Inequitable Conduct to Procure the Patents-in-
                Suit

         365. As set forth above, Par obtained the Patents-in-Suit through inequitable

   conduct and, in addition, the Patents-in-Suit are tainted and unenforceable on



                                            91
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 207 of 1189 PageID #: 19375

                                         EXHIBIT 3


   account of the inequitable conduct that occurred in the parent ’239 patent

   prosecution.

         366. Because Par engaged in inequitable conduct, this case is exceptional

   and Eagle should be awarded its reasonable attorney fees.

         D.       Response to Par’s Allegations in Paragraphs 271–279 of Par’s
                  Statement of Contested Facts
         367. Par’s allegations concerning the parties’ disputes during fact discovery

   are not germane to issues to be decided at trial. Further, Eagle disagrees with Par’s

   characterizations of the parties’ discovery disputes for the following reasons:

         • An unredacted copy of Eagle’s ANDA, including FDA correspondence

              received and submitted to that point, was provided nearly five weeks prior

              to service of Par’s initial infringement contentions in December 2018, in

              accordance with the Scheduling Order.

         • Eagle did not avoid its discovery obligations or withhold any evidence of

              infringement. To the contrary, Eagle provided all available stability data

              for its ANDA Product, FDA correspondence, and ANDA submissions

              well-before the end of fact discovery, including prior to Rule 30(b)(6)

              depositions of Eagle witnesses designated on topics related to stability

              data, FDA correspondence, and Eagle’s ANDA. To the extent any

              additional stability data were generated after the end of fact discovery,



                                            92
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 208 of 1189 PageID #: 19376

                                        EXHIBIT 3


            Eagle has continued to supplement its production with the additional

            stability data.

         • Eagle’s delay in producing the

                                     was inadvertent, caused no prejudice to Par, and

            has no bearing on any issues in this case. Eagle’s counsel produced

                  immediately upon learning of its existence. Eagle subsequently

            produced                             the day after it submitted the response to

            the FDA. Both               and Eagle’s response thereto were produced

            before the end of fact discovery, including prior to Rule 30(b)(6)

            depositions of Eagle witnesses designated on topics related to FDA

            correspondence and Eagle’s ANDA, well before Par’s final infringement

            contentions and opening expert reports were served.

         • The only evidence Par and its experts rely on for alleged infringement—

                                                                         —was produced

            before Eagle produced            . Neither Par nor Par’s experts have relied

            on            itself to support Par’s allegations of infringement or for any

            other purpose, confirming that it suffered no prejudice from the timing of

                         production, and that               is not responsible for Par’s

            baseless infringement claims.




                                            93
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 209 of 1189 PageID #: 19377

                                         EXHIBIT 3


   VI.   PAR IS NOT ENTITLED TO INJUNCTIVE OR MONETARY RELIEF
         368. Par cannot prove that it is entitled to a judgment against Eagle for

   infringement of any Asserted Claim.

         369. Par cannot prove that it is entitled to any relief because Eagle does not

   infringe any valid, enforceable claim of the Patents-in-Suit.

         370. Par cannot prove that it is entitled to injunctive relief.

         371. Par cannot prove that it suffered irreparable injury or harm.

         372. Par cannot prove that the legal remedies available to it are inadequate

   to compensate any alleged injury or harm.

         373. Par cannot prove that the balance of hardships favors an injunction.

         374. Par cannot prove that an injunction is in the public interest.

         375. Par cannot prove that it is entitled to damages or other monetary relief.




                                            94
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 210 of 1189 PageID #: 19378




                           EXHIBIT 4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 211 of 1189 PageID #: 19379

                                        EXHIBIT 4

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE



    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC and ENDO                        C.A. No. 18-cv-823-CFC
    PAR INNOVATION COMPANY, LLC,


                        Plaintiffs,
          v.

    EAGLE PHARMACEUTICALS INC.,


                        Defendant.


         PLAINTIFFS’ STATEMENT OF CONTESTED ISSUES OF LAW
                   THAT REMAIN TO BE LITIGATED

         Pursuant to Local Rule 16.3(c)(5), Plaintiffs Par Pharmaceutical, Inc., Par

   Sterile Products, LLC, and Endo Par Innovation Company, LLC (collectively

   “Par”) submit the following issues of law that remain to be litigated. The

   following statements are not exhaustive, and Par reserves the right to prove any

   matters identified in its pleadings, interrogatory responses, and/or expert reports.

   Par reserves the right to modify or amend this Statement to the extent necessary to

   reflect any future rulings by the Court, and to supplement or amend this Statement

   to fairly respond to any new issues that Defendant may raise. To the extent Par’s

   statement of the issues of fact that remain to be litigated, which is submitted as



                                             1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 212 of 1189 PageID #: 19380

                                        EXHIBIT 4

   Exhibit 2 hereto, contains issues of law, those issues are incorporated herein by

   reference. Moreover, if any issue of law identified below should properly be

   considered an issue of fact, then such statement should be considered to be part of

   Par’s statement of issues of fact that remain to be litigated. Plaintiffs’ Statement of

   Intended Proofs is submitted as Exhibit 13 hereto.

         Further, Par’s identification of the issues that remain to be litigated on

   issues where Eagle bears the burden of proof is based on its understanding of the

   arguments that Eagle has put forth to date. To the extent Eagle intends or

   attempts to introduce different or additional legal arguments to meet their burden

   of proof, Par reserves its rights to contest those legal arguments, and to present

   any and all rebuttal evidence in response to those arguments, and will not be

   bound by this summary of remaining legal issues.

   I.    INFRINGEMENT

         1.     Whether Par has proven by a preponderance of the evidence that

   Eagle has infringed the Asserted Claims and would infringe those Claims if it

   were to make and sell its proposed ANDA product.

         2.     Pursuant to the Hatch-Waxman Act, it is an act of infringement to

   submit an Abbreviated New Drug Application (“ANDA”) to the United States

   Food and Drug Administration (“FDA”) seeking FDA approval to commercially




                                              2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 213 of 1189 PageID #: 19381

                                        EXHIBIT 4

   make and sell a patented drug product. See, e.g., 35 U.S.C. § 271(e)(2); Glaxo,

   Inc. v. Novopharm, Ltd., 110 F.3d 1562, 156970 (Fed. Cir. 1997).

           3.   “Although no traditional patent infringement has occurred until a

   patented product is made, used, or sold, under the Hatch–Waxman framework, the

   filing of an ANDA itself constitutes a technical infringement for jurisdictional

   purposes.” Sunovion Pharms., Inc. v. Teva Pharms. USA, Inc., 731 F.3d 1271,

   1278 (Fed. Cir. 2013).

           4.   In considering the issue of infringement under § 271(e)(2), the court

   may consider the ANDA, materials submitted by the generic applicant to the FDA,

   and other pertinent evidence provided by the parties. Glaxo, 110 F.3d at 1570.

           5.   While the filing of an ANDA itself constitutes a technical

   infringement for jurisdictional purposes, the “ultimate infringement question is

   determined by traditional patent law principles and, if a product that an ANDA

   applicant is asking the FDA to approve for sale falls within the scope of an issued

   patent, a judgment of infringement must necessarily ensue.” Sunovion, 731 F.3d at

   1280.

           6.   “What [the generic manufacturer] has asked the FDA to approve as a

   regulatory matter is the subject matter that determines whether infringement will

   occur.” Id. at 1279. Thus, even if the generic “either tells the court that its

   manufacturing guidelines will keep it outside the scope of the claims or has even



                                              3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 214 of 1189 PageID #: 19382

                                         EXHIBIT 4

   filed a declaration in the court stating that it will stay outside the scope of the

   claims,” the generic is liable for infringement if “it has asked the FDA to approve,

   and hopes to receive from the FDA, approval to market a product within the scope

   of the issued claims.” Id.

         7.     Thus, for example, in Sunovion, the district court granted judgment of

   non-infringement in favor of the generic manufacturer, Dr. Reddy’s, based on

   evidence that by following its internal manufacturing guidelines, the product Dr.

   Reddy’s would make and sell would be outside the scope of the claims. Id. at

   1274-75, 1278. The Federal Circuit reversed, because notwithstanding Dr.

   Reddy’s “guarantee” that its internal manufacturing guidelines would result in a

   non-infringing product, the ANDA specification for the product, if approved by the

   FDA, would allow it to sell a product that would infringe. Id. at 1279.

         8.     The Federal Circuit noted that “[i]f it had no intent to infringe, Reddy

   should not have requested, or should not accept, approval to market a product

   within the scope of the claim.” Id. It further found that “[t]he possibility that

   Sunovion could later test any of Reddy’s commercially available generic

   eszopiclone products, when approved, and bring an infringement action under §

   271(a), as Reddy argues, unnecessarily defers resolution of the infringement issue

   that the Hatch–Waxman framework was intended to address earlier, generally

   before ANDA approval.” Id. The Federal Circuit further pointed out that “it would



                                               4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 215 of 1189 PageID #: 19383

                                        EXHIBIT 4

   be practically impossible for Sunovion, the FDA, or any court to monitor Reddy’s

   compliance,” so as to determine on an ongoing basis whether Dr. Reddy’s was

   complying with its internal manufacturing guidelines and pledge of non-

   infringement. Id.

         9.     Moreover, a patentee can succeed in a Hatch-Waxman Act ANDA

   case if it can demonstrate, with relevant evidence, that the likely to-be-marketed

   ANDA product can be expected to infringe, even if strict conformity with the

   product specifications would indicate otherwise. See, e.g., Tyco Healthcare Grp.

   LP v. Mutual Pharm. Co., Inc., 762 F.3d 1338, 1344 (Fed. Cir. 2014) (noting that

   the infringement inquiry “must be based on all of the relevant evidence including

   the ANDA” and that patentee may prove infringement by a generic defendant if it

   “has evidence that the as-marketed commercial ANDA product will infringe”)

   (quoting Glaxo, 110 F.3d at 1568) (emphasis in original); Bayer AG. V. Biovail

   Corp., 279 F.3d 1340, 1346-47 (Fed. Cir. 2002) (“Even assuming Elan strictly

   follows its 60 mg ANDA (presumably identical in relevant part to the 30 mg

   ANDA) in making a commercial tablet, Professor Antonietti’s declaration raises a

   legitimate question as to whether Elan will likely make a 60 mg product that

   literally infringes Bayer’s ‘466 patent upon approval of the ANDA”).

         10.    “[W]hoever actively induces infringement of a patent shall be liable as

   an infringer.” 35 U.S.C. § 271(b).



                                             5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 216 of 1189 PageID #: 19384

                                       EXHIBIT 4

         11.    To prove inducement to infringe, the patentee must “establish[] that

   the defendant possessed specific intent to encourage another’s infringement.” DSU

   Med. Corp. v. JMS Co., 471 F.3d 1293, 1306 (Fed. Cir. 2006) (en banc in relevant

   part). Proof of intent can consist of evidence of active steps taken to encourage

   direct infringement such as advertising an infringing use or instructing how to

   engage in an infringing use. See Vanda Pharms. Inc. v. West-Ward-Pharms. Int’l

   Ltd., 887 F.3d 1117, 1129 (Fed. Cir. 2018); Takeda Pharms. U.S.A. Inc. v. West-

   Ward Pharm. Corp., 785 F.3d 625, 631 (Fed. Cir. 2015).

         12.    “While proof of intent is necessary, direct evidence is not required;

   rather, circumstantial evidence may suffice.” DSU, 471 F.3d at 1306; see also

   Sanofi v. Watson Labs. Inc., 875 F.3d 636, 645 (Fed. Cir. 2017) (affirming “district

   court’s finding of inducement based on encouragement and inferred intent” based

   on defendant’s label providing “clear encouragement” to use the product in a

   manner that infringed the asserted claims).

         13.    In the Hatch-Waxman context, where the proposed label instructs

   users to perform the patented method, the proposed label may provide evidence of

   the ANDA applicant’s affirmative intent to induce infringement. Vanda, 887 F.3d

   at 1129. In particular, intent to induce infringement can be inferred where the

   language in the label would inevitably lead some consumer to practice the claimed

   method. AstraZeneca LP v. Apotex, Inc., 633 F.3d 1042, 1060 (Fed. Cir. 2010)



                                             6
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 217 of 1189 PageID #: 19385

                                        EXHIBIT 4

   (affirming judgment of induced infringement where the district court found that the

   generic “included instructions in its proposed label that will cause at least some

   users to infringe the asserted method claims.”).

         14.    Direct infringement of a method claim occurs where all steps of the

   claimed method are performed by or attributable to a single entity. See Akamai

   Techs., Inc. v. Limelight Nets., Inc., 797 F.3d 1020, 1022 (Fed. Cir. 2015). Where

   more than one actor is involved in the performance of the steps of the claimed

   method, the court must determine whether the acts of one are attributable to the

   other, such that a single entity is responsible for the infringement. Id. To do so,

   the patentee may show either that a single entity “directs or controls others’

   performance,” or that separate actors “form a joint enterprise.” Id.

         15.    “To determine if a single entity directs or controls the acts of another,

   we continue to consider general principles of vicarious liability.” Id. at 1022-23

   (citing BMC Resources, Inc. v. Paymentech, L.P., 498 F.3d 1373, at 1378-79 (Fed.

   Cir. 2007)). Thus, for example, an actor is liable for infringement under § 271(a)

   “if it acts through an agent (applying traditional agency principles) or contracts

   with another to perform one or more steps of a claimed method.” Id.

         16.    “Alternatively, where two or more actors form a joint enterprise, all

   can be charged to the acts of the other, rendering each liable for the steps

   performed by the other as if each is a single actor.” Akamai, 797 F.3d at 1023.



                                              7
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 218 of 1189 PageID #: 19386

                                        EXHIBIT 4

         17.    The Federal Circuit utilizes the test set forth in the Restatement

   (Second) of Torts § 491 to determine the existence of a joint enterprise. Id. The

   test requires proof of (1) an agreement, express or implied, among the members of

   the group, (2) a common purpose to be carried out by the group, (3) a community

   of pecuniary interest in that purpose, among the members; and (4) an equal right to

   a voice in the direction of the enterprise, which gives an equal right of control. Id.

         18.    With respect to the fourth element, the patentee need only show that

   the actors both controlled their shared enterprise. See Shure, Inc. v. ClearOne,

   Inc., No. 17-cv-3078 (EEC), 2018 WL 1371170, at *9 (N.D. Ill. Mar. 16, 2018)

   (finding the “equal right” prong “met by the fact that the parties had to work

   together to undertake the joint project”); Reagent Chem. & Research, Inc. v.

   Eurotarget S.R.L., No. 1:16-cv-395, 2016 WL 8200435, at *6 (M.D. Pa. May 23,

   2016) (noting that an “equal right to a voice in the direction of the enterprise”

   includes merely that the actors “may control whether and when the [infringing]

   activity takes place”). This fourth element can be proven by the fact that the

   parties worked together to undertake the joint project of promoting their common

   goal. Shure, 2018 WL 1371170, at *9; Reagent Chem., 2016 WL 8200435, at *6.

         19.    Eagle’s commercial manufacture, use, sale, importation, and/or offer

   for sale of its infringing products would indirectly infringe the Asserted Claims of




                                              8
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 219 of 1189 PageID #: 19387

                                        EXHIBIT 4

   the Asserted Patents by inducing others to use its infringing ANDA products

   and/or inducing others to perform all of the steps of the claimed methods.

         20.    In particular, if Eagle’s ANDA products are used and administered as

   intended and instructed on the proposed labels for the products, hospitals and/or

   medical professionals working within the hospital (such as doctors, nurses,

   physicians’ assistants, pharmacists (including clinical pharmacists) and pharmacy

   staff), acting alone or in combination with one another, would perform each and

   every step of the methods of treatment recited in the Asserted Claims of the ’209

   and ’526 patents and use the claimed formulations of the ’785 patent.

         21.    To the extent the steps of the claimed methods would be performed by

   more than one such person, all of the steps are attributable to a single entity—e.g.,

   hospitals that hire and/or contract with, and are vicariously liable for the actions of,

   the medical professionals that will store and administer Eagle’s ANDA products—

   that directly infringes the Asserted Claims.

         22.    Eagle has knowledge of the Asserted Patents, and by virtue of its

   proposed product label, package insert, and other conduct, it would actively and

   intentionally induce such infringement.

   II.   CLAIM CONSTRUCTION

         23.    The infringement analysis involves two steps. Markman v. Westview

   Instruments, Inc., 52 F.3d 967, 976 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370



                                              9
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 220 of 1189 PageID #: 19388

                                         EXHIBIT 4

   (1996). The first step is to define disputed terms of the patent consistent with how

   those terms would be understood by a person of ordinary skill in the art. Id.;

   Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005) (en banc).

          24.   “[T]he words of a claim are generally given their ordinary and

   customary meaning,” which is “the meaning that the term would have to a person

   of ordinary skill in the art in question at the time of the invention.” Phillips, 415

   F.3d at 1312–13 (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576,

   1582 (Fed. Cir. 1996)).

          25.   The ordinary meaning may be determined by reviewing various

   sources, such as the claims themselves, the specification, the prosecution history,

   dictionaries, and any other relevant evidence. See Teleflex, Inc. v. Ficosa N. Am.

   Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002).

          26.   This Court construed the disputed claim terms in a Memorandum

   Opinion dated July 1, 2019 (D.I. 71).

          27.   The second step of the infringement inquiry is to determine whether

   the accused product infringes the patent, which is done by comparing the accused

   product with the properly construed claims. Markman, 52 F.3d at 976.

   III.   VALIDITY
          28.   Whether Eagle has proven by clear and convincing evidence that any

   of the Asserted Claims are invalid.



                                             10
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 221 of 1189 PageID #: 19389

                                           EXHIBIT 4

         29.       The Asserted Claims are presumed to be valid, and the burden of

   proving invalidity of each claim rests with Eagle. 35 U.S.C. § 282. The

   presumption that an issued patent claim is valid requires that an invalidity defense

   or counterclaim be proven by clear and convincing evidence. Microsoft Corp. v.

   i4i Ltd. P’ship, 131 S. Ct. 2238, 2242 (2011). The presumption of validity and

   corresponding burden of proof in overcoming that presumption applies to each

   patent claim independently. See Uniroyal, Inc. v. Rudkin-Wiley Corp., 837 F.2d

   1044, 1050 (Fed. Cir. 1988); Carroll Touch, Inc. v. Electro Mechanical Sys., Inc.,

   15 F.3d 1573, 1581 (Fed. Cir. 1993).

         30.       Par’s identification of the issues of validity that remain to be litigated

   is based on its understanding of the arguments that Eagle is likely to make in

   attempting to establish invalidity, given the pleadings and discovery in the action

   to date. To the extent Eagle intends or attempts to introduce different or

   additional legal arguments to meet their burden of proof, Par reserves its rights to

   contest those legal arguments, and to present any and all rebuttal evidence in

   response to those arguments, and will not be bound by this summary of remaining

   legal issues.

         A.        Anticipation

         31.       Whether Eagle has proven by clear and convincing evidence that any

   Asserted Claim is invalid as anticipated by the prior art.



                                                11
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 222 of 1189 PageID #: 19390

                                        EXHIBIT 4

         32.    “A person shall be entitled to a patent unless the claimed invention

   was patented, described in a printed publication, or in public use, on sale, or

   otherwise available to the public before the effective filing date of the claimed

   invention.” 35 U.S.C. § 102(a)(1).

         33.    Anticipation is a question of fact, subject to the Court’s application of

   the proper legal standards in making that factual determination. See Microsoft

   Corp. v. Biscotti, Inc., 878 F.3d 1052, 1067-68 (Fed. Cir. 2017).

         34.    “In order to anticipate the claimed invention, a prior art reference

   must ‘disclose all elements of the claim within the four corners of the document,’

   and it must ‘disclose those elements ‘arranged as in the claim.’” Id. at 1063

   (quoting Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1369 (Fed. Cir.

   2008)); 35 U.S.C. § 102.

         35.    In order to prove inherent anticipation, the patent challenger must

   prove by clear and convincing evidence that the missing element or elements are

   necessarily present in the allegedly anticipating disclosure. See Continental Can

   Co. USA, Inc. v. Monsanto Co., 948 F.2d 1264, 1268 (Fed. Cir. 1991); see also

   Transclean Corp. v. Bridgewood Servs., Inc., 290 F.3d 1364, 1373 (Fed. Cir.

   2002). Inherency “may not be established by probabilities or possibilities. The

   mere fact that a certain thing may result from a given set of circumstances is not




                                             12
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 223 of 1189 PageID #: 19391

                                       EXHIBIT 4

   sufficient.” In re Robertson, 169 F.3d 743, 745 (Fed. Cir. 1999) (quoting

   Continental Can, 948 F.2d at 1269).

        36.     “In order to anticipate a claimed invention, a prior art reference must

   enable one of ordinary skill in the art to make the invention without undue

   experimentation.” Impax Labs., Inc. v. Aventis Pharms., Inc., 545 F.3d 1312, 1314

   (Fed. Cir. 2008) (citing Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1336

   (Fed. Cir. 2008)).

         B.     Obviousness

        37.     Whether Eagle has proven by clear and convincing evidence that any

   Asserted Claim is invalid as obvious in view of the prior art to a person of ordinary

   skill in the art at the time of the claimed inventions (“POSA”).

        38.     Whether the definition of a POSA in this case is as follows:

         A person with a Master’s, Pharm.D., or Ph.D. in the field of
         pharmaceutical sciences or a related discipline and several years of
         experience in the development of pharmaceutical dosage forms. The
         amount of experience would vary in relation to the level of formal
         education and depth of experience with pharmaceutical dosage
         development. A POSA may also have less formal education and a
         greater amount of experience. Further, a POSA would have had
         access to and would have working collaboration with persons having
         several years of experience in the formulation of drug products as well
         as other professions in the drug development field, such as
         pharmacologists, chemists, biologists, or clinicians.

        39.     Obviousness is a question of law that is based on underlying issues of

   fact. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 427 (2007).



                                            13
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 224 of 1189 PageID #: 19392

                                          EXHIBIT 4

         40.     To prove that the asserted claims are obvious, Eagle must prove by

   clear and convincing evidence that the differences between the claimed subject

   matter and the prior art are such that the invention would have been obvious to a

   hypothetical person having ordinary skill in the art at the time of invention. 35

   U.S.C. § 103; Microsoft, 131 S. Ct. at 2242.

         41.     To determine obviousness, the Court must consider: (i) the scope

   and content of the prior art; (ii) the differences between the prior art and the

   claims at issue; (iii) the level of ordinary skill in the pertinent art; and (iv)

   objective or secondary considerations of nonobviousness, if present. See

   Graham v. John Deere Co., 383 U.S. 1, 17-18 (1966); In re Rouffet, 149 F.3d

   1350, 1355 (Fed. Cir. 1998).

         42.     Even if the prior art discloses all the elements of a claim, the claim is

   only obvious if the patent challenger proves by clear and convincing evidence that

   a person of ordinary skill in the art would be motivated to combine the elements

   and would have a reasonable expectation that the combination would successfully

   result in the claimed invention. Unigene Labs., Inc. v. Apotex, Inc., 655 F.3d 1352,

   1364 (Fed. Cir. 2011); Procter & Gamble Co. v. Teva Pharm. USA, Inc., 566 F.3d

   989, 994 (Fed. Cir. 2009).

         43.     “[O]bviousness must be judged from the knowledge of one skilled in

   the art at the time of invention.” Genetics Inst., LLC v. Novartis Vaccines &



                                               14
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 225 of 1189 PageID #: 19393

                                        EXHIBIT 4

   Diagnostics, Inc., 655 F.3d 1291, 1318 n.6 (Fed. Cir. 2011). Only art that meets

   the requirements of the relevant subsections of 35 U.S.C § 102 qualifies as prior

   art for an obviousness analysis under § 103. See, e.g., Panduit Corp. v. Dennison

   Mfg. Co., 810 F.2d 1561, 1568 (Fed. Cir. 1987).

        44.     “Patentability shall not be negated by the manner in which the

   invention was made.” 35 U.S.C. § 103. A court cannot rely on an inventor’s own

   efforts to find obviousness, but it can consider an inventor’s testimony regarding

   how the invention was made in making a finding of nonobviousness. E.g., Life

   Techs., Inc. v. Clontech Labs., Inc., 224 F.3d 1320, 1325 (Fed. Cir. 2000); Otsuka

   Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1296 (Fed. Cir. 2012).

        45.     A defendant’s “burden [to prove invalidity by clear and convincing

   evidence] is especially difficult when the prior art was before the PTO examiner

   during prosecution of the application.” Hewlett-Packard Co. v. Bausch & Lomb

   Inc., 909 F.2d 1464, 1467 (Fed. Cir. 1990). In that situation:

         [The party asserting invalidity] has the added burden of
         overcoming the deference that is due to a qualified government
         agency presumed to have properly done its job, which includes
         one or more examiners who are assumed to have some expertise
         in interpreting the references and to be familiar from their work
         with the level of skill in the art and whose duty it is to issue only
         valid patents.




                                             15
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 226 of 1189 PageID #: 19394

                                         EXHIBIT 4

   Am. Hoist & Derrick Co. v. Sowa & Sons, Inc., 725 F.2d 1350, 1359 (Fed. Cir.

   1984), abrogated on other grounds by Therasense, Inc. v. Becton, Dickinson &

   Co., 649 F.3d 1276 (Fed. Cir. 2011).

         46.    The claimed invention must be viewed “in the state of the art that

   existed at the time the invention was made.” Sensonics Inc. v. Aerosonic Corp.,

   81 F.3d 1566, 1570 (Fed. Cir. 1996).

         47.    The scope and content of the prior art must be considered as a whole.

   See In re Wesslau, 353 F.2d 238, 241 (C.C.P.A. 1965) (“It is impermissible . . . to

   pick and choose from any one reference only so much of it as will support a given

   position, to the exclusion of other parts necessary to the full appreciation of what

   such reference fairly suggests to one of ordinary skill in the art.”); see also In re

   Kuderna, 426 F.2d 385, 389 (C.C.P.A. 1970) (“We must approach the issue of

   patentability in terms of what would have been obvious to one of ordinary skill in

   the art at the time the invention was made in view of the sum of all the relevant

   teachings in the art, not in view of first one and then another of the isolated

   teachings in the art.”).

         48.    “[S]ome kind of motivation must be shown from some source, so

   that the [fact-finder] can understand why a person of ordinary skill would have

   thought of either combining two or more references or modifying one to achieve




                                              16
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 227 of 1189 PageID #: 19395

                                          EXHIBIT 4

   the patented method.” Innogenetics, N.V. v. Abbott Labs., 512 F.3d 1363, 1374

   (Fed. Cir. 2008).

         49.      “[W]hen the prior art as a whole teaches away from combining certain

   known elements” by discouraging a person of ordinary skill in the art from

   following the path set out in the prior art or by leading the skilled artisan in a

   direction divergent from the path that was taken by the inventors of the claimed

   invention, “a successful means of combining [the known elements] is more likely

   to be nonobvious.” KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007);

   Depuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed.

   Cir. 2009). “[A] reference that ‘teaches away’ from a given combination may

   negate a motivation to modify the prior art to meet the claimed invention.” Ormco

   Corp. v. AlignTech., Inc., 463 F.3d 1299, 1308 (Fed. Cir. 2006). “An inference of

   nonobviousness is especially strong where the prior art’s teachings undermine the

   very reason being proffered as to why a person of ordinary skill would have

   combined the known elements.” Depuy Spine, 567 F.3d at 1326.

         50.      An invention claimed in a patent is not obvious if it is a solution to a

   problem which does not have a finite number of identified and predictable

   solutions or if the identified solution was not reasonably predictable. KSR, 550

   U.S. at 421.




                                               17
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 228 of 1189 PageID #: 19396

                                         EXHIBIT 4

         51.    An invention claimed in a patent is not obvious if the prior art gives

   only general guidance as to the particular form of the claimed invention or how to

   achieve the invention. In re Cyclobenzaprine Hydrochloride Extended-Release

   Capsule Patent Litig., 676 F.3d 1063, 1073 (Fed. Cir. 2012). For “a patent

   challenger to establish obviousness, it is insufficient to allege a general

   motivation to discover an undefined solution that could take many possible

   forms.” In re Armodafinil, 939 F. Supp. 2d 456, 500, 502 (D. Del. 2002) (internal

   citations omitted); see also In re Cyclobenzaprine, 676 F.3d at 1072 (“Evidence

   of obviousness, especially when that evidence is proffered in support of an

   ‘obvious-to-try’ theory, is insufficient unless it indicates that the possible options

   skilled artisans would have encountered were ‘finite,’ ‘small,’ or ‘easily

   traversed,’ and that skilled artisans would have had a reason to select the route

   that produced the claimed invention.” (quoting Ortho McNeil Pharm., Inc. v.

   Mylan Labs., Inc., 520 F.3d 1358, 1364 (Fed. Cir. 2008)).

         52.    Hindsight must be avoided in the obviousness analysis. KSR, 550

   U.S. at 421. “[T]he great challenge of the obviousness judgment is proceeding

   without any hint of hindsight.” Star Scientific, Inc. v. R.J. Reynolds Tobacco Co.,

   655 F.3d 1364, 1375 (Fed. Cir. 2011). When fact-finders fall prey to a hindsight-

   driven obviousness analysis, they often find motivation and a reasonable

   expectation of success where none existed at the time of the invention. See, e.g.,



                                              18
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 229 of 1189 PageID #: 19397

                                        EXHIBIT 4

   Ortho-McNeil, 520 F.3d at 1364-65; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 546

   (Fed. Cir. 1998).

        53.      That which was unknown cannot have been obvious. In re Newell,

   891 F.2d 899, 901-02 (Fed. Cir. 1989); see also In re Rijckaert, 9 F.3d 1531, 1534

   (Fed. Cir. 1993) (“Such a retrospective view of inherency is not a substitute for

   some teaching or suggestion supporting an obviousness rejection.”).

        54.      To protect against the “distortion caused by hindsight bias,” there

   must be “a reason that would have prompted a person of ordinary skill in the

   relevant field to combine the elements in the way the claimed new invention

   does.” KSR, 550 U.S. at 418, 421.

        55.      An accused infringer must provide evidence that a “skilled artisan,

   confronted with the same problems as the inventor and with no knowledge of the

   claimed invention, would select the elements from the cited prior art references

   for combination in the manner claimed.” In re Rouffet, 149 F.3d 1350, 1357 (Fed.

   Cir. 1998).

        56.      A patentee may argue objective indicia of non-obviousness, but is

   not obligated to do so, because objective indicia of non-obviousness are not a

   requirement of patentability. Therefore “[s]uch evidence, if present, would weigh

   in favor of non-obviousness, although the lack of such evidence does not weigh in

   favor of obviousness.” Miles Labs., Inc. v. Shandon Inc., 997 F.2d 870, 878 (Fed.



                                             19
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 230 of 1189 PageID #: 19398

                                          EXHIBIT 4

   Cir. 1993); see also Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807

   F.2d 955, 960 (Fed. Cir. 1986) (“[T]he absence of objective evidence does not

   preclude a holding of nonobviousness because such evidence is not a requirement

   for patentability . . . . [T]he absence of objective evidence is a neutral factor.”

   (internal quotation marks omitted)).

         57.    “[W]here there is a range disclosed in the prior art, and the claimed

   invention falls within that range, a relevant inquiry is whether there would have

   been a motivation to select the claimed composition from the prior art ranges. In

   those circumstances, the burden of production falls upon the patentee to come

   forward with evidence that (1) the prior art taught away from the claimed

   invention; (2) there were new and unexpected results relative to the prior art; or

   (3) there are other pertinent secondary considerations.” Allergan, Inc. v. Sandoz

   Inc., 796 F.3d 1293, 1304-05 (Fed. Cir. 2015) (internal citation and quotation

   marks omitted) (affirming district court’s holding that patentee successfully

   rebutted prima facie obviousness case where prior art disclosed range containing

   claimed drug concentration).

         58.    Where the issue of obviousness is based on overlapping ranges,

   “[o]ne way in which the patentee may rebut the presumption of obviousness is by

   showing that there is something special or critical about the claimed range.”




                                              20
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 231 of 1189 PageID #: 19399

                                        EXHIBIT 4

   Genentech, Inc. v. Hospira, Inc., 946 F.3d 1333, 1341 (Fed. Cir. 2020) (internal

   citations omitted).

         C.     Written Description

         59.    Whether Eagle has proven by clear and convincing evidence that any

   Asserted Claim is invalid as lacking an adequate written description.

         60.    The written description requirement is met if the specification and

   the existing knowledge in the art reasonably convey “to those skilled in the art

   that the inventor had possession of the claimed subject matter as of the filing

   date.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir.

   2010). The test for reasonably conveying possession of an invention is a flexible

   one, “requir[ing] an objective inquiry into the four corners of the specification

   from the perspective of a [POSA].” Id.

         61.    A failure to “specifically mention a limitation that later appears in

   the claims is not a fatal one when one skilled in the art would recognize upon

   reading the specification that the new language reflects what the specification

   shows has been invented.” All Dental Prodx, LLC v. Advantage Dental Prods.,

   Inc., 309 F.3d 774, 779 (Fed. Cir. 2002).

         62.    A specification implicitly satisfies the written description

   requirement if a POSA would find it “reasonably clear what the invention is and

   that the patent specification conveys that meaning.” All Dental Prodx., 309 F.3d



                                               21
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 232 of 1189 PageID #: 19400

                                         EXHIBIT 4

   at 779. That is, the “reasonably conveys” standard does not require the disclosure

   and claims to match exactly. Ariad Pharm., 598 F.3d at 1352 (“[T]he [written]

   description requirement does not demand any particular form of disclosure or that

   the specification recite the claimed invention in haec verba”).

         63.    Nor will a claim be invalidated simply because the embodiments of

   the specification do not contain examples explicitly covering the full scope of the

   claim language. See Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570,

   1575-76 (Fed. Cir. 1985) (holding that specification’s disclosure preferring a

   lower operating range, yet indicating no upper limit, combined with the industry

   knowledge at the time, was sufficient for a POSA to discern that higher ranges

   could be used).

         64.    A patent applicant need only convey, “with reasonable clarity to

   those skilled in the art that, as of the filing date sought, he or she was in

   possession of the invention. The invention is, for purposes of the ‘written

   description’ inquiry, whatever is now claimed.” Vas-Cath v. Mahurkar, 935 F.2d

   1555, 1563-64 (Fed. Cir. 1991) (emphasis in original).

         65.    The word “comprising” in a patent claim “suggests that there may be

   additional, unclaimed elements,” but such additional elements are not required.

   See Technical Consumer Prods., Inc. v. Lighting Sci. Grp. Corp., 955 F.3d 16,

   2020 WL 1696642, at *4 (Fed. Cir. 2020) (emphasis added) (citing Crystal



                                              22
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 233 of 1189 PageID #: 19401

                                        EXHIBIT 4

   Semiconductor Corp. v. TriTech Microelecs. Int’l, Inc., 246 F.3d 1336, 1348

   (Fed. Cir. 2001)).

         66.     Neither the written description nor enablement requirements of 35

   U.S.C. § 112 require support for unclaimed elements. See Lochner Techs., LLC

   v. Vizio, Inc., 567 F. App’x 931, 938-39 (Fed. Cir. 2014) (vacating summary

   judgment of invalidity for lack of written description and agreeing with patentee

   that “there is no precedent requiring a patentee to disclose or enable unclaimed

   elements”).

         67.     “[A] patent claim is not necessarily invalid for lack of written

   description just because it is broader than the specific examples disclosed.”

   Martek Biosci. Corp. v. Nutrinova, Inc., 579 F.3d 1363, 1371 (Fed. Cir. 2009).

   Further, “[a]n applicant is not required to describe in the specification every

   conceivable and possible future embodiment of his invention.” Cordis Corp. v.

   Medtronic AVE, Inc., 339 F.3d 1352, 1365 (Fed. Cir. 2003) (quoting Rexnord

   Corp. v. Laitram Corp., 274 F.3d 1336, 1344 (Fed. Cir. 2001)); see also Lampi

   Corp. v. Am. Power Prods., Inc., 228 F.3d 1365, 1378 (Fed. Cir. 2000) (holding

   written description sufficient to support claims covering non-identical half-shells

   where patent drawings, the only cited written description support, only disclosed

   identical half-shells).




                                             23
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 234 of 1189 PageID #: 19402

                                         EXHIBIT 4

         D.     Enablement

         68.    Whether Eagle has proven by clear and convincing evidence that any

   Asserted Claim is invalid as not enabled.

         69.    A patent is enabled if a person of ordinary skill in the field could

   make and use the invention without having to perform undue experimentation. 35

   U.S.C. § 112 ¶ 1; Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367,

   1384 (Fed. Cir. 1986).

         70.    Factors considered in determining whether experimentation is undue

   or excessive include: (1) the scope of the claimed invention; (2) the amount of

   guidance presented in the patent; (3) the amount of experimentation necessary;

   (4) the time and cost of any necessary experimentation; (5) how routine any

   necessary experimentation is in the applicable field; (6) whether the patent

   discloses specific working examples of the claimed invention; (7) the nature and

   predictability of the field; and (8) the level of ordinary skill in the field. In re

   Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).

         71.    Even a considerable amount of routine experimentation required to

   practice a claimed invention does not violate the enablement requirement.

   Cephalon, Inc. v. Watson Pharms., Inc., 707 F.3d 1330, 1336 (Fed. Cir. 2013);

   PPG Indus. v. Guardian Indus. Corp., 75 F.3d 1558, 1565 (Fed. Cir. 1996).




                                               24
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 235 of 1189 PageID #: 19403

                                        EXHIBIT 4

         72.    “[T]he enablement requirement is met if the description enables any

   mode of making and using the invention.” Invitrogen Corp. v. Clontech

   Laboratories Inc., 429 F.3d 1052, 1070-71 (Fed. Cir. 2005) (quoting Johns

   Hopkins Univ. v. Cellpro, Inc., 152 F.3d 1342, 1361 (Fed. Cir. 1998)).

         73.    The specification preferably omits information that would already be

   known to a POSA. Streck v. Res. & Diagnostic Sys., Inc., 665 F.3d 1269, 1288

   (Fed. Cir. 2012).

         E.     Definiteness

         74.    Whether Eagle has proven by clear and convincing evidence that any

   Asserted Claim is invalid as indefinite.

         75.    Section 112 “require[s] that a patent’s claims, viewed in light of the

   specification and prosecution history, inform[s] those skilled in the art about the

   scope of the invention with reasonable certainty. The definiteness requirement, so

   understood, mandates clarity, while recognizing that absolute precision is

   unattainable.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910

   (2014).

         76.    The presumption of validity afforded to patents means that “[a]ny

   fact critical to a holding on indefiniteness . . . must be proven by the challenger by

   clear and convincing evidence.” Cox Commc’ns, Inc. v. Spring Commc’n Co. LP,

   838 F.3d 1224, 1228 (Fed. Cir. 2016) (alteration in original).



                                              25
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 236 of 1189 PageID #: 19404

                                        EXHIBIT 4

         77.    “[S]ome modicum of uncertainty is the price of ensuring the

   appropriate incentives for innovation . . . and patents are not addressed to lawyers,

   or even the public generally, but to those skilled in the relevant art.” Nautilus,

   572 U.S. at 899 (internal citations omitted).

         78.    For example, the Supreme Court “uph[eld] as definite a patent for an

   improvement to a paper-making machine, which provided that a wire be placed at

   a ‘high’ or ‘substantial elevation,’” as such terms would provide clear instructions

   to those skilled in the art the elevation required “for the machine to operate as

   specified.” Id. at 909 n.5 (citing Eibel Process Co. v. Minnesota & Ontario Paper

   Co., 261 U.S. 45, 58, 65-66 (1923)).

   IV.   ENFORCEABILITY
         79.    Whether Eagle has met its burden of proving inequitable conduct

   during prosecution of the Asserted Patents by clear and convincing evidence.

   Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276, 1287-90 (Fed. Cir.

   2011); see also Outside the Box Innovations, LLC v. Travel Caddy, Inc., 695 F.3d

   1285, 1290 (Fed. Cir. 2012).

         80.    To prove inequitable conduct, a challenger must demonstrate both

   that a person having a duty of candor and good faith to the PTO withheld or

   misrepresented information, or submitted false information, that was material to

   the examination of the patent application, and that this individual or individuals



                                             26
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 237 of 1189 PageID #: 19405

                                        EXHIBIT 4

   acted with the specific intent to deceive or mislead the PTO. Therasense, 649

   F.3d at 1287-90, Outside the Box, 695 F.3d at 1290-92.

         81.    Materiality and intent to deceive are separate requirements that must

   each be proven by clear and convincing evidence. Therasense, 649 F.3d at 1287.

   If the accused infringer meets this burden, the district court must weigh the

   equities to determine whether the applicant’s conduct before the PTO warrants

   rendering the entire patent unenforceable. Id.

         82.    In its seminal en banc Therasense decision, the Federal Circuit noted

   that the doctrine originated from a line of Supreme Court cases, each dealing with

   “particularly egregious misconduct, including perjury, the manufacture of false

   evidence, and the suppression of evidence.” Id. Subsequent lower court cases

   broadening the doctrine had “numerous unforeseen and unintended

   consequences,” including, “[m]ost prominently,” that the defense “has become a

   significant litigation strategy.” Id. at 1288. The Court decried the fact that

   litigants have flooded the courts with inequitable conduct allegations “routinely

   brought on ‘the slenderest grounds,’” finding that this “has plagued not only the

   courts but also the entire patent system.” Id. at 1289 (citation omitted).

         83.    In an effort to stem that tide, the en banc Court “now tightens the

   standards for finding both intent and materiality in order to redirect a doctrine that

   has been overused to the detriment of the public.” Id. at 1290.



                                             27
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 238 of 1189 PageID #: 19406

                                        EXHIBIT 4

         84.    “[T]he specific intent to deceive must be the single most reasonable

   inference able to be drawn from the evidence. . . . [W]hen there are multiple

   reasonable inferences that may be drawn, intent to deceive cannot be found.” Id.

   at 1290-91 (internal citation omitted).

         85.    There can be no inference of intent to deceive based solely on

   materiality. There must be a deliberate and conscious decision to withhold or

   misrepresent the information. See id. at 1290 (“A district court should not use a

   ‘sliding scale,’ where a weak showing of intent may be found sufficient based on

   a strong showing of materiality, and vice versa.”).

         86.    Moreover, “[a] finding that the misrepresentation or omission

   amounts to gross negligence or negligence under a ‘should have known’ standard

   does not satisfy this intent requirement.” Id. at 1290.

         87.    “[T]he materiality required to establish inequitable conduct is but-for

   materiality. When an applicant fails to disclose prior art to the PTO, that prior art

   is but-for material if the PTO would not have allowed a claim had it been aware

   of the undisclosed prior art.” Id. at 1291. “But-for” materiality requires “proof

   that the patentee withheld or misrepresented information that, in the absence of

   the withholding or misrepresentation, would have prevented a patent claim from

   issuing.” Ohio Willow Wood Co. v. Alps South, LLC, 735 F.3d 1333, 1345 (Fed.

   Cir. 2013) (citing Therasense, 649 F.3d at 1291). This is a reflection of “basic



                                             28
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 239 of 1189 PageID #: 19407

                                       EXHIBIT 4

   fairness”—a patent should only be rendered unenforceable “in instances where

   the patentee’s misconduct resulted in the unfair benefit of receiving an

   unwarranted claim.” Therasense, 649 F.3d at 1292.

        88.     Therasense recognizes a narrow exception to the requirement of “but

   for” materiality, which applies when “the patentee has engaged in affirmative acts

   of egregious misconduct, such as the filing of an unmistakably false affidavit.”

   649 F.3d at 1292. The exception is a reflection of the earlier Supreme Court

   cases, “which dealt with ‘deliberately planned and carefully executed scheme[s]’

   to defraud not only the PTO and the courts.” Id. (citation omitted). It is intended

   to apply to “extraordinary circumstances” (id. at 1293), and as such, it is a narrow

   exception, reserved for “truly extreme misdeeds.” Smith & Nephew, Inc. v.

   Interlace Med., Inc., 955 F. Supp. 2d 69, 73 (D. Mass. 2013); see also Scanner

   Techs. Corp. v. ICOS Vision Sys. Corp. N.V., 528 F.3d 1365 (Fed. Cir. 2008)

   (reversing judgment of unenforceability based on allegedly false affidavit);

   Golden Hour Data Sys., Inc. v. emsCharts, Inc., No. 2:06-CV-381-JRG, 2012 WL

   3494366, at *12 (E.D. Tex. Aug. 15, 2012) (noting that this exception “is reserved

   for extreme behavior”).

        89.     In order for a finding of inequitable conduct to render other patents

   in the same family unenforceable, there must be an “immediate and necessary

   relation” between the granting of subsequent patents and the misconduct alleged.



                                            29
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 240 of 1189 PageID #: 19408

                                          EXHIBIT 4

   See Consol. Aluminum Corp. v. Foseco Intern. Ltd., 910 F.2d 804, 810-11 (Fed.

   Cir. 1990); see also Keystone Driller Co. v. Gen. Excavator Co., 290 U.S. 240,

   243 (1933).

         90.       “The Federal Circuit has indicated that similar subject matter in

   related patents is not necessarily ‘infectious.’” New Medium LLC v. Barco N.V.,

   No. 05 C 5620, 2009 WL 10695784, at *2 (N.D. Ill. Mar. 18, 2009) (citing

   Pharmacia Corp. v. Par Pharm., Inc., 417 F.3d 1369, 1373-75 (Fed. Cir. 2005)

   (holding that a finding of inequitable conduct did not infect a later patent defining

   a very similar invention and joined to the unenforceable patent by a terminal

   disclaimer)).

         91.       “[M]ere similarity in subject matter, mere citation to the

   unenforceable patent, and sharing a parent application are insufficient to

   invalidate a patent issued from a chain of applications in which inequitable

   conduct has been found as to an application without that chain.” See Nilssen v.

   Osram Sylvania, Inc., 440 F. Supp. 2d 884, 900, 911 (N.D. Ill. 2006) (holding that

   inequitable conduct did not render other related patents sharing a common parent

   application unenforceable).

   V.    EXCEPTIONAL CASE
         92.       Whether this case is an exceptional case within the meaning of 35

   U.S.C. § 285, such that Par is entitled to recover its attorneys’ fees and costs. See



                                               30
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 241 of 1189 PageID #: 19409

                                     EXHIBIT 4

   Octane Fitness, LLC v. ICON Health & Fitness, Inc., 134 S. Ct. 1749, 1756

   (2014).




                                          31
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 242 of 1189 PageID #: 19410




                           EXHIBIT 5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 243 of 1189 PageID #: 19411

                                    EXHIBIT 5


                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC.,              )
    PAR STERILE PRODUCTS, LLC, and         )
    ENDO PAR INNOVATION                    )
    COMPANY, LLC,                          )
                                           )    C.A. No. 18-823-CFC
                Plaintiffs,                )
                                           )
          v.                               )
                                           )
    EAGLE PHARMACEUTICALS INC.,            )
                                           )
                Defendant.                 )


               DEFENDANT’S STATEMENT OF ISSUES OF LAW
                    THAT REMAIN TO BE LITIGATED
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 244 of 1189 PageID #: 19412

                                                      EXHIBIT 5


                                          TABLE OF CONTENTS

                                                                                                                   Page

   SUBSTANTIVE ISSUES OF LAW REMAINING TO BE LITIGATED .........3

   I.      ISSUES OF NONINFRINGEMENT REMAINING TO BE
           LITIGATED ..................................................................................................3

   II.     ISSUES OF UNENFORCEABILITY REMAINING TO BE
           LITIGATED ..................................................................................................4

           A.       Inequitable Conduct ...........................................................................4

           B.       Infectious Unenforceability ................................................................4

   III.    ISSUES OF INVALIDITY REMAINING TO BE LITIGATED .............5

           A.       Anticipation .........................................................................................5

           B.       Obviousness .........................................................................................5

           C.       Written Description ............................................................................6

           D.       Enablement..........................................................................................7

           E.       Indefiniteness.......................................................................................7

   IV.     ISSUES OF REMEDIES REMAINING TO BE LITIGATED ................8

   LEGAL AUTHORITY ...........................................................................................9

   I.      HATCH-WAXMAN BACKGROUND .......................................................9

   II.     NONINFRINGEMENT..............................................................................12

           A.       Infringement Under Hatch-Waxman..............................................12

           B.       Direct Infringement ..........................................................................17

           C.       Induced Infringement.......................................................................19

           D.       Divided Infringement........................................................................23

   III.    UNENFORCEABILITY.............................................................................26
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 245 of 1189 PageID #: 19413

                                                     EXHIBIT 5


         A.       Inequitable Conduct .........................................................................26

                  1.       Patentee’s Duty of Candor.....................................................27

                  2.       Materiality...............................................................................28

                  3.       Intent to Deceive .....................................................................31

         B.       Infectious Unenforceability ..............................................................34

   IV.   INVALIDITY ..............................................................................................35

         A.       Prior Art ............................................................................................37

         B.       Anticipation .......................................................................................42

         C.       Obviousness .......................................................................................45

         D.       Rebuttal To Prima Facie Obviousness ............................................56

                  1.       Criticality.................................................................................56

                  2.       Teaching Away........................................................................63

         E.       Written Description and Enablement .............................................66

                  1.       Written Description................................................................67

                  2.       Enablement..............................................................................72

                  3.       Indefiniteness ..........................................................................76

   V.    REMEDIES .................................................................................................78

         A.       Injunctive Relief ................................................................................78

         B.       Costs and Fees ...................................................................................79

         C.       Attorneys’ Fees..................................................................................80




                                                           ii
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 246 of 1189 PageID #: 19414

                                                         EXHIBIT 5


                                          TABLE OF AUTHORITIES

                                                                                                                    Page(s)

   Cases

   In re ’318 Patent Infringement Litig.,
       578 F. Supp. 2d 711 (D. Del. 2008) .............................................................46, 75

   In re ’318 Patent Infringement Litig.,
       583 F.3d 1317 (Fed. Cir. 2009) ..........................................................................74

   A.B. Dick Co. v. Burroughs Corp.,
      798 F.2d 1392 (Fed. Cir. 1986) ..........................................................................29

   Abbott Labs. v. Geneva Pharm., Inc.,
     182 F.3d 1315 (Fed. Cir. 1999) ..........................................................................37

   Acorda Therapeutics, Inc. v. Roxane Labs., Inc.,
     903 F.3d 1310 (Fed. Cir. 2018) ..........................................................................54

   Advanced Magnetic Closures, Inc. v. Rome Fastener Corp.,
     607 F.3d 817 (Fed. Cir. 2010) ............................................................................31

   Agfa Corp. v. Creo Prods. Inc.,
      451 F.3d 1366 (Fed. Cir. 2006) ....................................................................33, 34

   Akamai Techs., Inc. v. Limelight Networks, Inc.,
     797 F.3d 1020 (Fed. Cir. 2015) (en banc)........................................17, 22, 23, 24

   Alcon Research, Ltd. v. Apotex Inc.,
      687 F.3d 1362 (Fed. Cir. 2012) ..........................................................................51

   Alcon, Inc. v. Teva Pharm. USA, Inc.,
      C.A. No. 06-234-SLR, 2010 WL 3081327 (D. Del. Aug. 5, 2010) ...................78

   In re Aller,
       220 F.2d 454 (C.C.P.A. 1955)......................................................................49, 61

   Allergan Inc. v. Teva Pharm. USA, Inc.,
      No. 15-cv-1455-WCB, 2017 WL 4803941 (E.D. Tex. Oct. 16,
      2017)...................................................................................................................57
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 247 of 1189 PageID #: 19415

                                                   EXHIBIT 5


   Allergan, Inc. v. Apotex Inc.,
      754 F.3d 952 (Fed. Cir. 2014) ............................................................................63

   Allergan, Inc. v. Sandoz Inc.,
      726 F.3d 1286 (Fed. Cir. 2013) ..........................................................................50

   Allergan, Inc. v. Sandoz, Inc.,
      796 F.3d 1293 (Fed. Cir. 2015) ..........................................................................49

   In re Alonso,
       545 F.3d 1015 (Fed. Cir. 2008) ..........................................................................69

   ALZA Corp. v. Andrx Pharm., LLC,
     603 F.3d 935 (Fed. Cir. 2010) ......................................................................71, 74

   Alza Corp. v. Andrx Pharm., LLC,
      607 F. Supp. 2d 614 (D. Del. 2009) .............................................................17, 72

   Alza Corp. v. Mylan Labs., Inc.,
      464 F.3d 1286 (Fed. Cir. 2006) ....................................................................50, 51

   American Calcar v. American Honda Motor Co.,
     768 F.3d 1185 (Fed. Cir. 2014) ....................................................................29, 31

   Amgen Inc. v. Apotex Inc.,
     712 F. App’x 985 (Fed. Cir. 2017).....................................................................12

   Amgen Inc. v. F. Hoffman–La Roche Ltd.,
     580 F.3d 1340 (Fed. Cir. 2009) ..........................................................................53

   Amgen, Inc. v. Chugai Pharm. Co.,
     927 F.2d 1200 (Fed. Cir. 1991) ..........................................................................72

   Anacor Pharm., Inc. v. Iancu,
     889 F.3d 1372 (Fed. Cir. 2018) ..........................................................................50

   Apotex Inc. v. UCB, Inc.,
     763 F.3d 1354 (Fed. Cir. 2014) ..........................................................................32

   Apotex USA, Inc. v. Merck & Co.,
     254 F.3d 1031 (Fed. Cir. 2001) ..........................................................................34



                                                         ii
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 248 of 1189 PageID #: 19416

                                                   EXHIBIT 5


   In re Applied Materials, Inc.,
       692 F.3d 1289 (Fed. Cir. 2012) ..............................................................47, 49, 62

   Ariad Pharm., Inc. v. Eli Lilly & Co.,
      598 F.3d 1336 (Fed. Cir. 2010) ...................................................................passim

   Art+Com Innovationpool GmbH v. Google LLC,
      712 F. App’x 976 (Fed. Cir. 2017).....................................................................38

   AstraZeneca LP v. Apotex, Inc.,
      633 F.3d 1042 (Fed. Cir. 2010) ............................................................................8

   AstraZeneca LP v. Breath Ltd.,
      603 F. App’x 999 (Fed. Cir. 2015)...............................................................52, 53

   AstraZeneca Pharm. LP v. Apotex Corp.,
      669 F.3d 1370 (Fed. Cir. 2012) ..........................................................................14

   Atlas Powder Co. v. Ireco, Inc.,
      190 F.3d 1342 (Fed. Cir. 1999) ....................................................................42, 43

   Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc.,
      501 F.3d 1274 (Fed. Cir. 2007) ..........................................................................74

   Aventis Pharma S.A. v. Hospira, Inc.,
      675 F.3d 1324 (Fed. Cir. 2012) ..............................................................27, 28, 30

   Aventis Pharma S.A. v. Hospira, Inc.,
      743 F. Supp. 2d 305 (D. Del. 2010) ...................................................................56

   Avid Identification Sys., Inc. v. Crystal Imp. Corp.,
      603 F.3d 967 (Fed. Cir. 2010) ................................................................26, 27, 31

   Baxter Diagnostics Inc. v. AVL Sci. Corp.,
     924 F. Supp. 994 (C.D. Cal. 1996).....................................................................37

   Bayer AG v. Biovail Corp.,
     279 F.3d 1340 (Fed. Cir. 2002) ....................................................................14, 16

   Bayer AG v. Elan Pharm. Research Corp.,
     212 F.3d 1241 (Fed. Cir. 2000) ...................................................................passim



                                                         iii
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 249 of 1189 PageID #: 19417

                                                    EXHIBIT 5


   Bayer Pharma AG v. Watson Labs., Inc.,
     C.A. No. 12-1726-LPS, 2016 WL 7468172 (D. Del. Dec. 28, 2016) ................77

   Bayer Schering Pharm. AG v. Barr Labs, Inc.,
     575 F.3d 1341 (Fed. Cir. 2009) ..........................................................................51

   Berkheimer v. HP Inc.,
      881 F.3d 1360 (Fed. Cir. 2018) ..........................................................................77

   BMC Res., Inc. v. Paymentech, L.P.,
     498 F.3d 1371 (Fed. Cir. 2007) ..........................................................................17

   In re Boesch,
       617 F.2d 272 (C.C.P.A. 1980)............................................................................58

   Brasseler, U.S.A. I, L.P. v. Stryker Sales Corp.,
      267 F.3d 1370 (Fed. Cir. 2001) ....................................................................27, 29

   Brigham & Women’s Hosp., Inc. v. Perrigo Co.,
      761 F. App’x 995 (Fed. Cir. 2019).....................................................................11

   Bristol Myers Squibb Co. v. Teva Pharm. USA, Inc.,
      752 F.3d 967 (Fed. Cir. 2014) ......................................................................56, 57

   In re Brominidine Patent Litig.,
       643 F.3d 1366 (Fed. Cir. 2011) ..........................................................................15

   Bruno Indep. Living Aids, Inc. v. Acorn Mobility Servs. Ltd.,
      394 F.3d 1348 (Fed. Cir. 2005) ..............................................................29, 30, 32

   CBA Envtl. Servs., Inc. v. Toll Brothers Inc.,
     403 F. Supp. 3d 403 (D.N.J. 2019).........................................................22, 24, 25

   Chiron Corp. v. Genentech, Inc.,
     363 F.3d 1247 (Fed. Cir. 2004) ..........................................................................74

   In re Chupp,
       816 F.2d 643 (Fed. Cir. 1987) ............................................................................59

   ClearValue Inc. v. Pearl River Polymers Inc.,
      668 F.3d 1340 (Fed. Cir. 2012) ....................................................................43, 44



                                                         iv
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 250 of 1189 PageID #: 19418

                                                     EXHIBIT 5


   Clock Spring, L.P. v. Wrapmaster, Inc.,
      560 F.3d 1317 (Fed. Cir. 2009) ..........................................................................47

   Colorado v. New Mexico,
     467 U.S. 310 (1984) ...........................................................................................35

   Consol. Aluminum Corp. v. Foseco Int’l Ltd.,
     910 F.2d 804 (Fed. Cir. 1990) ......................................................................25, 34

   Constant v. Advanced Micro-Devices, Inc.,
     848 F.2d 1560 (Fed. Cir. 1988) ..........................................................................35

   In re Corkill,
       771 F.2d 1496 (Fed. Cir. 1985) ..........................................................................53

   CR Bard Inc. v. AngioDynamics Inc.,
     382 F. Supp. 3d 332 (D. Del. 2019) ...................................................................25

   Critikon, Inc. v. Becton Dickinson Vascular Access, Inc.,
      120 F.3d 1253 (Fed. Cir. 1997) ....................................................................30, 31

   Cubist Pharm., Inc. v. Hospira, Inc.,
     75 F. Supp. 3d 641 (D. Del. 2014) .....................................................................43

   In re Depomed Patent Litig.,
       C.A. No. 13-4507, 2016 WL 7163647 (D. N. J. Sept. 30, 2016 ........................21

   DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc.,
     567 F.3d 1314 (Fed. Cir. 2009) ..........................................................................63

   Dome Patent L.P. v. Lee,
     799 F.3d 1372 (Fed. Cir. 2015) ..........................................................................46

   Dow Chem. Co. v. Nova Chems. Corp. (Can.),
     803 F.3d 620 (Fed. Cir. 2015) ............................................................................76

   DSU Med. Corp. v. JMS Co.,
     471 F.3d 1293 (Fed. Cir. 2006) ....................................................................18, 19

   Dynacore Holdings Corp. v. U.S. Philips Corp.,
     363 F.3d 1263 (Fed. Cir. 2004) ..........................................................................19



                                                           v
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 251 of 1189 PageID #: 19419

                                                     EXHIBIT 5


   E.I. DuPont de Nemours & Co. v. Synvina C.V.,
      904 F.3d 996 (Fed. Cir. 2018) ......................................................................59, 62

   eBay Inc. v. MercExchange, L.L.C.,
     547 U.S. 388 (2006) ...........................................................................................78

   Eli Lilly & Co. v. Barr Labs., Inc.,
      251 F.3d 955 (Fed. Cir. 2001) ............................................................................43

   Eli Lilly & Co. v. Medtronic, Inc.,
      496 U.S. 661 (1990) ...........................................................................................12

   Eli Lilly & Co. v. Teva Parenteral Meds., Inc.,
      845 F.3d 1357 (Fed. Cir. 2017) ..........................................................................20

   Enzo Biochem, Inc. v. Gen-Probe Inc.,
     323 F.3d 956 (Fed. Cir. 2002) ............................................................................67

   Enzo Biochem, Inc. v. Gen-Probe Inc.,
     424 F.3d 1276 (Fed. Cir. 2005) ..........................................................................39

   In re Epstein,
       32 F.3d 1559 (Fed. Cir. 1994) ............................................................................38

   eSpeed Inc. v. Brokertec USA LLC,
      417 F. Supp. 2d 580 (D. Del. 2006) .............................................................26, 34

   In re Farrenkopf,
       713 F.2d 714 (Fed. Cir. 1983) ............................................................................63

   Ferring B.V. v. Watson Labs., Inc.-Fla.,
      764 F.3d 1382 (Fed. Cir. 2014) (Ferring I)........................................................13

   Ferring B.V. v. Watson Labs., Inc.-Fla.,
      764 F.3d 1401 (Fed. Cir. 2014) (Ferring II) ..........................................12, 13, 16

   Forest Labs., LLC v. Sigmapharm Labs., LLC,
     918 F.3d 928 (Fed. Cir. 2019) ............................................................................55

   In re Fout,
       675 F.2d 297 (C.C.P.A. 1982)......................................................................36, 37



                                                           vi
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 252 of 1189 PageID #: 19420

                                                      EXHIBIT 5


   Fox Indus., Inc. v. Structural Pres. Sys., Inc.,
     922 F.2d 801 (Fed. Cir. 1990) ............................................................................33

   In re Fulton,
       391 F.3d 1195 (Fed. Cir. 2004) ..........................................................................46

   Galderma Labs., L.P. v. Tolmar, Inc.,
     737 F.3d 731 (Fed. Cir. 2013) .....................................................................passim

   Gator Tail, LLC. v. Mud Buddy, LLC,
     618 F. App’x 992 (Fed. Cir. 2015).....................................................................63

   In re Geisler,
       116 F.3d 1465 (Fed. Cir. 1997) ........................................................47, 48, 49, 55

   Genentech, Inc. v. Hospira, Inc.,
     946 F.3d 1333 (Fed. Cir. 2020) ..........................................................................49

   Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc.,
     655 F.3d 1291 (Fed. Cir. 2011) ....................................................................59, 60

   Glaxo Grp. Ltd. v. Apotex, Inc.,
      376 F.3d 1339 (Fed. Cir. 2004) ....................................................................11, 16

   Glaxo, Inv. v. Novopharm, Ltd.,
      110 F.3d 1562 (Fed. Cir. 1997) ..............................................................12, 13, 17

   In re Gleave,
       560 F.3d 1331 (Fed. Cir. 2009) ..........................................................................44

   In re GPAC Inc.,
       57 F.3d 1573 (Fed. Cir. 1995) ......................................................................45, 46

   Graham v. John Deere Co.,
     383 U.S. 1 (1966) ...............................................................................................45

   In re Grasselli,
       713 F.2d 731 (Fed. Cir. 1983) ............................................................................60

   In re Greenfield,
       571 F.2d 1185 (C.C.P.A. 1978)..........................................................................60



                                                           vii
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 253 of 1189 PageID #: 19421

                                                    EXHIBIT 5


   Grunenthal GMBH v. Alkem Labs. Ltd.,
     919 F.3d 1333 (Fed. Cir. 2019) ..........................................................................20

   Guardant Health, Inc. v. Found. Med., Inc.,
     1-17-cv-01616, D.I. 343 (D. Del. Jan. 7, 2020) .................................................34

   In re Gurley,
       27 F.3d 551 (Fed. Cir. 1994) ..................................................................46, 62, 63

   In re Harris,
       409 F.3d 1339 (Fed. Cir. 2005) ..........................................................................60

   Hewlett-Packard Co. v. Mustek Sys., Inc.,
     340 F.3d 1314 (Fed. Cir. 2003) ..........................................................................42

   In re Hoeschele,
       406 F.2d 1403 (C.C.P.A. 1969)..........................................................................61

   Hoffman-La Roche Inc. v. Apotex Inc.,
     748 F.3d 1326 (Fed. Cir. 2014) ..........................................................................64

   Hoffman-La Roche, Inc. v. Promega Corp.,
     319 F. Supp. 2d 1011 (N.D. Cal. 2004)..............................................................33

   Hospira, Inc. v. Amneal Pharms., LLC,
     285 F. Supp. 3d 776 (D. Del. 2018) ...................................................................53

   Hospira, Inc. v. Fresenius Kabi USA, LLC,
     946 F.3d 1322 (Fed. Cir. 2020) ..........................................................................54

   In re Huai-Hung Kao,
       639 F.3d 1057 (Fed. Cir. 2011) ..........................................................................54

   In re Huang,
       100 F.3d 135 (Fed. Cir. 1996) ............................................................................58

   In re Huston,
       308 F.3d 1267 (Fed. Cir. 2002) ..........................................................................59

   ICU Med., Inc. v. Alaris Med. Sys., Inc.,
     558 F.3d 1368 (Fed. Cir. 2009) ..........................................................................68



                                                         viii
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 254 of 1189 PageID #: 19422

                                                    EXHIBIT 5


   Idemitsu Kosan Co. v. SFC Co.,
      870 F.3d 1376 (Fed. Cir. 2017) ..........................................................................65

   Impax Labs., Inc. v. Aventis Pharm. Inc.,
     468 F.3d 1366 (Fed. Cir. 2006) ..........................................................................41

   Impax Labs., Inc. v. Aventis Pharm. Inc.,
     496 F. Supp. 2d 428 (D. Del. 2007) ...................................................................73

   Intellect Wireless, Inc. v. HTC Corp.,
      732 F.3d 1339 (Fed. Cir. 2013) ..........................................................................26

   Interspiro USA, Inc. v. Figgie Int’l Inc.,
      18 F.3d 927 (Fed. Cir. 1994) ..............................................................................79

   Interval Licensing LLC v. AOL, Inc.,
      766 F.3d 1364 (Fed. Cir. 2014) ..........................................................................76

   Invitrogen Corp. v. Biocrest Mfg., L.P.,
      424 F.3d 1374 (Fed. Cir. 2005) ..........................................................................38

   J.A. LaPorte, Inc. v. Norfolk Dredging Co.,
      787 F.2d 1577 (Fed. Cir. 1986) ..........................................................................38

   Keystone Driller Co. v. Gen. Excavator Co.,
     290 U.S. 240 (1933) .....................................................................................26, 27

   King Pharms., Inc. v. Eon Labs, Inc.,
      616 F.3d 1267 (Fed. Cir. 2010) ....................................................................42, 43

   Kingsdown Med. Consultants, Ltd. v. Hollister, Inc.,
      863 F.2d 867 (Fed. Cir. 1988) ............................................................................33

   KSR Int’l Co. v. Teleflex Inc.,
     550 U.S. 398 (2007) .........................................................................36, 45, 51, 52

   In re Kubin,
       561 F.3d 1351 (Fed. Cir. 2009) ..........................................................................54

   LaBounty Mfg., Inc. v. U.S. Int’l Trade Comm’n,
     958 F.2d 1066 (Fed. Cir. 1992) ....................................................................30, 37



                                                          ix
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 255 of 1189 PageID #: 19423

                                                     EXHIBIT 5


   Liebel-Flarsheim Co. v. Medrad, Inc.,
      481 F.3d 1371 (Fed. Cir. 2007) ..........................................................................71

   Limelight Networks, Inc. v. Akamai Techs., Inc.,
      572 U.S. 915 (2014) ...........................................................................................18

   LizardTech, Inc. v. Earth Res. Mapping, Inc.,
      424 F.3d 1336 (Fed. Cir. 2005) ..........................................................................68

   LizardTech, Inc. v. Earth Res. Mapping, Inc.,
      433 F.3d 1373 (Fed. Cir. 2006) ..........................................................................68

   Lockwood v. Am. Airlines, Inc.,
      107 F.3d 1565 (Fed. Cir. 1997) ..........................................................................68

   In re Mageli,
       470 F.2d 1380 (C.C.P.A 1973)...........................................................................55

   MagSil Corp. v. Hitachi Glob. StorageTechs., Inc.,
     687 F.3d 1377 (Fed. Cir. 2012) ....................................................................71, 74

   Manville Sales Corp. v. Paramount Sys., Inc.,
     917 F.2d 544 (Fed. Cir. 1990) ............................................................................19

   Medichem, S.A. v. Rolabo, S.L.,
     437 F.3d 1157 (Fed. Cir. 2006) ..............................................................50, 53, 65

   In re Merchant,
       575 F.2d 865 (CCPA 1978)................................................................................58

   In re Merck & Co.,
       800 F.2d 1091 (Fed. Cir. 1986) ..........................................................................57

   Merck & Co. v. Biocraft Labs., Inc.,
     874 F.2d 804 (Fed. Cir. 1989) ......................................................................49, 50

   Merck & Co. v. Danbury Pharmacal, Inc.,
     873 F.2d 1418 (Fed. Cir. 1989) ..........................................................................31

   Microsoft Corp. v. GeoTag, Inc.,
     817 F.3d 1305 (Fed. Cir. 2016) ..........................................................................17



                                                            x
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 256 of 1189 PageID #: 19424

                                                     EXHIBIT 5


   Microsoft Corp. v. i4i Ltd. P’ship,
     564 U.S. 91 (2011) .......................................................................................34, 36

   Monsanto Tech. LLC v. E.I. DuPont de Nemours & Co.,
     878 F.3d 1336 (Fed. Cir. 2018) ..........................................................................43

   In re Moore,
       155 F.2d 379 (C.C.P.A. 1946)............................................................................68

   MorphoSys AG v. Janssen Biotech, Inc.,
     358 F. Supp. 3d 354 (D. Del. 2019) ...................................................................70

   In re Mouttet,
       686 F.3d 1322 (Fed. Cir. 2012) ..........................................................................46

   Nautilus, Inc. v. Biosig Instruments, Inc.,
     572 U.S. 898 (2014) .....................................................................................75, 76

   Netscape Commc’ns Corp. v. Konrad,
      295 F.3d 1315 (Fed. Cir. 2002) ..........................................................................47

   New Railhead Mfg., LLC v. Vermeer Mfg. Co.,
     298 F.3d 1290 (Fed. Cir. 2002) ..........................................................................38

   Nilssen v. Osram Sylvania, Inc.,
      504 F.3d 1223 (Fed. Cir. 2007) ..........................................................................33

   In re Nomiya,
       509 F.2d 566 (C.C.P.A. 1975)............................................................................39

   Novo Nordisk A/S v. Caraco Pharm. Labs., Ltd.,
     719 F.3d 1346 (Fed. Cir. 2013) ..........................................................................49

   Novozymes A/S v. DuPont Nutrition Biosciences APS,
     723 F.3d 1336 (Fed. Cir. 2013) ..........................................................................67

   Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
     572 U.S. 545 (2014) ...........................................................................................79

   Ohio Willow Wood Co. v. Alps South, LLC,
     735 F.3d 1333 (Fed. Cir. 2013) ....................................................................26, 28



                                                           xi
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 257 of 1189 PageID #: 19425

                                                   EXHIBIT 5


   Ormco Corp. v. Align Tech., Inc.,
     463 F. 3d 1299 (Fed. Cir. 2006) .........................................................................47

   Otsuka Pharm. Co. v. Torrent Pharm. Ltd.,
      99 F. Supp. 3d 461 (D.N.J. 2015).......................................................................21

   Par Pharm., Inc. v. Luitpold Pharm., Inc.,
     2017 WL 452003 (D.N.J. Feb. 2, 2017).......................................................14, 54

   PAR Pharm., Inc. v. TWI Pharm., Inc.,
     773 F.3d 1186 (Fed. Cir. 2014) ..........................................................................50

   Par Pharma., Inc. v. TWi Pharm., Inc.,
     120 F. Supp. 3d 468 (D. Md. 2015)....................................................................71

   Paragon Podiatry Lab., Inc. v. KLM Labs., Inc.,
     984 F.2d 1182 (Fed. Cir. 1993) ..........................................................................30

   In re Patel,
       566 F. App’x 1005 (Fed. Cir. 2014)...................................................................55

   Pernix Ire. Pain DAC v. Alvogen Malta Operations Ltd.,
      323 F. Supp. 3d 566 (D. Del. 2018) .................................................22, 24, 69, 70

   Perricone v. Medicis Pharmaceutical Corp.
      432 F.3d 1368 (Fed. Cir. 2005) ..........................................................................44

   In re Peterson,
       315 F.3d 1325 (Fed. Cir. 2003) ...................................................................passim

   Petito v. Puritan’s Pride, Inc.,
      35 F. Supp. 3d 494 (S.D.N.Y. 2014) ..................................................................73

   Pfizer, Inc. v. Apotex, Inc.,
      480 F.3d 1348 (Fed. Cir. 2007) ........................................................35, 53, 55, 56

   Pharm. Res., Inc. v. Roxane Labs., Inc.,
     Civ. No. 03–3357(DRD), 2006 WL 3231427 (D.N.J. Nov. 8, 2006) ..........72, 74

   PharmaStem Therapeutics, Inc. v. ViaCell, Inc.,
     491 F.3d 1342 (Fed. Cir. 2007) ..........................................................................39



                                                        xii
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 258 of 1189 PageID #: 19426

                                                   EXHIBIT 5


   PIN/NIP, Inc. v. Platte Chem. Co.,
      304 F.3d 1235 (Fed. Cir. 2002) ..........................................................................66

   Plantronics, Inc. v. Aliph, Inc.,
      724 F.3d 1343 (Fed. Cir. 2013) ..........................................................................52

   Power Integrations, Inc. v. Fairchild Semiconductor,
     843 F.3d 1315 (Fed. Cir. 2016) ..........................................................................19

   Power-One, Inc. v. Artesyn Techs., Inc.,
     599 F.3d 1343 (Fed. Cir. 2010) ..........................................................................75

   Procter & Gamble Co. v. Paragon Trade Brands, Inc.,
      989 F. Supp. 547 (D. Del. 1997) ........................................................................59

   Procter & Gamble Co. v. Teva Pharm. USA, Inc.,
      566 F.3d 989 (Fed. Cir. 2009) ......................................................................35, 55

   Pronova Biopharm Norge AS v. Teva Pharm. USA, Inc.,
      549 F. App’x 934 (Fed. Cir. 2013).....................................................................37

   Purdue Pharma L.P. v. Epic Pharma, LLC,
     811 F.3d 1345 (Fed. Cir. 2016) ..........................................................................42

   Purdue Pharma L.P. v. Recro Tech., LLC,
     694 F. App’x 794 (Fed. Cir. 2017)...............................................................67, 68

   Quad Envtl. Techs. Corp. v. Union Sanitary Dist.,
     946 F.2d 870 (Fed. Cir. 1991) ............................................................................35

   Ralston Purina Co. v. Far-Mar-Co.,
      772 F.2d 1570 (Fed. Cir. 1985) ..........................................................................35

   Rasmusson v. SmithKline Beecham Corp.,
     413 F.3d 1318 (Fed. Cir. 2005) ....................................................................73, 74

   Regeneron Pharm., Inc. v. Merus B.V.,
     144 F. Supp. 3d 530 (S.D.N.Y. 2015) ................................................................32

   Regeneron Pharm., Inc. v. Merus N.V.,
     No. 1:14-cv-01650-KBF, slip op. (S.D.N.Y. Mar. 26, 2018).............................80



                                                        xiii
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 259 of 1189 PageID #: 19427

                                                         EXHIBIT 5


   Regents of Univ. of Cal. v. Eli Lilly & Co.,
     119 F.3d 1559 (Fed. Cir. 1997) ..........................................................................46

   Richdel, Inc. v. Sunspool Corp.,
      714 F.2d 1573 (Fed. Cir. 1983) ..........................................................................11

   Robocast, Inc. v. Microsoft Corp.,
     21 F. Supp. 3d 320 (D. Del. 2014) .....................................................................25

   Rohm & Haas Co. v. Crystal Chem. Co.,
     722 F.2d 1556 (Fed. Cir. 1983) ..........................................................................28

   Ruiz v. A.B. Chance Co.,
      357 F.3d 1270 (Fed. Cir. 2004) ..........................................................................52

   Santarus, Inc. v. Par Pharm., Inc.,
      694 F.3d 1344 (Fed. Cir. 2012) ..........................................................................62

   Schering Corp. v. Geneva Pharm., Inc.,
      339 F.3d 1373 (Fed. Cir. 2003) ....................................................................41, 42

   Semiconductor Energy Lab., Inc. v. Samsung Elecs. Co.,
     24 F. Supp. 2d 537 (E.D. Va. 1998) ...................................................................34

   Shire LLC v. Amneal Pharm., LLC,
      C.A. No. 11-3781 (SRC), 2014 WL 2861430 (D.N.J. June 23,
      2014)...................................................................................................................21

   SightSound Techs., LLC v. Apple Inc.,
      809 F.3d 1307 (Fed. Cir. 2015) ..........................................................................64

   Sinclair & Carroll Co. v. Interchemical Corp.,
      325 U.S. 327 (1945) ...........................................................................................49

   Sitrick v. Dreamworks, LLC,
       516 F.3d 993 (Fed. Cir. 2008) ............................................................................71

   Sjolund v. Musland,
      847 F.2d 1573 (Fed. Cir. 1988) ..........................................................................39

   SmithKline Beecham Corp. v. Apotex Corp.,
     403 F.3d 1331 (Fed. Cir. 2005) ..........................................................................42


                                                               xiv
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 260 of 1189 PageID #: 19428

                                                    EXHIBIT 5


   In re Soni,
       54 F.3d 746 (Fed. Cir. 1995) ..............................................................................55

   Sonrai Sys., LLC v. AMCS Grp. Inc.,
      C.A. No. 16 C 9404, 2017 WL 4281122 (N.D. Ill. Sept. 27, 2017)...................23

   In re Sus,
       306 F.2d 494 (C.C.P.A. 1962)............................................................................68

   Takeda Pharm. Co. v. Teva Pharm. USA, Inc.,
      668 F. Supp. 2d 614 (D. Del. 2009) ...................................................................11

   Takeda Pharm. U.S.A., Inc. v. W.-Ward Pharm. Corp.,
      785 F.3d 625 (Fed. Cir. 2015) ......................................................................18, 20

   Taro Pharm. U.S.A., Inc. v. Perrigo Isr. Pharm. Ltd.,
      C.A. 14-cv-989-RGA, 2015 WL 7737310 (D. Del. Dec. 1, 2015) ..............37, 47

   Tech. Licensing Corp. v. Videotek, Inc.,
      545 F.3d 1316 (Fed. Cir. 2008) ..........................................................................12

   Teva Pharm. USA, Inc. v. Sandoz, Inc.,
      789 F.3d 1335 (Fed. Cir. 2015) ....................................................................75, 77

   Therasense Inc. v. Becton Dickinson & Co.,
      649 F.3d 1276 (Fed. Cir. 2011) ...................................................................passim

   Titanium Metals v. Banner,
      778 F.2d 775 (Fed. Cir. 1985) ............................................................................43

   Tokai Corp. v. Easton Enters., Inc.,
      632 F.3d 1358 (Fed. Cir. 2011) ..........................................................................52

   TorPharm, Inc. v. Ranbaxy Pharm., Inc.,
      336 F.3d 1322 (Fed. Cir. 2003) ..........................................................................47

   TransWeb, LLC v. 3M Innovative Props. Co.,
      16 F. Supp. 3d 385 (D.N.J. 2014).......................................................................27

   Tris Pharma, Inc. v. Actavis Labs. FL, Inc.,
      276 F. Supp. 3d 226 (D. Del. 2017) .................................................47, 48, 49, 60



                                                          xv
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 261 of 1189 PageID #: 19429

                                                   EXHIBIT 5


   Trs. of Columbia Univ. v. Illumina, Inc.,
      620 F. App’x 916 (Fed. Cir. 2015).....................................................................58

   Truth Hardware Corp. v. Ashland Prods., Inc.,
      No. 02-1541 GMS, 2003 WL 22005839 (D. Del. Aug. 19, 2003).....................34

   TurboCare Div. of Demag Delaval Turbomachinery Corp. v. Gen.
      Elec. Co.,
      264 F.3d 1111 (Fed. Cir. 2001) ..........................................................................67

   Tyco Healthcare Grp. LP v. Mutual Pharm. Co.,
      762 F.3d 1338 (Fed. Cir. 2014) ..........................................................................15

   United Therapeutics Corp. v. Sandoz, Inc.,
     V.S. No. 12-CV-01617, 2014 WL 429153 (D.N.J. Aug. 29, 2014)...................20

   Univ. Of Rochester v. G.D. Searle & Co.,
     358 F.3d 916 (Fed. Cir. 2004) ............................................................................66

   Vanda Pharm. Inc. v. W.-Ward Pharm. Int’l Ltd.,
     887 F.3d 1117 (Fed. Cir. 2018) ..........................................................................11

   Vas-Cath Inc. v. Mahurkar,
     935 F.2d 1555 (Fed. Cir. 1991) ..........................................................................66

   Vita-Mix Corp. v. Basic Holding, Inc.,
      581 F.3d 1317 (Fed. Cir. 2009) ..........................................................................21

   In re Wands,
       858 F.2d 731 (Fed. Cir. 1988) ......................................................................72, 73

   Warner Chilcott Co., LLC v. Teva Pharm. USA, Inc.,
     594 F. App’x 630 (Fed. Cir. 2014).....................................................................53

   Warner Chilcott Co. v. Teva Pharm. USA, Inc.,
     89 F. Supp. 3d 641 (D.N.J. 2015)................................................................passim

   Warner-Lambert Co. v. Apotex Corp.,
     316 F.3d 1348 (Fed. Cir. 2003) ....................................................................18, 21

   Wavetronix v. EIS Elec. Integrated Sys.,
     573 F.3d 1343 (Fed. Cir. 2009) ..........................................................................17


                                                        xvi
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 262 of 1189 PageID #: 19430

                                                        EXHIBIT 5


   In re Woodruff,
       919 F.2d 1575 (Fed. Cir. 1990) ..............................................................47, 48, 58

   STATUTES

   21 U.S.C. § 331(d)...................................................................................................10

   21 U.S.C. § 332(a) ...................................................................................................10

   21 U.S.C. § 333(a) ...................................................................................................10

   21 U.S.C. § 334(a)(1) ..............................................................................................10

   21 U.S.C. § 335b(a)(1) ............................................................................................10

   21 U.S.C. § 335c(a)(1).............................................................................................10

   21 U.S.C. § 355(a) .....................................................................................................8

   21 U.S.C. § 355(b)(1) ................................................................................................8

   21 U.S.C. § 355(b)(2) ................................................................................................8

   21 U.S.C. § 355(b)(3) ..............................................................................................10

   21 U.S.C. § 355(j)......................................................................................................8

   21 U.S.C. § 355(c)(3)(C) .........................................................................................10

   21 U.S.C. § 355(j)(2)(A)(vii)(i)...............................................................................10

   21 U.S.C. § 355(j)(2)(A)(vii)(ii)..............................................................................10

   21 U.S.C. § 355(j)(2)(A)(vii)(iii).............................................................................10

   21 U.S.C. § 355(j)(2)(A)(vii)(iv).............................................................................10

   28 U.S.C. § 1828 .....................................................................................................78

   28 U.S.C. § 1920 .....................................................................................................78

   28 U.S.C. § 1923 .....................................................................................................78

   35 U.S.C. § 102 ................................................................................................passim


                                                             xvii
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 263 of 1189 PageID #: 19431

                                                        EXHIBIT 5


   35 U.S.C. § 102(a)(1) ........................................................................................39, 41

   35 U.S.C. § 102(b)(1) ........................................................................................39, 40

   35 U.S.C. § 103 ................................................................................................passim

   35 U.S.C. § 112(a) .........................................................................................6, 65, 71

   35 U.S.C. § 112(b)...............................................................................................7, 75

   35 U.S.C. § 132 .......................................................................................................67

   35 U.S.C. § 271(a) .......................................................................................11, 16, 17

   35 U.S.C. § 271(b)...................................................................................................18

   35 U.S.C. § 271(e)(2) ..................................................................................11, 12, 14

   35 U.S.C. § 271(e)(4)(A).........................................................................................77

   35 U.S.C. § 271(e)(4)(B) ...................................................................................77, 78

   35 U.S.C. § 271(e)(4)(C) .........................................................................................77

   35 U.S.C. § 285 ...................................................................................................7, 79

   REGULATIONS

   21 C.F.R. § 314.95(a) ..............................................................................................10

   21 C.F.R. § 211..........................................................................................................9

   21 C.F.R. § 211.110(a) ..............................................................................................9

   21 C.F.R. § 211.110(b) ..............................................................................................9

   21 C.F.R. § 211.110(c) ..............................................................................................9

   21 C.F.R. § 211.165(a) ..............................................................................................9

   21 C.F.R. § 211.165(c) ..............................................................................................9

   21 C.F.R. § 211.165(d) ..............................................................................................9

   21 C.F.R. § 211.165(e) ..............................................................................................9

                                                             xviii
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 264 of 1189 PageID #: 19432

                                                        EXHIBIT 5


   21 C.F.R. § 211.165(f)...............................................................................................9

   21 C.F.R. § 211.166...................................................................................................9

   21 C.F.R. § 211.166(a) ..............................................................................................9

   21 C.F.R. § 211.166(b) ..............................................................................................9

   21 C.F.R. § 314.50(d)(1)(i)........................................................................................9

   21 C.F.R. § 314.50(d)(1)(ii) ........................................................................................

   21 C.F.R. § 314.94(a)(5)............................................................................................9

   21 C.F.R. § 314.94(a)(6)............................................................................................9

   21 C.F.R. § 314.94(a)(7)............................................................................................9

   21 C.F.R. § 314.94(a)(9)............................................................................................9

   21 C.F.R. § 314.94(a)(9)(iii)......................................................................................9

   21 C.F.R § 314.53(b) .................................................................................................8

   21 C.F.R. § 320.22(b)(1) ...........................................................................................9

   37 C.F.R. § 1.56.......................................................................................................27

   RULES

   Fed. R. Civ. P. 54(d)(1) ...........................................................................................78

   D. Del. LR 54.1 .......................................................................................................78

   OTHER AUTHORITIES

   Examination Guidelines for Implementing the First Inventor to File
     Provisions of the Leahy-Smith America Invents Act, 78 Fed. Reg.
     11059 (Feb. 14, 2013) ........................................................................................41

   N. Scott Lierce, Invetorship, Double Patenting, and the America
      Invents Act, 30 Berkeley Tech. L.J. 1613 (2015) ...............................................40

   Robert A. Armitage, Understanding the America Invents Act and Its
     Implications for Patenting, 40 AIPLA Q. J. 1 (2012) ........................................40

                                                             xix
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 265 of 1189 PageID #: 19433

                                          EXHIBIT 5


          Pursuant to Local Rule 16.3(c)(5) and the Court’s Scheduling Order (D.I. 20,

   148), Defendant Eagle Pharmaceuticals Inc. (“Eagle” or “Defendant”) respectfully

   submits the following issues of law that remain to be litigated and a citation of

   representative authorities relied upon. Eagle’s submission is based, in part, on its

   current understanding of the positions of the Plaintiffs Par Pharmaceutical, Inc., Par

   Sterile Products, LLC, and Endo Par Innovation Company, LLC (collectively, “Par”

   or “Plaintiffs”) and the proceedings in this action to date.

          In this action, Plaintiffs are currently asserting U.S. Patent No. 9,687,526 (“the

   ’526 patent”); U.S. Patent No. 9,744,209 (“the ’209 patent”); and U.S. Patent No.

   9,750,785 (“the ’785 patent”) (collectively, the “Patents-in-Suit”).1 Specifically,

   Plaintiffs are asserting claim 13 of the ’526 patent; claims 1, 3–5, and 7 of the ’209

   patent; and claims 1, 4, 5, and 8 of the ’785 patent (the “Asserted Claims”).

          Eagle reserves the right to amend or supplement this submission after

   considering Plaintiffs’ submissions, including amendments or supplementation

   made apparent in pre-trial proceedings, the trial itself, post-trial briefing, or

   otherwise.


   1   The Patents-in-Suit share two common inventors and a common chain of priority
       to U.S. Patent No. 9,744,239 (“the ’239 patent”), and therefore may be referred
       to as the “’239 family.” Each of these patents also claims priority to U.S.
       Application 14/610,499. Par has not disputed that the Patents-in-Suit are not
       entitled to priority dates earlier than their own filing dates, based on their claims
       of priority to the ’239 patent and ’499 application.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 266 of 1189 PageID #: 19434

                                         EXHIBIT 5


         The following statements are not exhaustive, and Eagle reserves the right to

   prove any matters identified in its pleadings, invalidity contentions, interrogatory

   responses, and/or expert reports. In addition, the citation of authorities referenced

   in this document is not intended to be exhaustive. Eagle reserves the right to rely on

   additional authorities in support of its defenses and intended proofs. Eagle also

   reserves the right to rely upon the legal authorities cited by Plaintiffs in their

   corresponding exhibit.

         By including an issue herein, Eagle does not assume the burden of proof or

   production with regard to that issue. For instance, Plaintiffs bear the burden of proof

   with respect to infringement.

         To the extent this exhibit contains issues of fact, they are incorporated by

   reference into Defendant’s Statement of Issues of Fact that Remain to be Litigated.

   To the extent Defendant’s Statement of Issues of Fact That Remain to be Litigated

   contains issues of law, they are hereby incorporated into this exhibit.




                                             2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 267 of 1189 PageID #: 19435

                                         EXHIBIT 5


        SUBSTANTIVE ISSUES OF LAW REMAINING TO BE LITIGATED

   I.    ISSUES OF NONINFRINGEMENT REMAINING TO BE LITIGATED

         1.     Whether Plaintiffs have failed to carry their burden of proving by a

   preponderance of the evidence that any of the Asserted Claims of the Patents-in-Suit

   claims the drug, or use of the drug, that is the subject of Eagle’s ANDA No. 211538,

   such that submission of that ANDA constituted infringement of any of the Asserted

   Claims of the Patents-in-Suit pursuant to 35 U.S.C. § 271(e)(2).

         2.     Whether Plaintiffs have failed to carry their burden of proving by a

   preponderance of the evidence that, if Eagle’s ANDA No. 211538 were to be

   approved by the FDA, the manufacture, use, sale, offer for sale, or importation of

   the drug that is the subject of that ANDA would constitute direct infringement of

   any of the Asserted Claims of the Patents-in-Suit by Eagle.

         3.     Whether Plaintiffs have failed to carry their burden of proving by a

   preponderance of the evidence that, if Eagle’s ANDA No. 211538 were to be

   approved by the FDA, the manufacture, use, sale, offer for sale, or importation of

   the drug that is the subject of that ANDA would constitute direct infringement of

   any of the Asserted Claims of the Patents-in-Suit by any third parties.

         4.     To the extent Plaintiffs prove direct infringement of the Asserted

   Claims by a third party (rather than by Eagle), whether Plaintiffs have failed to carry

   their burden of proving by a preponderance of the evidence that, if Eagle’s ANDA


                                             3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 268 of 1189 PageID #: 19436

                                        EXHIBIT 5


   No. 211538 were to be approved by the FDA, the manufacture, use, sale, offer for

   sale, or importation of the drug that is the subject of that ANDA will actively induce

   infringement of any of the Asserted Claims of the Patents-in-Suit.

   II.   ISSUES OF          UNENFORCEABILITY               REMAINING          TO     BE
         LITIGATED

         A.     Inequitable Conduct

         5.     Whether Eagle has proven by clear and convincing evidence that the

   ’526 patent is unenforceable due to inequitable conduct before the U.S. Patent &

   Trademark Office (“PTO”) during prosecution of the ’526 patent.

         6.     Whether Eagle has proven by clear and convincing evidence that the

   ’209 patent is unenforceable due to inequitable conduct before the PTO during

   prosecution of the ’209 patent.

         7.     Whether Eagle has proven by clear and convincing evidence that the

   ’785 patent is unenforceable due to inequitable conduct before the PTO during

   prosecution of the ’785 patent.

         B.     Infectious Unenforceability

         8.     Whether Eagle has proven by clear and convincing evidence that the

   ’526 patent is unenforceable due to inequitable conduct before the PTO during

   prosecution of the ’239 patent.




                                             4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 269 of 1189 PageID #: 19437

                                         EXHIBIT 5


            9.    Whether Eagle has proven by clear and convincing evidence that the

   ’209 patent is unenforceable due to inequitable conduct before the PTO during

   prosecution of the ’239 patent.

            10.   Whether Eagle has proven by clear and convincing evidence that the

   ’785 patent is unenforceable due to inequitable conduct before the PTO during

   prosecution of the ’239 patent.

   III.     ISSUES OF INVALIDITY REMAINING TO BE LITIGATED

            A.    Anticipation

            11.   Whether Eagle has proven by clear and convincing evidence that claim

   13 of the ’526 patent is invalid as anticipated pursuant to 35 U.S.C. § 102.

            12.   Whether Eagle has proven by clear and convincing evidence that claims

   1, 3, 4, 5, and 7 of the ’209 patent are invalid as anticipated pursuant to 35 U.S.C.

   § 102.

            13.   Whether Eagle has proven by clear and convincing evidence that claims

   1, 4, 5, and 8 of the ’785 patent are invalid as anticipated pursuant to 35 U.S.C.

   § 102.

            B.    Obviousness

            14.   Whether Eagle has proven by clear and convincing evidence that claim

   13 of the ’526 patent is invalid as obvious to a person of ordinary skill in the art

   pursuant to 35 U.S.C. § 103.


                                             5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 270 of 1189 PageID #: 19438

                                          EXHIBIT 5


         15.    Whether Eagle has proven by clear and convincing evidence that claims

   1, 3, 4, 5, and 7 of the ’209 patent are invalid as obvious to a person of ordinary skill

   in the art pursuant to 35 U.S.C. § 103.

         16.    Whether Eagle has proven by clear and convincing evidence that claims

   1, 4, 5, and 8 of the ’785 patent are invalid as obvious to a person of ordinary skill

   in the art pursuant to 35 U.S.C. § 103.

         17.    Whether Plaintiffs have failed to meet their burden of production to

   demonstrate that the prior art taught away from the claimed inventions recited in the

   Asserted Claims of the Patents-in-Suit.

         18.    Whether Plaintiffs have failed to meet their burden of production to

   demonstrate criticality to overcome the presumption that the Asserted Claims of the

   Patents-in-Suit are invalid as obvious.

         C.     Written Description

         19.    Whether Eagle has proven by clear and convincing evidence that claim

   13 of the ’526 patent is invalid for lack of written description pursuant to 35 U.S.C.

   § 112(a).

         20.    Whether Eagle has proven by clear and convincing evidence that claims

   1, 3, 4, 5, and 7 of the ’209 patent are invalid for lack of written description pursuant

   to 35 U.S.C. § 112(a).




                                              6
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 271 of 1189 PageID #: 19439

                                          EXHIBIT 5


         21.    Whether Eagle has proven by clear and convincing evidence that claims

   1, 4, 5, and 8 of the ’785 patent are invalid for lack of written description pursuant

   to 35 U.S.C. § 112(a).

         D.     Enablement

         22.    Whether Eagle has proven by clear and convincing evidence that claim

   13 of the ’526 patent is invalid for lack of enablement pursuant to 35 U.S.C. § 112(a).

         23.    Whether Eagle has proven by clear and convincing evidence that claims

   1, 3, 4, 5, and 7 of the ’209 patent are invalid for lack of enablement pursuant to 35

   U.S.C. § 112(a).

         24.    Whether Eagle has proven by clear and convincing evidence that claims

   1, 4, 5, and 8 of the ’785 patent are invalid for lack of enablement pursuant to 35

   U.S.C. § 112(a).

         E.     Indefiniteness

         25.    Whether Eagle has proven by clear and convincing evidence that claim

   13 of the ’526 patent is invalid for indefiniteness pursuant to 35 U.S.C. § 112(b).

         26.    Whether Eagle has proven by clear and convincing evidence that claims

   1, 3, 4, 5, and 7 of the ’209 patent are invalid for indefiniteness pursuant to 35 U.S.C.

   § 112(b).




                                              7
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 272 of 1189 PageID #: 19440

                                         EXHIBIT 5


         27.    Whether Eagle has proven by clear and convincing evidence that claims

   1, 4, 5, and 8 of the ’785 patent are invalid for indefiniteness pursuant to 35 U.S.C.

   § 112(b).

   IV.   ISSUES OF REMEDIES REMAINING TO BE LITIGATED

         28.    Whether Eagle is entitled to a judgment that the Asserted Claims of the

   Patents-in-Suit are invalid, unenforceable and/or not infringed.

         29.    Whether Eagle should be granted an award of costs and expenses in this

   action.

         30.    Whether this is an exceptional case under 35 U.S.C. § 285 such that

   Eagle is entitled to an award of attorneys’ fees.




                                              8
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 273 of 1189 PageID #: 19441

                                         EXHIBIT 5


                                 LEGAL AUTHORITY

   I.    HATCH-WAXMAN BACKGROUND

         31.    Under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et

   seq. (“FDCA”), the FDA must approve all new drugs before they may be distributed

   in interstate commerce. 21 U.S.C. § 355(a). To secure approval for a new drug, an

   applicant may file a New Drug Application (“NDA”) that includes, for instance, a

   full description of the drug and data supporting its safety and efficacy, as well as any

   patents that claim the drug or a method of using the drug if a claim of patent

   infringement could reasonably be asserted. Id. at § 355(b)(1); 21 C.F.R § 314.53(b).

   “The FDA publishes the names of approved drugs and their associated patent

   information in the Approved Drug Products with Therapeutic Equivalence

   Evaluations list, commonly referred to as the ‘Orange Book.’” AstraZeneca LP v.

   Apotex, Inc., 633 F.3d 1042, 1045 (Fed. Cir. 2010).

         32.    In an effort to increase competition and reduce drug prices, statute

   permits others seeking approval to market a generic version of a previously-

   approved drug (“NDA product”) to file an Abbreviated New Drug Application

   (“ANDA”). An ANDA “allows an applicant to rely on the safety and efficacy

   information for the listed drug if the applicant can show that the generic drug is

   ‘bioequivalent’ to the listed drug.” Id. (citing 21 U.S.C. § 355(b)(2), (j)).




                                              9
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 274 of 1189 PageID #: 19442

                                         EXHIBIT 5


         33.    If a proposed generic product (“ANDA product”) is rated “Q1/Q2” to a

   NDA product, the FDA has determined that the ANDA product is qualitatively and

   quantitatively the same as the NDA product, and will not require separate

   bioequivalence studies. 21 C.F.R. § 320.22(b)(1); see also id. § 314.94(a)(9)(iii).

         34.    The ANDA must specify the formulation and properties of the proposed

   ANDA product that will be marketed by the applicant, and provide specifications

   for parameters such as pH and impurities in accordance with good manufacturing

   practices. Id. § 314.94(a)(5)–(7), (9); id. § 314.50(d)(1)(i)–(ii); see generally 21

   C.F.R. § 211 et seq. (Current Good Manufacturing Practices For Finished

   Pharmaceuticals).

         35.    Manufacturing specifications define properties the product must have

   throughout    the   manufacturing     process.    Id.   § 211.110(a)–(c).   “Release”

   specifications define properties the product must have on release from

   manufacturing. Id. § 211.165(a), (c)–(f). “Stability” specifications define properties

   the product must have after release and through its shelf life. Id. § 211.166(a).

         36.    An ANDA applicant must conduct stability studies to demonstrate that

   its proposed ANDA product will meet its specifications over its shelf life. Id.

   § 211.166. In such studies, the product may be stored under various conditions and

   appropriate measurements taken at regular intervals during the product’s shelf life,

   which are reported to the FDA. Id. § 211.166(b).


                                             10
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 275 of 1189 PageID #: 19443

                                         EXHIBIT 5


         37.    Once its ANDA is approved, an ANDA applicant may not market a

   product that does not comply with its ANDA specifications, without being subject

   to strict sanctions. See, e.g., 21 U.S.C. §§ 331(d), 332(a), 333(a), 334(a)(1),

   335b(a)(1), 335c(a)(1); see also Bayer AG v. Elan Pharm. Research Corp., 212 F.3d

   1241, 1249–50 (Fed. Cir. 2000).

         38.    Additionally, an ANDA applicant must certify under any one of four

   bases as to why the ANDA product will not infringe a patent: “(i) that such patent

   information has not been filed, (ii) that such patent has expired, (iii) . . . [the ANDA

   product will not be released before] the date on which such patent will expire, or

   (iv) that such patent is invalid or will not be infringed by the manufacture, use, or

   sale of the new drug for which the application is submitted.” 21 U.S.C.

   § 355(j)(2)(A)(vii)(i)-(iv).

         39.    A certification of invalidity or noninfringement is called a “paragraph

   IV certification.” If an ANDA applicant certifies under paragraph IV, the applicant

   must also send a Notice Letter to the NDA holder and owner of the patents listed in

   the Orange Book to inform them of the ANDA and the allegations of invalidity

   and/or noninfringement. Id. § 355(b)(3); 21 C.F.R. § 314.95(a). Upon receiving the

   Notice Letter, the patent owner then has 45 days in which to bring a patent

   infringement suit, and FDA approval of the ANDA product is automatically subject

   to a 30-month stay. 21 U.S.C. § 355(c)(3)(C).


                                             11
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 276 of 1189 PageID #: 19444

                                        EXHIBIT 5


   II.   NONINFRINGEMENT

         40.      “The patentee bears the burden of proving infringement by a

   preponderance of the evidence.” Vanda Pharm. Inc. v. W.-Ward Pharm. Int’l Ltd.,

   887 F.3d 1117, 1125 (Fed. Cir. 2018); accord, Takeda Pharm. Co. v. Teva Pharm.

   USA, Inc., 668 F. Supp. 2d 614, 619 (D. Del. 2009) (“The patent owner has the

   burden of proving infringement and must meet its burden by a preponderance of the

   evidence.”).

         41.      Mere speculation cannot satisfy the patentee’s burden of proof. See,

   e.g., Brigham & Women’s Hosp., Inc. v. Perrigo Co., 761 F. App’x 995, 1003–04

   (Fed. Cir. 2019) (“At most, the study suggests that Pepcid Complete® might provide

   immediate and sustained relief; such speculative data, however, cannot sustain

   Brigham’s burden of proof.”).

         42.      An invalid claim cannot be infringed. See Richdel, Inc. v. Sunspool

   Corp., 714 F.2d 1573, 1580 (Fed. Cir. 1983) (“The claim being invalid there is

   nothing to be infringed.”).

         A.       Infringement Under Hatch-Waxman

         43.      The filing of an ANDA application constitutes an “artificial act of

   infringement for purposes of establishing jurisdiction in the federal courts” under

   35 U.S.C. § 271(e)(2), as the ANDA precedes any product that could constitute

   actual infringement under § 271(a). Glaxo Grp. Ltd. v. Apotex, Inc., 376 F.3d 1339,


                                            12
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 277 of 1189 PageID #: 19445

                                         EXHIBIT 5


   1551 (Fed. Cir. 2004); see also Eli Lilly & Co. v. Medtronic, Inc., 496 U.S. 661, 676

   (1990) (same); 35 U.S.C. § 271(e)(2) (“It shall be an act of infringement to submit

   (A) an application under section 505(j) of the Federal Food, Drug, and Cosmetic Act

   or described in section 505(b)(2) of such Act for a drug claimed in a patent or the

   use of which is claimed in a patent.”).

         44.    The filing of an ANDA, however, does not by itself prove infringement.

   See Ferring B.V. v. Watson Labs., Inc.-Fla., 764 F.3d 1401, 1408 (Fed. Cir. 2014)

   (Ferring II) (“The district court here thus erred to the extent that it read § 271(e) to

   mean that [defendant’s] act of filing an ANDA, by itself, establishe[s]

   infringement . . . . The filing only constituted a technical act of infringement for

   jurisdictional purposes.”).

         45.    Nor does the analysis under § 271(e)(2) “alter a patentee’s burden of

   proving infringement” by a preponderance of the evidence.              Glaxo, Inv. v.

   Novopharm, Ltd., 110 F.3d 1562, 1567 (Fed. Cir. 1997). That burden always remains

   with the patent owner. See Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316,

   1327 (Fed. Cir. 2008) (noting that the “burden to prove infringement” never shifts

   from the plaintiff); Amgen Inc. v. Apotex Inc., 712 F. App’x 985, 993 (Fed. Cir.

   2017) (noting it is not the accused infringer’s “burden to prove non-infringement”).

         46.    In Hatch-Waxman cases, the question of infringement is a hypothetical

   one; “[t]he relevant inquiry is whether the patentee has proven by a preponderance


                                             13
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 278 of 1189 PageID #: 19446

                                         EXHIBIT 5


   of the evidence that the alleged infringer will likely market an infringing product.

   What is likely to be sold, or, preferably, what will be sold, will ultimately determine

   whether infringement exists.” Glaxo, 110 F.3d at 1570 (emphasis added).

         47.    It is “the ANDA itself [that] dominates th[is] analysis.” Ferring II, 764

   F.3d at 1408; accord, Glaxo, 110 F.3d at 1569 (“[T]his hypothetical inquiry is

   properly grounded in the ANDA application and the extensive materials typically

   submitted in its support.”).

         48.    Where “the ANDA is to sell a well-defined compound, then the

   ultimate question of infringement is usually straightforward.” Bayer AG v. Elan

   Pharm. Research Corp., 212 F.3d 1241, 1249 (Fed. Cir. 2000) (internal quotation

   marks and brackets omitted) (finding no infringement based entirely on defendant’s

   ANDA). That is, in instances where the ANDA specification “directly resolves the

   infringement question because it defines a proposed generic product in a manner that

   either meets the limitations of an asserted patent claim or is outside the scope of such

   a claim,” the inquiry ends. Ferring II, 764 F.3d at 1408; accord, Ferring B.V. v.

   Watson Labs., Inc.-Fla., 764 F.3d 1382, 1389 (Fed. Cir. 2014) (Ferring I) (affirming

   district court’s determination of no infringement, finding that the “ANDA

   specification speaks directly to the question of infringement and would not permit

   [the ANDA filer] to market an infringing product”).




                                             14
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 279 of 1189 PageID #: 19447

                                         EXHIBIT 5


         49.    The hypothetical inquiry does not consider speculative allegations that

   an ANDA product may undergo changes, or the ANDA may be revised, at some

   point in the future. See Bayer AG v. Biovail Corp., 279 F.3d 1340, 1349 (Fed. Cir.

   2002) (endorsing the district court’s view that “‘[i]t is not enough for [the patentee]

   to suggest that the accused product may be infringing at some point in the future

   [due to changes in is properties]. The relevant test is whether [the applicant’s] drug,

   if put on the market, would infringe [the] patent.’”); see also AstraZeneca Pharm.

   LP v. Apotex Corp., 669 F.3d 1370, 1380–81 (Fed. Cir. 2012) (rejecting arguments

   that future amendments to an ANDA may result in infringement, and finding that

   “[s]ection 271(e)(2) does not encompass ‘speculative’ claims for infringement. . . .

   Regardless what may or may not occur in the future, the infringement analysis under

   § 271(e)(2) is limited to whether the accused infringer’s ANDA seeks approval for

   activities that would constitute infringement of the asserted patents.”) (citations

   omitted); Par Pharm., Inc. v. Luitpold Pharm., Inc., 2017 WL 452003, at *6 (D.N.J.

   Feb. 2, 2017) (“Because Par’s claim is entirely premised on speculation that future,

   uncertain amendments to Luitpold’s ANDA will infringe Par’s patents, and there is

   no question that the drug specified in Luitpold’s ANDA does not infringe the

   Patents-in-Suit, judgment in favor of Luitpold is warranted.”).

         50.    Data submitted alongside the ANDA, even data tending to show

   infringement, is generally irrelevant when the specification “directly addresses the


                                             15
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 280 of 1189 PageID #: 19448

                                         EXHIBIT 5


   question of infringement.” Bayer, 212 F.3d at 1249 (“[Plaintiff’s] focus on the

   biobatch [data], whose test data was submitted with [defendant’s] ANDA, is

   misplaced for two reasons. First, the [FDCA] specifically provides an ANDA

   applicant immunity from allegations of infringement for acts that are necessary in

   preparing an ANDA. . . . Second, the specification in [defendant’s] ANDA defines

   its product in a way that directly addresses the question of infringement.”); see also

   In re Brominidine Patent Litig., 643 F.3d 1366, 1376–77 (Fed. Cir. 2011) (reversing

   judgment of infringement and rejecting reliance on expert testimony regarding

   testing data where the ANDA specified a pH outside the claimed range, finding “the

   highest pH at which Exela will manufacture and sell its proposed product is 6.7 or

   Exela will not, legally, market anything at all. . . . We cannot assume that Exela will

   not act in full compliance with its representations to the FDA.”).

         51.    In fact, when an ANDA specification does not infringe the patent on its

   face, one of the only times it may be appropriate to rely on extrinsic data is when

   such data shows infringement of the “actual commercial product with actual test

   results,” in spite of the non-infringing specification. Biovail, 279 F.3d at 1349. In

   such cases, the inquiry no longer concerns “what [the defendant] will likely market,

   but what [the defendant] has actually marketed.” Id. (emphasis added); cf. Tyco

   Healthcare Grp. LP v. Mutual Pharm. Co., 762 F.3d 1338, 1344 (Fed. Cir. 2014)

   (noting, in the context of Noerr-Pennington immunity from antitrust liability, that


                                             16
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 281 of 1189 PageID #: 19449

                                         EXHIBIT 5


   “it is not unreasonable for a patent owner to allege infringement under section

   271(e)(2)(A) if the patent owner has evidence that the as-marketed commercial

   ANDA product will infringe, even though the hypothetical product specified in the

   ANDA could not infringe.” (emphasis added)).

         52.     In the context of the hypothetical inquiry (not actual infringement by

   an actual commercial product), only when “the ANDA specification does not resolve

   the infringement question in the first instance” do courts look to additional evidence,

   such as “biobatch data [or] actual samples of the proposed generic composition that

   the ANDA filer had submitted to the FDA.” Ferring II, 764 F.3d at 1409; see also

   Bayer, 212 F.3d at 1250 (if the ANDA specification does “not define the compound

   in a manner that directly addresse[s] the issue of infringement,” other data may then

   be considered); Glaxo, 110 F.3d at 1569–70 (looking to testing data when the drug

   product could exist in two forms only because the ANDA specification did address

   which form would be present in the likely ANDA product). Even then, reliance on

   “outliers” and “anomalies” in biobatch data cannot satisfy a patentee’s burden to

   “prove[] infringement by a preponderance of the evidence. . . .” Ferring II, 764 F.3d

   at 1409–10.

         B.      Direct Infringement

         53.     Under Section 271(a), “whoever without authority makes, uses, offers

   to sell, or sells any patented invention, within the United States or imports into the


                                             17
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 282 of 1189 PageID #: 19450

                                         EXHIBIT 5


   United States any patented invention during the term of the patent therefor, infringes

   the patent.” 35 U.S.C. § 271(a).

         54.      Determining direct infringement requires a two-step inquiry. Step one

   is to construe the disputed terms of the patent at issue; step two is to compare the

   accused products with the properly construed claims of the patent. Alza Corp. v.

   Andrx Pharm., LLC, 607 F. Supp. 2d 614, 623 (D. Del. 2009). Step one is a question

   of law; step two is a question of fact. Id.; see also Wavetronix v. EIS Elec. Integrated

   Sys., 573 F.3d 1343, 1354 (Fed. Cir. 2009).

         55.      For method patents, direct infringement can occur only where “all steps

   of a claimed method are performed by or attributable to a single entity.” Akamai

   Techs., Inc. v. Limelight Networks, Inc., 797 F.3d 1020, 1022 (Fed. Cir. 2015) (en

   banc) (citing BMC Res., Inc. v. Paymentech, L.P., 498 F.3d 1371, 1379–81 (Fed.

   Cir. 2007)).

         56.      “Literal infringement occurs when each element of at least one claim

   of the patent is found in the alleged infringer’s product.” Alza, 607 F. Supp. 2d at

   623; see also Microsoft Corp. v. GeoTag, Inc., 817 F.3d 1305, 1313 (Fed. Cir. 2016).

   “If any claim limitation is absent from the accused device, there is no literal

   infringement as a matter of law.” Bayer AG v. Elan Pharm. Research Corp., 212

   F.3d 1241, 1247 (Fed. Cir. 2000); Glaxo Inc. v. Novopharm, Ltd., 110 F.3d 1562,

   1566 (Fed. Cir. 1997) (“It is elementary patent law that all limitations are material,”


                                             18
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 283 of 1189 PageID #: 19451

                                          EXHIBIT 5


   and plaintiffs are “required to establish the presence of each limitation of the asserted

   claims”).

         C.     Induced Infringement

         57.    “Whoever actively induces infringement of a patent shall be liable as

   an infringer.” 35 U.S.C. § 271(b).

         58.    “[L]iability for induce[d infringement] must be predicated on direct

   infringement.” Limelight Networks, Inc. v. Akamai Techs., Inc., 572 U.S. 915, 921

   (2014). In other words, the patent owner must show that the alleged infringer, with

   knowledge of the asserted patents, “knowingly aided and abetted” another’s direct

   infringement. Takeda Pharm. U.S.A., Inc. v. W.-Ward Pharm. Corp., 785 F.3d 625,

   630 (Fed. Cir. 2015). “[I]n the ANDA context, it is well-established that ‘mere

   knowledge of possible infringement by others does not amount to inducement;

   specific intent and action to induce infringement must be proven.’” Id. at 631; see

   also DSU Med. Corp. v. JMS Co., 471 F.3d 1293, 1305 (Fed. Cir. 2006)

   (“[I]nducement requires that the alleged infringer knowingly induced infringement

   and possessed specific intent to encourage another’s infringement.”) (internal

   quotations omitted); Warner-Lambert Co. v. Apotex Corp., 316 F.3d 1348, 1363

   (Fed. Cir. 2003) (“[P]roof of actual intent to cause the acts which constitute the

   infringement is a necessary prerequisite to finding active inducement.”).




                                              19
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 284 of 1189 PageID #: 19452

                                          EXHIBIT 5


         59.    “[The] sale of a lawful product by lawful means, with the knowledge

   that an unaffiliated, third party may infringe, cannot, in and of itself, constitute

   inducement of infringement.” Dynacore Holdings Corp. v. U.S. Philips Corp., 363

   F.3d 1263, 1276 n. 6 (Fed. Cir. 2004) (internal quotation marks and citation omitted).

   Rather, “plaintiff has the burden of showing that the alleged infringer’s actions

   induced infringing acts and that he knew or should have known his actions would

   induce actual infringements.” Manville Sales Corp. v. Paramount Sys., Inc., 917

   F.2d 544, 553 (Fed. Cir. 1990). “[T]he patentee must show that the accused inducer

   took an affirmative act to encourage infringement with the knowledge that the

   induced acts constitute patent infringement.” Power Integrations, Inc. v. Fairchild

   Semiconductor, 843 F.3d 1315, 1332 (Fed. Cir. 2016); accord, DSU Med., 471 F.3d

   at 1306 (This requires “more than just intent to cause the acts that produce direct

   infringement”; rather, the patentee must prove that an accused infringer has “an

   affirmative intent to cause direct infringement”) (emphasis added).                Stated

   differently, the patentee is “required to prove that: (1) a third party directly infringed

   the asserted claims of the . . . patents; (2) [the alleged infringer] induced those

   infringing acts; and (3) [the alleged infringer] knew the acts it induced constituted

   infringement.” Id.

         60.    In the ANDA context, “[t]he mere existence of direct infringement by

   physicians, while necessary to find liability for induced infringement, is not


                                              20
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 285 of 1189 PageID #: 19453

                                        EXHIBIT 5


   sufficient for inducement.”     Takeda, 785 F.3d at 631; see also, e.g., United

   Therapeutics Corp. v. Sandoz, Inc., V.S. No. 12-CV-01617, 2014 WL 429153, at

   *21 (D.N.J. Aug. 29, 2014) (“It is not enough that ‘a user following the instructions

   may end up’ practicing the patented method.”). “This requirement of inducing acts

   is particularly important in the Hatch-Waxman Act context because the statute was

   designed to enable the sale of drugs for non-patented uses even though this would

   result in some off-label infringing uses.” Takeda, 785 F.3d at 631.

         61.    As such, “in the Hatch–Waxman Act context where . . . it is alleged that

   the drug label induces infringement by physicians,” “[t]he label must encourage,

   recommend, or promote infringement.” Takeda, 785 F.3d at 631. It is not enough

   that the “instructions describe the infringing mode.” Id. (internal quotation marks

   and brackets omitted); accord Eli Lilly & Co. v. Teva Parenteral Meds., Inc., 845

   F.3d 1357, 1368 (Fed. Cir. 2017); Grunenthal GMBH v. Alkem Labs. Ltd., 919 F.3d

   1333, 1339-40 (Fed. Cir. 2019) (claims directed to a method of using tapentadol and

   tapentadol hydrochloride for the treatment of polyneuropathic pain were not directly

   or indirectly infringed by drug manufacturer, where the accused infringer’s proposed

   label did not indicate its drug product was to be used to treat polyneuropathic pain).

         62.    “[V]ague label language cannot be combined with speculation about

   how physicians may act to find inducement.” Takeda, 785 F.3d at 632. Indeed,

   “where a product has substantial non-infringing uses, intent to induce infringement


                                            21
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 286 of 1189 PageID #: 19454

                                        EXHIBIT 5


   cannot be inferred even when the defendant has actual knowledge that some users

   of its product may be infringing the patent.” Vita-Mix Corp. v. Basic Holding, Inc.,

   581 F.3d 1317, 1329 (Fed. Cir. 2009) (citation omitted); accord, Warner-Lambert,

   316 F.3d at 1365. At bottom, there can be no inducement simply because “a user

   following the instructions may end up using the device in an infringing way.” Vita-

   Mix, 581 F.3d at 1329 n.2.

         63.    A use that is permitted but not necessarily required by the label may not

   amount to inducement. See Shire LLC v. Amneal Pharm., LLC, C.A. No. 11-3781

   (SRC), 2014 WL 2861430 at *4–5 (D.N.J. June 23, 2014), aff’d, 802 F.3d 1301 (Fed.

   Cir. 2015) (finding a label that instructed administration with or without food did

   not induce infringement of a patent that required administration with food); see also

   In re Depomed Patent Litig., C.A. No. 13-4507 (CCC-MF), 2016 WL 7163647 at

   *58, *63–64 (D. N. J. Sept. 30, 2016), aff’d sub. nom. Grunenthal GmbH v. Alkem

   Labs. Ltd., 919 F.3d 1333 (Fed. Cir. 2019) (finding a label that instructed

   administration for numerous reasons, including polyneuropathic pain, did not induce

   infringement of a patent that required for polyneuropathic pain, as the label did not

   cause its use for that purpose). Labeling instructions that demonstrate “indifference

   to the administration of the ANDA products [according to the claimed method]” do

   not “actively encourage or direct such administration.” Otsuka Pharm. Co. v.

   Torrent Pharm. Ltd., 99 F. Supp. 3d 461, 493–94 (D.N.J. 2015).


                                            22
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 287 of 1189 PageID #: 19455

                                         EXHIBIT 5


         D.     Divided Infringement

         64.    Whereas direct infringement involves a single actor performing the

   entire claimed method, “[w]here more than one actor is involved in practicing the

   steps, a court must determine whether the acts of one are attributable to the other

   such that a single entity is responsible for the infringement.” Akamai Techs., Inc. v.

   Limelight Networks, Inc., 797 F.3d 1020, 1022 (Fed. Cir. 2015) (en banc). To

   establish inducement of claim, a patentee must demonstrate “that joint direct

   infringement would occur, which requires that ‘the acts of one are attributable to the

   other such that a single entity is responsible for the infringement.’” Pernix Ire. Pain

   DAC v. Alvogen Malta Operations Ltd., 323 F. Supp. 3d 566, 578 (D. Del. 2018)

   (quoting Akamai Techs., 797 F.3d at 1022).

         65.    A “court will not ‘unilaterally restructure the claim or the standards for

   joint infringement to remedy [ ] ill-conceived claims’ requiring multiple parties to

   perform different acts within one claim.” CBA Envtl. Servs., Inc. v. Toll Brothers

   Inc., 403 F. Supp. 3d 403, 418 (D.N.J. 2019) (alteration in original) (citation

   omitted).

         66.    “[A]n entity responsible for others’ performance of method steps in two

   sets of circumstances: (1) where that entity directs or controls others’ performance,

   and (2) where the actors form a joint enterprise.” Akamai Techs., 797 F.3d at 1022.




                                             23
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 288 of 1189 PageID #: 19456

                                         EXHIBIT 5


         67.    To pursue a joint enterprise theory, the patent holder must allege facts

   sufficient to substantiate four elements: “(1) an agreement, express or implied,

   among the members of the group; (2) a common purpose to be carried out by the

   group; (3) a community of pecuniary interest in that purpose, among the members;

   and (4) an equal right to a voice in the direction of the enterprise, which gives an

   equal right of control.” Sonrai Sys., LLC v. AMCS Grp. Inc., C.A. No. 16 C 9404,

   2017 WL 4281122, at *4 (N.D. Ill. Sept. 27, 2017) (quoting Akamai Techs., 797 F.3d

   at 1023).

         68.    “Under either the agency or joint enterprise theories of direct

   infringement, [one entity] would have to exercise a degree of control over . . . the

   other entity allegedly involved in the infringement: for an agency theory, the

   authority of a principal, or for a joint enterprise, an equal voice in the direction of

   the enterprise.” Sonrai Sys., 2017 WL 4281122, at *6.

         69.    As such, to determine whether the “entity directs or controls” another’s

   performance, courts will apply the general principles of vicarious liability, including

   whether the entity “acts through an agent (applying traditional agency principles)”

   or through a contract “to perform one or more steps of the claimed method.” Akamai

   Techs., 797 F.3d at 1022–23. “The ‘control or direction’ standard is ‘satisfied in

   situations where the law would traditionally hold the accused direct infringer

   vicariously liable for the acts committed by another party that are required to


                                             24
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 289 of 1189 PageID #: 19457

                                          EXHIBIT 5


   complete performance of a claimed method.’” CBA Envtl., 403 F. Supp. 3d at 418

   (citation omitted).

         70.    “Direction and control can be shown where an actor ‘(1) “conditions

   participation in an activity or receipt of a benefit” upon others’ performance of one

   or more steps of a patented method, and (2) “establishes the manner or timing of that

   performance.”’” Pernix Ire., 323 F. Supp. 3d at 580 (quoting Akamai Techs., 797

   F.3d at 1023). “Accordingly, the ‘direction or control’ test requires the controlling

   party to be, in effect, the ‘mastermind’ of the entire process.” CBA Envtl., 403 F.

   Supp. 3d at 418 (citation omitted).

         71.    A “contractual relationship between [two entities] is not sufficient, by

   itself, to state a claim for joint-direct infringement: the test for direction and control

   is analogous to the test for vicarious liability, and a contracting party is not

   vicariously liable for the actions of an independent contractor unless that party

   controls the details of the independent contractor’s work to such an extent that the

   contractor cannot perform the work as he chooses.” CBA Envtl., 403 F. Supp. 3d at

   418. “Moreover, the existence of a contractual relationship may, in some instances,

   be suggestive of one party’s control and direction, but the necessary level of control

   ‘requires more than a general right to order work stopped or resumed, to inspect its

   process or to receive reports, to make suggestions or recommendations which need




                                              25
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 290 of 1189 PageID #: 19458

                                          EXHIBIT 5


   not necessarily be followed, or to prescribe alterations and deviations . . . .’” Id. at

   419 (alterations in original) (citation omitted).

          72.   “[M]ere ‘arms-length cooperation’ will not give rise to a claim for joint-

   direct infringement.” CBA Envtl., 403 F. Supp. 3d at 418.

          73.   “[P]hysicians, and hospital, and hospital staff [do not necessarily]

   constitute one entity when determining if all the steps are” performed by a single

   entity. CR Bard Inc. v. AngioDynamics Inc., 382 F. Supp. 3d 332, 336–37 (D. Del.

   2019).

   III.   UNENFORCEABILITY

          A.    Inequitable Conduct

          74.   Inequitable conduct is an equitable defense to patent infringement.

   Therasense Inc. v. Becton Dickinson & Co., 649 F.3d 1276, 1285 (Fed. Cir. 2011).

   A finding of “fraud,” “inequitable conduct,” or violation of duty of disclosure with

   respect to any claim in an application or patent, renders all the claims thereof

   unpatentable or invalid. See id. at 1288. “[I]nequitable conduct infects the invention

   itself, and all claims which form a part of that invention.” Robocast, Inc. v. Microsoft

   Corp., 21 F. Supp. 3d 320, 338 (D. Del. 2014). As such, “the taint of a finding of

   inequitable conduct can spread from a single patent to render unenforceable other

   related patents and applications in the same technology family.” Therasense, 649

   F.3d at 1288 (citing Consol. Aluminum Corp. v. Foseco Int’l Ltd., 910 F.2d 804,


                                              26
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 291 of 1189 PageID #: 19459

                                         EXHIBIT 5


   808–12 (Fed. Cir. 1990)); see also eSpeed Inc. v. Brokertec USA LLC, 417 F. Supp.

   2d 580, 595 (D. Del. 2006) (inequitable conduct during the prosecution of a patent

   application “can therefore render unenforceable . . . claims that issue from related

   applications as well”), aff’d, 480 F.3d 1129 (Fed. Cir. 2007).

         75.    Evidence “that the patent applicant (1) misrepresented or omitted

   information material to patentability, and (2) did so with specific intent to mislead

   or deceive” the PTO requires a finding that the patent is unenforceable due to

   inequitable conduct. Intellect Wireless, Inc. v. HTC Corp., 732 F.3d 1339, 1341–42

   (Fed. Cir. 2013); accord, Ohio Willow Wood Co. v. Alps South, LLC, 735 F.3d 1333,

   1344 (Fed. Cir. 2013). The determination of inequitable conduct is a flexible

   doctrine based on the Court’s equitable powers, which is “not bound by formula or

   restrained by any limitation that tends to trammel the free and just exercise of

   discretion.” Keystone Driller Co. v. Gen. Excavator Co., 290 U.S. 240, 245–46

   (1933).

                1.     Patentee’s Duty of Candor

         76.    The duty owed to the PTO includes those whose “involvement relates

   to the content of the application or decisions related thereto, and . . . is not wholly

   administrative or secretarial in nature.” Avid Identification Sys., Inc. v. Crystal Imp.

   Corp., 603 F.3d 967, 974 (Fed. Cir. 2010). The person who misrepresents or omits

   material information can be an inventor, prosecuting attorney, or a person otherwise


                                             27
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 292 of 1189 PageID #: 19460

                                          EXHIBIT 5


   “substantively involved in the preparation or prosecution of the [patent]

   application.” Id. at 973. The proper resolution of inequitable conduct requires

   evaluating the actions of all involved. See, e.g., TransWeb, LLC v. 3M Innovative

   Props. Co., 16 F. Supp. 3d 385, 406–07 (D.N.J. 2014) (“[T]he actions of other 3M

   employees—Rousseau, Legare, Nagel, Lyons, and others—provide strong

   corroborating evidence of the inequitable conduct of Jones and Hanson.”), aff’d, 812

   F.3d 1295 (Fed. Cir. 2016). The Court’s determination of inequitable conduct

   should not be “bound by formula” and need not be adjudicated with respect to each

   individual in isolation. Keystone Driller, 290 U.S. at 245–46.

         77.      All individuals covered by 37 C.F.R. § 1.56 have a duty to disclose to

   the PTO all material information they are aware of, regardless of the source of or

   how they become aware of the information. See Brasseler, U.S.A. I, L.P. v. Stryker

   Sales Corp., 267 F.3d 1370, 1383 (Fed. Cir. 2001) (“Once an attorney, or an

   applicant has notice that information exists that appears material and questionable,

   that person cannot ignore that notice in an effort to avoid his or her duty to

   disclose.”).

                  2.    Materiality

         78.      Materiality is established if the PTO would not have issued the claim if

   it had been aware of the omitted or misrepresented information. Aventis Pharma




                                              28
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 293 of 1189 PageID #: 19461

                                         EXHIBIT 5


   S.A. v. Hospira, Inc., 675 F.3d 1324, 1334 (Fed. Cir. 2012) (quoting Therasense,

   649 F.3d at 1291).

         79.    The materiality required to establish inequitable conduct is “but-for”

   materiality. Aventis Pharma, 675 F.3d at 1334 (citing Therasense, 649 F.3d at

   1291). However, but-for materiality need not be shown for “affirmative acts of

   egregious misconduct.” See Therasense, 649 F.3d at 1292–93 (contrasting against

   “mere nondisclosure of prior art” and deliberate omission by “fail[ing] to mention

   prior art references in an affidavit”). Indeed, but-for materiality is presumed where

   “the patentee has engaged in affirmative acts of egregious misconduct, such as the

   filing of an unmistakably false affidavit.” Therasense, 649 F.3d at 1292–93 (citing

   Rohm & Haas Co. v. Crystal Chem. Co., 722 F.2d 1556, 1571 (Fed. Cir. 1983)

   (“there is no room to argue that submission of false affidavits is not material”)); see

   also Ohio Willow Wood, 735 F.3d at 1345. “After all, a patentee is unlikely to go to

   great lengths to deceive the PTO with a falsehood unless it believes that the

   falsehood will affect issuance of the patent.” Therasense, 649 F.3d at 1292.

         80.    Because the PTO applies a preponderance of the evidence standard and

   gives claims their broadest reasonable interpretation, a defendant can show

   materiality under a preponderance of the evidence standard even if the issued claims

   are not invalidated by clear and convincing evidence at trial. Aventis Pharma, 675

   F.3d at 1334 (citing Therasense, 649 F.3d at 1291–92).


                                             29
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 294 of 1189 PageID #: 19462

                                         EXHIBIT 5


         81.     The selective disclosure of material information to other recipients, but

   not to the PTO, supports the inference that an inventor understood the importance of

   the material and withheld it from the PTO with deceptive intent. See Bruno Indep.

   Living Aids, Inc. v. Acorn Mobility Servs. Ltd., 394 F.3d 1348, 1354 (Fed. Cir. 2005);

   A.B. Dick Co. v. Burroughs Corp., 798 F.2d 1392, 1399 (Fed. Cir. 1986).

         82.     A finding of patent validity does not bind the Court’s decision on

   materiality. As the Federal Circuit in American Calcar v. American Honda Motor

   Co. stated:

         This court held in Therasense that the standard for ‘the materiality
         required to establish inequitable conduct is but-for materiality.’ In
         particular, undisclosed prior art is ‘but-for material if the PTO would
         not have allowed a claim had it been aware of’ it. This means that to
         assess materiality, the court must look to the standard used by the PTO
         to allow claims during examination. To wit: ‘The court should apply
         the preponderance of the evidence standard and give claims their
         broadest reasonable construction.’ District courts and the PTO employ
         different evidentiary standards and rules for claim construction.
         Therefore, ‘even if a district court does not invalidate a claim based on
         a deliberately withheld reference, the reference may be material if it
         would have blocked patent issuance under the PTO’s different
         evidentiary standards.’ The jury’s verdict finding the patents at issue
         non-obvious thus does not weigh on the determination of materiality
         for inequitable conduct, and indeed, Calcar does not make any
         arguments on appeal that rely on the jury’s determination.

   768 F.3d 1185, 1189 (Fed. Cir. 2014) (internal citations omitted).

         83.     Even though the attorney, agent, or applicant does not consider a

   reference or information necessarily material, “where the materiality of the

   information is uncertain, disclosure is required.” Brasseler, 267 F.3d at 1386; see

                                             30
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 295 of 1189 PageID #: 19463

                                           EXHIBIT 5


   also, e.g., LaBounty Mfg., Inc. v. U.S. Int’l Trade Comm’n, 958 F.2d 1066, 1076

   (Fed. Cir. 1992).

                3.     Intent to Deceive

         84.    “Direct evidence of intent or proof of deliberate scheming is rarely

   available in instances of inequitable conduct, but intent may be inferred from the

   surrounding circumstances.” Critikon, Inc. v. Becton Dickinson Vascular Access,

   Inc., 120 F.3d 1253, 1256 (Fed. Cir. 1997); see also Paragon Podiatry Lab., Inc. v.

   KLM Labs., Inc., 984 F.2d 1182, 1189–91 (Fed. Cir. 1993) (“‘[S]moking gun’

   evidence is not required in order to establish an intent to deceive. Rather, this

   element of inequitable conduct . . . must generally be inferred from the facts and

   circumstances surrounding the applicant’s overall conduct.”). “[A] district court may

   infer intent from indirect and circumstantial evidence.” Therasense, 649 F.3d at

   1290. “[I]n the absence of a credible explanation, intent to deceive is generally

   inferred from the facts and circumstances surrounding a knowing failure to disclose

   material information.” Bruno, 394 F.3d at 1354. Where the single most reasonable

   inference from the circumstantial evidence is intent to deceive, specific intent is

   satisfied. See Therasense, 649 F.3d at 1290; see also Aventis Pharma, 675 F.3d at

   1335 (“specific intent to deceive must be the single most reasonable inference able

   to be drawn from the evidence” (citations and quotations omitted)).




                                              31
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 296 of 1189 PageID #: 19464

                                          EXHIBIT 5


         85.    The Court may take into account circumstances where a witness’s

   “memory of facts was suspiciously selective, and he refused to acknowledge certain

   incontrovertible events.”    Avid, 603 F.3d at 975.       Contradictions and shifting

   explanations are strong evidence of deceptive intent. Advanced Magnetic Closures,

   Inc. v. Rome Fastener Corp., 607 F.3d 817, 830 (Fed. Cir. 2010) (finding “evasive,

   argumentative, and at times contradictory testimony” evidence of deceptive intent).

         86.    In the absence of a good faith explanation for failing to disclose

   material information, deceptive intent is the single most reasonable inference.

   Critikon, 120 F.3d at 1256–57 (“[A] patentee facing a high level of materiality and

   clear proof that it knew or should have known of that materiality, can expect to find

   it difficult to establish ‘subjective good faith’ sufficient to prevent the drawing of an

   inference of intent to mislead.”); Merck & Co. v. Danbury Pharmacal, Inc., 873 F.2d

   1418, 1422 (Fed. Cir. 1989) (stating intent is often proven by “a showing of acts the

   natural consequences of which are presumably intended by the actor” (citation

   omitted)).

         87.    “Partial disclosure of material information about the prior art to the

   PTO cannot absolve a patentee of intent if the disclosure is intentionally selective.”

   See Am. Calcar, 768 F.3d at 1190–91 (finding intent where Calcar’s founder, Mr.

   Obradovich, “was not candid about the inventors’ possession of photographs” of the




                                              32
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 297 of 1189 PageID #: 19465

                                        EXHIBIT 5


   prior art, and “knew the information was material because he himself acknowledged

   the importance of the information he possessed”).

         88.    Where a prosecuting attorney’s “statements were not mere advocacy

   for a preferred interpretation . . . [but] factual in nature and contrary to the true

   information he had in his possession,” those statements cross “the line from

   legitimate advocacy to genuine misrepresentation of material facts,” supporting a

   finding of inequitable conduct. See Apotex Inc. v. UCB, Inc., 763 F.3d 1354, 1362

   (Fed. Cir. 2014); see also Regeneron Pharm., Inc. v. Merus B.V., 144 F. Supp. 3d

   530, 583 (S.D.N.Y. 2015) (finding that “incomplete and/or inaccurate” statements

   about scientific data support inequitable conduct), aff’d, 864 F.3d 1343 (Fed. Cir.

   2017).

         89.    “[I]t can be expected that an innocent party will be motivated to try to

   present convincing reasons for its actions or inaction.” Bruno, 394 F.3d at 1354.

   “[A]n inference of deceptive intent may fairly be drawn in the absence of” any

   “credible explanation” for nondisclosure or material misrepresentation. Id. And

   “[i]n the absence of a credible explanation, intent to deceive is generally inferred

   from the facts and circumstances surrounding a knowing failure to disclose material

   information.” Id.

         90.    If the accused infringer meets its burden to prove inequitable conduct,

   “then the district court must weigh the equities to determine whether the applicant’s


                                            33
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 298 of 1189 PageID #: 19466

                                         EXHIBIT 5


   conduct before the PTO warrants rendering the entire patent unenforceable.”

   Therasense, 649 F.3d at 1287. Inequitable conduct related to even a “single claim

   renders the entire patent unenforceable.” Id. at 1288; Kingsdown Med. Consultants,

   Ltd. v. Hollister, Inc., 863 F.2d 867, 874 (Fed. Cir. 1988).

         B.     Infectious Unenforceability

         91.    “The duty of candor extends throughout the patent’s entire prosecution

   history. . . . Therefore, a breach of the duty of candor early in the prosecution may

   render unenforceable all claims which eventually issue from the same or a related

   application.” Fox Indus., Inc. v. Structural Pres. Sys., Inc., 922 F.2d 801, 803–04

   (Fed. Cir. 1990); see also Agfa Corp. v. Creo Prods. Inc., 451 F.3d 1366, 1379 (Fed.

   Cir. 2006) (holding continuation patent unenforceable based on inequitable conduct

   found in the prosecution of the parent application); Nilssen v. Osram Sylvania, Inc.,

   504 F.3d 1223, 1230 (Fed. Cir. 2007).

         92.    “The doctrine[] of infectious unenforceability [is] closely related to the

   doctrine of inequitable conduct.” Hoffman-La Roche, Inc. v. Promega Corp., 319 F.

   Supp. 2d 1011, 1017 (N.D. Cal. 2004). Infectious unenforceability may arise when

   “an unconscionable act that occurs during the prosecution of one patent has an

   immediate and necessary relation to the equity sought in the prosecution of another

   patent.” Id. As such, “the taint of a finding of inequitable conduct can spread from

   a single patent to render unenforceable other related patents and applications in the


                                             34
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 299 of 1189 PageID #: 19467

                                         EXHIBIT 5


   same technology family.” Therasense, 649 F.3d at 1288. Indeed, “a finding of

   inequitable conduct may endanger a substantial portion of a company’s patent

   portfolio.” Id.

         93.    Infectious unenforceability arises so long as the inequitable conduct as

   to one patent bears “an immediate and necessary relation” to enforcement of the

   related patent.     eSpeed, 417 F. Supp. 2d at 595; see also Report and

   Recommendation, Guardant Health, Inc. v. Found. Med., Inc., 1-17-cv-01616, D.I.

   343 at 8–9 (D. Del. Jan. 7, 2020) (quoting Consol. Aluminum, 910 F. 2d at 812).

   That is, “the inequitable conduct that occurred earlier in the chain [of issued patents]

   ‘must be related to the targeted claims of the ultimately-issued patent or patents

   sought to be enforced.’” eSpeed, 417 F. Supp. 2d at 595 (quoting Semiconductor

   Energy Lab., Inc. v. Samsung Elecs. Co., 24 F. Supp. 2d 537, 543 (E.D. Va. 1998));

   Truth Hardware Corp. v. Ashland Prods., Inc., No. 02-1541 GMS, 2003 WL

   22005839, at * 1 (D. Del. Aug. 19, 2003). This may include, for instance, a

   continuation application that is not “sufficiently distinct from its parent.” Agfa, 451

   F.3d at 1379.

   IV.   INVALIDITY

         94.    The burden rests on a party challenging the patent to show invalidity by

   clear and convincing evidence. Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 100

   (2011); Apotex USA, Inc. v. Merck & Co., 254 F.3d 1031, 1036 (Fed. Cir. 2001).


                                             35
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 300 of 1189 PageID #: 19468

                                          EXHIBIT 5


   Clear and convincing evidence is evidence that “could place in the ultimate

   factfinder an abiding conviction that the truth of [the] factual contentions are ‘highly

   probable.’” Colorado v. New Mexico, 467 U.S. 310, 316 (1984); see also Procter &

   Gamble Co. v. Teva Pharm. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009).

         95.     Once the challenging party “has presented a prima facie case of

   invalidity, the patentee has the burden of going forward with rebuttal evidence.”

   Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1360 (Fed. Cir. 2007). If the patentee

   fails to do so, the patent cannot be found valid. See, e.g., Ralston Purina Co. v. Far-

   Mar-Co., 772 F.2d 1570, 1573 (Fed. Cir. 1985) (“If this burden [of making a prima

   facie case of invalidity] is met, the party relying on validity is then obligated to come

   forward with evidence to the contrary.”).

         96.     “The courts are the final arbiter of patent validity and, although courts

   may take cognizance of, and benefit from, the proceedings before the patent

   examiner, the question is ultimately for the courts to decide, without deference to

   the rulings of the patent examiner.” Quad Envtl. Techs. Corp. v. Union Sanitary

   Dist., 946 F.2d 870, 876 (Fed. Cir. 1991). Any relevant evidence, whether or not

   previously considered by the PTO, can be considered by the court in determining

   validity. Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571–72 (Fed.

   Cir. 1988).




                                              36
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 301 of 1189 PageID #: 19469

                                          EXHIBIT 5


         97.    A “commonsense principle that the Federal Circuit has recognized

   throughout its existence” is “that new evidence supporting an invalidity defense may

   carry more weight in an infringement action than evidence previously considered by

   the PTO.” Microsoft Corp., 564 U.S. at 110 (quotations omitted). While the

   Supreme Court has “not reach[ed] the question whether the failure to disclose [an

   invalidating prior art reference] during the prosecution of [the patent-in-suit] voids

   the presumption of validity given to issued patents,” it “nevertheless . . . note[d] that

   the rationale underlying the presumption—that the PTO, in its expertise, has

   approved the claim—seems much diminished” in that context. KSR Int’l Co. v.

   Teleflex Inc., 550 U.S. 398, 426 (2007).

         A.     Prior Art

         98.    Section 102(a) of the America Invents Act (AIA) provides:

         A person shall be entitled to a patent unless—
            (1) the claimed invention was patented, described in a printed
            publication, or in public use, on sale, or otherwise available to the
            public before the effective filing date of the claimed invention; or
            (2) the claimed invention was described in a patent issued under
            section 151, or in an application for patent published or deemed
            published under section 122(b), in which the patent or application,
            as the case may be, names another inventor and was effectively filed
            before the effective filing date of the claimed invention.

   35 U.S.C. § 102(a).

         99.    Section 102 does not state the only sources of prior art. In re Fout, 675

   F.2d 297, 300–01 (C.C.P.A. 1982). An inventor’s admission that he “had actual


                                              37
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 302 of 1189 PageID #: 19470

                                          EXHIBIT 5


   knowledge of [a] prior . . . invention . . . constitutes an admission that it is prior art

   to” him. Id. at 301; Baxter Diagnostics Inc. v. AVL Sci. Corp., 924 F. Supp. 994,

   1007 (C.D. Cal. 1996).

         100. “Once [a pharmaceutical] formulation was disclosed in full to [a third

   party], without any restriction on its use, it had been released into the ‘public

   domain’ for purposes of § 102[b].” Pronova Biopharm Norge AS v. Teva Pharm.

   USA, Inc., 549 F. App’x 934, 942–43 (Fed. Cir. 2013).

         101. “Section 102[a] may create a bar to patentability either alone, if the

   device placed on sale is an anticipation of the later claimed invention or, in

   conjunction with 35 U.S.C. § 103 (1988), if the claimed invention would have been

   obvious from the on-sale device in conjunction with the prior art.” LaBounty Mfg.,

   Inc. v. U.S. Int’l Trade Comm’n, 958 F.2d 1066, 1071 (Fed. Cir. 1992).

         102. “If a product that is offered for sale inherently possesses each of the

   limitations of the claims, then the invention is on sale, whether or not the parties to

   the transaction recognize that the product possesses the claimed characteristics.”

   Abbott Labs. v. Geneva Pharm., Inc., 182 F.3d 1315, 1319 (Fed. Cir. 1999); see also,

   e.g., Taro Pharm. U.S.A., Inc. v. Perrigo Isr. Pharm. Ltd., C.A. 14-cv-989-RGA,

   2015 WL 7737310, at *2 (D. Del. Dec. 1, 2015) (“In response, Hill argues that

   Derma-Smoothe cannot possibly constitute invalidating prior art, as its formulation

   was—and still is—secret, and therefore could not be ‘known to someone of ordinary


                                              38
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 303 of 1189 PageID #: 19471

                                         EXHIBIT 5


   skill in the art.’ The secret nature of Derma-Smoothe does not foreclose its relevance

   to the § 103 inquiry.”). “[T]he question is not whether the sale, even a third party

   sale, ‘discloses’ the invention at the time of the sale, but whether the sale relates to

   a device that embodies the invention.” J.A. LaPorte, Inc. v. Norfolk Dredging Co.,

   787 F.2d 1577, 1583 (Fed. Cir. 1986).

         103. “A bar under § 102[] arises where, before the critical date, the invention

   is in public use and ready for patenting.” E.g., Invitrogen Corp. v. Biocrest Mfg.,

   L.P., 424 F.3d 1374, 1379 (Fed. Cir. 2005). “Public use . . . includes any use of the

   claimed invention by a person other than the inventor who is under no limitation,

   restriction or obligation of secrecy to the inventor.” Art+Com Innovationpool

   GmbH v. Google LLC, 712 F. App’x 976, 980 (Fed. Cir. 2017).

         104. “The fact that the device was not hidden from view may make the use

   not secret but non-secret use is not ipso facto ‘public use’ activity. Nor, it must be

   added, is all secret use ipso facto not ‘public use’ within the meaning of the statute,

   if the inventor is making commercial use of the invention under circumstances [that]

   preserve its secrecy.” New Railhead Mfg., LLC v. Vermeer Mfg. Co., 298 F.3d 1290,

   1299 (Fed. Cir. 2002) (alterations in original) (citations omitted)

         105. “Beyond this ‘in public use or on sale’ finding, there is no requirement

   for an enablement-type inquiry.” In re Epstein, 32 F.3d 1559, 1567–68 (Fed. Cir.

   1994).


                                             39
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 304 of 1189 PageID #: 19472

                                          EXHIBIT 5


         106. Placing a composition on sale, including with instructions to practice a

   method, places the method of using those compositions on sale. See, e.g., Enzo

   Biochem, Inc. v. Gen-Probe Inc., 424 F.3d 1276, 1285 (Fed. Cir. 2005) (“The

   shipment to Ortho consisted not only of the GC155 probe, but also accompanying

   instructions as to how to use the probe in the hybridization assay. Moreover, given

   that the composition claims read on probes that hybridize with N. gonorrhoeae,

   carrying out such a hybridization assay is inseparable from the compositions

   themselves. Effectively, the offer to sell the compositions invalidates claims 5 and

   6 based on those same probes.”).

         107. Apart from prior art references, “[a]dmissions in the specification

   regarding the prior art are binding on the patentee for purposes of a later inquiry into

   obviousness.” PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1362

   (Fed. Cir. 2007); Sjolund v. Musland, 847 F.2d 1573, 1577–79 (Fed. Cir. 1988)

   (admission in the patent specification “must [be] accepted . . . as prior art, as a matter

   of law”); In re Nomiya, 509 F.2d 566, 570–71 (C.C.P.A. 1975) (representations in

   the specification are “accepted at face value as admissions” of what is “considered

   ‘prior art’ for any purpose, including use as evidence of obviousness under § 103”).

         108. Section 102(b)(1) sets forth limited exceptions to what constitutes prior

   art under § 102(a)(1). It provides:




                                              40
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 305 of 1189 PageID #: 19473

                                        EXHIBIT 5


         A disclosure made 1 year or less before the effective filing date of a
         claimed invention shall not be prior art to the claimed invention under
         subsection (a)(1) if—
            (A) the disclosure was made by the inventor or joint inventor or by
            another who obtained the subject matter disclosed directly or
            indirectly from the inventor or a joint inventor; or
            (B) the subject matter disclosed had, before such disclosure, been
            publicly disclosed by the inventor or a joint inventor or another who
            obtained the subject matter disclosed directly or indirectly from the
            inventor or a joint inventor.
   35 U.S.C. § 102(b)(1).

         109. Section 102(b)(1) was intended to codify the one-year grace period for

   public disclosures by or obtained through an inventor. See Robert A. Armitage,

   Understanding the America Invents Act and Its Implications for Patenting, 40

   AIPLA Q. J. 1, 72 (2012) (“the two subparagraph (A) exceptions [(i.e. § 102(b)(1)

   and (2)] contain no substantive differences from one another in the sense that a

   disclosure reflecting the work of the inventor (or a joint inventor), rather than an

   independent creator of the subject matter disclosed, made during the one-year ‘grace

   period’ prior to the effective filing date of the inventor's claimed invention, is

   excepted from prior art . . . [and thus] provide no more and no less than a new

   codification of the pre-AIA grace period.”); N. Scott Lierce, Invetorship, Double

   Patenting, and the America Invents Act, 30 Berkeley Tech. L.J. 1613, 1616 (2015)

   (“‘Grace periods’ play an important role under the AIA because disclosure of

   components that are the work of the same inventive entity as the claimed combination




                                            41
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 306 of 1189 PageID #: 19474

                                         EXHIBIT 5


   can be excepted from prior art under the AIA, as they were under the provisions of

   the Patent Act of 1952.”).

         110. According to the PTO’s interpretation of § 102(b)(1)(A), in cases

   where the alleged prior art names individuals in addition to the inventors of the

   patent application, “it is incumbent upon the applicant to provide a satisfactory

   showing that the additional named authors did not contribute to the claimed subject

   matter.”   Examination Guidelines for Implementing the First Inventor to File

   Provisions of the Leahy-Smith America Invents Act, 78 Fed. Reg. 11059, 11064–65

   (Feb. 14, 2013).

         B.      Anticipation

         111. Under 35 U.S.C. § 102(a)(1), a patent claim is invalid if “the claimed

   invention was patented, described in a printed publication, or in public use, on sale,

   or otherwise available to the public before the effective filing date of the claimed

   invention.”

         112. “A patent is invalid for anticipation if a single prior art reference

   discloses each and every limitation of the claimed invention.” Schering Corp. v.

   Geneva Pharm., Inc., 339 F.3d 1373, 1377 (Fed. Cir. 2003).

         113. Anticipation is not limited to what the prior art expressly discloses—

   anticipation also extends to what the prior art inherently discloses. Impax Labs., Inc.

   v. Aventis Pharm. Inc., 468 F.3d 1366, 1381 (Fed. Cir. 2006) (“A patent claim is


                                             42
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 307 of 1189 PageID #: 19475

                                          EXHIBIT 5


   invalid as anticipated if every limitation in a claim is found in a single prior art

   reference, either explicitly or inherently.”). For “a prior art reference may anticipate

   without disclosing a feature of the claimed invention if that missing characteristic is

   necessarily present, or inherent, in the single anticipating reference.” Schering

   Corp., 339 F.3d at 1337; see also, e.g., Purdue Pharma L.P. v. Epic Pharma, LLC,

   811 F.3d 1345, 1351 (Fed. Cir. 2016) (“A single prior art reference may anticipate

   without disclosing a feature of the claimed invention if such feature is necessarily

   present, or inherent, in that reference.”).

         114. “[I]nherent anticipation does not require a person of ordinary skill in

   the art to recognize the inherent disclosure in the prior art at the time the prior art is

   created.” SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343 (Fed.

   Cir. 2005); see also Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1347 (Fed. Cir.

   1999) (“[T]he discovery of a previously unappreciated property of a prior art

   composition, or of a scientific explanation for the prior art’s functioning, does not

   render the old composition patentably new to the discoverer.”).

         115. “[A] prior art product that sometimes, but not always, embodies a

   claimed method nonetheless teaches that aspect of the invention.” King Pharms.,

   Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1276 (Fed. Cir. 2010) (alteration in original)

   (quoting Hewlett-Packard Co. v. Mustek Sys., Inc., 340 F.3d 1314, 1326 (Fed. Cir.

   2003)).


                                                 43
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 308 of 1189 PageID #: 19476

                                          EXHIBIT 5


         116. “A reference includes an inherent characteristic if that characteristic is

   the ‘natural result’ flowing from the reference’s explicitly explicated limitations.”

   Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 970 (Fed. Cir. 2001).

         117. “Under the principles of inherency, if the prior art necessarily functions

   in accordance with, or includes, the claimed limitations, it anticipates.” E.g., Cubist

   Pharm., Inc. v. Hospira, Inc., 75 F. Supp. 3d 641, 650 (D. Del. 2014).

         118. “To anticipate, the prior art need only meet the inherently disclosed

   limitation to the extent the patented method does.” King Pharms., 616 F.3d at 1276.

         119. “Inherency is not necessarily coterminous with the knowledge of those

   of ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent

   characteristics or functioning of the prior art.” Atlas Powder, 190 F.3d at 1347

   (citing Titanium Metals v. Banner, 778 F.2d 775, 782 (Fed. Cir. 1985)).

         120. “Extrinsic evidence ‘may be used to interpret the allegedly anticipating

   reference and [to] shed light on what it would have meant to” a POSA. Monsanto

   Tech. LLC v. E.I. DuPont de Nemours & Co., 878 F.3d 1336, 1345 (Fed. Cir. 2018)

   (alterations in original) (citation omitted).      Such “extrinsic evidence need not

   antedate the critical date of the patent at issue.” Id. (citation omitted).

         121. A reference that discloses a range that touches or overlaps a claimed

   value can anticipate the claim. ClearValue Inc. v. Pearl River Polymers Inc., 668

   F.3d 1340, 1344–45 (Fed. Cir. 2012) (the claimed range of 50 ppm or less was


                                              44
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 309 of 1189 PageID #: 19477

                                         EXHIBIT 5


   anticipated by the prior art disclosure of 150 ppm or less because no demonstration

   or claim that 50 ppm or less was “‘critical,’ or that the claimed method works

   different at different points within the prior art range”). Perricone v. Medicis

   Pharmaceutical Corp. is also instructive. In Perricone, the Federal Circuit affirmed

   the district court’s summary judgment of invalidity after finding, inter alia, that the

   prior art “nonetheless discloses and anticipates [the inventor’s] particular claimed

   ‘effective amount’ ranges” even though the prior art’s disclosed range “does not

   exactly correspond to [the inventor’s] claimed range.” 432 F.3d 1368, 1377 (Fed.

   Cir. 2005). As the Court noted, the prior art’s range “entirely encompasses, and does

   not significantly deviate from, [the inventor’s] claimed ranges,” therefore warranting

   a finding of anticipation. Id.

         122. Anticipation is a question of fact. In re Gleave, 560 F.3d 1331, 1334–

   35 (Fed. Cir. 2009).

         C.     Obviousness

         123. Section 103 provides:

         A patent for a claimed invention may not be obtained, notwithstanding
         that the claimed invention is not identically disclosed as set forth in
         section 102, if the differences between the claimed invention and the
         prior art are such that the claimed invention as a whole would have been
         obvious before the effective filing date of the claimed invention to a
         person having ordinary skill in the art to which the claimed invention
         pertains.




                                             45
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 310 of 1189 PageID #: 19478

                                          EXHIBIT 5


   35 U.S.C. § 103. The prior art that is used for determining if the difference between

   the claimed subject matter and the prior art is obvious is any of the same prior art

   that is described in Section 102.

         124. Obviousness is a question of law based on four underlying factual

   determinations: (1) the scope and content of the prior art; (2) the differences between

   the claims and the prior art; (3) the level of ordinary skill in the pertinent art; and (4)

   secondary considerations, if any, of nonobviousness. KSR Int’l Co. v. Teleflex Inc.,

   550 U.S. 398, 406–07 (2007) (citing Graham v. John Deere Co., 383 U.S. 1, 17–18

   (1966)).

         125. “Nothing in [35 U.S.C. § 103] or [Federal Circuit] case law requires [a

   defendant] to prove obviousness by starting with a prior art commercial embodiment

   and then providing motivation to alter that commercial embodiment.” Galderma

   Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 737 (Fed. Cir. 2013). “This is particularly

   true where, as here, the prior art teaches a range that encompasses both the prior art

   commercial embodiment and the claimed invention.” Id.

         126. “[T]he scope of the relevant prior art . . . includ[es] that reasonably

   pertinent to the particular problem with which the inventor was involved.” In re

   GPAC Inc., 57 F.3d 1573, 1577 (Fed. Cir. 1995) (quotation omitted). “A reference

   is reasonably pertinent if, even though it may be in a different field of endeavor, it

   is one which, because of the matter with which it deals, logically would have


                                               46
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 311 of 1189 PageID #: 19479

                                         EXHIBIT 5


   commended itself to an inventor’s attention in considering his problem.” Id. at 1578

   (quotation omitted). “If a reference disclosure relates to the same problem as that

   addressed by the claimed invention, that fact supports use of that reference in an

   obviousness [finding].” Id. (quotation omitted).

         127. “A known or obvious composition does not become patentable simply

   because it has been described as somewhat inferior to some other product for the

   same use.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994). “[A] finding that the

   prior art as a whole suggests the desirability of a particular combination need not be

   supported by a finding that the prior art suggests that the combination claimed by

   the patent applicant is the preferred, or most desirable.” In re Fulton, 391 F.3d 1195,

   1200 (Fed. Cir. 2004). “[J]ust because ‘better alternatives’ may exist in the prior art

   ‘does not mean that an inferior combination is inapt for obviousness purposes.’”

   Dome Patent L.P. v. Lee, 799 F.3d 1372, 1381 (Fed. Cir. 2015) (quoting In re

   Mouttet, 686 F.3d 1322, 1334 (Fed. Cir. 2012)).

         128. Where the prior art alone establishes enablement of the claimed subject

   matter, “[a] patent cannot both be non-obvious and enabled.” In re ’318 Patent

   Infringement Litig., 578 F. Supp. 2d 711, 735 (D. Del. 2008). Conversely, “a

   description that does not render a claimed invention obvious does not sufficiently

   describe that invention for purposes of § 112, ¶ 1.” Regents of Univ. of Cal. v. Eli

   Lilly & Co., 119 F.3d 1559, 1567 (Fed. Cir. 1997) (emphasis omitted).


                                             47
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 312 of 1189 PageID #: 19480

                                        EXHIBIT 5


         129. “[I]f a device was in public use or on sale before the critical date, then

   that device becomes a reference under section 103 against the claimed invention.”

   E.g., Taro Pharms. U.S.A., Inc. v. Perrigo Isr. Pharms. Ltd., No. 14-cv-989-RGA,

   2015 WL 7737310, at *2 (D. Del. Dec. 1, 2015). “The court’s task upon such a

   challenge is to determine whether the claimed invention would have been obvious

   from the on-sale device in conjunction with the prior art.” TorPharm, Inc. v.

   Ranbaxy Pharm., Inc., 336 F.3d 1322, 1327 (Fed. Cir. 2003).

         130. “[T]he public use bar applies to obvious variants of the demonstrated

   public use.” Clock Spring, L.P. v. Wrapmaster, Inc., 560 F.3d 1317, 1326 (Fed. Cir.

   2009) (citing Netscape Commc’ns Corp. v. Konrad, 295 F.3d 1315, 1321 (Fed. Cir.

   2002)).

         131. “Where a claimed range overlaps with a range disclosed in the prior art,

   there is a presumption of obviousness.” Ormco Corp. v. Align Tech., Inc., 463 F. 3d

   1299, 1311 (Fed. Cir. 2006); see also In re Applied Materials, Inc., 692 F.3d 1289,

   1295 (Fed. Cir. 2012) (same); In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003)

   (same); In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (same); In re Woodruff,

   919 F.2d 1575, 1577–78 (Fed. Cir. 1990) (same); Tris Pharma, Inc. v. Actavis Labs.

   FL, Inc., 276 F. Supp. 3d 226, 252 (D. Del. 2017) (same), vacated on other grounds,

   755 F. App’x 983 (Fed. Cir. 2019).




                                            48
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 313 of 1189 PageID #: 19481

                                        EXHIBIT 5


         132. This prima facie case exists where there is “even a slight overlap in

   range.” In re Peterson, 315 F.3d at 1329; see also, e.g., In re Geisler, 116 F.3d at

   1469 (claimed invention was rendered prima facie obvious by a prior art reference

   whose disclosed range (50–100 Angstroms) overlapped the claimed range (100–600

   Angstroms)); In re Woodruff, 919 F.2d at 1576–77 (claimed invention was rendered

   obvious by a prior art reference whose disclosed range of “about 1–5%” carbon

   monoxide abutted the claimed range of “more than 5% to about 25%” carbon

   monoxide).

         133. Even where the claimed range and the prior art range do not overlap, “a

   prima facie case of obviousness exists when the claimed range and the prior art

   range . . . are close enough such that one skilled in the art would have expected them

   to have the same properties.” In re Peterson, 315 F.3d at 1329.

         134. “[T]he existence of overlapping or encompassing ranges shifts the

   burden to the applicant to show that his invention would not have been obvious.” In

   re Peterson, 315 F.3d at 1329–30; see also, e.g., Tris Pharma, 276 F. Supp. 2d at

   253; Warner Chilcott Co. v. Teva Pharm. USA, Inc., 89 F. Supp. 3d 641, 655–56

   (D.N.J. 2015), aff’d, 642 F. App’x 996 (Fed. Cir. 2016). In such cases, “the burden

   of production falls upon the patentee to come forward with evidence that (1) the

   prior art taught away from the claimed invention; (2) there were new and unexpected

   results relative to the prior art; or (3) there are other pertinent secondary


                                            49
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 314 of 1189 PageID #: 19482

                                         EXHIBIT 5


   considerations.” Allergan, Inc. v. Sandoz, Inc., 796 F.3d 1293, 1304–05 (Fed. Cir.

   2015); accord, Galderma, 737 F.3d at 738 (citing Novo Nordisk A/S v. Caraco

   Pharm. Labs., Ltd., 719 F.3d 1346, 1352–54 (Fed. Cir. 2013)).

         135. “[T]he disclosure in the prior art of overlapping pH ranges would have

   provided sufficient motivation to optimize the pH, and it was not inventive to do so.”

   Tris Pharma, 276 F. Supp. 3d at 253.

         136. Patentability is not imparted where the inventor did no more than

   engage in routine experimentation. See Merck & Co. v. Biocraft Labs., Inc., 874

   F.2d 804, 809 (Fed. Cir. 1989) (“The evidence at trial showed that, though requiring

   time and care, the experimentation needed to arrive at the claimed dosages was

   nothing more than routine.”); see also Sinclair & Carroll Co. v. Interchemical Corp.,

   325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet

   known requirements is no more ingenious than selecting the last piece to put into the

   last opening in a jig-saw puzzle. It is not invention.”).

         137. Furthermore, “[w]here the general conditions of a claim are disclosed

   in the prior art, it is not inventive to discover the optimum or workable ranges by

   routine experimentation.” Genentech, Inc. v. Hospira, Inc., 946 F.3d 1333, 1341–42

   (Fed. Cir. 2020) (quoting In re Applied Materials, 692 F.3d at 1295); In re Aller,

   220 F.2d 454, 456 (C.C.P.A. 1955) (same); In re Geisler, 116 F.3d at 1470 (same);

   see also In re Peterson, 315 F.3d at 1330 (“The normal desire of scientists or artisans


                                              50
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 315 of 1189 PageID #: 19483

                                        EXHIBIT 5


   to improve upon what is already generally known provides the motivation to

   determine where in a disclosed set of percentage ranges is the optimum combination

   of percentages.”).

         138. An obviousness determination requires both “the existence of a

   motivation to combine elements from different prior art references” and that “a

   skilled artisan would have perceived a reasonable expectation of success in making

   the invention via that combination.” Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157,

   1165 (Fed. Cir. 2006); Merck & Co., 874 F.2d at 809 (explaining that a reasonable

   expectation of success does not require absolute predictability or certainty).

         139. “Motivation to combine may be found in many different places and

   forms.” Allergan, Inc. v. Sandoz Inc., 726 F.3d 1286, 1292 (Fed. Cir. 2013). The

   motivation to combine does not have to be explicitly stated in the prior art. Alza

   Corp. v. Mylan Labs., Inc., 464 F.3d 1286, 1290 (Fed. Cir. 2006) (“[T]he teaching,

   motivation, or suggestion may be implicit from the prior art as a whole, rather than

   expressly stated in the references.” (citation omitted)); see also Anacor Pharm., Inc.

   v. Iancu, 889 F.3d 1372, 1385 (Fed. Cir. 2018) (“[T]he greater the structural

   similarity between the compounds, the greater the motivation to combine and

   reasonable expectation of success.”).

         140. When determining obviousness, a court is “not limited to the same

   motivation that may have motivated the inventors.” PAR Pharm., Inc. v. TWI


                                             51
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 316 of 1189 PageID #: 19484

                                         EXHIBIT 5


   Pharm., Inc., 773 F.3d 1186, 1197 (Fed. Cir. 2014); see also Alcon Research, Ltd.

   v. Apotex Inc., 687 F.3d 1362, 1368 (Fed. Cir. 2012) (“We have repeatedly held that

   the motivation to modify a prior art reference to arrive at the claimed invention need

   not be the same motivation that the patentee had.”). In that vein, testimony of an

   expert witness regarding knowledge of a person of skill in the art at the time of

   invention “is pertinent to [the] evaluation of a prima facie case of obviousness.”

   Alza, 464 F.3d at 1294.

         141. Where the prior art would make a technique or combination obvious to

   try, it is generally obvious, unless the prior art did no more than make it obvious to

   vary all parameters, with no narrowing of the possibilities, or gave no guidance to a

   likely solution. See Bayer Schering Pharm. AG v. Barr Labs, Inc., 575 F.3d 1341,

   1347 (Fed. Cir. 2009) (noting that an invention is generally obvious to try unless an

   inventor “would have had to try all possibilities in a field unreduced by direction of

   the prior art” or the “prior art does not guide an inventor toward a particular

   solution”). The Supreme Court has explained that:

         When there is a design need or market pressure to solve a problem and
         there are a finite number of identified, predictable solutions, a person
         of ordinary skill has good reason to pursue the known options within
         his or her technical grasp. If this leads to the anticipated success, it is
         likely the product not of innovation but of ordinary skill and common
         sense. In that instance the fact that a combination was obvious to try
         might show that it was obvious under § 103.

   KSR, 550 U.S. at 421.


                                             52
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 317 of 1189 PageID #: 19485

                                         EXHIBIT 5


         142. To “determine whether there was an apparent reason to combine the

   known elements in the fashion claimed by the patent at issue,” a court should “look

   to interrelated teachings of multiple patents; the effects of demands known to the

   design community or present in the marketplace; and the background knowledge

   possessed by a person having ordinary skill in the art.” KSR, 550 U.S. at 418. A

   patent may be obvious if, inter alia, there was a “known problem for which there

   was an obvious solution encompassed by the patent’s claims” or the combination of

   the patent’s claims was “obvious to try.” Id. at 419–421.

         143. Courts may “find a motivation to combine prior art references in the

   nature of the problem to be solved.” Tokai Corp. v. Easton Enters., Inc., 632 F.3d

   1358, 1371 (Fed. Cir. 2011) (quoting Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276

   (Fed. Cir. 2004)). “[M]otivation to combine may be found explicitly or implicitly

   in market forces; design incentives; the ‘interrelated teachings of multiple patents’;

   ‘any need or problem known in the field of endeavor at the time of invention and

   addressed by the patent’; and the background knowledge, creativity, and common

   sense of the person of ordinary skill.” Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343,

   1354 (Fed. Cir. 2013).

         144. “Obviousness requires a showing that ‘a skilled artisan would have

   perceived a reasonable expectation of success in making the invention in light of the

   prior art.’” AstraZeneca LP v. Breath Ltd., 603 F. App’x 999, 1002 (Fed. Cir. 2015)


                                             53
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 318 of 1189 PageID #: 19486

                                         EXHIBIT 5


   (quoting Amgen Inc. v. F. Hoffman–La Roche Ltd., 580 F.3d 1340, 1362 (Fed. Cir.

   2009)). There need not be a “guarantee” of success. Id. (quoting Pfizer, Inc. v.

   Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007)); see also Medichem, 437 F.3d

   at 1165 (“Obviousness does not require absolute predictability of success . . . .”

   (citation omitted)). To that end, “obviousness cannot be avoided simply by a

   showing of some degree of unpredictability in the art . . . .” Pfizer, 480 F.3d at 1364

   (Fed. Cir. 2007); see also Warner Chilcott Co., LLC v. Teva Pharm. USA, Inc., 594

   F. App’x 630, 635–36 (Fed. Cir. 2014) (“[T]he record shows that there would have

   been a reasonable expectation of success in pursuing the 150 mg monthly

   dose . . . [even though] the highest single dose of risedronate that had actually been

   tested in a patient was 50 mg.”); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985)

   (“Although [the inventor] declared that it cannot be predicted how any candidate

   will work in a detergent composition, but that it must be tested, this does not

   overcome [the prior art’s] teaching that hydrated zeolites will work.”); Hospira, Inc.

   v. Amneal Pharms., LLC, 285 F. Supp. 3d 776, 784, 794 (D. Del. 2018) (noting that,

   as to a reasonable expectation of success, “that ‘expectation of success need only be

   reasonable, not absolute’” and further stating that “Plaintiff’s assertion that the

   requirement for testing every potential configuration counsels against finding a

   reasonable expectation of success improperly equates a reasonable expectation with

   absolute certainty”).


                                             54
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 319 of 1189 PageID #: 19487

                                         EXHIBIT 5


         145. Although the doctrine of inherency was “originally rooted in

   anticipation,” the Federal Circuit has recognized that “inherency may supply a

   missing claim limitation in an obviousness analysis.” PAR Pharm., 773 F.3d at

   1194–95 (collecting cases); see also Acorda Therapeutics, Inc. v. Roxane Labs., Inc.,

   903 F.3d 1310, 1328 (Fed. Cir. 2018) (affirming district court’s “determination that

   claim limitations relating to pharmacokinetics—i.e., achieving 4-AP serum levels of

   15–35 ng/ml—are inherent in the claimed invention and therefore obvious”); In re

   Huai-Hung Kao, 639 F.3d 1057, 1072 (Fed. Cir. 2011) (affirming the BPAI’s

   finding of inherency where “the only claim element not expressly disclosed in the

   prior art was the previously-unknown, yet inherent, food-effect property”); In re

   Kubin, 561 F.3d 1351, 1357 (Fed. Cir. 2009) (upholding the BPAI’s obviousness

   determination where, “[e]ven if no prior art of record explicitly discusses the

   ‘wherein the polypeptide binds CD48’ aspect of claim 73, the Kubin–Goodwin

   application itself instructs that CD48 binding is not an additional requirement

   imposed by the claims on the NAIL protein, but rather a property necessarily present

   in NAIL”). Where a claim limitation is inherent in the prior art, “there is no question

   of a reasonable expectation of success in achieving it.” Hospira, Inc. v. Fresenius

   Kabi USA, LLC, 946 F.3d 1322, 1332 (Fed. Cir. 2020).




                                             55
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 320 of 1189 PageID #: 19488

                                         EXHIBIT 5


         D.     Rebuttal To Prima Facie Obviousness

                1.     Criticality

         146. “When an applicant seeks to overcome a prima facie case of

   obviousness by showing improved performance in a range that is within or overlaps

   with a range disclosed in the prior art, the applicant must show that the [claimed]

   range is critical, generally by showing that the claimed range achieves unexpected

   results relative to the prior art range.” In re Patel, 566 F. App’x 1005, 1011 (Fed.

   Cir. 2014) (quotation omitted); see also In re Geisler, 116 F.3d 1465, 1470 (Fed.

   Cir. 1997) (“Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’

   can a patent be obtained for the claimed critical range.” (citations omitted)).

         147. When considering criticality, courts look to “whether ‘the claimed

   invention exhibits some superior property or advantage that a person of ordinary

   skill in the relevant art would have found surprising or unexpected.’” Forest Labs.,

   LLC v. Sigmapharm Labs., LLC, 918 F.3d 928, 937 (Fed. Cir. 2019) (quoting In re

   Soni, 54 F.3d 746, 750 (Fed. Cir. 1995)); accord Procter & Gamble, Co. v. Teva

   Pharm. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009) (citations omitted).

         148. “[I]n order to properly evaluate whether a superior property was

   unexpected” for criticality, the Court must consider “what properties were

   expected.” Cf. Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007); see

   also In re Mageli, 470 F.2d 1380, 1384–85 (C.C.P.A 1973) (“Unobviousness,


                                             56
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 321 of 1189 PageID #: 19489

                                         EXHIBIT 5


   however, cannot be predicated on superiority alone. Obviousness depends on what

   those skilled in the art would expect.” (emphasis in original)); Aventis Pharma S.A.

   v. Hospira, Inc., 743 F. Supp. 2d 305, 348 (D. Del. 2010) (“To show unexpected

   benefits, the patent owner must first show ‘what properties were expected.’”

   (citation omitted)), aff’d, 675 F.3d 1324 (Fed. Cir. 2012). There can be no showing

   of unexpected results where a patentee provides no evidence of what a POSA would

   have expected. Pfizer, 480 F.3d at 1371 (“Here, Pfizer’s evidence must fail because

   the record is devoid of any evidence of what the skilled artisan would have expected.

   We will not simply presume that the skilled artisan would have expected that

   amlodipine besylate would have the same characteristics as amlodipine maleate,

   because as Pfizer asserts, its properties are not absolutely predictable.”).

         149. In order to demonstrate criticality, it is insufficient to merely

   demonstrate a difference in degree.       Rather, the patentee must demonstrate a

   difference in kind. Warner Chilcott Co. v. Teva Pharm. USA, Inc., 89 F. Supp. 3d

   641, 674 (D.N.J. 2015) (citation omitted), aff’d, 642 F. App’x 996 (Fed. Cir. 2016)

   (“But where selection of the claimed amount within the prior art range results in

   ‘only a difference in degree from the prior art results,’ the claimed amount is not

   critical.’”); Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 739 (Fed. Cir.

   2013); see also Bristol Myers Squibb Co. v. Teva Pharm. USA, Inc., 752 F.3d 967,

   977 (Fed. Cir. 2014) (“While a ‘marked superiority’ in an expected property may be


                                             57
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 322 of 1189 PageID #: 19490

                                         EXHIBIT 5


   enough in some circumstances to render a compound patentable, a ‘mere difference

   in degree’ is insufficient . . . . And ‘differences in degree’ of a known and expected

   property are not as persuasive in rebutting obviousness as differences in ‘kind’ –i.e.,

   a new property dissimilar to the known property.” (citations omitted)). “Results

   which differ by percentages are differences in degree rather than kind, where the

   modification of the percentage is within the capabilities of one skilled in the art at

   the time.” Galderma, 737 F.3d at 739; see also In re Merck & Co., 800 F.2d 1091,

   1099 (Fed. Cir. 1986) (a purported improvement in a known property is not

   unexpected unless there was an “appreciable degree” of improvement).

   Accordingly, courts must “evaluate the significance and ‘kind’ of expected results

   along with the unexpected results.” Bristol Myers Squibb, 752 F.3d at 977 (citations

   omitted).

         150. Proving criticality “requires more than a modest deviation from what

   was disclosed in the prior art.” Allergan Inc. v. Teva Pharm. USA, Inc., No. 15-cv-

   1455-WCB, 2017 WL 4803941, at *46 (E.D. Tex. Oct. 16, 2017) (Bryson, J.).

         151. For there to be a showing of criticality, the results must be truly

   unexpected and not the product of the desire of a person of ordinary skill to achieve

   the optimum value of performance for a known range. See In re Peterson, 315 F.3d

   1325, 1330 (Fed. Cir. 2003) (“The normal desire of scientists or artisans to improve

   upon what is already generally known provides the motivation to determine where


                                             58
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 323 of 1189 PageID #: 19491

                                         EXHIBIT 5


   in a disclosed set of percentage ranges is the optimum combination of percentages.

   We therefore conclude that a prior art reference that discloses a range encompassing

   a somewhat narrower claimed range is sufficient to establish a prima facie case of

   obviousness.”); see also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980)

   (“[D]iscovery of an optimum value of a result effective variable in a known process

   is ordinarily within the skill of the art.” (citations omitted)). Further, the superior

   result must rise to a significant enough level where it can be characterized as being

   “a new and unexpected result which is different in kind and not merely in degree

   from the results of the prior art.” In re Huang, 100 F.3d 135, 139 (Fed. Cir. 1996)

   (citation omitted).

         152. To assess criticality, one must compare the claimed invention to the

   prior art, rather than a narrower embodiment thereof. In re Woodruff, 919 F.2d 1575,

   1578 (Fed. Cir. 1990) (“The only test results presented by Woodruff are the results

   reported by Mr. Bell, comparing Woodruff's claimed invention to the commercial

   embodiment of McGill’s method. While Woodruff’s invention certainly showed

   superior fungi-inhibiting effect in these tests, the critical comparison is not with the

   commercial embodiment of McGill’s invention, but with the method taught in his

   patent.”). Further, “there is no requirement that the closest prior art be

   commercialized.” Trs. of Columbia Univ. v. Illumina, Inc., 620 F. App’x 916, 932

   (Fed. Cir. 2015); see also In re Merchant, 575 F.2d 865, 869 (CCPA 1978) (“In In


                                             59
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 324 of 1189 PageID #: 19492

                                        EXHIBIT 5


   re Wright . . . , failure of a particular reference to constitute ‘the commercial

   standard’ did not diminish its position as the closest prior art.” (internal citation

   omitted)); In re Chupp, 816 F.2d 643, 644 (Fed. Cir. 1987) (“To rebut the prima

   facie case of obviousness, Chupp submitted a declaration discussing the results of

   tests comparing the herbicidal activity of the claimed compound with that of the

   closest prior art compounds and with two commercial herbicides.” (emphasis

   added)).

         153. The closest prior art can be a patent or publication. See, e.g., In re

   Huston, 308 F.3d 1267, 1281 n.9 (Fed. Cir. 2002) (sustaining the Board’s

   obviousness rejection and discussing the ways in which it relied “on the Paul

   reference [U.S. Patent No. 5,524,081] (cited by the Board itself as the ‘closest prior

   art’)” for its analysis); Procter & Gamble Co. v. Paragon Trade Brands, Inc., 989

   F. Supp. 547, 595 (D. Del. 1997) (holding the asserted patent obvious and noting

   that “[t]he Court finds particularly persuasive the fact that the Enloe patent, the

   closest prior art reference, expressly teaches away from the use of liquid

   impermeable materials for the BLC”).

         154. In order to establish criticality, the alleged criticality must be

   commensurate in scope with the claims. E.I. DuPont de Nemours & Co. v. Synvina

   C.V., 904 F.3d 996, 1012 (Fed. Cir. 2018); see also Genetics Inst., LLC v. Novartis

   Vaccines & Diagnostics, Inc., 655 F.3d 1291, 1308 (Fed. Cir. 2011). This means


                                            60
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 325 of 1189 PageID #: 19493

                                         EXHIBIT 5


   that the evidence cannot be “plainly disproportionate to the scope of the claim.” Id.;

   see, e.g., In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (affirming Board’s

   finding that showing of unexpected results was not commensurate in scope with the

   claims where “the elemental composition of CMSX®-486 [the applicant’s

   commercial embodiment relied on to show unexpected results] is at or near the

   midpoint of the claimed range”); Peterson, 315 F.3d at 1331 (affirming obviousness

   finding where patentee claimed an alloy with 1–3% rhenium, but presented

   unexpected results only for 2% rhenium, and evidence suggested that 3% rhenium

   possessed inferior properties); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983)

   (concluding that unexpected results “limited to sodium only” were not

   commensurate in scope with claims to a catalyst having “an alkali metal”); In re

   Greenfield, 571 F.2d 1185, 1189 (C.C.P.A. 1978) (affirming obviousness finding for

   a genus containing “several hundred compounds” where unexpected results were

   proved for “only one” such compound).

         155. “[A] claimed amount [is] not critical where specification of patent

   disclosed that amounts . . . outside the claimed amount were also effective.” Tris

   Pharma, Inc. v. Actavis Labs. FL, Inc., 276 F. Supp. 3d 226, 254 (D. Del. 2017)

   (citing Warner Chilcott, 89 F. Supp. 3d at 655–56), vacated on other grounds, 755

   F. App’x 983 (Fed. Cir. 2019); see also, e.g., id. (“The patents-in-suit make clear

   that ‘the product is most stable at pH between 3.5 and 5.0. . . . Thus, there is nothing


                                             61
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 326 of 1189 PageID #: 19494

                                           EXHIBIT 5


   critical about the narrower range of 4 to 4.5.”); Warner Chilcott, 89 F. Supp. 3d at

   655–56 (“Thus, the patents assert that the disclosed range of 75 mg to 250 mg EDTA

   will work effectively with risedronate sodium. It does not indicate that any particular

   level of EDTA is critical for each type of bisphosphonate.”), aff’d, 642 F. App’x 996

   (Fed. Cir. 2016) (“Moreover, in view of the broad disclosures in the specification

   providing embodiments with varying amounts of EDTA, and nothing in the asserted

   claims teaching one of skill in the art that or how only the specific 100 mg amount

   produces pharmaceutically effective absorption, Warner Chilcott failed to show the

   criticality of the claimed amount.”).

         156. Differences of a specific condition or parameter will generally not

   support the patentability of subject matter encompassed by the prior art unless there

   is evidence indicating such specified condition or parameter is critical. “[W]here the

   general conditions of a claim are disclosed in the prior art, it is not inventive to

   discover the optimum or workable ranges by routine experimentation.” In re Aller,

   220 F.2d 454, 456 (C.C.P.A. 1955) (claimed process which was performed at a

   temperature between 40°C and 80°C and an acid concentration between 25% and

   70% was held to be prima facie obvious over a reference process which differed

   from the claims only in that the reference process was performed at a temperature of

   100°C and an acid concentration of 10%.); In re Hoeschele, 406 F.2d 1403, 1406

   (C.C.P.A. 1969) (claimed elastomeric polyurethanes which fell within the broad


                                              62
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 327 of 1189 PageID #: 19495

                                           EXHIBIT 5


   scope of the references were held to be unpatentable because, among other reasons,

   there was no evidence of the criticality of the claimed ranges of molecular weight or

   molar proportions).

          157. “A recognition in the prior art that a property is affected by the variable

   is sufficient to find the variable result-effective.” E.I. DuPont de Nemours, 904 F.3d

   at 1006. Merely optimizing a result-effective variable does not render a claimed

   invention non-obvious because “discovery of an optimum value of a result effective

   variable . . . is ordinarily within the skill of the art.” See id.; In re Applied Materials,

   Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012).

                 2.     Teaching Away

          158. “Although a reference that teaches away is a significant factor to be

   considered in determining unobviousness, the nature of the teaching is highly

   relevant, and must be weighed in substance.” In re Gurley, 27 F.3d 551, 553 (Fed.

   Cir. 1994). “A known or obvious composition does not become patentable simply

   because it has been described as somewhat inferior to some other product for the

   same use.” Id.; see also Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 1356

   (Fed. Cir. 2012) (prior art did not teach away when it merely characterized alleged

   inventive feature as being the “second best choice”).

          159. A reference teaches away “when a person of ordinary skill, upon

   reading the reference, would be discouraged from following the path set out in the


                                               63
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 328 of 1189 PageID #: 19496

                                        EXHIBIT 5


   reference, or would be led in a direction divergent from the path that was taken by

   the applicant.” Gator Tail, LLC. v. Mud Buddy, LLC, 618 F. App’x 992, 998–99

   (Fed. Cir. 2015) (quoting In re Gurley, 27 F.3d at 553). Indeed, the only relevant

   inquiry is whether a person of ordinary skill would have considered the prior art to

   teach away; other reasons not to make the claimed invention (such as economic

   considerations) are irrelevant. See In re Farrenkopf, 713 F.2d 714, 718 (Fed. Cir.

   1983) (“That a given combination would not be made by businessmen for economic

   reasons does not mean that persons skilled in the art would not make the combination

   because of some technological incompatibility. Only the latter fact would be

   relevant.”).

         160. There is no “teaching away” if the reference “merely expresses a

   general preference for an alternative invention but does not ‘criticize, discredit, or

   otherwise discourage’ investigation into the invention claimed.” DePuy Spine, Inc.

   v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed. Cir. 2009) (citation

   omitted). Nor does silence or a lack of certainty imply teaching away. Allergan,

   Inc. v. Apotex Inc., 754 F.3d 952, 964 (Fed. Cir. 2014) (addressing silence); Warner

   Chilcott Co. v. Teva Pharm. USA, Inc., 89 F. Supp. 3d 641, 667 n. 24 (D.N.J. 2015),

   aff’d, 642 F. App’x 996 (Fed. Cir. 2016) (addressing uncertainty).

         161. A reference does not teach away if it does not disclose the claimed

   invention. See, e.g., Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed.


                                            64
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 329 of 1189 PageID #: 19497

                                         EXHIBIT 5


   Cir. 2013) (“Neither of these articles mentions 0.3% adapalene compositions, nor do

   they expressly teach away from the claimed invention. The district court inferred

   that these references taught away from a further tripling of the adapalene

   concentration. We cannot agree with this inference.”).

         162. Similarly, “[a] teaching that a composition may be optimal or standard

   does not criticize, discredit, or otherwise discourage investigation into other

   compositions.” Galderma, 737 F.3d at 739; see also SightSound Techs., LLC v.

   Apple Inc., 809 F.3d 1307, 1320 (Fed. Cir. 2015) (“‘[M]ere disclosure of more than

   one alternative’ does not amount to teaching away from one of the alternatives where

   the reference does not ‘criticize, discredit, or otherwise discourage the solution

   claimed.’” (citation omitted)).

         163. Moreover, the mere existence of drawbacks does not render the claimed

   invention non-obvious; the benefits and drawbacks of the claimed invention must be

   weighed accordingly. See Hoffman-La Roche Inc. v. Apotex Inc., 748 F.3d 1326,

   1333 (Fed. Cir. 2014) (“A higher frequency of diarrhea does not necessarily teach

   away . . . modest gastrointestinal side effects must be weighed in light of the benefits

   of the drug.”); Galderma, 737 F.3d at 738–39 (“These articles show increased side

   effects associated with 0.1% adapalene as compared to 0.03% adapalene, yet they

   failed to discourage even the use of 0.1% adapalene. . . . [N]or do these articles

   indicate in any way that the side effects would be serious enough to dissuade the


                                             65
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 330 of 1189 PageID #: 19498

                                         EXHIBIT 5


   development of a 0.3% adapalene product.”); Medichem, S.A. v. Rolabo, S.L., 437

   F.3d 1157, 1165 (Fed. Cir. 2006) (“[A] given course of action often has simultaneous

   advantages and disadvantages, and this does not necessarily obviate motivation to

   combine.”).

         164. “Evidence concerning whether the prior art teaches away from a given

   invention must relate to and be commensurate in scope with the ultimate claims at

   issue.” Idemitsu Kosan Co. v. SFC Co., 870 F.3d 1376, 1381 (Fed. Cir. 2017).

         E.      Written Description and Enablement

         165. Under 35 U.S.C. § 112(a), the specification of a patent

         shall contain a written description of the invention, and of the manner
         and process of making and using it, in such full, clear, concise, and
         exact terms as to enable any person skilled in the art to which it pertains,
         or with which it is most nearly connected, to make and use the same
         ....

   In other words, this paragraph sets forth two distinct requirements: (1) that the

   specification describe the invention in clear and concise terms (the written

   description requirement) and; (2) that the specification enables any person skilled in

   the art to practice the invention (the enablement requirement). See Ariad Pharm.,

   Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1344 (Fed. Cir. 2010) (en banc) (setting forth

   the distinct requirements of § 112, first paragraph, which is substantially identical to

   AIA § 112(a)).




                                             66
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 331 of 1189 PageID #: 19499

                                        EXHIBIT 5


         166. While written description and enablement overlap in some regards, they

   are two distinct requirements. As the Federal Circuit stated in Ariad:

         Perhaps there is little difference in some fields between describing an
         invention and enabling one to make and use it, but that is not always
         true of certain inventions, including chemical and chemical-like
         inventions. Thus, although written description and enablement often
         rise and fall together, requiring a written description of the invention
         plays a vital role in curtailing claims that do not require undue
         experimentation to make and use, and thus satisfy enablement, but that
         have not been invented, and thus cannot be described.

   Id. at 1352 (emphasis added).

                1.    Written Description

         167. “[A] patent can be held invalid for failure to meet the written

   description requirement, based solely on the language of the patent specification.”

   Univ. Of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927 (Fed. Cir. 2004) (citing

   PIN/NIP, Inc. v. Platte Chem. Co., 304 F.3d 1235 (Fed. Cir. 2002)).

         168. The written description requirement requires that the specification

   “‘clearly allow persons of ordinary skill in the art to recognize that the inventor

   invented what is claimed.’ In other words, the test for sufficiency is whether the

   disclosure of the application relied upon reasonably conveys to those skilled in the

   art that the inventor had possession of the claimed subject matter as of the filing

   date.” Ariad, 5 Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010)

   (en banc) (citation omitted); Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed.

   Cir. 1991) (“Although the applicant does not have to describe exactly the subject

                                            67
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 332 of 1189 PageID #: 19500

                                         EXHIBIT 5


   matter claimed, the description must clearly allow persons of ordinary skill in the art

   to recognize that he or she invented what is claimed.” (internal quotation marks,

   brackets, and ellipses omitted)).

         169. The test for written description “requires an objective inquiry into the

   four corners of the specification from the perspective of a person of ordinary skill in

   the art. Based on that inquiry, the specification must describe an invention

   understandable to that skilled artisan and show that the inventor actually invented

   the invention claimed.” Ariad, 598 F.3d at 1351. Each and every claim limitation

   must find support in the specification. See TurboCare Div. of Demag Delaval

   Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001)

   (“The written description requirement and its corollary, the new matter prohibition

   of 35 U.S.C. § 132, both serve to ensure that the patent applicant was in full

   possession of the claimed subject matter on the application filing date.”).

         170. Merely reciting the claim language in the specification is insufficient to

   show possession. See Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968–69

   (Fed. Cir. 2002) (“[T]he fact that [a claim] appears as an original claim or in the

   specification does not save it. A claim does not become more descriptive by its

   repetition . . . .”). The specification must describe the claim “as an integrated whole

   rather than as a collection of independent limitations.” Novozymes A/S v. DuPont

   Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013); accord, Purdue


                                             68
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 333 of 1189 PageID #: 19501

                                         EXHIBIT 5


   Pharma L.P. v. Recro Tech., LLC, 694 F. App’x 794, 797–98 (Fed. Cir. 2017). In

   other words, where the specification “merely renders the invention obvious,” the

   written description requirement is not satisfied. Purdue Pharma, 694 F. App’x at

   796 (quoting Ariad, 598 F.3d at 1352); see also Lockwood v. Am. Airlines, Inc., 107

   F.3d 1565, 1572 (Fed. Cir. 1997) (“One shows that one is ‘in possession’ of the

   invention by describing the invention, with all its claimed limitations, not that which

   makes it obvious.” (emphasis in original)).

         171. Describing a single embodiment or species in the specification may be

   insufficient if it is at all unclear that possession of the one embodiment inherently

   indicates possession of the whole range or genus. See LizardTech, Inc. v. Earth Res.

   Mapping, Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005) (“[A] patentee cannot always

   satisfy the requirements of section 112, in supporting expansive claim language,

   merely by clearly describing one embodiment of the thing claimed.”); see also

   LizardTech, Inc. v. Earth Res. Mapping, Inc., 433 F.3d 1373, 1375 (Fed. Cir. 2006)

   (“But merely calling an embodiment ‘preferred,’ when there are no others, does not

   entitle one to claims broader than the disclosure.”).

         172. Indeed, “[i]t is well settled that claims in an application which are

   broader than the applicant’s disclosure are not allowable.” In re Sus, 306 F.2d 494,

   505 (C.C.P.A. 1962) (quoting In re Moore, 155 F.2d 379, 382 (C.C.P.A. 1946); see

   also ICU Med., Inc. v. Alaris Med. Sys., Inc., 558 F.3d 1368, 1378 (Fed. Cir. 2009)


                                             69
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 334 of 1189 PageID #: 19502

                                          EXHIBIT 5


   (“ICU’s asserted spikeless claims are broader than its asserted spike claims because

   they do not include a spike limitation; these spikeless claims thus refer to medical

   valves generically—covering those valves that operate with a spike and those that

   operate without a spike. But the specification describes only medical valves with

   spikes. . . . We reject ICU’s contention that the figures and descriptions that include

   spikes somehow demonstrate that the inventor possessed a medical valve that

   operated without a spike.”); In re Alonso, 545 F.3d 1015, 1021 (Fed. Cir. 2008) (no

   written description where specification disclosed only a single embodiment, finding

   the single embodiment “cannot be said to be representative of a densely populated

   genus”); Ariad, 598 F.3d at 1353 (finding claims invalid for written description

   because they “cover[ed] any compound later actually invented and determined to

   fall within the claim’s functional boundaries—leaving it to the pharmaceutical

   industry to complete an unfinished invention”).

         173. Pernix Ireland Pain DAC v. Alvogen Malta Operations is instructive.

   There, the claims at issue “read on all oral dosage units comprising extended-release

   hydrocodone in which hydrocodone is the only active ingredient,” but the

   “specification disclose[d] only one formulation that was found to satisfy all the

   limitations of any of the claims, including the functional limitations.” 323 F. Supp.

   3d 566, 618–19 (D. Del. 2018) (Bryson, J.), aff’d on other grounds, 945 F.3d 1184

   (Fed. Cir. 2019); see id. at 624 (“But all that evidence shows is that that the inventors


                                              70
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 335 of 1189 PageID #: 19503

                                        EXHIBIT 5


   had possession of a single species. It does not show that they had possession of the

   broad genus covered by the claims.”). The court found that the specification, which

   disclosed “only a single embodiment within the broad scope of the claims,” was

   insufficient to provide written description support because the result claimed by the

   patent method “depend[ed] entirely on whether the particular formulation

   function[ed] in the manner recited in the claims.” Id. at 624–26. Indeed, the court

   found that because “testing results would be fundamental to determining which

   formulations would satisfy the asserted claims, . . . in the absence of such testing

   data, the inventors cannot be said to have possessed the full scope of the claimed

   invention.” Id. at 628.

         174. Finally, where a POSA would have to engage in an “iterative, trial-and-

   error process” to determine whether a given formulation worked for its intended

   purpose, the claims are invalid for lack of written description. See, e.g., MorphoSys

   AG v. Janssen Biotech, Inc., 358 F. Supp. 3d 354, 371 (D. Del. 2019); see also

   Pernix, 323 F. Supp. 3d at 628 (“All that the specification discloses is that one such

   formulation will work for that purpose. Whether any others will work, and which

   they are, would depend entirely on testing, and thus cannot be said to have been

   within the scope of what the patentees invented.”).




                                            71
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 336 of 1189 PageID #: 19504

                                       EXHIBIT 5


               2.     Enablement

         175. By statute, a patent must “enable any person skilled in the art to which

   it pertains, or with which it is most nearly connected, to make and use” the claimed

   invention. 35 U.S.C. § 112(a). “To be enabling, the specification of a patent must

   teach those skilled in the art how to make and use the full scope of the claimed

   invention without undue experimentation.’” ALZA Corp. v. Andrx Pharm., LLC,

   603 F.3d 935, 940 (Fed. Cir. 2010) (internal quotation marks omitted). “[A] patentee

   chooses broad claim language at the peril of losing any claim that cannot be enabled

   across its full scope of coverage.” MagSil Corp. v. Hitachi Glob. StorageTechs.,

   Inc., 687 F.3d 1377, 1381 (Fed. Cir. 2012); see also Par Pharma., Inc. v. TWi

   Pharm., Inc., 120 F. Supp. 3d 468, 475–79 (D. Md. 2015) (invalidating claims

   because they were broad enough to read on inoperative particle sizes), aff’d without

   opinion, 624 F. App’x 756 (Fed. Cir. 2015).

         176. It is well settled that the “full scope of the claimed invention must be

   enabled.” Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008); id. (“[a]

   patentee who chooses broad claim language must make sure the broad claims are

   fully enabled”); see also Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371,

   1379–80 (Fed. Cir. 2007) (“[I]n this case, the asserted claims read on, and the full

   scope of the claimed invention includes, an injector system with and without a

   pressure jacket. There must be ‘reasonable enablement of the scope of the range’


                                           72
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 337 of 1189 PageID #: 19505

                                            EXHIBIT 5


   which, in this case, includes both injector systems with and without a pressure jacket.

   The specification’s reference that teaches away from an injector system with a

   disposable syringe without a pressure jacket, . . . supports the district court’s

   conclusion that the specification fails to fulfill the enablement requirement of

   § 112”); Pharm. Res., Inc. v. Roxane Labs., Inc., Civ. No. 03–3357(DRD), 2006 WL

   3231427, at *13 (D.N.J. Nov. 8, 2006) (“The claims encompass every possible

   megestrol acetate flocculated suspension made with any surfactant and one or more

   of the listed wetting agents, with the exception of the combination that Atzinger

   recommended. Par’s common specification fails to provide an enabling disclosure

   of similar scope.”), aff’d, 253 F. App’x 26 (Fed. Cir. 2007).

          177. Claims are enabled when they may be practiced without undue

   experimentation. ALZA, 603 F.3d at at 940. The factors to be considered in

   determining whether a disclosure would require undue experimentation include: (1)

   the quantity of experimentation necessary, (2) the amount of direction or guidance

   presented, (3) the presence or absence of working examples, (4) the nature of the

   invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the

   predictability or unpredictability of the art, and (8) the breadth of the claims. In re

   Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).

          178. Breadth alone can be the basis for finding a lack of enablement. Amgen,

   Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1213–14 (Fed. Cir. 1991) (affirming


                                                73
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 338 of 1189 PageID #: 19506

                                         EXHIBIT 5


   district court’s invalidation under Section 112 based on breadth alone where Amgen

   claimed every possible analog of a gene containing about 4,000 nucleotides with

   details for preparing only a few EPO analog genes).

         179. “Undue experimentation is evaluated from the vantage point of those

   experienced in the field of the invention.” Impax Labs., Inc. v. Aventis Pharm. Inc.,

   496 F. Supp. 2d 428, 432 (D. Del. 2007), aff’d, 545 F.3d 1312 (Fed. Cir. 2008).

   Some “experimentation is permissible, if it is merely routine, or if the specification

   in question provides a reasonable amount of guidance with respect to the direction

   in which the experimentation should proceed.” Wands, 858 F.2d at 737.

         180. A patent with “‘a complete absence of data supporting the statements

   which set forth the desired results of the claimed invention’” fails for lack of

   enablement. Rasmusson v. SmithKline Beecham Corp., 413 F.3d 1318, 1323–24

   (Fed. Cir. 2005) (stating that patentee needed to provide experimental proof that the

   patented invention was operable); Petito v. Puritan’s Pride, Inc., 35 F. Supp. 3d 494,

   504 (S.D.N.Y. 2014) (quoting Rasmusson and finding a patent not enabled because

   the claims were “not supported by any experimental results” and the specification

   failed to “describe[] test results or other substantiating evidence”).

         181. In the absence of sufficient test results, the mere fact that an assertion

   of use may be tested or a method carried out by a POSA also is insufficient. For

   example, in Rasmusson the Federal Circuit rejected the assertion “that the


                                             74
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 339 of 1189 PageID #: 19507

                                          EXHIBIT 5


   specifications of the respective applications are enabling because a person of

   ordinary skill in the art could perform the steps of the disclosed method without the

   need for any experimentation.” Rasmusson, 413 F.3d at 1322; see also Auto. Techs.

   Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed. Cir. 2007) (finding

   claims “including both mechanical and electronic side impact sensors” lacked

   enablement where there was “[d]isclosure of only mechanical side impact sensors”);

   Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1256 (Fed. Cir. 2004) (“Here, the

   scope of the claim includes not only murine but also chimeric antibodies. While

   Chiron’s applications certainly enable murine antibodies, they do not enable

   chimeric antibodies.”); cf., Pharm. Res., 253 F. App’x at 31 (agreeing with district

   court that “numerous unsuccessful attempts by Par to practice subject matter within

   the scope of the claims” supported a determination of no enablement).

         182. Furthermore, “[e]nablement is determined as of the effective filing date

   of the patent’s application.” ALZA, 603 F.3d at 940. That is, “the enabling disclosure

   must appear in the specification at the time of filing.” MagSil, 687 F.3d at 1382. A

   patentee cannot rely on post-filing experimental data to establish utility. In re ’318

   Patent Infringement Litig., 583 F.3d 1317, 1325 (Fed. Cir. 2009) (affirming district

   court finding that test results not available at the time of the patent application could

   not be used to establish enablement).




                                              75
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 340 of 1189 PageID #: 19508

                                         EXHIBIT 5


         183. A patent cannot be both non-obvious and enabled if the patentee relies

   on the prior art to establish enablement. See, e.g., In re ’318 Patent Infringement

   Litig., 578 F. Supp. 2d 711, 736 (D. Del. 2008) (“Put another way, since plaintiffs

   rely exclusively on the prior art to establish enablement, the court agrees with

   defendants that the ’318 patent cannot both be non-obvious and enabled.”).

                3.     Indefiniteness

         184. Under 35 U.S.C. § 112(b), “[t]he specification shall conclude with one

   or more claims particularly pointing out and distinctly claiming the subject matter

   which the inventor or a joint inventor regards as the invention.” This is referred to

   as the “definiteness” requirement, which mandates that “the boundaries of the claim,

   as construed by the court, must be discernible to a skilled artisan based on the

   language of the claim, the specification, and the prosecution history, as well as her

   knowledge of the relevant field of art.” Power-One, Inc. v. Artesyn Techs., Inc., 599

   F.3d 1343, 1350 (Fed. Cir. 2010); see also Nautilus, Inc. v. Biosig Instruments, Inc.,

   572 U.S. 898, 901 (2014) (“[A] patent is invalid for indefiniteness if its claims, read

   in light of the specification delineating the patent, and the prosecution history, fail

   to inform, with reasonable certainty, those skilled in the art about the scope of the

   invention.” (emphasis added)).

         185. Whether the claims satisfy the definiteness requirement is a question of

   law. Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1341 (Fed. Cir. 2015).


                                             76
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 341 of 1189 PageID #: 19509

                                         EXHIBIT 5


         186. To meet the definiteness requirement, the claims must provide “clear

   notice” to the public as to the boundaries of the invention. Nautilus, 572 U.S. at 909.

         187. Although the “public-notice function” allows for “some modicum of

   uncertainty” in light of the inherent limitations of language, the patent and

   prosecution history must still “disclose a single known approach or establish that,

   where multiple known approaches exist, a person having ordinary skill in the art

   would know which approach to select.” Dow Chem. Co. v. Nova Chems. Corp.

   (Can.), 803 F.3d 620, 630 (Fed. Cir. 2015) (citations omitted); see also Nautilus,

   572 U.S. at 909.

         188. In sum, a claim that is definite will “provide objective boundaries for

   those of skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371

   (Fed. Cir. 2014). “[I]t is not enough . . . to identify some standard for measuring the

   scope of the phrase. The Supreme Court explained that a patent does not satisfy the

   definiteness requirement of § 112 merely because a court can ascribe some meaning

   to a patent’s claims.” Id. at 1370–71 (internal citations and quotation marks

   omitted). If multiple methods are available to a POSA that would “lead[] to different

   results without guidance in the patent or the prosecution history as to which method

   should be used,” then the claim is indefinite. Dow Chem., 803 F.3d at 634.

         189. Although neither is inherently indefinite, this standard is particularly

   harsh to claims involving particular measurements or terms of degree. See, e.g.,


                                             77
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 342 of 1189 PageID #: 19510

                                         EXHIBIT 5


   Berkheimer v. HP Inc., 881 F.3d 1360, 1363–64 (Fed. Cir. 2018) (finding the term

   “minimal redundancy” indefinite, as the “claim language is not reasonably clear as

   to what level of redundancy in the archive is acceptable”); Teva, 789 F.3d at 1341

   (finding the term “molecular weight” indefinite because it did “not convey with

   reasonable certainty the measure of molecular weight to be used”).

   V.    REMEDIES

         A.     Injunctive Relief

         190. Once the issue of infringement has been resolved, damages must be

   determined. Rarely are monetary damages awarded, as there is seldom a commercial

   ANDA product on the market. See 35 U.S.C. § 271(e)(4)(C).

         191. Instead, where a patentee proves infringement, “the court shall order

   the effective date of any approval of the drug . . . involved in the infringement to be

   a date which is not earlier than the date of the expiration of the patent which has

   been infringed.” 35 U.S.C. § 271(e)(4)(A).

         192. Furthermore, in some cases, injunctive relief “may” be warranted,

   35 U.S.C. § 271(e)(4)(B) (emphasis added), but only if the patentee meets the

   traditional standard for obtaining a permanent injunction. See Bayer Pharma AG v.

   Watson Labs., Inc., C.A. No. 12-1726-LPS, 2016 WL 7468172, at *2 (D. Del. Dec.

   28, 2016) (“In order to obtain a permanent injunction [against an ANDA product], a

   party with a valid and infringed patent must show that the following factors favor


                                             78
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 343 of 1189 PageID #: 19511

                                          EXHIBIT 5


   the requested relief: (i) the patent holder has suffered or will suffer irreparable injury

   or harm, (ii) legal remedies are inadequate to compensate that injury, (iii) balance of

   hardships, and (iv) the public interest.” (citing eBay Inc. v. MercExchange, L.L.C.,

   547 U.S. 388, 391 (2006))); see also Alcon, Inc. v. Teva Pharm. USA, Inc., C.A. No.

   06-234-SLR, 2010 WL 3081327, at *2 (D. Del. Aug. 5, 2010) (explaining that the

   prevailing patentee in ANDA case is not automatically entitled to a § 271(e)(4)(B)

   injunction but, instead, must demonstrate that the four traditional factors weigh in

   its favor).

          B.     Costs and Fees

          193. Federal Rule of Civil Procedure 54 states “[u]nless a federal statute,

   these rules, or a court order provides otherwise, costs—other than attorney’s fees—

   should be allowed to the prevailing party.” Fed. R. Civ. P. 54(d)(1). To that end,

   28 U.S.C. § 1920 permits judges or clerks to tax as costs the following:

          (1) Fees of the clerk and marshal; (2) Fees for printed or electronically
          recorded transcripts necessarily obtained for use in this case; (3) Fees
          and disbursements for printing and witnesses; (4) Fees for
          exemplification and the costs of making copies of any materials where
          the copies are necessarily obtained for use in the case; (5) Docket fees
          under [28 U.S.C. § 1923]; and (6) Compensation of court appointed
          experts, compensation of interpreters, and salaries, fees, expenses, and
          costs of special interpretation services under [28 U.S.C. § 1828].

   See also D. Del. LR 54.1.




                                              79
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 344 of 1189 PageID #: 19512

                                        EXHIBIT 5


         C.     Attorneys’ Fees

         194. In exceptional cases, a court may award reasonable attorneys’ fees to

   the prevailing party. 35 U.S.C. § 285. The decision to award attorneys’ fees is based

   on a two-step inquiry. Interspiro USA, Inc. v. Figgie Int’l Inc., 18 F.3d 927, 933

   (Fed. Cir. 1994).

         195. First, the court must evaluate whether the case is exceptional.

   Interspiro, 18 F.3d at 933. A case is exceptional if it “stands out from others with

   respect to the substantive strength of a party’s litigation position (considering both

   the governing law and the facts of the case) or the unreasonable manner in which the

   case was litigated.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S.

   545, 553 (2014). This determination is a “case-by-case exercise” to be made based

   on “the totality of the circumstances.” Id.

         196. Second, the court must determine whether an award of attorneys’ fees

   to the prevailing party is warranted. Interspiro, 18 F.3d at 933.

         197. The burden of proof rests with the prevailing party, but there is no

   particular standard of proof or evidentiary burden; “[s]ection 285 demands a simple

   discretionary inquiry.” Octane Fitness, 572 U.S. at 557.

         198. Moreover, prevailing on a claim of inequitable conduct often makes a

   case “exceptional,” leading potentially to an award of attorneys’ fees under 35

   U.S.C. § 285. Therasense Inc. v. Becton Dickinson & Co., 649 F.3d 1276, 1289


                                            80
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 345 of 1189 PageID #: 19513

                                       EXHIBIT 5


   (Fed. Cir. 2011); see also, e.g., Regeneron Pharm., Inc. v. Merus N.V., No. 1:14-cv-

   01650-KBF, slip op. at 31–35 (S.D.N.Y. Mar. 26, 2018) (D.I. No. 468).




                                           81
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 346 of 1189 PageID #: 19514




                           EXHIBIT 6
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 347 of 1189 PageID #: 19515

                                    EXHIBIT 6


                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE



    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC and ENDO               C.A. No. 18-cv-823-CFC
    PAR INNOVATION COMPANY, LLC,


                     Plaintiffs,
         v.

    EAGLE PHARMACEUTICALS INC.,


                     Defendant.


                              JOINT LIST OF EXHIBITS
                                Case 1:18-cv-00823-CFC Document 194 Filed      05/20/20 Page 348 of 1189 PageID #: 19516
                                                                     Par v. Eagle
                                                                                                Ex. 6 PTO
                                                                                          Joint Trial Exhibit List

JTX#       PTX #      DTX#        Date            Bates Begin        Bates End          Description                                                                                   Depo. Exh No.   Confidentiality
                                                                                        Clean copy of United States Patent 9,687,526: Vasopressin Formulations for Use in Treatment
JTX-0001   PTX-0001   DTX-587        2017-06-27 PAR-VASO_0295299     PAR-VASO_0295377   of Hypotension
                                                                                        Clean copy of United States Patent 9,744,209: Vasopressin Formulations for Use in Treatment
JTX-0002   PTX-0002   DTX-522        2017-08-29 PAR-VASO_0295216     PAR-VASO_0295298   of Hypotension
                                                                                        Clean copy of United States Patent 9,750,785: Vasopressin Formulations for Use in Treatment
JTX-0003   PTX-0003   DTX-588        2017-09-05 PAR-VASO_0295378     PAR-VASO_0295459   of Hypotension
                                                                                        Certified copy of United States Patent 9,687,526: Vasopressin Formulations for Use in
JTX-0004   PTX-0004   DTX-002        2017-06-27 PAR-VASO_0000034     PAR-VASO_0000113   Treatment of Hypotension
                                                                                        Certified copy of United States Patent 9,744,209: Vasopressin Formulations for Use in
JTX-0005   PTX-0005   DTX-003        2017-08-29 PAR-VASO_0000114     PAR-VASO_0000197   Treatment of Hypotension
                                                                                        Certified copy of United States Patent 9,750,785: Vasopressin Formulations for Use in
JTX-0006   PTX-0006   DTX-005        2017-09-05   PAR-VASO_0000232   PAR-VASO_0000314   Treatment of Hypotension
JTX-0007   PTX-0007   DTX-008        2016-10-10   PAR-VASO_0002629   PAR-VASO_0005399   Certified copy of File Wrapper for United States Patent 9,687,526
JTX-0008   PTX-0008   DTX-009        2017-08-29   PAR-VASO_0005400   PAR-VASO_0006452   Certified copy of File Wrapper for United States Patent 9,744,209
JTX-0009   PTX-0009   DTX-011        2017-09-05   PAR-VASO_0009319   PAR-VASO_0010365   Certified copy of File Wrapper for United States Patent 9,750,785
JTX-0010   PTX-0010   DTX-015        2017-04-19   PAR-VASO_0108290   PAR-VASO_0108299   Certified Assignment Reel/Frame 042097.0331
JTX-0011   PTX-0011   DTX-014        2016-10-26   PAR-VASO_0108300   PAR-VASO_0108307   Certified Assignment Reel/Frame 040491.0176
JTX-0012   PTX-0012   DTX-019        2017-03-02   PAR-VASO_0108308   PAR-VASO_0108313   Certified Assignment Reel/Frame 041442.0453
JTX-0013   PTX-0013   DTX-017        2017-03-02   PAR-VASO_0108321   PAR-VASO_0108326   Certified Assignment Reel/Frame 041442.0482
JTX-0014   PTX-0014   DTX-016        2017-04-20   PAR-VASO_0108333   PAR-VASO_0108341   Certified Assignment Reel/Frame 042293.0855
JTX-0015   PTX-0015   DTX-021        2017-06-08   PAR-VASO_0108342   PAR-VASO_0108373   Certified Assignment Reel/Frame 042743.0216
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 349 of 1189 PageID #: 19517




                           EXHIBIT 7
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 350 of 1189 PageID #: 19518

                                               EXHIBIT 7


                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC and ENDO                            C.A. No. 18-cv-823-CFC
    PAR INNOVATION COMPANY, LLC,


                           Plaintiffs,
           v.

    EAGLE PHARMACEUTICALS INC.,


                           Defendant.



                                 PLAINTIFFS’ LIST OF EXHIBITS

          Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation

   Company, LLC (collectively “Plaintiffs”) reserve their right to incorporate by reference into their

   Trial Exhibit List any exhibit listed by Defendant Eagle Pharmaceuticals Inc. (“Defendant”) on

   Defendant’s Trial Exhibit List. Plaintiffs reserve their right to amend, modify, or supplement their

   Trial Exhibit List throughout the balance of this case in response to case developments including

   but not limited to Defendant’s Trial Exhibit List, Defendant’s objections, and/or further

   streamlining of the case. Plaintiffs also reserve the right to supplement or modify their Trial

   Exhibit List in response to rulings by the Court (including on any motions) or upon settlement of

   any party. Plaintiffs also reserve their right to add demonstratives to their Trial Exhibit List.

   Plaintiffs agree to exchange demonstratives with Defendant in accordance with the procedures

   agreed upon by the parties in the Joint Pretrial Order.
                           Case 1:18-cv-00823-CFC Document 194 Filed      05/20/20 Page 351 of 1189 PageID #: 19519
                                                                Par v. Eagle
                                                                                                Ex. 7 PTO
                                                                                          Plaintiffs Exhibit List

PTX #      Date            Bates Begin        Bates End          Description                                                                               Depo. Exh No.          Confidentiality     Objection(s)
PTX-0001      2017-06-27   PAR-VASO_0295299   PAR-VASO_0295377   Moved to JTX-0001
PTX-0002      2017-08-29   PAR-VASO_0295216   PAR-VASO_0295298   Moved to JTX-0002
PTX-0003      2017-09-05   PAR-VASO_0295378   PAR-VASO_0295459   Moved to JTX-0003
PTX-0004      2017-06-27   PAR-VASO_0000034   PAR-VASO_0000113   Moved to JTX-0004
PTX-0005      2017-08-29   PAR-VASO_0000114   PAR-VASO_0000197   Moved to JTX-0005
PTX-0006      2017-09-05   PAR-VASO_0000232   PAR-VASO_0000314   Moved to JTX-0006
PTX-0007      2016-10-10   PAR-VASO_0002629   PAR-VASO_0005399   Moved to JTX-0007
PTX-0008      2017-08-29   PAR-VASO_0005400   PAR-VASO_0006452   Moved to JTX-0008
PTX-0009      2017-09-05   PAR-VASO_0009319   PAR-VASO_0010365   Moved to JTX-0009
PTX-0010      2017-04-19   PAR-VASO_0108290   PAR-VASO_0108299   Moved to JTX-0010
PTX-0011      2016-10-26   PAR-VASO_0108300   PAR-VASO_0108307   Moved to JTX-0011
PTX-0012      2017-03-02   PAR-VASO_0108308   PAR-VASO_0108313   Moved to JTX-0012
PTX-0013      2017-03-02   PAR-VASO_0108321   PAR-VASO_0108326   Moved to JTX-0013
PTX-0014      2017-04-20   PAR-VASO_0108333   PAR-VASO_0108341   Moved to JTX-0014
PTX-0015      2017-06-08   PAR-VASO_0108342   PAR-VASO_0108373   Moved to JTX-0015
                                                                 OOS Report Confirmed Results for Unspecified Degradation Product for SVA002, SVA 003,
PTX-0016      2018-02-05 AMRIVAS0004941       AMRIVAS0004946     25C, Stability Samples                                                                   Romito Exhibit 40        Confidential       H, R, 403, F, Dup

PTX-0017      2018-03-07   AMRIVAS0004941     AMRIVAS0004946     OOS Report Confirmed Results for Unspecified Degradation Product for SVA002, SVA003      Aungst Exhibit 46        Confidential       Dup, E, H, R, 403, F
PTX-0018      2017-04-04   AMRIVAS0035367     AMRIVAS0035389     Vasopressin Injection, USP, End Product Test Procedure, STA-EXP-0119 revision 1          Hepner Exhibit 11        Confidential       Dup, H, R, 403
PTX-0019      2017-04-04   AMRIVAS0035367     AMRIVAS0035389     Vasopressin Injection, USP, End Product Test Procedure, STA-EXP-0119 revision 1                                   Confidential       Dup, H, R, 403
PTX-0020      2018-04-15   AMRIVAS0083622     AMRIVAS0083646     Commercial Supply Agreement between AMRI and Eagle Pharmaceuticals                        Aungst Exhibit 8     Highly Confidential   Dup, H, R, 403, F
PTX-0021      2018-04-15   AMRIVAS0083622     AMRIVAS0083646     Commercial Supply Agreement between AMRI and Eagle Pharmaceuticals                       Hepner Exhibit 18        Confidential       Dup, H, R, 403, F
PTX-0022      2017-03-27   AMRIVAS0109709     AMRIVAS0109710     Vasopressin Injection, USP, AMRI Stability Data for SVA003.25I                          Woltering Exhibit 40      Confidential       R, 403
PTX-0023      2017-03-27   AMRIVAS0109832     AMRIVAS0109833     Vasopressin Injection, USP, AMRI Stability Data for SVA001.25I                          Woltering Exhibit 42      Confidential       R, 403
PTX-0024      2017-03-27   AMRIVAS0109834     AMRIVAS0109835     Vasopressin Injection, USP, AMRI Stability Data for SVA001.25U                          Woltering Exhibit 43      Confidential       R, 403
PTX-0025      2017-03-27   AMRIVAS0109840     AMRIVAS0109841     Vasopressin Injection, USP, AMRI Stability Data for SVA002.25I                          Woltering Exhibit 44      Confidential       R, 403
PTX-0026      2017-03-27   AMRIVAS0109842     AMRIVAS0109843     Vasopressin Injection, USP, AMRI Stability Data for SVA002.25U                          Woltering Exhibit 45      Confidential       R, 403
PTX-0027      2019-05-01   AMRIVAS0110033     AMRIVAS0110037     Vasopressin Injection, USP, AMRI Stability Data for SVA001.5I                           Woltering Exhibit 33      Confidential       I, Dup, R, 403
PTX-0028      2019-05-01   AMRIVAS0110033     AMRIVAS0110037     Vasopressin Injection, USP, AMRI Stability Data for SVA001.5I                                                     Confidential       I, Dup, R, 403
PTX-0029      2017-03-27   AMRIVAS0110038     AMRIVAS0110043     Vasopressin Injection, USP, AMRI Stability Data for SVA001.5U                                                     Confidential       I, Dup, R, 403
PTX-0030      2017-03-27   AMRIVAS0110038     AMRIVAS0110043     Vasopressin Injection, USP, AMRI Stability Data for SVA001.5U                           Woltering Exhibit 34      Confidential       I, Dup, R, 403
PTX-0031      2017-03-27   AMRIVAS0110044     AMRIVAS0110048     Vasopressin Injection, USP, AMRI Stability Data for SVA002.5I                           Woltering Exhibit 35      Confidential       Dup, R, 403
PTX-0032      2017-03-27   AMRIVAS0110044     AMRIVAS0110048     Vasopressin Injection, USP, AMRI Stability Data for SVA002.5I                                                     Confidential       Dup, R, 403
PTX-0033      2017-03-07   AMRIVAS0110049     AMRIVAS0110053     Vasopressin Injection, USP, AMRI Stability Data for SVA002.5U                           Woltering Exhibit 36      Confidential       Dup, R, 403
PTX-0034      2017-03-07   AMRIVAS0110049     AMRIVAS0110053     Vasopressin Injection, USP, AMRI Stability Data for SVA002.5U                                                     Confidential       Dup, R, 403
PTX-0035      2017-03-27   AMRIVAS0110054     AMRIVAS0110058     Vasopressin Injection, USP, AMRI Stability Data for SVA003.5I                           Woltering Exhibit 37      Confidential       Dup, R, 403
PTX-0036      2017-03-27   AMRIVAS0110054     AMRIVAS0110058     Vasopressin Injection, USP, AMRI Stability Data for SVA003.5I                                                     Confidential       Dup, R, 403
PTX-0037      2017-03-27   AMRIVAS0110059     AMRIVAS0110063     Vasopressin Injection, USP, AMRI Stability Data for SVA003.5I                           Woltering Exhibit 38      Confidential       E, Dup, R, 403
PTX-0038      2017-03-27   AMRIVAS0110059     AMRIVAS0110063     Vasopressin Injection, USP, AMRI Stability Data for SVA003.5I                                                     Confidential       E, Dup, R, 403
PTX-0039      2019-03-08   AMRIVAS0110443     AMRIVAS0110470     Vasopressin Injection, USP SVA004 Executed Batch Record, Compounding                     Romito Exhibit 15        Confidential       H, R, 403
PTX-0040      2019-03-14   AMRIVAS0110990     AMRIVAS0111046     Vasopressin Injection, USP SVA004 Executed Batch Record, Laboratory Tests                Romito Exhibit 16        Confidential       H, R, 403
PTX-0041      2019-03-08   AMRIVAS0111192     AMRIVAS0111222     Vasopressin Injection, USP End Product Test Procedure, STA-EPX-0119 revision 4           Aungst Exhibit 27        Confidential       Dup, H, R, 403
PTX-0042      2019-03-08   AMRIVAS0111192     AMRIVAS0111222     Vasopressin Injection, USP End Product Test Procedure, STA-EPX-0119 revision 4                                    Confidential       Dup, H, R, 403
PTX-0043      2019-03-06   AMRIVAS0111402     AMRIVAS0111429     Vasopressin Injection, USP SVA005 Executed Batch Record, Compounding                     Romito Exhibit 17        Confidential       H, R, 403
PTX-0044      2019-04-08   AMRIVAS0111430     AMRIVAS0111457     Vasopressin Injection, USP SVA006 Executed Batch Record, Compounding                     Romito Exhibit 19        Confidential       H, R, 403
PTX-0045      2019-04-01   AMRIVAS0111954     AMRIVAS0111973     Vasopressin Injection, USP SVA005 Executed Batch Record, Laboratory Tests                Romito Exhibit 18        Confidential       H, R, 403
PTX-0046      2019-04-07   AMRIVAS0111974     AMRIVAS0112035     Vasopressin Injection, USP SVA006 Executed Batch Record, Laboratory Tests                Romito Exhibit 20        Confidential       H, R, 403
PTX-0047      2019-08-15   AMRIVAS0113567     AMRIVAS0113575     Deviation Report: ph Issues Observed during MBR Execution SVA007                                                  Confidential       H, R, 403, F, E
PTX-0048      2019-08-02   AMRIVAS0114108     AMRIVAS0114138     Vasopressin Injection, USP End Product Test Procedure STA-EXP-0119 revision 6           Woltering Exhibit 27      Confidential
PTX-0049      2019-08-09   AMRIVAS0114166     AMRIVAS0114189     Vasopressin Injection, USP, IN-Process Test Procedure                                   Woltering Exhibit 55      Confidential       H, R, 403
PTX-0050      2019-08-08   AMRIVAS0114291     AMRIVAS0114391     Vasopressin Injection, SVA Master Batch Record, Version 9                                Romito Exhibit 28        Confidential       Dup, E, H, R, 403
PTX-0051      2017-02-20   AMRIVAS0114291     AMRIVAS0114391     Vasopressin Injection, USP, Master Batch Record, Document No. 10-869 version 9          Woltering Exhibit 47      Confidential       Dup, E, H, R, 403
PTX-0052      2019-04-23   AMRIVAS0114545     AMRIVAS0114548     OOS Report - 24 Month SVA001.5U sample failed pH specification                            Park Exhibit 24         Confidential       Dup, H, R, 403
PTX-0053      2019-04-23   AMRIVAS0114545     AMRIVAS0114548     OOS Report - 24 Month SVA001.5U sample failed pH specification                                                    Confidential       Dup, H, R, 403
PTX-0054                                                         Unused Number                                                                                                                        Dup, E, H, R, 403
PTX-0055      2019-03-28 AMRIVAS0114545       AMRIVAS0114548     OOS Report - 24months, SVA001.5U Sample failed pH specification                         Woltering Exhibit 39      Confidential       Dup, H, R, 403
PTX-0056      2019-03-28 AMRIVAS0114545       AMRIVAS0114548     OOS Report- 24 month SVA001.5U sample failed pH specification                            Aungst Exhibit 42        Confidential       Dup, H, R, 403




                                                                                                 Page 1
                        Case 1:18-cv-00823-CFC Document 194 Filed      05/20/20 Page 352 of 1189 PageID #: 19520
                                                             Par v. Eagle
                                                                                             Ex. 7 PTO
                                                                                       Plaintiffs Exhibit List

PTX-0057   2018-03-28   AMRIVAS0114545     AMRIVAS0114548     OOS Report MN: 24 Month SVA 001.5U sample failed pH specification                           Romito Exhibit 32        Confidential       Dup, I, H, R, 403
PTX-0058   2017-03-05   AMRIVAS0114549                        Certificate of Analysis Vasopressin SVA001                                                  Aungst Exhibit 43        Confidential       Dup, I, H, R, 403
PTX-0059   2017-03-05   AMRIVAS0114549                        Certificate of Analysis Vasopressin SVA001                                                                           Confidential       Dup, H, R, 403
PTX-0060   2019-03-27   AMRIVAS0114550     AMRIVAS0114553     Vasopressin Laboratory Investigation - Preliminary Investigation                            Aungst Exhibit 44        Confidential       Dup, R, 403
PTX-0061   2019-03-27   AMRIVAS0114550     AMRIVAS0114553     Vasopressin Laboratory Investigation - Preliminary Investigation                                                     Confidential       Dup, R, 403
PTX-0062   2013-06-07   AMRIVAS0114554     AMRIVAS0114567     SVA001/002/003 Data Record                                                                  Aungst Exhibit 45        Confidential       Dup, R, 403
PTX-0063   2013-06-07   AMRIVAS0114554     AMRIVAS0114567     SVA001/002/003 Data Record                                                                                           Confidential       Dup, R, 403
PTX-0064   2017-03-27   AMRIVAS1019711     AMRIVAS1019712     Vasopressin Injection, USP, AMRI Stability Data for SVA003.25U                             Woltering Exhibit 41      Confidential       R, 403
PTX-0065   2017-02-20   EAGLESVA0002012    EAGLESVA0002037    Executed Batch Record for SVA001, Compounding                                              Woltering Exhibit 48      Confidential       H, R, 403, 1006
PTX-0066   2017-02-20   EAGLESVA0002419    EAGLESVA0002444    Executed Batch Record for SVA002, Compounding                                              Woltering Exhibit 49      Confidential       H, R, 403, 1006
PTX-0067   2019-08-02   EAGLESVAS0046178   EAGLESVAS0046210   Vasopressin Injection, USP End Product Test Procedure revision 6                            Romito Exhibit 42        Confidential       Dup
                                                                                                                                                                                                      IC, 1006, E, Dup, F,
PTX-0068                EAGLEVAS0000001    EAGLEVAS0013663    Eagle ANDA No. 211538 Initial Production                                                                                                403, R, H
                                                              Letter to Adrian Hepner referencing New Drug Application submitted under the FDA for
PTX-0069   2018-03-19 EAGLEVAS0000001      EAGLEVAS0000005    Vasopressin Injection USP, 20 units/mL.                                                    Woltering Exhibit 7       Confidential       R,H, F, 403
PTX-0070   2018-01-25 EAGLEVAS0000013      EAGLEVAS0000018    Notice of Recertification of Vasopressin Injection USP, 20 units/1mL                       Woltering Exhibit 11      Confidential       Dup, H, R, F, 403
PTX-0071              EAGLEVAS0000013      EAGLEVAS0000018    Paragraph IV Acknowledgement and Receipt for Vasopressin Injection USP                      Aungst Exhibit 12        Confidential       Dup, H, R, F, 403
PTX-0072   2011-01-12 EAGLEVAS0000063      EAGLEVAS0000064    Module 1 1.12.11 Basis for Submission, NDA# 204485 Listed Drug: Vasostrict                 Woltering Exhibit 3       Confidential       Dup, E
PTX-0073              EAGLEVAS0000063      EAGLEVAS0000064    Module 1.12.11 Basis for Submission Vasostrict                                              Aungst Exhibit 3         Confidential       Dup
PTX-0074   2012-01-12 EAGLEVAS0000076      EAGLEVAS0000077    Module 1 1.12.12 Comparison of Generic Drug RLD                                            Woltering Exhibit 4       Confidential       Dup, E

PTX-0075                EAGLEVAS0000076    EAGLEVAS0000077    Vasopressin Injection USP, Module 1 1.12.12 Comparison of Generic Drug and RLD               Aungst Exhibit 4        Confidential       Dup, E
PTX-0076   2018-01-01   EAGLEVAS0000298    EAGLEVAS0000303    Package Insert, Vasopressin Injection, USP                                                                           Confidential       F, R, 403
PTX-0077   2018-01-01   EAGLEVAS0000304    EAGLEVAS0000304    Package Label, Vasopressin Injection, USP                                                                                               F, R, 403
PTX-0078   2018-01-01   EAGLEVAS0000305    EAGLEVAS0000305    Container Label, Vasopressin Injection, USP                                                                                             F, R, 403
PTX-0079   2018-01-01   EAGLEVAS0000306    EAGLEVAS0000308    Package Insert, Vasopressin Injection, USP                                                                                              F, R, 403
PTX-0080   2018-01-01   EAGLEVAS0000309    EAGLEVAS0000310    Highlights of Prescribing Information: Vasopressin Injection, USP                                                    Confidential       F, R, 403
PTX-0081                EAGLEVAS0000334    EAGLEVAS0000335    Vasopressin Injection 20 Units per mL Carton                                                                         Confidential       F, R, 403
                                                              Letter dated 1/25/2018 submitting Application for a New Drug of Vasopressin Injection,
PTX-0082   2018-01-25 EAGLEVAS0000372      EAGLEVAS0000380    USP 20 units per mL.                                                                       Woltering Exhibit 5       Confidential       Dup
                                                              Letter from Eagle submitting an original ANDA for Vasopressin Injection USP 20 units per
PTX-0083   2018-01-25 EAGLEVAS0000372      EAGLEVAS0000380    mL                                                                                          Hepner Exhibit 4         Confidential       Dup, I, E
                                                              Vasopressin Injection USP, Module 2, 2.3.P.1 Description and Composition of the Drug
PTX-0084                EAGLEVAS0000409    EAGLEVAS0000410    Product                                                                                                              Confidential
                                                              Module 2 3.2.P1 Description and Composition of the Drug Product Vasopressin Injection,
                        EAGLEVAS0000458    EAGLEVAS0000463
PTX-0085                                                      USP                                                                                                               Highly Confidential   Dup, E
                                                              Module 2 3.2.P1 Description and Composition of the Drug Product Vasopressin Injection,
PTX-0086                EAGLEVAS0000458    EAGLEVAS0000463    USP                                                                                        Woltering Exhibit 12   Highly Confidential   Dup, E
                                                              Module 3 3.2.P.1 Description and Composition of the Drug Product - Vasostrict,
PTX-0087                EAGLEVAS0000458    EAGLEVAS0000463    Vasopressin Injection, USP                                                                  Aungst Exhibit 13     Highly Confidential   Dup
                                                              Vasopressin Injection, USP Module 3.2.P.1 Description and Composition of the Drug
PTX-0088                EAGLEVAS0000458    EAGLEVAS0000463    Product                                                                                     Romito Exhibit 34        Confidential       Dup
PTX-0089                EAGLEVAS0000650    EAGLEVAS0000660    Vasopressin Injection USP, Module 3, 3.2.P.2 Pharmaceutical Development                                              Confidential       R, 403
                                                              Module 3 3.2.P2 Pharmaceutical Development of the Drug Product Vasopressin Injection,
PTX-0090                EAGLEVAS0000670    EAGLEVAS0000710    USP                                                                                        Woltering Exhibit 14      Confidential       Dup, R, 403
                                                              Module 3 3.2.P2 Pharmaceutical Development of the Drug Product Vasopressin Injection,
PTX-0091              EAGLEVAS0000670      EAGLEVAS0000710    USP                                                                                                                  Confidential       Dup, R, 403
PTX-0092   2017-09-18 EAGLEVAS0000863      EAGLEVAS0000874    Determination of Assay and Related Substances of Vasopressin Injection                     Woltering Exhibit 25      Confidential       Dup, R, 403
PTX-0093   2017-09-18 EAGLEVAS0000863      EAGLEVAS0000874    Determination of Assay and Related Substances of Vasopressin Injection                      Aungst Exhibit 24        Confidential       Dup, R, 403
                                                              Module 3 3.2.P.5.1 Vasopressin Specifications Control of the Drug Product, Original
PTX-0094                EAGLEVAS0001328    EAGLEVAS0001329    Submission                                                                                 Romito Exhibit 36         Confidential       Dup, R, 403
PTX-0095                EAGLEVAS0001328    EAGLEVAS0001329    Module 3.2.P.5.1 Specifications for Vasopressin Injection USP                              Woltering Exhibit 16      Confidential       Dup, R, 403
PTX-0096                EAGLEVAS0001328    EAGLEVAS0001329    Module 3.2.P.5.1 Specifications for Vasopressin Injection USP                                                        Confidential       Dup, R, 403

                        EAGLEVAS0001328    EAGLEVAS0001329    Module 3.2.P.5.2 Specifications Vasopressin Injection USP, Original ANDA Submission
PTX-0097                                                                                                                                                                        Highly Confidential   Dup, E, R, 403

PTX-0098              EAGLEVAS0001328      EAGLEVAS0001329    Module 3.2.P.5.2 Specifications Vasopressin Injection USP, Original ANDA Submission         Aungst Exhibit 20     Highly Confidential   Dup, E, R, 403
PTX-0099   2018-01-15 EAGLEVAS0001330      EAGLEVAS0001330    Module 3, 3.2.P.5.2 Analytical Procedures                                                                            Confidential       R, F, 403
PTX-0100   2018-01-15 EAGLEVAS0001331      EAGLEVAS0001348    Acceptance Criteria for Vasopressin API, USP, Document No. STA-ATX-0126                                              Confidential       R, 403
PTX-0101   2018-01-17 EAGLEVAS0001349      EAGLEVAS0001380    Vasopressin Injection, USP End Product Test Procedure revision 3                            Romito Exhibit 46        Confidential       R, 403




                                                                                              Page 2
                        Case 1:18-cv-00823-CFC Document 194 Filed      05/20/20 Page 353 of 1189 PageID #: 19521
                                                             Par v. Eagle
                                                                                            Ex. 7 PTO
                                                                                      Plaintiffs Exhibit List

PTX-0102   2018-01-17 EAGLEVAS0001349     EAGLEVAS0001380   Vasopressin Injection, USP End Product Test Procedure STA-EPX-0119 revision 3           Woltering Exhibit 26      Confidential       Dup, R, 403
PTX-0103   2018-01-17 EAGLEVAS0001349     EAGLEVAS0001380   Vasopressin Injection, USP End Product Test Procedure STA-EPX-0119 revision 3                                     Confidential       Dup, R, 403
PTX-0104   2018-01-17 EAGLEVAS0001349     EAGLEVAS0001380   Vasopressin Injection, USP End Product Test Procedure, STA-EPX-0119 revision 3           Aungst Exhibit 26     Highly Confidential   Dup, R, 403

PTX-0105   2016-11-23 EAGLEVAS0001435     EAGLEVAS0001466   Method Validation Report for Assay and Related Substances in Vasopressin Injection       Aungst Exhibit 25        Confidential       R, 403
PTX-0106   2017-03-03 EAGLEVAS0001743     EAGLEVAS0001744   Certificate of Analysis: Vasopressin Injection, USP                                                               Confidential       E
PTX-0107              EAGLEVAS0001749     EAGLEVAS0001754   Module 2 3.2.P.5.5 Characterization of Impurities: Vasopressin Injection                Woltering Exhibit 22      Confidential       Dup, R, 403
                                                            Vasopressin Injection USP, Module 3 3.2.P.5.1 Characterization of Impurities Original
PTX-0108                EAGLEVAS0001749   EAGLEVAS0001754   Submission                                                                               Romito Exhibit 47        Confidential       Dup, R, 403
                                                            Vasopressin Injection USP, Module 3 3.2.P.5.1 Characterization of Impurities Original
PTX-0109                EAGLEVAS0001749   EAGLEVAS0001754   Submission                                                                                                        Confidential       Dup, E, R, 403
PTX-0110                EAGLEVAS0001749   EAGLEVAS0001754   Module 3.2.P.5.5 Characterization of Impurities                                          Aungst Exhibit 35     Highly Confidential   R, 403
                                                            Post Approval Stability Commitment and Protocol for Vasopressin Injection (0.0377
PTX-0111   2018-01-13 EAGLEVAS0001867     EAGLEVAS0001872   MG/ML) USP                                                                              Woltering Exhibit 18      Confidential       R, 403
PTX-0112   2017-03-03 EAGLEVAS0001873     EAGLEVAS0001904   Module 3 3.2.P.8.3 Stability Data: Vasopressin Injection USP                             Hepner Exhibit 10        Confidential       Dup, R, 403
PTX-0113   2017-03-03 EAGLEVAS0001873     EAGLEVAS0001904   Module 3 3.2.P.8.3 Stability Data: Vasopressin Injection USP                                                      Confidential       Dup, R, 403

PTX-0114                EAGLEVAS0001905   EAGLEVAS0001920   Module 3 3.2.P.8.1 Stability Summary and Conclusion for Vasopressin Injection, USP      Woltering Exhibit 17      Confidential       R, 403
                                                                                                                                                                                                 Dup, H, R, 403, 1006,
PTX-0115   2017-03-03 EAGLEVAS0001921     EAGLEVAS0002327   SVA001 - Executed Batch Record                                                           Aungst Exhibit 17        Confidential       E
                                                                                                                                                                                                 Dup, H, R, 403, 1006,
PTX-0116   2017-03-03 EAGLEVAS0001921     EAGLEVAS0002327   SVA001 - Executed Batch Record                                                                                    Confidential       E
PTX-0117              EAGLEVAS0002012     EAGLEVAS0002037   Vasopressin Injection, USP SVA001 Executed Batch Record, Compounding                     Romito Exhibit 9         Confidential       H, R, 403
PTX-0118   2017-03-24 EAGLEVAS0002276     EAGLEVAS0002319   Vasopressin Injection, USP SVA001 Executed Batch Record, Laboratory Tests                Romito Exhibit 10        Confidential       H, R, 403
PTX-0119   2017-03-05 EAGLEVAS0002277                       Certificate of Analysis : Vasopressin SVA001                                                 Kirsch 21            Confidential       H, R, 403
PTX-0120   2017-03-07 EAGLEVAS0002328     EAGLEVAS0002682   SVA002 - Executed Batch Record                                                           Aungst Exhibit 18        Confidential       R, 403, 1006, E, H
PTX-0121   2017-02-17 EAGLEVAS0002419     EAGLEVAS0002444   Vasopressin Injection, USP SVA002 Executed Batch Record, Compounding                     Romito Exhibit 11        Confidential       H, R, 403
PTX-0122   2017-03-07 EAGLEVAS0002640     EAGLEVAS0002677   Vasopressin Injection, USP SVA002 Executed Batch Record, Laboratory Tests                Romito Exhibit 12        Confidential       H, R, 403
PTX-0123   2017-03-30 EAGLEVAS0002683     EAGLEVAS0003071   SVA003 - Executed Batch Record                                                           Aungst Exhibit 19        Confidential       1006, E, H, R, 403
PTX-0124   2017-02-17 EAGLEVAS0002778     EAGLEVAS0002804   Vasopressin Injection, USP SVA003 Executed Batch Record, Compounding                     Romito Exhibit 13        Confidential       Dup, H, R, 403
PTX-0125   2017-02-20 EAGLEVAS0002778     EAGLEVAS0002804   Executed Batch Record for SVA003, Compounding                                           Woltering Exhibit 50      Confidential       Dup, H, R, 403
PTX-0126   2017-03-14 EAGLEVAS0003035     EAGLEVAS0003071   Vasopressin Injection, USP SVA003 Executed Batch Record, Laboratory Tests                Romito Exhibit 14        Confidential       H, R, 403
                                                            Amendment: Request for Reconsideration of refuse-to- receive decision re: Vasopressin
PTX-0127   2018-03-23 EAGLEVAS0010623     EAGLEVAS0010635   Injection, USP, 20 units per mL                                                         Woltering Exhibit 9       Confidential       R, 403

PTX-0128   2018-03-23 EAGLEVAS0010689     EAGLEVAS0010690   Vasopressin Injection, USP, 20 Units per mL Response to Refuse-to-Receive Letter        Woltering Exhibit 10      Confidential       R, 403
                                                            Module 2 Supplement: Question-based Review for Drug Product Vasopressin Injection,
PTX-0129                EAGLEVAS0010723   EAGLEVAS0010840   USP                                                                                     Woltering Exhibit 28      Confidential       Dup
                                                            Vasopressin Injection USP, Module 2 Supplement: Question-based Review for Drug
PTX-0130                EAGLEVAS0010845   EAGLEVAS0010962   Product                                                                                                           Confidential       Dup
PTX-0131                EAGLEVAS0011160   EAGLEVAS0011160   Vasopressin Injection USP, Module 3.2.P.3.2 Batch Formula                                                         Confidential
PTX-0132                EAGLEVAS0011590   EAGLEVAS0011615   Module 2 3.2.P.8.3 Stability Data for Vasopressin Injection, USP                        Woltering Exhibit 19      Confidential       Dup, R, 403
PTX-0133                EAGLEVAS0011590   EAGLEVAS0011615   Module 2 3.2.P.8.3 Stability Data for Vasopressin Injection, USP                                                  Confidential       Dup, R, 403
                                                            Module 3 3.2.P2 Pharmaceutical Development of the Drug Product Vasopressin Injection,
PTX-0134                EAGLEVAS0012145   EAGLEVAS0012185   USP                                                                                     Woltering Exhibit 13      Confidential       Dup, R, 403
PTX-0135                EAGLEVAS0012145   EAGLEVAS0012185   Module 3 3.2.P.2 Pharmaceutical Development - Vasopressin Injection, USP                 Aungst Exhibit 14        Confidential       Dup, R, 403
PTX-0136                EAGLEVAS0012145   EAGLEVAS0012185   Module 3 3.2.P.2 Pharmaceutical Development - Vasopressin Injection, USP                                          Confidential       Dup, R, 403
PTX-0137                EAGLEVAS0012814   EAGLEVAS0012814   Vasopressin Carton label                                                                                          Confidential       R, F, 403
PTX-0138   2018-05-01   EAGLEVAS0012937   EAGLEVAS0012938   Vasopressin Injection, Draft Product Insert                                                                       Confidential       R, 403
PTX-0139   2018-10-11   EAGLEVAS0013355   EAGLEVAS0013380   Response to Discipline Letter: Vasopressin Injection, USP                                                      Highly Confidential   Dup, R, 403
PTX-0140   2018-10-11   EAGLEVAS0013355   EAGLEVAS0013380   Response to Discipline Letter: Vasopressin Injection, USP                               Woltering Exhibit 29   Highly Confidential   Dup, R, 403
PTX-0141   2018-10-15   EAGLEVAS0013381   EAGLEVAS0013407   Patent Verification Statement: Vasopressin Injection, USP                               Woltering Exhibit 30      Confidential       R, 403
PTX-0142   2018-05-25   EAGLEVAS0013502   EAGLEVAS0013507   Stability Protocol for: Vasopressin Injection (0.0377mg/mL)                             Woltering Exhibit 21      Confidential       Dup, R, 403
PTX-0143   2018-05-25   EAGLEVAS0013502   EAGLEVAS0013507   Stability Protocol for: Vasopressin Injection (0.0377mg/mL)                                                       Confidential       Dup, R, 403
PTX-0144                EAGLEVAS0014005                     PPC Label Vasopressin Injection USP                                                      Chyall Exhibit 14      Not Confidential
                                                                                                                                                                                                 Dup, H, R, F, 403,
PTX-0145   2012-09-25 EAGLEVAS0014051     EAGLEVAS0014364   Biopharmaceutics Review NDA 204485                                                                              Not Confidential     1006, E
                                                                                                                                                                                                 Dup, H, R, F, 403, IN,
PTX-0146   2012-09-26 EAGLEVAS0014051     EAGLEVAS0014355   Biopharmaceutics Review: Vasopressin Injection, USP                                       Park Exhibit 15       Not Confidential     1006
                                                                                                                                                                                                 Dup, H, R, F, 403,
PTX-0147   2012-09-26 EAGLEVAS0014351     EAGLEVAS0014364   Biopharmaceutics Review: Vasopressin Injection, USP                                          Kirsch 26          Not Confidential     1006




                                                                                             Page 3
                     Case 1:18-cv-00823-CFC Document 194 Filed      05/20/20 Page 354 of 1189 PageID #: 19522
                                                          Par v. Eagle
                                                                                          Ex. 7 PTO
                                                                                    Plaintiffs Exhibit List

                                                                                                                                                                                                    Dup, H, R, F, 403,
PTX-0148   2012-09-26 EAGLEVAS0014351   EAGLEVAS0014364   Vasopressin Injection Biopharmaceutics Review                                                 English Exhibit 15     Not Confidential     1006
PTX-0149   2019-01-18 EAGLEVAS0032660   EAGLEVAS0032671   Eagle ANDA No. 211538 FDA Complete Response Letter                                                                    Confidential        Dup, R, 403
PTX-0150   2019-01-18 EAGLEVAS0032660   EAGLEVAS0032671   Letter to response of denying ANDA for Vasopressin, Injection, USP                           Woltering Exhibit 31     Confidential        Dup, E, R, 403
PTX-0151                                                  Unused Number                                                                                                                             Dup, E
PTX-0152             EAGLEVAS0036325    EAGLEVAS0036328   Vasopressin Highlights of Prescribing Information Sept. 2014                                    Park Exhibit 9       Not Confidential     MISSING, IN

PTX-0153   2015-06-01 EAGLEVAS0038897   EAGLEVAS0038905   Adamsons 1958 - The Stability of Natural and Synthetic Neurophysial Hormones in Vitro                                Not Confidential     H, R, F, 403
                                                                                                                                                                                                    H, R, F, IN, 403, 1006,
PTX-0154             EAGLEVAS0043551    EAGLEVAS0043551   Eagle ANDA No. 211538 Sequence 19 Native Production                                                                 Highly Confidential   IC
                                                                                                                                                                                                    H, R, F, IN, 403, 1006,
PTX-0155              EAGLEVAS0043552   EAGLEVAS0051562   Eagle ANDA No. 211538 Sequence 19 Production                                                                                              IC
PTX-0156              EAGLEVAS0043565                     Vasopressin Vial Carton (2019)                                                                Hepner Exhibit 7         Confidential       I, H, R, F, 403
PTX-0157              EAGLEVAS0043566   EAGKEVAS0043568   Ex B - Vasopressin Injection USP, Highlights of Prescribing Information                                                Confidential       Dup
PTX-0158              EAGLEVAS0043566   EAGLEVAS0043568   September 2019 Package Insert for Vasopressin Injection, USP.                                                          Confidential       Dup
PTX-0159              EAGLEVAS0043566   EAGLEVAS0043568   September 2019 Package Insert for Vasopressin Injection, USP.                                  Cross Exhibit 5         Confidential       Dup
PTX-0160    2019-9-xx EAGLEVAS0043566   EAGLEVAS0043568   September 2019 Package Insert for Vasopressin Injection, USP.                                 Hepner Exhibit 5         Confidential       Dup
PTX-0161              EAGLEVAS0043566   EAGKEVAS0043568   September 2019 Package Insert for Vasopressin Injection, USP.                                 Romito Exhibit 5         Confidential       Dup
PTX-0162              EAGLEVAS0043566   EAGLEVAS0043568   September 2019 Package Insert for Vasopressin Injection, USP.                                  Park Exhibit 21         Confidential       Dup
PTX-0163              EAGLEVAS0043596   EAGLEVAS0043596   Vasopressin Injection USP Carton                                                              Hepner Exhibit 6         Confidential       I, R, F, 403, Dup
PTX-0164              EAGLEVAS0043596   EAGLEVAS0043596   Vasopressin Injection USP Carton                                                                                       Confidential       R, F, 403, Dup
PTX-0165              EAGLEVAS0043596                     Vasopressin Injection USP Carton                                                              Romito Exhibit 7         Confidential       I, R, F, 403, Dup
PTX-0166              EAGLEVAS0043597                     Vasopressin Injectiion, USP Vial Label                                                        Hepner Exhibit 8         Confidential       R, F, 403, Dup
PTX-0167              EAGLEVAS0043597                     Vasopressin Injectiion, USP Vial Label                                                                                 Confidential       R, F, 403, Dup
                                                          Resubmission - Major Complete Response Amendment Dug
PTX-0168   2019-09-11 EAGLEVAS0043614   EAGLEVAS0043663   Substance/Process/Microbiology                                                                    Kirsch 20            Confidential       Dup, E, H, R, F, 403
                                                          Resubmission - Major Complete Response Amendment Dug
PTX-0169   2019-09-11 EAGLEVAS0043614   EAGLEVAS0043663   Substance/Process/Microbiology                                                                Hepner Exhibit 14        Confidential       Dup, E, H, R, F, 403
                                                          Resubmission - Major Complete Response Amendment Dug
PTX-0170   2019-09-11 EAGLEVAS0043614   EAGLEVAS0043663   Substance/Process/Microbiology                                                                                         Confidential       Dup, E, H, R, F, 403
                                                          Module 2 Supplement: Question-based Review for Drug Product Vasopressin Injection,
PTX-0171             EAGLEVAS0043670    EAGLEVAS0043790   USP                                                                                           Hepner Exhibit 9         Confidential       Dup
                                                          Module 2 Supplement: Question-based Review for Drug Product Vasopressin Injection,
PTX-0172             EAGLEVAS0043670    EAGLEVAS0043790   USP                                                                                                                    Confidential       Dup
PTX-0173             EAGLEVAS0045423                      Vasopressin Module 3.2.P.3 Manufacture Batch Formula                                          Romito Exhibit 35        Confidential       Dup
PTX-0174             EAGLEVAS0045423                      Vasopressin Module 3.2.P.3 Manufacture Batch Formula                                                                   Confidential       Dup
PTX-0175             EAGLEVAS0045429    EAGLEVAS0045443   Module 3 3.2.P.3.4 Controls of Critical Steps and Intermediates                               Romito Exhibit 29        Confidential       Dup
PTX-0176             EAGLEVAS0045429    EAGLEVAS0045443   Module 3 3.2.P.3.4 Controls of Critical Steps and Intermediates                               Aungst Exhibit 29        Confidential       Dup
                                                          Module 3.2.P.3.3 Description of Manufacturing Process and Process Controls - Vasopressin
PTX-0177             EAGLEVAS0045476    EAGLEVAS0045508   Injection, USP                                                                                Aungst Exhibit 15        Confidential       Dup

PTX-0178             EAGLEVAS0045476    EAGLEVAS0045508   Vasopressin Module 3 3.2.P.3.3 Description of Manufacturing Process and Process Controls      Romito Exhibit 31        Confidential       Dup, E

PTX-0179              EAGLEVAS0045476   EAGLEVAS0045508   Vasopressin Module 3 3.2.P.3.3 Description of Manufacturing Process and Process Controls                               Confidential       Dup, E
PTX-0180   2019-08-29 EAGLEVAS0045509   EAGLEVAS0045605   Vasopressin Injection, SVA Master Batch Record, Proposed Commercial                           Romito Exhibit 27        Confidential       Dup, R, 403
PTX-0181   2019-08-29 EAGLEVAS0045509   EAGLEVAS0045605   Vasopressin Injection, SVA Master Batch Record, Proposed Commercial                                                    Confidential       Dup, R, 403
PTX-0182   2019-08-09 EAGLEVAS0045607   EAGLEVAS0045632   Vasopressin Injection, USP In-Process Test Procedure, STA-IPX-0153 revision 4                 Aungst Exhibit 32        Confidential
PTX-0183              EAGLEVAS0045725   EAGLEVAS0045847   Vasopressin Injection, USP V1926 Summary Report                                                                        Confidential

PTX-0184             EAGLEVAS0046173    EAGLEVAS0046175   Module 3 3.2.P. Control of Drug Product : Drug Prodcut Release and Stability Specification    Hepner Exhibit 17        Confidential       Dup, E
PTX-0185             EAGLEVAS0046173    EAGLEVAS0046175   Module 3 3.2.P.5 Specifications: Control of Drug Product                                       Park Exhibit 20         Confidential       Dup, E
PTX-0186             EAGLEVAS0046173    EAGLEVAS0046175   Module 3 3.2.P.5 Specifications: Control of Drug Product                                                               Confidential       Dup, E
                                                          Module 3 3.2.P.5.1 Vasopressin Specifications Control of the Drug Product, Sequence 19
PTX-0187             EAGLEVAS0046173    EAGLEVAS0046175   Submission                                                                                    Romito Exhibit 37        Confidential       Dup, E

PTX-0188              EAGLEVAS0046173   EAGLEVAS0046175   Module 3.2.P.5.2 Specifications Vasopressin Injection USP, Sequence 19 Submission             Aungst Exhibit 21        Confidential       Dup, E
PTX-0189              EAGLEVAS0046176   EAGLEVAS0046177   Module 3 3.2.P.5 f Analytical Procedures Vasopressin Injection, USP                           Aungst Exhibit 23        Confidential       Dup, E
PTX-0190              EAGLEVAS0046176   EAGLEVAS0046177   Module 3 3.2.P.5 Vasopressin Analytical Procedures                                            Romito Exhibit 38        Confidential       Dup, E
PTX-0191   2019-08-02 EAGLEVAS0046178   EAGLEVAS0046210   Vasopressin Injection, USP End Product Test Procedure, STA-EPX-0119 revision 6                                         Confidential       Dup
PTX-0192   2019-08-02 EAGLEVAS0046178   EAGLEVAS0046210   Vasopressin Injection, USP End Product Test Procedure, STA-EPX-0119 revision 6                Aungst Exhibit 28        Confidential       Dup




                                                                                           Page 4
                        Case 1:18-cv-00823-CFC Document 194 Filed      05/20/20 Page 355 of 1189 PageID #: 19523
                                                             Par v. Eagle
                                                                                               Ex. 7 PTO
                                                                                         Plaintiffs Exhibit List

PTX-0193                EAGLEVAS0046416    EAGLEVAS0046418     Module 3.2.P.5.3 Validation of Analytical Procedures                                       Aungst Exhibit 22     Confidential     R, 403
PTX-0194                EAGLEVAS0046449    EAGLEVAS0046457     Vasopressin Injection USP, Module 3 3.2.P.5 Characterization of Impurities                 Hepner Exhibit 16     Confidential     Dup, E, R, 403
PTX-0195                EAGLEVAS0046449    EAGLEVAS0046457     Vasopressin Injection USP, Module 3 3.2.P.5 Characterization of Impurities                                       Confidential     Dup, E, R, 403
                                                               Vasopressin Injection USP, Module 3 3.2.P.5.1 Characterization of Impurities Sequence 19
PTX-0196                EAGLEVAS0046449    EAGLEVAS0046457     Submission                                                                                 Romito Exhibit 48     Confidential     Dup, E, R, 403
PTX-0197                EAGLEVAS0046449    EAGLEVAS0046457     Module 3.2.P.5.5 Characterization of Impurities                                            Aungst Exhibit 36     Confidential     Dup, E, R, 403
                                                               ETR132: Assessment of the Trisulfide Vasopressin Impurity in Vasopressin Injection USP
PTX-0198   2019-08-20 EAGLEVAS0046633      EAGLEVAS0046742     Statistical Evaluation and Specification Recommendation                                    Romito Exhibit 39     Confidential     Dup, E, R, 403, F
                                                               ETR132: Assessment of the Trisulfide Vasopressin Impurity in Vasopressin Injection USP
PTX-0199   2019-08-20 EAGLEVAS0046633      EAGLEVAS0046742     Statistical Evaluation and Specification Recommendation                                                          Confidential     Dup, E, R, 403, F
PTX-0200              EAGLEVAS0046633      EAGLEVAS0046742     Stability Results for SVA001, SVA002, SVA003                                               Aungst Exhibit 47     Confidential     Dup, E, R, 403, F
PTX-0201              EAGLEVAS0047249                          3.2.P.8.2 Post-Approval Stability Protocol and Stability Commitment                         Park Exhibit 25      Confidential
PTX-0202              EAGLEVAS0047270      EAGLEVAS0047273     Module 3.2.P.8 Stability Data                                                              Aungst Exhibit 37     Confidential     Dup, E
PTX-0203              EAGLEVAS0047270      EAGLEVAS0047273     Vasopressin Injection, USP 3.2.P.8.3 Stability Data                                                              Confidential     Dup
                                                               Vasopressin Injection, USP 0.377 mg/ML, 2017 Registration Batch, Batch SVA001 Long
PTX-0204   2017-03-03 EAGLEVAS0047274      EAGLEVAS0047277     Term Stability Data                                                                        Aungst Exhibit 38     Confidential     Dup, E
PTX-0205   2017-03-03 EAGLEVAS0047274      EAGLEVAS0047277     Vasopressin Injection, USP 2017 Registration Batch SVA001 stability data                   Romito Exhibit 43     Confidential     Dup, E, H, R, 403
PTX-0206   2017-03-27 EAGLEVAS0047274      EAGLEVAS0047324     Vasopressin Injection, USP Compilation of Stability Data for SVA001-SVA006                 Hepner Exhibit 12     Confidential     Dup, E, IC, H, R, 403
PTX-0207              EAGLEVAS0047274      EAGLEVAS0047277     Vasopressin Injection, USP Registration Batch SVA001 stability data                            Kirsch 8          Confidential     Dup, E, H, R, 403
PTX-0208              EAGLEVAS0047274      EAGLEVAS0047277     Vasopressin Injection, USP Registration Batch SVA001 stability data                                              Confidential     Dup, E
                                                               Vasopressin Injection, USP 0.377 mg/ML, 2017 Registration Batch, Batch SVA002 Long
PTX-0209   2017-03-07 EAGLEVAS0047284      EAGLEVAS0047287     Term Stability Data                                                                        Aungst Exhibit 39     Confidential     Dup, E, H, R, 403
PTX-0210   2017-03-07 EAGLEVAS0047284      EAGLEVAS0047287     Vasopressin Injection, USP 2017 Registration Batch SVA002 stability data                   Romito Exhibit 44     Confidential     Dup, E, H, R, 403
                                                               Vasopressin Injection, USP 0.377 mg/ML, 2017 Registration Batch, Batch SVA003 Long
PTX-0211   2017-03-10 EAGLEVAS0047294      EAGLEVAS0047297     Term Stability Data                                                                        Aungst Exhibit 41     Confidential     Dup, E, H, R, 403
PTX-0212   2017-03-10 EAGLEVAS0047294      EAGLEVAS0047297     Vasopressin Injection, USP 2017 Registration Batch SVA003 stability data                   Romito Exhibit 45     Confidential     Dup, E, H, R, 403
PTX-0213   2017-03-10 EAGLEVAS0047301      EAGLEVAS0047303     Vasopressin Injection, USP 2017 Registration Batch SVA003A stability data                  Aungst Exhibit 40     Confidential     Dup, E, H, R, 403
PTX-0214              EAGLEVAS0047328      EAGLEVAS0047355     Module 3 3.2.P.8 Stability Summary and Conclusion                                          Romito Exhibit 30     Confidential     Dup, E, H, R, 403
PTX-0215              EAGLEVAS0047328      EAGLEVAS0047355     Module 3 3.2.P.8 Stability Summary and Conclusion                                          Hepner Exhibit 13     Confidential     Dup, E, H, R, 403
PTX-0216              EAGLEVAS0047328      EAGLEVAS0047355     Module 3 3.3.P.8 Stability Summary and Conclusion                                           Park Exhibit 23      Confidential     Dup, E, H, R, 403
PTX-0217              EAGLEVAS0047328      EAGLEVAS0047355     Module 3.2.P.8 Stability Summary and Conclusion                                            Aungst Exhibit 30     Confidential     Dup, E, H, R, 403
PTX-0218              EAGLEVAS0047328      EAGLEVAS0047355     Vasopressin Injection, USP, Module 3, 3.2.P.8 Stability                                                          Confidential     Dup, E, H, R, 403
                                                                                                                                                                                                 Dup, E, 1006, H, R,
PTX-0219   2019-08-22 EAGLEVAS0047362      EAGLEVAS0048071     SVA007 - Executed Batch Record                                                             Aungst Exhibit 31     Confidential     403
                                                                                                                                                                                                 Dup, E, 1006, H, R,
PTX-0220   2019-08-22 EAGLEVAS0047362      EAGLEVAS0048071     SVA007 - Executed Batch Record                                                                                   Confidential     403
PTX-0221   2019-07-03 EAGLEVAS0047572      EAGLEVAS0047613     Vasopressin Injection, USP SVA007 Executed Batch Record, Compounding                       Romito Exhibit 21     Confidential     Dup, I, E, H, R, 403
PTX-0222   2019-07-12 EAGLEVAS0047964      EAGLEVAS0048013     Vasopressin Injection, USP SVA007 Executed Batch Record, Laboratory Tests                  Romito Exhibit 22     Confidential     Dup, H, R, 403
                                                                                                                                                                                                 Dup, E, H, R, 403,
PTX-0223   2019-08-16   EAGLEVAS0048072    EAGLEVAS0048666     SVA0008 - Vasopressin Injection, USP 0.377 , Batch/Release Rejection Form                                        Confidential     1006
PTX-0224   2019-07-12   EAGLEVAS0048202    EAGLEVAS0048253     Vasopressin Injection, USP SVA008 Executed Batch Record, Compounding                       Romito Exhibit 23     Confidential     Dup, E, H, R, 403
PTX-0225   2019-07-17   EAGLEVAS0048569    EAGLEVAS0048632     Vasopressin Injection, USP SVA008 Executed Batch Record, Laboratory Tests                  Romito Exhibit 24     Confidential     Dup, H, R, 403
PTX-0226   2019-07-26   EAGLEVAS0048572    EAGLEVAS0048573     Certificate of Analysis Vasopressin Injection, SVA 008                                     Aungst Exhibit 33     Confidential     Dup, I, H, R, 403
PTX-0227   2019-08-29   EAGLEVAS0048667    EAGLEVAS0049378     SVA0009 - Vasopressin Injection Usp, 0.0377, Batch/Release Rejection Form                                        Confidential     Dup, 1006, H, R, 403
PTX-0228   2019-08-08   EAGLEVAS0048961    EAGLEVAS0049010     Vasopressin Injection, USP SVA009 Executed Batch Record, Compounding                       Romito Exhibit 25     Confidential     Dup, H, R, 403
PTX-0229   2019-07-18   EAGLEVAS0049284    EAGLEVAS0049348     Vasopressin Injection, USP SVA009 Executed Batch Record, Laboratory Tests                  Romito Exhibit 26     Confidential     Dup, H, R, 403
PTX-0230   2019-08-22   EAGLEVAS0049345    EAGLEVAS0049346     Certificate of Analysis Vasopressin Injection, SVA 009                                     Aungst Exhibit 34     Confidential     Dup, H, R, 403
PTX-0231                EAGLEVAS0052180    EAGLEVAS0052184     AHFS 2011                                                                                                        Confidential     E, I
                                                               Yoshioka, S. and Stella, V. Stability of Drugs and Dosage Forms. Kluwer Academic
PTX-0232              EAGLEVAS0058064      EAGLEVAS0058337     Publishers 2012                                                                                                Not Confidential   1006
PTX-0233   2017-06-27 PAR-VASO_0000034     PAR-VASO_0000113    United States Patent No: US 9,687,526 B2                                                    Chyall Exhibit 2   Not Confidential   Dup, I
PTX-0234   2017-08-29 PAR-VASO_0000114     PAR-VASO_0000197    United States Patent No: US 9,744,209 B2                                                    Chyall Exhibit 3   Not Confidential   Dup, I
                                                               Certified copy of United States Patent 9,750,785: Vasopressin Formulations for Use in
PTX-0235   2017-09-05   PAR-VASO_0000232   PAR-VASO_0000314    Treatment of Hypotension                                                                   Chyall Exhibit 4    Not Confidential   Dup, I
PTX-0236   2015-05-20   PAR-VASO_0000977   PAR-VASO_00001013   United States Patent and Trademark Filing Application                                      Chyall Exhibit 12   Not Confidential   Dup, E
PTX-0237   2016-01-22   PAR-VASO_0002304   PAR-VASO_0002317    Declaration under 37 CFR by Inventor Sunil Vandse                                          Chyall Exhibit 6    Not Confidential   Dup, E
PTX-0238   2016-03-31   PAR-VASO_0002580   PAR-VASO_0002590    Declaration under 37 CFR by Vinayagam Kannan                                               Chyall Exhibit 7    Not Confidential   Dup, E, I
PTX-0239   2015-08-11   PAR-VASO_0004903   PAR-VASO_0004910    Declaration under 37 CFR by Inventor Sunil Vandse                                          Chyall Exhibit 5    Not Confidential   Dup, E, I
PTX-0240   2015-05-20   PAR-VASO_0008388   PAR-VASO_0008390    Declaration under 37 CFR by Vinayagam Kannan                                               Chyall Exhibit 10   Not Confidential   Dup, E
PTX-0241   2015-05-20   PAR-VASO_0008804   PAR-VASO_0008824    Declaration under 37 CFR by Vinayagam Kannan                                               Chyall Exhibit 8    Not Confidential   Dup, E




                                                                                                Page 5
                        Case 1:18-cv-00823-CFC Document 194 Filed      05/20/20 Page 356 of 1189 PageID #: 19524
                                                             Par v. Eagle
                                                                                                Ex. 7 PTO
                                                                                          Plaintiffs Exhibit List

PTX-0242   2014-06-03   PAR-VASO_0014805   PAR-VASO_0014809    Letter - General Advice on Content of Labeling for Vasostrict                                   English Exhibit 14      Confidential       I
PTX-0243   2012-09-25   PAR-VASO_0015573   PAR-VASO_0015586    FDA NDA Approval Letter                                                                         Chyall Exhibit 13       Confidential       Dup, E
PTX-0244   2012-09-25   PAR-VASO_0015573   PAR-VASO_0015586    Letter acknowledging receipt of amendments for Vasostrict                                        English Exhibit 7      Confidential       Dup, E
PTX-0245   2017-06-05   PAR-VASO_0024408   PAR-VASO_0024421    Tabulated Stability Data through 23 Month Interval                                                                      Confidential       H, A, R, 403, F
                                                               JHP Research Report 703-00159 Analytical Method Validation Report for the
PTX-0246   2009-03-16 PAR-VASO_0025902     PAR-VASO_0025949    Determination of Vasopressin and Impurities in Pitressin Gradient HPLC                                               Highly Confidential   H, A, R, 403, F

PTX-0247   2014-10-21 PAR-VASO_0028307     PAR-VASO_0028352    Pharmaceutical Development Technical Report - Document Approval (FRD-14-001R)                    Park Exhibit 27        Confidential       H, A, R, F, 403
PTX-0248   2014-10-21 PAR-VASO_0028307     PAR-VASO_0028352    Vasostrict (Vasopressin injection, USP) Justification of Time Out of Refrigeration              Kannan Exhibit 16       Confidential       Dup, H
                                                               Chain email from P. Dardaine to M. Kenney re SA Rochester Slides 8/29/14 Updated
PTX-0249   2014-08-26 PAR-VASO_0029501     PAR-VASO_0029502    needed (redacted)                                                                                                                          H, A, R, F, 403
PTX-0250              PAR-VASO_0030050     PAR-VASO_0030052    2014-05-28 Meeting Minutes                                                                                                                 H, A, R, F, 403
                                                               PAR Vasostrict, 20 Unites/mL, pH 3.8 Acetate Buffer, Single Dose (Preservative Free) (Stock
PTX-0251     2015-10 PAR-VASO_0030399      PAR-VASO_0030458    # 2002501) Product Development Technical Report FRD-15-012                                                                                 H, A, Dup, R, F, 403
                                                               Product Development Stability Summary, Room Temperature Evaluation for Vasostrict pH
PTX-0252                PAR-VASO_0030563   PAR-VASO_0030582    3.8 Acetate Buffer, Single Dose (Stock # 2002501)                                                                       Confidential       H, A, R, F, 403
PTX-0253   2016-02-17   PAR-VASO_0030979   PAR-VASO_00310015   Vasostrict, 20 units per ml Product Development Technical Report                                Boesch Exhibit 13       Confidential       H, A, Dup, R, F, 403
PTX-0254   2013-05-09   PAR-VASO_0031687   PAR-VASO_0031708    Product Development Procedure Validation Report                                                                         Confidential       H, A
PTX-0255   2017-06-05   PAR-VASO_0042538   PAR-VASO_0042551    Vaso 1mL stk 2002501_23M data for OOR studies_07Jun17.pdf                                                               Confidential       Dup, H, A, R, 403, F
PTX-0256   2016-09-07   PAR-VASO_0046745                       Vasostrict, 20 Units.ML Stability Request/Initiation                                             Chyall Exhibit 20      Confidential       H, A, R, 403, F
PTX-0257   2017-03-03   PAR-VASO_0047274   PAR-VASO_0047277    Vasopressin Injection, USP Registration Batch SVA001, Stability Data                              Park Exhibit 22       Confidential       H, Dup, E, R, 403
PTX-0258   2015-01-27   PAR-VASO_0059897   PAR-VASO_0059949    Par R&D Lab Notebook of Vinayagam Kannan No. 44 Project Vasostrict                                                                         H, R, 403
PTX-0259   2014-06-01   PAR-VASO_0059950   PAR-VASO_0060041    Par R&D Lab Notebook of Kenney No. 71 Project Pitressin Formulation                             Kenney Exhibit 23       Confidential       H, Dup, R, 403
PTX-0260                PAR-VASO_0059950   PAR-VASO_0060041    Par R&D Lab Notebook of Kenney No. 71 Project Pitressin Formulation                              Chyall Exhibit 19      Confidential       H, Dup, R, 403
                                                               3 month-Interim Stability Summary Vasostrict pH 3.8 Acetate Buffer, Multiple Dose (Stock
PTX-0261                PAR-VASO_0060083   PAR-VASO_0060106    # 2002525)                                                                                                                                 H, A, DUP, R,, F, 403
PTX-0262                PAR-VASO_0060127   PAR-VASO_0060163    Product Development Technical Report FRD-16-001                                                                                            H, A, DUP, R, F, 403
                                                               3 month-Interim Stability Summary Vasostrict pH 3.8 Acetate Buffer, Single Dose (Stock #
PTX-0263                PAR-VASO_0060713   PAR-VASO0060736     2002501)                                                                                                                                   H, A, DUP, R, F, 403
PTX-0264                PAR-VASO_0061004   PAR-VASO_0061004    Par Spreadsheet with Vasostrict Reformulation Information                                                                                  H, A, R, F, 403, E
PTX-0265                PAR-VASO_0061005   PAR-VASO_0061005    Par Spreadsheet with Sample name and conditions                                                                                            H, A, R, F, 403, E
PTX-0266   2015-10-16   PAR-VASO_0062982   PAR-VASO_0062994    Tabulated Stability Data through 3 Month Interval                                                                       Confidential       H, A, DUP, R, F, 403
PTX-0267   2016-02-05   PAR-VASO_0066728   PAR-VASO_0066823    Vasostrict, 20 Units per 1ml Master Batch Record                                                 Park Exhibit 12        Confidential       H, R, 403
PTX-0268                PAR-VASO_0067647   PAR-VASO_0067659    Stability Results NDA 204485, Sequence # 0059, Supplement S-004                                                                            H, A, Dup, R, 403, F
PTX-0269   2012-09-25   PAR-VASO_0072228   PAR-VASO_0072245    Pitressin (Vasopressin Injection USP) Labeling Information                                                              Confidential       H
PTX-0270                PAR-VASO_0072472   PAR-VASO_0072502    Pitressin 2.3.P Drug Product Stability                                                           English Exhibit 6      Confidential       H, E
PTX-0271   2012-06-27   PAR-VASO_0073573   PAR-VASO_0073583    Product Development Report DEV-12-033R                                                                                  Confidential       H, A, Dup, R, F, 403
PTX-0272   2014-11-22   PAR-VASO_0081195   PAR-VASO_0081292    Vasostrict, 20 Units per 1ml Master Batch Record                                                 Boesch Exhibit 4       Confidential       H
PTX-0273                PAR-VASO_0082232   PAR-VASO_0082234    3.2.P.1 Vasostrict Description and Composition                                                   Suketu Exhibit 6       Confidential       H
                                                               Product Development Technical Report DEV-12-16 - Identification of Pitressin Impurities
PTX-0274   2012-04-16 PAR-VASO_0088184     PAR-VASO_0088212    and Development of the AVP Impurity marker Solution D009-19                                                                                H, A, R, F, 403
                                                               Bi, Mingda., Effect of buffer pH, buffer concentration and skin with or without enzyme
                                                               inhibitors on the stability of [Arg8]-vasopressin, International Journal of Pharmaceutics 197
PTX-0275              PAR-VASO_0089744     PAR-VASO_0089750    (2000) 87-93                                                                                                          Not Confidential     H, A, R, F, 403
PTX-0276   2013-02-04 PAR-VASO_0089785     PAR-VASO_0089787    Email from V. Kannan to T. Kovalcik re: Pitressin NDA optimized product study                                                              H, A, R, F, 403
PTX-0277              PAR-VASO_0089788     PAR-VASO_0089791    Comparison of Vasopressin Formulations                                                                                Not Confidential     H, A, R, F, 403
                                                               Product Development Technical Report FRD-15-012 Vasostrict, 20 Units/mL, pH 3.8
PTX-0278   2015-09-29 PAR-VASO_0093612     PAR-VASO_0093671    Acetate Buffer, Single Dose (Preservative Free) (Stock #2002501)                                Kannan Exhibit 29       Confidential       H, A, Dup, R, F, 403
                                                               Product Development Technical Report FRD-15-012 Vasostrict, 20 Units/mL, pH 3.8
PTX-0279   2015-09-29 PAR-VASO_0093612     PAR-VASO_0093671    Acetate Buffer, Single Dose (Preservative Free) (Stock #2002501)                                Vandse Exhibit 23       Confidential       H, A, Dup, R, F, 403
                                                               Product Development Technical Report FRD-15-012 Vasostrict, 20 Units/mL, pH 3.8
PTX-0280   2015-09-29 PAR-VASO_0093612     PAR-VASO_0093671    Acetate Buffer, Single Dose (Preservative Free) (Stock #2002501)                                Suketu Exhibit 11       Confidential       H, A, Dup, R, F, 403
PTX-0281              PAR-VASO_0096366     PAR-VASO_0096447    Master Batch Record 2002532 Rev R002                                                                                                       H, A, E, R, F, 403
PTX-0282              PAR-VASO_0100092     PAR-VASO_0100188    Master Batch Record 2002501 Rev 9                                                                                                          H, A, R, F, 403, E
PTX-0283              PAR-VASO_0100393     PAR-VASO_0100491    Master Batch Record 2002525 Rev 7                                                                                                          H, A, R, F, 403
PTX-0284   2016-03-28 PAR-VASO_0101219     PAR-VASO_0101320    Master Batch Record 2002501, Revision 003                                                                               Confidential       H, A, R, F, 403
PTX-0285   2016-01-28 PAR-VASO_0101219     PAR-VASO_0101320    Vasostrict, 20 units per 1 ML Master Batch Record                                                Chyall Exhibit 17      Confidential       H, A, R, F, 403
PTX-0286   2014-10-09 PAR-VASO_0111795     PAR-VASO_0111795    E-mail from P. Dardaine to S. Ahmed et al. re SA Rochester Slides - 10/10/14                                                               H, A, R, F, 403
PTX-0287              PAR-VASO_0111796     PAR-VASO_0111829    2014-10-10 Project Management Slides                                                                                                       H, A, R, F, 403




                                                                                                 Page 6
                        Case 1:18-cv-00823-CFC Document 194 Filed      05/20/20 Page 357 of 1189 PageID #: 19525
                                                             Par v. Eagle
                                                                                              Ex. 7 PTO
                                                                                        Plaintiffs Exhibit List

PTX-0288   2014-08-14 PAR-VASO_0112061     PAR-VASO_0112061   E-mail from P. Dardaine to S. Ahmed et al. re SA Rochester Slides - 8/15/14                                                         H
PTX-0289              PAR-VASO_0112062     PAR-VASO_0112112   2014-08-15 Project Management Slides                                                                                                H
PTX-0290   2014-07-17 PAR-VASO_0113001     PAR-VASO_0113001   E-mail from P. Dardaine to S. Ahmed et al. re SA Rochester Slides - 7/18/14                                                         H, A, R, F, 403
PTX-0291              PAR-VASO_0113002     PAR-VASO_0113037   2014-07-18 Project Management Slides                                                                                                H, A, R, F, 403
PTX-0292   2014-12-04 PAR-VASO_0113467     PAR-VASO_0113467   E-mail from P. Dardaine to S. Ahmed et al. re SA Rochester Slides - 12/5/14                                                         H, A, R, F, 403
PTX-0293              PAR-VASO_0113468     PAR-VASO_0113500   2014-12-05 Project Management Slides                                                                                                H, A, R, F, 403
PTX-0294   2011-09-19 PAR-VASO_0120243     PAR-VASO_0120263   SV 4200 Pitressin (Synthetic) USP, 20 units per 1 Ml Master Batch Record                    Boesch Exhibit 3       Confidential     H, Dup
PTX-0295   2011-09-19 PAR-VASO_0120243     PAR-VASO_0120363   SV 4200 Pitressin USP Master Batch Record                                                                          Confidential     H,Dup
PTX-0296   2015-05-07 PAR-VASO_0134068     PAR-VASO_0134068   E-mail from P. Dardaine to S. Ahmed et al. re SA Rochester Slides - 5/8/15                                                          H, A, R, F, 403, E
PTX-0297              PAR-VASO_0134069     PAR-VASO_0134103   2015-05-08-Project Management Slides                                                                                                H, A, R, F, 403
PTX-0298   2014-11-06 PAR-VASO_0135570     PAR-VASO_0135570   E-mail from P. Dardaine to S. Ahmed et al. re SA Rochester Slides - 11/7/14                                                         H, A, R, F, 403
PTX-0299              PAR-VASO_0135571     PAR-VASO_0135604   2014-11-07 Project Management Slides                                                                                                H, A, R, F, 403
PTX-0300   2015-01-15 PAR-VASO_0200879                        Email from M. Kenney to S. Sanghvi re: Vasopressin Experimental Summary                                           Confidential      H
PTX-0301              PAR-VASO_0200880     PAR-VASO_0200913   Vasopressin Experimental Summary                                                            Chyall Exhibit 16     Confidential      H, Dup
PTX-0302              PAR-VASO_0200880     PAR-VASO_0200913   Vasopressin Experimental Summary                                                                                  Confidential      H, Dup
PTX-0303   2015-06-10 PAR-VASO_0215523                        Email from M. Kenney to S. Sanghvi re: vaso lab batch 4 month results                       Kenney Exhibit 21     Confidential      H
PTX-0304              PAR-VASO_0215524                        Vasopressin Results Chart                                                                   Kenney Exhibit 22     Confidential      H, I, E
PTX-0305              PAR-VASO_0219794     PAR-VASO_0219795   Pitressin (Vasopressin Injection, USP Synthetic Warning Label                                Chyall Exhibit 15   Not Confidential   H
PTX-0306              PAR-VASO_0226936     PAR-VASO_0227034   Spreadsheet                                                                                                                         H, A, R, F, 403, E
PTX-0307              PAR-VASO_0226936     PAR-VASO_0227034   Spreadsheet                                                                                                                         H, A, R, F, 403, E
PTX-0308              PAR-VASO_0230505     PAR-VASO_0230536   Table of Contents re: Stability                                                             Chyall Exhibit 21     Confidential      H, A, R, F, 403, E
PTX-0309   2013-10-18 PAR-VASO_0238720     PAR-VASO_0238757   Center for Drug Evaluation and Research, Chemistry Reviews                                   Park Exhibit 16     Not Confidential   H, A, R, F, 403, E
PTX-0310   2015-05-01 PAR-VASO_0239795     PAR-VASO_0239802   USP Monograph 38, NF 33                                                                                          Not Confidential   H, A, R, F, 403, E
PTX-0311              PAR-VASO_0246222     PAR-VASO_0246429   Notebook No. 1281                                                                                                                   H
PTX-0312              PAR-VASO_0246430     PAR-VASO_0246652   Notebook No. 1283                                                                                                                   H
PTX-0313              PAR-VASO_0247613     PAR-VASO_0247819   Notebook No. 1277                                                                                                                   H, A, R, F, 403
PTX-0314              PAR-VASO_0248169     PAR-VASO_0248172   Vasostrict Chart                                                                                                   Confidential     H
PTX-0315              PAR-VASO_0248782     PAR-VASO_0249000   Notebook No. 1285                                                                                                                   H, A, R, F, 403
                                                              FDA, Analytical Procedures and Methods Validations for Drugs and Biologics: Guidance for
PTX-0316                PAR-VASO_0291641   PAR-VASO_0291658   Industry, Ctr. For Drug Evaluation and Research (July 2015)                                                      Not Confidential   H, A, R, 403, F, 26
                                                              Guidance for Industry: Analytical Procedures and Methods Validation (Draft Guidance)
PTX-0317                PAR-VASO_0291724   PAR-VASO_0291760   August 2000                                                                                                      Not Confidential   H, A, R, 403, F, 26

PTX-0318                PAR-VASO_0291761   PAR-VASO_0291775   Pharmaceutical Stress Testing: Predicting Drug Degradation (S.W. Baertschi, ed.) (2005)                          Not Confidential   H, A, R, 403, F, 26
PTX-0319                PAR-VASO_0291790   PAR-VASO_0291794   Webpage with information about patent examiner Christina Bradley                                                 Not Confidential   H, A, R, 403, F, 26, E
                                                              A. Joshi, E. Rus, L. Kirsch, The degradation pathways of glucagon in acidic solutions,
PTX-0320                                                      International Journal of Pharmaceutics 203 (2000)                                                                Not Confidential   H, A, R, 403, F, 26
                                                              Answer to Amended Counterclaims by Plaintiffs - In the Matter of Civil Docket # 1:18-cv-
PTX-0321   2020-01-10                                         00823-CVC USDC of Delaware (Wilmington)                                                                                             H, A, R, 403, F
PTX-0322                                                      CV of Lee E. Kirsch                                                                                                                 H, A, R, 403, F
PTX-0323                                                      CV of Robert A. Minkin, Fache                                                                                      Confidential     H, A, R, 403, F
PTX-0324                                                      CV of Zlatan Coralic, PharmD, BCPS                                                                                                  H, A, R, 403, F
PTX-0325   2019-03-22                                         Declaration of Zlatan Coralic                                                                Coralic Exhibit 3   Not Confidential   H
PTX-0326   2015-05-20                                         Declaration Under 37 CFR 1.32 by Inventor Sunil Vandse                                      Vandse Exhibit 10    Not Confidential   Dup, H, I, E
PTX-0327   2015-05-20                                         Declaration Under 37 CFR 1.32 by Inventor Sunil Vandse                                      Vandse Exhibit 12     Confidential      Dup, H, I, E
PTX-0328   2015-05-20                                         Declaration under 37 CFR by Inventor Sunil Vandse                                           Kannan Exhibit 40    Not Confidential   Dup, H, I, E
PTX-0329   2015-05-20                                         Declaration under 37 CFR by Inventor Vinayagam Kannan                                       Kannan Exhibit 34    Not Confidential   Dup, H, I, E
PTX-0330   2015-05-20                                         Declaration under 37 CFR by Inventor Vinayagam Kannan                                       Kannan Exhibit 36    Not Confidential   Dup, H, I, E
                                                              Eagle Pharmaceuticals Inc.'s Answer to Complaint & Counterclaims - In the Matter of Civil
PTX-0331   2018-08-06                                         Docket # 1:18-cv-00823-CVC USDC of Delaware (Wilmington)                                                                            H, R, 403

PTX-0332   2019-10-28                                         Eagle Pharmaceuticals, Inc.'s First Amended Answer to Complaint & Counterclaims

PTX-0333   2018-09-27                                         Eagle Responses and Objections to Par's First Set of Requests for Production (Nos. 1-40)                                            H, A, R, 403
                                                              Eagle's First Supplemental Objections and Responses to Plaintiffs' First Set of
PTX-0334   2019-08-23                                         Interrogatories (Nos. 1,8 and 9)                                                                                                    H, A, R, 403

PTX-0335   2019-09-27                                         Eagle's Objections and Responses to par's First Set of Requests for Admission (Nos. 1-25)                                           H, A, R, 403, F
PTX-0336   2018-09-27                                         Eagle's Objections to Plaintiffs' First Set of Interrogatories                                                                      H, A, R, F, 403, E




                                                                                               Page 7
                        Case 1:18-cv-00823-CFC Document 194 Filed      05/20/20 Page 358 of 1189 PageID #: 19526
                                                             Par v. Eagle
                                                                                   Ex. 7 PTO
                                                                             Plaintiffs Exhibit List

PTX-0337                                           Ex C - Materals Considered to Minkin Infringement Report                                                                Confidential     H, A, R, F, 403
PTX-0338                                           Ex. A Kirsch Infringement Reply Report Exhibit A - Materials Considered                                                                  H, A, R, F, 403

PTX-0339                                           Ex. B. FDA Guidance for Industry, ANDA Submissions - Content and Format June 2019                                                        H, A, R, F, 403, 26
                                                   Ex. C. FDA Guidance for Industry, ANDA's: Stability Testing of Drug Substances and
PTX-0340                                           Products: Quesitons and Answers: (May 2014)                                                                                              H, A, R, F, 403, 26
                                                   Ex. D. FDA Guidance for Industry, Investigating Out-of-Specification (OOS) Test Results for
PTX-0341                                           Pharmaceutical Production                                                                                                                H, A, R, F, 403, 26
PTX-0342                                           Ex. E. Revised Calculations from Infringement Report Ex. C.                                                                              H, A, R, F, 403, E
PTX-0343                                           Exhibit A: Carmen A. Cross Resume                                                                 Cross Exhibit 4     Not Confidential
                                                   Exhibit C to the Opening Expert Report of Dr. Lee Kirsch Regarding Infringement of the
PTX-0344                                           Asserted Patents                                                                                                                         H, A, R, F, 403
PTX-0345   2019-12-22                              Expert Report of Lee E. Kirsch regarding Validity and Enforceability                                Kirsch 6            Confidential     H, A, R, F, 403
PTX-0346   2019-11-14                              Expert Report of Robert Minkin                                                                   Minkin Exhibit 1       Confidential     H, A, R, F, 403
                                                   H. Fresier and Q. Fernando, IONIC EQUILIBRIA IN ANALYTICAL CHEMISTRY, Wiley, New
PTX-0347                                           York (1963)                                                                                                           Not Confidential   H, A, R, F, 403,
                                                   Handbook of Stability Testing in Pharmaceutical Development; Regulations,
PTX-0348                                           Methodologies, and Best Practices(Kim Huyh-Ba) (2009)                                                                                    H, A, R, F, 403, 1006
                                                   Holmes et al., Science Review: Vasopressin and the cardiovascular system part 2—clinical
PTX-0349                                           physiology, Critical Care 2004, 8:15-23 (June 26, 2003)                                                                                  H, A, R, F, 403, 26
                                                   Holmes, et al., Science Review: Vasopressin and the cardiovascular system part
                                                   1—receptor physiology, Critical Care, 2003, 7:427-34 (June 26, 2003)
PTX-0350                                                                                                                                                                                    H, A, R, F, 403, 26
PTX-0351                                           Infringement Claim Chart for U.S. Patent No. 9,687,526                                                                                   H, A, R, F, 403
PTX-0352                                           Infringement Claim Chart for U.S. Patent No. 9,744,209                                                                                   H, A, R, F, 403
PTX-0353   2019-05-03                              Joint Claim Construction Brief                                                                   Amiji Exhibit 13     Not Confidential   H, R, F, 403
PTX-0354                                           Kirsch Opening Infringement Report Exhibit B - Materials Considered                                                                      H, A, R, F, 403
PTX-0355   2015-05-20                              Office Action Summary                                                                           Vandse Exhibit 11                        Dup, E
PTX-0356   2019-11-15                              Opening Expert Report of Lee E. Kirsch regarding infringement                                       Kirsch 5          Not Confidential   H, A, R, F, 403
                                                   Order Granting Stipulation of Dismissal filed by Plaintiffs - In the Matter of Civil Docket #
PTX-0357   2019-12-27                              1:18-cv-00823-CVC USDC of Delaware (Wilmington)                                                                                          R, H, 403
                                                   Par Final Infringement Contentions, Par Pharm., Inc. v. Eagle Pharms. Inc (October 16,
PTX-0358                                           2019)                                                                                                                                    H, A, R, F, 403
                                                   Par Pharm., Inc. v. Eagle Pharms, Inc. No. 18-823-CFC. D.I. 71 (July 1 2019), Markman
PTX-0359                                           Order
                                                   Par Pharmaceutical Inc, Par Sterile Products, LLC and Endo Par Innovation Co. LLC's Revised
PTX-0360   2019-08-23                              First Notice if Deposition of OSO                                                               Woltering Exhibit 2                      H, A, R, F, 403
                                                   Par Pharmaceutical Inc, Par Sterile Products, LLC and Endo Par Innovation Co. LLC's Revised
PTX-0361   2019-08-23                              First Notice of Deposition of AMRI                                                              Woltering Exhibit 1                      H, A, R, F, 403
                                                   Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation Company,
PTX-0362                                           LLC's Revised First Notice of Deposition of Eagle Pharmaceuticals Inc.                           Hepner Exhibit 1                        H, A, R, F, 403, Dup
                                                   Par Pharmaceuticals and Endo Par Revised First Notice of Deposition of Eagle
PTX-0363   2019-08-23                              Pharmaceuticals                                                                                  Romito Exhibit 1     Not Confidential   H, A, R, F, 403, Dup
                                                   Par Pharmaceuticals, Inc. Par Sterile Products, LLC's Revised First Notice of Deposition of
PTX-0364   2019-08-23                              Amri                                                                                             Aungst Exhibit 1     Not Confidential   H, A, R, F, 403, Dup
                                                   Par Pharmaceuticals, Inc. Par Sterile Products, LLC's Revised First Notice of Deposition of
PTX-0365   2019-08-23                              Oso                                                                                              Aungst Exhibit 2     Not Confidential   H, A, R, F, 403, Dup
                                                   Plaintiffs' Answer to Counterclaim - In the Matter of Civil Docket # 1:18-cv-00823-CVC
PTX-0366   2018-08-27                              USDC of Delaware (Wilmington)                                                                                                            H, A, R, F, 403, Dup
                                                   Plaintiffs' Complaint for Patent Infringement - In the Matter of Civil Docket # 1:18-cv-
PTX-0367   2018-05-31                              00823-CVC USDC of Delaware (Wilmington)                                                                                                  H, A, R, F, 403
                                                   Plaintiffs' Fourth Supplemental Objections and Responses to Eagle Pharmaceuticals Inc.'s
PTX-0368   2019-10-22                              Interrogatories (Nos 13, 23)                                                                                                             H, A, R, F, 403
PTX-0369   2020-01-20                              Reply Expert of Robert Minkin                                                                    Minkin Exhibit 2      Confidential      H, A, R, F, 403
PTX-0370   2020-01-20                              Reply Expert Report of Lee E. Kirsch regarding infringement                                         Kirsch 7           Confidential      H, A, R, F, 403
PTX-0371   2020-01-20                              Reply Expert Report of Zlatan Coralic regarding infringement                                     Coralic Exhibit 2     Confidential      H, A, R, F, 403
PTX-0372   2015-08-14                              Response to Action: Peptide Congeners with Polymer Excipients                                   Kannan Exhibit 30     Not Confidential   Dup, E
                                                   Response to Final Office Action and Request for Continued Examination re: Vasopressin
PTX-0373   2015-11-24                              Formulations for use in Treatment of Hypotension                                                Kannan Exhibit 33     Not Confidential   Dup, E




                                                                                     Page 8
                        Case 1:18-cv-00823-CFC Document 194 Filed      05/20/20 Page 359 of 1189 PageID #: 19527
                                                             Par v. Eagle
                                                                                             Ex. 7 PTO
                                                                                       Plaintiffs Exhibit List

                                                           Stratton, Lewis, Controlling Deamidation Rates in a Model Peptide: Effects of Temperature,
                                                           Peptide Concentration, and Additives, Journal of Pharmaceutical Sciences Vol. 90, No. 12
PTX-0374                                                   (December 2001) 2141-2148                                                                                                                   H, A, R, F, 403
PTX-0375   2019-04-16                                      Supplemental Declaration of Zlatan Coralic                                                           Coralic Exhibit 4   Not Confidential   H, A, R, F, 403
PTX-0376   2015-10-21                                      United States Patent Application NO. 14717877 Office Action Summary                                 Kannan Exhibit 31    Not Confidential   Dup
PTX-0377   2015-05-20                                      United States Patent Application NO. 14717877 Office Action Summary                                 Kannan Exhibit 35    Not Confidential   Dup
PTX-0378   2009-05-01                                      USP 32 (2009)                                                                                        Amiji Exhibit 10    Not Confidential
PTX-0379   2012-05-01                                      USP 35 (2012) <791>                                                                                   Amiji Exhibit 9    Not Confidential   H, A, R, F, 403
PTX-0380                                                   USP 36 (2013) <659>                                                                                                                         H, A, R, F, 403, 26
                                                           Wang, Wei, Instability, stabilization and formulation of liquid protein pharmaceutical,
PTX-0381                                                   International Journal of Pharmaceutics 185 (1999) 129-188                                                                                   H, A, R, F, 403
PTX-0382                                                   Vasostrict Label                                                                                                                            H, A
PTX-0383    6/17/2013   AMRIVAS0116902   AMRIVAS0116913    Vasopressin Injection, USP, AMRI Stability Data for SVA001.002.003                                                                          R, 403, F, E
PTX-0384    6/17/2013   AMRIVAS0116914   AMRIVAS0116923    Vasopressin Injection, USP, AMRI Stability Data for SVA001.002.003                                                                          R, 403, F, E
PTX-0385   10/16/2019   AMRIVAS0117038   AMRIVAS0117041    Vasopressin Injection, USP, AMRI Stability Data for SVA009.5I+5U                                                                            R, 403
PTX-0386   12/11/2019   AMRIVAS0117062   AMRIVAS0117065    Vasopressin Injection, USP, AMRI Stability Data for SVA009.5I+5U                                                                            R, 403
PTX-0387    10/9/2019   AMRIVAS0117066   AMRIVAS0117069    Vasopressin Injection, USP, AMRI Stability Data for SVA004.25I+25U                                                                          R, 403
PTX-0388    10/9/2019   AMRIVAS0117072   AMRIVAS0117075    Vasopressin Injection, USP, AMRI Stability Data for SVA004.5I+5U                                                                            R, 403
PTX-0389   10/23/2019   AMRIVAS0117076   AMRIVAS0117079    Vasopressin Injection, USP, AMRI Stability Data for SVA005.25I+25U                                                                          R, 403
PTX-0390   10/23/2019   AMRIVAS0117084   AMRIVAS0117087    Vasopressin Injection, USP, AMRI Stability Data for SVA005.5I+5U                                                                            R, 403
PTX-0391   10/23/2019   AMRIVAS0117088   AMRIVAS0117091    Vasopressin Injection, USP, AMRI Stability Data for SVA006.25I+25U                                                                          R, 403
PTX-0392   10/23/2019   AMRIVAS0117096   AMRIVAS0117099    Vasopressin Injection, USP, AMRI Stability Data for SVA006.5I+5U                                                                            R, 403
PTX-0393     9/7/2019   AMRIVAS0117100   AMRIVAS0117100    OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA007/8 - 1M, Ver. 3                                                                R, 403, F
PTX-0394    10/2/2019   AMRIVAS0117101   AMRIVAS0117102    OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA004.6M, Ver. 3                                                                    R, 403, F
PTX-0395   10/10/2019   AMRIVAS0117103   AMRIVAS0117104    OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA009 - 1M, Ver. 3                                                                  R, 403, F
PTX-0396   10/31/2019   AMRIVAS0117105   AMRIVAS0117106    OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA007/8 - 3M, Ver. 3                                                                R, 403, F
PTX-0397   11/13/2019   AMRIVAS0117107   AMRIVAS0117107    OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA009.2M, Ver. 3                                                                    R, 403, F
PTX-0398   12/10/2019   AMRIVAS0117108   AMRIVAS0117109    OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA009.3M, Ver. 3                                                                    R, 403, F
PTX-0399    3/11/2020   AMRIVAS0117128   AMRIVAS0117129    OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA009.6M, Ver. 3                                                                    R, 403, F
                                                           AMRI Vasopressin Injection USP Project #: PD SVA-07, Storage Condition: 5C Inverted - Lot Number:
PTX-0400    3/19/2020 AMRIVAS0117134     AMRIVAS0117137    SVA009.5I                                                                                                                                   R, 403, F

                                                           OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding Vasopressin
PTX-0401    1/19/2020 AMRIVAS0117138     AMRIVAS0117139    Injection, USP Samples SVA005/006 - 9M (Document No. STA-PJN-0029) (Version: 3.0)                                                           R, 403, F
                                                           OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding Vasopressin
PTX-0402     1/7/2020 AMRIVAS0117150     AMRIVAS0117151    Injection, USP Sample SVA004.9M (Document No. STA-PJN-0029) (Version: 3.0)                                                                  R, 403, F

                                                           OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding Vasopressin
PTX-0403     4/2/2020 AMRIVAS0117172     AMRIVAS0117173    Injection, USP Sample SVA004.12M (Document No. STA-PJN-0029) (Version: 3.0)                                                                 R, 403, F

                                                           OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding Vasopressin
PTX-0404     5/9/2020 AMRIVAS0117176     AMRIVAS0117177    Injection, USP Sample SVA005/7/8.9M (Document No. STA-PJN-0029) (Version: 3.0)                                                              R, 403, F
PTX-0405    8/27/2019 EAGLEVAS0047242    EAGLEVAS0047248   Vasopressin Injection, USP Stability Analysis, A Statistical Evaluation of pH                                                               H, R, 403, F
PTX-0406   11/14/2019                                      Expert Report of Zlatan Coralic, Pharm.D., BCPS regarding Infringement                                  Coralic 1                           H, A, R, F, 403

                                                           OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding Vasopressin
PTX-0407     2/3/2020 AMRIVAS0117118     AMRIVAS0117119    Injection, USP Sample SVA007/8.6M (Document No. STA-PJN-0029) (Version: 3.0)                                                                R, 403, F



PPX-001                                                    Placeholders for Plaintiffs' Physical Exhibits                                                                                              26, A, R, F, 403
PPX-002                                                    Placeholders for Plaintiffs' Physical Exhibits                                                                                              26, A, R, F, 403
PPX-003                                                    Placeholders for Plaintiffs' Physical Exhibits                                                                                              26, A, R, F, 403
PPX-004                                                    Placeholders for Plaintiffs' Physical Exhibits                                                                                              26, A, R, F, 403
PPX-005                                                    Placeholders for Plaintiffs' Physical Exhibits                                                                                              26, A, R, F, 403
PPX-006                                                    Placeholders for Plaintiffs' Physical Exhibits                                                                                              26, A, R, F, 403
PPX-007                                                    Placeholders for Plaintiffs' Physical Exhibits                                                                                              26, A, R, F, 403
PPX-008                                                    Placeholders for Plaintiffs' Physical Exhibits                                                                                              26, A, R, F, 403
PPX-009                                                    Placeholders for Plaintiffs' Physical Exhibits                                                                                              26, A, R, F, 403




                                                                                              Page 9
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 360 of 1189 PageID #: 19528


                               Eagle's Objection Code
       CODE                                   OBJECTION
              Fed. R. Evid. 901 - Requires proof of authenticity as a condition
A             precedent to its admissibility
DEM           Demonstrative Only
DUP           Duplication of Another Exhibit
E             Mischaracterization in Description
F             Fed. R. Evid. 602 - No Foundation
H             Fed. R. Evid. 801 & 802 - Hearsay
I             Illegible (partly or wholly)
IC            Improper compilation
IN            Fed. R. Evid. 106 - Incomplete
NT            No Certified Translation
R             Fed. R. Evid. 402 - Not Relevant
RD            Redaction Required
26            Fed. R. Civ. P. 26 - Not timely disclosed
              Fed. R. Evid. 403 - Any relevance substantially outweighed by
403           confusion, prejudice or waster of time
1006          Fed. R. Evid. 1006 - Voluminous document requires summary
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 361 of 1189 PageID #: 19529




                           EXHIBIT 8
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 362 of 1189 PageID #: 19530

                                      EXHIBIT 8


                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC.,               )
    PAR STERILE PRODUCTS, LLC, and          )
    ENDO PAR INNOVATION                     )
    COMPANY, LLC,                           )
                                            )     C.A. No. 18-823-CFC
                Plaintiffs,                 )
                                            )
          v.                                )
                                            )
    EAGLE PHARMACEUTICALS INC.,             )
                                            )
                Defendant.                  )


                              DEFENDANT’S EXHIBIT LIST
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 363 of 1189 PageID #: 19531

                                          EXHIBIT 8


         Defendant Eagle Pharmaceuticals Inc. reserves its right to incorporate by

   reference into its Exhibit List any exhibit listed by Plaintiffs Par Pharmaceutical,

   Inc., Par Sterile Products, LLC, and Endo Par Innovation Company, LLC

   (collectively “Plaintiffs”) on Plaintiffs’ Exhibit List. Eagle reserves its right to

   amend, modify, or supplement its Exhibit List throughout the balance of this case in

   response to case developments including but not limited to Plaintiffs’ Exhibit List,

   Plaintiffs’ objections, and/or further streamlining of the case. Eagle also reserves the

   right to supplement or modify its Exhibit List in response to rulings by the Court

   (including on any motions) or upon settlement of any party. Eagle also reserves its

   right to add demonstratives to its Exhibit List. Eagle agrees to exchange

   demonstratives with Plaintiffs in accordance with the procedures agreed upon by the

   parties in the Joint Pretrial Order.
                               Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 364 of 1189 PageID #: 19532
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                  PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                    C.A. No. 18-cv-00823-CFC
                                                                                    DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.     DATE                                                       DESCRIPTION                                                       BEG BATES NO.         END BATES NO.                    OBJECTIONS
  DTX-001      6/28/2016 U.S. Patent No. 9,375,478 to Kenney et al.                                                                    PAR-VASO-0000001      PAR-VASO-0000033      401, 402, 403
  DTX-002                Moved to Joint Exhibit List (JTX-4)
  DTX-003                Moved to Joint Exhibit List (JTX-5)
  DTX-004      8/29/2017 U.S. Patent No. 9,744,239 to Kenney et al.                                                                    PAR-VASO-0000198      PAR-VASO-0000231      401, 402, 403
  DTX-005                Moved to Joint Exhibit List (JTX-6)
  DTX-006      4/10/2018 U.S. Patent No. 9,937,223 to Kenney et al.                                                                    PAR-VASO-0000315      PAR-VASO-0000421      401, 402, 403
  DTX-007      6/28/2016 File History of U.S. Patent No. 9,375,478 to Kenney et al. (Application No. 14/717,882)                       PAR-VASO-0000422      PAR-VASO-0002628      401, 402, 403
  DTX-008                Moved to Joint Exhibit List (JTX-7)
  DTX-009                Moved to Joint Exhibit List (JTX-8)
  DTX-010      8/29/2017 File History of U.S. Patent No. 9,744,239 to Kenney et al. (Application No. 14/717,877)                       PAR-VASO-0006453      PAR-VASO-0009318      401, 402, 403
  DTX-011                Moved to Joint Exhibit List (JTX-9)
  DTX-012      4/10/2018 FIle History of U.S. Patent No. 9,937,223 to Kenney et al. (Application No. 15/606,442)                       PAR-VASO-0010366      PAR-VASO-0014205      401, 402, 403
                         Assignment of U.S. Patent No. 9,375,478 to Par Pharmaceutical, Inc., recorded at reel 035877 frame 0334 on
 DTX-013       6/22/2015 June 22, 2015                                                                                                 PAR-VASO_0108283      PAR-VASO_0108289
 DTX-014                 Moved to Joint Exhibit List (JTX-11)
 DTX-015                 Moved to Joint Exhibit List (JTX-10)
 DTX-016                 Moved to Joint Exhibit List (JTX-14)
 DTX-017                 Moved to Joint Exhibit List (JTX-13)
                         Assignment of U.S. Patent No. 9,744,239 to Par Pharmaceutical, Inc., recorded at reel 035877 frame 0318 on
 DTX-018       6/22/2015 June 22, 2015                                                                                                 PAR-VASO_0108314      PAR-VASO_0108320      401, 402, 403
 DTX-019                 Moved to Joint Exhibit List (JTX-12)
                         Assignment of U.S. Patent No. 9,937,223 to Par Pharmaceutical, Inc., recorded at reel 042734 frame 0093 on
 DTX-020       6/16/2017 June 16, 2017                                                                                                 PAR-VASO_0108327      PAR-VASO_0108332      401, 402, 403
 DTX-021                 Moved to Joint Exhibit List (JTX-15)
 DTX-022       6/10/2019 Eagle Pharmaceuticals Inc.'s Notice of Deposition Pursuant to Fed. R. Civ. P. 30(b)(6) to Plaintiffs                                                      401, 402, 403, 801, 802, AA
                         JHP Pharmaceuticals, LLC Master Batch Record: SV 4200 Pitressin (Synthetic) USP, 20 Units per 1 mL (Stock
 DTX-023       9/19/2011 No. 2000179) (Revision Code: 023)                                                                             PAR-VASO_0120243      PAR-VASO_0120363
                         JHP Pharmaceuticals, LLC Master Batch Record: Vasostrict™, 20 Units per 1 mL (Stock No. 2002132) (Revision
 DTX-024      10/22/2014 Code: 008)                                                                                                    PAR-VASO_0081195      PAR-VASO_0081292
                         Letter from G. Vasquez of JHP Pharmaceuticals, LLC to Drs. M. Parks and N. Stockbridge of the FDA Enclosing
 DTX-025       9/16/2011 Pre NDA Meeting Package re Pitressin® (vasopressin injection, USP), Synthetic                                 PAR-VASO_0058258      PAR-VASO_0058372      401, 402, 403
 DTX-026                 JHP Pharmaceuticals NDA Module: 2.3.P Drug Production - Pitressin® (NDA No. 204485)                           PAR-VASO_0072472      PAR-VASO_0072502
                         Par Sterile Products, LLC Memorandum from A. Gloster to J. Zebelian re 2014 APR Stability Information for
 DTX-027       8/19/2014 Pitressin                                                                                                     PAR-VASO_0028263      PAR-VASO_0028306
                         Compilation of Certificates of Analysis Prepared by Various Laboratories Regarding Vasopressin and Arginine                                               801, 802, 901, 902, multiple separate
 DTX-028       3/11/2010 Vasopressin Products                                                                                          PAR-VASO_0090471      PAR-VASO_0090483      documents
                         Par Pharmaceutical, Inc. Product Specification-Release Report: Vasostrict™ (vasopressin injection, USP) 20
 DTX-029       11/6/2014 units per 1 mL (Stock No. 2002132) (Version: 6.0)                                                             PAR-VASO_0028731      PAR-VASO_0028743      401, 402, 403
                         NDA Approval Letter from Dr. N. Stockbridge of the FDA to G. Vasquez of Par Sterile Products, LLC Enclosing
                         Vasostrict™ (vasopressin injection) Prescribing Information (revised: 04/2014) and Package Labeling
 DTX-030       4/17/2014 (Reference ID: 3491207)                                                                                       PAR-VASO_0015573      PAR-VASO_0015586      801, 802
                         JHP Pharmaceuticals, LLC Master Batch Record: SV 4200 Pitressin (Synthetic) USP, 20 Units per 1 mL (Batch
 DTX-031       1/27/2012 No. 310571F) (Revision Code: 001)                                                                             PAR-VASO_0247003      PAR-VASO_0247057
                         JHP Pharmaceuticals, LLC Master Batch Record: SV 4200 Pitressin (Synthetic) USP, 20 Units per 1 mL (Batch
 DTX-032       1/27/2012 No. 310571F) (Revision Code: 001)                                                                             PAR-VASO_0247058      PAR-VASO_0247072
                         Par Pharmaceutical, Inc. Product Development Technical Report (No. FRD-16-001): Vasostrict, 20 Units/mL,
 DTX-033                 pH 3.8 Acetate Buffer, Multiple Dose (Stock # 2002525)                                                        PAR-VASO_0030979      PAR-VASO_0031015
                         JHP Pharmaceuticals, LLC Research Report (No. 703-00159): Analytical Method Validation Report for the
 DTX-034       3/16/2009 Determination of Vasopressin and Impurities in Pitress by Gradient HPLC                                       PAR-VASO_0104961      PAR-VASO_0105008
 DTX-035       10/3/2019 Notice of Subpoena Directed As to Michelle Bonomi-Huvala to Testify at a Deposition in a Civil Action                                                     401, 402, 403, 801, 802
 DTX-036          4/2014 Vasostrict™ (vasopressin injection) Prescribing Information (revised: 04/2014) (Reference ID: 3491207)        PAR-VASO-0008349      PAR-VASO_0008356
 DTX-037      11/22/2010 Email from K. Goscinski to C. English re RE: JHP - Vasopressin API                                            PAR-VASO_0241689      PAR-VASO_0241695      401, 402, 403, 801, 802




                                                                                                                    1
                               Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 365 of 1189 PageID #: 19533
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                     C.A. No. 18-cv-00823-CFC
                                                                                     DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                       DESCRIPTION                                                     BEG BATES NO.         END BATES NO.                    OBJECTIONS
                         Letter from S. Richardson of JHP Pharmaceuticals, LLC to D. Stanback of the FDA re Entry No. 435-1024270-4
                         (2300TU) and 435-1024392-6 (460TU); End Use for Product: Synthetic Arginine Vasopressin, USP and
 DTX-038      11/12/2010 PITRESSIN (vasopressin injection, USP synthetic) Grandfathered Status                                      PAR-VASO_0241702      PAR-VASO_0241796      401, 402, 403, 801, 802
                         Letter from J. Johnson of the FDA to G. Vasquez of JHP Pharmaceuticals, LLC Enclosing Meeting Minutes of
 DTX-039      11/16/2011 Pre-NDA Telephone Conference dated October 17, 2011                                                        PAR-VASO_0037497      PAR-VASO_0037515      401, 402, 403, 801, 802
 DTX-040                 Pitressin® (vasopressin injection, USP) Synthetic Prescribing Information                                  PAR-VASO_0072228      PAR-VASO_0072245      401, 402, 403, 901, 902

 DTX-041                  JHP Pharmaceuticals NDA Submission: Annotated Prescribing Information - Pitressin® (NDA No. 204485)          PAR-VASO_0072190   PAR-VASO_0072206
 DTX-042                  JHP Pharmaceuticals NDA Module: 2.5 Clinical Overview - Pitressin® (NDA No. 204485)                          PAR-VASO_0072526   PAR-VASO_0072689

 DTX-043                  JHP Pharmaceuticals NDA Module: 3.2.P.5.6 Justification of Specifications - Pitressin® (NDA No. 204485)      PAR-VASO_0073366   PAR-VASO_0073369      401, 402, 403
 DTX-044                  JHP Pharmaceuticals NDA Module: 3.2.P.5.1 Specifications - Pitressin® (NDA No. 204485)                       PAR-VASO_0078037   PAR-VASO_0078037      401, 402, 403
 DTX-045                  JHP Pharmaceuticals NDA Module: 3.2.P.8.3 Stability Data - Pitressin® (NDA No. 204485)                       PAR-VASO_0073585   PAR-VASO_0073629

                         General Advice Letter from Y. Knight of the FDA to G. Vasquez of Par Sterile Products, LLC Enclosing
 DTX-046       12/1/2014 Vasostrict™ (vasopressin injection) Prescribing Information (revised: 05/2014) (Reference ID: 3665841)        PAR-VASO_0014805   PAR-VASO_0014809      801, 802
 DTX-047                 JHP Pharmaceuticals, LLC Presentation: Grandfathered Products: [Redacted] Pitressin®                          PAR-VASO_0204656   PAR-VASO_0204663      401, 402, 403
 DTX-048       2/20/2018 Email from C. English to S. Vijayan et al. re RE: Vasostrict                                                  PAR-VASO_0058400   PAR-VASO_0058402      401, 402, 403
                         Meeting Minutes: Compilation of Minutes for Specifications Committee Meetings dated January 10, 2012                                                   401, 402, 403, 801, 802, 901, 902, multiple
 DTX-049                 through July 18, 2013                                                                                         PAR-VASO_0120593   PAR-VASO_0120689      separate documents
                         Executed Conditional Offer of Employment Letter from S. Hinchen of JHP Pharmaceuticals, LLC to V. Kannan
 DTX-050         10/2012 re the Position of Senior Formulations Development Scientist                                                  PAR-VASO_0204767   PAR-VASO_0204771      401, 402, 403
 DTX-051          1/2010 Pitressin® (vasopressin injection, USP) Synthetic Prescribing Information (revised: 01/2010)                  PAR-VASO_0076133   PAR-VASO_0076134

                         Letter from G. Vasquez of JHP Pharmaceuticals, LLC to Dr. N. Stockbridge of the FDA re Original New Drug
 DTX-052       9/25/2012 Application in eCTD Format; Pre NDA Meeting Package Pitressin® (vasopressin injection, USP), Synthetic        PAR-VASO_0072207   PAR-VASO_0072213      401, 402, 403, 801, 802
                         Par Pharmaceutical, Inc. Pharmaceutical Development Technical Report (No. FRD-14-001R): Vasostrict®
 DTX-053                 (vasopressin injection, USP) Justification of Time Out of Refrigeration                                       PAR-VASO_0028307   PAR-VASO_0028352
 DTX-054      10/10/2014 Email from M. Kenney to V. Kannan re FW: vasostrict data                                                      PAR-VASO_0088551   PAR-VASO_0088552
 DTX-055       7/17/2014 Email from P-A. Dardaine to S. Ahmed et al. re SA Rochester Slides - 07/18/14                                 PAR-VASO_0109802   PAR-VASO_0109802
                         Par Pharmaceutical, Inc. Presentation: Rochester R&D: Par Sterile Products: Target Submissions 2014 - 2016:
 DTX-056       7/18/2014 Project Management 07/18/14                                                                                   PAR-VASO_0109803   PAR-VASO_0109838
 DTX-057       7/31/2014 Email from P-A. Dardaine to S. Ahmed et al. re SA Rochester Slides - 08/01/14                                 PAR-VASO_0109842   PAR-VASO_0109842
                         Par Pharmaceutical, Inc. Presentation: Rochester R&D: Par Sterile Products: Target Submissions 2014 - 2016:
 DTX-058        8/1/2014 Project Management 08/01/14                                                                                   PAR-VASO_0109843   PAR-VASO_0109891
 DTX-059       8/14/2014 Email from P-A. Dardaine to S. Ahmed et al. re SA Rochester Slides - 08/15/14                                 PAR-VASO_0112061   PAR-VASO_0112061
                         Par Pharmaceutical, Inc. Presentation: Rochester R&D: Par Sterile Products: Target Submissions 2014 - 2016:
 DTX-060       8/15/2014 Project Management 08/15/14                                                                                   PAR-VASO_0112062   PAR-VASO_0112112
 DTX-061       9/24/2015 Email from P-A. Dardaine to S. Ahmed et al. re SA Rochester Slides - 09/25/15                                 PAR-VASO_0111627   PAR-VASO_0111627
                         Par Pharmaceutical, Inc. Presentation: Rochester R&D: Par Sterile Products: Target Submissions 2015 - 2016:
 DTX-062       9/25/2015 Project Management 09/25/15                                                                                   PAR-VASO_0111628   PAR-VASO_0111661
 DTX-063       10/8/2015 Email from P-A. Dardaine to S. Ahmed et al. re SA Rochester Slides - 10/09/15                                 PAR-VASO_0111539   PAR-VASO_0111539
                         Par Pharmaceutical, Inc. Presentation: Rochester R&D: Par Sterile Products: Target Submissions 2015 - 2016:
 DTX-064       10/9/2015 Project Management 10/09/15                                                                                   PAR-VASO_0111540   PAR-VASO_0111573      401, 402, 403
                         Par Pharmaceutical, Inc. Product Development Technical Report (No. FRD-15-012): Vasostrict, 20 Units/mL,
 DTX-065                 pH 3.8 Acetate Buffer, Single Dose (Preservative Free) (Stock # 2002501)                                      PAR-VASO_0093612   PAR-VASO_0093671
 DTX-066       3/22/2016 Email from V. Kannan to M. Kenney re RE: 4 week data                                                          PAR-VASO_0034737   PAR-VASO_0034737
 DTX-067                 Graph: Rate of Change in Impurities (%/week) vs. Target pH (25C Storage Condition)                            PAR-VASO_0034748   PAR-VASO_0034748
                         Spreadsheet: 4-Week Study Data Showcasing Rate of Change in Assay (%LC/week) and in Impurities
 DTX-068                 (%/week) against Target pH                                                                                    PAR-VASO_0034750   PAR-VASO_0034750
                         Declaration under 37 C.F.R. § 1.132 by Inventor Sunil Vandse, in re Application of: Matthew Kenney (U.S.
 DTX-069       1/22/2016 Patent Appl. No. 14/717,882)                                                                                  PAR-VASO-0002304   PAR-VASO-0002317      401, 402, 403
 DTX-070       1/15/2015 Email from M. Kenney to S. Sanghvi et al. re vasopressin                                                      PAR-VASO_0200879   PAR-VASO_0200879
 DTX-071                 Par Pharmaceutical, Inc. Presentation: Vasopressin Experimental Summary                                       PAR-VASO_0200880   PAR-VASO_0200913




                                                                                                                      2
                               Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 366 of 1189 PageID #: 19534
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                    PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                      C.A. No. 18-cv-00823-CFC
                                                                                      DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                          DESCRIPTION                                                       BEG BATES NO.         END BATES NO.                      OBJECTIONS
  DTX-072                  Par Pharmaceutical NDA Module: 3.2.P.5.1 Specifications - Vasostrict® (NDA No. 204485)                        PAR-VASO_0082707      PAR-VASO_0082708      401, 402, 403
                           Agreement and General Release by and among King Pharmaceuticals, Inc. and Matthew Kenney, dated as of
 DTX-073       8/15/2007   August 15, 2007                                                                                               PAR-VASO_0204794      PAR-VASO_0204802      401, 402, 403
                           Par Sterile Products, LLC Stability Tables: Tabulated Stability Data through 23-Month Interval: Vasostrict
 DTX-074        6/7/2017   (Vasopressin Injection, USP), 20 Units per mL, 1mL (New Formulation): Stock No. 2002501                       PAR-VASO_0042538      PAR-VASO_0042551
                           Spreadsheet: 4-Week Study Data Showcasing Rate of Change in Assay (%LC/week) and in Impurities (%/week)
 DTX-075                   against Target pH                                                                                             PAR-VASO_0231067      PAR-VASO_0231067
 DTX-076                   Electric Quilt File: pH 2.5-3.5 Study 4 Weeks 3                                                               PAR-VASO_0034738      PAR-VASO_0034745      106, 1003, Vague
 DTX-077                   Graph: Rate of Change in Assay (%LC/week) vs. Target pH (25C Storage Condition)                               PAR-VASO_0034746      PAR-VASO_0034746
 DTX-078                   Graph: Rate of Change in Assay (%LC/week) vs. Target pH (40C Storage Condition)                               PAR-VASO_0034747      PAR-VASO_0034747
 DTX-079                   Graph: Rate of Change in Impurities (%/week) vs. Target pH (40C Storage Condition)                            PAR-VASO_0034749      PAR-VASO_0034749
 DTX-080       6/10/2015   Email from M. Kenney to S. Sanghvi et al. re vaso lab batch 4 mo results                                      PAR-VASO_0215523      PAR-VASO_0215523
 DTX-081                   Spreadsheet: 4-Month Vasopressin Batch Samples Assay and Impurities Data                                      PAR-VASO_0215524      PAR-VASO_0215524
                           JHP Pharmaceuticals, LLC Laboratory Notebook (No. 71) of Matthew Kenney Regarding Pitressin (Issued: June
 DTX-082                   2014)                                                                                                         PAR-VASO_0059950      PAR-VASO_0060041
                           JHP Pharmaceuticals, LLC Quality Control Procedure Report (No. 20545): Determination of Vasopressin and
 DTX-083        2/9/2012   Impurities in Pitressin by Gradient HPLC (Version: 3.0)                                                       PAR-VASO_0073112      PAR-VASO_0073123      401, 402, 403
 DTX-084                   Spreadsheet: Pitressin® Inventory Shipment Data from July 28, 2008 through October 30, 2014                   PAR-VASO_0248075      PAR-VASO_0248162
 DTX-085                   Spreadsheet: Pitressin® Inventory Shipment Data from October 9, 2007 through July 17, 2008                    PAR-VASO_0248163      PAR-VASO_0248168

 DTX-086                 Spreadsheet: Vasostrict® Inventory Shipment Data from November 12, 2014 through January 30, 2015                PAR-VASO_0248169      PAR-VASO_0248172
 DTX-087                 Spreadsheet: Pitressin® Inventory Shipment Data from November 5, 2014 through November 6, 2014                  PAR-VASO_0248364      PAR-VASO_0248364
 DTX-088       5/13/2015 Email from M. Kenney to S. Sanghvi & S. Vandse re vaso pH graphs                                                PAR-VASO_0032828      PAR-VASO_0032828
 DTX-089                 Graph: Assay vs. Target pH 40C                                                                                  PAR-VASO_0032829      PAR-VASO_0032829
 DTX-090                 Graph: Assay vs. Target pH 25C                                                                                  PAR-VASO_0032830      PAR-VASO_0032830
 DTX-091                 Graph: Total Impurities vs. Target pH 40C                                                                       PAR-VASO_0032831      PAR-VASO_0032831
 DTX-092                 Graph: Total Impurities vs. Target pH 25C                                                                       PAR-VASO_0032832      PAR-VASO_0032832
 DTX-093      10/23/2015 Email from N. Musaji to K. Mondejar et al. re RE: Stability Data for Shipping Temperature Complaints            PAR-VASO_0047264      PAR-VASO_0047269      401, 402, 403

 DTX-094                 JHP Pharmaceuticals NDA Module: 3.2.P.8.1 Stability Summary and Conclusion - Pitressin® (NDA No. 204485) PAR-VASO_0073630             PAR-VASO_0073677
                         Email from M. Bergren to J. Brodowsky & J. Zebelian re RE: Specification and Spec rationale for
 DTX-095       1/24/2012 Pitressin(2002132)                                                                                            PAR-VASO_0052704        PAR-VASO_0052707      401, 402, 403
                         JHP Pharmaceuticals, LLC Product Specifications Release Report: SV 4200 Pitressin (Synthetic), 20 Units per 1
 DTX-096                 mL (Stock No. 2002132)                                                                                        PAR-VASO_0052708        PAR-VASO_0052709      401, 402, 403

 DTX-097       5/12/2016 Par Sterile Products, LLC Memorandum from S. Mikolajczak to V. Fremer re Pitressin/Vaostrict Annual Report      PAR-VASO_0047843      PAR-VASO_0047983
 DTX-098                 Meeting Minutes: Vasostrict Launch Meeting dated July 2, 2014                                                   PAR-VASO_0021007      PAR-VASO_0021011      401, 402, 403
 DTX-099      10/21/2014 Email from M. Rennwald to J. Crist re FW: Pitressin stability                                                   PAR-VASO_0053338      PAR-VASO_0053338
                         JHP Pharmaceuticals, LLC Product Development Technical Report (No. DEV-13-019): Pitressin Registration
 DTX-100       2/27/2013 Stability Studies: 9 Month Update                                                                               PAR-VASO_0053339      PAR-VASO_0053398
                         JHP Pharmaceuticals, LLC Product Development Technical Report (No. DEV-12-031): Three Month Interim
 DTX-101       6/19/2012 Analysis of Registration Stability Studies for Pitressin                                                        PAR-VASO_0053399      PAR-VASO_0053449
 DTX-102       5/23/2014 Email from M. Rennwald to "Steve" re Pitressin No-overage formula 5c stability data                             PAR-VASO_0030282      PAR-VASO_0030282
 DTX-103                 Spreadsheet: Pitressin No-Overage Formula Stability Data (5C Storage Conditions)                                PAR-VASO_0030283      PAR-VASO_0030294
                         Executed Offer of Employment Letter from S. Montalto of Par Pharmaceutical, Inc. to S. Sangvhi re the
 DTX-104        5/3/2004 Position of Associate Director of the Formulations Department                                                   PAR-VASO_0204772      PAR-VASO_0204786      401, 402, 403

 DTX-105       7/24/2019 Plaintiffs' Objections and Responses to Defendant's Notice of Deposition Pursuant to Fed. R. Civ. P. 30(b)(6)                                               402, 403, 801, 802, AA

 DTX-106                 Par Pharmaceutical NDA Module: 3.2.P.1 Description and Composition - Vasostrict® (NDA No. 204485)               PAR-VASO_0082232      PAR-VASO_0082234
 DTX-107       5/21/2014 Email from M. Rutkowski to S. Richardson et al. re RE: Re-formulation                                           PAR-VASO_0015637      PAR-VASO_0015637
                         JHP Pharmaceuticals, LLC Product Development Technical Report (No. DEV-12-029): Supporting Stability
 DTX-108       6/14/2012 Studies for Pitressin Injection                                                                                 PAR-VASO_0105305      PAR-VASO_0105401




                                                                                                                       3
                               Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 367 of 1189 PageID #: 19535
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                     C.A. No. 18-cv-00823-CFC
                                                                                     DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                      DESCRIPTION                                                       BEG BATES NO.         END BATES NO.                    OBJECTIONS
                         Executed Offer of Employment Letter from S. Montalto of Par Pharmaceutical, Inc. to S. Vandse re the
 DTX-109        1/6/2014 Position of Director of the Formulations Department                                                         PAR-VASO_0204787      PAR-VASO_0204793      401, 402, 403
                         Declaration under 37 C.F.R. § 1.132 by Inventor Sunil Vandse, in re Application of: Matthew Kenney (U.S.
 DTX-110       8/11/2015 Patent Appl. No. 14/717,882)                                                                                PAR-VASO-0001039      PAR-VASO-0001046      401, 402, 403

 DTX-111      11/14/2019 Opening Expert Report of Zlatan Coralic, Pharm.D., BCPS Regarding Infringement, and Exhibits Thereto
 DTX-112       1/20/2020 Reply Expert Report of Zlatan Coralic, Pharm.D., BCPS Regarding Infringement
 DTX-113       3/22/2019 Expert Declaration of Zlatan Coralic, Pharm.D., BCPS Regarding Claim Construction
 DTX-114       4/16/2019 Supplemental Expert Declaration of Zlatan Coralic, Pharm.D., BCPS Regarding Claim Construction
                         Ashley Thompson Quan & Fanny Li, Hyperinflation of Vasopressors (Vasopressin, Norepinephrine, Ephedrine,
 DTX-115                 etc.) , 31(4) J. Pharm. Prac. 399 (2018)                                                                                                                401, 402, 403, 801, 802, 901, 902
                         Aaron Hakim et al., High Costs of FDA Approval for Formerly Unapproved Marketed Drugs ,318(22) J. Am.
 DTX-116                 Med. Ass'n 2181 (2017)                                                                                                                                  401, 402, 403, 801, 802, 901, 902
                         Zlatan Coralic (@ZEDPharm), Twitter (Feb. 27, 2016, 3:00 AM),
 DTX-117                 https://twitter.com/zedpharm/status/703489975178768385                                                                                                  401, 402, 403, 801, 802, 901, 902
                         Opening Expert Report of Lee E. Kirsch, Ph.D. Regarding Infringement of U.S. Patent Nos. 9,687,526,
 DTX-118      11/15/2019 9,744,209, and 9,750,785, and Exhibits Thereto

 DTX-119      12/22/2019 Rebuttal Expert Report of Lee E. Kirsch, Ph.D. Regarding Validity and Enforceability, and Exhibit Thereto
 DTX-120       1/20/2020 Reply Expert Report of Lee E. Kirsch, Ph.D. Regarding Infringement, and Exhibits Thereto
                         Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL, 2017 Registration
                         Batch, Batch SVA001 Inverted Position, DOM: 03Mar2017: Long Term (2° to 8°C) Stability Data, Stability
 DTX-121                 Protocol PD SVA-01 Rev05                                                                                    EAGLEVAS0047274       EAGLEVAS0047277       801, 802
 DTX-122          9/2019 VASOPRESSIN Injection Prescribing Information (revised: 09/2019)                                            EAGLEVAS0043566       EAGLEVAS0043568       801, 802
                         Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL, 2017 Registration
                         Batch, Batch SVA001A Inverted Position, DOM: 03Mar2017: 25°C/60%RH Stability After 21 Months Storage
 DTX-123                 at 2-8°C, Stability Protocol PD SVA-02 Rev02, Stability Start: 19Dec2018                                    EAGLEVAS0047278       EAGLEVAS0047280       401, 402, 403, 801, 802
                         Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL, 2017 Registration
                         Batch, Batch SVA001A Upright Position, DOM: 03Mar2017: 25°C/60%RH Stability After 21 Months Storage
 DTX-124                 at 2-8°C, Stability Protocol PD SVA-02 Rev02, Stability Start: 19Dec2018                                    EAGLEVAS0047281       EAGLEVAS0047283       401, 402, 403, 801, 802
                         Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL, 2017 Registration
                         Batch, Batch SVA002 Inverted Position, DOM: 07Mar2017: Long Term (2° to 8°C) Stability Data, Stability
 DTX-125                 Protocol PD SVA-01 Rev05                                                                                    EAGLEVAS0047284       EAGLEVAS0047287       801, 802
                         Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL, 2017 Registration
                         Batch, Batch SVA002A Inverted Position, DOM: 07Mar2017: 25°C/60%RH Stability After 21 Months Storage
 DTX-126                 at 2-8°C, Stability Protocol PD SVA-02 Rev02, Stability Start: 19Dec2018                                    EAGLEVAS0047288       EAGLEVAS0047290       401, 402, 403, 801, 802
                         Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL, 2017 Registration
                         Batch, Batch SVA002A Upright Position, DOM: 07Mar2017: 25°C/60%RH Stability After 21 Months Storage
 DTX-127                 at 2-8°C, Stability Protocol PD SVA-02 Rev02, Stability Start: 19Dec2018                                    EAGLEVAS0047291       EAGLEVAS0047293       401, 402, 403, 801, 802
                         Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL, 2017 Registration
                         Batch, Batch SVA003 Inverted Position, DOM: 10Mar2017: Long Term (2° to 8°C) Stability Data, Stability
 DTX-128                 Protocol PD SVA-01 Rev05                                                                                    EAGLEVAS0047294       EAGLEVAS0047297       801, 802
                         Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL, 2017 Registration
                         Batch, Batch SVA003A Inverted Position, DOM: 10Mar2017: 25°C/60%RH Stability After 21 Months Storage
 DTX-129                 at 2-8°C, Stability Protocol PD SVA-02 Rev02, Stability Start: 19Dec2018                                    EAGLEVAS0047298       EAGLEVAS0047300       401, 402, 403, 801, 802
                         Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL, 2017 Registration
                         Batch, Batch SVA003A Upright Position, DOM: 10Mar2017: 25°C/60%RH Stability After 21 Months Storage
 DTX-130                 at 2-8°C, Stability Protocol PD SVA-02 Rev02, Stability Start: 19Dec2018                                    EAGLEVAS0047301       EAGLEVAS0047303       401, 402, 403, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 1.12.12 Comparison of Generic Drug and RLD - Vasopressin Injection,
 DTX-131                 USP (ANDA No. 211538)                                                                                       EAGLEVAS0000076       EAGLEVAS0000077       801, 802
                         Supplemental NDA Approval Letter from Dr. W. Wilson-Lee of the FDA to G. Vasquez of Par Sterile Products,
                         LLC Enclosing Vasostrict™ (vasopressin injection) Prescribing Information (revised: 03/2015) and Package
 DTX-132        5/7/2015 Labeling                                                                                                    PAR-VASO_0014782      PAR-VASO_0014787      801, 802




                                                                                                                     4
                                Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 368 of 1189 PageID #: 19536
                                                           U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                      PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                        C.A. No. 18-cv-00823-CFC
                                                                                        DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                         DESCRIPTION                                                            BEG BATES NO.         END BATES NO.                    OBJECTIONS
                           Major Complete Response Amendment Letter from M. Stern of Eagle Pharmaceuticals Inc. to the FDA re
 DTX-133       9/11/2019   ANDA No. 211538                                                                                                   EAGLEVAS0043614       EAGLEVAS0043663       801, 802
                           OSO BioPharmaceuticals Manufacturing, LLC Certificate of Analysis: Vasopressin, 20 units/vial (0.0377
 DTX-134       3/24/2017   mg/mL) (Lot No. SVA001)                                                                                           EAGLEVAS0002277       EAGLEVAS0002277       801, 802
 DTX-135                   U.S. Pharmacopeia, Vasopressin Injection , in 3 The National Formulary 3849 (2009)                                EAGLEVAS0058037       EAGLEVAS0058040
                           Vasopressin Injection, USP (Synthetic) Prescribing Information (revised: 06/2009) (Manufacturer:
 DTX-136          6/2009   Pharmaceutical Partners of Canada Inc.)                                                                           EAGLEVAS0014005       EAGLEVAS0014005       801, 802
                           Supplemental NDA Approval Letter from M. Southworth of the FDA to C. English of Par Sterile Products, LLC
                           Enclosing VASOSTRICT® (vasopressin injection) Prescribing Information (revised: 05/2019) (Reference ID:
 DTX-137       5/14/2019   4432979)                                                                                                          PAR-VASO_0230785      PAR-VASO_0230795      401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-138       11/4/2019   Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA007.5I, SVA007.5U)                                              AMRIVAS0117046        AMRIVAS0117049        401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-139       11/4/2019   Conditions: 25C/60%RH Inverted, 25C/60%RH Upright) (Lot Nos. SVA007.25I, SVA007.25U)                              AMRIVAS0117042        AMRIVAS0117045        401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-140       11/4/2019   Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA008.5I, SVA008.5U)                                              AMRIVAS0117054        AMRIVAS0117057        401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-141       11/4/2019   Conditions: 25C/60%RH Inverted, 25C/60%RH Upright) (Lot Nos. SVA008.25I, SVA008.25U)                              AMRIVAS0117050        AMRIVAS0117053        401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-142      12/11/2019   Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA009.5I, SVA009.5U)                                              AMRIVAS0117062        AMRIVAS0117065        401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-143      12/11/2019   Conditions: 25C/60%RH Inverted, 25C/60%RH Upright) (Lot Nos. SVA009.25I, SVA009.25U)                              AMRIVAS0117058        AMRIVAS0117061        401, 402, 403, 801, 802
                                                                                                                                                                                         401, 402, 403, 701, 702, 801, 802, PMIL, 901,
 DTX-144       4/26/1999 Lithuanian Patent No. LT 4487 B to Gendrolis et al.                                                                 PAR-VASO_0233012      PAR-VASO_0233022      902
 DTX-145      11/14/2019 Opening Expert Report of Robert Minkin, FACHE, and Exhibits Thereto
 DTX-146       1/20/2020 Reply Expert Report of Robert Minkin, FACHE
                         Email from S. Gagliardi of Dechert LLP to C. Citro of Kirkland & Ellis LLP re Plaintiffs' Supplemental Objections
 DTX-147        9/6/2019 and Responses to Defendants' Interrogatories and Plaintiffs' Validity Contentions                                                                               402, 403, 801, 802, AA
                         Plaintiffs' Objections and Responses to Eagle Pharmaceuticals Inc.'s Second Set of Requests for Admissions
 DTX-148       9/27/2019 (Nos. 74-276) to Par Pharmaceutical                                                                                                                             401, 402, 403, 801, 802, AA, Legal
 DTX-149      10/16/2019 Plaintiffs' Final Infringement Contentions, and Exhibits Thereto                                                                                                401, 402, 403, 801, 802, AA, Legal
                         Mettler-Toledo AG, pH Theory Guide: A Guide to pH Measurement: Theory and Practice of pH Application
 DTX-150                 (2013)                                                                                                              EAGLEVAS0014434       EAGLEVAS0014537       801, 802
                         NDA Approval Letter from Dr. R. Raghavachari of the FDA to C. English of Par Sterile Products, LLC Enclosing
 DTX-151         12/2016 VASOSTRICT® (vasopressin injection) Prescribing Information (revised: 12/2016)                                      PAR-VASO_0014439      PAR-VASO_0014442      801, 802
 DTX-152        5/3/2019 The Parties' Joint Claim Construction Brief, and Attachment Thereto (D.I. 61)                                                                                   401, 402, 403, 801, 802, AA, Legal
                         Declaration of Lee E. Kirsch, Ph.D. Regarding Claim Construction, and Exhibit Thereto, Submitted as Exhibit
 DTX-153       4/17/2019 32 to the Parties' Joint Claim Construction Appendix (D.I. 62)
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-EPX-0119): Vasopressin
 DTX-154       1/17/2018 Injection, USP, End Product Test Procedure (Revision: 03)                                                           EAGLEVAS0001349       EAGLEVAS0001380       801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-EPX-0119): Vasopressin
 DTX-155        8/2/2019 Injection, USP, End Product Test Procedure (Revision: 06)                                                           EAGLEVAS0046178       EAGLEVAS0046210       801, 802
 DTX-156                 G. Mattock & G. Ross Taylor, Buffer Solutions , in pH Measurement and Titration 39 (1961)                           EAGLEVAS0014374       EAGLEVAS0014395       801, 802
                         Plaintiffs' Claim Construction Response Brief, Par Pharm., Inc. v. Sandoz Inc. , No. 3:18-cv-14895-BRM-DEA
 DTX-157      10/28/2019 (D.N.J. Oct. 28, 2019), ECF No. 63                                                                                                                              401, 402, 403, 801, 802, AA, Legal
                         Letter from Dr. R. Whitfield of JHP Pharmaceuticals, LLC to Dr. L. Callahan Enclosing JHP Pharmaceuticals,
                         LLC Research Report (No. 703-00159): Analytical Method Validation Report for the Determination of
 DTX-158          4/2009 Vasopressin and Impurities in Pitressin by Gradient HPLC                                                            PAR-VASO_0108652      PAR-VASO_0108699      401, 402, 403, 801, 802, 901, 902
 DTX-159       1/30/2015 Original U.S. Patent Appl. No. 14/610,499                                                                           EAGLEVAS0057997       EAGLEVAS0058036
 DTX-160                 U.S. Pharmacopeia, <791> pH , in The National Formulary 343 (2012)                                                  EAGLEVAS0058041       EAGLEVAS0058042
 DTX-161                 U.S. Pharmacopeia, <1225> Validation of Compendial Procedures , in The National Formulary 1 (2013)                  EAGLEVAS0058043       EAGLEVAS0058047       401, 402, 403
 DTX-162         11/2019 Curriculum Vitae of Mansoor M. Amiji, Ph.D., R.Ph.                                                                                                              401, 402, 403, 801, 802
                         List of Materials Considered for Opening Expert Report of Dr. Mansoor M. Amiji, Ph.D., R.Ph. Concerning
 DTX-163      11/14/2019 Invalidity of U.S. Patent Nos. 9,687,526; 9,744,209; and 9,750,785                                                                                              801, 802




                                                                                                                          5
                                Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 369 of 1189 PageID #: 19537
                                                           U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                     PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                       C.A. No. 18-cv-00823-CFC
                                                                                       DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                            DESCRIPTION                                                         BEG BATES NO.         END BATES NO.                    OBJECTIONS
                           Plaintiffs' Objections and Responses to Eagle Pharmaceuticals Inc.'s First Set of Requests for Admissions (Nos.
 DTX-164       8/26/2019   1-73) to Par Pharmaceutical                                                                                                                                   401, 402, 403, 801, 802, AA, Legal
                           Plaintiffs' Fourth Supplemental Objections and Responses to Eagle Pharmaceuticals Inc.'s Interrogatories
 DTX-165      10/22/2019   (Nos. 13, 23)                                                                                                                                                 401, 402, 403, 801, 802, AA, Legal
                           U.S. Food & Drug Admin., Guidance for FDA Staff and Industry: Marketed Unapproved Drugs - Compliance
 DTX-166       9/19/2011   Policy Guide (Sept. 19, 2011)                                                                                                                                 401, 402, 403, 801, 802, 901, 902
                           Loyd V. Allen, Jr., pH and Solubility, Stability, and Absorption, Part II , 1(8) Sci. & Tech. for the Hosp.
 DTX-167      12/31/2011   Pharmacist (Dec. 31, 2011)                                                                                        EAGLEVAS0055820       EAGLEVAS0055823       801, 802
                           Luitpold Pharmaceuticals, Inc. Finished Product Specifications and Monograph Report: Vasopressin Injection,
 DTX-168       12/2/3013   USP (Version: 11.0)                                                                                               AR3-VASO-0000001      AR3-VASO-0000008      801, 802, 901, 902
 DTX-169                   Spreadsheet: Vasopressin Inventory Shipment Data                                                                  AR3-VASO-0000009      AR3-VASO-0000009      801, 802, 901, 902
                           American Regent, Inc. Stability Tables: Vasopressin Injection, USP, 20 units/mL (Storage Condition: 25C +/- 2C
 DTX-170        4/9/2019   Inverted) (Lot No. 6045.RI)                                                                                       AR3-VASO-0000010      AR3-VASO-0000011      801, 802, 901, 902

 DTX-171       1/15/1996 American Regent, Inc. Master Formula Report: Vasopressin Injection, USP, 20 units/mL (Lot. No. 6045)                AR3-VASO-0000012      AR3-VASO-0000017      801, 802, 901, 902
                         Luitpold Pharmaceuticals, Inc. Method Development Report: Vasopressin Injection, USP: HPLC
 DTX-172                 Chromatographic Purity Method                                                                                       AR3-VASO-0000018      AR3-VASO-0000022      801, 802, 901, 902
                         Mingda Bi & Jagdish Singh, Effect of Buffer pH, Buffer Concentration and Skin with or without Enzyme
 DTX-173                 Inhibitors on the Stability of [Arg 8 ]-Vasopressin , 197 Int'l. J. Pharm. 87 (2000)                                PAR-VASO_0030301      PAR-VASO_0030307
                         Eagle Pharmaceuticals ANDA Module: 2.3.P Drug Product - Supplement: Question-Based Review for Drug
 DTX-174                 Product - Vasopressin Injection, USP (ANDA No. 211538)                                                              EAGLEVAS0043670       EAGLEVAS0043790       801, 802
                         Andrea Hawe et al., Towards Heat-Stable Oxytocin Formulations: Analysis of Degradation Kinetics and
 DTX-175                 Identification of Degradation Products , 26(7) Pharm. Res. 1679 (2009)                                              EAGLEVAS0013885       EAGLEVAS0013894       401, 402, 403, 801, 802
                         M. Niyaz Khan, Experimental versus Theoretical Evidence for the Rate-Limiting Steps in Uncatalyzed and H + -
 DTX-176                 and HO - - Catalyzed Hydrolysis of the Amide Bond , 41 Int'l J. Chem. Kinetics 599 (2009)                           EAGLEVAS0057896       EAGLEVAS0057908       801, 802
                         Shouping Liu et al., Effect of Structural Parameters of Peptides on Dimer Formation and Highly Oxidized Side
                         Products in the Oxidation of Thiols of Linear Analogues of Human ß-Defensin 3 by DMSO , 15 J. Peptide Sci. 95
 DTX-177                 (2009)                                                                                                              EAGLEVAS0057909       EAGLEVAS0057920       801, 802
 DTX-178         10/2012 Pitressin® (vasopressin injection, USP) Synthetic Prescribing Information (revised: 10/2012)                        PAR-VASO_0219794      PAR-VASO_0219795
                         JHP Pharmaceuticals, LLC Specifications Committee Presentation: Pitressin Product Specifications (Stock
 DTX-179        6/7/2012 2002132, Reduced Overage) (Presenter: Mike Bergren)                                                                 PAR-VASO_0029982      PAR-VASO_0030009      401, 402, 403
                         JHP Pharmaceuticals NDA Module: 3.2.P.1 Description and Composition of the Drug Product - Pitressin®
 DTX-180                 (NDA No. 204485)                                                                                                    PAR-VASO_0072719      PAR-VASO_0072720
                         JHP Pharmaceuticals, LLC Master Batch Record: SV 4200 Pitressin (Synthetic) USP, 20 Units per 1 mL (Stock
 DTX-181        3/8/2013 No. 2000179) (Revision Code: 025)                                                                                   PAR-VASO_0078041      PAR-VASO_0078161

                           JHP Pharmaceuticals, LLC Formulations Comparison Report: Comparison of Vasopressin Formulations from
 DTX-182                   APP and American Regent against the Vasopressin Formulation of JHP Pharmaceuticals                                PAR-VASO_0089788      PAR-VASO_0089791
                           King Pharmaceuticals, Inc. Memorandum from L. Stiles to Rx 48783 Batch Record re Product Validation
 DTX-183        6/7/2002   Addendum Testing                                                                                                  PAR-VASO_0094514      PAR-VASO_0094515      801, 802
                           Spreadsheet: Pitressin® Pressor Activity, Chlorobutanol, and pH Specifications Normal Stability Data and
 DTX-184                   Corresponding Graphs                                                                                              PAR-VASO_0094977      PAR-VASO_0094977      401, 402, 403
                           King Pharmaceuticals, Inc. Memorandum from K. Jones to Pitressin File re pH Matrix for SV 4200 Pitressin
 DTX-185       1/18/2005   (Synthetic) USP, 20 Units per 1 mL                                                                                PAR-VASO_0095005      PAR-VASO_0095005      801, 802
 DTX-186                   Spreadsheet: SV 4200 Pitressin Ampoule Validation Data to Date                                                    PAR-VASO_0095102      PAR-VASO_0095102
                           JHP Pharmaceuticals, LLC Memorandum from K. Mondejar to B. Boesch re Regression Analysis of Pitressin
 DTX-187        3/4/2008   Synthetic, 20 Units per 1 mL with Teflon 2 Stoppers                                                               PAR-VASO_0108554      PAR-VASO_0108570      801, 802
                           JHP Pharmaceuticals, LLC Memorandum from D. Battisti to B. Boesch et al. re Analytical Progress: Pitressin
 DTX-188       5/26/2009   Biweekly Meeting                                                                                                  PAR-VASO_0108640      PAR-VASO_0108651      801, 802
                           JHP Pharmaceuticals Inc. Stability Tables: SV 4200 Pitressin (Synthetic) USP, 20 Units/mL (Storage Condtion:
 DTX-189       6/19/2008   25C/60% RH) (Stock No. 2000179)                                                                                   PAR-VASO_0108703      PAR-VASO_0108710
                           JHP Pharmaceuticals Inc. Stability Tables: SV 4200 Pitressin (Synthetic) USP, 20 Units/mL (Storage Condtion:
                           25C/60% RH) (Stock Nos. 2000179, 4200X955) ; Pitressin Synthetic Amp 4200, 20 Units/mL (N. I. S.) (Storage
 DTX-190       6/19/2008   Conditions: 25C/60% RH, 25C) (Stock Nos. 4200X913, 4200X912)                                                      PAR-VASO_0108711      PAR-VASO_0108722




                                                                                                                         6
                               Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 370 of 1189 PageID #: 19538
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                      PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                        C.A. No. 18-cv-00823-CFC
                                                                                        DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                          DESCRIPTION                                                          BEG BATES NO.         END BATES NO.                    OBJECTIONS
                         JHP Pharmaceuticals Inc. Stability Tables: Pitressin Synthetic Amp 4200, 20 Units/mL (N. I. S.) (Storage
 DTX-191       1/14/2008 Condition: 25C) (Stock Nos. 4200A913, 4200A912, 4200X913)                                                          PAR-VASO_0108983      PAR-VASO_0108985
                         JHP Pharmaceuticals Inc. Stability Tables: Pitressin Synthetic Amp 4200, 20 Units/mL (N. I. S.) (Storage
 DTX-192       1/15/2008 Condition: 25C) (Stock No. 4200X912)                                                                               PAR-VASO_0108986      PAR-VASO_0108988
 DTX-193                 Spreadsheet: SV 4200 Pitressin Ampoule Validation Data to Date                                                     PAR-VASO_0109017      PAR-VASO_0109020
                         Parkedale Pharmaceuticals Product Validation Addendum: Pitressin (Synthetic) USP Bulk Solution, 20 Units
 DTX-194                 per mL (Stock No. AMP 4200: 4200X912)                                                                              PAR-VASO_0201451      PAR-VASO_0201454      801, 802
                         Par Pharmaceutical Inc. Laboratory Notebook (No. 1281) of Alexandra Draghici Regarding Vasostrict® (Issued:
 DTX-195                 Feb. 3, 2015)                                                                                                      PAR-VASO_0246222      PAR-VASO_0246429
                         Par Pharmaceutical Inc. Laboratory Notebook (No. 1283) of Alexandra Draghici Regarding Vasostrict® (Issued:
 DTX-196                 Mar. 26, 2015)                                                                                                     PAR-VASO_0246430      PAR-VASO_0246652
                         Arthur B. Robinson & James W. Scotchler, Sequence Dependent Deamidation Rates for Model Peptides of
 DTX-197                 Histone IV , 6 Int'l J. Peptide Protein Res. 279 (1974)                                                            EAGLEVAS0057921       EAGLEVAS0057924       401, 402, 403, 801, 802
                         Robert M. Smith & David E. Hansen, The pH-Rate Profile for the Hydrolysis of a Peptide Bond , 120 J. Am.
 DTX-198                 Chem. Soc'y 8910 (1998)                                                                                            EAGLEVAS0057925       EAGLEVAS0057928       801, 802
                         John R. Taylor, An Introduction to Error Analysis: The Study of Uncertainties in Physical Measurements (2d
 DTX-199                 ed. 1997)                                                                                                          EAGLEVAS0057929       EAGLEVAS0057991       801, 802
                         O. A. G. J. van der Houwen et al., Systematic Interpretation of pH-Degradation Profiles. A Critical Review , 155
 DTX-200                 Int'l J. Pharm. 137 (1997)                                                                                         EAGLEVAS0058048       EAGLEVAS0058063       801, 802
                         W.H.O. International Standard: ARGININE VASOPRESSIN (AVP) Instructions for Use (revised: 04/2013)
 DTX-201          4/2013 (Version: 6.0)                                                                                                     EAGLEVAS0014037       EAGLEVAS0014038       801, 802

 DTX-202                 Luwei Zhao & Samuel H. Yalkowsky, Stabilization of Eptifibatide by Cosolvents , 218 Int'l J. Pharm. 43 (2001) EAGLEVAS0058338            EAGLEVAS0058351       801, 802
 DTX-203       5/24/2019 Curriculum Vitae of Leonard J. Chyall, Ph.D.                                                                                                                   401, 402, 403, 801, 802
 DTX-204      11/15/2019 List of Materials Considered for Opening Expert Report of Leonard J. Chyall, Ph.D.                                                                             801, 802
                         Declaration of Zlatan Coralic, Pharm.D., BCPS Regarding Claim Construction, and Exhibit Thereto, Submitted
 DTX-205       3/22/2019 as Exhibit 20 to the Parties' Joint Claim Construction Appendix (D.I. 62)
                         Betty L. Gahart & Adrienne R. Nazareno, Vasopressin Injection , in Intravenous Medications 1167 (29th ed.
 DTX-206                 2013)                                                                                                         EAGLEVAS0051875            EAGLEVAS0051883       801, 802

 DTX-207       12/3/2018 Plaintiffs' Objections and Responses to Eagle Pharmaceuticals Inc.'s First Set of Interrogatories (Nos. 1-13)                                                  401, 402, 403, 801, 802, AA, Legal
 DTX-208                 Am. Hosp. Formulary Serv., Vasopressin , in AHFS Drug Information 3261 (2011)                                      EAGLEVAS0052180       EAGLEVAS0052184       801, 802
                         Jeffrey A. Alten et al., Early Initiation of Arginine Vasopressin Infusion in Neonates after Complex Cardiac
 DTX-209                 Surgery , 13(3) Pediatric Critical Care Med. 300 (2012)                                                            EAGLEVAS0034748       EAGLEVAS0034752       801, 802

                          Michael Argenziano et al., A Prospective Randomized Trial of Arginine Vasopressin in the Treatment of
 DTX-210                  Vasodilatory Shock after Left Ventricular Assist Device Placement , 96(suppl II) Circulation II-286 (1997)        EAGLEVAS0013664       EAGLEVAS0013668       801, 802

                         Michael Argenziano et al., Management of Vasodilatory Shock after Cardiac Surgery: Identification of
 DTX-211                 Predisposing Factors and Use of a Novel Pressor Agent , 116 J. Thoracic Cardiovascular Surgery 973 (1998)          EAGLEVAS0036637       EAGLEVAS0036644       801, 802
                         R. Isaac, VASOPRESSIN 10 Units in 50 mL IV INFUSION for Vasopressor Effect , in Birmingham Children's
 DTX-212          2/2013 Hospital Injectable Medicine Guide (Feb. 2013)                                                                     EAGLEVAS0013837       EAGLEVAS0013838       801, 802
                         R. P. Dellinger et al., Surviving Sepsis Campaign: International Guidelines for Management of Severe Sepsis
 DTX-213                 and Septic Shock, 2012 , 39 Intensive Care Med. 165 (2013)                                                         EAGLEVAS0055873       EAGLEVAS0055936       801, 802
                         M. W. Dünser et al., Cardiac Performance during Vasopressin Infusion in Postcardiotomy Shock , 28 Intensive
 DTX-214                 Care Med. 746 (2002)                                                                                               EAGLEVAS0013857       EAGLEVAS0013862       801, 802
                         Martin W. Dünser et al., Arginine Vasopressin in Advanced Vasodilatory Shock: A Prospective, Randomized,
 DTX-215                 Controlled Study , 107 Circulation 2313 (2003)                                                                     EAGLEVAS0033530       EAGLEVAS0033536       801, 802
                         Suruchi Hasija et al., Prophylactic Vasopressin in Patients Receiving the Angiotensin-Converting Enzyme
                         Inhibitor Ramipril Undergoing Coronary Artery Bypass Graft Surgery , 24(2) J. Cardiothoracic Vascular
 DTX-216                 Anesthesia 230 (2010)                                                                                              EAGLEVAS0037890       EAGLEVAS0037898       801, 802
                         Cheryl L. Holmes et al., The Effects of Vasopressin on Hemodynamics and Renal Function in Severe Septic
 DTX-217                 Shock: A Case Series , 27 Intensive Care Med. 1416 (2001)                                                          EAGLEVAS0038761       EAGLEVAS0038766       801, 802




                                                                                                                          7
                               Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 371 of 1189 PageID #: 19539
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                    PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                      C.A. No. 18-cv-00823-CFC
                                                                                      DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                        DESCRIPTION                                                          BEG BATES NO.         END BATES NO.                    OBJECTIONS
                         François Lauzier et al., Vasopressin or Norepinephrine in Early Hyperdynamic Septic Shock: A Randomized
 DTX-218                 Clinical Trial , 32 Intensive Care Med. 1782 (2006)                                                              EAGLEVAS0039509       EAGLEVAS0039516       801, 802
                         Evelyn Lechner et al., Arginine-Vasopressin in Neonates with Vasodilatory Shock after Cardiopulmonary
 DTX-219                 Bypass , 166 Eur. J. Pediatrics 1221 (2007)                                                                      EAGLEVAS0013931       EAGLEVAS0013937       801, 802
 DTX-220          1/2014 P. Nekic & S. Shunker, Vasopressin , in Liverpool Hospital ICU Guideline: Pharmacology (Jan. 2014)               EAGLEVAS0035772       EAGLEVAS0035775       801, 802
                         Mary Beth Malay et al., Low-Dose Vasopressin in the Treatment of Vasodilatory Septic Shock , 47(4) J.
 DTX-221                 Trauma: Injury, Infection, & Critical Care 699 (1999)                                                            PAR-VASO_0108180      PAR-VASO_0108186      801, 802
                         David L. S. Morales et al., Arginine Vasopressin in the Treatment of 50 Patients with Postcardiotomy
 DTX-222                 Vasodilatory Shock , 69 Ann. Thoracic Surgery 102 (2000)                                                         EAGLEVAS0033571       EAGLEVAS0033575       801, 802
                         David L. S. Morales et al., A Double-Blind Randomized Trial: Prophylactic Vasopressin Reduces Hypotension
 DTX-223                 after Cardiopulmonary Bypass , 75 Ann. Thoracic Surgery 926 (2003)                                               EAGLEVAS0033096       EAGLEVAS0033100       801, 802

                         NDA Approval Letter from Dr. R. Raghavachari of the FDA to C. English of Par Sterile Products, LLC Enclosing
 DTX-224          3/2016 VASOSTRICT® (vasopressin injection) Prescribing Information (revised: 11/2015) and Package Labeling              PAR-VASO_0014542      PAR-VASO_0014547      801, 802
                         Marilee D. Obritsch et al., Effects of Continuous Vasopressin Infusion in Patients with Septic Shock , 38 Ann.
 DTX-225                 Pharmacotherapy 1117 (2004)                                                                                      EAGLEVAS0013987       EAGLEVAS0013992       801, 802
                         Georgios Papadopoulos et al., Perioperative Infusion of Low-Dose of Vasopressin for Prevention and
                         Management of Vasodilatory Vasoplegic Syndrome in Patients Undergoing Coronary Artery Bypass Grafting -
 DTX-226                 A Double-Blind Randomized Study , 5(17) J. Cardiothoracic Surgery (2010)                                         EAGLEVAS0037343       EAGLEVAS0037354       801, 802
                         Letter from G. Vasquez of JHP Pharmaceuticals, LLC to Dr. N. Stockbridge of the FDA re Pitressin®
                         (vasopressin injection, USP), Synthetic NDA #204485, S/N 0008; Response to Information Request Received
 DTX-227        4/1/2013 December 7, 2012                                                                                                 PAR-VASO_0076965      PAR-VASO_0076967      801, 802
                         Letter from G. Vasquez of JHP Pharmaceuticals, LLC to Dr. N. Stockbridge of the FDA re Pitressin®
                         (vasopressin injection, USP), Synthetic NDA #204485, S/N 0011; Response to Clinical Pharmacology
 DTX-228        5/3/2013 Information Requests Received April 22, 2013 & Completed Development Studies with Dextrose                       PAR-VASO_0077264      PAR-VASO_0077267      801, 802
                         JHP Pharmaceuticals, LLC Product Development Technical Report (No. DEV-13-022): Stability of Admixtures
 DTX-229       3/26/2013 of Pitressin with D5W                                                                                            PAR-VASO_0078911      PAR-VASO_0078931
                         Bhavesh M. Patel et al., Beneficial Effects of Short-Term Vasopressin Infusion during Severe Septic Shock ,
 DTX-230                 96(3) Anesthesiology 576 (2002)                                                                                  EAGLEVAS0013993       EAGLEVAS0013999       801, 802
                         Erika Berman Rosenzweig et al., Intravenous Arginine-Vasopressin in Children with Vasodilatory Shock after
 DTX-231                 Cardiac Surgery , 100(suppl II) Circulation II-182 (1999)                                                        EAGLEVAS0036273       EAGLEVAS0036278       801, 802
                         James A. Russell et al., Vasopressin versus Norepinephrine Infusion in Patients with Septic Shock , 358(9) New
 DTX-232                 Eng. J. Med. 877 (2008)                                                                                          EAGLEVAS0014006       EAGLEVAS0014016       801, 802
                         Supplementary Appendix to: James A. Russell et al., Vasopressin versus Norepinephrine Infusion in Patients
 DTX-233                 with Septic Shock , 358(9) New Eng. J. Med. 877 (2008)                                                           PAR-VASO_0108219      PAR-VASO_0108236      801, 802

 DTX-234          9/2014 Vasostrict™ (vasopressin injection) Prescribing Information (revised: 09/2014) (Reference ID: 3665822)           EAGLEVAS0036325       EAGLEVAS0036328
                         Qinghua Sun et al., Low-Dose Vasopressin in the Treatment of Septic Shock in Sheep , 168 Am. J. Respiratory &
 DTX-235                 Critical Care Med. 481 (2003)                                                                                    EAGLEVAS0014017       EAGLEVAS0014022       801, 802
                         Paul Tonog & Anand D. Lakhkar, Normal Saline , NCBI Bookshelf (July 22, 2019),
 DTX-236       7/22/2019 https://www.ncbi.nlm.nih.gov/books/NBK545210/?report=printable                                                   EAGLEVAS0057992       EAGLEVAS0057996       801, 802
                         Christian Torgersen et al., Comparing Two Different Arginine Vasopressin Doses in Advanced Vasodilatory
 DTX-237                 Shock: A Randomized, Controlled, Open-Trial Label , 36 Intensive Care Med. 57 (2010)                             EAGLEVAS0034376       EAGLEVAS0034384       801, 802
                         Tanja A. Treschan & Jürgen Peters, The Vasopressin System: Physiology and Clinical Strategies , 105(3)
 DTX-238                 Anesthesiology 599 (2006)                                                                                        EAGLEVAS0014023       EAGLEVAS0014036       801, 802
                         Sarah Catherine Walpole et al., The Weight of Nations: An Estimation of Adult Human Biomass , 12(439) BMC
 DTX-239                 Pub. Health (2012)                                                                                               EAGLEVAS0014538       EAGLEVAS0014543       401, 402, 403, 801, 802
 DTX-240       1/22/2009 WIPO Int'l Pub. No. WO 2009/009907 to Russell et al.                                                             EAGLEVAS0043158       EAGLEVAS0043215       801, 802
 DTX-241                 Curriculum Vitae of Carmen A. Cross, M.D., F.A.C.E.P.                                                                                                        401, 402, 403, 801, 802
 DTX-242      11/14/2019 List of Materials Considered for Opening Expert Report of Carmen A. Cross, M.D.                                                                              801, 802
                         Plaintiffs' Objections and Responses to Eagle Pharmaceuticals Inc.'s Second Set of Interrogatories (Nos. 14-
 DTX-243       7/30/2019 22)                                                                                                                                                          401, 402, 403, 801, 802, AA, Legal
                         Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation Company, LLC's
 DTX-244       8/23/2019 Response to Defendant Eagle Pharmaceuticals Inc.'s Invalidity Contentions                                                                                    401, 402, 403, 801, 802, AA, Legal




                                                                                                                       8
                               Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 372 of 1189 PageID #: 19540
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                    PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                      C.A. No. 18-cv-00823-CFC
                                                                                      DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                         DESCRIPTION                                                         BEG BATES NO.         END BATES NO.                    OBJECTIONS
                           Plaintiffs' Supplemental Objections and Responses to Eagle Pharmaceuticals Inc.'s Second and Third Sets of
 DTX-245        9/6/2019   Interrogatories (Nos. 14, 17-19, 23-24)                                                                                                                    401, 402, 403, 801, 802, AA, Legal
                           Vasopressin Injection, USP (Synthetic) Prescribing Information (revised: 05/2011) (Manufacturer: American
 DTX-246          5/2011   Regent, Inc.)                                                                                                  PAR-VASO-0002051      PAR-VASO-0002058      801, 802
                           Byeong S. Chang & Susan Hershenson, Practical Approaches to Protein Formulation Development , in Rational
 DTX-247                   Design of Stable Protein Formulations 1 (J.F. Carpenter et al. eds., 2002)                                     PAR-VASO-0005826      PAR-VASO-0005850      801, 802
                           Mingda Bi & Jagdish Singh, HPLC Method for Quantification of Arginine Containing Vasopressin , 22(4) J.
 DTX-248                   Liquid Chromatography & Related Techs. 551 (1999)                                                              EAGLEVAS0013839       EAGLEVAS0013850       801, 802
                           Pitressin® (vasopressin injection, USP) Synthetic Prescribing Information (revised: 10/2012) (Repackaging
 DTX-249         10/2012   Manufacturer: Cardinal Health)                                                                                 EAGLEVAS0013851       EAGLEVAS0013856       801, 802
                           The Joint Commission Webinar Presentation: The Misuse of Vials: A Follow-Up to the Sentinel Event Alert
 DTX-250       9/11/2014   (Presenters: Ana McKee et al.)                                                                                 EAGLEVAS0013895       EAGLEVAS0013930       801, 802

                         Jadwiga Dudkiewicz-Wilczyńska et al., Determination of the Content of Desmopressin in Pharmaceutical
 DTX-251                 Preparations by HPLC and Validation of the Method , 59(3) Acta Poloniae Pharmaceutica 163 (2002)           EAGLEVAS0014039             EAGLEVAS0014044       801, 802
                         Masashi Yanagisawa et al., A Novel Potent Vasoconstrictor Peptide Produced by Vascular Endothelial Cells ,
 DTX-252                 332 Nature 411 (1988)                                                                                      EAGLEVAS0014045             EAGLEVAS0014050       801, 802
                         FDA Summary Review of Proposed Drug Product, Vasostrict® (Vasopressin Injection, USP) (NDA No. 204485)
 DTX-253       3/27/2014 (Reviewer: Shari L. Targum, M.D.) (Reference ID: 3478975)                                                  EAGLEVAS0034177             EAGLEVAS0034187       801, 802

 DTX-254                 Mark Cornell Manning et al., Stability of Protein Pharmaceuticals: An Update , 27(4) Pharm. Res. 544 (2010)      EAGLEVAS0038359       EAGLEVAS0038390       801, 802
                         Vasopressin Injection, USP (Synthetic) Prescribing Information (revised: 09/2013) (Manufacturer: Fresenius
 DTX-255          9/2013 Kabi USA, LLC)                                                                                                   EAGLEVAS0039503       EAGLEVAS0039508       801, 802

 DTX-256       6/16/2014 The Joint Comm'n, Preventing Infection from the Misuse of Vials , 52 Sentinel Event Alert (June 16, 2014)        EAGLEVAS0055694       EAGLEVAS0055699       801, 802
                         Compound Summary: Chlorobutanol , PubChem (Nov. 9, 2019),
 DTX-257                 https://pubchem.ncbi.nlm.nih.gov/compound/Chlorobutanol                                                          EAGLEVAS0055824       EAGLEVAS0055872       801, 802
                         FDA Response from Dr. J. Woodcock Granting Citizen Petition Submitted by K. Karst of Hyman, Phelps &
                         McNamara P.C. Requesting That the FDA Determine Whether the Original Formulation of VASOSTRICT®
                         (vasopressin injection), Approved under NDA No. 204485, Has Been Voluntarily Withdrawn for Reasons of
                         Safety or Effectiveness and Confirm that the Agency Will Accept the Submission of ANDAs for Vasopressin
                         Injection That References the Original Formulation of VASOSTRICT® as the Reference Listed Drug Basis of
 DTX-258      12/21/2018 Submission (Docket No. FDA-2017-P-1096)                                                                          EAGLEVAS0055937       EAGLEVAS0055941       801, 802
 DTX-259                 Remington: Essentials of Pharmaceutics (Linda Felton ed., 2013)                                                  EAGLEVAS0055942       EAGLEVAS0056724       801, 802
 DTX-260                 Shelley Chambers Fox, Remington Education: Pharmaceutics (2014)                                                  EAGLEVAS0056725       EAGLEVAS0057285       801, 802
                         Pharmaceutical Preformulation and Formulation: A Practical Guide from Candidate Drug Selection to
 DTX-261                 Commercial Dosage Form (Mark Gibson ed., 2004)                                                                   EAGLEVAS0057286       EAGLEVAS0057895       801, 802
 DTX-262                 Sumie Yoshioka & Valentino J. Stella, Stability of Drugs and Dosage Forms (2002)                                 EAGLEVAS0058064       EAGLEVAS0058337
                         Christina Avanti, Innovative Strategies for Stabilization of Therapeutic Peptides in Aqueous Formulations
 DTX-263                 (2012)                                                                                                           EAGLEVAS0013669       EAGLEVAS0013825       801, 802
                         Par Pharmaceutical, Inc. Stability Tables: SV 4200 Pitressin (Synthetic) USP, 20 Units/mL (Storage Conditions:
 DTX-264      11/14/2018 25C/60% RH, 30C/65% RH, 40C/75% RH) (Stock No. 2000179)                                                          PAR-VASO_0052113      PAR-VASO_0052134
                         Par Pharmaceutical, Inc. Stability Tables: SV 4200 Pitressin (Synthetic) USP, 20 Units/mL (Storage Conditions:
 DTX-265      11/21/2014 25C/60% RH, 5C) (Stock Nos. 2000179, 2002132)                                                                    PAR-VASO_0053561      PAR-VASO_0053611
                         Par Pharmaceutical, Inc. Stability Tables: SV 4200 Pitressin (Synthetic) USP, 20 Units/mL (Storage Conditions:
 DTX-266        1/8/2015 25C/60% RH, 30C/65% RH, 40C/75% RH, 5C) (Stock No. 2002132)                                                      PAR-VASO_0053873      PAR-VASO_0053898
                         Par Pharmaceutical, Inc. Stability Tables: SV 4200 Pitressin (Synthetic) USP, 20 Units/mL (Storage Conditions:
 DTX-267        1/8/2015 25C/60% RH, 30C/65% RH, 40C/75% RH, 5C) (Stock No. 2002132)                                                      PAR-VASO_0057291      PAR-VASO_0057316
                         JHP Pharmaceuticals, LLC Application to Market a New Drug, Biologic, or an Antibiotic Drug for Human Use
 DTX-268       9/25/2012 (Form FDA 356h): Pitressin® (vasopressin injection, USP) (NDA No. 204485)                                        PAR-VASO_0072406      PAR-VASO_0072410
                         JHP Pharmaceuticals, LLC Product Development Technical Report (No. DEV-12-016): Identification of
 DTX-269       4/16/2012 Pitressin Impurities and Development of the AVP Impurity Marker Solution D009-19                                 PAR-VASO_0073884      PAR-VASO_0073912

 DTX-270                   JHP Pharmaceuticals NDA Module: 3.2.S.4.1 Specification - Drug Substance - Pitressin® (NDA No. 204485)         PAR-VASO_0073920      PAR-VASO_0073920




                                                                                                                       9
                               Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 373 of 1189 PageID #: 19541
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                     PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                       C.A. No. 18-cv-00823-CFC
                                                                                       DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.     DATE                                                   DESCRIPTION                                                                BEG BATES NO.         END BATES NO.                    OBJECTIONS
  DTX-271      3/26/1929 U.S. Trademark No. 254,507 to Parke, Davis & Co.                                                                   PAR-VASO_0076146      PAR-VASO_0076147      401, 402, 403, 801, 802

                         Letter from G. Vasquez of JHP Pharmaceuticals, LLC to Dr. N. Stockbridge of the FDA re Request for
 DTX-272       6/24/2013 Withdrawal of Proprietary Name: NDA 204485, SN 0014, VasoPrez® (Vasopressin Injection, USP), Synthetic             PAR-VASO_0077570      PAR-VASO_0077570      801, 802
                         Letter from G. Vasquez of Par Sterile Products, LLC to Dr. N. Stockbridge of the FDA re Vasostrict®
                         (vasopressin injection, USP) Synthetic NDA #204485, S/N 0031; Prior Approval Supplement: Refrigerated
 DTX-273        6/3/2014 Storage Conditions and Shelf Life Extension                                                                        PAR-VASO_0079901      PAR-VASO_0079902      801, 802
 DTX-274                 Protein Formulation and Delivery (Eugene J. McNally & Jayne E. Hastedt eds., 2d ed. 2008)                          PAR-VASO_0086302      PAR-VASO_0086673      801, 802
                         JHP Pharmaceuticals, LLC Memorandum from D. Battisti to J. Gantenbein et al. re Vasopressin Information
 DTX-275        8/6/2008 and Items for Discussion                                                                                           PAR-VASO_0108603      PAR-VASO_0108616      801, 802
                         Letter from Dr. M. Brivanlou of King & Spalding LLP to C. English of Par Sterile Products, LLC & the Legal
                         Department of Par Pharmaceutical, Inc. re Notification of Paragraph IV Certification Regarding U.S. Patent
                         Nos. 9,744, 239, 9,375,478, 9,687,526, 9,744,209, and 9,750,785 Pursuant to Section 505(b)(3) of the Federal
 DTX-276       6/27/2019 Food, Drug, and Cosmetic Act                                                                                       PAR-VASO_0248173      PAR-VASO_0248336      401, 402, 403, 801, 802, AA, Legal
                         Claims & Disclosures Table Prepared by Dr. Kinam Park, Ph.D. in Support of His Opening Report: Appendix 1 -
 DTX-277      11/15/2019 Pitressin® Public Use Bar & On-Sale Bar                                                                                                                        801, 802
                         Claims & Disclosures Table Prepared by Dr. Kinam Park, Ph.D. in Support of His Opening Report: Appendix 2 -
 DTX-278      11/15/2019 American Regent Vasopressin Injection Public Use Bar & On-Sale Bar                                                                                             801, 802
                         Claims & Disclosures Table Prepared by Dr. Kinam Park, Ph.D. in Support of His Opening Report: Appendix 3 -
 DTX-279      11/15/2019 Vasostrict® Public Use Bar & On-Sale Bar                                                                                                                       801, 802
                         Claims & Disclosures Table Prepared by Dr. Kinam Park, Ph.D. in Support of His Opening Report: Appendix 4 -
 DTX-280      11/15/2019 Anticipation by Vasostrict® Labels                                                                                                                             801, 802
                         Claims & Disclosures Table Prepared by Dr. Kinam Park, Ph.D. in Support of His Opening Report: Appendix 5 -
 DTX-281      11/20/2019 Publication Obviousness                                                                                                                                        801, 802
 DTX-282         10/2019 Curriculum Vitae of Kinam Park, Ph.D.                                                                                                                          401, 402, 403, 801, 802
 DTX-283      11/15/2019 List of Materials Considered for Opening Expert Report of Kinam Park, Ph.D.                                                                                    801, 802
                         Email from R. Rhoad of Dechert LLP to S. Kwon of Kirkland & Ellis LLP re Plaintiffs' Responses and Objections
 DTX-284      11/21/2019 to Defendants' Interrogatories                                                                                                                                 401, 402, 403, 801, 802, AA, Legal
                         Email from B. Lasky of Kirkland & Ellis LLP to M. Black of Dechert LLP re Plaintiffs' Response and Objections to
 DTX-285      11/27/2019 Defendants' Interrogatories                                                                                                                                    401, 402, 403, 801, 802, AA, Legal
                         OSO BioPharmaceuticals Manufacturing, LLC End-Product Data Collection Form: Vasopressin Injection, USP
 DTX-286       6/23/2017 (Lot No. SVA003) (Customer: SAGENT Pharmaceuticals)                                                                AMRIVAS0015410        AMRIVAS0015412        801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC End-Product Data Collection Form: Vasopressin Injection, USP
 DTX-287          6/2017 (Lot No. SVA002) (Customer: SAGENT Pharmaceuticals)                                                                AMRIVAS0015413        AMRIVAS0015415        801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC End-Product Data Collection Form: Vasopressin Injection, USP
 DTX-288          6/2017 (Lot No. SVA001) (Customer: SAGENT Pharmaceuticals)                                                                AMRIVAS0015416        AMRIVAS0015418        801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-EPX-0119): Vasopressin
 DTX-289        4/4/2017 Injection, USP, End Product Test Procedure (Revision: 01)                                                          AMRIVAS0035367        AMRIVAS0035389        801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Master Batch Record (No. 10-869): Vasopressin Injection, USP,
 DTX-290        3/8/2019 0.0377 mg/mL (Lot No. SVA004) (Version: 4.0)                                                                       AMRIVAS0110443        AMRIVAS0110470        ID, 106, 801, 802, 1003
                         Compilation of Albany Molecular Research Inc. Laboratory Documents: Certificates of Analysis, End Product
                         Data Collection Forms, and Other Miscellaneous Laboratory Documents for Vasopressin Injection, USP,
 DTX-291                 0.0377 mg/mL (Lot No. SVA004) (Customer: Eagle Pharmaceuticals)                                                    AMRIVAS0110990        AMRIVAS0111046        401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-IPX-0153): Vasopressin
 DTX-292        3/7/2019 Injection, USP, In-Process Test Procedure (Revision: 01)                                                           AMRIVAS0111171        AMRIVAS0111191        401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-EPX-0119): Vasopressin
 DTX-293        3/8/2019 Injection, USP, End Product Test Procedure (Revision: 04)                                                          AMRIVAS0111192        AMRIVAS0111216        801, 802
                         Albany Molecular Research Inc. End-Product Data Collection Form (No. STA-EPX-0119-F): Vasopressin
 DTX-294        3/8/2019 Injection, USP (Lot No. Unspecified) (Customer: Eagle Pharmaceuticals) (Revision: 04)                              AMRIVAS0111217        AMRIVAS0111222        801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-IPX-0153): Vasopressin
 DTX-295        7/3/2019 Injection, USP, In-Process Test Procedure (Revision: 02)                                                           AMRIVAS0111290        AMRIVAS0111312        401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Change Control Task Report (PR No. 674746): Update SOPs STA-
                         ATX-0126, STA-EPX-0119, and STA-IPX-0153 (with Updated SOP Report No. STA-EPX-0119 (Revision: 05)
 DTX-296        7/3/2019 Enclosed Thereto)                                                                                                  AMRIVAS0111313        AMRIVAS0111347        801, 802




                                                                                                                       10
                               Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 374 of 1189 PageID #: 19542
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                  PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                    C.A. No. 18-cv-00823-CFC
                                                                                    DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                        DESCRIPTION                                                       BEG BATES NO.        END BATES NO.                    OBJECTIONS
                           OSO BioPharmaceuticals Manufacturing, LLC Master Batch Record (No. 10-869): Vasopressin Injection, USP,
 DTX-297        3/8/2019   0.0377 mg/mL (Lot No. SVA005) (Version: 4.0)                                                                AMRIVAS0111402        AMRIVAS0111429       ID, 106, 801, 802, 1003
                           OSO BioPharmaceuticals Manufacturing, LLC Master Batch Record (No. 10-869): Vasopressin Injection, USP,
 DTX-298        3/8/2019   0.0377 mg/mL (Lot No. SVA006) (Version: 4.0)                                                                AMRIVAS0111430        AMRIVAS0111457       ID, 106, 801, 802, 1003
                           Compilation of Albany Molecular Research Inc. Laboratory Documents: Certificates of Analysis, End Product
                           Data Collection Forms, and Other Miscellaneous Laboratory Documents for Vasopressin Injection, USP,
 DTX-299                   0.0377 mg/mL (Lot No. SVA005) (Customer: Eagle Pharmaceuticals)                                             AMRIVAS0111954        AMRIVAS0111973       401, 402, 403, 801, 802
                           Compilation of Albany Molecular Research Inc. Laboratory Documents: Certificates of Analysis, End Product
                           Data Collection Forms, and Other Miscellaneous Laboratory Documents for Vasopressin Injection, USP,
 DTX-300                   0.0377 mg/mL (Lot No. SVA006) (Customer: Eagle Pharmaceuticals)                                             AMRIVAS0111974        AMRIVAS0112043       401, 402, 403, 801, 802
                           OSO BioPharmaceuticals Manufacturing, LLC Master Batch Record (No. 10-869): Vasopressin Injection, USP,
 DTX-301        8/8/2019   0.0377 mg/mL (Lot No. Unspecified) (Version: 9.0)                                                           AMRIVAS0114291        AMRIVAS0114391       801, 802
                           OSO BioPharmaceuticals Manufacturing, LLC Out of Specification Report (PR No. 661354): 24 Month
 DTX-302       8/26/2019   SVA001.5U Sample Failed pH Specification at 3.7                                                             AMRIVAS0114545        AMRIVAS0114548       106, 1003
                           OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding Vasopressin Injection,
 DTX-303                   USP Samples SVA001/002/003 (Document No. STA-PJN-0029) (Version: 3.0)                                       AMRIVAS0114554        AMRIVAS0114567       106, 1003
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-304       9/18/2019   Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos. SVA007.25I, SVA007.25U)                      AMRIVAS0117010        AMRIVAS0117013       401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-305       10/9/2019   Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos. SVA007.25I, SVA007.25U)                      AMRIVAS0117014        AMRIVAS0117017       401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-306       9/18/2019   Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA007.5I, SVA007.5U)                                        AMRIVAS0117018        AMRIVAS0117021       401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-307       9/18/2019   Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos. SVA008.25I, SVA008.25U)                      AMRIVAS0117022        AMRIVAS0117025       401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-308       10/9/2019   Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos. SVA008.25I, SVA008.25U)                      AMRIVAS0117026        AMRIVAS0117029       401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-309       9/18/2019   Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA008.5I, SVA008.5U)                                        AMRIVAS0117030        AMRIVAS0117033       401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-310      10/16/2019   Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos. SVA009.25I, SVA009.25U)                      AMRIVAS0117034        AMRIVAS0117037       401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-311      10/16/2019   Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA009.5I, SVA009.5U)                                        AMRIVAS0117038        AMRIVAS0117041       401, 402, 403, 801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.1 Description and Composition of the Drug Product - Vasopressin
 DTX-312                   Injection, USP (ANDA No. 211538)                                                                            EAGLEVAS0000458       EAGLEVAS0000463      801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.2 Pharmaceutical Development - Vasopressin Injection, USP
 DTX-313                   (ANDA No. 211538)                                                                                           EAGLEVAS0000670       EAGLEVAS0000710      801, 802
                           Albany Molecular Research Inc. Analytical Report (No. TM.04873): Determination of Assay and Related
 DTX-314       9/18/2017   Substances of Vasopressin Injection, USP by HPLC (Revision: 01)                                             EAGLEVAS0000863       EAGLEVAS0000874      801, 802
                           Albany Molecular Research Inc. Analytical Report (No. TM.04880): Analysis of Chlorobutanol in Vasopressin
 DTX-315       9/18/2017   Injection, USP by HPLC (Revision: 01)                                                                       EAGLEVAS0000875       EAGLEVAS0000882      401, 402, 403, 801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.3.3 Description of Manufacturing Process and Process Controls -
 DTX-316                   Vasopressin Injection, USP (ANDA No. 211538)                                                                EAGLEVAS0001149       EAGLEVAS0001170      801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.5.1 Specifications - Vasopressin Injection, USP (ANDA No.
 DTX-317                   211538)                                                                                                     EAGLEVAS0001328       EAGLEVAS0001329      801, 802
                           Albany Molecular Research Inc. Analytical Report (No. ANC02239R): Method Validation Report for Assay and
 DTX-318      11/22/2016   Related Substances in Vasopressin Injection, USP by HPLC: Project 10972                                     EAGLEVAS0001435       EAGLEVAS0001466      801, 802
                           OSO BioPharmaceuticals Manufacturing, LLC Batch Release Documents: Vasopressin Injection, USP, 0.0377
 DTX-319       3/30/2017   mg/mL (Lot No. SVA001)                                                                                      EAGLEVAS0001921       EAGLEVAS0002327      ID, 801, 802
                           OSO BioPharmaceuticals Manufacturing, LLC Batch Release Documents: Vasopressin Injection, USP, 0.0377
 DTX-320       3/30/2017   mg/mL (Lot No. SVA002)                                                                                      EAGLEVAS0002328       EAGLEVAS0002682      ID, 801, 802
                           OSO BioPharmaceuticals Manufacturing, LLC Batch Release Documents: Vasopressin Injection, USP, 0.0377
 DTX-321       3/30/2017   mg/mL (Lot No. SVA003)                                                                                      EAGLEVAS0002683       EAGLEVAS0003071      ID, 801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.3.4 Controls of Critical Steps and Intermediates - Vasopressin
 DTX-322                   Injection, USP (ANDA No. 211538)                                                                            EAGLEVAS0045429       EAGLEVAS0045443      801, 802




                                                                                                                   11
                               Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 375 of 1189 PageID #: 19543
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                     C.A. No. 18-cv-00823-CFC
                                                                                     DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                          DESCRIPTION                                                      BEG BATES NO.        END BATES NO.                    OBJECTIONS
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.3.3 Description of Manufacturing Process and Process Controls -
 DTX-323                   Vasopressin Injection, USP (ANDA No. 211538)                                                                 EAGLEVAS0045476       EAGLEVAS0045508      801, 802
                           OSO BioPharmaceuticals Manufacturing, LLC Master Batch Record (No. 10-869): Vasopressin Injection, USP,
 DTX-324       8/29/2019   0.0377 mg/mL (Lot No. Unspecified) (Version: Proposed Commercial)                                            EAGLEVAS0045509       EAGLEVAS0045605      401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-IPX-0153): Vasopressin
 DTX-325        8/9/2019   Injection, USP, In-Process Test Procedure (Revision: 04)                                                     EAGLEVAS0045607       EAGLEVAS0045632      401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Summary Report: Eagle Pharmaceutical's Vasopressin (SVA) Engineering Run
 DTX-326       7/24/2019   (V1926) Summary Report                                                                                       EAGLEVAS0045725       EAGLEVAS0045847      401, 402, 403, 801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.5.1 Specifications - Vasopressin Injection, USP (ANDA No.
 DTX-327                   211538)                                                                                                      EAGLEVAS0046173       EAGLEVAS0046175      801, 802
                           Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL, 2019 Optimization
                           Batch, Batch SV004 Inverted Position, DOM: 15Mar2019: Long Term (2° to 8°C) Stability Data, Stability
 DTX-328                   Protocol PD SVA-04 Rev01, Stability Start 02Apr2019                                                          EAGLEVAS0047304       EAGLEVAS0047310      801, 802
                           Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL, 2019 Optimization
                           Batch, Batch SV005 Inverted Position, DOM: 03Apr2019: Long Term (2° to 8°C) Stability Data, Stability
 DTX-329                   Protocol PD SVA-04 Rev01, Stability Start 17Apr2019                                                          EAGLEVAS0047311       EAGLEVAS0047317      801, 802
                           Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL, 2019 Optimization
                           Batch, Batch SV006 Inverted Position, DOM: 08Apr2019: Long Term (2° to 8°C) Stability Data, Stability
 DTX-330                   Protocol PD SVA-04 Rev01, Stability Start 17Apr2019                                                          EAGLEVAS0047318       EAGLEVAS0047324      801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.8.1 Stability Summary and Conclusion - Vasopressin Injection,
 DTX-331                   USP (ANDA No. 211538)                                                                                        EAGLEVAS0047328       EAGLEVAS0047355      801, 802
                           OSO BioPharmaceuticals Manufacturing, LLC Batch Release Documents: Vasopressin Injection, USP, 0.0377
 DTX-332       8/22/2019   mg/mL (Lot No. SVA007)                                                                                       EAGLEVAS0047362       EAGLEVAS0048071      ID, 801, 802
                           OSO BioPharmaceuticals Manufacturing, LLC Batch Release Documents: Vasopressin Injection, USP, 0.0377
 DTX-333       8/22/2019   mg/mL (Lot No. SVA008)                                                                                       EAGLEVAS0048072       EAGLEVAS0048666      ID, 801, 802
                           OSO BioPharmaceuticals Manufacturing, LLC Batch Release Documents: Vasopressin Injection, USP, 0.0377
 DTX-334        9/3/2019   mg/mL (Lot No. SVA009)                                                                                       EAGLEVAS0048667       EAGLEVAS0049378      ID, 801, 802
                           JHP Pharmaceuticals, LLC Complete Response to Information Request Received March 7, 2013 from the FDA
 DTX-335                   re NDA No. 204485                                                                                            PAR-VASO_0077758      PAR-VASO_0077767
 DTX-336      12/23/2019   List of Materials Considered for Rebuttal Expert Report of Kinam Park, Ph.D.                                                                            801, 802
                           Amino Acid Explorer: Substitutions in BLOSUM62 for Asparagine , NCBI Structures,
 DTX-337                   https://www.ncbi.nlm.nih.gov/Class/Stucture/aa/aa_explorer.cgi                                               EAGLEVAS0058375       EAGLEVAS0058375      801, 802
                           G. P. S. Raghava & Geoffrey J. Barton, Quantification of the Variation in Percentage Identity for Protein
 DTX-338                   Sequence Alignments , 7(415) BMC Bioinformatics (2006)                                                       EAGLEVAS0058376       EAGLEVAS0058379      401, 402, 403, 801, 802
 DTX-339                   AppliChem, Biological Buffers (2008)                                                                         EAGLEVAS0058380       EAGLEVAS0058399      801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.5.5 Characterization of Impurities - Vasopressin Injection, USP
 DTX-340                   (ANDA No. 211538)                                                                                            EAGLEVAS0001749       EAGLEVAS0001754      801, 802
                           Chandra Mohan, Buffers: A Guide for the Preparation and Use of Buffers in Biological Systems , Calbiochem®
 DTX-341                   Biochems. (2006)                                                                                             EAGLEVAS0014396       EAGLEVAS0014433      801, 802
                           Declaration of Mansoor M. Amiji, Ph.D., R.Ph. Regarding Claim Construction, Submitted as Exhibit 25 to the
 DTX-342        4/5/2019   Parties' Joint Claim Construction Appendix (D.I. 62)                                                                                                    801, 802
                           Excerpts of FDA Approval Package for VASOSTRICT® (vasopressin injection) (NDA No. 204485), Submitted as
 DTX-343                   Exhibit 30 to the Parties' Joint Claim Construction Appendix (D.I. 62)
                           Supplemental Declaration of Mansoor M. Amiji, Ph.D., R.Ph. Regarding Claim Construction, Submitted as
 DTX-344       4/29/2019   Exhibit 44 to the Parties' Joint Claim Construction Appendix (D.I. 62)                                                                                  801, 802
 DTX-345                   Alex C. W. May, Percent Sequence Identity: The Need to Be Explicit , 12 Structure 737 (2004)                 EAGLEVAS0058402       EAGLEVAS0058403      401, 402, 403, 801, 802
                           IUPAC-IUB Comm'n on Biochem. Nomenclature, Rules for Naming Synthetic Modifications of Natural
 DTX-346                   Peptites: Tentative Rules , 1 Eur. J. Biochem. 379 (1967)                                                    EAGLEVAS0058404       EAGLEVAS0058406      401, 402, 403, 801, 802
                           List of Materials Considered for Reply Expert Report of Dr. Mansoor M. Amiji, Ph.D., R.Ph. Concerning
 DTX-347       1/20/2020   Invalidity of U.S. Patent Nos. 9,687,526; 9,744,209; and 9,750,785                                                                                      801, 802
                           Henry L. Alder & Edward B. Roessler, Student's t-Distribution. Small Sample Methods , in Introduction to
 DTX-348                   Probability and Statistics 171 (6th ed. 1977)                                                                EAGLEVAS0058352       EAGLEVAS0058374      801, 802
 DTX-349       1/10/2020   Plaintiffs' Answer to Defendant's Amended Counterclaims (D.I. 167)                                                                                      401, 402, 403, 801, 802, AA, Legal




                                                                                                                     12
                                Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 376 of 1189 PageID #: 19544
                                                           U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                      PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                        C.A. No. 18-cv-00823-CFC
                                                                                        DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                           DESCRIPTION                                                          BEG BATES NO.        END BATES NO.                    OBJECTIONS
                           Par Pharmaceutical, Inc. Product Development Stability Summary: Room Temperature Evaluation of Stability
                           Studies for Vasostrict® (vasopressin injection, USP) pH 3.8 Acetate Buffer, Single Dose (Perservative Free)
 DTX-350                   (Stock # 2002501)                                                                                                 PAR-VASO_0030563      PAR-VASO_0030582
 DTX-351       1/20/2020   List of Materials Considered for Reply Expert Report of Leonard J. Chyall, Ph.D.                                                                             801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-352       10/9/2019   Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos. SVA004.25I, SVA004.25U)                            AMRIVAS0117066        AMRIVAS0117069       401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-353       10/9/2019   Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA004.5I, SVA004.5U)                                              AMRIVAS0117072        AMRIVAS0117075       401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-354      10/23/2019   Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos. SVA005.25I, SVA005.25U)                            AMRIVAS0117076        AMRIVAS0117079       401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-355      10/23/2019   Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA005.5I, SVA005.5U)                                              AMRIVAS0117084        AMRIVAS0117087       401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-356      10/23/2019   Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos. SVA006.25I, SVA006.25U)                            AMRIVAS0117088        AMRIVAS0117091       401, 402, 403, 801, 802
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-357      10/23/2019   Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA006.5I, SVA006.5U)                                              AMRIVAS0117096        AMRIVAS0117099       401, 402, 403, 801, 802
 DTX-358      10/28/2019   Eagle Pharmaceuticals Inc.'s First Amended Answer to Complaint and Counterclaims (D.I. 136)                                                                  401, 402, 403, 801, 802, AA, Legal
                           Par Sterile Products, LLC Stability Tables: Tabulated Stability Data through 23-Month Interval: Vasostrict
 DTX-359        6/7/2017   (Vasopressin Injection, USP), 20 Units per mL, 1mL (New Formulation): Stock No. 2002501                           PAR-VASO_0024408      PAR-VASO_0024421
                           Par Pharmaceutical, Inc. Memorandum from S. Mikolajczak to A. Velez re Vasostrict - Stability Data for
 DTX-360        5/4/2017   Annual Report                                                                                                     PAR-VASO_0050216      PAR-VASO_0050319
                           Karlis Adamsons, Jr. et al., The Stability of Natural and Synthetic Neurohypophysial Hormones in Vitro, 63(5)
 DTX-361                   Endocrinology 679 (1958)                                                                                          EAGLEVAS0038897       EAGLEVAS0038905
                           Lewis P. Stratton et al., Controlling Deamidation Rates in a Model Peptide: Effects of Temperature, Peptide
 DTX-362                   Concentration, and Additives , 90(12) J. Pharm. Scis. 2141 (2001)                                                 PAR-VASO_0291795      PAR-VASO_0291802
                           Wei Wang, Instability, Stabilization, and Formulation of Liquid Protein Pharmaceuticals , 185 Int'l J. Pharm.
 DTX-363                   129 (1999)                                                                                                        PAR-VASO_0291664      PAR-VASO_0291723
 DTX-364                   List of Materials Considered for Reply Expert Report of Kinam Park, Ph.D.                                                                                    801, 802
                           Plaintiffs' Second Supplemental Objections and Responses to Eagle Pharmaceuticals Inc.'s First Set of
 DTX-365       8/26/2019   Interrogatories (Nos. 4-10, 12-13)                                                                                                                           401, 402, 403, 801, 802, AA, Legal
                           Email from R. Rhoad of Dechert LLP to A. Cade of Kirkland & Ellis LLP re Plaintiffs' Responses and Objections
 DTX-366       10/2/2019   to Defendants' Interrogatories                                                                                                                               401, 402, 403, 801, 802, AA, Legal
                           Sharmistha Bhadra et al., A Wireless Passive Sensor for Temperature Compensated Remote pH Monitoring ,
 DTX-367                   13(6) IEEE Sensors J. 2428 (2013)                                                                                 EAGLEVAS0033135       EAGLEVAS0033143      801, 802
                           NOVAPLUS® (vasopressin injection, USP) Synthetic Prescribing Information (revised: 10/2013)
 DTX-368         10/2013   (Manufacturer: Fresenius Kabi USA, LLC)                                                                           EAGLEVAS0013874       EAGLEVAS0013879      801, 802
                           Z. Grzonka et al., In Vitro Degradation of Some Arginine-Vasopressin Analogs by Homogenates of Rat Kidney,
 DTX-369                   Liver and Serum , 4(5) Peptide Res. 270 (1991)                                                                    EAGLEVAS0013880       EAGLEVAS0013884      801, 802
                           Philip E. Aylward et al., Effects of Vasopressin on the Circulation and Its Baroreflex Control in Healthy Men ,
 DTX-370                   73(6) Circulation 1145 (1986)                                                                                     EAGLEVAS0013826       EAGLEVAS0013836      801, 802
                           Antonio Rodriguez-Nunez et al., Terlipressin Continuous Infusion: Please Mind the Solvent! , 10(6) Current
 DTX-371                   Drug Targets 577 (2009)                                                                                           EAGLEVAS0013986       EAGLEVAS0013986      801, 802
                           U.S. Food Drug & Admin., Selection of the Appropriate Package Type Terms and Recommendations for
                           Labeling Injectable Medical Products Packaged in Multiple-Dose, Single-Dose, and Single-Patient-Use
 DTX-372         10/2015   Containers for Human Use: Guidance for Industry: Draft Guidance (Oct. 2015)                                       EAGLEVAS0013863       EAGLEVAS0013873      801, 802
                           FDA Clinical Pharmacology Review of Proposed Drug Product, Pitressin® (Vasopressin Injection, USP) (NDA
 DTX-373       5/24/2013   No. 204485) (Reviewer: Peter Hinderling, M.D.) (Reference ID: 3313873)                                            EAGLEVAS0013938       EAGLEVAS0013985      801, 802

 DTX-374         11/2015 VASOSTRICT® (vasopressin injection) Prescribing Information (revised: 11/2015)                                      PAR-VASO_0014523      PAR-VASO_0014524
 DTX-375         12/2016 VASOSTRICT® (vasopressin injection) Prescribing Information (revised: 12/2016)                                      PAR-VASO_0067973      PAR-VASO_0067979
                         R. Phillip Dellinger et al., Surviving Sepsis Campaign: International Guidelines for Management of Severe
 DTX-376                 Sepsis and Septic Shock: 2012 , 41(2) Critical Care Med. 580 (2013)                                                 EAGLEVAS0038444       EAGLEVAS0038501      801, 802
                         Approval Package for: APPLICATION NUMBER: 204485Orig1s000, U.S. Food & Drug Admin. (Apr. 17, 2014),
 DTX-377       4/17/2014 https://www.accessdata.fda.gov/drugsatfda_docs/nda/2014/204485Orig1s000Approv.pdf                                   AMRIVAS0070476        AMRIVAS0070482       106, 801, 802, 1003




                                                                                                                         13
                                Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 377 of 1189 PageID #: 19545
                                                           U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                    PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                      C.A. No. 18-cv-00823-CFC
                                                                                      DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                            DESCRIPTION                                                      BEG BATES NO.         END BATES NO.                    OBJECTIONS
                           Kids Intensive Care & Decision Support,
 DTX-378                   http://web.archive.org/web/20130409160131/http:/kids.bch.nhs.uk/                                                                                           801, 802, 901, 902
                           KIDS Clincal Guidelines , Kids Intensive Care & Decision Support,
                           http://web.archive.org/web/20150828035138/http://kids.bch.nhs.uk/healthcare-professionals-2/clinical-
 DTX-379                   guidelines                                                                                                                                                 801, 802, 901, 902
 DTX-380                   Full Abbreviated New Drug Application No. 211538                                                               EAGLEVAS0000001       EAGLEVAS0013662
 DTX-381                   Amended Abbreviated New Drug Application No. 211538: Complete Response Submission                              EAGLEVAS0043551       EAGLEVAS0051562
                           Applicants' Response to Non-Final Office Action, in re Application of: Matthew Kenney (U.S. Patent Appl. No.
 DTX-382        5/2/2017   15/289,640)                                                                                                    PAR-VASO-0004862      PAR-VASO-0004875
                           Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation Company, LLC's First Set of
 DTX-383       8/28/2018   Interrogatories to Eagle Pharmaceuticals (Nos. 1-10)                                                                                                       401, 402, 403, 801, 802, AA, Legal
                           Plaintiffs' Opening Claim Construction Brief, Par Pharm., Inc. v. Sandoz Inc. , No. 3:18-cv-14895-BRM-DEA
 DTX-384       8/29/2019   (D.N.J. Aug. 29, 2019), ECF No. 52                                                                                                                         401, 402, 403, 801, 802, AA, Legal
                           Plaintiffs' Claim Construction Response Brief, Par Pharm., Inc. v. Sandoz Inc. , No. 3:18-cv-14895-BRM-DEA
 DTX-385      10/28/2019   (D.N.J. Oct. 28, 2019), ECF No. 63                                                                                                                         401, 402, 403, 801, 802, AA, Legal
 DTX-386       11/6/2018   Plaintiffs' Initial Disclosures Pursuant to Fed. R. Civ. P. 26(a)(1)(A)                                                                                    401, 402, 403, 801, 802, AA, Legal
 DTX-387      12/19/2018   Plaintiffs' Initial Infringement Contentions, and Exhibits Thereto                                                                                         401, 402, 403, 801, 802, AA, Legal
                           Services and Commercial Supply Term Sheet by and among Albany Molecular Research Inc. and Eagle
 DTX-388      12/19/2017   Pharmaceuticals Inc., dated as of December 19, 2017                                                            EAGLEVAS0027754       EAGLEVAS0027758       801, 802
                           King Pharmaceuticals, Inc. Research Report (No. 703-00133): Interim Report for the Assessment of Potential
 DTX-389       8/15/2007   Stoppers for Pitressin                                                                                         PAR-VASO_0104860      PAR-VASO_0104894      401, 402, 403, 801, 802
                           Parkedale Pharmaceuticals Product Validation Addendum: Pitressin (Synthetic) USP Bulk Solution, 20 Units
 DTX-390                   per 1 mL (Stock No. AMP 4200: 4200X912)                                                                        PAR-VASO_0116219      PAR-VASO_0116254      401, 402, 403, 801, 802

                         Parkedale Pharmaceuticals Product Validation Addendum: SV 4200 Pitressin (Synthetic) USP, 20 Units per 1
 DTX-391                 mL and AMP 4200 Pitressin (Synthetic) USP, 20 Units per 1 mL (Stock Nos. 4200X955, 4200X912)                     PAR-VASO_0116255      PAR-VASO_0116265      401, 402, 403, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.S.4.3 Validation of Analytical Procedures - Vasopressin Injection,
 DTX-392                 USP (ANDA No. 211538)                                                                                            EAGLEVAS0051026       EAGLEVAS0051027       801, 802
 DTX-393                 Vasopressin Injection, USP Proposed Package Labeling (Previously Submitted Version)                              EAGLEVAS0043562       EAGLEVAS0043564       801, 802
 DTX-394                 Vasopressin Injection, USP Proposed Package Labeling (Amended Version)                                           EAGLEVAS0043565       EAGLEVAS0043565       801, 802
 DTX-395          9/2019 VASOPRESSIN Injection Prescribing Information (revised: 09/2019)                                                 EAGLEVAS0043569       EAGLEVAS0043571       801, 802
 DTX-396          5/2018 VASOPRESSIN Injection Prescribing Information (revised: 05/2018)                                                 EAGLEVAS0043572       EAGLEVAS0043594       106, 401, 402, 403, 801, 802, 1003
 DTX-397                 Chemical Compound Formula: 8-arginine-vasopressin's Peptide Sequence                                             EAGLEVAS0043595       EAGLEVAS0043595       801, 802, 901, 902
 DTX-398                 Vasopressin Injection, USP Proposed Package Labeling (Color Version)                                             EAGLEVAS0043596       EAGLEVAS0043596       801, 802
 DTX-399                 Vasopressin Injection, USP Proposed Package Labeling (Color Version)                                             EAGLEVAS0043597       EAGLEVAS0043597       801, 802
                         Eagle Pharmaceuticals ANDA Submission: Side by Side Comparison - Proposed Labeling vs. Last Submitted -
 DTX-400                 Vasopressin Injection, USP (ANDA No. 211538)                                                                     EAGLEVAS0043598       EAGLEVAS0043605       801, 802
                         Eagle Pharmaceuticals, Inc. Application to Market a New or Abbreviated New Drug or Biologic for Human Use
 DTX-401       9/11/2019 (Form FDA 356h): Vasopressin Injection, USP (ANDA No. 211538)                                                    EAGLEVAS0043606       EAGLEVAS0043613       801, 802
                         Eagle Pharmaceuticals ANDA Module: 1.3.1.2 Change in Contact/Agent - Vasopressin Injection, USP (ANDA
 DTX-402                 No. 211538)                                                                                                      EAGLEVAS0043664       EAGLEVAS0043664       801, 802
                         Eagle Pharmaceuticals ANDA Module: 1.3.2 Field Copy Certification - Vasopressin Injection, USP (ANDA No.
 DTX-403                 211538)                                                                                                          EAGLEVAS0043665       EAGLEVAS0043665       801, 802
                         Eagle Pharmaceuticals ANDA Resubmission: Major Complete Response Amendment - Response to CRL dated
 DTX-404                 18 Jan 2019 - Vasopressin Injection, USP (ANDA No. 211538)                                                       EAGLEVAS0043666       EAGLEVAS0043669       106, 401, 402, 403, 801, 802, 1003
                         Eagle Pharmaceuticals ANDA Module: 2.3.S Drug Substance - Quality Overall Summary - Vasopressin
 DTX-405                 Injection, USP (ANDA No. 211538)                                                                                 EAGLEVAS0043791       EAGLEVAS0043830       801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.2 Pharmaceutical Development - Vasopressin Injection, USP
 DTX-406                 (ANDA No.211538)                                                                                                 EAGLEVAS0045321       EAGLEVAS0045321       801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.3.2 Batch Formula - Vasopressin Injection, USP (ANDA No.
 DTX-407                 211538)                                                                                                          EAGLEVAS0045423       EAGLEVAS0045423       801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.3.1 Manufacturers - Vasopressin Injection, USP (ANDA No.
 DTX-408                 211538)                                                                                                          EAGLEVAS0045474       EAGLEVAS0045475       801, 802




                                                                                                                      14
                               Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 378 of 1189 PageID #: 19546
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                     C.A. No. 18-cv-00823-CFC
                                                                                     DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                        DESCRIPTION                                                       BEG BATES NO.        END BATES NO.                    OBJECTIONS
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.3.5.3 Thermal Qualification of the Cycle - Steriline
 DTX-409                   Depryogenation Tunnel - Vasopressin Injection, USP (ANDA No. 211538)                                        EAGLEVAS0045633       EAGLEVAS0045697      401, 402, 801, 802
                           Albany Molecular Research Inc. Summary Report: Eagle Pharmaceutical's Vasopressin (SVA) Adsorption
 DTX-410       7/24/2019   (V1920) Summary Report                                                                                      EAGLEVAS0045699       EAGLEVAS0045724      401, 402, 801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.3.5.1 Thermal Qualification of the Cycle - AMSCO 2.1 Autoclave -
 DTX-411                   Vasopressin Injection, USP (ANDA No. 211538)                                                                EAGLEVAS0045848       EAGLEVAS0045938      401, 402, 801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.4.2 Analytical Procedures - Vasopressin Injection, USP (ANDA No.
 DTX-412                   211538)                                                                                                     EAGLEVAS0045939       EAGLEVAS0045939      401, 402, 801, 802
 DTX-413          7/2019   Albany Molecular Research Inc. Certificate of Analysis: Glacial Acetic Acid (Lot No. A049052)               EAGLEVAS0045958       EAGLEVAS0045964      401, 402, 801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.4.4 Justification of Specifications - Vasopressin Injection, USP
 DTX-414                   (ANDA No. 211538)                                                                                           EAGLEVAS0045975       EAGLEVAS0045976      401, 402, 801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.4.1 Specifications - Vasopressin Injection, USP (ANDA No.
 DTX-415                   211538)                                                                                                     EAGLEVAS0045978       EAGLEVAS0045981      401, 402, 801, 802
                           OSO Biopharmaceuticals Manufacturing, LLC Material Specification Form (No. SR9-CH0002.1):
 DTX-416       6/27/2019   Chlorobutanol, Hydrous, NF (Manufacturer: Athenstaedt)                                                      EAGLEVAS0045982       EAGLEVAS0045986      401, 402, 801, 802
                           OSO Biopharmaceuticals Manufacturing, LLC Material Specification Form (No. SR9-GL00004.1): Glacial Acetic
 DTX-417       6/27/2019   Acid, USP, EP (Manufacturer: Celanese Limited)                                                              EAGLEVAS0045987       EAGLEVAS0045989      401, 402, 801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.4.3 Validation of Analytical Procedures - Vasopressin Injection,
 DTX-418                   USP (ANDA No. 211538)                                                                                       EAGLEVAS0046172       EAGLEVAS0046172      401, 402, 801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.5.2 Analytical Procedures - Vasopressin Injection, USP (ANDA No.
 DTX-419                   211538)                                                                                                     EAGLEVAS0046176       EAGLEVAS0046177      801, 802

                         Albany Molecular Research Inc. Analytical Report (No. ALB-MVR-0018): Method Validation Report for
 DTX-420       1/15/2019 Determination of Assay and Related Substances of Vasopressin Injection, USP by HPLC (Part-1): Project 12226 EAGLEVAS0046225         EAGLEVAS0046289      801, 802

                         Albany Molecular Research Inc. Analytical Report (No. ALB-MVR-0018): Method Validation Report for
 DTX-421      12/14/2018 Determination of Assay and Related Substances of Vasopressin Injection, USP by HPLC (Part-2): Project 12226   EAGLEVAS0046290       EAGLEVAS0046307      801, 802
                         Albany Molecular Research Inc. Method Transfer Protocol Report (Protocol No. MT18-042): Assay and
 DTX-422       1/16/2019 Related Substances by HPLC for Vasopressin Injection, USP, Drug Product (Revision: 2.0)                       EAGLEVAS0046308       EAGLEVAS0046405      801, 802
                         Albany Molecular Research Inc. Sample Information Report: Sample and Standard Spectra and
                         Chromatograms (Samples: Vasopressin Injection, USP Reference Standard (Lot No. R09120) and Vasopressin
 DTX-423        8/7/2019 Injection, USP End Product (Lot No. SVA007))                                                                  EAGLEVAS0046406       EAGLEVAS0046415      401, 402, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.5.3 Validation of Analytical Procedures - Vasopressin Injection,
 DTX-424                 USP (ANDA No. 211538)                                                                                         EAGLEVAS0046416       EAGLEVAS0046418      801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.5.4 Batch Analyses - Vasopressin Injection, USP (ANDA No.
 DTX-425                 211538)                                                                                                       EAGLEVAS0046427       EAGLEVAS0046427      801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Certificate of Analysis: Vasopressin Injection, USP, 0.0377
 DTX-426       4/23/2019 mg/mL (Lot No. SVA004)                                                                                        EAGLEVAS0046428       EAGLEVAS0046430      401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Certificate of Analysis: Vasopressin Injection, USP, 0.0377
 DTX-427        5/8/2019 mg/mL (Lot No. SVA005)                                                                                        EAGLEVAS0046431       EAGLEVAS0046433      401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Certificate of Analysis: Vasopressin Injection, USP, 0.0377
 DTX-428        5/6/2019 mg/mL (Lot No. SVA006)                                                                                        EAGLEVAS0046434       EAGLEVAS0046436      401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Certificate of Analysis: Vasopressin Injection, USP, 0.0377
 DTX-429       8/16/2019 mg/mL (Lot No. SVA007)                                                                                        EAGLEVAS0046437       EAGLEVAS0046440      401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Certificate of Analysis: Vasopressin Injection, USP, 0.0377
 DTX-430       8/16/2019 mg/mL (Lot No. SVA008)                                                                                        EAGLEVAS0046441       EAGLEVAS0046444      401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Certificate of Analysis: Vasopressin Injection, USP, 0.0377
 DTX-431       8/28/2019 mg/mL (Lot No. SVA009)                                                                                        EAGLEVAS0046445       EAGLEVAS0046448      401, 402, 403, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.5.5 Characterizations of Impurities - Vasopressin Injection, USP
 DTX-432                 (ANDA No. 211538)                                                                                             EAGLEVAS0046449       EAGLEVAS0046457      801, 802
                         Eagle Pharmaceuticals, Inc. Technical Report (No. ETR134): Comparative Impurity Profile Characterization of
                         Eagle Vasopressin Injection, USP Drug Product and Vasotrict® Samples by HPLC-MS and HPLC-UV (Version:
 DTX-433        9/9/2019 1.0)                                                                                                          EAGLEVAS0046458       EAGLEVAS0046602      801, 802




                                                                                                                   15
                               Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 379 of 1189 PageID #: 19547
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                    PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                      C.A. No. 18-cv-00823-CFC
                                                                                      DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                          DESCRIPTION                                                        BEG BATES NO.        END BATES NO.                    OBJECTIONS
                           Novatia Analytical Report Prepared for Eagle Pharmaceuticals, Inc.: Identification of 1.16 RRT Impurity in
 DTX-434        6/5/2019   Vasopressin Drug Product                                                                                       EAGLEVAS0046603       EAGLEVAS0046632      801, 802
                           Eagle Pharmaceuticals, Inc. Technical Report (No. ETR132): Assessment of the Trisulfide Vasopressin Impurity
                           in Vasopressin Injection, USP: Identification, Statistical Evaluation and Specification
 DTX-435       8/20/2019   Recommendation (Version: 1.0)                                                                                  EAGLEVAS0046633       EAGLEVAS0046742      801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.5.6 Justification of Specifications - Vasopressin Injection, USP
 DTX-436                   (ANDA No. 211538)                                                                                              EAGLEVAS0046743       EAGLEVAS0046751      801, 802
                           Alcami Analytical Test Report (No. RPT88445.01): Vasopressin Injection, USP, 0.0377 mg/mL (Lot No. L-100
 DTX-437       8/21/2019   NB-19-057/059) (Customer: Eagle Pharmaceuticals, Inc.)                                                         EAGLEVAS0046752       EAGLEVAS0046760      401, 402, 801, 802
                           Eagle Pharmaceuticals Inc. Statistical Analysis Report: Vasopressin Injection, USP Stability Analysis: - A
 DTX-438       8/27/2019   Statistical Evaluation of Assay and Total Impurities (Version: 2.0)                                            EAGLEVAS0047230       EAGLEVAS0047241      801, 802
                           Eagle Pharmaceuticals Inc. Statistical Analysis Report: Vasopressin Injection, USP Stability Analysis: - A
 DTX-439       8/27/2019   Statistical Evaluation of pH (Version: 2.0)                                                                    EAGLEVAS0047242       EAGLEVAS0047248      801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.8.2 Post-Approval Stability Protocol and Stability Commitment -
 DTX-440                   Vasopressin Injection, USP (ANDA No. 211538)                                                                   EAGLEVAS0047249       EAGLEVAS0047252      801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.P.8.3 Stability Data - Vasopressin Injection, USP (ANDA No.
 DTX-441                   211538)                                                                                                        EAGLEVAS0047270       EAGLEVAS0047273      801, 802
                           Eagle Pharmaceuticals Inc. Stability Tables: Vasostrict® Injection, RLD, USP 0.0377 mg/mL, Batch 307503*,
                           10mL Fill Vials, Inverted Position, DOM: Mar2018: 25°C/60% RH Stability Data, Stability Protocol PD SVA-03
 DTX-442                   Rev01, Stability Start 27Mar2019                                                                               EAGLEVAS0047325       EAGLEVAS0047327      401, 402, 403, 801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.R.1.P.1 Executed Batch Records for Drug Product - Vasopressin
 DTX-443                   Injection, USP (ANDA No. 211538)                                                                               EAGLEVAS0047356       EAGLEVAS0047361      801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.S.1.3 General Properties - Vasopressin Injection, USP (ANDA No.
 DTX-444                   211538)                                                                                                        EAGLEVAS0049433       EAGLEVAS0049436      801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.S.1.1 Nomenclature - Vasopressin Injection, USP (ANDA No.
 DTX-445                   211538)                                                                                                        EAGLEVAS0049437       EAGLEVAS0049437      801, 802
                           Letter from Dr. S. Kotwal of Hemmo Pharmaceuticals Private Limited to DMF Staff re Vasopressin USP with
 DTX-446      10/25/2017   DMF Number 032146                                                                                              EAGLEVAS0049441       EAGLEVAS0049441      801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.S.2.1 Manufacturer(s) - Vasopressin Injection, USP (ANDA No.
 DTX-447                   211538)                                                                                                        EAGLEVAS0049442       EAGLEVAS0049443      401, 402, 801, 802
                           Hemmo Pharmaceuticals DMF Submission: Impurity Reference Standards - Vasopressin Injection, USP (DMF
 DTX-448                   No. 032146)                                                                                                    EAGLEVAS0049444       EAGLEVAS0049752      401, 402, 801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.S.3.1 Elucidation of Structure and Other Characteristics
 DTX-449                   (Vassopressin, 8-L-Arginine, USP) - Vasopressin Injection, USP (ANDA No. 211538)                               EAGLEVAS0049753       EAGLEVAS0049758      401, 402, 801, 802
                           Eagle Pharmaceuticals, Inc. Technical Report (No. ETR129): Characterization of Hemmo Vasopressin, 8-L-
 DTX-450       4/29/2019   Arginine Drug Substance (Version: 1.0)                                                                         EAGLEVAS0049759       EAGLEVAS0050150      401, 402, 801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.S.3.2 Impurities (Vasopressin, USP) - Vasopressin Injection, USP
 DTX-451                   (ANDA No. 211538)                                                                                              EAGLEVAS0050151       EAGLEVAS0050166      801, 802
                           OSO BioPharmaceuticals Manufacturing, LLC Certificate of Analysis: Vasopressin Injection, USP (Lot No.
 DTX-452                   Unspecified) (Manufacturer: Hemmo Pharmaceuticals Private Limited)                                             EAGLEVAS0050167       EAGLEVAS0050169      401, 402, 801, 802, 1003

 DTX-453                 Eagle Pharmaceuticals ANDA Module: 3.2.S.4.1 Specification - Vasopressin Injection, USP (ANDA No. 211538) EAGLEVAS0050170              EAGLEVAS0050172      801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.S.4.2 Analytical Procedures - Vasopressin Injection, USP (ANDA No.
 DTX-454                 211538)                                                                                                   EAGLEVAS0050173              EAGLEVAS0050174      801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-ATX-0126): Acceptance
 DTX-455        8/2/2019 Criteria for Vasopressin API, USP (Revision: 04)                                                          EAGLEVAS0050175              EAGLEVAS0050203      801, 802

                         Hemmo Pharmaceuticals Private Limited Analytical Report (Protocol No. QA/VAL/MV/19-020): Protocol for
 DTX-456       6/29/2019 Method Validation of Related Substances of Vasopressin USP by HPLC (TM-VP-RS-04) Method (Revision: 00)           EAGLEVAS0050392       EAGLEVAS0050460      801, 802

                         Hemmo Pharmaceuticals Private Limited Analytical Report (Protocol No. QA/VAL/MV/19-023): Protocol for
 DTX-457       7/17/2019 Method Validation of Related Substances of Vasopressin USP by HPLC (TM-VP-RS-05) Method (Revision: 01)           EAGLEVAS0050461       EAGLEVAS0050827      801, 802
                         Alcami Method Validation Report (No. RPT78661.01): Method Validation for the Amino Acid Composition of
 DTX-458       12/4/2018 Vasopressin in Vasopressin API                                                                                   EAGLEVAS0050828       EAGLEVAS0050855      401, 402, 801, 802




                                                                                                                      16
                               Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 380 of 1189 PageID #: 19548
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                    PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                      C.A. No. 18-cv-00823-CFC
                                                                                      DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                          DESCRIPTION                                                        BEG BATES NO.        END BATES NO.                    OBJECTIONS
                           Eagle Pharmaceuticals ANDA Module: 3.2.S.4.4 Batch Analyses - Vasopressin Injection, USP (ANDA No.
 DTX-459                   211538)                                                                                                        EAGLEVAS0051028       EAGLEVAS0051028      801, 802
                           Albany Molecular Research Inc. Certificate of Analysis: Vasopressin, USP (Lot No. A043172) (Manufacturer:
 DTX-460       7/26/2019   Hemmo Pharmaceuticals Private Limited)                                                                         EAGLEVAS0051029       EAGLEVAS0051035      801, 802
                           Albany Molecular Research Inc. Certificate of Analysis: Vasopressin, USP (Lot No. A049473) (Manufacturer:
 DTX-461       8/23/2019   Hemmo Pharmaceuticals Private Limited)                                                                         EAGLEVAS0051036       EAGLEVAS0051038      801, 802
                           Hemmo Pharmaceuticals Private Limited Certificate of Analysis: Vasopressin USP Powder (Synthetic) (Batch
 DTX-462       8/20/2019   No. VP-010619)                                                                                                 EAGLEVAS0051039       EAGLEVAS0051042      801, 802
                           Hemmo Pharmaceuticals Private Limited Certificate of Analysis: Vasopressin USP Powder (Synthetic) (Batch
 DTX-463        5/2/2019   No. VP-041217)                                                                                                 EAGLEVAS0051043       EAGLEVAS0051045      801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.S.4.5 Justification of Specification - Vasopressin Injection, USP
 DTX-464                   (ANDA No. 211538)                                                                                              EAGLEVAS0051046       EAGLEVAS0051053      801, 802
                           Hemmo Pharmaceuticals Private Limited Certificate of Analysis: Vasopressin Bis-SH (Powder Synethetic)
 DTX-465       5/24/2019   (Batch No. VA-020616)                                                                                          EAGLEVAS0051068       EAGLEVAS0051076      801, 802
                           Hemmo Pharmaceuticals Privated Limited Certificate of Analysis: 2-D-TYR Vasopressin (Powder Synthetic)
 DTX-466       4/12/2019   (Batch No. VK-IMP-2-D-Tyr-010718)                                                                              EAGLEVAS0051077       EAGLEVAS0051083      801, 802
                           Hemmo Pharmaceuticals Private Limited Certificate of Analysis: 8-Orn-Vasopressin (Powder Synthetic) (Batch
 DTX-467       4/12/2019   No. VK-IMP-8-Orn-010516)                                                                                       EAGLEVAS0051084       EAGLEVAS0051089      801, 802
                           Hemmo Pharmaceuticals Private Limited Certificate of Analysis: Des-Pro-Vasopressin (Powder Synthetic)
 DTX-468       4/12/2019   (Batch No. VK-IMP-DES-PRO-010516)                                                                              EAGLEVAS0051090       EAGLEVAS0051095      801, 802
                           Hemmo Pharmaceuticals Private Limited Certificate of Analysis: Vasopressin Parallel Dimer (Powder
 DTX-469       4/21/2018   Synthetic) (Batch No. VK-IMP-PD-020117)                                                                        EAGLEVAS0051096       EAGLEVAS0051096      801, 802
                           Hemmo Pharmaceuticals Private Limited Certificate of Analysis: Trisulfide Vasopressin (Synthetic) (Batch No.
 DTX-470        5/7/2019   VK-IMP-SULF-020219)                                                                                            EAGLEVAS0051097       EAGLEVAS0051103      801, 802
                           Eagle Pharmaceuticals ANDA Module: 3.2.S.7.1 Stability Summary and Conclusions (Vasopressin, USP) -
 DTX-471                   Vasopressin Injection, USP (ANDA No. 211538)                                                                   EAGLEVAS0051108       EAGLEVAS0051108      801, 802
 DTX-472                   Par Pharmaceutical, Inc. Sales Training Document: Vasostrict Q&A for Training Purposes                         PAR-VASO_0014732      PAR-VASO_0014734     401, 402, 403, 801-802
 DTX-473      10/15/2015   Email from M. Kenney to K. Ziemba et al. re Vasostrict Impurities                                              PAR-VASO_0018216      PAR-VASO_0018217
 DTX-474       1/22/2016   Email from M. Kenney to K. Ziemba re Vasostrict leachables for 10 mL Vasostrict                                PAR-VASO_0019062      PAR-VASO_0019063
                           JHP Pharmaceuticals, LLC Draft Memorandum from M. Bergren to B. Boesch et al. re Specifications and
 DTX-475       1/18/2012   Rationale for Pitressin (20 U/mL) Made under Batch Card 2002132                                                PAR-VASO_0022274      PAR-VASO_0022281     401, 402, 403, 801, 802
 DTX-476       9/21/2011   Email from M. Joyce to G. Vasquez and M. Kenney re Pitressin                                                   PAR-VASO_0022283      PAR-VASO_0022286
 DTX-477                   JHP Pharmaceuticals NDA Module: 3.2.P.2.6 Compatibility - Pitressin® (NDA No. 204485)                          PAR-VASO_0072739      PAR-VASO_0072739     401, 402, 403
                           JHP Pharmaceuticals, LLC Product Development Report (No. DEV-12-033R): Comparison Report of Stability
 DTX-478       6/26/2012   Results for Competitor Vasopressin Products                                                                    PAR-VASO_0072780      PAR-VASO_0072790
                           JHP Pharmaceuticals, LLC Master Batch Record: SV 4200 Pitressin (Synthetic), 20 Units per 1 mL (Batch No.
 DTX-479       1/27/2012   310573-1) (Revision Code: 001)                                                                                 PAR-VASO_0073678      PAR-VASO_0073723
                           JHP Pharmaceuticals, LLC Master Batch Record: SV 4200 Pitressin (Synthetic), 20 Units per 1 mL (Batch No.
 DTX-480       1/27/2012   310573F) (Revision Code: 001)                                                                                  PAR-VASO_0073724      PAR-VASO_0073772
                           JHP Pharmaceuticals, LLc Product Development Report (No. DEV-13-005R): Report on the Results of a
 DTX-481       1/23/2013   Stability Study Pitressin Use and Dilution with Saline                                                         PAR-VASO_0078383      PAR-VASO_0078389
 DTX-482                   JHP Pharmaceuticals, LLC Stability Tables: Pitressin Registration Stability Tables through 12 Mos              PAR-VASO_0078390      PAR-VASO_0078410
                           JHP Pharmaceuticals, LLC Stability Protocol Report: Pitressin 20 Units/mL, Stock Number 2002132
 DTX-483       6/28/2012   Demonstration/Registration Stability Protocol (Version: 2.0)                                                   PAR-VASO_0078411      PAR-VASO_0078413     401, 402, 403
                           JHP Pharmaceuticals, LLC Application to Market a New Drug, Biologic, or an Antibiotic Drug for Human Use
 DTX-484      11/15/2013   (Form FDA 356h): Vasopressin Injection, USP (NDA No. 204485)                                                   PAR-VASO_0078490      PAR-VASO_0078493     401, 402, 403
                           JHP Pharmaceuticals, LLC Request to the FDA for Reconsideration of Proprietary Name: Vasostrict®
 DTX-485      11/15/2013   (Vasopressin Injection, USP), Synthetic (NDA No. 204485)                                                       PAR-VASO_0078494      PAR-VASO_0078501     401, 402, 403
 DTX-486                   Vasostrict® (Vasopressin Injection, USP) Synthetic Package Labeling                                            PAR-VASO_0078505      PAR-VASO_0078505     106

                         Letter from G. Vasquez of JHP Pharmaceuticals, LLC to Dr. N. Stockbridge of the FDA re NDA Amendment:
 DTX-487      11/15/2013 Proprietary Name Request; NDA 204485, SN 0018; Vasostrict® (vasopressin injection, USP) Synthetic                PAR-VASO_0078506      PAR-VASO_0078506     401, 402, 403
 DTX-488                 Vasostrict® (Vasopressin Injection, USP) Synthetic Package Labeling                                              PAR-VASO_0078507      PAR-VASO_0078507
 DTX-489      12/20/2013 FDA Submission Receipt                                                                                           PAR-VASO_0078582      PAR-VASO_0078582     901, 902




                                                                                                                      17
                               Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 381 of 1189 PageID #: 19549
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                     C.A. No. 18-cv-00823-CFC
                                                                                     DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                       DESCRIPTION                                                         BEG BATES NO.         END BATES NO.                    OBJECTIONS
                         JHP Pharmaceuticals, LLC Application to Market a New Drug, Biologic, or an Antibiotic Drug for Human Use
 DTX-490      12/20/2013 (Form FDA 356h): Vasopressin Injection, USP (NDA No. 204485)                                                   PAR-VASO_0078586      PAR-VASO_0078589
                         Letter from G. Vasquez of JHP Pharmaceuticals, LLC to Dr. N. Stockbridge of the FDA re Pitressin®
                         (vasopressin injection, USP) Synthetic NDA #204485, S/N 0018; Responses to Complete Response Letter
 DTX-491      12/20/2013 Received July 19, 2013                                                                                         PAR-VASO_0078590      PAR-VASO_0078590      106, 1003, 401, 402, 403
 DTX-492                 VasoStrict® (vasopressin injection) Prescribing Information                                                    PAR-VASO_0078594      PAR-VASO_0078601      901, 902
                         JHP Pharmaceuticals, LLC Study Plan Report: Postmarketing Pediatric Study Plan (PSP) Vasostrict: NDA
 DTX-493         12/2013 204485                                                                                                         PAR-VASO_0078602      PAR-VASO_0078610      401, 402, 403
                         Tabulated Stability Data through 9-Month Interval: Vasostrict® (vasopressin injection USP), 20 units/mL,
 DTX-494       8/16/2016 10mL vial                                                                                                      PAR-VASO_0090002      PAR-VASO_0090014
 DTX-495       7/21/2016 Email from C. English to A. Adams et al. re NDA 204485 Vasostrict - FDA Complete Response Letter               PAR-VASO_0090015      PAR-VASO_0090015      106, 1003
                         Complete Response Letter from Dr. R. Raghavachari of the FDA to C. English of Par Sterile Products, LLC re
 DTX-496       7/21/2016 NDA No. 204485                                                                                                 PAR-VASO_0090016      PAR-VASO_0090018      801, 802
 DTX-497       7/21/2016 Email from M. Kenney to V. Kannan re vasostrict 12 mo analysis                                                 PAR-VASO_0090019      PAR-VASO_0090019
 DTX-498       7/20/2016 Email from M. Kenney to V. Kannan re 12 month single dose stability test.jrp                                   PAR-VASO_0090020      PAR-VASO_0090021      106, 1003
                         Tabulated Stability Data through 9-Month Interval: Vasostrict® (vasopressin injection USP), 20 units/mL, 10
 DTX-499                 mL vial                                                                                                        PAR-VASO_0090022      PAR-VASO_0090034      106, 1003, 901, 902
                         Par Pharmaceutical, Inc. Product Development Technical Report (No. FRD-16-001): Vasostrict, 20 Units/mL,
 DTX-500       2/24/2016 pH 3.8 Acetate Buffer, Multiple Dose (Stock #2002525)                                                          PAR-VASO_0093747      PAR-VASO_0093783
                         Parke-Davis Product Validation Report: SV 4200 Pitressin (Synthetic), 10 units/ml, 0.5ml (Stock Nos.
 DTX-501                 4200A904, 4200A954)                                                                                            PAR-VASO_0094865      PAR-VASO_0094932      401, 402, 403, 801, 802, 901, 902
                         JHP Pharmaceuticals, LLC Product Development Technical Report (No. DEV-12-016): Identification of
 DTX-502       4/16/2012 Pitressin Impurities and Development of the AVP Impurity Marker Solution D009-19                               PAR-VASO_0106801      PAR-VASO_0106829
 DTX-503                 Par Pharmaceutical, Inc. Presentation: Vasopressin Experimental Summary                                        PAR-VASO_0192148      PAR-VASO_0192181
                         JHP Pharmaceuticals, LLC Research Report (No. 703-00159): Analytical Method Validation Report for the
 DTX-504       3/16/2009 Determination of Vasopressin and Impurities in Pitressin by Gradient HPLC                                      PAR-VASO_0025902      PAR-VASO_0025949
                         Par Pharmaceutical, Inc. Product Development Technical Report (No. FRD-16-001): Vasostrict, 20 Units/mL,
 DTX-505       9/29/2015 pH 3.8 Acetate Buffer, Single Dose (Stock # 2002501)                                                           PAR-VASO_0030399      PAR-VASO 0030458
 DTX-506                 Email from M. Rennwald to S. Tetteh et al. re Vasostrict lot 788445                                            PAR-VASO_0050127      PAR-VASO_0050128
 DTX-507       6/10/2016 Email from A. Kremkow to S. Tetteh et al. re Vasostrict lot 788445                                             PAR-VASO_0050130      PAR-VASO_0050131
 DTX-508       6/14/2016 Email from S. Mikolajzcak to J. Zebelian re Vasostrict APR status for completion-Stability/Reserves            PAR-VASO_0050133      PAR-VASO_0050133
 DTX-509       6/14/2016 Email from S. Mikolajzcak to A. Kremkow et al. re Vasostrict lot 788445                                        PAR-VASO_0050135      PAR-VASO_0050135
 DTX-510       6/14/2016 Email from J. Zebelian to S. Mikolajzcak re Vasostrict APR status for completion-Stability/Reserves            PAR-VASO_0050137      PAR-VASO_0050137
 DTX-511       6/14/2016 Email from A. Kremkow to S. Mikolajzcak et al. re Vasostrict lot 788445                                        PAR-VASO_0050139      PAR-VASO_0050140
 DTX-512        6/5/2016 Email from S. Mikolajzcak to A. Kremkow et al. re Schedule for this week                                       PAR-VASO_0050142      PAR-VASO_0050142
 DTX-513                 Par Pharmaceutical, Inc. Task Agenda: QC - Stability/Sample Center: Schedule for Week of 6/06/16               PAR-VASO_0050143      PAR-VASO_0050143
 DTX-514       6/12/2016 Email from S. Mikolajzcak to A. Kremkow et al. re Schedule for this week                                       PAR-VASO_0050145      PAR-VASO_0050145
 DTX-515       7/14/2016 Email from J. Harneck to T. Toureau re Stability Lot Review                                                    PAR-VASO_0050148      PAR-VASO_0050148
 DTX-516       7/14/2016 Email from M. Rennwald to J. Harneck et al. re Stability Lot Review                                            PAR-VASO_0050149      PAR-VASO_0050152
 DTX-517       7/14/2016 Email from M. Rennwald to T. Toureau re Stability Lot Review                                                   PAR-VASO_0050153      PAR-VASO_0050153
 DTX-518       7/15/2016 Email from S. Mikolajzcak to A. Kremkow, et al. re Inactivated Studies??                                       PAR-VASO_0050154      PAR-VASO_0050154
                         Email from S. Mikolajzcak to A. Velez re NDA 204485; Vasostrict (vasopressin injection, USP) Annual Report
 DTX-519        5/1/2017 Document Request                                                                                               PAR-VASO_0050156      PAR-VASO_0050157

 DTX-520        5/1/2017 Email from S. Mikolajzcak to L. Kennedy, et al. re Initial data needed for upcoming Vasostrict Annual Report   PAR-VASO_0050158      PAR-VASO_0050158
 DTX-521        5/1/2017 Email fom S. Mikolajzcak C. English et al. re Vasostrict description spec update- CC PR 24282                  PAR-VASO_0050160      PAR-VASO_0050160
 DTX-522                 Moved to Joint Exhibit List (JTX-2)
 DTX-523        5/1/2017 Email from M. Rennwald to C. English et al. re Vasostrict description spec update- CC PR 24282                 PAR-VASO_0050162      PAR-VASO_0050163
                         Par Pharmaceutical, Inc. Lab Notebook (No. 44) of Vinayagam Loannan Regarding Vasostrict (Issued: Jan. 27,
 DTX-524                 2015)                                                                                                          PAR-VASO_0059897      PAR-VASO_0059949
                         Par Pharmaceutical, Inc. Product Development Technical Report ( No. FRD-16-001): Vasostrict, 20 Units/mL,
 DTX-525       2/17/2016 pH 3.8 Acetate Buffer, Multiple Dose (Stock # 2002501)                                                         PAR-VASO_0060127      PAR-VASO_0060163      ID
 DTX-526                 Spreadsheet: Vasostrict® Reformulation Impurities Data                                                         PAR-VASO_0061004      PAR-VASO_0061004
 DTX-527                 Spreadsheet: Vasopressin Samples Impurities Data                                                               PAR-VASO_0061005      PAR-VASO_0061005




                                                                                                                     18
                                Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 382 of 1189 PageID #: 19550
                                                           U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                      PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                        C.A. No. 18-cv-00823-CFC
                                                                                        DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                           DESCRIPTION                                                           BEG BATES NO.         END BATES NO.                    OBJECTIONS
                           Par Sterile Products, LLC Master Batch Record: Vasostrict™, 20 Units per 1 mL (Stock No. 2002132) (Revision
 DTX-528        2/5/2016   Code: 010)                                                                                                         PAR-VASO_0066728      PAR-VASO_0066823
                           JHP Pharmaceuticals Product Development Technical Report (No. DEV-12-016), Identification of Pitressin
 DTX-529       4/16/2012   Impurities and Development of the AVP Impurity Marker Solution D009-19                                             PAR-VASO_0088184      PAR-VASO_0088212
 DTX-530       6/18/2015   Par Sterile Products, LLC Master Batch Record: Vasosrtrict™, 20 Units per 1 mL (Revision Code: 009)                PAR-VASO_0100543      PAR-VASO_0100638
                           JHP Pharmaceuticals, LLP Memorandum from D. Battisti to J. Gantenbein et al. re Vasopressin Information                                                        106, 901, 902, 1003, multiple separate
 DTX-531        8/6/2008   and Items for Discussion                                                                                           PAR-VASO_0108374      PAR-VASO_0108387      documents
                           JHP Pharmaceuticals, LLP Memorandum from M. Bergren to B. Boesch et al. re Specifications and Rationale
 DTX-532       6/11/2012   for Pitressin (20 U/mL), 1 mL Made under Batch Card 2002132                                                        PAR-VASO_0120046      PAR-VASO_0120057      401, 402, 403
                           Meeting Minutes: Compilation of Minutes for Specifications Committee Meetings dated January 10, 2012                                                           106, 401, 402, 403, 901, 902, 1003, multiple
 DTX-533                   through July 18, 2013                                                                                              PAR-VASO_0120395      PAR-VASO_0120491      separate documents
 DTX-534       6/17/2016   Par Pharmaceutical, Inc. Presentation: Technical Operations Par Sterile Products                                   PAR-VASO_0129974      PAR-VASO_0130027      401, 402, 403
                           JHP Pharmaceuticals, LLC Master Batch Record: SV 4200 Pitressin (Synthetic), 20 Units per 1 m/L (Revision
 DTX-535       1/27/2012   Code: 001)                                                                                                         PAR-VASO_0190426      PAR-VASO_0190427      106, 1003
 DTX-536       6/26/2014   JHP Pharmaceuticals, LLC Master Batch Record: Vasostrict™, 20 Units per 1 m/L (Revision Code: 003)                 PAR-VASO_0190433      PAR-VASO_0190435      106, 1003, multiple separate documents
                           Parkedale Pharmaceuticals Product Validation Addendum: Pitressin (Synthetic) USP Bulk Solution, 20 Units
 DTX-537                   per 1mL (Stock No. AMP 4200: 4200X912)                                                                             PAR-VASO_0202061      PAR-VASO_0202095      401, 402, 403, 801, 802
 DTX-538                   Spreadsheet: Pitressin Study Design Notes & Impurities Data                                                        PAR-VASO_0226936      PAR-VASO_0227034
 DTX-539                   Spreadsheet: 4-Week Study Assay (%LC) and Total Impurities (%) Data                                                PAR-VASO_0241227      PAR-VASO_0241227
 DTX-540                   Spreadsheet: 4-Week Study Assay (%LC) and Total Impurities (%) Data                                                PAR-VASO_0241229      PAR-VASO_0241229
                           Plaintiff Par Pharmaceutical, Inc., Par Sterile Products, LLC , and Endo Par Innovation Company, LLC's FIrst
 DTX-541       10/8/2019   Supplemental Response to Defendant Eagle Pharmaceuticals Inc.'s Invalidity Contentions                                                                         401, 402, 403, 801, 802, AA, Legal
                           Declaration under 37 C.F.R. § 1.132 by Inventor Vinayagam Kannan, in re Application of: Matthew Kenney
 DTX-542       3/31/2016   (U.S. Patent Appl. No. 14/717,882)                                                                                 PAR-VASO-0002580      PAR-VASO-0002590      401, 402, 403
                           Declaration under 37 C.F.R. § 1.132 by Inventor Vinayagam Kannan, in re Application of: Matthew Kenney
 DTX-543       5/22/2017   (U.S. Patent Appl. No. 14/717,877)                                                                                 PAR-VASO-0008804      PAR-VASO-0008824
                           Declaration under 37 C.F.R. § 1.132 by Inventor Sunil Vandse, in re Application of: Matthew Kenney (U.S.
 DTX-544       8/11/2015   Patent Appl. No. 14/717,882)                                                                                       PAR-VASO-0001039      PAR-VASO-0001046      401, 402, 403
                           Declaration under 37 C.F.R. § 1.132 by Inventor Sunil Vandse, in re Application of: Matthew Kenney (U.S.
 DTX-545       1/22/2016   Patent Appl. No. 14/717,882)                                                                                       PAR-VASO-0002304      PAR-VASO-0002317      401, 402, 403
                           Declaration under 37 C.F.R. § 1.130(a) by Inventor Vinayagam Kannan, in re Application of: Matthew Kenney
 DTX-546      11/24/2015   (U.S. Patent Appl. No. 14/717,877)
                           Declaration under 37 C.F.R. § 1.130(a) by Michelle Bonomi-Huvala, in re Application of: Matthew Kenney
 DTX-547      11/24/2015   (U.S. Patent Appl. No. 14/717,877)
 DTX-548         11/2010   U.S. Food & Drug Admin., Guidance for Industry: ANDAs: Impurities in Drug Products (Nov. 2010)                                                                 801, 802
 DTX-549          6/2006   U.S. Food & Drug Admin., Guidance for Industry: Q3B(R2) Impurities in New Drug Products (July 2006)                                                            801, 802
                           Expert Report of Lee Kirsch, Ph.D, dated Sept. 9, 2013, Helsinn Healthcare S. A. and Roche Palo Alto LLC, v.
                           Dr. Reddy's Laboratories, LTD., et al., C.A. Nos. 11-3962, 11-5579 (MLC)(DEA), Helsinn Healthcare Exhibit
 DTX-550        9/9/2013   2027, (Trial PGR2016-00008)                                                                                                                                    401, 402, 403, 801, 802
                           Trial Transcript, dated June 5, 2015, Helsinn Healthcare S. A. and Roche Palo Alto LLC, v. Dr. Reddy's
 DTX-551        6/5/2015   Laboratories, LTD., et al., C.A. No. 11-3962 (MLC)(DEA)                                                                                                        401, 402, 403, 801, 802
                           Plaintiff's Supplemental Claim Construction Response Brief, Par Pharmaceutical, Inc., et al. , v. Sandoz Inc. ,
 DTX-552       1/31/2020   C.A. No. 18-cv-14895-BRM-DEA (D.I. 88, D.Del.)                                                                                                                 401, 402, 403, 801, 802, AA, Legal
                           Complaint and Demand for Jury Trial, Fresenius Kabi USA, LLC v. Par Sterile Products, LLC, and Par
 DTX-553       7/27/2016   Pharmaceutical Companies, Inc ., C.A. No. 16-4544 (D.I. 1, D.N.J.)                                                                                             401, 402, 403, 801, 802, AA, Legal
                           Joint Claim Construction Brief, Par Pharmaceutical, Inc.,et al., v. Amphastar Pharmaceuticals, Inc., C.A. No.
 DTX-554        3/3/2020   18-2032-CFC (D.I. 93, D.Del.)                                                                                                                                  401, 402, 403, 801, 802, AA, Legal

                         Declaration of Lee Kirsch, Ph.D. In Support of Defendant's Claim Construction Brief, dated Dec. 15, 2015,
 DTX-555      12/12/2014 Astrazeneca Pharmaceuticals LP, et al., v. Teva Pharmaceuticals USA, Inc., C.A. No. 14-1478-GMS                                                                  402, 403, 801, 802
                                                                                                                                                                                          401, 402, 403, 701, 702, 801, 802, 901, 902,
 DTX-556       4/26/1999 Lithuanian Patent No. LT 4487 B to Gendrolis et al.                                                                                                              PMIL

 DTX-557                   Anjali B. Joshi et al., The Degradation Pathways of Glucagon in Acidic Solutions, 203 Int'l J. Pharm. 115 (2000)                                               801, 802,




                                                                                                                         19
                                Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 383 of 1189 PageID #: 19551
                                                           U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                     PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                       C.A. No. 18-cv-00823-CFC
                                                                                       DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.    DATE                                                           DESCRIPTION                                                     BEG BATES NO.        END BATES NO.                      OBJECTIONS
                           Anjali B. Joshi & Lee E. Kirsch, The Estimation of Glutaminyl Deamidation and Aspartyl Cleavage Rates in
 DTX-558                   Glucagon, 273 Int'l J. Pharm. 213 (2004)                                                                                                                801, 802, L
                           Anjali B. Joshi et al., Studies on the Mechanism of Aspartic Acid Cleavage and Glutamine Deamidation in the
 DTX-559                   Acidic Degradation of Glucagon, 94(9) J. Pharm. Scis. 1912 (2005)                                                                                       801, 802, L

                           Ravi Gupta et al., The FDA Unapproved Drugs Initiative: An Observational Study of the Consequences for Drug
 DTX-560                   Prices and Shortages in the United States, 23(10) J. Manag. Care & Spec. Pharm. (JMCP) 1066 (2017)                                                      401, 402, 403, 801, 802, 901, 902, L
 DTX-561        4/5/2017   Mark L. Baum, How FDA Rules Made a $15 Drug Cost $400, Wall Street J. (Apr. 5, 2017)                                                                    401, 402, 403, 801, 802, 901, 902, L
 DTX-562       11/1/2018   Kaylene Barrera et al., Drug Shortages: The Invisible Epidemic, The Bulletin (Nov. 1, 2018)                                                             401, 402, 403, 801, 802, 901, 902, L
                           Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-IPX-0153): Vasopressin
 DTX-563        8/2/2019   Injections, USP, In Process Test Procedure (Revision: 03)                                                   AMRIVAS0114139         AMRIVAS0114161       401, 402, 403, 801, 802
 DTX-564      12/31/2014   Par Pharmaceutical Companies, Inc. Annual Report (Form 10-K) for Fiscal Year Ended Dec. 31, 2014                                                        401, 402, 403, 801, 802, 901, 902, L

 DTX-565       3/31/2015 Par Pharmaceutical Companies, Inc. Quarterly Report (Form 10-Q) for Quarterly Period Ended Mar. 31, 2015                                                  401, 402, 403, L

 DTX-566       6/30/2015   Par Pharmaceutical Companies, Inc. Quarterly Report (Form 10-Q) for Quarterly Period Ended June 30, 2015                                                401, 402, 403, L
 DTX-567      12/31/2015   Endo International PLC Annual Report (Form 10-K) for Fiscal Year Ended Dec. 31, 2015                                                                    401, 402, 403, L
 DTX-568      12/31/2016   Endo International PLC Annual Report (Form 10-K) for Fiscal Year Ended Dec. 31, 2016                                                                    401, 402, 403, L
 DTX-569      12/31/2017   Endo International PLC Annual Report (Form 10-K) for Fiscal Year Ended Dec. 31, 2017                                                                    401, 402, 403, L
 DTX-570      12/31/2018   Endo International PLC Annual Report (Form 10-K) for Fiscal Year Ended Dec. 31, 2018                                                                    401, 402, 403, L
 DTX-571      12/31/2019   Endo International PLC Annual Report (Form 10-K) for Fiscal Year Ended Dec. 31, 2019                                                                    401, 402, 403, L
                           ICH Topic Q 3 B (R2) Impurities in New Drug Products: Note for Guidance (CPMP/ICH/2738/99), EMEA June
 DTX-572        6/1/2006   2006                                                                                                                                                    801, 802, 901, 902, L
                           AMRI Vasopressin Injection USP Project #: PD SVA-07, Storage Condition: 5C Inverted - Lot Number:
 DTX-573        8/1/2019   SVA007.5I                                                                                                     AMRIVAS0117114       AMRIVAS0117117       401, 402, 403, 801, 802, L
                           AMRI Vasopressin Injection USP Project #: PD SVA-07, Storage Condition: 25C/60%RH Inverted - Lot Number:
 DTX-574        8/1/2019   SVA007.25I                                                                                                    AMRIVAS0117110       AMRIVAS0117113       401, 402, 403, 801, 802, L
                           AMRI Vasopressin Injection USP Project #: PD SVA-07, Storage Condition: 5C Inverted - Lot Number:
 DTX-575        8/1/2019   SVA008.5I                                                                                                     AMRIVAS0117124       AMRIVAS0117127       401, 402, 403, 801, 802, L
                           AMRI Vasopressin Injection USP Project #: PD SVA-07, Storage Condition: 25C/60%RH Inverted - Lot Number:
 DTX-576        8/1/2019   SVA008.25I                                                                                                    AMRIVAS0117120       AMRIVAS0117123       401, 402, 403, 801, 802, L
                           AMRI Vasopressin Injection USP Project #: PD SVA-07, Storage Condition: 5C Inverted - Lot Number:
 DTX-577       9/10/2019   SVA009.5I                                                                                                     AMRIVAS0117134       AMRIVAS0117137       401, 402, 403, 801, 802, L
                           AMRI Vasopressin Injection USP Project #: PD SVA-07, Storage Condition: 25C/60%RH Inverted - Lot Number:
 DTX-578       9/10/2019   SVA009.25I                                                                                                    AMRIVAS0117130       AMRIVAS0117133       401, 402, 403, 801, 802, L
 DTX-579       6/17/2013   OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA007/008 - 6M, Ver. 3                                AMRIVAS0117118       AMRIVAS0117119       401, 402, 403, 801, 802, L
 DTX-580       6/17/2013   OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA009.6M, Ver. 3                                      AMRIVAS0117128       AMRIVAS0117129       401, 402, 403, 801, 802, L
 DTX-581       6/17/2013   OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA007/8 - 1M, Ver. 3                                  AMRIVAS0117100       AMRIVAS0117100       401, 402, 403, 801, 802, L
 DTX-582       6/17/2013   OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA004.6M, Ver. 3                                      AMRIVAS0117101       AMRIVAS0117102       401, 402, 403, 801, 802, L
 DTX-583       6/17/2013   OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA009 - 1M, Ver. 3                                    AMRIVAS0117103       AMRIVAS0117104       401, 402, 403, 801, 802, L
 DTX-584       6/17/2013   OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA007/8 - 3M, Ver. 3                                  AMRIVAS0117105       AMRIVAS0117106       401, 402, 403, 801, 802, L
 DTX-585       6/17/2013   OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA009.2M, Ver. 3                                      AMRIVAS0117107       AMRIVAS0117107       401, 402, 403, 801, 802, L
 DTX-586       6/17/2013   OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA009.3M, Ver. 3                                      AMRIVAS0117108       AMRIVAS0117109       401, 402, 403, 801, 802, L
 DTX-587                   Moved to Joint Exhibit List (JTX-1)
 DTX-588                   Moved to Joint Exhibit List (JTX-3)
                           Affidavit of Jasmina Marinkovic of American Regent, Inc. re American Regent's Production of Documents
                           Bearing Bates Numbers AR3-VASO-0000001 - AR3-VASO-0000022 in Response to Eagle Pharmaceuticals Inc.'s
 DTX-589       1/29/2020   Subpoena Duces Tecum , dated October 3, 2019                                                                                                            602, LOF, 801, 802
                           OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding Vasopressin Injection,
 DTX-590       1/19/2020   USP Samples SVA005/006 - 9M (Document No. STA-PJN-0029) (Version: 3.0)                                        AMRIVAS0117138       AMRIVAS0117139       401, 402, 403, 801, 802, L
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-591       1/20/2020   Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA004.5I, SVA004.5U)                                          AMRIVAS0117140       AMRIVAS0117143       401, 402, 403, 801, 802, L
                           Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-592       1/20/2020   Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos. SVA004.25I, SVA004.25U)                        AMRIVAS0117144       AMRIVAS0117147       401, 402, 403, 801, 802, L




                                                                                                                       20
                              Case 1:18-cv-00823-CFC Document      194 Filed 05/20/20 Page 384 of 1189 PageID #: 19552
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                                PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                                  C.A. No. 18-cv-00823-CFC
                                                                                  DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST

EXHIBIT NO.   DATE                                                         DESCRIPTION                                                    BEG BATES NO.        END BATES NO.                     OBJECTIONS
                          Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-593      1/20/2020   Condition: 30C/65% RH Inverted) (Lot No. SVA004.30I)                                                      AMRIVAS0117148        AMRIVAS0117149       401, 402, 403, 801, 802, L
                          OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding Vasopressin Injection,
 DTX-594       1/7/2020   USP Sample SVA004.9M (Document No. STA-PJN-0029) (Version: 3.0)                                           AMRIVAS0117150        AMRIVAS0117151       401, 402, 403, 801, 802, L
                          Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-595      1/22/2020   Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA005.5I, SVA005.5U)                                      AMRIVAS0117152        AMRIVAS0117155       401, 402, 403, 801, 802, L
                          Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-596      1/22/2020   Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos. SVA005.25I, SVA005.25U)                    AMRIVAS0117156        AMRIVAS0117159       401, 402, 403, 801, 802, L
                          Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-597      1/22/2020   Condition: 30C/65% RH Inverted) (Lot No. SVA005.30I)                                                      AMRIVAS0117160        AMRIVAS0117161       401, 402, 403, 801, 802, L
                          Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-598      1/22/2020   Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA006.5I, SVA006.5U)                                      AMRIVAS0117162        AMRIVAS0117165       401, 402, 403, 801, 802, L
                          Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-599      1/22/2020   Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos. SVA006.25I, SVA006.25U)                    AMRIVAS0117166        AMRIVAS0117169       401, 402, 403, 801, 802, L
                          Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-600      1/22/2020   Condition: 30C/65% RH Inverted) (Lot No. SVA006.30I)                                                      AMRIVAS0117170        AMRIVAS0117171       401, 402, 403, 801, 802, L
                          OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding Vasopressin Injection,
 DTX-601       4/2/2020   USP Sample SVA004.12M (Document No. STA-PJN-0029) (Version: 3.0)                                          AMRIVAS0117172        AMRIVAS0117173       401, 402, 403, 801, 802, L
                          OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding Vasopressin Injection,
 DTX-602      6/17/2013   USP Sample SVA005/6.12M (Document No. STA-PJN-0029) (Version: 3.0)                                        AMRIVAS0117174        AMRIVAS0117175       401, 402, 403, 801, 802, L
                          OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding Vasopressin Injection,
 DTX-603      6/17/2013   USP Sample SVA005/7/8.9M (Document No. STA-PJN-0029) (Version: 3.0)                                       AMRIVAS0117176        AMRIVAS0117177       401, 402, 403, 801, 802, L
 DTX-604      6/28/2016   Certified Copy of U.S. Patent No. 9,375,478 to Kenney et al.                                              EAGLEVAS0058407       EAGLEVAS0058441      401, 402, 403
 DTX-605      8/29/2017   Certified Copy of U.S. Patent No. 9,744,239 to Kenney et al.                                              EAGLEVAS0058442       EAGLEVAS0058478      401, 402, 403
 DTX-606      4/10/2018   Certified Copy of U.S. Patent No. 9,937,223 to Kenney et al.                                              EAGLEVAS0058479       EAGLEVAS0058587      401, 402, 403
                          Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-607       4/1/2020   Condition: 25C/60% RH Inverted) (Lot No. SVA04A.25I)                                                      AMRIVAS0117178        AMRIVAS0117181       401, 402, 403, 801, 802, L
                          Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-608       8/1/2019   Condition: 5H Inverted -(Lot No. SVA007.5I)                                                               AMRIVAS0117182        AMRIVAS0117185       401, 402, 403, 801, 802, L
                          Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-609       8/1/2019   Condition: 25C/60% RH Inverted) (Lot No. SVA007.25I)                                                      AMRIVAS0117186        AMRIVAS0117189       401, 402, 403, 801, 802, L
                          Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-610       8/1/2019   Condition: 5C Inverted - (Lot No. SVA008.5I)                                                              AMRIVAS0117190        AMRIVAS0117193       401, 402, 403, 801, 802, L
                          Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377 mg/mL (Storage
 DTX-611       8/1/2019   Condition: 25C/60% RH Inverted) (Lot No. SVA008.25I)                                                      AMRIVAS0117194        AMRIVAS0117197       401, 402, 403, 801, 802, L
                          Letter from B. Patel on behalf of the FDA to R. Ashworth on behalf of Eagle re Paragraph IV
 DTX-612      4/12/2018   Acknowledgement ANDA Receipt                                                                              EAGLEVAS0000013       EAGLEVAS0000018      401, 402, 403, 801, 802, L




                                                                                                                 21
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 385 of 1189 PageID #: 19553




                                      Par’s Objection Key
    Code        Objection
    106         partial document/lacks context (FRE 106)
    401/402     lacks relevance (FRE 401/402)
    403         unduly prejudicial/confusing/waste of time (FRE 403)
    501/502     Privilege/Work Product (FRE 501/502)
    602/LOF     lacks foundation/speculative (FRE 602)
    701/702     improper opinion (FRE 701/702)
    801-802     hearsay (FRE 802)
    901/902     lacks authenticity (FRE 901/902)
    1002        original document required (FRE 1002)
    1003        incomplete/illegible (FRE 1003)
    1006        improper summary (FRE 1006)
    ID          insufficient/incorrect description
    L           late/not produced
    AA          attorney argument improperly offered as evidence; contains counsel colloquy or
                objections
    C           compound
    Legal       calls for a legal conclusion
    Leading     leading question of a non-hostile witness
    MC          Mischaracterizes/misstates witness's testimony
    NR          nonresponsive
    PMIL        Subject of pending motion in limine
    P           privilege
    OS          beyond the scope
    V           Vague and/or ambiguous
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 386 of 1189 PageID #: 19554




                           EXHIBIT 9
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 387 of 1189 PageID #: 19555

                                                 EXHIBIT 9


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE



    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC and ENDO                                C.A. No. 18-cv-823-CFC
    PAR INNOVATION COMPANY, LLC,


                            Plaintiffs,
            v.

    EAGLE PHARMACEUTICALS INC.,


                            Defendant.




                                     PLAINTIFFS’ WITNESS LIST

           Pursuant to Local Rule 16.3(c), Plaintiffs expect to call the following witnesses to testify

   live or by deposition at trial. Plaintiffs reserve the right to revise or supplement this list

   consistent with the Pretrial Order or as otherwise permitted by the Court. If any witness

   Plaintiffs intend to call to testify live is unavailable, Plaintiffs reserve the right to offer deposition

   testimony from such witness. Plaintiffs also reserve the right to call live or by deposition anyone

   appearing on Defendant’s witness list. Plaintiffs further reserve the right to call live or by

   deposition any witness to provide foundational testimony should any party contest the

   authenticity or admissibility of any material proffered at trial. Plaintiffs reserve the right to call

   any witness for impeachment purposes. Finally, Plaintiffs reserve the right to call live or by

   deposition any fact witness designated by Defendants in their List of Witnesses that Defendants




                                                       1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 388 of 1189 PageID #: 19556

                                                EXHIBIT 9


   elect not to call at trial. Plaintiffs are not required to present testimony from any witness on its

   list of witnesses.

                                               WILL CALL LIST

                        EXPERT WITNESS                             LIVE OR BY DEPOSITION

    Lee Kirsch (CV included as Attachment A hereto)            Live

    Zlatan Coralic (CV included as Attachment B hereto)        Live

    Robert Minkin (CV included as Attachment C hereto) Live



                                               MAY CALL LIST

                           WITNESS                                 LIVE OR BY DEPOSITION

    Domenic Ciarico                                            Live

    Carla English                                              Live

    Vinay Kannan                                               Live or by deposition

    Suketu Sanghvi                                             Live

    Ronald Aungst                                              Live or by deposition

    Linda Dell                                                 Live or by deposition

    Adrian Hepner                                              Live or by deposition

    James Romito                                               Live or by deposition

    Stephen (Nate) Woltering                                   Live or by deposition




                                                     2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 389 of 1189 PageID #: 19557




                             A TTA C H M E N T A
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 390 of 1189 PageID #: 19558
                CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



                                               Lee E. Kirsch
                                            Professor Emeritus
                       Department of Pharmaceutical Science Experimental Therapeutics
                                           The University of Iowa
                                                 S221 PHAR
                                         Iowa City, Iowa 52242-112

                                           Phone: (319) 335-8824
                                            Fax: (319) 335-9349
                                         Email: lee-kirsch@uiowa.edu


   EDUCATION AND PROFESSIONAL HISTORY

      Education

                Ph D, Pharmaceutics, 1982
                    The Ohio State University

                BS, Pharmacy, 1975
                    Purdue University

      Professional and Academic Positions

                Professor Emeritus, The University Iowa, January 2019 – present, Division of Pharmaceutics
                     and Translational Therapeutics
                Professor, The University of Iowa, August 2010 – December 2018, Division of Pharmaceutics
                     (Primary Appointment), Department of Chemical and Biochemical Engineering
                     (Secondary Appointment)
                Visiting Professor, Mahidol Univesity, Faculty of Pharmacy, Thailand (January, 2014 – April,
                     2014)
                Professor, Virginia Commonwealth University, Department of Pharmaceutics (Affiliate
                     Appointment). (May 2005 - December 2018).
                Adjunct Professor, Pharmaceutical Technology, Faculty of Pharmaceutical Sciences,
                     Chulalongkorn University, Thailand (2003 – 2018)
                Associate Professor, The University of Iowa, College of Pharmacy. (November 1994 - July
                     2010).
                Associate Professor, The University of Iowa, Department of Chemical and Biochemical
                     Engineering (Secondary Appointment). (May 2006 - July 2010).
                Senior Research Scientist/group leader, Lilly Research Laboratories. (January 1992 -
                     November 1994).
                Research Scientist/group leader, Lilly Research Laboratories. (January 1987 - January 1992).
                Senior Pharmaceutical Chemist, Lilly Research Laboratories. (November 1982 - January
                     1987).
                Research Associate, The Ohio State University. (June 1979 - November 1982).
                Teaching Assistant, The Ohio State University. (August 1978 - June 1979).
                Community Pharmacist, Family Pharmacy North Bloomington, Indiana. (July 1975 - August
                     1978).


     Lee E. Kirsch                                                                                             1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 391 of 1189 PageID #: 19559
                CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER




      Honors and Recognition

                Editor-in-chief, AAPS PharmSciTech Journal. (July 2008 – December, 2014).
                Fellow of the American Association of Pharmaceutical Scientists (June 2013)
                Distinguished Service Award, Parenteral Drug Association. (February 2011).
                Editor, PDA Journal of Pharmaceutical Science and Technology. (July 2000 - June 2008).
                Fred Simon Award for best paper, PDA Journal of Pharmaceutical Science and Technology.
                    (October 1997).
                Jack L. Beal Postbaccalaureate Award, The Ohio State University College of Pharmacy. (May
                    1997).


   TEACHING AT THE UNIVERSITY OF IOWA AND EXTERNAL TEACHING: INTERNATIONAL AND US
           Professional PharmD Courses
           Macromolecular Drug Substance, PHAR 8136, 2015-2017
           Solution Drug Products, PHAR 8137, 2015
           Regulatory and Quality Systems, PHAR 8137, 2015
           Pharmacokinetics, PHAR 8112, 2015
           Pharmacokinetics and Biopharmaceutics, Pharmacy 46:138, 2002-2009
           Pharmaceutical Proteins unit in Pharmacy 46:123, 2002-2013
           Advanced Compounding, Pharmacy 46:120, 2004-2005
           Drug Stability in Pharmacy 46:123 and 46:124, 2005-2013, 1995-2000
                                       PHAR 8136, 2016-2017
           Fundamentals of Kinetics in Pharmacy 46:123, 46:050, 2005-2013
           Fundamentals of Pharmacokinetics in Pharmacy 46:124, 2010-2013
           Solids processing, Packaging, Capsules, Lyophilized Powders units in Pharmacy 46:124, 1995-
               2000

           Graduate Courses in Pharmaceutics
           Pharmacy Research, Pharmacy 46:233, 1995-2017
           Pharmaceutical Product Development, Pharmacy 46: 225, 1999 and 2006
           Drug Degradation Kinetics and Mechanisms (Drug Stability) 46:206, 1995, 1997, 1999, 2001,
               2003, 2007, 2009, 2011, 2013, 2015, 2017
           Stability of Pharmaceuticals, PHAR 6701, 2015

           External Teaching: International and US
           Pharmaceutical Technology, Federal University of Rio Grande do Norte, Natal, Brazil, 2015
           International Pharmaceutical Technology, University of the Philippines (Manila), 2015
           Pharmaceutical Package Integrity, PDA Research and Training Center, 1998
           Drug Degradation Kinetics Short Course, Chulalongkorn University, International Pharmaceutical
               Technology Graduate Program, 2002, 2003, 2005, 2008-2016
               Bangkok, Thailand
           Drug Degradation Kinetics Short Course, Virginia Commonwealth University, Pharmaceutical
               Sciences Graduate Program, 2005
           Drug Degradation Kinetics Short Course, Mahidol University, Bangkok, Pharmaceutical Sciences
               Graduate Program, 2014



     Lee E. Kirsch                                                                                          2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 392 of 1189 PageID #: 19560
                CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER




           M.S. Students Directed
           Craig Moeckly (Non-thesis) degree conferred 1997
           Walaisiri Muangsiri (Thesis) degree conferred July, 2000
           Simei Li (Non-thesis) degree conferred December, 2000
           Bhanu Kalvakota (Non-thesis) degree conferred December, 2002
           Pipat Sittisak (Thesis) with W. Muangsiri, Chulalongkorn University, degree conferred 2010

           Ph.D. Students Directed
           Young-Sihn Sihn, degree conferred June 1997
           Lida Nguyen, degree conferred December, 2001
           Xiaoguang Zhang, degree conferred December, 2001
           Anjali Joshi, degree conferred December, 2001
           Walasiri Muangsiri, degree conferred December, 2003
           Madhushree Gokhale, degree conferred May, 2006
           Himanshu Naik (with L. Fleckenstein), degree conferred December, 2007
           Boontarika Chanvorachote (with W. Muangsiri), degree conferred June, 2009 (Chulalongkorn
                Univeristy)
           Salil Desai degree conferred December, 2009
           Zhixin Zong degree conferred May, 2012
           Jiang Qui, degree conferred May, 2013
           Hong Guann Lee (with D. Flanagan), degree conferred May, 2015
           Nguyen Quynh Hoa, degree conferred December, 2014
           Radaduen Tinmanee, thesis defended May, 2015, anticipated graduation December, 2015
           Mo’tasem Mohamed Alsmadi (with L. Fleckenstein), degree conferred December, 2014
           Phawanan Sawangchan, degree conferred December, 2017
           Pratak Ngeacharernkul degree conferred December, 2017
           Éverton do Nascimento Alencar, visiting Ph.D. scholar from Federal University of Rio Grande do
                Norte, Natal, Brazil, 2014-2015, degree conferred December, 2017
           Francisco Alexandrino Junior, visiting Ph.D. scholar from Federal University of Rio Grande do
                Norte, Natal, Brazil, 2016-2018
           Silvana Cartaxo Da Costa Urtiga, visiting Ph.D. scholar from Federal University of Rio Grande do
                Norte, Natal, Brazil, 2017-2018

           Post-doctoral Scholars
           Gisela N. Piccirilli, Ph.D., 2011
           Stephen Stamatis, Ph.D., 2011-2013
           Eiji Ueyama, Ph.D., 2013-2014

   SCHOLARSHIP/RESEARCH/PROFESSIONAL PRODUCTIVITY

      Publications

                1. Pratak Ngeacharernkul, Stephen D. Stamatis, Lee E. Kirsch (2018), Particle size distribution
                   equivalency as novel predictors for bioequivalence, AAPS PharmSciTech, 19(7):2787-
                   2800.
                2. Stephen D. Stamatis, Lee E. Kirsch (2018), Using Manufacturing Design Space Concepts
                   for Stability Risk Assessment—Gabapentin NIPTE/FDA Case Study, AAPS PharmSciTech,


     Lee E. Kirsch                                                                                                3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 393 of 1189 PageID #: 19561
                CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



                    19(7):2801-2807.
                3. Stephen D. Stamatis, Linas Mockus, Lee E. Kirsch, Gintaras V. Reklaitis (2018) Chapter 5-
                    Bayesian hierarchical modeling of gabapentin absorption and disposition with application
                    to dosing regimen assessment, Computer Aided Chemical Engineering, 42: 111-137.
                4. Radaduen Tinmanee, Stephen D. Stamatis, Eji Ueyama, Kenneth R. Morris, Lee E. Kirsch
                    (2018) Polymorphic and Covalent Transformations of Gabapentin in Binary Excipient
                    Mixtures after Milling-Induced Stress, Pharmaceutical Research, 35:39
                5. Radaduen Tinmanee, Sarah C. Larsen, Kenneth R. Morris, Lee E. Kirsch (2017)
                    Quantification of gabapentin polymorphs in gabapentin/excipient mixtures using solid
                    state 13C NMR spectroscopy and X-ray powder diffraction, Journal of Pharmaceutical and
                    Biomedical Analysis, 146: 29-36.
                6. Salil Dileep Desai and Lee E. Kirsch The Ortho Effect on the Acidic and Alkaline Hydrolysis
                    of Substituted Formanilides, (2015) International Journal of Chemical Kinetics, 47(8), 471-
                    488.
                7. Hoa Q. Nguyen, Stephen D. Stamatis, Lee E. Kirsch, (2015) A novel method for assessing
                    drug degradation product safety using physiologically-based pharmacokinetic models and
                    stochastic risk assessment, Journal of Pharmaceutical Science, 104(9), 3101-3199.
                8. Boontarika Chanvorachote, Jiang Qiu, Walaisiri Muangsiri, Ubonthip Nimmannit, and Lee
                    E. Kirsch (2015) The interaction mechanism between lipopeptide (daptomycin) and
                    polyamidoamine (PAMAM) dendrimers, Journal of Peptide Science, 21: 312-319, 2015.
                9. Qiu, J. and Kirsch, Lee E. (2014) Evaluation of Lipopeptide (Daptomycin) Aggregation
                    Using Fluorescence, Light Scattering, and Nuclear Magnetic Resonance Spectroscopy,
                    Journal of Pharmaceutical Sciences, 103(3), 853–861.
                5. Dempah KE, Barich DH, Kaushal AM, Zong Z, Desai SD, Suryanaranyanan R.; Kirsch L,
                    Munson EJ; (2013) Investigation Gabapentin Polymorphism Using Solid-State NMR
                    Spectrocsopy; AAPS PharmSciTech, 14(1), 19-28.
                6. Zong, Z., Qiu, J., Tinamnee, R., Kirsch, L. E. (2012). Kinetic model for solid-state
                    degradation of gabapentin. Journal of Pharmaceutical Science, 101(6), 2123-2133.
                7. Zong, Z., Kirsch, L. E. (2012). Studies on the Instability of Chlorhexidine, Part 1. Journal of
                    Pharmaceutical Science, 101(7), 2417-2427.
                8. Mockus, L., Lainez, J., Reklaitis, G., Kirsch, L. E. (2011). A Bayesian Approach to
                    Pharmaceutical Product Quality Risk Quantification. Informatica, 22(4), 537-558.
                9. Qiu, J., Yu, L., Kirsch, L. E. (2011). Estimated pKa values for specific amino acid residues
                    in daptomycin. Journal of Pharmaceutical Science, 100(10), 4225-4233.
                10. Ratcliff, J. L., Kirsch, L. E., Dykstra, J. W., Cooley, W. E. (2011). Fluoride and chlorine
                    dioxide-containing compositions and method for reducing demineralization of teeth.
                    PCT Int. Appl, WO 2010075419 A1 20100701.
                11. Zong, Z., Desai, S., Barich, A., Huang, H.-S., Munson, E., Suryanarayanan, R., Kirsch, L. E.
                    (2011). The Stabilizing Effect of Moisture on the Solid-State Degradation of Gabapentin.
                    AAPS PharmSciTech, 12(3), 924-931.
                12. Chanvorachote, B., Nimmannit, U., Muangsiri, W., Kirsch, L. E. (2009). An Evaluation of a
                    Fluorometric Method for Determining Binding Parameters of Drug–Carrier Complexes
                    Using Mathematical Models Based on Total Drug Concentration. Journal of
                    Fluorescence, 19(4), 747-753.
                13. Gokhale, M., Kearney, W., Kirsch, L. E. (2009). Glycosylation of Aromatic Amines I:
                    Characterization of the Reaction Products of Kynurenine and Glucose in Aqueous
                    Solutions. AAPS PharmSciTech, 10(2), 317-328.
                14. Tan, B., Naik, H., Jang, I.-J., Yu, K.-S., Kirsch, L. E., Shin, C.-S., Fleckenstein, L. (2009).


     Lee E. Kirsch                                                                                                    4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 394 of 1189 PageID #: 19562
                CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



                      Population Pharmacokinetics of Artesunate and Dihydroartemisinin Following Single-
                      and Multiple-Dosing of Oral Artesunate in Healthy Subjects. Malaria Journal, 8(1), 304.
                15.   Gokhale, M., Kirsch, L. E. (2009). Glycosylation of aromatic amines II: Kinetics and
                      mechanisms of the hydrolytic reaction between kynurenine and glucose. Journal of
                      Pharmaceutical Science, DOI 10.1002/jps.21754.
                16.   Gokhale, M., Kirsch, L. E. (2009). Glycosylation of aromatic amines III: Mechanistic
                      implications of the pH-dependent glycosylation of various aromatic amines (kynurenine,
                      2’-aminoacetophenone, daptomycin, and sulfamethoxzaole). Journal of Pharmaceutical
                      Science, DOI 10.1002/jps.21765.
                17.   Kirsch, L. E. (2008). On Transforming Pharmaceutical Technology Education.
                      http://www.pharmamanufacturing.com/articles/2008/113.html
                18.   Hoppe, C. C., Nguyen, L. T., Kirsch, L. E., Wiencek, J. M. (2008). Characterization of seed
                      nuclei in glucagon aggregation using light scattering methods and field-flow
                      fractionation. Journal of Biological Engineering, 2(10).
                19.   Kirsch, L. E. (2007). Package Integrity Testing. CRC Press.
                20.   Muangsiri, W., Kirsch, L. E. (2006). The Protein-binding and Drug Release Properties of
                      Macromolecular Conjugates containing Daptomycin and Dextran. International Journal
                      of Pharmaceutics, 315, 30-43.
                21.   Naik, H., Murry, D. J., Kirsch, L. E., Fleckenstein, L. (2005). Development and validation of
                      a high-performance liquid chromatography-mass spectroscopy assay for determination
                      of artesunate and its metabolite dihydroartemisinin in human plasma. Journal of
                      Chromatography B, 816(1-2), 233-242.
                22.   Kirsch, L. E. (2005). Extemporaneous Quality. PDA Journal of Pharmaceutical Science and
                      Technology, 59(1 & 3).
                23.   Joshi, A., Kearney, W., Sawai, M., Kirsch, L. E. (2005). Studies on the Mechanism of
                      Aspartic Acid Cleavage and Deamidation in the Acidic Degradation of Glucagon. Journal
                      of Pharmaceutical Sciences, 94(9), 1912-1927.
                24.   Muangsiri, W., Kearney, W. R., Teesch, L. M., Kirsch, L. E. (2005). Studies on the
                      Reactions between Daptomycin and Glyceraldehyde. International Journal of
                      Pharmaceutics, 289(1-2), 133-150.
                25.   Zhang, X., Kirsch, L. E. (2004). Correlation of the Thermal Stability of Phospholipid-based
                      Emulsions and Microviscosity Measurements as Determined by Fluorescence
                      Polarization. Pharmaceutical Development and Technology, 9(2), 219-227.
                26.   Kirsch, L. E. (2004). Lessons unlearned. PDA Journal of Pharmaceutical Science and
                      Technology, 58(3), 119-120.
                27.   Kirsch, L. E. (2004). PDA Students. PDA Journal of Pharmaceutical Science and
                      Technology, 58(5), 241-242.
                28.   Joshi, A., Kirsch, L. E. (2004). The estimation of glutaminyl deamidation and aspartyl
                      cleavage rates in glucagon. International Journal of Pharmaceutics, 273(1-2), 213-219.
                29.   Zhang, X., Kirsch, L. E. (2003). An Assessment of Techniques for Evaluating the Physical
                      Stability of Parenteral Emulsions. PDA Journal of Pharmaceutical Science and
                      Technology, 57(4), 300-315.
                30.   Nguyen, L., Wiencek, J., Kirsch, L. E. (2003). Characterization Methods for the Physical
                      Stability of Biopharmaceuticals. PDA Journal of Pharmaceutical Science and Technology,
                      57(6), 429-445.
                31.   Zhang, X., Kirsch, L. E. (2003). The Physical Stability of Thermally-stressed Phospholipid-
                      based Emulsions Containing Methyl, Propyl and Heptyl Parabens as Model Drugs.
                      International Journal of Pharmaceutics, 265(1-2), 133-140.


     Lee E. Kirsch                                                                                                    5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 395 of 1189 PageID #: 19563
                CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



                32. Kirsch, L. E. (2002). Beyond bioterrorism. PDA Journal of Pharmaceutical Science and
                    Technology, 56(3), 113-114.
                33. Joshi, A., Kirsch, L. E. (2002). The Relative Rates of Asparaginyl and Glutaminyl in
                    Glucagon Fragment 22-29 under Acidic Conditions. Journal of Pharmaceutical Science,
                    91(11), 2332-2342.
                34. Kirsch, L. E., Zhang, X., Muangsiri, W., Redmon, M., Luner, P., Tartrate, D. (2001).
                    Development of a Lyophilized Formulation for (R,R)-Formoterol (L)-Tartrate. Drug
                    Development and Industrial Pharmacy, 27(1), 89-96.
                35. Kirsch, L. E. (2001). Power to the People. PDA Journal of Pharmaceutical Science and
                    Technology, 55(5), 261-262.
                36. Luner, P., Kirsch, L. E., Majuru, S., Oh, E., Joshi, A., Wurster, D., Redmon, M. (2001).
                    Preformulation Studies on the S-isomer of Oxybutynin Hydrochloride, an Improved
                    Chemical Entity (ICE). Drug Development and Industrial Pharmacy, 27(4), 321-329.
                37. Kirsch, L. E. (2001). Research Misconduct. PDA Journal of Pharmaceutical Science and
                    Technology, 55(4), 205-206.
                38. Muangsiri, W., Kirsch, L. E. (2001). The Kinetics of Daptomycin Degradation in Alkaline
                    Solutions. Journal of Pharmaceutical Science, 90(8), 1066-1075.
                39. Kirsch, L. E. (2000). Peer Review Fallibility. PDA Journal of Pharmaceutical Science and
                    Technology, 54(4), 279.
                40. Kirsch, L. E. (2000). Pharmaceutical Container/Closure Integrity VI: Correlations
                    Between Liquid Tracer Methods and Microbial Ingress. PDA Journal of Pharmaceutical
                    Science and Technology, 54(4), 305.
                41. Joshi, A., Kirsch, L. E. (2000). The Acidic Degradation Pathways of Glucagon.
                    International Journal of Pharmaceutics, 203(1-2), 115.
                42. Kirsch, L. E. (2000). The Ivied Halls of Industry. PDA Journal of Pharmaceutical Science
                    and Technology, 54(6), 433-434.
                43. Kirsch, L. E. (2000). The PDA Journal and the Validation of Science. PDA Journal of
                    Pharmaceutical Science and Technology, 54(3), 171.
                44. Kirsch, L. E. (2000). The Rule of Three. PDA Journal of Pharmaceutical Science and
                    Technology, 54(5), 365.
                45. Nguyen, L., Muangsiri, W., Kirsch, L. E., Schiere, R., Morton Guazzo, D. (1999).
                    Pharmaceutical Container/Closure Integrity IV: Development of an Indirect Correlation
                    Between Microbial Ingress and Vacuum Decay Leakage Detection. PDA Journal of
                    Pharmaceutical Science and Technology, 54(4), 211.
                46. Kirsch, L. E., Nguyen, L., Kirsch, A. M., Schmitt, G., Koch, M., Wertli, T., Lehmann, M.,
                    Schramm, G. (1999). Pharmaceutical Container/Closure Integrity V: Comparison of
                    Helium Leak Rate and LFC Methods. PDA Journal of Pharmaceutical Science and
                    Technology, 53(5), 235.
                47. Carroll, M. C., Denny, V. F., Guazzo, D. M., Kaiser, M. W., Kirsch, L. E., Ludwig, J. D.,
                    Masover, G. K., May, J. L., Moldenhauer, J. E., Olsen, J. I., Polson, T. M., Wright, G. E.
                    (1998). Technical Report No. 27: Pharmaceutical Package Integrity. PDA Journal of
                    Pharmaceutical Science and Technology, 52(S2).
                48. Kirsch, L. E., Nguyen, L., Moeckly, C. S. (1997). Pharmaceutical Container/Closure
                    Integrity I: Mass Spectrometry-based Helium Leak Rate Detection for Rubber-
                    stoppered Glass Vials. PDA Journal of Pharmaceutical Science and Technology, 51(5),
                    187.
                49. Kirsch, L. E., Nguyen, L., Gerth, R. (1997). Pharmaceutical Container/Closure Integrity II:
                    The Relationship Between Microbial Ingress and Helium Leak Rates in Rubber-stoppered


     Lee E. Kirsch                                                                                                6
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 396 of 1189 PageID #: 19564
                CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



                    Glass Vials. PDA Journal of Pharmaceutical Science and Technology, 51(5), 203.
                50. Kirsch, L. E., Nguyen, L., Moeckly, C. S., Gerth, R. (1997). Pharmaceutical
                    Container/Closure Integrity III: The Relationship Between Microbial Ingress and
                    Helium Leak Rates in Rubber-stoppered Glass Vials. PDA Journal of Pharmaceutical
                    Science and Technology, 51(5), 195.
                51. Sihn, Y.-S., Guillory, J., Kirsch, L. E. (1997). Quantitation of Taurolidine Decomposition in
                    Polymer Solutions by Chromotropic Acid Formaldehyde Assay Method. Journal of
                    Pharmaceutical and Biomedical Analysis, 16(4), 643.
                52. Kirsch, L. E., Sihn, Y.-S. (1997). The Effect of Polyvinylpyrrolidine on the Stability of
                    Taurolidine. Pharmaceutical Development and Technology, 2(4), 345.
                53. Kirsch, L. E., Nguyen, L., Moeckly, C. S., Gerth, R. (1996). The Application of Mass
                    Spectrometry Leak Testing to Pharmaceutical Container/Closure Integrity. Proceedings
                    of the PDA International Congress.
                54. Kirsch, L. E., Riggin, R., Gearhart, D., LeFeber, D., Lytle, D. (1993). In-process Protein
                    Degradation by Exposure to Trace Amounts of Sanitizing Agents. Journal of Parenteral
                    Science and Technology, 47, 155.
                55. Kirsch, L. E., Redmon, M. P. (1993). Quality Tools for Pharmaceutical Product
                    Development. Proceedings of the Biopharmaceuctical Section of the American Statistical
                    Association.
                56. Inman, E. L., Kirsch, L. E. (1990). Stabilized parenteral formulation of daptomycin. Eur.
                    Pat..
                57. Kirsch, L. E., Molloy, R., DeBono, M., Baker, P., Farid, K. (1989). Kinetics of the Aspartyl
                    Transpeptidation of Daptomycin, a Novel Lipopeptide Antibiotic. Pharmaceutical
                    Research, 6, 387.
                58. Kirsch, L. E., Notari, R. (1984). Aqueous Conversion Kinetics and Mechanisms of
                    Ancitabine, Prodrug of the Antileukemic Agent Cytarabine. Journal of Pharmaceutical
                    Sciences, 73, 897.
                59. Kirsch, L. E., Notari, E. (1984). Pharmacokinetic Prodrug Modeling: In Vitro and In Vivo
                    Kinetics and Mechanisms of Ancitabine Bioconversion to Cytarabine. Journal of
                    Pharmaceutical Sciences, 73, 728.
                60. Kirsch, L. E., Notari, R. (1984). Theoretical Basis for the Detection of General-Base
                    Catalysis in the Presence of Predominating Hydroxide Catalysis. Journal of
                    Pharmaceutical Sciences, 73, 724.
                61. Larson, R., Kirsch, L. E., Shaw, S., Christian, J., Born, G. (1972). Excretion and Tissue
                    Distribution of Uniformly Labeled 14C-Pentachlorophenol in Rats. Journal of
                    Pharmaceutical Sciences, 61, 2004.

      Presentations

                1. Lee E. Kirsch, “Particle Size Distribution Overlap Metrics for the Evaluation of Disperse
                   System Drug Product Equivalency”, April 30, 2015, NIPTE/FDA Research Conference:
                   Pharmaceutical Critical Path Manufacturing-2015, Rockville, MD
                2. Lee Kirsch, Pharmaceutical Technology Lecture Series I at United Laboratories, Manila,
                   Philippines, October 1, 2015 “Quality-by-Design”, “Quality Risk Management”,
                   “Manufacturing Biopharmaceuticals”
                3. Lee Kirsch, Pharmaceutical Technology Lecture Series II at United Laboratories, Manila,
                   Philippines, October 9, 2015 “Pharmaceutical Packaging and Package Integrity”,
                   “Stability of Pharmaceuticals and Drug Degradation Kinetics Overview”


     Lee E. Kirsch                                                                                                  7
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 397 of 1189 PageID #: 19565
                CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



                4. Lee Kirsch, “Physiologically-based Pharmacokinetic Models and Tools for Drug
                    Development and Therapeutics”, February 21, 2014, Universiti Kebangsaa Malaysia,
                    Kuala Lumpur, Malaysia.
                5. Lee Kirsch, “Linking Stability to Manufacturing in the Quality-By-Design Pharmaceutical
                    Development Paradigm”, February 20, 2014, The University of Nottingham-Malaysia,
                    Malaysia.
                6. Lee E. Kirsch, “Trends in Pharmaceutical Sciences: Education and Research”, February
                    28, 2014, University of Philippines-Manila, Philippines.
                7. Lee E. Kirsch, “Drug Degradant Risk Assessment using PBPK Modeling”, March 4, 2014,
                    Mahidol University, Thailand.
                8. Lee E. Kirsch, “Get ReadyGet SetPublish: the why, what and how of science
                    writing”, March 11, 2014, Mahidol University, Thailand.
                9. Lee E. Kirsch, “Modernized Pharmaceutical Stability Evaluation and Packaging Science”.
                    March 26, 2014, University of Surabaya, Indonesia.
                10. Lee E. Kirsch, “On the Role of Physical Stability in the Chemical Instability of
                    Pharmaceuticals”. March 28, 2014, Institut Teknologi Bangdung, Indonesia.
                11. Lee E. Kirsch, “Kinetics and Mechanisms of Gabapentin Instability”, March 29, 2014,
                    Universitas Gadjah Mada, Yogyakarta, Indonesia.
                12. Lee E. Kirsch, “Trends in Pharmaceutical Technology Education”, April 8, 2014,
                    University of Health Sciences, Vientiane, Lao PDR.
                13. Lee E. Kirsch, “Trends in Pharmaceutical Sciences, Manufacturing and Regulatory”,
                    Hanoi University of Pharmacy, April 5, 2014, Vietnam.
                14. Lee E. Kirsch, “Physiologically-based Pharmacokinetic Models and Tools for Drug
                    Development and Therapeutics Applications”. SINATER 2013, Federal University of
                    Pernambuco, Recife, Brazil, 2013.
                15. Mo’tasem M. Alsmadi, Stephen D. Stamatis, Lawrence Fleckenstein, and Lee E. Kirsch,
                     “Whole Body Physiologically Based Pharmacokinetic (WBPBPK) Model of Ivermectin
                     (IVM)” 2013, AAPS Annual Meeting and Exposition. San Antonio, TX.
                16. Nguyen HQ, Stamatis SD, Kirsch LE., “Risk assessment of drug degradants using a
                    physiologically‐based pharmacokinetic model approach”. 2013, AAPS Annual Meeting
                    and Exposition. San Antonio, TX.
                17. Radaduen Tinmanee, Stephen D. Stamatis, Lee E. Kirsch, “Modeling Chemical and
                    Physical Instability Pathways of Gabapentin/Excipient Mixtures”, 2013, AAPS Annual
                    Meeting and Exposition. San Antonio, TX.
                18. Nguyen HQ, Stamatis SD, Kirsch LE “Physiologically based risk assessment for drug
                    product degradants with a case study for aniline in rat”.. 2012. Health Sciences Research
                    Week. University of Iowa. Carver College of Medicine.
                19. Radaduen Tinmanee, Stephen D. Stamatis, Lee E. Kirsch, Sarah C. Larsen, Kenneth R.
                    Morris. “The Effect of Excipients on API Stability: Covalent and Polymorphic Transitions.”
                    Poster session presented at: 2012 AAPS Annual Meeting and Exposition; 2012 October
                    14‐18; Chicago, IL.
                20. Stamatis SD, McLennan MJ, and Kirsch LE, “Architecture of pHUBpk: A portal to active
                    learning environments for understanding rational linkages between drug and patient
                    characteristics and pharmacokinetics”, AAPS, Chicago IL, 2012
                21. Stamatis SD, McLennan MJ, and Kirsch LE, “Active learning environments for
                    understanding drug distribution, elimination and bioequivalence in pHUBpk on the
                    pharmaHUB”, AAPS, Chicago IL, 2012
                22. Nguyen H, Stamatis SD, and Kirsch LE, “Risk Assessment of drug degradants using a


     Lee E. Kirsch                                                                                               8
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 398 of 1189 PageID #: 19566
                CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



                    physiologically‐based Pharmacokinetic Model Approach”, AAPS Chicago IL, 2012
                23. Stamatis SD, McLennan MJ, and Kirsch LE, “Kpred and Vdss: Free Tools on the
                    PharmaHUB for Exploring Drug Tissue Partitioning and Distribution”, Podium
                    presentation, AIChE National Meeting, Pittsburgh, PA, 2012
                24. Tinmanee, R., Stamatis, S., Huang, H., Ngeacharernkul, P., Kirsch, L. E., AAPS Annual
                    Meeting, "Development of a shelf life prediction model using Bayesian parameter
                    estimation for kinetics of solid state gabapentin degradation", Washington DC, USA,
                    Contributed. (2011).
                25. Tinmanee, R., Stamatis, S., Dempah, E., Munson, E., Kirsch, L. E., AAPS Annual Meeting,
                    "Modeling polymorphic transformations of gabapentin and assessing the effect of
                    excipients using PXRD and ssNMR", Washington DC, USA, Contributed. (2011).
                26. Chanvorachote, B., Qiu, J., Muangsiri, W., Nimmannit, U., Kirsch, L. E., AAPS Annual
                    Meeting and Exposition, "The mechanism between PAMAM dendrimers and lipopeptide
                    (daptomycin)", Washington DC, Contributed. (October 2011).
                27. Tinmanee, R., Stamatis, S., Nguyen, Q., Zong, Z., Kirsch, L. E., NIPTE/FDA Research
                    Symposium, "Formulation of a gabapentin drug degradation model that combines
                    manufacturing and storage stress variables", Rockville, USA, Contributed. (June 2011).
                28. Tinmanee, R., Zong, Z., Kirsch, L. E., NIPTE/FDA Research Symposium, "Role of excipients
                    in the solid state lactamization of gabapentin", Rockville, USA, Contributed. (June 2011).
                29. Qiu, J., Kirsch, L. E., AAPS National Biotechnology Conference, "The effects of
                    aggregation and conformation on the ionization of lipopeptide (Daptomycin)", San
                    Francisco, CA, Contributed. (May 2011).
                30. Buckner, I., Dalal, N., Tinmanee, R., Zong, Z., Huang, H., Qiu, J., Kirsch, L. E., AAPS,
                    "Excipient effects on the solid-state stability of gabapentin", New Orleans, Lousiana,
                    USA, Contributed. (November 2010).
                31. Qiu, J., Yu, L., Kirsch, L. E., AAPS Annual Meeting and Exposition, "Determination of the
                    complex ionization behaviour of daptomycin", New Orleans, Louisiana, Contributed.
                    (November 2010).
                32. Zong, Z., Kirsch, L. E., Kaushal, A., Suryanarayanan, R., Dempah, E., Munson, E., FIP
                    Pharmaceutical Sciences World Congress in Association with the AAPS Annual Meeting
                    and Exposition, "A Kinetic Model for the Solid State Degradation of Gabapentin", New
                    Orleans, Louisiana, Contributed. (November 2010).
                33. Kaushal, A., Dempah, E., Huang, H. G., Qiu, J., Munson, E., Kirsch, L. E., Suryanarayanan,
                    R., FIP Pharmaceutical Sciences World Congress in Association with the AAPS Annual
                    Meeting and Exposition, "Phase transformations in gabapentin during wet granulation
                    and drying", New Orleans, Louisiana, Contributed. (November 2010).
                34. Dempah, K., Kaushal, A., Huang, H. G., Suryanarayanan, R., Kirsch, L. E., Munson, E., FIP
                    Pharmaceutical Sciences World Congress in Association with the AAPS Annual Meeting
                    and Exposition, "Predicting Gabapentin Stability upon Processing using SSNMR", New
                    Orleans, Louisiana, Contributed. (November 2010).
                35. Kirsch, L. E., Department of Chemical and Biological Engineering, Illinois Institute of
                    Technology, "On the Role of Physical Stability on the Chemical Instability of
                    Pharmaceuticals", Chicago, IL, Invited. (October 21, 2010).
                36. Kirsch, L. E., Primera Reunion Internacional De Ciencias Farmaceuticas (RICiFa 2010), "A
                    Case Study on Linking Solid-state Stability to Manufacturing Design in the FDA’s Quality-
                    by-Design Pharmaceutical Development Paradigm", Cordoba, Argentina, Invited. (June
                    25, 2010).
                37. Kaushal, A., Suryanarayanan, R., Zong, Z., Desai, S., Huang, H.-S., Khan, M., Kirsch, L. E.,


     Lee E. Kirsch                                                                                                 9
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 399 of 1189 PageID #: 19567
                CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



                      Barich, D. H., Munson, E. J., AAPS Annual Meeting, "Anhydrous and monohydrate
                      gabapentin inter-conversion: Potential implications during solid dosage form
                      manufacture", Los Angeles, Contributed. (2009).
                38.   Barich, D. H., Munson, E. J., Kaushal, A., Suryanarayanan, R., Zong, Z., Desai, S., Huang,
                      H.-S., Khan, M., Kirsch, L. E., AAPS Annual Meeting, "Characterization of Gabapentin
                      Forms and Stability using Solid-State NMR Spectroscopy", Los Angeles, Contributed.
                      (2009).
                39.   Zong, Z., Desai, S., Kaushal, A., Barich, D., Huang, H., Munson, E., Suryanarayanan, R.,
                      Khan, M., Kirsch, L. E., AAPS Annual Meeting, "The Stabilizing Effect of Moisture on the
                      Solid-State Degradation of Gabapentin", Los Angeles, Contributed. (2009).
                40.   Zong, Z., Desai, S., Huang, H.-S., Kirsch, L. E., Kaushal, A., Suryanarayanan, R., Barich, D.
                      H., Munson, E. J., Wildfong, P., Buckner, I., Drennen, J., Pingali, K. C., Muzzio, F. J.,
                      Kayrak-Talay, D., Litster, J. D., Reklaitis, G., Bogner, R., Khan, M., AIChE Annual Meeting,
                      "The Development of Methods to Link Design Space Models to Product Stability",
                      Nashville, Contributed. (2009).
                41.   Kirsch, L. E., Symposium presentation at the University of Wisconsin, "Pharmaceutical
                      Chemistry of a Lipopeptide Antibiotic (Daptomycin)", Invited. (March 27, 2009).
                42.   Qiu, J., Kirsch, L. E., AAPS Annual meeting, "The effects of aggregation on the
                      pharmaceutical chemistry of daptomycin", Atlanta, Contributed. (November 2008).
                43.   Kirsch, L. E., NIPTE Stakeholders Meeting, "An Introduction to the NIPTE Curriculum",
                      Chicago, Contributed. (April 2008).
                44.   Kirsch, L. E., Annual AAPS meeting, "Transforming Pharmaceutical Technology
                      Education", San Diego, Invited. (2007).
                45.   Qiu, J., Kirsch, L. E., AAPS Annual Meeting, "Evaluation of Lipopeptide Aggregation Using
                      Light Scattering, Fluorescence and NMR Spectroscopy", San Diego, Contributed.
                      (November 2007).
                46.   Desai, S., Kirsch, L. E., AAPS Annual Meeting, "Ortho Substitution Effects in the
                      Hydrolysis of Formanilides", San Diego, Contributed. (November 2007).
                47.   Naik, H., Kirsch, L. E., Fleckenstein, L., AAPS Annual Meeting, "Population
                      pharmacokinetics of artesunate and its metabolite, dihydroartemisinin", San Diego,
                      Contributed. (November 2007).
                48.   Chanvorachote, B., Kirsch, L. E., AAPS Annual Meeting, "Studies on the Binding between
                      Daptomycin and PAMAM Dendrimers", San Diego, Contributed. (November 2007).
                49.   Zong, Z., Kirsch, L. E., AAPS Annual Meeting, "Studies on the Instability of
                      Chlorhexidine", San Diego, Contributed. (November 2007).
                50.   Kirsch, L. E., AAPS Annual Meeting, "Transforming Pharmaceutical Technology
                      Education: A NIPTE Proposal", Contributed. (November 2007).
                51.   Kirsch, L. E., Annual PDA Meeting, "NIPTE Roadmap", Las Vegas. (March 2007).
                52.   Kirsch, L. E., Science and Education Advisory Committee meeting, "NIPTE Roadmap",
                      Chicago, Contributed. (March 2007).
                53.   Kirsch, L. E., Chemical and Biochemical Engineering Symposium Series, "Physical and
                      Pharmaceutical Chemistry of Daptomycin", The University of Iowa, Invited. (February 15,
                      2007).
                54.   Zong, Z., Kirsch, L. E., AAPS meeting, "Kinetic Studies of the Formation of p-Chloroaniline
                      from the Degradation of Chlorhexidine", Nashville, Contributed. (November 2005).
                55.   Gokhale, M., Kirsch, L. E., AAPS meeting, "Kinetics and Mechanisms of the Glycosylation
                      of Weakly Basic Aromatic Amines and Monosaccharides", Nashville, Contributed.
                      (November 2005).


     Lee E. Kirsch                                                                                                    10
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 400 of 1189 PageID #: 19568
                CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



                56. Desai, S., Kirsch, L. E., AAPS meeting, "Preliminary Studies of Ortho Substitution Effects
                    on Amide Hydrolysis using Formanilides as Model Compounds", Nashville, Contributed.
                    (November 2005).
                57. Kirsch, L. E., Pharmaceutical Forum, "Depot Injection Systems: Current Uses and Issues",
                    London, England, Invited. (November 2005).
                58. Kirsch, L. E., North Carolina Discussion Group, Research Triangle Part, "Adventures in
                    Peptide Degradation Kinetics", Durham, NC, Invited. (June 6, 2005).
                59. Gokhale, M., Kirsch, L. E., AAPS Annual Meeting, "The Effects of pH and Buffers on the
                    Kinetics of Kynurenine Glycosylation", Baltimore, MD, Contributed. (November 2004).
                60. Kirsch, L. E., Pharmaceutical Microbiology Forum, "Package Integrity Quality Assurance",
                    Fairport, NY, Invited. (October 2004).
                61. Gokhale, M., Kirsch, L. E., AAPS Annual Meeting, "Preliminary Kinetic Studies on the
                    Reaction of Kynurenine with D-glucose", Stalt Lake City, Contributed. (October 2003).
                62. Kirsch, L. E., University of North Carolina, College of Pharmacy, "Chemical Degradation
                    of Pharmaceutical Peptide", Invited. (April 15, 2003).
                63. Kirsch, L. E., Genentech, "The Science Behind Pharmaceutical Packaging Quality
                    Assurance", South San Francisco, CA, Invited. (February 2003).
                64. Muangsiri, W., Kirsch, L. E., Annual Meeting of the American Association of
                    Pharmaceutical Scientists, "In Vitro Characterization of Macromolecular Antibiotic
                    Prodrugs", Toronto, Canada, Contributed. (November 2002).
                65. Muangsiri, W., Kirsch, L. E., Annual Meeting of the American Association of
                    Pharmaceutical Scientists, "Preparation of Macromolecular Antibiotic Prodrugs",
                    Toronto, Canada, Contributed. (November 2002).
                66. Kirsch, L. E., Annual Meeting of the American Association of Pharmaceutical Scientists,
                    "Techniques for Establishing Critical Leakage Specifications", Toronto, Canada,
                    Contributed. (November 13, 2002).
                67. Kalvakota, B., Kirsch, L. E., Redmon, M., Thakur, A., Annual Meeting of the American
                    Association of Pharmaceutical Scientists, "The Degradation of (R,R)-formoterol-L-
                    tartrate in Aqueous Solutions", Denver, Colorado, Contributed. (October 2001).
                68. Joshi, A., Kirsch, L. E., Annual Meeting of the American Association of Pharmaceutical
                    Scientists, "The Relative Rates of Asparaginyl and Glutaminyl Deamidation in Glucagon
                    Fragment 22-29 under Acidic Conditions", Denver, Colorado, Contributed. (October
                    2001).
                69. Kirsch, L. E., Pulmonary Delivery and Disposition of Inhaled Aerosols Workshop,
                    Controlled Release Society 28th International Symposium, "Protein and Peptide Stability
                    in the Liquid and Solid States", San Diego, California, Contributed. (June 24, 2001).
                70. Joshi, A., Kirsch, L. E., Annual Meeting of the Pharmaceutical Congress of the Americas,
                    "Determination of Relative Cleavage and Deamidation Rates in Acidic Glucagon
                    Solutions to Evaluate Sequence Effects", Orlando, Florida, Contributed. (March 2001).
                71. Kirsch, L. E., Pharmacia, "Package Integrity Testing for Sterility Assurance", Portage, MI,
                    Invited. (October 2000).
                72. Kirsch, L. E., Cubist Pharmaceutical, "The Role of Aggregation in the Kinetics of
                    Daptomycin Degradation", Cambridge, MA, Invited. (August 2000).
                73. Joshi, A. B., Kirsch, L. E., 1999 Annual American Association of Pharmaceutical Scientists
                    Meeting, "Acidic Degradation Pathways of Glucagon", New Orleans, Contributed.
                    (November 1999).
                74. Muangsiri, W., Kirsch, L. E., 1999 Annual American Association of Pharmaceutical
                    Scientists Meeting, "Aqueous Degradation of Daptomycin in Alkaline Solutions", New


     Lee E. Kirsch                                                                                                11
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 401 of 1189 PageID #: 19569
                CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



                    Orleans, Contributed. (November 1999).
                75. Nguyen, L., Kirsch, L. E., Wiencek, J., 1999 Annual American Association of
                    Pharmaceutical Scientists Meeting, "Effects of Shear Stress on the Structural and
                    Mechanical Characteristics of Glucagon Gel Systems", New Orleans, Contributed.
                    (November 1999).
                76. Zhang, X., Kirsch, L. E., 1999 Annual American Association of Pharmaceutical Scientists
                    Meeting, "Microviscosity of the Emulsion Determined by Fluorescence Polarization",
                    New Orleans, Contributed. (November 1999).
                77. Kirsch, L. E., Zhang, Z., Muangsiri, W., Luner, P., Wurster, D., Redmon, M., 1999 Annual
                    American Association of Pharmaceutical Scientists Meeting, "RR-Formterol (L) Tartrate
                    Development", New Orleans, Contributed. (November 1999).
                78. Kirsch, L. E., Majuru, S., Oh, E., Joshi, A., Luner, P., Wurster, D., Redmon, M., 1999
                    Annual American Association of Pharmaceutical Scientists Meeting, "S-Oxybutynin
                    Preformulation Studies", New Orleans, Contributed. (November 1999).
                79. Zhang, X., Kirsch, L. E., 1999 Annual American Association of Pharmaceutical Scientists
                    Meeting, "Study of the Mechanism of Thermally-stressed Parenteral Fat Emulsion", New
                    Orleans, Contributed. (November 1999).
                80. Kirsch, L. E., PDA and American Association of Pharmaceutical Scientists Chicagoland
                    discussion groups, "Debunking Pharmaceutical Package Integrity Testing", Chicago,
                    Invited. (September 1999).
                81. Zhang, X., Kirsch, L. E., 1997 Annual American Association of Pharmaceutical Scientists
                    Meeting, "Drug Effects on the Coalescence Rate of Thermally-stressed Emulsions", San
                    Francisco, Contributed. (November 1998).
                82. Nguyen, L. T., Kirsch, L. E., 1998 Annual American Association of Pharmaceutical
                    Scientists Meeting, "Establishing the Microbial Barrier Properties of Pharmaceutical
                    Packaging by Physical Leak Rate Measurements", San Francisco, Contributed.
                    (November 1998).
                83. Kirsch, L. E., Israel Chapter of the PDA, "Pharmaceutical Package Integrity", Herzelia,
                    Israel, Invited. (October 28, 1998).
                84. Kirsch, L. E., Medical College of Virginia, "Pharmaceutical Instability of Peptides", Invited.
                    (September 1998).
                85. Kirsch, L. E., Morton Guazzo, D., PDA Training and Research Center, "Leakage and
                    Parenteral Packaging Seal Integrity", Baltimore, MD, Invited. (July 1998).
                86. Kirsch, L. E., the International Blow-Fill-Seal Operators Meeting, "Current and Future
                    State of Pharmaceutical Package Integrity", Cambridge, MA, Invited. (April 30, 1998).
                87. Kirsch, L. E., Nguyen, L. T., Morton Guazzo, D., Scheire, R., Muangsiri, W., Western PDA
                    meeting, "Methods for the Development of Indirect Correlations between Physical Leak
                    Rate Methods and Microbial Ingress into Parenteral Packaging", San Francisco,
                    Contributed. (March 1998).
               88. Kirsch, L. E., ESI-Lederle, "Current Issues in Pharmaceutical Container/Closure Integrity
                    Technologies", Invited. (February 2, 1998).
               89. Nguyen, L. T., Gerth, R., Kirsch, L. E., 1997 Annual American Association of
                    Pharmaceutical Scientists Meeting, "A Model for Predicting Helium Leak Rates of
                    Defective Sealed Vials and Its Application in the Validation of Helium Leak Rate Method
                    for Pharmaceutical Container/Closure Systems", Boston, Contributed. (November 1997).
               90. Zhang, X., Kirsch, L. E., 1997 Annual American Association of Pharmaceutical Scientists
                    Meeting, "An Assessment of Techniques for Evaluating the Physical Stability of
                    Parenteral Microemulsions", Boston, Contributed. (November 1997).


     Lee E. Kirsch                                                                                                   12
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 402 of 1189 PageID #: 19570
                CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



              91. Nguyen, L. T., Gerth, R., Moeckly, C. S., Kirsch, L. E., 1997 Annual American Association
                  of Pharmaceutical Scientists Meeting, "Correlation of Mass Spectrometry-based Helium
                  Leak Measurements to Microbial Ingress for Pharmaceutical Container/Closure Integrity
                  Testing", Boston, Contributed. (November 1997).
              92. Kirsch, L. E., Executive MBA program offered by the College of Business Administration
                  at The University of Iowa, "A Technologist’s View of the Pharmaceutical Industry",
                  Invited. (August 1997).
              93. Kirsch, L. E., Glaxo Welcome, "Pharmaceutical Container/Closure Integrity
                  Technologies", Invited. (April 14, 1997).
              94. Kirsch, L. E., PDA International Congress, "PDA Container/Closure Study", Osaka, Japan,
                  Invited. (February 18, 1997).
              95. Nguyen, L., Moeckly, C., Kirsch, L. E., 1996 Annual American Association of
                  Pharmaceutical Scientists Meeting, "Pharmaceutical Container Closure Integrity by Mass
                  Spectrometry-based Leak Detection", Seattle, Contributed. (1996).
              96. Kirsch, L. E., 50th Annual PDA meeting, "Application of Mass Spectrometry Leak Testing
                  to Pharmaceutical Package Integrity Quality Assurance", Philadelphia, Invited.
                  (November 20, 1996).
              97. Kirsch, L. E., Seminar at Fujisawa USA, "Pharmaceutical Container/Closure Integrity
                  Technologies", Chicago, Invited. (April 19, 1996).
             98. Sihn, Y., Guillory, K., Kirsch, L. E., 1995 Annual American Association of Pharmaceutical
                  Scientists meeting, "Degradation Kinetics and Interaction Studies of Taurolidine
                  Equilibrium Products with PVP in Aqueous Media", Contributed. (1995).
             99. Kirsch, L. E., 1995 Annual American Association of Pharmaceutical Scientists Meeting,
                  "Challenges in the Sterilization of Injectable Disperse Systems", Miami, Invited.
                  (November 1995).
             100. Kirsch, L. E., Genetics Institute, "Re-engineering Pharmaceutical Product Development",
                  Andover, Invited. (December 1994).
             101. Kirsch, L. E., Redmon, M. P., 16th Annual Midwest Biopharmaceutical Statistics
                  Workshop, "Quality Tools Applied to Pharmaceutical Product Development: Quality
                  Function Deployment, Business Function Deployment, and Failure Modes and Effects
                  Analysis", Invited. (May 1993).
             102. Kirsch, L. E., Redmon, M. P., Arden House Conference, "Biopharmaceutical Product
                  Development", Invited. (February 1993).
             103. Kirsch, L. E., Annual American Association of Pharmaceutical Scientists Meeting, "New
                  Method for Predicting Arrhenius Behavior in Accelerated Drug Degradation Studies",
                  Washington DC, Contributed. (October 1991).
             104. Kirsch, L. E., Virginia Commonwealth University, School of Pharmacy faculty and
                  graduate students, "Degradation Kinetics Short Course and Simulation Laboratory",
                  Invited. (April 1991).
             105. Stout, P., Khoury, N., Mauger, J., Kirsch, L. E., Annual American Association of
                  Pharmaceutical Scientists Meeting, "Human Zinc Insulin Suspension Release Kinetics",
                  Las Vegas, Nevada, Contributed. (November 1990).
             106. Kirsch, L. E., Land O Lakes meeting, "Protein Reactivity", Invited. (June 1990).
             107. Kirsch, L. E., Lefeber, D., Riggin, R., Gearhart, D., Clone to Clinic Biotechnology Meeting,
                  "The Susceptibility of Human Growth Hormone to In-process Degradation", Amsterdam,
                  the Netherlands, Contributed. (March 1990).
             108. Kirsch, L. E., University of Nebraska, College of Pharmacy, Pharmaceutical Sciences
                  Research Retreat, "Strategies for Research Collaboration with Industrial Sites",


     Lee E. Kirsch                                                                                               13
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 403 of 1189 PageID #: 19571
                CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



                  Boystown, Nebraska, Invited. (November 1989).
             109. Mauger, K., Shaeiwitz, J., Mauger, J., Kirsch, L. E., Annual American Association of
                  Pharmaceutical Scientists meeting, "Mechanism of Crystalline Zinc Insulin Dissolution",
                  Atlanta, Georgia, Contributed. (October 1989).
             110. Kirsch, L. E., Annual American Association of Pharmaceutical Scientists meeting, "Protein
                  Degradation Pathways in Parenteral Dosage Forms", Atlanta, Georgia, Invited. (October
                  1989).
             111. Gearhart, D., Lefeber, D., Riggin, R., Kirsch, L. E., Annual American Association of
                  Pharmaceutical Scientists meeting, "The Effects of Parenteral Sterilants on the
                  Generation of Protein Degradation Products During Pharmaceutical Processing",
                  Atlanta, Georgia, Contributed. (October 1989).
             112. Khoury, N., Stout, P., Mauger, J., Shaeiwitz, J., Kirsch, L. E., ACS Colloid and Surface
                  Science Symposium, "Dissolution of Recombinant Human Insulin Crystal", Seattle,
                  Washington, Contributed. (June 1989).
             113. Kirsch, L. E., Rho Chi lecturer, "Biotechnic Drug Development", Duquesne University,
                  Invited. (December 1988).
             114. Stout, P., Mauger, J., Koury, N., Kirsch, L. E., American Association of Pharmaceutical
                  Scientists meeting, "Dissolution Characteristics of Changing Mixtures of Amorphous:
                  Crystalline Humulin Zinc Insulin", Orlando, Florida, Contributed. (November 1988).
             115. Gearhart, D., Kirsch, L. E., Annual American Association of Pharmaceutical Scientists
                  meeting, "Dry-state Deamidation of Glucagon", Orlando, Florida, Contributed.
                  (November 1988).
             116. Kirsch, L. E., Short course presented to the West Virginia University, School of Pharmacy
                  graduate students, "Degradation Kinetics Short Course and Simulation Laboratory",
                  Invited. (May 1988).
             117. Kirsch, L. E., West Virginia University, University of Kentucky, Duquesne University,
                  Medical College of Virginia, Biochemical Development Seminar Series, "The Role of
                  Transpeptidation and Deamidation in the Pharmaceutical Instability of Proteins and
                  Peptides", Invited. (1987).
             118. Kirsch, L. E., Biotechnology symposium at the American Association of Pharmaceutical
                  Scientists meeting, "The Role of Transpeptidation and Deamidation in the
                  Pharmaceutical Instability of Proteins and Peptides", Boston, Invited. (June 1987).
             119. Kirsch, L. E., Short Course presented to the West Virginia University, School of Pharmacy
                  graduate students, "Degradation Kinetics Short Course and Simulation Laboratory",
                  Invited. (May 1987).
             120. Kirsch, L. E., Bucko, J., Smith, W., Akers, M., Hargrove, W., 1986 American Association of
                  Pharmaceutical Scientists meeting, "Development of a Quantitative Model for the In
                  Vitro and In Vivo Delivery Kinetics of CRIS, a Novel Intravenous System", Washington DC,
                  Contributed. (November 1986).
             121. Stout, P., Mauger, J., Kirsch, L. E., Khoury, N., Sheliga, T., Annual American Association of
                  Pharmaceutical Scientists, "Dissolution of Lente Insulins", Washington DC, Contributed.
                  (November 1986).
             122. Kirsch, L. E., Humana Corporate Center, "IVAC CRIS System Performance", Louisville,
                  Kentucky, Invited. (May 1986).
             123. Kirsch, L. E., Delaware Valley Society of Hospital Pharmacists, "Drug Delivery with the
                  IVAC CRIS System", Philadelphia, Pennsylvania, Invited. (April 1986).
             124. Kirsch, L. E., Graduate Faculty Seminar, "Kinetics and Pharmacokinetics of Intravenous
                  Drug Delivery", School of Pharmacy West Virginia, Invited. (January 1986).


     Lee E. Kirsch                                                                                                14
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 404 of 1189 PageID #: 19572
                CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



             125. Kirsch, L. E., American Society of Hospital Pharmacists 20th Midyear Clinical Meeting,
                  "Drug Delivery with the IVAC CRIS System", New Orleans, Louisiana, Contributed.
                  (December 1985).
             126. Kirsch, L. E., Smith, W., Massey, E., Bechtel, L., Davies, D., Thirty-seventh National
                  Meeting of the Academy of Pharmaceutical Sciences, "The Evaluation of Human Insulin
                  Formulations by Kinetic Analysis of Time-Action Profiles in Rabbits", Philadelphia,
                  Pennsylvania, Contributed. (October 1984).
             127. Kirsch, L. E., Notari, R., 130th American Pharmaceutical Association Annual Meeting,
                  "Kinetics and Mechanism of In Vitro Prodrug Conversion to Cytarabine (ARA-C)", New
                  Orleans, Louisiana, Contributed. (April 1983).
             128. Kirsch, L. E., Notari, R., 130th American Pharmaceutical Association Annual Meeting,
                  "Pharmacokinetics of Prodrug Bioconversion to Cytarabine (ARC-C)", New Orleans,
                  Louisiana, Contributed. (April 1983).

   Grantsmanship

         Over 55 research grants and contracts

   PROFESSIONAL, GOVERNMENTAL, UNIVERSITY AND OTHER SERVICE

      Professional/Clinical Services and Committees

           Internal Committee

                University of Iowa STEM Advisory Council. (2011 - 2013).
                College of Pharmacy Curriculum Re-engineering Task Force, “Transformers”. (2009 - 2014).
                Faculty Senate. (2008 - 2011).
                College of Pharmacy IT Committee Chairman. (2008 - 2009).
                Graduate College Council. (2006 - 2009).
                College of Pharmacy Admissions Committee. (2007 - 2008).
                College of Pharmacy Curriculum Committee. (2006 - 2007).
                College of Pharmacy Continuing Education Oversight Committee. (2003 - 2006).
                College of Pharmacy Industrial Consortium. (2003 - 2006).
                College of Pharmacy Admissions Committee Chairman. (2001 - 2003).
                College of Pharmacy Research Equipment Committee. (1999 - 2003).
                Pharmaceutics Search Committee Chairman. (2001 - 2002).
                Ad Hoc Planning Committee for the 1999 Collegiate Research Retreat. (1999).
                Advisory Committee to the Vice President for Research for Medical and Biological Sciences.
                    (1998 - 1999).

           General

                Member of the American Association of Pharmaceutical Scientists (1993 – present)
                Member of USP <1207> Expert Panel. (January 2011 - 2013).
                Editor-in-chief, AAPS Pharmaceutical Science and Technology Journal. (July 2008 –
                    December, 2014).
                Faculty Committee Leadership in the National Institute for Pharmaceutical Technology and
                    Education, Faculty Committee, Chairman and Leadership Team (2009-2011): Education


     Lee E. Kirsch                                                                                           15
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 405 of 1189 PageID #: 19573
                CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



                    Roadmap, Co Chairman: Pharmaceutical Material Section of Technology Roadmap.
                    (2005 - 2008). Chaired the education committee for NIPTE working on the design of a
                    national curriculum in pharmaceutical technology. (2005 – 2008)
                Editorial Advisory Board, Drug Development and Industrial Pharmacy. (June 2000 - 2009).
                Member of the Parenteral Drug Association Executive Committee. (2000 - 2002).
                Member of USP <1059> Advisory Committee of Excipient Quality. (January 2009 - January
                    2011).
                PQRI Working Group Member, Aseptic Processing. (2003 - 2008).
                Regulatory Affairs Advisory Board for the Parenteral Drug Association. (2003 - 2008).
                Scientific Advisory Board for the Parenteral Drug Association. (2003 - 2008).
                Strategic Planning Committee for the Parenteral Drug Association. (2003 - 2008).
                Editorial Advisory Board, Pharmaceutical Development and Technology. (1995 - 2008).
                Editor, The PDA Journal of Pharmaceutical Science and Technology. (February 2000 - June
                    2008).
                Reviewer for United Arab Emirate University Research Fund. (2004).
                The University of Iowa Research Review Committee in the Biological Sciences. (2003 - 2004).
                Reviewer for State of Indiana 21st Century Fund proposals. (2003).
                Member of the Ad Hoc National Institutes of Health SBIR and STTR Study Section for Drug
                    Development and Delivery. (2000).
                Reviewer for the National Science Foundation Directorate for Engineering. (2000).
                Member of the Pharmaceutical Sciences Alliance Council, Aseptic Processing Advisory Panel,
                    PDA-TRI Container/Closure Applied Research Task Force, and Faculty member for the
                    Parenteral Drug Association Research and Training Center. (1998 - 1999).
                Chairman of the American Association of Pharmaceutical Scientists Sterile Products Focus
                    Group. (1997).
                AAPS Pharmaceutical Technology Section Leadership Team. (1995 - 1997).
                Conference co-chairman (with Dr. John Clements of the Royal Pharmaceutical Society of
                    Great Britain) for the 1996 Arden House Conferences. (1996).




     Lee E. Kirsch                                                                                            16
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 406 of 1189 PageID #: 19574




                             A TTA C H M E N T B
   Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 407 of 1189 PageID #: 19575
                   CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
                               Zlatan Coralic, PharmD, BCPS
                                                Mobile: 702-561-0520
                                               Zlatan.Coralic@ucsf.edu


EDUCATION

Jul 2008 - Jul 2009           Pharmacy Practice Residency, PGY-1
                              ASHP Accredited
                              University of California, San Francisco (UCSF)
                              Residency Director: Cathi Dennehy, PharmD
                              San Francisco, California

Aug 2005 - Jun 2008           Doctor of Pharmacy
                              University of Southern Nevada (USN)
                              College of Pharmacy
                              Henderson, Nevada

Sep 2000 - Jun 2005           B.S. in Biology (Cell and Molecular concentration)
                              Minor in Chemistry
                              University of Nevada, Las Vegas (UNLV)
                              Las Vegas, Nevada


LICENSES / CERTIFICATIONS
Nov 2012                      Board Certified Pharmacotherapy Specialist
                              Board of Pharmacy Specialties

Oct 2009                      Pediatric Advanced Life Support (PALS)

Jul 2009                      Advanced Teaching Certificate
                              UCSF School of Pharmacy

Jul 2008 - present            Registered Pharmacist #17361
                              Nevada State Board of Pharmacy

Jul 2008 - present            Registered Pharmacist #61422
                              California State Board of Pharmacy

Jun 2009                      Certified Clinical Preceptor

Jul 2006 - present            Advanced Cardiac Life Support (ACLS)

Sep 2005- present             Basic Life Support (BLS)




             Zlatan Coralic                              Page 1                    September 2019
   Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 408 of 1189 PageID #: 19576
                   CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
PROFESSIONAL EXPERIENCE
Oct 2013 – present            Assistant Clinical Professor of Emergency Medicine (WOS)
                              UCSF School of Medicine (Department of Emergency Medicine)
                              Director: Peter Sokolove, MD

Jul 2009 – Nov 2016           Health Sciences Assistant Clinical Professor (Pharmacy/WOS)
Nov 2016 – present            Promotion: Health Sciences Associate Clinical Professor (Pharmacy/WOS)
                              UCSF School of Pharmacy
                              Director: B. Joseph Guglielmo, PharmD

Jul 2009 – present            Emergency Medicine Clinical Pharmacist
                              UCSF Medical Center
                              Director: Daniel Wandres, PharmD

Jul 2010 – present            Clinical Preceptor – Emergency Medicine
                              Pharmacy (PGY 1-2) and Medical (PGY 3-4) Residents


Oct 2006 - Jul 2008           Pharmacist Intern
                              University Medical Center, Southern Nevada (UMCSN)
                              Director of Pharmaceutical Services: Diana Bond, RPh

May 2005 - Jul 2008           Pharmacist Technician / Intern
                              Walgreens #3873
                              Las Vegas, Nevada
                              Pharmacy Supervisor: Matt Forster, PharmD


PROFESSIONAL ORGANIZATIONS / AFFILIATIONS / LEADERSHIP
Jul 2016 – Jul 2018           Vice Chair / Chair / Past Chair: ASHP Science Advisory Group on Emergency Care

Jan 2016 – Jul 2017           Lead Institution Clinical Pharmacist: ESETT Multicenter Randomized Trial
                              ClinicalTrials.gov: NCT01960075

Oct 2015 - present            Reviewer: Annals of Emergency Medicine

Oct 2014                      Lead Author: Proposition 44 (national). American College of Emergency Physician Policy
                              Statement: Support for Clinical Pharmacists as Part of the Emergency Medicine Team

Oct 2014 – present            Reviewer: Emergency Medicine Journal (British Medical Journal)

Aug 2013 – Aug 2018           ASHP’s Science Advisory Group on Emergency Care Member

Dec 2012- present             Reviewer: American Journal of Health-System Pharmacy

Jun 2011- present             Contributor: Academic Life in Emergency Medicine Blog

Feb 2010 – present            Founding Member: California Emergency Medicine Pharmacy Network

Sep 2008                      UCSF Pharmacy Residency Chief Resident

Oct 2008 – Oct 2009           California Society of Health Systems Pharmacists (CSHP)

Oct 2007- present             American Society of Health Systems Pharmacists (ASHP)

Sep 2005- Jun 2006            Class President
                              USN College of Pharmacy


             Zlatan Coralic                             Page 2                              September 2019
 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 409 of 1189 PageID #: 19577
                 CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
RESEARCH AND SCIENTIFIC WRITING
     Coralic, Z (Associate Editor). Emergency Management of Infectious Diseases, 2nd edition. [Textbook]. Cambridge
     University Press. Publication date: September 8, 2018.

     Avdagic K, Geier M, Coralic Z, Finley P. Evaluation of the Impact of a Multimodel Intervention on Prescribing Patterns of
     Sedative-Hypnotics in a Behavioral Health System. Prim Care Companion CNS Disord 2018;20.

     Morgan SR, Acquisto NM, Coralic Z, et al. Clinical pharmacy services in the emergency department. Am J Emerg Med.
     Am J Emerg Med. 2018 Oct;36(10):1727-1732.

     Coralic Z, et al. Ketamine Procedural Sedation in the Emergency Department of an Urban Tertiary Hospital in Dar es
     Salaam, Tanzania. Emerg Med J. 2018 Apr;35(4):214-219.

     Li, K., Vo, K., Addo N., Lee, B., Coralic, Z. Effect of a single dose of i.v. ondansetron on QTc interval in emergency
     department patients. Am J Health Syst Pharm. 2018 Mar 1;75(5):276-282.

     Coralic Z, Hayes BD. Emergency Medicine Pharmacists on an International Scale. Emerg Med J. Emerg Med J. 2017 Aug;
     34(8): 492-493.

     Coralic Z, Kim SA, Vinson DR. Prochlorperazine-Induced Hemidystonia Mimicking Acute Stroke. Western Journal of
     Emergency Medicine. 2015;16(4):1-3.

     Burnett MM, Zimmermann L, Coralic Z, et al. A simple text-messaging intervention is associated with improved door-to-
     needle times for acute ischemic stroke. Stroke. 2014 Dec;45(12):3714-6.

     Coralic Z, Kanzaria HK, Bero L, Stein J. Staff perceptions of an on-site clinical pharmacist program in an academic
     emergency department after one year. West J Emerg Med. 2014 Mar;15(2):205-10.

     Gertler SA, Coralic Z, et al. Root cause analysis of ambulatory adverse drug events that present to the emergency
     department. J Patient Saf. 2014 Feb 27.

     Wallis, L & Reynolds, T (Eds - Coralic, Z). 2013. AFEM Handbook of Acute and Emergency Care. (Anticoagulation pp.
     959-965). Cape Town: Oxford University Press Southern Africa.

     James KT, Detz A, Coralic Z, Kanzaria H. Levamisole contaminated cocaine induced cutaneous vasculitis syndrome. West
     J Emerg Med. 2013 Sep;14(5):448-9.

     Coralic Z, Lenhoff T, Kanzaria HK, Gerona R. A 120-hour case of priapism from an over-the-counter herbal supplement.
     Ann Pharmacother. 2013 Feb;47(2):289-90.

     Kanzaria HK, Farzan N, Coralic Z. Adie's tonic pupil. West J Emerg Med. 2012 Dec;13(6):543.

     Coralic Z, Nemer JA. Acute Pain Management. In: GEMSoft [electronic media]. Lin M, Chin R (eds). GEMSoft (General
     Emergency Medicine Software). Queensland, Australia: Pemsoft Pty Ltd. In press, 2012.

     Coralic Z, Duong D. Acute Agitation Management. In: GEMSoft [electronic media]. Lin M, Chin R (eds). GEMSoft
     (General Emergency Medicine Software). Queensland, Australia: Pemsoft Pty Ltd. In press, 2012

     Coralic Z, Mongelluzzo J. Procedural Sedation. In: GEMSoft [electronic media]. Lin M, Chin R (eds). GEMSoft (General
     Emergency Medicine Software). Queensland, Australia: Pemsoft Pty Ltd. In press, 2012

     Chung-Esaki H, Knight R, Noble J, Wang R, Coralic Z. Detection of Acute Pulmonary Embolism by Bedside Ultrasound in
     a Patient Presenting in PEA Arrest: A Case Report. Case Reports in Emergency Medicine, vol. 2012, Article ID 794019, 5
     pages, 2012.

     Frymoyer A, Hersh AL, Coralic Z, Benet LZ, Joseph Guglielmo B. Prediction of vancomycin pharmacodynamics in
     children with invasive methicillin-resistant staphylococcus aureus infections: A monte carlo simulation. Clin Ther. 2010
     Mar;32(3):534-42.

        Zlatan Coralic                                     Page 3                                   September 2019
   Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 410 of 1189 PageID #: 19578
                   CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
           Avdagic Z, Purisevic E, Omanovic S, Coralic Z. Artificial intelligence in prediction of secondary protein structure using
           CB513 database. Summit on Translat Bioinforma. 2009 Mar 1; 2009:1-5.




SELECTED SOCIAL MEDIA SCIENTIFIC CONTRIBUTIONS
Academic Life in Emergency Medicine (ALiEM.com) Contributions

           Coralic, Z. ALiEM. “Trick of the Trade: Mix Ceftriaxone IM with Lidocaine for Less Pain.” Web. 6 Nov. 2014.
           http://bit.ly/1CpVbWi

           Coralic, Z. ALiEM. “I am giving prochlorperazine. Should I give diphenhydramine too?” Web. 3 Sep. 2014.
           http://bit.ly/12d7KUg

           Coralic, Z. ALiEM. “My EpiPen expired! Can I still use it?” Web. 19 May 2014. http://bit.ly/1tyZtk3

           Coralic, Z. ALiEM. “New Antibiotic Dalbavancin: Should we use this in the ED?” Web. 12 May 2014. http://bit.ly/1z2tUUf

           Coralic, Z. ALiEM. “The Ultimate Consult Service: Emergency Pharmacists.” Web. 3 Oct 2013. http://bit.ly/1y8fftu

           Coralic, Z. ALiEM. “The Dirty Epi Drip: IV Epinephrine When You Need It.” Web. 27 Jun 2013. http://bit.ly/1tyZxjw

           Coralic, Z. ALiEM. “On the Horizon: Propofol for Migraines.” Web. 25 May 2013. http://bit.ly/15Io7dK

           Coralic, Z. ALiEM. “One-dose vancomycin for SSTIs: Just don’t do it.” 23 Jan 2013. Web. http://bit.ly/124pYbs

           Coralic, Z. ALiEM. “Trick of the Trade: Converting % to mg/mL.” 17 Jun 2012. Web. http://bit.ly/1vWKffU


Podcasts

           Herbert, M. (Producer), Lin, M., Poree, L., Coralic, Z. (Contributors). 2015 Nov 1. “Lin Sessions – Intrathecal Pumps in
           Emergency Medicine” Available through subscription http://www.emrap.org/ [Audio Podcast].

           Herbert, M. (Producer), Lin, M., and Coralic, Z. (Contributors). 2014 Jan 1. “Lin Sessions - PO vs IV Clindamycin - Dirty
           Epi Drip - Propofol for Migraines.” Available through subscription http://www.emrap.org/ [Audio Podcast].

           Herbert, M.,(Producer), Lin, M., and Coralic, Z. (Contributors). 2015 Jan 1. tPA in Pregnancy? Available through
           subscription http://www.emrap.org/ [Audio Podcast].



PRESENTATIONS
Apr 2019                            Drug Shortages: Woes and Opportunities
                                    Vituity Spring Symposium, San Diego, CA: Lecture

Oct 2018                            Updates in Reversal of Anticoagulation
                                    Advanced Critical Care & Emergency Nursing, Las Vegas, NV: Lecture

Oct 2018                            A Discussion about the Opioid Epidemic
                                    Advanced Critical Care & Emergency Nursing, Las Vegas, NV: Lecture

Oct 2018                            Drug Shortages: Woes and Opportunities
                                    Advanced Critical Care & Emergency Nursing, Las Vegas, NV: Lecture

Apr 2018                            Hyponatremic Emergencies in the ED
                                    High Risk Emergency Medicine, Maui, Hawaii: Lecture

              Zlatan Coralic                                     Page 4                                   September 2019
   Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 411 of 1189 PageID #: 19579
                   CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
Dec 2017                      Opioids for Pain: Drug Seeking Behavior, Acute Pain Management, and Drug Monitoring
                              Databases
                              ASHP 2017 Mid-Year Meeting, Orlando, FL: Lecture

Nov 2017                      EM Meds: Pearls and Pitfalls
                              Advanced Critical Care & Emergency Nursing, Las Vegas, NV: Lecture

Dec 2016                      Stop the Bloodshed: What Every Pharmacists Needs to Know About Anticoagulation
                              Reversal
                              ASHP 2016 Mid-Year Meeting, Las Vegas, NV: Lecture

May 2016                      Medication Price Gouging in Emergency Medicine
                              Essentials of Emergency Medicine, Las Vegas, NV: Lecture

May 2016                      Dangerous Drug Interactions in Emergency Medicine
                              Essentials of Emergency Medicine, Las Vegas, NV: Lecture

May 2016                      Careful with Some of These in the Resus Room
                              Essentials of Emergency Medicine, Las Vegas, NV: Lecture

April 2016                    Emergent Anticoagulation Reversal
                              CEP America continuing education (Long Beach, CA; Chicago, IL; San Francisco, CA): Lecture

Mar 2016                      NOACS in the ED
                              Kaiser South San Francisco CE: Lecture

Dec 2015                      ASHP Clinical Pearls Session
                              ASHP 2014 Mid-Year Meeting, New Orleans, LA: Lecture

Dec 2015                      The Use of Ketamine in a Low Resource Hospital: Dar es Salaam, Tanzania
                              ASHP 2014 Mid-Year Meeting, New Orleans, LA: Poster presentation

Nov 2015                      A Drug Study Sponsored by Industry…What Does That Mean?
                              Essentials of Emergency Medicine - Los Angeles, CA: Lecture/Livestream

Nov 2015                      Novel Antibiotics: Should We Use These in the ED?
                              Essentials of Emergency Medicine - Los Angeles, CA: Lecture/Livestream

Nov 2015                      What Happens In July…Stays in July!
                              Essentials of Emergency Medicine - Los Angeles, CA: Lecture/Livestream

Nov 2015                      Common Medication Errors in the ED
                              Essentials of Emergency Medicine - Los Angeles, CA: Lecture/Livestream

Oct 2015                      Paralyzed and Awake: Lessons from ED Intubation Research
                              UCSF Clinical Pharmacy Research Seminar Series: Lecture

Aug 2015                      Treatment of Skin and Soft Tissue Infections in the ED
                              UCSF Emergency Medicine Conference: Lecture

Aug 2015                      Common Pitfalls with Antibiotics
                              UCSF Emergency Medicine Conference: Lecture

Jun 2015                      Blood Thinners – Pearls and Pitfalls
                              High Risk Emergency Medicine San Francisco Conference: Lecture

Jun 2015                      Medication Errors - Pearls and Pitfalls
                              High Risk Emergency Medicine San Francisco Conference: Lecture

May 2015                      Opioids in the ED
                              UCSF School of Medicine Emergency Medicine Elective: Lecture
             Zlatan Coralic                             Page 5                                 September 2019
   Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 412 of 1189 PageID #: 19580
                   CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER

April 2015                    Drugs in Pregnancy in Emergency Medicine
                              UCSF Emergency Medicine Conference: Lecture

Dec 2014                      Perceived Value of Resource-Specific Treatment Protocols in Dar es Salaam, Tanzania
                              ASHP 2014 Mid-Year Meeting, Aneheim, CA: Poster Presentation

Dec 2014                      Demystifying Acute Management of Atrial Fibrillation
                              ASHP 2014 Mid-Year Meeting, Aneheim, CA: Lecture

Dec 2014                      The Errors We Make…
                              ASHP 2014 Mid-Year Meeting, Aneheim, CA: Lecture

Oct 2014                      Adverse Drug Events in the Community
                              Continuous Pharmacy Education; Alameda Highland Hospital: Lecture

Oct 2014                      Fun with Drugs in the ED
                              UCSF Emergency Medicine Conference: Lecture

Jun 2014                      Your Medications: Making Sense of Treatments, Benefits, and Risks
                              UCSF Osher Mini Medical School for the Public: Lecture / YouTube Series

May 2014                      Emerging in the ED: Primer for Starting in the Emergency Department
                              ASHP: Webinar (460 attendees)

Apr 2014                      Toxicology Review
                              UCSF Emergency Department; Department of Nursing: Lecture

Apr 2014                      A Qualitative Study Evaluating the Current Landscape of Healthcare Social Media and
                              Podcasts
                              UCSF Spring Research Seminar: Poster Presentation

Dec 2013                      Post Rapid-Sequence-Intubation Analgesia and Sedation Practices
                              ASHP 2013 Mid-Year Meeting/Society for Academic Emergency Medicine: Poster Presentation

Dec 2013                      Root-Cause Analysis of Adverse Drug Events Leading to an Emergency Department Visit
                              ASHP 2013 Mid-Year Meeting/Society for Academic Emergency Medicine: Poster Presentation

Dec 2013                      Cannabinoid Induced Hyperemesis Syndrome & Treatment
                              ASHP 2013 Mid-Year Meeting: Hot Topics in Emergency Medicine: Lecture

Nov 2013                      Controversies in Migraine Management / Fun with Drugs in the ED
                              UCSF’s Continuing Medical Education Series: Topics in Emergency Medicine: Lecture

Oct 2013                      Emergency Department Clinical Pharmacists: Pros and Cons
                              CSHP 2013 Annual Meeting: Lecture

Dec 2012                      Give Me Fat, or Give Me Death! The Use of Fat Emulsion Therapy for Calcium Channel
                              Blockers and Other Toxicities
                              ASHP 2012 Mid-Year Meeting: Hot Topics in Emergency Medicine: Lecture

Dec 2012                      Impact of ED Pharmacists in Improving Door-to-tPA Administration Times in Ischemic
                              Stroke
                              ASHP 2012 Mid-Year Meeting: Poster Presentation

Dec 2012                      Prospective Observational Study of Adverse Drug Events Leading to an Emergency
                              Department Visit Identified by a Clinical Pharmacist
                              ASHP 2012 Mid-Year Meeting: Poster Presentation

Dec 2012                      Prothrombin Complex Concentrates INR Dose Response Analysis in Patients with
                              Intracranial Hemorrhage: PIDRA-ICH Study
             Zlatan Coralic                             Page 6                                 September 2019
   Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 413 of 1189 PageID #: 19581
                   CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
                             ASHP 2012 Mid-Year Meeting: Poster Presentation

Nov 2012                     Simulation Training in Emergency Medicine
                             Association of American Medical Colleges (AAMC) national conference in San Francisco:
                             Simulation

Apr 2012                     Emergency Department Override Medication List
                             Pharmacy and Therapeutics Committee at UCSF: Policy Approval

Apr 2012                     UCSF Nursing Grand Rounds: Code Stroke
                             UCSF Department of Nursing: Lecture

Jan 2012                     Emergency Medicine Pharmacotherapy – Global Initiative
                             Emergency Medicine Conference; Dar es Salaam, Tanzania: Lecture

Jan 2012                     Medication Use in Pregnancy – Global Initiative
                             Emergency Medicine Conference; Dar es Salaam, Tanzania: Lecture

Dec 2011                     Emergency Medicine Clinical Pearls - tPA and ED Pharmacists
                             ASHP 2011 Mid-Year Meeting: Lecture

Oct 2011                     California Poison Control Center Rounds – GHB Ingestion
                             California Poison Control Center San Francisco Division: Lecture

Jun 2011                     California Poison Control Center Rounds – Amphetamines from India
                             California Poison Control Center San Francisco Division: Lecture

May 2011                     Successful Implementation of Emergency Department Clinical Pharmacists at UCSF
                             UCSF Spring Research Seminar: Poster Presentation

Aug 2010 - present           ED Nursing Annual In-service: Meds in the Code Room
                             UCSF Medical Center Emergency Department: Lecture

May 2009                     Current Recommended Dosing for Vancomycin in Children is Inadequate – a Montecarlo
                             Simulation
                             UCSF Spring Research Seminar Poster Presentation, Western States Conference, and UCSF
                             Pharmacy and Therapeutics Committee

Nov 2008                     Proposal for Addition to UCSF’s Formulary: Regadenoson
                             UCSF Pharmacy and Therapeutics Committee: Policy Approval

Dec 2007                     Treatment of Cysticercosis
                             UMCSN: Student Lecture

Nov 2007                     Diabetic Medications
                             UMCSN – Family Resource Center Services: Community Outreach Lecture

Oct 2007                     Detecting EPS in Patients on Metoclopramide
                             UMCSN: Student Lecture

Jun 2007                     Maraviroc in Antiretroviral Experienced HIV Patients
                             UMCSN: Student Lecture

Dec 2006                     Etiology and Treatment of Pulmonary Fibrosis
                             USN College of Pharmacy: Student Lecture

Apr 2006                     OTC Supplements: Garlic
                             USN College of Pharmacy: Student Lecture




            Zlatan Coralic                              Page 7                                  September 2019
   Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 414 of 1189 PageID #: 19582
                   CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
TEACHING EXPERIENCE

Year(s)            Quarter          Course Number and Title                  Nature of Contribution         Hours         Student#
2019               Fall             Stroke                                   Lecturer                       2             120
2015 - 2017        Winter           Critical Thinking                        Lecturer                       1             120

2015               Spring           CNS Drugs in the ED PC 123               Lecturer                       2             120

2012- present      Spring           Management of Acute Coronary             Lecturer                       2             120
                                    Syndrome

2010 - 2015        Spring           ICU Elective: Toxicology                 Lecturer                       1             30

2009               Spring           Pediatric Elective                       Lecturer                       1             50
                                    Juvenile Idiopathic Arthritis

2008 - present     Spring           Clinical Pharmacology 120                Lecturer                       2             120
                                    Acid – Base

2009               Spring           Physical Assessment Seminar              Instructor                     1             45
                                    Blood Pressure Measurement

2009               Spring           Biochemistry 112                         Mock Patient Role              1             120
                                    Hepatic Encephalopathy

2009               Winter/Spring    Ambulatory Care                          Preceptor                      480           8

2008 - 2018        Fall             Clinical Pharmacology 111                Lecturer                       2             120
                                    OTC: Diarrhea, Gas, and
                                    Hemorrhoids

2008               Fall             Clinical Pharmacology 130                Lecturer                       2             120
                                    Headaches

2008               Fall             Clinical Pharmacology 130                Conference Leader              48            30

SPECIALIZED TRAINING / OTHER EXPERIENCE
Feb 2018           Hospital Emergency Response Team (HERT) Training
                   FEMA’s Center for Disaster Preparedness, Anniston, AL

Jul-Sep 2017       STATA Statistical Analysis Course (BIOSTAT 212)
                   UCSF Department of Epidemiology and Biostatistics


Feb 2015           First Responder for Implantable Drug Infusion Systems
                   Training in interrogation and emergent management of common intrathecal pump malfunctions
                   UCSF Department of Anesthesia and Neuromodulation

Oct 2014           Emergency Department Violence Training: Code 100.
                   Training in approach, restraint, and treatment of agitated patients in the Emergency Department
                   UCSF Department of Emergency Medicine

Jul-Sep 2011       Training in Clinical Research (EPI 202)
                   UCSF Department of Epidemiology and Biostatistics

Jan-Apr 2014       Scientific Writing Course
                   UCSF Department of Surgery


               Zlatan Coralic                                       Page 8                               September 2019
   Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 415 of 1189 PageID #: 19583
                   CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
HONORS AND AWARDS
Jan 2018                      Top 50 Peer-Reviewer
& Jan 2019                    Annals of Emergency Medicine

Dec 2015                      Employee of the Year
                              UCSF Department of Emergency Medicine

Aug 2015                      Excellence in Teaching Award
                              UCSF Academy of Medical Educators

Jun 2012 & 2014               Clinical Preceptor of the Year
                              Department of Clinical Pharmacy

Aug 2012                      ASHP New Investigator Award
                              Research: Prospective Observational Study of Adverse Drug Events Leading to an Emergency
                              Department Visit Identified by a Clinical Pharmacist

Jan 2010                      Employee of the Month
                              UCSF Medical Center Department of Emergency Medicine

May 2009                      Gary Rifkind Award - Best Research
                              UCSF’s Spring Research Seminar

Nov 2007                      ASHP Clinical Skills Competition
                              Local Competition Finalist

Aug 2007                      USN Annual Scholarship

Sep 2000                      Millennium Scholarship of Nevada




EXPERT WITNESS WORK

Year                          Law Firm                                 Type of Work
2019                          Dechert LLP (Par vs Eagle)               Review/Opinion/ (ongoing)

2019                          Dechert LLP (Par vs Sandoz)              Review/Opinion/ (ongoing)

2019                          Floyd, Pflueger & Ringer                 Review/ (ongoing)

2018                          La Follette, Johnson,                    Review/Opinion/Deposition
                              DeHaas, Fesler & Ames

2018                          David L. Hunter                          Review

2013                          Virginia C. Nelson                       Review




             Zlatan Coralic                                Page 9                             September 2019
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 416 of 1189 PageID #: 19584




                            ATTACHMENT C
   Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 417 of 1189 PageID #: 19585
                   CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
                                        ROBERT A. MINKIN, FACHE
                                Phone: (949) 351-6161 | Email: robertm257@outlook.com


                                             PROFESSIONAL SUMMARY

A servant leader with more than 30 years of intentional, focused performance to create organizational excellence through
effective strategic planning, organizational right-sizing, world class management team development, active business and
opportunity development, physician group expansion and Board development. Those who have served with me describe
me as a visionary leader who integrates the Mission and Vision of the organization into purpose and action.

                                               RELEVANT EXPERIENCE
COPE HEALTH SOLUTIONS, INC.                                                                              Los Angeles, CA
Principal                                                                                                04/2019 - Present

Retained to lead and develop the west coast client base for consulting and analytics platforms—8 consultants reporting to
my role.

INDEPENDENT HEALTHCARE ADVISOR AND CONSULTANT                                                           11/2017 - 04/2019

EDUCATIONAL SABBATICAL—INTERNATIONAL HEALTHCARE MODELS                                                  02/2017 - 10/2017

O’CONNOR & ST. LOUISE REGIONAL HOSPITALS                                                                      San Jose, CA
Market President & Chief Executive Officer                                                               09/2015 – 11/2016

Undertook turnaround responsibility at two separately licensed acute care facilities and a Medical Foundation with 85
physicians 30 miles apart totaling 467 beds in San Jose and Gilroy, California at the change of ownership from Daughters
of Charity to Verity Healthcare. Initial budget plans on taking market’s financial results from a $35M loss to a breakeven
in 12 months of operation.

    •   Rebuild both hospital’s Executive teams and installed operational rigor to position both organizations for success
    •   Rebuilt Governance structures consistent with Attorney Generals Conditions of operation
    •   Renegotiated major managed care plans arrangements to improve PCR
    •   Adjusted all labor and non-labor expenses to best in class benchmark levels
    •   Developed/began implementation of key service line reinvestment plan
    •   Developed exclusive healthcare sponsor/provider relationship with San Jose State University
    •   Redeveloped Quality and Value scorecards and goals
    •   YTD through Sept results ahead of plan

THE CAMDEN GROUP                                                                                            El Segundo, CA
Senior Vice President                                                                                     06/2010 – 07/2015

    •   Specializing in all forms of Hospital/Health system consulting/advisory/implementation services inclusive of
        hospital efficiency and value development with payers;
    •   Significant consultations in Clinical Co-management, clinical Service line development, inclusive of
    •   ACO and Bundled Payment readiness and implementation engagements.
    •   Promoted to Hospital Operations Practice Leader in 2012 with 15 consultants reporting across 5 offices
        nationally.
    •   Developed Pre/Post Merger consolidation/ Integration planning
    •   Developed Implementation services to firm consulting scope.
    •   Typical projects focus upon using clinical service lines in single or multiple entities within a Health System to
        drive Value development.
    •   Served 200 + clients over the last 4 years with $16M in sales.
    •   Client listing upon request.
   Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 418 of 1189 PageID #: 19586
                   CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
EXEMPLA SAINT JOSEPH HOSPITAL (SCLHS SPONSORED)                                                               Denver, CO
President & Chief Executive Officer                                                                     06/2006 – 01/2010

ESJH is a 135-year-old, religiously sponsored 565-bed tertiary teaching medical center; $450 million in net revenues with
2500 FTEs and 1200 Medical Staff. ESJH is the key regional tertiary partner to Kaiser Permanente Health Plan and
Permanente Medical Group through a unique co-management relationship; anchor Hospital to the Exempla/SCLHS
System.

Key accomplishments include:
   • Achieved COE status with United, Kaiser and other major health plans for major clinical service lines using
       Physician/Hospital Bundling as a differentiator resulting in volume and market share increases;
   • Execution of JV with Denver’s largest group of community Cardiologists to create a co-managed Cardiac and
       Vascular Institute; One of four hospitals nationally to qualify for the Cardiac ACE Demonstration project with
       CMS; achieved 99th percentile clinical performance; grew volumes 20%;
   • Executed an ESJH based MSO for community Physicians to join as an initial integration strategy;
   • Closed a failed Orthopedic Specialty Hospital JV losing $12 M/yr.;
   • Rebuilt organizational culture around safety, service and satisfaction;
   • Implemented EPIC Electronic Medical Record for inpatient and Ambulatory use;
   • Co-Led cross System Operations Counsel to identify and implement supply savings through third party vendor
       consolidation. Grew collaboration scope to extend Faculty to each Exempla Hospital;
   • Implemented fully integrated ‘Plane Tree light’ care concept on three inpatient units
   • Implemented ESJH’s first Comprehensive Cancer center with 15 employed (via PSA’s) physicians;
   • Achieved 5-year RRC accreditation for all segments of the teaching program, 3-year JCAHO Accreditation;
   • Initiated Bariatric and Robotic surgery programs;
   • Achieved 90th percentile or better clinical results in all Medicare Core Measures;
   • Achieved a 17% EBITDA; 6 % Income.

ST. JOSEPH HOSPITAL (SJHS SPONSORED)                                                                           Orange, CA
Executive Vice President & Chief Operating Officer                                                             1998 - 2006

Responsible for a 120-year-old, $420 million, 448-bed tertiary medical center’s daily operations and strategy
development, the anchor facility for a four-hospital regional cluster serving the needs of 250,000 managed care lives in an
integrated system (Medical Foundation) model. Grew net revenues by 40% to $520 million over tenure. SJO had
provided all clinical and ancillary support services to an adjoining freestanding 200 bed Children’s Hospital during my
tenure.

Key accomplishments include:
   • Upon entering my role, led a “Operations Redesign” effort that reduced more than $25 million from the facility’s
       cost base improving performance from a $10 million deficit to a $19 million positive contribution margin;
   • Led the creation of a Comprehensive Cancer Center with 3 independent Oncology Groups, combining separate
       Infusion operations into one, built a 240,000-sf building to house a one stop patient experience as a joint venture
       with participating MD’s and a real estate development company;
   • First Catholic Hospital in Calif. to achieved ANA ‘Magnet’ status after 5 years of sustained effort;
   • Implemented a Medical Staff development plan that recruited new medical talent to existing practices, mainly in
       the Surgical subspecialties resulting in achieving the largest single hospital surgical market share in Calif.;
   • Through a management restructuring, reset operational culture to ultimately turn the organization into the Income
       and Quality leader within the Health System.
   • Despite many attempts by bargaining groups, this entity was non-union well after my tenure and an example of
       open collaboration with all constituencies.
   • Extended Clinical program to surrounding sister hospitals where opportunities allowed

DESERT HOSPITAL CORPORATION (DISTRICT & TENET SPONSORED)                                                 Palm Springs, CA
President/CEO                                                                                                 1993 – 1998
Executive Vice President of Ambulatory Services                                                              1992 - 1993
   Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 419 of 1189 PageID #: 19587
                   CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
Led the strategic effort for the Board that resulted in a successful affiliation of our $250 million, 398-bed tertiary district
hospital with a major for-profit healthcare system (Tenet). Grew earnings to more than $20 million in year one following
the affiliation and with $25 million in year two.

Key Accomplishments:
   • Resolved long standing conflict between Board and Medical Staff through effective communication and trust
      building;
   • Converted a 150,000-sf failed ‘condo’ medical office building into a full-service ambulatory center; new services
      included a Comprehensive Cancer Center, an Ambulatory Surgery, a Pain Management Service and an Imaging
      Center.
   • Rented over 80,000 square feet for Physician’s offices from the community.
   • Established a true service culture resulting in top rankings within the Tenet organization for Patient, Physician and
      Employee satisfaction;
   • Through trust building with staff, was able to sustain an “open shop” union contract with the CNA resulting in
      less than 50 dues paying employees out of 850 eligible;
   • Developed a hospital-based capitation strategy with the area’s major IPA resulting in exclusive contracting.

SANTA ROSA HEALTHCARE CORPORATION (SICW SPONSORED)                                                            San Antonio, TX
Interim Corporate Chief Operating Officer                                                                         1991 - 1992

Provided Interim management services to a $400 million not for profit, six-hospital Catholic-sponsored system, including
a regional children’s hospital.

Key Accomplishments:
   • Implemented a management reorganization which improved net profitability from $8 million to $10 million in
       nine months;
   • Implemented a system wide labor productivity management system and the discipline to meet its requirements
       daily.
THE HUNTER GROUP (PROPRIETARY)                                                                      Point Vedra, FL
Senior Operations Consultant                                                                            1991 - 1992

    •   Functioned as an operations/turnaround consultant for the most successful troubled hospital turnaround company
        in the United States.
    •   Participated in or lead teams in over 25 engagements which included outcomes as described below;
    •   Orchestrated the sale of a failing Catholic hospital within six weeks following an aggressive review and
        implementation of a turnaround strategy that prevented closure of the facility;
    •   Led the turnaround of a major-medical center from a $9 million loss to a $7 million positive margin in one year
        through replacement of the leadership team and ongoing operations management; *Provided similar services to
        many other similar situations in healthcare with clients all over the US.

RIVERSIDE COMMUNITY HOSPITAL (PRIVATE COMMUNITY SPONSORED)                                                       Riverside, CA
Chief Operating Officer & President of Riverside Community Ventures Corp.                                          1987 - 1991

Responsible for the total operations of a 445-bed tertiary care hospital with revenues in excess of $200 million. Directed
patient care services, finance, facilities, human resources and centers of specialty including cardiology, orthopedics,
trauma, women’s health and neonatal intensive care. Directed a $28 million group of health venture companies including
surgery centers, imaging centers, three family practice clinics, a 70-bed psychiatric hospital and a managed care company
covering 450,000 lives.

Key Accomplishments:
   • Implemented service line management structures to capitalize on quality and market share opportunities;
   • Reorganized management and staffing structures to respond to the negative effects of managed care;
   • Opened a JV Surgery Center with 28 MD Investors;
   • Improved the performance of the Ventures Company from a $4 million loss to a $3 million income in 18 months.
   Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 420 of 1189 PageID #: 19588
                   CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
MEMORIAL HOSPITAL ASSOCIATION (PRIVATE COMMUNITY SPONSORED)                                                    Modesto, CA
Senior Vice President, Operations/Hospital Administrator                                                        1980 - 1987

Directed daily operations and professional ancillary services for a 192-bed tertiary care facility at Modesto and at the 122-
bed general acute care facility at Ceres served as Administrator with combined revenues of $92 million. Simultaneously
served as contract Administrator for a 22-bed district hospital (Westside Community Hospital).

Key Accomplishments:
   • Improved Community and Physician perception of Memorial-Ceres by increasing service and performance across
      the medical spectrum;
   • Partnered with the Gould Medical Foundation in providing outpatient care to Capitated patients;
   • Grew Radiation therapy and Imaging volumes through JV’s with Community Physicians.

                                                       EDUCATION

CAMDEN LEADERSHIP ACADEMY                                                                                              2014
MINISTRY LEADERSHIP FOMATION                                                                                           2004
CALIFORNIA STATE UNIVERSITY, SAN FRANCISCO                                                                San Francisco, CA
Master of Business Administration                                                                                      1980
ADMINISTRATIVE RESIDENCY, COMMUNITY HOSPITAL SANTA ROSA                                                     Santa Rosa, CA
Sponsored by UCSF                                                                                                1975-1976
CALIFORNIA STATE UNIVERSITY, SONOMA                                                                            Sonoma, CA
Bachelor of Science                                                                                                    1975

                                            ADDITIONAL INFORMATION

PROFESSIONAL/COMMUNITY SUPPORT ACTIVITIES

American College of Hospital Executives, FACHE (2011)
St. Joseph Health System, Investment Sub-Committee Member
United Way of Orange County, Allocations Committee Member
Healthcare Association of Southern California (HASC), Finance Committee Member
Saddleback Church Volunteer
Board Member, Arch Medical Group/ACO
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 421 of 1189 PageID #: 19589




                          EXHIBIT 10
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 422 of 1189 PageID #: 19590

                                      EXHIBIT 10


                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC.,               )
    PAR STERILE PRODUCTS, LLC, and          )
    ENDO PAR INNOVATION                     )
    COMPANY, LLC,                           )
                                            )      C.A. No. 18-823-CFC
                Plaintiffs,                 )
                                            )
          v.                                )
                                            )
    EAGLE PHARMACEUTICALS INC.,             )
                                            )
                Defendant.                  )


                              DEFENDANT’S WITNESS LIST
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 423 of 1189 PageID #: 19591

                                         EXHIBIT 10


         Pursuant to Local Rule 16.3(c), Eagle identifies the following witnesses

   whom Eagle intends to or may call live or by deposition at trial. This list is not a

   commitment that Eagle will call any particular witness at trial, or a representation

   that any of the witnesses listed are available or will appear for trial. By identifying

   these witnesses, Eagle is not required to call any listed witness at trial, nor is Eagle

   limited in the manner in which such testimony is presented at trial. With respect to

   Plaintiffs’ witnesses, Eagle reserves the right to introduce testimony through

   deposition or live examination, as appropriate or by agreement. Eagle also reserves

   the right to call any witnesses called by Plaintiffs or anyone currently or formerly

   employed by or for Plaintiffs appearing on Plaintiffs’ witness list, and to revise this

   list in light of further rulings by the Court or any other changed circumstances. Eagle

   further reserves the right to call one or more additional witnesses to provide

   foundational testimony to establish the authenticity or admissibility of any material

   proffered at trial if the admissibility or authenticity is challenged by Plaintiffs. Eagle

   also reserves the right to call any witness for impeachment purposes. Eagle reserves

   the right to further modify, supplement, and/or amend the Final Pretrial Order and

   attachments in light of issues that remain open and until entry of the Final Pretrial

   Order.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 424 of 1189 PageID #: 19592

                                        EXHIBIT 10


   I.    EXPERT WITNESSES

         Below are the expert witnesses Eagle intends to call live at trial. The

   curriculum vitae for each expert is also attached herein.

         (i)     Mansoor M. Amiji, Ph.D., R.Ph. (CV included as Attachment A
                 hereto)

         (ii)    Leonard P. Chyall, Ph.D. (CV included as Attachment B hereto)

         (iii)   Carmen Cross, M.D. (CV included as Attachment C hereto)

         (iv)    Kinam Park, Ph.D. (CV included as Attachment D hereto)


   II.   FACT WITNESSES

         Below are the fact witnesses that Eagle may call at trial live or by deposition

   (as indicated).

         (i)     Ronald Aungst (live or by deposition)

         (ii)    Brian Boesch (deposition)

         (iii)   Michelle Bonomi-Huvala (deposition)

         (iv)    Carla English (deposition)

         (v)     Adrian Hepner (live)

         (vi)    Vinayagam Kannan (live or by deposition)

         (vii) Craig Kenesky (deposition)

         (viii) Matthew Kenney (deposition)

         (ix)    Michelle Rennwald (deposition)

         (x)     James Romito (live)

         (xi)    Suketu Sanghvi (live or by deposition)


                                              2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 425 of 1189 PageID #: 19593

                                      EXHIBIT 10


         (xii) Sunil Vandse (live or by deposition)




                                           3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 426 of 1189 PageID #: 19594




                     Attachment A
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 427 of 1189 PageID #: 19595

                                CURRICULUM VITAE
                              MANSOOR M. AMIJI, PhD, RPh
CONTACT INFORMATION
Office Address:                                            Home Address:
   Northeastern University                                   195 Richie Road
   140 The Fenway Building, Room 156                         Attleboro, Massachusetts 02703
   360 Huntington Avenue                                     Phone #: (508) 222-3034
   Boston, Massachusetts 02115                                     Mobile #: (617) 839-9679
   Phone #: (617) 373-3137
   Fax #: (617) 373-8886
   E-mail: m.amiji@northeastern.edu
   Website: http://www.northeastern.edu/amijilab

EDUCATION AND TRAINING

   September, 1984 - June, 1988: Undergraduate Student in the College of Pharmacy and Allied
       Health Professions, Northeastern University, Boston, MA.

   September, 1986 - May, 1988: Undergraduate Honors Student Research Project Entitled
       “Preparation and Characterization of Doxorubicin-Dextran Conjugates” – Major Advisor:
       Professor Mehdi Boroujerdi.

   June, 1988: Bachelor of Science in Pharmacy (magna cum laude).

   August, 1988 - July, 1992: Doctoral Student in the Department of Industrial and Physical
       Pharmacy, College of Pharmacy, Purdue University, West Lafayette, Indiana.

   August, 1988 - June, 1989: Teaching Assistant in the Department of Industrial and Physical
       Pharmacy.

   July, 1989 - June, 1992: Research Assistant in the Department of Industrial and Physical
        Pharmacy.

   July, 1989 - June, 1992: Doctoral Dissertation Research Entitled “Surface Modification of
        Biomaterials with Water-Soluble Polymers: A Steric Repulsion Approach” - Major Advisor:
        Professor Kinam Park.

   July, 1992: Doctor of Philosophy in Pharmaceutical Science/Pharmaceutics.

PROFESSIONAL AND ACADEMIC POSITIONS

   August, 1992 – December, 1992: Senior Research Scientist, Columbia Research Laboratories,
       Madison, WI.

   January, 1993 – June, 1999: Assistant Professor, Department of Pharmaceutical Sciences, School
       of Pharmacy, Northeastern University, Boston, MA.
 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 428 of 1189 PageID #: 19596
                                                                                Amiji, M.M. -   2
Page
  July, 1999 – April, 2006: Associate Professor (with tenure), Department of Pharmaceutical
       Sciences, School of Pharmacy, Northeastern University, Boston, MA.

  June, 2000 – December, 2000: Visiting Research Scholar. Department of Chemical Engineering,
      MA Institute of Technology, Cambridge, MA. (Sabbatical leave appointment in Institute
      Professor Robert Langer’s group).

  May, 2006 – Present: Full Professor, Department of Pharmaceutical Sciences, School of
      Pharmacy, Northeastern University, Boston, MA.

  February, 2010 – April, 2016: Bouve College Distinguished Professor, Department of
      Pharmaceutical Sciences, School of Pharmacy, Northeastern University, Boston, MA.

  September, 2012 – July, 2018: Affiliate Faculty Member, Department of Chemical Engineering,
      College of Engineering, Northeastern University, Boston, MA.

  September, 2013 – Present: Affiliate Faculty Member, Department of Biomedical Engineering,
      College of Engineering, Northeastern University, Boston, MA.

  January, 2014 – September, 2017: Distinguished Adjunct Professor, Faculty of Pharmacy, King
      Abdulaziz University, Jeddah, Saudi Arabia.

  April, 2016 – Present: University Distinguished Professor, Department of Pharmaceutical
        Sciences, School of Pharmacy, Northeastern University, Boston, MA.

  March, 2017 – August, 2018: Distinguished Adjunct Professor, Institute for Research and Medical
      Consultation (IRMC), Imam Abdulrahman bin Faisal University, Dammam, Saudi Arabia.

  August 2018 – Present: Professor. Department of Chemical Engineering, College of Engineering,
      Northeastern University, Boston, MA.

ADMINISTRATIVE AND LEADERSHIP POSITIONS

  July, 1995 – June 2000: Pharmaceutics Group Leader, Department of Pharmaceutical Sciences,
        School of Pharmacy at Northeastern University, Boston, MA.

  September, 2002 – June, 2004: Education and Outreach Coordinator, Molecular Biotechnology
      Initiative at Northeastern University, Boston, MA.

  July 2003 – Present: Co-Director, Nanomedicine Education and Research Consortium (NERC) at
       Northeastern University, Boston, MA.

  July, 2005 – December, 2008: Associate Chairman, Department of Pharmaceutical Sciences,
       School of Pharmacy at Northeastern University, Boston, MA.

  January, 2009 – January, 2010: Interim Chairman, Department of Pharmaceutical Sciences,
      School of Pharmacy at Northeastern University, Boston, MA.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 429 of 1189 PageID #: 19597
                                                                                      Amiji, M.M. -   3
Page
   February, 2010 – April, 2016: Chairman, Department of Pharmaceutical Sciences, School of
       Pharmacy, Northeastern University, Boston, MA.

RESEARCH INTERESTS

The primary focus of research in my laboratory is on the development of biocompatible materials from
natural and synthetic polymers, target-specific drug and gene delivery systems for cancer and
infectious diseases, and nanotechnology applications for medical diagnosis, imaging, and therapy.
Specific projects that we are currently pursuing include:

      Synthesis of novel polymeric materials for medical and pharmaceutical applications.
      Preparation and characterization of polymeric membranes and microcapsules with controlled
       permeability properties for medical and pharmaceutical applications.
      Target-specific drug, gene, and vaccine delivery systems for diseases of the gastro-intestinal
       tract.
      Delivery of DNA and siRNA to mucosal surfaces for gene therapy and vaccination.
      Localized delivery of cytotoxic and anti-angiogenic drugs, siRNA, and genes for solid tumors
       in novel biodegradable polymeric nanoparticles.
      Intracellular and sub-cellular delivery systems for drugs and genes using target-specific, long-
       circulating, biodegradable polymeric nanoparticles.
      Role of hypoxia and tumor microenvironment in development of tumor drug resistance,
       angiogenesis, and metastasis.
      Local administration of drugs and nucleic acid-containing nanovectors immobilized on stents
       for the treatment of arterial diseases (e.g., coronary restenosis).
      Novel oil-in-water nanoemulsion formulations for drug delivery through the gastrointestinal tract
       and across the blood-brain barrier.
      Systemic and mucosal vaccination using novel immune-modulatory strategies and delivery
       systems.
      Intranasal administration of liposomes and nanoemulsions to enhance brain delivery of
       peptides, proteins, siRNA, and genes.
      Functionalized inorganic nanoparticles - including gold, iron oxide, alloys, and core-shell
       nanostructures - for biosensing, imaging, and targeted therapeutic applications.

PUBLICATIONS [Google Scholar Hirsch “h” index = 85] – Highly Cited
Researcher (Top 1%) in Pharmacology & Toxicology
Book Editorship

Amiji, M.M. and Sandmann, B.J. (eds.). Applied Physical Pharmacy. Published by
   McGraw-Hill Medical Publishing Division. New York, NY. 2002.

Amiji, M.M. (ed.) Polymeric Gene Delivery: Principles and Applications. Published by CRC
   Press, LLC (a subsidiary of Taylor and Francis). Boca Raton, FL. 2004.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 430 of 1189 PageID #: 19598
                                                                                     Amiji, M.M. -   4
Page
Amiji, M.M. (ed.). Nanotechnology for Cancer Therapy. Published by CRC Press, LLC (a subsidiary
   of Taylor and Francis). Boca Raton, FL. 2007.

Torchilin, V.P. and Amiji, M.M. (eds.). Handbook of Materials for Nanomedicine.
    Publication of the Biomedical Nanotechnology Series, (10 Volumes Book Series edited
    by Torchilin, V.P. and Amiji, M.M.). Volume 1, Pan Published by Stanford Publishing,
    Singapore, 2010.

Amiji, M.M., Cook, T., and Mobley, W.C. (eds.). Applied Physical Pharmacy – Second
  Edition. Published by McGraw-Hill Medical Publishing Division. New York, NY, 2014.

Merkel, O.M. and Amiji, M.M. (eds). Advances and Challenges in the Delivery of Nucleic
   Acid Therapeutics – Volumes 1 and 2. E-Books Published by Future Science, LTD,
   London, UK. 2015. http://www.futuremedicine.com/doi/book/10.4155/9781910419922.

Milane, L.S. and Amiji, M.M. (eds). Nanomedicine for Inflammatory Diseases. Published
    by CRC Press, LLC (a subsidiary of Taylor and Francis). Boca Raton, FL. 2017.

Singh, A and Amiji, M.M. (eds). Stimuli-Responsive Drug Delivery Systems. Royal Society
    of Chemistry Biomaterial Series Publication. Royal Society of Chemistry, London, UK.
    2018

Amiji, M.M. and Ramesh, R. (eds). Diagnostic and Therapeutic Applications of Exosomes
  in Cancer. Elsevier Publishing Company. San Diego, CA. 2018.

Mobley, W.C., Amiji, M.M., and Cook, T., (eds.). Applied Physical Pharmacy – Third
   Edition. Published by McGraw-Hill Medical Publishing Division. New York, NY, 2019.

Book Chapters

Amiji, M. and Park, K. Surface modification of polymeric biomaterials with poly(ethylene
   oxide): a steric repulsion approach. In Shalaby, S.W., Ikada, Y., Langer, R., and
   Williams, J. (eds.) Polymers of Biological and Biomedical Significance. American
   Chemical Society Symposium Series Publication, Volume 540. Published by the
   American Chemical Society, Washington, DC. 1994, pp 135-146.

Amiji, M. and Park, K. Surface modification of polymeric biomaterials with poly(ethylene
   oxide), albumin, and heparin for reduced thrombogenicity. In Cooper, S.L., Bamford,
   C.H., and Tsuruta, T. (eds.) Polymer Biomaterials: In Solution, as Interfaces, and as
   Solids. Published by VSP, The Netherlands. 1995, pp 535-552.

Amiji, M., Kamath, K., and Park, K. Albumin-modified biomaterial surfaces for reduced
   thrombogenicity. In Wise, D.L., Altobelli, D.E., Grasser, J.D., Shwartz, E.R., Trantolo, D.J., and
   Yaszemski, M. (eds.) Encyclopedic Handbook of Biomaterials and Bioengineering - Part B
   Applications. Volume II. Published by Marcel Dekker, Inc., New York, NY. 1995, pp 1057-1070.

Amiji, M.M. Surface modification of chitosan to improve blood compatibility. In Pandalai, S.G. (eds.).
   Recent Research Developments in Polymer Science, Volume III. Published by Transworld
   Research Network, Trivandrum, India. 1999, pp 31-39.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 431 of 1189 PageID #: 19599
                                                                                     Amiji, M.M. -   5
Page

Hejazi, R. and Amiji, M. Chitosan-based delivery systems: physicochemical properties and
    pharmaceutical applications. In Dumitriu, S. (eds.). Polymeric Biomaterials. Second Edition,
    Revised and Expanded. Published by Marcel Dekker, Inc., New York, NY. 2001, Chapter 10, pp
    213-238.

Kaul, G. and Amiji, M. Polymeric gene delivery systems. In. Wise, D.L., Hasirci, V., Lewandrowski,
   K.-U., Yaszemski, M.J., Altobelli, D.W., and Trantolo, D.J. (eds.). Tissue Engineering and Novel
   Delivery Systems. Published by Marcel Dekker, Inc., New York, NY. 2004, Chapter 16, pp 333-
   367.

Kommareddy, S. and Amiji, M. Targeted drug delivery to tumor cells using colloidal carriers. In Lu,
   D.R. and Oie, S. (eds.). Cellular Drug Delivery: Principles and Practice. Published by Humana
   Press, Inc., Totowa, NJ. 2004, Chapter 10, pp 181-215.

Kaul, G. and Amiji, M.M. Protein nanospheres for gene delivery. In Amiji, M.M. (ed.) Polymeric Gene
   Delivery: Principles and Applications. Published by CRC Press, LLC. Boca Raton, FL. 2004,
   Chapter 27, pp. 429-447.

Kommareddy, S., Shenoy, D.B., and Amiji, M.M. Gelatin nanoparticles and their biofunctionalization.
   In Kumar, C. (ed.). Nanotechnologies for the Life Sciences, Volume 2: Biological and
   Pharmaceutical Nanomaterials. Published by Wiley-VCH, Berlin, Germany. 2005, Chapter 11, pp.
   330-353.

Bhavsar, M.D., Shenoy, D.B., and Amiji, M.M. Nanoparticles for delivery in the gastrointestinal tract.
   In Torchilin, V.P. (ed.). Nanoparticulates as Drug Carriers. Published by Imperial College Press,
   London, United Kingdom, 2006, Chapter 26, pp 609-648.

Shenoy, D.B. and Amiji, M.M. An overview of condensing and non-condensing polymeric systems for
   gene delivery. In Friedmann, T. and Rossi, J (eds.). Gene Transfer: Delivery and Expression of
   DNA and RNA – A Laboratory Manual. Published by Cold Spring Harbor Laboratory Press, Cold
   Spring Harbor, NY. 2007, Chapter 34, pp 395-403.

Kommareddy, S. and Amiji, M.M. Protein nanospheres for gene delivery: preparation and in vitro
   transfection studies with gelatin nanoparticles. In Friedmann, T. and Rossi, J. (ed.). Gene
   Transfer: Delivery and Expression of DNA and RNA – A Laboratory Manual. Published by Cold
   Spring Harbor Laboratory Press, Cold Spring Harbor, NY. 2007, Chapter 52, pp 527-540.

Kommareddy, S., Shenoy, D.B., and Amiji, M.M. Long-circulating polymeric nanocarriers for drug and
   gene delivery in cancer. In Amiji, M.M. (ed.). Nanotechnology for Cancer Therapy. Published by
   CRC Press, Boca Raton, FL. 2007, Chapter 13, pp 231-242.

Tiwari, S.B. and Amiji, M.M. Nanoemulsions for tumor targeted drug delivery. In Amiji, M.M. (ed.).
    Nanotechnology for Cancer Therapy. Published by CRC Press, Boca Raton, FL. 2007, Chapter
    35, pp 723-739.

Iftemia, N., Amiji, M.M., and Iftemia, I. Nanotechnology applications in cancer diagnosis and therapy.
     In Yih, T.C. and Talpasanu, I. (ed.). Micro and Nano Manipulations for Biomedical Applications.
     Published by Springer Publishing, New York, NY, 2008, Chapter 2, pp 13-41.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 432 of 1189 PageID #: 19600
                                                                                       Amiji, M.M. -   6
Page

Magadala, P., van Vlerken, L.E. Shahiwala, A., and Amiji, M.M. Multifunctional polymeric
   nanosystems for tumor-targeted delivery. In Torchilin, V.P. (ed.). Multifunctional Pharmaceutical
   Nanocarriers. Published by Springer Publishing, New York, NY 2008, Chapter 2, pp 33-64.

Nagesha, D., Devalapally H.K., Sridhar, S., and Amiji, M. Multifunctional magnetic nanosystems for
   tumor imaging, targeted delivery, and thermal therapy. In Torchilin, V.P. (ed.). Multifunctional
   Pharmaceutical Nanocarriers. Published by Springer Publishing, New York, NY 2008, Chapter
   14, pp 381-408.

Bhavsar, M.B., Jain, S., and Amiji, M.M. Nanotechnology in oral drug delivery. In Xu, J. J. and Ekins,
   S. (eds.). Drug Efficacy, Safety, and Biologics Discovery: Emerging Technologies and Tools.
   Published by Wiley Publishing, New York, NY 2009, Chapter 10, pp. 231-275.

Brito, L., Chadwick, S., and Amiji, M.M. Gelatin-based gene delivery systems. In Morishita, M. and
     Park, K. (eds.). Biodrug Delivery Systems: Fundamentals, Applications, and Clinical
     Developments”. Published by Informa Healthcare Group, New York, NY 2009, Chapter 20, pp
     323-341.

Ganta, S., Iyer, A.K., and Amiji, M.M. Multifunctional stimuli-responsive nanoparticles for delivery of
   small and macromolecular therapeutics. In Mahato, R.I. and Narang, A.S. (eds.). Targeted
   Delivery of Small and Macromolecular Drugs. Published by CRC Press, Inc., Boca Raton, FL,
   2010 Chapter 20, pp 555-586.

Iyer, A.K., Ganta, S., and Amiji, M.M. Polymeric nanoparticles as target-specific delivery systems. In
     Torchilin, V.P. and Amiji, M.M. (eds.). Handbook of Materials for Nanomedicine: Volume 1.
     Published by Pan Stanford Publishing, Singapore, 2010, Chapter 2, pp 81-130.

Matthäus, C., Chernenko, T., Miljković, M., Quintero, L., Miljkovic, M., Milane, L., Kale, A., Amiji, M.,
    Torchilin, V., and Diem, M. Raman microspectral imaging of cells and intracellular drug delivery
    using nanocarrier systems. In Dieing, T., and Hollricher, O., and Toporski, J. (eds.). Confocal
    Raman Microscopy, Springer Series in Optical Science, Volume 158. Published by Springer
    Verlag, Heidelberg, Germany. 2010, pp. 137-163.

Iftimia, N., Amiji, M., Milane, L., and Oldenburg, A. Nanotechnology approaches for contrast
     enhancement in optical imaging and disease targeted therapy. In Iftimia, N., Brugge, W., and
     Hammer, D.X (eds.). Advances in Optical Imaging for Clinical Medicine, Chapter 16. Published
     by Wiley Publishing, New York, NY. 2011. Chapter 16, pp 455-504.

Shahiwala, A., Vyas, T.K., and Amiji, M.M. Nanotechnology for targeted delivery of drugs and genes.
   In Nalwa, H.S. (Ed.). Encyclopedia of Nanoscience and Nanotechnology, 2nd Edition, Published
   by American Scientific Publishers, New York, NY. 2011. Volume 19, pp 265-295.

Kalariya, M., Ganta, S., Attarwala, H., and Amiji, M. Multifunctional lipid nano-systems for cancer
    prevention and therapy. In Souto, E. (ed.). Advanced Anticancer Approaches with Multifunctional
    Lipid Nanocarriers. Published by iSmithers Rapra Publishing, Inc., Billingham, UK. 2011. Chapter
    3, pp 29-54.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 433 of 1189 PageID #: 19601
                                                                                      Amiji, M.M. -   7
Page
Amiji, M.M. Hornicek, F., and Duan, Z.-F. Gene silencing with nanoparticle-encapsulated siRNA to
   overcome tumor multidrug resistance. In Srirajaskanthan, R. and Preedy, V.R. (eds.). Published
   by Nanomedicine and Cancer. Science Publishers-CRC Press, Enfield, NH. 2012. Chapter 15,
   pp 290-306.

Jain, S. and Amiji, M. Macrophage-targeted nanoparticle delivery systems. In Pru’dhomme, R.K. and
    Svenson, S. (eds.). Multifunctional Nanoparticles for Drug Delivery Applications: Imaging,
    Targeting, and Delivery. Published by Springer Publishing, New York, NY. 2012 Chapter 4, pp
    47-84.

Jain, S. and Amiji, M. Target-specific chitosan-based nanoparticle systems for nucleic acid delivery.
    In Sarmento, B. and das Neves, J. (eds.) Chitosan-Based Systems for Biopharmaceuticals:
    Delivery, Targeting, and Polymer Therapeutics. Published by John Wiley & Sons Publishing,
    Chichester, West Sussex, UK. 2012 Chapter 15, pp 277-300.

Singh, A., Chernenko, T., and Amiji. M. Theranostic applications of plasmonic nanosystems. In Hepel,
    M. and Zhong, C.J. (eds.). Functional Nanoparticles for Bioanalysis, Nanomedicine and
    Bioelectronic Devices. Volume 2. Published by American Chemical Society Publications,
    Washington, DC. 2012 Chapter 15, pp 383-413.

Iyer, A., Ganesh, S., Zhou, Q.L., and Amiji, M. Multifunctional polymeric nano-systems for RNA
     interference therapy. In Wang., W. and Singh, M. (eds.) Biological Drug Products: Development
     and Strategies. Published by John Wiley Publishers, Nutley, NJ. 2013 Chapter 18, pp 569-600.

Singh, A., Iyer, A., Ganta, S., and Amiji, M. Multifunctional nanosystems for cancer therapy. In Park,
    K. (ed.). Biomaterials for Cancer Therapeutics: Diagnosis, Prevention and Therapy. Published by
    Woodhead Publishing, Inc., Cambridge, UK. 2013 Chapter 14, pp 387-414.

Chernenko, T., Milane, L., Matthäus, C., Diem, M., and Amiji, M. Raman microspectral imaging for
   label-free detection of nanoparticle-mediated cellular and sub-cellular drug delivery. In Li, C. and
   Tian, M. (eds.). Drug Delivery Applications of Non-Invasive Imaging: Validation from
   Biodistribution to Sites of Action. Published by John Wiley & Sons Publishing, Hoboken, NJ. 2013
   Chapter 4, pp 70-90.

Jain, S., and Amiji, M. Nanoparticles-in-microsphere oral systems (NiMOS) for nucleic acid therapy
    in the gastrointestinal tract. In Sarmento, B. and das Neves, J. (eds.) Mucosal Delivery of
    Biopharmaceuticals: Biology, Challenges and Strategies. Published by Springer Science
    Publishing, New York, NY. 2014 Chapter 11, pp 283-312.

Deshpande, D., Jamal-Allial, A., Sankhe, K., and Amiji, M. Nanotechnology applications in local
   arterial drug delivery. In Domb, A. and Khan, W. (eds). Advances in Delivery Science and
   Technology - Focal Controlled Drug Therapy. Published by the Controlled Release Society -
   Springer Science Publishing, New York, NY. 2014 Chapter 17, pp 359-385.

Ganesh, S., Iyer, A.K., and Amiji, M.M. Combinatorial-designed hyaluronic acid nanoparticles for
   tumor targeted drug and small interfering RNA delivery. In Collins, M. (ed.). Hyaluronic Acid for
   Biomedical and Pharmaceutical Applications. Published by Simthers Rapra, Shrewsbury, The
   United Kingdom. 2014 Chapter 3, pp 57-88.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 434 of 1189 PageID #: 19602
                                                                                    Amiji, M.M. -   8
Page
Iyer, A.K., Ganesh, S., and Amiji, M.M. Nano-platforms for tumor-targeted delivery of nucleic acid
     therapies. In Alonso, M.J. and Fuentes, M.G. (eds). Nano-Oncologicals: New Targeting and
     Delivery Approaches. Published by the Controlled Release Society - Springer Publishing, New
     York, NY. 2014 Chapter 10, pp 269-291.

Singh, A., Oka, A.J., Pandya, P., and Amiji, M.M. Multimodal nano-systems for cancer diagnosis,
    imaging, and therapy. In Alonso, M.J. and Fuentes, M.G. (eds). Nano-Oncologicals: New
    Targeting and Delivery Approaches. Published by the Controlled Release Society - Springer
    Publishing, New York, NY. 2014 Chapter 13, pp 351-388.

Singh, A., Iyer, A., and Amiji, M. Polymeric nano-systems for integrated image-guided cancer therapy.
    In V.P. Torchilin (ed.). Handbook of Nano-Biomedical Research: Fundamentals, Applications, and
    Recent Developments. Volume 1: Materials for Nanomedicine. Published by World Scientific
    Publishing, Singapore. 2014 Chapter 6, pp 199-233.

Ganta, S., Singh, A., Coleman, T.P., Williams, D., and Amiji, M. Pharmaceutical nanotechnology:
   overcoming drug delivery challenges in contemporary medicine. In Ge, Y., Li, S., Wang, S., and
   Moore, R. (eds.). Nanomedicine: Principles and Perspectives - Volumes 1 & 2. Published by
   Springer Publishing, New York, NY. 2014 Chapter 10, pp 191-236.

Shah, R., Brito, L., Singh, M., O’Hagan, D., and, Amiji, M. Emulsions as vaccine adjuvants. In Foged,
   C., Rades, T., Perrie, Y., and Hook, S. (eds). Subunit Vaccine Delivery. Published by the
   Controlled Release Society - Springer Publishing, New York, NY 2014 Chapter 4, pp 59-76.

Shah, L., Iyer, A., Talekar, M., and Amiji, M. Image-guided delivery of therapeutics to the brain. In
   Devarajan, P. and Jain, S. (eds). Targeted Drug Delivery – Concepts and Design. Published by
   the Controlled Release Society - Springer Publishing, New York, NY 2015, Chapter 4, pp 151-
   178.

Attarwala, H. and Amiji, M. Multi-compartmental oral delivery systems for oligonucleotide
    therapeutics. In Merkel, O.M. and Amiji, M.M. (eds). Advances and Challenges in the Delivery of
    Nucleic Acid Therapeutics – Volume 2. E-Book Published by Future Science, LTD, London, UK.
    2015, Chapter 14, pp 71-86.

Attarwala, H. and Amiji, M. Biodegradable polyester-based multi-compartmental delivery systems for
    oral nucleic acid therapy. In Majeti, R. (ed.). Handbook of Polyester Drug Delivery Systems. Pan
    Stanford Publishing, Singapore. 2016, Chapter 13, pp 417-443.

Singh, A., Tran, T.H., and Amiji, M. Redox-responsive nano-delivery systems for cancer therapy. In
    V. Weissig and A. Prokop (eds.). Fundamentals of Biomedical Technologies Series. Intracellular
    Delivery, Volume 3 – Market Entry Barriers of Nanomedicines. Published by Springer Publishing,
    New York, NY. 2016, Chapter 10, pp 255-272.

Parayath, N., Pawar, G., Avachat, C., Miyake, M.M., Bleier, B.S., and Amiji, M.M. The biology and
    clinical treatment of neurodegenerative diseases. In Milane, L.S. and Amiji, M.M. (eds).
    Nanomedicine for Inflammatory Diseases. Published by CRC Press, LLC (a subsidiary of Taylor
    and Francis). Boca Raton, FL. 2017, Chapter 8, pp 289-318.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 435 of 1189 PageID #: 19603
                                                                                      Amiji, M.M. -   9
Page
Singh, A. and Amiji, M.M. Combinatorial approach in rationale design of polymeric nanomedicines
    for cancer. In Sarmento, B. and Das Neves, J. (eds). Biomedical Applications of Functionalized
    Nanomaterials. Published by Elsevier Press, Amsterdam, The Netherlands. 2018, Chapter 13, pp
    371-398.

Su, M.J., Parayath, N., and Amiji, M.M. Exosome-mediated communication in the tumor
   microenvironment. In Amiji, M.M. and Ramesh, R. (eds). Diagnostic and Therapeutic
   Applications of Exosomes in Cancer. Published by Elsevier Publishing Company. San Diego,
   CA. 2018, Chapter 11, pp 187-218.

Singh, A. and Amiji, M.M. Regulatory and commercialization challenges with smart materials. In
    Singh, A. and Amiji, M.M. (eds). Stimuli-Responsive Drug Delivery Systems. Royal Society of
    Chemistry Biomaterial Series Publication. Royal Society of Chemistry, London, UK 2018, Chapter
    14, pp 335-354.

Singh, A., Rawal, M., and Amiji, M.M. Combinatorial approach to polymer design for nanomedicines.
    In Torchilin, V.P. (ed) Handbook of Materials for Nanomedicine: 2nd Edition. Pan Stanford
    Publishing, Singapore. (In press).

Parayath, N.N. and Amiji, M.M. Protocol for preparation of hyaluronic acid-based nanoparticles for
    macrophage-targeted microRNA delivery and transfection. In Soloviev, M (ed.) Nanoparticles in
    Biology and Medicine: Methods and Protocols, Second Edition. Springer Publishing Company,
    Totowa, NJ. (In press).

Singh A. and Amiji, M.M. The future of nano-biomaterials for drug delivery in cancer. In Park, K. (ed).
    Biomaterials for Cancer Therapy, 2nd Edition. Elsevier Press, LTD, London, England. (In press).

Peer-Reviewed Articles

Amiji, M., Park, H., and Park, K. Study on the prevention of surface-induced platelet activation by
   albumin coating. Journal of Biomaterials Science, Polymer Edition, 3: 375-388 (1992).

Amiji, M. and Park, K. Prevention of protein adsorption and platelet adhesion on surfaces by
   PEO/PPO/PEO triblock copolymers. Biomaterials, 13: 682-692 (1992).

Amiji, M. and Park, K. Surface modification by radiation-induced grafting of PEO/PPO/PEO triblock
   copolymers. Journal of Colloid and Interface Science, 155: 251-255 (1993).

Amiji, M. and Park, K. Surface modification of polymeric biomaterials with poly(ethylene oxide),
   albumin, and heparin for reduced thrombogenicity. Journal of Biomaterials Science, Polymer
   Edition, 4: 217-234 (1993).

Knuth, K., Amiji, M., and Robinson, J.R. Hydrogel delivery system for vaginal and oral applications:
   formulation and biological considerations. Advances in Drug Delivery Reviews, 11: 137-167
   (1993).

Amiji, M. and K. Park. Analysis on the surface adsorption of PEO/PPO/PEO triblock copolymers by
   radiolabeling and fluorescence techniques. Journal of Applied Polymer Science, 52: 539-544
   (1994).
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 436 of 1189 PageID #: 19604
                                                                                     Amiji, M.M. - 10
Page

Amiji, M.M. Permeability and blood compatibility properties of chitosan-poly(ethylene oxide) blend
   membranes for hemodialysis. Biomaterials, 16: 593-599 (1995).

Amiji, M.M. Pyrene fluorescence study of chitosan self-association in aqueous solution. Carbohydrate
   Polymers 26: 211-213 (1995).

Amiji, M., Shah, E., and Boroujerdi, M. Photophysical characterization of insulin denaturation and
   aggregation at hydrophobic interfaces. Drug Development and Industrial Pharmacy, 21: 1661-
   1669 (1995).

Patel, V.R. and Amiji, M.M. pH-sensitive swelling and drug release properties of chitosan-
    poly(ethylene oxide) semi-interpenetrating polymer network. In R. Ottenbrite, S. Huang, and K.
    Park (eds.) Hydrogels and Biodegradable Polymers for Bioapplications. American Chemical
    Society Symposium Series Publication. Volume 627. American Chemical Society, Washington,
    DC. 1996, pp 209-220.

Patel, V.R. and Amiji, M.M. Preparation and characterization of freeze-dried chitosan-poly(ethylene
    oxide) hydrogels for site-specific antibiotic delivery in the stomach. Pharmaceutical Research 13:
    588-593 (1996).

Amiji, M.M. Surface modification of chitosan membranes by complexation-interpenetration of anionic
   polysaccharides for improved blood compatibility in hemodialysis. Journal of Biomaterials
   Science, Polymer Edition, 8: 281-298 (1996).

Amiji, M., Tailor, R., Ly, M., and Goreham, J. Gelatin-poly(ethylene oxide) semi-interpenetrating
   polymer network with pH-sensitive swelling and enzyme-degradable properties for oral drug
   delivery. Drug Development and Industrial Pharmacy, 23: 575-582 (1997).

Amiji, M.M. Synthesis of anionic poly(ethylene glycol) derivative for chitosan surface modification in
   blood-contacting applications. Carbohydrate Polymers, 32: 193-199 (1997).

Amiji, M.M. Platelet adhesion and activation on an amphoteric chitosan derivative bearing sulfonate
   groups. Colloids and Surfaces. Part B: Biointerfaces, 10: 263-271 (1998).

Qaqish, R.B. and Amiji, M.M. Synthesis of fluorescent chitosan derivative and its application for the
   study of chitosan-mucin interactions. Carbohydrate Polymers, 38: 99-107 (1999).

Shah, S., Qaqish, R., Patel, V., and Amiji. M. Evaluation of the factors influencing stomach-specific
   delivery of antibacterial agents for Helicobacter pylori infection. Journal of Pharmacy and
   Pharmacology, 51: 667-672 (1999).

Anderson, D., Nguyen, T., and Amiji, M. Chitosan-Pluronic® physical interpenetrating network:
   membrane fabrication and protein permeability studies. In M. El-Nokaly and H. Soini (eds.).
   Polysaccharides in Pharmaceutical and Cosmetic Applications. American Chemical Society
   Symposium Series Publication, Volume 737. American Chemical Society, Washington, DC 1999,
   pp 178-186.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 437 of 1189 PageID #: 19605
                                                                                    Amiji, M.M. - 11
Page
McQueen, C., Silvia, A., Lai, P.K., and Amiji, M. Surface and blood interaction properties of
   poly(ethylene oxide)-modified chitosan microspheres. S.T.P Pharma Sciences, 10: 95-100
   (2000). [Year 2000 thematic issue on “Chitosan in Drug Delivery Systems”].

Anderson, D., Nguyen, T., Lai, P.K., and Amiji, M. Evaluation of the permeability and blood-
   compatibility properties of membranes formed by physical interpenetration of chitosan with
   PEO/PPO/PEO triblock copolymers. Journal of Applied Polymer Science, 80: 1274-1284 (2001).

Anderson, D. and Amiji, M. Preparation and evaluation of sustained drug release from Pluronic®
   polyol rectal suppositories. International Journal of Pharmaceutical Compounding, 5: 234-237
   (2001).

Lynn, D.M., Amiji, M.M., and Langer, R. pH-responsive biodegradable polymer microspheres: rapid
   release of encapsulated material within the range of intracellular pH. Angewandte Chemie,
   International Edition, 40(9): 1707-1710 (2001).

Amiji, M.M., Lai, P.-K., Shenoy, D.B., and Rao, M. Intratumoral administration of paclitaxel in an in
   situ gelling poloxamer 407 formulation. Pharmaceutical Development and Technology, 7(2): 195-
   202 (2002).

Hejazi, R. and Amiji, M. Stomach-specific anti-H. pylori therapy. I: Preparation and characterization
    of tetracycline-loaded chitosan microspheres. International Journal of Pharmaceutics, 235(1-2):
    87-94 (2002).

Nsereko, S. and Amiji, M. Localized delivery of paclitaxel in solid tumors from biodegradable chitin
   microparticle formulations. Biomaterials, 23(13): 2723-2731 (2002).

Kaul, G. and Amiji, M. Long-circulating poly(ethylene glycol)-modified gelatin nanoparticles for
   intracellular delivery. Pharmaceutical Research, 19 (7): 1062-1068 (2002).

Kaul, G., Potineni, A., Lynn, D.M., Langer, R., and Amiji, M.M. Surface-modified polymeric
   nanoparticles for tumor-targeted delivery. surFACTS – Official Newsletter of Surfaces in
   Biomaterials Foundation, 7(2): 1-6 (2002).

Chawla, J.S. and Amiji, M.M. Biodegradable poly(epsilon-caprolactone) nanoparticles for tumor-
   targeted delivery of tamoxifen. International Journal of Pharmaceutics, 249 (1-2): 127-138 (2002).

Taqieddin, E., Lee, C., and Amiji, M. Perm-selective chitosan-alginate hybrid microcapsules for
    enzyme immobilization technology. Pharmaceutical Engineers – Journal of the International
    Society of Pharmaceutical Engineers. 22 (6): 112-114 (2002).

Potineni, A., Lynn, D.M., Langer, R., and Amiji, M.M. Poly(ethylene oxide)-modified poly(beta-amino
    ester) nanoparticles as pH-sensitive biodegradable system for paclitaxel delivery. Journal of
    Controlled Release, 86: 223-234 (2003).

Chawla, J.S. and Amiji, M.M. Cellular uptake and concentrations of tamoxifen upon administration in
   poly(epsilon-caprolactone) nanoparticles. The AAPS PharmSci, 5 (1): Article E3 (2003).
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 438 of 1189 PageID #: 19606
                                                                                      Amiji, M.M. - 12
Page
Hejazi, R. and Amiji, M. Chitosan-based gastrointestinal delivery systems Journal of Controlled
    Release, 89: 151-165 (2003). – Invited review.

Hejazi, R. and Amiji, M. Stomach-specific anti-H. pylori therapy. II: Gastric residence studies of
    tetracycline-loaded chitosan microspheres in gerbils. Pharmaceutical Development and
    Technology, 8: 253-262 (2003).

Kaul, G., Lee-Parsons, C., and Amiji, M. Poly(ethylene glycol)-modified gelatin nanoparticles for
   intracellular delivery. Pharmaceutical Engineers – Journal of the International Society of
   Pharmaceutical Engineers. 23 (5): 108-114 (2003).

Taqieddin, E. and Amiji, M. Enzyme immobilization in novel alginate-chitosan core-shell
    microcapsules. Biomaterials, 25 (10): 1937-1945 (2004).

Hejazi, R. and Amiji, M. Stomach-specific anti-H. pylori therapy. III: Effect of chitosan microsphere
    crosslinking on the gastric residence and local tetracycline concentrations in fasted gerbils.
    International Journal of Pharmaceutics, 272 (1-2): 99-108 (2004).

Thatte, H.S., Zagarins, S.E., Amiji, M.M., and Khuri, S.F. Poly(N-acetyl-glucosamine)-mediated red
    blood cell interactions. Journal of Trauma – Injury Infection and Critical Care, 57(1): Supplement:
    S7-S12 (2004).

Kaul, G. and Amiji, M. Biodistribution and targeting potential of poly(ethylene glycol) modified gelatin
   nanoparticles in subcutaneous murine tumor model. Journal of Drug Targeting, 12(9-10): 585-
   591 (2004).

Kaul, G. and Amiji, M. Cellular interactions and in vitro DNA transfection studies with poly(ethylene
   glycol)-modified gelatin nanoparticles. Journal of Pharmaceutical Sciences, 94 (1): 184-198
   (2005).

Shenoy, D.B. and Amiji, M.M. Poly(ethylene oxide)-modified poly(epsilon-caprolactone)
   nanoparticles for targeted tamoxifen delivery in breast cancer. International Journal of
   Pharmaceutics, 293: 261-270 (2005). [This publication was recognized with a Certificate of Most
   Cited Publication by the International Journal of Pharmaceutics, Elsevier publishing team].

Kaul, G. and Amiji, M. Tumor-targeted delivery of plasmid DNA using poly(ethylene glycol)-modified
   gelatin nanoparticles: In vitro and in vivo studies. Pharmaceutical Research, 22(6): 951-961
   (2005). [This publication was recognized for the 2007 Meritorious Manuscript Award from the
   American Association of Pharmaceutical Scientists].

Shenoy, D., Little, S., Langer, R., and Amiji, M. Poly(ethylene oxide)-modified poly(beta-amino ester)
   nanoparticles as a pH-sensitive system for tumor-targeted delivery of hydrophobic drugs: Part I.
   In vitro evaluations. Molecular Pharmaceutics, 2(5): 357-366 (2005).

Kommareddy, S. and Amiji. M. Preparation and evaluation of thiol-modified gelatin nanoparticles for
   intracellular DNA delivery in response to glutathione. Bioconjugate Chemistry, 16 (6):1423-1432
   (2005).
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 439 of 1189 PageID #: 19607
                                                                                      Amiji, M.M. - 13
Page
Shenoy, D., Little, S., Langer, R., and Amiji, M. Poly(ethylene oxide)-modified poly(beta-amino ester)
   nanoparticles as a pH-sensitive system for tumor-targeted delivery of hydrophobic drugs: Part II.
   In vivo biodistribution and tumor localization studies. Pharmaceutical Research, 22(12): 2107-
   2114 (2005).

Kommareddy, S., Tiwari, S., and Amiji, M.M. Long-circulating nanovectors for tumor-specific gene
   delivery. Technology in Cancer Research and Treatment, 4(6): 615-625 (2005). [Invited review
   in the special issue on “Nanotechnology in Cancer Detection and Treatment”].

Li, J., Crasto, C.F., Weinberg, J.S., Amiji, M., Shenoy, D., Sridhar, S., Bubbley, G.J., and Jones, G.B.
     An approach to heterobifunctional poly(ethylene glycol) bioconjugates. Bioorganic and Medicinal
     Chemistry Letters, 15: 5558-5561 (2005).

Bhavsar, M.D., Tiwari, S.B., and Amiji, M.M. Formulation optimization for the nanoparticles-in-
   microsphere hybrid oral delivery system using factorial design. Journal of Controlled Release,
   110(2): 422-430 (2006). [This publication was recognized as One of 25 Most Cited Publications
   by the Journal of Controlled Release].

Shenoy, D., Fu, W., Li, J., Crasto, C., Jones, G., Dimarzio, C., Sridhar, S., and Amiji, M. Surface
   functionalization of gold nanoparticles using hetero-bifunctional poly(ethylene glycol) spacer for
   intracellular tracking and delivery. International Journal of Nanomedicine, 1(1): 51-57 (2006).

van Vlerken, L.E. and Amiji, M.M. Multifunctional polymeric nanoparticles for tumor-targeted drug
    delivery. Expert Opinion on Drug Delivery, 3(2): 205-216 (2006).

Tiwari, S.B. and Amiji, M.M. A review of nanocarrier-based CNS delivery systems. Current Drug
    Delivery, 3: 219-232 (2006). [Invited review].

Tiwari, S.B. and Amiji, M.M. Improved oral delivery of paclitaxel following administration in
    nanoemulsion formulations. Journal of Nanoscience and Nanotechnology, 6(9-10): 3215-3221
    (2006). [Invited publication for the special thematic issue on "Nanotechnology in Advanced Drug
    Delivery" edited by Ravi Kumar, M.N.V.].

Amiji, M.M. Engineered nanosystems for targeted delivery of drugs and genes – Future Drug Delivery
   2006, Touch Briefings (2006). [Invited review].

Vyas, T., Shah, L., and Amiji, M. Nanoparticulate drug carriers for delivery of HIV/AIDS therapy to
   viral reservoir sites. Expert Opinion on Drug Delivery, 3(5): 613-628 (2006).

Shah, L.K. and Amiji, M.M. Intracellular delivery of saquinavir in biodegradable polymeric
   nanoparticles for HIV/AIDS. Pharmaceutical Research, 23(11): 2638-2645 (2006).

Tiwari, S.B., Tan, Y.-M., and Amiji, M.M. Preparation and in vitro characterization of multifunctional
    nanoemulsions for simultaneous MR imaging and targeted drug delivery. Journal of Biomedical
    Nanotechnology, 2(3-4): 217–224 (2006).

Vyas, T., Tiwari, S, and Amiji, M. Formulation and physiological factors influencing CNS delivery upon
   intranasal administration. Critical Reviews in Therapeutic Drug Carrier Systems, 23(4): 319-347
   (2006).
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 440 of 1189 PageID #: 19608
                                                                                     Amiji, M.M. - 14
Page

Amiji, M., Vyas, T., and Shah, L. Role of nanotechnology in the treatment of HIV/AIDS: potential to
   overcome viral reservoir challenge. Discovery Medicine, 6(34): 157-162 (2006). [Invited review].

Devalapally, H., Shenoy, D., Little, S., Langer, R., and Amiji, M. Poly(ethylene oxide)-modified
   poly(beta-amino ester) nanoparticles as a pH-sensitive system for tumor-targeted delivery of
   hydrophobic drugs: Part III. Therapeutic efficacy and safety studies in ovarian cancer xenograft
   model. Cancer Chemotherapy and Pharmacology, 59 (4): 477-484 (2007).

Amiji, M.M. Tetracycline-containing chitosan microspheres for localized treatment of Helicobacter
   pylori infection. Cellulose, 14: 3-14 (2007). [Invited review for a special Issue on
   “Polysaccharides in Drug Delivery” edited by Edgar, K.J].

Kommareddy, S. and Amiji, M. Biodistribution and pharmacokinetic analysis of long-circulating
   thiolated gelatin nanoparticles following systemic administration in breast cancer-bearing mice.
   Journal of Pharmaceutical Sciences, 96(2): 397-407 (2007).

Shahiwala, A., Vyas, T.K., and Amiji, M.M. Nanocarriers for systemic and mucosal vaccine delivery.
   Recent Patents on Drug Delivery and Formulation, 1(1): 1-9 (2007). [Invited review].

Kommareddy, S. and Amiji, M. Poly(ethylene glycol)-modified thiolated gelatin nanoparticles for
   glutathione-responsive intracellular DNA delivery. Nanomedicine: Nanotechnology, Biology and
   Medicine, 3(1): 32-42 (2007).

Kommareddy, S. and Amiji, M. Anti-angiogenic gene therapy with systemically administered sFlt-1
   plasmid DNA in engineered gelatin-based nanovectors. Cancer Gene Therapy, 14(5): 488-498
   (2007).

Shahiwala, A. and Amiji, M.M. Nanotechnology-based delivery systems in HIV/AIDS therapy. Future
   Medicine – Future HIV Therapy, 1(1): 49-59 (2007). [Invited review].

Bhavsar, M.D. and Amiji, M.M. Polymeric nano- and microparticle technologies for oral gene therapy.
   Expert Opinion on Drug Delivery, 4(3): 197-213 (2007).

van Vlerken, L., Duan, Z., Seiden, M., and Amiji, M. Modulation of intracellular ceramide with
    polymeric nanoparticles to overcome multi-drug resistance in cancer. Cancer Research, 67(10):
    4843-4850 (2007).

Bhavsar, M.D. and Amiji, M.M. Gastrointestinal distribution and in vivo gene transfection studies with
   nanoparticles-in-microsphere oral system (NiMOS). Journal of Controlled Release, 119(3): 339-
   348 (2007).

van Vlerken, L.E. and Amiji, M.M. A multifunctional polymeric nanoparticle strategy for modulation of
    drug resistance in cancer. Pharmaceutical Engineers – Journal of the International Society of
    Pharmaceutical Engineers. 27(3): 1-7 (2007).

van Vlerken, L., Vyas, T., and Amiji, M.M. Poly(ethylene glycol)-modified polymeric nanocarriers for
    tumor-targeted and intracellular delivery. Pharmaceutical Research, 24(8): 1407-1414 (2007).
    [Invited expert review].
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 441 of 1189 PageID #: 19609
                                                                                     Amiji, M.M. - 15
Page

Ye, G., Nam, N-H., Kumar, A., Saleh, A., Shenoy, D.B., Amiji, M.M., Lin, X., Sun, G., and Parang, K.
    Synthesis and evaluations of tripodal peptide analogues for cellular delivery of phosphopeptides.
    Journal of Medicinal Chemistry, 50: 3604-3617 (2007).

Brito, L. and Amiji, M. A review of nanoparticulate carriers for the treatment of coronary restenosis.
     International Journal of Nanomedicine, 2(2): 1-19 (2007).

Devalapally, H., Chakilam, A., and Amiji, M. The role of nanotechnology in pharmaceutical product
   development. Journal of Pharmaceutical Sciences, 96(10): 2547 – 2565 (2007). [This invited
   submission publication was One of Most Cited in 2008 according to the journal publisher].

Devalapally, H., Duan, Z., Seiden, M., and Amiji, M. Paclitaxel and ceramide co-administration in
   biodegradable polymeric nanoparticulate delivery system to overcome multidrug resistance in
   ovarian cancer. International Journal of Cancer, 121(8): 1830-1838 (2007).

Amiji, M.M. Nanotechnology: Improving targeted delivery – Touch Briefing’s Future Drug Delivery
   2007. [Invited review].

Vyas, T.K., Shahiwala, A., and Amiji, M.M., Improved oral bioavailability and brain transport of
   saquinavir upon administration in nanoemulsion formulations. International Journal of
   Pharmaceutics, 347: 93–101 (2008).

Ganta, S., Devalapally, H.K., Shahiwala, A., and Amiji, M. A review of stimuli-responsive nanocarriers
   for drug and gene delivery. Journal of Controlled Release, 126(3): 187-204 (2008). [This
   publication was recognized with a Certificate of Top Cited Article by the Journal of Controlled
   Release/Elsevier publishing team].

Bhavsar, M.D. and Amiji, M.M. Development of novel biodegradable polymeric nanoparticles-in-
   microsphere formulation for local plasmid DNA delivery in the gastrointestinal tract. AAPS
   PharmSciTech, 9(1): 288-294 (2008).

Shahiwala, A. and Amiji, M.M. Enhanced mucosal and systemic immune responses with squalane
   oil containing multiple emulsions upon intranasal and oral administration in mice. Journal of Drug
   Targeting, 16(4): 302-310 (2008).

Devalapally, H., Duan, Z., Seiden, M., and Amiji, M. Modulation of drug resistance in ovarian
   adenocarcinoma by enhancing intracellular ceramide using tamoxifen-loaded biodegradable
   polymeric nanoparticles. Clinical Cancer Research 14(10): 3193-3203 (2008).

Amiji, M., van Vlerken, L., Devalapally, H., Shenoy, D., Kommareddy, S., and Bhavsar, M. Polymeric
   nanosystems for site-specific drug and gene delivery. European Journal of Nanomedicine, 1(1):
   6-14 (2008). [Invited submission for the inaugural journal issue based on "2008 European
   Conference on Clinical Nanomedicine, Basel Switzerland”].

Ganta, S., Devalapally, H.K., Baguley, B.C., Garg, S., and Amiji, M. Microfluidic preparation of
   chlorambucil nanoemulsion formulations and evaluation of cytotoxicity and pro-apoptotic activity
   in cancer cells. Journal of Biomedical Nanotechnology, 4: 165–173 (2008).
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 442 of 1189 PageID #: 19610
                                                                                     Amiji, M.M. - 16
Page
Desai, A., Vyas, T., and Amiji, M. Cytotoxicity and apoptosis enhancement in brain tumor cells upon
   co-administration of paclitaxel and ceramide in nanoemulsion formulations. Journal of
   Pharmaceutical Sciences, 97(7): 2745-2756 (2008).

Brito, L, Little, S., Langer, R., and Amiji, M. Poly(beta-amino ester) and cationic phospholipid-based
     lipopolyplexes for gene delivery and transfection in human aortic endothelial and smooth muscle
     cells. Biomacromolecules, 9(4): 1179-1187 (2008).

Deshpande, D., Devalapally, H., and Amiji, M. Enhancement in anti-proliferative effects of paclitaxel
   in aortic smooth muscle cells upon co-administration with ceramide using biodegradable
   polymeric nanoparticles. Pharmaceutical Research, 25(8): 1936-1947 (2008).

Bhavsar, M.D. and Amiji, M.M. Oral IL-10 gene delivery in a microsphere-based formulation for local
   transfection and therapeutic efficacy in inflammatory bowel disease. Gene Therapy, 15(17): 1200-
   1209 (2008).

van Vlerken, L.E., Duan, Z., Little, S.R., Seiden, M., and Amiji, M.M. Biodistribution and
   pharmacokinetic analysis of paclitaxel and ceramide administered in multi-functional polymer
   blend nanoparticles in drug resistant breast cancer model. Molecular Pharmaceutics, 5(4): 516-
   526 (2008). [Invited research publication in the special thematic issue on "Biodistribution of
   Nanomedicines” edited by Patri, A. and Simanek, E.E.].

Jabr-Milane, L., van Vlerken, L., Devalapally, H., Shenoy, D., Kommareddy, S., Bhavsar, M., and
    Amiji, M. Multi-functional nanocarriers for targeted delivery of drugs and genes. Journal of
    Controlled Release, 130(2): 121-128 (2008). [Invited submission publication in the special issue
    on "2007 Nano-Drug Delivery Systems Conference”].

Gamsiz, D.E., Shah, L., Devalapally, H., Amiji, M., and Carrier, R.L. A model predicting delivery of
   saquinavir in nanoparticles to human monocytes/macrophage (Mo/Mac) cells. Biotechnology and
   Bioengineering, 101(5): 1072-1082 (2008).

Jabr-Milane, L., van Vlerken, L., Yadav, S., and Amiji, M. Multi-functional nanocarriers to overcome
    tumor drug resistance. Cancer Treatment Reviews, 34(7): 592-602 (2008).

Magadala, P. and Amiji, M.M. Epidermal growth factor receptor-targeted gelatin-based engineered
   nanocarrier systems for DNA delivery and transfection in human pancreatic cancer cells. The
   AAPS Journal, 10(4): 565-576 (2008).

Yadav, S., van Vlerken, L.E., Little, S.R., and Amiji, M.M. Evaluations of combination mdr-1 gene
   silencing and paclitaxel administration in biodegradable polymeric nanoparticle formulations to
   overcome multidrug resistance in cancer cells. Cancer Chemotherapy and Pharmacology, 63(4):
   711-722 (2009). [The Cancer Chemotherapy and Pharmacology, Springer publishing team
   recognized this publication with a Certificate of Most Cited Publication].

Barchet, T.B. and Amiji, M.M. Challenges and opportunities in CNS delivery of therapeutics for
    neurodegenerative diseases. Expert Opinion on Drug Delivery, 6(3): 211-225 (2009).

Chadwick, S., Kriegel, C., and Amiji, M. Delivery strategies to enhance mucosal vaccination. Expert
   Opinion on Biological Therapy, 9(4): 427-440 (2009).
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 443 of 1189 PageID #: 19611
                                                                                       Amiji, M.M. - 17
Page

Ganta S. and Amiji, M.M. Co-administration of paclitaxel and curcumin in nanoemulsion formulations
   to overcome multidrug resistance in tumor cells. Molecular Pharmaceutics, 6(3): 928-939 (2009).

Ganta, S., Chadwick, S., Deshpande, D., and Amiji, M. Role of eco-friendly strategies in the
   development of biomedical nanotechnology. International Journal of Green Nanotechnology:
   Biomedicine, 1(1): B9-B23 (2009). [Invited submission for the inaugural issue of the journal].

Chernenko, T., Matthäus, M., Milane, L., Quintero, L., Amiji, M., and Diem, M. Label-free Raman
   spectral imaging of intracellular delivery and degradation of polymeric nanoparticle systems. ACS
   Nano, 3(11): 3552-3559 (2009). DOI: 10.1021/nn9010973.

Susa, M., Iyer, A.K., Ryu, K., Hornicek, F.J., Mankin, H., Amiji, M.M., and Duan, Z. Doxorubicin loaded
   polymeric nanoparticulate delivery system to overcome drug resistance in osteosarcoma. BMC
   Cancer, 9: 399 (2009). DOI: 10.1186/1471-2407-9-399.

Gultepe, E., Nagesha, D., Sridhar, S., and Amiji, M. Nanoporous inorganic membranes or coatings
    for sustained drug delivery from implantable devices. Advanced Drug Delivery Reviews, 62(3):
    305-315 (2010). DOI: 10.1002/jps.21939. [Invited submission for the special thematic issue on
    “Targeted Delivery Using Inorganic Nanosystems” edited by Mukherjee, P.].

Sosnik, A. and Amiji, M. Nanotechnology solutions for infectious diseases in developing nations:
   preface.    Advanced    Drug    Delivery    Reviews,     62(4-5):   375-357    (2010). DOI:
   10.1016/j.addr.2009.11.010. [Special thematic issue on “Nanotechnology Solutions for Infectious
   Diseases in Developing Nations” edited by Sosnick, A. and Amiji, M.].

Chadwick, S., Kriegel, C., and Amiji, M. Nanotechnology solutions for mucosal immunization.
   Advanced Drug Delivery Reviews, 62(4-5): 394-407 (2010). DOI: 10.1016/j.addr.2009.11.012.
   [Special thematic issue on “Nanotechnology Solutions for Infectious Diseases in Developing
   Nations” edited by Sosnick, A. and Amiji, M.].

das Neves, J., Amiji, M.M., Bahia, M.F., and Sarmento, B. Nanotechnology-based systems for the
    treatment and prevention of HIV/AIDS. Advanced Drug Delivery Reviews, 62(4-5): 458-477
    (2010). DOI: 10.1016/j.addr.2009.11.017. [Special thematic issue on “Nanotechnology Solutions
    for Infectious Diseases in Developing Nations” edited by Sosnick, A. and Amiji, M.].

Brito, L., Chadrasekhar, S., Little, S.R., and Amiji, M.M. In vitro and in vivo studies of local arterial
     gene delivery and transfection using lipopolyplexes-embedded stents. Journal of Biomedical
     Materials Research, Part A., 93(1): 325-336 (2010). DOI: 10.1002/jbm.a.32488.

Migliore, M.M., Vyas, T.K., Campbell, R.C., Amiji, M.M., and Waszczak, B.L. Brain delivery of proteins
    by the intranasal route of administration: A comparison of cationic liposomes versus aqueous
    solution formulations. Journal of Pharmaceutical Sciences, 99(4): 1745-1761 (2010). DOI:
    10.1002/jps.21939.

Gultepe, E., Nagesha, N., Casse, B.D.F., Banyal, R., Menon, L., Karma, A., Amiji, M., and Sridhar,
    S. Sustained drug release from non-eroding nanoporous templates. Small, 6(2): 213-216 (2010).
    DOI: 10.1002/smll.200901736.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 444 of 1189 PageID #: 19612
                                                                                      Amiji, M.M. - 18
Page
Pagonis, T.C., Chen, J., Fontana, C.R., Devalapally, H., Ruggiero, K., Song, X. Foschi, F., Dunham,
   J., Skobe, Z., Yamazake, H., Tanner, A.C.R., Kent, R., Amiji, M.M., and Soukos, N.S.
   Nanoparticle-based endodontic antimicrobial photodynamic therapy. Journal of Endodontics,
   36(2): 322-328 (2010). DOI: 10.1016/j.joen.2009.10.011.

das Neves, J., Sarmento, B., Amiji, M.M., and Bahia, M.F. Development and validation of a rapid
    reversed-phase HPLC method for the determination of the non-nucleoside reverse transcriptase
    inhibitor dapivirine from polymeric nanoparticles. Journal of Pharmaceutical and Biomedical
    Analysis, 52(2): 167-172. (2010). DOI: 10.1002/smll.200901736.

van Vlerken, L.E., Duan, Z., Little, S.R., Seiden, M., and Amiji, M.M. Augmentation of therapeutic
    efficacy in drug resistant tumor models using ceramide co-administration in temporal-controlled
    polymer-blend nanoparticle delivery systems. The AAPS Journal, 12(2): 171-180 (2010). DOI:
    10.1208/s12248-010-9174-4.

Chorny, M., Fishbein, I., Yellen, B.B., Alferiev, I.S., Bakay, M., Ganta, S., Amiji, M., Friedman, G.,
   and Levy, R.J. Targeting stents with local delivery of paclitaxel-loaded magnetic nanoparticles
   using uniform fields. Proceedings of the National Academy of Sciences, USA. 107(18): 8346-
   8351 (2010). DOI: 10.1073/pnas.0909506107.

Susa, M., Iyer, A.K., Ryu, K., Choy, E., Hornicek, F.J., Mankin, H., Milane, L., Amiji, M.M., and Duan,
   Z. Inhibition of ABCB1 (MDR-1) expression by siRNA nanoparticulate delivery system to
   overcome drug resistance in osteosarcoma. PLoS ONE 5(5): e10764 (2010).
   DOI:10.1371/journal.pone.0010764.

Ganta, S., Devalapally, H., and Amiji, M. Curcumin enhances oral bioavailability and anti-tumor
   therapeutic efficacy of paclitaxel upon administration in nanoemulsion formulations. Journal of
   Pharmaceutical Sciences, 99(11):4630-4641 (2010). DOI: 10.1002/jps.22157.

Brito, L., Chadrasekhar, S., Little, S.R., and Amiji, M.M. Non-viral eNOS gene delivery and
     transfection with stents for the treatment of coronary restenosis. BioMedical Engineering
     OnLine, 9:56 (2010). DOI: 10.1186/1475-925X-9-56.

Amiji, M.M. Nanomedicine for cancer therapy. Pharmaceutical Research, 28(2): 181-186. (2011).
   [Introduction in the special thematic issue on “Nanomedicine for Cancer” edited by Amiji, M.M.].
   DOI: 10.1007/S11095-010-0261-0.

Susa, M., Milane, L., Amiji, M.M., Hornicek, F.J., and Duan, Z. Nanomedicine: A promising modality
   for the treatment of sarcomas. Pharmaceutical Research. 28(2): 260-272 (2011). DOI:
   10.1007/s11095-010-0173-z (2010). [Invited submission in the special thematic issue on
   “Nanomedicine for Cancer” edited by Amiji, M.M.].

Ganta, S., Deshpande, D., Korde, A., and Amiji, M. A review of multifunctional nanoemulsion systems
   to overcome oral and CNS drug delivery barriers. Molecular Membrane Biology, 27(7): 260-273
   (2010). DOI: 10.3109/09687688.2010.497971. [Invited submission in the special thematic issue
   on “Nanoparticles: Crossing Barriers and Membrane Interactions” edited by Puri, A.].
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 445 of 1189 PageID #: 19613
                                                                                    Amiji, M.M. - 19
Page
Lue, N., Ganta, S., Hammer, D.X., Mujat, M., Stevens, A.E., Ferguson, R.D., Rosen, D., Amiji, M.,
    and Iftemia, N. Preliminary evaluations of a nanotechnology-based approach for the more
    effective diagnosis of colon cancers. Nanomedicine (London), 5(9): 1467-1479 (2010).

Milane, L., Duan, Z., and Amiji, M.M. Development of EGFR-targeted polymer blend nanocarriers for
    paclitaxel/lonidamine delivery to treat multi-drug resistance in human breast and ovarian tumor
    cells. Molecular Pharmaceutics, 8(1): 185-203 (2011). DOI: 10.1021/mp1002653.

Kriegel, C. and Amiji, M. Oral TNFα gene silencing using a polymeric microsphere-based delivery
    system for the treatment of inflammatory bowel disease. Journal of Controlled Release, 150(1):
    77-86 (2011). DOI: 10.1016/j.jconrel.2010.10.002.

Dehelean, C.A., Feflea, S., Ganta, S., and Amiji, M.M. Anti-angiogenic effects of betulinic acid
   administered in nanoemulsion formulations using chorioallantoic membrane assay. Journal of
   Biomedical Nanotechnology, 7(2): 317-324 (2011).

Milane, L., Duan, Z., and Amiji, M.M. Role of hypoxia and glycolysis in the development of multi-drug
    resistance in human tumor cells and the establishment of an orthotopic multi-drug resistant tumor
    model in nude mice using hypoxic pre-conditioning Cancer Cell International, 11:3 (2011). DOI:
    10.1186/1475-2867-11-3.

Milane, L., Duan, Z., and Amiji, M.M. Pharmacokinetic and biodistribution analysis of combination
    paclitaxel and lonidamine delivery in an orthotopic animal model of multi-drug resistant breast
    cancer using EGFR-targeted polymeric nanoparticles. Nanomedicine: Nanotechnology, Biology
    and Medicine, 7(4): 435-444 (2011). DOI: 10.1016/j.nano.2010.12.009.

Kriegel, C. and Amiji, M. Dual TNF-/Cyclin D1 gene silencing using an oral microparticle system as
    a novel strategy for the treatment of inflammatory bowel disease. Clinical and Translational
    Gastroenterology, 2: e2 (2011). DOI:10.1038/ctg.2011.1.

Milane, L., Ganesh, S., Shah, S., Duan, Z., and Amiji, M. Multi-modal strategies for overcoming tumor
    drug resistance: hypoxia, Warburg’s effect, stem cells, and multifunctional nanotechnology.
    Journal of Controlled Release, 155(2): 237-247 (2011). DOI:10.1016/j.jconrel.2011.03.032.

das Neves, J., Amiji, M., and Sarmento, B. Mucoadhesive nanosystems for vaginal microbicide
    development: friend or foe? Wiley Interdisciplinary Reviews in Nanomedicine and
    Nanobiotechnology, 3(4): 389-399 (2011). DOI:10.1002/wnan.144.

das Neves, J., Bahia, M.F., Amiji, M., and Sarmento, B. Mucoadhesive nanomedicines: measurement
    and modulation of mucoadhesion at the nanoscale. Expert Opinion on Drug Delivery, 8(8): 1085-
    1104 (2011). DOI: 10.1517/17425247.2011.586334.

Abeylath, S.C., Ganta, S., Iyer, A., and Amiji, M. Combinatorial-designed multifunctional polymeric
   nanosystems for tumor-targeted therapeutic delivery. Accounts of Chemical Research, 44(10):
   1009-1017 (2011). DOI: 10.1021/ar2000106.

Milane, L., Duan, Z., and Amiji, M.M. Therapeutic efficacy and safety of combination paclitaxel/
    lonidamine loaded EGFR-targeted nanoparticles for the treatment of multi-drug resistant breast
    cancer. PLoS ONE, 6(9): e24075 (2011). DOI:10.1371/journal.pone.0024075.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 446 of 1189 PageID #: 19614
                                                                                       Amiji, M.M. - 20
Page

Klepac-Ceraj, V., Patel, N., Song, X., Holewa, C., Patel, C., Kent, R., Amiji, M.M., and Soukos, N.S.
    Photodynamic effects of methylene blue-loaded polymeric nanoparticles on dental plaque
    bacteria. Lasers in Surgery and Medicine, 43(7): 600–606 (2011). DOI: 10.1002/LSM.21069.

Deshpande, D.D., Janero, D.R., and Amiji, M.M. Therapeutic strategies for endothelial dysfunction.
   Expert   Opinion     on     Biological  Therapy,   11(12):      1637-1654     (2011).     DOI:
   10.1517/14712598.2011.625007.

Abeylath, S.C. and Amiji, M.M. “Click” synthesis of dextran macrostructures for combinatorial-
   designed self-assembled nanoparticles encapsulating diverse anticancer therapeutics.
   Bioorganic     and    Medicinal    Chemistry,     19(21):   6167-6173      (2011).   DOI:
   doi:10.1016/j.bmc.2011.09.024.

Xu, J., Ganesh, S., and Amiji, M. Non-condensing polymeric nanoparticles for targeted gene and
    siRNA delivery. International Journal of Pharmaceutics, 427(1): 21-34 (2012). DOI:
    10.1016/j.ijpharm.2011.05.036. [Invited submission in the special thematic issue on “Non-Viral
    Gene Delivey” edited by Salem, A. and Burgess D.].

das Neves, J., Michiels, J., Ariën, K.K., Vanham, G., Amiji, M.M., Bahia, M.F., and Sarmento, B.
    Polymeric nanoparticles improve the intracellular delivery, antiretroviral activity and safety of the
    microbicide drug candidate dapivirine. Pharmaceutical Research, 29(6): 1468-1484 (2012). DOI:
    10.1007/s11095-011-0622-3.

Xu, J. and Amiji, M. Gene delivery and transfection in human pancreatic cancer cells using epidermal
    growth factor receptor-targeted gelatin-based engineered nano-vectors. Journal of Visualized
    Experiments (JoVE), (59): e3612, (2012) DOI : 10.3791/3612.

Iftemia, N., Iyer, A., Hammer, D.X., Lue, N., Mujat, M., Pitman, M., and Amiji, M. Fluorescence-guided
     optical coherence tomography for colon cancer screening: a preliminary mouse study. Biomedical
     Optics Express, 3(1): 178-191 (2012). DOI: 10.1364/BOE.3.000178.

Attarwala, H. and Amiji, M.M. Multi-compartmental nanoparticles-in-emulsion formulation for
    macrophage-specific anti-inflammatory gene delivery. Pharmaceutical Research, 29(6): 1637-
    1649 (2012). DOI: 10.1007/s11095-012-0677-9.

Jain, S., Attarwala, H., and Amiji, M. Non-condensing polymeric gene delivery systems: principles
    and application. Nano LIFE, 1(3-4): 219-237 (2012). DOI: 10.1142/S1793984410000249. [Invited
    submission in the special thematic issue on “Nanomedicine: Therapeutics, Diagnostics, and
    Imaging” edited by Sofou, S. and Rege, K.].

Jain, S. and Amiji, M. Tuftsin-modified alginate nanoparticles as a non-condensing macrophage-
    targeted DNA delivery system. Biomacromolecules, 13(4): 1074-1085 (2012). DOI:
    10.1021/bm2017993.

Iyer, A., He, J., and Amiji, M. Image-guided nanosystems for targeted delivery in cancer therapy.
     Current Medicinal Chemistry, 19(19): 3230-3240 (2012). DOI: 10.1007/s10103-012-1091-6.
     [Invited review for a special theme edition on “Chemical Engineering of Nanocarrier Surfaces for
     Efficient Drug Delivery to Severe Diseases” edited by Arias, J.L.].
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 447 of 1189 PageID #: 19615
                                                                                      Amiji, M.M. - 21
Page

Talekar, M., Ganta, S., Singh, A., Amiji, M., Kendall, J., Denny, W., and Garg, S. Phosphatidylinositol
    3-kinase inhibitor (PIK75) containing surface functionalized nanoemulsion for enhanced drug
    delivery, cytotoxicity and pro-apoptotic activity in ovarian cancer cells. Pharmaceutical Research,
    29(10): 2874-2886 (2012). DOI: 10.1007/s11095-012-0793-6.

Min, C., Ohta K., Kajiya, M., Zhu, T., Shawama, K., Mawardi, H., Howait, M., Hirschfeld, J.,
    Bahammam, L., Ichimonji, I., Ganta, S., Amiji, M., and Kawai, T., The appetite peptide hormone
    ghrelin mediates antimicrobial activities. Peptides, 36(2): 151-156 (2012). DOI:
    10.1016/j.peptides.2012.05.006.

Borcan, F., Soica, C.M., Ganta, S., Amiji, M.M., and Dehelean, C.A. Synthesis and preliminary in vivo
    evaluations of polyurethane nanostructures for transdermal drug delivery. Chemistry Central
    Journal, 6(1): 87 (2012). DOI: 10.1186/1752-153X-6-87

Kalariya, M., Ganta, S., and Amiji, M. Multi-compartmental vaccine delivery system for enhanced
    immune response to gp-100 peptide antigen in melanoma immunotherapy. Pharmaceutical
    Research. 29(12): 3393-3403 (2012). DOI: 10.1007/s11095-012-0834-1.

das Neves, J., Rocha, C., Gonçalves, M.P., Carrier, R.L., Amiji, M., Bahia, M.F., Sarmento, B.
    Interactions of microbicide nanoparticles with a simulated vaginal fluid. Molecular
    Pharmaceutics, 9(11): 3347-3356 (2012). DOI: 10.1021/mp300408m.

Jain, S. and Amiji, M. Calcium alginate microparticles as a non-condensing DNA delivery and
    transfection system for macrophages. Pharmaceutical Engineering – Journal of the International
    Society of Pharmaceutical Engineers, 32(5): 42-49, (2012).

das Neves, J., Bahia, M.F., Amiji, M., Sarmento, B, and Bahia, F. Development and validation of an
    HPLC method for the assay of dapivirine in cell-based and tissue permeability experiments.
    Journal of Chromatography, B. 911: 76-83 (2012). 10.1016/j.jchromb.2012.10.034.

Elangovan,     S.,  Jain,   S.,    Tsai,    P.C.,   Margolis,    H.,   and     Amiji,   M.     Nano-
    sized calcium phosphate particles for periodontal gene therapy. Journal of Periodontology, 84(1):
    117-125 (2013). DOI: 1902/jop.2012.120012.

Fontana, C.R., Lerman, M.A., Patel, N., Grecco, C., Costa, C.A., Amiji, M.M., Bagnato, V.S., and
   Soukos, N.S. Safety assessment of oral photodynamic therapy in rats. Lasers in Medicine and
   Surgery, (2): 479-486 (2013). DOI: 10.1007/s10103-012-1091-6.

Kobayashi, E., Iyer, A.K., Hornicek, F.J., Amiji, M.M., and Duan, Z. Lipid-
   functionalized dextran nanosystems to overcome multidrug resistance in cancer: a pilot study.
   Clinical Orthopaedics and Related Research, 471(3): 915-925 (2013). DOI: 10.1007/s11999-012-
   2610-2.

Kriegel, C., Attarwala, H., and Amiji, M. Multi-compartmental oral delivery systems for nucleic acid
    therapy in the gastrointestinal tract. Advanced Drug Delivery Reviews, 65: 891–901 (2013). DOI:
    10.1016/j.addr.2012.11.003. [Invited review for a special theme edition on “Nanoparticles- and
    Biomaterials-Mediated Oral Delivery of Drug, Gene, and Immunotherapy” edited by Leong, K. and
    Sung, H.W.].
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 448 of 1189 PageID #: 19616
                                                                                      Amiji, M.M. - 22
Page

Ganesh, S., Iyer, A., Morrissey, D., and Amiji, M. Hyaluronic acid-based self-assembling
   nanosystems for CD44 target mediated siRNA delivery to solid tumors. Biomaterials, 34(13):
   3489-3502 (2013). DOI: 10.1016/j.biomaterials.2013.01.077.

Dehelean, C.A., Feflea, S, Gheorgheosu, D., Ganta, S., Cimpean, A.M. Muntean, D., and Amiji, M.M.
   Anti-angiogenic and anti-cancer evaluation of betulin nanoemulsion in chicken chorioallantoic
   membrane and skin carcinoma in Balb/c mice. Journal of Biomedical Nanotechnology, 9(4): 577-
   589 (2013). DOI: 10.1166/jbn.2013.1563.

Xu, J., Gattacceca, F., and Amiji, M. Biodistribution and pharmacokinetics of EGFR-targeted thiolated
    gelatin nanoparticles following systemic administration in pancreatic tumor-bearing mice.
    Molecular Pharmaceutics, 10(5): 2031-2044 (2013). DOI: 10.1021/mp400054e.

Shah, L., Yadav, S., and Amiji, M. Nanotechnology for CNS delivery of bio-therapeutic agents. Drug
   Delivery and Translational Research, 3: 336–351 (2013). DOI: 10.1007/s13346-013-0133-3.
   [Invited submission for a special thematic edition on “NanoBio Interface: From Lab to Clinic”
   edited by Mohapatra, S. and Mohapatra, S.].

Deshpande, D., Janero, D.R., and Amiji. M. Engineering of an ω-3 polyunsaturated fatty acid-
   containing nanoemulsion system for combination C6-ceramide and 17β-estradiol delivery and
   bioactivity in human vascular endothelial and smooth muscle cells. Nanomedicine:
   Nanotechnology, Biology, and Medicine, 9(7): 885-894 (2013). DOI: 10.1016/j.nano.2013.02.007.

Talekar, M., Ganta, S., Singh, A., Amiji, M., and Garg, S. Development of PIK-75 nano-suspension
    formulation with enhanced delivery efficiency and cytotoxicity for targeted anti-cancer therapy.
    International    Journal     of    Pharmaceutics,      450(1-2):     278-89      (2013).    DOI:
    10.1016/j.ijpharm.2013.04.057.

Kalariya, M. and Amiji, M. Systemic administration of gp-100 encoding DNA vaccine for melanoma
    using squalane oil-containing water-in-oil-in-water multiple emulsion system. International Journal
    of Pharmaceutics, 453(2): 400-407 (2013). DOI: 10.1016/j.ijpharm.2013.05.028.

das Neves, J., Araújo, F., Andrade, F., Michiels, J., Ariën, K.K., Vanham, G., Amiji, M., Bahia, M.F.,
    and Sarmento, B. In vitro and ex vivo evaluation of polymeric nanoparticles for vaginal and rectal
    delivery of the anti-HIV drug dapivirine. Molecular Pharmaceutics, 10(7): 2793–2807 (2013). DOI:
    10.1021/mp4002365.

Ganesh, S., Iyer, A., Weiler, J., Morrissey, D., and Amiji, M. Combination of siRNA directed gene
   silencing with cisplatin reverses drug resistance in human non-small cell lung cancer. Molecular
   Therapy – Nucleic Acids, 30 (2): e110 (2013). DOI: 10.1038/mtna.2013.29.

das Neves, J., Amiji, M., Bahia, M.F., and Sarmento, B. Assessing the physical-chemical properties
    and stability of dapivirine-loaded polymeric nanoparticles. International Journal of Pharmaceutics,
    456(2): 307-314 (2013). DOI: 10.1016/j.ijpharm.2013.08.049.

Chernenko, T., Buyukozturk, F., Miljkovic, M., R. Carrier, Diem, M., and Amiji, M. Label-free Raman
   microspectral analysis for comparison of cellular uptake and distribution between non-targeted
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 449 of 1189 PageID #: 19617
                                                                                       Amiji, M.M. - 23
Page
    and EGFR-targeted biodegradable polymeric nanoparticles. Drug Delivery and Translational
    Research, 3: 575–586 (2013). DOI: 10.1007/s13346-013-0178-3.

Ganesh, S., Iyer, A., Gattacceca, F., Morrissey, D., and Amiji, M. In vivo biodistribution of siRNA and
   cisplatin administered using CD44-targeted hyaluronic acid nanoparticles. Journal of Controlled
   Release, 172(3): 699-706 (2013). DOI: 10.1016/j.jconrel.2013.10.016.

Iyer, A.K., Singh, A., Ganta, S., and Amiji, M.M. Role of integrated cancer nanomedicine in
     overcoming drug resistance. Advanced Drug Delivery Reviews, 65(13-14): 1784-802. (2013).
     DOI: 10.1016/j.addr.2013.07.012. [Invited submission for a special theme edition on
     “Nanotechnology and Drug Resistance” edited by Minko, T.].

Jain, S., Doshi, A.S., Iyer, A.K., and Amiji, M.M. Multifunctional nanoparticles for targeting cancer and
    inflammatory diseases. Journal of Drug Targeting, 21(10): 888-903. (2013). DOI:
    10.3109/1061186X.2013.832769. [Invited publication for special thematic issue in honor of
    Professor Vladimir P. Torchilin – Recipient of the journal’s 2013 Lifetime Achievement Award
    edited by Amiji, M.M.].

Cuccarese, M.F., Singh, A., Amiji, M., and O’Doherty, G.A. A novel use of gentamicin in the ROS-
   mediated sensitization of NCI-H460 lung cancer cells to various anticancer agents. ACS Chemical
   Biology, 8(12): 2771-2777 (2013). DOI:
   10.1021/cb4007024.

Shah, L., Gattacceca, F., and Amiji, M.M. CNS delivery and pharmacokinetic evaluations of DALDA
   analgesic peptide analog administered systemically in nano-sized oil-in-water emulsion
   formulation. Pharmaceutical Research, 31(5): 1315-1324 (2014). DOI: 10.1007/s11095-013-
   1252-8.

Xu, J., Singh, A., and Amiji, M. Redox-responsive EGFR targeted gelatin nanoparticles for delivery
    of combination wt-p53 expressing plasmid DNA and gemcitabine in the treatment of pancreatic
    cancer. BMC Cancer, 14: 75 (2014). DOI:10.1186/1471-2407-14-75.

Kosovrasti, V.Y., Lukashev, D., Nechev, L.V., and Amiji, M.M. Novel RNA interference-based
   therapies for sepsis. Expert Opinion on Biological Therapy, 14(4): 419-435. (2014). DOI:
   10.1517/14712598.2014.875524.

Talekar, M., Boreddy, S., Singh, A., and Amiji, M. Tumor aerobic glycolysis: new insight into
    therapeutic strategies with targeted delivery. Expert Opinion on Biological Therapy, 14(8): 1-15
    (2014). DOI: 10.1517/14712598.2014.912270.

das Neves, J., Araújo, F., Andrade, F., Amiji, M., Bahia, M.F., and Sarmento, B. Biodistribution and
    pharmacokinetics of dapivirine-loaded nanoparticles after vaginal delivery in mice.
    Pharmaceutical Research, 31(7): 1834-1845 (2014). DOI: 10.1007/s11095-013-1287-x.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 450 of 1189 PageID #: 19618
                                                                                      Amiji, M.M. - 24
Page
Deshpande,       D.,    Kethireddy,       S.,     Gattacceca,      F.,      and       Amiji,    M.
   Comparative pharmacokinetics and tissue distribution analysis of systemically administered 17-
   β-estradiol and its metabolites in vivo delivered using a cationic nanoemulsion or a peptide-
   modified nanoemulsion system for targeting atherosclerosis. Journal of Controlled Release, 180:
   117-24 (2014). DOI: 10.1016/j.jconrel.2014.02.009.

Ganta, S., Talekar, M., Singh, A., Coleman, T.P., and Amiji, M.M. Nanoemulsions in translational
   research – Opportunities and challenges in targeted cancer therapy. AAPS PharmSciTech, 15(3):
   694-708 (2014). DOI: 10.1208/s12249-014-0088-9. [Invited submission for a special thematic
   issue of the journal entitled “Translational Application of Nano Delivery Systems: Emerging
   Cancer Therapy” edited by Chougule, M.].

Migliore, M., Ortiz, R., Dye, S., Campbell, R.C., Amiji, M., and Waszczak, B. Neurotrophic and
    neuroprotective efficacy of intranasal GDNF in a rat model of Parkinson’s disease. Neuroscience,
    274C: 11-23 (2014). DOI: http://dx.doi.org/10.1016/j.neuroscience.2014.05.019.

Ganta, S., Singh, A., Rawal, Y.H., Cacaccio, J., Patel, N.R., Amiji, M.M., and Coleman, T.P.
   Development of a novel targeted theranostic nanoemulsion of docetaxel to overcome multidrug
   resistance    in    ovarian   cancer.    Drug    Delivery,    5:    1-13     (2014).   DOI:
   10.3109/10717544.2014.923068.

Ganta, S., Singh, A., Patel, N.R., Cacaccio, J., Rawal, Y.H., Davis, B.J., Amiji, M.M., and Coleman,
   T.P. Development of EGFR targeted nanoemulsion for imaging and novel platinum therapy of
   ovarian cancer. Pharmaceutical Research, 31(9): 2490-2502 (2014). DOI: DOI 10.1007/s11095-
   014-1345-z.

Iyer, A.K., Duan, Z., and Amiji, M.M. Nano-delivery systems for nucleic acid therapeutics in drug
     resistant tumors. Molecular Pharmaceutics, 11(8): 2511-2526. (2014). DOI 10.1021/mp500024p.
     [Invited submission for a special thematic issue of the journal entitled “Delivery Systems for
     Reversal of MDR” edited by Li, Y. and Huang, Y.].

Singh, A., Talekar, M., Raikar, A., and Amiji, M. Macrophage-targeted delivery systems for nucleic
    acid therapy in inflammatory diseases. Journal of Controlled Release, 190: 515–530 (2014). DOI:
    10.1016/j.jconrel.2014.04.021. [Invited submission for the Journal of Controlled Release – 30th
    Anniversary special thematic issue edited by Mitragotri, S.].

Shah, L., Kulkarni, P., Ferris, C., and Amiji, M. Analgesic efficacy and safety of DALDA peptide analog
   delivery to the brain using nano-sized oil-in-water emulsion formulation. Pharmaceutical
   Research, 31(10): 2724-2734 (2014). DOI: 10.1007/s11095-013-1252-8.

Singh. A., Talekar, M., Tran, T.H., Samantha, A., Sundaram, R., and Amiji, M.M. Combinatorial
    approach in the design of multifunctional polymeric nano-delivery systems for cancer therapy.
    Journal of Material Chemistry B, 2: 8069-8084 (2014). DOI: 10.1039/c4tb01083c. [Invited review
    article for a special thematic issue of the journal entitled “Nanoscale Biomaterials” edited by
    Green, J. and J Burdick, J.].

Tran, T.H. and Amiji, M. Targeted delivery systems for biological therapies of inflammatory diseases.
    Expert Opinion on Drug Delivery, 12(3): 1-22 (2014). DOI: 10.1517/17425247.2015.972931.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 451 of 1189 PageID #: 19619
                                                                                        Amiji, M.M. - 25
Page
Nascimento, A.V, Singh, A., Bousbaa, H., Ferreira, D., Sarmento, B., and Amiji, M.M. Mad2
   checkpoint gene silencing using epidermal growth factor receptor-targeted chitosan nanoparticles
   in non-small cell lung cancer model. Molecular Pharmaceutics, 11(10): 3515-3527 (2014). DOI:
   10.1021/mp5002894.

Shah, R.R., O’Hagan, D.T., Amiji, M.M., and Brito, L.A. The impact of particle size on vaccine
   adjuvants. Nanomedicine (UK), 9(17): 2671-2681 (2014). DOI: 10.2217/nnm.14.193.

Yang, X., lyer, A.K., Singh, A., Choy, E., Hornicek, F.J., Amiji, M.M., and Duan, Z. Cluster of
   differentiation (CD)-44 targeted hyaluronic acid-based nanoparticles for MDR1 siRNA delivery to
   overcome drug resistance in ovarian cancer. Pharmaceutical Research, 32(6): 2097-2109.
   (2015). DOI: 10.1007/s11095-014-1602-1.

Shah, R.R., Dodd, S., Schaefer, M., Ugozzoli, M., Singh, M., Gillis Otten, Amiji, M.M., O’Hagan, D.T.,
   and Brito, L.A. The development of self-emulsifying oil-in-water emulsion adjuvant and an
   evaluation of the impact of droplet size on performance. Journal of Pharmaceutical Sciences,
   104(4): 1352-1361 (2015). DOI: 10.1002/jps.24337.

Gao, Y., Shen, J.K., Milane, L., Hornicek, F.J., Amiji, M., and Duan, Z. Targeted cancer therapy;
   nanotechnology approaches for overcoming drug resistance. Current Medicinal Chemistry,
   22(11): 1335-47 (2015). DOI: 10.2174/0929867322666150209151851.

Yang, X., lyer, A.K., Singh, A., Choy, E., Hornicek, F.J., Amiji, M.M., and Duan, Z. MDR-1 siRNA
   loaded hyaluronic acid-based CD44 targeted nanoparticle systems circumvent paclitaxel
   resistance in ovarian cancer. Nature Scientific Reports, 5(8509): 1-9 (2015). DOI:
   10.1038/srep08509.

Ganta, S., Singh, A., Kulkarni, P., Keeler, A., Piroyan, A., Sawant, R., Patel, N., Davis, B., Ferris, C.,
   Metzger, G., Zamboni, W., Amiji, M.M., and Coleman, T.P. EGFR targeted theranostic
   nanoemulsion for image-guided ovarian cancer therapy. Pharmaceutical Research, 32(8): 2753-
   2763 (2015). DOI: 10.1007/S11095-015-1660-Z.

Yadav, S., Gattacceca, F., Panicucci, R., and Amiji, M.M. Comparative biodistribution and
   pharmacokinetic analysis of cyclosporine-A in the brain upon intranasal and intravenous
   administration in an oil-in-water nanoemulsion formulation. Molecular Pharmaceutics, 12(5):
   1523-1533 (2015). DOI: 10.1021/mp5008376.

Gao, Y., Foster, R., Yang, X.,, Feng, Y., Shen, J.K., Mankin, H.J., Hornicek, F.J., Amiji, M.M., and
   Duan, Z. Up-regulation of CD44 in the development of metastasis, recurrence and drug resistance
   of ovarian cancer. Oncotarget, 6(11): 9313-9326 (2015). DOI: 10.18632/oncotarget.3220.

Tran, T.H., Mathiolabakis, G., Aldawsari, H.M., and Amiji, M.M. Exosomes as nano-carriers for
    immunotherapy of cancer and inflammatory diseases. Clinical Immunology, 160(1): 46–58
    (2015). DOI: 10.1016/j.clim.2015.03.021. [Invited review article for a special thematic issue of
    the journal entitled “Nanotherapeutics in Autoimmunity and Transplantation” edited by Meng, W.
    and Giannoukakis, N.].
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 452 of 1189 PageID #: 19620
                                                                                     Amiji, M.M. - 26
Page
Milane, L., Trivedi, M., Singh, A., Talekar, M., and Amiji, M.M. Mitochondrial biology, targets, and
    drug     delivery.   Journal    of   Controlled   Release,    207:   40–58,      (2015),    DOI:
    10.1016/j.jconrel.2015.03.036.

Zhang, L., lyer, A., Yang, X., Kobayashi, E., Mankin, H., Hornicek, F., Amiji, M., and Duan, Z.
   Polymeric nanoparticle-based delivery of microRNA-199a-3p inhibits proliferation and growth of
   osteosarcoma cells. International Journal of Nanomedicine, 10: 2913–2924 (2015). DOI:
   http://dx.doi.org/10.2147/IJN.S79143.

Talekar, M., Tran, T.H., and Amiji, M. Translational nano-medicines: opportunities for targeted
    delivery in cancer and inflammatory diseases. The AAPS Journal, 17(4): 813-827 (2015). [Invited
    submission for the special thematic issue of the journal entitled “"Clinical and Commercial
    Translation of Drug Delivery Systems” in honor of the 12th Annual Garnet E. Peck Symposium
    edited by Yeo, Y., and Svensson, C.]. DOI: 10.1208/s12248-015-9772-2.

Talekar, M., Ouyang, Q., Goldberg, M., and Amiji, M. Co-Silencing of PKM-2 and MDR-1 sensitizes
    multidrug resistant ovarian cancer cells to paclitaxel in a murine model of ovarian cancer.
    Molecular Cancer Therapeutics, 14(7): 1521-1531 (2015). DOI:10.1158/1535-7163.MCT-15-
    0100.

Oka, A., Talekar, M., Ouyang, O., Luther, E., and Amiji, M. Macrophage polarization and the effect of
   microRNA-155 administered in water-in-oil-in-water multiple emulsion formulations. Journal of
   Clinical and Cellular Immunology 6(326): 2-7 (2015). [Invited research article for a special
   thematic issue of the journal entitled “Macrophage Polarization” edited by Vigerust, D.J.]. DOI:
   10.4172/2155-9899.1000326.

Jain, S., Tran, T.H., and Amiji, M.M. Macrophage repolarization with targeted alginate
    nanoparticles containing IL-10 plasmid DNA for the treatment of experimental arthritis.
    Biomaterials, 61: 162-177 (2015). DOI: 10.1016/j.biomaterials.2015.05.028.

Gandham, S.K., Talekar, M., Singh, A., and Amiji, M.M. Inhibition of hexokinase-2 with targeted
   liposomal 3-bromopyruvate in an ovarian tumor spheroid model of aerobic glycolysis. International
   Journal of Nanomedicine, 10: 4405–4423 (2015). DOI: org/10.2147/IJN.S82818.

Mattheolabakis, G., Milane, L., Singh, A., and Amiji, M. Hyaluronic acid targeting of CD44 for cancer
    therapy: from receptor biology to nanomedicine. Journal of Drug Targeting. 23(7–8): 605–618
    (2015). DOI: 10.3109/1061186X.2015.1052072. [Invited publication for a special thematic issue
    of the journal in honor of MIT Institute Professor Robert Langer - Recipient of the journal’s 2015
    Lifetime Achievement Award edited by Mitragotri, S.].

Lu, X., Tran, H., Jia, F., Tan, X., Davis, S., Krishnan, S., Amiji, M. and Zhang, K. Providing
    oligonucleotides with steric selectivity by brush polymer-assisted compaction. Journal of the
    American Chemical Society, 137(39):12466-12469 (2015). DOI:10.1021/jacs.5b08069.

Milane, L., Singh, A., Mattheolabakis, G., Suresh, M. and Amiji, M.M. Exosome mediated
    communication in the tumor microenvironment. Journal of Controlled Release, 219: (10) 278–294
    (2015). DOI: 2015 10.1016/j.jconrel.2015.06.029. [Invited publication for the Journal of
    Controlled Release “Americas” Special Issue edited by Hanes, J., Ensign, L., Kannan, R., and
    Suk, J.S.].
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 453 of 1189 PageID #: 19621
                                                                                      Amiji, M.M. - 27
Page

Nguyen, C.T., Tran, T.H., Amiji, M., Lu, X., and Kasi, R.M. Bio-responsive nanoparticles from
   amphiphilic cholesterol-based block copolymers for enhanced tumor intracellular release of
   doxorubicin. Nanomedicine: Nanotechnology, Biology, and Medicine, 11 (8): 2071-2082 (2015).
   DOI: 10.1016/j.nano.2015.06.011.

Lin, M., Gao, Y., Hornicek, F., Xu, F., Lu, T.J., Amiji, M., and Duan, Z. Near-infrared light activated
     delivery platform for cancer therapy. Advances in Colloid and Interface Science, 226 (part B):
     123–137 (2015). DOI: 10.1016/j.cis.2015.10.003.

Tran, T.H., Rastogi, R., Shelke, J., and Amiji, M.M. Modulation of macrophage functional polarity
    towards anti-inflammatory phenotype with plasmid DNA delivery in CD44 targeted hyaluronic acid
    nanoparticles. Nature - Scientific Reports, 5: 16632 (2015). DOI: 10.1038/srep16632.

Nascimento, A.V., Singh, A., Bousbaa, H., Ferreira, D., Sarmento, B., and Amiji. M.M. Combinatorial-
   designed epidermal growth factor receptor-targeted chitosan nanoparticles for encapsulation and
   delivery of lipid-modified platinum derivatives in wild type and resistant non-small cell lung cancer
   cells.      Molecular        Pharmaceutics,        12 (12):       4466–4477       (2015).        DOI:
   10.1021/acs.molpharmaceut.5b00642.

Singh, A., Xu, J., Mattheolabakis, G., and Amiji, M. EGFR-targeted gelatin nanoparticles for systemic
    administration of gemcitabine in an orthotopic pancreatic cancer model. Nanomedicine:
    Nanotechnology,        Biology,     and    Medicine,     12(3):    589-600      (2016).      DOI:
    10.1016/j.nano.2015.11.010.

Talekar, M., Trivedi, M., Shah, P., Ouyang, Q., Oka, A., Gandham, S.K., and Amiji, M.M. Combination
    wt-p53 and microRNA-125b transfection in a genetically engineered lung cancer model using dual
    EGFR/CD44 targeted nanoparticles. Molecular Therapy, 24(4): 759-769 (2016). DOI:
    10.1038/mt.2015.22.

Yadav, S., Gandham, S.K., Panicucci, R., and Amiji, M.M. Intranasal brain delivery of cationic
   nanoemulsion-encapsulated TNFα siRNA for prevention of experimental neuroinflammation.
   Nanomedicine: Nanotechnology, Biology, and Medicine, 12(4): 987-1002, (2016). DOI:
   10.1016/j.nano.2015.12.374.

Deshpande, D., Kethireddy, S., Janero, D.R., and Amiji, M.M. Therapeutic efficacy of an ω-3-fatty
   acid-containing estradiol nano-delivery system against experimental atherosclerosis. PLoS ONE,
   11(2): e0147337 (2016). DOI: 10.1371/journal.pone.0147337.

Hotta, R., Cheng, L., Graham, H.K., Nagy, N., Belkind-Gerson, J., Mattheolabakis, G., Amiji, M.M.,
    and Goldstein, A.M. Delivery of enteric neural progenitors with 5-HT4 agonist-loaded
    nanoparticles and thermosensitive hydrogel enhances cell proliferation and differentiation
    following    transplantation   in   vivo.    Biomaterials,    88:    1-11     (2016).     DOI:
    10.1016/j.biomaterials.2016.02.016.

Nascimento, A.V., Gattacceca, F., Singh, A., Bousbaa, H., Ferreira, D., Sarmento, B., and Amiji. M.M.
   Biodistribution and pharmacokinetics of Mad2 silencing siRNA administered in EGFR-targeted
   chitosan nanoparticles in cisplatin sensitive and resistant non-small cell lung cancer models.
   Nanomedicine (London), 11(7): 767-781 (2016). DOI: 10.2217/nnm.16.14.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 454 of 1189 PageID #: 19622
                                                                                      Amiji, M.M. - 28
Page

Berman, M., Mattheolabakis, G., Suresh, M., and Amiji, M.M. Reversing epigenetic mechanisms of
   drug resistance in solid tumors using targeted microRNA delivery. Expert Opinion on Drug
   Delivery, 13(7): 987-998 (2016). DOI: 10.1080/17425247.2016.1178236.

Tran, T.H., Krishnan, S., and Amiji, M.M. MicroRNA-223 induced repolarization of peritoneal
    macrophages using CD44 targeting hyaluronic acid nanoparticles for anti-inflammatory effects.
    PLoS ONE, 11(5): e0152024 (2016). DOI: 10.1371/journal.pone.0152024.

De Freitas, L.M., Fioramonti, G.M., Chorilli, C.M., Giusti, J.S.M., Bagnato, V.S., Soukos, N.S., Amiji,
   M.M., and Fontana, C.R. Polymeric nanoparticle-based photodynamic therapy for chronic
   periodontitis. International Journal of Molecular Sciences, 17(5): E769 (2016). DOI:
   10.3390/ijms17050769.

Su, M.J., Aldawsari, H., and Amiji, M.M. Pancreatic cancer cell exosome-mediated macrophage
    reprogramming and the role of microRNAs 155 and 125b2 transfection using hyaluronic acid-
    based nanoparticle delivery systems. Nature – Scientific Reports, 6: 30110 (2016). DOI:
    10.1038/srep30110.

Trivedi, M.S., Talekar, M.V., Shah, P., Ouyang, Q., and Amiji, M.M. Modification of tumor cell
    exosome content by transfection with wt-p53 and microRNA-125b expressing plasmid DNA and
    its   effect    on    macrophage      polarization.  Oncogenesis,   5:     e250    (2016).
    DOI:10.1038/oncsis.2016.52.

Mattheolabakis, G., Ling, D., Ahmad, G., and Amiji, M. Enhanced anti-tumor efficacy of lipid-modified
    platinum derivatives in combination with survivin silencing siRNA in resistant non-small cell lung
    cancer. Pharmaceutical Research, 33(12), 2943-2953 (2016). DOI: 10.1007/s11095-016-2016-z.

Deshpande, D., Janero, D.R., Blanco, E., Cooke, J.P., and Amiji, M.M. Targeted nucleic acid delivery
   for endothelial dysfunction in cardiovascular diseases. Methodist DeBakey Cardiovascular
   Journal, 12(3): 134-140 (2016). DOI: 10.14797/mdcj-12-3-134.

Kosovrasti, V.Y., Nechev, L.V., and Amiji, M.M. Peritoneal macrophage-specific TNFα gene silencing
   in an LPS-induced acute inflammation model using CD44 targeting hyaluronic acid nanoparticles.
   Molecular             Pharmaceutics,              13(10):         3404-3416             (2016).
   DOI: 10.1021/acs.molpharmaceut.6b00398.

Ahmad, G. and Amiji, M.M. Cancer stem cell-targeted therapeutics and delivery strategies. Expert
   Opinion on Drug Delivery, 1: 1-12, (2016). DOI: 10.1080/17425247.2017.1263615.

Nascimento, A.V., Singh, A., Bousbaa, H., Ferreira, D., Sarmento, B., and Amiji. M.M. Overcoming
   cisplatin resistance in non-small cell lung cancer with Mad2 silencing siRNA delivered
   systemically using targeted chitosan nanoparticles. Acta Biomaterialia, 47: 71-80 (2017). DOI:
   10.1016/j.actbio.2016.09.045.

Lin, M., Gao Y., Diefenbach, T.J., Shen, J.K., Hornicek, F.J., Xu, F., Lu, T.J., Amiji, M., Duan, Z.
     Facial layer-by-layer engineering of upconversion nanoparticles for gene delivery: NIR initiated
     FRET tracking and overcoming drug resistance in ovarian cancer. ACS Materials and Interfaces,
     9(9): 7941–7949 (2017). DOI: 10.1021/acsami.6b15321.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 455 of 1189 PageID #: 19623
                                                                                     Amiji, M.M. - 29
Page

Kadakia, E., Shah, L., and Amiji, M. Mathematical modeling and experimental validation of
   nanoemulsion-based drug transport across cellular barriers. Pharmaceutical Research, 34(7),
   1416-1427 (2017). DOI: 10.1007/s11095-017-2158-7.

Trivedi, M., Singh, A., Talekar, M., Pawar, P., Shah, P., Vazquez, N., and Amiji, M. MicroRNA-34a
    encapsulated in hyaluronic acid nanoparticles induces epigenetic changes resulting in altered
    mitochondrial bioenergetics and apoptosis in wild-type and resistant non-small-cell lung cancer
    cells. Nature - Scientific Reports, 7(3636): 1-7 (2017). DOI:10.1038/s41598-017-02816-8.

Parayath, N.N. and Amiji, M.M. Therapeutic targeting strategies using endogenous cells and proteins.
    Journal of Controlled Release, 258: 81-94 (2017). DOI: 10.1016/j.jconrel.2017.05.004.

Attarwala, H.Z., Han, M., Kim, J., and Amiji, M.M. Oral nucleic acid therapy using multi-compartmental
    delivery systems. WIREs Interdisciplinary Reviews: Nanomedicine and Nanobiotechnology,
    Published Online, (2017). DOI: 10.1002/wnan.1478.

Attarwala, H.Z., Clausen, V.A., Chaturvedi, P., and Amiji, M.M. Co-silencing of intestinal
    transglutaminase-2 and interleukin-15 using gelatin-based nanoparticles in an in vitro model of
    celiac   disease.   Molecular     Pharmaceutics,     14(9):  3036-3044      (2017).       DOI:
    10.1021/acs.molpharmaceut.7b0023.

Ahmad, G., El-Sadda, R., Botchkina, G., Ojima, I., Egan, J., and Amiji, M. Nanoemulsion formulation
   of a novel taxoid prodrug SBT-1214 conjugated with omega-3 fatty acid inhibits prostate cancer
   stem cell-induced tumor growth. Cancer Letters, 406: 71-80, (2017). DOI:
   10.1016/j.canlet.2017.08.004.

Chen, D., Ganesh, S., Wang, W., and Amiji, M. Plasma protein adsorption and biological identity of
   systemically-administered nanoparticles. Nanomedicine (London), 12(17): 2113-2135., (2017).
   DOI: 10.2217/nnm-2017-0178.

Russman, C and Amiji, M.M. Molecular imaging of sub-clinical diabetic retinopathy. Journal of
   Ophthalmic and Vision Research, 12(2): 129–131 (2017). DOI: 10.4103/jovr.jovr_54_17

Ahmad, G. and Amiji, M. Use of CRISPR/Cas9 gene editing tools for developing models in drug
   discovery. Drug Discovery Today, 23(3): 519-533 (2018). DOI: 10.1016/j.drudis.2018.01.014.

Ahmad, G., Gattacecca, F., El-Sadda, R., Botchkina, G., Ojima, I., Egan, J., and Amiji, M.
   Biodistribution and pharmacokinetic evaluations of a novel taxoid DHA-SBT-1214 in an oil-in-
   water nanoemulsion formulation in naïve and tumor-bearing mice. Pharmaceutical Research,
   35(4): 91 (2018). DOI: 10.1007/s11095-018-2349-x.

Mueller, S.K., Scangas, G., Amiji, M.M., and Bleier, B.S., Prospective trans-frontal sheep model of
   skull base reconstruction using vascularized mucosa. International Forum of Allergy and
   Rhinology, 8(5): 614-619, (2018). DOI: 10.1002/alr.22058.

Padmakumar, S., Parayath, N., Leslie, F., Nair. S.V., Menon, D, and Amiji, M.M. Intraperitoneal
   chemotherapy for ovarian cancer using sustained-release implantable devices. Expert Opinion
   on Drug Delivery, 15(5): 481-494, (2018). DOI: 10.1080/17425247.2018.1446938.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 456 of 1189 PageID #: 19624
                                                                                        Amiji, M.M. - 30
Page

Parayath, N.N., Parikh, A., and Amiji, M.M. Repolarization of tumor-associated macrophages in a
    genetically engineered non-small cell lung cancer model by intraperitoneal administration of
    hyaluronic acid-based nanoparticles encapsulating microRNA-125b. Nano Letters, 18(6): 3571-
    3579, (2018). DOI: 10.1021/acs.nanolett.8b00689.

Craig, K., Abrams, M., and Amiji, M. Preclinical and clinical advances in oligonucleotide conjugates.
    Expert Opinion on Drug Delivery, 15(6): 629-640, (2018). DOI: 10.1080/17425247.2018.1473375.

Padmakumar, S., Bindhu Paul-Prasanth, B., Pavithran, K., Vijaykumar, D.K, Anupama, R,
   Sivanarayanan T.B., Kadakia, E., Amiji, M.M., Nair. S.V., and Menon, D, Long-term drug delivery
   using implantable electrospun woven polymeric nano-textiles. Nanomedicine: Nanotechnology,
   Biology, and Medicine, 15(1): 274-284, (2018). DOI: 10.1016/j.nano.2018.10.002.

Nocera, A.L., Mueller, S.K., Stephan, J.R., Hing, L., Seifert, P., Nolan, E.M., Han, X., Lin, D.T., Amiji,
   M.M., Libermann, T., Bleier, B.S. Exosome swarms defend against airway pathogens and confer
   passive epithelial immunoprotection via NO following TLR4 stimulation. Journal of Allergy and
   Clinical Immunology, Published Online, (2018). DOI: https://doi.org/10.1016/j.jaci.2018.08.046.

Pawar, G.N., Parayath, N.N., Nocera, A.L., Bleier, B.S., and Amiji, M.M. Direct CNS delivery of
   proteins using thermosensitive liposome-in-gel carrier by heterotopic mucosal engrafting. PLoS,
   ONE, 13(12): e0208122 (2018): DOI: 10.1371/journal.pone.0208122.

Yadav, S., Pawar, G., Kulkarni, P., Ferris, C., and Amiji. M. Brain delivery and anti-Inflammatory
  effects of intranasally-administered cyclosporine-A in cationic nanoemulsion formulations. Journal
  of Pharmacology and Experimental Therapeutics. 370(3): 843-854 (2019). DOI:
  10.1124/jpet.118.254672. [Invited submission for a Special Issue on “Drug Delivery
  Technologies” edited by Dr. Ravikumar Majeti].

Aldawsari, H.M., Dhaliwal, H.K., Aljaeid, B.M., Alhakamy, N.A., Banjar, Z.A., and Amiji, M.M.
   Optimization of the conditions for plasmid DNA delivery and transfection with self-assembled
   hyaluronic acid-based nanoparticles. Molecular Pharmaceutics, 16(1): 128-140. (2019). DOI:
   10.1021/acs.molpharmaceut.8b00904.

Iyer, S., Radwan, A., Hafezi-Moghadam, A., Malyala, P., and Amiji, M. Long-acting intraocular
   delivery strategies for biological therapy of age-related macular degeneration. Journal of
   Controlled Release, 296: 140-149 (2019) DOI: 10.1016/j.jconrel.2019.01.007.

Chen, D., Ganesh, S., Wang, W., and Amiji, M. Role of surface chemistry on serum protein corona-
  mediated cellular delivery and gene silencing with lipid nanoparticles. Nanoscale, 11: 8760-8775
  (2019). DOI: 10.1039/c8nr09855g.

Padmakumar, S., Parayath, N,, Nair. S.V., Menon, D., and Amiji, M.M. Enhanced antitumor efficacy
  and safety with metronomic intraperitoneal chemotherapy for metastatic ovarian cancer using
  biodegradable nanotextile implants. Journal of Controlled Release, 305: 29-40 (2019). DOI:
  10.1016/j.jconrel.2019.05.022.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 457 of 1189 PageID #: 19625
                                                                                    Amiji, M.M. - 31
Page
Kadakia, E., Bottino, D., and Amiji, M. Mathematical modeling and simulation to investigate the CNS
  transport characteristics of nanoemulsion-based drug delivery following intranasal administration.
  Pharmaceutical Research, 36(5): 75-93 (2019). DOI: 10.1007/s11095-019-2610-y.

Cho, Y., Milane, L., and Amiji, M. Genetic and epigenetic strategies for advancing ovarian cancer
  immunotherapy. Expert Opinion on Biological Therapy, 19(6): 547-560 (2019). DOI:
  10.1080/14712598.2019.1602605.

Sousa, F., Dhaliwal, H.K., Gattacceca, F., Sarmento, and Amiji, M.M. Enhanced anti-angiogenic
  effects of bevacizumab in glioblastoma treatment upon intranasal administration in biodegradable
  polymeric nanoparticles, Journal of Controlled Release, 309: 27-37 (2019). DOI:
  10.1016/j.jconrel.2019.07.033.

Parayath, N.N., Gandham, S.K., Leslie, F., and Amiji, M.M. Improved anti-tumor efficacy of paclitaxel
   in combination with MicroRNA-125b-based tumor-associated macrophage repolarization in
   epithelial ovarian cancer. Cancer Letters, 461: 1-9 (2019). DOI: 10.1016/j.canlet.2019.07.002

Miyake, M. Workman, A., Nocera, A., Wu, D., Mueller, S., Finn, K., Amiji, M., and Bleier, B.
   Discriminant analysis followed by unsupervised cluster analysis including exosomal cystatins
   predict presence of chronic rhinosinusitis, phenotype, and disease severity. International Forum
   of Allergy & Rhinology, Published Online, 9(9):1069-1076 (2019). DOI: 10.1002/alr.22380.

Saleh, B., Dhaliwal, H.K., Lara, R.P., Sani, E.S., Abdi, R., Amiji, M.M., and Annabi, N. Local
   immunomodulation using an adhesive hydrogel loaded with miRNA laden nanoparticles
   accelerates wound healing. Small, 15(36) (2019) DOI: 10.1002/smll.201902232.

Kadakia, E., Harpude, P., Parayath, N., Bottino, D., and Amiji, M. Challenging the CNS targeting
  potential of systemically administered nanoemulsion delivery systems: a case study with
  rapamycin-containing fish oil nanoemulsions in mice. Pharmaceutical Research, Published Online,
  DOI: doi.org/10.1007/s11095-019-2667-7 (2019).

Shah, R.R,, Taccone, M., Monaci, E., Brito, L.A., Bonci, A., O’Hagan, D.T., Amiji, M.M. and Seubert,
  A. The droplet size of emulsion adjuvants has significant impact on their potency, due to
  differences in immune cell-recruitment and -activation. Nature – Scientific Reports, Published
  Online, DOI:.10.1038/s41598-019-47885-z (2019).

Parayath, N., Padmakumar, S., Nair, S.V., Menon, D., and Amiji, M.M. Strategies for targeting cancer
   immunotherapy through modulation of the tumor microenvironment. Regenerative Engineering
   and Translational Medicine, Published Online, DOI: 10.1007/s40883-019-00113-6 (2019).
   [Invited submission for the special issue of the journal as a tribute to Professor Robert Langer
   on his 70th Birthday].

Bae, J., Parayath, N., Ma, W., Amiji, M., Munshi, N., and Anderson, K. BCMA peptide engineered
  nanoparticles enhance induction and function of antigen specific CD8+ cytotoxic T lymphocytes
  against multiple myeloma. Nature – Leukemia, Published Online, DOI: 10.1038/s41375-019-
  0540-7 (2019).

Altuntas, S., Dhaliwal, H., Bassous, N, Radwan, E. A., Alpaslan, P., Webster, T., Buyukserin, F., and
    Amiji, M. Nano-pillared chitosan-gelatin films: an implant coating model for improved
   Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 458 of 1189 PageID #: 19626
                                                                                      Amiji, M.M. - 32
Page
    osteogenesis.  ACS    Biomaterials   Science          and     Engineering,    Published     Online,
    DOI: 10.1038/s41375-019-0540-7 (2019).

Ahmad, G., Mackenzie, G., Egan, J., and Amiji, M. DHA-SBT-1214 taxoid nanoemulsion and anti-
  PD-L1 antibody combination therapy enhances antitumor efficacy in a syngeneic pancreatic
  adenocarcinoma model. Molecular Cancer Therapeutics, Published Online, DOI: 10.1158/1535-
  7163.MCT-18-1046 (2019).

Rawal, M., Singh. A., and Amiji, M.M. Quality-by-design concepts to improve nanotechnology-based
  drug development. Pharmaceutical Research, 36(11): 153 (2019). DOI: 10.1007/s11095-019-
  2692-6. [Invited submission for the special thematic issue of the journal on “Nanotechnology in
  Cancer” edited by Drs. Joshua Reineke and Joseph Nicolazzo].

Chen, D., Parayath, N., Ganesh, S., Wang, W., and Amiji, M. Role of apolipoprotein- and vitronectin-
  enriched protein corona on lipid nanoparticles for in vivo targeted delivery and transfection of
  oligonucleotides in murine tumor models. Nanoscale, 11: 18806–18824 DOI:
  10.1039/C9NR05788A (2019).

Fan, Y.F., Dhaliwal, H.K., Menon, A.V., Chang, J., Choi, J.E., Amiji, M.M., and Kim, J. Site-specific
   intestinal DMT1 gene silencing to mitigate iron overload using pH-sensitive multicompartmental
   nanoparticulate oral delivery system. Nanomedicine: Nanotechnology, Biology, and Medicine.
   Published Online, DOI: /10.1016/j.nano.2019.102091 (2019).

Lodaya, R., Kanitkar, A.P., Friedrich, K., Henson, D., Yamagata, R., Nuti, S., Mallett, C.P., Bertholet,
   S., Amiji, M.M., O'Hagan, D.T. Formulation design, optimization and in vivo evaluations of an
   alpha-tocopherol-containing self-emulsified adjuvant system using inactivated influenza vaccine.
   Journal of Controlled Release, (In press).

Nocera, A., Mueller, S., Wu, D., Finn, K., Sadow, P., Amiji, M., and Bleier, B. Integrated poly-omics
  suggest unifying link between chronic rhinosinusitis with nasal polyps and overexpression of
  cystatin SN/SA (CST 1/2). Otolaryngology - Head and Neck Surgery, (In review).

Pawar, G.N., Parayath, N.N., Sharma, A.A., Colito, C., Khorkova, O., Hsiao, J., Amiji, M.M., and Bleier,
   B.S. Endonasal CNS delivery system for blood-brain barrier impermeant therapeutic
   oligonucleotides using heterotopic mucosal engrafting. Translational Neurology, (In review).

Padmakumar, S., Taha, M.S., Kadakia, E., Bleier, B.S., and Amiji, M.M. Delivery of neurotrophic
   factors in the treatment of age-related chronic neurodegenerative diseases. Expert Opinion on
   Drug Delivery, (In review).

Conference Proceedings

Bapat, N., Amiji, M., and Boroujerdi, M. Adsorption isotherms of doxorubicin on oxidized dextran.
   Pharmaceutical Research, 5: S-143 (1988).

Park, H., Amiji, M., and Park, K. Mucoadhesive hydrogels effective at neutral pH. Proceedings of the
    International Symposium on the Controlled Release of Bioactive Materials 16: 217-218 (1989).
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 459 of 1189 PageID #: 19627
                                                                                      Amiji, M.M. - 33
Page
Park, K., Mao, F.W., Amiji, M., and Park, H. The minimum amount of biologically active fibrinogen
    necessary for surface-induced platelet activation. Transactions of the Society for Biomaterials 13:
    137 (1990).

Park, K. and Amiji, M. Mechanism of surface passivation by albumin. Proceedings of the
    Cardiovascular Science and Technology Conference: Basic and Applied 5: 245-247 (1990).

Amiji, M. and Park, K. Mechanism study on the prevention of surface-induced platelet activation by
   adsorbed albumin. Transactions of the Surfaces in Biomaterials ‘91 Symposium 1: 1-5 (1991).

Amiji, M., Park, H., and Park, K. Prevention of protein adsorption and platelet adhesion by steric
   repulsion. Transactions of the Society for Biomaterials 14: 41 (1991).

Amiji, M. and Park, K. Surface passivating effect of PEO/PPO/PEO triblock copolymers. Polymer
  Preprints 33: 501-502 (1992).

Amiji, M. and Park. K. Analysis on the surface adsorption of PEO/PPO/PEO triblock copolymers.
   Proceedings of the American Chemical Society: Division of Polymeric Materials, Science, and
   Engineering 67: 211 (1992).

Amiji, M. and Park, K. Prevention of protein adsorption on surfaces by PEO/PPO/PEO triblock
   copolymers. Pharmaceutical Research 9: S-115 (1992).

Amiji, M. and Park, K. Adsorption behavior of PEO/PPO/PEO triblock copolymers on DDS-glass.
   Transactions of the Society for Biomaterials 17: 137 (1994).

Amiji, M.M. and Patel, V.R. Development of poly(ethylene oxide)-chitosan blend membranes for
   hemodialysis. Transactions of the Society for Biomaterials 17: 108 (1994).

Amiji, M.M. and Patel, V.R. Chitosan-poly(ethylene oxide) semi-IPN as a pH-sensitive drug delivery
  system. Polymer Preprints 35: 403-404 (1994).

Amiji, M. Shah, E. and Boroujerdi, M. Pyrene fluorescence study of insulin denaturation and
   aggregation at hydrophobic interfaces. Pharmaceutical Research 11: S-81(1994).

Amiji, M.M. and Patel, V.R. Chitosan-poly(ethylene oxide) hydrogels for pH-sensitive oral drug
   delivery. Proceedings of the International Symposium on the Controlled Release of Bioactive
   Materials. 22: 330-331 (1995).

Amiji, M.M. and Patel, V.R. Site-specific oral delivery of antibiotics using pH-sensitive hydrogels.
   Proceedings of the American Chemical Society's Conference on Formulations and Drug Delivery
   1: 38 (1995).

Amiji, M.M. Surface modification of chitosan hemodialysis membranes with anionic polysaccharides.
   Transactions of the Fifth World Biomaterials Congress. 1: 879 (1996).

Amiji, M.M. Modification of chitosan membrane surfaces by the complexation-interpenetration of
   anionic polysaccharides. Transactions of the Surfaces in Biomaterials ‘96 Symposium 6: 108-
   112 (1996).
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 460 of 1189 PageID #: 19628
                                                                                      Amiji, M.M. - 34
Page

Amiji, M.M. Chitosan surface modification with anionic poly(ethylene glycol) derivative for improved
   blood compatibility. Proceedings of the First International Symposium on Advanced Biomaterials
   1: 73 (1997).

Qaqish, R.B., Patel, V.R., and Amiji, M.M. The role of gastric pH and mucin permeability on localized
   antibiotic delivery for H. pylori infection. Pharmaceutical Research 14: S-707 (1997).

Shah, S., Qaqish, R., and Amiji, M. Mucoadhesive chitosan microspheres for stomach-specific
   antibiotic delivery. Pharmaceutical Research 14: S-711 (1997).

Amiji, M.M. Surface modification of chitosan by polyelectrolyte complexation-interpenetration to
   improve biocompatibility. Pharmaceutical Research 14: S-151 (1997).

McQueen, C., Silvia, A., Lai, P.K., and Amiji, M. Surface modification of chitosan microspheres to
   improve biocompatibility. Transactions of the Society for Biomaterials. 22: 239 (1999).

Lai, P.K., Nguyen, T., and Amiji, M. Novel thermogelling paclitaxel formulation for localized delivery.
     Transactions of the Society for Biomaterials. 22: 321 (1999).

Nguyen, T., Lai, P.K., Anderson, D., and Amiji, M. Membranes formed by physical interpenetration of
   chitosan with PEO/PPO/PEO triblock copolymers. Proceedings of the International Symposium
   on the Controlled Release of Bioactive Materials 26: 320 (1999).

Hejazi, R. and Amiji, M. Preparation and characterization of cross-linked chitosan microspheres for
    delivery of tetracycline locally in the stomach. AAPS PharmSci Supplement 2: (2000).

Mak, K.D., Nip, C.S., and Amiji, M. Permselective membranes prepared by physical interpenetration
  of chitosan with PEO/PPO/PEO triblock copolymers. Proceedings of the American Association of
  Pharmaceutical Scientists – Pharmaceutical Congress of the Americas. 1: 114 (2001).

Amiji, M., Lai, P.K., Shenoy, D., and Rao, M. Intratumoral administration of paclitaxel in a
  thermogelling Pluronic® F-127 formulation. Proceedings of the American Association of
  Pharmaceutical Scientists – Pharmaceutical Congress of the Americas. 1: 129 (2001).

Nsereko, S., and Amiji, M.M. Biodegradable chitin-paclitaxel microparticle formulations for localized
   drug delivery. Proceedings of the American Association of Pharmaceutical Scientists –
   Pharmaceutical Congress of the Americas. 1: 129 (2001).

Chawla, J.S. and Amiji, M.M. Poly(epsilon-caprolactone) nanoparticles for intracellular delivery of
   tamoxifen. AAPS PharmSci Supplement 3: (2001).

Taqieddin, E. and Amiji, M. Perm-selective alginate-chitosan hybrid microcapsules for enzyme
   immobilization. AAPS PharmSci Supplement 3: (2001).

Gupta, M., Williams, D.A., Jambhekar, S.S., Amiji, M.M., and Bhargava, H.N. Design and in vitro
   evaluation of colon specific delivery system for budesonide, a novel glucocorticoid. AAPS
   PharmSci Supplement 3: (2001).
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 461 of 1189 PageID #: 19629
                                                                                     Amiji, M.M. - 35
Page
Kaul, G. and Amiji, M. Cellular uptake, trafficking, and DNA transfection studies with poly(ethylene
   glycol)-modified gelatin nanoparticles. AAPS PharmSci Supplement 4: (2002).

Shenoy, D.B., Chawla, J.S., and Amiji, M.M. Polymeric nanoparticles for targeted and controlled
   tamoxifen delivery in breast cancer: in-vitro and in-vivo investigations. AAPS PharmSci
   Supplement 6: (2004).

Kommareddy, S. and Amiji, M.M. Preparation of thiolated gelatin nanoparticles for rapid intracellular
   delivery in response to glutathione. AAPS PharmSci Supplement 6: (2004).

Kaul, G. and Amiji, M.M. Biodistribution and targeting potential of poly(ethylene glycol)-modified
   gelatin nanoparticles in tumor-bearing mice. AAPS PharmSci Supplement 6: (2004).

Bhavsar. M. and Amiji, M.M. Nanoparticles-in-microsphere hybrid systems for oral DNA vaccine
   delivery. AAPS PharmSci Supplement 6: (2004).

Fu, W., Shenoy, D., Li, J., Crasto, C., Jones, G., Dimarzio, C., Sridhar, S., and Amiji, M. Biomedical
    applications of gold nanoparticles functionalized using hetero-bifunctional poly(ethylene glycol)
    spacer. Materials Research Society Symposium Proceedings (Nanoscale Materials Science in
    Biology and Medicine), 845: 223-228 (2005).

Kaul, G. and Amiji, M. Biodistribution and tumor-targeting potential of poly(ethylene glycol)-modified
   gelatin nanoparticles. Materials Research Society Symposium Proceedings, (Nanoscale
   Materials Science in Biology and Medicine), 845: 229-235 (2005).

Shenoy, D.B., Chawla, J.S., and Amiji, M.M. Biodegradable polymeric nanoparticles for tumor-
   selective tamoxifen delivery: In vitro and In vivo studies. Materials Research Society Symposium
   Proceedings (Nanoscale Materials Science in Biology and Medicine), 845: 369-373 (2005).

Fu, W., Saini, G., Shenoy, D., Nagesha, D., Amiji, M., and Sridhar, S. Gold and iron-gold
    nanoparticles for intracellular tracking and in vivo medical applications. Proceedings of the
    American Physical Society Meeting (2005).

Fu, W., Shenoy, D., Li, J., Crasto, C., Jones, G., Dimarzio, C., Sridhar, S., and Amiji, M. Hetero-
    bifunctional poly(ethylene glycol) modified gold nanoparticles as an intracellular tracking and
    delivery agent. Proceedings of the NSTI Nanotech 2005, NSTI Nanotechnology Conference and
    Trade Show, Anaheim, CA, May 8-12, (2005).

Saini, G., Shenoy, D., Nagesha, D. K., Kautz, R., Sridhar, S., Amiji, M. Superparamagnetic iron
    oxide-gold core-shell nanoparticles for biomedical applications. Proceedings of the NSTI
    Nanotech 2005, NSTI Nanotechnology Conference and Trade Show, Anaheim, CA, May 8-12,
    (2005).

Bhavsar, M., Tiwari, S., and Amiji, M. Formulation optimization for the nanoparticles-in-microsphere
   hybrid oral delivery system using factorial design. The AAPS Journal, 7: S2, Abstract W4128
   (2005).
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 462 of 1189 PageID #: 19630
                                                                                       Amiji, M.M. - 36
Page
Kommareddy, S. and Amiji, M. Formulation development and in vivo biodistribution studies of
   poly(ethylene glycol)-modified thiolated gelatin nanoparticles. The AAPS Journal, 7: S2, Abstract
   W5088 (2005).

Tiwari, S., Shenoy, D., and Amiji, M. Novel nanoemulsions for improved oral delivery of hydrophobic
    drugs. The AAPS Journal, 7: S2, Abstract M1184 (2005).

Tiwari, S., Song, Y.-H., Kamath, K., Barry, J., and Amiji, M. Application of statistical factorial design
    for the preparation of poly(styrene-b-isobutylene-b-styrene) triblock copolymer microspheres. The
    AAPS Journal, 7: S2, Abstract R6151 (2005).

Sridhar, S., Amiji, M., Shenoy, D., Nagesha, D., Weissig, V., Fu, W. Nanomedicine: a new paradigm
    in diagnosis and therapy. Proceedings of SPIE-The International Society for Optical Engineering
    6008: 247-254 (2005).

van Vlerken, L.E., Shenoy, D., Duan, Z., Seiden, M., Mehta, S., and Amiji, M.M. Modulation of
   intracellular ceramide using polymeric nanoparticles to overcome multidrug resistance in tumor
   cells. Transactions of the Society for Biomaterials, (2006).

Bhavsar, M.D., Tiwari, S.B, and Amiji, M.M. Development of the nanoparticles-in-microsphere hybrid
   formulations for oral delivery of plasmid DNA. Transactions of the Society for Biomaterials, (2006).

Tiwari, S.B. and Amiji, M.M. Novel nanoemulsions for improved oral delivery of hydrophobic drugs.
    Transactions of the Society for Biomaterials, (2006).

van Vlerken, L.E., Shenoy, D., Duan, Z., Seiden, M., Mehta, S., and Amiji, M.M. Modulation of
   intracellular ceramide using polymeric nanoparticles to overcome multidrug resistance in tumor
   cells. Proceedings of the NSTI Nanotech 2006, NSTI Nanotechnology Conference and Trade
   Show, Boston, MA May 8-12, (2006).

Bhavsar, M.D., Tiwari, S.B, and Amiji, M.M. Formulation optimization for the nanoparticles-in-
   microsphere hybrid oral delivery systems using factorial design. Proceedings of the NSTI
   Nanotech 2006, NSTI Nanotechnology Conference and Trade Show, Boston, MA May 8-12,
   (2006).

Tiwari, S.B., Shenoy, D.B., and Amiji, M.M. Novel nanoemulsions for improved oral delivery of poorly
    soluble drugs. Proceedings of the NSTI Nanotech 2006, NSTI Nanotechnology Conference and
    Trade Show, Boston, MA May 8-12, (2006).

Kommareddy, S. and Amiji, M.M. Characterization and in vivo biodistribution studies with
   poly(ethylene glycol)-modified thiolated gelatin nanoparticles. Proceedings of the NSTI Nanotech
   2006, NSTI Nanotechnology Conference and Trade Show, Boston, MA May 8-12, (2006).

Amiji, M.M. Nanotechnology for drug delivery: an overview. Proceedings of the NSTI Nanotech 2006,
   NSTI Nanotechnology Conference and Trade Show, Boston, MA May 8-12, (2006).

Tiwari, S.B., Song, Y.-H., Kamath, K., Barry, J., and Amiji, M. Poly(styrene-b-isobutylene-b-styrene)
    triblock copolymer microspheres for sustained release drug delivery. Proceedings of the
    International Symposium on the Controlled Release of Bioactive Materials 33: (2006).
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 463 of 1189 PageID #: 19631
                                                                                     Amiji, M.M. - 37
Page

Amiji, M. Devalapally, H.K., van Vlerken, L., Duan, Z., Seiden, M. Multifunctional nanosystems to
   overcome drug resistance in cancer. Proceedings of the First National Cancer Institute’s Alliance
   in Nanotechnology Meeting. San Diego, CA October 24-26, pp 17 (2006).

van Vlerken, L.E., Little, S., Duan, Z., Seiden, M., Langer, R., and Amiji, M. Modulation of multidrug
    resistance in cancer with polymer blend nanoparticles. Proceedings of the First National Cancer
    Institute’s Alliance in Nanotechnology Meeting. San Diego, CA October 24-26, pp 30 (2006).

Migliore, M., Vyas, T.K., Campbell, R.C., Amiji, M.M., and Waszczak, B.L. Brain delivery of proteins
    by the intranasal route of administration using cationic liposomes. Proceedings of the Society of
    Neuroscience Meeting, Atlanta, GA (2006).

Devalapally, H.K., Shenoy, D.B., Little, S., Langer, R., and Amiji, M.M. Tumor-targeted delivery of
   hydrophobic drugs in pH-sensitive poly(ethylene oxide)-modified poly(beta-amino ester)
   nanoparticles. The AAPS Journal, 8: S2, (2006).

Desai, A., Vyas, T.K., and Amiji, M.M. Development and characterization of nanoemulsion
   formulations containing multimodal therapeutics for brain tumor. The AAPS Journal, 8: S2, (2006).

Shah, L.K., Gamsiz, E.D., Carrier, R.L., and Amiji. M.M. Biodegradable polymeric nanoparticles for
   intracellular saquinavir delivery in HIV/AIDS. The AAPS Journal, 8: S2, (2006).

Bhavsar, M.D. and Amiji, M.M. Oral plasmid DNA administration and transfection using nanoparticles-
   in-microsphere formulations. The AAPS Journal, 8: S2, (2006).

van Vlerken, L.E., Little, S., Duan, Z., Seiden, M., Langer, R., and Amiji, M. Modulation of multidrug
    resistance in cancer with polymer blend nanoparticles. The AAPS Journal, 8: S2, (2006).

Kommareddy, S. and Amiji, M.M. Tumor-targeted sFlt-1 gene delivery using long-circulating thiolated
   gelatin nanoparticles. The AAPS Journal, 8: S2, (2006).

Vyas, T.K. and Amiji, M.M. Improved oral delivery of saquinavir in nanoemulsion formulations for
   HIV/AIDS. The AAPS Journal, 8: S2, (2006).

Amiji, M.M. Nanotechnology for targeted drug and gene delivery. Nanomedicine: Nanotechnology,
   Biology and Medicine, 2(4): 299-300 (2006).

Amiji, M.M. Nanotechnology in cancer diagnosis, imaging, and therapy. Proceedings of the American
   College of Veterinary Pathologists 57th Annual Meeting and the American Society for Veterinary
   Clinical Pathology 41st Annual Meeting, pp 4-7 (2006).

Bhavsar, M.B. and Amiji, M.M. Gastrointestinal gene delivery in mice using polymeric nanoparticles-
   in-microsphere oral system. Proceedings of the International Symposium on the Controlled
   Release of Bioactive Materials (2007).

van Vlerken, L.E., Duan, Z., Little, S., Seiden, M.V., Langer, R., and Amiji, M.M. Design and
   development of a polymer-blend nanoparticle drug delivery system to overcome multidrug
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 464 of 1189 PageID #: 19632
                                                                                     Amiji, M.M. - 38
Page
    resistance in cancer. Proceedings of the International Symposium on the Controlled Release of
    Bioactive Materials (2007).

Devalapally, H.K., Duan, Z., Seiden, M.V., and Amiji, M.M. Paclitaxel and ceramide combination
   therapy in biodegradable polymeric nanoparticles to overcome multidrug resistance in cancer.
   Proceedings of the International Symposium on the Controlled Release of Bioactive Materials
   (2007).

Devalapally, H.K., Duan, Z., Seiden, M.V., and Amiji, M.M. Modulation of intracellular ceramide
   metabolism with biodegradable polymeric nanoparticle-encapsulated tamoxifen to overcome
   multidrug resistance in cancer. The AAPS Journal, 9: S2, (2007).

van Vlerken, L.E., Duan, Z., Little, S., Seiden, M.V., Langer, R., and Amiji, M.M. Multifunctional
   polymer blend nanoparticles for temporal-controlled release of combination therapeutics to
   overcome multidrug resistance of cancer. The AAPS Journal, 9: S2, (2007).

Bhavsar, M.D., Brito, L., and Amiji, M.M. Development of novel biodegradable polymeric
   nanoparticles-in-microsphere formulation for local plasmid DNA delivery in the gastrointestinal
   tract. The AAPS Journal, 9: S2, (2007).

Magadala, P. and Amiji, M.M. HER2/neu receptor-targeted engineered gelatin nanovectors for gene
   delivery and transfection in pancreatic cancer cells. The AAPS Journal, 9: S2, (2007).

Brito, L., Little, S., Langer, R., and Amiji, M.M. Gene delivery and transfection studies with
     lipopolyplexes in human endothelial and smooth muscle cells. Proceedings of the American
     Chemical Society: Division of Polymeric Materials, Science, and Engineering 78: (2008).

Brito, L., Chandrasekhar, S., Little, S., and Amiji, M. Gene delivery and transfection studies with
     lipopolyplexes in human endothelial and smooth muscle cells. Proceedings of the NSTI Nanotech
     2008, NSTI Nanotechnology Conference and Trade Show, Boston, MA June 1-5, (2008).

Magadala, P. and Amiji, M. Epidermal growth factor receptor-targeted engineered gelatin
   nanovectors for gene delivery and transfection in pancreatic cancer cells. Proceedings of the
   NSTI Nanotech 2008, NSTI Nanotechnology Conference and Trade Show, Boston, MA June 1-
   5, (2008).

Jain, S. and Amiji, M. Non-condensing calcium alginate microspheres for macrophage-selective gene
    delivery and transfection. Proceedings of the NSTI Nanotech 2008, NSTI Nanotechnology
    Conference and Trade Show, Boston, MA June 1-5, (2008).

Pai, S. and Amiji, M. Multifunctional nanoparticulate system for simultaneous EGFR gene silencing
    and enhancement of apoptosis in pancreatic cancer cells. Proceedings of the NSTI Nanotech
    2008, NSTI Nanotechnology Conference and Trade Show, Boston, MA June 1-5, (2008).

Brito, L., Chandrasekhar, C., Little, S.R., and Amiji, M.M. Gene delivery and transfection studies in
     smooth muscle cells with lipopolyplexes immobilized in gelatin-coated stainless steel substrates.
     Proceedings of the International Symposium on the Controlled Release of Bioactive Materials
     (2008).
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 465 of 1189 PageID #: 19633
                                                                                    Amiji, M.M. - 39
Page
Milane, L., Matthäus, C., Chernenko T., Diem, M., and Amiji, M. Cellular trafficking studies of
    ceramide-loaded poly(ethylene oxide)-modified poly(epsilon-caprolactone) nanoparticles with
    Raman spectroscopy. Proceedings of the International Symposium on the Controlled Release of
    Bioactive Materials (2008).

Magadala, P. and Amiji, M.M. Epidermal growth factor receptor-targeted gelatin-based nanoparticles
   for reporter and therapeutic gene delivery in human pancreatic cancer cells. The AAPS Journal,
   10: S2, (2008).

Deshpande, D. and Amiji, M. In vitro studies with estradiol-loaded omega-3 fatty acid-containing oil-
   in-water nanoemulsion formulations for the treatment of coronary restenosis. The AAPS Journal,
   11: S2, (2009).

Ganta, S., Devalapally, H., and Amiji, M. The effect of curcumin in enhancing oral absorption and
   anti-tumor therapeutic efficacy of paclitaxel administered in nanoemulsion formulations. The
   AAPS Journal, 11: S2, (2009).

Kriegel, C. and Amiji, M. TNFα gene silencing using nanoparticles-in-microsphere oral delivery
    system in an inflammatory bowel disease model. The AAPS Journal, 11: S2, (2009).

Jain, S. and Amiji, M.M. Tuftsin-modified alginate nanoparticles as a non-condensing macrophage-
    targeted gene delivery system for anti-inflammatory therapy. Proceeding of the International
    Symposium on the Controlled Release of Bioactive Materials (2010).

Deshpande, D. and Amiji, M.M. Preliminary evaluations of combination ceramide/estradiol therapy in
   coronary restenosis with omega-3 fatty acid-containing nanoemulsion formulations. Proceeding
   of the International Symposium on the Controlled Release of Bioactive Materials (2010).

Attarwala, H. and Amiji, M.M. In vitro evaluations of nanoparticle-in-emulsion formulations for gene
    delivery and transfection in macrophages. Proceeding of the International Symposium on the
    Controlled Release of Bioactive Materials (2010).

Deshpande, D. and Amiji, M.M. Preliminary evaluations of combination ceramide/estradiol therapy in
   atherosclerosis with omega-3 fatty acid-containing nanoemulsion formulations. The AAPS
   Journal, 12: S2, (2010).

Jain, S. and Amiji, M.M. Tuftsin-modified alginate nanoparticles as a non-condensing macrophage-
    targeted gene delivery system for anti-inflammatory therapy. The AAPS Journal, 12: S2, (2010).

Barchet, T. and Amiji, M.M. Advances in siRNA delivery: preliminary work in the development of an
    siRNA nanoemulsion delivery system. The AAPS Journal, 12: S2, (2010).

Xu, J. and Amiji, M.M. Gene delivery and transfection in human pancreatic cancer cells using
    epidermal growth factor receptor-targeted gelatin nanoparticles. The AAPS Journal, 12: S2,
    (2010).

INTRAMURAL AND EXTRAMURAL RESEARCH SUPPORT (Total = $40M; as PI = $30M)

Current Funding
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 466 of 1189 PageID #: 19634
                                                                                   Amiji, M.M. - 40
Page
Source: National Institute of Diabetes, and Digestive Diseases, and Kidney Diseases (NIDDK) of the
National Institutes of Health.
Title: Heat Shock Protein 90 in Alcoholic Liver Disease: Targeting Macrophage Function
Amount: $1,570,350 (total), NU Share: $75,000
Duration: August, 2015 – July, 2020
Role: PI of NU Sub-Contract (PI: Pranoti Mandrekar, University of Massachusetts Medical School,
Worcester, MA)

Source: Glaxo-Smith Kline Vaccines, Cambridge, MA
Title: Pharm Sci Industrial Graduate Fellowship Program (designated to Mr. Rushit Lodaya)
Amount: $195,000 (total)
Duration: October, 2015 – December, 2019
Role: Principal Investigator

Source: Dicerna Pharmaceuticals, Inc. Cambridge, MA
Title: Pharm Sci Industrial Graduate Fellowship Program (designated to Ms. Dongyu Chen)
Amount: $195,000 (total)
Duration: October, 2015 – December, 2019
Role: Principal Investigator

Source: National Cancer Institute of the National Institutes of Health, R21 Proposal in response to
PAR13-146 ”NCI Exploratory/Developmental Research Grant Program (NCI Omnibus R21)”. (R21
proposal CA213114-01A1).
Title: Reprogramming Tumor-Associated Macrophages in PDAC with MicroRNA Nano-Vectors
Amount: $427,625 (total)
Duration: August, 2017 – July, 2020 (with NCE)
Role: Multi-Principal Investigator (with Prof. Gerardo Mackenzie, University of California at Davis,
Davis, CA)

Source: National Institute of Neurological Disorders and Stroke, National Institutes of Health R01
Grant (R01-NS108968) Sub-contract from Massachusetts Eye and Ear Infirmary
Title: Direct CNS Delivery System for BDNF AntagoNATs using Heterotopic Mucosal Grafting for the
Treatment of Parkinson's Disease
Amount: $2,546,316 (total); NU Sub-contract: $1,279,394
Duration: January, 2019-December, 2023
Role: Principal Investigator on NU Sub-Contract (PI of the Grant: Dr. Benjamin Bleier)

Source: National Institutes of Health, Office of the Director (R21-OD027052-01)
Sub-contract from Jackson Laboratory, Inc.
Title: Development and Validation of a Novel Cas13a and Nanoparticle Guide-RNA Delivery System
that Allows Precise Ablation of Host Macrophage Populations in a Humanized Mouse Model
Amount: $475,000 (total); NU Sub-contract: $65,000
Duration: April, 2019 – March, 2021
Role: Principal Investigator on NU Sub-Contract (PI of the Grant: Dr. Michael Wiles)

Source: Takeda Vaccines, Cambridge, MA
Title: Academic-Industrial Post-Doctoral Fellowship
Amount: $181,657
Duration: August, 2019 – July, 2021
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 467 of 1189 PageID #: 19635
                                                                                       Amiji, M.M. - 41
Page
Role: Principal Investigator on NU Sub-Contract (PI of the Grant: Dr. Michael Wiles)

Past Funding

Source: National Institutes of Health, Biomedical Research Support Grant
Title: Prevention of Protein Adsorption on Poly(Ethylene Oxide)-Modified Surfaces
Amount: $2,000 (total).
Duration: June, 1993 - May, 1994
Role: Principal Investigator

Source: Northeastern University, 1995 Research and Scholarship Development Fund
Title: Development of Blood-Compatible Hemodialysis Membranes from Chitosan
Amount: $10,000 (total)
Duration: July, 1995 - December, 1996 (with 6-months no-cost extension)
Role: Principal Investigator

Source: Bristol-Myers Squibb Pharmaceutical Research Institute, Kenilworth, NJ.
Title: Development of Novel Thermogelling System for Localized Delivery of Taxol®
Amout: $8,000 (total)
Duration: July, 1996 - June, 1997
Role: Principal Investigator.

Source: Roche Laboratories, Inc., Nutley, NJ.
Title: HPLC Assay Development for Mycophenolic Acid and Mycophenolic Acid Glucuronide
Amount: $10,000 (total)
Duration: July 1996 - December, 1996
Role: Co-Principal Investigator (PI: Prof. Rafaat Seifeldin, Department of Pharmacy Practice,
Northeastern University)

Source: Northeastern University, Honors Program Research Funds
Title: Undergraduate Honors Students Research Initiatives
Amount: $5,000.
Duration: July 1997 - June 1999.
Role: Principal Investigator.

Source: Pharmaceutical Research and Manufacturers of America Foundation, Undergraduate
Pharmaceutics Research Fellowship. (On behalf of Ms. Phung-Kim Lai, B.S. student in the class of
1999).
Title: Novel Thermogelling Paclitaxel Formulation for Intra-Tumoral Delivery
Amount: $5,000 (total)
Duration: January, 1999 - December, 1999
Role: Principal Investigator.

Source: Northeastern University, 1999 Research and Scholarship Development Fund
Title: Stomach-Specific Antibiotic Delivery for H. pylori Infection
Amount: $10,000 (total)
Duration: July, 1999 - June, 2000
Role: Principal Investigator
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 468 of 1189 PageID #: 19636
                                                                                 Amiji, M.M. - 42
Page
Source: EOS Pharmaceuticals Corporation, Woburn, MA (through National Institutes of Health, Small
Business Innovation Research Program, Phase I Grant)
Title: Stomach-Specific Anti-H. pylori Therapy
Amount: $50,000 (total, ~ 45% of the total SBIR funding)
Duration: July, 2000 – June, 2001
Role: Principal Investigator

Source: American Association of Pharmaceutical Scientists and American Foundation for
Pharmaceutical Education, 2000-2001 “Gateway” Research Scholar Program. (On behalf of Mr. Chi-
Sing Nip, Pharm.D. student, Class of 2001)
Title: Perm-selective Membranes from Chitosan for Extracorporeal Removal of 2-Microglobulin
Amount: $5,000 (total)
Duration: July, 2000 – June, 2001
Role: Principal Investigator

Source: Braintree Laboratories, Inc., Braintree, MA
Title: Analysis of Phosphate Binding to Cationic Polymers
Amount: $31,000 (total)
Duration: December, 2000 – June, 2001
Role: Principal Investigator

Source: Pharmaceutical Research and Manufacturers of America Foundation, Undergraduate
Pharmaceutics Research Fellowship. (On behalf of Ms. Erica J. Waugh, Pharm.D. student in the class
of 2002)
Title: Novel Biodegradable Long-Circulating Nanoparticles for Tumor-Selective Drug Delivery
Amount: $5,000 (total)
Duration: January, 2001 – December, 2001
Role: Principal Investigator

Source: Braintree Laboratories, Inc., Braintree, MA
Title: Chitosan-Iron Complexes as Polymeric Phosphate Binders
Amount: $15,000 (total)
Duration: January, 2002 – June, 2002
Role: Principal Investigator

Source: Northeastern University, Undergraduate Research Fund. (On behalf of Ms. Nikita Mody,
Pharm.D. student in the class of 2004)
Title: Tumor-Selective Gene Delivery Systems
Amount: $3,000 (total)
Duration: January, 2002 – June, 2002
Role: Principal Investigator

Source: Northeastern University, 2002 Research and Scholarship Development Fund
Title: Immobilized Enzyme System for Detection and Detoxification of Chemical Warfare Agents
Amount: $5,006 (total)
Duration: July, 2002 - June, 2003
Role: Principal Investigator

Source: Alfred P. Sloan Foundation, New York, NY
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 469 of 1189 PageID #: 19637
                                                                                     Amiji, M.M. - 43
Page
Title: Multi-Track Professional Masters Degree Program in Biotechnology
Amount: $75,000 (total)
Duration: July, 2002 – June 2004 (with one year no-cost extension)
Role: Co-Investigator (PI: Prof. William Detrich, Department of Biology, Northeastern University).

Source: Boston Scientific Corporation. Watertown, MA
Title: Drug Interactions with Poly(vinyl alcohol) Embolic Microspheres: Part I
Amount: $33,256 (total)
Duration: February, 2003 – December, 2003
Role: Principal Investigator

Source: National Cancer Institute, National Institutes of Health (R01-CA95522-01A2)
Title: Long-Circulating Tumor-Selective DNA Delivery Systems
Amount: $744,100 (total)
Duration: July, 2003 – June, 2007* (with one-year no-cost extension)
Role: Principal Investigator

Source: National Science Foundation, Major Research Instrumentation Grant (MRI-0320638)
Title: Acquisition of Scanning Electron Microscope for Nanoscience and Biotechnology
Amount: $477,846 (total)
Duration: July, 2003 – June, 2004
Role: Co-Investigator (PI: Prof. Donald Heiman, Department of Physics, Northeastern University)

Source: Roger Williams Medical Center, Providence, RI. Subcontract of the Department of Defense
Grant DAMD17-03-0716
Title: Drug Encapsulation in Poly(Epsilon-Caprolactone) Nanoparticles
Amount: $20,119 (total)
Duration: October, 2003 – September, 2005 (with one year no-cost extension)
Role: Principal Investigator

Source: Boston Scientific Corporation. Watertown, MA
Title: Drug Interactions with Poly(vinyl alcohol) Embolic Microspheres: Part II
Amount: $44,865 (total)
Duration: February, 2004 – December, 2004
Role: Principal Investigator

Source: American Foundation for Pharmaceutical Education, Undergraduate Gateway Research
Scholarship. (On Behalf of Ms. Stephanie Whalen, PharmD Class of 2006)
Title: Novel Gold Nanoparticle Sensor for Non-invasive Glucose Measurements
Amount: $5,000 (total)
Duration: June, 2004 – December, 2004
Role: Principal Investigator

Source: Boston Scientific Corporation, Natick, MA
Title: Preparation and Characterization of Drug-Loaded SIBS Copolymer Microsphere Formulations
Amount: $100,019 (total)
Duration: October, 2004 – December, 2005 (with no-cost extension)
Role: Principal Investigator
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 470 of 1189 PageID #: 19638
                                                                                     Amiji, M.M. - 44
Page
Source: Novavax, Inc., Malvern, PA.
Title: Nanocarrier Formulation Optimization Studies
Amount: $60,543 (total)
Duration: May, 2005 – December, 2005
Role: Principal Investigator

Source: American Foundation for Pharmaceutical Education, Undergraduate Gateway Research
Scholarship. (On Behalf of Mr. Zeu Hong Tzeng, PharmD Class of 2007)
Title: Thiolated Gelatin Nanoparticles for Intracellular siRNA Delivery
Amount: $5,000 (total)
Duration: July, 2005 – June, 2006
Role: Principal Investigator

Source: Northeastern University, 2005 Research and Scholarship Fund
Title: Functionalized Gold Nanoparticles as Novel Mitochondria-Targeted Vectors
Amount: $15,000 (total)
Duration: July, 2005 – June, 2006
Role: Co-Investigator (PI: Prof. Volkmar Weissig, Department of Pharmaceutical Sciences,
Northeastern University)

Source: Transport Pharmaceuticals, Inc., Framingham, MA
Title: Evaluation of Formulation Properties Used in Iontophoretic Drug Delivery Device
Amount: $58,875 (total)
Duration: August, 2005 – July, 2006
Role: Principal Investigator

Source: Boston Scientific Corporation. Malborough, MA
Title: Drug Interactions with Poly(vinyl alcohol) Embolic Microspheres: Part III
Amount: $125,208 (total)
Duration: March, 2006 – February, 2007
Role: Principal Investigator

Source: Transport Pharmaceuticals, Inc., Framingham, MA
Title: Evaluation of Formulation Properties Used in Iontophoretic Drug Delivery Device: Part II
Amount: $72,952 (total)
Duration: August, 2006 – July, 2007
Role: Principal Investigator

Source: Parsalus Pharmaceuticals, Inc., Boston, MA
Title: Preliminary Micellar Characterization Studies of Lipopeptide Molecules
Amount: $12,372 (total)
Duration: October, 2007 – January, 2008
Role: Principal Investigator

Source: The Michael J. Fox Foundation for Parkinson’s Research
Title: Feasibility of Intranasal Delivery of GDNF for Parkinson’s Disease
Amount: $74,800 (total)
Duration: November, 2007 – December, 2008
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 471 of 1189 PageID #: 19639
                                                                                      Amiji, M.M. - 45
Page
Role: Co-Investigator (PI: Prof. Barbara Waszczak, Department of Pharmaceutical Sciences,
Northeastern University)

Source: Microfluidics, Inc., Newton, MA
Title: HPLC Studies of Drug Encapsulation in Polymeric Nanoparticle Formulations
Amount: $13,549 (total)
Duration: May, 2008 – July, 2008
Role: Principal Investigator

Source: BioCure, Inc., Norcross, GA
Title: Cellular Uptake and Trafficking Properties of siRNA-Loaded Polymeric Nano-Vesicles
Amount: $28,414 (total)
Duration: July, 2008 – June, 2009
Role: Principal Investigator

Source: National Cancer Institute of the National Institutes of Health, Nanotechnology
Characterization Laboratory, Frederick, MD.
Title: Multifunctional Nanoemulsions for Brain Tumor Imaging and Therapy
Amount: Undisclosed (complete preclinical characterization studies)
Duration: July, 2006 – December, 2009
Role: Principal Investigator

Source: National Cancer Institute of the National Institutes of Health, Nanotechnology
Characterization Laboratory, Frederick, MD.
Title: Engineered Gelatin-Based Nanovectors for Pancreatic Cancer Gene Therapy
Amount: Undisclosed (complete preclinical characterization studies)
Duration: July, 2007 – December, 2009
Role: Principal Investigator

Source: Physical Sciences, Inc., Andover, MA. Sub-Contract of the National Cancer Institute STTR
Phase I Application in response to RFA “Image Guided Cancer Interventions” (STTR R41/R42) (1R41-
CA132256-01).
Title: Endoscopically Guided OCT Imaging for Early Cancer Screening
Amount: 87,933 (total)
Duration: May, 2008 – December, 2009
Role: Principal Investigator of NU Sub-contract (PI: Dr. Nick Iftemia, Physical Sciences, Inc., Andover,
MA)

Source: BioCure, Inc., Norcross, GA. Sub-contract funding from the National Cancer Institute Phase
I SBIR contract.
Title: Targeted Multifunctional Polymersomes for Cancer Therapy
Amount: $66,958 (total)
Duration: September, 2009 – June, 2010
Role: Principal Investigator

Source: Physical Sciences, Inc., Andover, MA. Sub-Contract of the National Cancer Institute STTR
Phase I Application in response to RFA “Image Guided Cancer Interventions” (STTR R41/R42) (1R41-
CA135911-01).
Title: Enhanced Contrast Optical Imaging for Screening of Early Stage Pancreatic Cancer
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 472 of 1189 PageID #: 19640
                                                                                      Amiji, M.M. - 46
Page
Amount: $115,071 (total)
Duration: August, 2008 – July, 2010
Role: Principal Investigator of NU Sub-contract (PI: Dr. Nick Iftemia, Physical Sciences, Inc., Andover,
MA)

Source: National Cancer Institute/National Science Foundation, Interdisciplinary Graduate
Education and Training (IGERT) Grant (DGE-0504331)
Title: IGERT-Nanomedical Science and Technology
Amount: $3,320,168 (total)
Duration: October, 2005 – September, 2010
Role: Co-Investigator (PI: Prof. Srinivas Sridhar, The Nanomedicine Education and Research
Consortium (NERC), Northeastern University)

Source: National Cancer Institute of the National Institutes of Health. R01 proposal in response to
NCI’s Alliance for Nanotechnology in Cancer RFA “Cancer Nanotechnology Platform Partnership
Grant” program (1R01-CA119617-01)
Title: Nanotherapeutic Strategy for Multidrug Resistant Tumors
Amount: $1,329,399 (total)
Duration: October, 2005 – July, 2011 (with no-cost extension)
Role: Principle Investigator

Source: National Cancer Institute of the National Institutes of Health. ARRA Administrative
Supplement for “Cancer Nanotechnology Platform Partnership Grant” (1R01-CA119617-S1)
Title: Nanotherapeutic Strategy for Multidrug Resistant Tumors
Amount: $200,000 (total)
Duration: August, 2009 – July, 2011 (with no-cost extension)
Role: Principle Investigator

Source: Forsyth Institute, Boston, MA. Sub-Contract of the National Institute of Dental and Craniofacial
Research’s R21 Proposal in Response to Program Announcement PA-03-107 “NIH
Exploratory/Developmental Research Grant Program” (1R21-DE018782-01A2).
Title: Nanoparticle-Based Antimicrobial Photochemotherapy in Biofilms
Amount: $140,092 (Sub-contract total)
Duration: August, 2009 – July, 2011
Role: Principal Investigator on NU Subcontract (PI: Dr. Nikos Soukos, Forsyth Institute, Boston, MA)

Source: Medix Corporation, Mexico City, Mexico
Title: Stomach-Specific Non-Antibiotic H. pylori Therapy
Amount: $399,759 (total)
Duration: October, 2008 – May, 2012 (with NCE)
Role: Principal Investigator

Source: Nemucore Medical Innovations, Inc., Sub-Contract of NCI Phase 1 SBIR grant.
Title: EGFR-Targeted Nanoemulsions for Imaging and Therapy of Ovarian Cancer
Amount: $ 79,310
Duration: September, 2010 – August, 2012
Role: Principle Investigator on NU Sub-Contract
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 473 of 1189 PageID #: 19641
                                                                                      Amiji, M.M. - 47
Page
Source: National Cancer Institute of the National Institutes of Health, R21 Proposal in response to
RFA PAR-07-034 “Nanoscience and Nanotechnology in Biology and Medicine”. (1R21-CA135594)
Title: Nano-Delivery of Mitochondria-Targeted Ceramide to Overcome Tumor Drug Resistance
Amount: $355,232 (total)
Duration: January, 2010 – December, 2012 (with NCE)
Role: Principal Investigator

Source: National Institute of Diabetes, and Digestive Diseases, and Kidney Diseases (NIDDK) of the
National Institutes of Health. R01 proposal in response to RFA “Nanoscience and Nanotechnology in
Biology and Medicine” program (1R01-DK080477).
Title: Oral Gene Therapy with NiMOS for Inflammatory Bowel Disease
Amount: $1,334,500 (total)
Duration: March, 2008 – February, 2013 (with NCE)
Role: Principle Investigator

Source: National Institute of Neurological Disorders and Stroke of the National Institutes of Health,
R21 Proposal in response to RFA PAR-08-232 “NINDS Exploratory/Developmental Projects in
Translational Research (R21)”. (1R21-NS066984)
Title: Multifunctional Nanoemulsions for Modulation of BBB Transport
Amount: $429,000 (total)
Duration: February, 2010 – April, 2013 (with NCE)
Role: Principal Investigator

Source: Northeastern University-Dana Farber Cancer Institute Joint Research Program Cancer Drug
Development
Title: Evaluating Synergy between Inhibition of Replication and Promotion of Apoptosis in the
Treatment of Ovarian Cancer
Amount: $100,000 (total)
Duration: July 1, 2012 – June 31, 2014
Role: Principal Investigator (in Collaboration with Dr. Michael Goldberg, Dana-Farber Cancer Institute)

Source: Merrimack Pharmaceuticals, Inc., Cambridge, MA
Title: In Vivo Imaging Study
Amount: $35,000 (total)
Duration: August 1, 2014 – June, 2015
Role: Principal Investigator

Source: Novartis Vaccine and Diagnostics, Cambridge, MA
Title: Pharm Sci Industrial Graduate Fellowship Program (designated to Ms. Ruchi Shah)
Amount: $159,300 (total)
Duration: May, 2012 – August, 2015
Role: Principal Investigator

Source: Northeastern University Tier-1 Grant
Title: A Cyber-Physical Platform for Rapid Development of Nano-Delivery Systems
Amount: $50,000 (total)
Duration: July 1, 2014 – December, 2015
Role: Principal Investigator (in Collaboration with Dr. Ravi Sundaram, College of Computer and
Information Science, Northeastern University)
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 474 of 1189 PageID #: 19642
                                                                                      Amiji, M.M. - 48
Page

Source: National Cancer Institute of the National Institutes of Health proposal in response to NCI’s
Alliance for Nanotechnology in Cancer RFA CA-09-012 “Center of Cancer Nanotechnology
Excellence (CCNE) U54 Grant” program (1U54-CA151881. Project #3).
Title: Multi-Modal Therapy for Pancreatic Cancer with Targeted Nanovectors
Amount: $1,420,972 (total project funding); $13.9 million (total CCNE funding)
Duration: September, 2010 – December 2015 (with NCE)
Role: Principle Investigator of Project #3 (CCNE PI: Prof. Vladimir Torchilin, Department of
Pharmaceutical Sciences, Northeastern University)

Source: National Cancer Institute of the National Institutes of Health proposal in response to the NCI’s
Alliance for Nanotechnology in Cancer RFA CA-09-013 “Cancer Nanotechnology Platform
Partnership U01 Grant” program (1U01-CA151452)
Title: Combinatorial-Designed Nano-Platforms to Overcome Tumor Drug Resistance
Amount: $2,317,537 (total)
Duration: September, 2010 – August, 2016 (with NCE)
Role: Principle Investigator

Source: National Science Foundation, Interdisciplinary Graduate Education and Training (IGERT)
Grant (DGE-0965843)
Title: IGERT-Nanomedical Science and Technology
Amount: $3,178,512 (total)
Duration: September, 2010 – August, 2016 (with NCE)
Role: Co-Principal Investigator (PI: Prof. Srinivas Sridhar, The Nanomedicine Education and
Research Consortium (NERC), Northeastern University)

Source: Nemucore Medical Innovations, Inc., Wellesley, MA. Sub-Contract of NCI proposal in
response to Request for Application “Academic-Industrial Partnerships for Translation of In Vivo
Imaging Systems for Cancer Investigations (R01)” PAR-10-169 (1R01-CA158881)
Title: Integrated Image-Guided Targeted Therapy for Refractory Ovarian Cancer
Amount: $3,138,368 (total), NU share: $823,893
Duration: April, 2011 – December 2016 (with NCE)
Role: Principal Investigator

Source: Northeastern University-Houston Methodist Research Institute Collaboration Grant
Title: Non-Viral Telomerase Gene Therapy in Progeria
Amount: $75,000 (total)
Duration: August 1, 2015 – July 31, 2016
Role: Principal Investigator (in Collaboration with Dr. John P. Cooke, Houston Methodist Research
Institute, Houston, TX)

Source: Moderna Therapeutics, Inc. Cambridge, MA
Title: Oral mRNA Delivery and Transfection with Multicompartmental Systems
Amount: $93,543 (total)
Duration: July 1, 2016 – April 30, 2017
Role: Principal Investigator
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 475 of 1189 PageID #: 19643
                                                                                    Amiji, M.M. - 49
Page
Source: National Cancer Institute of the National Institutes of Health, R21 Proposal in response to
PAR13-146 ”NCI Exploratory/Developmental Research Grant Program (NCI Omnibus R21)”. (R21
proposal CA-179652-A1).
Title: Targeted Platinates/siRNA Combination Therapy for Resistant Lung Cancer
Amount: $427,625 (total)
Duration: April 1, 2014 – March 31, 2017 (with NCE)
Role: Principal Investigator

Source: National Institute of General Medical Sciences, National Institutes of Health R01 grant in
response to RFA “PAR-10-142 Interface of the Life and Physical Sciences” (1R01-GM098117)
Title: Impact of Lipids on Compound Absorption: Mechanistic Studies and Modeling
Amount: $2,315,953 (total); Co-PI Share: $238,330
Duration: July, 2012 – June, 2017
Role: Co-Investigator (PI: Rebecca Carrier, Department of Chemical Engineering, Northeastern
University)

Source: Northeastern University Tier-1 Grant
Title: Engineering a Sprayable Multifunctional Wound Dressing
Amount: $50,000 (total)
Duration: July 1, 2016 – December 30, 2017
Role: Principal Investigator (in Collaboration with Dr. Nasim Annabi, Department of Chemical
Engineering in the College of Engineered at Northeastern University

Source: National Institute of Diabetes, and Digestive Diseases, and Kidney Diseases (NIDDK) of the
National Institutes of Health. (1 R01 DK098655)
Title: Hepatic Insulin Resistance and Metabolic Disease
Amount: $2,427,993 (total), NU share: $212,447
Duration: April 1, 2013 – March 31, 2018
Role: PI of NU Sub-Contract (PI: Morris F. White, Children’s Hospital/Harvard Medical School, Boston,
MA)

Source: National Cancer Institute of the National Institutes of Health, R56 “Bridge” Grant on the NCI
Nanotechnology for Cancer IRCN (U01) Submission
Title: Integrated Nano-Therapeutics to Overcome Tumor Plasticity and Resistance
Amount: $300,000 (total)
Duration: September, 2017 – August, 2018
Role: Principal Investigator

Source: Targagenix, Inc., Stony Brook, NY - Sub-Contract of NCI SBIR Contract
Title: Nanoemulsion Formulation and IND Enabling Studies of a Novel Cancer Stem Cell Cytotoxic
Agent
Amount: $330,000 (total)
Duration: November, 2015 – October, 2018
Role: Principal Investigator

Source: Takeda Vaccines, Cambridge, MA
Title: Determination of Stability of Inactivated Zika Viral Vaccine Formulation
Amount: $79,751 (total)
Duration: February, 2018 – October, 2018
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 476 of 1189 PageID #: 19644
                                                                                      Amiji, M.M. - 50
Page
Role: Principal Investigator

Source: National Institute of Biomedical Imaging and Bioengineering of the National Institutes of
Health, R21 Proposal in response to PA-16-040 “Exploratory/Developmental Bioengineering
Research Grants (EBRG) [R21]”. (R21 proposal EB-023025-01).
Title: Oral Gene Delivery to Improve Iron Overload Disorders
Amount: $419,425 (total)
Duration: June, 2016 – March, 2019 (with NCE)
Role: Co-Principal Investigator (In Collaboration with Dr. Jonghan Kim, Department of Pharmaceutical
Sciences, School of Pharmacy at Northeastern University)

Source: Northeastern University-Dana Farber Cancer Institute Joint Research Program on Cancer
Drug Development
Title: MicroRNA-Based Reprogramming of Tumor-Associated Macrophages in Ovarian Cancer
Amount: $100,000 (total)
Duration: August, 2017 – July, 2019
Role: Principal Investigator (in Collaboration with Dr. Michael Goldberg, Dana-Farber Cancer Institute)

PATENTS AND INVENTION DISCLOSURES

Amiji, M.M. “Biocompatible Articles and Method of Making Same”. United States Patent Number
  5,885,609. Issued: March 1999.

Amiji, M.M. “Drug Delivery Using pH-Sensitive Semi-Interpenetrating Network Hydrogels”. United
  States Patent Number 5,904,927. Issued: May 1999.

Langer, R.S., Lynn, D.M., Putnam, D., Amiji, M.M., and Anderson, D.G. “Biodegradable Poly(Beta-
   Amino Esters) and Uses Thereof”. United States Patent Number 6,998,115. Issued: February,
   2006.

Langer, R.S., Lynn, D.M., Putnam, D., Amiji, M.M., and Anderson, D.G. “Biodegradable Poly(Beta-
   Amino Esters) and Uses Thereof”. European Patent Application. (Serial number 019775410-2115-
   US0131270, Filed: October, 2001).

Amiji, M.M. and Taqieddin, E.S. “Hybrid Immobilized Catalytic System with Controlled Permeability”
  United States Patent Application US2004/0266026, Pending (Filed: January, 2003).

Amiji, M.M., Shenoy, D.B., and van Vlerken, L.E. “Nanoparticulate Delivery Systems for Treating
  Multi-drug Resistance”. United States Patent Application, US2006/0257493, Pending (Filed: April,
  2006).

Amiji, M.M. and Tiwari, S.K. “Novel Nanoemulsion Formulations” United States Patent Application
  US2007/0148194, Pending (Filed: November, 2006).

Hirt, T., Lu, Z., Meir, W., and Amiji, M. “Mucoadhesive Vesicles for Drug Delivery”. PCT and United
    States Patent Application PCT/US2008/12/157,144. Pending (Filed: August, 2008).

Hanson, R., Amiji, M.., and Weissig, V. “Precision-Guided Nanoparticle System for Drug Delivery”
  PCT and United States Patent Application PCT/US2008/01766, Pending (Filed: February, 2008).
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 477 of 1189 PageID #: 19645
                                                                                   Amiji, M.M. - 51
Page

Amiji, M. and Iyer, A.K. “Multi-Functional Self-Assembling Polymeric Nanosystems”. PCT and United
  States Patent Application US200961/246,355 and WO 2010042823-A1 Pending (Filed:
  September, 2009).

Amiji, M., Kalariya, M., Jain, S., and Attarwala, A. “Multi-Compartmental Macrophage Delivery”. PCT
  and United States Patent Application US 20130243689-A1 and WO 2011119881-A1, Pending
  (Filed: March, 2011).

Amiji, M., Ganta, S., and Tsai, P.-C. “Multimodal Diagnostic Technology for Early Stage Cancer
  Lesions”. PCT and United States Patent Application US 20130224120-A1 and WO 2011119822-
  A1, Pending (Filed March, 2011).

Amiji, M. and Iyer, A.K. “Biodegradable Polymeric Buffers”. PCT and United States Patent Application
  WO 2014008283-A3, Pending (Filed: July, 2013).

Amiji, M. and Singh, A. “Releasable Magnetic Cell Capture Technology”. PCT and United States
  Patent Application WO 2014110578-A1, Pending (Filed: January, 2014).

Amiji, M., Trivedi, M., and Singh, A. ”Mitochondrial Reprogramming by Non-Viral Nucleic Acid
  Delivery”. Provisional United States Patent Application (Filed: September, 2014).

Amiji, M., Singh, A., Nascimento, A.V., and Su, M.J. “Cellular Reprogramming by Modulation of
  Extracellular Vesicle (Exosome) Composition”. Provisional United States Patent Application (Filed:
  September, 2014).

PRESENTATIONS

American Association of Pharmaceutical Scientists Annual Meeting, Orlando, FL. Poster presentation
   entitled “Adsorption Isotherms of Doxorubicin on Oxidized Dextran”. November, 1988.

Controlled Release Society Annual Meeting, San Francisco, CA. Podium presentation entitled
   “Mucoadhesive Hydrogels Effective at Neutral pH”. March, 1989.

Society for Biomaterials Annual Meeting, Santa Fe, NM. Podium presentation entitled “The Minimum
   Amount of Biologically Active Fibrinogen Necessary for Surface-Induced Platelet Activation”.
   April, 1989.

NIH Conference on Cardiovascular Science and Technology, Bethesda, MD. Podium presentation
   entitled “Mechanism of Surface Passivation by Albumin”. May 1990.

Surfaces in Biomaterials Foundation First Annual Meeting, Minneapolis, MN. Podium presentation
    entitled “Mechanism Study on the Prevention of Surface-Induced Platelet Activation by Adsorbed
    Albumin”. March, 1991.

Society for Biomaterials Annual Meeting, Scottsdale, AZ. Podium presentation entitled “Prevention of
   Protein Adsorption and Platelet Adhesion by Steric Repulsion. May, 1991.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 478 of 1189 PageID #: 19646
                                                                                      Amiji, M.M. - 52
Page
American Chemical Society National Meeting, Washington, DC. Podium presentation entitled
  “Surface Passivating Effect of PEO/PPO/PEO Triblock Copolymers”. August, 1992.

American Chemical Society National Meeting, Washington, DC. Podium presentation entitled
   “Analysis on the Surface Adsorption of PEO/PPO/PEO Triblock Copolymers”. August, 1992.

American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. Podium
   presentation entitled “Prevention of Protein Adsorption on Surfaces by PEO/PPO/PEO Triblock
   Copolymers”. November, 1992.

Society for Biomaterials Annual Meeting, Boston, MA. “Adsorption Behavior of PEO/PPO/PEO
   Triblock Copolymers on DDS-Glass”. April, 1994.

Society for Biomaterials Annual Meeting, Boston, MA. Podium presentation entitled “Development of
   Poly(ethylene oxide)-Chitosan Blend Membranes for Hemodialysis”. April, 1994.

American Chemical Society Annual Meeting, Washington, DC, Podium presentation entitled
  “Chitosan-Poly(ethylene oxide) Semi-IPN as a pH-Sensitive Drug Delivery System”. August, 1994.

American Association of Pharmaceutical Scientists Annual Meeting, Orlando, FL. Podium
  presentation entitled “Pyrene Fluorescence Study of Insulin Denaturation and Aggregation at
  Hydrophobic Interfaces”. November, 1994.

Controlled Release Society Annual Meeting, Seattle, WA. Poster presentation entitled “Chitosan-
  Poly(Ethylene Oxide) Hydrogels for pH-Sensitive Oral Drug Delivery”. August, 1995.

American Chemical Society's Conference on Formulations and Drug Delivery, Boston, MA. Podium
  presentation entitled “Site-specific Oral Delivery of Antibiotics using pH-Sensitive Hydrogels”.
  October, 1995.

American Association of Pharmaceutical Scientists, Eastern Regional Meeting, New Brunswick, NJ.
  Poster presentation entitled “Site-Specific Delivery of Antibiotics for the Treatment of Helicobacter
  pylori Infection in Peptic Ulcer Disease”. June, 1995.

Fifth World Biomaterials Congress, Toronto, Ontario, Canada. Podium presentation entitled “Surface
    Modification of Chitosan Hemodialysis Membranes with Anionic Polysaccharides”. June, 1996.

Surfaces in Biomaterials ‘96 Symposium, Chandler, AZ. Poster presentation entitled “Modification of
   Chitosan Membrane Surfaces by Complexation-Interpenetration of Anionic Polysaccharides”
   September, 1996.

Nineteenth Annual Undergraduate Research Seminar, Morgantown, WV. Poster presentation entitled
   “Factors Influencing Stomach-Specific Antibiotic Delivery for H. pylori Infection”. October, 1997.

First International Symposium on Advanced Biomaterials, Montréal, Quebec, Canada. Podium
    presentation entitled “Chitosan Surface Modification with Anionic Poly(Ethylene Glycol) Derivative
    for Improved Blood Compatibility.” October, 1997.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 479 of 1189 PageID #: 19647
                                                                                 Amiji, M.M. - 53
Page
American Association of Pharmaceutical Scientists Annual Meeting, Boston, MA. Poster presentation
  entitled “The Role of Gastric pH and Mucin Permeability on Localized Antibiotic Delivery for H.
  pylori Infection”. November, 1997.

American Association of Pharmaceutical Scientists Annual Meeting, Boston, MA. Poster presentation
  entitled “Mucoadhesive Chitosan Microspheres for Stomach-Specific Antibiotic Delivery”.
  November, 1997.

American Association of Pharmaceutical Scientists Annual Meeting, Boston, MA. Poster presentation
  entitled “Surface Modification of Chitosan by Polyelectrolyte Complexation-Interpenetration to
  Improve Biocompatibility”. November, 1997.

Society for Biomaterials Annual Meeting, Providence, RI. Podium presentation entitled “Novel
   Thermogelling Paclitaxel Formulation for Localized Delivery”. May, 1999.

Society for Biomaterials Annual Meeting, Providence, RI. Podium presentation entitled “Surface
    Modification of Chitosan Microspheres to Improve Biocompatibility”. May, 1999.

Controlled Release Society Annual Meeting, Boston, MA. Poster presentation entitled “Membranes
   Formed by Physical Interpenetration of Chitosan with PEO/PPO/PEO Triblock Copolymers”.
   June, 1999.

American Association of Pharmaceutical Sciences Annual Meeting. Indianapolis, IN. Poster
   presentation entitled “Preparation and Characterization of Cross-linked Chitosan Microspheres
   for Delivery of Tetracycline Locally in the Stomach”. November, 2000.

American Association of Pharmaceutical Sciences, Pharmaceutical Congress of the Americas,
   Orlando, FL. Poster presentation entitled “Intratumoral Administration of Paclitaxel in a
   Thermogelling Pluronic® F-127 Formulation”. March, 2001.

American Association of Pharmaceutical Sciences, Pharmaceutical Congress of the Americas,
   Orlando, FL. Poster presentation entitled “Biodegradable Chitin-Paclitaxel Microparticle
   Formulations for Localized Drug Delivery”. March, 2001.

American Association of Pharmaceutical Scientists, Pharmaceutical Congress of the Americas,
   Orlando, FL. Poster presentation entitled “Permselective Membranes Prepared by Physical
   Interpenetration of Chitosan with PEO/PPO/PEO Triblock Copolymers”. March, 2001.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Poly(epsilon-caprolactone) Nanoparticles
   for Intracellular Delivery of Tamoxifen”. April, 2001.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Poly(ethylene glycol)-Modified Gelatin
   Nanoparticles as Long-Circulating Intracellular Delivery Vehicle”. April, 2001.

American Association of Pharmaceutical Scientists Annual Meeting, Denver, CO. Poster presentation
   entitled “Poly(epsilon-caprolactone) Nanoparticles for Intracellular Delivery of Tamoxifen”.
   October, 2001.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 480 of 1189 PageID #: 19648
                                                                                    Amiji, M.M. - 54
Page

American Association of Pharmaceutical Scientists Annual Meeting, Denver, CO. Poster presentation
   entitled “Perm-Selective Alginate-Chitosan Hybrid Microcapsules for Enzyme Immobilization”.
   October, 2001.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Long-Circulating, pH-Sensitive Poly(beta-
   amino ester) Nanoparticles for Tumor-Selective Paclitaxel Delivery”. April, 2002.

American Association of Pharmaceutical Scientists Annual Meeting, Toronto, Ontario, Canada. Poster
   presentation entitled “Cellular Uptake, Trafficking, and DNA Transfection Studies with
   Poly(ethylene glycol)-Modified Gelatin Nanoparticles”. November, 2002.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “In Vitro Evaluation of DNA Delivery to Tumor
   Cells Using Poly(ethylene glycol)-Modified Gelatin Nanoparticles”. April, 2003.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
  Meeting, Rocky Hill, CT. Poster presentation entitled “Effect of Chemical Cross-linking of Chitosan
  Microspheres on Gastric Residence and Local Tetracycline Concentrations in Fasted Gerbils for
  Local Treatment of H. pylori Infection”. April, 2003.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
  Meeting, Rocky Hill, CT. Poster presentation entitled “Chitosan Stabilized Colloidal Gold
  Complexes: Cationic Probes for Intracellular DNA Trafficking and Delivery”. April, 2003.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
  Meeting, Rocky Hill, CT. Poster presentation entitled “Plasmid DNA Encapsulation in a Hybrid
  Nanoparticles-in-Microsphere System for Oral Delivery”. April, 2004.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
  Meeting, Rocky Hill, CT. Poster presentation entitled “Preparation of Thiolated Gelatin
  Nanoparticles for Rapid Intracellular Delivery in Response to Glutathione”. April, 2004.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
  Meeting, Rocky Hill, CT. Poster presentation entitled “Polymeric Nanoparticles for Targeted and
  Controlled Tamoxifen Delivery in Breast Cancer: In Vitro and In Vivo Investigations”. April, 2004.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
  Meeting, Rocky Hill, CT. Poster presentation entitled “Biodistribution and Targeting Potential of
  Poly(ethylene glycol)-Modified Gelatin Nanoparticles in Tumor-Bearing Mice”. April, 2004.

American Association of Pharmaceutical Scientists Annual Meeting, Baltimore, MD. Poster
   presentation entitled “Polymeric Nanoparticles for Targeted and Controlled Tamoxifen Delivery in
   Breast Cancer: In-vitro and In-vivo Investigations”. November, 2004.

American Association of Pharmaceutical Scientists Annual Meeting, Baltimore, MD. Poster
   presentation entitled “Preparation of Thiolated Gelatin Nanoparticles for Rapid Intracellular
   Delivery in Response to Glutathione”. November, 2004.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 481 of 1189 PageID #: 19649
                                                                                    Amiji, M.M. - 55
Page

American Association of Pharmaceutical Scientists Annual Meeting, Baltimore, MD. Poster
   presentation entitled “Biodistribution and Targeting Potential of Poly(ethylene glycol)-Modified
   Gelatin Nanoparticles in Tumor-Bearing Mice”. November, 2004.

American Association of Pharmaceutical Scientists Annual Meeting, Baltimore, MD. Poster
   presentation entitled “Nanoparticles-in-Microsphere Hybrid Systems for Oral DNA Vaccine
   Delivery”. November, 2004.

Materials Research Society Fall National Meeting, Boston, MA. “Biomedical Applications of Gold
   Nanoparticles Functionalized Using Hetero-Bifunctional Poly(ethylene glycol) Spacer”.
   December, 2004.

Materials Research Society Fall National Meeting, Boston, MA. “Biodegradable Polymeric
   Nanoparticles for Tumor-Selective Tamoxifen Delivery: In Vitro and In Vivo Studies”. December,
   2004.

Materials Research Society Fall National Meeting, Boston, MA. “Biodistribution and Tumor-Targeting
   Potential of Poly(ethylene glycol)-Modified Gelatin Nanoparticles”. December, 2004.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Polymeric Nanoparticles for Targeted and
   Controlled Tamoxifen Delivery in Breast Cancer: In-Vitro and In-Vivo Investigations”. April, 2005.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Plasmid DNA Encapsulation in a Hybrid
   Nanoparticles-in-Microsphere System for Oral Delivery”. April, 2005.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Improved Oral Delivery of Hydrophobic
   Drugs with Novel Nanoemulsion Formulations” April, 2005.

Nano Science and Technology Institute’s Nano2005 Conference and Trade Show, Anaheim, CA.
   “Biomedical Applications of Gold Nanoparticles Functionalized Using Hetero-bifunctional
   Poly(ethylene glycol) Spacer”. May, 2005.

Nano Science and Technology Institute’s Nano2005 Conference and Trade Show, Anaheim, CA.
   “Super-paramagnetic Iron Oxide-Gold Core-Shell Nanoparticles for Biomedical Applications”.
   May, 2005.

American Association of Pharmaceutical Scientists Annual Meeting, Nashville, TN. Poster
   presentation entitled “Formulation Optimization for the Nanoparticles-In-Microsphere Hybrid Oral
   Delivery System Using Factorial Design”. November, 2005.

American Association of Pharmaceutical Scientists Annual Meeting, Nashville, TN. Poster
   presentation entitled “Formulation Development and In Vivo Biodistribution Studies of
   Poly(ethylene glycol)-Modified Thiolated Gelatin Nanoparticles”. November, 2005.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 482 of 1189 PageID #: 19650
                                                                                   Amiji, M.M. - 56
Page
American Association of Pharmaceutical Scientists Annual Meeting, Nashville, TN. Poster
   presentation entitled “Novel Nanoemulsions for Improved Oral Delivery of Hydrophobic Drugs”.
   November, 2005.

American Association of Pharmaceutical Scientists Annual Meeting, Nashville, TN. Poster
   presentation entitled “Nanoemulsion Formulations for Improved CNS Drug Delivery”. November,
   2005.

American Association of Pharmaceutical Scientists Annual Meeting, Nashville, TN. Poster
   presentation entitled “Application of Statistical Factorial Design for the Preparation of
   Poly(styrene-b-isobutylene-b-styrene) Triblock Copolymer Microspheres”. November, 2005

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Intracellular Delivery of Saquinavir in
   Biodegradable Polymeric Nanoparticles for HIV/AIDS” April, 2006.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Improved Oral Delivery of Saquinavir in
   Nanoemulsion Formulations for HIV/AIDS”. April, 2006.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Development, Characterization and
   Transfection of the Plasmid DNA Encapsulated in Nanoparticles-in-Microsphere Formulations for
   Oral Delivery”. April, 2006.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Tumor-Targeted Delivery of Hydrophobic
   Drugs in pH-Sensitive Poly(ethylene oxide)-Modified Poly(beta-amino ester) Nanoparticles”. April,
   2006.

Society for Biomaterials Annual Meeting, Pittsburgh, PA. Podium presentation entitled “Modulation of
   Intracellular Ceramide Using Polymeric Nanoparticles to Overcome Multidrug Resistance in
   Tumor Cells”. April, 2006.

Society for Biomaterials Annual Meeting, Pittsburgh, PA. Poster presentation entitled “Development
   of the Nanoparticles-in-Microsphere Hybrid Formulations for Oral Delivery of Plasmid DNA”. April,
   2006.

Society for Biomaterials Annual Meeting, Pittsburgh, PA. Poster presentation entitled “Novel
   Nanoemulsions for Improved Oral Delivery of Hydrophobic Drugs”. April, 2006.

Nano Science and Technology Institute’s Nano2006 Conference and Trade Show, Boston, MA.
   Podium presentation entitled “Modulation of Intracellular Ceramide Using Polymeric
   Nanoparticles to Overcome Multidrug Resistance in Tumor Cells”. May, 2006.

Nano Science and Technology Institute’s Nano2006 Conference and Trade Show, Boston, MA.
   Poster presentation entitled “Formulation Optimization for the Nanoparticles-in-Microsphere
   Hybrid Oral Delivery Systems Using Factorial Design”. May, 2006.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 483 of 1189 PageID #: 19651
                                                                                    Amiji, M.M. - 57
Page
Nano Science and Technology Institute’s Nano2006 Conference and Trade Show, Boston, MA.
   Poster presentation entitled “Novel Nanoemulsions for Improved Oral Delivery of Poorly Soluble
   Drugs”. May, 2006.

Nano Science and Technology Institute’s Nano2006 Conference and Trade Show, Boston, MA.
   Poster presentation entitled “Characterization and In Vivo Biodistribution Studies with
   Poly(ethylene glycol)-Modified Thiolated Gelatin Nanoparticles”. May, 2006.

Controlled Release Society Annual Meeting, Vienna, Austria. Poster presentation entitled
   “Poly(Styrene-b-Isobutylene-b-Styrene) Triblock Copolymer Microspheres for Sustained Release
   Drug Delivery”. July, 2006.

Society of Neuroscience 2006 Annual Meeting, Atlanta, GA. Poster presentation entitled “Brain
    Delivery of Proteins by the Intranasal Route of Administration Using Cationic Liposomes”.
    October, 2006

The First National Cancer Institute’s Alliance in Nanotechnology Principal Investigator Meeting. San
   Diego, CA. Poster presentation entitled “Multifunctional Nanosystems to Overcome Drug
   Resistance in Cancer”. October, 2006.

The First National Cancer Institute’s Alliance in Nanotechnology Principal Investigator Meeting. San
   Diego, CA. Poster presentation entitled “Modulation of Multidrug Resistance in Cancer with
   Polymer Blend Nanoparticles”. October, 2006.

American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. Poster
   presentation entitled “Tumor-Targeted Delivery of Hydrophobic Drugs in pH-Sensitive
   Poly(ethylene oxide)-Modified Poly(beta-amino ester) Nanoparticles”. November, 2006.

American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. Poster
   presentation entitled “Development and Characterization of Nanoemulsion Formulations
   Containing Multimodal Therapeutics for Brain Tumor”. November, 2006.

American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. Poster
   presentation entitled “Biodegradable Polymeric Nanoparticles for Intracellular Saquinavir Delivery
   in HIV/AIDS”. November, 2006.

American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. Poster
   presentation entitled “Oral Plasmid DNA Administration and Transfection Using Nanoparticles-in-
   Microsphere Formulations”. November, 2006.

American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. Poster
   presentation entitled “Modulation of Multidrug Resistance in Cancer with Polymer Blend
   Nanoparticles”. November, 2006.

American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. Poster
   presentation entitled “Tumor-Targeted sFlt-1 Gene Delivery Using Long-Circulating Thiolated
   Gelatin Nanoparticles”. November, 2006.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 484 of 1189 PageID #: 19652
                                                                                  Amiji, M.M. - 58
Page
American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. Poster
   presentation entitled “Improved Oral Delivery of Saquinavir in Nanoemulsion Formulations for
   HIV/AIDS”. November, 2006.

Controlled Release Society Annual Meeting, Long Beach, CA. Poster presentation entitled
   “Gastrointestinal Gene Delivery in Mice using Polymeric Nanoparticles-in-Microsphere Oral
   System”. July, 2007.

Controlled Release Society Annual Meeting, Long Beach, CA. Poster presentation entitled “Design
   and Development of a Polymer-Blend Nanoparticle Drug Delivery System to Overcome Multidrug
   Resistance in Cancer”. July, 2007.

Controlled Release Society Annual Meeting, Long Beach, CA. Poster presentation entitled “Paclitaxel
   and Ceramide Combination Therapy in Biodegradable Polymeric Nanoparticles to Overcome
   Multidrug Resistance in Cancer”. July, 2007.

The Second National Cancer Institute’s Alliance in Nanotechnology Principal Investigator Meeting.
   Chapel Hill, NC. Poster presentation entitled “Nanoparticulate Therapeutic Strategy for
   Intracellular Ceramide Modulation to Lower Apoptotic Threshold and Overcome Multidrug
   Resistance in Cancer”. October, 2007.

American Association of Pharmaceutical Scientists Annual Meeting, San Diego, CA. Poster
   presentation entitled “Modulation of Intracellular Ceramide Metabolism with Biodegradable
   Polymeric Nanoparticle-Encapsulated Tamoxifen to Overcome Multidrug Resistance in Cancer.”
   November, 2007.

American Association of Pharmaceutical Scientists Annual Meeting, San Diego, CA. Poster
   presentation entitled “Multifunctional Polymer Blend Nanoparticles for Temporal-Controlled
   Release of Combination Therapeutics to Overcome Multidrug Resistance of Cancer”. November,
   2007.

American Association of Pharmaceutical Scientists Annual Meeting, San Diego, CA. Poster
   presentation entitled “Development of Novel Biodegradable Polymeric Nanoparticles-in-
   Microsphere Formulation for Local Plasmid DNA Delivery in the Gastrointestinal Tract”.
   November, 2007.

American Association of Pharmaceutical Scientists Annual Meeting, San Diego, CA. Poster
   presentation entitled “HER2/neu Receptor-Targeted Engineered Gelatin Nanovectors for Gene
   Delivery and Transfection in Pancreatic Cancer Cells”. November, 2007.

American Chemical Society Annual Meeting, New Orleans, LA. Podium presentation entitled “Gene
   Delivery and Transfection Studies with Lipopolyplexes in Human Endothelial and Smooth Muscle
   Cells”. April, 2008.

Nano Science and Technology Institute’s Nano2008 Conference and Trade Show, Boston, MA.
   Podium presentation entitled “Gene Delivery and Transfection Studies with Lipopolyplexes in
   Human Endothelial and Smooth Muscle Cells”. June, 2008.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 485 of 1189 PageID #: 19653
                                                                                  Amiji, M.M. - 59
Page
Nano Science and Technology Institute’s Nano2008 Conference and Trade Show, Boston, MA.
   Podium presentation entitled “Epidermal Growth Factor Receptor-Targeted Engineered Gelatin
   Nanovectors for Gene Delivery and Transfection in Pancreatic Cancer Cells”. June, 2008.

Nano Science and Technology Institute’s Nano2008 Conference and Trade Show, Boston, MA.
   Poster presentation entitled “Non-condensing Calcium Alginate Microspheres for Macrophage-
   Selective Gene Delivery and Transfection”. June, 2008.

Nano Science and Technology Institute’s Nano2008 Conference and Trade Show, Boston, MA.
   Poster presentation entitled “Multifunctional Nanoparticulate System for Simultaneous EGFR
   Gene Silencing and Enhancement of Apoptosis in Pancreatic Cancer Cells”. June, 2008.

Controlled Release Society Annual Meeting, New York, NY. Podium presentation entitled “Gene
   Delivery and Transfection Studies in Smooth Muscle Cells with Lipopolyplexes Immobilized in
   Gelatin-Coated Stainless Steel Substrates.” July, 2008.

Controlled Release Society Annual Meeting, New York, NY. Poster presentation entitled “Cellular
   Trafficking Studies of Ceramide-Loaded Poly(ethylene Oxide)-Modified Poly(epsilon-
   caprolactone) Nanoparticles with Raman Spectroscopy.” July, 2008.

American Association of Pharmaceutical Scientists Annual Meeting, Atlanta, GA. Poster presentation
   entitled “Epidermal Growth Factor Receptor-Targeted Gelatin-Based Nanoparticles for Reporter
   and Therapeutic Gene Delivery in Human Pancreatic Cancer Cells”. November, 2008.

The Fourth National Cancer Institute’s Alliance in Nanotechnology Principal Investigator Meeting.
   Manhattan Beach, CA. Poster presentation entitled “Polymer Blend Nanoparticulate System for
   Combination Paclitaxe/Lonidamine Co-Therapy in Overcoming Multidrug Resistance in Breast
   and Ovarian Cancer via Exploitation of the Warburg’s Effect”. October, 2009.

The Fourth National Cancer Institute’s Alliance in Nanotechnology Principal Investigator Meeting.
   Manhattan Beach, CA. Poster presentation entitled “Inhibition of ABCD1 (MDR-1) Expression by
   siRNA Nanoparticulate Delivery System to Overcome Drug Resistance in Osteosarcoma”.
   October, 2009.

American Association of Pharmaceutical Scientists Annual Meeting, Los Angeles, CA. Poster
   presentation entitled “In Vitro Studies with Estradiol-Loaded Omega-3 Fatty Acid-Containing Oil-
   in-Water Nanoemulsion Formulations for the Treatment of Coronary Restenosis”. November,
   2009.

American Association of Pharmaceutical Scientists Annual Meeting, Los Angeles, CA. Poster
   presentation entitled “The Effect of Curcumin in Enhancing Oral Absorption and Anti-Tumor
   Therapeutic Efficacy of Paclitaxel Administered in Nanoemulsion Formulations”. November,
   2009.

American Association of Pharmaceutical Scientists Annual Meeting, Los Angeles, CA. Poster
   presentation entitled “TNF- Gene Silencing Using Nanoparticles-in-Microsphere Oral Delivery
   System in an Inflammatory Bowel Disease Model”. November, 2009.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 486 of 1189 PageID #: 19654
                                                                                 Amiji, M.M. - 60
Page
Controlled Release Society Annual Meeting, Portland, OR. Poster presentation entitled “Tuftsin-
   Modified Alginate Nanoparticles as a Non-Condensing Macrophage-Targeted Gene Delivery
   System for Anti-Inflammatory Therapy.” July, 2010.

Controlled Release Society Annual Meeting, Portland, OR. Poster presentation entitled “Preliminary
   Evaluations of Combination Ceramide/Estradiol Therapy in Coronary Restenosis with Omega-3
   Fatty Acid-Containing Nanoemulsion Formulations”. July, 2010.

Controlled Release Society Annual Meeting, Portland, OR. Poster presentation entitled “In Vitro
   Evaluations of Nanoparticle-in-Emulsion Formulations for Gene Delivery and Transfection in
   Macrophages”. July, 2010.

American Association of Pharmaceutical Scientists Annual Meeting, New Orleans, LA. Poster
   presentation entitled “Preliminary Evaluations of Combination Ceramide/Estradiol Therapy in
   Atherosclerosis with Omega-3 Fatty Acid-Containing Nanoemulsion Formulations”. November,
   2010.

American Association of Pharmaceutical Scientists Annual Meeting, New Orleans, LA. Podium and
   poster presentations entitled “Tuftsin-Modified Alginate Nanoparticles as a Non-Condensing
   Macrophage-Targeted Gene Delivery System for Anti-Inflammatory Therapy”. November, 2010.

American Association of Pharmaceutical Scientists Annual Meeting, New Orleans, LA. Poster
   presentation entitled “Advances in siRNA Delivery: Preliminary Work in the Development of an
   siRNA Nanoemulsion Delivery System”. November, 2010.

American Association of Pharmaceutical Scientists Annual Meeting, New Orleans, LA. Poster
   presentation entitled “Advances in siRNA Delivery: Preliminary Work in the Development of an
   siRNA Nanoemulsion Delivery System”. November, 2010.

American Association of Pharmaceutical Scientists Annual Meeting, New Orleans, LA. Poster
   presentation entitled “Gene Delivery and Transfection in Human Pancreatic Cancer Cells using
   Epidermal Growth Factor Receptor-Targeted Gelatin Nanoparticles”. November, 2010.

American Association of Pharmaceutical Scientists, National Biotechnology Conference. San
   Francisco, CA. Poster presentation entitled “Therapeutic Gene Delivery and Transfection in
   Human Pancreatic Cancer Cells Using Epidermal Growth Factor Receptor-Targeted Gelatin
   Nanoparticles”. May, 2011.

Nano Science and Technology Institute’s Nano2011 Conference and Trade Show, Boston, MA.
   Podium presentation entitled “Label-Free Raman Micro-Spectral Imaging of the Micro-
   Environment of Panc-1 Spheroids”. June, 2011.

Nano Science and Technology Institute’s Nano2011 Conference and Trade Show, Boston, MA.
   Podium presentation entitled “Therapeutic Gene Delivery and Transfection in Human Pancreatic
   Cancer Cells Using Epidermal Growth Factor Receptor-Targeted Gelatin Nanoparticles”. June,
   2011.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 487 of 1189 PageID #: 19655
                                                                                   Amiji, M.M. - 61
Page
Controlled Release Society Annual Meeting, National Harbor, MD. Poster presentation entitled “Label-
   Free Imaging of Panc-1 Human Pancreatic Tumor Spheroids by Raman Microspectroscopy”. July,
   2011.

Controlled Release Society Annual Meeting, National Harbor, MD. Poster presentation entitled
   “Therapeutic Gene Delivery and Transfection in Human Pancreatic Cancer Cells Using Epidermal
   Growth Factor Receptor-Targeted Gelatin Nanoparticles”. July, 2011.

17th International Workshop on Single Molecule Spectroscopy and Ultrasensitive Analysis in the Life
     Sciences, Berlin, Germany. Poster presentation entitled “Label-Free and Sub-Micron Imaging of
     Tumor Micro-Environment In Vitro”. September, 2011.

The Fifth National Cancer Institute’s Alliance in Nanotechnology for Cancer Annual Principal
   Investigators Meeting, Boston, MA. Poster presentation entitled “Combinatorial Library Approach
   Using Functionally Variant Hyaluronic Acid-Based Self-Assembling Nanosystems for Tumor-
   Targeted Drug and Oligonucleotide Delivery”. September, 2011.

The Fifth National Cancer Institute’s Alliance in Nanotechnology for Cancer Annual Principal
   Investigators Meeting, Boston, MA. Poster presentation entitled “Evaluations of Dextran-Based
   Nanoparticle-Mediated Drug and siRNA Delivery”. September, 2011.

The Fifth National Cancer Institute’s Alliance in Nanotechnology for Cancer Annual Principal
   Investigators Meeting, Boston, MA. Poster presentation entitled ““Multimodal Therapeutic
   Approach for Pancreatic Cancer: Delivery of Combination wt-p53 Gene and Gemcitabine in
   Epidermal Growth Factor Receptor-Targeted Gelatin Nanoparticles”. September, 2011.

Federation of Analytical Chemistry and Spectroscopy Societies (FACSS) 38th Annual Meeting. Reno,
   NV. Posium presentation entitled “Label-Free Sub-Micron Imaging of Biological Systems”.
   October, 2011.

American Association of Pharmaceutical Scientists Annual Meeting, Washington, DC. Poster
   presentation entitled “Combinatorial Library Approach Using Functionally Variant Hyaluronic Acid-
   Based Self-Assembling Nanosystems for Tumor-Targeted Drug and Oligonucleotide Delivery”.
   October, 2011.

American Association of Pharmaceutical Scientists Annual Meeting, Washington, DC. Poster
   presentation entitled “Squalane oil Multiple Emulsion Formulations for Enhanced Immune
   Response to Peptide-Based Melanoma Vaccine”. October, 2011.

American Association of Pharmaceutical Scientists Annual Meeting, Washington, DC. Poster
   presentation entitled “Macrophage-Targeted Tuftsin-Modified Alginate Nanoparticles for Anti-
   Inflammatory Gene Therapy in the Treatment of Rheumatoid Arthritis”. October, 2011.

American Association of Pharmaceutical Scientists Annual Meeting, Washington, DC. Poster
   presentation entitled “Multimodal Therapeutic Approach for Pancreatic Cancer: Delivery of
   Combination wt-p53 Gene and Gemcitabine in Epidermal Growth Factor Receptor-Targeted
   Gelatin Nanoparticles”. October, 2011.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 488 of 1189 PageID #: 19656
                                                                                 Amiji, M.M. - 62
Page
Connective Tissue Oncology Society (CTOS) Annual Meeting, Chicago, IL. Podium presentation
   entitled “Dextran-Based Nanoparticulate Delivery System to Overcome Multidrug Resistance in
   Osteosarcoma”. October, 2011.

Eight Annual Workshop on FT-IR Spectroscopy in Microbiological and Medical Diagnostics. Berlin,
    Germany. Poster presentation entitled “Raman-Active Gold Nanoparticles as Beacons in Cervical
    Cancer Cells”. October, 2011.

International Society of Pharmaceutical Engineers Annual Meeting. Dallas, TX. Podium presentation
     entitled “Macrophage-Targeted Tuftsin-Modified Alginate Nanoparticles for Anti-Inflammatory
     Gene Therapy in the Treatment of Rheumatoid Arthritis”. November, 2011.

American Association of Pharmaceutical Scientists, National Biotechnology Conference. San Diego,
   CA. Poster presentation entitled “Macrophage-Targeted Tuftsin-Modified Alginate Nanoparticles
   for Anti-Inflammatory Gene Therapy in the Treatment of Experimental Arthritis”. May, 2012.

INVITED PRESENTATIONS AND TUTORIALS

Massachusetts College of Pharmacy and Allied Health. Division of Pharmaceutical Sciences. Boston,
  MA. “Formulation of Controlled Release Dosage Forms”. May, 1996.

Advanced Magnetics, Inc., Cambridge, MA. “Poly(Ethylene Glycol)-Modified Biomaterial Surfaces”.
   January, 1998.

Innovative Imaging Systems, Inc., North Billerica, MA. “Polymers for Controlled Drug Delivery
   Systems”. August, 1998.

Kuwait University, Faculty of Pharmacy, Safat, Kuwait. “Medical and Pharmaceutical Applications of
  Chitosan”. February, 1999.

Tufts University, Department of Chemical Engineering and Bioengineering and Center for
   Biotechnology Engineering. Medford, MA. “Chitosan-Based Biomaterials and Drug Delivery
   Systems”. March, 2000.

Massachusetts Institute of Technology (MIT), Department of Chemical Engineering, Cambridge, MA.
  “Polymeric Site-Specific Drug Delivery Systems”. September, 2000.

Zycos, Inc., Lexington, MA. “Cationic Interpenetrating Network Hydrogels for DNA Delivery”.
   December, 2000.

Northeastern University, Department of Pharmaceutical Sciences, Boston, MA. “Novel Biodegradable
   pH-Responsive Polymers for Intracellular Delivery”. March, 2001.

Northeastern University, School of Pharmacy, Boston, MA. “Polymeric Delivery Systems for Drugs
   and Genes”. March, 2002.

Cambridge Scientific, Inc., Cambridge, MA. “Polymeric Drug and Gene Delivery Systems”. March,
  2002.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 489 of 1189 PageID #: 19657
                                                                                    Amiji, M.M. - 63
Page
Marine Polymer Technologies, Inc., Topsfield, MA. “Chitosan-Based Biomaterials and Drug Delivery
  Systems”. April, 2002.

Northeastern University, Biotechnology Academic Steering Committee, Boston, MA. “Polymeric
   Biomaterials and Drug Delivery Systems”. January, 2003.

Northeastern University, Department of Biology, Boston, MA. “Polymeric Biomaterials and Delivery
   Systems”. April, 2003.

Northeastern University, Technology Transfer and Biotechnology Symposium, Boston, MA.
   “Polymeric Biomaterials and Drug Delivery Systems”. April, 2003.

Catalyst Oncology, Inc., Providence, RI. “Tumor-Targeted Polymeric Nanoparticle Delivery Systems”
   December, 2003.

Archemix, Inc., Cambridge, MA. “Nanotechnology for Drug Delivery”. May, 2004.

Novartis Institute for Biomedical Research, Cambridge, MA. “Polymeric Technologies for Delivery of
  Drugs and Genes”. August, 2004.

University of MA at Lowell, Lowell, MA. “Polymer-Based Technologies for Targeted Delivery of Drugs
   and Genes”. February, 2005.

Spherics, Inc., Lincoln, RI. “Polymeric Delivery Systems for Drugs and Genes”. April, 2005.

Northeastern University, Department of 2005 Pharmaceutical Sciences Research Showcase, Boston,
   MA. “Nanotechnology for Tumor-Targeted Delivery of Drugs and Genes”. May, 2005.

Nano Science and Technology Institute’s Nano2005 Conference and Trade Show, Anaheim, CA.
  “Nanotechnology for Medical Diagnosis, Imaging, and Therapy – a Tutorial”. May, 2005.

Nano Science and Technology Institute’s Nano2005 Conference and Trade Show, Anaheim, CA.
  “Tumor Targeted Nanocarriers for Drug and Gene Delivery”. May, 2005.

Pfizer Central Research, Groton, CT. “Polymeric Biomaterials and Targeted Delivery Systems”.
    September, 2005.

Universidad Metropolitana (UMET), Department of Science and Technology, National Science
   Foundation Sponsored XIV Undergraduate Research Symposium. San Juan, PR.
   “Nanotechnology for Medical Imaging and Therapy”. September, 2005.

Strategic Research Institute, Inc., Cambridge, MA. Nanomedicine: Commercialization of Drug
   Discovery, Delivery, and Diagnostics Conference. “Nanotechnology for Targeted Delivery of Drugs
   and Genes”. October, 2005.

Nano Science and Technology Institute’s Tutorial, Washington, DC “Nanotechnology for Cancer
  Therapeutics – A Tutorial” October, 2005.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 490 of 1189 PageID #: 19658
                                                                                  Amiji, M.M. - 64
Page
National Institute of Standards and Technology, Gaithersburg, MD. “Nanotechnology for Cancer
   Imaging and Therapy” December, 2005.

Alkermes, Inc., Cambridge, MA. “Multi-Functional Nanotechnology for Imaging and Therapy”. April,
   2006.

Nano Science and Technology Institute’s Tutorial, Washington, DC “Nanotechnology for Cancer
  Therapeutics – A Tutorial” May, 2006.

Nano Science and Technology Institute’s Nano2006 Conference and Trade Show, Boston, MA.
  “Nanotechnology in Drug Delivery: An Overview”. May, 2006.

2006 Cancer Nanotechnology Conference, Paris, France. “Nanotechnology for Tumor-Targeted Drug
   and Gene Delivery”. May, 2006.

Northeastern University, Department of 2006 Pharmaceutical Sciences Research Showcase, Boston,
   MA. “Multi-functional Nanosystems for Drug Delivery and Imaging”. May, 2006.

National Cancer Institute, Center for Cancer Research, Nanobiology “Think Tank” Meeting, Frederick,
   MD. “Multi-functional Nanosystems to Overcome Drug Resistance in Cancer”. June, 2006.

Microfluidics, Inc., Newton, MA. “Nanotechnology for Targeted Delivery of Drugs and Genes”. June,
   2006.

Wyeth Pharmaceuticals, Inc., Andover, MA. “Nanotechnology and the Promise of Molecular
  Medicine”. July, 2006.

Emory University, School of Medicine, Department of Ophthamology, Atlanta, GA. “Nanotechnology
  for Targeted Delivery of Drugs and Genes”. July, 2006.

New Jersey Center for Biomaterials, Rutgers – the States University of New Jersey, Piscataway, NJ.
  “Polymers for Tumor-Targeted Delivery and Modulation of Multidrug Resistance”. August, 2006.

Accelrys Nanobiotechnology Seminar Series, Cambridge, MA. “Nanotechnology for Targeted Delivery
   of Drugs and Genes”. August, 2006.

Swiss House of Advanced Research and Education (SHARE), Consulate of Switzerland, Boston, MA.
   “Nanotechnology for Medical Diagnosis and Treatment”. September, 2006.

American Academy of Nanomedicine 2nd Annual Meeting, Washington, DC. “Nanotechnology for
  Targeted Drug and Gene Delivery”. September, 2006.

Epic Therapeutics, Inc., Norwood, MA. “Nanotechnology for Targeted Delivery of Drugs and Genes”.
   September, 2006.

12th Samsung International Symposium on Molecular Medicine, Seoul, Korea. “Multi-functional
    Nanosystems for Tumor-Targeted Drug and Gene Delivery”. September, 2006.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 491 of 1189 PageID #: 19659
                                                                                   Amiji, M.M. - 65
Page
Nanotechnology 2006 Conference, Rensselaer Polytechnic Institute, Troy, NY. Multi-functional
  Nanosystems for Targeted Drug and Gene Delivery”. September, 2006.

Missouri Nanotechnology Alliance – 3rd Annual Meeting, Columbia, MO. “Multi-functional
   Nanosystems for Tumor-Targeted Drug and Gene Delivery”. October, 2006.

Cambridge Healthtech Institute’s Targeted Nanodelivery Conference, Baltimore, MD. “Multi-functional
  Nanosystems to Overcome Drug Resistance in Cancer”. October, 2006.

Oncogene Science – A Bayer Healthcare Company, Cambridge, MA “Nanomedicine: Realizing the
  Potential for Early Cancer Diagnosis and Molecular Therapy”. October, 2006.

Northeastern University, Department of Chemistry and Chemical Biology, Boston, MA. “Multi-
   functional Nanosystems for Imaging and Drug Delivery”. November, 2006.

New Jersey Center for Biomaterials – 2nd Annual , Rutger’s - The State University of New Jersey, New
  Brunswick, NJ. “Multi-functional Nanosystems for Drug and Gene Delivery”. November, 2006.

American College of Veterinary Pathologists and American Society for Veterinary Clinical Pathology
  Annual Meeting, Tucson, AZ. “Nanotechnology for Medical Imaging and Therapy”. December,
  2006.

National Institutes of Health, National Cancer Institute’s, Drug Development and Therapeutics
   Committee, Bethesda, MD. “Multifunctional Nanosystems to Overcome Drug Resistance in
   Cancer”. January, 2007.

Millennium Pharmaceuticals, Inc., Cambridge, MA. “Nanotechnology Applications in Translational
   Oncology”. January, 2007.

Harvard-MIT Health Science and Technology Program, MIT, Cambridge, MA. “Nanotechnology
   Applications in Cancer Therapy”. February, 2007.

New Jersey Center for Biomaterials, Rutger’s - The State University of New Jersey, New Brunswick,
  NJ. “Polymer Libraries for Tumor-Targeted Delivery and Modulation of Multidrug Resistance”.
  March, 2007.

Strategic Research Institute’s 2nd Annual Nanomedicine Conference, Washington,                  DC.
   “Nanotechnology for Tumor-Targeted Delivery of Drugs and Genes”. March, 2007.

Materials Research Society, 2007 Spring Meeting, San Francisco, CA. “Pre-Clinical In Vivo Efficacy
  and Safety Studies – a Tutorial”. April, 2007.

Materials Research Society, 2007 Spring Meeting, San Francisco, CA. “Multifunctional Nanosystems
  for Targeted Drug and Gene Delivery”. April, 2007.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
  Meeting, Rocky Hill, CT. “Micro- and Nanotechnology for Oral Drug and Gene Delivery”. April,
  2007.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 492 of 1189 PageID #: 19660
                                                                                    Amiji, M.M. - 66
Page
Genzyme Pharmaceuticals, Inc. – Drug and Biomaterials R&D, Waltham, MA. “Nanotechnology
  Applications in Translational Oncology”. April, 2007.

Vertex Pharmaceuticals, Inc., Cambridge, MA. “Nanotechnology Applications in Translational
   Oncology”. April, 2007.

Dartmouth College, Thayer School of Engineering, Hanover, NH. “Cancer Nanomedicine: Potential
   for Targeted Delivery and Molecular Medicine”. May, 2007.

2007 Association for Research in Vision and Ophthalmology Annual Meeting, Fort Lauderdale, FL.
   “Nanotechnology in Advanced Drug Delivery: An Overview”. May, 2007.

2007 Biotechnology Industry Organization Annual Conference, Cancer Nanotechnology for Early
   Diagnosis and Therapy Symposium, Boston, MA. “Multifunctional Nanosystems for Tumor-
   Targeted Drug and Gene Delivery”. May, 2007.

Northeastern University, Department of Pharmaceutical Sciences 2007 Research Showcase, Boston,
   MA. “Systemic and Oral Therapeutic Gene Delivery with Non-Viral Vectors”. May, 2007.

2007 Cancer Nanotechnology Conference, Paris, France. “Multifunctional Nanosystems for Tumor-
   Targeted Drug and Gene Delivery”. June, 2007.

Wellman’s Photomedicine Center, MA General Hospital, Boston, MA. “Nanotechnology for Cancer
  Imaging and Therapy”. July 2007.

National Cancer Institute, National Institutes of Health. Frederick, MD. “Multifunctional Nanosystems
   to Overcome Drug Resistance in Cancer”. July 2007.

Cerulean (Tempo) Pharmaceuticals, Inc., Cambridge, MA. “Nanotechnology Applications in
   Translational Oncology”. September 2007.

Tufts University – New England Medical Center, Molecular Oncology Research Institute, Boston, MA.
   “Nanotechnology Applications in Translational Oncology”. September 2007.

Merck Research Laboratories, Boston, MA. “Nanotechnology Applications in Translational Oncology”.
  September 2007.

2007 Boston Society for Advanced Therapeutics, Annual Meeting, Harvard Medical School, Boston,
   MA. “Nanotechnology for Targeted Delivery of Drugs and Genes”. September 2007.

Second Annual National Cancer Insitute’s Nanotechnology in Cancer Alliance’s Principal Investigators
   Meeting, Chapel Hill, NC. “Multifunctional Nanoparticles to Overcome Tumor Drug Resistance”.
   October 2007.

Northeastern University, University’s Board of Trustee’s Annual Meeting, Boston, MA. “Nanomedicine:
   Opportunity for Targeted Imaging and Drug Delivery”. October, 2007.

Dartmouth College, Thayer School of Engineering, 8th Annual Nanomaterials Conference, Hanover,
   NH. “Nanotechnology for Cancer Specific Drug and Gene Delivery”. October, 2007.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 493 of 1189 PageID #: 19661
                                                                                Amiji, M.M. - 67
Page

The Fifth Annual Nanomedicine and Drug Delivery Symposium (NanoDDS), Boston, MA
   “Multifunctional Nanotherapeutic Strategies for Drug and Gene Delivery”. November, 2007.

University of Central Florida, Nano Science and Technology Center, Orlando, FL. “Nanotechnology
    Applications in Translational Oncology”. November, 2007.

Dartmouth Medical School, Hanover, NH. “Nanotechnology Applications in Translational Oncology”.
   December, 2007.

University of South Carolina, Department of Pharmaceutical Sciences, College of Pharmacy,
   Columbia, SC. “Nanomedicine: Opportunity for Translation of Molecular Therapies”. February,
   2008.

Medical University of South Carolina, School of Pharmacy, Charleston, SC. “Nanomedicine:
  Opportunity for Translation of Molecular Therapies”. February, 2008.

IQPC, The Future of Nanotechnology for Targeted Drug Delivery Conference, Boston, MA.
   “Nanotechnology Applications in Translational Oncology”. February, 2008.

Novartis Institutes for Biomedical Research, Cambridge, MA. “Advances in Oral Drug and Gene
  Delivery Systems”. April, 2008.

Museum of Science, Boston, MA. “Nanomedicine: Realizing the Potential for Targeted Cancer
  Therapy”. April, 2008.

Boston University, College of Engineering, 2008 Emerging Technology and Best Practices Seminar
   Series Nanotechnology in Medicine: From Diagnostics to Therapeutics Program, Boston, MA.
   “Advances in Nanotechnology for Drug and Gene Delivery”. April, 2008.

Microfluidics Corporation, Newton, MA. “Nanotechnology for Targeted Imaging and Drug Delivery”.
   April, 2008.

Atrium Medical Corporation, Hudson, NH. “Advances in Nanotechnology for Drug and Gene Delivery”.
    April, 2008.

First European Conference for Clinical Nanomedicine, Basel, Switzerland. “Polymeric Nanosystems
    for Targeted Delivery of Drugs and Genes”. May, 2008.

Mayo Clinic, Department of Biomedical Engineering, Rochester, MN. “Nanotechnology Applications
  in Translational Oncology”. September, 2008.

Pfizer – Research Technology Center, Cambridge, MA. “Nanomedicine: Opportunity for Translation
    of Molecular Therapies”. September, 2008.

Bio-Rad, Inc., Hercules, CA. “Advances in Nanotechnology for Non-Viral Gene Delivery”. October,
   2008.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 494 of 1189 PageID #: 19662
                                                                                 Amiji, M.M. - 68
Page
Purdue University, School of Pharmacy, West Lafayette, IN. “Multifunctional Nanosystems for
   Targeted Drug and Gene Delivery”, November, 2008.

American Association of Pharmaceutical Scientists 2008 National Meeting, Atlanta, GA. “Advances in
  Nanotechnology for Drug and Gene Delivery”, November, 2008.

Materials Research Society, 2008 Fall Meeting, Boston, MA. “Multifunctional Nanosystems for
  Cancer-Targeted Imaging and Drug Delivery”. December, 2008.

Xavier University of Louisiana, College of Pharmacy, New Orleans, LA. “Multifunctional Nanosystems
   for Targeted Drug and Gene Delivery”. December, 2008.

Arqule, Inc., Waltham, MA. “Nanotechnology Applications in Translational Oncology”. January, 2009.

Indo-US Science and Technology Forum-Sponsored Cancer Nanotechnology Symposium, New
   Delhi, India. “Multifunctional Nanosystems to Overcome Tumor Drug Resistance”. February, 2009.

Panacea Biopharmaceuticals, Inc. New Delhi, India. “Advances in Nanotechnology for Non-Viral Gene
  Delivery”. February, 2009.

Institute of Genomics and Integrative Biology, New Delhi, India. “Multi-functional Nanosystems for
    Targeted Drug and Gene Delivery”. February, 2009.

Cadila Pharmaceuticals, LTD, Ahmedabad, India. “Multi-functional Nanosystems for Targeted Drug
  and Gene Delivery”. February, 2009.

Microfluidics Corporation, Newton, MA. “Multifunctional Nanosystems for Targeted Imaging and Drug
   Delivery”. February, 2009.

Strem Chemicals, Inc., Newburyport, MA. “Nanotechnology Applications in Translational Oncology”.
   February, 2009.

Microfluidics Corporation, Newton, MA. Webinar on “Multifunctional Nanomedicine: Opportunity for
   Targeted Drug and Gene Delivery”. May, 2009.

MA General Hospital, Department of Orthopedic Surgery and Orthopedic Oncology, Boston, MA.
  “Multifunctional Nanosystems to Overcome Tumor Drug Resistance”. July, 2009.

Microfluidics Corporation, Newton, MA. Roundtable Discussions with Scientific Board and Directors.
   “Nanomedical Technologies in Early Disease Diagnosis, Imaging and Therapy”. July, 2009.

2009 American Association of Colleges of Pharmacy Annual Meeting, Boston, MA. “Nanomedical
   Technologies in Early Diagnosis, Imaging and Therapy”. July, 2009.

Novartis Institute of Biomedical Research, Vaccine and Diagnostics Division, Cambridge, MA.
  “Advances in Oral Non-Viral Gene Delivery Systems”. July, 2009.

2009 Nano Business Alliance Conference, Chicago, IL. “Nanotechnology in Early Diagnosis and
   Targeted Therapy”. September, 2009.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 495 of 1189 PageID #: 19663
                                                                                   Amiji, M.M. - 69
Page

Roche Pharmaceuticals Partnering Event, Cambridge, MA. “Nanotechnology in Early Diagnosis and
  Targeted Therapy”. September, 2009.

Fifth Annual National Cancer Institute’s Nanotechnology in Cancer Alliance’s Principal Investigators
    Meeting, Manhattan Beach, CA. “Multifunctional Nanoparticles to Overcome Tumor Drug
    Resistance”. October 2009.

First Annual Conference of the American Society for Nanomedicine, Bolger Center, Potomac, MD.
    “Multifunctional Nanosystems for Cancer Diagnosis and Therapy”. October, 2009.

University of Wisconsin at Madison, School of Pharmacy, Madison, WI. “Nanotechnology in Early
   Diagnosis and Targeted Therapy”. November, 2009.

University of Illinois at Chicago, College of Pharmacy, Chicago, IL. “Nanomedicine: Opportunity for
   Early Diagnosis and Targeted Therapy”. January, 2010.

Langer Lab Seminar Series, MA Institute of Technology, Cambridge, MA. “Nanotechnology in Early
   Diagnosis and Targeted Therapy”. February, 2010.

University of Nebraska Medical Center, College of Pharmacy, Omaha, NE. “Nanotechnology in Early
   Diagnosis and Targeted Therapy”. March, 2010.

Canadian Society for Pharmaceutical Sciences 2010 Annual Meeting, Vancouver, British Columbia,
  Canada. “Nanotechnology Applications in Cancer Diagnosis and Therapy” June, 2010.

National Cancer Institute, Center for Cancer Research, Nano-Biology Program, Frederick, MD.
   ““Nanotechnology Applications in Cancer Diagnosis and Therapy” June, 2010.

Stanford University, School of Medicine, Nano-Biotechnology Program Seminar Series, Stanford, CA.
   “Multifunctional Nanosystems for Early Diagnosis and Targeted Therapy”. June 2010.

American Chemical Society’s National Meeting, Boston, MA. “Multifunctional Nanosystems for Tumor
  Imaging and Therapy”. August, 2010.

Second Annual Conference of the American Society for Nanomedicine, NIAID-Sponsored Symposium
   on Nanotechnology for HIV/AIDS. Bolger Center, Potomac, MD. “Nanotechnology Advances in the
   Prevention and Treatment of HIV/AIDS”. October, 2010.

Avila Therapeutics, Inc., Waltham, MA. “Nanotechnology for Disease Diagnosis and Targeted
   Therapy”. November, 2010.

2010 Annual National Cancer Institute’s Nanotechnology in Cancer Alliance’s Principal Investigators
   Meeting, Bethesda, MD. “Combinatorial-Designed Nano-Platforms to Overcome Tumor Drug
   Resistance”. November, 2010.

Center for Medicine and Innovative Technologies (CIMIT)-Wellcome Trust Joint Workshop on PTSD
  and TBI. Boston, MA. “Strategies for Overcoming the Blood-Brain Barrier in CNS Therapies”.
  January, 2011.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 496 of 1189 PageID #: 19664
                                                                                  Amiji, M.M. - 70
Page

15th International Symposium on Recent Advances in Drug Delivery Systems, University of Utah, Salt
   Lake City, UT. “Multifunctional Nanosystems for Targeted Delivery of Molecular Therapies”.
   February, 2011.

Keynote Presentation at the 2011 GRASP Annual Meeting, MA College of Pharmacy and Health
   Sciences, Boston, MA. “Multifunctional Nanosystems for Molecular Medicine”. June, 2011.

Fox Chase Cancer Center, Philadelphia, PA. “Multifunctional Nanosystems to Overcome Tumor Drug
   Resistance”. July, 2011.

2011 Annual National Cancer Institute’s Nanotechnology in Cancer Alliance’s Principal Investigators
   Meeting, Tutorial Presentation, Boston, MA. “Nucleic Acid Therapeutics: Using DNA and Small
   Interfering RNA for Cancer”. September 2011.

2011 Annual National Cancer Institute’s Nanotechnology in Cancer Alliance’s Principal Investigators
   Meeting, Boston, MA. “Taming the Beast: Nanotechnology Solutions for Tumor Aggression”
   September, 2011.

Eight Lohmann Therapie Systems (LTS) Academy Meeting, Bonn, Germany. “Multi-functional
   Nanomedicines: From Diagnostics to Targeted Delivery”. September, 2011.

Indiana University, Department of Biochemistry and Molecular Biology, Indianapolis, IN. “Multi-
   functional Nanomedicines: From Cancer Diagnostics to Targeted Delivery”. October, 2011.

University of Missouri at Columbia, Oncology Grand Rounds, Columbia, MO. “Multi-functional
   Nanomedicines: From Cancer Diagnostics to Targeted Delivery”. October, 2011.

American Association of Pharmaceutical Scientists (AAPS) 2012 annual meeting. Special symposium
  on “Nano-Delivery Systems for Vaccines”. Washington, DC. “Multi-Compartmental Delivery
  Systems for Cancer Vaccination”. October, 2011.

Carolina Center for Cancer Nanotechnology Excellence Symposium, University of North Carolina.
   Chapel Hill, NC. “Multifunctional Nanosystems: From Diagnostic Imaging to Targeted Therapies”.
   January, 2012.

2nd International Conference on Nanotechnology at Bio-Medical Interface. Amrita Centre for
   Nanosciences and Molecular Medicine, Kochi, Kerala State, India. “Translational Cancer Nano-
   Medicine: From Diagnostic Imaging to Targeted Therapies”. February, 2012.

Wayne State University, Department of Pharmaceutical Sciences, Applebaum College of Pharmacy
  and Allied Health. Detroit, MI. “Translational Cancer Nano-Medicine: From Diagnostic Imaging to
  Targeted Therapies”. March, 2012.

2012 Nano-Bio International Collaborative Conference, University of South Florida, Tampa, FL.
   ““Translational Cancer Nano-Medicine: From Diagnostic Imaging to Targeted Therapies”. March,
   2012.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 497 of 1189 PageID #: 19665
                                                                                  Amiji, M.M. - 71
Page
Tufts University, Center for Translational Science Institute (CTSI) Roundtable Discussions, Boston,
   MA. “Delivery Strategies for CNS Therapies”. March, 2012.

Tufts University School of Medicine, Cancer Center Seminar Program. Boston, MA. “Translational
   Cancer Nano-Medicine: From Diagnostic Imaging to Targeted Therapies”. April, 2012.

Canadian Society for Pharmaceutical Sciences 2012 Annual Meeting, Toronto, Ontario, Canada.
  ”Multi-Compartmental Lipid Delivery Systems for Cancer Vaccination”. June, 2012.

2012 Nano Science and Technology Institute’s Cancer Nanotechnology Symposium. Santa Clara,
   CA. “Translational Cancer Nanomedicine: Multimodal Strategies to Overcome Tumor Drug
   Resistance”. June, 2012.

University of Illinois at Urbana-Champaign 2012 BioSensing, BioActuation, and BioNanotechnology
   Summer Institute. Urbana-Champaign, IL. ““Translational Cancer Nano-Medicine: From
   Diagnostic Imaging to Targeted Therapies”. August, 2012.

2012 American Association of Pharmaceutical Scientists Annual Meeting “Tumor-Targeting
   Symposium”. Chicago, IL. Translational Cancer Nano-Medicine: Multimodal Strategies to
   Overcome Tumor Drug Resistance” October, 2012.

2012 Annual National Cancer Institute’s Nanotechnology in Cancer Alliance’s Principal Investigators
   Meeting, Houston, TX. “Combinatorial-Designed Self-Assembled Nano-Systems for Tumor-
   Targeted RNAi/Drug Therapy” November, 2012.

University of Toronto, Leslie Dan School of Pharmacy, Toronto, Ontario, Canada. “Translational
   Cancer Nano-Medicine: From Diagnostic Imaging to Targeted Therapies”. November, 2012.

Merck Research Laboratories, Rahway, NJ. “Translational Cancer Nano-Medicine: From Diagnostic
  Imaging to Targeted Therapies”. November, 2012.

American Society of Health-Systems Pharmacists (ASHP) Midyear Meeting, Spotlight on Science
  Plenary Talk, Las Vegas, NV. “Nanotechnology in Medicine: Very Tiny Solutions for Big
  Challenges”. December, 2012.

National Cancer Institute, National Institutes of Health, Special symposium on “Dysregulated
   Endocytosis in Cancer”. Bethesda, MD. “Nanotechnology for Tumor-Targeted Drug and Nucleic
   Acid Delivery”. January, 2013.

Harvard University, School of Engineering and Applied Sciences, Cambridge, MA. “Translational
   Cancer Nano-Medicine: From Diagnostic Imaging to Targeted Therapies”. January, 2013.

University of Connecticut, School of Pharmacy, Department of Pharmaceutical Sciences. Storrs, CT.
   “Translational Cancer Nano-Medicine: From Diagnostic Imaging to Targeted Therapies”. April,
   2013.

Ferris State University, College of Pharmacy’s 60th Annual Spring Pharmacy Seminar Series Keynote
   Presentation, Big Rapids, MI. “Nanotechnology in Medicine: Very Tiny Solutions for Bio-Medical
   Challenges”. May, 2013.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 498 of 1189 PageID #: 19666
                                                                                   Amiji, M.M. - 72
Page

University of Missouri Kansas City, School of Pharmacy, Department of Pharmaceutical Sciences.
   Kansas City, MO. “Translational Cancer Nano-Medicine: From Diagnostic Imaging to Targeted
   Therapies”. May, 2013.

First International Translational Nanomedicine Conference. Plenary Presentation. Northeastern
    University, Boston, MA. “Translational Nano-Medicine: Diagnostics and Therapeutics for Cancer
    and Inflammatory Diseases”. July, 2013.

University of Massachusetts Medical School, Program in Molecular Medicine, Worcester, MA.
   “Translational Nano-Medicine: Targeted Therapeutics for Cancer and Inflammatory Diseases”.
   September, 2013.

2013 Annual National Cancer Institute’s Nanotechnology in Cancer Alliance’s Principal Investigators
   Meeting, Bethesda, MD. “Combinatorial-Designed Nano-Platforms: Opportunity for Targeted
   Delivery of Drugs and siRNA” September, 2013.

Tufts University, Department of Biomedical Engineering, College of Engineering, Medford, MA.
   “Translational Nano-Medicine: Targeted Therapeutics for Cancer and Inflammatory Diseases”.
   March, 2014.

Johnson & Johnson Innovation Center, Cambridge, MA. “Translational Nano-Medicine: Targeted
   Therapeutics for Cancer, Pain, and Inflammatory Diseases”. April, 2014.

2014 Cambridge Healthtech Institute (CHI) Biologics Formulation and Delivery Summit, Keynote
   Presentation, Cambridge, MA. “Translational Nano-Medicine: Targeted Therapeutics for Cancer
   and Inflammatory Diseases”. May, 2014.

2014 Oligonucleotide and Peptide Therapeutics Symposium – TIDES, Providence, RI. “CNS Delivery
   of Peptide Therapeutics”. May, 2014.

Second International Translational Nanomedicine Conference. Plenary Presentation. Northeastern
   University, Boston, MA. “Nanotechnology for CNS Delivery of Biological Therapeutics”. July, 2014.

Second Annual Workshop on Micro- and Nano-Technologies for Medicine: Emerging Frontiers and
   Applications. MIT-Harvard Science and Technology Program and the Wyss Institute. Cambridge,
   MA. “Translational Nano-Medicine: Targeted Therapeutics for Cancer and Inflammatory
   Diseases”. July, 2014.

2014 Annual National Cancer Institute’s Nanotechnology in Cancer Alliance’s Principal Investigators
   Meeting, Bethesda, MD. “Combinatorial-Designed Nano-Platforms: RNAi and Drug Co-Therapy in
   Resistant Tumors” October, 2014.

Houston Methodist Research Institute’s George and Angelina Kostas Research Center for
  Cardiovascular Nanomedicine Inaugural Symposium. Houston, TX. “Targeted Therapeutic
  Delivery for Endothelial Dysfunction in Cardiovascular Diseases”. October, 2014.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 499 of 1189 PageID #: 19667
                                                                                   Amiji, M.M. - 73
Page
University of Michigan, College of Pharmacy, Department of Pharmaceutical Sciences, Ann Arbor,
   MI. “Translational Nano-Medicine: Targeted Therapeutics for Cancer and Inflammatory Diseases”.
   November, 2014.

Purdue University, School of Pharmacy and Pharmacal Sciences, 12th Annual Garnet E. Peck
   Symposium, West Lafayette, IN. “Translational Nano-Medicine: Targeted Therapeutics for Cancer
   and Inflammatory Diseases”. February, 2015.

Henry Stuart Talks, London, UK. “Nanotechnology for CNS Delivery of Biological Therapeutics”.
  March, 2015.

Takeda Pharmaceuticals, New Frontier Science, Cambridge, MA. “Nanotechnology for Systemic and
   Local GI Delivery”. March, 2015.

Microfluidics, Inc., Westwood, MA. A webinar presentation on “Nano-Emulsions for CNS Delivery of
   Biological Therapeutics”. April, 2015.

New England Structural Biology Association (NESBA) Annual Symposium, Bentley University,
  Waltham, MA. Keynote presentation entitled ““Translational Nano-Medicine: Targeted
  Therapeutics for Pain, Cancer, and Inflammatory Diseases”. May, 2015.

King Abdulaziz University, Faculty of Pharmacy, Jeddah, Saudi Arabia. Presentation to the graduating
   class of Doctor of Pharmacy students on Pharmacy Career Day 2015 entitled “Translational Nano-
   Medicine: Opportunities in Graduate Education and Research”. May, 2015.

King Abdulaziz University, Faculty of Pharmacy, Jeddah, Saudi Arabia. Research presentation to the
   faculty and students entitled “Translational Nano-Medicine: Tiny Solutions for Big Biomedical
   Challenges”. May, 2015.

Tufts University Cancer Center 2015 Research Retreat, Cummings School of Veterinary Medicine at
   Tufts, Grafton, MA. “Multimodal Nanotechnology Solutions for Drug Resistant Tumors”. June,
   2015.

Eight European Summit for Clinical Nanomedicine and Targeted Medicine, Basel, Switzerland.
   “Macrophage-Targeted Nano-Delivery Systems for Anti-Inflammatory Therapy”. June, 2015.

Third Annual Workshop on Micro- and Nano-Technologies for Medicine: Emerging Frontiers and
   Applications. MIT-Harvard Science and Technology Program and the Wyss Institute. Cambridge,
   MA. “Advances in the Delivery of Cancer Vaccines and Therapeutics”. July, 2015.

Northeastern University and Houston Methodist Research Institute Collaborative Meeting, Boston,
   MA. “Targeted Nucleic Acid Delivery in Inflammatory Diseases”. August, 2015.

Bioscience Seminar Program, Morsani College of Medicine, USF Health, University of South Florida,
   Tampa, FL. “Translational Nano-Medicine: Targeted Therapeutics for Pain, Cancer, and
   Inflammatory Disease”. September, 2015.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 500 of 1189 PageID #: 19668
                                                                                  Amiji, M.M. - 74
Page
Houston Methodist Research Institute’s George and Angelina Kostas Research Center for
  Cardiovascular Nanomedicine Second Annual Symposium. Houston, TX. “Targeted Delivery of
  Nucleic Acids for Inflammatory Diseases”. October, 2015.

Forsyth Institute, Cambridge, MA. “Advances in Nanotechnology for Inflammatory Diseases”. January,
   2016.

Dicerna Pharmaceuticals, Inc., Cambridge, MA. “Translational Nano-Medicine:               Targeted
   Therapeutics for Pain, Cancer, and Inflammatory Disease”. February, 2016.

Eight Bangalore India Nano Conference. Bangalore, Karnataka State, India. “Translational Nano-
   Medicine: Targeted Therapeutics for Pain, Cancer, and Inflammatory Disease”. March, 2016.

2016 Annual SPIE Conference. Special symposium on Multifunctional Nanoparticles for Biomedical
   Research, Baltimore, MD. “Multifunctional Nanoparticles for Nucleic Acid Therapy”. April, 2016.

2016 American Association of Pharmaceutical Scientists, National Biotechnology Conference,
   Boston, MA. “Targeted Nano-Therapeutics for Drug Resistant Tumors”. May, 2016.

2016 Pharmaceutical Sciences Research Showcase, Northeastern University, Boston, MA.
   “Exosome-Mediated Reprogramming of the Tumor Microenvironment”. May, 2016.

Engineering Conference International. Symposium on Nanotechnology in Medicine: From Molecules
  to Humans, Henstein, Austria. “Translational Nano-Medicine: Targeted Therapeutics for Cancer
  and Inflammatory Disease”. July, 2016.

Fourth Annual Workshop on Micro- and Nano-Technologies for Medicine: Emerging Frontiers and
   Applications. MIT-Harvard Science and Technology Program and the Wyss Institute. Cambridge,
   MA. “Macrophage Reprogramming in Cancer and Inflammatory Diseases”. July, 2016.

Third International Ovarian Cancer Symposium and International Symposium on Tumor
   Microenvironment and Therapy Resistance, University of Oklahoma Health Sciences Center,
   Oklahoma City, OK. “Targeted Nano-Therapeutics for Drug Resistant Tumors”. August, 2016.

2016 Asian Polymer Association’s International Conference on Advanced Polymers, Biomaterials,
   Bioengineering and Nano-Drug Delivery. Flic-En-Flac, Mauritius. “Combinatorial-Designed
   Polymeric Nanosystems for Targeted Drug Delivery”. September, 2016.

University of Porto, Porto, Portugal. “Translational Nano-Medicine: Targeted Therapeutics for Pain,
   Cancer, and Inflammatory Disease”. October, 2016.

Brown University, Department of Molecular Pharmacology, Physiology, and Biotechnology.
   Providence, RI. “Targeting Nucleic Acid Base Therapeutics for Cancer and Inflammatory
   Diseases”. November, 2016.

2017 Systems Oncology Conference, Amrita Institute of Medical Sciences, Amrita Institute, Kochi,
   Kerala, India. ““Targeted Nano-Therapeutics for Drug Resistant Tumors”. March, 2017.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 501 of 1189 PageID #: 19669
                                                                                Amiji, M.M. - 75
Page
University of Alberta, Faculty of Pharmacy and Pharmaceutical Sciences, Edmonton, Alberta,
   Canada. Invited presentation entitled “Translational Nano-Medicine: Targeted Therapeutics for
   Pain, Cancer, and Inflammatory Diseases”. March, 2017.

Institute for Research and Medical Consultation (IRMC), Imam Abdulrahman bin Faisal University,
    Dammam, Saudi Arabia. “Translational Nano-Medicine: Targeted Therapeutics for Pain, Cancer,
    and Inflammatory Diseases”. May, 2017.

Keynote presentation at the 91st American Chemical Society Colloid and Surface Science
   Symposium. City College of New York, New York, NY. “Combinatorial-Designed Nano-Systems
   for Delivery of Nucleic Acid”. July, 2017.

Fifth Annual Workshop on Micro- and Nano-Technologies for Medicine: Emerging Frontiers and
    Applications. MIT-Harvard Science and Technology Program and the Wyss Institute. Cambridge,
    MA. “Advances in CNS Delivery of Biological Therapeutics”. July, 2017.

Keynote presentation at the Applied Pharmaceutical Nanotechnology (APN) 2017 Conference, Broad
   Institute, Massachusetts Institute of Technology, Cambridge, MA. “Translational Nano-Medicine:
   Targeted Therapeutics for Pain, Cancer, and Inflammatory Diseases”. October, 2017.

Seminar presentation in the Department of Biochemistry and Molecular and Cellular Biology,
  Georgetown University Medical Center, Washington, DC. “Delivery of Nucleic Acid Therapeutics
  for Refractory Tumors”. October, 2017.

Seminar presentation in the Department of Chemistry, Kennedy College of Sciences, University of
  Massachusetts at Lowell, Lowell, MA. “Advances in Systemic and Oral Nucleic Acid Therapeutic
  Delivery”. November, 2017.

Plenary presentation at the End-2-Cancer Symposium on Emerging Nanotechnology and Drug
   Delivery for Cancer. University of Oklahoma Health Sciences Center, Oklahoma City, OK.
   “Reprogramming the Tumor Microenvironment by Exosomal Transfer of Nucleic Acids”.
   December, 2017.

Institute for Research and Medical Consultation (IRMC), Imam Abdulrahman bin Faisal University,
    Dammam, Saudi Arabia. “Nanotechnology for the Treatment of Resistant Tumors”. March, 2018.

Institute for Research and Medical Consultation (IRMC), Imam Abdulrahman bin Faisal University,
    Dammam, Saudi Arabia. “Nanotechnology for CNS Delivery of Biological Therapies”. March, 2018.

Institute for Research and Medical Consultation (IRMC), Imam Abdulrahman bin Faisal University,
    Dammam, Saudi Arabia. “Nanotechnology in Cardiovascular Medicine”. March, 2018.

American Chemical Society and American Association of Pharmaceutical Scientists - 2018 Drug
  Design and Delivery Symposium Webinar Series. “Advanced Nano-Delivery Systems: Facilitating
  Tumor Delivery and Mitigating Resistance”. May, 2018.

Stony Brook University Institute of Chemical Biology and Drug Discovery (ICB & DD) 2018 Symposium
   on “Frontiers of Nanomedicine: Drug Delivery, Therapeutics, and Diagnosis” Keynote
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 502 of 1189 PageID #: 19670
                                                                                  Amiji, M.M. - 76
Page
   Presentation. Stony Brook, NY “Integrated Nano-Medicine for Cancer and Inflammatory
   Diseases”. October, 2018.

University of Massachusetts Medical School, Department of Biochemistry and Molecular
   Pharmacology, Worcester, MA. “Targeted Delivery of Nucleic Acid Therapy for Cancer and
   Inflammatory Diseases”. November, 2018.

Chapman University, College of Pharmacy. Irvine, CA. “Translational Nano-Medicine: Targeted
   Therapeutics for Pain, Cancer, and Inflammatory Disease”. November, 2018.

University of Santiago de Compostela, “Frontiers in Science” Seminar Series, Keynote Presentation.
   Santiago de Compostela, Spain. “Translational Nano-Medicine: Targeted Therapeutics for Pain,
   Cancer, and Inflammatory Diseases”. January, 2019.

Astra Zeneca, Waltham, MA. “Advances in Nano-Delivery of Nucleic Acid Therapies”. August, 2019.

17th Annual Nanomedicine and Drug Delivery Technology Symposium (NanoDDS). Massachusetts
    Institute of Technology, Cambridge, MA. “Macrophage Reprogramming with Nano-Delivery for
    Cancer and Inflammatory Diseases”. September, 2019.

University of Nebraska Medical Center, College of Pharmacy. Omaha, NE., “Translational Nano-
   Medicine: Targeted Therapeutics for Pain, Cancer, and Inflammatory Diseases”. October, 2019.

St. Johns University, College of Pharmacy and Health Sciences, Queens, NY. “Targeted Delivery of
    Biological Therapies for Cancer and Inflammatory Diseases”. October, 2019.

2019 American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. “Role of
   Protein Corona on Oligonucleotide Delivery and Transfection with Lipid Nanoparticles”. November,
   2019.

INTELLECTUAL CONSULTANCY

GelTex Pharmaceuticals, Inc., Waltham, MA. A medium sized pharmaceutical company that is
   marketing non-absorbable polymeric materials as therapeutic agents. I have consulted on
   pharmaceutical product development with GelTex’s polymeric materials from May 1997 to June
   2000.

FzioMed, Inc., San Luis Obispo, CA. A start-up medical device company intending to market
   polymeric materials to prevent post-surgical adhesions and thrombus formation. I have consulted
   on improving blood compatibility of the polymeric materials developed by FzioMed from October
   1996 to April 1999.

EOS Pharmaceutical Corporation, Natick, MA. A start-up contract formulation company with
  domestic and international clients. I have consulted EOS Pharmaceuticals on novel bioadhesive
  polymeric materials for drug delivery from June 1997 to September 2001.

Biopolymer Technologies International, Inc., Westborough, MA. A start-up biotechnology
   company specializing in the development of polymer-based therapeutics and nutraceuticals. I have
   consulted for Biopolymer Technologies International from December 1997 to July 1999.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 503 of 1189 PageID #: 19671
                                                                                     Amiji, M.M. - 77
Page

Braintree Laboratories, Inc., Braintree, MA. A medium sized pharmaceutical company developing
   various products, including phosphate binders, poly(ethylene glycol)-based laxatives, and gastric
   lavage agents. I have consulted for Braintree Laboratories from September 1999 to June 2003.

Catalyst Oncology, Inc., Providence, RI. A biotechnology start-up company, supported by the
   Slater Foundation, to develop novel target-specific anticancer drugs. I have consulted Catalyst
   Oncology on anticancer drug delivery issues from December 2003 to December 2004.

Cytogel, Inc., Stonington, CT. Cytogel is a small pharmaceutical company focusing on hydrogel
   drug delivery technologies. I have consulted Cytogel on their hydrogel delivery platforms from
   September, 2004 to April 2005.

LifeScan, Inc., Milpitas, CA. LifeScan is a Johnson and Johnson subsidiary developing diagnostic
    systems for diabetes. I have been consulting LifeScan on their diabetes monitories technologies
    from August, 2005 to May 2006.

Boston Scientific Corporation, Malborough, MA. A large-cap medical device company that
  manufacturers drug-coated stents, catheters, and embolic microspheres. I have consulted Boston
  Scientific on drug delivery technologies from October, 2003 to September, 2006.

Novavax, Inc., Columbia, MD. A medium-sized pharmaceutical company that focuses on women’s
  healthcare market. I have consulted Novavax on their micellar nanoparticle and other delivery
  platforms from February, 2004 to December, 2006.

Scientia Advisors, LLC, Cambridge, MA. Scientia Advisors is an international management and
   strategy consulting firm with a concentration in biotechnology and life sciences. I provide
   intellectual consulting on polymeric drug delivery technologies. I have consulted Scientia Advisors
   from July, 2008 to May, 2009.

Cequent Pharmaceuticals, Inc., Cambridge, MA. Cequent Pharmaceutical is small company
  interested in development of proprietary Transkingdom RNA interference technology. I provide
  consulting service in formulation development and oral delivery. I have consulted Cequent
  Pharmaceuticals from May, 2007 to December, 2008.

Marine Polymer Technologies, Inc., Burlington, MA. A medium sized biotechnology/medical
  device company developing poly(acetyl-D-glucosamine)-based products. I have been consulting
  Marine Polymer on drug formulation and delivery technologies from September 2002 to June,
  2007.

Genzyme Pharmaceuticals – Biomaterials and Drug Development Group, Waltham, MA.
  Genzyme is a medium sized pharmaceutical company with interest in polymeric drug
  development. I provide intellectual consultation on polymeric biomaterials and drug delivery
  systems. I provided consultation on drug delivery and nanotechnology from August, 2007-July,
  2008.

Grayhead Associates, Wellesley, MA. Grayhead Associates is an international management
   consulting firm that assists its clients to capitalize on their technological resources and
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 504 of 1189 PageID #: 19672
                                                                                      Amiji, M.M. - 78
Page
   entrepreneurial spirit. I have been consulting Greyhead Associates on biomedical nanotechnology
   and drug development technologies from October, 2005 to May, 2009.

Vertex Pharmaceuticals, Inc., Cambridge, MA. Vertex is a medium sized pharmaceutical company
   developing a number of proprietary therapeutics in cancer, inflammation, and infectious diseases.
   I provide intellectual consultation on drug delivery and nanotechnology. I have been consulting
   Vertex from January, 2008 to April, 2010.

BioCure, Inc., Norcross, GA. BioCure is a medium-sized biomedical device company developing
   polymer nanotechnology for imaging and drug delivery applications. I have been consulting
   BioCure on their nanotechnology research portfolio from August 2006 to June, 2010.

Cerulean Pharmaceuticals, Inc., (previously Tempo Pharmaceuticals Inc.), Cambridge, MA.
   Cerulean Pharmaceutical is a startup company interested in development of proprietary multi-
   modal polymeric nanoparticle technology. I provide consulting service in nanoparticle formulations
   and preclinical studies. I have been consulting Cerulean Pharmaceuticals from September, 2008
   to June, 2016.

Takeda Pharmaceuticals, Inc., Cambridge, MA. Takeda is a large multi-national pharmaceutical
   industry interested in development of nucleic acid therapeutics. I serve as a consultant in the area
   of nucleic acid formulations for both oral and systemic delivery for variety of disease targets from
   May, 2015 to December 2016.

Sun Pharmaceuticals Advanced Research Centre (SPARC), Baroda, India. SPARC is a research
  and development of arm of multinational Sun Pharmaceuticals, Inc. I am involved in consultation
  on oral and systemic controlled release drug delivery systems for various therapeutic areas from
  February, 2016 to December, 2017.

Summit Street Medical, LLC, Wallingford, CT. Summit Street is a start-up company involved in
  repurposing existing therapeutics using novel drug formulation and delivery devices. I am involved
  in consultation on systemic drug delivery systems for various therapeutic areas from September,
  2017 to June, 2018.

Thompson-Reuters Group (RTG), Washington, DC. RTG provides expert witness, intellectual
  consulting, and professional presentation services to many diverse groups of clients. I serve as a
  consultant in the area of pharmaceutical product development, biomaterial science and
  applications, and nano-medical technologies from February, 2004 to present.

IMS Expert Services, Pensacola, FL. IMS provides expert witness and intellectual consulting
   services to many diverse groups of clients. I serve as a consultant in the area of pharmaceutical
   product development, biomaterial science and applications, and nano-medical technologies from
   June, 2011 to present.

Rubin-Anders Consulting, Boston, MA. Rubin-Anders provides expert witness and intellectual
  consulting services to many diverse groups of clients. I serve as a consultant in the area of
  pharmaceutical product development, biomaterial science and applications, and nano-medical
  technologies from March, 2013 to present.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 505 of 1189 PageID #: 19673
                                                                                    Amiji, M.M. - 79
Page
Rubin-Anders Consulting, Boston, MA. Rubin-Anders provides expert witness and intellectual
  consulting services to many diverse groups of clients. I serve as a consultant in the area of
  pharmaceutical product development, biomaterial science and applications, and nano-medical
  technologies from March, 2013 to present.

TEACHING EXPERIENCES

Courses Currently Teaching (2003 – Present)
Doctor of Pharmacy Program
Pharmaceutics 2 (PHSC 3412, 4 SH): Theoretical course on the physicochemical properties of the
  drug product and their influence on development of pharmaceutical formulations and delivery
  offered under the semester calendar (for 16 weeks). I coordinate and teach 60% of this course to
  4th year students. Approximate class size is about 150 students each year.

Directed Study (PSC U921, 4 SH): An elective course for professional pharmacy students interested
   in performing research under a faculty advisor.

Graduate Program in Pharmaceutical Sciences:
Advanced Drug Delivery Systems (PSC G254, 3 SH): A graduate course for MS and PhD students in
   Pharmaceutical Sciences and other departments across campus focusing on novel drug delivery
   systems such as polymeric and lipid nano-formulations for drug, gene, vaccine, and siRNA delivery.
   The course is taught to 50-60 students each Fall and I coordinate and teach 40% of the lectures.

Drug Design, Evaluation, and Development (PSC G210, 2 SH): A graduate level comprehensive
   course on drug discovery, development, and evaluation from an industrial perspective. I teach
   about 20% of the course to approximately 50-60 MS and PhD students in the Fall semester each
   year.

Pharmaceutical Science Seminar (PSC G200, 1 SH): A course on graduate seminar and journal club
  presentations for development of scientific skills for MS and PhD students in the department. I
  coordinate and teach 100% of the course for approximately 20-30 MS and PhD students in the Fall
  semester each year.

Pharmaceutical Science Internship (PSC G401, 1 SH): Coordinator of industrial internship
  opportunities for graduate students in Pharmaceutical Science. Each year in the Summer, I assist
  3-5 MS and PhD students in securing an internship position and evaluating their progress.

Interdisciplinary Graduate Programs:
Introduction to Biotechnology (INT G120, 2 SH): An interdisciplinary graduate course offered to
    students in the Professional MS program in Biotechnology in the Fall semester each year. I provide
    10% effort to this course.

Introduction to Nanomedicine Science and Technology (INT G270, 2 SH): An interdisciplinary
    graduate course offered under the Nanomedicine Science and Technology IGERT program in the
    Fall semester of each year. I provide 20% effort to this course.
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 506 of 1189 PageID #: 19674
                                                                                   Amiji, M.M. - 80
Page
Nanosystems Design for Biomedical Applications (INT G370, 2 SH): An interdisciplinary graduate
  course offered under the Nanomedicine Science and Technology IGERT program in the Spring
  semester of each year. I provide 20% effort to this course.

Seminars in Nanomedicine (INT G371, 1 SH): An interdisciplinary graduate course offered under the
  Nanomedicine Science and Technology IGERT program in the Fall semester of each year. I
  coordinate this seminar course and provide 100% effort.

Courses Previously Taught
Pharm.D. Program:
Pharmaceutical Calculations (PCT 1240, 4 QH): Basic prescription interpretation and calculations for
  second year pharmacy students.

Dosage Forms (PMD 1323, 4 QH): Theoretical course on pharmaceutical product development,
  characterization, and quality control issues taught to the third year pharmacy students.

Dosage Forms Laboratory (PCT 1300, 2 QH): A complementary laboratory course for Dosage Forms
  on prescription compounding skills.

Physical Pharmacy (PMD 1400, 4 QH): Theoretical course on the physicochemical properties of the
   drug product and their influence on development of pharmaceutical formulations and delivery.

Physical Pharmacy Laboratory (PCT 1320, 2 QH): A complementary laboratory course to Physical
   Pharmacy on analytical and experimental methods for testing of pharmaceutical products for quality
   control.

Biopharmaceutics and Pharmacokinetics (PMD 1410, 4 QH): Introduction to biopharmaceutics and
   pharmacokinetic principles, application of compartmental and non-compartmental modeling for
   analysis of data, and interpretation of pharmacokinetic data in clinical pharmacy practice.

Graduate Program:
Advanced Physical Pharmacy (PCT 3200, 2 QH): A graduate level physical pharmacy course that with
   emphasis on physicochemical characterization of drug products.

Advanced Drug Delivery Systems (PCT 3300, 3 QH): A graduate level course on formulation and
   evaluation of advanced drug delivery systems including polymeric systems, liposomes, micelles,
   protein and peptide delivery, and DNA delivery systems.

TEACHING-RELATED ACCOMPLISHMENTS

Professional Science Masters (PSM) Degree Program in Biomedical Nanotechnology: Working
   with Pharmaceutical Sciences, School of Law, and College of Business faculty, I have developed
   a new Professional Science Masters program in Biomedical Nanotechnology. The program will
   offer terminal MS degree with didactic scientific, patent law, and entrepreneurship courses along
   with practical internship experience. The first class was admitted in Fall, 2013.

“Non-Traditional” (Industrial) PhD Program in Pharmaceutical Sciences: For students who have
  completed an MS degree in Pharmaceutical Sciences or related field and are currently working in
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 507 of 1189 PageID #: 19675
                                                                                        Amiji, M.M. - 81
Page
   industry, we have implemented a new ‘non-traditional” PhD program that waives their didactic
   course-work. With permission from the corporate sponsors, students enroll in the PhD program
   and start thesis project under a faculty mentor, while still keeping their “day job” with the industry.
   The program was started in 2009 and graduated the first cohort of PhD students in 2012.

IGERT Training Grants for Doctoral Training in Nanomedicine - Phase 1 and 2: With funding
   from the National Cancer Institute and the National Science Foundation (NSF), we have
   established an Interdisciplinary Graduate Education, Research and Training (IGERT) program. I
   am involved in the development and implementation of the Nanomedicine Science and
   Technology doctoral program. The program will admit interdisciplinary fellows who will take
   didactic courses, participate in internship opportunity, and carry out dissertation project in
   nanomedicine-related project. The program started in Fall, 2005. Phase 2 program started in Fall
   2010 with funding from the NSF.

Multi-Track Professional Science Masters (PSM) Degree Program in Biotechnology: With the
  support of the Alfred P. Sloan Foundation, I have worked with faculty members from the Biology
  and Chemical Engineering Departments at Northeastern University to develop and implement an
  interdisciplinary Professional MS degree program in Biotechnology with tracks in Molecular
  Biotechnology, Pharmaceutical Biotechnology, and Engineering Biotechnology. The program
  started in the Fall of 2003.

Applied Physical Pharmacy Textbook: In collaboration with Professor Beverly Sandmann of Butler
  University, I have authored “Applied Physical Pharmacy” textbook specifically geared to pharmacy
  students and practitioners. The book contains physical chemical concepts in drug product design
  with examples that are relevant to practice. The textbook was published in November 2002. In
  collaborations with Professors Thomas Cook from Tauro College of Pharmacy and W. Cary
  Mobley from University of Florida College of Pharmacy, a second edition of the textbook is in
  development for anticipated publication in early 2014.

Problem-Based Undergraduate Pharmaceutics Textbook: In collaboration with other
   pharmaceutics faculty members across the U.S. and Canada, I have authored cases for a textbook
   entitled "Cases in Pharmaceutics for Problem-Based Learning and Problem Solving" edited by
   Wendy C. Duncan-Hewitt and David L. Mount of the University of Toronto, Canada.

Pharmaceutics Laboratory Exercises Database and CD-ROM: I have contributed eight
  pharmaceutics laboratory exercises to the database and CD-ROM initative of David L. Mount and
  others.

Pharmaceutics Instructional Materials on World-Wide Web: With funding from the Dean's
  "Excellence in Teaching" initiative, I have developed pharmaceutics instructional materials on the
  Internet. These pages can be accessed through the World-Wide Web at
  “http://www.pharmsci.neu.edu/Courses/courses.html”.

Computer-Aided Pharmaceutics Instruction: I am involved in various aspects of promoting and
  developing computer aids and tutorial programs for undergraduate pharmaceutics courses. In
  addition, I strongly advocate the use of pharmacy resources that are available on the Internet.

NAPLEX Review: In the Spring quarter of every year, I provide an extensive review of Calculations,
  Physical Pharmacy, and Dosage Forms to the senior students who are planning to take the
  National Board of Pharmacy Licensing Examination (NAPLEX). In addition, I also provide a review
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 508 of 1189 PageID #: 19676
                                                                                   Amiji, M.M. - 82
Page
   of compounding skills to those students taking their NAPLEX exam in states that have a wet-lab
   section (e.g., New York, Maryland, Wisconsin, etc.).

RESEARCH ADVISING

Visiting Scientists and Research Fellows

Mr. Srinivas Ganta              PhD Candidate                       University of Auckland
                                                             Auckland, New Zealand
                                                             July, 2007 – October, 2007

Dr. Pauline Pei Li              Associate Professor          Hong Kong Polytechnic University,
                                                             Hong Kong, August, 2007

Dr. Wei Duan                           Associate Professor         Daikin University, School of
Medicine
                                                             Melbourne, Victoria, Australia, May,
2008

Dr. Cristina Dehelean                  Professor                   Victor Babes University of
Medicine
                                                             and Pharmacy, Timisoara, Romania,
                                                             November, 2008

Ms. Jose das Neves                     PhD Candidate                      University of Porto,
College of Pharmacy,
                                                             Porto, Portugal
                                                             September, 2009 – March, 2010

Ms. Sharareh Adeli              PhD Candidate                      Tehran University of Medical
Sciences, Tehran,
                                                             Iran. November, 2009 – March, 2010

Dr. Satheesh Elangovan                 Research Fellow             The Forsyth Dental Institute,
Boston, MA
                                                             November, 2009 – May, 2010

Ms. Meghna Talekar              PhD Candidate                       University of Auckland
                                                             Auckland, New Zealand
                                                             July, 2011 – December, 2011

Dr. Florence Gattacceca                Assistant Professor         Montpellier University, Faculty of
Pharmacy
                                                             Montpellier, Cedex, France
                                                             August, 2012 – August, 2013
                                                             June, 2016 – September, 2016
                                Associate Professor          Aix- Marseille University, Faculty of
Pharmacy
                                                             Marseille, France
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 509 of 1189 PageID #: 19677
                                                                               Amiji, M.M. - 83
Page
                                                         July, 2018 – September, 2018

Ms. Ana Vanessa Nascimento           PhD Candidate                    University of Porto,
College of Pharmacy,
                                                         Porto, Portugal
                                                         August, 2012 – October, 2014

Ms. Minah Iqbal                      MS in Biotechnology            Columbia University
                                                        New York, NY
                                                        January, 2015 – May, 2015

Dr. Sundus Tewfik              Professor                 London Metropolitan University
                                                         London, United Kingdom
                                                         March, 2016 – April, 2016

Ms. Smrithi Padmakumar          PhD Candidate                  Amrita Institute of Medical
                          Sciences
                                                         Kochi, Kerala, India
                                                         September, 2017 – March, 2018

Ms. Sevde Altuntas             PhD Candidate                   Tobb University of Economics
                                                            and Technology
                                                         Ankara, Turkey
                                                         November, 2017 – August, 2018

Ms. Flavia Sousa               PhD Candidate                   University of Porto, College of
Pharmacy,
                                                         Porto, Portugal
                                                         February, 2018 – August, 2018

Research Faculty and Post-Doctoral Associates

Dr. Curtis F. Crasto           Post-Doctoral Associate          July, 2002 – May, 2004,
                                                         under the Nanomedicine
                                                         Consortium

Dr. Dinesh B. Shenoy                 Associate Research Scientist     June, 2003 – December,
2005

Dr. Sandip K. Tiwari           Post-Doctoral Associate         August, 2004 – June, 2006

Dr. Tushar K. Vyas             Post-Doctoral Associate         December, 2005 – December, 2006

Dr. Aliasgar Shahiwala               Post-Doctoral Associate          August, 2006 – August,
2007

Dr. Harikrishna Devalapally          Post-Doctoral Associate          November, 2005 –
February, 2008
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 510 of 1189 PageID #: 19678
                                                                            Amiji, M.M. - 84
Page
Dr. Christina Kriegel              Post-Doctoral Associate         September, 2008 – June,
2010

Dr. Srinivas Ganta           Post-Doctoral Associate         April, 2008 – February, 2010
                             Associate Research Scientist    March, 2010 – November, 2010

Dr. Sampath Abeylath               Post-Doctoral Associate         March, 2010 – May, 2011

Dr. Tatyana Chernenko              Post-Doctoral Associate         May, 2010 – March, 2012

Dr. Ming Chen                      Associate Research Scientist    July, 2011 – March, 2012

Dr. Qiong-Lin Zhou           Research Assistant Professor    December, 2010 – August, 2012

Dr. Srinivas Reddy Boreddy   Associate Research Scientist    August, 2012 – January, 2013

Dr. Dattatri Nagesha               Post-Doctoral Associate         July, 2004 – May, 2013
                             Coordinator of the IGERT
                              Nanomedicine Program

Dr. Arun K. Iyer             Post-Doctoral Associate         May, 2008 – December, 2008
                             Associate Research Scientist    December, 2010 – June, 2012
                             Research Assistant Professor    July, 2012 – January, 2014

Dr. Sanjib Bhattacharya      Post-Doctoral Associate         April, 2014 – June, 2014

Dr. Malav Trivedi            Post-Doctoral Associate         July, 2014 – December, 2014

Dr. Amit Singh                     Associate Research Scientist    May, 2011 – January,
2015

Dr. Meghna Talekar                 Post-Doctoral Associate         April, 2013 – April, 2015

Dr. Than-Huyen Tran                Post-Doctoral Associate         December,      2013         –
October, 2015

Dr. George Matthiolampakis   Post-Doctoral Associate         August, 2014 – May, 2016

Dr. Gulzar Ahmad             Post-Doctoral Associate         December, 2015 – November,
2017

Dr. Neha Parayath            Post-Doctoral Associate         April, 2016 – May, 2018

Dr. Harkiranpreet Dhaliwal   Post-Doctoral Associate         August, 2016 – October, 2018

Dr. Ahmed Radwan                   Medical Fellow                  March, 2016 – August,
2018
                             (Joint with Dr. Ali Hafezi-Moghadam, Brigham and Women’s
Hospital,
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 511 of 1189 PageID #: 19679
                                                                                 Amiji, M.M. - 85
Page
                                        Boston, MA )
                                Visiting Scholar                 September, 2018 - Present

Dr. Smrithi Padmakumar          Post-Doctoral Associate          May, 2019 – Present

Dr. Maie Taha                          Post-Doctoral Associate          June, 2019 – Present

Doctoral Students

Mr. Radi Hejazi                 Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
                                Delivery
                                (Graduated, May 2003)
  Thesis Title: Stomach-Specific Delivery of Tetracycline-Chitosan Microspheres for the Treatment
  of Helicobacter pylori Infection.

Ms. Goldie Kaul                 Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
                                Delivery
                                (Graduated, August 2004)
  Thesis Title: Long-Circulating Poly(Ethylene Glycol)-Modified Gelatin Nanoparticles for Tumor-
  Targeted Gene Delivery.

Ms. Sushma Kommareddy           Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
                                Delivery
                                (Graduated, May 2006)
  Thesis Title: Gelatin-Based Nanoparticulate Vectors for Tumor-Targeted Therapeutic Gene
  Delivery

Mr. Mayank Bhavsar                Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
                                Delivery
                                (Graduated, August 2007)
  Thesis Title: Oral Gene Therapy for Inflammatory Bowel Disease Using Nanoparticles-in-
  Microsphere Hybrid Delivery System

Ms. Lilian van Vlerken            Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
                                Delivery
                                IGERT Nanomedicine Fellow
                                (Graduated, February 2008)
  Thesis Title: Modulation of Multidrug Resistance in Cancer Using Polymer-Blend Nanoparticles

Mr. Luis Brito                    Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
                                Delivery
                                IGERT Nanomedicine Fellow
                                (Graduated, December 2008)
  Thesis Title: Local Endothelial Nitric Oxide Synthase Gene Delivery and Transfection with
  Lipopolyplexes for the Treatment of Coronary Restenosis

Ms. Lara Jabr-Milane            Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
Delivery
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 512 of 1189 PageID #: 19680
                                                                                  Amiji, M.M. - 86
Page
                                 IGERT Nanomedicine Fellow
                                 (Graduated, June 2010)
   Thesis Title: Tumor Hypoxia, Warburg’s Effect, and Drug Resistance: Modulation of Aerobic
   Glycolysis Using Combination Paclitaxel/Lonidamine Therapy Delivered in Targeted Polymeric
   Nanoparticles

Mr. Mayur Kalariya               Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
Delivery
                                 (Graduated, July 2012)
   Thesis Title: Multi-Compartmental Delivery Systems for Peptide and DNA Vaccines for Melanoma
   Immunotherapy

Ms. Shanthi Ganesh                      Ph.D. in Pharmaceutical Science – Pharmaceutics and
Drug Delivery
                                 (Graduated, August 2012)
   Thesis Title: Hyaluronic Acid-Based Self-Assembled Multifunctional Nanosystems to Overcome
   Drug Resistance in Lung Cancer

Ms. Lipa Shah                    Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
   Delivery
                                 (Graduated, May 2013)
   Thesis Title: Multifunctional Nanoemulsions for Systemic Delivery of Analgesic Peptides to the
   CNS

Ms. Jing Xu                      Ph.D. in Pharmaceutical Science - Interdisciplinary Option
                                 (Graduated, June 2013)
   Thesis Title: Multimodal Therapeutic Strategy for Pancreatic Cancer: EGFR-targeted Gelatin-
   Based Nanovectors for Combination Wild-Type p53 Gene and Cytotoxic Drug Delivery

Ms. Dipti Deshpande                     Ph.D. in Pharmaceutical Science – Pharmaceutics and
Drug Delivery
                                 (Graduated, July 2013)
   Thesis Title: Multimodal Omega-3 Fatty Acid Oil-Containing Nanoemulsion-Based Therapeutic
   Strategy for the Treatment of Endothelial Dysfunction in Coronary Artery Disease

Ms. Aziza Jamal-Alial            Ph.D. in Pharmaceutical Science - Interdisciplinary Option
                                 (Graduated, August 2013)
   Thesis Title: Serum 25(OH)-Vitamin D Concentrations and Cardiovascular Disease Risk
   Associations among Older Puerto Ricans

Mr. Shardool Jain                Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
Delivery
                                 (Graduated, December 2013)
Thesis Title: Macrophage-Targeted Tuftsin-Modified Non-Condensing Alginate Nanoparticles for Anti-
   Inflammatory Gene Therapy in Rheumatoid Arthritis
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 513 of 1189 PageID #: 19681
                                                                                Amiji, M.M. - 87
Page
Ms. Sunita Yadav                Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
   Delivery
                                (Graduated, November 2014)
   Thesis Title: Intranasal Delivery of Peptide and siRNA Therapeutics Encapsulated in Lipid
   Nanocarriers to the Brain for the Treatment of Neuro-Inflammation

Ms. Verbena Kosvorasti          Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
   Delivery
                                (Graduated, April, 2015)
   Thesis Title: Hyaluronic Acid Nanoparticles for Systemic RNA Interference Therapy of Advanced
   Sepsis

Ms. Ruchi Shah                          Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
                                Novartis/GSK Vaccines - Industrial Graduate Fellow
                                (Graduated, March 2016)
    Thesis Title: Evaluation and Optimization of Novel Self-Emulsifying Squalene Oil Emulsion
    Adjuvant Formulations for Potent Immune Response with Model Antigens

Mr. Husain Attarwala                    Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
                                (Graduated, March 2016)
    Thesis Title: Multi-Compartmental Oral Delivery Systems for TG-2 and IL-15 Gene Silencing in
    the Treatment of Celiac Disease

Ms. Ekta Kadakia                Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
                                (Graduated, December, 2018)
    Thesis Title: Experimental Investigation and Mathematical Modeling for Nanoemulsion-Based
    Drug Delivery to the Central Nervous System

Mr. Rushit Lodaya               PhD in Pharmaceutical Sciences – Pharmaceutics and Drug
Delivery
                                GSK Vaccines - Industrial Graduate Fellow
                                (Graduated, June 2019)
   Thesis Title: Self-Emulsifying Adjuvant Systems Containing Alpha-Tocopherol for Subunit
Vaccines

Ms. Dongyu Chen                 PhD in Pharmaceutical Sciences – Pharmaceutics and Drug
Delivery
                                Dicerna Pharmaceuticals - Industrial Graduate Fellow
                                (Graduated, June 2019)
   Thesis Title: Role of Protein Corona on Tumor-Targeted Delivery of DsiRNA using Lipid
Nanoparticles

Ms. Grishma Pawar                       PhD in Pharmaceutical Sciences – Pharmaceutics and Drug
Delivery
                                (Graduated, June 2019)
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 514 of 1189 PageID #: 19682
                                                                                   Amiji, M.M. - 88
Page
    Thesis Title: "Trans-nasal Mucosal Delivery of BDNF AntagoNAT Oligonucleotides Using
Heterotopic Mucosal
    Engrafting for Parkinson's Disease”

Mr. Christopher Francis                 Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
    Thesis Title: Non-Viral CRISPR/Cas9 Based Gene Editing in Hepatocytes for Wilson’s Disease

Mr. Kevin Craig                         Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
Delivery
    Thesis Title: Evaluation of TNF-Silencing siRNA Conjugates in Non-Alcoholic Steatohepatitis
    Models

Ms. Angela Nocera                Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
    Thesis Title: Nasal Mucosal Proteases as a Target for Chronic Rhinosinusitis and Evaluation of
    Therapeutic Effect of Protease Inhibitors

Mr. Aatman Doshi                 Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
    Thesis Title: Encapsulation of STING Agonists in Hyaluronic Acid-Based Nanoparticles and
    Evaluation of Therapeutic Effects in ID8-VEGF Syngeneic Ovarian Tumor Model

Mr. Srujan Gandham                      Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
    Thesis Title: Exosomal Transfer of MicroRNA-Based Reprogramming of the Tumor
    Microenvironment in Multidrug Resistant Ovarian Cancer

Ms. Shwetha Iyer                 Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
    Thesis Title: Formulation Development and Optimization of Therapeutic Antibody in PLGA
    Microspheres for Sustained Release and Delivery in Age-Related Macular Degeneration

Ms. Dandan Ling                  Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
    Thesis Title: Formulation and Evaluation of CRISPR/Cas9 Construct in Lipid Nanoparticles for
    CNS Delivery and Gene Editing

Ms. Lauren Gauthier                     Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
    Thesis Title: Drug Induced Liver Injury Models and Therapeutic Interventions
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 515 of 1189 PageID #: 19683
                                                                                        Amiji, M.M. - 89
Page

Mr. Dhaval Oza                     Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
    Thesis Title: Macrophage Reprogramming with microRNA Nanovectors in the Treatment of
    Metabolic Diseases

Ms. Kanika Suri                    Ph.D. in Bioengineering
    Thesis Title: Oral Gene Therapy Targeting Macrophages in Intestinal Inflammatory Diseases


Master’s Students

Mr. Vijaykumar R. Patel            M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                   (Graduated, September 1995).
  Thesis Title: Chitosan-Poly(Ethylene Oxide) Semi-Interpenetrating Polymer Network as a pH-
  Sensitive Drug Delivery System.

Ms. Amira Ahmed                    M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                   (Graduated, September 1997).
  Project Title: Novel Drug Delivery Systems for the Treatment of H. pylori Infection.

Ms. Sweta Shah                     M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                   (Graduated, September 1999).
  Project Title: Stomach-Specific Antibiotic Therapy for H. pylori Infection.

Ms. Sarah Nsereko                  M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                   (Graduated, June 2001).
  Thesis Title: Chitin Microparticles for Localized Delivery of Paclitaxel: In Vitro and In Vivo Studies.

Mr. Jugminder S. Chawla            M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                   (Graduated, April 2002).
  Thesis Title: Poly(epsilon-caprolactone) Nanoparticles for Tumor-Targeted Delivery of Tamoxifen:
  In Vitro Studies.

Mr. Ehab Taqieddin                    M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                   (Graduated, April 2002).
  Thesis Title: Enzyme Immobilization in Perm-selective Chitosan-Alginate Hybrid Microcapsules.

Ms. Anupama Potineni                  M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                   (Graduated, April 2002).
  Project Title: Poly(Ethylene Oxide)-Modified Poly(Beta-Amino Ester) Nanoparticles: Long-
  Circulating pH Sensitive Biodegradable System for Paclitaxel Delivery.

Mr. Srinivasan Namala                      M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                   (Graduated, June 2003).
  Project Title: Iontophoresis: A Tool to Enhance Transdermal Drug Delivery
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 516 of 1189 PageID #: 19684
                                                                                              Amiji, M.M. - 90
Page

Ms. Pallavi Devurkar                M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                 (Graduated, June 2003).
  Project Title: In Vitro Evaluation of Chitosan Microspheres for Stomach-Specific Drug Delivery

Ms. Lilian van Vlerken             M.S. in Pharmaceutical                Sciences       –      Pharmaceutics
                                 Specialization
                                 (Graduated, April 2005; Matriculated into the PhD program)
  Project Title: Combination Therapy of Ceramide and Paclitaxel Delivered in Poly(Ethylene Oxide)-
  Modified Poly(Epsilon-Caprolactone) Nanoparticles as a Potential Strategy for Overcoming Tumor
  Multidrug Resistance

Mr. Gurinder S. Saini                   M.S. in Interdisciplinary Studies – Materials Science
    Specialization
                                 (Co-Advisor, under the Nanomedicine Consortium)
                                 (Graduated, January 2006)
  Thesis Title: Preparation and Characterization of Superparamagnetic Iron Oxide-Gold Core-Shell
  Nanoparticles for Biomedical Applications

Ms. Lipa Shah                           M.S.     in   Pharmaceutical       Sciences      –     Pharmaceutics
  Specialization
                                 (Graduated, December 2006, Matriculated into the PhD program)
  Thesis Title: Biodegradable Polymeric Nanoparticles for Intracellular Saquinavir Delivery in
  HIV/AIDS

Ms. Ankita Desai                 M.S. in Biotechnology – Pharmaceutical Science Track
                                 (Graduated, December 2006)
  Project Title: In Vitro Evaluations of Multi-functional Nanoemulsion Formulations for Brain Tumor
  Therapy

Ms. Jasneet Oberai                      M.S.     in   Pharmaceutical       Sciences      –     Pharmaceutics
  Specialization
                                 (Graduated, May 2007)
  Project Title: Novel Nanoemulsions with Temperature-Responsive Drug Delivery

Ms. Shraddha Babaria                    M.S. in Biotechnology – Pharmaceutical Science Track
                                 (Graduated, August 2007)
  Project Title: Cationic Liposomes for Intranasal Gene Delivery to the Brain

Ms. Sunita Yadav                 M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, December 2007, Matriculated into the PhD program)
  Thesis Title: Multifunctional Nanotherapeutic Strategy for MDR-1 Gene Silencing and
  Chemotherapy Administration to Overcome Multidrug Resistance in Cancer

Ms. Dipti Deshpande                     M.S.     in   Pharmaceutical       Sciences      –     Pharmaceutics
  Specialization
                                 (Graduated, December 2007, Matriculated into the PhD program)
     Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 517 of 1189 PageID #: 19685
                                                                                              Amiji, M.M. - 91
Page
     Thesis Title: Biodegradable Nanoparticle System for Intracellular Administration of Paclitaxel and
     Ceramide in Coronary Restenosis

Ms. Aparna Chavali                         M.S. in Biotechnology – Pharmaceutical Science Track
                                    (Graduated, May 2008)
      Project Title: p53 Gene Therapy for Cancer

Ms. Sunaina Pai                     M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                    (Graduated, August 2008)
      Thesis Title: In Vitro Evaluations of Multifunctional Nanoparticles for Simultaneous EGFR Gene
      Silencing and Drug Delivery in Pancreatic Cancer

Ms. Sindhura Ganga                         M.S.    in   Pharmaceutical       Sciences     –    Pharmaceutics
Specialization
                                    (Graduated, August 2008)
      Thesis Title: Multifunctional Nanoemulsion System for Combination Paclitaxel and Curcumin
      Delivery for Enhancement in Therapeutic Efficacy in Human Glioblastoma Cells

Mr. Shardool Jain                   M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                    (Graduated, August 2008; Matriculated into the PhD program)
      Thesis Title: Non-Condensing Calcium Alginate Microspheres for Gene Delivery and Transfection
in
      Macrophages

Ms. Padmaja Magadala                M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                    (Graduated, October 2008)
     Project Title: Epidermal Growth Factor Receptor-Targeted Gelatin-Based Nanovectors for Gene
     Therapy in Pancreatic Cancer Cells

Ms. Pooja Sane                      M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                    (Graduated, May 2009)
      Project Title: Down-Regulation of MDR-1 and MRP-1 by Curcumin Using Nanoemulsion
      Formulations in Drug Resistant Tumor Cells

Ms. Saradha Chandrasekhar           M.S. in Biotechnology – Pharmaceutical Science Track
                                    (Graduated, May 2009)
      Project Title: DNA Delivery in Aortic Smooth Muscle and Endothelial Cells using Cationic
      Lipopolyplexes from Gelatin-Coated Stainless Steel Meshes

Mr. Niraj Patel                            M.S.    in   Pharmaceutical       Sciences     –    Pharmaceutics
Specialization
                                    (Graduated, July 2009)
      Thesis Title: Targeted Methylene Blue-Containing Polymeric Nanoparticle Formulations for Oral
      Antimicrobial Photodynamic Therapy

Mr. Chinmay Bakshi                         M.S.    in   Pharmaceutical       Sciences     –    Pharmaceutics
Specialization
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 518 of 1189 PageID #: 19686
                                                                                            Amiji, M.M. - 92
Page
                                 (Graduated, July 2009)
    Thesis Title: Temperature-Sensitive Nanoemulsions made with Oils Rich in Polyunstaturated
    Fatty Acid in Enhancing Cytotoxicity and Apoptosis in Multidrug Resistant Tumor Cells

Ms. Sandra Chadwick                     M.S.     in   Pharmaceutical      Sciences      –    Pharmaceutics
Specialization
                                 (Graduated, August 2009)
   Project Title: Mucosal Delivery of Tuberculosis DNA Vaccination using Ovalbumin Nanoparticle-
   Containing W/O/W Multiple Emulsion-Based Hybrid Delivery System

Ms. Anisha Korde                 M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, August 2010, Matriculated into the PhD program)
   Project Title: Stomach-Specific Chitosan-PEO Hydrogel Delivery Systems for H. pylori Infection

Ms. Pei-Chin Tsai                M.S. in Biotechnology – Pharmaceutical Science Track
                                 (Graduated, December, 2010)
    Project Title: In Vitro Evaluations of EGFR-Targeted Gold-Coated Microspheres and Gold Nano-
    Rods for Imaging Oral Pre-cancerous Lesions

Ms. Shruti Shah                  M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, December, 2010)
    Thesis Title: Hypoxia in Tumor Angiogenesis and Metastasis: Evaluation of VEGF and MMP
    Over-expression and Down-Regulation of HIF-1 with RNAi in Hypoxic Tumor Cells

Mr. Husain Attarwala                    M.S.     in   Pharmaceutical      Sciences      –    Pharmaceutics
    Specialization
                                 (Graduated, December, 2010, Matriculated into the PhD program)
    Thesis Title: In Vitro Evaluations of Macrophage-Targeted Anti-Inflammatory Gene Delivery and
    Transfection using Nanoparticle-in-Emulsion Formulations

Mr. Milind Chalishazar                  M.S.     in   Pharmaceutical      Sciences      –    Pharmaceutics
    Specialization
                                 (Graduated, May, 2011)
    Project Title: Isolation and Evaluation of Human Melanoma Exosomes in Multiple Emulsion
    Formulation for Prophylactic and Therapeutic Vaccination

Ms. Ruchi Shah                          M.S.     in   Pharmaceutical      Sciences      –    Pharmaceutics
    Specialization
                                 (Graduated, August, 2011, Matriculated into the PhD program)
    Project Title: Inhibition of Hypoxia-Inducible Factor-1 Activation in Pancreatic Tumor Spheroids
    with 2-Methoxyestradiol-Containing Polymeric Nanoparticles

Mr. Hardip Gopani                M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, August, 2011)
    Thesis Title: Combination Chemo- and Hyperoxia Therapy using Nanoemulsion Delivery Systems
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 519 of 1189 PageID #: 19687
                                                                                      Amiji, M.M. - 93
Page
Mr. Deep Shah                           M.S.    in   Pharmaceutical   Sciences    –    Pharmaceutics
    Specialization
                                 (Graduated, May, 2012)
    Project Title: Establishment and Characterization of an Adjuvant Arthritis Model in Lewis Rats

Ms. Kinjal Sankhe                M.S. in Pharmaceutical Sciences– Pharmaceutics Specialization
                                 (Graduated, May, 2012)
    Project Title: In Vivo Evaluations of Endothelial Regenerative Effects of Estradiol-Encapsulated
    Nanoemulsions in Wild-type C57BL/6J and ApoE-/- Knockout Mice

Ms. Lavanya Thapa                M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, May, 2012)
    Project Title: Evaluation of Melanoma Exosomes-Containing W/O/W Multiple Emulsion Vaccine
    Formulation in B16F10-Tumor Bearing C57BL6/J Mice

Mr. Kamaljeet Singh Sandhu              M.S.    in   Pharmaceutical   Sciences    –    Pharmaceutics
    Specialization
                                 (Graduated, August, 2012)
    Project Title: TNF- Gene Silencing using Hyaluronic Acid-Based Self-Assembled Nanoparticles
    in Macrophages for the Treatment of Inflammatory Conditions Associated with Type 1 Diabetes

Ms. Darshna Patel                M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, August, 2012)
    Thesis Title: In Vitro Evaluations of Ceramide Co-Therapy in Non-Targeted and EGFR-Targeted
    Biodegradable Polymeric Nanoparticles for Enhancing Therapeutic Efficacy in Ovarian Cancer

Ms. Sravani Kathireddy                  M.S.    in   Pharmaceutical   Sciences    –    Pharmaceutics
    Specialization
                                 (Graduated, May, 2013)
    Project Title: Multi-functional Nanoemulsions for Targeted Estradiol Delivery in the Treatment of
    Endothelial Dysfunction in Atherosclerosis

Mr. Ganesan Venkatesan           M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, May, 2013)
    Project Title: “Click” Synthesis and Characterization of Functionalized Hyaluronic Acid-Based
    Macrostructures for Self-Assembled Nanoparticles

Ms. Ankita Raikar                M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, August, 2013)
    Thesis Title: HIF-1 Activation in 3D Tumor Spheroids and Evaluation of 2-Methoxyestradiol
    Therapy using Targeted Nanoparticle Formulations

Mr. Aatman Doshi                 M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, August, 2013)
    Thesis Title: In Vitro Evaluations of Control and Lyp-1 Peptide-Modified Nano-Particulate
    Bisphosphonate Delivery for Ablation of Tumor-Associated Macrophages (TAMs)
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 520 of 1189 PageID #: 19688
                                                                                           Amiji, M.M. - 94
Page
Mr. Srujan Gandham                      M.S.    in   Pharmaceutical       Sciences     –     Pharmaceutics
Specialization
                                 (Graduated, December 2014)
    Thesis Title: In Vitro Evaluations of Hexokinase-2 Inhibition with 2-Bromopyruvate Encapsulated
in Targeted
    Nanocarrier Formulations using 3D Spheroid Models of Aerobic Glycolysis

Mr. Adwait Oka                   M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, December 2014)
   Thesis Title: Targeted siRNA Delivery Strategy with Water-in-Oil-in-Water Multiple Emulsion for
Modulation of
   Tumor-Associated Macrophage Polarity in Immunotherapy of Cancer

Mr. Qijun (Oscar) Ouyang         M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, May 2015)
    Project Title: Re-Polarization of Tumor Associated Macrophages with MicroRNA Nanovectors

Ms. Grishma Pawar                       M.S.    in   Pharmaceutical       Sciences     –     Pharmacology
Specialization
                                 (Graduated, May 2015 – Matriculated into the PhD program)
    Project Title: CNS Delivery of BDNF in Thermogelling Polymer Depot in Sprague-Dawley Rats

Mr. Parin Shah                          M.S.    in   Pharmaceutical       Sciences     –     Pharmacology
Specialization
                                 (Graduated, May 2015)
    Project Title: MicroRNA-Based Transfection and Epigenetic Changes in Lung Tumor Model

Ms. Mei-Ju Su                           M.S.    in   Pharmaceutical       Sciences     –     Pharmaceutics
Specialization
                                 (Graduated, December 2015).
    Thesis Title: Tumor Exosome-Mediated Macrophage Reprogramming in a Co-Culture Model and
Evaluation of
    MicroRNA Delivery with Hyaluronic Acid-Based Nanoparticles

Ms. Dandan Ling                  M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, May 2016).
   Project Title: miR-34a/Let-7a Combination Therapy in Refractory Lung Cancer using Targeted
Hyaluronic Acid
   Nanoparticles

Ms. Megha Suresh                 M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, May 2016).
    Thesis Title: Hetero-Cellular 3-D Spheroids of Pancreatic Tumor Cells for MicroRNA-34 Delivery
using Hyaluronic
    Acid-Based Nanoparticles
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 521 of 1189 PageID #: 19689
                                                                                     Amiji, M.M. - 95
Page
Ms. Charul Avachat                      M.S.   in   Pharmaceutical    Sciences   –    Pharmaceutics
Specialization
                                 (Graduated, December, 2017)


    Thesis Title: In Vitro Evaluations of BDNF Plasmid DNA Delivery and Transfection using Cationic
Liposomes in
    Parkinson’s Disease Model

Ms. Krina Shah                   M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, December, 2017)


    Thesis Title: Pancreatic Tumor Cell-Fibroblast Heterocellular 3D Spheroid as a Model of Hypoxia
and the Role of
    Nanoparticle-Mediated MicroRNA Therapy

Ms. Samaher Osalian                     M.S.   in   Pharmaceutical    Sciences   –    Pharmaceutics
Specialization

    Thesis Title: Mitochondrial Network Density in Regulating Apoptosis and Neuronal Cell Death in
    Neurodegenerative Diseases

Membership in Graduate Students Thesis Advisory Committees

Mr. Mukur Gupta                     M.S. in Industrial Pharmacy, MA College of Pharmacy and
                                    Health Sciences (Graduated, June 2001).
                                    Ph.D. in Industrial Pharmacy, MA College of Pharmacy and
                                    Health Sciences (Graduated, February, 2004)
Mr. Anurag Singhal                  M.S. in Pharmaceutics (Graduated, June 2002)
Ms. Prachi Parulkar                                                M.S.        in Pharmaceutics
(Graduated, August 2004)
Ms. Solani Bhardwaj                                                  M.S. in Chemical Engineering
(Graduated, December 2007)
Ms. Shweta Raini                    M.S. in Pharmaceutics (Graduated, May 2009)
Ms. Aditi Jhaveri                   M.S. in Pharmaceutics (Graduated, May 2009)
Mr. Kelton Barnsley                 M.S. in Chemistry (Graduated, November 2014)
Ms. Roshani Patil                   M.S. in Biomedical Engineering (Graduated, May 2019)

Mr. Jayesh Vora                     Ph.D. in Pharmaceutics (Graduated, June 1994)
Ms. Kamelia Behnia                  Ph.D. in Pharmaceutics (Graduated, September 1996)
Mr. Daniel J. Magiera, III          Ph.D. in Biomedical Sciences (Graduated, June 1997)
Ms. Sandhya Ramanathan              Ph.D. in Pharmaceutics (Graduated, September 1997)
Ms. Imran Vural                     Ph.D. in Biomedical Sciences (Graduated, June 1998)
Ms. Sujata Vaidyanathan             Ph.D. in Pharmaceutics (Graduated, September 1998)
Mr. Ramin Darvari                   Ph.D. in Pharmaceutics (Graduated, December 2001)
Mr. Ram Rammohan                                                  Ph.D. in Biomedical Sciences
(Graduated, June 2002)
Mr. Jose DaSilva                    Ph.D. in Biomedical Sciences (Graduated, June 2002)
Mr. Ananth Srinivas Chakilam        Ph.D. in Pharmaceutics (Graduated, December 2004)
Mr. Sarathi Vijay Bodapatti         Ph.D. in Pharmaceutics (Graduated, August 2007)
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 522 of 1189 PageID #: 19690
                                                                                         Amiji, M.M. - 96
Page
Ms. Suman Dandamudi                                                        Ph.D.    in    Pharmaceutics
(Graduated, January 2008)
Ms. Mattia Migliore                      Ph.D. in Pharmacology/Nanomedicine (Graduated, May 2008)

Ms. Paula Lampton                                                          Ph.D. in Biology/Nanomedicine
(Graduated, December 2008)
Ms. Heather Brodkin                                              Ph.D.                       in
Chemistry/Nanomedicine (Graduated, May 2009)
Ms. D. Ece Gamsiz                   Ph.D. in Chemical Engineering (Graduated, December 2009)
Mr. J. Adam Hendricks                                            Ph.D.                       in
Chemistry/Nanomedicine (Graduated, December 2009)
Ms. Shifalika Tangutoori            Ph.D. in Pharmaceutics (Graduated, April 2010)
Ms. Tatyana Chernenko               Ph.D. in Chemistry/Nanomedicine (Graduated, April 2010)
Ms. Agnes Rafalko                   Ph.D. in Chemistry/Nanomedicine (Graduated, May 2011)
Ms. Tao Wang                                               Ph.D. in Pharmaceutics (Graduated,
December 2011)
Mr. Claudio Falcao                       Ph.D. in Pharmaceutics (Graduated, December 2011)
Ms. Fulden Buyukozturk                   Ph.D. in Chemical Engineering (Graduated, August 2012)
Mr. Robert Riehle                        Ph.D. in Pharmaceutics/Nanomedicine (Graduated, May 2013)
Mr. Sean Essex                           Ph.D. in Pharmaceutics (Graduated, August 2013)
Ms. Mary Katharine Balaconis             Ph.D. in Biomedical Engineering (Graduated, December 2013)
Ms. Jennifer Monahan-Fore                                  Ph.D.       in      Chemistry/Nanomedicine
(Graduated, December 2013)
Mr. Michael Cuccarese                    Ph.D. in Chemistry/Nanomedicine (Graduated, March 2014)
Ms. Jennifer Woodring                                       Ph.D.    in      Chemistry/Nanomedicine
(Graduated, December 2014)
Mr. Helal Al-Suleimani                   Ph.D. in Pharmaceutical Science (Graduated, December 2017)
Ms. Loraine Speciner                     Ph.D. in Chemical Engineering (Graduated, March 2018)
Mr. Bumjun Kim                           Ph.D. in Chemical Engineering (Graduated, November 2018)
Ms. Murui Han                            Ph.D. in Pharmaceutical Science (Graduated, December 2018)
Ms. JuOae Chang                          Ph.D. in Pharmaceutical Science (Graduated, May, 2019)
Ms. Wenjun De                            Ph.D. in Pharmaceutical Science (Graduated, July 2019)
Ms. Archita Menon                        Ph.D. in Pharmaceutical Sciences

Research Advising to Undergraduate Honors Students

Mr. Man-Hon (Johny) Lam (B.S., Class of 1994)
Mr. Joseph M. Goreham (B.S., Class of 1995)
Mr. Peter B. Ng (B.S., Class of 1995)
Ms. Rakhee H. Tailor (B.S., Class of 1995)
Ms. Mai-Ki Ly (B.S., Class of 1995)
Mr. Ketankumar Patel (B.S., Class of 1996)
Ms. Susanne Verrico (B.S., Class of 1996)
Ms. Laurie Galvin (B.S., Class of 1996)
Ms. Fiona Duncan (B.S., Class of 1997)
Ms. Ekata V. Shah (Pharm.D., Class of 1997)
    - Recipient of Dean's Undergraduate Research Achievement Award, April 1995
Ms. Rina Qaqish (Pharm.D., Class of 1997)
Ms. Gity Roostai-Mills (B.S., Class of 1998)
Ms. Roula Qaqish (Pharm.D., Class of 1998)
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 523 of 1189 PageID #: 19691
                                                                                                  Amiji, M.M. - 97
Page
    - Recipient of Dean's Undergraduate Research Achievement Award, April 1996
    - Currently Clinical Science Manager, Abbott Laboratories Eastern Division, Baltimore, MD
Ms. Phung-Kim Lai (B.S., Class of 1999)
    - Recipient of Dean's Undergraduate Research Achievement Award, April 1996
    - Recipient of the PhRMA Foundation’s Undergraduate Research Fellowship, January 1999
Ms. Tragiang Nguyen (B.S., Class of 1999)
Ms. Trinh Tran (B.S., Class of 1999)
Ms. Bich-Thuy Tran (B.S., Class of 1999)
Mr. Chad McQueen (Pharm.D., Class of 2000)
    - Recipient of Dean's Undergraduate Research Achievement Award, April 1999
Ms. Angela L. Silvia (Pharm.D., Class of 2000)
    - Recipient of Dean's Undergraduate Research Achievement Award, April 1999
Mr. Kristian Jackson (B.S., Class of 2000)
    - Recipient of the University of Connecticut Research Fellowship, June 1998
Mr. Pulin Patel (B.S., Class of 2000)
    - Pursued graduate studies in Pharmaceutical Chemistry at the University of Kansas, Lawrence, KS
Mr. Derick Anderson (Pharm.D., Class of 2001)
    - Recipient of Dean's Undergraduate Research Achievement Award, April 2000
Ms. Kwai-Dzy Mak (Pharm.D., Class of 2001)
Mr. Chi-Sing Nip (Pharm.D., Class of 2001)
    - Recipient of the AAPS-AFPE “Gateway” Research Scholarship, June 2000
Ms. Erica J. Waugh (Pharm.D., Class of 2002)
    - Recipient of the PhRMA Foundation’s Undergraduate Research Fellowship, January 2001
    - Recipient of Dean's Undergraduate Research Achievement Award, April 2002
Ms. Nikita Mody (Pharm.D., Class of 2004)
    - Recipient of Northeastern University Provost’s Undergraduate Research Award, January 2002
    - Recipient of Dean's Undergraduate Research Achievement Award, April 2003
Ms. Stephanie Whalen (Pharm.D., Class of 2006)
    - Recipient of the AFPE “Gateway” Research Scholarship, June 2004
    - Recipient of Northeastern University Provost’s Undergraduate Research Award, November 2004
Ms. Sarah Rogers (Pharm.D., Class of 2008)
    - Recipient of Northeastern University Provost’s Undergraduate Research Award, November 2004
Mr. Zeu Hong Tzeng (Pharm.D., Class of 2007)
    - Recipient of the AFPE “Gateway” Research Scholarship, July 2005
    - Recipient of Northeastern University Provost’s Undergraduate Research Award, January 2007
Ms. Michelle Drown (Pharm.D., Class of 2009)
    - Recipient of Northeastern University’s Undergraduate Research Award, August 2005
Ms. Erin Curran (Pharm.D., Class of 2007)
Ms. Christina Guerra (Pharm.D., Class of 2012)
    - Recipient of Northeastern University Provost’s Undergraduate Research Award, September 2007
Ms. Shubha Bhat (Pharm.D., Class of 2012)
Mr. Ravi Patel (BS, Chemistry, Class of 2014)
Ms. Erica Diamantides (Pharm.D., Class of 2015)
Ms. Kristin Hong (Pharm.D., Class of 2015)
Ms. Faryal Mir (BS, Biology/Pre-Med Program, Class of 2014)
Ms. Kendall Donohoe (Pharm.D., Class of 2018)
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 524 of 1189 PageID #: 19692
                                                                                              Amiji, M.M. - 98
Page
Ms. Rachael Heiss (Pharm.D., Class of 2019)
Ms. Sneha Hingorany (BS, Biology/Pre-Med Program, Class of 2019)
Ms. Reema Patel (Pharm.D., Class of 2020)
Ms. Mina Nayeri (Pharm.D., Class of 2019)
Ms. Priyanka Talagadadeevi (BS, Biomed Engr and Physics, Class of 2020)
Ms. Alyssa Bilotta (BS, Chemistry, Class of 2017)
Mr. Youngwoo Cho (Pharm.D., Class of 2020)
    - Recipient of Northeastern University Provost’s Undergraduate Research Award, September 2018
Ms. Casey Spellman (BS, Biochemistry, Class of 2020)
Ms. Alicia Sobeneau (BS, Molecular and Cell Biology, Class of 2022)
Ms. Suha Yacoob (BS, Chemical Engineering, Class of 2022)
Ms. Molly Haag (BS, Biochemistry, Class of 2022)

High School Summer Research Scholars

Ms. Phung-Kim Lai (Summer, 1994)
Ms. Luoisy Raymond (Summer, 1995)
Mr. Bao-Tuan Nguyen (Summer, 1995)
Mr. Kong-Jie Kah (Summer, 1997)
    - Through Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Jeremy L. England (Summer, 1998)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
    - Semi-Finalist in 1999 Intel High School Talent Search Competition
Ms. Iris Wei (Summer, 1999)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
    - Semi-Finalist in the 2000 Intel High School Talent Search Competition
Mr. Brad M. Rosen (Summer, 2000)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
    - Semi-Finalist in the 2001 Intel High School Talent Search Competition
Ms. Natalie Karabel (Summer, 2001)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Ms. Feng Tu (Summer, 2002)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
    - Semi-Finalist in the 2002 Siemens-Westinghouse High School Talent Search Competition
Ms. Maria Elena DeObaldia (Summer, 2003)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
   - Winner of 2004 USA TODAY's All-USA High School Academic First Team
Ms. Joline Fan (Summer, 2004)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
   - Finalist in the 2004 Siemens-Westinghouse High School Talent Search Competition
Mr. Harold Au (Summer, 2004)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
   - Gold Award Winner at the 2005 Singapore Science and Engineering Fair.
   - Award Winner at the 2005 Shanghai Science Expo, Shanghai, China.
Ms. Yi-Meng (Sally) Tan (Summer, 2005)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
   - Semi-Finalist in the 2005 Siemens-Westinghouse High School Talent Search Competition
Ms. Thilini Ariyawansa (Summer, 2006)
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 525 of 1189 PageID #: 19693
                                                                                              Amiji, M.M. - 99
Page
   - Research Science Institute, Center for Excellence in Education, McLean, VA
   - Winner of 2007 USA TODAY's All-USA High School Academic First Team
Ms. Elizabeth Lawler (Summer, 2006)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Lili Ge (Summer, 2006)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Ana Lyons (Summer, 2007)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Zhi-Guang Ng (Summer, 2007)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
Ms. Jamie Kang (Summer, 2007)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Marissa Dickson (Summer, 2007)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Jia-Wei Lim (Summer, 2008)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Mark-Alex Espanol (Summer, 2008)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Rachael Le (Summer, 2008)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Xiaojun Chen (Summer, 2009)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Tien An (Summer, 2009)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Gary Lee Lim (Summer, 2010)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
Ms. Manasi Malik (Summer, 2010)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Fay Khudairi (Summer, 2010)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Debra Van Egeren (Summer, 2011)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Rahul Shankar (Summer, 2011)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
Ms. Kruti Vora (Summer, 2011)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Jennifer Makovkina (Summer, 2011)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Ruiyi Gao (Summer, 2012)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Jennifer Flaherty (Summer, 2012)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Nathan Kondamuri (Summer, 2012)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 526 of 1189 PageID #: 19694
                                                                                               Amiji, M.M. - 10
Page                                                                                                          0
Ms. Minerva Tili (Summer, 2013)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Juan Paniagua (Summer, 2013)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Sejal Batra (Summer, 2013)
Mr. Rachit Singh (Summer, 2013)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
    - Semi Finalist in the 2014 Intel Talent Search Competition
Ms. Batelhem Gemechu (Summer, 2014)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Nathan Pan-Doh (Summer, 2014)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Michelle Campeau (Summer, 2014)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Ruchir Rastogi (Summer, 2014)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
    - Semi Finalist in the 2014 Intel Talent Search Competition
Ms. Michelle Gee (Summer, 2015)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Yasmeen Elaywan (Summer, 2015)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Anirudh Jain (Summer, 2015)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Yue (Jerry) Zhang (Summer, 2015)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Ms. Caroline Quinn (Summer, 2016)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Fred Eberstadt (Summer, 2016)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Dina Shehata (Summer, 2016)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Yilin (Alan) Huang (Summer, 2016)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Ms. Sophia Luo (Summer, 2017)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Timothy Tran (Summer, 2017)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Ms. Junyi (Michelle) He (Summer, 2017)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Sreenikitha (Nikki) Emani, (Summer, 2017)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Hassan Osman (Summer, 2018)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Yi-Yong Tan (Summer, 2018)
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 527 of 1189 PageID #: 19695
                                                                                              Amiji, M.M. - 10
Page                                                                                                         1
   - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Dinesh Sangadi (Summer, 2018)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Pamina Meija (Summer, 2018)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Roc Bellostas (Summer, 2019)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Edward Pham (Summer, 2019)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Lauren Murphy (Summer, 2019)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA


SERVICE

Professional

   - Membership in Professional and Scientific Societies:
       - American Association of Colleges of Pharmacy (1993-Present).
          Member of the Council of Faculties.
          Member of the Pharmaceutics SIG
          Member of the Laboratory Instructors SIG

       - American Association of Pharmaceutical Scientists (1987-Present).
          Member of the Polymers in Drug Delivery SIG
          Member of the Nanotechnology SIG
       - The Controlled Release Society (1993-Present).
          Scientific Advisory Board Member (2012-2014)
          Member of Polymeric Biomaterial Discussion Group
       - The Society for Biomaterials (1989-2010).
          Member of the Task Force on the Impact of Biomaterials on Graduate Education.
          Member of the Polymeric Materials Special Interest Group.

   - Grant Reviewer:
       - National Institutes of Health
          National Heart, Lung, and Blood Diseases Institute (NHLBI) 2004 Program of Excellence in Nanotechnology
           – Special Emphasis Panel [ZHL1-CSR-K (F1)(R)].
          Center for Scientific Review (CSR) November 2004 Gene and Drug Delivery (GDD) Study Section –
           SBIR/STTR Programs Special Emphasis Panel [ZRG1-BST-Z (10)].
          National Institute of Allergy and Infectious Diseases (NIAID) 2005 Challenge Grants: Biodefense Product
           Development – Special Emphasis Panel [ZA11-TS-M (M5)(R)].
          Center for Scientific Review (CSR) July 2005 Gene and Drug Delivery (GDD) Study Section Meeting –
           Temporary Member.
          National Heart, Lung, and Blood Diseases Institute (NHLBI) October 2005 – Special Review Committee for
           P01 Program Proposals.
          Center for Scientific Review (CSR), November 2005 Gene and Drug Delivery (GDD) Study Section –
           SBIR/STTR Programs Special Emphasis Panel [ZRG1 BST-Z 10(B)].
          National Cancer Institute (NCI), March 2006 - Ruth L. Kirschstein NRSA Fellowships (F32/F33) in Cancer
           Nanotechnology Research (RFA-CA-06-010) Special Emphasis Panel [ZCA1 RTRB-Z(M1)(R)].
          Center for Scientific Review (CSR), April, 2006 Gene and Drug Delivery (GDD) Study Section – SBIR/STTR
           Programs Special Emphasis Panel [ZRG1 BST-Z (10) (B)].
 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 528 of 1189 PageID #: 19696
                                                                                                 Amiji, M.M. - 10
Page                                                                                                            2
          National Heart, Lung, and Blood Diseases Institute (NHLBI) May, 2006 – Special Review Committee for P01
           Program Proposals.
          Center for Scientific Review (CSR), June, 2006 – Special Emphasis Panel on Proposals in Response to RFA
           “Biology of RNA Interference” [2006/10 ZRG1 BST-Z (52) (R)].
          Center for Scientific Review (CSR), March, 2007 – Special Emphasis Panel on Proposals in Response to
           RFA “Small Business: Orthopedics” [ZRG1 MOSS (10)].
          Center for Scientific Review (CSR), July, 2007 – Cancer Drug Development and Therapeutics SBIR/STTR
           ONC-V (13) [2007/10 ZRG1 ONC-V (13) B].
          Center for Scientific Review (CSR), October 2007 – ZRG1 NANO-M (01) “Nanotechnology” Study Section –
           Temporary Member.
          National Institute of Biomedical Engineering and Bioimaging (NIBIB), July 2008 - ZEB1 OSR-E (O1) S “Special
           Emphasis Panel/Scientific Review Group 2008/10 on T32/K99/K01 Training Grants”.
          National Institute of General Medical Sciences (NIGMS), August 2008 2008/10 ZGM1 MBRS-0 (NP) “Support
           of Competitive Research (SCORE) Minority Biomedical Research Support in Neurophysics” Special
           Emphasis Panel.
          National Cancer Institute (NCI), October, 2008, 2009/01 ZRG1 ONC-X (14) B “Experimental Cancer
           Therapeutics SBIR/STTR” Special Emphasis Panel.
          National Institute of Biomedical Imaging and Bioengineering (NIBIB) Special Emphasis Panel. 2009/01 ZEB1
           OSR-B (J1) S. November 2008 Support for Scientific Conference (R13) Grant Application Review Panel.
          Center for Scientific Review (CSR), January, 2009 – Cancer Immunopathology and Immunotherapy Study
           Section (CII), Ad Hoc Reviewer.
          Center for Scientific Review (CSR), April, 2009 – 2009/05 ZRG1 BST-G (10) B - Assays, Detectors, and
           Devices SBIR/STTR Panel, Ad Hoc Reviewer.
          Center for Scientific Review (CSR), June 2009 - 2009/10 ZRG1 BST-M (58) R, RFA OD-09-003 Challenge
           Grants Panel 4, Ad Hoc Reviewer.
          National Cancer Institute (NCI), July 2009, 2009/01 ZRG1 OTC-X 14 B, Experimental Cancer Therapeutics,
           SBIR Special Emphasis Panel.
          Center for Scientific Review (CSR), October, 2009, 2010/01 BTSS Bioengineering Technology and Surgical
           Sciences Study Section. Ad Hoc Reviewer.
          Center for Scientific Review (CSR), February, 2010, 2010/05 BTSS Bioengineering Technology and Surgical
           Sciences Study Section. Ad Hoc Reviewer.
          National Cancer Institute (NCI), June 2010 ZCA1 SRLB-Q C1 B, Multifunctional Therapeutics Phase II Special
           Emphasis Panel, Reviewer.
          National Institute of Drugs of Abuse (NIDA), July, 2010 ZDA1 JXR-D (10) Special Emphasis Panel, Reviewer.
          Center for Scientific Review (CSR), September 2010, 2011/01 ZRG1 BST-N (03) Member Conflicts:
           Bioengineering Sciences and Technologies, Ad Hoc Reviewer.
          Center for Scientific Review (CSR), September 2010, 2011/01 ZRG1 IMST-K (03) Member Conflict: Enabling
           Bioanalytical and Imaging Technologies, Ad Hoc Reviewer.
          Center for Scientific Review (CSR), February, 2011, 2011/01 BTSS Bioengineering Technology and Surgical
           Sciences Study Section. Ad Hoc Reviewer.
          Center for Scientific Review (CSR), September, 2011, 2011/01 BTSS Bioengineering Technology and
           Surgical Sciences Study Section. Permanent Member.
          Center for Scientific Review (CSR), May, 2012, 2012/10 PAR11-301-303: Pediatric Drug Formulations and
           Drug Delivery (ZRG1 ETTN-S (50) R) Special Emphasis Panel, Co-Chair.
          National Institute of Biomedical Imaging and Bioengineering (NIBIB), July 2013, 2013/10 ZEB1 OSR-E (O1)
           S. NIBIB K Training Meeting (Teleconference) Special Emphasis Panel, Member.
          Center for Scientific Review (CSR), June, 2016 and Feb, 2017 – Cancer Immunopathology and
           Immunotherapy Study Section (CII), Ad Hoc Reviewer.

     - Department of Defense, United States Army Medical Research and Material Command,
Congressionally-
         Directed Medical Research Program
          Breast Cancer Research Program Review Panel (2006-Present)
          Breast Cancer Concept Award Review Panel (2010-Present)
          Breast Cancer Training Program Review Panel (2010-2012)
          Peer Reviewed Medical Research Program – Pre-applications for Inflammatory Bowel Disease-1 (2013)

       - United States Department of Agriculture
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 529 of 1189 PageID #: 19697
                                                                                  Amiji, M.M. - 10
Page                                                                                             3
          Investigator Initiated Proposals.
          SBIR/STTR Proposals.
       - United States Food and Drug Administration
          Intramural Proposals on Nanotechnology

       - American Chemical Society, Washington, DC
          Petroleum Research Funds
       - Susan G. Komen Foundation for Breast Cancer Grant Program, Dallas, TX
       - American Association for Advancement of Science, Life Sciences Discovery Fund,
Washington, DC
       - Georgia Cancer Coalition Grant Program, Atlanta, GA
       - University of Missouri Intramural Grant Program, Columbia, MO
       - University of Kansas Intramural Grant Program, Lawrence, KS
       - Medical Research Council of United Kingdom, London, UK
       - The Wellcome Trust of United Kingdom, London, UK
       - The Leenaards Foundation Prize, Lausanne, Switzerland
       - The Netherlands Organisation for Scientific Research – The Netherlands
       - National Medical Research Council, Ministry of Health, Singapore
       - Singapore Science and Engineering Research Council (SERC) – an Agency of Science,
          Technology and Research Singapore (A*STAR), Singapore City
       - Israel Science Foundation, Tel Aviv, Israel
       - Czech Science Foundation, Prague, Czech Republic
       - Hong Kong Innovation and Technology Support Programme, Wanchai, Hong Kong
       - Hong Kong Research Grants Council, Wanchai, Hong Kong
       - Skolkovo Foundation, Moscow, Russia
       - Danish Research Council, Copenhagen, Denmark
       - Kuwait Foundation for the Advancement of Science, Kuwait City, Kuwait
       - Omani Research Council, Muscat, Oman
       - South African Medical Research Council, Durban, South Africa
       - Scientific Foundation of Ireland, Dublin, Ireland

  - Membership in Industrial and Academic Scientific Advisory Boards:
     - Bessor Pharma, Inc., Framingham, MA (Scientific Advisory Board member)
     - Targagenix, Inc., Stony Brook, NY (Scientific Advisory Board member)
     - Nemucore Medical Innovations, Wellesley, MA (Founder and Scientific Advisory Board
member)
     - Blue Ocean Biomanufacturing, Inc., Worcester, MA (Founder and Scientific Advisory Board
member)
 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 530 of 1189 PageID #: 19698
                                                                                  Amiji, M.M. - 10
Page                                                                                             4
       - OnSite Therapeutics, Inc., Lowell, MA (Scientific Advisory Board member)
       - Cerulean Pharmaceuticals, Inc., Cambridge, MA (Scientific Advisory Board member)
       - Aten Porus Life Sciences Private, LTD, Bangalore, India (Scientific Advisory Board member)
       - Controlled Release Society (Scientific Advisory Board member)
       - Center for Nanomedicine and Drug Delivery, Xavier University of Louisiana, New Orleans, LA
               (Scientific Advisor)
       - International Symposium on Recent Advances in Drug Delivery Systems, University of Utah,
               Salt Lake City, UT (Scientific Advisor)

  - Journal Editorships:
      - Editor for America, Drug Delivery and Translational Research
      - Associate Editor, Open Nano
      - Associate Editor, International Journal of Green Nanotechnology: Biomedicine
      - Associate Editor, Nanomedicine: Nanotechnology, Biology, and Medicine (2008-2015)

  - Membership in Journal Editorial Boards:
     - Journal of Controlled Release
     - Drug Design, Development and Therapy
     - Expert Opinion on Drug Delivery
     - Journal of Biopharmaceutics and Biotechnology
     - Journal of Nano Education
     - Nanotechnology, Science and Applications
     - Pharmaceutical Formulations and Quality
     - Recent Patents on Drug Delivery and Formulations
     - Synthesis and Reactivity in Inorganic, Metal-Organic,
         and Nano-Metal Chemistry
     - Tissue Barriers
     - The Open Drug Delivery Journal

  - Reviewer for Scientific Journals (partial list):
     - ACS Nano
     - Advanced Drug Delivery Reviews
     - Angewandte Chemie, International Edition
     - Bioconjugate Chemistry
     - Biomacromolecules
     - Biomaterials
     - Cancer Chemotherapy and Pharmacology
     - Cancer Letters
     - Cancer Research
     - Carbohydrate Polymers
     - European Polymer Journal
     - European Journal of Pharmaceutics and Biopharmaceutics
     - European Journal of Pharmaceutical Sciences
     - Expert Opinion on Drug Delivery
     - Expert Opinion on Biological Therapy
     - Gene Therapy
     - International Journal of Cancer
     - International Journal of Pharmaceutics
     - Journal of Applied Polymer Sciences
 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 531 of 1189 PageID #: 19699
                                                                                 Amiji, M.M. - 10
Page                                                                                            5
       - Journal of the American Chemical Society
       - Journal of Biomaterial Science, Polymer Edition
       - Journal of Biomedical Materials Research
       - Journal of Controlled Release
       - Journal of Liposome Research
       - Journal of Pharmacy and Pharmacology
       - Journal of Pharmaceutical Sciences
       - Journal of Pharmacology and Experimental Therapeutics
       - Life Sciences
       - Macromolecular Biosciences
       - Molecular Cancer Therapeutics
       - Molecular Pharmaceutics
       - Nature Communications
       - Nature Nanotechnology
       - Nature Reviews Drug Discovery
       - Pharmaceutical Research
       - Polymer International
       - Science
       - Science Advances
       - Science Translational Medicine
       - Small
       - STP Pharma Sciences

  - Participation in Short Courses:
       - Scanning Probe Microscopy Seminar and Workshop. Woburn, MA.
       - Particle Technology Seminar and Workshop. Natick, MA.
       - Application of HTML for Developing Instructional Materials. Boston, MA.
       - Absolute Macromolecular Characterization with Light Scattering. Boston, MA.
       - Scientific and Engineering Applications of Macintosh® Computers. Boston, MA.
       - Surface Characterization of Biomedical Materials. Phoenix, AZ.
       - Hydrogels in Medicine and Pharmacy. Indianapolis, IN.

  - American Association of Pharmaceutical Scientists (AAPS), Northeast Regional Discussion
  Group
     Planning Committee Member (2001-2005).

  - Organizer of the National Cancer Institute/Nano Science and Technology Institute Special
    Symposium on “Nanotechnology for Cancer Prevention, Diagnosis, and Treatment” (2005-
    Present).
  - Instructor for Nano Science and Technology Institute’s Tutorial Session on “Nanotechnology for
  Medical
    Imaging and Therapy” (2005 – Present).

  - Scientific Organizing Committee Member and Session Chair of the “Cancer Nanotech
  Conference: Detecting
    and Treating Cancer”. Paris, France. (2005-2007).
  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 532 of 1189 PageID #: 19700
                                                                                    Amiji, M.M. - 10
Page                                                                                               6
   - Organizer of the “2009 Indo-US Cancer Nanotechnology Symposium”, sponsored by the Indo-
   US Science
     and Technology Forum, New Delhi, India. February 2009.

  - Organizer of the Materials Research Society, Spring 2012 Meeting, San Francisco, CA.
Symposium on
     “Nanomedicine for Molecular Imaging and Therapy” March, 2012.

   - Registered Pharmacist in MA since 1988 (license #: 20415).

University, College, School, & Department

   - Faculty Delegate to the United States Pharmacopeia (USP) Convention (2003-Present).

   - Faculty Advisor – American Association of Pharmaceutical Scientist – Northeastern University
Student Chapter
      (2009-2015)

   - Faculty Advisor - Beta Tau Chapter, Rho Chi Pharmaceutical Honor Society (1993-1999).

   - Coordinator of the American Association of Pharmaceutical Scientists, Visiting Scientist Program
     (1993-1999).

   - Presentations for Pharmacy Continuing Education Programs.
       - Helicobacter pylori and Peptic Ulcer Disease
       - Advances in Drug Delivery Systems: A Primer for Pharmacists
       - Nanomedicine: Realizing the Potential of Targeted and Molecular Therapies
       - Pharmaceutical Calculations: A Primer for Pharmacists and Pharmacy Technicians

   - Participation in Pharmacy Open Houses and Student Orientations.

   - Participation in Pharmacy Alumni Activities.

   - Pharmacy Student’s Academic Advising/Portfolio Reviewer.

   - Committee Assignments:

       University:
          -   University Distinguished Professorship Committee (2016-Present)
          -   University Patent Committee (2002-2009, 2012-Present).
          -   Biotechnology Academic Steering Committee (2002-Present).
          -   Senate Search Committee for Bouve College Dean (2011-2012).
          -   Provost’s Tenure Advisory Committee (2008-2010).
          -   Academic Computing Advisory Committee (2004-2006).
          -   Senate Library Advisory Committee (2001-2007).
          -   Education Technology Faculty Advisory Committee (2004-2006)
          -   Senate Committee for Evaluation of Dean of Nursing (2004-2006).
          -   Senate Committee for Evaluation of Dean of Libraries (2003-2004).
          -   Executive Committee of the Biotechnology Initiative (2002-2004).
 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 533 of 1189 PageID #: 19701
                                                                                  Amiji, M.M. - 10
Page                                                                                             7
          - Senate Committee for Department of Pharm. Practice Chair Search (2001-2002).
          - University Instructional Technology Task Force (2000-2001).
          - Senate Committee for Department of Pharm. Sciences Chair Search (1996-1997).

       Bouvé College:
          - Bouve Dean’s Leadership Team (2011-2016).
          - Bouve Administrative Committee (2005 – 2011).
          - Associate Dean for Research Search Committee (2010-2011).
          - George D. Behrakis Endowed Professor Search Committee (2002-2004).
          - College Technology Committee (1998-2000).
          - College Diversity Committee, (1994-1995).
          - College Computer Advisory Committee, (1995-1998).
          - Graduate Education and Research Task Force (1998-1999).
          - Graduate Committee for Biomedical Sciences Program (1998-2000).

       School of Pharmacy:
          - Pharmacy Executive Committee (2008-Present).
          - Pharmacy Steering Committee (2001-2004, 2005-Present).
          - Pharmacy Curriculum Committee (1998-2002, 2007-Present).
          - Pharmacy Re-Accreditation/Self-Study Committee, (1995-1996, 2008-2010).
          - Pharmacy Professional Affairs Committee (2006-2009)
          - Pharmacy Transfer Students Admission Committee, (1994-2001, 2003-2007).
          - Graduate Committee of the School of Pharmacy (2002-2006).
          - Pharmacy Honors and Awards Committee, (1994-2001).
          - Pharmacy Progression Requirements Committee, (1996-2000).
          - Pharmacy Laboratory Renovation Committee (1997-1999).
          - Doctor of Pharmacy Tracking Admission Committee (1998-2000).
          - Doctor of Pharmacy Curriculum Working Group (1996-1999)*.

       Departmental of Pharmaceutical Sciences:
          - Merit Review Committee, (1994-1996, 1997-2000, 2002-2003, 2007-2008).
          - Faculty Search Committees, (1994-1996, 1998-1999, 2002-2003*, 2007-2008).
          - Pharmaceutical Sciences Workload Policy Committee (2005-2007*)
          - BS in Pharm. Sciences Program Evaluation Committee (2001-2003, 2009-2010).
       * Committee Chair

Community

  - Discuss Pharmacy as a Career Choice to Middle and High School Students and Parents.
  - Provide Math and Science Tutoring to Middle and High School Students.
  - Participate in Fund Raising Activities for Local Schools and Charitable Community Organizations

AWARDS AND HONORS

  - Purdue University, College of Pharmacy, Distinguished Alumni Award – 2019.
  - Web of Science Highly Cited Author (Top 1%) in Pharmacology & Toxicology – 2015 & 2019.
  - Northeastern University, School of Pharmacy Distinguished Alumni Award – 2016.
  - Northeastern University, University Distinguished Professorship Award – 2016.
 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 534 of 1189 PageID #: 19702
                                                                               Amiji, M.M. - 10
Page                                                                                          8
  - Controlled Release Society – Induction into the College of Fellows – 2014.
  - Phi Lambda Sigma, Pharmacy Leadership Society, Honorary Member – 2014.
  - Controlled Release Society - Tsuneji Nagai Award – 2012.
  - American Association of Pharmaceutical Scientists (AAPS) Fellowship, 2007.
  - American Association of Pharmaceutical Scientists (AAPS) - Meritorious Manuscript Award,
  2007.
  - Nano Science and Technology Institute (NSTI) Fellowship Award for Outstanding Contributions
  towards the
      Advancement, in Nanotechnology, Microtechnology, and Biotechnology, 2006.
  - Cited in Academic Pharmaceutical Scientists Who’s Who, 2004.
  - Eurand Award for Outstanding Research in Oral Drug Delivery, Third Prize, 2003.
  - Special Faculty Recognition Award from the Doctor of Pharmacy Students, Class of 1999.
  - Recipient of Rho Chi Advisor Appreciation Award, 1997, 1998, & 1999.
  - Recipient of Dean's Excellence in Teaching Award, 1996.
  - Cited in Who's Who in Science and Engineering, 1996.
  - Member of Sigma Xi - The Scientific Research Society, 1996.
  - Member of Rho Chi - Pharmaceutical Honor Society, 1987.
  - Recipient of Dean's Undergraduate Research Achievement Award, 1987.
  - Recipient of Burroughs Wellcome Academic Scholarship, 1987.
  - Recipient of Dean Leroy Keagle Memorial Scholarship, 1986.




Last Updated: November 2019
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 535 of 1189 PageID #: 19703




                     Attachment B
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 536 of 1189 PageID #: 19704




      Leonard J. Chyall, Ph.D. __________________
      Chyall Pharma, 1281 Win Hentschel Blvd, West Lafayette, Indiana 47906 USA
      Tel 765.237.3391 (office); Tel 765.413.3207 (mobile)

      Education

      B.A. (Chemistry), 1986, Oberlin College, Oberlin, OH
      Ph.D. (Chemistry), 1991, University of Minnesota, Minneapolis, MN
      Postdoctoral Fellow, 1992-1996, Purdue University, West Lafayette, IN
      Pharmaceutical Solids and Regulatory Affairs Short Course, Purdue University, 2001

      Employment

      May 2011 –          Chyall Pharmaceutical Consulting, LLC; West Lafayette, Indiana
                              President and Consultant
                          Independent consultant serving the pharmaceutical industry. Expertise
                          in synthetic chemistry, and analytical testing of drug substances and
                          drug products. Services directed toward scientific data and document
                          review, laboratory testing, and technical assistance with IP matters.

      2000-2011           Aptuit, Inc. (formerly SSCI, Inc.), West Lafayette, Indiana
                              Director (August 2010 – May 2011)
                              Principal (January 2007 – July 2010)
                              Senior Research Investigator (2003 - 2006)
                              Research Investigator (2000 - 2003)
                          Project manager and group leader for external client projects involving
                          various aspects of organic and analytical chemistry. These projects
                          involve the development of new products (primarily pharmaceuticals)
                          or providing scientific consulting to support patent litigation,
                          counterfeit analysis or tampering analysis projects. Leader of a
                          department responsible for fee-for-service laboratory testing and
                          consulting services. Responsible for business development, client
                          relations, and strategic planning of the business. Administrative
                          supervisor for numerous chemists throughout my tenure with the
                          organization.

      1996-2000           Great Lakes Chemical (now Chemtura), West Lafayette, Indiana
                              Research Chemist
                          Lead Scientist for a new technology development program in the
                          GLCC Corporate R&D division. Technology Coordinator for contract
                          research programs. Project Leader for a new product development
                          project in GLCC Polymer Additives R&D.




      May 24, 2019                                                                     Page 1 of 5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 537 of 1189 PageID #: 19705




      Representative Technical Skills

      Analytical Chemistry                               Organic Chemistry
      • Mass Spectrometry                                • Synthetic chemistry
         - Triple Quadrupole Systems                        - mg to kg scale laboratory reactions
         - Ion Cyclotron Resonance MS                       - high pressure reactions
         - Ion-Molecule Chemistry                           - air-sensitive procedures
      • Chromatography (HPLC, MPLC, TLC and              • Crystallization methods
         preparative chromatography)                     • Enantiomer resolutions
      • Infrared (IR) and Raman Spectrometry             • Polymorph, salt and cocrystal screening
      • NMR spectroscopy                                          and characterization
      • Spectrophotometry
      • Solubility and dissolution testing               Solid Form Analytical Techniques
         - USP dissolution testing                        • X-ray powder diffraction (XRPD)
         - Intrinsic dissolution rate studies             • Thermogravimetric analyses (TGA)
      • Powder dissolution testing                        • Differential scanning calorimetry (DSC)
      • pH measurements                                   • Optical microscopy
      • Potentiometric titrations                         • Moisture sorption/desorption analyses
      • Karl Fischer titration



      Professional Affiliations and Activities

         •   American Chemical Society
         •   American Association of Pharmaceutical Scientists
         •   Purdue Research Park Life Sciences Executive Council
         •   Guest Lecturer, Chemistry Department, Purdue University (Undergraduate
             Organic Chemistry Courses) 2016 – 2017.

      Publications

      1. Chyall, L, J. Current Applications of X-Ray Powder Diffraction in the Pharmaceutical
         Industry Am. Pharm. Rev. 2012, 15, 70-73.
      2. Park, A.; Chyall, L.; Dunlap, J.; Schertz, C.; Jonaitis, D.; Stahly, B.; Bates, S.;
         Shipplett, R.; Childs S. New solid-state chemistry technologies to bring better drugs
         to market: knowledge-based decision making. Exp. Opin. Drug Disc., 2007, 2(1),
         145-154.
      3. Lohani, S.; Zhang, Y.; Chyall, L. J.; Mougin-Andres, P.; Muller, F. X.; Grant, D. J.
         W. Carbamazepine-2,2,2-trifluoroethanol (1/1). Acta Cryst. 2005, E61, 1310-1312.
      4. Childs, S. L.; Chyall L. J.; Dunlap, J. T.; Smolenskaya, V. N.; Stahly B. C.; Stahly, G.
         P. Crystal Engineering Approach to Forming Cocrystals of Amine Hydrochlorides
         with Organic Acids. Molecular Complexes of Fluoxetine Hydrochloride with
         Benzoic, Succinic, and Fumaric Acids. J. Am. Chem. Soc. 2004, 126, 13335-13342.



      May 24, 2019                                                                     Page 2 of 5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 538 of 1189 PageID #: 19706




      5. Childs, S. L.; Chyall L. J.; Dunlap, J. T.; Coates, D. A.; Stahly B. C.; Stahly, G. P. A
         Metastable Polymorph of Metformin Hydrochloride: Isolation and Characterization
         Using Capillary Crystallization and Thermal Microscopy Techniques. Crystal
         Growth & Design 2004, 4, 441-449.
      6. Chyall, L. J.; Tower, J. M.; Coates, D. A.; Houston, T. L.; Childs, S. L. Polymorph
         Generation in Capillary Spaces: The Preparation and Structural Analysis of a
         Metastable Polymorph of Nabumetone. Crystal Growth & Design 2002, 2, 505-510.
      7. Morgan, A. B.; Harris, R. H., Jr.; Kashiwagi, T.; Chyall, L. J.; Gilman, J. W.
         Flammability of polystyrene layered silicate (clay) nanocomposites: Carbonaceous
         char formation. Fire and Materials 2002, 26, 247-253.
      8. Hill, B. T.; Poutsma, J. C.; Chyall, L. J.; Hu, J.; Squires, R. R. Distonic ions of the
         "Ate" class. J. Am. Soc. Mass Spectrom. 1999, 10(9), 896-906.
      9. Gassman, P. G.; Han, S.; Chyall, L. J. Thermal rearrangement of trans-7,7-
         dihalobicyclo[4.1.0]hept-3-enes. Tetrahedron Lett. 1998, 39(31), 5459-5462.
      10. Poutsma, J. C.; Seburg, R. A.; Chyall, L. J.; Sunderlin, L. S.; Hill, B. T.; Hu, J.;
          Squires, R. R. Combining Electrospray Ionization and the Flowing Afterglow
          Method. Rapid Commun. Mass Spectrom. 1997, 11, 489-493.
      11. Chyall, L. J.; Squires, R. R. The Proton Affinity and Absolute Heat of Formation of
          Trifluoromethanol. J. Phys. Chem. 1996, 100, 16435-16440.
      12. Leeck, D. T.; Li, R.; Chyall, L. J.; Kenttämaa, H. I. Homolytic Se-H Bond Energy
          and Ionization Energy of Benzeneselenol, and the Acidity of the Corresponding
          Radical Cation. J. Phys. Chem. 1996, 100, 6608-6611.
      13. Chyall, L. J.; Squires, R. R. Determination of the proton affinity and absolute heat of
          formation of cyclopropenylidene. Int. J. Mass Spectrom. Ion Processes 1995,
          149/150, 257-266.
      14. Smith, R. L.; Chyall, L. J.; Beasley, B. J.; Kenttämaa, H. I. The Site of Protonation of
          Aniline. J. Am. Chem. Soc. 1995, 117, 7971-7973.
      15. Chou, P. K.; Smith, R. L.; Chyall, L. J.; Kenttämaa, H. I. Reactivity of the Prototype
          Organosulfur Distonic Ion: •CH2SH2+ J. Am. Chem. Soc. 1995, 117, 4374-4378.
      16. Chyall, L. J.; Kenttämaa, H. I. Gas-phase reactions of the 4-dehydroanilinium ion
          and its isomers. J. Mass Spectrom. 1995, 30, 81-87.
      17. Chyall, L. J.; Byrd, M. H. C.; Kenttämaa, H. I. Reactions of the Charged Radical
          (CH3)2S+-CH2• with Cyclic Alkenes. J. Am. Chem. Soc. 1994, 116, 10767-10772.
      18. Chyall, L. J.; Brickhouse, M. D.; Schnute, M. E.; Squires, R. R. Kinetic versus
          Thermodynamic Control in the Deprotonation of Unsymmetrical Ketones in the Gas
          Phase. J. Am. Chem. Soc. 1994, 116, 8681-8690.
      19. Chyall, L. J.; Kenttämaa, H. I. The 4-Dehydroanilinium Ion: a Stable Distonic
          Isomer of Ionized Aniline. J. Am. Chem. Soc. 1994, 116, 3135-3136.




      May 24, 2019                                                                         Page 3 of 5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 539 of 1189 PageID #: 19707




      20. Smith, R. L.; Chyall, L. J.; Stirk, K. M.; Kenttämaa, H. I. Radical-type reactivity of
          the methylenedimethylsulfonium ion, (CH3)2S+-CH2• Org. Mass Spectrom. 1993, 28,
          1623-1631.
      21. Smith, R. L.; Chyall, L. J.; Chou, P. K.; Kenttämaa, H. I. The Acyclic Distonic
          Isomer of Ionized Cyclopentanone: •CH2CH2CH2CH2CO+ J. Am. Chem. Soc. 1994,
          116, 781-782.
      22. Mlinaric-Majerski, K.; Vinkovic, V.; Chyall, L. J.; Gassman, P. G. Deuterium
          isotope effects on nuclear shielding. Cross-ring effects in rigid cyclic molecules.
          Magn. Reson. Chem. 1993, 31, 903-905.
      23. Brickhouse, M. D.; Chyall, L. J.; Sunderlin, L. S.; Squires, R. R. Kinetics of isobaric
          ion/molecule reactions determined by the flowing afterglow-triple quadrupole
          technique. Rapid Commun. Mass Spectrom. 1993, 7, 383-3

      Patents

      1. Gushurst, K. S.; Chyall, L. J.; Koztecki, L. H.; Wolfe, B. S. Crystalline forms of
         oxymorphone hydrochloride US 8,563,571 (October 22, 2013).
      2. Quigley, K. A.; Still, E. J.; Chyall, L. J. 4-[3[(4-Cyclopropanecarbonyl-piperazine-1-
         carbonyl-4-fluorobenzyl]-2H-phthalazin-1-one. US 8,183,369 B2 (May 22, 2012).
      3. Chyall, L. J.; Hodgen, H. A.; Vyverberg, F. J.; Chapman, R. W. Intumescent
         Polymer Compositions. US 6,905,693 (June 14, 2005).
      4. Chyall, L. J.; Hodgen, H. A.; Vyverberg, F. J.; Chapman, R. W.; Chou, P. K.
         Intumescent Polymer Compositions. US 6,632,442 B1 (October 14, 2003).
      5. Robin, M. L.; Mazac, C. J.; Chyall, L. J.; Kleindl, P. Bromine-containing 1,2-
         bis(phenyl)difluoromethanes and method of imparting flame retardancy to flammable
         materials. US 6,348,633 (February 19, 2002).

      Papers Presented

      1. "Crystallization Studies of Nabumetone: Preparation and Characterization of a
         Novel, High-Energy Polymorph." Chyall, L. J.; Tower, J. M.; Coates, D. A.; Houston,
         T. L., 223rd National Meeting of the American Chemical Society, Orlando, FL, April
         7-11, 2002: Abstract IEC 268
      2. "The Synthesis and Properties of 7,7-Dichloro-trans-bicyclo-[4.1.0]-hept-3-ene." P.
         G. Gassman and L. J. Chyall, 22nd Great Lakes Regional Meeting of the American
         Chemical Society, Duluth, MN, May 31-June 2, 1989: Abstract 98.
      3. "The Synthesis and Thermal Isomerization of 7,7-Dihalo-trans-bicyclo-[4.1.0]-hept-
         3-enes." P. G. Gassman and L. J. Chyall, 201st National Meeting of the American
         Chemical Society, Atlanta, GA, April 14-19, 1991: Abstract ORGN 228.




      May 24, 2019                                                                      Page 4 of 5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 540 of 1189 PageID #: 19708




      4. "Free Radical Rearrangements of Dihalo-trans-bicyclo-[4.1.0]-hept-3-enes." P. G.
         Gassman and L. J. Chyall, 32nd National Organic Chemistry Symposium, University
         of Minnesota, Minneapolis, MN, June 16-20, 1991: Abstract B-65.
      5. "Kinetic Versus Equilibrium Control in the Deprotonation of Unsymmetrical Ketones
         in the Gas Phase." L. J. Chyall, M. D. Brickhouse, M. E. Schnute, and R. R. Squires,
         205th National Meeting of the American Chemical Society, Denver, CO, March 28-
         April 2, 1993: Abstract ORGN 29.
      6. "Ion-Molecule Chemistry of the Methylene Dimethylsulfonium Ion: A Novel Alpha-
         Distonic Ion." L. J. Chyall, R. L. Smith, K. M Stirk, and H. I Kenttämaa, 41st ASMS
         Conference on Mass Spectrometry, San Francisco, CA, May 30-June 4, 1993:
         Abstract MOD 12:10
      7. "Radical-Type Reactivity of Distonic Ions: The 4-Dehydroanilinium Ion." L. J.
         Chyall and H. I Kenttämaa, 208th National Meeting of the American Chemical
         Society, Washington, DC, August 21-25, 1994: Abstract ORGN 404.
      8. "Astrophysical Thermochemistry: The Heats of Formation of C3H2 Isomers." L. J.
         Chyall and R. R. Squires, 43rd ASMS Conference on Mass Spectrometry, Atlanta,
         GA, May 21-26, 1995: Abstract WOE 11:50.

      Invited Lectures

      1. “Environmentally Friendly Fire Suppression Technology.” Department of Chemistry,
         Purdue University, West Lafayette, IN. April 8, 1997.
      2. “The Proton Affinity and Absolute Heat of Formation of Trifluoromethanol.” Joint
         Institute Laboratory for Astrophysics, University of Colorado, Boulder, CO. March
         1, 1996.
      3. “Understanding the Atmospheric Fate of Hydrofluorocarbons: Thermochemisty of
         Trifluoromethanol.” Aeronomy Laboratory, National Oceanic and Atmospheric
         Administration, Boulder, CO. February 29, 1996.


      Dissertation

      Chyall, L. J. The synthesis and thermal rearrangements of 7,7-dibromo-trans-
      bicyclo[4.1.0]hept-3-ene and 7,7-dichloro-trans-bicyclo[4.1.0]hept-3-ene. (1991) 192
      pp. Avail.: Univ. Microfilms Int., Order No. DA9209417 From: Diss. Abstr. Int. B 1992,
      52(10), 5264.




      May 24, 2019                                                                  Page 5 of 5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 541 of 1189 PageID #: 19709




                     Attachment C
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 542 of 1189 PageID #: 19710




       CARMEN A. CROSS, MD, FACEP


      DATE OF BIRTH
                        September 1, 1952


      PLACE OF BIRTH
                        Ilion, New York


      SUMMARY OF QUALIFICATIONS


                        Thirty-nine years of clinical and administrative experience in a high
                        acuity/volume Level II Emergency Department/Trauma Unit.

                        Extensive clinical/administrative experience in Emergency Medicine,
                        Occupational Medicine, Staff Health and Allied Health.

                        Founder and Administrator of Emergency Medicine Physician Assistant
                        Program.

                        Established medical-legal expert in the field of Emergency Medicine and
                        Allied Health.

                        Executive Consultant in Emergency Department Management and TQI,
                        Gerson Lehrman Group , NY, NY.

                        Specialty Consultant in Emergency/Trauma Medicine/EMTALA

                        Extensive teaching experience in Emergency Medicine, Allied Health,
                        Emergency Nursing and EMS.


      EDUCATION
                        1967-1971 Notre Dame High School, Utica, NY (CL)

                        1971-1975   Syracuse University, BS, Major: Biology, Minors: Theater,
                                    Music, Psychology, Cultural Anthropology (SCL)

                        1975-1979    New York Medical College, Medical Degree.

                        1979-1981 Brown University Affiliated Hospitals, Rhode Island. Internal
                        Medicine




      LICENSES/CERTIFICATIONS
                   115 FOURTH AVENUE • SUITE 5 I • NEW YORK, N.Y. 10003
           PHONE 212-477-0248 • FAX 212-477-4987 • E-MAIL: CARMENCROSS@MAC.COM
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 543 of 1189 PageID #: 19711




                       National Board of Medical Examiners- Diplomat 1979

                       New York Medical License- 142483

                       Board Certified- ABEM 1989, Recertified November 1999; Recert. Dec.
                       2009

                       Fellow- American College of Emergency Physicians 1988- Present

                       DEA (NYS)- AC9321934

                       ACLS/ATLS/PALS- Instructor/Provider since 1984

                       Certification - Emergency Toxicology, 1985, Bellevue Hospital, Goldfrank
                       Toxicology Series

                       Certification - Clinical Electrocardiography, ACEP, 1984

                       Certification - Wound/Ballistics, American Health Consultants, 1988

                       Certification- Emergency Medicine Ultrasound, 1996. Lincoln Hospital,
                       Department of Emergency Medicine.

                       Advanced Airway Management, 1990, New York-Presbyterian Hospital.


      PROFESSIONAL ACTIVITY
                       2001-Present      Senior Attending, Emergency/Regional Trauma Center,
                       St. Elizabeth’s Medical Center, Utica, NY. Director: Dr. Afsar Khan
                       phone: 315-249-6697)

                       2007-present     Volunteer Physician, Pines Care Center, Fire Island Pines,
                       NY

                       2002- 2003       Interim Chairman, Emergency Medicine, Kingston
                       Hospital, Kingston, New York

                       2002-2005 ,   Clinical Provider, Special Consultant, Dept. of
                       Emergency Medicine, Kingston Hospital, Kingston, NY

                       2000- 2001    Emergency Medicine Management Consulting, Guidance
                       Corporation, NY, NY.

                       2000- 2002       Clinical Provider/EMS Committee Chairman/ED Task
                       Force Chairman , Catholic Hospital Systems, Archdiocese of New York

                       2001-2004       Clinical Provider/ Management Consultant, Kingston
                       Hospital, Kingston, New York, Department of Emergency
                       Medicine.Director: Dr. Ferdinand Anderson (phone: 845-431-0569).

                       1988-Present     Medical Malpractice Expert Consultant, Emergency
                       Medicine, Emergency Medicine Allied Health, EMTALA, Emergency
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 544 of 1189 PageID #: 19712



                       Medicine Management

                       1990-Present     Merit Review/ Medical Expert, Emergency Medicine.

                       1999-2001        Special Consultant in Emergency Medicine, OIG.

                       1987-2000         Chairman , Department of Emergency Medicine
                       Columbia Memorial Hospital (CMH), NY. Census- 40,000. Level II
                       Trauma Facility, Chest Pain Unit, Urgicare Center.

                       1981-1988        Associate Chief, Department of Emergency Medicine,
                                        CMH , NY.

                       1981-2000        Attending Emergency Physician CMH, NY.

                       1990-2000        Medical Director, Staff Health Services, CMH, NY.

                       1998-2000        Medical Director, Chest Pain Unit, CMH, NY

                       1990-2000        Medical Director, Emergency Medicine PA
                                        Program,CMH, NY

                       1990-2000        Medical Director, Occupational Medicine, CMH, NY.

                       1998-2000        Medical Director, Sexual Assault Nurse Examiner
                                        Program, CMH, New York

                       1983-2000        Chairman, Quality Assurance Committee, Department
                                        of Emergency Medicine, CMH, New York

                       1998-2000        Chairman , Emergency Medicine Community Reach
                                        Program

                       1982-2000        Chairman, Base Station Medical Control, Department of
                                        Emergency Medicine, CMH, Hudson, NY.

                       1982-2000        Executive Member, REMO of Central New York.

                       1982-1986        Chairman, Invasive Procedures Committee, CMH, NY.

                       1982-1986        Chairman, Infection Control Committee, CMH, NY.

                       1989-2000        Chairman, Emergency Medical Services Committee,
                                        CMH, NY

                       1989-2000        Department Chief, Medical Executive Committee,
                                        CMH, NY



                       1994-2000        Associate Chairman/Chairman, Medical Bylaws
                                        Committee, CMH, NY

                       1981-2000        Medical Instructor/Advisor, EMS Paramedic Program,
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 545 of 1189 PageID #: 19713



                                        Columbia County

                       1989-2000        Chairman, Peer Review Committee, Emergency
                                        Medicine, CMH, NY

                       1994-2000        Co-Chairman, Psychiatry/Emergency Medicine Focus
                                        Task Committee

                       1996-1998         Physician Chairperson, New Emergency Wing
                                         Architectural Planning Committee, CMH, NY

                       1996-1998         Co-Chairman, Fund Campaign, Kellner Emergency
                                         Medicine/Surgery Building Project, CMH, NY

                       1990-2000         Chairman, Trauma Committee, CMH, NY

                       1982-2000          Physician Liaison, Columbia/Greene County
                                          Department of Mental Health

                       1982-2000         Executive Physician, County Disaster Planning
                                         Committee, Columbia County

                       1981-2000         Coroner’s Physician, Columbia County


      EDUCATIONAL POSITIONS
                       2001-Present        Senior Lecturer Trauma and Emergency Medicine, St.
                       Elizabeth Medical Center, Trauma Unit, Utica, NY

                       1981-2000       Director and Senior Lecturer, Emergency Medicine
                       Grand Rounds, CMH, NY

                       1981-2000         Instructor, EMS Paramedic Program, CG Com College

                       1981-Present      ACLS/ATLS/PALS Instructor-Provider

                       1989-2000          Senior Advisor/Preceptor, Albany Physician Assistant
                                          Program, Albany Medical College

                       1996-1999         Student Preceptor Program, Nurse Practitioners in
                                         Emergency Medicine, Russell Sage University, Pace
                                         University

                       1992-2000         Editor-in-Chief, Emergency Medicine Quarterly
                                         Community Bulletin



                       1997-1999         Senior Editor, Columbia Emergency Medicine Website
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 546 of 1189 PageID #: 19714




      PRESENTATIONS AND LECTURES/PUBLICATIONS
                       Individual Topics/Titles/Dates available on request under separate cover.

                       1973-1975             Direct Current Potentiometry and Autism. International
                                             Journal for Biologic Psychiatry. Research in Autism
                                             presented at the International Conference for Biologic
                                             Psychiatry, Boston Hilton, Boston, Mass.

                       1973-1975                Research Partner- Trans-cephalic DC Potentiometry
                                                in Autism/ Autism Research Center, Marcy State
                                                Hospital Research Division, Marcy, NY.

                       1981-2000             Columbia-Greene Community College Paramedic
                                             Program. Lectures in pre-hospital care and Emergency
                                             Medicine.

                       1990-2000             Emergency Medicine Grand Rounds. Topics in
                                             Emergency Medicine for Physicians, Nurses and Allied
                                             Health. CMH. Case presentations

                       1994-2000             Lecture Series in Emergency Psychiatry, Department of
                                             Psychiatry and Emergency Medicine, CMH, NY. Case
                                             presentations.

                       1994-2000             Emergency Medicine Community Bulletin. Multiple
                                             topics for the lay readers of Columbia and Greene
                                             Counties.


      PROFESSIONAL MEMBERSHIPS
                       1980-Present         American College of Emergency Physicians

                       1989-Present         Fellow, American Board of Emergency Medicine

                       1980-1986             American Medical Association.

                       1981-Present         Physician Member, NY Chapter, ACEP

                       1981-2000            Columbia County Medical Society

                       2000-Present         Oneida County Medical Society
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 547 of 1189 PageID #: 19715




      INTERESTS AND ACTIVITIES
                       Sailing, Swimming, Yoga, Music-Instrumental and Composition

                       Physician Volunteer- AIDS Crisis Unit, City of New York

                       Physician Volunteer- Medicine Without Borders, SIDA Resource Division,
                       Paris, France




      REFERENCES
                       Stewart Kaufman, MD President, Medical Staff, CMH. Chairman-
                       Medical Executive Committee, 71 Prospect Ave, Hudson, NY 12534.
                       Phone:518-828-0489 (22 years)

                       Steven Kaufman, MD Former Chief, Department of Emergency
                       Medicine, CMH, 71 Prospect Ave, Hudson, NY 12534. Phone:413-274-
                       6248 (22 years)

                       Louis DiGiovanni, MD Chief of Surgery, CMH, 71 Prospect Ave,
                       Hudson, NY 12534 Phone: 518-828-7644 (30 years)

                       Paul Snapper, MD President Capitol District PHO, CMH, 71 Prospect
                       Avenue, Hudson, NY 12534 Phone: 518-943-5760 (18 years)

                       H. Louis Clinton, MD Senior Cardiologist, CMH, Hudson, NY
                       Phone:518-828-7601

                       Ferdinand Anderson, MD Chief, Department of Emergency Medicine,
                       Kingston Hospital, Kingston, NY Phone: 845-431-0569

                       Sanford Ullman, MD Chairman, Division of Ophthalmology, CMH,
                       Hudson, NY Phone: 518-828-7601

                       Warren Becker, DO          Chief of Psychiatry, CMH, Hudson, NY
                       Phone:518-433-1622 (10 years)

                       Kev Enu, MD Chairman, Division of Urology, CMH, Hudson, NY
                       Phone: 518-828-7601

                       John Matthews, MD          Chief of Anesthesiology, CMH, Hudson , NY
                       Phone: 518-828-7601 (10 years)

                       Patrick Lam, MD, FACEP Director, Emergency Medicine, Kingston
                       Hospital, Kingston, NY (4 years) Phone: (845) 331-3131

                       Joseph Fusco, MD Board of Trustees, Senior Pulmonologist, CMH,
                       Hudson, NY Phone: 518-828-7601

                       Bruce Milner, DDS NY, NY Phone: 212-751-6428
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 548 of 1189 PageID #: 19716



                       Phyllis Sohotra, MD Chief of Pathology, CMH, Hudson, NY Phone:518-
                       828-7601

                       Hugh MacIssac, MD, Senior Interventional Cardiology, St. Elizabeth
                       Medical Center, Utica, New York (315-798-8111)

                       Jerry Love, MD, Senior Interventional Cardiology, St. Elizabeth Medical
                       Center, Utica, New York (315)798-8111

                       John DiTraglia, MD Chairman, Trauma Surgery, St. Elizabeth Regional
                       Trauma Center, Utica, New York (315)798-8111

                       Chris Max, MD, Surgeon, Utica, NY (315)-798-8111

                       Brad Sklar, MD, Gastroenterology, Utica, NY (315) 798-8111

                       Brian Gaffney, MD . Cardiology, Utica, NY (315)798-8111

                       Sister Rose Vincent, CEO Emeritus, St. Elizabeth Medical Center, Utica,
                       NY (315)798-8111

                       Sister Johanna, CEO, St. Elizabeth Med. Center, Utica, NY (315)798-8111



                                       Further references will be furnished upon request.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 549 of 1189 PageID #: 19717




                     Attachment D
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 550 of 1189 PageID #: 19718



                                            CURRICULUM VITA

                                                 KINAM PARK

                                             Purdue University
                                   Weldon School of Biomedical Engineering
                                         206 S. Martin Jischke Drive
                                       West Lafayette, IN 47907-2032

                                              Tel: 765 494-7759
                                          E-mail: kpark@purdue.edu
                                          kinam.com; kinampark.com

                                                  October 2019


   TITLE:               Showalter Distinguished Professor of Biomedical Engineering
                        Professor of Pharmaceutics

   Education:           B.S. in Pharmacy           1971-1975      Seoul National University, Seoul, Korea
                        Ph.D. in Pharmaceutics     1979-1983      University of Wisconsin , Madison, WI
                        Postdoc in Chem. Eng.      1983-1985      University of Wisconsin , Madison, WI

   Academic Appointment
       7/06 - present              Showalter Distinguished Professor of Biomedical Engineering
                                   Purdue University
       6/01 - present              President, Akina, Inc.
       7/98 - present              Professor, Department of Biomedical Engineering, Purdue University
       7/94 - present              Professor, Department of Pharmaceutics, Purdue University
       7/90 - 6/94                 Associate Professor, Department of Pharmaceutics, Purdue University
       2/86 - 6/90                 Assistant Professor, Department of Pharmaceutics, Purdue University
       5/85 - 1/86                 Research Assistant Professor
                                   Department of Pharmaceutics, University of Utah
       4/83 - 4/85                 Postdoctoral Research Associate
                                   Department of Chemical Engineering, University of Wisconsin
       1/79 - 3/83                 Research Assistant
                                   Department of Pharmaceutics, University of Wisconsin
       3/75 - 7/77                 Served in the Korean Army as a lieutenant
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 551 of 1189 PageID #: 19719



   Awards and Honors

      NIH New Investigator Research Award (1986)
      Achievement Award in 1989 IBM Supercomputing Competition (1990)
      Young Investigator Award: Controlled Release Society (1992)
      Controlled Release Society-Merck Award for the Outstanding Paper in the Ag/Vet field (1997)
      University Faculty Scholar, Purdue University (1999)
      Clemson Award (the basic research category) of Society for Biomaterials (2001)
      Research Achievement Award (Pharmaceutics and Drug Delivery Section) (2001)
      Controlled Release Society-NanoSystems Outstanding Pharmaceutical Paper Award (2004)
      Controlled Release Society Founders Award (2004)
      Louis W. Busse Lectureship of School of Pharmacy, University of Wisconsin (2008)
      Sigma Xi Research Award (the Purdue University Chapter) (2009)
      Advisory Professor for Medical Science Research at Kyungpook National University (2009-2012)
      The Nagai Foundation Tokyo Distinguished Lectureship (2010)
      Purdue Cancer Research Award by Lafayette Lions Club (with Professor Ji-Xi Cheng) (2011)
      Kyung Hee University International Scholar (2012)
      Visiting Professor of Heilongjiang University of Chinese Medicine, China (2012)
      Visiting Professor of Ajou University, Korea (2013)
      Thomson Reuters’ list of “The World’s Most Influential Scientific Minds. 2014 (2014)
      Korean-American Society in Biotech and Pharmaceuticals (KASBP)-Daewoong Award (2014)
      Featured in Indiana at 200. A Celebration of the Hoosier State (2015)
      Ashland Inc. Distinguished Lecturer at the University of Kentucky (2015)
      Controlled Release Society Distinguished Service Award (2015)
      Willis A. Tacker Prize for Outstanding Teaching in Weldon School of Biomedical Engineering (2015)
      The 2015 Purdue Innovator Hall of Fame Inductee (2015)
      Distinguished Scholar, the Chinese University of Hong Kong (2016)
      Special Government Employee at FDA CDER (2016)
      Clarivate Analytics’ list of “Most Influential Scientific Minds. Highly Cited Researchers (2016)
      Clarivate Analytics’ list of “Highly Cited Researchers (2017)
      The University of Auckland Distinguished Visitor Award (2017)
      Clarivate Analytics’ list of “Highly Cited Researchers (2018)
      The 2018 CRS Foundation Award (honoring Kinam Park with Student Travel Grant Program) (2018)

      Controlled Release Society-3M Drug Delivery Systems Graduate Student Outstanding Research Award
          in Drug Delivery (Yoon Yeo: Controlled Release Society, 2003)
      AAPS Outstanding Graduate Student Research Award in Pharmaceutical Technologies
          (Mentoring Yong Qiu: American Association of Pharmaceutical Scientists, 2003)
      AAPS Outstanding Graduate Student Research Award in Pharmaceutical Technologies
          (Mentoring Yoon Yeo: American Association of Pharmaceutical Scientists, 2004)
      Drug Delivery Special Interest Group Outstanding Contribution to the Society for Biomaterials
          (Eunah Kang: Society for Biomaterials 2007)

      Board of Governors of the Controlled Release Society (1993-1996)
      Fellow, American Association for Pharmaceutical Scientists (AAPS) (1993)
      President of the Korean-American Pharmaceutical Scientists Association (1995-97)
      Fellow, American Institute for Medical and Biological Engineering (1996)
      Fellow, Biomaterials Science and Engineering of the Society for Biomaterials (2000)
      President of the Controlled Release Society (2001-2002)
      Fellow, Controlled Release Society (2010)




                                                                                                 Page 2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 552 of 1189 PageID #: 19720



   Professional Activities

   Advisory Board
       Advisory Board of the Molecular Modeling Conference (1994)
       Advisory Panel on Polymeric Excipients, USP (1995-1999)
       ACS Books Advisory Board (1997-2000)
       Advisory Panel on Current Drugs (1997-1999)
       Scientific Advisory Board, International Symposium on the Frontiers in Biomedical Polymers
           Applications (2000-2001)
       Scientific Advisory Board, International Symposium on Recent Advances in Drug Delivery Systems
           (2000-2001)
       Advisory Panel on Excipients: Substance and Characterization Expert Committee, USP (2000-2005)
       Scientific Program Committee of the 2nd Pharmaceutical Sciences World Congress (PSWC) (2004)
       Scientific Advisory Board, Delsite, Inc. (2004-2008)
       Scientific Advisory Board, International Nanomedicine and Drug Delivery Symposium (2005-)
       Scientific Advisory Board, Soleira Laboratories (2006-2008)
       Scientific Advisory Board, Boston Scientific (2006-2008)
       Scientific Advisory Board, Lohmann Therapie-Systeme AG (2006-2012)
       Scientific Advisory Board, European Symposium on Controlled Drug Delivery (2006-2009)
       Scientific Advisory Board, China International Pharmaceutical Technologies Conference 2007 (2006-
           2008)
       Scientific Organizing Committee for Micro 2007, the 16th International Symposium on
           Microencapsulation (2007)
       International Advisory Board, CIMTEC 2008 the 3rd International Conference on Smart Materials,
           Structures and Systems (2007-2008)
       Dean's Faculty Advisory Committee, Purdue University, College of Engineering (2007-2013)
       Engineering Named Professorships Committee, Purdue University, College of Engineering (2007-
           2014)
       Provost Search Committee, Purdue University (2007-2008)
       Board of Directors & Chairman of Fellowship Committee, CRS Foundation (2008-2013)
       International Advisory Board, CIMTEC 2010 the 5th Forum on New Materials & 9th International
           Conference on Medical Applications of Novel Biomaterials and Nano-biotechnology (2009-2012)
       Drug Delivery Scientific Advisory Board, Genentech (2010-2015)
       The International Symposium on Biomaterials and the China-Japan-Korea (Asia 3) Foresight Joint
           Symposium on Gene Delivery, Guilin, Guangxi, China (2010-2011)
       Chairman, Dean's Faculty Advisory Committee, Purdue University, College of Engineering (2010-
           2012)
       International Scientific Advisory Board, School of Pharmacy at Queen’s University Belfast (2011)
       Scientific Committee, the 19th International Symposium on Microencapsulation, Pamplona, Spain
           (2012-2013).
       International Advisory Board, 20th International Symposium on Microencapsulation. IMS2015 Boston
           (2014)
       External Advisor for the Center of Biological Research Excellence at the University of South Carolina
           (2014-2015)
       Chair, the Annual Meeting Programme Committee for the Controlled Release Society conference in
           2016.
       Faculty Awards and Recognition (FAR) committee, College of Engineering representative (2015-
           2018)
       Scientific Advisory Board, the International Conference on Biomaterials Science in Tokyo (2016)
       International Advisory Board, CIMTEC 2018 the 8th Forum on New Materials & 12th International
           Conference on Medical Applications of Advanced Biomaterials and Nano-biotechnology (2017-
           2020)


                                                                                                     Page 3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 553 of 1189 PageID #: 19721



       External Advisor for Internal Projects at Korea Institute of Science and Technology (KIST) (2017)
       International Organizing/Advisory Committee, 5th Symposium on Innovative Polymers for Controlled
           Delivery, Suzhou, China (2018)

   Editorial Board
        Journal of Biomaterials Science- Polymer Edition (1993-)
        Journal of Bioactive and Compatible Polymers (1993-)
        Journal of Controlled Release (1997-2005)
        Colloids and Surfaces B: Biointerfaces (1997-)
        Archives of Pharmacal Research (1998-)
        PharmSci (official electronic journal of AAPS) (1999-2009)
        PharmSciTech (official electronic journal of AAPS) (2001-2009)
        Drug Delivery Technology (2002-)
        Advanced Drug Delivery Reviews (2003-)
        Biomaterials Research (2003-)
        Encyclopedia of Pharmaceutical Technology (2003-)
        Macromolecular Research (2004-)
        Journal of Pharmacy and Pharmacology (2004-)
        Journal of Biopharmaceutics and Biotechnology (2005-)
        CRS Books (2006-)
        Drugs in Pharmaceutical Sciences Series, Taylor & Francis & Informa (2007-)
        Journal of Drug Delivery Science and Technology (2008-)
        Nanomedicine: Nanotechnology, Biology and Medicine (2010-2011)
        Nano Reviews (2010-)
        Drug Delivery and Translational Research (2010-)
        Frontiers in Drug Delivery Biotechnology (2010-)
        Experimental Biology and Medicine (2012-2015)
        Journal of Hydrogels (2013-)
        Biomaterials Research (2014-)
        Regenerative Engineering and Translational Medicine (2015-)
        International Journal of Pharmaceutics (2018-)

   Journal Editor
        Associate Editor, Pharmaceutical Research (1995-2004)
        Book Review Editor, Pharmaceutical Research (1996-2004)
        Guest Editor, Colloids and Surfaces B: Biointerfaces (1998-1999)
        Guest Editor, Advanced Drug Delivery Reviews (2001-2002)
        Editor, Americas, Journal of Controlled Release (2005)
        Editor-in-Chief, Journal of Controlled Release (2005-)

   NIH Study Section
       NIH Pharmacology Study Section member (1996-2001, 2003)
       NIH Bioengineering, Technology, and Surgical Sciences Study Section member (2005-2009)
       Member, College of CSR Reviewers, NIH (2010-2013, 2016)

       Special Reviewer of NIH Study Sections
         Surgery and Bioengineering Study Section (1991, 1995-1997, 1999, 2004)
         Surgery, Anesthesiology, & Trauma Study Section (1992-1994)
         Special Study Section SSS-8 (1995)
         Pharmacology Special Study Section, Chairman (2001, 2002, 2003)
         National Cancer Institute Special Emphasis Panel (2005)
       Member of NIH SBIR Special Study Sections


                                                                                                   Page 4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 554 of 1189 PageID #: 19722



           Diabetes and Digestive and Kidney Diseases (1990, 1991, 1993), Pharmacology (1990, 1992,
           1993), Physiological Sciences (1990), Reproductive Endocrinology (1990-1992, 1994-1996, 1999),
           Multidisciplinary Special Emphasis (1994, 1995), NIDDK (2009).

   Membership in Academic, Professional, and Scholarly Societies

        American Association of Pharmaceutical Scientists
        American Chemical Society
        Controlled Release Society
        Society for Biomaterials
        Biomedical Engineering Society

   Books
   1)   Park, K., Shalaby, S.W.S., and Park, H.: Biodegradable Hydrogels for Drug Delivery, Technomic
        Publishing Co., Inc., Lancaster, PA, 1993, 252 pages.
   2)   Ottenbrite, R., Hwang, S., and Park, K., Eds.: Hydrogels and Biodegradable Polymers for
        Bioapplications (ACS Symposium Series 627), American Chemical Society, Washington, DC, 1996,
        268 pages.
   3)   Park, K., Ed.: Controlled Drug Delivery: Challenges and Strategies, American Chemical Society,
        Washington, DC, 1997, 629 pages.
   4)   Park, K. and Mrsny, R., Eds.: Controlled Drug Delivery: Designing Technologies for the Future
        (ACS Symposium Series 752), American Chemical Society, Washington, DC, 2000, 459 pages.
   5)   Park, K.D., Kwon, I.C., Yui, N., Jeong, S.Y. and Park, K., Eds.: Biomaterials and Drug Delivery
        toward New Millennium, Han Rim Won Publishing Co., Seoul, Korea, 2000, 691 pages.
   6)   Yui, N., Mrsny, R., and Park, K., Eds.: Reflexive polymers and hydrogels: Understanding and
        designing the fast-responsive polymeric systems, CRC Press, Boca Raton, FL, 2004. 452 pages.
   7)   Morishita, M. and Park, K., Eds.: Biodrug Delivery Systems: Fundamentals, Applications and Clinical
        Development, (Volume 194 of the Drugs and the Pharmaceutical Sciences Series), Informa
        Healthcare, New York, NY, 2010. 471 pages.
   8)   Ottenbrite, R.M., Park, K., Okano, T., and Peppas, N.A., Eds.: Hydrogels Handbook, Springer, 2010,
        432 pages.
   9)   Wen, H. and Park, K., Eds.: Oral Controlled Release Formulation Design and Drug Delivery: Theory
        to Practice, John Wiley & Sons, New York, NY, 2010. 363 pages.
   10) Bae, Y.H., Mrsny, R., and Park, K., Eds.: Cancer Targeted Drug Delivery: An Elusive Dream,
       Springer, New York, 2013, 720 pages.
   11) Park, K., Ed.: Biomaterials for Cancer Therapeutics: Diagnosis, Prevension, and Therapy, Woodhead
       Publishing Ltd., Oxford, UK, 2013, 528 pages.
   12) Hillery, A. and Park, K., Eds.: Drug Delivery: Fundamentals and Applications, Second Edition, CRC
       Press/Taylor & Francis Group, Boca Raton, FL, 2016. ISBN: 978-1-4822-1771-1. 614 pages.
   13) Park, K., Ed.: Biomaterials for Cancer Therapeutics: Evolution and Innovation, Elsevier., 2019, in
       press.

   Journal Special Issues
   1)   Park, K. Ed., Protein- and Cell-Repellent Surfaces, Colloids and Surfaces B: Biointerfaces, Elsevier
        Science, Vol. 18 (No. 3-4), 2000. (with Editorial on p.167).

                                                                                                        Page 5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 555 of 1189 PageID #: 19723



   2)   Park, K., Ed., Recent Developments in Hydrogels, Advanced Drug Delivery Reviews, Elsevier
        Science, Vol. 54 (1), 2002. (With Preface on p.1).

   Refereed Articles
   1) Park, K. and Robinson, J.R.: Bioadhesive polymers as platforms for oral-controlled drug delivery:
      method to study bioadhesion, Int. J. Pharm. 19: 107-127, 1984.
   2) Park, K. and Cooper, S.L.: Importance of composition of the initial protein layer and platelet
      spreading in acute surface-induced thrombosis, Trans. Amer. Soc. Artif. Inter. Organs 31: 483-488,
      1985.
   3) Park, K., Mosher, D.F., and Cooper, S.L.: Acute surface-induced thrombosis in the canine ex vivo
      model: Importance of protein composition of the initial monolayer and platelet activation, J. Biomed.
      Mater. Res. 20: 589-612, 1986.
   4) Park, K., Albrecht, R.M., Simmons, S.R., and Cooper, S.L.: A new approach to study the adsorbed
      protein layer on biomaterials: Immunogold staining techniques, J. Colloid Interf. Sci. 111: 197-212,
      1986.
   5) Lambrecht, L.K., Young, B.R., Stafford, R.E., Park, K., Albrect, R.M., Mosher, D.F., and Cooper,
      S.L.: The influence of preadsorbed canine von Willebrand factor, fibronectin and fibrinogen on in-
      vivo artificial surface-induced thrombosis, Thromb. Res., 41: 99-117, 1986.
   6)   Pitt, W.G., Park, K., and Cooper, S.L.: Sequential protein adsorption on platelet deposition on polymer
        surfaces, J. Colloid Interf. Sci. 111: 343-362, 1986.
   7)   Park, K., Gerndt, S.J., and Cooper, S.L.: The effect of fibrinogen sialic acid residues on ex vivo
        platelet deposition on biomaterials, Thromb. Res. 43: 293-302, 1986.
   8)   Park, K., Simmons, S.R., and Albrecht, R.M.: Surface characterization of biomaterials by immunogold
        staining - quantitative analysis, Scanning Microscopy, 1: 339-350, 1987.
   9) Pitt, W.G., Young, B.R., Park, K., and Cooper, S.L.: Plasma protein adsorption: in vitro and ex vivo
      observations. Makromol. Chem., Macromol. Symp., 17: 453-465, 1988.
   10) Park, K.: Enzyme-digestible swelling hydrogels as platforms for long-term oral drug delivery:
       synthesis and characterization. Biomaterials, 9: 435-441, 1988.
   11) Park, K., Gerndt, S.J., and Park, H.: Patchwise adsorption of fibrinogen on glass surfaces and its
       implication in platelet adhesion. J. Colloid Interf. Sci., 125: 702-711, 1988.
   12) Park, K.: Factors affecting efficiency of colloidal gold staining: pH-dependent stability of protein-
       gold, conjugates, Scanning Microscopy, Suppl. 3: 15-25, 1989.
   13) Park, K. and Park, H.: Application of video-enhanced interference reflection microscopy to the study
       of platelet-surface interactions, Scanning Microscopy, Suppl. 3: 137-146, 1989.
   14) Park, K.: A new approach to study mucoadhesion: Colloidal gold staining, Int. J. Pharm., 53: 209-
       217, 1989.
   15) Park, K., Mao, F. W., and Park, H.: Morphological characterization of surface-induced platelet
       activation, Biomaterials, 11:24-31, 1990.
   16) Shalaby, W.S.W. and Park, K.: Biochemical and mechanical characterization of enzyme-digestible
       hydrogels, Pharm. Res., 7:816-823, 1990.
   17) Lu, D.R. and Park, K.: Protein adsorption on polymer surfaces: calculation of adsorption energies, J.
       Biomater. Sci. Polymer Edn., 1:243-260, 1990.
   18) Lu, D.R. and Park, K.: A three-dimensional protein graphic program, Computer Physics
       Communications, 60: 257-263, 1990.

                                                                                                             Page 6
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 556 of 1189 PageID #: 19724



   19) Park, K., Mao, F. W., and Park, H.: The minimum surface fibrinogen concentration necessary for
       platelet activation on dimethyldichlorosilane-coated glass, J. Biomed. Mater. Res., 25: 407-420, 1991.
   20) Lu, D.R., Lee, S.J., and Park, K.: Calculation of solvation interaction energies for protein adsorption
       on polymer surfaces, J. Biomater. Sci. Polymer Edn., 3: 127-147, 1991.
   21) Lu, D.R. and Park, K.: Effect of surface-hydrophobicity on the conformational changes of adsorbed
       fibrinogen, J. Colloid Interf. Sci., 144: 271-281, 1991.
   22) Shalaby, W.S.W., Peck, G., and Park, K.: Release of dextromethorphan hydrobromide from freeze-
       dried enzyme-degradable hydrogels, J. Control. Release, 16: 355-364, 1991.
   23) Park, K. and Lu, D.R.: Communication to the editor: Authors' reply, J. Biomater. Sci. Polymer Edn.,
       2: 321-322, 1991.
   24) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Gastric retention of enzyme-digestible hydrogels in the
       canine stomach under fasted and fed conditions: A preliminary analysis using new analytical
       techniques, ACS Symposium Series, 469: 237-248, 1991.
   25) Tseng, Y.C. and Park, K.: Synthesis of photo-reactive poly(ethylene glycol) and its application to the
       prevention of surface-induced platelet activation, J. Biomed. Mater. Res., 26: 373-391, 1992.
   26) Shalaby, W.S.W., Blevins, W.E., and Park, K.: In vitro and in vivo studies of enzyme-digestible
       hydrogels for oral drug delivery, J. Control. Release, 19: 131-144, 1992.
   27) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Use of ultrasound imaging and fluoroscopic imaging
       to study gastric retention of enzyme-digestible hydrogels, Biomaterials, 13: 289-296, 1992.
   28) Amiji, M., Park, H., and Park, K.: Study on the prevention of surface-induced platelet activation by
       albumin coating, J. Biomater. Sci. Polymer Edn., 3: 375-388, 1992.
   29) Shalaby, W.S.W., Chen, M., and Park, K.: A mechanistic assessment of enzyme-induced degradation
       of albumin-crosslinked hydrogels, J. Bioact. Compat. Polymers, 7: 257-274, 1992.
   30) Amiji, M. and Park, K.: Prevention of protein adsorption and platelet adhesion on surfaces by
       PEO/PPO/PEO triblock copolymers, Biomaterials, 13: 682-692, 1992.
   31) Amiji, M. and Park, K.: Surface modification by radiation-induced grafting of PEO/PPO/PEO triblock
       copolymers, J. Colloid Interf. Sci., 155: 251-255. 1993.
   32) Tseng, Y.C., Kim, J., and Park, K.: Photografting of albumin onto dimethyl-dichlorosilane-coated
       glass, J. Biomaterials Applications, 7: 233-249, 1993.
   33) Shalaby, W.S.W., Jackson, R., Blevin, W.E., and Park, K.: Synthesis of enzyme-digestible,
       interpenetrating hydrogel networks by gamma-irradiation, J. Bioact. Compat. Polymers, 8: 3-23, 1993.
   34) Amiji, M. and Park, K.: Surface modification of polymeric biomaterials with poly(ethylene oxide),
       albumin, and heparin for reduced thrombogenicity, J. Biomater. Sci. Polymer Edn., 4:217-234, 1993.
   35) Tseng, Y.C., Mullins, W.M., and Park, K.: Albumin grafting onto polypropylene by thermal
       activation, Biomaterials, 14: 392-400, 1993.
   36) Shalaby, W.S.W., Abdallah, A.A., Park, H., and Park, K.: Loading of albumin into hydrogels by an
       electrophoretic process, Pharm. Res., 10: 457-460, 1993.
   37) Park, H. and Park, K.: Role of polymers in pharmaceutical products, ACS Symp. Ser., 540: 2-15, 1994.
   38) Amiji, M. and Park, K.: Surface modification of polymeric biomaterials with PEO: A steric repulsion
       approach, ACS Symp. Ser., 540: 135-146, 1994.
   39) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lallone, R., Levy, M., Ryker, D.,
       and Park, K.: Poly(methacrylic acid) hydrogels as carriers of bacterial exotoxins in an oral vaccine for
       cattle, ACS Symp. Ser., 540: 288-296, 1994.

                                                                                                          Page 7
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 557 of 1189 PageID #: 19725



   40) Kamath, K. and Park, K.: Preparation and characterization of enzyme-digestible hydrogels from
       natural polymers by gamma-irradiation, ACS Symp. Ser., 545: 55-65, 1994.
   41) Lee, S.J. and Park, K.: Study of polymer-solvent interactions using computational chemistry, ACS
       Symp. Ser., 545: 221-233, 1994.
   42) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., Levy, M., and Park, K.: Poly(methacrylic acid)
       hydrogels for rumen bypass and the delivery of oral vaccines to ruminants, ACS Symp. Ser., 545: 214-
       220, 1994.
   43) Amiji, M.A. and Park, K.: Analysis on the surface adsorption of PEO/PPO/PEO triblock copolymers
       by radiolabeling and flurescence techniques, J. Applied Polymer Sci., 52: 539-544, 1994.
   44) Kamath, K. and Park, K.: Surface modification of polymeric biomaterials by albumin grafting using
       gamma-irradiation, Journal of Applied Biomaterials, 5: 163-173, 1994.
   45) Kamath, K., Park, H., Shim, H.S., and Park, K.: Albumin grafting on dimethyldichlorosilane-coated
       glass by gamma-irradiation, Colloids and Surfaces. B. Biointerfaces, 2: 471-479, 1994.
   46) Bowersock, T.L., Shalaby, W.S.W., Levy, M.L., Samuels, M.L., Lallone, R., White, M.R., Borie,
       D.L., Lehmeyer, J., and Park, K.: Evaluation of an orally administered vaccine using hydrogels
       containing bacterial exotoxins of Pasteurella Haemolytica in cattle, Am. J. Veterinary Res, 55(4): 502-
       509, 1994.
   47) Lee, S.J. and Park, K.: Protein interaction with surfaces: Separation distance-dependent interaction
       energies, J. Vacuum Science and Technology A., 12(5): 2949-2956, 1994.
   48) Bowersock, T.L., Shalaby, W.S.W., Levy, M., Blevins, W.E., and Park, K.: The potential use of
       poly(methacrylic acid) hydrogels for the oral administration of vaccines to ruminants, J. Control.
       Release, 31: 245-254, 1994.
   49) Tseng, Y.-C., McPherson, T., Yuan, C.S., and Park, K.: Grafting of ethylene glycol/butadiene block
       copolymers on to dimethyldichlorosilane-coated glass by -irradiation, Biomaterials, 16: 963-972,
       1995.
   50) McPherson, T., Lee, S.J., and Park, K.: Analysis on the prevention of protein adsorption by steric
       repulsion theory, ACS Symposium Series, 602: 395-404, 1995.
   51) Kamath, K.R. and Park, K.: Study on the release of invertase from enzymatically degradable dextran
       hydrogels, Polymer Gels and Networks, 3: 243-254, 1995.
   52) Chen, J., Jo, S., and Park, K.: Polysaccharide hydrogels for protein drug delivery, Carbohydrate
       Polymers, 28: 69-76, 1995.
   53) Kamath, K.R. and Park, K.: Hydrogels from biopolymers: Preparation, characterization, and drug
       release studies, Int. J. Pharmaceutical Adv., 1(3): 258-268, 1996.
   54) Lee, S.J. and Park, K.: Glucose-sensitive phase-reversible hydrogels, ACS Symposium Series, 627: 11-
       16, 1996.
   55) Paparella, A. and Park, K.: Synthesis of polysaccharide chemical gels by gamma-irradiation, ACS
       Symposium Series, 620: 180-187, 1996.
   56) Bowersock, T.L., HogenEsch, H., Suckow, M., Porter, R.E., Jackson, R., Park, H., and Park, K.: Oral
       vaccination with alginate microsphere systems, J. Control. Release, 39: 209-220. 1996.
   57) Obaidat, A.A. and Park, K.: Characterization of glucose dependent gel-sol phase transition of the
       polymeric glucose-concanavalin a hydrogel system, Pharm. Res., 13: 989-995, 1996.
   58) Kamath, K.R., Danilich, M.J., Marchant, R.E., and Park, K.: Platelet interactions with plasma-
       polymerized ethylene oxide and N-vinyl-2-pyrrolidone films and linear poly(ethylene oxide) layer, J.
       Biomaterials Sci. Polymer Edn., 7: 977-988, 1996.

                                                                                                          Page 8
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 558 of 1189 PageID #: 19726



   59) Suckow, M.A., Bowersock, T.L., Park. H., and Park, K.: Oral immunization of rabbits against
       Pasteurella multocida with an alginate microsphere delivery system, J. Biomaterials Sci. Polymer
       Edn. 8(2): 131-139, 1996.
   60) Guy, R., Powell, M., Fix, J., and Park, K.: Controlled release technologies: current status and future
       prospects, Pharm. Res., 13: 1759, 1996.
   61) Park, H. and Park, K.: Biocompatibility issues of implantable drug delivery systems, Pharm. Res., 13:
       1770-1776, 1996.
   62) Lee, S.J. and Park, K.: Synthesis and characterization of sol-gel phase-reversible hydrogels sensitive
       to glucose, J. Molecular. Recognition, 9: 549-557, 1996.
   63) Obaidat, A.A. and Park, K.: Characterization of protein release through glucose-sensitive hydrogel
       membranes, Biomaterials, 18(11): 801-806, 1997.
   64) Li, T., Kildsig, D.O., and Park, K.: Computer simulation of molecular diffusion in amorphous
       polymers, J. Control. Release, 48(1): 57-66, 1997.
   65) Park, K., Gemeinhart, R.A., and Park, H.: Movement of fibrinogen receptors on the ventral membrane
       of spreading platelets, Biomaterials, 19: 387-395, 1998.
   66) McPherson, T.B., Shim, H.S., and Park, K.: Grafting of PEO to glass, nitinol, and pyrolytic carbon
       surfaces by -irradiation, J. Biomed. Mater. Res. Appl. Biomater., 38: 289-302, 1997.
   67) Li, T., Lee, H.B., and Park, K.: Analysis of glucose-binding sites of proteins with glucose sensitivity,
       J. Biomaterials Sci. Polymer Edn., 9 (4): 327-344, 1998.
   68) Bowersock, T.L., HogenEsch, H., Torregrosa, S., Borie, D., Wang, B., Park, H., and Park, K.:
       Induction of pulmonary immunity in cattle by oral administration of ovalbumin in alginate
       microspheres, Immunology Letters, 60: 37-43, 1998.
   69) McPherson, T., Kidane, A., Szleifer, I., and Park, K.: Prevention of protein adsorption by tethered
       PEO layers: Experiments and single chain mean field analysis, Langmuir, 14: 176-186, 1998.
   70) Bowersock, T.L., HogenEsch, H., Wang, B., Torregrosa, S., Borie, D., Park, H., and Park, K.:
       Induction of pulmonary immunity in cattle by oral administration of antigen encapsulated in alginate
       microspheres, S.T.P. Pharma Sciences, 8: 53-57, 1998
   71) Hwang, S.J., Park, H. and Park, K.: Gastric retentive drug delivery systems, Critical Reviews in
       Therapeutic Drug Carrier Systems, 15: 243-284, 1998.
   72) Li, T. and Park, K.: Fractal analysis of pharmaceutical particles by atomic force microscopy,
       Pharmaceutical Research, 15: 1222-1232, 1998.
   73) Badylak, S.F., Record, R., Lindberg, K., Hodde, J., and Park, K.: Small intestinal submucosa: A
       substrate for in vitro cell growth, J. Biomaterials Sci. Polymer Edn., 9: 863-878, 1998.
   74) Kidane, A., Szabocsik, J.M., and Park, K.: Accelerated study on lysozyme deposition on poly(HEMA)
       contact lenses, Biomaterials, 19: 2051-2055, 1998.
   75) Morris, K., Nail, S.L., Peck, G.E., Byrn, S.R., Griesser, U., Stowell, J., Hwang, S.-J., and Park, K.:
       Advances in pharmaceutical materials and processing, Pharm. Sci. & Tech. Today, 1(6): 235-245,
       1998.
   76) Chen, J., Park, H., and Park, K.: Synthesis of superporous hydrogels: hydrogels with fast swelling and
       superabsorbent properties, Journal of Biomedical Materials Research, 44: 53-62, 1999.
   77) Kim, J.J. and Park, K.: Smart hydrogels for bioseparation, Bioseparation, 7: 177-184, 1999.
   78) Suckow, M.A., Siger, L., Bowersock, T, Turek, J., Van Horn, D., Borie, D., Taylor, A., Park, H., and
       Park, K.: Alginate microspheres for vaccine delivery. ACS Symposium Series, 737: 1-13, 1999.

                                                                                                          Page 9
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 559 of 1189 PageID #: 19727



   79) Jo. S. and Park, K.: Synthesis and characterization of thermoreversible sucrose hydrogels (sucrogels),
       ACS Symposium Series, 737: 113-126, 1999.
   80) Chen, J. and Park, K.: Superporous hydrogels: fast responsive hydrogel systems. J. Macromolecular
       Sci., Pure Appl. Chem. A36 (7&8): 917-930, 1999.
   81) Kidane, A. and Park, K.: Complement activation by PEO-grafted glass surfaces. J. Biomed. Mater.
       Res. Appl. Biomater. 48: 640-647, 1999.
   82) Jo, S. and Park, K.: Novel Poly(ethylene glycol) (PEG) gels from silylated PEGs, J. Bioact. Compat.
       Polymers. 14: 457-473, 1999.
   83) Kidane, A., Lantz, G.C., Jo, S., and Park, K.: Surface modification with PEO-containing triblock
       copolymer for improved biocompatibility: In vitro and ex vivo studies. J. Biomater. Sci. Polymer
       Edn., 10 (10): 1089-1105, 1999.
   84) Dewanjee, M.K., Gross, D.R., Zhai, P., Lanzo, S., Shim, H., Park, K., Schaeffer, D.J., and Twardock,
       R.: Thrombogenicity of polyethylene oxide bonded Dacron sewing ring in a mechanical heart valve, J.
       Heart Valve Disease, 8(3): 324-330, 1999.
   85) Bowersock, T.L., HogenEsch, H., Suckow, M., Guimond, P., Martin, S., Borie, D., Torregrosa, S.,
       Park, H., and Park, K.: Oral vaccination of animals with antigens encapsulated in alginate
       microspheres. Vaccine 17: 1804-1811, 1999.
   86) Chen, J., Blevins, W.E., Park, H., and Park, K.: Gastric retention properties of superporous hydrogel
       composites, J. Control. Release, 64: 39-51, 2000.
   87) Suckow, M.A., Park, K., Siger, L., Turek, J., Borie, D., Van Horn, D., Taylor, A., Park, H., and
       Bowersock, T.: Immunogenicity of antigens in boiled alginate microspheres, J. Biomater. Sci.
       Polymer Edn., 11: 55-68, 2000.
   88) Chen, J. and Park, K.: Synthesis and characterization of superporous hydrogel composites, J. Control.
       Release, 65: 73-82, 2000.
   89) Jo, S. and Park, K.: Surface modification using silanated poly(ethylene glycol)s, Biomaterials, 21(6):
       605-616, 2000.
   90) Kidane, A., McPherson, T., Shim, H.S., and Park, K.: Surface modification of polyethylene
       terephthalate using PEO-polybutadiene-PEO triblock copolymers, Colloids and Surfaces B:
       Biointerfaces, 18: 347-353, 2000.
   91) Gemeinhart, R., Park, H., and Park, K.: Pore structure of superporous hydrogels, Polym. Adv. Technol.
       11: 617-625, 2000.
   92) Li, T., Morris, K.R., and Park, K.: Mutual influence of solvent and crystalline supramolecular
       structure on the formation of etched patterns on acetaminophen single crystals: A study with atomic
       force microscope and computer simulation, J. Phy. Chem. B, 104 (9): 2019-2032, 2000.
   93) Gemeinhart, R., Chen, J., Park, H., and Park, K.: pH-sensitivity of fast responsive superporous
       hydrogels, J. Biomater. Sci. Polymer Edn. 11: 1371-1380, 2000.
   94) Park, K., Shim, H.S., Dewanjee, M.K., and Eigler, N.L.: In vitro and in vivo studies of PEO-grafted
       blood-contacting cardiovascular prostheses, J. Biomater. Sci. Polymer Edn. 11: 1121-1134, 2000.
   95) Chen, J. and Park, K.: Synthesis of fast-swelling, superporous sucrose hydrogels, Carbohydrate
       Polymers, 41: 259-268, 2000.
   96) Li, T. and Park, K.: Monte Carlo simulation of grafted poly(ethylene oxide) chains, Computational
       and Theoretical Polymer Science, 11(2): 133-142, 2001.
   97) Baek, N., Park, J.H., Bae, Y.H., and Park, K.: Control of swelling rate of superporous hydrogels, J.
       Bioact. Compat. Polymers, 16: 47-57, 2001.

                                                                                                          Page 10
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 560 of 1189 PageID #: 19728



   98) Li, T., Morris, K., and Park, K.: Influence of tailor-made additives on etching patterns of
       acetaminophen single crystals, Pharm. Res , 18: 398-402, 2001.
   99)   Kim, J.J. and Park, K.: Glucose-binding property of PEGylated concanavalin A, Pharm. Res. 18:794-
         799, 2001.
   100) Kim, J.J. and Park, K.: Immobilization of concanavalin A to glucose-containing polymers,
        Macromolecular Symposia, 172: 95-102, 2001.
   101) Yeo, Y., Baek, N.J., and Park, K.: Microencapsulation methods for delivery of protein drugs,
        Biotechnol. Bioprocess Eng., 6:213-230, 2001.
   102) Kim, J.J. and Park, K.: Modulated insulin delivery from glucose-sensitive hydrogel dosage forms, J.
        Control. Release 77:39-47, 2001.
   103) Badylak, S.F., Park, K., Peppas, N.A., McCabe, G., and Yoder, M.: Marrow-derived cells populate
        scaffolds composed of xenogeneic extracellular matrix, Experimental Hematology, 29: 1310-1318,
        2001.
   104) Gemeinhart, R., Park, H., and Park, K.: Effect of compression on fast swelling of poly(acrylamide-co-
        acrylic Acid) superporous hydrogels, J. Biomed. Mater. Res. 55:54-62, 2001.
   105) Li, T., Wen, H., Park, K., and Morris, K.R.: How specific interactions between acetaminophen and its
        additive 4-methylacetanilide affect growth morphology: Elucidation using etching patterns, Crystal
        Growth & Design, 2(3): 185-189, 2002.
   106) Mun, G.A., Nurkeeva, Z.S., Khutoryanskiy, V.V., Azhgozhinova, G.S., Shaikhutdinov, E.M., and
        Park, K.: Collapse of poly(methacrylic acid) hydrogels in respond to simultaneous stimulation by
        electric field and complex formation, Macromolecular Rapid Communications, 23: 965-967, 2002.
   107) Kim, J.C., Park, K., and Thompson, D.H.: Synthesis of tris(amino acid)-substituted -cyclodextrin
        derivatives, Macromolecular Chemistry Symposium, 15(4): 303-312, 2002.
   108) Suckow, M.A., Jarvinen, L.Z., HogenEsch, H., Park, K., and Bowersock, T.L.: Immunization of
        rabbits against a bacterial pathogen with an alginate microparticle vaccine, J. Control. Reease., 85:
        227-235, 2002.
   109) Seong, H., Lee, H.-B., and Park, K.: Glucose binding to molecularly imprinted polymers, J.
        Biomater. Sci. Polymer Edn. 13: 637-649, 2002.
   110) Byrne, M.E., Park, K., and Peppas, N.A.: Molecular imprinting within hydrogels, Adv. Drug Del.
        Rev. 54: 149–161, 2002.
   111) Li, T., Park, K., and Morris, K.R.: Understanding the formation of etching patterns using a refined
        Monte Carlo simulation model, Crystal Growth & Design, 2(3): 177-184, 2002.
   112) Omidian, H. and Park, K.: Experimental design for the synthesis of polyacrylamide superporous
        hydrogels, J. Bioact. Compat. Polymers, 17: 433-450, 2002.
   113) Hayden, K.S., Park, K., and Sinclair, J.L.: Effect of particle characteristics on particle pickup
        velocity, Powder Technology, 131: 7-14, 2003.
   114) Nurkeeva, Z.S., Mun, G.A., Khutoryanskiy, V.V., Bitekenova, A.B., Dzhusupbekova, A.B., and
        Park, K.: Soluble and cross-linked hydrophilic films based on compositions of poly(acrylic acid) with
        poly(2-hydroxyethyl vinyl ether) for controlled release of drugs, J. Appl. Polym. Sci., 90:137-142,
        2003.
   115) Lee, J., Acharya, G., Lee, S.C., and Park, K.: Hydrotropic solubilization of paclitaxel: Analysis of
        chemical structures for hydrotropic property, Pharm. Res., 20: 1022-1030, 2003.
   116) Cho, Y.W., Kim, J.D., and Park, K.: Polycation gene delivery systems: Escape from endosomes to
        cytosol, J. Pharm. Pharmacol., 55: 721-734, 2003.

                                                                                                            Page 11
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 561 of 1189 PageID #: 19729



   117) Seong, H., Choi, W.-M., Kim, J.-C., Thompson, D.H., and Park, K.: Preparation of liposomes with
        glucose binding sites: liposomes containing di-branched amino acid derivatives, Biomaterials, 24
        (24): 4487-4493, 2003.
   118) Qiu, Y. and Park, K.: Superporous IPN hydrogels having enhanced mechanical properties, AAPS
        PharmSciTech, 4(4): Article 51, 2003 (http://www.aapspharmscitech.org/view.asp?art=pt040451).
   119) Ooya, T., Lee, J., and Park, K.: Effects of ethylene glycol-based graft, star-shaped, and dendritic
        polymers on solubilization and controlled release of paclitaxel, J. Control. Release, 93: 121-127,
        2003.
   120) Yeo, Y., Basaran, O., and Park, K.: A new process for making reservoir-type microcapsules using
        ink-jet technology and interfacial phase separation, J. Control. Release, 93: 161-173, 2003.
   121) Yang, S.R., Jeong, J.H., Park, K., and Kim, J.-D.: Self-aggregates of hydrophobically modified
        poly(2-hydroxyethyl aspartamide) in aqueous solution, Colloid & Poly. Sci. 281: 851-858, 2003.
   122) Finkelstein, A., Mcclean, D., Kar, S., Takizawa, K., Vargeese, K., Baek, N., Park, K., Fishbein,
        M.C., Makkar, R., Litvack, F., and Eigler, N.L. Local drug delivery via a coronary stent with
        programmable release pharmacokinetics. Circulation 107: 777-784 2003.
   123) Lee, S.C., Acharya, G., Lee, J., and Park, K.: Hydrotropic polymers: Synthesis and characterization
        of polymers containing picolylnicotinamide moieties, Macromolecules, 36: 2248-2255, 2003.
   124) Kim, D., Seo, K., and Park, K.: Polymer composition and acidification effects on the swelling and
        mechanical properties of poly(acrylamide-co-acrylic acid) superporous hydrogels, J. Biomater. Sci.
        Polymer Edn. 15: 189-199, 2004.
   125) Wen, H., Li, T., Morris, K.R., and Park, K.: How solvents affect acetaminophen etching pattern
        formation: interaction between solvent and acetaminophen at solid/liquid interface, J. Phys. Chem.
        B., 108(7): 2270-2278, 2004.
   126) Yang, S., Fu, Y., Jeong, S.H., and Park, K.: Application of poly(acrylic acid) superporous hydrogel
        microparticles as a super-disintegrant in fast-disintegrating tablets, Journal of Pharmacy and
        Pharmacology, 56: 429-436, 2004.
   127) Yang, S., Park, K., and Rocca, J.G.: Semi-interpenetrating polymer network superporous hydrogels
        based on poly(3-sulfopropyl acrylate, potassium salt) and poly(vinyl alcohol): synthesis and
        characterization, J. Bioact. Compat. Polymers, 19: 81-100, 2004.
   128) Baek, N., Lee, J., and Park, K.: Aqueous N’,N’-diethylnicotinamide (DENA) solution as a medium
        for accelerated release study of paclitaxel, J. Biomater. Sci. Polymer Edn., 15: 527-542, 2004.
   129) Cho, Y.W., Lee, J., Lee, S.C., Huh, K.M., and Park, K.: Hydrotropic agents for study of in vitro
        paclitaxel release from polymeric micelles, J. Control. Release, 97: 249-257, 2004.
   130) Mun, G.A., Khutoryanskiy, V.V., Akhmetkalieva, G.T., Shmakov, S.N., Dubolazov, A.V., Nurkeeva,
        Z.S., and Park, K.: Interpolymer complexes of poly(acrylic acid) with poly(2-hydroxyethyl acrylate)
        in aqueous solutions, Colloids Polym. Sci., 283: 174-181, 2004.
   131) Yeo, Y., Chen, A.U., Basaran, O.A., and Park, K.: Solvent exchange method: a novel
        microencapsulation technique using dual microdispensers, Pharm. Res., 21(8): 1419-1427, 2004.
   132) Wen, H., Li, T., Morris, K.R., and Park, K.: Dissolution study on aspirin and -glycine crystals, J.
        Phys. Chem. B., 108: 11219-11227, 2004.
   133) Yeo, Y. and Park, K.: A new microencapsulation method using an ultrasonic atomizer based on
        interfacial solvent exchange, J. Control. Release, 100: 379-388, 2004.




                                                                                                        Page 12
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 562 of 1189 PageID #: 19730



   134) Ooya, T., Lee, J., and Park, K.: Hydrotropic dendrimers of generations 4 and 5: Synthesis,
        characterization, and hydrotropic solubilization of paclitaxel, Bioconjugate Chem., 15: 1221-1229,
        2004.
   135) Yeo, Y. and Park, K.: Characterization of reservoir-type microcapsules made by the solvent exchange
        method, AAPS PharmSciTech, 5 (4): Article 52 (8 pages), 2004 (http://www.aapspharmscitech.org).
   136) Fu, Y., Yang, S., Jeong, S.H., Kimura, S., and Park, K.: Orally fast disintegrating tablets:
        Development, technologies, taste-masking and clinical studies, Critical Reviews in Therapeutic Drug
        Carrier Systems, 221: 1-44, 2004.
   137) Yeo, Y. and Park, K.: Control of encapsulation efficiency and initial burst in polymeric microparticle
        systems, Archives of Pharmacal Research, 27: 1-12, 2004.
   138) Kim, D.J. and Park, K.: Swelling and mechanical properties of superporous hydrogels of
        poly(acrylamide-co-acrylic acid)/polyethylenimine interpentrating polyer network, Polymer 45: 189-
        196, 2004.
   139) Huh, K.M., Lee, S.C., Cho, Y.W., Lee, J., Jeong, J.H., and Park, K.: Hydrotropic polymer micelle
        system for delivery of paclitaxel, J. Control. Release, 101: 59-68, 2005.
   140) Omidian, H., Rocca, J.G., and Park, K.: Advances in superporous hydrogels, J. Control. Release,
        102: 3-12, 2005.
   141) Park, G.E., Pattison, M.A., Park, K., and Webster, T.J.: Accelerated chondrocyte functions on NaOH-
        treated PLGA scaffolds, Biomaterials, 26: 3075-3082, 2005.
   142) Park, J., Ye, M., and Park, K.: Biodegradable polymers for microencapsulation of drugs, Molecules,
        10: 146-161, 2005.
   143) Huh, K., Baek, N., and Park, K.: Enhanced swelling kinetics of poly(ethylene glycol)-grafted
        superporous hydrogels, J. Bioact. Compt. Polymers, 20:231-243, 2005.
   144) Jeong, J.H., Kang, H.S., Yang, S.R., Park, K., and Kim, J.-D.: Biodegradable poly(asparagine)
        grafted with poly(caprolactone) and the effect of substitution on self-aggregation, Colloids and
        Surfaces A: Physicochem. Eng. Aspects 264: 187–194, 2005.
   145) Ooya, T., Huh, K.M., Saitoh, M., Tamiya, E., and Park, K.: Self-assembly of cholesterol-hydrotropic
        dendrimer conjugates into micelle-like structure: Preparation and hydrotropic solubilization of
        paclitaxel, Science and Technology of Advanced Materials, 6: 452-456, 2005.
   146) Henthorn, K., Park, K., and Curtis, J.S.: Measurement and prediction of pressure drop in pneumatic
        conveying: Effect of particle characteristics, mass loading, and Reynolds number, Industrial &
        Engineering Chemistry Research, 44: 5090-5098, 2005.
   147) Wen, H., Morris, K.R., and Park, K.: Study on the interactions between polyvinylpyrrolidone (PVP)
        and acetaminophen crystals: partial dissolution pattern change, J. Pharm. Sci., 94: 2166-2174, 2005.
   148) Wen, H., Morris, K.R., and Park, K.: Hydrogen bonding interactions between adsorbed polymer
        molecules and crystal surface of acetaminophen, J. Colloid Interf. Sci., 290: 325-335, 2005.
   149) Jeong, S.H., Fu, Y., and Park, K.: Frosta®: A new technology for making fast-melting tablets, Expert
        Opinion on Drug Delivery, 2(6): 1107-1116, 2005.
   150) Fu, Y., Jeong, S.H., and Park, K.: Fast-melting tablets based on highly plastic granules, J. Control.
        Release, 109: 203-210, 2005.
   151) Kim, B.-Y., Jeong, J.H., Park, K., and Kim, J.-D.: Bioadhesive interaction and hypoglycemic effect
        of insulin-loaded lectin-microparticle conjugates in oral insulin delivery system, J. Control. Release,
        102: 525-538, 2005.



                                                                                                        Page 13
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 563 of 1189 PageID #: 19731



   152) Lee, S.C., Cho, Y.W., and Park, K.: Control of thermogelation properties of hydrophobically-
        modified methylcellulose, J. Bioact. Compt. Polymers, 20: 5-13, 2005.
   153) Park, H., Park, K., and Kim, D.: Preparation and swelling behavior of chitosan-based superporous
        hydrogels for gastric retention application, J. Biomed. Mater. Res. 76A: 144–150, 2006.
   154) Jeong, J.H., Cho, Y.W., Jung, B., Park, K. and Kim, J-D.: Self-assembled nanoparticles of ribozymes
        with poly(ethylene glycol)-b-poly(l-lysine) block copolymers, Japanese Journal of Applied Physics,
        45: 591-595, 2006.
   155) Yeo, Y. and Park, K.: A new microencapsulation technique based on the solvent exchange method,
        ACS Symp. Ser., 923: 242-252, 2006.
   156) Fu, Y., Jeong, S.H., Callihan, J., Kim, J., and Park, K.: Preparation of fast-dissolving tablets based on
        mannose, ACS Symp. Ser., 924: 340-351, 2006
   157) Acharya, G. and Park, K.: Stent coatings for drug delivery, Advanced Drug Delivery Reviews, 58 (3):
        387-401, 2006.
   158) Park, J.H., Ye, M., Yeo, Y., Lee, W-K., Paul, C., and Park, K.: Reservoir-type microcapsules
        prepared by the solvent exchange method: Effect of formulation parameters on microencapsulation of
        lysozyme, Mol. Pharm., 3: 135-143, 2006.
   159) Acharya, G. Park, K., and Thompson, D.H.: Synthesis and evaluation of -cyclodextrin-aldonamide
        conjugates for D-glucose recognition, Journal of Drug Delivery Science and Technology, 16(1): 45-
        48, 2006.
   160) Omidian, H., Rocca, J.G., and Park, K.: Elastic superporous hydrogel hybrid of polyacrylamide and
        sodium alginate, Macromol. Biosci, 6: 703-710, 2006.
   161) Kwon, I.K., Hegazy, H., and Park, K.: Controlled drug delivery: Transition to nanosystems,
        Biomaterials Research, 10 (3): 133-144, 2006.
   162) Haddish-Berhane, N., Jeong, S.H., Haghighi, K., and Park, K.: Modeling film-coat non-uniformity in
        polymer coated pellets: A stochastic approach, Int. J. Pharm. 323: 64-71, 2006.
   163) Kang, E., Wang, H., Kwon, I.K., Robinson, J., Park, K. and Cheng, J-X.: In situ visualization of
        paclitaxel distribution and release by coherent anti-Stokes Raman scattering microscopy, Anal.
        Chem., 78: 8036-8043, 2006.
   164) Mun, G.A., Nurkeeva, Z.S., Akhmetkalieva, G.T., Shmakov, S.N., Khutoryanskiy, V.V., Lee, S.C.,
        and Park, K.: Novel temperature-responsive water-soluble copolymers based on 2-
        hydroxyethylacrylate and vinyl butyl ether and their interactions with poly(carboxylic acids). Journal
        of Polymer Science: Part B: Polymer Physics, 44: 195–204, 2006.
   165) Lee, S.C., Huh, K.M., Lee, J., Cho, Y.W., Galinsky, R.E., and Park, K.: Hydrotropic polymeric
        micelles for enhanced paclitaxel solubility: In vitro and in vivo characterization, Biomacromolecules,
        8: 202-208, 2007.
   166) Im, S.J., Choi, Y.M., Subramanyam, E. Huh, K.M., and Park, K.: Synthesis and characterization of
        biodegradable elastic hydrogels based on poly(ethylene glycol) and poly(ε-caprolactone) blocks,
        Macromolecular Research, 15 (4): 363-369, 2007.
   167) Jeong, S.H., Berhane, N.H., Haghighi, K., and Park, K.: Drug release properties of polymer coated
        ion-exchange resin complexes: Experimental and theoretical evaluation, J. Pharm. Sci., 96: 618-632,
        2007.
   168) Omidian, H., Park, K., and Rocca, J.G.: Recent development in superporous hydrogels, J. Pharm.
        Pharmacol., 59: 317-327, 2007.



                                                                                                         Page 14
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 564 of 1189 PageID #: 19732



   169) Mun, G.A., Nurkeeva, Z.S., Beissegul, A.B., Dubolazov, A.V., Urkimbaeva, P.I., Park, K., and
        Khutoryanskiy, V.V.: Temperature-responsive water-soluble copolymers based on 2-hydroxyethyl
        acrylate and butyl acrylate, Macromol. Chem. Phys. 208: 979–987, 2007.
   170) Park, K.: Nanotechnology: What it can do for drug delivery, J. Control. Release, 120: 1-3, 2007.
   171) Hyun, H., Kim, Y.H., Lee, J.W., Kim, M.S., Khang, G., Park, K., Lee, H.B.: In vitro and in vivo
        release of albumin from MPEG-PCL diblock copolymers as an in situ gel forming carrier,
        Biomacromolecules, 8: 1093-1100, 2007.
   172) Kang, E., Park, J-W., McClellan, S., Kim, J-M., Holland, D., Lee, G.U., Franses, E., Park, K., and
        Thompson, D.H.: Specific adsorption of histidine-tagged proteins on silica surfaces modified with
        Ni2+:NTA-derivatized poly(ethylene glycol), Langmuir, 23: 6281-6288, 2007.
   173) Kang, E., Robinson, J., Park, K., and Cheng, J-X.: Paclitaxel distribution in poly(ethylene glycol) /
        poly(lactide-coglycolic acid) blends and its release visualized by coherent anti-Stokes Raman
        scattering microscopy, J. Control. Release, 122: 261-268, 2007.
   174) Chaterji, S., Kwon, I.K., and Park, K.: Smart polymeric gels: Redefining the limits of biomedical
        devices, Prog. Polym. Sci., 32: 1083-1122, 2007.
   175) Lee, S-Y., Snider, C., Park, K., and Robinson, J.P.: A compound jet instability in a microchannel for
        mononuclear compound drop formation, J. MicroMech. Microeng., 17: 1558-1566, 2007.
   176) Kang, E., Lee, S.C., and Park, K.: Layer-by-layer assembly of poly(lactic-co-glycolic acid)-b-poly(l-
        lysine) copolymer micelles, NanoBiotechnology, 3(2): 96-103, 2007.
   177) Park, J.S., Woo, D.G., Sun, B.K., Chung, H-M., Im, S.J., Choi, Y.M., Park, K., Huh, K.M., and Park,
        K-H.: In vitro and in vivo test of PEG/PCL-based hydrogel scaffold for cell delivery application, J.
        Control. Release, 124: 51-59, 2007.
   178) Min, H.S., Lee, H.J., Lee, S.C., Kang, K.H., Lee, J., Park, K., and Huh, K.M.: Aqueous solubilization
        of paclitaxel using hydrotropic polymer micelle, Key Engineering Materials, 342-343: 421-424,
        2007.
   179) Choi, Y.M., Im, S.J., Myung, S-W., Choi, H-S., Park, K., and Huh, K.M.: Preparation and swelling
        behavior of superporous hydrogels: control of pore structure and surface property, Key Engineering
        Materials, 342-343: 717-720, 2007.
   180) Snider, C., Lee, S-Y., Yeo, Y., Grégori, G.J., Robinson, J.P., and Park, K.: Microenvironment-
        controlled encapsulation (MiCE) process: effects of PLGA concentration, flow rate, and collection
        method on microcapsule size and morphology, Pharm. Res., 25: 5-15, 2008.
   181) Omidian, H. and Park, K.: Swelling agents and devices in oral drug delivery, J. Drug Del. Sci. Tech.,
        18 (2): 83-93, 2008.
   182) Chen, H., Kim, S., Li, L., Wang, S., Park, K., Cheng, J-X.: Release of hydrophobic molecules from
        polymer micelles into cell membranes revealed by Förster resonance energy transfer imaging, Proc.
        Natl. Acad. Sci. USA, 105 (18): 6596-6601, 2008.
   183) Chen, H., Kim, S., He, W., Wang, H., Low, P.S., Park, K., and Cheng, J-X.: Fast release of lipophilic
        agents from circulating PEG-PDLLA micelles revealed by in vivo förster resonance energy transfer
        imaging, Langmuir, 24: 5213-5217, 2008.
   184) Jeong, S.H., Takaishi, Y., Fu, Y., and Park, K.: Materials for making fast dissolving tablets by
        compression method, J. Mater. Chem. 18: 3527-3535, 2008.
   185) Kang, E., Wang, H., Kwon, I.K., Song, Y-H., Kamath, K., Miller, K.M., Barry, J., Cheng, J-X., and
        Park, K.: Application of coherent anti-Stokes Raman scattering microscopy to image the changes in a
        paclitaxel-poly(styrene-b-isobutylene-b-styrene) matrix pre and post drug elution, J. Biomed. Mater.
        Res. A, 87: 913-920, 2008.

                                                                                                           Page 15
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 565 of 1189 PageID #: 19733



   186) Jeong, S.H. and Park, K.: Development of sustained release fast-disintegrating tablets using various
        polymer-coated ion-exchange resin complexes, Int. J. Pharm., 353: 195-204, 2008.
   187) Hyun, H., Cho, J.S., Kim, B.S., Lee, J.W., Kim, M.S., Khang, G., Park, K., Lee, H.B.: Comparison of
        micelles formed by amphiphilic star block copolymers prepared in the presence of a nonmetallic
        monomer activator, J. Polym. Sci.: Part A: Polym. Chem., 46: 2084-2096, 2008.
   188) An, G-H., Kim, M-J., Lee, H-J., Park, S-S., Cho, Y.W., Park, K., and Cho, Y-H.: Fabrication of
        terazocin-loaded PDLLA microspheres by an ultrasonic spray drying method and their release
        behaviors, J. Nanosci. Nanotech., 8: 5139-5142, 2008.
   189) Jeong, S.H. and Park, K.: Drug loading and release properties of ion-exchange resin complexes as a
        drug delivery matrix, Int. J. Pharm., 361: 26-32, 2008.
   190) Wen, H., Morris, K., and Park, K.: Synergic effects of polymeric additives on dissolution and
        crystallization of acetaminophen, Pharm. Res., 25: 349-358, 2008.
   191) Kim, S. Kim, J.Y., Huh, K.M., Acharya, G., and Park, K.: Hydrotropic polymer micelles containing
        acrylic acid moieties for oral delivery of paclitaxel. J. Control. Release 132, 222-229, 2008.
   192) Huh, K.M., Mi, H.S., Lee, S.C., Lee, H.J., Kim, S., Park, K.: A new hydrotropic block copolymer
        micelle system for aqueous solubilization of paclitaxel, J. Control. Release, 126: 122-129, 2008.
   193) Mun, G.A., Nurkeeva, Z.S., Dergunov, S.A., Nama, I.K., Maimakov, T.P., Shaikhutdinov, E.M., Lee,
        S.C., and Park, K.: Studies on graft copolymerization of 2-hydroxyethyl acrylate onto chitosan,
        Reactive & Functional Polymers, 68: 389-395, 2008.
   194) Kim, B.S., Oh, J.M., Hyun, H., Kim, K.S., Lee, S.H., Kim, Y.H., Park, K., Lee, H.B., and Kim, M.S.:
        Insulin-loaded microcapsules for in vivo delivery, Mol. Pharm., 6: 353-365, 2009.
   195) Choi, J.S., Yang, H.-J., Kim, B.S., Kim, J.D., Kim, J.Y., Yoo, B., Park, K., Lee, H.Y., and Cho,
        Y.W.: Human extracellular matrix (ECM) powders for injectable cell delivery and adipose tissue
        engineering, J. Control. Release, 139(1):2-7, 2009.
   196) Saravanakumar, G., Min, H.H., Min, D.S., Kim, A.Y., Lee, C.M., Cho, Y.W., Lee, S.C., Kim, K.,
        Jeong, S.Y., Park, K., Park, J., and Kwon, I.C.: Hydrotropic oligomer-conjugated glycol chitosan as a
        carrier of paxclitaxel: Synthesis, characterization, and in vivo biodistribution, J. Control. Release,
        140: 210-217, 2009.
   197) Kang, E., Vedantham, K., Long, X., Dadara, M., Kwon, I.K., Sturek, M., and Park, K.: A drug-
        eluting stent for delivery of signal pathway-specific 1,3-dipropyl-8-cyclopentyl xanthine (DPCPX),
        Molecular Pharmaceutics, 6(4): 1110-1117, 2009.
   198) Zordan, M.D., Grafton, M.M.G., Acharya, G., Reece, L.M., Cooper, C.L., Aronson, A.I., Park, K.,
        Leary, J.F. Detection of pathogenic E. coli O157:H7 by a hybrid microfluidic SPR and molecular
        imaging cytometry device. Cytometry Part A, 75A: 155-162, 2009.
   199) Yuk, K.Y., Choi, Y.M., Park, J.-S., Kim, S.Y., Park, K., and Huh, K.M.: Preparation and
        characterization of biodegradable superporous hydrogels. Polymer (Korea), 33: 469-476, 2009.
   200) Kim, S., Kim, J-H., Jeon, O., Kwon, I.C., Park, K.: Engineered polymers for advanced drug delivery,
        Eur. J. Pharm. Biopharm., 71: 420-430, 2009.
   201) Kim, B.S., Oh, J.M., Kim, K.S., Seo, K.S., Cho, J.S., Khang, G., Lee, H.B., Park, K., Kim, M.S.:
        BSA-FITC-loaded microcapsules for in vivo delivery, Biomaterials, 30: 902-909, 2009.
   202) J.Y. Lee, Y.M. Kang, E.S. Kim, M.L. Kang, B. Lee, J.H. Kim, B.H. Min, K. Park, and M.S. Kim: In
        vitro and in vivo release of albumin from an electrostatically crosslinked in situ-forming gel, J. Mater.
        Chem., 20: 3265-3271, 2010.



                                                                                                        Page 16
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 566 of 1189 PageID #: 19734



   203) Choi, J.S., Yang, H.-J., Kim, B.S., Kim, J.D., Lee, S.H., Lee, E.K., Park, K., Cho, Y.W., and Lee,
        H.Y.: Fabrication of porous extracellular matrix (ECM) scaffolds from human adipose tissue, Tissue
        Engineering Part C Methods, 16: 387-396, 2010.
   204) Saravanakumar, G., Choi, K.Y., Yoon, H.Y., Kim, K., Park, J.H., Kwon, I.C., Park, K.: Hydrotropic
        hyaluronic acid conjugates: Synthesis, characterization, and implications as a carrier of paclitaxel.
        Int. J. Pharm., 394: 154-161, 2010.
   205) Chaterji, S., Park, K., and Panitch, A.: Scaffold-free in vitro arterial mimetics: the importance of
        smooth muscle-endothelium contact, Tissue Engineering Part A, 16: 1901-1912, 2010.
   206) Kim, S.W., Shi, Y., Kim, J.Y., Park, K., and Cheng, J.X.: Overcoming the barriers in micellar drug
        delivery: Loading efficiency, in vivo stability, and micelle-cell interaction, Expert Opinion on Drug
        Delivery, 7:49-62, 2010.
   207) Kang, E., Min, H.S., Lee, J., Han, M.H., Ahn, H.J., Yoon, I.-C., Choi, K., Kim, K., Park, K., and
        Kwon, I.C.: Nanobubbles from gas-generating polymeric nanoparticles: Ultrasound imaging of living
        subjects, Angew. Chem. Int. Ed. Engl., 49:524-528, 2010.
   208) Kim, J.Y., Kim, S.W., Papp, M., Park, K., and Pinal, R.: Hydrotropic solubilization of poorly water-
        soluble drugs, J. Pharm. Sci. 99: 3953-3965, 2010.
   209) Acharya, G., Shin, C.S., McDermott, M., Mishra, H., Park, H., Kwon, I.C., and Park, K.: The
        hydrogel template method for fabrication of homogeneous nano/microparticles, J. Control. Release,
        141 (3): 314-319, 2010.
   210) Kim, K., Kim, J.H., Park, H., Kim, Y.-S., Park, K.S., Nam, H., Lee, S., Park, J.H., Park, R.-W., Kim,
        I.-S., Choi, K., Kim, S.Y., Park, K. and Kwon, I.C.: Tumor-homing multifunctional nanoparticles for
        cancer theragnosis: Simultaneous diagnosis, drug delivery, and therapeutic monitoring, J. Control.
        Release, 146: 219-227, 2010.
   211) Ye, M., Kim, S.W., and Park, K.: Issues in long-term protein delivery using biodegradable
        microparticles, J. Control. Release, 156: 241-260, 2010.
   212) Omidian, H., Park, K., Kandalam, U., and Rocca, J.G.: Swelling and mechanical properties of
        modified HEMA-based superporous hydrogels, J. Bioact. Compat. Polymers, 25: 483- 497, 2010.
   213) Omidian, H., Park, K., and Rocca, J.G.: Experimental design in preparation of modified HEMA-
        based superporous hydrogels in an aqueous medium, Int. J. Polym. Mater., 59: 693-709, 2010.
   214) Acharya, G., Shin, C.S., Vedantham, K., McDermott, M., Rish, T., Hansen, K., Fu, Y. and Park, K.:
        A study of drug release from homogeneous PLGA microstructures, J. Control. Release, 146: 201-206,
        2010.
   215) Shi, Y., Kim, S.W., Huff, T.B., Borgens, R.B., Park, K., Shi, R., and Cheng, J.-X.: Effective repair of
        traumatically injured spinal cord by nanoscale block copolymer micelles, Nature Nanotech, 5: 80-87,
        2010.
   216) Yun, Y.H., Lee, B.K., Choi, J.S., Kim, S.W., Yoo, B., Kim, Y.S., Park, K., and Cho, Y.W.: A
        glucose sensor fabricated by piezoelectric inkjet printing of conducting polymers and bienzymes,
        Analytical Sciences, 27: 375-379, 2011.
   217) Bae, Y.H. and Park, K.: Targeted Drug Delivery to Tumors: Myths, Reality, and Possibility, J.
        Control. Release, 153: 198-205, 2011.
   218) Choi, J.S., Kim, B.W., Kim, J.D., Choi, Y.C., Lee, E.K., Park, K., Lee, H.Y., and Cho, Y.W.: In
        vitro expansion of human adipose-derived stem cells in a spinner culture system using human
        extracellular matrix powders. Cell Tissue Res. 345: 415-423, 2011.
   219) Lu, Y., Kim, S., and Park, K.: In vitro-in vivo correlation: Perspectives on model development, Int. J.
        Pharm., 418: 142-148, 2011.

                                                                                                          Page 17
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 567 of 1189 PageID #: 19735



   220) Paderi, J., Sturat, K., Sturek, M., Park, K., and Panitch, A.: The inhibition of platelet adhesion and
        activation on collagen during balloon angioplasty by collagen-binding peptidoglycans, Biomaterials,
        32: 2516-2523, 2011.
   221) Kim, J.Y., Kim, S.W., Pinal, R., and Park, K.: Hydrotropic polymer micelles as versatile vehicles for
        delivery of poorly water-soluble drugs, J. Control. Release, 152: 13-20, 2011.
   222) Park, Kyeongsoon, and Park, Kinam: Oral protein delivery: Current status and future prospect,
        Reactive and Functional Polymers, 71: 280-287, 2011.
   223) Lee, S.J., Koo, H., Lee, D.E., Min, S., Lee, S., Chen, X., Choi, Y., Leary, J.F., Park, K., Jeong, S.Y.,
        Kwon, I.C., and Choi, K.: Tumor-homing photosensitizer-conjugated glycol chitosan nanoparticles
        for synchronous photodynamic imaging and therapy based on cellular on/off system, Biomaterials,
        32: 4021-4029, 2011.
   224) Kim, D.Y., Kwon, D.Y., Lee, B.N., Seo H.W., Kwon, J.S., Lee, B., Han, D.K., Kim, J.H., Min, B.H.,
        Park, K., and Kim, M.S.: Injectable in situ-forming hydrogels for a suppression of drug burst from
        drug-loaded microcapsules, Soft Matter, 8: 7638-7648, 2012.
   225) Key, J., Cooper, C., Kim, A.Y., Dhawan, D., Knapp, D.W., Kim, K.M., Park, J.H., Choi, K.W.,
        Kwon, I.C., Park, K., and Leary, J.F.: In vivo NIRF and MR dual-modality imaging using glycol
        chitosan nanoparticles, J. Control. Release, 163: 249-255, 2012.
   226) Kwon, I.K., Lee, S.C., Han, B., and Park, K.: Analysis on the current status of targeted drug delivery
        to tumors, J. Control. Release, 164: 108-114, 2012.
   227) Vedantham, K., Chaterji, S., Kim, S.W., and Park, K.: Development of a probucol-releasing anti-
        thrombogenic drug eluting stent, J. Biomed. Mater. Res. Part B: Appl. Biomater.100B: 1068-1099,
        2012.
   228) Yoon, H.Y., Koo, H., Choi, K.Y., Lee, S.J., Kim, K., Kwon, I.C., Leary, J.F., Park, K., Yuk, S.H.
        Park, J.H. and Choi, K.: Tumor-targeting hyaluronic acid nanoparticles for photodynamic imaging
        and therapy, Biomaterials, 33: 3980-3989, 2012.
   229) Yoon, H.Y., Saravanakumar, G., Heo, R., Choi, S.H., Song, I.C., Han, M.H., Kim, K., Park, J.H.,
        Choi, K., Kwon. I.C. and Park, K.: Hydrotropic magnetic micelles for combined magnetic resonance
        imaging and cancer therapy, J. Control. Release, 160: 692-698, 2012.
   230) Mastropietro, D., Omidian, H., and Park, K.: Drug delivery applications for superporous hydrogels,
        Expert Opinion on Drug Delivery,9: 71-89, 2012.
   231) Muto, A., Panitch, A., Kim, N.H., Park, K., Komalavilas, P., Brophy, C.M., and Dardik, A.:
        Inhibition of mitogen activated protein kinase activated protein Kinase II with MMI-0100 reduces
        intimal hyperplasia ex vivo and in vivo, Vascular Pharmacology, 56: 47-55, 2012.
   232) Choi, K.Y., Saravanakumar, G., Park, J.H., and Park, K.: Hyaluronic acid-based nanocarriers for
        intracellular targeting: interfacial interactions with proteins in cancer, Colloids and Surfaces B:
        Biointerfaces, 99: 82-94, 2012.
   233) Lu, Y. and Park, K.: Polymeric micelles and alternative nanonized delivery vehicles for poorly
        soluble drugs, Int. J. Pharm., 453: 198-214, 2013.
   234) Yun, Y., Cho, Y.W., and Park, K.: Nanoparticles for oral delivery: targeted nanoparticles with
        peptidic ligands for oral protein delivery, Adv. Drug Del. Rev.,65: 822-832, 2013.
   235) Shin, C.S., Kwak, B., Han, B., and Park, K.: Development of an in vitro 3D tumor model to study
        therapeutic efficiency of an anti-cancer drug, Mol. Pharm., 10: 2167-2175, 2013.
   236) Lee, S.Y., Tyler, J., Kim, S.W, Park, K., and Cheng, J.X.: FRET imaging reveals different cellular
        entry routes of self-assembled and disulfide bonded polymeric micelles, Mol. Pharm., 10: 3497-3506,
        2013.

                                                                                                         Page 18
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 568 of 1189 PageID #: 19736



   237) Park, K.: Facing the truth about nanotechnology in drug delivery, ACS Nano, 7: 7442-7447, 2013.
   238) Scott, R.A., Park, K., Panitch, A.: Water soluble polymer films for intravascular drug delivery of
        antithrombotic biomolecules, Eur. J. Pharm. Biopharm., 84: 125-131, 2013.
   239) Koo, H., Min, K.H., Lee, S.C., Park, J.H., Park, K., Jeong, S.Y., Choi, K., Kwon, I.C., and Kim,
        K.M.: Enhanced drug-loading and therapeutic efficacy of hydrotropic oligomer-conjugated glycol
        chitosan nanoparticles for tumor-targeted paclitaxel delivery, J. Control. Release, 72: 823-831, 2013.
   240) Choi, D.H., Kim K.H., Park, J.S., Jeong, S.H., and Park, K.: Evaluation of drug delivery profiles in
        geometric three-layered tablets with various mechanical properties, in vitro–in vivo drug release, and
        Raman imaging, J. Control. Release, 172: 763-772, 2013.
   241) Lee, S.C., Kwon, I.K. and Park, K.: Hydrogels for delivery of bioactive agents: a historical
        perspective, Adv. Drug Del. Rev., 65: 17-20, 2013.
   242) Lee, S.Y., Kim, S.W., Tyler, J., Park, K., and Cheng J.-X.: Blood-stable, tumor-adaptable disulfide
        bonded MPEG-(Cys)4-PDLLA micelles for chemotherapy, Biomaterials, 34: 552-561, 2013.
   243) Lu, Y., Sturek, M, and Park, K.: Microparticles produced by the hydrogel template method for
        sustained drug delivery, Int. J. Pharm, 461: 258-269, 2014.
   244) Lu, Y., Wang, Z.-H., Ki, T., McNally, H., Park, K., and Sturek, M.: Development and evaluation of
        transferrin-stabilized paclitaxel nanocrystal formulation, J. Control. Release, 176: 76-85, 2014.
   245) Wu, W., Lee, S.-Y., Wu, X., Tyler J.Y., Wang, H., Ouyang, Z., Park, K., Xu, X.-M., and Cheng, J.-
        X.: Neuroprotective ferulic acid (FA)–glycol chitosan (GC) nanoparticles for functional restoration
        of traumatically injured spinal cord, Biomaterials, 35: 2355-2364, 2014.
   246) Yun, Y.H., Lee, B.K., and Park, K.: Controlled Drug Delivery Systems: The Next 30 Years, Frontiers
        of Chemical Science and Engineering, 8(3): 276-279, 2014.
   247) Park, K.: Controlled drug delivery systems: Past forward and future back, J. Control. Release, 190: 3-
        8, 2014.
   248) Kwak, G., Ozcelikkale, A., Shin, C.S., Park, K., and Han, B.: Simulation of complex transport of
        nanoparticles around a tumor using tumor-microenvironment-on-chip, J. Control. Release, 194: 157-
        167, 2014.
   249) Yhee, J.Y., Son, S., Kim, S.H., Park, K. Choi, K., and Kwon, I.C.: Self-assembled glycol chitosan
        nanoparticles for disease-specific theranostics, J. Control. Release, 193: 202-213, 2014.
   250) Lee, B.K., Yun, Y.H., and Park, K.: Smart Nanoparticles for Drug Delivery: Boundaries and
        Opportunities, Chemical Engineering Science, 125: 158-164, 2015.
   251) Lee, S.S., Li, J., Tai, J.N., Ratliff, T.L., Park, K., and Cheng, J.-X.: Avasimibe encapsulated in human
        serum albumin blocks cholesterol esterification for selective cancer treatment, ACS Nano, 9(3):
        2420-2432, 2015.
   252) Garner, J., Skidmore, S., Park, H., Park, K., Choi, S., and Wang, Y.: A protocol for assay of
        poly(lactide-co-glycolide) in clinical products, Int. J. Pharm. 495: 87-92, 2015.
   253) Xu, C., Wang, P., Zhang, J., Tian, H., Park, K., and Chen, X.: Pulmonary codelivery of doxorubicin
        and siRNA by pH-sensitive nanoparticles for therapy of metastatic lung cancer, Small, 11 (34): 4321-
        4333, 2015.
   254) Yun, Y.H., Lee. B.K., and Park, K.: Controlled Drug Delivery: Historical perspective for the next
        generation, J. Control. Release, 219: 2-7, 2015.
   255) Chen, J., Lin, L., Guo, Z., Xu, C., Tian, H., Park, K., and Chen, X.: Synergistic treatment of cancer
        stem cells by combinations of antioncogenes and doxorubicin, J. Drug Del. Sci. Tech., 30: 417-423,
        2015.

                                                                                                        Page 19
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 569 of 1189 PageID #: 19737



   256) Wang, H., Zhang, G., Sui, H., Liu, Y., Park, K. and Wang, W.: Comparative studies on the properties
        of glycyrrhetinic acid-loaded PLGA microparticles prepared by emulsion and template methods, Int.
        J. Pharm., 496: 723-731, 2015.
   257) Han, B., Yun, G.Y., Boley, W., Kim, H.D., Hwang, J.Y., Chiu G., and Park, K.: Dropwise gelation-
        dehydration kinetics during drop-on-demand printing of hydrogel-based materials, Int. J. Heat Mass
        Transfer, 30: 417-423, 2016.
   258) Ma, Y., He, S., Ma, X., Hong, T., Li, Z., Park, K., and Wang, W.: Silymarin-loaded nanoparticles
        based on stearic acid-modified Bletilla striata polysaccharide for hepatic targeting, Molecules, 21:
        265 (10 pages), 2016.
   259) Kim, D.Y., Kwon, D.Y., Kwon, J.S., Park, J.H., Park, S.H., Oh, H.J., Kim, J.H., Min, B.H., Park, K.,
        and Kim, M.S.: Synergistic anti-tumor activity through combinational intratumoral injection of an in-
        situ injectable drug depot, Biomaterials 85: 232-245, 2016.
   260) Gao, W., Chen, Y., Thompson, D. H., Park, K., and Li, T. Impact of surfactant treatment of paclitaxel
        nanocrystals on biodistribution and tumor accumulation in tumor-bearing mice. J. Control. Release,
        237: 168-176, 2016.
   261) Park, K.: Drug Delivery of the Future: Chasing the Invisible Gorilla, J. Control. Release, 240: 2-8,
        2016.
   262) Han, B., Qu, C., Park, K., Konieczny, S.F., and Korc, M.: Recapitulation of complex transport and
        action of drugs at tumor microenvironment using tumor-microenvironment-on-chip, Cancer Letters,
        380: 319-329, 2016.
   263) Báez-Santos, Y.M., Otte, A., and Park, K.: A fast and sensitive method for the detection of leuprolide
        acetate: a high-throughput approach for the in vitro evaluation of liquid crystal formulations, Anal.
        Chem. 88: 4613-4618, 2016.
   264) Park, K.: Drug delivery research: The invention cycle, Mol. Pharm., 13 (7): 2143-2147, 2016.
   265) He, Y. and Park, K.: Effects of the microparticle shape on cellular uptake, Mol. Pharm., 13: 2164-
        2171, 2016.
   266) Key, J., Dhawan, D., Cooper, C.L., Knapp, D.W., Kim, K., Kwon, I.C., Choi, K., Park, K., Decuzzi,
        P., Leary, J.F.: Multicomponent, peptide-targeted glycol chitosan nanoparticles containing
        ferrimagnetic iron oxide nanocubes for bladder cancer multimodal imaging, Int. J. Nanomedicine, 11;
        4141-4155, 2016.
   267) Lee, B.K., Yun, Y., and Park, K.: PLA micro- and nano-particles, Adv. Drug Del. Rev., 106: 176-191,
        2016.
   268) Lim, D.G., Prin, E., Kang, E., Park, K., and Seong, H.J.: Combinatorial nanodiamond in
        pharmaceutical and biomedical applications, Int. J. Pharm. 514: 41-51, 2016.
   269) Báez-Santos, Y.M., Otte, A., Mun, E.A., Soh, B.-K., Song, C.-G., Lee, Y.N., and Park, K.:
        Formulation and characterization of a liquid crystalline hexagonal mesophase region of
        phosphatidylcholine, SPAN 80 and tocopherol acetate for sustained delivery of leuprolide acetate, Int.
        J. Pharm.514: 314-321, 2016.
   270) Wang, H., Zhang, G., Ma, X., Kiu, Y., Feng, J., Park, K., and Wang, W.: Enhanced encapsulation
        and bioavailability of breviscapine in PLGA microparticles by nanocrystal and water-soluble
        polymer template techniques, Eur. J. Pharm. Biopharm. 115: 177-185, 2017.
   271) Lee, H.C., Ejserholm, F. Gaire, J. Currlin, S. Schouenborg, Je. Wallman, L. Bengtsson, M. Park, K.,
        Otto, K.: Histological evaluation of flexible neural implants; flexibility limit for reducing the tissue
        response? J. Neural Eng., 14: 036026 (12 pp), 2017.



                                                                                                          Page 20
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 570 of 1189 PageID #: 19738



   272) Salva, R., Mrsny, R., Park, K., Aubert, I., and Stamoran, C.: Insignts and lessons from a scientific
        conference on non-invasive delivery of macromolecules, Pharm. Res., 34: 1149-1151, 2017.
   273) Scott, R.A., Ramaswamy, A.K., Park, K., and Panitch, A.: Decorin mimic promotes endothelial cell
        health in monolayers and EC-SME co-cultures, J. Tissue Eng. Regen. Med., 11(5): 1365-1376, 2017.
   274) Garner, J., Davidson, D., Eckert, G.J., Barco, C.T., Park, H., and Park, K.: Reshapable polymeric
        hydrogel for controlled soft-tissue expansion: In vitro and In vivo evaluation, J. Contol. Release, 262:
        201-211, 2017.
   275) Shi, Y., Pei, J. Pei, Zhang, L., Lee, B.K., Yun, Y., Zhang, J., Li, Z., Gu, S., Park, K., and Yuan, G.:
        Understanding the effect of magnesium degradation on drug release and anti-proliferation on smooth
        muscle cells for magnesium-based drug eluting stents. Corrosion Science, 123:297-309, 2017.
   276) Lee, H.C., Gaire, J., Currlin, S.W., McDermott, M.D., Park, K., and Otto, K.J.: Foreign body
        response to intracortical microelectrodes is not altered with dip-coating of polyethylene glycol (PEG),
        Frontiers in Neuroscience, 11: Article 513 (11 pages), 2017.
   277) Otte, A., Báez-Santos, Y.M., Mun, E.A., Soh, B.-K., Lee, Y.N. and Park, K.: The in vivo
        transformation and pharmacokinetic properties of a liquid crystalline drug delivery system, Int. J.
        Pharm., 532: 345-351, 2017.
   278) Barwinska, D., Garner, J. Davidson, D., Cook, T., Eckert, G., Tholpady, S.S., March, K., Park, K.,
        and Barco, C.: Mucosal perfusion preservation by a novel shapeable tissue expander for oral
        reconstruction. Plastic and Reconstructive Surgery – Global Open, 5: e1449 (8 pages), 2017.
   279) Ozcelikkale, A., Shin, K., Noe-Kim, V., Elzey, B.D., Dong, Z., Zhang, J.T., Kim, K., Kwon, I.C.,
        Park, K., and Han, B.: Differential response to doxorubicin in breast cancer subtypes simulated by a
        microfluidic tumor model, J. Control. Release, 266: 129-139, 2017.
   280) Park, K.: The drug delivery field at the inflection point: Time to fight its way out of the egg, J.
        Control. Release, 267: 2–14, 2017.
   281) Garner, J., Skidmore, S., Park, H., Park, K., Choi, S., and Wang, Y.: Beyond Q1/Q2: The impact of
        manufacturing conditions and test methods on drug release from PLGA-based microparticle depot
        formulation, J. Pharm. Sci., 107: 353-361, 2018.
   282) Lee, H.Y., Park, J.H., Ji, Y.B., Kwon, D.Y., Lee, B.K., Kim, J.H., Park, K. and Kim, M.S.:
        Preparation of pendant group-functionalized amphiphilic diblock copolymers in the presence of a
        monomer activator and evaluation as temperature-responsive hydrogels, Polymer, 137:293-302, 2018.
   283) Otte, A. Soh, B.-K., Yoon, G., and Park, K.: Liquid crystalline drug delivery vehicles for poorly
        soluble (and soluble) drugs, Int. J. Pharm. 539: 175-183, 2018.
   284) Bowling, J., Davidson, D.D., Tholpady, S., Park, K., Katona, T., Eckert, G., Chu, T.-M. G., and
        Barco, C.T.: Baseline biomechanical properties of non-expanded tissue samples in dogs, Plastic and
        Reconstructive Surgery – Global Open, 6: e1773, 2018.
   285) Kim, N.A., Thapa, R., Jeong, S.H., Bae, H.-D., Maeng, J., Lee, K., and Park, K.: Enhanced intranasal
        insulin delivery by formulations and tumor protein-derived protein transduction domain as an
        absorption enhancer, J. Control. Release, 294: 226-236, 2018.
   286) Skidmore, S., Hadar, J., Garner, J., Park, H., Park, K., Wang, Y. and Jiang, X.J.: Complex sameness:
        Separation of mixed poly(lactide-co-glycolide)s based on the lactide:glycolide ratio, J. Control.
        Release, 300: 174-184, 2019.
   287) Park, K. and Otte, A. Prevention of Opioid Abuse and Treatment of Opioid Addiction: The Current
        Status and Future Possibilities, Ann. Rev. Biomed. Eng., 21: 61-84, 2019.




                                                                                                              Page 21
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 571 of 1189 PageID #: 19739



   288) Hadar, J., Skidmore, S. Garner, G., Park, H., Park, K., Wang. Y., Qin, B., and Jiang, X.J.:
        Characterization of branched poly(lactide-co-glycolide) polymers used in injectable, long-acting
        formulations, J. Control. Release, 304: 75-89, 2019.
   289) Park, K., Skidmore, S., Hadar, J., Garner, J., Park, H., Otte, A., Soh, B.K., Yoon, G., Yu, D., Yun,
        Y., Lee, B.K., Jiang, X.J. and Wang, Y. Injectable, long-acting PLGA formulations: Analyzing
        PLGA and understanding microparticle formation, J. Control. Release, 304: 125-134, 2019.
   290) Chhetri, A., Chittiboyina, S., Atrian, F., Bai, Y., Delisi, D., Rahimi, R., Garner, J., Efremov, Y., Park,
        K., Talhouk, R., Lelievre, S.: Cell culture and coculture for oncological research in appropriate
        microenvironments, Current Protocols in Chemical Biology, 11(2): e65 (47 pages) doi:
        10.1002/cpch.65. 2019.
   291) Garner, J., Davidson, D.D., Barwinska, D., Eckert, G.J., Tholpady, S.S., Park, K., Barco, C.T.:
        Reshapeable hydrogel tissue expander for ridge augmentation: Results of a series of successive
        insertions at the same intraoral site, Journal of Periodontology, 90:718-727, 2019,
   292) Chang, D.M. Park, K. and Famili, A.: Hydrogels for sustained delivery of biologics to the back of
        the eye, Drug Discovery Today, 24: 1470-1482, 2019
   293) Garner, J., Hadar, J., Skidmore, S., Jessmon, F., Immel R. Tyler, A., and Park, K.: Narrow molecular
        wegith margins for the thermogelling property of polyester-polyether block copolymers, J. Appl.
        Polym. Sci., in press.


   Book Chapters
   1) Park, K. and Robinson, J.R.: Polymer binding to epithelial cells, in Optimization of Drug Delivery,
      Bundgaard, H., Hansen, A.B., and Kofod, H., Eds., Munksgaard, Copenhagen, 1982, pp. 35-52.
   2) Park, K., Wood, R.W., and Robinson, J.R.: Oral controlled release systems, in Medical Applications of
      Controlled Release, Langer, R.S., and Wise, D., Eds., CRC Press, 1984, pp. 159-201.
   3) Park, K., Ch'ng, H.S., and Robinson, J.R.: Alternative approaches to controlled drug delivery:
      Bioadhesives and in-situ systems, in Recent Advances in Drug Delivery Systems, Anderson, J.M., and
      Kim, S.W., Eds., Plenum Press, 1984, pp. 163-183.
   4) Park, K., Cooper, S.L., and Robinson, J.R.: Bioadhesive hydrogels, in Hydrogels in Medicine and
      Pharmacy, Peppas, N.A., Ed., CRC Press, Boca Raton, 1987, pp. 151-175.
   5) Park, K., Mosher, D.F., and Cooper, S.L.: Ex vivo measurement of platelet adhesion to polymeric
      surfaces. Methods in Enzymology, 169:91-104, 1989.
   6) Park, K., Park, H., and Albrecht, R.M.: Factors affecting the staining with colloidal gold, in Colloidal
      Gold: Principles, Methods and Applications, Vol. I, Hayat, M.A., Ed., Academic Press, San Diego,
      1989, pp. 489-518.
   7) Park, K. and Park, H.: Test methods of bioadhesion, in Bioadhesive Drug Delivery Systems, Lenaerts,
      V. and Gurny, R., Eds., CRC Press, Boca Raton, 1989, pp. 43-64.
   8) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Enzyme-degradable hydrogels: Properties associated
      with albumin-crosslinked polyvinylpyrrolidone hydrogels, in Water-Soluble Polymers: Fundamental
      Chemistry & Contemporary Applications, Butta, G., McCormick, C. and Shalaby, S.W., Eds.,
      American Chemical Society, Washington, (ACS Symposium Series 467), 1991, pp. 484-492.
   9) Goodman, S.L., Park, K. and Albrecht, R.M.: A correlative approach to colloidal gold labeling with
      video-enhanced light microscopy, low voltage scanning electron microscopy and high voltage electron
      microscopy, in Colloidal Gold: Principles, Methods and Applications, Vol. III, Hayat, M.A., Ed.,
      Academic Press, San Diego, 1991, pp. 369-409.


                                                                                                          Page 22
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 572 of 1189 PageID #: 19740



   10) Kamath, K.R. and Park, K.: Mucosal adhesive preparations, in Encyclopedia of Pharmaceutical
       Technology, Vol. 10, Swarbrick, J. and Boyland, J.C., Eds., Marcel Dekker, New York, 1993, pp. 301-
       331.
   11) Shalaby, W.S.W. and Park, K.: Modified proteins and saccharides, in Designed-to-Degrade
       Biomedical Polymers, Shalaby, S.W., Ed., Hanser Publishers, New York, 1994, pp. 213-258.
   12) Kamath, K.R. and Park, K.: Biodegradable hydrogels in drug delivery, in Advanced Drug Reviews,
       Vol. 11, Scranton, A. and Peppas, N.A., Eds., Elsevier, New York, 1993, pp. 59-84.
   13) Amiji, M., Kamath, K.R., and Park, K.: Albumin-modified biomaterial surfaces for reduced
       thrombogenicity, in Encyclopedia of Biomaterials and Bioengineering, Vol. 2, Wise, D.L., Senior Co-
       Editor, Marcel Dekker, New York, 1995, pp. 1057-1070.
   14) Park, H. and Park, K.: Hydrogels in bioapplications, in Hydrogels and Biodegradable Polymers for
       Bioapplications, Ottenbrite, Hwang, R.S. and Park, K., Eds., American Chemical Society,
       Washington, D.C., 1996, pp. 2-10.
   15) Lee, S.J. and Park, K.: Statistical mechanics of protein adsorption, in Interfacial Behavior of
       Bioproducts, Brash, J.L. and Wokciechowski, P.W., Eds., Marcel Dekker, 1996, pp. 173-207.
   16) Park, K. and Park, H.: Smart hydrogels, in The Polymeric Materials Encyclopedia: Synthesis,
       Properties and Applications, Salamone, J.C., Ed., CRC Press, Boca Raton, FL, 1996, pp. S200-S206.
   17) Shalaby, W.S.W. and Park, K.: Enzyme-degradable hydrogels, in The Polymeric Materials
       Encyclopedia: Synthesis, Properties and Applications, Salamone, J.C., Ed., CRC Press, Boca Raton,
       FL, 1996, pp. E173-E182.
   18) Bowersock, T. and Park, K.: Vaccines and other immunologic products, in Encyclopedia of
       Pharmaceutical Technology, Vol. 16, Swarbrick, J. and Boyland, J.C., Eds., Marcel Dekker, New
       York, 1996, pp. 115-151.
   19) Chen, J., Jo, S., and Park, K.: Degradable hydrogels, in Handbook of Biodegradable Polymers, Domb,
       A.J., Kost, J., and Wiseman, D., Eds., Harwood Academic Publishers, Amsterdam, Netherlands, 1997,
       pp. 203-230.
   20) Park, K., Obaidat, A., Li, T., and Park, H.: Future of glucose sensing and insulin delivery: A point of
       view, in Advances in Polymeric Biomaterials Science, Akaike, T., Okano, T., Akashi, M., Terano, M.,
       and Yui, N. Eds., CMC Co., Ltd., Tokyo, Japan, 1997, pp. 465-487.
   21) Chen, J., Park, H., and Park, K.: Superporous hydrogels as a platform for oral controlled drug delivery,
       in Handbook of Pharmaceutical Controlled Release Technology, Wise, D., Ed., Marcel Dekker, Inc.,
       2000, pp. 211-224.
   22) Park, K. and Mrsny, R.: Controlled drug delivery: Present and future, in Controlled Drug Delivery:
       Designing Technologies for the Future, Park, K. and Mrsny, R., Eds., American Chemical Society,
       Washington, D.C., 2000, pp. 2-12.
   23) Park, K.: Biomaterials and controlled drug delivery: Achievements by Professor Sung Wan Kim, in
       Biomaterials and Drug Delivery toward New Millennium, Park, K.D., Kwon, I.C., Yui, N., Jeong,
       S.Y. and Park, K., Eds., Han Rim Won Publishing Co., 2000, pp. 1-7.
   24) Park, K., Chen, J., and Park, H.: Superporous hydrogel composites: A new generation of hydrogels
       with fast swelling kinetics, high swelling ratio and high mechanical strength, in Polymeric Drugs and
       Drug Delivery Systems, Ottenbrite, R.M., and Kim, S.W., Eds., Technomic Publishing Co., 2001, pp.
       145-156.
   25) Lee, J.H., Li, T., and Park, K.: Solvation interactions for protein adsorption to biomaterial surfaces, in
       Water in Biotechnological Surface Science, Morra, M. Ed., John Wiley & Sons, New York, 2001, pp.
       127-146.

                                                                                                          Page 23
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 573 of 1189 PageID #: 19741



   26) Lee, J.H. and Park, K.: Modification of natural polymers: Albumin, in Methods of Tissue Engineering,
       Atala, A. and Lanza, R., Eds., Academic Press, San Diego, CA, 2001, pp. 525-538.
   27) Sa, H., Chien, Y.W., Park, H., Hwang, S.-J., Park, K., and Lloyd, A.W.: New generation technologies,
       in Drug Delivery and Targeting for Pharmacists & Pharmaceutical Scientists, Hillery, A.M., Lloyd,
       A.W., and Swarbrick, J., Eds., Harwood Academic Publishers, 2001, pp. 421-441.
   28) Qiu, Y. and Park, K.: Environment-sensitive hydrogels for drug delivery, Advanced Drug Delivery
       Reviews, 53: 321-339, 2001. 64: 49-60, 2012.
   29) Kim, J.J. and Park, K.: Applications of smart hydrogels in separation, in Smart Polymers for
       Bioseparation and Bioprocessing, Mattiasson, B. and Galaev, I., Eds., Harwood Publishers, 2002, pp.
       140-162.
   30) Lee, J.H., Kim, J.J., and Park, K.: Glucose-sensitive hydrogel membranes, in Polymeric Biomaterials,
       Dumitriu, S., Ed., Marcel Dekker, Inc., New York, NY, 2002, pp. 739-752.
   31) Mittal, S.K., HogenEsch, H., and Park, K.: Vaccines and other immunological products , in
       Encyclopedia of Pharmaceutical Technology, Swarbrick, J. and Boyland, J.C., Eds., Marcel Dekker,
       New York, NY, 2002, pp. 2895-2916.
   32) Qiu, Y. and Park, K.: Modulated drug delivery, in Supramolecular Design for Biological Applications,
       Yui, N., Ed., CRC Press, Boca Raton, 2002, pp. 227-243.
   33) Byrne, M.E., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of
       biomolecules, in Biological and Biomimetic Materials – Properties to Function, McKittrick, J.,
       Aizenberg, J., Kittrick, J.M.M., Orme, C.A., Vekilov, P., Eds., Vol. 724, MRS, Pittsburgh, PA, 2002,
       pp 193-199.
   33) Blanchette, J.O., Park, K., and Peppas, N.A.: Oral administration of chemotherapeutic agents using
       complexation hydrogels, Biological and Biomimetic Materials - Properties to Function. (Material
       Research Society Symposium Proceedings. Volume 724). McKittrick, J.. Aizenberg, J., Kittrick,
       J.M.M., Orme, C.A., Veklov, P., Eds. Material Research Society, Warrendale, PA. www.mrs.org.
       2002, pp. 215-220.
   35) Hwang, S.J., Baek, N.J., Park, H.S., and Park, K.: Hydrogels, in Drug Delivery Systems for Cancer,
       Brown, D.M., Ed., Humana Press, 2003, pp. 97-115.
   36) Jun, G.E., Savaiano, J.K., Park, K., Webster, T.J.: Nanostructured and aligned polymer for articular
       cartilage repair, in NANO2002, 6th International Conference on Nanostructured Materials
       Proceedings, CD, 2003.
   37) Baek, N. and Park, K.: Natural polymer gels with fast responses, in Reflexive Polymers and
       Hydrogels: Understanding and Designing the Fast-responsive Polymeric Systems, Yui, N., Mrsny, R.,
       and Park, K., Eds., CRC Press, Boca Raton, FL, 2004, pp. 85-96.
   38) Kim, J.-D., Yang, S.R., Cho, Y.W., and Park, K.: Fast responsive nanoparticles of hydrophobically
       modified poly(amino acid)s and proteinoids, in Reflexive Polymers and Hydrogels: Understanding
       and Designing the Fast-responsive Polymeric Systems, Yui, N., Mrsny, R., and Park, K., Eds., CRC
       Press, Boca Raton, FL, 2004, pp. 373-400.
   39) Park, K., Yui, N., and Mrsny, R.: A perspective on current and future synthetic reflexive systems, in
       Reflexive Polymers and Hydrogels: Understanding and Designing the Fast-responsive Polymeric
       Systems, Yui, N., Mrsny, R., and Park, K., Eds., CRC Press, Boca Raton, FL, 2004, pp. 427-437.
   40) Yoon, Y. and Park, K.: Microencapsulation of protein drugs: A novel approach, in Tissue Engineering
       and Novel Delivery Systems, Yaszemski, M.J., Trantolo, D.J., Lewandrowski, K-U., Hasirci, V.,
       Altobelli, D.E., and Wise, D.L., Eds., Marcel Dekker, 2004, pp. 305-332.



                                                                                                       Page 24
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 574 of 1189 PageID #: 19742



   41) Park, K.: Cellular drug delivery: Present and potential, in Cellular Drug Delivery: Principle and
       Practice, Lu, D.R. and Øie, S., Eds., Humana Press, 2004, pp. 1-5.
   42) Jeong, S.H., Fu, Y., and Park, K.: Hydrogels for oral administration, in Polymeric Drug Delivery
       Systems, Kwon, G., Ed., Marcel Dekker, 2005, pp. 195-214.
   43) Cho, Y.W., Jeong, J.H., Ahn, C.H., Kim, J.D., and Park, K.: Cationic polymers for gene delivery:
       Formation of polycation-DNA complexes and in vitro transfection, Chapter 5 in Cell Biology: A
       Laboratory Handbook, 3rd Edn., Celis, J.E., Ed., Elsevier, 2005, pp. 29-34.
   44) Huh, K.M. and Park, K.: Copolymer, block copolymers stimuli and thermosensitive polymers, in
       Biomaterials-based Delivery and Biocompatibility of Protein and Nucleic Acids, Mahato, R., Ed.,
       CRC Press, 2005, pp. 73-93.
   45) Ooya, T. and Park, K.: Polymer solution properties, micelles, dendrimers, and hydrogels, in
       Biomaterials-based Delivery and Biocompatibility of Protein and Nucleic Acids, Mahato, R., Ed.,
       CRC Press, 2005, pp. 95-118.
   46) Lee, S.C., Yoon, Y., and Park, K.: Albumin modification, in Scaffolding in Tissue Engineering, Ma,
       P.X. and Elisseeff J., Eds., Marcel Dekker, 2005, pp. 283-299.
   47) Yeo, Y. and Park, K.: Recent advances in microencapsulation technology, in Encyclopedia of
       Pharmaceutical Technology, 2nd Edn. Swarbrick, J., Ed., Marcel Dekker, New York, NY, 2005, pp.
       1-15.
   48) Huh, K., Lee, S.C., Ooya, T., and Park, K.: Polymeric delivery systems for poorly soluble drugs, in
       Encyclopedia of Pharmaceutical Technology, 2nd Edn. Swarbrick, J., Ed., Marcel Dekker, New York,
       NY, 2004.
   49) Jeong, S.H. and Park, K.: Hydrogel drug delivery systems, in Polymers in Drug Delivery, Uchegbu,
       I.F., Ed., Taylor and Francis, 2006, pp. 49-62.
   50) Park, J.H., Huh, K.M., Ye, M., and Park, K.: Hydrogels, in Encyclopedia of Chemical Processing,
       Lee, S. and LaPierre, C.W., Eds., Marcel Dekker, New York, NY, 2006, pp. 1307-1317.
   51) Ooya, T., Lee, S.C., Huh, K.M., and Park, K.: Hydrtropic nanocarriers for poorly soluble drugs, in
       Nano-encapsulation Technologies: Frontiers of Nanotherapy, Mozafari, R., Ed., Springer,
       Netherlands, 2006, Vol. 1, pp. 51-73.
   52) Jeong, S.H., Park, J.H., and Park, K.: Formulation issues around lipid-based oral and parenteral
       delivery systems, in Role of Lipids in Modifying Oral and Parenteral Drug Delivery, Wasan, K.M.,
       Ed., John Wiley & Sons, 2006, pp.32-47.
   53) Lee, S. C., Huh, K. M., Ooya, T., and Park, K.: Hydrotropic Polymer Micelles for Cancer
       Therapeutics, in Nanotechnology for Cancer Therapeutics, Amiji, M., Ed., CRC Press, 2007, pp. 385-
       408.
   54) Cho, Y.W., Park, J.H., Park, J.S., and Park, K.: PEGylation: Camouflage of proteins, cells, and
       nanoparticles against recognition by the body's defense mechanism, Chapter 4.5 in Handbook of
       Pharmaceutical Biotechnology, Gad, W., Ed., John Wiley and Sons, 2007, pp. 489-510.
   55) Kwon, I.K., Jeong, S.H., Kang, E., and Park, K.: Nanoparticulate drug delivery for cancer therapy,
       Chapter 19 in Cancer Nanotechnology, Nalwa, H.S. and Webster, T., Eds., American Scientific
       Publishers, Stevenson Ranch, CA, 2007, pp. 333-344.
   56) Kwon, I.K., Kim, S.W., Chaterji, S., Vedantham, K., and Park, K.: Smart drug delivery systems, in
       Smart Materials and Structures, Schwartz, M., Ed., CRC, 2008, pp. 13.1-13.10.
   57) Kim, S., Kwon, I.K., Kwon, I.C., and Park, K.: Nanotechnology in drug delivery: Past, present, and
       future, in Nanotechnology in Drug Delivery, de Villiers, M.M. and Kwon, G.S., Eds., AAPS Springer,
       2008, pp. 581-596.

                                                                                                       Page 25
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 575 of 1189 PageID #: 19743



   58) Wei, X., Lee, Y-K., Huh, K.M., Kim, S., and Park, K.: Safety and efficacy of nano/micro materials,
       Chapter 4 in Safety of Nanoparticles: From Manufacturing to Clinical Applications, Webster, T.J. and
       Pareta, R., Eds., Springer, 2008, pp. 63-88.
   59) Jeon, O. and Park, K.: Biodegradable polymers for drug delivery systems, in the Encyclopedia of
       Surface and Colloid Science, Somasundaran, P., Ed., Taylor and Francis, 2009, pp. 1-15 (1:1).
   60) Vedantham, K., Chaterji, S., Kitsongsermthon, J., Garner, J., and Park, K.: Future outlook for drug
       eluting stents, in Drug Device Combination Products: Delivery Technologies and Applications, Lewis,
       A., Ed., Woodhead Publishing, 2009, Chapter 6 (pp. 117-153).
   61) Omidian, H. and Park, K.: Fast-responsive macroporous hydrogels, in Macroporous Polymers:
       Production, Properties and Biotechnological/Biomedical Applications, Mattiasson, B., Kumar, A., and
       Galaev, I., Eds., CRC Press, 2010, Chapter 8 (pp. 179-208).
   62) Omidian, H. and Park, K.: Introduction to hydrogels, in Biomedical Applications of Hydrogels
       Handbook, Ray M. Ottenbrite, Kinam Park, and Teruo Okano, Eds., Springer, 2010, pp. 1-16.
   63) Omidian, H. and Park, K.: Engineered high swelling hydrogels, in Biomedical Applications of
       Hydrogels Handbook, Ray M. Ottenbrite, Kinam Park, and Teruo Okano, Eds., Springer, 2010, pp.
       351-374.
   64) Mun, G., Suleimenov, I., Park, K., and Omidian, H.: Superabsorbent hydrogels, in Biomedical
       Applications of Hydrogels Handbook, Ray M. Ottenbrite, Kinam Park, and Teruo Okano, Eds.,
       Springer, 2010, pp. 375-391.
   65) Omidian, H., Park, K., and Sinko, P.J.: Pharmaceutical Polymers, in Martin’s Physical Pharmacy and
       Pharmaceutical Sciences, Sinko, P., Ed., Lippincott Williams & Wilkins, 2010, Chapter 20 (pp. 492-
       515).
   66) Kim, S.W. and Park, K.: Polymer micelles for drug delivery, in Targeted Delivery of Small and
       Macromolecular Drugs: Problems Faced and Approaches Taken, Ajit Narang and Ram Mahato, Eds.,
       Taylor and Francis Group, 2010, Chapter 19 (pp. 513-551).
   67) Kim, M.S., Kim, J.H., Min, B.H., Park, K., and Lee, H.B.: Implantable delivery systems, in Biodrug
       Delivery Systems: Fundamentals, Applications and Clinical Development, Morishita, M. and Park, K.,
       Eds., Informa Healthcare, New York, NY, 2010, Chapter 18 (pp. 293-308).
   68) Wen. H. and Park, K.: Introduction and overview of oral controlled release formulation design, in
       Oral Controlled Release Formulation Design and Drug Delivery: Theory to Practice, Wen, H. and
       Park, K., Eds., John Wiley & Sons, 2010, Chap. 1.
   69) Omidian, H. and Park, K.: Oral targeted drug delivery systems: Gastric retention devices, in Oral
       Controlled Release Formulation Design and Drug Delivery: Theory to Practice, Wen, H. and Park,
       K., Eds., John Wiley & Sons, 2010, Chap. 12.
   70) Chen, X., Wen, H., and Park, K.: Challenges and new technologies of oral controlled release, in Oral
       Controlled Release Formulation Design and Drug Delivery: Theory to Practice, Wen, H. and Park,
       K., Eds., John Wiley & Sons, 2010, Chap. 16.
   71) Holback, H. and Park, K.: Swelling of hydrogels, in Biomedical Hyrdogels: Biochemistry,
       Manufacture And Medical Applications, Steve Rimmer, Ed., Woodhead Publishing, 2011, pp. 3-24.
   72) Acharya, G., McDermott, M., Shin, S.J., Park, H., and Park, K.: Hydrogel templates for fabrication of
       homogeneous polymer microparticles, in Biomedical Nanotechnology. Methods and Protocols, Sarah
       Hurst, Ed., Springer, 2011, pp. 179-185.
   73) Tran, T.H., Garner, J., Fu, Y., Park, K., and Huh, K,-M.: Biodegradable elastic hydrogels for tissue
       expander application, in Handbook of Biodegradable Polymers. Synthesis, Characterization and
       Applications, Lendlein, A. and Sisson, A., Eds., Wiley-VCH, 2011, 217-236.

                                                                                                       Page 26
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 576 of 1189 PageID #: 19744



   74) Omidian, H., Fesharaki, S., and Park, K.: Oral controlled release systems and technologies, in
       Controlled Release in Oral Delivery, Clive G. Wilson and Patrick J. Crowley, Eds., The Controlled
       Release Society Advances in Delivery Science and Technology, 2011, pp. 109-130.
   75) Omidian. H. and Park, K.: Hydrogels, in Comprehensive Biomaterials, Paul Ducheyne, Ed. Elsevier,
       New York, NY, 2011, pp. 563-576.
   76) Omidian. H. and Park, K.: Hydrogels, in Fundamentals and Applications of Controlled Release Drug
       Delivery, Juergen Siepmann, Ronald Siegel, and Michael Rathbone, Eds. Spinger, New York, NY,
       2012, pp. 75-106.
   77) Kim, S.W. and Park, K.: Tailor-made hydrogels for tumor delivery, in Drug Delivery in Oncology -
       From Research Concepts to Cancer Therapy, Felix Kratz, Peter Senter, and Henning Steinhagen, Eds.,
       Wiley-VCH, 2012, pp. 1071-1097.
   78) Cho, J., Kim, S., and Park, K.: Nanotechnology in drug delivery, in Nanotechnology Handbook,
       Yubing Xie, Ed., CRC Press/Taylor & Francis Group, Boca Raton, FL., 2012, pp. 519-534.
   79) Kim, M.S. and Park, K.: Injectable hydrogel, in Drug Delivery and Biomedical Imaging (in Springer
       Encyclopedia of Nanotechnology), Paolo Decuzzi, Ed., Springer, 2012, pp. 1091-1096.
   80) Jeong, S.H., Oh, K.T., and Park, K.: Glucose-sensitive hydrogels, in Polymeric Biomaterials, 3rd Edn.,
        Vol. II. Medicinal and Pharmaceutical Applications of Polymers, Severian Dumitriu and Valentin
        Popa, Eds., CRC Press, 2013, Chapter 2, pp. 43-64.
   81) Lu, Y. and Park, K.: Microencapsulation: Methods and Pharmaceutical Applications, in Encyclopedia
       of Pharmaceutical Science and Technology, 4th Edn. Swarbrick, J., Ed., Informa Healthcare, London,
       UK, 13 pages, 2013.
   82) Mittal, S.K., HogenEsch, H., Vemulapalli, R., and Park, K.: Vaccines, adjuvants and delivery systems
       for infectious diseases , in Encyclopedia of Pharmaceutical Technology, Swarbrick, J., Ed., Marcel
       Dekker, New York, NY, 21 pages, 2013.
   83) Lee, B.K., Yun, Y.H., Park, K., and Sturek, M.: Introduction to biomaterials for cancer therapeutics, in
       Biomaterials for Cancer Therapeutics, Kinam Park, Ed., Woodhead Publishing Ltd., Oxford, UK,
       2013. Chapter 1.
   84) Shin, C.S., Kwak, B., Han, B., Park. K. and Panitch, A.: 3D cancer tumor models for evaluating
       chemotherapeutic efficacy, in Biomaterials for Cancer Therapeutics, Kinam Park, Ed., Woodhead
       Publishing Ltd., Oxford, UK, 2013. Chapter 16.
   85) Park, K., Bae, Y.H., and Mrsny, R.: The missing components today and the new treatment tomorrow,
       in Cancer Targeted Drug Delivery: An Elusive Dream, Bae, Y.H., Mrsny, R., and Park, K., Eds.,
       Springer, New York, 2013. Chapter 26.
   86) Park, K.: Preface, in Functional Polymers for Nanomedicine, Youqing Shen, Ed., Royal Society of
       Chemistry Publishing, 2013, pp. v-vi.
   87) Lu, Y. and Park, K.: Mucosal drug delivery, in Biomaterials Science: An Introduction to Materials
       and Medicine, Ratner, B.D., Hoffman, A.S., Schoen, F.J., and Lemons, J.E., Eds., Elsevier, pp. 1510-
       1518 (Appendix F - Chapter II.5.16 - Drug delivery systems: H).
   88) Kim, S. and Park, K.: Smart hydrogels as in vivo drug delivery systems, in Biomaterials Science: An
       Introduction to Materials and Medicine, Ratner, B., Schoen, F., Lemons, J., and Hoffman, A., Eds.,
       Elsevier, pp. 1518-1524 (Appendix G - Chapter II.5.16 - Drug delivery systems: I).
   89) Heo, D.N., Min, K.H., Choi, G.H., Kwon, I.K., Park, K., and Lee, S.C.: Scale-up production of
       theragnostic nanoparticles, in Cancer Theanostics, Stepehen Wong, Wolfgang Weber, and Shawn
       Chen, Eds., Elsevier, 2014. Chapter 24 (pp. 457-470).



                                                                                                       Page 27
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 577 of 1189 PageID #: 19745



   90) Mastropietro, D., Muppalaneni, S., Kwon, Y., Park, K., and Omidian, H.: Polymers in drug delivery,
       in Drug Delivery, Ashim Mitra, Deep Kwatra, and Aswani D. Vadlapudi, Eds., Jones & Bartlett
       Learning, 2014, pp. 129-156.
   91) J. Garner, K. Park, Chemically Modified Natural Polysaccharides to Form Gels, in: K.G. Ramawat, J.-
       M. Mérillon (Eds.) Polysaccharides, Springer International Publishing, 2014, Chapter 31-1 (pp. 1-25).
   92) Yun, Y.H., Lee, B.K., Garner, J. and Park, K.: Polysaccharide hydrogels: the present and the future, in
       Polysaccharide Hydrogels: Characterization and Biomedical Applications, Pietro Matricardi, Franco
       Alhaique, and Tommasina Coviello, Eds., Pan Stanford publishing, 2015, Chapter 14 (pp. 499-509).
   93) Garner, J. and Park, K.: Types and chemistry of synthetic hydrogels, in Gels Handbook.
       Fundamentals, Properties, and Applications of hydrogels. Volume 1: Fundamentals of Hydrogels, Qi
       Wen and Yi Dong, Eds., World Scientific Publishing Company, 2015, Chapter 2 (pp. 17-41).
   94) Lee, B.K., Kim, J.R., Park, K., and Cho, Y.W.: Environment-responsive hydrogels for drug delivery,
       in Molecular, Cellular, and Tissue Engineering, CRC Press, 2015, Chapter 87 (pp. 1689-1710).
   95) Park, J.H., Park, K., and Kim, M.S.: Biodegradable polymer stent, in Biodegradable Polymers: New
       Developments and Challenges, C. C. Chu, Ed., Nova Science, 2015, Chap. 7 (pp. 199-208).
   96) Park, K., Han, B., and Korc, M.: Targeting the tumor microenvironment, in Cancer Nanotechnology
       Plan 2015, Office of Cancer Nanotechnology Research Center for Strategic Scientific Initiatives
       (CSSI), National Cancer Institute/ NIH. 2015, Section I: Emerging Strategies in Cancer
       Nanotechnology. pp. 25-26.
   97) Wang, W. and Park, K.: Biomimetic polymers for in vivo drug delivery, in Bioinspired Systems for
       Drug and Gene Delivery, Zongwei Gu, Ed., John Wiley/China Industry Press, 2015. pp. 109-148
   98) Hillery, A.M. and Park, K.: Conclusions, in Drug Delivery: Fundamentals and Applications, Second
       Edition, Hillery, A. and Park, K., Eds., CRC Press/Taylor & Francis Group, Boca Raton, FL, 2016. pp.
       587-601.
   99) Shin, C.S., Marcano, D.C., Park, K., and Acharya, G.: A; Application of hydrogel template strategy in
       ocular drug delivery, in Biomedical Nanotechnology. Methods and Protocol. (Methods in Molecular
       Biology, Vol. 1570), Sarah Hurst Petrosko and Emily S. Day, Eds., Springer, 2017. pp. 279-285.
   100) Mastropietro, D., Park, K., and Omidian, H.: Polymers in oral drug delivery, in Comprehensive
        Biomaterials Edition II, Paul Ducheyne, Kevin Healy, Dietmar Hutmacher, David Grainger and James
        Kirkpatrick, Eds., Elsevier, 2017, Chapter 4.23. pp. 430-444.
   101) Jeong, S.H., Lee, S., and Park, K.: Protein analysis for controlled drug delivery systems, in Handbook
        of Analysis and Pharmaceutical Quality, Leventhal, M., Ed., John Wiley and Sons, submitted.

   Journal Cover Stories
   1)   Kinam Park: All nanocarriers are created equal. J. Control. Release 130: 139, 2008.
   2)   Kinam Park: Bioresponsive drug delivery for regenerative medicine. J. Control. Release 130: 201,
        2008.
   3)   Kinam Park: Solid-in-oil nanodispersion shows a possibility of transdermal protein delivery. J.
        Control. Release 131: 1, 2008.
   4)   Kinam Park: Understanding skin architecture: a two photon microscopy study. J. Control. Release
        132: 1, 2008.
   5)   Kinam Park: Trojan monocytes for improved drug delivery to the brain, J. Control. Release 132: 75,
        2008.



                                                                                                          Page 28
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 578 of 1189 PageID #: 19746



   6)   Kinam Park: Ultrasound-activatable drug-loaded microbubbles for intracellular targeting, J. Control.
        Release 132: 151, 2008.
   7)   Kinam Park: Better design of drug-eluting stents using computer modeling, J. Control. Release 133: 1,
        2008.
   8)   Kinam Park: A new method for preventing restenosis: A single IV injection of drug-loaded
        nanoparticles, J. Control. Release 133: 87, 2009.
   9)   Kinam Park: Dendrimer polymeric micelles for enhanced photodynamic cancer treatment, J. Control.
        Release 133: 171, 2009.
   10) Kinam Park: Lectin-immobilized nanospheres for GI tumor targeting, J. Control. Release 134: 1,
       2009.
   11) Kinam Park: Non-ionic polymersomes for delivery of oligonucleotides, J. Control. Release 134: 73,
       2009.
   12) Kinam Park: Non-invasive monitoring of BMP-2 retention and bone formation, J. Control. Release
       134: 157, 2009.
   13) Kinam Park: Smart nanobombs for inducing traumatic death of cancer cells, J. Control. Release 135:
       1, 2009.
   14) Kinam Park: Dynamic control of needle-free jet injection, J. Control. Release 135: 103, 2009.
   15) Kinam Park: Self-exploding microcapsules for pulsed drug delivery, J. Control. Release 135: 185,
       2009.
   16) Kinam Park: Octaarginine-liposomes as an effective vaccine carrier for mature dendritic cells, J.
       Control. Release 136: 1, 2009.
   17) Kinam Park: Non viral vector delivery in vitro using fibrin hydrogels, J. Control. Release 136: 87,
       2009.
   18) Kinam Park: Targeting to retina by submicron-sized liposomes, J. Control. Release 136: 171, 2009.
   19) Kinam Park: Transport across the blood-brain barrier using albumin nanoparticles, J. Control. Release
       137: 1, 2009.
   20) Kinam Park: Real time tracking of single magnetic lipoplex particles in living cells, J. Control.
       Release 137: 89, 2009.
   21) Kinam Park: Xenogeneic delivery of therapeutic products using transient immunosuppression, J.
       Control. Release 137: 173, 2009.
   22) Kinam Park: Confocal Raman spectroscopy to study in vivo skin penetration of retinol, J. Control.
       Release 138:1, 2009.
   23) Kinam Park: Enhanced mucosal vaccination by biodegradable nanoparticles, J. Control. Release 138:
       89, 2009.
   24) Kinam Park: Selective synovectomy using thrombin-sensitive photodynamic agents, J. Control.
       Release 138: 224, 2009.
   25) Kinam Park: Intracellular trafficking of cell-penetrating peptide-avidine complexes, J. Control.
       Release 139: 87, 2009.
   26) Kinam Park: Dry coating of immunotherapeutics to densely packed and short microprojection arrays,
       J. Control. Release 139: 171, 2009.
   27) Kinam Park: PEI–DNA complexes with higher transfection efficiency and lower cytotoxicity, J.
       Control. Release 140, 1, 2009.


                                                                                                           Page 29
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 579 of 1189 PageID #: 19747



   28) Kinam Park: Nanovehicles for enhanced oral delivery of taxanes, J. Control. Release 140, 77-78,
       2009.
   29) Kinam Park, You Han Bae, and David W. Grainger: Preface. The 14th International Symposium on
       Recent Advances in Drug Delivery Systems, February 15–18, 2009, Salt Lake City, UT, USA, J.
       Control. Release 140, 183-184, 2009
   30) Wim Hennink and Kinam Park: The influence of polymer topology on pharmacokinetics, J. Control.
       Release 140, 185, 2009.
   31) Kinam Park: Target cell-specific transgene expression delivery systems, J. Control. Release 141, 1,
       2009.
   32) Kinam Park: Luciferin liposomes for enhanced in vivo bioluminescence, J. Control. Release 141, 109,
       2010.
   33) Daan J.A. Crommelin, Kinam Park, and Alexander Florence: Pharmaceutical nanotechnology: Unmet
       nees in drug delivery, J. Control. Release 141, 263-264, 2010.
   34) Kinam Park: Endocytic uptake and intracellular trafficking of poly(amidoamine)s, J. Control. Release
       142, 1, 2010.
   35) Kinam Park: To PEGylate or not to PEGylate, that is not the question, J. Control. Release 142, 147-
       148, 2010.
   36) Kinam Park: Systemic siRNA Delivery Using Biocompatible Calcium Phosphate Nanoparticles, J.
       Control. Release 142, 295, 2010.
   37) Kinam Park: Monitoring intracellular degradation of exogenous DNA by FCS and FCCS, J. Control.
       Release 143, 1, 2010.
   38) Kinam Park: Tumor regression after systemic administration of transferrin-targeted TNF plasmid-
       dendrimer conjugates, J. Control. Release 143, 167, 2010.
   39) Kinamm Park: Efficient delivery of VEGF via heparin-functionalized nanoparticle–fibrin complex, J.
       Control. Release 143, 281, 2010.
   40) Kinam Park: Safe and effective gene delivery by hybrid polymer-virus vectors, J. Control. Release
       144, 1, 2010.
   41) Kinam Park: Nano is better than micro for targeted vaccine delivery, J. Control. Release 144, 117,
       2010.
   42) Kinam Park: In vivo MRI analysis of intracellular trafficking of paramagnetically labeled liposomes,
       J. Control. Release 144,269 , 2010.
   43) Kinam Park: Efficient oral delivery of paclitaxel using cyclodextrin complexes, J. Control. Release
       145, 1, 2010.
   44) Kinam Park: A new ligand for targeted drug delivery to tumor stromal cells, J. Control. Release 145,
       75, 2010.
   45) Kinam Park: Drug release coating for reduced tissue reaction to implanted neuroprostheses, J.
       Control. Release 145, 177, 2010.
   46) Kinam Park: Positron emission tomography imaging for study of intestinal insulin absorption, J.
       Control. Release 146, 1, 2010.
   47) Ralph Lipp, Randall Mrsny, and Kinam Park: Seventh International Nanomedicine and Drug Delivery
       Symposium (NanoDDS'09), J. Control. Release 146, 163, 2010.
   48) Kinam Park: Focused ultrasound for targeted nanoparticle delivery to tumors, J. Control. Release 146
       (2010) 263.

                                                                                                       Page 30
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 580 of 1189 PageID #: 19748



   49) Kinam Park: Carbonate apatite-facilitated intracellular delivery of siRNA, J. Control. Release 147
       (2010) 1.
   50) Kinam Park: Critical role of molecular imaging for substantially improved anticancer therapy, J.
       Control. Release 147 (2010) 153.
   51) Kinam Park: Effect of shape and size of polymer particles on cellular internalization, J. Control.
       Release 147 (2010) 313.
   52) Kinam Park: Paclitaxel-loaded nanoparticles by temperature-induced phase transition, J. Control.
       Release 148 (2010) 265.
   53) Kinam Park: Achilles heels and Trojan horses against drug-resistant tumor cells, J. Control. Release
       149 (2010) 91.
   54) Kinam Park: Enhanced delivery to endothelial lysosomes by ICAM-1-targeted nanocarriers, J.
       Control. Release 149 (2011) 207-208.
   55) Kinam Park: Selective endothelial targeting of stealthed adenovirus, J. Control. Release 150 (2011)
       127.
   56) Kinam Park: Noninvasive imaging of MT1-MMP-positive tumors, J. Control. Release 150 (3) (2011)
       237.
   56) Kinam Park: Systemic anti-tumor activity of liposomal glucocorticoids, J. Control. Release 151 (1)
       (2011) 1.
   57) Kinam Park: Mechanism of cross-presentation of microencapsulated antigen, J. Control. Release 151
       (3) (2011) 219.
   58) Kinam Park: Injectable hyaluronic acid hydrogel for bone augmentation, J. Control. Release 152 (2)
       (2011) 207.
   59) Kinam Park: Improving the reach of vaccines to low-resource regions with a needle-free vaccine
       delivery device and long-term thermostabilization, J. Control. Release 152 (3) (2011) 329.
   60) Kinam Park: Unraveling the penetration: Model giant plasma membrane vesicles for study of cell-
       penetrating peptides, J. Control. Release 153 (2) (2011) 105.
   61) Kinam Park: Hexagonal prism nanocarriers for mitigated phagocytosis, J. Control. Release 154 (1)
       (2011) 1.
   62) Kinam Park: Administration route and carrier dependent effects on vaccine efficacy: Implications for
       vaccine design, J. Control. Release 154 (2) (2011) 109.
   63) Kinam Park: Shockwave-ruptured nanopayload carriers (SHERPAs) for ultrasound-triggered drug
       release, J. Control. Release 155 (3) (2011) 343.
   64) Kinam Park: Nanocomposite microparticles for injectable cell scaffolds, J. Control. Release 156 (1)
       (2011) 1.
   65) Kinam Park: Cardioprotective properties of Tat-BH4 and Pip2b-BH4 in vivo, J. Control. Release 156
       (2) (2011) 117.
   66) Kinam Park: IVIVC for circulation kinetics of liposomes, J. Control. Release 156 (2011) 275.
   67) Kinam Park: Albumin: A versatile carrier for drug delivery, J. Control. Release 157 (2011) 3.
   68) Kinam Park: Microbubble ultrasound-guided targeted delivery to tumors, J. Control. Release 157
       (2011) 167.
   69) Kinam Park: The optimal formulation variables for tumor targeting, J. Control. Release 157 (2011)
       315.


                                                                                                        Page 31
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 581 of 1189 PageID #: 19749



   70) Kinam Park: Targeted delivery to monocytes, J. Control. Release 158 (2012) 1.
   71) Kinam Park: Comparative study on liposome targeting to tumor endothelium, J. Control. Release 158
       (2012) 181.
   72) Kinam Park: Intraperitoneal delivery of paclitaxel with injectable hydrogel: “Seeing” is not always
       “believing”, J. Control. Release 158 (2012) 355.
   73) Kinam Park: Dual drug-eluting stent, J. Control. Release 159 (2012) 1.
   74) Kinam Park: Kinam Park: Arginine-rich CPPs for improved drug delivery to tumors, J. Control.
       Release 159 (2012) 153.
   75) Kinam Park: Functional enhancement of transplanted islets by extendin-4, J. Control. Release 159
       (2012) 311.
   76) Kinam Park: Toxicity risk of nanocarriers, J. Control. Release 160 (2012) 1.
   77) Kinam Park: A two-step external activation for targeted intracellular delivery, J. Control. Release 161
       (2012) 150.
   78) Kinam Park: Extravascular transport of nanoparticles in solid tumors, J. Control. Release 161 (2012)
       967.
   79) Kinam Park: No penetration of nanoparticles through intact skin, J. Control. Release 162 (2012) 258.
   80) Kinam Park: Active liposomal loading of a poorly soluble ionizable drug. J. Control. Release 162
       (2012) 475.
   81) Kinam Park: Significance of handling, formulation and storage conditions on the stability and
       bioactivity of rhBMP-2. J. Control. Release 162 (2012) 654.
   82) Kinam Park: The role of major vault protein (MVP) in drug resistance. J. Control. Release 163 (2012)
       266.
   83) Kinam Park: Vascular modification by electropermeabilization. J. Control. Release 163 (2012) 404.
   84) Kinam Park: Poly-SNO-HSA: A safe and effective multifunctional antitumor agent. J. Control.
       Release 164 (2012) 105.
   85) Kinam Park: A cell therapy-based cure of the Laron Syndrome. J. Control. Release 165 (2013) 90.
   86) Kinam Park: Targeted delivery nano/micro particles to inflamed intestinal mucosa in human, J.
       Control. Release 165 (2013) 162.
   87) Kinam Park: Mechanistic study on the ABC phenomenon of PEG conjugates, J. Control. Release 165
       (2013) 234.
   88) Kinam Park: Targeted inhibition of inflammatory gene expression in endothelial cells, J. Control.
       Release 166 (2013) 86.
   89) Kinam Park: Transport of nanostructured lipid carriers across the intestinal barrier, J. Control. Release
       166 (2013) 195.
   90) Kinam Park: Not all liposomes are created equal, J. Control. Release 166 (2013) 316.
   91) Kinam Park: Nanoparticle diffusion in the bovine vitreous, J. Control. Release 167 (2013) 108.
   92) Kinam Park: Improved tumor targeting by mild hyperthermia, J. Control. Release 167 (2013) 220.
   93) Kinam Park: Hydrogel particle aggregates for growth factor delivery, J. Control. Release 167 (2013)
       333.
   94) Kinam Park: Delivery of definable numbers of PLGA microparticles within embroid bodies, J.
       Control. Release 168 (2013) 103.

                                                                                                        Page 32
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 582 of 1189 PageID #: 19750



   95) Kinam Park: Protocells for DNA cargo delivery to the spinal cord, J. Control. Release 168 (2013) 238.
   96) Kinam Park: A new look at ultrasound-mediated extravasation, J. Control. Release 168 (2013) 341.
   97) Kinam Park: Just getting into cells is not enough, J. Control. Release 169 (2013) 162.
   98) Kinam Park: Small molecule inhibitors to manipulate adenovirus gene transfer, J. Control. Release
       170 (2013) 160.
   99) Kinam Park: Catechol-functionalized adhesive nanoparticles as a surface-releasing system, J. Control.
       Release 170 (2013) 306.
   100) Kinam Park: Nanospheres for modulating macrophage-specific inflammation, J. Control. Release
        170 (2013) 487.
   101) Kinam Park: PK modulation of peptides by hapten-mediated antibody complexation, J. Control.
        Release 171 (2013) 91.
   102) Kinam Park: Programmed sickle cells for targeted delivery to hypoxic tumors, J. Control. Release
        171 (2013) 258.
   103) Kinam Park: Questions on the role of the EPR effect in tumor targeting, J. Control. Release 172
        (2013) 391.
   104) Kinam Park: In vitro and in vivo correlation of paclitaxel-loaded polymeric microparticles, J.
        Control. Release 172 (2013) 1162.
   105) Kinam Park: Multicomponent nanochains for treating cancer micrometastasis, J. Control. Release
        173 (2013) 166.
   106) Kinam Park: Lessons learned from thermosensitive liposomes for improved chemotherapy, J.
        Control. Release 174 (2014) 219.
   107) Kinam Park: Complex adaptive therapeutic strategy for cancer treatment, J. Control. Release 175
        (2014) 87.
   108) Kinam Park: Endothelial specific delivery of siRNA, J. Control. Release 176 (2014) 133.
   109) Kinam Park: Harnessing lipid absorption pathways to target the lymphatic system, J. Control.
        Release 177 (2014) 108.
   110) Kinam Park: Targeted vs. Non-Targeted Delivery Systems: Reduced Toxicity over Efficacy, J.
        Control. Release 178 (2014) 126.
   111) Kinam Park: The mitotic window of opportunity for plasmid DNA delivery, J. Control. Release 179
        (2014) 76.
   112) Kinam Park: Absence of in vivo - in vitro correlation in per-oral drug delivery, J. Control. Release
        180 (2014) 150.
   113) Kinam Park: Cornea-targeted gene therapy using adenovirus vector, J. Control. Release 181 (2014)
        53.
   114) Kinam Park: Collagen gels for delivery of bioactive peptide derived from BMP-9, J. Control. Release
        182 (2014) 12.
   115) Kinam Park: Biological effect of BMP-2 monitored by PET/CT, J. Control. Release 183 (2014) 178.
   116) Kinam Park: Vascularization in 3D bioprinted scaffolds, J. Control. Release 184 (2014) 79.
   117) Kinam Park: Lyotropic liquid crystal for long-term delivery of peptide drugs, J. Control. Release 185
        (2014) 139.
   118) Kinam Park: Reversible albumin conjugation for improved molecular imaging, J. Control. Release
        186 (2014) 88.

                                                                                                         Page 33
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 583 of 1189 PageID #: 19751



   119) Kinam Park: True combination therapy using synergistic drug combination, J. Control. Release 187
        (2014) 198.
   120) Kinam Park: Dissolution mechanisms of felodipine solid dispersions, J. Control. Release 188 (2014)
        101.
   121) Kinam Park: Translation from mouse to human: Time to think in new boxes, J. Control. Release 189
        (2014) 187.
   122) Kinam Park: Predictive models of nanoparticle transport in solid tumors, J. Control. Release 192
        (2014) 325.
   123) Kinam Park: Ligand Affinity: Multivalency counterbalances PEGylation, J. Control. Release 194
        (2014) 351.
   124) Kinam Park: Rhythmomimetic Drug Delivery, J. Control. Release 196 (2014) 394.
   125) Kinam Park: Antibody transport within the brain, J. Control. Release 197 (2014) 219.
   126) Kinam Park: Triglyceride micro-emulsion for detoxification of acute pharmacotoxicity, J. Control.
        Release 198 (2014) 104.
   127) Kinam Park: Tissue penetration of bacteria into quiescent regions of tumors, J. Control. Release 199
        (2015) 198.
   128) Kinam Park: Quantitative 3D mapping of drug absorption in skin, J. Control. Release 200 (2015) 233.
   129) Kinam Park: A microfluidic system for evaluating drug delivery to solid tumors, J. Control. Release
        201 (2015) 101.
   130) Kinam Park: Mast cells for cell-mediated therapy, J. Control. Release 202 (2015) 118.
   131) Kinam Park: Calcium–siRNA nanocomplexes: The importance of reversibility, J. Control. Release
        203 (2015) 189.
   132) Kinam Park: Thin-film freeze-drying for lyophilization of vaccines, J. Control. Release 204 (2015)
        98.
   133) Kinam Park: Insight into extravasation and internalization of nanoparticles, J. Control. Release 206
        (2015) 243.
   134) Kinam Park: Spatio-temporal heterogeneity in tumor liposome uptake: characterization of macro- and
        microdistribution, J. Control. Release 207 (2015) 165.
   135) Kinam Park: Biodegradable thermosensitive polymer gel for sustained BMP-2 delivery, J. Control.
        Release 209 (2015) 337.
   136) Kinam Park: Rational design of agents to transiently increase paracellular permeability, J. Control.
        Release 210 (2015) 246.
   137) Kinam Park: Drug release mechanisms from amorphous solid dispersions, J. Control. Release 211
        (2015) 171.
   138) Kinam Park: Opening the blood-brain barrier by focused ultrasoun, J. Control. Release 212 (2015)
        113.
   139) Kinam Park: An intravaginal ring for sustained and simultaneous delivery of 4 drugs, J. Control.
        Release 213 (2015) 193.
   140) Kinam Park: Super paramagnetic nanoparticles for the diagnostic imaging of pancreatic cancer, J.
        Control. Release 214 (2015) 134.
   141) Kinam Park: Enhanced regeneration capacity of cardiac stem cells by TAT-Hsp27, J. Control.
        Release 215 (2015) 129.

                                                                                                       Page 34
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 584 of 1189 PageID #: 19752



   142) Kinam Park: Dynamic cell culture model of endothelial cells for simulating in vivo nanoparticle
        uptake, J. Control. Release 216 (2015) 169.
   143) Kinam Park: 3D printing of 5-drug polypill, J. Control. Release 217 (2015) 352-253.
   144) Kinam Park: IVIVC of parenteral PLGA microspheres, J. Control. Release 218 (2015) 116.
   145) Kinam Park: Novel approach to measure drug release from nanomedicines, J. Control. Release 220
        (2015) 568.
   146) Kinam Park: An integrated assessment of PEGylated liposomal doxorubicin products, J. Control.
        Release 221 (2015) 71.
   147) Kinam Park: Exosome-based therapeutic approach for muscle regeneration, J. Control. Release 222
        (2016) 176.
   148) Kinam Park: Targeting prostate cancer cells en route to dissemination, J. Control. Release 223 (2016)
        224.
   149) Kinam Park: A hydrophilic matrix approach for controlled vaginal drug delivery, J. Control. Release
        224 (2016) 240.
   150) Kinam Park: Dissolving microneedle vaccine delivery system, J. Control. Release 225 (2016) 314.
   151) Kinam Park: Isolated lung model for assessing drug absorption from PLGA microparticle, J. Control.
        Release 226 (2016) 268.
   152) Kinam Park: Magnetic resonance imaging for developing intramuscular formulations, J. Control.
        Release 227 (2016) 94.
   153) Kinam Park: Enhanced antitumor effects of hTRAIL by binding to endogenous albumin, J. Control.
        Release 228 (2016) 206.
   154) Kinam Park: Visualization of focal permeation sites within epithelial barriers, J. Control. Release
        229 (2016) 200.
   155) Kinam Park: Sustained delivery of antibodies in vivo by local retention, J. Control. Release 230
        (2016) 116.
   156) Kinam Park: Enhanced antitumor effects of hTRAIL by binding to endogenous albumin, J. Control.
        Release 232 (2016) 265.
   157) Kinam Park: Organotypic non-melanoma skin cancer models for use in preclinical research, J.
        Control. Release 233 (2016) 220.
   158) Kinam Park: Pulmonary delivery of anti-ricin antibody: From the bench to the clinic, J. Control.
        Release 234 (2016) 135.
   159) Kinam Park: Sustained efficacy of paclitaxel nanocrystals in hydrogel depot, J. Control. Release 235
        (2016) 393.
   160) Kinam Park: Acoustic Cluster Therapy for better treatment of solid tumors, J. Control. Release 236
        (2016) 117.
   161) Kinam Park: Mechanisms controlling drug release from coated pellets, J. Control. Release 237 (2016)
        185.
   162) Kinam Park: Maintaining protein activity during hydrogel cross-linking, J. Control. Release 238
        (2016) 313.
   163) Kinam Park: Hemocompatible and immune-safe library of citrem-phospholipid liquid crystalline
        nanoplatforms, J. Control. Release 239 (2016) 249.



                                                                                                        Page 35
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 585 of 1189 PageID #: 19753



   164) Kinam Park: In vivo DNA delivery with NickFect peptide vectors, J. Control. Release 241 (2016)
        242.
   165) Kinam Park: Ultrasound and microbubble enhanced treatment of inoperable pancreatic cancer, J.
        Control. Release 243 (2016) 381.
   166) Kinam Park: Ocular microparticle formulations for 6-month delivery of anti-VEGF, J. Control.
        Release 244 (2016) 136.
   167) Kinam Park: The drug delivery field needs a well-diversified technology portfolio, J. Control.
        Release 245 (2017) 177.
   168) Kinam Park: Drug delivery research for the future: Expanding the nano horizons and beyond, J.
        Control. Release 246 (2017) 183-184.
   169) Kinam Park: Megakaryocytic microparticles for targeted delivery to hematopoietic stem cells, J.
        Control. Release 247 (2017) 206.
   170) Kinam Park: Prevention of nanoparticle aggregation during freeze-drying, J. Control. Release 248
        (2017) 153.
   171) Kinam Park: Adipose-derived stem cells combined with neuregulin microparticles for efficient
        cardiac repair, J. Control. Release 249 (2017) 196.
   172) Kinam Park: Attenuating the immunogenicity of PEGylated liposomes by gangliosides, J. Control.
        Release 250 (2017) 116.
   173) Kinam Park: Intracellular enzymes of the retinal pigment epithelial cells for controlled drug delivery,
        J. Control. Release 251 (2017) 102.
   174) Kinam Park: Rational drug loading of liposomes revisited, J. Control. Release 252 (2017).
   175) Kinam Park: Nanoparticle properties affecting nuclear targeting in cancer and normal cells, J.
        Control. Release 253 (2017) 184.
   176) Kinam Park: Chitosan-gelatin-platelet gel composite scaffold for bone regeneration, J. Control.
        Release 254 (2017) 137.
   177) Kinam Park: The lack of IVIVC for monoacyl phospholipid-based self-emulsifying drug delivery
        systems, J. Control. Release 255 (2017) 279.
   178) Kinam Park: Moderate enhancement in tissue permeability by preclinical focused ultrasound, J.
        Control. Release 256 (2017) 214.
   179) Kinam Park: Towards a preventive treatment of Alzheimer’s disease with multi-functional liposomes,
        J. Control. Release 258 (2017) 254.
   180) Kinam Park: Real-time monitoring of antibody microdistribution during photoimmunotherapy, J.
        Control. Release 260 (2017) 247.
   181) Insight into brain-targeted drug delivery via LAT1-utilizing prodrugs, J. Control. Release 261 (2017).
         368.
   182) Enhanced intrapericardial drug delivery by PLGA nanoparticles, J. Control. Release 262 (2017) 357.
   183) Zebrafish as a screening tool for the systemic circulation of nanoparticles, J. Control. Release 264
        (2017) 342.
   184) Tolerance levels of PLGA microspheres in the eyes, J. Control. Release 266 (2017) 365.
   185) Mechanistic understanding of ragweed pollen for oral vaccine delivery, J. Control. Release 268
        (2017) 427.



                                                                                                         Page 36
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 586 of 1189 PageID #: 19754



   186) Efficient therapy of Pompe disease by an acid α-glucosidase conjugate, J. Control. Release 269
        (2018) 441-442.
   187) Absorption of orally administered ultrafine drug particles, J. Control. Release 270 (2018) 304.
   188) Treating resistant tumors using HER3-targeted nanobioligics, J. Control. Release 271 (2018) 166.
   189) Size- and site-dependent distribution of therapeutic proteins into thoracic lymp, J. Control. Release
        272 (2018) 182.
   190) In utero gele delivery to spinal cord motor neurons, J. Control. Release 273 (2018) 184.
   191) Prevention of intimal hyperplasia by immobilized all-trans retinoic acid, J. Control. Release 274
        (2018) 118.
   192) Enhanced immune responses by co-adsorption of liposomal adjuvant formulations to the aluminum-
        antigen complex, J. Control. Release 275 (2018) 269.
   193) Microchamber arrays for controlled NIR laser mediated drug delivery to single cells, J. Control.
        Release 276 (2018) 168.
   194) Implants attenuating vaginal T lymphocyte activation and inflammation, J. Control. Release 277
        (2018) 183.
   195) Functional recovery in spinal cord injury using mesenchymal stem cells, J. Control. Release
        278 (2018) 159.
   196) 3D mesoscopic fluorescence tomography for photoimmunotherapy monitoring in vivo, J. Control.
        Release 279 (2018) 355.
   197) Enhanced bacterial cancer therapy with hydroxychloroquine liposomes, J. Control. Release 280
        (2018) 124.
   198) Combined therapy of imatinib and an anti-CTLA4 immune-checkpoint inhibitor, J. Control. Release
         281 (2018) 196.
   199) Thermo-responsive polypeptides and micromechanical machines for sustained delivery to the
        posterior eye, J. Control. Release 283 (2018) 291.
   200) Enhanced treatment of lung cancer by metronomic therapy with oral pemetrexed, J. Control. Release
        284 (2018) 250.
   201) Triggered delivery of sequestered siRNA to the heart, J. Control. Release 285 (2018) 258.
   202) Quantitative non-invasive imaging of target engagement in small animals, J. Control. Release 286
        (2018) 485.
   203) Impact of anti-PEG antibodies on PEGylated nanoparticles fate in vivo, J. Control. Release 287
        (2018) 257.
   204) New biomedical polymer targeting E-selectin to reduce atherosclerosis, J. Control. Release 288
        (2018) 277.
   205) Multi-functional peptide-modified liposomes for treatment of glioma, J. Control. Release 289 (2018)
        171.
   206) Inherent antimicrobial activity by bacteria-derived vesicles, J. Control. Release 290 (2018) 180.
   207) Drug transport-based therapeutic resistance in breast cancer liver metastases, J. Control. Release 291
        (2018) 196.
   208) Different phase behaviors of enzalutamide amorphous solid dispersion, J. Control. Release 292
        (2018) 277-278.


                                                                                                          Page 37
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 587 of 1189 PageID #: 19755



   209) Core-shell polymer particles as flexible platform for vaccination, J. Control. Release 293 (2018) 224-
        225.
   210) Probing the mechanism of drug release from liposomes, J. Control. Release 294 (2019) 390.
   211) Optimal nanoparticle design for effective transport through the blood-brain barrier, J. Control.
        Release 295 (2019) 290
   212) Albumin-binding Auristatin prodrugs for long-term tumor regressions, J. Control. Release 296 (2019)
        258.
   213) PK/PD model for liposomal chemophototherapy, J. Control. Release 297 (2019) 102.
   214) Transcending nanomedicine to the next level: Are we there yet? J. Control. Release 298 (2019) 213.
   215) Pharmacokinetic studies for cochlear drug delivery, J. Control. Release 299 (2019) 165.
   216) Collective progress in drug delivery, J. Control. Release 300 (2019) 197-199.
   217) Bioink-guided spatio-temporal gene delivery for tissue engineering, J. Control. Release 301 (2019)
        190.
   218) Allen, C. and Park, K.: What do we do next? J. Control. Release 302 (2019) 190.
   219) The beginning of the end of the nanomedicine hype, J. Control. Release 305 (2019) 221-222.
   220) Automatic antidote delivery device for opioid overdose, J. Control. Release 306 (2019) 177.
   221) Shape-dependent bioavailability of lovastatin nanocrystals, J. Control. Release 307 (2019) 423.
   222) Science The Endless Frontier, J. Control. Release 308 (2019) 240.

   Journal Editorials

   1)   Kinam Park: J. Control. Release 128 (2008) 1.
   2)   Kinam Park: J. Control. Release 139 (2009) 172.
   3)   Kinam Park: J. Control. Release 148 (2010) 129-130.
   4)   Kinam Park: J. Control. Release 204 (2015) A1.
   5)   Kinam Park: J. Control. Release 215 (2015) A1-A2.
   6)   Kinam Park: J. Control. Release 268 (2017) 428
   7)   Kinam Park: J. Control. Release 269 (2018).
   8)   Kinam Park: Collective progress in drug delivery, J. Control. Release 300 (2019).

   Patents
   1) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., M. Levy, and Park, K..
      Oral administration of antigens.
      U.S. patent No. 5,352,448, 1994.

   2) Park, K. and Kalpana R. Kamath
      Method of binding using irradiation and product with albumin bound to biomaterials.
      U.S. patent No. 5,376,692, 1994.

   3) Bowersock, T.L., Park, K., and Porter, R.E., Jr.
      Alginate-based vaccine compositions.
      U.S. patent No. 5,674,495 (October 7, 1997)

   4) Park, K. and Park, H.
      Super absorbent hydrogel foams

                                                                                                           Page 38
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 588 of 1189 PageID #: 19756



       U.S. patent No. 5,750,585 (May 12, 1998)

   5) McPherson, T., Jo, S., and Park, K.
      Grafting of biocompatible hydrophilic polymers onto inorganic and metal surfaces.
      U.S. patent No. 6,013,855 (January 11, 2000)

   6) Chen, J., Jo, S., and Park, K.
      Hydrophilic, hydrophobic, and thermoreversible saccharide gels and foams, and methods for producing
      same.
      U.S. patent No. 6,018,033 (January 25, 2000)

   7) Park, K., Chen, J., and Park, H.
      Hydrogel composites and superporous hydrogel composites having fast swelling, high mechanical
      strength, and superabsorbent properties.
      U.S. patent No. 6,271,278 (August 7, 2001)

   8) Yeo, Y., Chen, A.-T., Basaran, O.A., and Park, K.
      Microencapsulation of drugs by solvent exchange
      U.S. patent No. 6,599,627 (July 29, 2003)

   9) Yeo, Y. and Park, K.
      Microencapsulation using ultrasonic atomizers
      U.S. patent No. 6,767,637 (July 27, 2004)

   10) Omidian, H., Qiu,. Y., Yang, S.Y., Kim, J.D., Park, H., and Park, K.
       Hydrogels having enhanced elasticity and mechanical strength properties.
       U.S. patent No. 6,960,617 (November 1, 2005)

   11) Shanley, J.F., Eigler, N.L., Park, K., and Edelman, E.R.
       Expandable medical device for delivery of beneficial agent
       U.S. patent No. 7,208,010 (April 24, 2007)

   12) Thompson, D.H., Hrycyna, C.A., Lee, G.U., Basaran, O.A., Park, K., and Szleifer, I.
       Device and bioanalytical method utilizing asymmetric biofunctionalized membrane
       U.S. Patent No. 7,374,944 (May 20, 2008)

   13) Park, Grace E., Ward, Brian C., Park, Kinam, and Webster, Thomas J.
       PLGA substrate with aligned and nano-sized surface structures and associated method
       U.S. Patent No. 7,527,803 (May 5, 2009)

   14) Diaz, Stephen Hunter, Park, Kinam, and Shanley, John F.
       Method and apparatus for loading a beneficial agent into an expandable medical device
       U.S. Patent No. 7,658,758 (February 9, 2010)

   15) Fu, Y., Pai, C.M., Park, S.Y., Seomoon, G., Park, K.
       Highly plastic granules for making fast melting tablets
       Filed on May 7, 2004.
       U.S. patent No. 7,749,533 (July 6, 2010)

   16) Shanley, J.F., Parker, T.L. and Park, K.
       Implantable medical device with beneficial agent concentration gradient
       U.S. Patent No. 8,449,901 (May 28, 2013)

                                                                                                  Page 39
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 589 of 1189 PageID #: 19757




   17) Panitch, A., Paderi, J.E., Park, K., Stuart, K., and Higbee, S.
       Collagen-binding synthetic peptidoglycans, preparation, and methods of use
       Filed on March 7, 2009
       U.S. Serial No: 12/286,147
       International App. No: PCT/US2009/038624 (WO2009120995 A3)
       U.S. Patent No. 8,846,003 (September 30, 2014)

   18) Park, K., Acharya, G.S., and Park, H.
       Sol-gel phase-reversible hydrogel templates and uses thereof
       Filed on September 27, 2008
       U.S. Serial No: 12/286,147
       International App. No: PCT/US2008/011260 (WO2009042231 A3)
       U.S. Patent No. 8,951,567 (February 10, 2015)

   19) Park, K., Han, B., Kwak, B., and Shin C.S.
       System and methods for testing drugs and drug delivery systems
       Filed on May 3, 2013
       Application No: 13/886,810
       U.S. Patent No. 9,081,003 (July 14, 2015)

   20) Sturek, M. and Park, K.
       Drug-eluting stents for adenosine receptor modulation
       Filed on October 1, 2010
       U.S Patent No. 9,414,901 (August 16, 2016)

   21) Panitch, A., Paderi, J.E., Park, K., Stuart, K., and Higbee, S.
       Collagen-binding synthetic peptidoglycans, preparation, and methods of use
       Filed on March 7, 2009
       U.S. Serial No: 12/286,147
       International App. No: PCT/US2009/038624 (WO2009120995 A3)
       U.S. Patent No. 9,512,192 (December 6, 2016)

   22) Park, K, Yun, Y., Skidmore, S.M., Lee, B.K., and Fultz, L.
       Device for large scale microparticle production and method of using the same
       Filed on December 11, 2014
       PCT/US2014/041583, WO 2014/197904 A1
       Pub. No.: US 2016/0128941 A1 (May 12, 2016)
       U.S. Patent No. 9,855,218 (January 2, 2018)

   23) Garner, J., Park, K., Park, H., Fu, Y., and Barco, C.T.
       Novel hydrogel tissue expanders
       Application number: PCT/US15/25556
       Filed on April 13, 2015
       U.S. Patent No. 10,011,689 B2

   24) Garner, J., Skidmore, S., Hadar, J., Han, B. and Park, K
       Polymers for inducing 3D spheroid formation of biological cells
       Application number: PCT/US15/64271
       Filed on December 7, 2015

   25) Park, K., Yun, Y.H., Skidmore, S.M., Lee, B.K., and Garner, J.S.


                                                                                      Page 40
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 590 of 1189 PageID #: 19758



       Biodegradable polymer formulations for extended efficacy of botulinum toxin
       Application number: U.S.S.N. 62/380,229
       Filed on August 23, 2017

   Proceedings
   1) Grasel, T.G., Park, K., and Cooper, S.L.: Polyether polyurethane-urea block copolymers: studies of
      protein adsorption and ex vivo thrombogenicity. Proc. ACS Div. Polym. Mat. Sci. Eng., 53: 16-20,
      1985.
   2) Park, K., and Park, H.: Enzyme-digestible balloon hydrogels for long-term oral drug delivery: synthesis
      and characterization. Proc. Intern. Symp. Control. Rel. Bioact. Mater., 14: 41-42, 1987.
   3) Park, H., Amiji, M., and Park, K.: Mucoadhesive hydrogels effective at neutral pH. Proc. Intern.
      Symp. Control. Rel. Bioact. Mater., 16: 217-218, 1989.
   4) Shim, C.K. and Park, K.: Examination of drug release from enzyme-digestible swelling hydrogels.
      Proc. Intern. Symp. Control. Rel. Bioact. Mater., 16: 219-220, 1989.
   5) Park, K. and Lu, D.R.: Theoretical consideration of proteins adsorption on polymer surfaces.
      Cardiovascular Science and Technology: Basic and Applied, I., 155-156, 1989.
   6) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Enzyme-digestible properties associated with albumin-
      crosslinked hydrogels for long-term oral drug delivery, Proc. Intern. Symp. Control. Rel. Bioact.
      Mater., 17: 134-135, 1990.
   7) Shalaby, W.S.W., Park, K. and Blevins, W.E.: New analytical methods to study the gastric retention of
      albumin-crosslinked hydrogels in dogs, Proc. Interm. Symp. Control. Rel. Bioact. Mater., 17: 132-133,
      1990.
   8) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Enzyme-induced degradation behavior of albumin-
      crosslinked hydrogels. Polymer Preprints, 31: 169-170, 1990.
   9) Goodman, S.L., Lai, Q.J., Park, K., and Albrecht, R.M.: Fibrinogen receptor movement on the ventral
      surface of platelets. Proc. XIIth Intern. Congress Electron Microscopy, 12: 22-23, 1990.
   10) Park, K. and Amiji, M.: Mechanism of surface passivation by albumin. Cardiovascular Science and
       Technology: Basic and Applied, V., 245-247, 1990.
   11) Shalaby, W.S.W., Blevins, W.E. and Park, K.: In vitro and in vivo studies of enzyme-digestible
       hydrogels for oral drug delivery. Fifth International Symposium on Recent Advances in Drug Delivery
       Systems, 1991, pp 26-31.
   12) Park, K. and Park, H.: Application of quantitative colloidal gold staining to the study of mucin-polymer
       interactions, Proceedings of SCANNING 91, J. Scanning Microscopy, 13 (Suppl. I): 41 - 42, 1991.
   13) Amiji, M. and Park, K.: Mechanism study on the prevention of surface-induced platelet activation by
       adsorbed albumin, Surfaces in Biomaterials Symposium, 1991, pp 1-5.
   14) Kamath, K.R. and Park, K.: Use of gamma irradiation for the preparation of hydrogels from natural
       polymers, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 19: 42-43, 1992.
   15) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., M. Levy, and Park, K.: Use of hydrogels for
       delivery of oral vaccines to prevent pneumonia in ruminants, Proc. Intern. Symp. Control. Rel. Bioact.
       Mater., 19: 78-79, 1992.
   16) Bowersock, T.L., Shalaby, W.S.W., White, R., Levy, M., Samuels, M. and Park, K.: Use of hydrogels
       to vaccinate calves orally for pneumonic pasteurellosis, Proc. Intern. Symp. Control. Rel. Bioact.
       Mater., 19: 80-81, 1992.



                                                                                                       Page 41
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 591 of 1189 PageID #: 19759



   17) Lee, S.J. and Park, K.: Study of polymer-solvent interaction using computational chemistry, Polymer
       Preprints, 33: 74-75, 1992.
   18) Shalaby, W.S.W., Jackson, R., Blevins, W.E., and Park, K.: Synthesis of enzyme-digestible,
       interpenetrating hydrogel networks for long-term oral drug delivery, Polymer Preprints, 33: 470-471,
       1992.
   19) Amiji, M. and Park, K.: Surface passivating effect of PEO/PPO/PEO triblock copolymers, Polymer
       Preprints, 33: 501-502, 1992.
   20) Kamath, K.R. and Park, K.: Enzyme-digestible hydrogels from natural polymers: Preparation and
       characterization, Polymer Preprints, 33: 90-91, 1992.
   21) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., Levy, M., and Park, K.: Use of hydrogels for
       delivery of oral vaccines to prevent pneumonia in ruminants, Polymer Preprints, 33: 63-64, 1992.
   22) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lalone, R., Levy, M., Ryker, D., and
       Park, K.: Use of hydrogels to vaccinate calves orally for pneumonic pasteurellosis, Polymer Preprints,
       33: 466-467, 1992.
   23) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lalone, R., Levy, M., Ryker, D., and
       Park, K.: Use of hydrogels to vaccinate calves orally for pneumonic pasteurellosis, Proceedings of XXV
       American Association of Bovine Practitioners Conference and XXVII World Buiatrics Congress, 207-
       212,1992.
   24) Park, K., Kamath, K.R., and Park, H.: Biodegradable hydrogels for delivery of protein drugs, Polymer
       Preprints, 34(1): 844-845, 1993.
   25) Kamath, K.R. and Park, K.: Preliminary study on the controlled delivery of a bioactive protein from
       dextran hydrogels, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 20: 111-112, 1993.
   26) Kamath, K.R., DeMeo, D., and Park, K.: Albumin grafting on polymer surfaces by gamma-irradiation,
       Polymer Preprints, 34(2): 106-107, 1993.
   27) Park, K.: Smart hydrogels for pharmaceutical applications, PharmTech Conference, Proceedings '93:
       495-527, 1993.
   28) Park, H. and Park, K.: Honey, I blew up the hydrogels! Proc. Intern. Symp. Control. Rel. Bioact.
       Mater., 21: 21-22, 1994.
   29) Bowersock, T., Suckow, M., Park, H., and Park, K.: Oral vaccination of animals via hydrogels, Proc.
       Intern. Symp. Control. Rel. Bioact. Mater., 21: 79-80, 1994.
   30) Li, T., Lee, S.J., Chen, W.-Y., Kildsig, D.O., and Park, K.: Computer simulation of drug diffusion in
       amorphous polyethylene, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 21: 535-536, 1994.
   31) Lee, S.J. and Park, K.: Synthesis of sol-gel phase-reversible hydrogels sensitive to glucose, Proc.
       Intern. Symp. Control. Rel. Bioact. Mater., 21: 93-94, 1994.
   32) Bowersock, T.L., HogenEsch, H., Park, H., and Park, K.: Uptake of alginate microspheres by Peyer's
       patches, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 21: 839-840, 1994.
   33) Suckow, M.A., Bowersock, T.L., and Park, K.: Stimulation of immunity to pasteurella Mutocida in
       rabbits by oral immunization using a microsphere delivery system, Proc. Intern. Symp. Control. Rel.
       Bioact. Mater., 21: 843-844, 1994.
   34) Porter, R.E., Bowersock, T.L., and Park, K.: Oral vaccination of chickens with hydrogels to promote
       enteric mucosal immune responses, Proc. AVMA/AAAP Annual Meeting, 1994.
   35) Lee, S.J. and Park, K.: Synthesis and characterization of sol-gel phase-reversible hydrogels sensitive to
       glucose, Polymer Preprints, 35(2): 391-392, 1994.


                                                                                                          Page 42
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 592 of 1189 PageID #: 19760



   36) Bowersock, T.L., HogenEsch, H., Suckow, M., Davis-Snyder, E., Borie, D., Park, H., and Park, K.:
       Oral administration of mice with ovalbumin encapsulated in alginate microspheres, Polymer Preprints,
       35(2): 405-406, 1994.
   37) Paparella, A. and Park, K.: Synthesis of polysaccharide chemical gels by gamma-irradiation, Polymer
       Preprints, 35(2): 3884-885, 1994.
   38) Park, K., Bowersock, T.L., HogenEsch, H., Suckow, M., Porter, R.E., Jackson, R., and Park, H.: Oral
       vaccination hydrogel systems, Seventh International Symposium on Recent Advances in Drug Delivery
       Systems, pp. 51-54, 1995.
   39) McPherson, T., Carignano, M.A., Szleifer, I., and Park, K.: Analysis on the prevention of protein
       adsorption to solid surfaces, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 22: 57-58, 1995.
   40) Park, K. and Li, T.: Computer simulation in drug delivery and biomaterials research: Oral vaccination
       hydrogel systems, Third International Symposium on Biomaterials and Drug Delivery Systems, pp.
       162-167, 1996.
   41) Obaidat, A.A. and Park, K.: Characterization of the phase transition of glucose sensitive hydrogels,
       Proc. Intern. Symp. Control. Rel. Bioact. Mater., 23: 214-215, 1996.
   42) Li, T., Kildsig, D.O., and Park, K.: Computer simulation of drug diffusion in amorphous polymers,
       Proc. Intern. Symp. Control. Rel. Bioact. Mater., 23: 459-460, 1996.
   43) Obaidat, A.A. and Park, K.: Glucose-dependent release of proteins through glucose-sensitive phase-
       reversible hydrogel membranes, Polymer Preprints, 37(2): 143-144, 1996.
   44) Bowersock, T.L., HogenEsch, H., Wang, B., Torregrosa, S., Ryker, D., Park, H., Blevins, W., and Park,
       K.: Oral administration of alginate microspheres stimulates pulmonary immunity in cattle, Proc. Intern.
       Symp. Control. Rel. Bioact. Mater., 24: 149-150, 1997.
   45) Kidane, A., McPherson, T.B., Szleifer, I. and Park, K.: Protein adsorption on PEO-grafted surfaces:
       Theoretical analysis and experimental observations, Proc. ACS Div. Polym. Mat. Sci. Eng., 77: 570-
       571, 1997.
   46) Gemeinhart, R.A., Park, K., and Eigler, N.L.: Covalent grafting of ethylene glycol-butadiene block
       copolymers onto polyurethane surfaces by -irradiation, Proc. ACS Div. Polym. Mat. Sci. Eng., 77:
       580-581, 1997.
   47) Park, K.: Biocompatibility of implantable drug delivery systems, Abstract Book. CRS-CPA Joint
       Workshop on Recent Advances in Drug Delivery Science and Technology, 59-88, 1997.
   48) Park, K.: Biocompatibility of biomaterials, Proceedings of KSP-CRS Joint Symposium on Recent
       Advances in Drug Delivery and Biomaterials, 604-633, 1997.
   49) Park, K.: Superporous hydrogel composites: A new class of hydrogels for biomedical and
       pharmaceutical applications, Fifth European Symposium on Controlled Drug Delivery, 21-22, 1998.
   50) Eigler, N., Park, K., Makkar, R., and Litvack, F.: Ribozyme gene therapy to prevent restenosis after
       coronary angioplasty: Stent regulation of the microenvironment, Proc. Intern. Symp. Control. Rel.
       Bioact. Mater., 25: 1, 1998.
   51) Chen, J., Park, H., and Park, K.: Synthesis of superporous hydrogel composites, Proc. Intern. Symp.
       Control. Rel. Bioact. Mater., 25: 60-61, 1998.
   52) Gemeinhart, R.A., Park, K., and Eigler, N.L.: Polyurethane tubes for localized drug delivery, Proc.
       Intern. Symp. Control. Rel. Bioact. Mater., 25: 360-361, 1998.
   53) Chen, J., Park, H., and Park, K.: Superporous hydrogels: Fast responsive hydrogel systems. Proc. ACS
       Div. Polym. Mat. Sci. Eng., 79: 236-237, 1998.



                                                                                                        Page 43
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 593 of 1189 PageID #: 19761



   54) Park, K., Chen, J., and Park, H.: Superporous hydrogel composites: Synthesis, characterization, and
       application. Polymer Preprint, 39(2): 192-193, 1998.
   55) Park, K.: Development and evaluation of medical devices and materials, Proceeding of the Second
       KFDA International Symposium on Current Status of International Regulation on Food and Drug.
       Korea Food and Drug Administration, Seoul, Korea, 1998, pp. 101-118.
   56) Park, K., Chen, J. and Park, H.: Hydrogels in drug delivery, Ninth International Symposium on Recent
       Advances in Drug Delivery Systems, 1999, pp. 35-37.
   57) Gemeinhart, R.A., Park, H., Park, K.: Structures of superporous hydrogels in the dried and swollen
       states, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 26: 78-79, 1999.
   58) Kidane, A., Shim, H.S., and Park, K.: Silver ion release from PEO hydrogels, Proc. Intern. Symp.
       Control. Rel. Bioact. Mater., 27:622-623, 2000.
   59) Seong, H., Choi, W.-M., Kim, J.-C., Thompson, D., and Park, K.: Preparation of liposomes containing
       dibranched-amino acids and characterization of their glucose-binding properties, Polymer Preprint
       41(2): 1655-1656, 2000.
   60) Yeo, Y. and Park, K.: Solvent exchange method: a novel microencapsulation process for protein
       delivery, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 28: 928-929, 2001.
   61) Ooya, T, Lee, J., and Park, K.: Star-shaped poly(ethylene glycol monomethacrylate) and polyglycerol
       dendrimers as new drug delivery systems, Polymer Preprints, 43(2): 717-718, 2002. (224th ACS
       National Meeting, Boston, August 18-22).
   62) Byrne, M.E., Park, K., and Peppas, N.A.: Biomimetic networks for selective recognition of
       biomolecules, Mat. Res. Soc. Symp. Proc., Vol. 724: N9.3.1-N9.3.7, 2002.
   63) Byrne, M.E., Hilt, J.Z., Bashir, R., Park, K., and Peppas, N.A.: Biomimetic materials for selective
       recognition and microsensing of biologically significant molecules, Trans. Soc. Biomater. 28: 78. 2002.
   64) Byrne, M.E., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of biologicals:
       Theoretical and experimental analysis. Bull. Amer. Phys. Soc., 47: 395-396, 2002.
   65) Yeo, Y., Cho, Y.W., and Park, K.: Biomimetic materials, Proc. Intern. Symp. Control. Rel. Bioact.
       Mater., 30: #49, 2003.
   66) Ooya, T., Lee, J., and Park, K.: Polyglycerol dendrimers as a new solubility enhancer for poorly water-
       soluble drugs, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 30 : #79, 2003.
   67) Yeo, Y., Chen, A.U., Basaran, O.A., and Park, K.: Solvent exchange method using an ink-jet nozzle
       system: Control of microcapsule size, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 30: #342, 2003.
   68) Yeo, Y. and Park, K.: New microencapsulation technique using an ultrasonic atomizer based on the
       solvent exchange method. Proc. ACS Div. Polym. Mat. Sci. Eng., 89: 143-144, 2003.
   69) Fu, Y., Jeong, S.H., Kim, J., and Park, K.L: Preparation of fast dissolving tablets based on mannose.
       Proc. ACS Div. Polym. Mat. Sci. Eng., 89: 821-822, 2003.
   70) Huh, K.M., Kee, S.C., Lee, J., Cho. W.Y., and Park, K.: Hydrotropic polymeric micelle systems for
       formulation of poorly water-soluble drugs, the 8th European Symposium on Controlled Drug Delivery,
       8: 19-21, 2004.
   71) Park, K., Yeo, Y., and Basaran, O.A.: Novel microencapsulation techniques based on the solvent
       exchange method, Pharmaceutical Sciences World Congress (PSWC2004). 2nd World Congress of the
       Board of Pharmaceutical Sciences of FIP, 2: 51a-51b, 2004.
   72) Paul, C., Yeo, Y., Grégori, G., Robinson, J.P. and Park, K., Proc. Intern. Symp. Control. Rel. Bioact.
       Mater., 31: #126, 2004.


                                                                                                        Page 44
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 594 of 1189 PageID #: 19762



   73) Huh, K.M., Lee, S.C., Ooya, T., Lee, J., Cho, Y.W., Archarya, G., and Park, K.: Hydrotropic polymer
       systems for poorly soluble drugs, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31: #151, 2004.
   74) Yeo, Y. and Park, K.: The solvent exchange method using an ultrasonic atomizer, Proc. Intern. Symp.
       Control. Rel. Bioact. Mater., 31: #363, 2004.
   75) Park, S., Seomoon, G., Pai, C., Fu, Y., Jeong, S., Kim, J., and Park, K.: Mannose granule based orally
       disintegrating tablet, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31: #433, 2004.
   76) Cho, Y., Jeong, S., Kim, J., and Park, K.: Polymeric delivery systems for ribozymes. II: pH-induced
       nanoparticle formation and release of ribozymes from PEG-b-poly(L-histidine) complexes, Proc.
       Intern. Symp. Control. Rel. Bioact. Mater., 31: #603, 2004.
   77) Jeong, J., Cho, Y., Park, K., and Kim, J.: Polymeric delivery systems for ribozymes. I: Self-assembly
       of ribozymes with PEG-b-poly(L-histidine), Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31: #610,
       2004.
   78) Huh, K., Lee, S., Lee, J., Cho, Y., and Park, K.: Design of hydrotropic polymer micelles for
       solubilization of poorly water-soluble drugs, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31:
       #676, 2004.
   79) Ooya, T., Lee, J., and Park, K.: Solubility enhancement of paclitaxel by PEGylated polyglycerol
       dendrimers, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31: #684, 2004.
   80) Fu, Y. and Park, K.: Application of highly plastic granules in fast-melting tablets, 12th International
       Symposium on Recent Advances in Drug Delivery Systems, Feb. 21-24, 2005, Salt Lake City, UT, pp.
       39-40.
   81) Park, J.H., Ye, M., Yeo, Y., Paul, C., Choi, D.K., Park, K.: Solvent exchange method for
       microencapsulation of protein drugs: Size control of microcapsules bearing lysozyme as a model
       protein, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 32: #434, 2005.
   82) Park, S., Seomoon, G., Hwang, J., Lim, H., Pai, C., Fu, Y., Park, K.: Novel loratadine fast melting
       tablets based on highly plastic granules, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 32: #670,
       2005.
   83) Fu, Y., Park, K.: Highly plastic granules for preparation of fast-melting tablets, Proc. Intern. Symp.
       Control. Rel. Bioact. Mater., 32: #497, 2005.
   84) Kwon, I.K., Shim, W.S., Jeong, S., Kang, E., and Park, K.: Oral drug delivery: Scientific challenges and
       product development, Proceedings of the Convention of the Pharmaceutical Society of Korea, Vol. 2. pp.
       182-183, 2005.
   85) Kang, E., Lee, S.C., and Park, K.: Layer-by-layer assembly of micelle layers, Proc. Intern. Symp.
       Control. Rel. Bioact. Mater., 33, 2006.
   86) Kang, E., Kwon, I.K., Wang, H., Ye, M., Park, K., and Cheng, J-X.: Chemical imaging of drug-loaded
       polymer films and reservoir type microcapsules by coherent anti-Stokes Raman scattering microscopy,
       Proc. Intern. Symp. Control. Rel. Bioact. Mater., 33, 2006.
   87) Lee, S.Y., Snider, C., Park, K., and Robinson, J.P.: Microcapsule generation using a compound jet
       instability, 2006 ASME/International Mechanical Engineering Congress & Exposition (IMECE), Paper
       #2006-15531, 2006.
   88) Kwon, I.K., Kim, S., and Park, K.: Nanotechnologies in drug delivery, NanoBio-Tokyo 2006,
       Proceedings of UT Symposium on NanoBio Integration, pp. 95-96.
   89) Kim, S., Kim, J.Y., Wei, X., Park, K.: Paclitaxel release from hydrotropic micelles containing pH-
       sensitive moiety, 13th International Symposium on Recent Advances in Drug Delivery Systems, Feb.
       26-28, 2007, Salt Lake City, UT, pp. 163-164.


                                                                                                          Page 45
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 595 of 1189 PageID #: 19763



   90) Min, H.S., Lee, S.C., Park, K., and Huh, K.M.: Synthesis of pH-responsive hydrotropic polymer
       micelle for solubilization of paclitaxel, 13th International Symposium on Recent Advances in Drug
       Delivery Systems, Feb. 26-28, 2007, Salt Lake City, UT, pp. 198-199
   91) Wei, X., Liang, W., and Park, K.: PEGylated chitosan for delivery of cyclosporin A, 13th International
       Symposium on Recent Advances in Drug Delivery Systems, Feb. 26-28, 2007, Salt Lake City, UT, pp.
       274-275.
   92) Kim, S.W., Kim, J.Y., Huh, K.M., Konno, T., Ishihara, K., and Park, K.: Hydrotropic polymer micelle
       for delivery of poorly water-soluble drugs, the 10th European Symposium on Controlled Drug Delivery,
       10: 59-61, 2008.
   93) Park, K., Acharya, G., Park, H., and Kwon, I.C.: Nano/micro particles with predefined size and shape,
       14th International Symposium on Recent Advances in Drug Delivery Systems, Feb. 15-18, 2009, Salt
       Lake City, UT, pp. 19-20.
   94) Zordan, M.D., Grafton, M.M., Acharya, G., Reece, L.M., Aronson, A.I., Park, K., Leary, J.F. A
       microfluidic-based hybrid SPR/molecular imaging biosensor for the multiplexed detection of food-
       borne pathogens. Proceedings of SPIE. 2009. v.7167. pp. 716706-716706-10.
   95) Kim, S.W. and Park, K.: Targeted drug delivery: Essential for further advances in drug delivery, The
       9th China-Japan-Korea Foresignt Joint Symposium on Gene Delivery and the International Workshop
       on Biomaterials 2010, Changchun, Julin, China, June 21, 2010, pp. 2-3.
   96) Kim, S.W. and Park, K.: Drug targeting: Myth, reality, and possibility, Abstract Book, Symposium on
       Innovative Polymers for Controlled Delivery (SIPCD 2010), Suzhou, China, September 14-17, 2010,
       pp. 42-43.
   97) Park, K.: Issues to be Resolved for Drug Delivery by 2020, Abstract Book of International Conference
       on Biomaterials Science in Tsukuba, Epochal Tsukuba, Ibaraki, Japan, March 15-18, 2011, pp. 143-146.
   98) Park, K.: Drug delivery systems for the new decades: Balance between “iNew” and “Me-too”
       approaches. Proceedings of 2012 International Advanced Drug Delvery Symposium in National Tsing
       Hua University, Hsinchu, Taiwan, April 26-27, 2012, pp. 1-16.

   Abstracts and Presentations
   1) Park, K., Albrecht, R.M., Simmons, S., and Cooper, S.L.: New approaches to study the adsorbed
      protein layer on biomaterials: Immunogold bead staining and sequential protein adsorption,
      Transactions of the 11th Annual Meeting of the Society for Biomaterials, 1985, p. 3.
   2) Park, K. and Cooper, S.L.: Importance of protein composition of the initial monolayer and platelet
      spreading in acute surface-induced thrombosis, 31st Annual Meeting of ASAIO, 1985, p. 26.
   3) Park, K.: Platelet behavior at polymer-blood interfaces, Devices and Technology Branch Contractors
      Meeting, 1986, p. 109.
   4) Park, K.: New approach to study hydrogel-protein interactions: Quantitative staining of colloidal gold-
      protein conjugates, American Association of Pharmaceutical Scientists 1st National Meeting,
      Pharmaceutics and Drug Delivery Division, 1986, p. 775.
   5) Collins, W.E., Park, K., and Cooper, S.L.: Effect of desialylation on fibronectin induced thrombosis
      on different materials, American Chemical Society National Meeting, Division of Colloid and Surface
      Chemistry, 1986, Abstract #109.
   6) Park, K.: Platelet behavior at solid-liquid interfaces, Devices and Technology Branch Contractors
      Meeting, 1987, p. 107.




                                                                                                      Page 46
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 596 of 1189 PageID #: 19764



   7) Park, K. and Gerndt, S.J.: Patchwise adsorption of fibrinogen molecules on the glass surface and its
      implication in platelet adhesion, Transactions of the 13th Annual Meeting of the Society for
      Biomaterials, 1987, p. 58.
   8) Park, K.: Platelet behavior at solid-liquid interfaces, Devices and Technology Branch Contractors
      Meeting, 1988, p. 63.
   9) Park, K.: Factors affecting efficiency of colloidal-phase labelling systems, The 7th Pfefferkorn
      Conference on Science of Biological Specimen Preparation, 1988, p. 10.
   10) Park, K. and Park, H.: Examination of cytoskeletal structures of spread platelets using video-
       enhanced interference reflection microscopy, The 7th Pfefferkorn Conference on Science of Biological
       Specimen Preparation, 1988, p. 16.
   11) Lu, D.R. and Park, K.: Adsorption of protein drugs on polymer surfaces: A computer simulation.,
       American Association of Pharmaceutical Scientists Fourth National Meeting, Pharmaceutical Drug
       Delivery Division, 1989, Abstract #P1096.
   12) Shim, C.K., Kamath, K.R., Shalaby, W.S.W., and Park, K.: Swelling and drug release properties of
       enzyme-digestible PVP hydrogels, American Association of Pharmaceutical Scientists Fourth
       National Meeting, Pharmaceutical Drug Delivery Division, 1989, Abstract #1031.
   13) Park, K. and Park, H.: Interfacial behavior of fibrinogen during platelet spreading on glass surfaces,
       American Chemical Society National Meeting, 63rd Colloid & Surface Science Symposium, Biological
       Materials, 1989, Abstract #286.
   14) Park, K. and Park, H.: Platelet behavior at the solid-liquid interface: Examination using video-
       enhanced interference reflection microscopy, Transactions of the 15th Annual Meeting of the Society
       for Biomaterials, 1989, p. 80.
   15) Lu, D.R. and Park, K.: Calculation of protein-polymer surface interactions by computer simulation,
       Transactions of the 16th Annual Meeting of the Society for Biomaterials, 1990, Abstract #73.
   16) Park, K., Mao, F.W., Amiji, M., and Park, H.: The minimum amount of biologically active fibrinogen
       necessary for surface-induced platelet activation, Transactions of the 16th Annual Meeting of the
       Society for Biomaterials, 1990, Abstract #245.
   17) Shalaby, W.S.W., Park, K., and Blevins, W.E.: Factors important to gastric retention of hydrogels.
       Program and Abstracts of the 17th International Symposium on Controlled Release of Bioactive
       Materials, 1990, Abstract #D240.
   18) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Biochemical and mechanical characterization of
       enzyme-digestible hydrogels, Program and Abstracts of the 17th International Symposium on
       Controlled Release of Bioactive Materials, 1990, Abstract #D241.
   19) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Enzyme-induced degradation behavior of albumin-
       crosslinked hydrogels, The 200th American Chemical Society National Meeting, Division of Polymer
       Chemistry, 1990, Abstract #73.
   20) Lu, D.R. and Park, K.: The effects of surface-hydrophobicity on the conformational changes of
       adsorbed fibrinogen: A FTIR-ATR study, American Association of Pharmaceutical Scientists Fifth
       National Meeting, Pharmaceutical Drug Delivery Division, 1990, Abstract #7049.
   21) Lu, D.R. and Park, K.: Enzyme digestion studies for conformational changes of adsorbed fibrinogen
       on glass, American Association of Pharmaceutical Scientists Fifth National Meeting, Pharmaceutical
       Drug Delivery Division, 1990, Abstract #7051.
   22) Park, K. and Park, H.: Application of quantitative colloidal gold staining to the study of mucin-
       polymer interactions, Scanning '91, 1991, Abstract I-41.



                                                                                                           Page 47
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 597 of 1189 PageID #: 19765



   23) Amiji, M., Park, H. and Park, K.: Prevention of protein adsorption and platelet adhesion by steric
       repulsion, Transactions of the 17th Annual Meeting of the Society for Biomaterials, 1991, Abstract
       #41.
   24) Lu, D.R. and Park, K.: Calculation of solvation interaction energies for protein adsorption on polymer
       surfaces, Transactions of the 17th Annual Meeting of the Society for Biomaterials, 1991, Abstract #80.
   25) Tseng, Y.C., Kildsig, D.O., and Park, K.: Synthesis of photoreactive poly(ethylene glycol) and its
       application to surface modifications, Transactions of the 17th Annual Meeting of the Society for
       Biomaterials, 1991, Abstract #178.
   26) Lee, S.J., Lu, D.R., and Park, K.: Calculation of protein adsorption energy on polymer surfaces,
       Aspects of Drug Design, 1991, Abstract #8.
   27) Amiji, M. and Park, K.: Mechanism study on the prevention of surface-induced platelet activation by
       adsorbed albumin, Surfaces in Biomaterials Symposium, 1991, Abstract #5.
   28) Park, K. and Tseng, Y.C.: Thermografting of albumin onto polypropylene films, Cardiovascular
       Science and Technology Conference, 1991, page 143.
   29) Kamath, K.R. and Park, K.: Use of gamma irradiation for the preparation of hydrogels from natural
       polymers, Program and Abstracts of the 19th International Symposium on Controlled Release of
       Bioactive Materials, Abstract #121, 1992.
   30) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., Levy, M., and Park, K.: Use of hydrogels for
       delivery of oral vaccines to prevent pneumonia in ruminants, Program and Abstracts of the 19th
       International Symposium on Controlled Release of Bioactive Materials, Abstract #202, 1992.
   31) Bowersock, T.L., Shalaby, W.S.W., White, R., Levy, M., Samuels, M., and Park, K.: Use of hydrogels
       to vaccinate calves orally for pneumonic pasteurellosis, Program and Abstracts of the 19th
       International Symposium on Controlled Release of Bioactive Materials, Abstract #203, 1992.
   32) Lee, S.J. and Park, K.: Study of polymer-solvent interaction using computational chemistry, The 204th
       American Chemical Society National Meeting, Division of Polymer Chemistry, 1992.
   33) Shalaby, W.S.W., Jackson, R., Blevins, W.E., and Park, K.: Synthesis of enzyme-digestible,
       interpenetrating hydrogel networks for long-term oral drug delivery, The 204th American Chemical
       Society National Meeting, Division of Polymer Chemistry, Abstract #190, 1992.
   34) Amiji, M. and Park, K.: Surface passivating effect of PEO/PPO/PEO triblock copolymers, The 204th
       American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract #276, 1992.
   35) Kamath, K.R. and Park, K.: Enzyme-digestible hydrogels from natural polymers: Preparation and
       characterization, The 204th American Chemical Society National Meeting, Division of Polymer
       Chemistry, Abstract #212, 1992.
   36) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., Levy, M., and Park, K.: Use of hydrogels for
       delivery of oral vaccines to prevent pneumonia in ruminants, The 204th American Chemical Society
       National Meeting, Division of Polymer Chemistry, Abstract #167, 1992.
   37) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lalone, R., Levy, M., Ryker, D.,
       and Park, K.: Use of hydrogels to vaccinate calves orally for pneumonic pasteurellosis, The 204th
       American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract #202, 1992.
   38) Amiji, M. and Park, K.: Analysis on the surface adsorption of PEO/PPO/ PEO triblock copolymers,
       The 204th American Chemical Society National Meeting, Division of Colloid & Surface Chemistry,
       Abstract #14, 1992.
   39) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lalone, R., Levy, M., Ryker, D.,
       and Park, K.: Use of hydrogels to vaccinate calves orally for pneumonic pasteurellosis, XXV American
       Association of Bovine Practitioners Conference, 1992.

                                                                                                      Page 48
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 598 of 1189 PageID #: 19766



   40) Amiji, M. and Park, K.: Prevention of protein adsorption on surfaces by PEO/PPO/PEO triblock
       copolymers, American Association of Pharmaceutical Scientists 7th National Meeting,
       Pharmaceutical Technology Division, 1992, Abstract #PT6004.
   41) Park, K., Kamath, K.R., and Park, H.: Biodegradable hydrogels for delivery of protein drugs, The
       205th American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract #474,
       1993.
   42) Kamath, K.R., Shim, H.S., and Park, K.: Albumin grafting on dimethyldichlorosilane-coated glass
       using gamma-irradiation, Transactions of the 18th Annual Meeting of the Society for Biomaterials,
       Abstract #325, 1993.
   43) Lee, S.J. and Park, K.: Calculation of distance dependent protein-polymer surface interactions by
       computer simulation, Transactions of the 18th Annual Meeting of the Society for Biomaterials,
       Abstract #180, 1993.
   44) Kamath, K.R. and Park, K.: Preliminary study on the controlled delivery of a bioactive protein from
       dextran hydrogels, Program and Abstracts of the 19th International Symposium on Controlled Release
       of Bioactive Materials, Abstract #222, 1993.
   45) Park, K., Kamath, K.R., and Park, H.: Synthesis of biodegradable hydrogels from natural polymers for
       controlled delivery of high molecular weight drugs, Second National Meeting of Bio/Environmentally
       Degradable Polymer Society, Abstract #8, 1993.
   46) Kamath, K.R., DeMeo, D., and Park, K.: Albumin grafting on polymer surfaces by gamma-irradiation,
       The 206th American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract p.
       106, 1993.
   47) Park, K.: Protein interactions with surfaces, The 40th National Symposium of American Vacuum
       Society, p. 130, 1993
   48) McPherson, T., Lee, S.J., and Park, K.: Analysis on the prevention of protein adsorption and cell
       adhesion using computer simulation, scaling analysis, and experiments, The 207th American Chemical
       Society National Meeting, Division of Colloid and Surface Chemistry, Biotechnology Secretariat,
       Abstract #160, 1994.
   49) Park, K., Kamath, K.R., Park, H.: Biodegradable hydrogels for pulsatile protein delivery, The 207th
       American Chemical Society National Meeting, Division of Biotechnology, Division of Colloid and
       Surface Chemistry, Abstract #70, 1994.
   50) Amiji, M. and Park, K.: Surface modification by physical adsorption of PEO/PPO/PEO triblock
       copolymers, The 20th Annual Meeting of the Society for Biomaterials, Abstract #137, 1994.
   51) Park, H. and Park, K.: Hydrogel foams: A new type of fast swelling hydrogels, The 20th Annual
       Meeting of the Society for Biomaterials, Abstract #158, 1994.
   52) Kamath, K.R., Dandlich, M.J., Marchant, R.E., and Park, K.: Platelet activation on plasma
       polymerized ethylene oxide and N-vinyl-2-pyrrolidone films, The 20th Annual Meeting of the Society
       for Biomaterials, Abstract #346, 1994.
   53) Park, H. and Park, K.: Honey, I blew up the hydrogels! Program and Abstracts of the 21st
       International Symposium on Controlled Release of Bioactive Materials, Abstract #111, 1994.
   54) Park, K., Bowersock, T., Suckow, M., and Park, H.: Oral vaccination of animals via hydrogels,
       Program and Abstracts of the 21st International Symposium on Controlled Release of Bioactive
       Materials, Abstract #208, 1994.
   55) Li, T., Lee, S.J., Chen, W.-Y., Kildsig, D.O., and Park, K.: Computer simulation of drug diffusion in
       amorphous polyethylene, Program and Abstracts of the 21st International Symposium on Controlled
       Release of Bioactive Materials, Abstract #1280, 1994.

                                                                                                       Page 49
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 599 of 1189 PageID #: 19767



   56) Lee, S.J. and Park, K.: Synthesis of sol-gel phase-reversible hydrogels sensitive to glucose, Program
       and Abstracts of the 21st International Symposium on Controlled Release of Bioactive Materials,
       Abstract #215, 1994.
   57) Bowersock, T.L., HogenEsch, H., Park, H., and Park, K.: Uptake of alginate microspheres by Peyer's
       patches, Program and Abstracts of the 21st International Symposium on Controlled Release of
       Bioactive Materials, Abstract #145, 1994.
   58) Suckow, M.A., Bowersock, T.L., and Park, K.: Stimulation of immunity to pasteurella Mutocida in
       rabbits by oral immunization using a microsphere delivery system, Program and Abstracts of the 21st
       International Symposium on Controlled Release of Bioactive Materials, Abstract #1457, 1994.
   59) Porter, R.E., Bowersock, T.L., and Park, K.: Oral vaccination of chickens with hydrogels to promote
       enteric mucosal immune responses, Proc. AVMA/AAAP Annual Meeting, 1994.
   60) Lee, S.J. and Park, K.: Synthesis and characterization of sol-gel phase-reversible hydrogels sensitive
       to glucose, The 208th American Chemical Society National Meeting, Division of Polymer Chemistry,
       Abstract #160, 1994.
   61) Bowersock, T.L., HogenEsch, H., Suckow, M., Davis-Snyder, E., Borie, D., Park, H., and Park, K.:
       Oral administration of mice with ovalbumin encapsulated in alginate microspheres, The 208th
       American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract #167, 1994.
   62) Paparella, A. and Park, K.: Synthesis of polysaccharide chemical gels by gamma-irradiation, The
       208th American Chemical Society National Meeting. Division of Polymer Chemistry, Abstract #315,
       1994.
   63) Park, K. and Bowersock, T.L.: Oral vaccination hydrogel systems, International Symposium on
       Biomaterials and Drug Delivery Systems, Korea Institute of Science and Technology, Seoul, Korea, p.
       19, 1994.
   64) McPherson, T.B., Lee, S.J., and Park, K.: Scaling analysis of the prevention of protein adsorption by
       grafted PEO chains, The 21st Annual Meeting of the Society for Biomaterials, Abstract #224, 1995.
   65) Lee, S.J. and Park, K.: Synthesis of glucose-sensitive phase-reversible hydrogels, J. Molecular
       Recognition, 8(3): 202, 1995.
   66) Bowersock, T.L., HogenEsch, H., Suckow, M., Park, H., and Park, K.: Oral immunization of antigen
       encapsulated in sodium alginate microspheres, The 28th Great Lakes Regional Meeting of the
       American Chemical Society, LaCrosse, WI, June 5-8, 1995.
   67) Bowersock, T.L., Borie, D., Torregrosa, S., Park, H., and Park, K.: Oral administration of alginate
       microspheres stimulates pulmonary immunity in cattle, Proc. Fourth Inter. Vet. Immun. Symp., Davis,
       CA, p. 257, July 16-21, 1995.
   68) McPherson, T., Carignano, M.A., Szleifer, I., and Park, K.: Analysis on the prevention of protein
       adsorption to solid surfaces, Program of the 22nd International Symposium on Controlled Release of
       Bioactive Materials, Abstract #203, 1995.
   69) Park, K.: Smart hydrogels for pharmaceutical applications, Strategies for new drug and vaccine
       development, 5th Annual Meeting of the Society of Biomedical Research, September 13-16, 1995, p.
       31.
   70) Abidat, A. and Park, K.: Gel-sol phase-reversible hydrogels sensitive to glucose, American
       Association of Pharmaceutical Scientists Tenth Annual Meeting, Pharmaceutical Drug Delivery
       Division, Abstract #PDD 7131, Miami Beach, FL, Nov. 5-9, 1995.
   71) HogenEsch, H., Torregrosa, S.E., Borie, D., Park, H., and Park, K., and Bowersock, T.L.: Predominant
       isotype of specific antibody-secreting cells in bronchoalveolar lavage fluid of calves depends on the
       route of inoculation used for priming, ACVP/ASVCP Annual Meeting, Atlanta, GA, Nov. 14-15, 1995.

                                                                                                         Page 50
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 600 of 1189 PageID #: 19768



   72) Makkar, R.R., Kaul, S., Masato, N., Dev, V., Litvack, F.I., Park, K., McPherson, T., Badimon, J.J.,
       Sheth, S.S., and Eigler, N.L.: Modulation of acute stent thrombosis by metal surface characteristics
       and shear rate, The 68th American Heart Association Meeting (Circulation, 92: I-86), Anaheim, CA,
       Nov. 14-16, 1995.
   73) McPherson, T., Park, K., and Johnson, P.C.: Prevention of platelet adhesion by surface-grafted PEO,
       The 22nd Annual Meeting of the Society for Biomaterials, Abstract #768, 1996.
   74) Kidane A., Szleifer I., Park K.: Protein adsorption kinetics on PEO-grafted glass, Transactions of 5th
       World Biomaterials Congress, Vol. 2, p. 535, May 29-June 2, 1996. (The 22nd Annual Meeting of the
       Society for Biomaterials, Abstract #769), 1996.
   75) Li, T. and Park, K.: Monte Carlo simulation of surface grafted peo chains, The 23rd Annual Meeting
       of the Society for Biomaterials, Abstract #124, April 30-May 4, 1997.
   76) Li, T., Kildsig, D.O., and Park, K.: Molecular dynamics simulation of diffusion of small molecules in
       amorphous polymers, The 23rd Annual Meeting of the Society for Biomaterials, Abstract #316, April
       30-May 4, 1997.
   77) Kidane, A., Szabocsik, J.M., and Park, K.: Lysozyme deposition on poly(hema) contact lens, The 23rd
       Annual Meeting of the Society for Biomaterials, Abstract #366, April 30-May 4, 1997.
   78) Bowersock, T.L., HogenEsch, H., Wang, B., Torregrosa, S., Ryker, D., Park, H., Blevins, B., and
       Park, K.: Oral administration of alginate microspheres stimulates pulmonary immunity in cattle,
       Program of the 24th International Symposium on Controlled Release of Bioactive Materials, Abstract
       #316, Stockholm, Sweden, June 15-19, 1997.
   79) Jo, S., Gemeinhart, R.A., Park, K.: Prevention of protein adsorption on solid surfaces by self-
       assembled poly(ethylene glycol) grafts, 71st Colloid & Surfaces Science Symposium, Abstract #150,
       University of Delaware, Newark, DE, June 29-July 2, 1997.
   80) Jackson, R. and Park, K.: Preparation of 2-5 m alginate microparticles by emulsification for oral
       vaccine delivery: Effects of surfactant type, crosslinker, and mixer speed on particle size, American
       Association of Pharmaceutical Scientists 12th National Meeting, Abstract #1152, 1997. (Pharm. Res.
       14 (11 supplement): S-47, 1997).
   81) Jo, S. and Park, K.: A new preparation method for poly(ethylene glycol) (PEG) hydrogels using
       silanated PEGs, American Association of Pharmaceutical Scientists 12th National Meeting, Abstract
       #2210, 1997. (Pharm. Res. 14 (11 supplement): S-293, 1997).
   82) Park, H., Hwang, S.J., Chen, J., and Park, K.: Synthesis of superporous hydrogels as a platform for
       oral drug delivery, American Association of Pharmaceutical Scientists 12th National Meeting, 1997,
       Abstract #3488. (Pharm. Res. 14 (11 supplement): S-627, 1997).
   83) Li, T. and Park, K.: Fractal analysis of pharmaceutical solid particles, American Association of
       Pharmaceutical Scientists 12th National Meeting, 1997, Abstract #4202. (Pharm. Res. 14 (11
       supplement): S-693, 1997).
   84) Park, K. and Li, T.: Fractal analysis of pharmaceutical particles, 1998 Conference on Pharmaceutical
       Science and Technology (in conjunction with the 28th Annual Meeting of the Fine Particle Society),
       Proceedings of the Abstracts, p. 17, April 1-3, 1998.
   85) Kidane, A. and Park, K.: Complement activation by PEO-grafted Glass surfaces, The 24th Annual
       Meeting of the Society for Biomaterials, Abstract #509, April 22-26, 1998.
   86) Kidane, A., McPherson, T., Park, K., and Szleifer, I.: Protein adsorption on PEO grafted surface:
       Experimental observation and theoretical prediction. The 24th Annual Meeting of the Society for
       Biomaterials, Abstract #516, April 22-26, 1998.



                                                                                                          Page 51
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 601 of 1189 PageID #: 19769



   87) Kidane, A., McPherson, T., Shim, H.S., and Park, K.: PEG grafting to polyester through a priming
       layer. The 24th Annual Meeting of the Society for Biomaterials, Abstract #530, April 22-26, 1998.
   88) Jo, S. and Park, K.: Surface modification using silanated poly(ethylene glycol). The 24th Annual
       Meeting of the Society for Biomaterials, Abstract #536, April 22-26, 1998.
   89) Jo, S. and Park, K.: Synthesis and characterization of thermoreversible sucrose hydrogels (Sucrogels),
       The American Chemical Society National Meeting, Division of Cellulose, Paper, and Textile, Abstract
       #17, 1998.
   90) Chen, J., Park, H., and Park, K.: Superporous hydrogels: Fast responsive hydrogel systems, The
       American Chemical Society National Meeting, PMSE and Polymer Chemistry Divisions, Abstract #68,
       1998.
   91) Park, K., Chen, J., and Park, H.: Superporous hydrogel composites: synthesis, characterization, and
       application, The American Chemical Society National Meeting, Polymer Chemistry Divisions,
       Abstract #189, 1998.
   92) Li, T., Morris, K., and Park, K.: Fractal analysis of acetaminophen crystal during dissolution,
       American Association of Pharmaceutical Scientists 13th National Meeting, 1998, Abstract #2608.
       (PharmSci. Supplement 1(1): S-313, 1998).
   93) Gemeinhart, R. and Park, K.: Tablet formulation using superorous hydrogel, American Association of
       Pharmaceutical Scientists 13th National Meeting, 1998, Abstract #3240. (PharmSci. Supplement 1(1):
       S-432, 1998).
   94) Kim, J.J. and Park, K.: Preparation and characterization of concanavalin A-polymer conjugates for
       glucose-sensitive hydrogels, American Association of Pharmaceutical Scientists 13th National
       Meeting, 1998, Abstract #1327. (PharmSci. Supplement 1(1): S-97, 1998).
   95) Gemeinhart, R., Park, H. and Park, K.: Compressed superporous hydrogels: Compact, fast swelling
       hydrogel system, The 25th Annual Meeting of the Society for Biomaterials, April 22-26, 1999.
   96) Li, T., Morris, K., and Park, K.: Fractal analysis of crystal dissolution, American Association of
       Pharmaceutical Scientists 13th National Meeting, New Orleans, LA, Nov. 14-18, 1999.
   97) Baek, N., Bae, Y.H., and Park, K.: Control of the swelling rate of superporous hydrogels, Sixth World
       Biomaterials Congress, Kamuela, HI, Abstract #1494, May 15-20, 2000.
   98) Kim, J.J. and Park, K: Modulated insulin delivery using phase-reversible glucose-sensitive hydrogels,
       2000 Prague Meetings on Macromolecules, 40th Microsymposium, Polymers in Medicine,
       International Union of Pure and Applied Chemistry, Czech Chemical Society, Prague, Czech, Abstract
       #SL12, July 17-20, 2000.
   99) Byrne, M., Park, K., and Peppas, N.: Non-covalent molecular imprinting of glucose: Recognition in
       aqueous media, 1st International Workshop on Molecular Imprinting, Cardiff, UK, July 2-5, 2000, p.
       111.
   100) Seong, H., Choi, W.-M., Kim, J.-C., Thompson, D., and Park, K.: Preparation of liposomes
        containing dibranched-amino acids and characterization of their glucose-binding properties, 220th
        ACS National Meeting, Division of Polymer Chemistry (Subdivision; 4th International Biorelated
        Polymer Symposium), Washington, D.C., Abstract #229, August 20-24, 2000.
   101) Byrne, M.E., Park, K., and Peppas, N.A.: Non-covalent molecular imprinting of glucose in polar
        protic media, American Association of Pharmaceutical Scientists 13th National Meeting,
        Indianapolis, IN, Abstract #2404, October 29-November 2, 2000.
   102) Li, T., Morris, K., and Park, K.: Influence of tailor-made additives on the formation of etching
        patterns of acetaminophen single crystals, American Association of Pharmaceutical Scientists 13th
        National Meeting, Indianapolis, IN, Abstract #3596, October 29-November 2, 2000.

                                                                                                            Page 52
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 602 of 1189 PageID #: 19770



   103) Wen, H., Li, T., Morris, K., and Park, K.: Characterization of etching patterns of crystal surfaces,
        American Association of Pharmaceutical Scientists National Meeting, Denver, CO., Abstract
        #T3625, October 21-25, 2001.
   104) Fu,Y., Wang, D., and Park, K.: Study of temperature and feed concentrations on the morphology and
        flowability of PVP and acetaminophen spray dried particles, American Association of
        Pharmaceutical Scientists National Meeting, Denver, CO., Abstract #W4715, October 21-25, 2001.
   105) Qiu, Y., Gemeinhart, R., and Park, K.: Characterization of etching patterns of crystal surfaces,
        American Association of Pharmaceutical Scientists National Meeting, Denver, CO., Abstract
        #T3625, October 21-25, 2001.
   106) Li, T., Morris, K., and Park, K.: Influence of tailor-made additives on etching patterns of
        acetaminophen single crystals: Understanding through modeling and Monte Carlo simulation,
        American Association of Pharmaceutical Scientists National Meeting, Denver, CO., Abstract
        #W4515, October 21-25, 2001.
   107) Haydon, K.S., Park. K., and Sinclair, J.L.: Effect of particle size on pickup velocity of cohesive
        particles, The American Institute of Chemical Engineers Annual Meeting, Nov. 4-9, 2001, Abstract
        #195b, Reno, NV.
   108) Byrn, M., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of biologicals:
        Theoretical and experimental analysis, 2002 APS Annual March Meeting, Indianapolis, IN, March
        18-22, 2002.
   109) Byrn, M., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of biologically
        significant molecules, 2002 MRS Spring Meeting, MRS Symposium N: Biological and Biomimetic
        Materials-properties to Function, San Francisco, CA, April 1-5, 2002.
   110) Byrn, M., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of biologicals:
        Theoretical and experimental analysis, Bull. Amer. Phys. Soc., 47, 395-396, 2002.
   111) Hilt, J.Z., Byrne, M.E., Bashir, R., Park, K., and Peppas, N.A.: Micropatterned environmentally
        sensitive and analyte specific polymers, 2002 MRS Spring Meeting, MRS Symposium O: Chemilca
        and Biological Sensors-Materials and Devices, San Francisco, CA, April 1-5, 2002.
   112) Byrne, M.E., Hilt, J.Z., Bashir, R., Park, K., and Peppas, N.A.: Biomimetic materials for selective
        recognition and microsensing of biologically significant molecules, The 28th Annual Meeting of the
        Society for Biomaterials, Abstract #78, April 24-27, 2002.
   113) Blanchette, J., Lopez, J., Park, K., and Peppas, N.A.: Use of methacrylic acid-containing hydrogels to
        increase protein transport across the intestinal epithelium, Bull. Amer. Phys. Soc., 47, 394, 2002.
   114) Henthorn, D.B., Park, K., and Peppas, N.A.: Modeling of the specific binding of biomolecules by
        molecularly imprinted polymeric gels, Bull. Amer. Phys. Soc., 47, 1166, 2002.
   115) Lee, S., Acharya, G., Lee, J., Chang, C., and Park, K.: Hydrotropic polymers and hydrogels for drug
        delivery: Solubilization of poorly water-soluble drugs, The 28th Annual Meeting of the Society for
        Biomaterials, Abstract #499, April 24-27, 2002.
   116) Mun, G.A., Nurkeeva, Z.S., Nam, I.K., Khutoryanskiy, V.V., and Park, K.: New stimuli-responsive
        polymers based on vinyl ethers and their interpolymer complexes as materials for development of
        drug release systems, The World Congress of Korean and Korean-Ethnic Scientists and Engineers-
        2002, Seoul, Korea, July 8-13, 2002.
   117) Seong, H., Lee, H., and Park, K.: Binding of glucose to molecularly imprinted polymers, The 29th
        Annual Meeting of the Controlled Release Society, Seoul, Korea, Abstract #124, July 20-25, 2002.




                                                                                                           Page 53
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 603 of 1189 PageID #: 19771



   118) Kim, D.J., Seo, K., and Park, K.: Polymer composition and acidification effects on the swelling
        properties of P(AM-co-AA) superporous hydrogels, The 29th Annual Meeting of the Controlled
        Release Society, Seoul, Korea, Abstract #9, July 20-25, 2002.
   119) Kim, D.J., Seo, K., and Park, K.: Swelling and mechanical properties of superporous hydrogels of
        P(AM-CO-AA)/PEI IPNS, The 29th Annual Meeting of the Controlled Release Society, Seoul,
        Korea, Abstract #224, July 20-25, 2002.
   120) Lee, J., Acharya, G., Lee, S., and Park, K.: Structural influence of hydrotropic agents on the
        solubilization of paclitaxel, The 29th Annual Meeting of the Controlled Release Society, Seoul,
        Korea, Abstract #259, July 20-25, 2002.
   121) Lee, S., Lee, J., Acharya, G., and Park, K.: Hydrotropic polymers and hydrogels: A new approach for
        solubilization of poorly water-soluble drugs, The 29th Annual Meeting of the Controlled Release
        Society, Seoul, Korea, Abstract #466, July 20-25, 2002.
   122) Lee, J., Baek, N., and Park, K.: Hydrotropic agents: A new tool to prepare nano- and micro-particles
        of poorly soluble drugs, The 29th Annual Meeting of the Controlled Release Society, Seoul, Korea,
        Abstract #264, July 20-25, 2002.
   123) Konno, T., Watanabe, J., Ishihara, K., Lee, J., Murry, D.J., Galinsky, R.E., and Park, K.: In vivo
        evaluation of paclitaxel in bioinspired water-soluble phospholipid polymer aggregates, The 29th
        Annual Meeting of the Controlled Release Society, Seoul, Korea, July 20-25, 2002.
   124) Kim, B., Ryu, J., Park, K., Kim, J.: Bioadhesive starch-g-PAA microparticles modified by lectin for
        mucosal delivery systems, The 29th Annual Meeting of the Controlled Release Society, Seoul, Korea,
        Abstract #274, July 20-25, 2002.
   125) Yeo, Y., Chen, A.U., Basaran, O.A., and Park, K.: Solvent exchange method: A novel
        microencapsulation technique, The 29th Annual Meeting of the Controlled Release Society, Seoul,
        Korea, Abstract #294, July 20-25, 2002, pp. 547-548.
   126) Yeo, Y., Kim, B., Kim, J., Chen, A.U., Basaran, O.A., and Park, K.: Solvent exchange method:
        Variables for process optimization, The 29th Annual Meeting of the Controlled Release Society,
        Seoul, Korea, Abstract #295, July 20-25, 2002, pp. 549-550.
   127) Baek, N., Lee, J., Park, K., Shanley, J.F., and Eigler, N.L.: Controlled release of paclitaxel from
        stents for anti-restenosis, The 29th Annual Meeting of the Controlled Release Society, Seoul, Korea,
        Abstract #365, July 20-25, 2002.
   128) Ooya, T., Lee, J., and Park, K.: Star-shaped poly(ethylene glycol monomethacrylate) and polygycerol
        dendrimers as new drug delivery systems, Division of Polymer Chemistry, the 224th ACS National
        Meeting, Boston, MA, August 18-22, 2002.
   129) Ooya, T, Lee, J., and Park, K.: Star-shaped poly(ethylene glycol monomethacrylate) and polyglycerol
        dendrimers: New delivery vehicles for paclitaxel, 2002 AAPS Annual Meeting and Exposition,
        Toronto, Canada, Abstract # AM02-00959 (T3477), November 10-14, 2002.
   130) Byrne, M.E., Park, K., and Peppas, N.A.: Biomimetic networks for selective recognition of
        biomolecules: Materials for bionanotechnology, Third Annual BioMEMS and Biomedical Nanotech
        World 2002, Columbus, OH, September 6-8, 2002.
   131) McClean, D., Finkelstein, A., Kar, S., Takizawa, K., Honda, T., Baek, N., Park, K., Fishbein, M.C.,
        Makkar, R., Litvack, F., and Eigler, N.: Local delivery using a stent with programmable
        pharmacokinetics in vitro and in porcine coronary arteries, Annual Meeting of the American Heart
        Association, Chicago, IL, November 18-21, 2002.
   132) Henthorn, D.B., Oral, E., Park, K., and Peppas, N.A.: Simulation of polymeric network formation
        with atomic level interactions for the study of templated and recognitive materials, Bull. Amer. Phys.
        Soc., 48, 210, 2003.

                                                                                                        Page 54
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 604 of 1189 PageID #: 19772



   133) Yeo, Y., Chen, A. U., Basaran, O., and Park, K.: Solvent exchange method: A new process for
        making reservoir-type microcapsules, 11th International Symposium on Recent Advances in Drug
        Delivery Systems, Salt Lake City, UT, Abstract #1, March 3-6, 2003.
   134) Ooya, T. and Park, K.: Hydrotropic polymers, hydrogels and dendrimers for solubility enhancement
        of poorly soluble drugs, 11th International Symposium on Recent Advances in Drug Delivery
        Systems, Salt Lake City, UT, Abstract #34, March 3-6, 2003.
   135) Konno, T., Watanabe, J., Ishihara, K, Lee, J., Murry, D.J., Galinsky, R., and Park, K.: The
        amphiphilic phospholipid polymer as a novel solubilizer for poorly soluble drugs, 11th International
        Symposium on Recent Advances in Drug Delivery Systems, Salt Lake City, UT, Abstract #44, March
        3-6, 2003.
   136) Blanchette, J.O., Park, K., and Peppas, N.A.: Use of complexation hydrogels for oral administration
        of chemotherapeutic agents, 29th Annual Meeting of Society for Biomaterials, Reno, NV, Abstract
        #246, April 30-May 3, 2003.
   137) Yeo, Y. and Park, K.: New microencapsulation technique using an ultrasonic atomizer based on the
        solvent exchange method, The American Chemical Society National Meeting, Div. Polym. Mat. Sci.
        Eng., Abstract #94, September 8, 2003.
   138) Fu, Y., Jeong, S.H., Kim, J., and Park, K.L: Preparation of fast dissolving tablets based on mannose.
        The American Chemical Society National Meeting, Div. Polym. Mat. Sci. Eng., Abstract #480,
        September 11, 2003.
   139) Yeo, Y. and Park, K.: Process parameters involved in a new microencapsulation technique based on
        the solvent exchange method, 2003 AAPS Annual Meeting and Exposition, Salt Lake City, UT,
        Abstract #W4206, October 26-30, 2003.
   140) Paul, C. S., Yeo, Y., Chen, A. U.-T., Basaran, O. A., and Park, K.: Microencapsulation of protein
        drugs using the solvent exchange method, 2003 AAPS Annual Meeting and Exposition, Salt Lake
        City, UT, Abstract #AM03-02825 (W4165), October 26-30, 2003.
   141) Yang, S., Fu, Y., Jeong, S., and Park, K.: Poly(acrylic acid) superporous hydrogel microparticles as a
        super-disintegrant in fast disintegrating tablets, 2003 AAPS Annual Meeting and Exposition, Salt
        Lake City, UT, Abstract #1968 (W4129), October 26-30, 2003.
   142) Fu, Y., Jeong, S., Kim, J., and Park, K.: Moisture treatment of mannose tablets for making fast
        dissolving tablets, 2003 AAPS Annual Meeting and Exposition, Salt Lake City, UT, Abstract
        #W4115, October 26-30, 2003.
   143) Qiu, Y., Omidian, H., and Park, K.: Hydrogels having enhanced elasticity and mechanical properties,
        2003 AAPS Annual Meeting and Exposition, Salt Lake City, UT, Abstract #W4178, October 26-30,
        2003.
   144) Wen, H., Morris, K., and Park, K.: Synergic effects of polymeric additives on dissolution and
        crystallization of acetaminophen: Dynamic adsorption model, 2003 AAPS Annual Meeting and
        Exposition, Salt Lake City, UT, Abstract #1968 (W4129), October 26-30, 2003.
   145) Park, K. and Yeo, Y.: Solvent exchange method: A new microencapsulation technique, Division of
        Biochemical Technology, the 227th ACS National Meeting, Anaheim, CA, Abstract#381, March 28-
        April 1, 2004.
   146) Lee, G.U., Oark, J.W., Wang, Z., Kang, E., and Park, K.: Microfabricated reactor arrays for high
        throughput screening of membrane protein function, AIChE 2004 Annual Meeting, Austin, TX,
        November 7-12, 2004.
   147) Acharya, G. and Park, K.: Challenges and strategies in drug delivery from coronary stents.
        Biointerface 2004. Baltimore, MD, October 28, 2004, p. 45.


                                                                                                       Page 55
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 605 of 1189 PageID #: 19773



   148) Park, S., Seomoon, G., Pai, C., Fu, Y., Jeong, S., Park, K.: Orally disintegrating tablets using mannose
        granules, 2004 AAPS Annual Meeting Abstracts, W5207, Baltimore, MD, November 9-11, 2004.
   149) Park, J., Yeo, Y., Ye, M., Park, K.: Microencapsulation of lysozyme using the solvent exchange
        method: effect of sugar and salt concentrationa on the particle size, 2004 AAPS Annual Meeting
        Abstracts, W4038, Baltimore, MD, November 9-11, 2004.
   150) Yeo, Y., Park, K.: Characterization of reservoir-type microcapsules made by the solvent exchange
        method, 2004 AAPS Annual Meeting Abstracts, T2161, Baltimore, MD, November 9-11, 2004.
   151) Park, J.H., Ye, M., Yeo, Y., Lee, W.K., and Park, K.: Size-controlled reservoir-type microcapsules
        prepared by the solvent exchange method, 229th ACS National Meeting, San Diego, CA, BIOT #212,
        March 13-17, 2005.
   152) Park, G.E., Park, K., and Webster, T.J.: Fibronectin and vitronectin interactions with NaOH-treated
        PLGA increases chondrocyte functions, Society for Biomaterials 30th Annual Meeting & Exhibition,
        Memphis, TN, #516, April 27-30, 2005.
   153) Park, J., Ye, M., Yeo, Y., Lee, W., Paul, C., Choi, D., and Park, K.: Reservoir-type microcapsules for
        protein delivery: Optimization of the fabrication condition, Society for Biomaterials 30th Annual
        Meeting & Exhibition, Memphis, TN, #585, April 27-30, 2005.
   154) Park, J.H., Huh, K.M., Lee, S.C., Lee, W.K., Ooya, T., and Park, K.: Nanoparticulate drug delivery
        systems based on hydrotropic polymers, dendrimers, and polymer complexes, 2005 NSTI
        Nanotechnology Conference, Anaheim, CA, Abstract #1072, May 8-12, 2005.
   155) Seomoon, G., Park, S., Hwang, J., Lim, H., Pai, C., and Park, K.: Orally disintegrating tablets
        incorporated with taste-mased drug, 2005 AAPS Annual Meeting Abstracts, Nashville, TN, #R6129,
        November 7-10, 2005.
   156) Ye, M., Park, J.H., Yeo, Y., Lee, W-K., Paul, C., Choi, D.K., and Park, K.: Microencapsulation of
        lysozyme using the solvent exchange method: Effects of volume and the type of collection medium on
        the particle size, 2005 AAPS Annual Meeting Abstracts, Nashville, TN, #R6174, November 7-10,
        2005.
   157) Paul, C., Lee, S., Yeo, Y., Grégori, G., Robinson, J.P., and Park, K.: Flow cytometric
        microencapsulation, 2005 AAPS Annual Meeting Abstracts, Nashville, TN, #R6113, November 7-10,
        2005.
   158) Kang, E., Kim, J.-M., Thompson, D., Park, K.: Supported lipid bilayer membrane on lipid-
        poly(ethylene glycol)-silane with varied molecular weights and lipid moieties, 2005 AAPS Annual
        Meeting Abstracts, Nashville, TN, #M1103, November 7-11, 2005.
   159) Kang, E., Kwon, I.K., Wang, H., Cheng, J-X. and Park, K.: 3-D visualization of paclitaxel in polymer
        films by coherent anti-Stokes Raman scattering microscopy, Society for Biomaterials Annual
        Meeting, Pittsburgh,. PA, Abstract #93, April 26-29, 2006.
   160) Kwon, I.K., Park, K., and Matsuda, T.: Co-electrospun nanofiber fabrics of poly(L-lactide-co--
        caprolactone) with type I collagen or heparin, Society for Biomaterials Annual Meeting, Pittsburgh,.
        PA, Abstract #361, April 26-29, 2006.
   161) Shi, Y., Shim, W.S., Park, K., Shi, R., and Cheng, J-X.: Effective restoration of compound action
        potential in trauma injured spinal cords with nanoscale block co-polymer micelles, 23rd Annual
        National Neurotrauma Society Meeting, St. Louis, MO, Abstract reference number: 0204, July 7-9,
        2006.
   162) Kang, E., Kwon, I.K., Wang, H., Ye, M., Park, K., and Cheng, J-X.: Chemical imaging of drug-
        loaded polymer films and reservoir type microcapsules by coherent anti-Stokes Raman scattering
        microscopy, The 33rd CRS Annual Meeting, Vienna, Austria, Abstract #574, July 22-26, 2006.


                                                                                                        Page 56
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 606 of 1189 PageID #: 19774



   163) Kang, E., Lee, S.C., and Park, K.: Layer-by-layer assembly of micelle layers, The 33rd CRS Annual
        Meeting, Vienna, Austria, Abstract #916, July 22-26, 2006.
   164) Min, H.S., Huh, K.M., Lee, S.C., Lee, J., and Park, K.: Aqueous solubilization of paclitaxel using
        hydrotropic polymer micelle, Asian Symposium on Biomedical Materials-7, Jeju, Korea, Abstract No.
        DS-Po-048, August 20-23, 2006.
   165) Choi, Y.M., Huh, K.M., Myung. S-W., Choi, H-S., and Park, K.: Preparation and swelling behavior
        of superporous hydrogels: Control of pore structure and surface property, Asian Symposium on
        Biomedical Materials-7, Jeju, Korea, Abstract No. PO-Po-022, August 20-23, 2006.
   166) Kwon, I.K., Kang, E., Song, Y-H., Miller, K.M., Kamath, K., Barry, J. and Park, K.: Paclitaxel
        release from two-drug formulations in poly(styrene-b-isobutylene-b-styrene) matrices, The 2006
        AAPS Annual Meeting and Exposition, San Antonio, TX, Poster # T3163, Oct. 29-Nov. 2, 2006.
   167) Kang, E., Kwon, I.K., Wang, H., Park, K., Song, Y-H., Miller, K.M., Kamath, K., Barry, J., and
        Cheng, J-X.: In situ imaging of paclitaxel release from poly(styrene-b-isobutylene-b-styrene) films
        by coherent anti-Stokes Raman scattering microscopy, The 2006 AAPS Annual Meeting and
        Exposition, San Antonio, TX, Poster # W4206, Oct. 29-Nov. 2, 2006.
   168) Ye, M., Shim, W.S., Seo, K-S., Paul, C., Park, K.: Microencapsulation of lysozyme using the solvent
        exchange method: Effects of ethyl acetate in the collection bath, The 2006 AAPS Annual Meeting and
        Exposition, San Antonio, TX, Poster #W5065, Oct. 29-Nov. 2, 2006.
   169) Shim, W.S., Ye, M., Seo, K-S., Paul, C., Park, K.: Microencapsulation of lysozyme using the solvent
        exchange method: Enhancement of encapsulation efficiency and release from lyophilized
        microcapsules, The 2006 AAPS Annual Meeting and Exposition, San Antonio, TX, Poster #W5066,
        Oct. 29-Nov. 2, 2006.
   170) Seo, K.S., Ye, M., Shim, W.S., Kim, M.S., Lee, H.B., and Park, K.: Mono-nuclear microcapsule
        formation using modified ultrasonic atomizer for protein drug delivery, The 2006 AAPS Annual
        Meeting and Exposition, San Antonio, TX, Poster #W5064, Oct. 29-Nov. 2, 2006.
   171) Jeong, S.H. and Park, K.: Development of sustained release fast-disintegrating tablets using various
        polymer-coated ion exchange resin complexes, The 2006 AAPS Annual Meeting and Exposition, San
        Antonio, TX, Poster # T3196, Oct. 29-Nov. 2, 2006.
   172) Park, S., Hwang, J., Moon, G., Chung, H., Lim, H., Pai, C., Park, K.: Orally disintegrating tablets for
        bitter taste drug, The 2006 AAPS Annual Meeting and Exposition, San Antonio, TX, Poster # W4136,
        Oct. 29-Nov. 2, 2006.
   173) Park, K., Kang, E., Kwon, I.K., Wang, H., Robinson, J., Ye, M., and Cheng, J-X.: Chemical imaging
        of drug/polymer in polymer films by coherent anti-Stokes Raman scattering microscopy, The 2006
        AIChE Annual Meeting, San Francisco, CA, Podium #131d, Nov. 12-16, 2006.
   174) Kim, J., Wei, X., Kim, S., Park, K.: Paclitaxel release from hydrotropic micelles, The 34th CRS
        Annual Meeting, Long Beach, CA, Abstract #251, July 9-11, 2007.
   175) Kang, E., Vedantham, K., Long, X., Dadara, M., Kwon, I., Sturek, M., Park, K.: Stent for delivery of
        1,3-dipropyl-8-cyclopentylxanthine (DPCPX) – A signaling pathway specific drug, The 34th CRS
        Annual Meeting, Long Beach, CA, Abstract #504, July 9-11, 2007.
   176) Kim, J.Y., Kim, S., Konno, T., Ishihara, K., Pinal, R. and Park, K.: Hydrotropic polymers for
        lipophilic drug delivery, The 2007 AAPS Annual Meeting and Exposition, San Diego, CA, Poster #
        W4126, Nov. 11-15, 2007.
   177) Vedantham, K., Kim, S., Konno, T., Ishihara, K., and Park, K.: Development of an anti-
        thrombogenic drug eluting stent using polymer based on 2-methacryloyloxyethyl phosphorylcholine
        (MPC), The 2008 AAPS National Biotechnology Conference, Toronto, Canada, Poster # M1026, June
        22-25, 2008.

                                                                                                        Page 57
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 607 of 1189 PageID #: 19775



   178) Takaishi, Y. and Park, K.: Development of fast dissolving tablets using Eudragit NE as a binder, The
        35th CRS Annual Meeting, New York, NY, July 13-16, 2008.
   179) Kim, J.Y., Kim, S., Pinal, R., Konno, T., Ishihara, K., and Park, K.: Hydrotropic polymer micelles for
        delivery of hydrophobic drugs, The 35th CRS Annual Meeting, New York, NY, July 13-16, 2008.
   180) Vedantham, K., Kwon, I.K., Kim, S., and Park, K.: Development of an anti-thrombogenic drug
        eluting stent: Combinatorial drug approach, The 35th CRS Annual Meeting, New York, NY, July 13-
        16, 2008.
   181) Chaterji, S., Park, K., and Panitch, A.: Smooth muscle cell phenotypic modulation & higher
        endothelial cell adhesion in a direct co-culture model, Society for Biomaterials Annual Meeting, San
        Antonio, TX, Abstract #713, April 22-25, 2009.
   190) Chaterji, S., Kim, N., Sturek, M.S., and Park, K.: Effect of Probucol, AICAR, and TGF-β1 on
        Smooth Muscle Cell and Endothelial Cell Phenotype and Proliferation, NanoDDS’09, Indianapolis,
        IN, Abstract p.43, October 5-6, 2009.
   184) Holback, H.K.A., Kim, S.W., and Park, K.: Swelling in glucose-sensitive HEMA-DMAEMA
        hydrogels, NanoDDS’09, Indianapolis, IN, Abstract p.54, October 5-6, 2009.
   182) Kim, S.W. and Park, K.: Thermo- and pH-sensitive hydrotropic polymer micelles for oral paclitaxel
        delivery, NanoDDS’09, Indianapolis, IN, Abstract p.59, October 5-6, 2009.
   185) Kitsongsermthon, J.,, Sturek, M., and Park, K.: Development of DPCPX-eluting stents,
        NanoDDS’09, Indianapolis, IN, Abstract p.60, October 5-6, 2009.
   183) Long. X., He, Y., Kitsongsermthon, J., Park, K., and Sturek, M.: Novel drug-eluting stents to reduce
        coronary in-stent stenosis in a porcine model of metabolic syndrome, NanoDDS’09, Indianapolis, IN,
        Abstract p.65 October 5-6, 2009.
   186) Shi, Y., Kim, S.W., Huff, T.B., Borgens, R.B., Park, K., Shi, R., and Cheng, J.X.: Effective repair of
        traumatically imjured spinal cord by block copolymer micelles, NanoDDS’09, Indianapolis, IN,
        Abstract # October 5-6, 2009.
   187) McDermott, M., Shin, C.S., Acharya, G., and Park, K.: Fabrication of homogeneous drug delivery
        systems via hydrogel template strategy, NanoDDS’09, Indianapolis, IN, Abstract p.70, October 5-6,
        2009.
   189) Rish, T., McDermott, M., Shin, C.S., Hansen, Keith, Amick, K., Acharya, G., and Park, K.: Hydrogel
        template strategy for the fabrication of microstructures of complex geometries, NanoDDS’09,
        Indianapolis, IN, Abstract p.82, October 5-6, 2009.
   188) Shin, C.S., McDermott, M., Acharya, G., and Park, K.: Fabrication of homogeneous drug delivery
        systems with controlled release kinetics, NanoDDS’09, Indianapolis, IN, Abstract p.87, October 5-6,
        2009.
   189) Otte, A., Park, K., and Carvajal, T.: Microfabricated particles for pulmonary delivery, Respiratory
        Drug Delivery, Orlando, FL, April 25-29, 2010.
   190) Kitsongsermthon, J., Acharya, A., and Park, K.: Drug-eluting balloon development by imprinting
        uniform array of microparticles, The 38th CRS Annual Meeting, National Harbor, MD, Abstract #9,
        July 30-August 3, 2011.
   191) Lee, S., Kim, S.W., Park, K., and Cheng, J.X.: A Reversibly crosslinked micelle for intravenous
        delivery of paclitaxel, The 38th CRS Annual Meeting, National Harbor, MD, Abstract #334, July 30-
        August 3, 2011.
   191) Lu, Y., Acharya, G., and Park, K.: Fabrication of homogeneous nano/microparticles using hydrogel
        template method, The 38th CRS Annual Meeting, National Harbor, MD, Abstract #177, July 30-
        August 3, 2011.

                                                                                                       Page 58
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 608 of 1189 PageID #: 19776



   192) Lu, Y. and Park, K.: Development and evaluation of controlled release risperidone PLGA
        microparticles produced by the hydrogel template method, the 2012 AAPS Annual Meeting, Chicago,
        IL, Poster # T2249, October 16, 2012.
   193) Park, K.: Controlled drug delivery systems: The third generation, International Conference on
        Biomaterials Science, Tsukuba, Japan, PL 17, March 20-22, 2013.
   194) Kwak, B., Park, K., and Han, B.: Tumor-microenvironment-on-chip: Simulation of complex transport
        around tumor, The 40th CRS Annual Meeting, Honoluly, HI, Session: Imaging and Characterization
        Techniques for Drug Delivery: Systems and Targeted Drug Delivery, 10:30 AM - 12:00 PM, July 23,
        2013.
   195) Ozcelikkale, A., Shin, C.S., Park, K. and Han, B.: Rapid screening of anti-cancer drugs and delivery
        vehicles using tumor-microenvironment-on-chip, The 41st CRS Annual Meeting, Chicago, IL, July
        14, 2014.
   196) Shin, C.S., Ozcelikkale, A., Han, B., and Park, K.: Engineering in vitro three-dimensional tumor
        models by surface fabrication, The 41st CRS Annual Meeting, Chicago, IL, July 14, 2014.
   197) Park, K.: In vitro testing of bioequivalence for long-term depot formulations, Generic Drug User Fee
        Amendments of 2012 Regulatory Science Initiatives: Request for Public Input for FY 2015 Generic
        Drug Research Part 15 Public Hearing, FDA White Oak Campus, Silver Spring, MD, June 5, 2015.
   198) Lee, B.K., Yun, Y.H., Skidmore, S., Garner, J., and Park, K.: The Vacuum SpinSwiper Device for
        Making PLGA Microparticle, The 42nd CRS Annual Meeting, Edinburgh, Scotland, July 28, 2015,
        Abstract #814.
   199) Baez-Santos, Y.M., Otte, A., and Park, K.: A fast and sensitive method for the detection of leuprolide
        acetate: a high-throughput approach for the in vitro evaluation of liquid crystal formulations, The
        43rd CRS Annual Meeting, Seattle, WA, July 17-20, 2016, Abstract 2570.
   200) Otte, A., Baez, Y., Berlant, C., Lee, Y., Soh, B.K., Song, C.G, Goergen, C., and Park, K.: Ultrasound
        monitoring of a subcutaneous liquid crystal drug delivery system, The 43rd CRS Annual Meeting,
        Seattle, WA, July 17-20, 2016, Abstract 2653.
   201) Mun, E., Baez, Y., Lee, A., Otte, A., Soh, B.K., Song, C.G., and Park, K.: Formulation and
        characterization of a hexagonal liquid crystalline drug delivery system, The 43rd CRS Annual
        Meeting, Seattle, WA, July 17-20, 2016, Abstract 1997.
   202) Garner, J., Skidmore, S., Park, H., Park, K., Choi, S., and Wang, Y.: Assay of PLGA properties in
        parenteral depot formulations, The 43rd CRS Annual Meeting, Seattle, WA, July 17-20, 2016,
        Abstract 3252.
   203) Garner, J., Skidmore, S., Hadar, J., Park, K., Park, H., Choi, S., and Wang, Y.: Assay of PLGA types
        in microparticle depo formulations, FDA Public Workshop on Demonstrating Equivalence of
        Generic Complex Drug Substances and Formulations: Advances in Characterization and In Vitro
        Testing, Silver Spring, MD, October 6, 2017.
   204) Skidmore, S., Garner, J., Park, K., Park, H., Choi, S., and Wang, Y.: The impact of in vitro test
        methods on drug release from PLGA microparticles, FDA Public Workshop on Demonstrating
        Equivalence of Generic Complex Drug Substances and Formulations: Advances in Characterization
        and In Vitro Testing, Silver Spring, MD, October 6, 2017.
   204) Hadar, J., Garner, J., Skidmore, S., Park, K., Park, H., Choi, S., and Wang, Y.: The effect of
        lactide:glycolide ratio on PLGA solubility in selective solvents, FDA Public Workshop on
        Demonstrating Equivalence of Generic Complex Drug Substances and Formulations: Advances in
        Characterization and In Vitro Testing, Silver Spring, MD, October 6, 2017.




                                                                                                        Page 59
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 609 of 1189 PageID #: 19777



   205) Otte, A., Soh, B.K., Yoon, G., and Park. K.: The effect of processing conditions on the loading and
        release from PLGA microparticles. 2018 Controlled Release Society (CRS) Annual Meeting (2018)
        Abstract 31.
   206) Hadar, J., Garner, J., Skidmore, S., Park, K., Park, H., Jhon, Y.K., and Wang, Y.: Correlation analysis
        of refractive index (dn/dc) for PLGAs with different ratios of lactide to glycolide. 2018 Controlled
        Release Society (CRS) Annual Meeting (2018) Abstract 95.
   207) Otte, A., Soh, B.K., Yoon, G., and Park. K.: The in vivo transformation and pharmacokinetic
        properties of a liquid crystalline drug delivery system. 2018 Controlled Release Society (CRS)
        Annual Meeting (2018) Abstract 142.
   208) Hadar, J., Garner, J., Skidmore, S., Park, K., Park, H., Kozak, D., and Wang, Y.: Solvent-dependent
        PLGA solubility for separation of PLGAs with different lactide:glycolide ratios. 2018 Controlled
        Release Society (CRS) Annual Meeting (2018) Abstract 409.
   209) Hadar, J., Garner, J., Skidmore, S., Park, H., Park, K., Qin, B., Jiang, X. and Wang, Y.: Analysis of
        the branch units of glucose-poly(lactide-co-glycolide) in Sandostatin® LAR formulation. 2019
        Controlled Release Society (CRS) Annual Meeting (2019) Abstract 501.
   210) Garner, J., Hadar, J., Skidmore, S., Park, H., Park, K., Jiang, X., Wang, Y. and Qin, B.:
        Compositional analysis of glucose-poly(lactide-co-glycolide) in Sandostatin® LAR formulation.
        2019 Controlled Release Society (CRS) Annual Meeting (2019) Abstract 502.
   211) Garner, J., Hadar, J., Skidmore, S., Park, H., Park, K., Jiang, X., Wang, Y. and Jhon, Y..: Effect of
        solvents and their isomers on dissolution of PLGAs with different lactide:glycolide (L:G) ratios.
        2019 Controlled Release Society (CRS) Annual Meeting (2019) Abstract 503.
   212) Garner, J., Hadar, J., Skidmore, S., Park, H., Park, K., Jiang, X., Qin, B., and Wang, Y.: Separation
        and analysis of poly(lactide-co-glycolide) in Trelstar® 22.5 mg formulation. 2019 Controlled Release
        Society (CRS) Annual Meeting (2019) Abstract 504.



   Book Reviews

   1) Kinam Park
      Topics in Pharmaceutical Sciences 1985, Breimer, D.D. and Speiser, P., Eds., Elsevier, New York,
      1985.
      J. Control. Release, 4: 304-305, 1987.

   2) Kinam Park
      Clinical Chemistry: Interpretation and Techniques, 3rd Edition, Kaplan, A., Szabo, L.L., and Opheim,
      K.E., Lea & Febiger, Philadelphia, 1988.
      J. Control. Release, 9: 88, 1989.

   3) Kinam Park
      Bioadhesion-Possibilities and Future Trends, Gurney, R. and Junginger, H.Z., Eds., WVA, Germany,
      1990.
      J. Control. Release, 15: 84-85, 1991.

   4) Kinam Park
      Protein Stability and Stabilization through Protein Engineering, Nosoh, Y. and Sekiguchi, T., Ellis
      Horwood, New York, 1991.
      J. Control. Release, 29: 204, 1994.

   5) Kinam Park

                                                                                                         Page 60
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 610 of 1189 PageID #: 19778



       Topics in Fluorescence Spectroscopy. Vol. 4. Probe Design and Chemical Sensing, Lakowicz, J.R.,
       Ed., Plenum Press, New York, 1994.
       J. Control. Release, 42: 301, 1996.

   6) Kinam Park
      Pharmaceutical Dosage Forms: Disperse Systems. Volumes I and II, Lieberman, H.A., Rieger, M.M.,
      and Banker, G.S., Eds., Marcel Dekker, Inc., New York, 1996.
      Pharmaceutical Research, 13: 1902-1903, 1996.

   7) Tonglei Li and Kinam Park
      Fractal Aspects of Materials. Family, F., Meakin, P., Sapoval, B., and Wool, R., Eds., Materials
      Research Society, Pittsburgh, 1995.
      Pharm. Res., 14: 551, 1997.

   8) Kinam Park
      Protein Delivery Physical Systems, Sanders, L.M. and Hendren, R.W., Eds., Plenum Publishing
      Corporation, New York, 1997.
      Pharm. Res., 14: 1496, 1997.

   9) Kinam Park
      Biosensors in the Body. Continuous In Vivo Monitoring, Fraser, D.M., Ed., John Wiley & Sons, Ltd.,
      Chichester, England, 1997.
      Biocompatibility Assessment of Medical Devices and Materials, Braybrook, J.H., Ed., John Wiley &
      Sons, Ltd., Chichester, England, 1997.
      Pharm. Res., 15: 158-159, 1998.

   10) Kinam Park
       Physicochemical Principles of Pharmacy, Florence, A.T. and Attwood, D., Macmillan Press Ltd.,
       Houndmills, England, 1998.
       Pharmaceutical Biotechnology: An Introduction for Pharmacists and Pharmaceutical Scientists,
       Crommelin, D.J.A. and Sindelar, R.D., Eds., Harwood Academic Publishers, Amsterdam, The
       Netherlands, 1997.
       Pharm. Res., 15: 1804-1805, 1998.

   11) Kinam Park
       In Quest of Tomorrow’s Medicines, Drews, J., Springer-Verlag, New York, 1999.
       Pharm. Res., 17: 897-898, 2000.

   12) Kinam Park
       Cells, Gels and the Engines of Life. A New, Unifying Approach to Cell Function, Pollack, G.H., Ebner
       and Sons Publishers, Seattle, WA, 2001.
       Pharm. Res., 18(12): 1804-1805, 2001.

   13) Kinam Park
       Electroactive Polymer (EAP) Actuators as Artificial Muscles. Reality, Potential, and Challenges. Bar-
       Cohen, Y., Ed. SPIE Press, Bellingham, WA, 2001.
       Biomimetic Materials and Design. Biointerfacial Strategies, Tissue Engineering, and Targeted Drug
       Delivery. Dillow, A.K. and Lowman, A.M., Eds., Marcel Dekker, New York, NY, 2002.
       A New Kind of Science. Wolfram., S., Wolfram Media, Champaign, IL, 2002.
       Fundamentals of Microfabrication: The Science of Miniaturization, Second Edition, Madou, M.J.,
       CRC Press, Boca Raton, FL, 2002.



                                                                                                         Page 61
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 611 of 1189 PageID #: 19779



        MEMS and NEMS: Systems, Devices, and Structures. Lyshevski, S.E., Ed., CRC Press, Boca Raton,
        FL, 2002.
        Handbook of Nanoscience, Engineering, and Technology, Goddard, III, W.A., Brenner, D.W.,
        Lyshevski, S.E., and Iafrate, G.J., Eds. ,CRC Press, Boca Raton, FL, 2003.
        The MEMS Handbook, Gad-el-Hak, M., Ed., CRC Press, Boca Raton, FL, 2002.
        Microarray Analysis, Schena, M., John Wiley & Sons, Hoboken, NJ, 2003.
        Handbook of Applied Surface and Colloid Chemistry. Volumes. 1 and 2, Holmberg, K., Ed., John
        Wiley & Sons, New York, NY, 2001.
        Pharm. Res., 20(3): 527-529, 2001.

   14) Kinam Park
       Thermodynamics of Pharmaceutical Systems. An Introduction for Students of Pharmacy, Connors,
       K.A., Wiley-Interscience, Hoboken, NJ, 2002.
       Thermodynamics and Statistical Mechanics, Basic Concepts in Chemistry. Seddon, J.M. and Gale, J.D.,
       Wiley-Interscience, New York, NY, 2002.
       Thermodynamics of Biochemical Reactions, Alberty, R.A.,. John Wiley & Sons, Hoboken, NJ, 2003.
       Bioenergetics 3, Nicholls, D.G., and Ferguson, S.J., Academic Press, San Diego, CA, 2002.
       Pharm. Res., 20(9): 1518-1519, 2003.

   15) Kinam Park
       Encyclopedia of Polymer Science and Technology. Third Edn. Mark, H.F., Ed., John Wiley & Sons,
       Hoboken, NJ, 2003. Volumes 1-4, Part 1.
        Volume 1. A to Coatings.
        Volume 2. Coextrusion to Hyperbranched Polymers.
        Volume 3. Injection Molding to Polysulfide.
        Volume 4. Polysulfones to Weathering.
       Pharm. Res., 20(12): 2041-2051, 2003.

   16) Kinam Park
       Encyclopedia of Polymer Science and Technology, Third Edn. Mark, H.F., Ed., John Wiley & Sons,
       Hoboken, NJ, 2003. Volumes 5-8, Part 2.
        Volume 5. Acoustic Properties to Cyclopentadiene and Dicyclopentadiene.
        Volume 6. Degradation to Magnetic Polymers.
        Volume 7. Metal-Containing Polymers to Rigid-Rod Polymers.
        Volume 8. Semicrystalline Polymers to Ziegler-Natta Catalysts.
       Protecting America’s Health: The FDA, Business, and One Hundred Years of Regulation, Hilts, P.J.,
       Knopf, A.A., New York, NY, 2003.
       A History of Nonprescription Product Regulation, Pray, W.S., Pharmaceutical Products Press,
       Binghamton, NY, 2003.
       Pharm. Res., 21(3): 543-552, 2004

   Articles in Newsletters, Business Reports, and Technology Journals
   1)   Li, T. and Park, K.: The CRS web-site, Controlled Release Newsletter, 14(1): 14-15, 1997.
   2)   Potts, R. and Park, K.: The 1998 CRS Annual Symposium in Las Vegas, Controlled Release
        Newsletter, 15(2): 16, 1999.
   3)   Park, K.: From the President, Controlled Release Newsletter, 18(3): 3, 2001.
   4)   Park, K.: From the President, Controlled Release Newsletter, 19(1): 11&20, 2002.
   5)   Park, K.: New drugs in the past and new drugs in the future, Business Briefing PharmaTech 2002, p.
        144.


                                                                                                     Page 62
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 612 of 1189 PageID #: 19780



   6)   Park, K.: Superporous hydrogels for pharmaceutical and other applications, Drug Delivery
        Technology, 2(4): 34-40, 2002.
   7)   Huh, K.M., Cho. Y.W., and Park. K.: PLGA-PEG block copolymers for drug formulations, Drug
        Delivery Technology, 3(5): 52-58, 2003.
   8)   Rocca, J.G. and Park, K.: Oral drug delivery: prospects and challenges, Drug Delivery Technology,
        4(4): 52-57, 2004.
   9)   Leaming, M. and Park, K.: Journal of Controlled Release Highlights, Controlled Release Society
        Newsletter, 22 (3), 27, 2005.
   10) Leaming, M. and Park, K.: Journal of Controlled Release Highlights, Controlled Release Society
       Newsletter, 23 (1), 15, 2006.
   11) Leaming, M. and Park, K.: Journal of Controlled Release Highlights, Controlled Release Society
       Newsletter, 23 (2), 12, 2006.
   12) Park, K.: Journal of Controlled Release Highlights, Controlled Release Society Newsletter, 24 (3), 5,
       2007.
   13) Park, K.: A workshop on the regulatory landscape for therapeutic biologics, Controlled Release
       Society Newsletter, 2016
       (http://www.controlledreleasesociety.org/publications/Newsletter/MemberOnlyNewsletter/Special%2
       0Feature.pdf).

   Invited Lectures
   1) Surface characterization of biomaterials by immunogold staining. Scanning Electron Microscopy
      1986, Biotechnology and Bioapplication of Colloidal Gold, New Orleans, LA, May 5-9, 1986.
   2) Platelet behavior at polymer-blood interfaces. Devices and Technology Branch Contractors Meeting,
      Bethesda, MD, Dec. 8-10, 1986.
   3) Enzyme-digestible hydrogels - new platforms for oral controlled drug delivery, INTERx Research
      Corporation, Lawrence, KS, October 12, 1987.
   4) Factors affecting efficiency of colloidal gold staining colloidal stability, The 7th Pfefferkorn
      Conference on Science of Biological Specimen Preparation, Guildford, England, September 12-16,
      1988.
   5) Examination of cytoskeletal structures of spread platelets using video-enhanced interference reflection
      microscopy, The 7th Pfefferkorn Conference on Science of Biological Specimen Preparation,
      Guildford, England, September 12-16, 1988.
   6) Time-lapse video microscopic analysis of surface-induced platelet activation, Conference on Platelet
      Structure and Adhesion, Madison, WI, October 27-28, 1988.
   7) New approach to study bioadhesion: colloidal gold staining, AMGEN, Thousand Oaks, CA,
      November 11, 1988.
   8) The redistribution of fibrinogen receptors on the ventral membrane of spreading platelets, Scanning
      Microscopy 1989, Colloidal Gold Labelling, Salt Lake City, UT, May 1-5, 1989.
   9) Drug delivery systems using enzyme-digestible swelling/mucoadhesive hydrogels, The Fall Workshop
      of the Korean Federation of Science and Technology Societies, Seoul, Korea, October 11-13, 1989.
   10) Modification of surface-adsorbed fibrinogen by spreading platelets, Third Annual Midwest Platelet
       Symposium, Madison, WI, November 17, 1989.



                                                                                                       Page 63
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 613 of 1189 PageID #: 19781



   11) A new approach to study muchoadhesion: Colloidal gold staining, Center for Controlled Chemical
       Delivery, Salt Lake City, UT, January 30, 1990.
   12) New approaches to the study of polymer-mucin interactions, Gordon Research Conferences on
       Polymers in Biosystems, Oxnard, CA, March 19-23, 1990.
   13) Prevention of platelet adhesion and activation by surface modification, Shiley Incorporated, Irvine,
       CA, May 9, 1990.
   14) Biodegradable hydrogels as platforms for long-term oral drug delivery, Fourth Annual Symposium of
       the Johnson & Johnson Drug Delivery Subcommittee, October 8, 1990.
   15) In vitro and in vivo studies of enzyme-digestible hydrogels for oral drug delivery, Fifth International
       Symposium on Recent Advances in Drug Delivery Systems, Salt Lake City, UT, February 25-28,
       1991.
   16) Application of quantitative colloidal gold staining to the study of mucin-polymer interactions,
       Scanning '91, Atlantic City, NJ, April10-12, 1991.
   17) Development of long-term oral drug delivery systems using enzyme-digestible swelling hydrogels,
       Syntex Research, Palo Alto, CA, June 10, 1991.
   18) Application of quantitative colloidal gold staining to the study of mucin-polymer interactions, 3M Life
       Sciences Sector, St. Paul, MN, June 13, 1991.
   19) Prevention of platelet adhesion an activation by surface modification, 3M Life Sciences Sector, St.
       Paul, MN, June 14, 1991.
   20) Hydrogel systems, 204th ACS National Meeting, Washington, D.C., August 23, 1992.
   21) Hydrogel systems in pharmaceutics, 1992 Annual Meeting of AAPS, PDD Symposium on Polymer
       Science: Unique Applications in the Pharmaceutical Industry, San Antonio, TX, November 17, 1992.
   22) Oral vaccination using hydrogels, Miles Inc., Animal Health Products, Shawnee Mission, KS,
       February 24, 1993.
   23) Biodegradable hydrogels for delivery of protein drugs, The 205th American Chemical Society
       National Meeting, Division of Polymer Chemistry, Denver, CO, April 1, 1993.
   24) Evaluation of bioadhesion by colloidal gold staining, Gliatech, Inc., Cleveland, OH, June 11, 1993.
   25) Surface modification of biomaterials, Korea Institute of Science & Technology, Seoul, Korea, June
       25, 1993.
   26) Prevention of protein adsorption and cell adhesion, Gordon Conference on Biocompatibility and
       Biomaterials, Tilton, NH, July 11, 1993.
   27) Smart hydrogels for pharmaceutical applications, PharmTech Conference, Atlantic City, NJ,
       September 22, 1993.
   28) Protein interactions with surfaces, American Vacuum Society, Orlando, FL, November 15, 1993.
   28) New methods for modification of polymeric biomaterials, BSI Corporation, Eden Prairie, MN,
       November 5, 1993.
   29) Protein interactions with surfaces, American Vacuum Society, Orlando, FL, November 15, 1993.
   30) Surface modification of biomaterials, Cedars-Sinai Medical Center, Los Angeles, CA, November 22,
       1993.
   31) Smart hydrogels, WCCR Literature Meeting, Purdue University, West Lafayette, IN, April 22, 1994.
   32) Polysaccharide hydrogels for controlled drug delivery, Frontiers in Carbohydrate Research
       Conference, West Lafayette, IN, May 10, 1994.

                                                                                                         Page 64
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 614 of 1189 PageID #: 19782



   33) Surface modification for prevention of protein adsorption, AAPS Midwest Regional Meeting,
       Chicago, IL, May 23, 1994.
   34) Oral vaccination of cattle via hydrogel delivery systems, The 21st International Symposium on
       Controlled Release of Bioactive Materials, Nice, France, June 27, 1994.
   35) Surface modification of biomaterials for the prevention of protein adsorption and cell adhesion, Dept.
       of Biomedical Engineering, Duke University, Durham, NC, October 17, 1994.
   36) Development of modulated insulin delivery systems: prospects and limitations, Korea Basic Science
       Center, Seoul, Korea, October 24, 1994.
   37) Oral vaccination hydrogel systems, Second International Symposium on Biomaterials and Drug
       Delivery Systems, Korea Institute of Science and Technology, Seoul, Korea, October 25, 1994.
   38) Recent advances in drug delivery systems using hydrogels, Pacific Corporation, Seoul, Korea,
       October, 28, 1994.
   39) Surface modification of biomaterials, Center of Membrane Sciences, University of Kentucky,
       Lexington, KY, December 6, 1994.
   40) Synthesis of novel sucrose-derived hydrogels and hydrogel foams for pharmaceutical applications,
       The Sugar Association, Washington, D.C., Mach 7, 1995.
   41) Oral vaccination hydrogel systems, The Seventh International Symposium on Recent Advances in
       Drug Delivery Systems, Salt Lake City, UT, February 28, 1995.
   42) Surface modification for the prevention of protein adsorption and cell adhesion, College of Pharmacy,
       University of Michigan, Ann Arbor, MI, March 8, 1995.
   43) Stent regulation of the vascular microenvironment, The 41st Annual Conference of ASAIO (American
       Society for Artificial Internal Organs), Chicago, IL, May 6, 1995.
   44) Synthesis of glucose-sensitive phase-reversible hydrogels, 11th International Symposium on Affinity
       Chromatography and Biological Recognition, San Antonio, TX, May 27, 1995.
   45) Smart hydrogels for pharmaceutical applications, Strategies for new drug and vaccine development,
       5th Annual Meeting of the Society of Biomedical Research, Washington, D.C., September 15, 1995.
   46) Surface modification of biomaterials, EE520 Biomedical Engineering Seminar, Purdue University,
       October 31, 1995.
   47) Recent trend in pharmaceutical research, Choongwae Pharmaceuticals, Seoul, Korea, December 12,
       1995.
   48) Controlled drug delivery using smart hydrogels, Choongwae Research Labs., Suwon, Korea,
       December 13, 1995.
   49) Smart hydrogels, Collagen Corp., Palo Alto, CA, February 6, 1996.
   50) Issues in the implantable drug delivery systems, 42nd Annual Conference of American Society for
       Artificial Internal Organs, Washington, D.C., May 3, 1996.
   51) Controlled drug delivery: Present and future, The Madison Conference on the Pharmaceutical
       Sciences, 1996, Madison, WI, June 7, 1996.
   52) Computer simulation in drug delivery and biomaterials research: Oral vaccination hydrogel systems,
       Third International Symposium on Biomaterials and Drug Delivery Systems, Korea Research
       Institutes of Chemical Technology, Taejeon, Korea, July 5, 1996.
   53) Hydrogel foams, Korea Institute of Science & Technology, Seoul, Korea, August 13, 1996.



                                                                                                       Page 65
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 615 of 1189 PageID #: 19783



   54) A view on future glucose sensors and insulin delivery systems, Cygnus Corp., Redwood City, CA,
       October 24, 1996.
   55) Self-regulated insulin delivery and glucose sensing, Fukuoka University, Fukuoka, Japan, May 13,
       1997.
   56) Future of glucose sensing and insulin delivery: A point of view, The First Asian International
       Symposium on Polymeric Biomaterials Science, Ishikawa, Japan, May 15, 1997.
   57) New and emerging polymers and hydrogels, Land of Lake Conference on Challenges and Prospects in
       the Design and Development of Oral Controlled Release Products, Merric, WI, June 4, 1997.
   58) Biocompatibility of implantable drug delivery systems, CRS-CPA Joint Workshop on Recent
       Advances in Drug Delivery Science and Technology, Beijing, China, September 20, 1997.
   59) Biocompatibility of biomaterials, KSP-CRS Joint Symposium on Recent Advances in Drug Delivery
       and Biomaterials, Seoul, Korea, September 26, 1997.
   60) Protein adsorption on surfaces with grafted polymers- Experiment, The Purdue Industrial Associates
       Program on Chemistry of Materials, Purdue University, West Lafayette, IN, October 3, 1997.
   61) How to respond to reviewers' critiques, The Education Committee sponsored program on How to
       Write a Research Article at the American Association of Pharmaceutical Scientists 12th National
       Meeting, Boston, MA, November 4, 1997.
   62) Fractal analysis of pharmaceutical particles, University of Wisconsin, School of Pharmacy, Madison,
       WI, January 5, 1998.
   63) Superporous hydrogel composites: A new class of hydrogels for biomedical and pharmaceutical
       applications, The Fifth European Symposium on Controlled Drug Delivery, Noordwijk aan Zee, The
       Netherlands, April 1-3, 1998.
   64) Drug delivery technology: Use of novel polymers and hydrogels, The AAPS Midwest Regional
       Meeting, Chicago, IL, May 18, 1998.
   65) Analysis of glucose-binding molecules, The 25th International Symposium on Controlled Release of
       Bioactive Materials, Las Vegas, NV, June 23, 1998.
   66) AFM and fractal analysis of biomaterial microtopography, Microscopy & Microanalysis '98, Atlanta,
       GA, July 12-16, 1998.
   67) Oral vaccination using microparticles: potentials and future directions, Pharmaceutical and Analytical
       & Development, Abbott Laboratories, Chicago, IL, July 24, 1998.
   68) Surface-grafted PEO chains: Experiments, theoretical analysis, and computer simulation, Non-Fouling
       Surface Technologies Symposium, Seattle, WA, July 30-31, 1998.
   69) Superporous hydrogels: Fast responsive hydrogel systems, The American Chemical Society National
       Meeting. PMSE and Polymer Chemistry Divisions, Boston, MA, August 21-26, 1998.
   70) Superporous hydrogel composites: synthesis, characterization, and application, The American
       Chemical Society National Meeting. Polymer Chemistry Divisions, Boston, MA, August 21-26, 1998.
   71) Fractal analysis of pharmaceutical particles, Korea Institute of Science and Technology, Seoul, Korea,
       November 10, 1998.
   72) Superporous hydrogels: medical and pharmaceutical applications, Korea Advanced Institute of
       Science and Technology, Taejon, Korea, November 11, 1998.
   73) Fractal analysis of pharmaceutical particles, Korea Research Institute of Chemical Technology,
       Taejon, Korea, November 11, 1998.



                                                                                                        Page 66
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 616 of 1189 PageID #: 19784



   74) Development and evaluation of medical devices and materials, The Second International Symposium
       on Current Status of International Regulation on Food and Drug, Korea Food and Drug
       Administration, Seoul, Korea, November 13, 1998.
   75) Superporous hydrogels: medical and pharmaceutical applications, University of Minnesota,
       Biomedical Engineering Center and Department of Pharmaceutics, Minneapolis, MN, December 3,
       1998.
   76) Hydrogels in drug delivery, Ninth International Symposium on Recent Advances in Drug Delivery
       Systems, Salt Lake City, UT, February 22, 1999.
   77) Superporous hydrogels: pharmaceutical and medical applications, Yamanouchi Shaklee Pharma, Palo
       Alto, CA, March 19, 1999.
   78) Video-enhanced interference reflection microscopy and video-intensified fluorescence microscopy,
       The Society for Biomaterials Academic Workshop on Probing and Imaging of Cells and Molecules,
       Providence, RI, April 28, 1999.
   79) Degradable, fast-swelling, superporous sucrose hydrogels, Frontiers in Carbohydrate Research-6, West
       Lafayette, IN, May 12, 1999.
   80) Characterization of morphological features of crystal surface during dissolution process, University of
       Utah, Salt Lake City, UT, May 17, 1999.
   81) Superporous hydrogels: pharmaceutical and medical applications, Alza Corp., Palo Alto, CA, June 15,
       1999.
   82) Surface modified biomaterials: in vitro and in vivo behavior, UWEB Symposium on Devices and
       Diagnostics in Contact with Blood: Issues in Blood Compatibility at the Close of the 20th Century,
       Seattle, WA, August 4-6, 1999.
   83) In vitro and in vivo behavior of surface modified biomaterials, KAIST, Taejon, Korea, August 28,
       1999.
   84) Superporous hydrogels: Synthesis and Application, The 5th International Symposium on Polymers for
       Advanced Technologies, Waseda University, Tokyo, Japan, August 31-September 5, 1999.
   85) Pharmaceutical and biomedical applications of superporous hydrogels, Pusan National University,
       September 13, 1999.
   86) Surface modified biomaterials: in vitro and in vivo behavior, KIST, Seoul, Korea, September 14,
       1999.
   87) Development of oral paclitaxel delivery systems, Sam Yang Corp., Taejon, Korea, September 17,
       1999.
   88) Pharmaceutical and biomedical applications of superporous hydrogels, Sook Myung Women’s
       University, September 18, 1999.
   89) Pharmaceutical and biomedical applications of superporous hydrogels, Dong Kook University,
       September 20, 1999.
   90) Gastric retention drug delivery systems: Past and present, U.S. Food and Drug Administration,
       Rockville, MD, September 29, 1999.
   91) Gastric retention drug delivery systems: Past and present, Kos Pharmaceutical, Edison, NJ, October 14,
       1999.
   92) Superporous hydrogels: pharmaceutical and medical applications, Ohio State University, Columbus,
       OH, October 28, 1999.



                                                                                                       Page 67
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 617 of 1189 PageID #: 19785



   93) Superporous hydrogels: pharmaceutical and medical applications, Procter & Gamble Company,
       Cincinnati, OH, November 1, 1999.
   94) Polymeric systems for oral controlled delivery, AAPS-Northeast Regional Discussion Group, Hartford,
       CT, April 24, 2000.
   95) Modulated insulin delivery using glucose-sensitive sol-gel phase reversible hydrogels, Workshop on
       Supramolecular Approach to Biological Function, World Biomaterials Congress Workshop, Hawaii,
       May 15, 2000.
   96) Superporous hydrogels for oral controlled drug delivery, Chong Kun Dang Corp., Seoul, Korea, May
       18, 2000.
   97) Superporous hydrogels for oral controlled drug delivery, Cheil Jedang Corp., Seoul, Korea, May 19,
       2000.
   98) Polymers in oral drug delivery, Kwang Ju Institute of Science and Technology, Kwang Ju, Korea, May
       22, 2000.
   99) Drug discovery in global economy, Korean Society of Pharmaceutics, Seoul, Korea, May 26, 2000.
   100) PEO-grafted biomaterials: In vitro and in vivo behavior, Dept. of Chemical and Materials
        Engineering, University of Kentucky, Lexington, KY, June 30, 2000.
   101) Modulated insulin delivery using phase-reversible glucose-sensitive hydrogels, The 40th
        Microsymposium of the Prague Meetings on Macromolecules, the International Union of Pure and
        Applied Chemistry, July 18, 2000.
   102) Modulated insulin delivery using phase-reversible glucose-sensitive hydrogels, The 8th Hydrogel,
        Biodegradable Polymers for Medical Application Workshop, Korea Advanced Institute of Science
        and Technology, August 24, 2000.
   103) PEG-modified biomaterials: Lack of in vitro-in vivo correlation, Univ. of Alabama in Huntsville,
        January 19, 2001.
   104) Superporous hydrogels: pharmaceutical and biomedical applications, The North Carolina
        Pharmaceutical Discussion Group, Chapel Hill, NC, March 28, 2001.
   105) Glucose-sensitive sol-gel reversible hydrogels for modulated insulin delivery, University of North
        Carolina, Chapel Hill, NC, March 29, 2001.
   106) Gastric retention devices: Past and present, GlaxoWellcome, Chapel Hill, NC, March 30, 2001.
   107) Superporous hydrogels for biomedical and pharmaceutical applications, Society for Biomaterials
        Annual Meeting, Minneapolis, MN, April 26, 2001.
   108) Polymers in oral drug delivery, University of Maryland, Baltimore, MD, May 3, 2001.
   109) Gastric retention drug delivery systems: Past and present, Northeastern University, Boston, MA, May
        18, 2001.
   110) Hydrotropic polymers for enhancing water solubility of poorly soluble drugs, The University of
        Tokyo, Tokyo, Japan, July 8, 2001.
   111) Hydrotropic polymers for enhancing water solubility of poorly soluble drugs, Japan Advanced
        Institute of Science and Technology, Ishikawa, Japan, July 9, 2001.
   112) Hydrotropic polymers for enhancing water solubility of poorly soluble drugs, Korea Institute of
        Science and Technology, Seoul, Korea, July 13, 2001.
   113) Hydrotropic polymers for enhancing water solubility of poorly soluble drugs, Korea Research
        Institute of Chemical Technology, Taejeon, Korea, July 20, 2001.


                                                                                                      Page 68
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 618 of 1189 PageID #: 19786



   114) Drug delivery, Biomaterials in 2001: State of the art. UWEB Summer Symposium, Seattle, WA,
        August 21, 2001.
   115) Superporous hydrogels for pharmaceutical and biomedical applications, University of Georgia,
        College of Pharmacy, Athens, GA, Nov. 12, 2001.
   116) Hydrotropic polymers and hydrogels for poorly soluble drugs, Samyang Corp., Taejeon, Korea,
        November 21, 2001.
   117) Controlled drug delivery systems: Target areas for product development, Samyang Corp., Yongin-Si,
        Korea, November 22, 2001.
   118) Hydrogels in pharmaceutical and biomedical applications, University of Southern California, Los
        Angeles, CA, December 7, 2001.
   119) Hydrogels in drug delivery, University of Pennsylvania, Institute of Medicine and Engineering,
        Philadelphia, PA, January 29, 2002.
   120) Hydrogels in controlled drug delivery, The 17th Annual Meeting of the Academy of Pharmaceutical
        Science and Technology, Japan (APSTJ), Shizuoka, Japan, March 30, 2002.
   121) Polymeric systems in oral controlled drug delivery, Taisho Pharmaceutical Co., Ltd., Saitama-shi,
        Saitama, Japan, April 2, 2002.
   122) Polymeric systems in oral controlled drug delivery, Daiichi Pharmaceutical Co., Ltd., Tokyo, Japan,
        April 2, 2002.
   123) Hydrogels in drug delivery, AAPS/PDD Conference, Washington, D.C., April 22-24, 2002.
   124) Novel hydrogels in drug delivery applications, University of Michigan, Ann Arbor, MI, May 15,
        2002.
   125) Hydrogels in drug delivery, University of Toronto, Toronto, Canada, May 30, 2002.
   126) New platforms for drug delivery, McMaster University, Hamilton, Ontario, Canada, May 31, 2002.
   127) Polymers and hydrogels in drug delivery: Design and applications, Inhale Therapeutic Systems, Inc.,
        San Carlos, CA, June 12, 2002.
   128) Novel hydrogels in drug delivery, UK/Ireland chapter of the Controlled Release Society (UKICRS)
        and 139th British Pharmaceutical Conference, Manchester, United Kingdom, September 24, 2002.
   129) Nano-structures for delivery of poorly soluble drugs, Nano-biomaterials for drug, gene, and cell
        therapy, Korea Advanced Institute of Science and Technology, Taejeon, Korea, November 1, 2002.
   130) New hydrogels for delivery of poorly soluble drugs and proteins, University of Illinois-Chicago,
        Chicago, IL, November 20, 2002.
   131) Glucose imprints for modulated insulin delivery, Korean Chemical Society, Polymer Chemistry
        Division, Taejeon, Korea, December 13, 2002.
   132) Solvent exchange method: A new process for making reservoir-type microcapsules, 11th
        International Symposium on Recent Advances in Drug Delivery Systems, Salt Lake City, UT, March
        3, 2003.
   133) Novel methods of making microcapsules based on the solvent exchange method, AAPS Conference
        on Advances in Pharmaceutical Processing, Parsippany, NJ, June 19, 2003.
   134) Biomimetic materials, Controlled Release Society Annual Meeting, Glasgow, Scotland, July 22,
        2003.
   135) Solvent exchange method: A new process for making reservoir-type microcapsules, Northeastern
        University, Boston, MA. September 8, 2003.


                                                                                                      Page 69
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 619 of 1189 PageID #: 19787



   136) Oral drug delivery: Scientific challenges vs. product development, Oral Drug Delivery Conference,
        Boston, MA, September 9, 2003.
   137) Recent progresses in fast melting tablets and delivery of poorly soluble drugs, AAPS Chicago
        Pharmaceutics Discussion Group Meeting, Chicago, IL, October 9, 2003.
   138) Hydrotropic polymeric micelle systems for formulation of poorly water-soluble drugs, The 8th
        European Symposium on Controlled Drug Delivery, Noordwijk aan Zee, The Netherlands, April 7-9,
        2004.
   139) Novel microencapsulation techniques based on the solvent exchange method, Pharmaceutical
        Sciences World Congress (PSWC2004), 2nd World Congress of the Board of Pharmaceutical
        Sciences of FIP, Kyoto, Japan, May 31, 2004.
   140) Nanotechnology: Innovation or rebranding? Debate with Sandy Florence in Pearls of Wisdom, 31st
        Annual Meeting and Exposition of the Controlled Release Society, Honolulu, HI, June 16, 2004.
   141) Hydrotropic polymer systems for poorly soluble drugs, 31st Annual Meeting and Exposition of the
        Controlled Release Society, Honolulu, HI, June 16, 2004.
   142) Nanopolymeric structures for delivery of paclitaxel, School of Pharmacy, University of Kentucky,
        September 3, 2004.
   143) Hydrotropic polymeric nanostructures for delivery of paclitaxel, Nanoparticles. Synthesis,
        Functionalization and Applications for Targeted Drug Delivery, Cleveland, OH, October 27, 2004.
   144) Challenges and strategies in drug delivery from coronary stents, Biointerface 2004, Baltimore, MD,
        October 28, 2004.
   145) Drug-eluting stents, Boston Scientific, Natick, MA, October 29, 2004.
   146) Novel methods of making microcapsules based on the solvent exchange method. (Roundtable on Issues
        in Protein Microencapsulation), 2004 AAPS Annual Meeting, Baltimore, MD, November 10, 2004.
   147) Recent advances in drug-eluting stents, Korea Research Institute of Chemical Technology, Taejeon,
        Korea, November 24, 2004.
   148) Polymers in everyday life, LG Household & Heathcare, Taejeon, Korea, November 24, 2004.
   149) Recent advances in drug-eluting stents, University of Utah, College of Pharmacy, January 5, 2005.
   150) Preparation of PLGA microcapsules by the interfacial solvent exchange method, University of
        Pittsburgh, January 24, 2005.
   151) Hydrotropic polymers for delivery of poorly soluble drugs, Inha University, Incheon, Korea, July 13,
        2005.
   152) Hydrotropic polymers for delivery of poorly soluble drugs, Boehringer-Ingelheim, Ridgebury, CT, July
        20, 2005.
   153) Oral drug delivery: Scientific challenges and product development, Annual Meeting of the
        Pharmaceutical Society of Korea, Seoul, Korea, November 29, 2005.
   154) Polymers used in pharmaceutics, The 2006 AAPS PT Arden Conference, West Point, NY, January 25,
        2006.
   155) Polymer properties for controlled drug delivery, The 2006 AAPS PT Arden Conference, West Point,
        NY, January 25, 2006.
   156) Nano/micro drug delivery systems and cellular uptakes, Symposium on Development of New
        Radiotherapy Technique Using Nano Drug Delivery System, Asan Medical Center, Seoul, Korea,
        March 10, 2006.


                                                                                                       Page 70
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 620 of 1189 PageID #: 19788



   157) Controlled drug delivery: From macro to nanotechnologies, Institute of Genetics and Molecular
        Biology, Seoul National University, Seoul, Korea, June 23, 2006.
   158) Drug delivery: Evolution into the nanotechnology era, Institute of Bioengineering and Nanotechnology,
        Republic of Singapore, July 3, 2006.
   159) Novel methods for microsphere formulation and manufacture, The CMC and Regulatory Issues for
        Controlled Release Parenterals Workshop at the 33rd Annual Meeting of the Controlled Release
        Society, Vienna, Austria, July 29, 2006.
   160) Label-free imaging tools for pharmaceutical and biomedical applications: CARS and SPR, Asan
        Medical Center, Seoul, Korea, September 5, 2006.
   161) Nanomedicine: Evolution, revolution, and transformation, Mini Symposium on Molecular Imaging and
        Nanomedicine, Kyungbook National University, School of Medicine, Daegu, Korea, September 6,
        2006.
   162) Nanomedicine: Evolution, revolution, and transformation, 1st Purdue-KIST Collaborative Symposium
        on Biomedical Photonics, Korea Institute of Science and Technology, Seoul, Korea, September 7,
        2006.
   163) Translational research in drug delivery, LTS Academy, Andernach, Germany, October 6-8, 2006.
   164) Imaging study of paclitaxel release from drug-eluting stents, University of Michigan, Ann Arbor, MI,
        October 19, 2006.
   165) Nanotechnologies in drug delivery, NanoBio-Tokyo 2006, The University of Tokyo, December 4-7,
        2006.
   166) Fast-melting tablet formulations for controlled release and for large dose drugs, Astellas Pharma,
        Yaizu, Japan, December 7, 2006.
   167) Drug-eluting stents: Imaging studies & strategies, Tokyo Women's Medical University Institute of
        Advanced Biomedical Engineering and Science, Tokyo, Japan, December 8, 2006.
   168) Nanomedicine: Evolution, revolution, and transformation, The 2007 National Meeting of the
        Association for Laboratory Automation, Palm Springs, CA, January 27-31, 2007.
   169) Scientific possibilities for combination products of the future, Symposium on Combination Products in
        Life Science Industries, Cook Inc. International Headquarters, Bloomington, IN, February 2, 2007.
   170) Fast-melting tablet formulations for controlled release and for large dose drugs & fast-swelling
        hydrogels for biomedical applications, Abbott Laboratories, Abbott Park, IL, April 9, 2007.
   171) Polymeric micelles for delivery of poorly soluble drugs & microcapsules for delivery of protein drugs,
        Abbott Laboratories, Abbott Park, IL, April 9, 2007.
   172) What’s wrong with the new drug delivery systems? CDER VPLS & ONDQA - cTiPS, USFDA,
        Rockville, MD, April 23, 2007.
   173) Fast dissolving tablets - Current development and technologies, OGD, USFDA, Rockville, MD, April
        23, 2007.
   174) Overview of polymers used in controlled release, China International Pharmaceutical Technologies
        Conference 2007, Shanghai, China, May 10-14, 2007.
   175) Nanomedicine: Evolution, revolution, and transformation, Kazakh National University, Almaty,
        Republic of Kazakhstan, June 13, 2007.
   176) Polymers used in controlled drug delivery, Kazakh National University, Almaty, Republic of
        Kazakhstan, June 14, 2007.



                                                                                                           Page 71
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 621 of 1189 PageID #: 19789



   177) Polymers in nanotechnology, Kazakh National University, Almaty, Republic of Kazakhstan, June 15,
        2007.
   178) Nanotechnologies in drug delivery, Chungnam National University, Daejeon, South Korea, August 14,
        2007.
   179) Orally disintegrating tablets: Determination of disintegration time, OGD, USFDA, Rockville, MD,
        August 21, 2007.
   180) Imaging studies of paclitaxel release from drug-eluting stents. The University of Arizona, Department
        of Aerospace and Mechanical Engineering, Tucson, AZ, November 8, 2007.
   181) Hydrotropic polymer micelle for delivery of poorly water-soluble drugs, The 10th European
        Symposium on Controlled Drug Delivery, Noordwijk aan Zee, The Netherlands, April 2-4, 2008.
   182) Hydrotropic micelles for poorly water-soluble drugs, Macromolecular Chemistry Symposia, 101th
        National Meeting of the Korean Chemical Society, Seoul, Korea, April 17, 2008.
   183) Animal models in drug delivery: Indispensables, limitations and alternatives, The 35th CRS Annual
        Meeting, New York, NY, July 14, 2008.
   184) Drug-eluting stents: What need to be done, Kyungpook National University Medical School, Daegu,
        Korea, September 2, 2008.
   185) Bioefficacy studies in drug delivery: Animal models and alternatives, The 2008 KCRS Annual
        Conference: Research Networking for Future Therapy, Jeju Island, Korea, September 4, 2008.
   186) Macro issues with nano/micro particles for drug delivery, Center for Nanoscale Science and
        Technology, University of Illinois, Urbana-Champaign, October 1, 2008.
   187) Hydrotrophic polymer micelles for delivery of poorly soluble drugs, University of Pennsylvania
        School of Medicine, October 15, 2008.
   188) Drug delivery systems: Macro issues of nano/micro formulations, University of Wisconsin, School of
        Pharmacy, Louis W. Busse Lecture Series, November 13, 2008.
   189) Drug-eluting stents: What now? University of Wisconsin, School of Pharmacy, Louis W. Busse
        Lecture Series, November 14, 2008.
   190) Long-term protein delivery: Challenges and opportunities, The 2nd International Quadruple Research
        Network Symposium - Protein, Gene, Cell Delivery, Hanyang University, Seoul, Korea, December 5,
        2008
   191) Nanotechnology in drug delivery: Issues & possibilities, Korea Research Institute of Chemical
        Technology, Taejeon, Korea, December 8, 2008.
   192) Nano/micro particles with predefined size and shape, 14th International Symposium on Recent
        Advances in Drug Delivery Systems, Salt Lake City, UT, Feb. 15-18, 2009.
   193) Delivery of poorly water-soluble drugs: Hydrotropic solubilization and nano/micro-particles, Pfizer,
        Groton, CT, March 6, 2009.
   194) Practical nanotechnology and microfabrication for drug delivery, 2009 International Symposium of
        the Intelligent Drug Delivery System, Seoul, Korea, April 29, 2009.
   195) Aquatemplate method for microparticular drug delivery systems, Sungkyunkwan University, College
        of Engineering, Suwon, Korea, May 1, 2009.
   196) Polymers in drug delivery systems & gastric retention devices, Astellas Pharma, Shizuoka, Japan,
        May 22, 2009.
   197) Drug delivery systems: Basic research and product development, Academy of Pharmaceutical
        Science and Technology, Japan (APSTJ), Shizuoka, Japan, May 23, 2009.

                                                                                                      Page 72
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 622 of 1189 PageID #: 19790



   198) Drug-eluting stents: The future trend, the 7th Asia 3 (China-Japan-Korea) Foresight Symposium on
        Gene Therapy and Biomaterials, Seoul, Korea, May 26, 2009.
   199) Oral delivery of macromolecular drugs: Limitations and possibilities, 2009 World Class University
        (WCU) Symposium on Drug Delivery and Bioimaging, Daegu, Korea, May 28, 2009.
   200) Novel Drug Delivery Systems for Translational Research, Cardiovascular Innovation Seminar Series,
        Medtronic Cardiovascular, Santa Rosa, CA, August 12, 2009.
   201) Nanotechnology in drug delivery, Korea Advanced Institute of Science and Technology, Daejeon,
        Korea, September 1, 2009.
   202) Nano/micro fabrication for drug delivery systems, Green Cross Pharma, Seoul, Korea, September 2,
        2009.
   203) Nanotechnology in drug delivery, POSTECH, Pohang, Korea, September 3, 2009.
   204) Macro issue with nano/micro particles in drug delivery, 2009 International Symposium on Crystal
        Engineering & Drug Delivery System, Tianjin, China, September 6, 2009.
   205) Advances in drug delivery based on nanotechnology, Ajou University, Suwon, Korea, September 10,
        2009.
   206) Nanotechnology applications for drug delivery, 12th Annual International Conference on Drug
        Metabolism/Applied Pharmacokinetics, Merrimac, WI, September 17, 2009.
   207) A new nanofabrication method designed for scale-up production, 7th International Nanomedicine and
        Drug Delivery Symposium, Indianapolis, IN, October 5-6, 2009.
   208) Advances in nanofabrication in drug delivery, Advanced Polymeric Materials and Technology
        Symposium (APMT 2010), Jeju, Korea, January 24-27, 2010.
   209) The hydrogel template method for nanofabrication of drug delivery particles, The American Society
        of Mechanical Engineers (ASME)/ the First Global Congress on NanoEngineering for Medicine and
        Biology (NEMB): Advancing Health Care through Nanoengineering and Computing, Houston, TX,
        February 8, 2010.
   210) Nanofabrication of microstructures for drug delivery using the hydogel template method,
        Macromolecular Science and Engineering, University of Michigan, Ann Arbor, February 16, 2010.
   211) Long-term drug delivery using microfabricated particles, Advanced Technologies and Regenerative
        Medicine (Johnson & Johnson), Somerville, NJ, April 5, 2010.
   212) A (toy) story of drug delivery systems, Sigma Xi Purdue Chapter, West Lafayette, IN, April 14, 2010.
   213) Microfabricated particles for controlled drug delivery, Zhejiang University, Department of Chemical
        and Biochemical Engineering, Hangzhou, China, April 20, 2010.
   214) Microfabricated particles for controlled drug delivery, Peking University, Department of Polymer
        Sciences & Engineering, Bejing, China, April 23, 2010.
   215) Development of large dose FDT formulations & microparticulate depot injectables, CKD
        Pharmaceutical, Seoul, Korea, April 26, 2010.
   216) Targeted drug delivery: Essential for further advances in drug delivery, The 9th China-Japan-Korea
        Foresignt Joint Symposium on Gene Delivery and the International Workshop on Biomaterials 2010,
        Changchun, Julin, China, June 21, 2010.
   217) Drug delivery systems: oral and parenteral formulations, AmorePacific, Suwon, Korea, June 24, 2010.
   218) Fabrication of long-term release risperidone-PLGA microsystems, Samyang Corp., Daejeon, Korea,
        June 25, 2010.


                                                                                                    Page 73
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 623 of 1189 PageID #: 19791



   219) Drug-eluting stents with controllable elution kinetics, SIRIC International Symposium 2010, Stent
        development: Present and Future, Severance Hospital, Seoul, Korea, July 2, 2010.
   220) Where have all the smart hydrogels gone? The Annual Controlled Release Society Meeting, Portland,
        OR, July 14, 2010.
   221) A new microfabrication method for delivery of varioust types of drugs, The 19th Shizuoka DDS
        Conference, Shizuoka, Japan, September 4, 2010.
   222) Microstructures for drug delivery using the hydrogel template method, University of Tokyo, Tokyo,
        Japan, September 6, 2010.
   223) Targeted drug delivery: Expected targeting and true targeting, Tokyo Women’s University, Tokyo,
        Japan, September 7, 2010.
   224) Wild wild world of drug delivery systems: From macro to nano, Tokyo Institute of Technology,
        Tokyo, Japan, September 9, 2010.
   225) Targeted drug delivery: The next advances to be made, The 5th Global COE International
        Symposium on Frontier in Biomaterials Science and Technology for Regenerative Medicine and
        Gene/Drug Delivery, Tokyo Institute of Technology, Tokyo, Japan, September 10, 2010.
   226) Drug targeting: Myth, reality, and possibility, Symposium on Innovative Polymers for Controlled
        Delivery (SIPCD 2010), Suzhou, China, September 15, 2010.
   227) Nano-Med: Recent advances in nanotechnology for drug delivery, Suzhou Institute of Nano-Tech
        and Nano-Bionics, Chinese Academy of Sciences, Suzhou, China, September 16, 2010.
   228) Long-term protein delivery: Challenges & opportunities, Genentech, South San Francisco, CA,
        December 2, 2010.
   229) Recent advances in hydrogel drug delivery for biotherapeutics and major hurdles to
        commercialization, 46th Annual Pharmaceutical Technologies Arden Conference: Pharmaceutical
        Development of Biologics: Fundamentals, Challenges, and Recent Advances, The Thayer Hotel,
        West Point, NY, March 8, 2011.
   230) Controlled Drug Delivery: Clinically Useful Formulation & Commercial Success, CKD Research
        Institute, Chonan, Korea, April 27, 2011.
   231) Drug delivery: New directions in the new decade, The 10th China-Japan-Korea Foresight Joint
        Symposium on Gene Delivery and International Symposium on Biomaterials 2011, Gulin, Guangxi,
        China, May 31, 2011.
   232) Controlled drug delivery technologies for clinically useful practical formulations, Changchun
        Institute of Applied Chemistry, Changchun, China, June 3, 2011.
   233) Barriers to overcome for targeted drug delivery to tumors, Drug Delivery and Cancer: Challenges and
        New Directions for Cancer Therapy, West Lafayette, IN October 10, 2011.
   234) The 10Xer’s way toward theragnosis, Korea Institute of Science and Technology, Seoul, Korea,
        November 24, 2011.
   235) How smart is a smart hydrogel? Yeongnam University, Daegu, Korea, November 25, 2011.
   236) Infinite future of undergraduate students, Korea University, School of Pharmacy, Jochiwon, Korea,
        November 28, 2011.
   237) Targeted drug delivery: myth, reality, & possibility, Department of Pharmaceutical Sciences,
        University of Tennessee Health Science Center, Memphis, TN, December 12, 2011.
   238) Controlled drug delivery: The third generation, International Symposium on Past, Present and Future
        of Molecular Pharmacokinetics, Hitotsubashi Hall, Tokyo, Japan, January 18, 2012.


                                                                                                        Page 74
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 624 of 1189 PageID #: 19792



   239) Targeted drug delivery: myth, reality, & possibility, Department of Mechanical Engineering,
        University of Minnesota, Minneapolis, MN, March 28, 2012.
   240) Nanoadvances in nanotechnology-based drug delivery, KAIST, Daejeon, Korea, April 16, 2012.
   241) Drug delivery systems for the new decades: Balance between “iNew” and “Me-too” approaches.
        National Tsing Hua University, Hsinchu, Taiwan, April 26, 2012.
   242) Publication of papers for Journal of Controlled Release. Changchun Institute of Applied Chemistry,
        Chinese Academy of Sciences, Changchun, China, June 1, 2012.
   243) How to write good papers for JCR. West China School of Pharmacy, Sichuan University, Chengdu,
        China, June 2, 2012.
   244) The 3rd Generation drug delivery systems: Issues to Resolve. The 9th World Biomaterials Congress,
        Chengdu, China, June 3, 2012.
   245) Politicians, Athletes, Scientists, and iCRS. The 39th Annual Meeting of the Controlled Release
        Society, Quebec, Canada, July 17, 2012.
   246) Drug Delivery Systems for the New Decade: Balance between “iNew” and “Me-too” Approaches,
        the 15th International Biotechnology Symposium, Daegu, Korea, September 17, 2012.
   247) The 3rd Generation drug delivery systems: Back to Basics, the 3rd Asymchem Pharmaceutical CMC
        2012, Tianjin, China, September 21, 2012.
   248) The 10X Research on Drug Delivery, Sungkyunkwan University, Korea, September 24, 2012.
   249) The 3rd generation drug delivery systems: Improvement to make, Peking University, Beijing, China,
        December 1, 2012.
   250) Controlled Drug Delivery Systems, CoSci-Med, Harbin, China, December 2, 2012.
   251) Controlled drug delivery systems for the new decade, Heilongjiang University, Harbin, China,
        December 3, 2012.
   252) Oral controlled drug delivery systems, Symposium on New Technology Seminar on Extended and
        Controlled Release Oral Solid Dosage (VIII), Guangzhou, China, December 4, 2012.
   253) Controlled release formulations for generics, The 3rd International Forum for Generics, Nanchang,
        China, December 5-6, 2012.
   254) Anti-retroviral delivery systems: New directions in the new decades, NIH National Institute of
        Allergy and Infectious Diseases, Division of AIDS, Prevention Sciences Program and The Bill and
        Melinda Gates Foundation. Think Tank on Drug Delivery Systems for HIV Prevension, Washington,
        DC, February 22, 2013.
   255) Controlled drug delivery systems: The third generation, International Conference on Biomaterials
        Science, Tsukuba, Japan, March 20-22, 2013.
   256) Targeted drug delivery: Insights by Professor You Han Bae, Joint Symposium of the 5th Utah-Inha
        DDS Research Center Symposium and the 7th International Symposium on Intelligent DDS,
        Incheon, Korea, May 23-24, 2013.
   257) The missing components of current drug delivery systems and new approaches, The 4th International
        Advanced Biomaterials Symposium Changchun, China, September 28-30, 2013.
   258) Facing the truth about nanotechnology in drug delivery, Dongguk University, Pharmacy School in
        Ilsan. October 2, 2013.
   259) Controlled drug delivery: new technologies required for the next generation, Symposium on
        Perspectives on the Future of Drug Delivery Systems, Beijing, China, November 22, 2013.


                                                                                                       Page 75
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 625 of 1189 PageID #: 19793



   260) Controlled drug delivery: Challenges and Opportunities, Youbo Pharmaceuticals, Mudanjiang,
        China. March 10, 2014.
   261) The 3rd generation drug delivery systems: Future back, the 8th International Symposium on
        Intelligent Drug Delivery System, Seoul, Korea, April 24, 2014.
   262) Create your own future, Korea University, Jochiwon, Korea, May 28, 2014.
   263) Controlled drug delivery: Historical perspective for the future, Ajou University, Suwon, Korea.
        November 3, 2014.
   264) Virtual human, KIST, Seoul, Korea, November 4, 2014.
   265) From pills to nanoparticles: The 10X progress in drug delivery research, Korean-American Society in
        Biotech and Pharmaceuticals (KASBP), Morristown, NJ, November 7, 2014.
   266) 30 Years of Research on Drug Delivery: A Personal Reflection, Purdue University Faculty Careers
        Colloquium, West Lafayette, IN, February 20, 2015.
   267) Vacuum SpinSwiper for microfabrication of PLGA microparticles, Sungkyunkwan University,
        Suwon, Korea, March 24, 2015.
   268) Controlled drug delivery: Historical perspective for the next generation, Pharmaceutical Society
        Japan, Kobe, Japan, March 28, 2015.
   269) Drug delivery technologies for the future: Thinking in new boxes, Ashland Inc. Distinguished
        Lecturer at the University of Kentucky, April 27 2015.
   270) Controlled drug delivery systems: Needs for accelerated evolution, the Canadian Biomaterials
        Society, Toronto, Canada, May 29, 2015.
   271) Drug dlivery of the future: Chasing the invisible gorilla, The 1st Annual International Symposium on
        Bio-Therapeutics Delivery, Seoul, Korea, Septembrer 14, 2015.
   272) Sustained depot formulations for parenteral applications, CJ HealthCare, Icheon-si, Gyeonggi-do,
        Korea, September 18, 2015.
   273) PLGA microparticle formulations for long-term drug delivery, Korea University, Jochiwon, Korea,
        September 21, 2015.
   274) Drug dlivery of the future: Chasing the invisible gorilla, Lilly/Purdue Technology Day, Eli Lilly,
        Indianapolis, IN, October 5, 2015.
   275) Controlled Drug Delivery: Historical perspective for the next generation, Sungkyunkwan University,
        College of Engineering and College of Pharmacy, Suwon, Korea, November 19, 2015.
   276) Controlled Drug Delivery: Historical perspective for the future, The Chinese University of Hong
        Kong, College of Pharmacy, Sha Tin, Hong Kong, March 16, 2016.
   277) Lessons learned from Dr. Tsuneji Nagai for the future of drug delivery, the 30th Anniversary
        Symposium of The Nagai Foundation Tokyo: Link to the Past and Bridge to the Future, Tokyo,
        Japan, July 7, 2016.
   278) Drug Delivery Systems: Achieving Accelerated Evolution, the 10th Israel Controlled Release Society
        Symposium, Maalot, Israel, September 16, 2016.
   279) Drug Delivery Systems: Accelerated Evolution for the Future, Allan S. Hoffman Lecture, University
        of Washington, Seattle, WA, October 10, 2016.
   280) Drug delivery systems: Past successes and future possibilities, the 28th Korean Academy of Science
        & Technology Symposium: Young Scientists in Drug Delivery- Redirecting the Research Field,
        KIST, Seoul, Korea, December 7, 2016.


                                                                                                       Page 76
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 626 of 1189 PageID #: 19794



   281) PLGA microparticles; Challenges in peptide and protein delivery, Eli Lilly and Company,
        Indianapolis, IN, March 9, 2017.
   282) Center for drug abuse intervention and treatment, National Institute of Drug Abuse, Baltimore, MD,
        April 7, 2017.
   283) The drug delivery field at the inflection point, IDDS-GiRC Joint Symposium, Seoul, Korea, May 25,
        2017.
   284) The drug delivery field at the inflection point: Why we need to change, University of Utah, Salt Lake
        City, UT, August 28, 2017.
   285) Characterizations of PLGA polymers, FDA Public Workshop on Demonstrating Equivalence of
        Generic Complex Drug Substances and Formulations: Advances in Characterization and In Vitro
        Testing, Silver Spring, MD, October 6, 2017.
   286) The drug delivery field at the tipping point, Korea University, Jochiwon, Korea, October 20, 2017.
   287) Drug delivery systems: Accelerated evolution for the future, Monash University, Melbourne,
        Australia, November 17, 2017.
   288) Preparing manuscripts and patents, University of Auckland, Auckland, New Zealand, November 21,
        2017.
   289) Bioefficacy and toxicity studies in drug delivery: Animal models & alternatives, in New Zealand-
        Australia CRS 2017 Joint Workshop on Recent Trends in In-vitro, Ex-vivo and In-vivo Models in
        Bioactive Delivery, November 22, 2017.
   290) Drug delivery systems: Past successes and future possibilities, University of Otago, Dunedin, New
        Zealand, November 24, 2017.
   291) Preparing manuscripts for Journal of Controlled Release, University of Otago, Dunedin, New
        Zealand, November 24, 2017.
   292) The drug delivery field at the inflection point: Time for new thinking, University of Auckland,
        Auckland, New Zealand, November 27, 2017.
   293) Role of drug delivery in drug discovery, University of Auckland, Auckland, New Zealand, November
        28, 2017.
   294) The drug delivery field at the inflection point: Time to change for the future, University of Southern
        California, Los Angeles, CA, February 24, 2018.
   295) The drug delivery field at the inflection point, The KAST 13th Frontier Scientist Workshop: Future
        Trends of Biomaterials, University of Utah, Salt Lake City, UT, June 18-19, 2018.
   296) A long walk to PLGA. The 2018 Annual Meeting of Controlled Release Society, New York, NY,
        July 22, 2018.
   297) The future of the drug delivery field: Lessons learned from Professor Diane Burgess, The Interface
        between Science and Education. A Celebration of Professor Diane J. Burgess’ 60th Birthday, Storrs,
        CT, August 18, 2018.
   298) PLGA microparticles: Very well-known but unexplored formulations, Fifth Symposium of
        Innovative Polymers for Controlled Delivery, Suzhou, China, September 15, 2018.
   299) The drug delivery field at the inflection point: Time to think differently, West China School of
        Pharmacy, Sichuan University, Chengdu, China, November 5, 2018.
   300) The drug delivery field at the inflection point: Time to think differently, Engineering Research Center
        in Biomaterials, Sichuan University, Chengdu, China, November 6, 2018. West China School of
        Pharmacy, Sichuan University, Chengdu, China, November 6, 2018.


                                                                                                           Page 77
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 627 of 1189 PageID #: 19795



   301) Create your own future, West China School of Pharmacy, Sichuan University, Chengdu, China,
         November 6, 2018.
   302) One life, one chance, Purdue Korean Faculty Association, West Lafayette, IN, December 14, 2018.
   303) The future of the drug delivery field: time to make real changes, 17th International Symposium on
        Advances in Technology and Business Potential of New Drug Delivery Systems, Mumbai, India,
        February 2, 2019.
   304) Characterization considerations for complex generics containing PLGA, Section “Advancing
        Pharmaceutical Science in Generic Industry-1), 33rd International Forum Processing Analysis &
        Control (IFPAC-2019), North Bethesda, MD, March 4, 2019.
   305) Drug delivery: Collective progress beyond nanohorizon, Nanomedicine Symposium, Aurora, CO,
        April 26, 2019.
   306) An assessment of the current and likely impact of the science of crossing biological barriers on
        medicine, Keystone Symposium on Delivering Therapeutics across Biological Barriers, Dublin,
        Ireland, May 9, 2019.
   307) PLGA: Very well-known but unknown polymers, Helmholtz-Zentrum Geesthacht. Centre for
        Materials and Coastal Research, Berlin, Germany, May 14, 2019.
   308) Nanoprogress in nanomedicine: Mission NanoAcccompished, 2019 Controlled Release Society
        (CRS) Annual Meeting, Debate on Nanotechnology: Big progress vs nano progress,Velencia, Spain,
        July 22, 2019.
   309) Importance of polymer characterization in transdermal and cosmetic formulations, Fifth Conference
        of transdermal drug delivery in world federation of Chinese medicine societies, Nanjing. China,
        August 17, 2019.
   310) One life, one chance: Create your own future, China Pharmaceutical University, Nanjing, China,
        August 19, 2019.
   311) PLGA formulations: Understanding the complexicity of the PLGA assay, Chinese American Society
        of Nanomedicine and Nanotechnology, Hangzhou, China, August 20, 2019.
   312) Kinam Park and Fernanda Ogochi: How to get published in Journal of Controlled Release:
        Perspectives of the editor and the publisher, Chinese American Society of Nanomedicine and
        Nanotechnology, Hangzhou, China, August 20, 2019.
   313) Characterization of complex PLGA formulations, FDA, Silverspring, MD, September 12, 2019.
   314) Kinam Park and Fernanda Ogochi: Writing research articles, West China School of Pharmacy,
        Chengdu, China, September 19, 2019.
   315) Reshapable hydrogels for soft tissue expansion, Engineering Research Center in Biomaterials,
        Sichuan University, Chengdu, China, September 19, 2019.
   316) Drug Delivery: What Do We Do Now? The 1st Asian Young Investigator Symposium on
        Pharmaceutical Science and Technology, Chengdu, China, September 20, 2019.
   317) Professor Doo Sung Lee: A pioneer in environment-sensitive polymers, Polymer Society of Korea,
        Seogwipo, Jeju, Korea, October 10, 2019.
   318) Stand firm on the goal of your life, College of Pharmacy, Seoul National University, Seoul, Korea,
        October 11, 2019.
   319) Time for Korean pharmaceutical science to move ahead of the world, Pharmaceutical Society of
        Korea, Yeosu, Korea, October 14, 2019.



                                                                                                       Page 78
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 628 of 1189 PageID #: 19796



   Awards by Graduate students
   1) Yoon Yeo: 2002 CRS-3M Drug Delivery Systems Graduate Student Outstanding Research Award in
      Drug Delivery (Controlled Release Society, July, 2003)
   2) Yong Qiu: AAPS Outstanding Graduate Student Research Award in Pharmaceutical Technologies
      (American Association of Pharmaceutical Scientists, October 2003)
   3) Yoon Yeo: AAPS Outstanding Graduate Student Research Award in Pharmaceutical Technologies
      (American Association of Pharmaceutical Scientists, November 2004)
   4) Drug Delivery Special Interest Group Outstanding Contribution to the Society for Biomaterials
      (Eunah Kang: Society for Biomaterials 2007)

   Reviewer for Scientific Organizations
   1) Reviewer for the Petroleum Research Fund of the American Chemical Society (1991, 1992, 1994,
      1997, 2000).
   2) Special reviewer for the Medical Research Council of Canada (1991, 1996), and the National Sciences
      and Engineering Research Council of Canada (1998, 2001).
   3) Reviewer for the U.S. Civilian Research & Development Foundation. Regional Experimental Support
      Center Program 2000-2001 (2000).
   4) Reviewer for the Maryland Sea Grant College of the National Office's Sea Grant Technology Program
      (2002)
   5) Reviewer for Canadian Institute of Health Research (2003)
   6) Reviewer for Connecticut Innovations (2005)
   7) Reviewer for the Netherlands Organisation for Scientific Research (2009)
   8) Reviewer for the BMM/CTMM/TIPharma, the Netherlands (2009)
   9) Reviewer for Lister Institute Research Prizes, United Kingdom (2012)


   Reviewer for Academic Departments
   1) University of Minnesota, Department of Pharmaceutics, 1998
   2) University of Utah, Department Pharmaceutics and Pharmaceutical Chemistry, 2004.
   3) School of Pharmacy at Queen’s University Belfast, Belfast, United Kingdom, 2011.


   Short Course Instructor
   1) Peppas, N.A. and Park, K.: Hydrogels in Biomedical and Pharmaceutial Applications, held at
      Indianapolis, IN, on April 24-26, 1991.
   2) Peppas, N.A. and Park, K.: Hydrogels in Biomedical and Pharmaceutial Applications, held at Purdue
      University, West Lafayette, IN, on May 5-7, 1992.


   National and International Committee Member
   1) Program Planning Committee for the American Association of Pharmaceutical Scientists (AAPS)
      Meeting (Fall, 1987).
   2) Scientific Program Committee for the 1990 Controlled Release Society Meeting (July, 1990).

                                                                                                      Page 79
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 629 of 1189 PageID #: 19797



   3) Abstract review for the Pharmaceutics and Drug Delivery Section of the American Association of
      Pharmaceutical Scientists (AAPS) Meeting (Fall, 1991).
   4) Program Planning Committee for the Controlled Release Society Symposium to be held in Korea
      (1992).
   5) Controlled Release Society Award Committee in Outstanding Pharm/Ag-Vet Section (1992-1993).
   6) Controlled Release Society Award Committee in Graduate Student Research Awards & Young
      Investigator Research Award (1993-1996)
   7) Controlled Release Society Nominations Committee (1993-1996).
   8) Controlled Release Society Committee in Ag/Vet Development (1993-1996).
   9) Abstract review for the Protein Adsorption Section of the Society for Biomaterials Meeting (1993).
   10) Task Force on Global Membership Network of the Controlled Release Society (1993).
   11) Controlled Release Society Award Committee in Outstanding Pharm/Ag-Vet Section (1993-1994).
   12) Abstract review committee for the 20th Annual Meeting of the Society for Biomaterials (held in
       Boston, April 5-9, 1994).
   13) Advisory Board of the Molecular Modeling Conference (1994)
   14) Scientific Program Committee for the 1996 Controlled Release Society Meeting (1994).
   15) Chairman of the Global Network Team of the Controlled Release Society (1994-1995).
   16) Advisory Panel on Polymeric Excipients, USP (1995-1999)
   17) Chairman of the Global Network Committee of the Controlled Release Society (1995-1996).
   18) Chairman of the Fellow selection committee of the Pharmaceutics and Drug Delivery (PDD) section of
       the American Association of Pharmaceutical Scientists (AAPS) (1996-1997).
   19) ACS Books Advisory Board (1997-2000)
   20) Advisory Panel on Current Drugs (1997-1999)
   21) Scientific Advisory Board, International Symposium on the Frontiers in Biomedical Polymers
       Applications (2000-2001)
   22) Scientific Advisory Board, International Symposium on Recent Advances in Drug Delivery Systems
       (2000-2001)
   23) Advisory Panel on Excipients: Substance and Characterization Expert Committee, USP (2000-2005)
   24) Scientific Program Committee of the 2nd Pharmaceutical Sciences World Congress (PSWC2004)
       (2001-2004).
   25) Workshop Committee for the Controlled Release Society’s Workshop on Optimization of Quality and
       Performance Attributes of Controlled Release Products, Seoul, Korea (2001-2002)
   26) International Advisory Committee of the First International Conference on Medical Implants Bethesda,
       MD (July 25-28, 2003)
   27) Scientific Advisory Board, Third International Nanomedicine and Drug Delivery Symposium (2005)
   28) Scientific Advisory Board, European Symposium on Controlled Drug Delivery (2006-)
   29) Scientific Advisory Board, China International Pharmaceutical Technologies Conference 2007 (2006-)
   30) Scientific Organizing Committee for Micro 2007, The 16th International Symposium on
       Microencapsulation (2007)


                                                                                                        Page 80
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 630 of 1189 PageID #: 19798



   31) International Advisory Board, the 3rd International Conference on Smart Materials, Structures and
       Systems (2007-2008)
   32) International Organizing Committee, Symposium on Innovative Polymers for Controlled Delivery,
       Suzhou, China, September 14-17, 2010.
   33) Nominations Committee for Controlled Release Society, 2010-2011.
   34) Symposium Co-Chairman , 4th International Advanced Biomaterials Symposium 2013, September 28-
       October 2, 2013, Changchun, China.
   35) International Committee of the Athens Congress on Computational-Experimental, Scientific-Regulatory
       Advances in Drug Discovery, Formulation Strategies, Drug Delivery, ADMET for Small Molecules
       (Generics) and Biotechnological (Biosimilar) Drugs, Athens, Greece, May 30-June 1, 2015.
   36) The Annual Meeting Programme Committee for the Controlled Release Society conference in 2015,
       Edinburgh, Scotland, July 25-29, 2015.
   37) The nominating committee of the Controlled Release Society, 2016-2017.
   38) The nominating committee of the Controlled Release Society, 2017-2018.


   Meeting Organizer
   1) The 1989 Scanning Microscopy Meeting on "Colloidal gold: quantitative labeling and new
      applications," held in Salt Lake City, UT, on May 1-5, 1989.
       Co-organizer: Dr. Ralph Albrecht, University of Wisconsin.
   2) The 1994 ACS National Meeting on "First International Symposium on Biorelated Polymers,"
      sponsored by the Division of Polymer Chemistry, held in Washington, D.C., on August 21-25, 1994.
       Co-organizers: Dr. Raphael Ottenbrite, Virginia Commonwealth University, and Dr. Samuel Huang,
       University of Connecticut.
   3) Organizer for the workshops on "Particulate Drug Delivery Systems" and "Development of Hydrogel
      dosage forms" of the 1996 Controlled Release Society Meeting in Kyoto, Japan on July 11-12, 1996.
   4) A member of the organizing committee for the First Asian International Symposium on Polymeric
      Biomaterials Science, held in Ishikawa, Japan on May 14-16, 1997.
   5) KSP and CRS Joint Symposium on Recent Advances in Drug Delivery and Biomaterials, held in Seoul,
      Korea on September 24-26, 1997.
       Program co-chairman: Seo Young Jeong
   6) The 1998 Controlled Release Society Meeting, held in Las Vegas on June 22-24, 1998.
       Program co-chairman: Russell Potts.
   7) Program Chairman for "Recent Advances in Controlled Drug Delivery," in The WorldPharm98, held in
      Philadelphia, PA on September 22-24, 1998.
   8) American Chemical Society Symposium on "Drug Delivery in the 21st Century" sponsored by the
      Division of Polymer Chemistry, held in Anaheim, CA on March 21-25, 1999.
       Co-organizer: Randall Mrsny.
   9) The Controlled Release Society Winter Symposia and 11th International Symposium & Exposition on
      Recent Advances in Drug Delivery Systems, held in Salt Lake City, UT on March 3-6, 2003.
       Co-organizers: Jindrich Kopecek, James Anderson, Martyn Davies, Sung Wan Kim.


                                                                                                      Page 81
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 631 of 1189 PageID #: 19799



   10) The workshops on "CMC Regulatory Issues for Controlled Release Parenterals," of the 2006
       Controlled Release Society Meeting in Vienna, Austria on July 22, 2006. Co-organizer: Diane
       Burgess.
   11) International Symposium on Recent Advances in Drug Delivery, held in Salt Lake City, UT on
       February 26-28, 2007.
   Co-Chairmen: David Granger and You Han Bae.
   12) Program Chairman of the Annual Meeting of the Society for Biomaterials held in Chicago, IL, 2007.
   13) Program Chair for the pharma themes (Chemistry for Health: Catalyzing Translational Research) for
       the ACS Annual Meeting, held in Philadelphia, PA, in August 2008.
   14) International Symposium on Recent Advances in Drug Delivery, held in Salt Lake City, UT on
       February 15-17, 2009.
   Co-Chairmen: David Granger and You Han Bae.
   15) Drug Delivery and Cancer: Challenges and New Directions for Cancer Therapy, held in West Lafayette,
       IN on October 10-11, 2011,
      Co-Chairmen: Alex Wei, Donald Berstrom, and Kinam Park.
   16) Chair, the Annual Meeting Programme Committee for the Controlled Release Society conference in
       2016, Seattle, WA, USA, July 16-20, 2016.
   17) Co-Chair, Randy Mrsny, Kinam Park, Isabelle Aubert, and Cornell Stamoran, Chairs. Non-invasive
       Delivery of Macromolecules Conference 2017, San Diego, CA, USA, February 21-24, 2017.


   Chairman at Meetings
   1) Chairman of a section on "Artificial Surfaces" at the 1986 Scanning Electron Microscopy Meeting,
      held in New Orleans, LA, on May 5-9, 1986.
   2) Chairman of a section on "Bioadhesives" at the 14th International Symposium on Controlled Release of
      Bioactive Materials, held in Toronto, Canada, on August 2-5, 1987.
   3) Chairman of a session on "Ancillary and Correlative Techniques II - Labeling," at The 7th Pfefferkorn
      Conference on Science of Biological Specimen Preparation, held in Guildford, England, on September
      12-16, 1988.
   4) Chairman of a section on "Biopharm I" at the 17th International Symposium on Controlled Release of
      Bioactive Materials, held in Reno, NV, on July 22-25, 1990.
   5) Chaiman of a session on "Vascular Prosthesis" at the 38th Annual Meeting of American Society for
      Artificial Internal Organs, held in Nashville, TN, on May 7-9, 1992.
   6) Chairman of a session on "Fourth International Symposium on Polymeric Drugs and Drug Delivery
      Systems" at the 204th ACS National Meeting, held in Washington, D.C., on August 24, 1992.
   7) Co-Chairman of a session on "Polymers of Biological and Biomedical Significance" at the 204th ACS
      National Meeting, held in Washington, D.C., on August 26, 1992.
   8) Co-Chairman of a session on "Bioadhesives" at the AIChE Annual Meeting, held in Miami Beach, FL,
      on November 4, 1992.
   9) Co-Chairman of a session on "Mathematical and Computer Modeling" at the 22nd International
      Symposium on Controlled Release of Bioactive Materials, held in Seattle, WA, on July 30-August 2,
      1995.



                                                                                                     Page 82
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 632 of 1189 PageID #: 19800



   10) Co-Chairman of a session on "Biomaterials and Drug Delivery" at the 42nd Annual Conference of
       American Society for Artificial Internal Organs, held in Washington, D.C., on May 3, 1996.
   11) Chairman of a session on "Transdermal Products Development" at the Third International Symposium
       on Biomaterials and Drug Delivery Systems, held in Taejeon, Korea, on July 4-5, 1996.
   12) Co-Chairman of a section on "Agriculture/Veterinary Applications 1 - Session II" at the 23rd
       International Symposium on Controlled Release of Bioactive Materials, held in Kyoto, Japan, on July
       7-10, 1996.
   13) Chairman of a session on "Biorelated Polymers: Advances in Polymeric Drugs and Drug Design" at the
       212th American Chemical Society National Meeting, held in Orlando, FL, on August 25-29, 1996.
   14) Chairman of a session on "Polymer Design I" at the 8th International Symposium on Recent Advances
       in Drug Delivery Systems, held in Salt Lake City, UT, on February 24-27, 1997.
   15) Chairman of 7 sessions of "Recent Advances in Controlled Drug Delivery" at The WorldPharm98, held
       in Philadelphia, PA, on September 22-24, 1998.
   16) Chairman of a session on "Polymeric Carriers" at the 8th International Symposium on Recent
       Advances in Drug Delivery Systems, held in Salt Lake City, UT, on February 19-22, 2001.
   17) Chairman of a session on "Issues in Protein Microencapsulation" at the AAPS Conference on Advances
       in Pharmaceutical Processing, held in Parsippany, NJ, on June 19-20, 2003.
   18) Co-Chairman of a session on "Colloidal Drug Carriers" at the 32nd Annual Meeting of the Controlled
       Release Society, held in Miami, FL, on June 18-22, 2005.
   19) Co-Chairman of a session on “Industrial Session and Roundtable: From Bench to Bedside” at the
       NanoDDS 10, held in Omaha, NE, on Oct. 3-5, 2010.
   20) Co-Chairman of a session on “New Concepts in Polymer Gene/drug/RNAi Delivery Systems” (SO51-
       16.2) at the 9th World Biomaterials Congress, held in Chengdu, China on June 3, 2012.
   21) Co-Chairman of a session on “Preparation and Biomedical Applications of Bioactive Polymer
       Materials” (SO52-33 & SO64-33) at the 9th World Biomaterials Congress, held in Chengdu, China on
       June 3, 2012.
   22) Chairman of a Plenary Session by Dr. Kenzo Takada at the Controlled Release Society Meeting in
       Honolulu, Hawaii, July 22, 2013.
   23) Co-Chairman of a session on Parenteral Sustained Release Drug Delivery at the Controlled Release
       Society Meeting in Honolulu, Hawaii, July 22, 2013.
   24) Chairman of a session on Blood-Brain Barrier at the Non-invasive Delivery of Macromolecules
       Conference 2017, San Diego, CA, USA, February 22, 2017.
   25) Co-chairman of Session 4, Fifth Symposium of Innovative Polymers for Controlled Delivery, Suzhou,
       China, September 16, 2018.


   Teaching Responsibility
   1)   IPPH 363: Basic Pharmaceutics II: Controlled release drug delivery systems (1986-2006, 2009)
   2)   IPPH 581: Disperse Systems: physicochemical and thermodynamic properties of polymers used in the
        pharmaceutical area. (1986-1996)
   3)   IPPH 669: Rate Processes: Rate processes occurring in biological systems. (1987-1995)
   4)   BMS 517A: Tissue engineering (on biomaterials and drug delivery) (2000)
   5)   ChE 697C: Biomaterials Science (on biomaterials and drug delivery) (2001)

                                                                                                     Page 83
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 633 of 1189 PageID #: 19801



   6)   IPPH 690W: (BME695K): Polymers in Pharmaceutical and Biomedical Systems (2000 - 2014)
   7)   ChE 461: Biomedical Engineering (2008 - 2018)
   8)   Engr 103: Introduction to Engineering Practice (2008 - 2018)
   9)   BME 290: Frontiers in Biomedical Engineering (2010)
   10) IPPH 100: Orientation Course (2017 - 2018)
   11) BME 295/299: BME Research Scholars I (2017)
   12) BME 489/490: BME Senior Design (2018)
   13) BME 695K: Polymers in Biomedical and Pharmaceutical Systems (2016 - )


   Thesis Supervision
   1) Donghao Robert Lu - "Protein behavior at the solid-liquid interface."
      He graduated with a Ph.D. degree in August 1990 to become Assistant Professor at Idaho University.

   2) Fei-Wen Mao - "Polymer grafting and steric repulsion."
      She graduated with a M.S. degree in April, 1990.

   3) Waleed S.W. Shalaby - "Enzyme-digestible hydrogels for oral drug delivery"
      He graduated with a Ph.D. degree in July 1992. He continued his education at the School of Medicine
      of the University of South Carolina and obtained his M.D. degree in 1996.

   4) Mansoor M. Amiji - "Steric repulsion by PEO/PPO/PEO block copolymers"
      He graduated with a Ph.D. degree in August 1992 to become Assistant Professor at School of
      Pharmacy, Northeastern University.

   5) Kalpana R. Kamath - "Albumin grafting by -irradiation"
      She graduated with a Ph.D. degree in August 1993 to become Assistant Professor at School of
      Pharmacy, University of South Dakota.

   6) Samuel J. Lee - "Synthesis of sol-gel phase-reversible hydrogels sensitive to glucose"
      He graduated with a Ph.D. degree in December 1994 to work as a research scientist at DuPont
      Biomedical.

   7) Timothy B. McPherson - "Prevention of protein adsorption by PEO surface modification"
      He graduated with a Ph.D. degree in December 1995. After working as a postdoc in Bioengineering
      Department of Purdue University, he became Assistant Professor at College of Pharmacy, Saint Louis
      University.

   8) Aiman A. Obaidat - "Characterization of glucose dependent gel-sol phase transition of the polymeric
      glucose-concanavalin a hydrogel"
      He graduated with a Ph.D. degree in June 1996 to become Assistant Professor at School of Pharmacy.
      Jordan University of Science and Technology, Irbid, Jordan.

   9) Jun Chen - "Superporous hydrogels: Synthesis and applications"
      He graduated with a Ph.D. degree in January 1997 to work as a research scientist at Merck.

   10) Rosalind Jackson - "Preparation of alginate microparticles by emulsification for oral vaccine delivery"
       She graduated with a Ph.D. degree in May 1997 to work as a research scientist at McNeil Consumer
       Products Company.

                                                                                                        Page 84
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 634 of 1189 PageID #: 19802




   11) Seongbong Jo - “Synthesis of applications of silanated poly(ethylene glycol)s"
       He graduated with a Ph.D. degree in May 1998.

   12) Argaw Kidane - "PEO grafting on biomaterial surfaces using gamma-irradiation"
       He graduated with a Ph.D. degree in May 1996 to work at Upjohn Company.

   13) Tonglei Li - “Fractal analysis of surface roughness and study of etching mechanism of acetaminophen
       single crystals"
       He graduated with a Ph.D. degree in April 1999 and became an Assistant Professor at University of
       Kentucky.

   14) Richard Gemeinhart - "Properties of superporous hydrogels for drug delivery"
       He graduated with a Ph.D. degree in 2000 and became an Assistant Professor at University of Illinois at
       Chicago.

   15) Jung Ju Kim - "Glucose-sensitive phase-reversible hydrogels"
       He graduated with a Ph.D. degree in 2001 and became a group leader at Pacific Corporation in Korea.

   16) Nam-Jin Baek - "Drug delivery from stents"
       Graduated with a Ph.D. degree in July 2002 and became a group leader at Samyang Research Center-
       USA.

   17) Hong Wen-"Atomic force microscopic examination of crystal dissolution patterns."
       Graduated with a Ph.D. degree in Septemer 2002. Wyeth Pharmaceutical Inc.

   18) Yong Qiu - “Development of elastic superporous hydrogels.”
       Graduated with a Ph.D. degree in December 2002 and is now with IMPAX Laboratories, Inc.

   19) Yoon Yeo-"Solvent exchange method- a novel microencapsulation technique."
       Graduated with a Ph.D. degree in November 2003 and is now on the faculty at Purdue University.

   20) Mark E. Byrne (NSF IGERT Fellow, Department of Chemical Engineering) - "Glucose sensitive
       molecules: Applications to biosensors" (Co-advisor with Professor Nicholas Peppas at Department of
       Chemical Engineering).
       Graduated with a Ph.D. degree in 2003 and is now an Assistant Professor at Auburn University.

   21) Yourong Fu - “Novel method of making fast dissolving tablets”
       Graduated with a Ph.D. degree in 2004 and is now with Akina, Inc.

   22) David Henthorn (NSF IGERT Fellow, Department of Chemical Engineering) - "Modeling of novel
       multi-methacrylate polymerization" (Co-advisor with Professor Nicholas Peppas at Department of
       Chemical Engineering).
       Graduated with a Ph.D. degree in 2004. Assistant Professor at University of Missouri-Rolla.

   23) Kimberly Hayden (NSF IGERT Fellow, Department of Chemical Engineering) - "Effect of particle
       surface characteristics on particle transport" (Co-advisor with Professor Jennifer Sinclair at Department
       of Chemical Engineering).
       Graduated with a Ph.D. degree in 2003 and is now an Assistant Professor at University of Missouri-
       Rolla.




                                                                                                         Page 85
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 635 of 1189 PageID #: 19803



   24) Jay Blachard (NSF IGERT Fellow, Department of Biomedical Engineering) - "Controlled drug
       delivery using pH-sensitive hydrogels" (Co-advisor with Professor Nicholas Peppas at Department of
       Chemical Engineering).
       August 2000 - December 2002 (Moved to University of Texas at Austin).

   25) Grace Jun-Park (NSF IGERT Fellow, Department of Pharmaceutics) - “Surface modified
       PLGA/carbon nanofiber composites enhance articular chondrocyte functions” (Co-advisor with
       Professor Tom Webster at Department of Biomedical Engineering).
       Graduated with a Ph.D. degree in December 2005 and is with Becton, Dickinson & Co. (BD) at
       Franklin Lakes, NJ.

   26) Seonghoon Jeong- “Sustained release of fast-melting tablets using various polymer coated ion-
       exchange resin complexes”
       Graduated with a Ph.D. degree in 2005. Wyeth Pharmaceuticals
       Professor at Busan National University in Korea.

   27) Connie Paul (NSF IGERT Fellow, Department of Pharmaceutics)- “The microenvironment-controlled
       encapsulation (mice) process for drug delivery” Co-advisor with Professor Paul Robinson at School of
       Veterinary Sciences).
       Graduated with a Ph.D. degree in August 2006 and is currently an associate scientist with Elan
       Pharmaceuticals.

   28) Eunah Kang-“Drug eluting stent and its characterization by coherent anti-Stokes Raman scattering
       microscopy”
       Graduated with a Ph.D. degree in Biomedical Engineering in 2007
       A postdic at Korea Institute of Science and Technology.

   29) Mingli Ye- “Factors controlling the microcapsules prepared by the solvent exchange method”
       Graduated with a Ph.D. degree in 2008.
       A postdoctoral research associate with the Engineering Research Center for Structure Organic
       Particulate Systems, School of Chemical Engineering, Purdue University.

   30) Kwang Su Seo - "Novel ultrasonic atomizer approach for making microcapsules"
       Graduated with a master’s degree in Biomedical Engineering in 2006.
       A Ph.D. graduate student at University of Akron.

   31) Kumar Vedantham - "Development of two-drug eluting stents"
       August 2005 - October 2009
       Postdoc training at Mechanical Engineering and Engineering Science Department, The University of
       North Carolina at Charlotte.

   32) Somali Chaterji - "Endothelial cell culture on smooth muscle cell surface"
       August 2005 - December 2009.

   33) Ji Young Kim - "Hydrotropic solubilization of poorly soluble drugs"
       January 2006 -August 2009
       LG Life Science.

   34) Jutarat Kitsongsermthon - "Multiple drug release from stents"
       August 2006 –October 2011.

   35) Namho Kim - “Drug release for promoting endothelial cell growth”

                                                                                                      Page 86
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 636 of 1189 PageID #: 19804



       August 2008 - July 2010.

   35) Ying Lu- “Drug-eluting stents using nanofabricated drug crystals”
       July 2009 - 2013.

   36) Yuanzu He- “Effect of microparticle shape and size on cell endocytosis”
       July 2010 - 2012.

   37) Crystal Soo Jung Shin: “Nanofabrication of anticancer drug delivery systems”
       January 2010 - June 2014.

   38) Matthew McDermot: "An evaluation of tetramethyl orthosilicate as a vehicle for anti-inflammatory
       delivery after microelectrode implantation"
       July 2011 - present (Co-advisor: Professor Kevin Otto).

   39) Mark Hamilton- “Blood glucose detection from exhaled breath condensate”
       May 2012 - May 2014 (Co-advisor: Professor Ann Rundell).

   40) Ben Kline - “Interplay between polymer and solvent in microparticle formulation”
       July 2012 - May 2014.

   41) Heui Chang Lee- “Device design factors for enhancing the functionality of chronic intracortical
       microelectrodes”
       July 2012 - December 2016 (Co-advisor: Professor Kevin Otto).

   Post-docs and visiting scientists

   1) Professor Chang-Koo Shim, Ph.D., November, 1988 - October, 1989.
   2) Yin-Chao Tseng, Ph.D., July, 1989 - June, 1992.
   3) Annamaria Paparella, Ph.D., October, 1993 - May, 1994.
   4) Professor Sung-Ju Hwang, Ph.D., June, 1996 - June, 1998.
   5) Jin-Chul Kim, Ph.D., July, 1997 - June, 1999.
   6) Professor Ki-Young Lee, Ph.D., June, 1998 - September, 1998.
   7) Won-Moon Choi, Ph.D. October, 1998 - September, 2000
   8) Professor Jin-Ho Lee, Ph.D. March, 1999 - February, 2000
   9) Hasoo Seong, Ph.D. November 1999 - November 2000
   10) Yong Keun Chang, Ph.D., March 2000 - August 2000
   11) Ghanashyam Acharya, Ph.D. March 2000 - February 2001
   12) Jaehwi Lee, Ph.D. April 2000 - February 2004
   13) Dukjoon Kim, Ph.D. January 2001- July 2002
   14) Sang Cheon Lee, Ph.D. March 2001- December 2003
   15) Hossein Omidian, Ph.D., March 2001- April 2002
   16) Shi Cheng Yang, Ph.D., May 2001- June 2003
   17) Tooru Ooya, Ph.D., September 2001- September 2002
   18) Tomohirro, Konno, October, 2001
   19) Seon Haeng Cho, Ph.D., October 2001- December 2002

                                                                                                         Page 87
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 637 of 1189 PageID #: 19805



   20) Jong-Duk Kim, Ph.D. October 2001-September 2002
   21) Byoung Yoon Kim, December 2001 - June 2002
   22) Seung Rim Yang, July 2002 - December 2002
   23) Jae Hyun Jeong, July 2003-December 2003
   24) Susumu Kimura, Ph.D., August 2003-February 2005
   25) Kang Moo Huh, Ph.D., December 2003 - October 2004
   26) Jae Hyung Park, Ph.D., March 2004 - August 2005
   27) Ji-Young Kim. M.S., June 2004 - January 2005
   28) Sangyoup Lee, June 2004 – June 2006
   29) Woo-Kyung Lee, Ph.D., July 2004 - February 2005
   30) Dae Keon Choi, Ph.D., September 2004 - January 2006
   31) Bong Sik Jeon, March 2005 - August 2005
   31) Il Keun Kwon, Ph.D., March 2005 - February 2007
   32) Woo Sun Shim, Ph.D., August 2005 - September 2006
   33) Seonghoon Jeong, Ph.D., December 2005 - March 2006
   34) Je Kyo Jeong, Ph.D. March 2006 - September 2006
   35) Hatem Hegazy, March 2006 - September 2006
   36) Sungwon Kim, Ph.D., August 2006 – September 2011
   37) Xiaohong Wei, Ph.D., October 2006 - September 2007
   38) Jong-Ho Kim, Ph.D. March 2007 - June 2008
   39) Oju Jeon, Ph.D., April 2007 – March 2008
   40) Yuuki Takaishi, October 2007 – September 2008
   41) Ghanashyam Acharya, Ph.D. September 2007 –March 2011
   42) Kyungmin Shin. August 2008 - July 2009
   43) Kyeongsoon Park, Ph.D. August 2008 - July 2009
   44) Nazgul Myzhanova, October - November 2008
   45) Ayauzhan Tumabayeva, October - November 2008
   46) Da-Won Oh. February 2009 - August 2009
   47) Sungwon An. May 2009 - April 2010
   48) Yeon Hee Yun, July 2009 - November 2009
   49) Yoshio Kuno, Ph.D., October 2009 - September 2010
   50) Professor Sung Soo Han, Ph.D. February 2010 - January 2011
   51) Jung Min Cho, May 2010 - July 2011
   52) Ki Young Choi, Ph.D.. August 2010 - July 2011
   53) Byung Kook Lee, Ph.D., January 2011- August 2017
   54) Yeon Hee Yun, Ph.D., May 2011 – January 2018
   55) Professor Wenping Wang, Ph.D., November 2011 - November 2012
   56) Byung-Dong Hahn, Ph.D., February 2012 – January 2013
   57) Professor Yuhua Ma, M.S., March 2012 – February 2013
   58) Professor Shengjiu Gu, Ph.D., March 2012 - September 2012

                                                                           Page 88
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 638 of 1189 PageID #: 19806



   59) Professor Senlin Shi. Ph.D., June 2012 - May 2013
   60) Professor Zhongqiong Qu, Ph.D., August 2012 -July 2013
   61) Professor Nian-Ping Feng, Ph.D., August 2012 - July 2013
   62) Professor Fei Qiu, Ph.D., September 2012 - August 2013
   63) Jinhyun Hannah Lee, Ph.D., March 2013 - February 2014.
   64) Professor Juqun Xi, Ph.D., August 2013 – August 2014
   65) Professor Xueying Yan, Ph.D., February 2014 – January 2015
   66) Yongjuan Shi, September 2014 - September 2015
   67) Professor Xu Lu, Ph.D., October 2014 - October 2015
   68) Andrew Otte, Ph.D., October 2014 – August 2019
   69) Youngnam Lee, M.S., November 2014 - October 2016
   70) Bong Kwan Soh, M.S., November 2014 – October 2019
   71) Chang Geun Song, M.S., November 2014 - December 2015
   72) Yahira Baez, Ph.D., November 2014 - October 2016
   73) Professor Ming-Tao Zhang, PhD, December 2014 - August 2017
   74) Seungman Park, Ph.D., December 2014 - November 2015
   75) Ayauzhan Tumabayeva, M.S., January 2015 - December 2015
   76) Professor Zhuangzhi Zhi, Ph.D., January 2015 - January 2016
   77) Ellina Mun, Ph.D., November 2015 - September 2017
   78) Daekoo Woo, M.S., October 2016 - August 2017
   79) Haoying Yu, M.S., Februay 2017 - June 2017
   80) Gwang Heum Yoon, M.S., October 2016 -
   81) Dijia Yu, M.S., November 2017 - November 2018
   82) Shweta Sharma, Ph.D., February 2018 -
   83) Farrokh Sharifi, Ph.D., August 2018 -

   Manuscript Reviews for Journals

      ACS Advanced Chemistry Series
      Acta Anatomica
      Analytical Chemistry
      American Journal of Pathology
      American Journal of Transplantation
      Bioconjugate Chemistry
      Biomacromolecules
      Biomaterials
      Biotechnology and Bioengineering
      Colloids and Surfaces
      Computational and Theoretical Polymer Science
      CRC Critical Reviews
      Eur. J. Pharmceutical Sci.
      Eur. J. Pharmaceutics & Biopharmaceutics
      European Polymer Journal
      Fundamental and Applied Toxicology
      IEEE Transaction on Biomedical Engineering

                                                                           Page 89
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 639 of 1189 PageID #: 19807



      International Journal of Cancer
      International Journal of Pharmaceutics
      Journal of Adhesion
      Journal of Applied Polymer Science
      Journal of American Chemical Society
      Journal of Bioactive and Compatible Polymers
      Journal of Biomaterials Science-Polymer Edition
      Journal of Biomedical Materials Research
      Journal of Colloid and Interface Science
      Journal of Controlled Release
      Journal of Drug Targeting
      Journal of Membrane Science
      Journal of Pharmaceutical Science
      Journal of Physical Chemistry. Letters Section
      Journal of Polymer Science. Part A: Polymer Chemistry
      Langmuir
      Macromolecules
      Molecular Therapy/Genomics
      NanoLetters
      Nature Biotechnology
      Nature Nanotechnology
      Polymer
      Pharmaceutical Development and Technology
      Pharmaceutical Research
      PharmSciTech
      Proceedings of the National Academy of Sciences, USA
      Reactive and Functional Polymers
      Scanning Microscopy
      Separation Science and Technology
      Trends in Polymer Science




                                                                           Page 90
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 640 of 1189 PageID #: 19808




                          EXHIBIT 11
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 641 of 1189 PageID #: 19809

                                             EXHIBIT 11


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC and ENDO                            C.A. No. 18-cv-823-CFC
    PAR INNOVATION COMPANY, LLC,


                          Plaintiffs,
           v.

    EAGLE PHARMACEUTICALS INC.,


                          Defendant.


                         PLAINTIFFS’ DEPOSITION DESIGNATIONS

          Pursuant to Local Rule 16.3(c)(7), Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products,

   LLC, and Endo Par Innovation Company, LLC (collectively “Plaintiffs”) submit herein their list

   of deposition designations, Defendant’s objections to Plaintiffs’ designations, Defendant’s

   counter-designations, and Plaintiffs’ objections to such counter-designations. Plaintiffs reserve

   the right to counter-designate testimony in response to Defendant’s designations.
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 642 of 1189 PageID #: 19810
                                                           Exhibit 11


                                                        Aungst, Ron
                                                         10/13/2019

Par's Initial Designations                                              Eagle's Counter Designations
                                      Eagle's Objections                                                      Par's Objections
From                 To                                                   From               To
  6:5                6:8
 6:10               6:15
  9:3               10:3
 10:7              10:11
10:17              10:19                    Form
10:23               11:4
11:23               12:4
 16:6               17:2                 Inc., R, 403
18:14              18:24
 19:3               20:2
                                                                          21:14             21:16
20:7               21:13                   R, 403                          73:3             73:13      OS, 401, 402, 403
                                                                          75:25             76:23      401, 402, 403, 602, 701, 702
21:17              21:25                   R, 403
                                                                           23:4              23:5      401, 402, 403, 602
22:16              23:3                    R, 403
                                                                           23:8             23:12      401, 402, 403, 602
 25:6              27:10                   R, 403
27:15              27:24                   R, 403                         27:25             28:2
 28:3              28:14
34:13              35:10                   R, 403
 36:3              36:17                   R, 403
40:10              40:16                   R, 403
45:13              46:25                   R, 403
 47:8               48:8                Form, R, 403


                                                               1
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 643 of 1189 PageID #: 19811
                                                              Exhibit 11


                                                        Aungst, Ron
                                                         10/13/2019

Par's Initial Designations                                                 Eagle's Counter Designations
                                      Eagle's Objections                                                        Par's Objections
From                 To                                                      From               To
48:10              48:11                Form, R, 403
48:20              48:22                   R, 403
 49:8              51:21               Form, H, R, 403
51:24              51:25                    Form
 52:3               55:6              Form, H, R, 403, S
 55:9               55:9               Form, R, 403, S
55:11              55:22                  R, 403, S
56:24               57:3                    Form                             63:23             64:9       OS, 401, 402, 403
 57:5              57:16                    Form                             63:23             64:9       OS, 401, 402, 403
57:18              57:25                                                     63:23             64:9       OS, 401, 402, 403
58:14               59:7                   R, 403
 65:8              65:23                   R, 403                             65:4             65:7
 66:3              66:21                  R, 403, S
 67:5              68:13                  R, 403, S
 77:4              78:15                   R, 403
 80:3              80:21                  H, R, 403                           81:5             81:16
 82:4              82:16
82:25               83:6
 85:7              87:11            Form, H, R, 403, S, Lay
                                                                                                          NR, 401, 402, 403, 602, 701,
                                                                             90:11             90:14
                                                                                                          702
93:7               93:10             Form, R, 403, S, Lay
                                                                                                          NR, 401, 402, 403, 602, 701,
                                                                             90:17             90:24
                                                                                                          702




                                                                  2
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 644 of 1189 PageID #: 19812
                                                            Exhibit 11


                                                        Aungst, Ron
                                                         10/13/2019

Par's Initial Designations                                               Eagle's Counter Designations
                                      Eagle's Objections                                                      Par's Objections
From                To                                                     From               To
                                                                                                        NR, 401, 402, 403, 602, 701,
                                                                           90:11             90:14
                                                                                                        702
93:15              94:5              Form, R, 403, S, Lay
                                                                                                        NR, 401, 402, 403, 602, 701,
                                                                           90:17             90:24
                                                                                                        702
100:13            100:15
100:20             101:7                      F
 102:6            102:16
                                                                           161:10           161:12      OS, 401, 402, 403, 602
103:2             103:25                     F, S
                                                                           161:14           161:24      OS, 401, 402, 403, 602
104:23            105:11                  F, R, 403
                                                                                                        OS, NR, 106, 401, 402, 403,
                                                                           105:23            106:2
                                                                                                        602, 701, 702
106:3              106:6                 F, R, 403, S                                                   V, 106, 401, 402, 403, 602,
                                                                           106:7            106:22
                                                                                                        701, 702
                                                                           107:10           107:17      401, 402, 403, 602
107:18             108:8              Form, R, 403, F, S                   107:10           107:17      401, 402, 403, 602




                                                                3
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 645 of 1189 PageID #: 19813
                                                           Exhibit 11


                                                       Aungst, Ron
                                                        10/13/2019

Par's Initial Designations                                              Eagle's Counter Designations
                                      Eagle's Objections                                                     Par's Objections
From                To                                                    From               To
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          105:12           105:15
                                                                                                       602, 701, 702
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          105:17           105:21
                                                                                                       602, 701, 702
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          105:23            106:2
                                                                                                       602, 701, 702
                                                                                                       V, 106, 401, 402, 403, 602,
                                                                          106:7            106:22
                                                                                                       701, 702
                                                                          109:16           109:21      NR, 106, 401, 402, 403, 602
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          109:24            110:4
                                                                                                       602
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          111:2             111:9
110:8             110:13              Form, R, 403, F, S                                               602
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          111:14           111:23
                                                                                                       602
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          112:7             112:8
                                                                                                       602
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          138:15            139:3
                                                                                                       602, 701, 702
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          139:6             139:7
                                                                                                       602, 701, 702
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          139:9            139:13
                                                                                                       602, 701, 702
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          139:15           140:13
                                                                                                       602, 701, 702


                                                               4
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 646 of 1189 PageID #: 19814
                                                           Exhibit 11


                                                       Aungst, Ron
                                                        10/13/2019

Par's Initial Designations                                              Eagle's Counter Designations
                                      Eagle's Objections                                                     Par's Objections
From                To                                                    From               To
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          105:12           105:15
                                                                                                       602, 701, 702
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          105:17           105:21
                                                                                                       602, 701, 702
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          105:23            106:2
                                                                                                       602, 701, 702
                                                                                                       V, 106, 401, 402, 403, 602,
                                                                          106:7            106:22
                                                                                                       701, 702
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          109:24            110:4
                                                                                                       602
                                                                          111:2             111:9      NR, 106, 401, 402, 403, 602
110:16            110:17              Form, R, 403, F, S                                               OS, NR, 106, 401, 402, 403,
                                                                          111:14           111:23
                                                                                                       602
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          112:7             112:8
                                                                                                       602
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          138:15            139:3
                                                                                                       602
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          139:6             139:7
                                                                                                       602, 701, 702
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          139:9            139:13
                                                                                                       602, 701, 702
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          139:15           140:13
                                                                                                       602, 701, 702




                                                               5
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 647 of 1189 PageID #: 19815
                                                           Exhibit 11


                                                       Aungst, Ron
                                                        10/13/2019

Par's Initial Designations                                              Eagle's Counter Designations
                                      Eagle's Objections                                                     Par's Objections
From                To                                                    From               To
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          105:12           105:15
                                                                                                       602, 701, 702
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          105:17           105:21
                                                                                                       602, 701, 702
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          105:23            106:2
                                                                                                       602, 701, 702
                                                                                                       V, 106, 401, 402, 403, 602,
                                                                          106:7            106:22
                                                                                                       701, 702
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          109:24            110:4
                                                                                                       602
                                                                          111:2             111:9      NR, 106, 401, 402, 403, 602
113:13            113:21              Form, R, 403, F, S                                               OS, NR, 106, 401, 402, 403,
                                                                          111:14           111:23
                                                                                                       602
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          112:7             112:8
                                                                                                       602
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          138:15            139:3
                                                                                                       602
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          139:6             139:7
                                                                                                       602, 701, 702
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          139:9            139:13
                                                                                                       602, 701, 702
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          139:15           140:13
                                                                                                       602, 701, 702




                                                               6
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 648 of 1189 PageID #: 19816
                                                            Exhibit 11


                                                         Aungst, Ron
                                                          10/13/2019

Par's Initial Designations                                               Eagle's Counter Designations
                                      Eagle's Objections                                                      Par's Objections
From                To                                                     From               To
                                                                                                        OS, NR, 106, 401, 402, 403,
                                                                           105:12           105:15
                                                                                                        602, 701, 702
                                                                                                        OS, NR, 106, 401, 402, 403,
                                                                           105:17           105:21
                                                                                                        602, 701, 702
                                                                                                        OS, NR, 106, 401, 402, 403,
                                                                           105:23            106:2
                                                                                                        602, 701, 702
                                                                                                        V, 106, 401, 402, 403, 602,
                                                                           106:7            106:22
                                                                                                        701, 702
                                                                                                        OS, NR, 106, 401, 402, 403,
                                                                           109:24            110:4
                                                                                                        602
                                                                           111:2             111:9      NR, 106, 401, 402, 403, 602
113:25             114:4              Form, R, 403, F, S                                                OS, NR, 106, 401, 402, 403,
                                                                           111:14           111:23
                                                                                                        602
                                                                                                        OS, NR, 106, 401, 402, 403,
                                                                           112:7             112:8
                                                                                                        602
                                                                                                        OS, NR, 106, 401, 402, 403,
                                                                           138:15            139:3
                                                                                                        602
                                                                                                        OS, NR, 106, 401, 402, 403,
                                                                           139:6             139:7
                                                                                                        602, 701, 702
                                                                                                        OS, NR, 106, 401, 402, 403,
                                                                           139:9            139:13
                                                                                                        602, 701, 702
                                                                                                        OS, NR, 106, 401, 402, 403,
                                                                           139:15           140:13
                                                                                                        602, 701, 702
116:21             117:9                  H, R, 403                        117:10            119:4
 119:5            120:15               Form, H, R, 403                     135:18            136:9

                                                                7
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 649 of 1189 PageID #: 19817
                                                              Exhibit 11


                                                           Aungst, Ron
                                                            10/13/2019

Par's Initial Designations                                                 Eagle's Counter Designations
                                      Eagle's Objections                                                        Par's Objections
From                To                                                       From               To
120:17            120:18               Form, H, R, 403                       135:18            136:9
                                                                              122:7            122:9
120:20             122:6                 R, 403, F, S
                                                                             122:11           122:20
136:10            137:20                      F
153:17            153:24
 154:3             157:7               H, R, 403, S, Lay
 158:4             159:5                    R, 403
 161:6             161:9                    R, 403
162:14             164:4                    R, 403
164:17            166:18                Form, R, 403
166:20            166:23                Form, R, 403
166:25             167:8                    R, 403

                                                                             169:21            170:6      V, 401,402, 403, 602, 701, 702
168:5             169:20
                                                                             170:25            171:4
174:14            174:24
176:16            177:25                      H
 178:8             180:3                    R, 403
180:19             181:6
181:11            182:18                  H, R, 403
183:20             186:4
 186:9            186:19                      F
 187:2            187:16                  H, F, Lay



                                                                  8
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 650 of 1189 PageID #: 19818
                                                             Exhibit 11


                                                        Aungst, Ron
                                                         10/13/2019

Par's Initial Designations                                                Eagle's Counter Designations
                                      Eagle's Objections                                                       Par's Objections
From                To                                                      From               To
188:13            188:25
189:25             193:8                   R, 403
193:13            194:25                  H, R, 403
 195:9            195:14                   R, 403
 197:8             198:6                   R, 403
198:11            198:22
200:16             202:8                  H, R, 403
202:14            202:25                  H, R, 403
203:25            204:13                   R, 403
207:13            208:13                   R, 403
 212:9            212:18
 213:4             213:9
                                                                             219:2           219:13      NR, OS, 401, 402, 403
                                                                             221:5            221:9      NR, OS, 401, 402, 403
213:21            215:25                  H, R, 403                         221:11           221:12      NR, OS, 401, 402, 403
                                                                            221:14           221:17      NR, OS, 401, 402, 403
                                                                            222:12            223:4      NR, OS, 401, 402, 403
                                                                             219:2           219:13      NR, OS, 401, 402, 403
                                                                             221:5            221:9      NR, OS, 401, 402, 403
216:5              218:4                  H, R, 403                         221:11           221:12      NR, OS, 401, 402, 403
                                                                            221:14           221:17      NR, OS, 401, 402, 403
                                                                            222:12            223:4      NR, OS, 401, 402, 403
 225:6            227:25             H, R, 403, F, AF, Lay
231:16            232:23


                                                                 9
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 651 of 1189 PageID #: 19819
                                                              Exhibit 11


                                                           Aungst, Ron
                                                            10/13/2019

Par's Initial Designations                                                 Eagle's Counter Designations
                                      Eagle's Objections                                                  Par's Objections
From                To                                                       From               To
233:16            234:23                    R, 403
241:15             242:9                    R, 403
242:14            242:19
 243:3             243:9
243:15            243:25
244:11            246:12                  H, R, 403
247:20             248:2                    R, 403
254:24             262:2                  H, R, 403
262:24             264:7                    R, 403
264:10             267:7               H, R, 403, S, Lay
267:21             269:9
 270:4             271:8                  R, 403, S
271:23            272:21                  H, R, 403
 273:2            274:23              Form, H, R, 403, S                     275:19           276:14
274:25             275:4              Form, R, 403, F, S                     275:19           276:14
 277:3            280:19              Form, H, R, 403, F
280:21            280:24               Form, R, 403, F
 281:3             281:6
 284:6             286:7                 H, R, 403, F
287:11            288:22                 H, R, 403, F
 289:4             291:4                    R, 403
293:19            293:22
293:25            294:21                  H, R, 403



                                                                 10
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 652 of 1189 PageID #: 19820
                                                             Exhibit 11


                                                         Hepner, Adrian
                                                           10/25/2019

Par's Initial Designations                                                Eagle's Counter Designations
                                      Eagle's Objections                                                        Par's Objections
From                 To                                                     From               To
 5:16               5:19
 5:22                6:2
14:15               15:6
15:12              15:19
 24:2               26:2                   R, 403
                                                                            33:18             34:4       401, 402, 403
32:16              33:17                  H, R, 403
                                                                             34:6             34:9       401, 402, 403, 801, 802
 39:4              42:19                   R, 403
 45:9              47:17                   R, 403
47:22              48:17                     H
49:23              49:24                Form, R, 403
 50:3               50:5                   R, 403
 50:7               51:3
                                                                                                         401, 402, 403, 602, 701, 702,
52:4               53:3                   R, 403, S                          53:4             53:11
                                                                                                         801, 802
54:9               54:24                  R, 403, S
                                                                                                         OS, 401, 402, 403, 602, 702,
                                                                            59:25             60:2
                                                                                                         702
                                                                                                         OS, 401, 402, 403, 602, 702,
60:3               60:9                 R, 403, S, Lay                      60:10             60:18
                                                                                                         702, 801, 802
                                                                                                         OS, 401, 402, 403, 602, 801,
                                                                             62:5             62:13
                                                                                                         802
66:12              66:23                      H
72:15              72:21                  R, 403, S


                                                                11
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 653 of 1189 PageID #: 19821
                                                             Exhibit 11


                                                         Hepner, Adrian
                                                           10/25/2019

Par's Initial Designations                                                Eagle's Counter Designations
                                      Eagle's Objections                                                        Par's Objections
From                 To                                                     From               To
 77:5               77:9             Form, H, R, 403, Lay
77:11              77:11             Form, H, R, 403, Lay
80:22              81:19                H, R, 403, Lay
                                                                                                         401, 402, 403, 602, 701, 702,
84:12              85:7                H, R, 403, S, Lay                     85:8             85:15
                                                                                                         801, 802
                                                                                                         401, 402, 403, 602, 701, 702,
85:16              85:21                R, 403, S, Lay                       85:8             85:15
                                                                                                         801, 802
  88:6             88:12                H, R, 403, Lay
 88:22             88:25                    R, 403                          88:13             88:21
  91:2             91:25                  H, R, 403
  98:6             99:18               H, R, 403, S, Lay
104:11            105:25               H, R, 403, S, Lay
108:23             109:5
109:17            109:21
 111:9            111:14
111:22             112:8               H, R, 403, S, Lay
114:20            115:10
115:22             116:2                      H
 116:8             118:9                  H, R, 403
137:17             138:3
 139:2             141:5                  H, R, 403




                                                                12
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 654 of 1189 PageID #: 19822
                                                           Exhibit 11


                                                       Hepner, Adrian
                                                         10/25/2019

Par's Initial Designations                                              Eagle's Counter Designations
                                      Eagle's Objections                                                     Par's Objections
From                To                                                    From               To
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          142:10           142:17
                                                                                                       801, 802
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          145:20            146:8
                                                                                                       801, 802
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          146:11           146:16
                                                                                                       801, 802
                                                                                                       OS, NR, 106, 401, 402, 403,
147:22            147:24                Form, R, 403                      148:13           148:25
                                                                                                       801, 802
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          149:4             149:8
                                                                                                       801, 802
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          154:18           154:22
                                                                                                       602, 701, 702, 801, 802
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          154:25            155:5
                                                                                                       602, 701, 702, 801, 802




                                                              13
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 655 of 1189 PageID #: 19823
                                                           Exhibit 11


                                                       Hepner, Adrian
                                                         10/25/2019

Par's Initial Designations                                              Eagle's Counter Designations
                                      Eagle's Objections                                                     Par's Objections
From                To                                                    From               To
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          142:10           142:17
                                                                                                       801, 802
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          145:20            146:8
                                                                                                       801, 802
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          146:11           146:16
                                                                                                       801, 802
                                                                                                       OS, NR, 106, 401, 402, 403,
148:2             148:12                Form, R, 403                      148:13           148:25
                                                                                                       801, 802
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          149:4             149:8
                                                                                                       801, 802
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          154:18           154:22
                                                                                                       602, 701, 702, 801, 802
                                                                                                       OS, NR, 106, 401, 402, 403,
                                                                          154:25            155:5
                                                                                                       602, 701, 702, 801, 802




                                                              14
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 656 of 1189 PageID #: 19824
                                                           Exhibit 11


                                                      Hepner, Adrian
                                                        10/25/2019

Par's Initial Designations                                              Eagle's Counter Designations
                                      Eagle's Objections                                                     Par's Objections
From                To                                                    From               To
155:21             156:2               R, 403, AF, F, S
 156:6            156:11
                                                                                                       OS, NR, 401, 402, 403, 602,
                                                                          159:8            159:20
                                                                                                       701, 702, 801, 802
156:13            158:11               Form, H, R, 403
                                                                                                       OS, NR, 401, 402, 403, 602,
                                                                          159:23            160:5
                                                                                                       701, 702, 801, 802
                                                                                                       OS, NR, 401, 402, 403, 602,
                                                                          159:8            159:20
                                                                                                       701, 702, 801, 802
158:14            158:17               Form, H, R, 403
                                                                                                       OS, NR, 401, 402, 403, 602,
                                                                          159:23            160:5
                                                                                                       701, 702, 801, 802
                                                                                                       OS, NR, 401, 402, 403, 602,
                                                                          159:8            159:20
158:19            158:21                  H, R, 403                                                    701, 702, 801, 802
                                                                          159:23            160:5
 173:7             173:9               R, 403, AF, F, S
173:14            173:19
 174:3            174:12
177:12            179:10                Form, H, Lay                      179:20            180:2
179:12            179:12                 Form, Lay                        179:20            180:2
179:14            179:19                   R, 403                         179:20            180:2
 180:3             180:7              Form, R, 403, Lay                   179:20            180:2
 180:9            180:11              Form, R, 403, Lay                   179:20            180:2
180:13            180:19              Form, R, 403, Lay                   179:20            180:2
180:21            180:23              Form, R, 403, Lay                   179:20            180:2
180:25             183:2               H, R, 403, Lay


                                                              15
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 657 of 1189 PageID #: 19825
                                                           Exhibit 11


                                                      Hepner, Adrian
                                                        10/25/2019

Par's Initial Designations                                              Eagle's Counter Designations
                                      Eagle's Objections                                                      Par's Objections
From                To                                                    From               To
 183:8            183:20                H, R, 403, Lay
 184:4            184:25                H, R, 403, Lay
187:13            189:22               H, R, 403, S, Lay
191:15            191:17                    R, 403
 192:2             192:7                   R, 403, S
194:21             195:3                    R, 403
195:14            196:10
                                                                          199:2             199:4      V, 401, 402, 403, 602, 801, 802
198:8             198:21                    R, 403
                                                                          199:6            199:16      V, 401, 402, 403, 602, 801, 802
208:19             210:4                    R, 403




                                                              16
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 658 of 1189 PageID #: 19826
                                                           Exhibit 11


                                                      Romito, James
                                                       10/09/2019

Par's Initial Designations                                              Eagle's Counter Designations
                                      Eagle's Objections                                                     Par's Objections
From                 To                                                   From               To
 5:23                6:2
  6:4                6:8
 8:13               9:17
 9:24              11:16                   Form, C
12:20               13:4
19:22               22:7                   R, 403
                                                                          29:11             29:16
31:9               31:23                  H, AF, F
                                                                          29:18             29:19
36:25              37:4                       F
                                                                          34:19             34:23
37:8               38:12                      F
                                                                           35:7             35:13
38:21               40:3                      F
 46:7              46:12                      F
46:19              47:17                      F
47:25              48:10                      F
48:12              48:12                      F
48:14              48:23                      F
 49:7              49:17                      F
49:19               50:5                      F
50:15              50:19
50:22              51:16
52:13              52:25
                                                                          53:19             53:23
53:9               53:18                   R, 403
                                                                           58:5              60:5      OS, 401, 402, 403, 801, 802


                                                              17
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 659 of 1189 PageID #: 19827
                                                             Exhibit 11


                                                         Romito, James
                                                          10/09/2019

Par's Initial Designations                                                Eagle's Counter Designations
                                      Eagle's Objections                                                        Par's Objections
From                To                                                      From               To
55:3               55:6                    R, 403
                                                                            40:25             41:11
                                                                            41:13             41:22
                                                                             42:4             42:14
57:13              57:24                R, 403, AF, F
                                                                            43:15             43:24
                                                                            44:17             45:14
                                                                             58:5              60:5      OS, 401, 402, 403, 801, 802
                                                                             58:5              60:5      OS, 401, 402, 403, 801, 802
60:22              61:25                   R, 403
                                                                             62:2             62:14      OS, 401, 402, 403, 801, 802
                                                                             62:2             62:14      OS, 401, 402, 403, 801, 802
                                                                                                         OS, 401, 402, 403, 602, 701,
                                                                            64:22             66:22
                                                                                                         702, 801, 802
62:15              64:21                H, R, 403, Lay                                                   OS, 401, 402, 403, 602, 701,
                                                                            66:24             66:25
                                                                                                         702, 801, 802
                                                                                                         OS, 401, 402, 403, 602, 701,
                                                                             67:3             70:21
                                                                                                         702, 801, 802
73:25              74:23                H, R, 403, F
76:25              77:21                  R, 403, F
 80:4              82:15                 H, R, 403
 83:5               84:6                Form, R, 403
84:10              84:23                Form, R, 403
84:25               85:2                Form, R, 403




                                                                18
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 660 of 1189 PageID #: 19828
                                                            Exhibit 11


                                                        Romito, James
                                                         10/09/2019

Par's Initial Designations                                               Eagle's Counter Designations
                                      Eagle's Objections                                                       Par's Objections
From                To                                                     From               To
                                                                           100:21            101:7      OS, 106, 401, 402, 403
                                                                            102:5           102:18      OS, 106, 401, 402, 403
85:8               85:10
                                                                                                        OS, 106, 401, 402, 403, 602,
                                                                           111:21           112:10
                                                                                                        801, 802
                                                                           100:21            101:7      OS, 106, 401, 402, 403
                                                                            102:5           102:18      OS, 106, 401, 402, 403
85:12              85:12
                                                                                                        OS, 106, 401, 402, 403, 602,
                                                                           111:21           112:10
                                                                                                        801, 802
                                                                           100:21            101:7      OS, 106, 401, 402, 403
                                                                            102:5           102:18      OS, 106, 401, 402, 403
85:14              86:3                    Form, H
                                                                                                        OS, 106, 401, 402, 403, 602,
                                                                           111:21           112:10
                                                                                                        801, 802
                                                                           100:21            101:7      OS, 106, 401, 402, 403
                                                                            102:5           102:18      OS, 106, 401, 402, 403
86:7               86:8                    Form, H
                                                                                                        OS, 106, 401, 402, 403, 602,
                                                                           111:21           112:10
                                                                                                        801, 802
 89:3               90:9               Form, H, R, 403
90:19              90:22
92:10              94:17                 H, R, 403, S




                                                               19
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 661 of 1189 PageID #: 19829
                                                           Exhibit 11


                                                      Romito, James
                                                       10/09/2019

Par's Initial Designations                                              Eagle's Counter Designations
                                      Eagle's Objections                                                      Par's Objections
From                To                                                    From               To
                                                                                                       401, 402, 403, 602, 701, 702,
                                                                          207:2             207:7
                                                                                                       801, 802
                                                                                                       401, 402, 403, 602, 701, 702,
                                                                          207:9             207:9
                                                                                                       801, 802
                                                                                                       401, 402, 403, 602, 701, 702,
                                                                          207:11           207:20
                                                                                                       801, 802
                                                                                                       401, 402, 403, 602, 701, 702,
                                                                          207:23           207:23
                                                                                                       801, 802
                                                                                                       401, 402, 403, 602, 701, 702,
                                                                          207:25           208:18
                                                                                                       801, 802
94:25              96:14              Form, R, 403, F, S
                                                                                                       401, 402, 403, 602, 701, 702,
                                                                          211:4            211:11
                                                                                                       801, 802
                                                                                                       401, 402, 403, 602, 701, 702,
                                                                          211:16           211:24
                                                                                                       801, 802
                                                                                                       401, 402, 403, 602, 701, 702,
                                                                          212:3             212:4
                                                                                                       801, 802
                                                                                                       401, 402, 403, 602, 701, 702,
                                                                          212:17           212:21
                                                                                                       801, 802
                                                                                                       401, 402, 403, 602, 701, 702,
                                                                          212:24            213:3
                                                                                                       801, 802
96:17               97:3              Form, R, 403, F, S
 97:6               97:7              Form, R, 403, F, S
 97:9              97:25              Form, R, 403, F, S
 98:4               98:4              Form, R, 403, F, S



                                                              20
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 662 of 1189 PageID #: 19830
                                                           Exhibit 11


                                                       Romito, James
                                                        10/09/2019

Par's Initial Designations                                              Eagle's Counter Designations
                                      Eagle's Objections                                                      Par's Objections
From                To                                                    From                To
                                                                          98:21             98:24      401, 402, 403, 602, 801, 802
                                                                           99:3              99:3      401, 402, 403, 602, 801, 802
98:17              98:20                   R, 403
                                                                           99:5              99:7      401, 402, 403, 602, 801, 802
                                                                          99:10             99:13      401, 402, 403, 602, 801, 802
102:19            102:21                   R, 403                         102:5            102:18      OS, 106, 401, 402, 403
 103:2             105:8                   R, 403                         102:5            102:18      OS, 106, 401, 402, 403
                                                                                                       OS, 106, 401, 402, 403, 602,
105:20             106:5                   R, 403                         111:21           112:10
                                                                                                       801, 802
                                                                                                       OS, 106, 401, 402, 403, 602,
106:18            106:23                Form, R, 403                      111:21           112:10
                                                                                                       801, 802
113:21            114:17                H, R, 403, S
115:11            115:16                Form, R, 403
115:18            115:21                Form, R, 403
115:23            116:21                 H, R, 403
 117:3            117:13                   R, 403
 124:8             125:9
125:14            126:19                  H, R, 403
126:25            127:14                  H, R, 403                       128:15           128:23      401, 402, 403, 801, 802
127:23            128:11                   R, 403
132:22            134:10              Form, R, 403, F, S
                                                                          134:18           134:24
135:2             135:19                Form, F, NQP
                                                                          138:14           138:25      401, 402, 403, 602, 801, 802
                                                                           144:9           144:13      801, 802
139:11            139:16               Form, F, S, Lay
                                                                          144:17           144:21      801, 802


                                                              21
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 663 of 1189 PageID #: 19831
                                                            Exhibit 11


                                                        Romito, James
                                                         10/09/2019

Par's Initial Designations                                               Eagle's Counter Designations
                                      Eagle's Objections                                                       Par's Objections
From                To                                                     From               To
                                                                            144:9           144:13      801, 802
139:18            139:19               Form, F, S, Lay
                                                                           144:17           144:21      801, 802
                                                                           142:16           142:21      401, 402, 403, 602, 801, 802
                                                                           142:25            143:4      401, 402, 403, 602, 801, 802
141:10            141:14               Form, F, S, Lay
                                                                            144:9           144:13      801, 802
                                                                           144:17           144:21      801, 802
 147:4            147:18                      H
 148:4             148:7             Form, R, 403, S, Lay
150:10            150:20
 151:9            152:19                   R, 403
152:24            153:16
153:23            156:24                 H, R, 403, S
157:20             158:6                    R, 403
158:11            158:22
 159:5             160:7             Form, H, R, 403, Lay
160:10            160:11               Form, H, R, 403
160:13            160:16                    R, 403
 161:7            162:15              H, R, 403, AF, Lay
164:24            166:18                  H, R, 403
167:11            167:18                    R, 403
168:24            169:24                  H, R, 403
 170:5            171:16
 172:4            172:11                   R, 403
 173:9             174:4


                                                               22
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 664 of 1189 PageID #: 19832
                                                              Exhibit 11


                                                          Romito, James
                                                           10/09/2019

Par's Initial Designations                                                 Eagle's Counter Designations
                                      Eagle's Objections                                                  Par's Objections
From                To                                                       From               To
 174:5             174:7
174:11            174:12
174:20             175:3
177:22             178:5
178:22            179:17                Form, H, NA
 180:3            181:12                      H
181:17            183:12                H, R, 403, Lay
183:22            183:25
 185:3             186:4                 R, 403, F, Lay
186:18            187:14                   R, 403, F
 190:6            190:19                  R, 403, Lay
 191:2            191:11
191:20             193:2
 193:4            193:24
196:12            196:17                H, R, 403, Lay
196:19            197:10                H, R, 403, Lay
197:23            199:20                H, R, 403, Lay
 202:6             204:5         Form, H, R, 403, AF, F, S, Lay
 204:7             204:9         Form, H, R, 403, AF, F, S, Lay
204:11            204:20              Form, R, 403, F, S
 205:2            205:15              Form, R, 403, F, S




                                                                  23
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 665 of 1189 PageID #: 19833
                                                           Exhibit 11


                                                      Romito, James
                                                       10/09/2019

Par's Initial Designations                                              Eagle's Counter Designations
                                      Eagle's Objections                                                      Par's Objections
From                To                                                    From               To
                                                                                                       401, 402, 403, 602, 701, 702,
                                                                          209:4            209:16
                                                                                                       801, 802
                                                                                                       401, 402, 403, 602, 701, 702,
                                                                          211:4            211:11
                                                                                                       801, 802
209:17            209:21                   R, 403
                                                                                                       401, 402, 403, 602, 701, 702,
                                                                          211:16           211:24
                                                                                                       801, 802
                                                                                                       401, 402, 403, 602, 701, 702,
                                                                          212:3             212:4
                                                                                                       801, 802
                                                                                                       401, 402, 403, 602, 701, 702,
                                                                          209:4            209:16
                                                                                                       801, 802
219:7             219:22                   R, 403
                                                                                                       Leading, 401, 402, 403, 602,
                                                                          217:24           218:25
                                                                                                       701, 702, 801, 802




                                                              24
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 666 of 1189 PageID #: 19834
                                                            Exhibit 11


                                                      Woltering, Stephen
                                                         08/30/2019

Par's Initial Designations                                               Eagle's Counter Designations
                                      Eagle's Objections                                                Par's Objections
From                 To                                                    From               To
 17:6              17:12
19:17              20:11
20:17              20:18
20:20              20:23
20:25              21:14
21:17              21:19
22:17              26:25                Form, R, 403
 27:2               27:3                   Form
 28:8              28:19
 29:1              29:10
29:20              29:25                      H
 30:8              30:10
30:18               31:2
 31:6              31:16
 32:2               32:4                   R, 403
 33:1               33:7
33:13              34:10                 R, 403, F, S
34:18              34:19
34:22              34:22
34:24              35:19
36:17              37:16                 R, 403, F, S
39:21              40:19                    R, 403
40:25              41:15
45:16              46:22                  H, R, 403


                                                               25
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 667 of 1189 PageID #: 19835
                                                             Exhibit 11


                                                     Woltering, Stephen
                                                        08/30/2019

Par's Initial Designations                                                Eagle's Counter Designations
                                      Eagle's Objections                                                        Par's Objections
From                 To                                                     From               To
47:15              47:24                       F
 48:8              48:18                  R, 403, F
48:23               49:7                    R, 403
 50:9              50:13                 R, 403, F, S
50:17              51:20                      H
 52:2              52:21                  H, R, 403
54:15              54:21
                                                                            59:20             59:24      401, 402, 403, 701, 702
56:16              58:15                    H, Lay
                                                                            60:17              61:2      401, 402, 403, 701, 702
 59:5              59:19                      H
61:19              61:25
 63:5               63:9
63:19              63:24
 64:8              64:20                  H, R, 403
65:15               67:1                      H
 68:3              68:11                      H
68:24               69:9             Form, H, R, 403, F, S                  69:10             69:22      401, 402, 403, 602
70:10               72:6             Form, H, R, 403, F, S
 82:9              83:14
 84:1              86:21               H, R, 403, AF, S                     86:22             86:24
86:25               87:8                     Lay
87:10              87:22                  H, R, 403
89:11               90:1                H, R, 403, Lay
 92:3               93:4


                                                                26
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 668 of 1189 PageID #: 19836
                                                            Exhibit 11


                                                      Woltering, Stephen
                                                         08/30/2019

Par's Initial Designations                                               Eagle's Counter Designations
                                      Eagle's Objections                                                       Par's Objections
From                To                                                     From               To
 98:19             99:20                  R, 403, S
102:19             103:9
103:19             104:8                  R, 403, S
104:16            104:22                  H, R, 403
 108:6            108:16                    4, 403
113:24             114:7                    R, 403
115:15            115:23                 H, R, 403, F
 117:8            117:14
117:23            119:12                      H
130:13            130:21                      F
130:24            131:11                      F
131:18            131:20
 132:6             132:9
 133:9            133:23
 134:1            134:22                      H
135:17             136:8                      H
136:13            136:23
150:18            150:19
150:23            151:11
 153:8            154:15                      H
 159:3             159:8                     Lay                           159:9            159:12      401, 402, 403, 602, 701, 702
170:13            170:18
171:19             172:6                   R, 403
179:15             180:4                   R, 403


                                                               27
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 669 of 1189 PageID #: 19837
                                                             Exhibit 11


                                                     Woltering, Stephen
                                                        08/30/2019

Par's Initial Designations                                                Eagle's Counter Designations
                                      Eagle's Objections                                                        Par's Objections
From                To                                                      From               To
181:14            181:22                    R, 403
207:16             209:8                    R, 403
209:19             210:3                 Form, R, 403
 210:6             210:6                 Form, R, 403
210:13            210:18                    R, 403
 211:2            212:11                 H, R, 403, S
212:24             213:6                  H, R, 403
 213:9            215:18                  H, R, 403
218:15            219:17           Form, H, R, 403, F, S, Lay               220:11           220:15      401, 402, 403, 602, 701, 702
219:19            219:21           Form, H, R, 403, F, S, Lay               220:11           220:15      401, 402, 403, 602, 701, 702
219:23            219:25           Form, H, R, 403, F, S, Lay               220:11           220:15      401, 402, 403, 602, 701, 702
 220:2             220:3           Form, H, R, 403, F, S, Lay               220:11           220:15      401, 402, 403, 602, 701, 702
 220:5            220:10           Form, H, R, 403, F, S, Lay               220:11           220:15      401, 402, 403, 602, 701, 702
 224:2            224:25                       F
                                                                            231:23            232:1      401, 402, 403, 602, 801, 802
228:20            228:23              Form, H, R, 403, F
                                                                             235:2           235:14      401, 402, 403, 602, 801, 802
                                                                            231:23            232:1      401, 402, 403, 602, 801, 802
228:25             229:3              Form, H, R, 403, F
                                                                             235:2           235:14
 229:5            229:10                     Lay
236:10            236:25             Form, H, R, 403, F, S                   235:2           235:14      401, 402, 403, 602, 801, 802
 237:2            237:15             Form, H, R, 403, F, S                   235:2           235:14      401, 402, 403, 602, 801, 802
                                                                            250:19            251:9      401, 402, 403, 602, 701, 702
247:1             247:10                    R, 403                           252:2           252:10      401, 402, 403, 602, 701, 702
                                                                            252:16           252:20      401, 402, 403, 602, 701, 702


                                                                28
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 670 of 1189 PageID #: 19838
                                                            Exhibit 11


                                                      Woltering, Stephen
                                                         08/30/2019

Par's Initial Designations                                               Eagle's Counter Designations
                                      Eagle's Objections                                                       Par's Objections
From                To                                                     From               To
                                                                           250:19            251:9      401, 402, 403, 602, 701, 702
247:17            248:13                Form, R, 403                        252:2           252:10      401, 402, 403, 602, 701, 702
                                                                           252:16           252:20      401, 402, 403, 602, 701, 702
                                                                           250:19            251:9      401, 402, 403, 602, 701, 702
248:15            248:20                 Form, 4, 403                       252:2           252:10      401, 402, 403, 602, 701, 702
                                                                           252:16           252:20      401, 402, 403, 602, 701, 702
                                                                           250:19            251:9      401, 402, 403, 602, 701, 702
248:22            248:23                  H, R, 403                         252:2           252:10      401, 402, 403, 602, 701, 702
                                                                           252:16           252:20      401, 402, 403, 602, 701, 702
249:18             250:5               Form, H, R, 403
 250:7            250:11               Form, H, R, 403
250:13            250:16                  H, R, 403                        250:17           250:18
 253:5            253:15
255:24             256:9
 257:3            257:18
 259:9             260:3                  R, 403, F
260:14            260:17                   R, 403
272:14             273:6




                                                               29
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 671 of 1189 PageID #: 19839


                               Eagle's Objection Code
       CODE                                   OBJECTION
              Fed. R. Evid. 901 - Requires proof of authenticity as a condition
A             precedent to its admissibility
DEM           Demonstrative Only
DUP           Duplication of Another Exhibit
E             Mischaracterization in Description
F             Fed. R. Evid. 602 - No Foundation
H             Fed. R. Evid. 801 & 802 - Hearsay
I             Illegible (partly or wholly)
IC            Improper compilation
IN            Fed. R. Evid. 106 - Incomplete
NT            No Certified Translation
R             Fed. R. Evid. 402 - Not Relevant
RD            Redaction Required
26            Fed. R. Civ. P. 26 - Not timely disclosed
              Fed. R. Evid. 403 - Any relevance substantially outweighed by
403           confusion, prejudice or waster of time
1006          Fed. R. Evid. 1006 - Voluminous document requires summary
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 672 of 1189 PageID #: 19840




                                      Par’s Objection Key
    Code        Objection
    106         partial document/lacks context (FRE 106)
    401/402     lacks relevance (FRE 401/402)
    403         unduly prejudicial/confusing/waste of time (FRE 403)
    501/502     Privilege/Work Product (FRE 501/502)
    602/LOF     lacks foundation/speculative (FRE 602)
    701/702     improper opinion (FRE 701/702)
    801-802     hearsay (FRE 802)
    901/902     lacks authenticity (FRE 901/902)
    1002        original document required (FRE 1002)
    1003        incomplete/illegible (FRE 1003)
    1006        improper summary (FRE 1006)
    ID          insufficient/incorrect description
    L           late/not produced
    AA          attorney argument improperly offered as evidence; contains counsel colloquy or
                objections
    C           compound
    Legal       calls for a legal conclusion
    Leading     leading question of a non-hostile witness
    MC          Mischaracterizes/misstates witness's testimony
    NR          nonresponsive
    PMIL        Subject of pending motion in limine
    P           privilege
    OS          beyond the scope
    V           Vague and/or ambiguous
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 673 of 1189 PageID #: 19841




                          EXHIBIT 12
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 674 of 1189 PageID #: 19842

                                    EXHIBIT 12


                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC.,              )
    PAR STERILE PRODUCTS, LLC, and         )
    ENDO PAR INNOVATION                    )
    COMPANY, LLC,                          )
                                           )     C.A. No. 18-823-CFC
                Plaintiffs,                )
                                           )
          v.                               )
                                           )
    EAGLE PHARMACEUTICALS INC.,            )
                                           )
                Defendant.                 )


                 DEFENDANT’S DEPOSITION DESIGNATIONS
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 675 of 1189 PageID #: 19843

                                         EXHIBIT 12


         Pursuant to Local Rule 16.3(c)(7) and the Court’s Scheduling Order (D.I. 20,

   148), Defendant Eagle Pharmaceuticals Inc. (“Eagle” or “Defendant”) respectfully

   submits herein its list of deposition designations, Plaintiffs Par Pharmaceutical, Inc.,

   Par Sterile Products, LLC, and Endo Par Innovation Company, LLC (collectively

   “Plaintiffs”) objections to Eagle’s designations, Plaintiffs’ counter-designations, and

   Eagle’s objections to such counter-designations. Eagle reserves the right to counter-

   designate testimony in response to Plaintiffs’ designations.
                                                Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 676 of 1189 PageID #: 19844
                                                                                                     Exhibit 12
                                                                                DEPOSITION DESIGNATIONS OF MICHELLE BONOMI-HUVALA
                                                                                                  October 29, 2019


Defendant's        Defendant's        Defendant's        Defendant's        Plaintiffs' Objections                Plaintiffs'        Plaintiffs'        Plaintiffs'        Plaintiffs'        Defendant's Objections
   Initial            Initial            Initial            Initial            to Defendant's                      Counter            Counter            Counter            Counter                to Plaintiffs'
 Beg Page           Beg Line           End Page           End Line           Initial Designations                 Beg Page           Beg Line           End Page           End Line            Counter Designations
              10                  3                 10                 11                                                        9                 21                 10                  2
              11                  2                 11                  9                                                       12                 12                 13                  3
              11                 19                 11                 24                                                       13                 19                 14                  3
              12                  2                 12                  5                                                       14                  8                 14                 16                                 S, F
              12                  7                 12                 10                                                       15                 18                 16                  6                                    F
              13                  5                 13                 18                                                       24                 14                 24                 24
              14                  4                 14                  7                                                       26                 13                 27                 15
              14                 17                 14                 21                                                       28                  4                 28                 22
              15                 13                 15                 17                                                       29                 14                 30                  2                                 F, S
              16                  9                 16                 14                                                       30                  9                 30                 17
              19                 17                 19                 23                                                       31                  7                 31                 19
              19                 25                 19                 25                                                       32                  6                 32                 23                                 S, F
              20                  2                 20                 13                                                       33                 14                 33                 17
              20                 18                 20                 20                                                       34                 11                 34                 21                                 NQP
              20                 24                 20                 25                                                       35                  9                 36                  5                         F, S, R, 403
              21                  3                 21                 13                                                       38                  5                 38                 15                                  F, S

              21                 15                 21                 20                                                       39                 23                 40                 20                                F, S
              21                 24                 21                 25                                                       42                 24                 43                 11                                NR
              22                  2                 22                  5                                                       43                 14                 43                 17                            NR, F, S
              22                  7                 22                 18                                                       44                 12                 44                 14

              22                 22                 22                 25                                                       44                 17                 45                 14                            NR, F, S
              23                  2                 23                  6                                                       45                 19                 45                 22

              23                 8                  23                 10                                                       45                 24                 45                 24
                                                                                                                                                                                                                            F, S
              24                  2                 24                 10                                                       46                  4                 46                 22                                 F, S
              24                 12                 24                 13                                                       47                  7                 47                 11                                 F, S
              24                 25                 24                 25                                                       48                 15                 49                  2                                 F, S
                                                                                                                                50                 23                 51                  8
              25                  2                 25                  8
              25                 10                 25                 20                                                       51                 13                 51                 20
              26                  8                 26                 10                                                       55                 18                 56                 17                                 F, S
              26                 12                 26                 12                                                       62                 20                 63                  9                                 F, S
              28                 23                 28                 25                                                       63                 20                 63                 23
                                                                                                                                63                 25                 64                 19
              29                  2                 29                 12                                                                                                                                               NR, F, S
              30                 20                 30                 22                                                       66                 20                 67                  2                 F, S, R, 403, 32, AF
              30                 24                 30                 25                                                       67                 20                 67                 24             NR, F, S, R, 403, 32, AF
              31                  2                 31                  6                                                       92                 13                 92                 18



                                                                                                         1
                                                Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 677 of 1189 PageID #: 19845
                                                                                                       Exhibit 12
                                                                                DEPOSITION DESIGNATIONS OF MICHELLE BONOMI-HUVALA
                                                                                                  October 29, 2019


Defendant's        Defendant's        Defendant's        Defendant's        Plaintiffs' Objections                  Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial            Initial            Initial            Initial            to Defendant's                        Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page           Beg Line           End Page           End Line           Initial Designations                   Beg Page            Beg Line           End Page            End Line            Counter Designations
              31                 20                 31                 24                                                          92                 20                  92                 25                              F, S
              32                  3                 32                  4                                                          93                 17                  93                 21                              F, S
              33                  2                 33                 13                                                          94                 19                  95                  7                  FORM, R, 403, 32
              33                 19                 33                 25                                                          95                  9                  96                 20
                                                                                                                                                                                                            FORM, R, 403, 32, F, S
              34                 2                  34                 10                                                          96                 23                  97                  6                     F, S, R, 403, 32
                                                                                                                                   97                 8                   97                 10
              34                 22                 34                 25                                                                                                                                 NQP, NA, R, 403, F, S, 32
              35                  2                 35                  8                            602/LOF                       97                 24                  98                  3             FORM, R, 403, 32, F, S
              36                  6                 36                 22                                                          98                  6                  98                 13             FORM, R, 403, 32, F, S
              36                 25                 36                 25                                                          98                 17                  99                 11             FORM, R, 403, 32, F, S
              37                 13                 37                 23                                                          99                 15                  99                 18             FORM, R, 403, 32, F, S
              37                 25                 37                 25                                                          99                 21                 100                  9             FORM, R, 403, 32, F, S
              38                  2                 38                  4                                                         100                 11                 100                 11             FORM, R, 403, 32, F, S
              38                 18                 38                 25                                                         100                 16                 101                  2             FORM, R, 403, 32, F, S
              39                  2                 39                 10                                                         101                  5                 101                  5             FORM, R, 403, 32, F, S
              44                  7                 44                 11                                                         101                  7                 101                 18             FORM, R, 403, 32, F, S
              45                 15                 45                 18                                                         101                 21                 102                  2             FORM, R, 403, 32, F, S
              45                 25                 45                 25                                                         102                  7                 102                  8             FORM, R, 403, 32, F, S
              46                  2                 46                  3                                                         102                 10                 102                 21             FORM, R, 403, 32, F, S
              46                 24                 46                 25                                                         102                 24                 102                 24             FORM, R, 403, 32, F, S
                                                                                                                                  103                  3                 103                  5
              47                  2                 47                  6                                                                                                                                         F, S, 32, R, 403
              48                  6                 48                 14                                                         103                  7                 103                 13             FORM, R, 403, 32, F, S
              49                  3                 49                 10                                                         103                 16                 103                 25             FORM, R, 403, 32, F, S
              49                 13                 49                 19                                                         104                  4                 104                 15             FORM, R, 403, 32, F, S
              49                 21                 49                 21                                                         104                 18                 104                 19             FORM, R, 403, 32, F, S
              49                 24                 49                 25                                                         105                  7                 105                 20                   F, S, 32, R, 403
              50                  2                 50                  6                  602/LOF, AA, MC                        106                  2                 106                  7                   F, S, 32, R, 403
              50                  9                 50                 20                                                         109                  6                 109                 18                   F, S, 32, R, 403
              51                  9                 51                 12                                                         110                  2                 110                 14                   F, S, 32, R, 403
              54                  5                 54                 19                                                         110                 16                 111                  8                   F, S, 32, R, 403
              56                 18                 56                 25                                                         111                 22                 112                 13                   F, S, 32, R, 403
              57                  2                 57                 13                                                         112                 17                 112                 21             FORM, R, 403, 32, F, S
              58                  2                 58                  5                                                         112                 24                 112                 24             FORM, R, 403, 32, F, S
              58                  7                 58                 13

              59                 3                  59                  5
              59                 8                  59                 11
              60                 7                  60                 10



                                                                                                           2
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 678 of 1189 PageID #: 19846
                                                                                                        Exhibit 12
                                                                                  DEPOSITION DESIGNATIONS OF MICHELLE BONOMI-HUVALA
                                                                                                    October 29, 2019


Defendant's         Defendant's        Defendant's         Defendant's        Plaintiffs' Objections                 Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial            to Defendant's                       Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line           Initial Designations                  Beg Page      Beg Line      End Page      End Line       Counter Designations
               60                 25                  60                 25
               61                  2                  61                  6
               61                  8                  61                 14
               61                 16                  61                 22
               61                 24                  61                 25
               62                  3                  62                  3
               62                  9                  62                 12
               62                 14                  62                 18
               65                  7                  65                 10
               65                 12                  65                 12
               68                 17                  68                 20                  602/LOF, AA, MC
               68                 24                  68                 24
               73                 13                  73                 17
               73                 20                  73                 24
               74                 15                  74                 18
               74                 20                  74                 24
               75                  3                  75                 15
               75                 17                  75                 24
               76                  2                  76                  2
               81                  5                  81                 10   602/LOF, AA, MC, V/incomplete
               91                 13                  91                 17
               91                 25                  91                 25
               92                  2                  92                  2

               92                  4                  92                  9
               92                 11                  92                 11
               93                  4                  93                 16
               93                 24                  93                 25
               94                  2                  94                  5
              106                 11                 106                 25
              107                  2                 107                 19
              107                 21                 107                 25
              108                  2                 108                  3
              108                  5                 108                 25                            AA, MC
              109                  2                 109                  2
              109                 19                 109                 23
              111                 10                 111                 16




                                                                                                            3
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 679 of 1189 PageID #: 19847
                                                                                                             Exhibit 12
                                                                                            DEPOSITION DESIGNATIONS OF BRIAN BOESCH
                                                                                                       September 13, 2019


Defendant's         Defendant's        Defendant's         Defendant's           Plaintiffs' Objections                   Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial             Initial            Initial             Initial               to Defendant's                         Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line              Initial Designations                    Beg Page            Beg Line           End Page            End Line            Counter Designations
               12                 20                  12                 23                                                              46                  7                  47                  7                            R, 403, 32
               37                 11                  37                 16                               602, LOF                       52                 13                  52                 18                            R, 403, 32
               37                 19                  37                 23                                                              53                  4                  53                 18                            R, 403, 32
               37                 25                  37                 25                                                              56                  4                  56                 11                            R, 403, 32
               38                  3                  38                  7                                                              56                 13                  56                 15                            R, 403, 32
               38                  9                  38                 11                   602, LOF, 701, 702                         59                  3                  59                 10                            R, 403, 32
               38                 14                  38                 18                   602, LOF, 701, 702                         59                 13                  59                 24                            R, 403, 32
               38                 20                  38                 21              401, 402, 403, 602, LOF                         63                 24                  64                  3                            R, 403, 32
               38                 24                  38                 25              401, 402, 403, 602, LOF                         77                 21                  77                 25                            R, 403, 32
               39                  2                  39                  2              401, 402, 403, 602, LOF                         80                 23                  81                  9                            R, 403, 32
              126                 22                 126                 25             No testimony designated                          90                 20                  91                 16                       R, 403, 32, F, S
              127                 13                 127                 22                             801, 802                         91                 19                  91                 19                       R, 403, 32, F, S
              128                  2                 128                  3                             801, 802                        107                 22                 108                 25                            R, 403, 32
              128                  5                 128                 23                   602, LOF, 801, 802                        111                  4                 111                 16                            R, 403, 32
              129                  2                 129                 10                                                             115                 19                 115                 23
                                                                                               602, LOF, 801, 802                                                                                                                R, 403, 32
              129                 12                 129                 14                   602, LOF, 801, 802                        116                 3                  116                 15                            R, 403, 32
              130                 16                 130                 18             No testimony designated                         117                  5                 117                 23                            R, 403, 32
              130                 20                 130                 25                                                             125                 18                 125                 21
              138                 20                 138                 23                                                             127                  3                 127                  8
                                                                                                                                                                                                                                        F, S
              139                 24                 139                 25                               602, LOF                      146                 3                  146                  5                       R, 403, 32, F, S
              140                  2                 140                  2                               602, LOF                      146                 8                  146                 10
                                                                                                                                                                                                                            R, 403, 32, F, S
              140                  5                 140                  5                              602, LOF                       146                 12                 146                 17                       R, 403, 32, F, S
              141                 23                 141                 25   401, 402, 403, 602, LOF, 801, 802, V                      146                 24                 146                 25                           R, 403, F, S
              142                  2                 142                  5   401, 402, 403, 602, LOF, 801, 802, V                      147                  4                 147                 13                           R, 403, F, S
              142                  8                 142                 10   401, 402, 403, 602, LOF, 801, 802, V                      150                 15                 150                 16
                                                                                                                                                                                                                                     R, 403
              142                 12                 142                 15               401, 402, 403, 801, 802                       150                 19                 150                 23                                R, 403
              142                 19                 142                 22                              602, LOF                       151                 20                 151                 21                                R, 403
              142                 24                 142                 25                              602, LOF                       151                 24                 152                  5                                R, 403
              143                  2                 143                  4                              602, LOF                       153                  4                 153                 11                       R, 403, 32, F, S
              143                 10                 143                 15                                                             169                 18                 169                 19
                                                                                                                                                                                                                           R, 403, F, S, LAY
              144                  7                 144                  8               401, 402, 403, 602, LOF                       169                 22                 169                 23                      R, 403, F, S, LAY
              144                 11                 144                 13               401, 402, 403, 602, LOF                       169                 25                 170                  2                      R, 403, F, S, LAY
              144                 15                 144                 18               401, 402, 403, 602, LOF                       170                  5                 170                  5                      R, 403, F, S, LAY
              145                 16                 145                 18               401, 402, 403, 602, LOF                       170                  7                 170                  7                      R, 403, F, S, LAY
              145                 21                 145                 24               401, 402, 403, 602, LOF                       170                 10                 170                 20                 R, 403, F, S, LAY, INC
              146                 18                 146                 23                                                             180                 13                 180                 22                       R, 403, 32, F, S



                                                                                                                 1
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 680 of 1189 PageID #: 19848
                                                                                                            Exhibit 12
                                                                                            DEPOSITION DESIGNATIONS OF BRIAN BOESCH
                                                                                                       September 13, 2019


Defendant's         Defendant's        Defendant's         Defendant's           Plaintiffs' Objections                  Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial             Initial            Initial             Initial               to Defendant's                        Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line              Initial Designations                   Beg Page            Beg Line           End Page            End Line            Counter Designations
              148                 7                  148                 8                 401, 402, 403, 602, LOF
                                                                                                                                       180                 25                 181                  4                    R, 403, 32, F, S
              148                 11                 148                 15     401, 402, 403, 602, LOF, 801, 802                      181                  9                 181                 10                    R, 403, 32, F, S
              148                 18                 148                 18     401, 402, 403, 602, LOF, 801, 802                      181                 12                 181                 17
                                                                                                                                                                                                                        R, 403, 32, F, S
              150                  5                 150                  8               401, 402, 403, 602, LOF                      185                 23                 185                 24                          NQP, NA
              150                 12                 150                 14                                                            186                 16                 186                 20                                 F, S
              150                 25                 150                 25               401, 402, 403, 602, LOF                      210                  3                 210                  7                   R, 403, F, S, LAY
              151                  2                 151                  2               401, 402, 403, 602, LOF                      210                 10                 210                 15                   R, 403, F, S, LAY
              151                  5                 151                  7               401, 402, 403, 602, LOF                      216                 18                 216                 19                    R, 403, 32, F, S
              151                 17                 151                 19                                                            216                 22                 216                 22                    R, 403, 32, F, S
              152                 14                 152                 16               401, 402, 403, 602, LOF                      250                 18                 250                 23
              152                 19                 152                 22               401, 402, 403, 602, LOF                      253                 19                 254                  3                         R, 403, 32
              162                 16                 162                 18     401, 402, 403, 602, LOF, 701, 702                      256                 24                 257                  5                         R, 403, 32
              162                 21                 162                 25     401, 402, 403, 602, LOF, 701, 702                      257                  7                 257                 13                         R, 403, 32
              163                  2                 163                  3     401, 402, 403, 602, LOF, 701, 702                      257                 15                 257                 17                         R, 403, 32
              170                 22                 170                 25                              602, LOF
              171                  4                 171                  4                              602, LOF
              186                 25                 186                 25                              602, LOF

              187                  2                 187                  3                              602, LOF
              187                  6                 187                 17                              602, LOF
              187                 19                 187                 22                              602, LOF
              187                 25                 187                 25                              602, LOF
              188                  2                 188                  3                              602, LOF
              196                 13                 196                 16                                     V
              204                 21                 204                 25
              205                  2                 205                  5     401, 402, 403, 602, LOF, 701, 702
              205                  8                 205                 14     401, 402, 403, 602, LOF, 701, 702
              205                 16                 205                 16     401, 402, 403, 602, LOF, 701, 702
              205                 19                 205                 20     401, 402, 403, 602, LOF, 701, 702
              205                 22                 205                 25               401, 402, 403, 602, LOF
              206                  4                 206                  6
                                                                                          401, 402, 403, 602, LOF
              206                  8                 206                  9               401, 402, 403, 602, LOF
              206                 12                 206                 25               401, 402, 403, 602, LOF
              207                  3                 207                  5
                                                                              401, 402, 403, 602, LOF, 701, 702, V
              207                  8                 207                 16   401, 402, 403, 602, LOF, 701, 702, V
              207                 22                 207                 25                         401, 402, 403
              208                  2                 208                 12                         401, 402, 403



                                                                                                                 2
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 681 of 1189 PageID #: 19849
                                                                                                          Exhibit 12
                                                                                         DEPOSITION DESIGNATIONS OF BRIAN BOESCH
                                                                                                    September 13, 2019


Defendant's         Defendant's        Defendant's         Defendant's         Plaintiffs' Objections                  Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial             to Defendant's                        Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line            Initial Designations                   Beg Page      Beg Line      End Page      End Line       Counter Designations
              209                  3                 209                  7            401, 402, 403, 602, LOF V
              209                 11                 209                 17            401, 402, 403, 602, LOF V
              210                 17                 210                 23        401, 402, 403, 602, LOF, C, V
              211                  2                 211                  2        401, 402, 403, 602, LOF, C, V
              211                  6                 211                 16                     401, 402, 403, V
              221                 22                 221                 23              401, 402, 403, 602, LOF
              222                  2                 222                  5              401, 402, 403, 602, LOF
              222                  7                 222                  9   401, 402, 403, 602, LOF, 701, 702
              222                 13                 222                 15   401, 402, 403, 602, LOF, 701, 702
              250                 24                 250                 25        401, 402, 403, 602, LOF, V, C
              251                  2                 251                 12        401, 402, 403, 602, LOF, V, C
              251                 15                 251                 17        401, 402, 403, 602, LOF, V, C
              251                 19                 251                 23        401, 402, 403, 602, LOF, V, C




                                                                                                               3
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 682 of 1189 PageID #: 19850
                                                                                                       Exhibit 12
                                                                                        DEPOSITION DESIGNATIONS OF CARLA ENGLISH
                                                                                                    September 18, 2019


Defendant's         Defendant's        Defendant's         Defendant's        Plaintiffs' Objections                Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial             Initial            Initial             Initial            to Defendant's                      Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line          Initial Designations*                 Beg Page            Beg Line           End Page            End Line            Counter Designations
                9                 17                   9                 19                                                         9                 20                   9                 21                             R, 403, 32
               10                 17                  10                 22                                                        18                 12                  18                 16                             R, 403, 32
               63                  3                  63                 23                                                        18                 22                  19                  2                             R, 403, 32
               64                 11                  64                 13                                                        23                  9                  23                 12                             R, 403, 32
               64                 15                  64                 15                                                        23                 17                  23                 20                       R, 403, 32, F, S
               70                 22                  70                 25                                                        24                 24                  25                  3                       R, 403, 32, F, S
               71                 15                  71                 15                                                        63                 24                  64                  7                   NA, C, INC, R, 403
               75                  9                  75                 15                                                        64                 17                  64                 19                             R, 403, 32
               75                 24                  75                 25                                                        71                  2                  72                  6             NQP, NA, C, 32, R, 403
               76                  2                  76                  2                                                        82                 25                  83                  3             NQP, NA, C, 32, R, 403
               79                 19                  79                 25                                                        83                  9                  84                 14                       F, S, 32, R, 403
               80                  2                  80                  4                                                       158                  2                 158                  4                       F, S, 32, R, 403
               80                 23                  80                 25                                                       158                  6                 158                  8                       F, S, 32, R, 403
               81                  5                  81                  5                                                       159                 24                 160                  3                       F, S, 32, R, 403
               82                 21                  82                 24                                                       160                  5                 160                  7
                                                                                                                                                                                                                      F, S, 32, R, 403
               85                 18                  85                 25                                                       161                 25                 162                  4                       F, S, 32, R, 403
               86                  2                  86                  2                                                       162                  6                 162                  9                       F, S, 32, R, 403
              140                 13                 140                 23                                                       163                 10                 163                 13                       F, S, 32, R, 403
              140                 24                 140                 25                                                       163                 15                 163                 17
                                                                                                                                                                                                                      F, S, 32, R, 403
              141                  2                 141                  2                                                       168                 2                  168                  4                       F, S, 32, R, 403
              141                 11                 141                 23                                                       168                 6                  168                 11
                                                                                                                                                                                                                       F, S, 32, R, 403
              155                 12                 155                 25                                                       172                 18                 172                 19                        F, S, 32, R, 403
              156                  2                 156                  2                                                       172                 22                 172                 25                        F, S, 32, R, 403
              156                  4                 156                  8                                                       199                  3                 199                 20                 F, S, LAY, R, 403, 32
              156                 14                 156                 25                                                       201                  3                 201                  5
                                                                                                                                                                                                                F, S, LAY, R, 403 , 32
              157                  3                 157                  8                                                       202                 18                 202                 22                 F, S, LAY, R, 403 , 32
              157                 10                 157                 13                                                       202                 25                 203                  6                 F, S, LAY, R, 403 , 32
              158                 10                 158                 25             OS, 801-802, 602/LOF                      219                  4                 219                 10                           F, S, R, 403
              159                  1                 159                  7             OS, 801-802, 602/LOF                      219                 13                 219                 24                           F, S, R, 403
              160                 19                 160                 25                                                       220                 19                 220                 21
                                                                                                                                                                                                             NQP, NA, C, 32, R, 403
              161                  2                 161                  4                                                       282                 20                 283                 20                         F, S, R, 403
              162                 24                 162                 25                                                       283                 23                 284                  3                         F, S, R, 403
              163                  2                 163                  9                                                       284                 11                 284                 15                         F, S, R, 403
              165                 23                 165                 25                                                       284                 18                 285                  5                         F, S, R, 403
              166                  2                 166                 15                                                       285                  7                 285                 11                         F, S, R, 403
              166                 24                 166                 25                                                       290                  5                 290                  8                         F, S, R, 403



                                                                                                           1
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 683 of 1189 PageID #: 19851
                                                                                                         Exhibit 12
                                                                                        DEPOSITION DESIGNATIONS OF CARLA ENGLISH
                                                                                                    September 18, 2019


Defendant's         Defendant's        Defendant's         Defendant's        Plaintiffs' Objections                  Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial             Initial            Initial             Initial            to Defendant's                        Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line          Initial Designations*                   Beg Page            Beg Line           End Page            End Line            Counter Designations
              167                 2                  167                 10                                                         290                 11                 290                 25
                                                                                                                                                                                                                         F, S, R, 403
              167                 19                 167                 25                                                         318                 24                 319                 11                    F, S, R, 403, 32
              169                 19                 169                 25                                                         320                 12                 320                 24
                                                                                                                                                                                                                     F, S, R, 403, 32
              170                  2                 170                  7
              170                 18                 170                 25
              171                  2                 171                 21
              173                 22                 173                 25
              174                  2                 174                  2
              177                 17                 177                 25
              178                  2                 178                 10
              178                 25                 178                 25             OS, 801-802, 602/LOF
              179                  2                 179                  2             OS, 801-802, 602/LOF
              179                  5                 179                  7
              200                  9                 200                 25
              201                  2                 201                  2
              217                 21                 217                 25
              218                  2                 218                 25

              219                  2                 219                  3
              219                 25                 219                 25
              220                  2                 220                 18
              220                 23                 220                 25
              221                  2                 221                  5
              221                  8                 221                 20
              221                 22                 221                 24
              222                  2                 222                  8                            602/LOF
              222                 11                 222                 14
              222                 17                 222                 19                            602/LOF
              222                 21                 222                 22
              223                 10                 223                 13
              223                 16                 223                 20

              223                 22                 223                 25                       OS, 801-802
              224                  2                 224                  2                       OS, 801-802
              224                  4                 224                  5
              282                 9                  282                 19
              286                 7                  286                 14
              287                 5                  287                 23



                                                                                                             2
                                                           Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 684 of 1189 PageID #: 19852
                                                                                                                               Exhibit 12
                                                                                                             DEPOSITION DESIGNATIONS OF CARLA ENGLISH
                                                                                                                         September 18, 2019


    Defendant's           Defendant's           Defendant's          Defendant's                   Plaintiffs' Objections                   Plaintiffs'         Plaintiffs'           Plaintiffs'           Plaintiffs'               Defendant's Objections
       Initial               Initial               Initial              Initial                       to Defendant's                         Counter             Counter               Counter               Counter                       to Plaintiffs'
     Beg Page              Beg Line              End Page             End Line                     Initial Designations*                    Beg Page            Beg Line              End Page              End Line                   Counter Designations
                  291                   22                    291                   25
                  292                    2                    292                    4
                  319                   12                    319                   25                       OS, 801-802, 602/LOF
                  320                    2                    320                    2                       OS, 801-802, 602/LOF
                  320                    7                    320                    7
                  320                    9                    320                   11


*Par objects to all designated testimony for this witness outside the scope of the testimony Par agreed to provide in response to Eagle's 30(b)(6) deposition notice pursuant to Fed. R. Evid. 801, 802, and 804, and Fed. R. Civ. P. 45 as the witness is within the
subpoena power of the District of Delaware and Eagle has not demonstrated the witness is unavailable.




                                                                                                                                   3
                                                Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 685 of 1189 PageID #: 19853
                                                                                                                Exhibit 12
                                                                                            DEPOSITION DESIGNATIONS OF VINAYAGAM KANNAN
                                                                                                           September 10, 2019


Defendant's        Defendant's        Defendant's        Defendant's                 Plaintiffs' Objections                  Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial            Initial            Initial            Initial                     to Defendant's                        Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page           Beg Line           End Page           End Line                   Initial Designations*                   Beg Page            Beg Line           End Page            End Line            Counter Designations
              14                  8                 14                 11                                                                   48                 25                  48                 25                            R, 32, 403
              29                 24                 29                 25                                                                   49                  2                  49                  7                            R, 32, 403
              30                  2                 30                  3                                                                   74                 10                  74                 25                                 R, 403
              35                 15                 35                 24                                     602/LOF                       75                  2                  75                 25                                 R, 403
              36                  4                 36                 25                                                                   76                  2                  76                  2                                 R, 403
              37                  2                 37                  8                                     602/LOF                      118                 16                 118                 21                     C, NQP, NA, INC
              38                 11                 38                 24                                                                  152                 19                 152                 25                         H, 32, R, 403
              46                  4                 46                 11                 401/402, 602/LOF, 801-802                        153                  2                 153                 25                         H, 32, R, 403
              46                 14                 46                 25                 401/402, 602/LOF, 801-802                        154                 23                 154                 25                    H, 32, R, 403, F, S
              47                  2                 47                  7                          401/402, 602/LOF                        155                  2                 155                 25                    H, 32, R, 403, F, S
              47                  9                 47                 10                          401/402, 602/LOF                        156                  2                 156                 25                    H, 32, R, 403, F, S
              47                 12                 47                 23                          401/402, 602/LOF                        157                  2                 157                 22                    H, 32, R, 403, F, S
              49                 19                 49                 22                                   602/LOF                        217                 16                 217                 20                        H, R, F, 403, S
              50                  8                 50                 11                                   602/LOF                        217                 22                 217                 25                        H, R, F, 403, S
              50                 13                 50                 15                                   602/LOF                        218                  2                 218                  3                        H, R, F, 403, S
              51                 14                 51                 20                                                                  226                  2                 226                 12                INC, R, F, 403, S, LAY
              52                  3                 52                  7                                     602/LOF                      226                 20                 226                 25                           R, F, 403, S
              52                 13                 52                 19                                     602/LOF                      227                  2                 227                 21                           R, F, 403, S
              70                  6                 70                 25                                     602/LOF                      235                  4                 235                 25              H, C, F, R, 32, 403, LAY
              71                  2                 71                  2                                                                  236                  2                 236                  5              H, C, F, R, 32, 403, LAY
              71                  6                 71                 16                                                                  250                  5                 250                 12                            R, 403, 32
              71                 19                 71                 25                                                                  255                  2                 255                  4                            R, 403, 32
              72                  2                 72                 20                                                                  255                  7                 255                  8                            R, 403, 32
              73                  4                 73                 14                                                                  255                 10                 255                 12                            R, 403, 32
              76                  3                 76                 13                              401/402, 403                        255                 15                 255                 18                            R, 403, 32
              81                  2                 81                  3                              No testimony                        255                 20                 255                 25                            R, 403, 32
              83                 12                 83                 18                                   801-802                        256                  2                 256                 25                       R, 403, 32, F, S
              84                  2                 84                 11                              401/402, 403                        257                  2                 257                  7                            R, 403, 32
              84                 13                 84                 15                              401/402, 403                        271                 24                 271                 25
              84                 17                 84                 20                     401/402, 403, 602/LOF                        272                  2                 272                 23
              84                 22                 84                 24                     401/402, 403, 602/LOF                        272                 25                 272                 25
              85                  3                 85                  7                     401/402, 403, 602/LOF                        273                  2                 273                  8
              85                 17                 85                 25            401/402, 403, 602/LOF, 801-802                        274                  2                 274                 11
              86                  2                 86                  7            401/402, 403, 602/LOF, 801-802                        274                 13                 274                 21
              86                 12                 86                 20            401/402, 403, 602/LOF, 801-802                        274                 24                 274                 25
                                                                            401/402, 403, 602/LOF, 701/702, 801-802
              93                 6                  93                 25                                                                  275                 2                  275                 14
              94                 2                  94                 11 401/402, 403, 602/LOF, 701/702, 801-802
                                                                                                                                           275                 16                 275                 25




                                                                                                                    1
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 686 of 1189 PageID #: 19854
                                                                                                                Exhibit 12
                                                                                             DEPOSITION DESIGNATIONS OF VINAYAGAM KANNAN
                                                                                                            September 10, 2019


Defendant's         Defendant's        Defendant's         Defendant's               Plaintiffs' Objections                  Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial             Initial            Initial             Initial                   to Defendant's                        Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line                 Initial Designations*                   Beg Page            Beg Line           End Page            End Line            Counter Designations
               94                 23                  94                 25 401/402, 403, 602/LOF, 701/702, 801-802
                                                                                                                                           276                 2                  276                 13
               95                 2                   95                  2 401/402, 403, 602/LOF, 701/702, 801-802                        284                 3                  284                 11
                                                                                                                                                                                                                                C, 32, R, 403
               95                 4                   95                  6 401/402, 403, 602/LOF, 701/702, 801-802                        287                 2                  287                  8
                                                                                                                                                                                                                        F, S, 32, R, 403, LAY
                                                                              401/402, 403, 602/LOF, 701/702, 801-802                      287                 10                 287                 14
               95                 8                   95                 22                                                                                                                                             F, S, 32, R, 403, LAY
                                                                              401/402, 403, 602/LOF, 701/702, 801-802                      287                 16                 287                 25
               95                 24                  95                 25                                                                                                                                                   LAY, R, 403,32
                                                                              401/402, 403, 602/LOF, 701/702, 801-802
               96                 3                   96                  5                                                                288                 2                  288                 7                       LAY, R, 403,32
                                                                              401/402, 403, 602/LOF, 701/702, 801-802
               96                 7                   96                  8                                                                293                 7                  293                 24           NQP, INC, F, S, R, 403,32
                                                                              401/402, 403, 602/LOF, 701/702, 801-802
               96                 11                  96                 19                                                                297                  4                 297                 25            FORM, 32, F, S, R, 403
               97                 17                  97                 19            401/402, 403, 602/LOF, 701/702                      298                  2                 298                  5            FORM, 32, F, S, R, 403
               97                 22                  97                 24            401/402, 403, 602/LOF, 701/702                      298                  8                 298                 13         FORM, 32, F, S, R, 403, LAY
                                                                              401/402, 403, 602/LOF, 701/702, 801-802                                          15                 298                 25
               98                 3                   98                  6                                                                298                                                                     H, FORM, 32, F, S, R, 403
                                                                              401/402, 403, 602/LOF, 701/702, 801-802
               98                 8                   98                 11                                                                299                  2                 299                 16           H, FORM, 32, F, S, R, 403
                                                                              401/402, 403, 602/LOF, 701/702, 801-802                      299                 19                 299                 21
               98                 13                  98                 20                                                                                                                                                H, 32, F, S, R, 403
               99                  3                  99                  6           401/402, 403, 602/LOF, 701/702                       299                 23                 299                 25                   H, 32, F, S, R, 403
               99                  9                  99                 10           401/402, 403, 602/LOF, 701/702                       300                  3                 300                 11           H, 32, FORM, F, S, R, 403
               99                 12                  99                 24           401/402, 403, 602/LOF, 801-802                       300                 14                 300                 17           H, 32, FORM, F, S, R, 403
              101                 10                 101                 25           401/402, 403, 602/LOF, 801-802                       300                 19                 300                 24           H, 32, FORM, F, S, R, 403
              102                  2                 102                  2           401/402, 403, 602/LOF, 801-802                       301                  3                 301                  6           H, 32, FORM, F, S, R, 403
              105                 21                 105                 23           401/402, 403, 602/LOF, 801-802                       301                  8                 301                 18                   H, 32, F, S, R, 403
              106                  3                 106                  9           401/402, 403, 602/LOF, 801-802
              107                  7                 107                 10           401/402, 403, 602/LOF, 801-802
              107                 14                 107                 15           401/402, 403, 602/LOF, 801-802
              107                 17                 107                 24           401/402, 403, 602/LOF, 801-802
              108                  3                 108                  3           401/402, 403, 602/LOF, 801-802
              108                 16                 108                 24           401/402, 403, 602/LOF, 801-802
              109                  3                 109                  4           401/402, 403, 602/LOF, 801-802
              116                  9                 116                 14                    401/402, 403, 602/LOF
              116                 19                 116                 25                    401/402, 403, 602/LOF
              117                  5                 117                 10



                                                                                                                    2
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 687 of 1189 PageID #: 19855
                                                                                                         Exhibit 12
                                                                                     DEPOSITION DESIGNATIONS OF VINAYAGAM KANNAN
                                                                                                    September 10, 2019


Defendant's         Defendant's        Defendant's         Defendant's         Plaintiffs' Objections                 Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial             to Defendant's                       Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line           Initial Designations*                  Beg Page      Beg Line      End Page      End Line       Counter Designations
              118                 12                 118                 15              401/402, 403, 602/LOF
              118                 22                 118                 24              401/402, 403, 602/LOF
              125                 15                 125                 25              401/402, 403, 602/LOF
              126                  2                 126                  6              401/402, 403, 602/LOF
              127                 16                 127                 25              401/402, 403, 602/LOF
              128                  2                 128                  5              401/402, 403, 602/LOF
              128                  8                 128                  9              401/402, 403, 602/LOF
              128                 11                 128                 14              401/402, 403, 602/LOF
              128                 17                 128                 18              401/402, 403, 602/LOF
              128                 20                 128                 25              401/402, 403, 602/LOF
              129                  2                 129                  4              401/402, 403, 602/LOF
              129                 23                 129                 25   401/402, 403, 602/LOF, 1006, AA
              130                  2                 130                  2   401/402, 403, 602/LOF, 1006, AA
              130                  5                 130                  7   401/402, 403, 602/LOF, 1006, AA
              130                  9                 130                 21              401/402, 403, 602/LOF
              131                  2                 131                 14   401/402, 403, 602/LOF, 701/702
              131                 17                 131                 22   401/402, 403, 602/LOF, 701/702
              132                  7                 132                 25              401/402, 403, 602/LOF
              133                  2                 133                  9              401/402, 403, 602/LOF
              133                 12                 133                 13              401/402, 403, 602/LOF
              133                 15                 133                 22              401/402, 403, 602/LOF
              134                 23                 134                 25
              135                  2                 135                  9            401/402, 403, 602/LOF
              136                 11                 136                 13            401/402, 403, 602/LOF
              136                 15                 136                 15            401/402, 403, 602/LOF
              137                 11                 137                 17
              138                 11                 138                 16            401/402, 403, 602/LOF
              139                 10                 139                 14            401/402, 403, 602/LOF
              139                 18                 139                 25            401/402, 403, 602/LOF
              140                  2                 140                 25            401/402, 403, 602/LOF
              141                  2                 141                  4            401/402, 403, 602/LOF
              141                 24                 141                 25            401/402, 403, 602/LOF
              142                  2                 142                  4            401/402, 403, 602/LOF
              142                  8                 142                 24                602/LOF, 801-802
              143                  8                 143                 12                602/LOF, 801-802
              145                  6                 145                 10                602/LOF, 801-802
              145                 13                 145                 15                602/LOF, 801-802
              145                 17                 145                 24                602/LOF, 801-802
              146                  3                 146                  3                602/LOF, 801-802
              146                 14                 146                 19                602/LOF, 801-802



                                                                                                             3
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 688 of 1189 PageID #: 19856
                                                                                                        Exhibit 12
                                                                                    DEPOSITION DESIGNATIONS OF VINAYAGAM KANNAN
                                                                                                   September 10, 2019


Defendant's         Defendant's        Defendant's         Defendant's        Plaintiffs' Objections                 Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial            to Defendant's                       Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line          Initial Designations*                  Beg Page      Beg Line      End Page      End Line       Counter Designations
              147                 10                 147                 25   401/402, 403, 602/LOF, 801-802
              148                  2                 148                 25   401/402, 403, 602/LOF, 801-802
              149                  2                 149                 18   401/402, 403, 602/LOF, 801-802
              149                 20                 149                 20   401/402, 403, 602/LOF, 801-802
              152                  3                 152                 15             401/402, 403, 602/LOF
              158                 17                 158                 20             401/402, 403, 602/LOF
              158                 23                 158                 23             401/402, 403, 602/LOF
              159                  5                 159                 18
              159                 21                 159                 25            401/402, 403, 602/LOF
              160                  2                 160                 18            401/402, 403, 602/LOF
              162                  2                 162                  7            401/402, 403, 602/LOF
              162                 14                 162                 25            401/402, 403, 602/LOF
              163                  2                 163                 10            401/402, 403, 602/LOF
              163                 16                 163                 25            401/402, 403, 602/LOF
              164                  2                 164                 17            401/402, 403, 602/LOF
              164                 20                 164                 22            401/402, 403, 602/LOF
              164                 24                 164                 25            401/402, 403, 602/LOF
              165                  2                 165                  7            401/402, 403, 602/LOF
              165                 23                 165                 25            401/402, 403, 602/LOF
              166                  2                 166                  2            401/402, 403, 602/LOF
              166                  4                 166                  7            401/402, 403, 602/LOF
              166                  9                 166                 14            401/402, 403, 602/LOF
              168                 19                 168                 23   401/402, 403, 602/LOF, 701/702
              169                  2                 169                  8   401/402, 403, 602/LOF, 701/702
              169                 10                 169                 14   401/402, 403, 602/LOF, 701/702
              169                 16                 169                 22   401/402, 403, 602/LOF, 701/702
              171                 12                 171                 18   401/402, 403, 602/LOF, 701/702
              171                 20                 171                 25   401/402, 403, 602/LOF, 701/702
              172                  2                 172                  3   401/402, 403, 602/LOF, 701/702
              186                 15                 186                 25            401/402, 403, 602/LOF
              187                  6                 187                 11            401/402, 403, 602/LOF
              187                 22                 187                 25            401/402, 403, 602/LOF
              188                  3                 188                  4            401/402, 403, 602/LOF
              188                  6                 188                  9            401/402, 403, 602/LOF
              188                 11                 188                 12            401/402, 403, 602/LOF
              188                 14                 188                 22            401/402, 403, 602/LOF
              189                 10                 189                 25   401/402, 403, 602/LOF, 701/702
              190                  2                 190                  4   401/402, 403, 602/LOF, 701/702
              190                  7                 190                 15   401/402, 403, 602/LOF, 701/702
              191                 17                 191                 21            401/402, 403, 602/LOF



                                                                                                            4
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 689 of 1189 PageID #: 19857
                                                                                                               Exhibit 12
                                                                                           DEPOSITION DESIGNATIONS OF VINAYAGAM KANNAN
                                                                                                          September 10, 2019


Defendant's         Defendant's        Defendant's         Defendant's              Plaintiffs' Objections                  Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial                  to Defendant's                        Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line                Initial Designations*                   Beg Page      Beg Line      End Page      End Line       Counter Designations
              191                 23                 191                 23                   401/402, 403, 602/LOF
              191                 25                 191                 25                   401/402, 403, 602/LOF
              192                  2                 192                 12      401/402, 403, 602/LOF, 701/702, C
              192                 16                 192                 16      401/402, 403, 602/LOF, 701/702, C
              192                 18                 192                 23      401/402, 403, 602/LOF, 701/702, C
              192                 25                 192                 25      401/402, 403, 602/LOF, 701/702, C
              193                  2                 193                  7      401/402, 403, 602/LOF, 701/702, C
              193                 11                 193                 11      401/402, 403, 602/LOF, 701/702, C
              193                 13                 193                 14      401/402, 403, 602/LOF, 701/702, C
              193                 21                 193                 25        401/402, 403, 602/LOF, 801-802
              194                  2                 194                 13   401/402, 403, 602/LOF, 801-802, AA, P
              194                 16                 194                 24                       401/402, 403, AA, P
              195                  3                 195                  8                       401/402, 403, AA, P
              195                 13                 195                 15                           401/402, 403, P
              196                 10                 196                 15                       401/402, 403, AA, P
              196                 16                 196                 18                       401/402, 403, AA, P
              196                 20                 196                 25                       401/402, 403, AA, P
              197                  2                 197                  7                       401/402, 403, AA, P
              197                  8                 197                 10                       401/402, 403, AA, P
              197                 12                 197                 16                       401/402, 403, AA, P
              198                  5                 198                  9                       401/402, 403, AA, P
              198                 13                 198                 16                           401/402, 403, P
              199                  3                 199                  5                       401/402, 403, AA, P
              199                  6                 199                  7                       401/402, 403, AA, P
              199                 25                 199                 25                             401/402, 403
              200                  2                 200                  6                             401/402, 403
              208                 17                 208                 23                       401/402, 403, AA, P
              208                 24                 208                 25                       401/402, 403, AA, P
              209                  2                 209                  2                       401/402, 403, AA, P
              209                  4                 209                  9                       401/402, 403, AA, P
              209                 10                 209                 11                       401/402, 403, AA, P
              210                  8                 210                 10                       401/402, 403, AA, P
              210                 11                 210                 15                       401/402, 403, AA, P
              210                 18                 210                 20                       401/402, 403, AA, P
              210                 24                 210                 25
              211                  2                 211                 25                                602/LOF
              212                  2                 212                 12                                602/LOF
              212                 24                 212                 25                           401/402, 403
              213                  2                 213                 12         401/402, 403, 602/LOF, 701/702
              213                 17                 213                 25                                602/LOF



                                                                                                                    5
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 690 of 1189 PageID #: 19858
                                                                                                              Exhibit 12
                                                                                           DEPOSITION DESIGNATIONS OF VINAYAGAM KANNAN
                                                                                                          September 10, 2019


Defendant's         Defendant's        Defendant's         Defendant's              Plaintiffs' Objections                 Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial                  to Defendant's                       Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line                Initial Designations*                  Beg Page      Beg Line      End Page      End Line       Counter Designations
              214                  2                 214                  3                                602/LOF
              214                 14                 214                 25        401/402, 403, 602/LOF, 701/702
              215                  2                 215                  8                                602/LOF
              215                 10                 215                 13                                602/LOF
              215                 15                 215                 25                                602/LOF
              216                  2                 216                  3                                602/LOF
              218                  9                 218                 21                                602/LOF
              221                 13                 221                 24   401/402, 403, 602/LOF, 701/702, AA, P
              221                 25                 221                 25            401/402, 403, 602/LOF, AA, P
              222                  2                 222                  3            401/402, 403, 602/LOF, AA, P
              222                  2                 222                  3            401/402, 403, 602/LOF, AA, P
              222                  5                 222                 10            401/402, 403, 602/LOF, AA, P
              222                 11                 222                 12            401/402, 403, 602/LOF, AA, P
              222                 15                 222                 19                  401/402, 403, 602/LOF
              224                  3                 224                 25                      602/LOF, 701/702
              225                  2                 225                  3                      602/LOF, 701/702
              225                  6                 225                  8                      602/LOF, 701/702
              225                 14                 225                 21                                602/LOF
              227                 22                 227                 25        401/402, 403, 602/LOF, 701/702
              228                  2                 228                 25        401/402, 403, 602/LOF, 701/702
              231                 21                 231                 25                      602/LOF, 701/702
              232                  2                 232                  2                      602/LOF, 701/702
              232                  5                 232                 10                      602/LOF, 701/702
              232                 12                 232                 25
              233                  2                 233                  7
              234                 15                 234                 25         401/402, 403, 602/LOF, 701/702
              235                  2                 235                  4                           401/402, 403
              236                 19                 236                 25                           401/402, 403
              237                  2                 237                 25                           401/402, 403
              238                  2                 238                  6                  401/402, 403, 801/802
              238                 10                 238                 25                  401/402, 403, 801/802
              239                  2                 239                 25                  401/402, 403, 801/802
              240                  2                 240                  4                  401/402, 403, 801/802
              240                 13                 240                 16                  401/402, 403, 602/LOF
              240                 18                 240                 18                  401/402, 403, 602/LOF
              240                 22                 240                 25
              241                  2                 241                  9                                602/LOF
              241                 16                 241                 22                           401/402, 403
              242                 15                 242                 22                  401/402, 403, 602/LOF
              242                 25                 242                 25                  401/402, 403, 602/LOF



                                                                                                                  6
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 691 of 1189 PageID #: 19859
                                                                                                               Exhibit 12
                                                                                           DEPOSITION DESIGNATIONS OF VINAYAGAM KANNAN
                                                                                                          September 10, 2019


Defendant's         Defendant's        Defendant's         Defendant's              Plaintiffs' Objections                  Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial                  to Defendant's                        Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line                Initial Designations*                   Beg Page      Beg Line      End Page      End Line       Counter Designations
              243                  3                 243                 13                   401/402, 403, 602/LOF
              243                 16                 243                 25                   401/402, 403, 602/LOF
              244                  2                 244                  4                   401/402, 403, 602/LOF
              244                 16                 244                 18                   401/402, 403, 602/LOF
              244                 20                 244                 21                   401/402, 403, 602/LOF
              244                 23                 244                 25                   401/402, 403, 602/LOF
              245                  2                 245                 21                   401/402, 403, 602/LOF
              246                  3                 246                 25                             401/402, 403
              247                  2                 247                 25                             401/402, 403
              248                  2                 248                 10                             401/402, 403
              248                 13                 248                 15                             401/402, 403
              248                 17                 248                 19                   401/402, 403, 602/LOF
              248                 22                 248                 23                   401/402, 403, 602/LOF
              249                 20                 249                 25   106, 401/402, 403, 602/LOF, AA, NR, V
              252                  3                 252                 19            401/402, 403, 602/LOF, Legal
              252                 22                 252                 22            401/402, 403, 602/LOF, Legal
              252                 24                 252                 25
              253                  2                 253                  5
              253                 12                 253                 25          401/402, 403, 602/LOF, Legal
              254                  2                 254                 25          401/402, 403, 602/LOF, Legal
              257                  8                 257                 25   401/402, 403, 602/LOF, AA, MC, Legal
              258                  2                 258                  4   401/402, 403, 602/LOF, AA, MC, Legal
              258                 10                 258                 13   401/402, 403, 602/LOF, AA, MC, Legal
              258                 16                 258                 18   401/402, 403, 602/LOF, AA, MC, Legal
              258                 20                 258                 25   401/402, 403, 602/LOF, AA, MC, Legal
              259                  2                 259                  2   401/402, 403, 602/LOF, AA, MC, Legal
              259                  5                 259                 13   401/402, 403, 602/LOF, AA, MC, Legal
              259                 15                 259                 22   401/402, 403, 602/LOF, AA, MC, Legal
              259                 25                 259                 25   401/402, 403, 602/LOF, AA, MC, Legal
              260                  2                 260                  6   401/402, 403, 602/LOF, AA, MC, Legal
              260                  8                 260                 11   401/402, 403, 602/LOF, AA, MC, Legal
              260                 13                 260                 16   401/402, 403, 602/LOF, AA, MC, Legal
              260                 18                 260                 19   401/402, 403, 602/LOF, AA, MC, Legal
              260                 22                 260                 25   401/402, 403, 602/LOF, AA, MC, Legal
              261                  2                 261                  2   401/402, 403, 602/LOF, AA, MC, Legal
              261                  4                 261                  7   401/402, 403, 602/LOF, AA, MC, Legal
              261                  9                 261                 11   401/402, 403, 602/LOF, AA, MC, Legal
              261                 13                 261                 17   401/402, 403, 602/LOF, AA, MC, Legal
              261                 20                 261                 25   401/402, 403, 602/LOF, AA, MC, Legal
              262                  6                 262                 25   401/402, 403, 602/LOF, AA, MC, Legal



                                                                                                                   7
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 692 of 1189 PageID #: 19860
                                                                                                                  Exhibit 12
                                                                                              DEPOSITION DESIGNATIONS OF VINAYAGAM KANNAN
                                                                                                             September 10, 2019


Defendant's         Defendant's        Defendant's         Defendant's                 Plaintiffs' Objections                  Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial                     to Defendant's                        Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line                   Initial Designations*                   Beg Page      Beg Line      End Page      End Line       Counter Designations
              263                  4                 263                  5      401/402, 403, 602/LOF, AA, MC, Legal
              263                  7                 263                 10      401/402, 403, 602/LOF, AA, MC, Legal
              263                 13                 263                 17      401/402, 403, 602/LOF, AA, MC, Legal
              263                 21                 263                 25      401/402, 403, 602/LOF, AA, MC, Legal
              264                 11                 264                 13      401/402, 403, 602/LOF, AA, MC, Legal
              264                 16                 264                 16      401/402, 403, 602/LOF, AA, MC, Legal
              264                 20                 264                 25                           602/LOF, 801/802
              265                  2                 265                  9                           602/LOF, 801/802
              265                 20                 265                 25                           602/LOF, 801/802
              266                  2                 266                 24   401/402, 403, 602/LOF, 801/802, AA, MC,
                                                                                                                  Legal
              267                 3                  267                 4    401/402, 403, 602/LOF, 801/802, AA, MC,
                                                                                                                  Legal
              267                 14                 267                 19
              267                 21                 267                 24   401/402, 403, 602/LOF, 801/802, AA, MC,
                                                                                                                 Legal
              268                 3                  268                 3    401/402, 403, 602/LOF, 801/802, AA, MC,
                                                                                                                 Legal
              268                 5                  268                 13   401/402, 403, 602/LOF, 801/802, AA, MC,
                                                                                                                 Legal
              268                 16                 268                 17   401/402, 403, 602/LOF, 801/802, AA, MC,
                                                                                                                 Legal
              268                 19                 268                 23   401/402, 403, 602/LOF, 801/802, AA, MC,
                                                                                                                 Legal
              269                 2                  269                 3    401/402, 403, 602/LOF, 801/802, AA, MC,
                                                                                                                 Legal
              269                  5                 269                 16         401/402, 403, 602/LOF, AA, MC, P
              269                 18                 269                 22         401/402, 403, 602/LOF, AA, MC, P
              269                 23                 269                 25         401/402, 403, 602/LOF, AA, MC, P
              270                  2                 270                  2         401/402, 403, 602/LOF, AA, MC, P
              270                  4                 270                  9          401/402, 403, 602/LOF, AA, Legal
              270                 12                 270                 15          401/402, 403, 602/LOF, AA, Legal
              270                 17                 270                 20          401/402, 403, 602/LOF, AA, Legal
              270                 24                 270                 25                              401/402, 403
              271                  2                 271                 23                              401/402, 403
              273                 14                 273                 25                              401/402, 403
              276                 15                 276                 22                     401/402, 403, 602/LOF
              282                  6                 282                 11                     401/402, 403, 602/LOF
              282                 17                 282                 25                     401/402, 403, 602/LOF
              283                  2                 283                  8                     401/402, 403, 602/LOF



                                                                                                                      8
                                                           Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 693 of 1189 PageID #: 19861
                                                                                                                             Exhibit 12
                                                                                                         DEPOSITION DESIGNATIONS OF VINAYAGAM KANNAN
                                                                                                                        September 10, 2019


    Defendant's          Defendant's           Defendant's           Defendant's                 Plaintiffs' Objections                   Plaintiffs'          Plaintiffs'          Plaintiffs'           Plaintiffs'               Defendant's Objections
       Initial              Initial               Initial               Initial                     to Defendant's                         Counter              Counter              Counter               Counter                       to Plaintiffs'
     Beg Page             Beg Line              End Page              End Line                   Initial Designations*                    Beg Page             Beg Line             End Page              End Line                   Counter Designations
                  283                   21                   283                   25                      401/402, 403, 602/LOF
                  284                    2                   284                    2                      401/402, 403, 602/LOF
                  288                    8                   288                   25                      401/402, 403, 602/LOF
                  289                    2                   289                   14            401/402, 403, 602/LOF, 701/702
                  289                   16                   289                   18            401/402, 403, 602/LOF, 701/702
                  289                   24                   289                   25
                  290                    2                   290                   17                                   602/LOF
                  291                    9                   291                   25                     401/402, 403, 602/LOF
                  292                    2                   292                   25                     401/402, 403, 602/LOF
                  293                    2                   293                    7                     401/402, 403, 602/LOF
                  293                   25                   293                   25                     401/402, 403, 602/LOF
                  294                    2                   294                   25         401/402, 403, 602/LOF, 701/702, C
                  295                    2                   295                   22      401/402, 403, 602/LOF, 701/702, AA, P
                  295                   23                   295                   25               401/402, 403, 602/LOF, AA, P
                  296                    3                   296                    7               401/402, 403, 602/LOF, AA, P
                  296                    8                   296                   10               401/402, 403, 602/LOF, AA, P



*Par objects to all designated testimony for this witness pursuant to Fed. R. Evid. 801, 802, and 804, and Fed. R. Civ. P. 45 as the witness is within the subpoena power of the District of Delaware and Eagle has not demonstrated the witness is unavailable.




                                                                                                                                  9
                                                Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 694 of 1189 PageID #: 19862
                                                                                                       Exhibit 12
                                                                                      DEPOSITION DESIGNATIONS OF CRAIG KENESKY
                                                                                                   October 3, 2019


Defendant's        Defendant's        Defendant's        Defendant's        Plaintiffs' Objections                  Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial            Initial            Initial            Initial            to Defendant's                        Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page           Beg Line           End Page           End Line           Initial Designations                   Beg Page            Beg Line           End Page            End Line            Counter Designations
              11                 24                 11                 25                                                          10                 18                  11                 11             C, R, 403, NQP, NA , 32
              12                  2                 12                  4                                                          12                  5                  12                 10                             R, 403, 32
              16                  3                 16                 12                                                          77                  4                  77                 19                       F, S, R, 403, 32
              16                 17                 16                 20                                                         108                 19                 108                 25                       F, S, R, 403, 32
              17                  3                 17                  9                                                         109                  7                 109                 13                       F, S, R, 403, 32
              23                 25                 23                 25                                                         109                 19                 109                 22                       F, S, R, 403, 32
              24                  2                 24                  3
              24                  6                 24                  6
              24                  8                 24                 13                    P, AA, 401, 403
              24                 14                 24                 14                    P, AA, 401, 403
              24                 15                 24                 19                    P, AA, 401, 403
              26                 22                 26                 25                    P, AA, 401, 403
              27                  2                 27                  2                    P, AA, 401, 403
              27                  3                 27                  6                    P, AA, 401, 403
              27                  8                 27                 14                    P, AA, 401, 403
              32                 24                 32                 25
              33                  2                 33                  3
              33                 22                 33                 25
              34                  2                 34                 10
              34                 17                 34                 25
              35                  2                 35                 14
              37                  6                 37                 15
              43                 14                 43                 22                     P, AA, 401-403
              43                 24                 43                 25                     P, AA, 401-403
              44                  2                 44                  7                     P, AA, 401-403
              51                 22                 51                 25
              52                  2                 52                 25
              53                  2                 53                 25
              54                  2                 54                  3
              54                 13                 54                 25
              55                  2                 55                 11
              56                  9                 56                 18
              57                  9                 57                 25
              58                  2                 58                  5
              58                 15                 58                 25
              59                  2                 59                 24
              60                 23                 60                 25
              61                  2                 61                 25
              62                  2                 62                  3
              62                 23                 62                 25



                                                                                                           1
                                                Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 695 of 1189 PageID #: 19863
                                                                                                       Exhibit 12
                                                                                      DEPOSITION DESIGNATIONS OF CRAIG KENESKY
                                                                                                   October 3, 2019


Defendant's        Defendant's        Defendant's        Defendant's        Plaintiffs' Objections                  Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial            Initial            Initial            Initial            to Defendant's                        Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page           Beg Line           End Page           End Line           Initial Designations                   Beg Page      Beg Line      End Page      End Line       Counter Designations
              63                  2                 63                 20
              64                 14                 64                 25
              65                  2                 65                 18
              65                 20                 65                 20
              65                 22                 65                 25
              66                  2                 66                 25
              67                  2                 67                  7
              68                 17                 68                 25
              69                  2                 69                  2
              69                 25                 69                 25                     P, AA, 401-403
              70                  2                 70                  8                     P, AA, 401-403
              70                  9                 70                  9                     P, AA, 401-403
              70                 11                 70                 17                     P, AA, 401-403
              70                 18                 70                 18                     P, AA, 401-403
              70                 20                 70                 25                     P, AA, 401-403
              71                  2                 71                  2                     P, AA, 401-403
              72                  3                 72                 21
              75                 17                 75                 25
              76                  2                 76                  6
              77                 20                 77                 25                 602/LOF, 701/702
              78                  4                 78                  6                 602/LOF, 701/702
              78                  7                 78                  7                 602/LOF, 701/702
              79                  6                 79                  9        602/LOF, 401-403, 701/702
              79                 13                 79                 16        602/LOF, 401-403, 701/702
              80                 10                 80                 16
              80                 20                 80                 21
              82                 17                 82                 22        602/LOF, 401-403, 701/702
              82                 24                 82                 25        602/LOF, 401-403, 701/702
              83                  2                 83                 11        602/LOF, 401-403, 701/702
              83                 13                 83                 15
              83                 18                 83                 18
              83                 20                 83                 24                     P, AA, 401-403
              84                  3                 84                 10                     P, AA, 401-403
              84                 12                 84                 18                     P, AA, 401-403
              84                 19                 84                 20                     P, AA, 401-403
              84                 22                 84                 25                     P, AA, 401-403
              85                  2                 85                  6                     P, AA, 401-403
              85                 19                 85                 25
              86                  2                 86                  8
              86                 20                 86                 25



                                                                                                           2
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 696 of 1189 PageID #: 19864
                                                                                                        Exhibit 12
                                                                                        DEPOSITION DESIGNATIONS OF CRAIG KENESKY
                                                                                                     October 3, 2019


Defendant's         Defendant's        Defendant's         Defendant's        Plaintiffs' Objections                 Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial            to Defendant's                       Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line           Initial Designations                  Beg Page      Beg Line      End Page      End Line       Counter Designations
               87                  2                  87                 14
               87                 21                  87                 25
               88                  2                  88                  6
               88                 15                  88                 17
               88                 20                  88                 20
               88                 22                  88                 25
               89                 20                  89                 25
               90                  2                  90                 24
               91                 10                  91                 17
               91                 19                  91                 20
               93                  9                  93                 21
               94                  5                  94                  7
               94                  9                  94                 16
               95                  7                  95                 11
               95                 13                  95                 14
               97                 11                  97                 22
               98                 14                  98                 21
               99                  3                  99                  5
               99                 19                  99                 23
              100                  2                 100                  4
              100                  9                 100                 13
              101                 25                 101                 25
              102                  2                 102                  9
              102                 12                 102                 13
              102                 15                 102                 18
              102                 21                 102                 23
              102                 25                 102                 25
              103                  2                 103                 25
              104                  2                 104                  8
              104                 21                 104                 25
              106                 13                 106                 20
              106                 23                 106                 24
                                                                                               P, AA, 401-403
              107                 3                  107                 13
                                                                                                   107:10-13
              107                 14                 107                 14                    P, AA, 401-403
              107                 16                 107                 20                    P, AA, 401-403
              107                 22                 107                 25                    P, AA, 401-403
                                                                                                   107:22-24
              108                 2                  108                 7            P, 602/LOF, AA, 401-403
                                                                                                107:25-108:7



                                                                                                            3
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 697 of 1189 PageID #: 19865
                                                                                                                 Exhibit 12
                                                                                                DEPOSITION DESIGNATIONS OF CRAIG KENESKY
                                                                                                             October 3, 2019


Defendant's         Defendant's        Defendant's         Defendant's                Plaintiffs' Objections                  Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial                    to Defendant's                        Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line                   Initial Designations                   Beg Page      Beg Line      End Page      End Line       Counter Designations
              108                 10                 108                 14                    P, 602/LOF, AA, 401-403
              110                 13                 110                 20                       AA, Misstates the law
              111                  3                 111                  4                       AA, Misstates the law
              111                  6                 111                 14                       AA, Misstates the law
              111                 20                 111                 21                       AA, Misstates the law
              111                 23                 111                 25
              112                  2                 112                  5
              112                 11                 112                 12
              113                  6                 113                 15                      AA, Misstates the law
              113                 19                 113                 20                      AA, Misstates the law
                                                                              AA, Misstates the law, 401-403, 701/702
              115                 21                 115                 25
              116                  2                 116                  5            AA, Misstates the law, 401-403
              116                 11                 116                 14            AA, Misstates the law, 401-403
                                                                              AA, Misstates the law, 601/LOF, 701/702
              117                 3                  117                 19
                                                                              AA, Misstates the law, 601/LOF, 701/702
              117                 22                 117                 25
              119                 19                 119                 25
              120                  7                 120                  7
              120                  9                 120                 16                            P, 401-403, AA
              120                 18                 120                 24                            P, 401-403, AA
              121                  3                 121                 25                            AA, P, 401-403
                                                                                                             121:3-16
              122                  2                 122                 13
              122                 15                 122                 17                            401-403, AA, P
              122                 20                 122                 25                            401-403, AA, P
              123                  2                 123                  9                            401-403, AA, P
              123                 13                 123                 21                            401-403, AA, P
              123                 23                 123                 25                            401-403, AA, P
              124                  2                 124                 17                            401-403, AA, P
              125                 18                 125                 25
              126                  6                 126                  6
              126                  8                 126                 25                            401-403, AA, P
              127                  2                 127                  3                            401-403, AA, P
              127                  5                 127                 15                            401-403, AA, P
              127                 17                 127                 25
              128                  2                 128                  9
              128                 17                 128                 17
              128                 19                 128                 25                            401-403, AA, P



                                                                                                                      4
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 698 of 1189 PageID #: 19866
                                                                                                         Exhibit 12
                                                                                        DEPOSITION DESIGNATIONS OF CRAIG KENESKY
                                                                                                     October 3, 2019


Defendant's         Defendant's        Defendant's         Defendant's        Plaintiffs' Objections                  Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial            to Defendant's                        Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line           Initial Designations                   Beg Page      Beg Line      End Page      End Line       Counter Designations
              129                  2                 129                  3                      401-403, AA, P
              129                  5                 129                 11                      401-403, AA, P
              129                 13                 129                 22                      401-403, AA, P
              129                 24                 129                 25
              130                  2                 130                 12
              130                 20                 130                 20
              130                 22                 130                 25                    401-403, AA, P
              131                  2                 131                  6                    401-403, AA, P
              131                  8                 131                 17                    401-403, AA, P
              131                 19                 131                 25                    401-403, AA, P
              132                  2                 132                  6                    401-403, AA, P
              132                  8                 132                 20
              133                  3                 133                  8                    401-403, AA, P
              133                 11                 133                 12                    401-403, AA, P
              133                 14                 133                 18                    401-403, AA, P
              133                 20                 133                 23                    401-403, AA, P
              133                 25                 133                 25                    401-403, AA, P
              134                  2                 134                  9                    401-403, AA, P
              135                 19                 135                 23
              136                  3                 136                  4
              136                  6                 136                 18                    401-403, AA, P
              136                 20                 136                 25                    401-403, AA, P
              137                  2                 137                  4                    401-403, AA, P
              137                  6                 137                 16                    401-403, AA, P
              137                 18                 137                 20                    401-403, AA, P
              137                 24                 137                 25                    401-403, AA, P
              138                  2                 138                  9                    401-403, AA, P
              139                 12                 139                 25
              140                  4                 140                  4
              140                 13                 140                 25
              141                  2                 141                  3
              141                 15                 141                 25
              142                  2                 142                 18
              142                 20                 142                 21
              142                 23                 142                 25
              143                  2                 143                 25
              144                  2                 144                  7                    401-403, AA, P
                                                                                                    144:4-25
              144                 11                 144                 15                    401-403, AA, P
                                                                                                    144:4-25



                                                                                                              5
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 699 of 1189 PageID #: 19867
                                                                                                         Exhibit 12
                                                                                        DEPOSITION DESIGNATIONS OF CRAIG KENESKY
                                                                                                     October 3, 2019


Defendant's         Defendant's        Defendant's         Defendant's        Plaintiffs' Objections                  Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial            to Defendant's                        Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line           Initial Designations                   Beg Page      Beg Line      End Page      End Line       Counter Designations
              144                 17                 144                 25                      401-403, AA, P
                                                                                                      144:4-25
              145                  2                 145                  3                      401-403, AA, P
              145                  4                 145                  5                      401-403, AA, P
              146                  4                 146                 11
              146                 16                 146                 17
              146                 21                 146                 25
              147                  2                 147                 13
              147                 15                 147                 15
              147                 24                 147                 25                    401-403, AA, P
              148                  2                 148                  3                    401-403, AA, P
              148                  6                 148                 17                    401-403, AA, P
              149                 15                 149                 19
              149                 21                 149                 21
              149                 23                 149                 25
              150                  2                 150                  4
              150                  7                 150                  8
              150                 10                 150                 18                    401-403, AA, P
              150                 20                 150                 25
              151                  2                 151                  8
              151                 10                 151                 10
              151                 12                 151                 20                    401-403, AA, P
              151                 22                 151                 25                    401-403, AA, P
              152                  2                 152                 15                    401-403, AA, P
              152                 17                 152                 24                    401-403, AA, P
              153                  3                 153                 11                    401-403, AA, P
              154                 18                 154                 25
              155                  2                 155                 14
              156                  4                 156                 25
              157                  2                 157                  2
              157                  5                 157                 10
              158                 22                 158                 25
              159                  2                 159                  5
              159                  9                 159                 12
              159                 20                 159                 25   AA, 401-403, 602/LOF, 701/702
              160                  6                 160                  8   AA, 401-403, 602/LOF, 701/702
              161                  8                 161                 14   AA, 401-403, 602/LOF, 701/702
              161                 19                 161                 23   AA, 401-403, 602/LOF, 701/702
              161                 25                 161                 25            AA, 602/LOF, 701/702
              162                  2                 162                 17            AA, 602/LOF, 701/702



                                                                                                              6
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 700 of 1189 PageID #: 19868
                                                                                                       Exhibit 12
                                                                                       DEPOSITION DESIGNATIONS OF CRAIG KENESKY
                                                                                                    October 3, 2019


Defendant's         Defendant's        Defendant's         Defendant's        Plaintiffs' Objections                Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial            to Defendant's                      Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line           Initial Designations                 Beg Page      Beg Line      End Page      End Line       Counter Designations
              164                  3                 164                  9    AA, 401-403, 602/LOF, 701/702
              164                 12                 164                 16    AA, 401-403, 602/LOF, 701/702
              165                 23                 165                 25    AA, 401-403, 602/LOF, 701/702
              166                  2                 166                  6    AA, 401-403, 602/LOF, 701/702
              166                 10                 166                 14    AA, 401-403, 602/LOF, 701/702
              166                 16                 166                 22    AA, 401-403, 602/LOF, 701/702
              167                  2                 167                  6    AA, 401-403, 602/LOF, 701/702
              167                  8                 167                 13
              167                 20                 167                 20
              168                 18                 168                 23   AA, 401-403, 602/LOF, 701/702
              169                  4                 169                  8   AA, 401-403, 602/LOF, 701/702
              169                 10                 169                 12   AA, 401-403, 602/LOF, 701/702
              169                 17                 169                 18   AA, 401-403, 602/LOF, 701/702
              171                  5                 171                 12
              171                 15                 171                 18
              171                 23                 171                 25
              172                  2                 172                  5
              172                  7                 172                  9
              173                 12                 173                 16
              173                 19                 173                 20
              174                 17                 174                 23   AA, 401-403, 602/LOF, 701/702
              175                  3                 175                  5   AA, 401-403, 602/LOF, 701/702
              175                  7                 175                 11   AA, 401-403, 602/LOF, 701/702
              175                 15                 175                 16   AA, 401-403, 602/LOF, 701/702
              197                  9                 197                 13
              201                 10                 201                 24
              202                  4                 202                  6
              204                 23                 204                 25
              205                  2                 205                  4
              205                  9                 205                 25
              206                  2                 206                  2
              206                 21                 206                 25
              207                  2                 207                  2
              207                  9                 207                 17
              208                  8                 208                 11




                                                                                                           7
                                                Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 701 of 1189 PageID #: 19869
                                                                                                            Exhibit 12
                                                                                          DEPOSITION DESIGNATIONS OF MATTHEW KENNEY
                                                                                                         October 18, 2019


Defendant's        Defendant's        Defendant's        Defendant's             Plaintiffs' Objections                  Plaintiffs'        Plaintiffs'        Plaintiffs'        Plaintiffs'        Defendant's Objections
   Initial            Initial            Initial            Initial                 to Defendant's                        Counter            Counter            Counter            Counter                to Plaintiffs'
 Beg Page           Beg Line           End Page           End Line                Initial Designations                   Beg Page           Beg Line           End Page           End Line            Counter Designations
               7                 25                  7                 25                                                               8                  4                  8                  5                         R, 403, 32
               8                  2                  8                  3                                                              11                 18                 11                 25                        F, S, R, 403
               9                  4                  9                 25                                                              12                  2                 12                  5                        F, S, R, 403
              10                  2                 10                  4                                                              18                 14                 18                 25                       R, NQP, 403
              17                 14                 17                 23                         401, 402, 403, V                     19                  2                 19                  9                         R, 403, 32
              17                 25                 17                 25                         401, 402, 403, V                     20                  9                 20                 11
              18                  2                 18                  2                         401, 402, 403, V                     20                 24                 20                 25                         F, S, R, 403
              18                  4                 18                  7                         401, 402, 403, V                     23                 21                 23                 24                         F, S, R, 403
              18                  9                 18                 10                         401, 402, 403, V                     24                 11                 24                 13                         F, S, R, 403
              19                 22                 19                 25                            401, 402, 403                     27                 10                 27                 14                         F, S, R, 403
              20                  2                 20                  5                            401, 402, 403                     28                 20                 28                 22                         F, S, R, 403
              20                 16                 20                 22   401, 402, 403, 602, LOF, 801, 802, 901                     29                 15                 29                 18                         F, S, R, 403
              21                  6                 21                 12                  401, 402, 403, 801, 802                     42                 15                 42                 24                         F, S, R, 403
              23                 25                 23                 25             401, 402, 403, 602, LOF, 901                     43                  3                 43                  4                         F, S, R, 403
              24                  2                 24                  4             401, 402, 403, 602, LOF, 901                     43                 14                 43                 18                         F, S, R, 403
              24                  6                 24                 10             401, 402, 403, 602, LOF, 901                     45                  6                 45                 24                    LAY, F, R, 403, S
              28                  6                 28                 10             401, 402, 403, 602, LOF, 901                     46                 15                 46                 21                    LAY, F, R, 403, S

              28                 14                 28                 18                   602, LOF, 801, 802, V                      47                 16                 47                 24                     H, NR, F, S, 403
              29                  7                 29                  9                    602, LOF, 801, 802, V                     48                  2                 48                  4                     H, NR, F, S, 403
              29                 11                 29                 13                    602, LOF, 801, 802, V                     56                 22                 56                 25                     32, F, S, R, 403
              30                 21                 30                 25               401, 402, 403, 602, LOF, V                     58                 20                 58                 24
                                                                                                                                                                                                                           F, S, R, 403
              31                  2                 31                  2               401, 402, 403, 602, LOF, V                     70                 18                 70                 25                LAY, F, R, 403, S, 32
              31                 12                 31                 25                                                              71                  2                 71                  5
                                                                                     401, 402, 403, 602, LOF, 901                                                                                                 LAY, F, R, 403, S, 32
              32                  2                 32                 23                 401, 402, 403, 602, LOF                      77                  4                 77                 18                LAY, F, S, R, 403, 32
              33                 11                 33                 17                           401, 402, 403                      78                  6                 78                  9                LAY, F, S, R, 403, 32
              34                 20                 34                 23                 401, 402, 403, 602, LOF                      78                 12                 78                 13                LAY, F, S, R, 403, 32
              34                 25                 34                 25                 401, 402, 403, 602, LOF                      78                 15                 78                 17
                                                                                                                                                                                                                  LAY, F, S, R, 403, 32
              35                  2                 35                  3                 401, 402, 403, 602, LOF                      80                  5                 80                 10                         F, S, R, 403
              36                 20                 36                 24                           401, 402, 403                      80                 23                 80                 25                         F, S, R, 403
              38                 16                 38                 25                           401, 402, 403                      81                  2                 81                  4                         F, S, R, 403
              39                  2                 39                  4                           401, 402, 403                      81                 12                 81                 18                         F, S, R, 403
              39                 14                 39                 17                        401, 402, 403, V                      81                 25                 81                 25
                                                                                                                                                                                                                           F, S, R, 403
              39                 19                 39                 20                        401, 402, 403, V                      82                  2                 82                 15                         F, S, R, 403
              39                 22                 39                 25                          401, 402, 403                       82                 18                 82                 19                         F, S, R, 403
              40                  2                 40                 25                          401, 402, 403                       86                  5                 86                 13                LAY, F, S, R, 403, 32
              41                  2                 41                 25                          401, 402, 403                       86                 16                 86                 20                LAY, F, S, R, 403, 32



                                                                                                                 1
                                                Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 702 of 1189 PageID #: 19870
                                                                                                       Exhibit 12
                                                                                    DEPOSITION DESIGNATIONS OF MATTHEW KENNEY
                                                                                                   October 18, 2019


Defendant's        Defendant's        Defendant's        Defendant's        Plaintiffs' Objections                  Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial            Initial            Initial            Initial            to Defendant's                        Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page           Beg Line           End Page           End Line           Initial Designations                   Beg Page            Beg Line           End Page            End Line            Counter Designations
              42                  2                 42                 14                       401, 402, 403                      86                 22                  86                 25                 LAY, F, S, R, 403, 32
              43                  6                 43                  9             401, 402, 403, 602, LOF                      87                  2                  87                  3                 LAY, F, S, R, 403, 32
              43                 11                 43                 12                                                          87                 13                  87                 25
                                                                                     401, 402, 403, 602, LOF                                                                                                       LAY, F, S, R, 403,
              44                 5                  44                 25            401, 402, 403, 602, LOF                       88                 2                   88                  5                    LAY, F, S, R, 403,
              45                 2                  45                 2                                                           89                 8                   89                 13
                                                                                                                                                                                                                LAY, F, S, R, 403, 32
              46                 22                 46                 24                      106, 602, LOF                       89                 16                  89                 18                 LAY, F, S, R, 403, 32
              46                 25                 46                 25                      106, 602, LOF                       89                 20                  89                 21                 LAY, F, S, R, 403, 32
              47                  2                 47                  3                      106, 602, LOF                      100                 21                 100                 24                          F, S, R, 403
              47                 11                 47                 14                      106, 602, LOF                      102                 10                 102                 25                          F, S, R, 403
              48                  6                 48                 14                      106, 602, LOF                      103                  2                 103                  3                          F, S, R, 403
              48                 17                 48                 19                      106, 602, LOF                      103                 17                 103                 20                          F, S, R, 403
              48                 25                 48                 25                                                         104                 17                 104                 19                          F, S, R, 403
              49                  2                 49                 18           401, 402, 403, 701, 702                       104                 21                 104                 22                          F, S, R, 403
              49                 21                 49                 22           401, 402, 403, 701, 702                       105                  9                 105                 11                       H, F, S, R, 403
              50                 11                 50                 17         401, 402, 403, 701, 702, V                      109                 20                 109                 21                          F, S, R, 403
              50                 20                 50                 22         401, 402, 403, 701, 702, V                      109                 23                 109                 24                          F, S, R, 403
              51                  5                 51                 15           401, 402, 403, 701, 702                       111                 14                 111                 17                      F, S, R, 403, 32
              55                  3                 55                 16                                                         118                  4                 118                  5                    LAY, F, S, R, 403
              56                 15                 56                 21                      401, 402, 403                      118                  7                 118                  7
                                                                                                                                                                                                                    LAY, F, S, R, 403
              58                 25                 58                 25                     401, 402, 403                       118                  9                 118                 25                     LAY, F, S, R, 403
              59                  2                 59                  9           401, 402, 403, 602, LOF                       119                  2                 119                  2                     LAY, F, S, R, 403
              59                 12                 59                 13           401, 402, 403, 602, LOF                       119                  5                 119                  5                     LAY, F, S, R, 403
              59                 19                 59                 24      106, 401, 402, 403, 602, LOF                       119                  8                 119                 13                     LAY, F, S, R, 403
              62                 21                 62                 25           401, 402, 403, 602, LOF                       121                 13                 121                 16                     LAY, F, S, R, 403
              63                  2                 63                 10           401, 402, 403, 602, LOF                       121                 19                 121                 20                     LAY, F, S, R, 403
              64                  5                 64                 13           401, 402, 403, 602, LOF                       122                 15                 122                 17                     LAY, F, S, R, 403
              74                  8                 74                 18           401, 402, 403, 602, LOF                       122                 20                 122                 22                     LAY, F, S, R, 403
              74                 20                 74                 21           401, 402, 403, 602, LOF                       123                 13                 123                 19                     LAY, F, S, R, 403
              74                 23                 74                 25        401, 402, 403, 602, LOF, C                       123                 22                 123                 24                     LAY, F, S, R, 403
              75                  2                 75                  3        401, 402, 403, 602, LOF, C                       124                  2                 124                  5                     LAY, F, S, R, 403
              75                  5                 75                  5        401, 402, 403, 602, LOF, C                       124                  7                 124                  8                     LAY, F, S, R, 403
              75                  7                 75                 11
                                                                                     401, 402, 403, 602, LOF                      124                 25                 124                 25                          F, S, R, 403
              75                 13                 75                 14            401, 402, 403, 602, LOF                      125                  2                 125                  7                          F, S, R, 403
              75                 24                 75                 25                           602, LOF                      126                 22                 126                 23                 LAY, 32, F, S, R, 403
              76                  2                 76                  2                           602, LOF
                                                                                                                                  127                 2                  127                  3                 LAY, 32, F, S, R, 403
              76                 4                  76                 5                            602, LOF                      127                 5                  127                 11                 LAY, 32, F, S, R, 403



                                                                                                            2
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 703 of 1189 PageID #: 19871
                                                                                                                  Exhibit 12
                                                                                               DEPOSITION DESIGNATIONS OF MATTHEW KENNEY
                                                                                                              October 18, 2019


Defendant's         Defendant's        Defendant's         Defendant's                 Plaintiffs' Objections                  Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial             Initial            Initial             Initial                     to Defendant's                        Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line                    Initial Designations                   Beg Page            Beg Line           End Page            End Line            Counter Designations
               76                 16                  76                 18           401, 402, 403, 602, LOF, 701, 702                      127                 13                 127                 16                 LAY, 32, F, S, R, 403
               76                 22                  76                 25           401, 402, 403, 602, LOF, 701, 702                      129                  2                 129                  5                      LAY, F, S, R, 403
               77                  2                  77                  2           401, 402, 403, 602, LOF, 701, 702                      130                 16                 130                 20                      LAY, F, S, R, 403
               78                 24                  78                 25            401, 402, 403, 701, 702, Legal, V                     150                 24                 150                 25              LAY, 32, H, F, S, R, 403
               79                  2                  79                  2            401, 402, 403, 701, 702, Legal, V                     151                  2                 151                 22              LAY, 32, H, F, S, R, 403
               79                  5                  79                  7            401, 402, 403, 701, 702, Legal, V                     153                  5                 153                 12              LAY, 32, H, F, S, R, 403
               79                  9                  79                 12            401, 402, 403, 701, 702, Legal, V                     153                 15                 153                 18              LAY, 32, H, F, S, R, 403

               79                 13                  79                 17 401, 402, 403, 602, LOF, 701, 702, Legal, V                      153                 20                 153                 25               LAY, 32, H, F, S, R, 403

               79                 19                  79                 19 401, 402, 403, 602, LOF, 701, 702, Legal, V                      154                  2                 154                 21              LAY, 32, H, F, S, R, 403
               79                 23                  79                 25              401, 402, 403, 602, LOF, 901                        154                 24                 154                 25              LAY, 32, H, F, S, R, 403
               80                  2                  80                  3              401, 402, 403, 602, LOF, 901                        155                  3                 155                  5              LAY, 32, H, F, S, R, 403
               80                 11                  80                 22                             401, 402, 403                        156                  5                 156                 12              LAY, 32, H, F, S, R, 403
               81                  8                  81                 11                             401, 402, 403                        156                 15                 156                 17              LAY, 32, H, F, S, R, 403
               81                 19                  81                 24                   401, 402, 403, 602, LOF                        156                 19                 156                 21                 LAY, 32, F, S, R, 403
               85                 13                  85                 17         401, 402, 403, 602, LOF, 701, 702                        156                 24                 156                 25                 LAY, 32, F, S, R, 403
               85                 20                  85                 21         401, 402, 403, 602, LOF, 701, 702                        157                  2                 157                  3                 LAY, 32, F, S, R, 403
               87                  4                  87                 12                             401, 402, 403                        157                  5                 157                  6                 LAY, 32, F, S, R, 403
               97                  8                  97                 18                             401, 402, 403                        157                  9                 157                 11                 LAY, 32, F, S, R, 403
               99                 22                  99                 24                                                                  157                 13                 157                 25                 LAY, 32, F, S, R, 403
              100                  5                 100                 11                                                                  158                  2                 158                 20                 LAY, 32, F, S, R, 403
              101                  3                 101                 21         401, 402, 403, 602, LOF, 901, 902                        159                  6                 159                 16                 LAY, 32, F, S, R, 403
              103                  4                 103                  5                                                                  159                 19                 159                 19                 LAY, 32, F, S, R, 403
              103                  6                 103                  9                                                                  159                 21                 160                  5             LAY, 32, F, S, R, 403, NR
              104                  4                 104                 16                                  602, LOF                        160                  7                 160                  9                 LAY, 32, F, S, R, 403
              107                 14                 107                 17                        602, LOF, 701, 702                        160                 11                 160                 17                 LAY, 32, F, S, R, 403
              107                 20                 107                 22                        602, LOF, 701, 702                        160                 19                 160                 21                 LAY, 32, F, S, R, 403
              108                  6                 108                  9                        602, LOF, 701, 702                        160                 23                 161                 22
                                                                                                                                                                                                                            LAY, 32, F, S, R, 403
              108                 12                 108                 14                         602, LOF, 701, 702                       163                  2                 163                  4                  LAY, 32, F, S, R, 403
              108                 16                 108                 25                 602, LOF, 701, 702, MC, AA                       163                  7                 163                  7                  LAY, 32, F, S, R, 403
              109                  2                 109                 13                 602, LOF, 701, 702, MC, AA                       169                 16                 169                 20                  LAY, 32, F, S, R, 403
              109                 15                 109                 19                                   602, LOF                       169                 23                 169                 23                  LAY, 32, F, S, R, 403
              110                  4                 110                 17                              106, 701, 702                       172                 20                 172                 24                  LAY, 32, F, S, R, 403
              110                 20                 110                 22                                   701, 702                       173                  4                 173                  7                  LAY, 32, F, S, R, 403
              110                 24                 110                 25                                        C, V                      174                 23                 174                 24                  LAY, 32, F, S, R, 403
              111                  2                 111                  4                                        C, V                      182                 13                 182                 18                       F, S, R, 32, 403
              111                 18                 111                 18                                                                  182                 20                 182                 25                       F, S, R, 32, 403
              111                 19                 111                 25                                                                  183                  2                 183                  7                       F, S, R, 32, 403
              112                  2                 112                  7                                                                  183                 21                 183                 23                       F, S, R, 32, 403


                                                                                                                       3
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 704 of 1189 PageID #: 19872
                                                                                                         Exhibit 12
                                                                                      DEPOSITION DESIGNATIONS OF MATTHEW KENNEY
                                                                                                     October 18, 2019


Defendant's         Defendant's        Defendant's         Defendant's        Plaintiffs' Objections                  Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial             Initial            Initial             Initial            to Defendant's                        Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line           Initial Designations                   Beg Page            Beg Line           End Page            End Line            Counter Designations
              112                  9                 112                 11                                                         183                 25                 183                 25                       F, S, R, 32, 403
              114                 16                 114                 19                 602, LOF, 701, 702                      184                  2                 184                  2                       F, S, R, 32, 403
              114                 22                 114                 24                 602, LOF, 701, 702                      184                  4                 184                  7                       F, S, R, 32, 403
              115                  2                 115                  6                 602, LOF, 701, 702                      184                  9                 184                 11                       F, S, R, 32, 403
              116                 11                 116                 16                 602, LOF, 701, 702                      184                 13                 184                 20                       F, S, R, 32, 403
              116                 19                 116                 23                 602, LOF, 701, 702                      184                 22                 184                 25                       F, S, R, 32, 403
              117                  3                 117                  5                 602, LOF, 701, 702                      185                  2                 185                  7                       F, S, R, 32, 403
              117                  8                 117                  9                 602, LOF, 701, 702                      185                 10                 185                 11                       F, S, R, 32, 403
              117                 11                 117                 13                 602, LOF, 701, 702                      185                 13                 185                 25                 LAY, F, S, R, 32, 403
              117                 15                 117                 17                 602, LOF, 701, 702                      186                 2                  186                  7                  LAY, F, S, R, 32, 403
              117                 19                 117                 21                 602, LOF, 701, 702                      186                 9                  186                 18                  LAY, F, S, R, 32, 403
              117                 23                 117                 25                 602, LOF, 701, 702                      187                  7                 187                 10                  LAY, F, S, R, 32, 403
              118                  2                 118                  2                 602, LOF, 701, 702                      187                 13                 187                 20                  LAY, F, S, R, 32, 403
              119                 15                 119                 22                                                         188                  3                 188                  5                  LAY, F, S, R, 32, 403
              121                  7                 121                  8                           701, 702                      188                  8                 188                 11                  LAY, F, S, R, 32, 403
              121                  9                 121                 12                           701, 702                      209                 14                 209                 19                       32, F, S, R, 403
              123                  2                 123                  7            106, 602, LOF, 701, 702                      209                 21                 209                 25                       32, F, S, R, 403
              123                 10                 123                 11            106, 602, LOF, 701, 702                      210                  2                 210                  7                       32, F, S, R, 403
              124                 12                 124                 16                                                         210                  9                 210                 10                       32, F, S, R, 403
              124                 18                 124                 24                                                         210                 12                 210                 16                       32, F, S, R, 403
              125                  8                 125                  8                      401, 402, 403                      210                 24                 210                 25                       32, F, S, R, 403
              125                  9                 125                 17                      401, 402, 403                      211                  2                 211                 15                       32, F, S, R, 403
              127                 18                 127                 21            401, 402, 403, 701, 702                      211                 18                 211                 25                       32, F, S, R, 403
              127                 23                 127                 25            401, 402, 403, 701, 702                      212                  2                 212                  4                       32, F, S, R, 403
              128                  8                 128                 19            401, 402, 403, 701, 702                      213                 10                 213                 13                       32, F, S, R, 403
              128                 22                 128                 24            401, 402, 403, 701, 702                      213                 15                 213                 15                       32, F, S, R, 403
              129                  6                 129                 20                      401, 402, 403                      213                 17                 213                 20                       32, F, S, R, 403
              129                 25                 129                 25            401, 402, 403, 701, 702                      214                 16                 214                 20                       32, F, S, R, 403
              130                  2                 130                 10            401, 402, 403, 701, 702                      215                 11                 215                 15
              130                 13                 130                 14            401, 402, 403, 701, 702                      216                 11                 216                 18
              132                 14                 132                 25                      401, 402, 403                      218                 23                 218                 25                       32, F, S, R, 403
              133                  2                 133                  2                      401, 402, 403                      219                  2                 219                  8                       32, F, S, R, 403
              133                  4                 133                  6                      401, 402, 403                      219                 10                 219                 12                       32, F, S, R, 403
              133                  8                 133                 20                      401, 402, 403                      223                 24                 223                 25                           F, S, R, 403
              133                 23                 133                 24                      401, 402, 403                      224                  2                 224                 25                           F, S, R, 403
              145                 25                 145                 25                           602, LOF                      225                  2                 225                  7                           F, S, R, 403
              146                  2                 146                  9                           602, LOF                      226                 25                 226                 25                           F, S, R, 403
              147                  9                 147                 25                      401, 402, 403                      227                  2                 227                  3                           F, S, R, 403
              148                  2                 148                  5                      401, 402, 403                      227                  6                 227                  7                           F, S, R, 403
              161                 23                 161                 24            401, 402, 403, 602, LOF                      227                  9                 227                 11                           F, S, R, 403


                                                                                                             4
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 705 of 1189 PageID #: 19873
                                                                                                            Exhibit 12
                                                                                          DEPOSITION DESIGNATIONS OF MATTHEW KENNEY
                                                                                                         October 18, 2019


Defendant's         Defendant's        Defendant's         Defendant's           Plaintiffs' Objections                  Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial             Initial            Initial             Initial               to Defendant's                        Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line              Initial Designations                   Beg Page            Beg Line           End Page            End Line            Counter Designations
              162                  2                 162                 13                401, 402, 403, 602, LOF                     227                 14                 227                 15                           F, S, R, 403
              162                 15                 162                 25     401, 402, 403, 602, LOF, 701, 702                      228                 19                 228                 25                    32, F, S, R, 403, H
              163                 22                 163                 25     401, 402, 403, 602, LOF, 701, 702                      229                  2                 229                 25                    32, F, S, R, 403, H
              164                  2                 164                  8     401, 402, 403, 602, LOF, 701, 702                      230                  2                 230                 25                32, F, S, R, 403, C, H
              171                 13                 171                 25     401, 402, 403, 602, LOF, 701, 702                      231                  2                 231                  2                    32, F, S, R, 403, H
              172                  2                 172                  6                401, 402, 403, 701, 702                     232                  7                 232                 20                           F, S, R, 403
              172                  8                 172                  9                401, 402, 403, 701, 702                     233                 10                 232                 18                           F, S, R, 403
              172                 11                 172                 19                          401, 402, 403                     234                  3                 234                 12                           F, S, R, 403
              173                  9                 173                 11     401, 402, 403, 602, LOF, 701, 702                      236                 11                 236                 13                           F, S, R, 403
              173                 14                 173                 14     401, 402, 403, 602, LOF, 701, 702                      236                 15                 236                 21                  F, S, R, 403, H, LAY
              173                 16                 173                 19     401, 402, 403, 602, LOF, 701, 702                      237                 11                 237                 14                           F, S, R, 403
              173                 22                 173                 25     401, 402, 403, 602, LOF, 701, 702                      237                 16                 237                 19                           F, S, R, 403
              174                  2                 174                  3     401, 402, 403, 602, LOF, 701, 702                      241                  4                 241                  6                            R, 403, 32
              174                  5                 174                  7     401, 402, 403, 602, LOF, 701, 702                      241                 17                 241                 18                            R, 403, 32
              174                 10                 174                 12     401, 402, 403, 602, LOF, 701, 702                      241                 20                 241                 24                            R, 403, 32
              174                 16                 174                 22                401, 402, 403, 602, LOF                     244                 18                 244                 20                            R, 403, 32
              175                  2                 175                  4                401, 402, 403, 602, LOF                     244                 23                 244                 25                            R, 403, 32
              175                  7                 175                  8                401, 402, 403, 602, LOF                     255                 10                 255                 12                            R, 403, 32
              214                 24                 214                 25                                                            258                  2                 258                  4                 LAY, F, S, R, 403, 32
              215                  2                 215                  4                                                            258                  7                 258                  9                 LAY, F, S, R, 403, 32
              215                  6                 215                 10                                                            261                 20                 261                 23                 LAY, S, R, F, 403, 32
              215                 23                 215                 25                                     V                      262                  2                 262                  4                 LAY, S, R, F, 403, 32
              216                  2                 216                  2                                     V                      262                  6                 262                 13                 LAY, S, R, F, 403, 32
              217                 20                 217                 25                                                            262                 25                 262                 25
              218                  2                 218                  3                                                            263                  2                 263                  3                       32, LAY, R, 403
              218                  5                 218                  8                                                            263                  5                 263                 10                       32, LAY, R, 403
              218                 10                 218                 12                                                            271                 21                 271                 25                          32, R, 403, C
              219                 22                 219                 25             401, 402, 403, 602, LOF, V                     272                  7                 272                 10                    32, F, S, H, R, 403
              220                  2                 220                  8             401, 402, 403, 602, LOF, V                     272                 13                 272                 17                    32, F, S, H, R, 403
              220                 11                 220                 12   401, 402, 403, 602, LOF, 701, 702, V                     272                 19                 272                 19            32, F, S, H, R, 403, FORM
              220                 16                 220                 20   401, 402, 403, 602, LOF, 701, 702, V                     273                  5                 273                  7            32, F, S, H, R, 403, FORM
              220                 23                 220                 25   401, 402, 403, 602, LOF, 701, 702, V                     273                  9                 273                 13            32, F, S, H, R, 403, FORM
              221                  2                 221                  8   401, 402, 403, 602, LOF, 701, 702, V                     273                 15                 273                 25            32, F, S, H, R, 403, FORM
              221                 10                 221                 12   401, 402, 403, 602, LOF, 701, 702, V                     274                 16                 274                 20                    32, F, S, H, R, 403
              221                 15                 221                 18   401, 402, 403, 602, LOF, 701, 702, V                     274                 22                 274                 25                    32, F, S, H, R, 403
              221                 20                 221                 23               401, 402, 403, 701, 702                      275                  2                 275                 10                    32, F, S, H, R, 403
              222                  2                 222                  3               401, 402, 403, 701, 702                      275                 20                 275                 21                             R, 403, 32
              222                  5                 222                  8   401, 402, 403, 602, LOF, 701, 702, V                     276                 25                 276                 25       LAY, FORM, H, 32, F, S, R, 403
              222                 11                 222                 12   401, 402, 403, 602, LOF, 701, 702, V                     277                  2                 277                 10       LAY, FORM, H, 32, F, S, R, 403
              222                 25                 222                 25                                                            277                 21                 277                 23       LAY, FORM, H, 32, F, S, R, 403



                                                                                                                 5
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 706 of 1189 PageID #: 19874
                                                                                                         Exhibit 12
                                                                                      DEPOSITION DESIGNATIONS OF MATTHEW KENNEY
                                                                                                     October 18, 2019


Defendant's         Defendant's        Defendant's         Defendant's        Plaintiffs' Objections                  Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial             Initial            Initial             Initial            to Defendant's                        Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line           Initial Designations                   Beg Page            Beg Line           End Page            End Line            Counter Designations
              223                  2                 223                 13                                                         277                 25                 277                 25      LAY, FORM, H, 32, F, S, R, 403
              225                 19                 225                 25                     401, 402, 403                       278                  2                 278                  2      LAY, FORM, H, 32, F, S, R, 403
              226                  2                 226                 15         401, 402, 403, 701, 702, V                      278                  4                 278                  7                 LAY, 32, F, S, R, 403
              226                 18                 226                 24         401, 402, 403, 701, 702, V                      278                 15                 278                 17                            R, 403, 32
              228                  3                 228                 15                                  V                      278                 22                 278                 25                    H, R, 403, 32, F, S
              228                 16                 228                 18                                                         279                  2                 279                  8                    H, R, 403, 32, F, S
              231                  6                 231                 19                                                         279                 15                 279                 21                    H, R, 403, 32, F, S
              231                 24                 231                 25
              232                  2                 232                  6
              233                  3                 233                  9
              233                 19                 233                 25
              234                  2                 234                  2
              234                 13                 234                 25
              235                  2                 235                 25
              236                  2                 236                 10
              236                 23                 236                 25
              237                  2                 237                  6                                 V
              237                  8                 237                  9                                 V
              238                  5                 238                 11
              238                 14                 238                 25                               106
              239                  2                 239                 25
              240                  2                 240                  5
              240                  7                 240                 10
              240                 12                 240                 16
              240                 21                 240                 25
              241                  2                 241                  3
              246                  3                 246                  7
              246                  9                 246                 15
              251                 16                 251                 25            401, 402, 403, 602, LOF
              252                  2                 252                  2            401, 402, 403, 602, LOF
              252                  4                 252                  4            401, 402, 403, 602, LOF
              252                 22                 252                 25               401, 402, 403, Legal
              253                  2                 253                  2               401, 402, 403, Legal
              253                  6                 253                  6               401, 402, 403, Legal
              253                 25                 253                 25            401, 402, 403, 602, LOF
              254                  2                 254                  6            401, 402, 403, 602, LOF
              254                  8                 254                 10                      401, 402, 403
              254                 12                 254                 16                   401, 402, 403, V
              254                 18                 254                 18                   401, 402, 403, V
              254                 20                 254                 25                      401, 402, 403



                                                                                                             6
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 707 of 1189 PageID #: 19875
                                                                                                                Exhibit 12
                                                                                              DEPOSITION DESIGNATIONS OF MATTHEW KENNEY
                                                                                                             October 18, 2019


Defendant's         Defendant's        Defendant's         Defendant's               Plaintiffs' Objections                  Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial                   to Defendant's                        Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line                  Initial Designations                   Beg Page      Beg Line      End Page      End Line       Counter Designations
              255                  2                 255                  4                              401, 402, 403
              257                 10                 257                 12   401, 402, 403, 602, LOF, 701, 702, Legal

              257                 16                 257                 20   401, 402, 403, 602, LOF, 701, 702, Legal

              257                 22                 257                 25   401, 402, 403, 602, LOF, 701, 702, Legal

              260                 15                 260                 17         401, 402, 403, 602, LOF, 701, 702
              260                 21                 260                 25         401, 402, 403, 602, LOF, 701, 702
              262                 14                 262                 16         401, 402, 403, 602, LOF, 701, 702
              262                 19                 262                 24    106, 401, 402, 403, 602, LOF, 701, 702
              281                  7                 281                 11
              281                 23                 281                 25
              282                  2                 282                 14
              282                 16                 282                 18




                                                                                                                     7
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 708 of 1189 PageID #: 19876
                                                                                                       Exhibit 12
                                                                                     DEPOSITION DESIGNATIONS OF MICHELLE RENNWALD
                                                                                                     October 1, 2019


Defendant's         Defendant's        Defendant's         Defendant's        Plaintiffs' Objections                Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial             Initial            Initial             Initial            to Defendant's                      Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line           Initial Designations                 Beg Page            Beg Line           End Page            End Line            Counter Designations
                7                  6                   7                  8                                                       117                 21                 117                 25                       F, S, R, 403, 32
               60                  2                  60                 15            401/402, 403, 602/LOF                      118                  2                 118                 20                       F, S, R, 403, 32
               60                 17                  60                 19            401/402, 403, 602/LOF                      118                 24                 118                 25                       F, S, R, 403, 32
              197                  5                 197                 10                                                       119                  2                 119                  6                       F, S, R, 403, 32
              198                  5                 198                 19                                                       119                  8                 119                 16                       F, S, R, 403, 32
              198                 21                 198                 22                                                       197                 11                 197                 25                       F, S, R, 403, 32
              199                  6                 199                  8                                                       198                  2                 198                  4                       F, S, R, 403, 32
              199                 10                 199                 12                                                       198                 24                 198                 25
              199                 14                 199                 15                                                       199                  2                 199                  5                                       H
              199                 17                 199                 18                                                       199                 20                 199                 25                                       C
              200                 21                 200                 25        401/402, 403, 602/LOF, OS                      200                  2                 200                  7                        F, S, R, 403, 32
              201                  1                 201                  8        401/402, 403, 602/LOF, OS                      200                 10                 200                 12                        F, S, R, 403, 32
              201                 10                 201                 16            401/402, 403, 602/LOF                      202                 10                 202                 17                  F, S, R, 403, 32, LAY
              202                 21                 202                 25            401/402, 403, 602/LOF                      213                 10                 213                 15                  F, S, R, 403, 32, LAY
              203                  1                 203                 13   401/402, 403, 602/LOF, 701/702                      214                  2                 214                 25
                                                                                                                                                                                                                      F, S, R, 403, 32
              203                 16                 203                 21   401/402, 403, 602/LOF, 701/702                      215                 2                  215                 10                    H, F, S, R, 403, 32
              203                 23                 203                 25   401/402, 403, 602/LOF, 701/702
              204                  2                 204                  5   401/402, 403, 602/LOF, 701/702
              204                  8                 204                 11   401/402, 403, 602/LOF, 701/702

              204                 15                 204                 23   401/402, 403, 602/LOF, 701/702
              205                  2                 205                  3   401/402, 403, 602/LOF, 701/702

              205                  5                 205                  7   401/402, 403, 602/LOF, 701/702
              205                 10                 205                 12   401/402, 403, 602/LOF, 701/702
              205                 14                 205                 19   401/402, 403, 602/LOF, 701/702
              205                 22                 205                 25   401/402, 403, 602/LOF, 701/702

              206                  2                 206                  3   401/402, 403, 602/LOF, 701/702
              206                  5                 206                 10   401/402, 403, 602/LOF, 701/702
              206                 13                 206                 15   401/402, 403, 602/LOF, 701/702
              206                 17                 206                 24   401/402, 403, 602/LOF, 701/702
              207                  2                 207                  4                     401/402, 403

              207                  6                 207                 10                     401/402, 403
              207                 12                 207                 18                     401/402, 403
              207                 20                 207                 24            401/402, 403, 602/LOF
              208                  3                 208                  3            401/402, 403, 602/LOF
              208                  6                 208                  8            401/402, 403, 602/LOF
              208                 10                 208                 15            401/402, 403, 602/LOF



                                                                                                           1
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 709 of 1189 PageID #: 19877
                                                                                                         Exhibit 12
                                                                                       DEPOSITION DESIGNATIONS OF RONALD AUNGST
                                                                                                     October 3, 2019


Defendant's         Defendant's        Defendant's         Defendant's        Plaintiffs' Objections                  Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial             Initial            Initial             Initial            to Defendant's                        Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line           Initial Designations                   Beg Page            Beg Line           End Page            End Line            Counter Designations
                6                 13                   6                 15                                                           6                  5                   6                 12
                8                 21                   8                 25                                                           9                 18                  10                  3
                9                  2                   9                 17                                                          10                 17                  10                 19                               Form
               10                  7                  10                 11                                                          10                 23                  11                  4                              R, 403
               21                 10                  21                 25                                                          20                  7                  21                  9                                  32
               22                 19                  22                 25                                                          22                 16                  22                 18                          R, 403, 32
               23                  2                  23                  5                            FRE 602                       45                 23                  46                 25                          R, 403, 32
               23                  7                  23                 12                            FRE 602                       47                  8                  48                  8                  Form, R, 403, 32
               45                 10                  45                 22                                                          48                 10                  48                 11                      Form, R, 403
               51                 18                  51                 21                                                          48                 20                  48                 22                          R, 403, 32
               51                 24                  51                 25                                                          49                  8                  51                 17                           H, R, 403
               52                  3                  52                 25                                                          53                  9                  55                  6              Form, H, R, 403, S, 32
               53                  2                  53                  8                                                          55                  9                  55                  9                Form, R, 403, S, 32
               63                 23                  63                 25                V, NR, FRE 401-403                        55                 11                  55                 22                       R, 403, S, 32
               64                  2                  64                  6                                                          67                 17                  68                 13                       R, 403, S, 32
                                                                                           V, NR, FRE 401-403
               67                 5                   67                 16                  FRE 106, 401-403                        85                 21                  86                  2                                  32
               73                  3                  73                 13                                                          87                  8                  87                 11                         R, 403, 32
               75                 25                  75                 25        FRE 401-403, 602, 701-702                        107                 18                 108                  6              Form, R, 403, F, S, 32
               76                  2                  76                 19                                                         108                  8                 108                  8
                                                                                   FRE 401-403, 602, 701-702                                                                                                       Form, R, 403, 32
               86                 3                   86                 25                 FRE 106, 401-403                        110                  8                 110                 13              Form, R, 403, F, S, 32
               87                 2                   87                  7                 FRE 106, 401-403                        110                 16                 110                 17
                                                                                                                                                                                                               Form, R, 403, F, S, 32
              105                  7                 105                 15                  FRE 106, 401-403                       116                 21                 117                  5                          H, R, 403
              105                 17                 105                 21                  FRE 106, 401-403                       119                  5                 120                 15                Form, H, R, 403, 32
              105                 23                 105                 25                  FRE 106, 401-403                       120                 17                 120                 18                Form, H, R, 403, 32
              106                  2                 106                  2                  FRE 106, 401-403                       120                 20                 122                  6
                                                                                                                                                                                                                    R, 403, F, S, 32
              106                  7                 106                 22                 FRE 106, 401-403                        136                 10                 137                 12                                   F
              107                 10                 107                 17   FRE 106, 401-403, 602, 701-702                        137                 14                 137                 20                                   F
              109                 16                 109                 21                 NR, FRE 106, 602                        142                 17                 142                 23               Form, H, R, 403, F, S
              109                 24                 109                 25                 NR, FRE 106, 602                        171                 11                 171                 23                                  H
              110                  2                 110                  4                                                         214                 16                 215                 25
                                                                                            NR, FRE 106, 602                                                                                                          H, R, 403, 32
              111                  2                 111                  9    NR, OS, FRE 106, 401-403, 602                        221                 18                 221                 25                                32
              111                 14                 111                 14    NR, OS, FRE 106, 401-403, 602                        223                  5                 223                  5                                32
              117                  6                 117                 25                 FRE 106, 401-403                        223                 11                 224                 15               Form, H, R, 403, 32
              118                  2                 118                 25                 FRE 106, 401-403                        224                 17                 225                  9               Form, H, R, 403, 32
              119                  2                 119                  4                 FRE 106, 401-403                        227                 11                 227                 25                        R, 403, 32
              135                 18                 135                 25            FRE 401-403, 701-702                         267                  4                 267                  7                        R, 403, 32



                                                                                                             1
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 710 of 1189 PageID #: 19878
                                                                                                        Exhibit 12
                                                                                       DEPOSITION DESIGNATIONS OF RONALD AUNGST
                                                                                                     October 3, 2019


Defendant's         Defendant's        Defendant's         Defendant's        Plaintiffs' Objections                 Plaintiffs'         Plaintiffs'       Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial             Initial            Initial             Initial            to Defendant's                       Counter             Counter           Counter             Counter                to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line           Initial Designations                  Beg Page            Beg Line          End Page            End Line            Counter Designations
              136                 2                  136                 9                                                         275                 6                 275                 18
                                                                                        FRE 401-403, 701-702                                                                                                               32
              138                 20                 138                 25    NR, FRE 401-403, 602, 701-702
              139                 2                  139                 3     NR, FRE 401-403, 602, 701-702

              139                  6                 139                  7    NR, FRE 401-403, 602, 701-702
              139                  9                 139                 13    NR, FRE 401-403, 602, 701-702
              139                 15                 139                 25    NR, FRE 401-403, 602, 701-702
              140                  2                 140                 13    NR, FRE 401-403, 602, 701-702
              161                 10                 161                 12                       V, FRE 106
              161                 14                 161                 24                       V, FRE 106
              162                 14                 162                 25
              163                  2                 163                 25
              164                  2                 164                  4
              167                 25                 167                 25
              168                  2                 168                 16
              170                 25                 170                 25
              171                  2                 171                  4
              178                  8                 178                 13

              193                  9                 193                 17
              198                  7                 198                 22
              207                  9                 207                 19
              207                 22                 207                 25
              208                  2                 208                 13
              214                 10                 214                 15                  FRE 106, 401-403
              216                  2                 216                  9
              219                  2                 219                 13
              221                  5                 221                  9                  FRE 106, 401-403
              221                 11                 221                 12                  FRE 106, 401-403
              221                 14                 221                 17                  FRE 106, 401-403
              222                 12                 222                 25
              223                  2                 223                  4

              226                 12                 226                 25
              227                  2                 227                 10
              241                 11                 241                 22
              242                 10                 242                 25
              243                  3                 243                 22
              262                 24                 262                 25



                                                                                                            2
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 711 of 1189 PageID #: 19879
                                                                                                        Exhibit 12
                                                                                       DEPOSITION DESIGNATIONS OF RONALD AUNGST
                                                                                                     October 3, 2019


Defendant's         Defendant's        Defendant's         Defendant's        Plaintiffs' Objections                 Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial            to Defendant's                       Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line           Initial Designations                  Beg Page      Beg Line      End Page      End Line       Counter Designations
              263                  2                 263                 25
              266                 10                 266                 25
              267                  2                 267                  3
              267                  8                 267                 25
              268                  2                 268                  6
              268                 14                 268                 18
              268                 25                 268                 25
              269                  2                 269                  9
              270                  4                 270                 19
              271                 23                 271                 25
              272                  2                 272                  4
              275                 19                 275                 25                  FRE 106, 401-403
              276                  2                 276                 14                  FRE 106, 401-403




                                                                                                            3
                                                Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 712 of 1189 PageID #: 19880
                                                                                                        Exhibit 12
                                                                                     DEPOSITION DESIGNATIONS OF SUKETU SANGHVI
                                                                                                   October 11, 2019


Defendant's        Defendant's        Defendant's        Defendant's        Plaintiffs' Objections                   Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial            Initial            Initial            Initial            to Defendant's                         Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page           Beg Line           End Page           End Line          Initial Designations*                    Beg Page            Beg Line           End Page            End Line            Counter Designations
              10                 21                 10                 24                                                           21                  3                  21                  7                               R, 403
              13                  3                 13                 10                                                           25                 10                  25                 17                  H, R, F, 32, 403, S
              13                 21                 13                 25                                                           25                 22                  26                 15                           32, R, 403
              19                 22                 19                 25                                                           30                  5                  30                  7                 NQP, R, 403, C, 32
              20                  2                 20                  7                                                           31                  4                  31                  9                 NQP, R, 403, C, 32
              20                  9                 20                 10                                                           39                 20                  40                  7                         H, R, F, 403
              20                 21                 20                 25                      401, 402, 403                        44                  4                  44                  9                               R, 403
              21                  2                 21                  2                      401, 402, 403                        47                  3                  47                  7                   32, NQP, R, 403
              26                 20                 26                 24            401, 402, 403, 602, LOF                        67                 11                  67                 21                         F, S, R, 403
              29                 15                 29                 25                           801, 802                        68                  2                  68                  4                         S, F, R, 403
              30                  2                 30                  4                                                           78                  2                  78                  8
              30                  8                 30                 17                                                           78                 12                  78                 16
              30                 19                 30                 21                                                           79                 12                  79                 23                     32, F, R, S, 403
              36                 11                 36                 19                            602, LOF                       80                  2                  80                  3                     32, F, R, S, 403
              36                 24                 36                 25
                                                                                                                                    80                 9                   80                 13                  32, F, R, S, 403, H
              37                 2                  37                 4                                                            80                 17                  80                 25                  32, F, R, S, 403, H
              37                  6                 37                  8                            801, 802                       81                  8                  81                  9                    32, F, R, S, 403
              37                 22                 37                 25                            801, 802                       81                 11                  81                 25                  32, F, R, S, 403, H
              38                  2                 38                 16
                                                                                                    801, 802                        85                 21                  86                  2
              39                  9                 39                 19            401, 402, 403, 801, 802                        98                 18                  98                 23                         F, S, R, 403
              43                 14                 43                 25            401, 402, 403, 602, LOF                       111                 12                 111                 18
                                                                                                                                                                                                                     32, F, S, R, 403
              44                  2                 44                  3                     401, 402, 403                        113                  5                 113                 12                     32, F, S, R, 403
              47                  8                 47                 16                   106, 602, LOF, V                       126                 14                 126                 19                LAY, 32, R, F, 403, S
              47                 18                 47                 19                        602, LOF, V                       126                 22                 126                 24                LAY, 32, R, F, 403, S
              47                 21                 47                 25                        602, LOF, V                       133                  2                 133                  2

              49                 25                 49                 25            602, LOF, 801, 802, 901                       135                  6                 135                 12                    R, 32, F, 403, NR
              50                  2                 50                  9            602, LOF, 801, 802, 901                       143                  4                 143                  8                          F, S, R, 403
              50                 11                 50                 15            602, LOF, 801, 802, 901                       147                  7                 147                 13            NR, F, S, R, LAY, 403, 32
              52                  2                 52                  6                   401, 402, 403, V                       147                 16                 147                 17            NR, F, S, R, LAY, 403, 32
              52                  8                 52                 10
                                                                                            401, 402, 403, V                       147                 19                 148                 12            NR, F, S, R, LAY, 403, 32
              52                 12                 52                 15                   401, 402, 403, V                       152                 10                 152                 18               32, LAY, F, S, R, 403
              52                 17                 52                 19                   401, 402, 403, V                       153                 19                 153                 21            NR, F, S, R, LAY, 403, 32
              52                 21                 52                 25                          801, 802                        153                 23                 154                  4            NR, F, S, R, LAY, 403, 32
              53                  2                 53                 22                          801, 802                        154                  6                 154                  8            NR, F, S, R, LAY, 403, 32
              54                  9                 54                 25                          801, 802                        154                 15                 154                 21                          R, 403, S, F
              55                  2                 55                  3                          801, 802                        156                 24                 157                  6



                                                                                                            1
                                                Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 713 of 1189 PageID #: 19881
                                                                                                        Exhibit 12
                                                                                      DEPOSITION DESIGNATIONS OF SUKETU SANGHVI
                                                                                                    October 11, 2019


Defendant's        Defendant's        Defendant's        Defendant's        Plaintiffs' Objections                   Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial            Initial            Initial            Initial            to Defendant's                         Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page           Beg Line           End Page           End Line          Initial Designations*                    Beg Page            Beg Line           End Page            End Line            Counter Designations
              55                 6                  55                 12                            801, 802
                                                                                                                                   159                 9                  159                 15
              55                 13                 55                 25                            801, 802                      159                 18                 159                 20                     R, 403, 32, S, F
              56                 2                  56                 2                             801, 802                      159                 23                 160                  2
                                                                                                                                                                                                                    R, 403, 32, S, F
              57                 15                 57                 25                            602, LOF                      174                 23                 175                  3                    R, 403, 32, S, F
              58                  2                 58                 21                            602, LOF                      175                  7                 175                 10                    R, 403, 32, S, F
              58                 22                 58                 25                                                          175                 13                 175                 15                    R, 403, 32, S, F
              59                  2                 59                 25                                                          182                 17                 183                  8                    H, 32, R, F, 403
              60                  2                 60                 25   401, 402, 403, 701, 702, 801, 802                      202                 12                 202                 16                    H, 32, R, 403, F
              61                  2                 61                  3                       401, 402, 403                      202                 18                 202                 19                    H, 32, R, 403, F
              61                 18                 61                 22                  602, LOF, 801, 802                      202                 21                 202                 24                    32, R, 403, F, S
              61                 25                 61                 25                         602, LOF, V                      203                  4                 203                 19                    32, R, 403, F, S
              62                  2                 62                  6                         602, LOF, V                      203                 22                 203                 23                    32, R, 403, F, S
              62                  8                 62                 12                         602, LOF, V                      206                  6                 206                  9                        F, S, R, 403
              62                 14                 62                 21             401, 402, 403, 602, LOF                      212                 22                 213                  5                   32, NR, F, R, 403
              62                 24                 62                 25             401, 402, 403, 602, LOF                      216                 10                 216                 15                                  32
              63                  2                 63                  3             401, 402, 403, 602, LOF                      218                  3                 218                  6                    32, F, S, R, 403
              63                 13                 63                 20             401, 402, 403, 602, LOF
                                                                                                                                   218                 22                 219                 10                LAY, 32, F, S, R, 403
              64                  4                 64                  9            401, 402, 403, 602, LOF                       221                  8                 221                 22                LAY, 32, F, S, R, 403
              64                 23                 64                 25                                                          229                  9                 229                 13                32, R, F, S, 403, LAY
              65                  2                 65                 12                            602, LOF                      229                 16                 229                 20                32, R, F, S, 403, LAY
              65                 15                 65                 17                            602, LOF
              65                 19                 65                 25
              66                 11                 66                 22                           602, LOF
              67                 22                 67                 25                      106, 602, LOF
              68                 10                 68                 25                           801, 802
              69                  2                 69                  3                           801, 802
              69                 16                 69                 20                      LOF, 801, 802
              70                 12                 70                 16                       602, LOF, OS
              70                 21                 70                 25                       602, LOF, OS
              71                  2                 71                  7                                 OS

              71                 19                 71                 25                  602, LOF, MC, OS
              72                  2                 72                  5                      602, LOF, OS
              72                 10                 72                 14                    602, LOF, OS, V
              72                 20                 72                 22                       602, LOF, OS
              73                  9                 73                 20                       602, LOF, OS
              73                 23                 73                 25                       602, LOF, OS



                                                                                                            2
                                                Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 714 of 1189 PageID #: 19882
                                                                                                             Exhibit 12
                                                                                           DEPOSITION DESIGNATIONS OF SUKETU SANGHVI
                                                                                                         October 11, 2019


Defendant's        Defendant's        Defendant's        Defendant's              Plaintiffs' Objections                  Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial            Initial            Initial            Initial                  to Defendant's                        Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page           Beg Line           End Page           End Line                Initial Designations*                   Beg Page      Beg Line      End Page      End Line       Counter Designations
              74                  2                 74                  3                              602, LOF, OS
              74                  5                 74                  8                                    403, V
              75                  7                 75                 12                              602, LOF, OS
              75                 18                 75                 25                              602, LOF, OS
              76                  2                 76                  6                              602, LOF, OS
              76                  9                 76                 10                              602, LOF, OS
              76                 12                 76                 25                              602, LOF, OS
              77                  2                 77                 19                                   403, OS
              78                 18                 78                 25               401, 402, 403, 602, LOF, OS
              79                  2                 79                  2                         401, 402, 403, OS
              79                  4                 79                  6                         401, 402, 403, OS
              82                  9                 82                 24                                        OS
              84                 14                 84                 16                           701, 702, OS, V
              84                 18                 84                 19                           701, 702, OS, V
              84                 21                 84                 25                              701, 702, OS
              85                  2                 85                  7                              701, 702, OS
              85                 12                 85                 20                              701, 702, OS
              91                  3                 91                  7                                     OS, V
              91                 15                 91                 17                                        OS
              91                 19                 91                 24                      401, 402, 403, OS, C
              92                  3                 92                  4                      401, 402, 403, OS, C

              92                  6                 92                  8
              92                 16                 92                 24                                       OS
              93                  3                 93                  5                                       OS
                                                                            401, 402, 403, 602, LOF, 701, 702, 801,
              94                 9                  94                 23                                  802, OS
                                                                            401, 402, 403, 602, LOF, 701, 702, 801,
              95                 2                  95                 3                                   802, OS
                                                                            401, 402, 403, 602, LOF, 701, 702, 801,
              95                  5                 95                  9                                  802, OS
              95                 11                 95                 14    401, 402, 403, 602, LOF, 701, 702, OS
              95                 16                 95                 17    401, 402, 403, 602, LOF, 701, 702, OS
              95                 19                 95                 25
              96                  2                 96                 13    401, 402, 403, 602, LOF, 701, 702, OS
              96                 16                 96                 17    401, 402, 403, 602, LOF, 701, 702, OS
              96                 19                 96                 21    401, 402, 403, 602, LOF, 701, 702, OS
              97                  7                 97                 11                 401, 402, 403, 701, 702
              97                 13                 97                 15                 401, 402, 403, 701, 702
              97                 17                 97                 18                 401, 402, 403, 701, 702
              97                 20                 97                 22                 401, 402, 403, 701, 702


                                                                                                                  3
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 715 of 1189 PageID #: 19883
                                                                                                             Exhibit 12
                                                                                            DEPOSITION DESIGNATIONS OF SUKETU SANGHVI
                                                                                                          October 11, 2019


Defendant's         Defendant's        Defendant's         Defendant's            Plaintiffs' Objections                  Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial                to Defendant's                        Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line              Initial Designations*                   Beg Page      Beg Line      End Page      End Line       Counter Designations
               97                 24                  97                 25                 401, 402, 403, 701, 702
               98                  2                  98                  2                 401, 402, 403, 701, 702
               98                  5                  98                  6                 401, 402, 403, 701, 702
               98                 15                  98                 17                          106, 602, LOF
               98                 24                  98                 25
               99                 2                   99                 5                           401, 402, 403
               99                 10                  99                 25                          401, 402, 403
              100                  2                 100                  6                          401, 402, 403
              101                 23                 101                 25   401, 402, 403, 602, LOF, 701, 702, OS
              102                  2                 102                  3   401, 402, 403, 602, LOF, 701, 702, OS
              102                  7                 102                 10   401, 402, 403, 602, LOF, 701, 702, OS
              102                 12                 102                 18   401, 402, 403, 602, LOF, 701, 702, OS
              102                 21                 102                 22   401, 402, 403, 602, LOF, 701, 702, OS
              103                  3                 103                  7   401, 402, 403, 602, LOF, 701, 702, OS
              103                 10                 103                 13   401, 402, 403, 602, LOF, 701, 702, OS
              103                 19                 103                 22
              104                  2                 104                 20                          401, 402, 403
              105                 20                 105                 24   401, 402, 403, 602, LOF, 701, 702, OS
              106                  3                 106                  6   401, 402, 403, 602, LOF, 701, 702, OS
              106                  8                 106                 14                          401, 402, 403
              108                 14                 108                 20   401, 402, 403, 602, LOF, 701, 702, OS
              108                 23                 108                 25   401, 402, 403, 602, LOF, 701, 702, OS
              109                  2                 109                  2   401, 402, 403, 602, LOF, 701, 702, OS
              109                  4                 109                 25                          401, 402, 403
              110                  2                 110                  2                          401, 402, 403
              110                 11                 110                 15                          401, 402, 403
              110                 17                 110                 19                          401, 402, 403
              111                 24                 111                 25                               602, LOF
              112                  2                 112                  8                               602, LOF
              112                 16                 112                 21
              113                 13                 113                 16                               602, LOF
              113                 18                 113                 19                               602, LOF
              113                 21                 113                 25                               602, LOF
              114                  2                 114                 25                               602, LOF
              115                  2                 115                  3                               602, LOF
              115                  6                 115                  7                               602, LOF
              115                  9                 115                 11      401, 402, 403, 602, LOF, 701, 702
              115                 14                 115                 18      401, 402, 403, 602, LOF, 701, 702
              115                 20                 115                 25      401, 402, 403, 602, LOF, 701, 702
              116                  2                 116                 11      401, 402, 403, 602, LOF, 701, 702


                                                                                                                  4
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 716 of 1189 PageID #: 19884
                                                                                                         Exhibit 12
                                                                                        DEPOSITION DESIGNATIONS OF SUKETU SANGHVI
                                                                                                      October 11, 2019


Defendant's         Defendant's        Defendant's         Defendant's         Plaintiffs' Objections                 Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial             to Defendant's                       Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line           Initial Designations*                  Beg Page      Beg Line      End Page      End Line       Counter Designations
              116                 14                 116                 15   401, 402, 403, 602, LOF, 701, 702
              117                 16                 117                 25
              118                  3                 118                  4
              118                  6                 118                 13                       401, 402, 403
              118                 15                 118                 20                       401, 402, 403
              118                 22                 118                 25                       401, 402, 403
              119                  3                 119                  8                       401, 402, 403
              119                 18                 119                 25                    401, 402, 403, V
              120                  3                 120                  7                    401, 402, 403, V
              120                  9                 120                 12                    401, 402, 403, V
              121                 11                 121                 20                    401, 402, 403, V
              122                  9                 122                 14                       401, 402, 403
              123                  5                 123                 13   401, 402, 403, 602, LOF, 701, 702
              123                 16                 123                 18   401, 402, 403, 602, LOF, 701, 702
              123                 20                 123                 23   401, 402, 403, 602, LOF, 701, 702
              124                  2                 124                  4   401, 402, 403, 602, LOF, 701, 702
              127                  3                 127                  6   401, 402, 403, 602, LOF, 701, 702
              127                  9                 127                 12   401, 402, 403, 602, LOF, 701, 702
              127                 14                 127                 18   401, 402, 403, 602, LOF, 701, 702
              127                 21                 127                 24   401, 402, 403, 602, LOF, 701, 702
              128                  3                 128                 11   401, 402, 403, 602, LOF, 701, 702
              128                 14                 128                 15   401, 402, 403, 602, LOF, 701, 702
              128                 17                 128                 20   401, 402, 403, 602, LOF, 701, 702
              128                 23                 128                 24   401, 402, 403, 602, LOF, 701, 702
              129                 12                 129                 16   401, 402, 403, 602, LOF, 701, 702
              129                 19                 129                 21   401, 402, 403, 602, LOF, 701, 702
              129                 23                 129                 24   401, 402, 403, 602, LOF, 701, 702
              130                  3                 130                  5   401, 402, 403, 602, LOF, 701, 702
              130                  7                 130                 15   401, 402, 403, 602, LOF, 701, 702
              130                 19                 130                 21   401, 402, 403, 602, LOF, 701, 702
              130                 23                 130                 25   401, 402, 403, 602, LOF, 701, 702
              131                  4                 131                  5   401, 402, 403, 602, LOF, 701, 702
              131                  7                 131                 18
              131                 20                 131                 21
              132                 19                 132                 22                      106, 602, LOF
              132                 25                 132                 25                      106, 602, LOF
              137                 21                 137                 25
              138                  2                 138                 10
              138                 12                 138                 13
              138                 15                 138                 24



                                                                                                              5
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 717 of 1189 PageID #: 19885
                                                                                                         Exhibit 12
                                                                                        DEPOSITION DESIGNATIONS OF SUKETU SANGHVI
                                                                                                      October 11, 2019


Defendant's         Defendant's        Defendant's         Defendant's         Plaintiffs' Objections                 Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial             to Defendant's                       Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line           Initial Designations*                  Beg Page      Beg Line      End Page      End Line       Counter Designations
              141                  7                 141                 25
              142                  2                 142                 25
              143                  2                 143                  3
              143                 12                 143                 23                       401, 402, 403
              144                  5                 144                 14                  106, 401, 402, 403
              144                 17                 144                 20                  106, 401, 402, 403
              145                  9                 145                 12                       401, 402, 403
              145                 14                 145                 16                       401, 402, 403
              146                 16                 146                 25   401, 402, 403, 602, LOF, 701, 702
              147                  4                 147                  5   401, 402, 403, 602, LOF, 701, 702
              148                 14                 148                 20   401, 402, 403, 602, LOF, 701, 702
              148                 23                 148                 25   401, 402, 403, 602, LOF, 701, 702
              149                  1                 149                  3   401, 402, 403, 602, LOF, 701, 702
              149                  5                 149                  8   401, 402, 403, 602, LOF, 701, 702
              150                 13                 150                 14   401, 402, 403, 602, LOF, 701, 702
              150                 16                 150                 18   401, 402, 403, 602, LOF, 701, 702
              150                 20                 150                 25                       401, 402, 403
              151                  2                 151                 10   401, 402, 403, 602, LOF, 701, 702
              151                 13                 151                 14   401, 402, 403, 602, LOF, 701, 702
              151                 16                 151                 18   401, 402, 403, 602, LOF, 701, 702
              151                 21                 151                 22   401, 402, 403, 602, LOF, 701, 702
              151                 24                 151                 25   401, 402, 403, 602, LOF, 701, 702
              152                  2                 152                  2   401, 402, 403, 602, LOF, 701, 702
              152                  4                 152                  5   401, 402, 403, 602, LOF, 701, 702
              152                  7                 152                  9   401, 402, 403, 602, LOF, 701, 702
              152                 19                 152                 21   401, 402, 403, 602, LOF, 701, 702
              152                 23                 152                 24   401, 402, 403, 602, LOF, 701, 702
              153                  3                 153                  6             401, 402, 403, 602, LOF
              153                  8                 153                 10             401, 402, 403, 602, LOF
              154                  9                 154                 14                       401, 402, 403
              155                 16                 155                 20             401, 402, 403, 602, LOF
              155                 22                 155                 24             401, 402, 403, 602, LOF
              156                  3                 156                  6                    401, 402, 403, V
              156                  8                 156                  9                    401, 402, 403, V
              157                  8                 157                 16                    401, 402, 403, V
              157                 22                 157                 25
              158                  2                 158                  7
              158                 15                 158                 20                            801, 802
              159                  2                 159                  8                            801, 802
              160                  4                 160                 21   401, 402, 403, 602, LOF, 801, 802



                                                                                                              6
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 718 of 1189 PageID #: 19886
                                                                                                                    Exhibit 12
                                                                                                  DEPOSITION DESIGNATIONS OF SUKETU SANGHVI
                                                                                                                October 11, 2019


Defendant's         Defendant's        Defendant's         Defendant's                   Plaintiffs' Objections                  Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial                       to Defendant's                        Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line                     Initial Designations*                   Beg Page      Beg Line      End Page      End Line       Counter Designations
              162                 23                 162                 25             401, 402, 403, 602, LOF, 801, 802
              163                  2                 163                 10             401, 402, 403, 602, LOF, 801, 802
              170                 12                 170                 25             401, 402, 403, 602, LOF, 801, 802
              171                  2                 171                 12             401, 402, 403, 602, LOF, 801, 802
              171                 19                 171                 25             401, 402, 403, 602, LOF, 801, 802
              172                  2                 172                 10             401, 402, 403, 602, LOF, 801, 802
              174                 14                 174                 22                        401, 402, 403, 602, LOF
              175                 23                 175                 25                        401, 402, 403, 602, LOF
              176                  2                 176                  2                        401, 402, 403, 602, LOF
              176                  3                 176                 18                        401, 402, 403, 602, LOF
              177                 17                 177                 23                        401, 402, 403, 602, LOF
              178                 19                 178                 25                        401, 402, 403, 602, LOF
              179                  2                 179                 14                        401, 402, 403, 602, LOF
              179                 17                 179                 18                        401, 402, 403, 602, LOF
              179                 25                 179                 25                        401, 402, 403, 602, LOF
              180                  2                 180                 21                        401, 402, 403, 602, LOF
              181                  6                 181                 18   401, 402, 403, 602, LOF, 701, 702, 801, 802

              181                 21                 181                 24 401, 402, 403, 602, LOF, 701, 702, 801, 802

              182                  3                 182                  7             401, 402, 403, 602, LOF, 701, 702
              182                 10                 182                 11             401, 402, 403, 602, LOF, 701, 702
              187                 16                 187                 22                                      602, LOF
              187                 25                 187                 25                                      602, LOF
              188                  2                 188                  4                                      602, LOF
              188                 11                 188                 13                                 401, 402, 403
              188                 18                 188                 24                                 401, 402, 403
              203                 25                 203                 25                                 401, 402, 403
              204                  2                 204                 25                                 401, 402, 403
              205                  2                 205                  4                                 401, 402, 403
              205                 12                 205                 25                                      602, LOF
              206                  2                 206                  5                                      602, LOF
              209                 22                 209                 25
              210                  2                 210                 25
              211                  2                 211                 12
              211                 14                 211                 25
              212                  2                 212                 16
              212                 17                 212                 21
              213                  6                 213                 24
              214                  6                 214                  9



                                                                                                                         7
                                                           Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 719 of 1189 PageID #: 19887
                                                                                                                               Exhibit 12
                                                                                                            DEPOSITION DESIGNATIONS OF SUKETU SANGHVI
                                                                                                                          October 11, 2019


    Defendant's           Defendant's           Defendant's          Defendant's                   Plaintiffs' Objections                   Plaintiffs'         Plaintiffs'           Plaintiffs'           Plaintiffs'               Defendant's Objections
       Initial               Initial               Initial              Initial                       to Defendant's                         Counter             Counter               Counter               Counter                       to Plaintiffs'
     Beg Page              Beg Line              End Page             End Line                     Initial Designations*                    Beg Page            Beg Line              End Page              End Line                   Counter Designations
                  214                   12                    214                   12
                  214                   15                    214                   17
                  214                   19                    214                   25
                  215                    2                    215                    3
                  223                    7                    223                    9                               401, 402, 403
                  223                   14                    223                   16                               401, 402, 403
                  223                   18                    223                   24                  401, 402, 403, 501, 502, AA
                  224                    3                    224                   16                  401, 402, 403, 501, 502, AA
                  224                   18                    224                   25                  401, 402, 403, 501, 502, AA
                  225                    2                    225                    2                  401, 402, 403, 501, 502, AA
                  225                   23                    225                   25                               401, 402, 403
                  226                    2                    226                    2                               401, 402, 403
                  226                    4                    226                    6                               401, 402, 403
                  230                   20                    230                   25
                  231                    2                    231                   10
                  231                   21                    231                   25
                  232                    2                    232                    5                                      701, 702
                  232                    8                    232                   11                                      701, 702


*Par objects to all designated testimony for this witness outside the scope of the testimony Par agreed to provide in response to Eagle's 30(b)(6) deposition notice pursuant to Fed. R. Evid. 801, 802, and 804, and Fed. R. Civ. P. 45 as the witness is within the
subpoena power of the District of Delaware and Eagle has not demonstrated the witness is unavailable.




                                                                                                                                   8
                                                Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 720 of 1189 PageID #: 19888
                                                                                                      Exhibit 12
                                                                                       DEPOSITION DESIGNATIONS OF SUNIL VANDSE
                                                                                                  September 13, 2019


Defendant's        Defendant's        Defendant's        Defendant's        Plaintiffs' Objections                 Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial            Initial            Initial            Initial            to Defendant's                       Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page           Beg Line           End Page           End Line          Initial Designations*                  Beg Page            Beg Line           End Page            End Line            Counter Designations
              10                 21                 10                 23                                                         79                 15                  79                 21                      LAY, F, S, R, 403
              19                  9                 19                 12                                                         79                 24                  79                 25                      LAY, F, S, R, 403
              22                  7                 22                 16                                                         80                  2                  80                  4                      LAY, F, S, R, 403
              22                 25                 22                 25                                                         80                 14                  80                 18                 R, F, S, 403, LAY, 32
              23                  2                 23                  6                                                         80                 21                  80                 24            NR, R, F, S, 403, LAY, 32
              26                  9                 26                 18                                                         84                  1                  84                 11                       R, F, S, 403, 32
              27                  3                 27                  8                                                         90                  3                  90                  7                           F, S, R, 403
              35                  5                 35                 20                 602/LOF, 701/702                        90                 10                  90                 19                           F, S, R, 403
              35                 23                 35                 25                 602/LOF, 701/702                       100                  6                 100                 12                             R, 403, 32
              40                 20                 40                 24                                                        100                 14                 100                 25                       R, 403, 32, F, S
              42                 23                 42                 25                      401/402, 403                      101                  2                 101                  8                 R, 403, 32, F, S, LAY
              43                  2                 43                  5                      401/402, 403                      101                 11                 101                 12                 R, 403, 32, F, S, LAY
              43                  8                 43                 10                      401/402, 403                      101                 14                 101                 16                 R, 403, 32, F, S, LAY
              44                  3                 44                 13                      401/402, 403                      103                 12                 103                 25                      LAY, F, S, R, 403
              46                  8                 46                 11                                                        104                  2                 104                 16
                                                                                                                                                                                                                    LAY, F, S, R, 403
              46                 14                 46                 22                                                        105                 13                 105                 25                      LAY, F, S, R, 403
              47                  3                 47                 14                      401/402, 403                      106                 2                  106                 25                      LAY, F, S, R, 403
              48                  4                 48                 15                      401/402, 403                      107                 4                  107                 19                   C, LAY, F, S, R, 403
              50                 16                 50                 16                                                        109                 6                  109                 14
                                                                                               401/402, 403                                                                                                     32, LAY, F, S, R, 403
              50                 17                 50                 25                      401/402, 403                      143                 15                 143                 25                       32, R, 403, S, F
              51                  2                 51                  2                                                        144                  2                 144                  9
                                                                                               401/402, 403                                                                                                          32, R, 403, S, F
              53                  3                 53                 12                      401/402, 403                      146                 14                 146                 25                      LAY, F, S, R, 403
              69                  4                 69                 17                      401/402, 403                      147                  2                 147                 15                      LAY, F, S, R, 403
              69                 20                 69                 23                      401/402, 403                      148                 15                 148                 19                      LAY, F, S, R, 403
              69                 25                 69                 25                                                        148                 22                 148                 25
                                                                                              401/402, 403                                                                                                         LAY, F, S, R, 403
              70                  2                 70                 25                     401/402, 403                       149                  2                 149                 14                     LAY, F, S, R, 403
              71                  2                 71                 12                     401/402, 403                       149                 17                 149                 25                     LAY, F, S, R, 403
              71                 15                 71                 23                 602/LOF, 801-802                       152                  2                 152                  9      INC, NQP, 32, F, S, R, 403 , LAY
              72                 17                 72                 20   401/402, 403, 602/LOF, 801-802                       152                 12                 152                 25                32, F, S, R, 403 , LAY
              72                 23                 72                 24                                                        153                  2                 153                 15
                                                                            401/402, 403, 602/LOF, 801-802                                                                                                     32, F, S, R, 403 , LAY
              73                  6                 73                  9   401/402, 403, 602/LOF, 801-802                       154                 18                 154                 24                 32, F, S, R, 403 , LAY
              73                 15                 73                 25   401/402, 403, 602/LOF, 801-802                       155                  3                 155                 25                 32, F, S, R, 403 , LAY
              74                 12                 74                 25   401/402, 403, 602/LOF, 801-802                       156                  2                 156                  2                 32, F, S, R, 403 , LAY
              75                  2                 75                 25   401/402, 403, 602/LOF, 801-802                       159                 17                 159                 25
              76                  2                 76                  4   401/402, 403, 602/LOF, 801-802                       160                  2                 160                 12
              76                  8                 76                  9   401/402, 403, 602/LOF, 801-802                       161                 11                 161                 15                 32, F, S, R, 403 , LAY



                                                                                                          1
                                                Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 721 of 1189 PageID #: 19889
                                                                                                              Exhibit 12
                                                                                              DEPOSITION DESIGNATIONS OF SUNIL VANDSE
                                                                                                         September 13, 2019


Defendant's        Defendant's        Defendant's        Defendant's                Plaintiffs' Objections                 Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial            Initial            Initial            Initial                    to Defendant's                       Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page           Beg Line           End Page           End Line                  Initial Designations*                  Beg Page            Beg Line           End Page            End Line            Counter Designations
              77                 24                 77                 25                      401/402, 403, 701/702                     161                 18                 161                 23
                                                                                                                                                                                                                      32, F, S, R, 403 , LAY
              78                 2                  78                  8                    401/402, 403, 701/702                       162                 15                 162                 20                32, F, S, R, 403 , LAY
              78                 25                 78                 25                    401/402, 403, 701/702                       162                 22                 162                 25
                                                                                                                                                                                                                      32, F, S, R, 403 , LAY
              79                  2                 79                  7                    401/402, 403, 701/702                       163                  2                 163                  2                32, F, S, R, 403 , LAY
              79                 10                 79                 13                    401/402, 403, 701/702                       176                 17                 176                 21                     LAY, F, S, R, 403

              81                 2                  81                 18 401/402, 403, 602/LOF, 701/702, 801-802                        176                 24                 176                 25                    LAY, F, S, R, 403

              81                 21                 81                 21 401/402, 403, 602/LOF, 701/702, 801-802                        177                  2                 177                  7                    LAY, F, S, R, 403
              81                 24                 81                 25                                                                177                 12                 177                 18                    LAY, F, S, R, 403
              82                  2                 82                 23                                                                177                 21                 177                 25                    LAY, F, S, R, 403
              83                  2                 83                  4                                                                178                  2                 178                  6                    LAY, F, S, R, 403
              85                 13                 85                 16                   401/402, 403, 602/LOF                        179                 17                 179                 22                    LAY, F, S, R, 403
              85                 19                 85                 22                   401/402, 403, 602/LOF                        179                 25                 179                 25                    LAY, F, S, R, 403
              86                 23                 86                 25                   401/402, 403, 602/LOF                        180                  2                 180                 23                    LAY, F, S, R, 403
              87                  2                 87                 19                   401/402, 403, 602/LOF                        189                 20                 189                 25                    LAY, F, S, R, 403
              87                 23                 87                 23                   401/402, 403, 602/LOF                        190                  2                 190                 25                 H, LAY, F, S, R, 403
              89                 17                 89                 20                   401/402, 403, 602/LOF                        191                  2                 191                 11                    LAY, F, S, R, 403
              89                 23                 89                 25                                                                202                  6                 202                 25
                                                                                            401/402, 403, 602/LOF                                                                                                                R, 403, F, S
              90                 22                 90                 25                   401/402, 403, 602/LOF                        203                  2                 203                  3                           R, 403, F, S
              91                  4                 91                  5                   401/402, 403, 602/LOF                        206                 20                 206                 25                      32, F, S, R, 403
              91                  8                 91                 12                   401/402, 403, 602/LOF                        207                  2                 207                  2                      32, F, S, R, 403
              91                 17                 91                 25                                                                207                  5                 207                 21                      32, F, S, R, 403
              92                  2                 92                  9                   401/402, 403, 602/LOF                        208                  2                 208                  3                      32, F, S, R, 403
              92                 12                 92                 18                   401/402, 403, 602/LOF                        210                  6                 210                  9             32, F, S, R, 403 , H, LAY
              92                 20                 92                 25          401/402, 403, 602/LOF, 701/702                        210                 12                 210                 25             32, F, S, R, 403 , H, LAY
              93                  4                 93                  9          401/402, 403, 602/LOF, 701/702                        211                  2                 211                  8             32, F, S, R, 403 , H, LAY
              93                 11                 93                 21                   401/402, 403, 701/702                        234                 19                 234                 25                       32, F, S, R, 403
              94                  2                 94                  7          401/402, 403, 602/LOF, 701/702                        235                  2                 235                 17                       32, F, S, R, 403
              94                 10                 94                 13          401/402, 403, 602/LOF, 701/702                        240                 19                 240                 20                           F, S, R, 403
              94                 17                 94                 25                   401/402, 403, 701/702                        240                 23                 240                 24                           F, S, R, 403
              95                  2                 95                  6                   401/402, 403, 701/702
                                                                                                                                         241                  2                 241                  8                          F, S, R, 403
              95                  9                 95                 14                    401/402, 403, 701/702                       251                 22                 251                 25                    F, S, R, 403, LAY
              95                 18                 95                 25                    401/402, 403, 701/702                       252                  2                 252                  6                    F, S, R, 403, LAY
              96                  2                 96                 13                    401/402, 403, 701/702                       252                 25                 252                 25
                                                                                                                                                                                                                          F, S, R, 403, LAY
              97                 5                  97                 25                    401/402, 403, 701/702                       253                 2                  253                  7                    F, S, R, 403, LAY



                                                                                                                   2
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 722 of 1189 PageID #: 19890
                                                                                                         Exhibit 12
                                                                                        DEPOSITION DESIGNATIONS OF SUNIL VANDSE
                                                                                                   September 13, 2019


Defendant's         Defendant's        Defendant's         Defendant's        Plaintiffs' Objections                  Plaintiffs'         Plaintiffs'        Plaintiffs'         Plaintiffs'        Defendant's Objections
   Initial             Initial            Initial             Initial            to Defendant's                        Counter             Counter            Counter             Counter                to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line          Initial Designations*                   Beg Page            Beg Line           End Page            End Line            Counter Designations
               98                  2                  98                  3              401/402, 403, 701/702                      253                 10                 253                 24                      F, S, R, 403, LAY
               98                  6                  98                  7              401/402, 403, 701/702                      254                  4                 254                 15                      F, S, R, 403, LAY
               98                  9                  98                 17   401/402, 403, 602/LOF, 701/702                        270                  4                 270                  9             FORM, F, S, R, 403, LAY
               98                 20                  98                 25   401/402, 403, 602/LOF, 701/702                        270                 13                 270                 17             FORM, F, S, R, 403, LAY
               99                  4                  99                 12   401/402, 403, 602/LOF, 701/702                        270                 19                 270                 25                  H, LAY, F, S, R, 403
               99                 14                  99                 21   401/402, 403, 602/LOF, 701/702                        271                  2                 271                 25                  H, LAY, F, S, R, 403
               99                 24                  99                 25   401/402, 403, 602/LOF, 701/702                        272                  2                 272                 24          FORM, H, LAY, F, S, R, 403
              100                  2                 100                  4   401/402, 403, 602/LOF, 701/702                        273                  3                 273                  4          FORM, H, LAY, F, S, R, 403
              102                 12                 102                 16              401/402, 403, 701/702
              102                 19                 102                 20              401/402, 403, 701/702
              102                 22                 102                 25              401/402, 403, 701/702
              103                  2                 103                  2              401/402, 403, 701/702
              103                  3                 103                 11              401/402, 403, 701/702
              104                 19                 104                 24              401/402, 403, 701/702
              105                  3                 105                  5              401/402, 403, 701/702
              105                  7                 105                 12              401/402, 403, 701/702
              112                 15                 112                 17   401/402, 403, 602/LOF, 701/702
              112                 20                 112                 24   401/402, 403, 602/LOF, 701/702
              113                  2                 113                  5   401/402, 403, 602/LOF, 701/702
              113                 16                 113                 23             401/402, 403, 602/LOF
              113                 25                 113                 25   401/402, 403, 602/LOF, 701/702
              114                  2                 114                  6   401/402, 403, 602/LOF, 701/702
              114                  9                 114                 10
                                                                              401/402, 403, 602/LOF, 701/702
              115                 21                 115                 25
              116                  2                 116                  3
              118                 16                 118                 19
              118                 21                 118                 21
              119                 14                 119                 25            401/402, 403, 602/LOF
              120                  3                 120                 12            401/402, 403, 602/LOF
              122                 11                 122                 25
              123                  3                 123                 13
              124                  2                 124                 14
              125                 15                 125                 25   401/402, 403, 602/LOF, 701/702
              126                  2                 126                  3   401/402, 403, 602/LOF, 701/702
              126                  6                 126                  7   401/402, 403, 602/LOF, 701/702
              127                  7                 127                 25
              128                  2                 128                  9   401/402, 403, 602/LOF, 701/702
              128                 12                 128                 25   401/402, 403, 602/LOF, 701/702
              129                  2                 129                  3   401/402, 403, 602/LOF, 701/702
              129                  6                 129                  9   401/402, 403, 602/LOF, 701/702


                                                                                                             3
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 723 of 1189 PageID #: 19891
                                                                                                         Exhibit 12
                                                                                         DEPOSITION DESIGNATIONS OF SUNIL VANDSE
                                                                                                    September 13, 2019


Defendant's         Defendant's        Defendant's         Defendant's        Plaintiffs' Objections                  Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial            to Defendant's                        Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line          Initial Designations*                   Beg Page      Beg Line      End Page      End Line       Counter Designations
              130                 19                 130                 25                            701/702
              131                  2                 131                  3                            701/702
              131                 6                  131                 11                            701/702
              131                 14                 131                 22   401/402, 403, 602/LOF, 701/702
              131                 24                 131                 25   401/402, 403, 602/LOF, 701/702
              132                  3                 132                 12   401/402, 403, 602/LOF, 701/702
              132                 15                 132                 19   401/402, 403, 602/LOF, 701/702
              132                 21                 132                 25   401/402, 403, 602/LOF, 701/702
              133                  2                 133                  9   401/402, 403, 602/LOF, 701/702
              133                 13                 133                 24   401/402, 403, 602/LOF, 701/702
              134                  2                 134                  3   401/402, 403, 602/LOF, 701/702
              134                  5                 134                  8   401/402, 403, 602/LOF, 701/702
              142                 17                 142                 25   401/402, 403, 602/LOF, 701/702
              143                  2                 143                 13   401/402, 403, 602/LOF, 701/702
              144                 11                 144                 25   401/402, 403, 602/LOF, 701/702
              145                  2                 145                 25   401/402, 403, 602/LOF, 701/702
              146                  2                 146                  3   401/402, 403, 602/LOF, 701/702
              146                  6                 146                 11   401/402, 403, 602/LOF, 701/702
              167                 21                 167                 25
              168                  2                 168                  4
              168                 14                 168                 25
              169                  2                 169                  5
              169                 21                 169                 25                            602/LOF
              170                  2                 170                  9                            602/LOF
              170                 12                 170                 13
              170                 15                 170                 19   401/402, 403, 602/LOF, 701/702
              170                 22                 170                 25   401/402, 403, 602/LOF, 701/702
              171                  3                 171                 15
              175                 25                 175                 25   401/402, 403, 602/LOF, 701/702
              176                  1                 176                 13   401/402, 403, 602/LOF, 701/702
              178                  9                 178                 25   401/402, 403, 602/LOF, 701/702
              179                  2                 179                  4   401/402, 403, 602/LOF, 701/702
              183                 13                 183                 20            401/402, 403, 701/702
              183                 23                 183                 24            401/402, 403, 701/702
              184                  2                 184                 19            401/402, 403, 701/702
              184                 22                 184                 25            401/402, 403, 701/702
              185                  2                 185                  4            401/402, 403, 701/702
              185                  6                 185                 25                          801/802
              186                  2                 186                 25   401/402, 403, 602/LOF, 801/802



                                                                                                             4
                                                 Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 724 of 1189 PageID #: 19892
                                                                                                              Exhibit 12
                                                                                              DEPOSITION DESIGNATIONS OF SUNIL VANDSE
                                                                                                         September 13, 2019


Defendant's         Defendant's        Defendant's         Defendant's              Plaintiffs' Objections                 Plaintiffs'   Plaintiffs'   Plaintiffs'   Plaintiffs'   Defendant's Objections
   Initial             Initial            Initial             Initial                  to Defendant's                       Counter       Counter       Counter       Counter           to Plaintiffs'
 Beg Page            Beg Line           End Page            End Line                Initial Designations*                  Beg Page      Beg Line      End Page      End Line       Counter Designations
              187                 2                  187                 8 401/402, 403, 602/LOF, 701/702, 801/802

              187                 11                 187                 17
              187                 20                 187                 25
              188                  2                 188                  4
              188                  8                 188                 20         401/402, 403, 602/LOF, 701/702
              188                 23                 188                 25         401/402, 403, 602/LOF, 701/702
              189                 12                 189                 19                           401/402, 403
              191                 12                 191                 25                  401/402, 403, 602/LOF
              192                  2                 192                 10                  401/402, 403, 602/LOF
              192                 15                 192                 17                  401/402, 403, 602/LOF
              192                 20                 192                 25                  401/402, 403, 602/LOF
              193                  2                 193                  3                  401/402, 403, 602/LOF
              193                 18                 193                 21                  401/402, 403, 602/LOF
              196                 14                 196                 25
              197                  2                 197                 25
              198                  1                 198                  5
              198                 15                 198                 23                  401/402, 403, 602/LOF
              200                  2                 200                 25                           401/402, 403
              201                  2                 201                 25                           401/402, 403
              202                  2                 202                  5
              203                  4                 203                 25                    401/402, 403, P, AA
              204                  2                 204                 18                   401/402, 403, NR, AA
              205                  2                 205                  5                      401/402, 403, MC
              205                  8                 205                 12                      401/402, 403, MC
              208                  5                 208                 25
              209                  2                 209                 10
              209                 13                 209                 25
              210                  2                 210                  5                           401/402, 403
              211                 11                 211                 25                     401/402, 403, P, AA
              212                  2                 212                  3                     401/402, 403, P, AA
              212                  5                 212                 11                     401/402, 403, P, AA
              212                 13                 212                 19                           401/402, 403
              238                  5                 238                 15                  401/402, 403, 602/LOF
              239                  4                 239                  9                  401/402, 403, 602/LOF
              240                  7                 240                 18                  401/402, 403, 602/LOF
              241                 10                 241                 20                  401/402, 403, 602/LOF
              241                 23                 241                 25
              242                  2                 242                 25
              243                  2                 243                 22                  401/402, 403, 602/LOF



                                                                                                                  5
                                                           Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 725 of 1189 PageID #: 19893
                                                                                                                             Exhibit 12
                                                                                                             DEPOSITION DESIGNATIONS OF SUNIL VANDSE
                                                                                                                        September 13, 2019


    Defendant's          Defendant's           Defendant's           Defendant's                  Plaintiffs' Objections                  Plaintiffs'          Plaintiffs'          Plaintiffs'           Plaintiffs'               Defendant's Objections
       Initial              Initial               Initial               Initial                      to Defendant's                        Counter              Counter              Counter               Counter                       to Plaintiffs'
     Beg Page             Beg Line              End Page              End Line                    Initial Designations*                   Beg Page             Beg Line             End Page              End Line                   Counter Designations
                  247                    4                   247                   25
                  248                    2                   248                   25            401/402, 403, 602/LOF, 701/702
                  249                    1                   249                   13            401/402, 403, 602/LOF, 701/702
                  249                   16                   249                   25            401/402, 403, 602/LOF, 701/702
                  250                    2                   250                    6            401/402, 403, 602/LOF, 701/702
                  250                    9                   250                   10            401/402, 403, 602/LOF, 701/702
                  250                   22                   250                   25
                  251                    2                   251                   21                     401/402, 403, 602/LOF
                  252                    7                   252                   23            401/402, 403, 602/LOF, 701/702
                  254                   16                   254                   22                     401/402, 403, 602/LOF
                  255                   12                   255                   25            401/402, 403, 602/LOF, 701/702
                  256                    2                   256                    5            401/402, 403, 602/LOF, 701/702
                  256                    8                   256                   18                              401/402, 403
                  258                   19                   258                   25                              401/402, 403
                  260                    2                   260                   25            401/402, 403, 602/LOF, 701/702
                  261                    2                   261                    2            401/402, 403, 602/LOF, 701/702
                  261                    5                   261                    6            401/402, 403, 602/LOF, 701/702
                  261                    8                   261                   14            401/402, 403, 602/LOF, 701/702
                  264                    5                   264                   10               401/402, 403, 602/LOF, Legal
                  264                   13                   264                   13               401/402, 403, 602/LOF, Legal
                  266                   11                   266                   25                     401/402, 403, 602/LOF
                  267                    2                   267                    7               401/402, 403, 602/LOF, Legal
                  267                   10                   267                   11               401/402, 403, 602/LOF, Legal
                  267                   13                   267                   25               401/402, 403, 602/LOF, Legal
                  268                    3                   268                   13               401/402, 403, 602/LOF, Legal


*Par objects to all designated testimony for this witness pursuant to Fed. R. Evid. 801, 802, and 804, and Fed. R. Civ. P. 45 as the witness is within the subpoena power of the District of Delaware and Eagle has not demonstrated the witness is unavailable.




                                                                                                                                  6
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 726 of 1189 PageID #: 19894
                                               Exhibit 12




                                      Par’s Objection Key
    Code        Objection
    106         partial document/lacks context (FRE 106)
    401/402     lacks relevance (FRE 401/402)
    403         unduly prejudicial/confusing/waste of time (FRE 403)
    501/502     Privilege/Work Product (FRE 501/502)
    602/LOF     lacks foundation/speculative (FRE 602)
    701/702     improper opinion (FRE 701/702)
    801-802     hearsay (FRE 802)
    901/902     lacks authenticity (FRE 901/902)
    1002        original document required (FRE 1002)
    1003        incomplete/illegible (FRE 1003)
    1006        improper summary (FRE 1006)
    ID          insufficient/incorrect description
    L           late/not produced
    AA          attorney argument improperly offered as evidence; contains counsel colloquy or
                objections
    C           compound
    Legal       calls for a legal conclusion
    Leading     leading question of a non-hostile witness
    MC          Mischaracterizes/misstates witness's testimony
    NR          nonresponsive
    PMIL        Subject of pending motion in limine
    P           privilege
    OS          beyond the scope
    V           Vague and/or ambiguous
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 727 of 1189 PageID #: 19895


                                     GENERAL OBJECTIONS
Eagle’s objections are preliminary and based on Eagle’s present knowledge and understanding.
Eagle reserves the right to amend or supplement its objections at any time and for any reason
prior to the filing of the Pretrial Order with the Court and as otherwise appropriate. Eagle
reserves the right to assert additional objections to Plaintiffs’ counter deposition designations
based on case developments and when deposition testimony is offered at trial. Eagle objects to
Par’s counter designations for failing to identify which designations it contends should be
considered to counter Eagle’s affirmative deposition designations, if introduced. See Fed. R. Civ.
Pro. 32(a)(6). Rather, Par listed its counter designations sequentially, depriving Eagle fair notice
of what Par intends to introduce in conjunction with Eagle’s affirmative designations.


                                     Eagle's Objection Code
          Code                                          Objection
R                           Fed. R. Evid. 401 and 402. Relevance.
                            Fed. R. Evid. 403. Any relevance substantially outweighed by
403
                            confusion, prejudice, or waste of time.
AF                          Assumes facts not in evidence.
C                           Attorney colloquy or objection.
                            E.g., vague, compound, argumentative, asked and answered,
Form
                            misstates, leading.
F                           Fed. R. Evid. 602. Lack of foundation.


H                           Fed. R. Evid. 801 & 802. Hearsay


Inc                         Incomplete.
Lay                         Fed. R. Evid. 701. Lay opinion testimony.
NA                          No answer.
NQP                         No question posed.
                            Non-responsive. Witness’s answer not responsive to the
NR
                            question asked.
NS                          Nonsensical.
S                           Speculation
32                          Fed. R. Civ. Pro. 32. Improper Counter Designation.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 728 of 1189 PageID #: 19896




                          EXHIBIT 13
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 729 of 1189 PageID #: 19897

                                        EXHIBIT 13

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC and ENDO                     C.A. No. 18-cv-823-CFC
    PAR INNOVATION COMPANY, LLC,


                        Plaintiffs,
          v.

    EAGLE PHARMACEUTICALS INC.,


                        Defendant.


       BRIEF STATEMENT OF WHAT PLAINTIFFS INTEND TO PROVE
         Pursuant to Local Rule 16.3(c)(8), Plaintiffs Par Pharmaceutical, Inc., Par

   Sterile Products, LLC, and Endo Par Innovation Company, LLC (collectively

   “Par” or “Plaintiffs”) submit the following brief statement of the principal matters

   Plaintiffs intend to prove at trial. This statement is not exhaustive, and Plaintiffs

   reserve the right to prove any matter identified in its pleadings, discovery

   responses, expert reports, and the accompanying statement of issues of facts and

   issues of law that remain to be litigated at trial. Plaintiffs may also provide

   additional proof to rebut any proof offered by Defendant before and during trial, in

   response to rulings by the Court, or for other good cause. Plaintiffs reserve the

   right to modify or amend this Statement to the extent necessary to reflect any

                                              1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 730 of 1189 PageID #: 19898

                                       EXHIBIT 13

   future rulings by the Court, and to supplement or amend this Statement to fairly

   respond to any new issues that Defendant may raise. Plaintiffs incorporate by

   reference their expert reports in support of any proof to be presented by expert

   testimony.

   I.    ISSUES ON WHICH PLAINTIFFS BEAR THE BURDEN OF PROOF
         A.     Infringement
         1.     Eagle’s ANDA No. 211538 (“Eagle’s ANDA”) seeks FDA approval

   to make, use and sell Vasopressin Injection, USP, 20 units/1 mL (20 units/mL) (the

   “Proposed ANDA Product”) as a generic version of Par’s VASOSTRICT product

   before expiration of U.S. Patent Nos. 9,687,526 (“the ’526 patent”), 9,744,209

   (“the ’209 patent), and 9,750,785 (“the ’785 patent) (collectively the “Patents-in-

   Suit” or “Asserted Patents”).

         2.     Par timely listed the Asserted Patents in the FDA’s Approved Drug

   Products with Therapeutic Equivalence Evaluation, commonly referred to as the

   “Orange Book,” pursuant to 21 U.S.C. §§ 355(b)(1) and (c)(2), and 21 C.F.R. §

   314.53(e).

         3.     Eagle’s ANDA includes paragraph IV certifications to the Asserted

   Patents pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV), certifying that Eagle

   believes the Asserted Patents are invalid or will not be infringed by the commercial

   manufacture, use, or sale of Eagle’s Proposed ANDA Product.



                                             2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 731 of 1189 PageID #: 19899

                                        EXHIBIT 13

         4.      Par will prove by a preponderance of the evidence that the submission

   of Eagle’s ANDA to the FDA constitutes infringement of the Asserted Patents

   pursuant to 35 U.S.C. § 271(e)(2).

         5.      Par will prove by a preponderance of the evidence that, if Eagle’s

   ANDA were to be approved by the FDA, Eagle’s commercial manufacture, use,

   offer for sale, sale, and/or importation of Eagle’s Proposed ANDA Product—with

   its accompanying package insert—before expiration of the Asserted Patents, would

   directly or indirectly infringe the Asserted Patents pursuant to 35 U.S.C. § 271(a)

   and/or (b).

         B.      Requested Relief
         6.      Par seeks a judgment that Eagle’s ANDA filing is an infringement of

   the ’526 patent, and a declaration that Eagle’s commercial manufacture,

   distribution, use, and sale of its Proposed AND Product would induce infringement

   of the ’526 patent.

         7.      Par seeks a judgment that Eagle’s ANDA filing is an infringement of

   the ‘785 patent, and a declaration that Eagle’s commercial manufacture,

   distribution, use, and sale of its Proposed AND Product would infringe and/or

   induce infringement of the ’785 patent.

         8.      Par seeks a judgment that Eagle’s ANDA filing is an infringement of

   the ‘209 patent, and a declaration that Eagle’s commercial manufacture,



                                             3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 732 of 1189 PageID #: 19900

                                        EXHIBIT 13

   distribution, use, and sale of its Proposed AND Product would induce infringement

   of the ’209 patent.

         9.     Par seeks an order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the

   effective date of any approval of Eagle’s ANDA No. 211538 shall not be earlier

   than the last expiration date of the Asserted Patents, including any extensions

   thereof.

         10.    Par seeks a permanent injunction, pursuant to 35 U.S.C.

   § 271(e)(4)(B) and 35 U.S.C. § 283, restraining and enjoining Eagle, its officers,

   agents, servants and employees, and those persons in active concert or participation

   with any of them, from infringement of the Asserted Patents for the full terms

   thereof, including any extensions thereof.

         11.    Par seeks an order that damages or other monetary relief be awarded

   to Par if Eagle were to engage in the commercial manufacture, use, offer to sell,

   sale, distribution or importation of Eagle’s Proposed ANDA Products, or induce

   such conduct by others, prior to the expiration of the Asserted Patents, and any

   additional period of exclusivity to which Plaintiffs are or become entitled, and that

   any such damages or monetary relief be trebled and awarded to Par with

   prejudgment interest.

         12.    Par seeks reasonable attorneys’ fees, filing fees, and reasonable costs

   of suit incurred by Par in this action.



                                             4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 733 of 1189 PageID #: 19901

                                       EXHIBIT 13

         13.    Par seeks such other and further relief as the Court may deem just and

   proper.

         C.     Exceptional Case
         14.    Par will prove that this is an exceptional case under 35 U.S.C. § 285,

   and Par should be awarded attorneys’ fees.

   II.   ISSUES ON WHICH DEFENDANT BEARS THE BURDEN OF
         PROOF

         A.     Invalidity
         15.    Eagle bears the burden of proof by clear and convincing evidence on

   the invalidity of the Asserted Claims of the ’526, ’209, and ’785 patents. Eagle

   cannot meet that burden with respect to any Asserted Claim.

         16.    Par will show that Eagle has not met that burden of proof with respect

   to any of its asserted grounds of invalidity. Par will, to the extent necessary,

   introduce evidence to rebut each of Eagle’s invalidity contentions, which include

   anticipation, obviousness, lack of written description, lack of enablement, and

   indefiniteness.

         17.    Par will show that Eagle has failed to demonstrate by clear and

   convincing evidence that any Asserted Claim is invalid as anticipated.

         18.    Par will show that Eagle has failed to demonstrate by clear and

   convincing evidence that Original VASOSTRICT anticipates any of the Asserted

   Claims.


                                              5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 734 of 1189 PageID #: 19902

                                      EXHIBIT 13

         19.    Par will show that Eagle has failed to demonstrate that any Original

   VASOSTRICT product that was on sale or in public use before the filing dates of

   the Asserted Claims satisfied every limitation of any Asserted Claim.

         20.    Par will show that Eagle has failed to demonstrate by clear and

   convincing evidence that PITRESSIN anticipates any of the asserted ’785 claims.

         21.    Par will show that Eagle has failed to demonstrate that any

   PITRESSIN product that was on sale or in public use before the filing dates of the

   Asserted Claims satisfied every limitation of any asserted ’785 claim.

         22.    Par will show that Eagle has failed to demonstrate by clear and

   convincing evidence that any Asserted Claim is invalid as obvious.

         23.    Par will show that Eagle has failed to demonstrate by clear and

   convincing evidence that any of the Asserted Claims are obvious in view of any of

   the following grounds:

    Patent     Claim(s)     Grounds
    ’526       Claim 13     1) Obviousness over Original VASOSTRICT with its
    patent                     prescribing information
                            2) Obviousness over PITRESSIN with its prescribing
                               information in view of WHO Standard, Russell 2008,
                               and Intravenous Medications 2013
                            3) Obviousness over PPC in view of WHO Standard,
                               Russell 2008, and Intravenous Medications 2013
                            4) Obviousness over the April 2014 VASOSTRICT
                               Label




                                            6
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 735 of 1189 PageID #: 19903

                                       EXHIBIT 13

    Patent     Claim(s)     Grounds
                            5) Obviousness over American Regent Vasopressin
                               Injection with its prescribing information in view of
                               Russell 2008 and Intravenous Medications 2013
    ’209       Claims 1,     1) Obviousness over Original VASOSTRICT with its
    patent     3, 4, 5, 7       prescribing information
                             2) Obviousness over PITRESSIN with its prescribing
                                information in view of Russell 2008 and Intravenous
                                Medications 2013
                             3) Obviousness over PPC in view of Russell 2008 and
                                Intravenous Medications 2013
                             4) Obviousness over the April 2014 VASOSTRICT
                                Label
                             5) Obviousness over American Regent Vasopressin
                                Injection with its prescribing information in view of
                                Russell 2008 and Intravenous Medications 2013
    ’785       Claims 1,     1) Obviousness over Original VASOSTRICT with its
    Patent     4, 5, 8          prescribing information
                             2) Obviousness over PITRESSIN with its prescribing
                                information
                             3) Obviousness over PPC
                             4) Obviousness over the April 2014 VASOSTRICT
                                Label
                             5) Obviousness over American Regent Vasopressin
                                Injection with its prescribing information

         24.     Par will show that Eagle has failed to demonstrate that any prior art in

   combination with other prior art and/or in view of the knowledge of a person of

   ordinary skill in the art (“POSA”) would have rendered obvious the claimed

   inventions of the Asserted Patents. Par will show the significant differences

   between the prior art and the claimed inventions. Par will also show that Eagle has


                                              7
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 736 of 1189 PageID #: 19904

                                        EXHIBIT 13

   failed to demonstrate any motivation for a POSA to have thought of either

   combining two or more references or modifying one reference to achieve the

   claimed inventions in the manner that Eagle proposes. Additionally, Par will show

   that Eagle has failed to demonstrate that a POSA would have had a reasonable

   expectation of success in making the claimed inventions.

         25.      Par will show that Eagle has failed to demonstrate by clear and

   convincing evidence that any Asserted Claim is invalid for lack of adequate written

   description.

         26.      Par will show that Eagle has failed to demonstrate that there is not

   adequate written description support in the specification of the ’526 patent for a

   composition that is stored at 2-8°C for at least four weeks and that exhibits “less

   than 1% degradation after storage at 2-8° C. for about four weeks.”

         27.      Par will show that Eagle has failed to demonstrate that there is not

   adequate written description support in the specifications of the Asserted Patents

   for the full scope of the claimed compositions.

         28.      Par will show that Eagle has failed to demonstrate that there is not

   adequate written description support in the specification of the ’209 and ’785

   patents for a composition with “0.1%” SEQ ID NO.: 3.

         29.      Par will show that Eagle has failed to demonstrate by clear and

   convincing evidence that any Asserted Claim is invalid for lack of enablement.



                                               8
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 737 of 1189 PageID #: 19905

                                       EXHIBIT 13

         30.    Par will show that Eagle has failed to demonstrate that there is not

   adequate enablement support in the specifications of the Asserted Patents for the

   full scope of the claimed compositions.

         31.    Par will show that Eagle has failed to demonstrate by clear and

   convincing evidence that any Asserted Claim is invalid as indefinite.

         32.    Par will show that Eagle has failed to demonstrate that the asserted

   ’526 claim, read in light of the specification of the ’526 patent and the prosecution

   history, does not inform a POSA with reasonable certainty about the scope of “less

   than [X]% degradation after storage at 2-8° C. for about four weeks.”

         33.    Par will show that Eagle has failed to demonstrate that the Asserted

   Claims, read in light of the specifications and the prosecution histories, do not

   inform a POSA with reasonable certainty about when to measure pH.

         34.    Thus, with respect to each of Eagle’s invalidity allegations, Par will

   show that Eagle has failed to satisfy its burden of proving invalidity by clear and

   convincing evidence.

         B.     Enforceability
         35.    Eagle has failed to prove by clear and convincing evidence that any

   Asserted Claim of the Patents in Suit is unenforceable.

         36.    Par will demonstrate that Eagle has not met its burden in proving that

   Vinayagam Kannan, Craig Kenesky, and/or Michelle Bonomi-Huvala committed



                                             9
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 738 of 1189 PageID #: 19906

                                      EXHIBIT 13

   inequitable conduct during the prosecution of U.S. Patent No. 9,744,239 (the “’239

   patent”).

         37.    Par will demonstrate that Eagle has not met its burden in proving that

   Vinayagam Kannan, Craig Kenesky, and/or Michelle Bonomi-Huvala committed

   affirmative egregious misconduct through submission of declarations to the U.S.

   Patent & Trademark Office (“PTO”) during the prosecution of the ’239 patent.

         38.    Par will demonstrate that Eagle has not met its burden in proving that

   the Kannan and Bonomi-Huvala declarations are material to patentability.

         39.    Par will demonstrate that Eagle has not met its burden in proving that

   the Kannan and Bonomi-Huvala declarations were submitted with specific intent to

   deceive the PTO.

         40.    Par will demonstrate that Eagle has not met its burden in proving that

   Vinayagam Kannan, Craig Kenesky, and/or Michelle Bonomi-Huvala acted with

   the specific intent to mislead or deceive the PTO.

         41.    Par will demonstrate that Eagle has not met its burden in proving that

   the Asserted Patents are unenforceable under the doctrine of infectious

   unenforceability.

         42.    Par will demonstrate that Eagle has not met its burden in proving that

   the Asserted Patents are unenforceable as a result of alleged non-disclosure of the

   properties of the prior art PITRESSIN product.



                                            10
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 739 of 1189 PageID #: 19907

                                         EXHIBIT 13

         43.    Par will demonstrate that Eagle has not met its burden in proving that

   the information allegedly not disclosed to the PTO by the named inventors

   regarding the prior art PITRESSIN product was material to the patentability of the

   Asserted Patents.

         44.    Par will demonstrate that Eagle has not met its burden in proving that

   the named inventors failed to disclose the prior art PITRESSIN product with

   specific intent to deceive the PTO.

         45.    Par will demonstrate that Eagle has not met its burden in proving that

   the Asserted Patents are unenforceable based on the alleged withholding or

   misrepresenting of information relating to the criticality of the pH limitations

   recited in the Asserted Claims.

         46.    Par will demonstrate that Eagle has not met its burden in proving that

   the Asserted Patents are unenforceable based on



   that any such alleged non-disclosure was but-for material to the patentability of the

   Asserted Patents, or that any such alleged non-disclosure was conducted with the

   specific intent to deceive the PTO.

         47.    Par will demonstrate that Eagle has not met its burden in proving that

   the named inventors failed to disclose

                                                      that such alleged non-disclosure



                                             11
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 740 of 1189 PageID #: 19908

                                       EXHIBIT 13

   was but-for material to the patentability of the Asserted Patents, or that such alleged

   non-disclosure was conducted with the specific intent to deceive the PTO.

         C.     Exceptional Case
         48.    Par will demonstrate that Eagle has not met its burden in proving that

   this is an exceptional case under 35 U.S.C. § 285, such that Defendants should not

   be awarded attorneys’ fees.

         D.     Other Affirmative Defenses and Counterclaims
         49.    Par will, to the extent necessary, introduce evidence to rebut any other

   affirmative defenses and counterclaims presented by Eagle.




                                             12
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 741 of 1189 PageID #: 19909




                          EXHIBIT 14
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 742 of 1189 PageID #: 19910

                                    EXHIBIT 14


                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC.,              )
    PAR STERILE PRODUCTS, LLC, and         )
    ENDO PAR INNOVATION                    )
    COMPANY, LLC,                          )
                                           )     C.A. No. 18-823-CFC
                Plaintiffs,                )
                                           )     CONFIDENTIAL
          v.                               )
                                           )
    EAGLE PHARMACEUTICALS INC.,            )
                                           )
                Defendant.                 )


               DEFENDANT’S STATEMENT OF INTENDED PROOF
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 743 of 1189 PageID #: 19911

                                         EXHIBIT 14


          Pursuant to Local Rule 16.3(c)(9), Defendant Eagle Pharmaceuticals Inc.

   (“Eagle”) respectfully submits the following brief statement of what it intends to

   prove at trial. Eagle may prove the matters set forth in its pleadings, contentions,

   written discovery responses, experts’ reports, and experts’ depositions. In addition,

   in support of such proofs, Eagle may provide background testimony in connection

   with such proofs. Eagle also intends to offer proof on the issues of fact and law

   identified in this Pretrial Order as well as proof to rebut items on which Plaintiffs

   Par Pharmaceuticals, Inc., Par Sterile Product, LLC., and Endo Par Innovation Co.,

   LLC (collectively, “Plaintiffs”) offer proof.

          In this action, Plaintiffs are currently asserting U.S. Patent No. 9,687,526 (“the

   ’526 patent”); U.S. Patent No. 9,744,209 (“the ’209 patent”); and U.S. Patent No.

   9,750,785 (“the ’785 patent”) (collectively, the “Patents-in-Suit”).1 Specifically,

   Plaintiffs are asserting claim 13 of the ’526 patent; claims 1, 3–5, and 7 of the ’209

   patent; and claims 1, 4, 5, and 8 of the ’785 patent (the “Asserted Claims”).

          Eagle’s following statement is based, in relevant part, on its current

   understanding of Plaintiffs’ positions and the prior proceedings in this litigation.


   1   The Patents-in-Suit share two common inventors and a common chain of priority
       to U.S. Patent No. 9,744,239 (“the ’239 patent”), and therefore may be referred
       to as the “’239 family.” Each of these patents also claims priority to U.S.
       Application 14/610,499. Par has not disputed that the Patents-in-Suit are not
       entitled to priority dates earlier than their own filing dates, based on their claims
       of priority to the ’239 patent and ’499 application.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 744 of 1189 PageID #: 19912

                                        EXHIBIT 14


   Eagle reserves the right to amend or supplement this statement to fairly respond to

   any new positions or evidence Plaintiffs raise or any future ruling of this Court.

   Eagle expressly reserves the right to amend or supplement this statement in response

   to Plaintiffs’ Pretrial Order submissions, pretrial proceedings, trial proceedings, or

   post-trial briefing.

          To the extent Eagle asserts that Plaintiffs have failed to meet their burden of

   proof on any issue, such statement does not constitute an admission that Eagle has

   any obligation to prove or disprove any element or any part of any claim or defense

   on which Plaintiffs bear the burden of proof or production. Eagle does not assume

   the burden of proof or production as to any matter set forth below unless required to

   do so by law.

          In addition to the below statement, Eagle incorporates by reference its experts’

   reports regarding those matters to be proved by or in part by expert testimony.




                                              2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 745 of 1189 PageID #: 19913

                                        EXHIBIT 14


   I.    NONINFRINGEMENT

         1.     Eagle will show that Plaintiffs cannot satisfy their burden of proving by

   a preponderance of the evidence that any of the Asserted Claims of the Patents-in-

   Suit claims the drug, or use of the drug, that is the subject of Eagle’s ANDA No.

   211538 such that the submission of that ANDA constituted infringement of any of

   the Asserted Claims of the Patents-in-Suit pursuant to 35 U.S.C. § 271(e)(2).

         2.     Eagle will show that Plaintiffs cannot satisfy their burden of proving by

   a preponderance of the evidence that, if Eagle’s ANDA No. 211538 were to be

   approved by the FDA, the manufacture, use, offer for sale, sale, or importation of

   the drug that is the subject of that ANDA would constitute direct infringement of

   any of the Asserted Claims of the Patents-in-Suit by Eagle.

         3.     Eagle will show that Plaintiffs cannot satisfy their burden of proving by

   a preponderance of the evidence that, if Eagle’s ANDA No. 211538 were to be

   approved by the FDA, the manufacture, use, offer for sale, sale, or importation of

   the drug that is the subject of that ANDA would constitute direct infringement of

   any of the Asserted Claims of the Patents-in-Suit by any third parties.

         4.     Eagle will show that, to the extent Plaintiffs prove direct infringement

   of the Asserted Claims by a third party (rather than by Eagle), Plaintiffs cannot

   satisfy their burden of proving by a preponderance of the evidence that, if Eagle’s

   ANDA No. 211538 were to be approved by the FDA, the manufacture, use, sale,


                                             3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 746 of 1189 PageID #: 19914

                                          EXHIBIT 14


   offer for sale, or importation of the drug that is the subject of that ANDA will

   actively induce infringement of any of the Asserted Claims of the Patents-in-Suit.

         A.       ’526 Patent

         5.       Eagle will show that Plaintiffs cannot satisfy their burden of proving by

   a preponderance of the evidence that the drug that is the subject of ANDA No.

   211538 will, if approved, literally meet the composition limitations of claim 13 of

   the ’526 patent.

         6.       Eagle will show that Plaintiffs cannot satisfy their burden of proving by

   a preponderance of the evidence that the use of the drug that is the subject of ANDA

   No. 211538 will, if approved, literally infringe claim 13 of the ’526 patent.

         7.       Eagle will show that Plaintiffs cannot satisfy their burden of proving by

   a preponderance of the evidence that Eagle will induce others to literally infringe

   claim 13 of the ’526 patent using the drug that is the subject of ANDA No. 211538,

   if approved.

         8.       Eagle will show that Plaintiffs cannot satisfy their burden of proving by

   a preponderance of the evidence that Eagle has the specific intent to induce others

   to literally infringe claim 13 of the ’526 patent using the drug that is the subject of

   ANDA No. 211538, if approved.

         9.       Eagle will show that Plaintiffs cannot satisfy their burden of proving by

   a preponderance of the evidence that a single individual will literally infringe claim


                                               4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 747 of 1189 PageID #: 19915

                                         EXHIBIT 14


   13 of the ’526 patent using the drug that is the subject of ANDA No. 211538, if

   approved.

         B.     ’209 Patent

         10.    Eagle will show that Plaintiffs cannot satisfy their burden of proving by

   a preponderance of the evidence that the drug that is the subject of ANDA No.

   211538 will, if approved, literally meet the composition limitations of claims 1, 3,

   4, 5, and 7 of the ’209 patent.

         11.    Eagle will show that Plaintiffs cannot satisfy their burden of proving by

   a preponderance of the evidence that the use of the drug that is the subject of ANDA

   No. 211538 will, if approved, literally infringe claims 1, 3, 4, 5, and 7 of the ’209

   patent.

         12.    Eagle will show that Plaintiffs cannot satisfy their burden of proving by

   a preponderance of the evidence that Eagle will induce others to literally infringe

   claims 1, 3, 4, 5, and 7 of the ’209 patent using the drug that is the subject of ANDA

   No. 211538, if approved.

         13.    Eagle will show that Plaintiffs cannot satisfy their burden of proving by

   a preponderance of the evidence that Eagle has the specific intent to induce others

   to literally infringe claims 1, 3, 4, 5, and 7 of the ’209 patent using the drug that is

   the subject of ANDA No. 211538, if approved.




                                              5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 748 of 1189 PageID #: 19916

                                         EXHIBIT 14


         C.     ’785 Patent

         14.    Eagle will show that Plaintiffs cannot satisfy their burden of proving by

   a preponderance of the evidence that the drug that is the subject of ANDA No.

   211538 will, if approved, literally infringe claims 1, 4, 5, and 8 of the ’785 patent.

         15.    Eagle will show that Plaintiffs cannot satisfy their burden of proving by

   a preponderance of the evidence that Eagle will directly infringe claims 1, 4, 5, and

   8 of the ’785 patent.

         16.    Eagle will show that Plaintiffs cannot satisfy their burden of proving by

   a preponderance of the evidence that Eagle will induce others to literally infringe

   claims 1, 4, 5, and 8 of the ’785 patent.

         17.    Eagle will show that Plaintiffs cannot satisfy their burden of proving by

   a preponderance of the evidence that Eagle has the specific intent to induce others

   to literally infringe claims 1, 4, 5, and 8 of the ’785 patent.

   II.   INEQUITABLE CONDUCT

         18.    Eagle will prove that Vinayagam Kannan, Craig Kenesky, and Michelle

   Bonomi-Huvala committed inequitable conduct during the prosecution of U.S.

   Patent No. 9,744,239 (the “’239 patent), which renders that patent unenforceable.

         19.    Eagle will prove that Vinayagam Kannan, Craig Kenesky, and Michelle

   Bonomi-Huvala committed affirmative egregious misconduct through submission




                                               6
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 749 of 1189 PageID #: 19917

                                        EXHIBIT 14


   of false declarations to the U.S. Patent & Trademark Office (“PTO”) during the

   prosecution of the ’239 patent.

         20.      Specifically, facing an anticipation and obviousness rejection by the

   Examiner over the prior art April 2014 Vasostrict® Label, the declarations falsely

   represented to the Examiner that the named inventors of the ’239 patent—

   Vinayagam Kannan and Matthew Kenney—invented the subject matter set forth in

   the April 2014 Vasostrict® Label relied on by the Examiner, and that the named

   inventors had provided that subject matter to Par’s Regulatory Group for submission

   to the FDA.

         21.      Based on the false representations, Par’s prosecution counsel Craig

   Kenesky asked the Examiner to remove the April 2014 Vasostrict® Label from her

   consideration as prior art pursuant to Title 35, Section 102(b)(1)(A) of the America

   Invents Act.

         22.      Eagle will prove that the named inventors did not in fact invent the

   subject matter set forth in the April 2014 Vasostrict® Label, and that the declarants

   and Mr. Kenesky knew that the named inventors did not in fact invent the subject

   matter set forth in the April 2014 Vasostrict® Label.

         23.      Eagle will prove that the Examiner accepted the false representations

   set forth in the Kannan and Bonomi-Huvala declarations, and as a result thereof, the

   Examiner proceeded to remove the April 2014 Vasostrict® Label from her


                                             7
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 750 of 1189 PageID #: 19918

                                       EXHIBIT 14


   consideration as prior art and withdrew her anticipation and obviousness rejections

   based on that reference.

         24.    Par no longer disputes that the April 2014 Vasostrict® Label is prior

   art to the ’239 patent or the Patents-in-Suit. Par has voluntarily dismissed the ’239

   patent from this action.

         25.    The unmistakably false Kannan and Bonomi-Huvala declarations are

   presumed to be material and submitted with intent to deceive. However, to the extent

   necessary, Eagle will prove that the submission of the false declarations during the

   prosecution of the ’239 patent, and the Examiner’s subsequent withdrawal of her

   anticipation rejection based on the April 2014 Vasostrict® Label, were material to

   the patentability of the patent.

         26.    Further, to the extent necessary, Eagle will prove that Vinayagam

   Kannan, Craig Kenesky, and Michelle Bonomi-Huvala submitted the false

   declarations with the specific intent to mislead or deceive the PTO.

         27.    Eagle will prove that the Patents-in-Suit, which are continuations-in-

   part of the ’239 patent, are also unenforceable due to the inequitable conduct

   committed during the prosecution of the ’239 patent, under the doctrine of infectious

   unenforceability.




                                            8
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 751 of 1189 PageID #: 19919

                                           EXHIBIT 14


         28.     Eagle will prove that the Patents-in-Suit are also unenforceable because

   the named inventors committed inequitable conduct by withholding information

   regarding the prior art Pitressin® product from the PTO.

         29.     Eagle will prove that the information withheld from the PTO by the

   named inventors regarding the prior art Pitressin® product was material to the

   patentability of the Patents-in-Suit.

         30.     Eagle will prove that the named inventors withheld the information

   regarding the prior art Pitressin® product from the PTO with specific intent to

   mislead or deceive the PTO.

         31.     Eagle will prove that the Patents-in-Suit are further unenforceable

   because the named inventors committed inequitable conduct by intentionally

   withholding and misrepresenting information relevant to their assertions of

   criticality of the pH limitations set forth in the claims of the ’239 patent and the

   Patents-in-Suit.

         32.     Specifically, the named inventors only secured the issuance of the ’239

   patent and the Patents-in-Suit by submitting a series of declarations during

   prosecution alleging that three distinct pH values and ranges (i.e., 3.5–4.1, 3.7–3.9,

   and 3.8) are critical to stability of vasopressin formulations, and therefore are

   nonobvious.




                                               9
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 752 of 1189 PageID #: 19920

                                            EXHIBIT 14


          33.     Eagle will prove that the named inventors withheld material

   information from the PTO that relates to their allegations of criticality, including an

   undisclosed pH-stability study based on which the named inventors internally

   concluded that pH 3.5, not the claimed pH of 3.7–3.9 or 3.8, is optimal for

   vasopressin.

          34.     Eagle will also prove that the named inventors withheld information

   that disproves and undermines their allegations of criticality of the claimed pH

   values, including normalized impurity data and the degree of variability present in

   the data they submitted to the Examiner.

          35.     Eagle will prove that the information that the inventors withheld

   relating to the alleged criticality of the claimed pH values was material to the

   patentability of the Patents-in-Suit.

          36.     Eagle will prove that the named inventors withheld the information

   relating to the alleged criticality of the claimed pH values from the PTO with specific

   intent to mislead or deceive the PTO.

   III.   INVALIDITY

          A.      ’526 Patent

          37.     Eagle will prove by clear and convincing evidence that claim 13 of the

   ’526 patent is invalid as anticipated.




                                                10
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 753 of 1189 PageID #: 19921

                                          EXHIBIT 14


         38.      Eagle will prove by clear and convincing evidence that claim 13 of the

   ’526 patent is invalid because the claimed invention would have been obvious to a

   person of ordinary skill in the art (“POSA”) as of the effective filing date of that

   claim, in light of the scope and content of the prior art, the differences between the

   claim and the prior art, and the level of ordinary skill in the art at the time.

         39.      Specifically, Eagle will prove by clear and convincing evidence that

   claim 13 of the ’526 patent is invalid as obvious in light of various combinations of

   prior art references and/or the knowledge and skill in the art as of the effective filing

   date of that claim. Eagle will prove by clear and convincing evidence that the

   combinations of these prior art references disclose every limitation of claim 13 of

   the ’526 patent, that a POSA would have had a reason or motivation to combine the

   teachings of the references to obtain the subject matter of that claim, and that a POSA

   would have had a reasonable expectation of success.

         40.      Eagle will prove that claim 13 of the ’526 patent is invalid as anticipated

   by the prior sale and public use of Original Vasostrict®2 with its prescribing

   information.




   2     “Original Vasostrict®,” as used herein, refers to Par’s original Vasostrict®
   product as approved by the U.S. Food & Drug Administration (“FDA”) in April
   2014.

                                               11
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 754 of 1189 PageID #: 19922

                                            EXHIBIT 14


          41.     Eagle will prove that claim 13 of the ’526 patent is invalid as obvious

   over the prior sale and public use of Original Vasostrict® with its prescribing

   information, in light of the full scope and content of the prior art and the level of

   ordinary skill in the art at the time.

          42.     Eagle will prove that claim 13 of the ’526 patent is invalid as obvious

   over the April 2014 Vasostrict® Label, in light of the full scope and content of the

   prior art and the level of ordinary skill in the art at the time.

          43.     Eagle will prove that claim 13 of the ’526 patent is invalid as obvious

   over the prior sale and public use of Pitressin® with its prescribing information in

   view of Intravenous Medications 2013,3 Russell 2008,4 and WHO Standard,5 in light

   of the full scope and content of the prior art and the level of ordinary skill in the art

   at the time.

          44.     Eagle will prove that claim 13 of the ’526 patent is invalid as obvious

   over the prior sale and public use of American Regent Vasopressin Injection with its

   prescribing information in view of Intravenous Medications 2013 and Russell 2008,



   3     Intravenous Medications (B. L. Gahart & A. R. Nazerano et al., eds. 29th ed.
   2013) (“Intravenous Medications 2013”).
   4     J. A. Russell et al., Vasopressin versus Norepinephrine Infusion in Patients
   with Septic Shock, N. Eng. J. Med. 358(9):877-87 (2008) (“Russell 2008”).
   5      WHO International Standard: Arginine Vasopressin (AVP), Nat’l. Inst. for
   Biol. Standards & Control (Apr. 30, 2013) (“WHO Standard”).

                                                12
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 755 of 1189 PageID #: 19923

                                            EXHIBIT 14


   in light of the full scope and content of the prior art and the level of ordinary skill in

   the art at the time.

          45.    Eagle will prove that claim 13 of the ’526 patent is invalid as obvious

   over PPC6 in view of Intravenous Medications 2013, Russell 2008, and WHO

   Standard, in light of the full scope and content of the prior art and the level of

   ordinary skill in the art at the time.

          46.    The specific obviousness combinations listed above do not include the

   background references Eagle may rely on for establishing the state of the art,

   motivation, or expectation of success. Eagle may rely on additional references to

   establish the state of the art, motivation, or expectation of success. Eagle may also

   rely on additional references to rebut non-obviousness arguments raised by

   Plaintiffs.

          47.    Eagle will prove by clear and convincing evidence that claim 13 of the

   ’526 patent is invalid for lack of adequate written description.

          48.    Eagle will prove that claim 13 of the ’526 patent is invalid for lack of

   adequate written description of a composition that is stored at 2–8°C for at least four

   weeks and exhibits “less than 1% degradation after storage at 2-8 °C. for about four

   weeks.”



   6      Pharm. Partners Can., Vasopressin Injection, USP (June 2009) (“PPC”).

                                                13
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 756 of 1189 PageID #: 19924

                                           EXHIBIT 14


         49.    Eagle will prove that claim 13 of the ’526 patent is invalid for lack of

   adequate written description of the full scope of the claimed compositions.

         50.    Eagle will prove by clear and convincing evidence that claim 13 of the

   ’526 patent is invalid for lack of enablement.

         51.    Eagle will prove that claim 13 of the ’526 patent is invalid for lacking

   enablement of the full scope of the claimed compositions.

         52.    Eagle will prove by clear and convincing evidence that claim 13 of the

   ’526 patent is invalid as indefinite.

         53.    Eagle will prove that claim 13 of the ’526 patent is invalid as indefinite

   because a person of ordinary skill in the art would not be able to determine with

   reasonable certainty the scope of “less than 5% [1%] degradation after storage at 2-

   8 °C. for about four weeks.”

         54.    Eagle will prove that claim 13 of the ’526 patent is invalid as indefinite

   because a person of ordinary skill in the art would not be able to determine with

   reasonable certainty when to measure pH.

         B.     ’209 Patent

         55.    Eagle will prove by clear and convincing evidence that claims 1, 3, 4,

   5, and 7 of the ’209 patent are invalid as anticipated.

         56.    Eagle will prove by clear and convincing evidence that claims 1, 3, 4,

   5, and 7 of the ’209 patent are invalid because the claimed inventions would have


                                               14
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 757 of 1189 PageID #: 19925

                                          EXHIBIT 14


   been obvious to a POSA as of the effective filing date of that claim, in light of the

   scope and content of the prior art, the differences between the claim and the prior

   art, and the level of ordinary skill in the art at the time.

          57.    Specifically, Eagle will prove by clear and convincing evidence that

   claims 1, 3, 4, 5, and 7 of the ’209 patent are invalid as obvious in light of various

   combinations of prior art references and/or the knowledge and skill in the art as of

   the effective filing date of that claim. Eagle will prove by clear and convincing

   evidence that the combinations of these prior art references disclose every limitation

   of claims 1, 3, 4, 5, and 7 of the ’209 patent, that a POSA would have had a

   reasonable motivation to combine the teachings of the references to obtain the

   subject matter of those claims, and that a POSA would have had a reasonable

   expectation of success.

          58.    Eagle will prove that claims 1, 3, 4, 5, and 7 of the ’209 patent are

   invalid as anticipated by the prior sale and public use of Original Vasostrict® with

   its prescribing information, in light of the full scope and content of the prior art and

   the level of ordinary skill in the art at the time.

          59.    Eagle will prove that claims 1, 3, 4, 5, and 7 of the ’209 patent are

   invalid as obvious over the prior sale and public use of Original Vasostrict® with its

   prescribing information, in light of the full scope and content of the prior art and the

   level of ordinary skill in the art at the time.


                                               15
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 758 of 1189 PageID #: 19926

                                          EXHIBIT 14


          60.    Eagle will prove that claims 1, 3, 4, 5, and 7 of the ’209 patent are

   invalid as obvious over the April 2014 Vasostrict® Label, in light of the full scope

   and content of the prior art and the level of ordinary skill in the art at the time.

          61.    Eagle will prove that claims 1, 3, 4, 5, and 7 of the ’209 patent are

   invalid as obvious over the prior sale and public use of Pitressin® with its

   prescribing information in view of Intravenous Medications 2013 and Russell 2008,

   in light of the full scope and content of the prior art and the level of ordinary skill in

   the art at the time.

          62.    Eagle will prove that claims 1, 3, 4, 5, and 7 of the ’209 patent are

   invalid as obvious over the prior sale and public use of American Regent

   Vasopressin Injection with its prescribing information in view of Intravenous

   Medications 2013 and Russell 2008, in light of the full scope and content of the prior

   art and the level of ordinary skill in the art at the time.

          63.    Eagle will prove that claims 1, 3, 4, 5, and 7 of the ’209 patent are

   invalid as obvious over PPC in view of Intravenous Medications 2013 and Russell

   2008, in light of the full scope and content of the prior art and the level of ordinary

   skill in the art at the time

          64.    The specific obviousness combinations listed above do not include the

   background references Eagle may rely on for establishing the state of the art,

   motivation, or expectation of success. Eagle may rely on additional references to


                                               16
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 759 of 1189 PageID #: 19927

                                         EXHIBIT 14


   establish the state of the art, motivation, or expectation of success. Eagle may also

   rely on additional references to rebut non-obviousness arguments raised by

   Plaintiffs.

          65.    Eagle will prove by clear and convincing evidence that claims 1, 3, 4,

   5, and 7 of the ’209 patent are invalid for lack of adequate written description.

          66.    Eagle will prove that claims 1, 3, 4, 5, and 7 of the ’209 patent are

   invalid for lack of adequate written description of the full scope of the claimed

   compositions.

          67.    Eagle will prove that claim 3 of the ’209 patent is invalid for lack of

   adequate written description of a composition with “0.1%” of SEQ. ID. NO. 3.

          68.    Eagle will prove by clear and convincing evidence that claims 1, 3, 4,

   5, and 7 of the ’209 patent are invalid for lack of enablement.

          69.    Eagle will prove that claims 1, 3, 4, 5, and 7 of the ’209 patent are

   invalid for lacking enablement of the full scope of the claimed compositions.

          70.    Eagle will prove by clear and convincing evidence that claims 1, 3, 4,

   5, and 7 of the ’209 patent are invalid as indefinite.

          71.    Eagle will prove that claims 1, 3, 4, 5, and 7 of the ’209 patent are

   invalid as indefinite because a person of ordinary skill in the art would not be able

   to determine with reasonable certainty when to measure pH.




                                              17
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 760 of 1189 PageID #: 19928

                                          EXHIBIT 14


          C.     ’785 Patent

          72.    Eagle will prove by clear and convincing evidence that claims 1, 4, 5,

   and 8 of the ’785 patent are invalid as anticipated.

          73.    Eagle will prove by clear and convincing evidence that claims 1, 4, 5,

   and 8 of the ’785 patent are invalid because the claimed inventions would have been

   obvious to a POSA as of the effective filing date of that claim, in light of the scope

   and content of the prior art, the differences between the claim and the prior art, and

   the level of ordinary skill in the art at the time.

          74.    Specifically, Eagle will prove by clear and convincing evidence that

   claims 1, 4, 5, and 8 of the ’785 patent are invalid as obvious in light of various

   combinations of prior art references and/or the knowledge and skill in the art as of

   the effective filing date of that claim. Eagle will prove by clear and convincing

   evidence that the combinations of these prior art references disclose every limitation

   of claims 1, 4, 5, and 8 of the ’785 patent, that a POSA would have had a reasonable

   motivation to combine the teachings of the references to obtain the subject matter of

   those claims, and that a POSA would have had a reasonable expectation of success.

          75.    Eagle will prove that claims 1, 4, 5, and 8 of the ’785 patent are invalid

   as anticipated by the prior sale and public use of Original Vasostrict® with its

   prescribing information.




                                               18
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 761 of 1189 PageID #: 19929

                                            EXHIBIT 14


          76.    Eagle will prove that claims 1, 4, 5, and 8 of the ’785 patent are invalid

   as obvious over the prior sale and public use of Original Vasostrict® with its

   prescribing information, in light of the full scope and content of the prior art and the

   level of ordinary skill in the art at the time.

          77.    Eagle will prove that claims 1, 4, 5, and 8 of the ’785 patent are invalid

   as obvious over the April 2014 Vasostrict® Label, in light of the full scope and

   content of the prior art and the level of ordinary skill in the art at the time.

          78.    Eagle will prove that claims 1, 4, 5, and 8 of the ’785 patent are invalid

   as anticipated by the prior sale and public use of Pitressin® with its prescribing

   information, in light of the full scope and content of the prior art and the level of

   ordinary skill in the art at the time.

          79.    Eagle will prove that claims 1, 4, 5, and 8 of the ’785 patent are invalid

   as obvious over the prior sale and public use of Pitressin® with its prescribing

   information, in light of the full scope and content of the prior art and the level of

   ordinary skill in the art at the time.

          80.    Eagle will prove that claims 1, 4, 5, and 8 of the ’785 patent are invalid

   as obvious over the prior sale and public use of American Regent Vasopressin

   Injection with its prescribing information, in light of the full scope and content of

   the prior art and the level of ordinary skill in the art at the time.




                                                19
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 762 of 1189 PageID #: 19930

                                          EXHIBIT 14


          81.    Eagle will prove that claims 1, 4, 5, and 8 of the ’785 patent are invalid

   as obvious over PPC, in light of the full scope and content of the prior art and the

   level of ordinary skill in the art at the time.

          82.    The specific obviousness combinations listed above do not include the

   background references Eagle may rely on for establishing the state of the art,

   motivation, or expectation of success. Eagle may rely on additional references to

   establish the state of the art, motivation, or expectation of success. Eagle may also

   rely on additional references to rebut non-obviousness arguments raised by

   Plaintiffs.

          83.    Eagle will prove by clear and convincing evidence that claims 1, 4, 5,

   and 8 of the ’785 patent are invalid for lack of adequate written description.

          84.    Eagle will prove that claims 1, 4, 5, and 8 of the ’785 patent are invalid

   for lack of adequate written description of the full scope of the claimed

   compositions.

          85.    Eagle will prove that claim 4 of the ’785 patent is invalid for lack of

   adequate written description of a composition with “0.1%” of SEQ. ID. NO. 3.

          86.    Eagle will prove by clear and convincing evidence that claims 1, 4, 5,

   and 8 of the ’785 patent are invalid for lack of enablement.

          87.    Eagle will prove that claims 1, 4, 5, and 8 of the ’785 patent are invalid

   for lacking enablement of the full scope of the claimed compositions.


                                               20
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 763 of 1189 PageID #: 19931

                                         EXHIBIT 14


         88.    Eagle will prove by clear and convincing evidence that claims 1, 4, 5,

   and 8 of the ’785 patent are invalid as indefinite.

         89.    Eagle will prove that claims 1, 4, 5, and 8 of the ’785 patent are invalid

   as indefinite because a person of ordinary skill in the art would not be able to

   determine with reasonable certainty when to measure pH.

   IV.   REMEDIES

         90.    Eagle will show that it is entitled to judgment that it has not infringed

   any of the Patents-in-Suit and that the Asserted Claims are invalid and

   unenforceable.

         91.    Eagle will show that Plaintiffs are not entitled to judgment against

   Eagle for infringement of any Asserted Claim. Eagle may introduce evidence to

   rebut any assertion by Plaintiffs that they are entitled to judgment against Eagle for

   infringement of any Asserted Claim.

         92.    Eagle will show that Plaintiffs are not entitled to injunctive relief and

   cannot satisfy their burden for obtaining an injunction.          Eagle may introduce

   evidence to rebut any assertion by Plaintiffs that they are entitled to injunctive relief.

         93.    Eagle will show that Plaintiffs are not entitled to damages or other

   monetary relief. Eagle may introduce evidence to rebut any assertion by Plaintiffs

   that they are asserted to damages or other monetary relief.




                                              21
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 764 of 1189 PageID #: 19932

                                       EXHIBIT 14


         94.   Eagle will show that this case is exceptional under 35 U.S.C. § 285 and

   the Court should award reasonable attorney fees to Eagle.

         95.   Eagle will show that the Court should award costs to Eagle.

         96.   Eagle will show that Plaintiffs are not entitled to costs or attorney fees.




                                            22
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 765 of 1189 PageID #: 19933
                                   CONFIDENTIAL




                                   EXHIBIT 15.1

                          PAR’S MOTION IN LIMINE NO. 1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 766 of 1189 PageID #: 19934




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE



    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC and ENDO                  C.A. No. 18-cv-823-CFC
    PAR INNOVATION COMPANY, LLC,


                     Plaintiffs,
                                                    FILED UNDER SEAL
         v.

    EAGLE PHARMACEUTICALS INC.,


                     Defendant.


                                   EXHIBIT 15.1.1

     PLAINTIFFS’ MOTION IN LIMINE #1 TO STRIKE AND PRECLUDE
      ANY OPINION AND TESTIMONY REGARDING MATTER NEWLY
            RAISED IN DR. PARK’S REPLY EXPERT REPORT
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 767 of 1189 PageID #: 19935




         Eagle’s expert Dr. Kinam Park improperly waited until the final round of

   expert reports to disclose new prior art and opinions about issues on which Eagle

   bears the burden of proof. Eagle and Dr. Park could and should have timely

   disclosed that matter earlier, and their failure to do so has prejudiced Par.

   Accordingly, the Court should preclude Dr. Park from offering any opinion or

   testimony regarding the new matter at trial. See, e.g., Fed. R. Civ. P. 37(c)(1);

   Intellectual Ventures I LLC v. AT&T Mobility LLC, No. 12-193, 2017 WL 478565,

   at *3-4 (D. Del. Jan. 31, 2017) (striking reply report where evidence “was available

   to [expert witness] at the time he served his opening report”).

         Courts apply the Pennypack factors in determining whether to exclude

   evidence under Rule 37(c)(1):

         (1) The prejudice or surprise arising from untimely evidence; (2) the
         ability to cure the prejudice; (3) the extent to which allowing the
         violation of the scheduling order would disrupt the trial process; and
         (4) the proponent’s bad faith or willfulness in failing to comply with
         the court’s order.
   Praxair, Inc. v. ATMI, Inc., 445 F. Supp. 2d 460, 469 (D. Del. 2006), rev’d

   on other grounds, 543 F.3d 1306 (Fed. Cir. 2008).

         In his reply expert report, Dr. Park raised for the first time Lithuanian Patent

   No. 4487 (“LT-4487”) as alleged prior art, asserting for example that LT-4487’s

   pH disclosure “encompass[es] the claimed pH values[.]” Ex. A (Park Reply

   Report excerpts) ¶ 26. That belated disclosure warrants exclusion under



                                              1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 768 of 1189 PageID #: 19936




   Pennypack. See, e.g., Praxair, Inc. v. ATMI, Inc., No. 03-1158, 2005 WL

   3159054, at *4 (D. Del. Nov. 28, 2005) (excluding prior art references disclosed

   after fact discovery). Eagle did not cite LT-4487 in its invalidity contentions or its

   Section 282 disclosures—which listed more than 500 references—or in any

   opening expert report. Eagle may try to downplay the import of LT-4487 as not a

   “primary” obviousness reference, but any such argument would be unavailing.

   The novelty of the claimed pH values is a central point of dispute in this case, and

   Eagle clearly intends to use Dr. Park’s assertion that LT-4487 allegedly teaches

   those values as a back-door obviousness argument. Indeed, when Par identified

   references newly raised in Dr. Park’s opening expert report, Eagle withdrew them.

   See Ex. B (Email from Eagle’s counsel). Eagle’s refusal to withdraw the newly-

   raised LT-4487 reference as well underscores its significance in Eagle’s eyes.

         Dr. Park also improperly raised in reply new opinions about declarations

   filed by inventor Vinayagam Kannan and former Par employee Michelle Bonomi-

   Huvala during prosecution of a patent that is no longer being asserted here. See

   Ex. A ¶¶ 152, 153, 155. In particular, he opined that those declarations allegedly

   were false, material to patentability, and impacted the prosecution of the patents

   that Par actually does assert in this case—all issues on which Eagle bears the

   burden of proof and therefore should have been included, if at all, in Dr. Park’s




                                             2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 769 of 1189 PageID #: 19937




   opening expert report. See id. Yet, Dr. Park provided no opinions about those

   declarations in his opening report. Indeed, he never mentioned them.

         Dr. Park’s untimely disclosures are neither substantially justified nor

   harmless. There was no excuse for waiting until reply expert reports to raise the

   above new matter. Par produced LT-4487 to Eagle more than three months before

   Eagle’s final invalidity contentions were served and fact discovery closed, and

   Eagle alleged inequitable conduct based on the Kannan and Bonomi-Huvala

   declarations during fact discovery and weeks before the deadline for opening

   expert reports. Moreover, these belated disclosures prejudiced Par’s rebuttal case.

   Dr. Park’s reliance on LT-4487 raises new fact issues—the public accessibility of

   Lithuanian patents, whether the English translation of LT-4487 is true and

   accurate, and the significance and extent of differences between the naturally-

   derived vasopressin disclosed in LT-4487 and the synthetic vasopressin claimed in

   the patents-in-suit. Eagle’s untimely disclosures deprived Par of appropriate fact

   discovery on these issues and Par’s expert of rebutting Dr. Park’s new opinions,

   and that prejudice cannot be cured before trial.

         Accordingly, the Court should strike paragraphs 26, 152, 153, and 155 of Dr.

   Park’s reply expert report and preclude him from testifying about LT-4487 and the

   Kannan and Bonomi-Huvala declarations at trial.




                                             3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 770 of 1189 PageID #: 19938




    Dated: May 11, 2020              Respectfully submitted,

                                     FARNAN LLP

                                     /s/ Brian E. Farnan
                                     Brian E. Farnan (Bar No. 4089)
                                     Michael J. Farnan (Bar No. 5165)
                                     919 N. Market St., 12th Floor
                                     Wilmington, DE 19801
                                     Telephone : (302) 777-0300
                                     Fax : (302) 777-0301
                                     bfarnan@farnanlaw.com
                                     mfarnan@farnanlaw.com

                                     Martin J. Black (admitted pro hac vice)
                                     Sharon K. Gagliardi (admitted pro hac vice)
                                     Brian M. Goldberg (admitted pro hac vice)
                                     DECHERT LLP
                                     Cira Centre
                                     2929 Arch Street
                                     Philadelphia, PA 19104
                                     Tel: (215) 994-4000
                                     martin.black@dechert.com
                                     sharon.gagliardi@dechert.com
                                     brian.goldberg@dechert.com

                                     Robert D. Rhoad (admitted pro hac vice)
                                     DECHERT LLP
                                     502 Carnegie Center
                                     Suite #104
                                     Princeton, NJ 08540
                                     Tel: (609) 955-3200
                                     robert.rhoad@dehcert.com

                                     Johnathan D.J. Loeb, Ph.D (admitted pro hac
                                     vice)
                                     DECHERT LLP
                                     2400 W. El Camino Real, Suite 700
                                     Mountain View, CA 94040-1499
                                     Tel: (650) 813-4995

                                        4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 771 of 1189 PageID #: 19939




                                     jonathan.loeb@dechert.com

                                     Blake B. Greene (admitted pro hac vice)
                                     DECHERT LLP
                                     300 W. 6th Street, Suite 2010
                                     Austin, TX 78701
                                     Tel: (512) 394-3000
                                     blake.greene@dechert.com

                                     Attorneys for Plaintiffs Par Pharmaceutical,
                                     Inc., Par Sterile Products, LLC, and Endo
                                     Par Innovation Company, LLC




                                         5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 772 of 1189 PageID #: 19940




                           CERTIFICATION OF COMPLIANCE

         The foregoing document complies with the type-volume limitation of this

   Court’s March 2, 2020 form Scheduling Order For All Cases where Infringement is

   Alleged. The text of this brief, including footnotes, was prepared in Times New

   Roman, 14 point. According to the word processing system used to prepare it, the

   brief contains 702 words, excluding the case caption, signature block, table of

   contents and table of authorities.



                                              /s/ Brian E. Farnan                .
                                              Brian E. Farnan (Bar No. 4089)
   Dated: May 11, 2020
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 773 of 1189 PageID #: 19941




                             EXHIBIT A
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 774 of 1189 PageID #: 19942




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC, and ENDO
   PAR INNOVATION COMPANY, LLC,
                  Plaintiffs,
                                         C.A. No. 18-00823-CFC
                       v.
                                         CONFIDENTIAL – PURSUANT TO
   EAGLE PHARMACEUTICALS INC.,           PROTECTIVE ORDER
                 Defendant.



                  REPLY EXPERT REPORT OF KINAM PARK, PH.D.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 775 of 1189 PageID #: 19943




   efficacy and shelf-life. See, e.g., Kannan Dep. 187:22–188:22; Vandse Dep. 254:16–22; Sanghvi

   Dep. 146:21–147:5, 148:14–149:8, 150:13–18, 151:3–22.

          25.     In addition, Dr. Kirsch’s assertion that

                                                                                   is simply wrong.

   Kirsch Rebuttal ¶ 168–69. Dr. Kirsch relies on



                                                But even Dr. Kirsch admits that




                                     See, e.g., AR3-VASO-0000012; Kirsch Rebuttal ¶¶ 146, 151,

   173, 178. Dr. Kirsch’s reliance on

                                                    If Dr. Kirsch is right that

                                                                                            then this

   further confirms that information about the narrower, optimized pH ranges in the prior art, as

   seen with Pitressin® and Vasostrict®, were material to the patentability of Par’s patents, despite

   being withheld by the inventors who were aware of it.

          26.     I note that other researchers also sought to prepare stable formulations of

   vasopressin using particular pH targets, contrary to Dr. Kirsch’s argument that

                                  For example, prior art Lithuanian Patent No. 4487 (PAR-

   VASO_0233012–22) teaches a target pH range of 3.80 to 3.95 in the manufacture of a

   vasopressin injection composition. PAR-VASO_0233014. This is a relatively narrow pH target,

   encompassing the claimed pH values, that evidences work to optimize the pH-dependent stability

   of vasopressin formulations.




                                                  11
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 776 of 1189 PageID #: 19944




   are the same impurities that are called out in the dependent claims of the ’209 and ’785 patents

   and are considered in determining whether a formulation meets the 0.9 to 1.7% impurity

   requirements. Thus, this same analysis applies to the impurity limitations of the ’209 and ’785

   patents.

          150.    Dr. Kirsch undercuts his infringement analysis by stating that

                                                                                               with

   regard to impurities. Kirsch Rebuttal ¶ 158.




   VI.    THE WITHHELD PRIOR ART REFERENCES AND INFORMATION ARE
          MATERIAL

          151.    I understand that a preponderance of the evidence standard is applied by the

   examiner during the prosecution of applications before the Patent and Trademark Office.

   Furthermore, I understand that the burden of proving infringement is also a preponderance of the

   evidence.

          A.      The False Declarations Regarding the April 2014 Vasostrict® Label Are
                  Material

          152.    As set forth in my opening report, the April 2014 Vasostrict® Label was excluded

   as prior art during prosecution of the ’239 patent (and later during prosecution of the remaining

   patents-in-suit) solely because of the Kannan and Bonomi-Huvala Declarations, which

   represented that Vinayagam Kannan and Matthew Kenney invented the subject matter of the

   April 2014 Vasostrict® Label cited by the Examiner in her rejection. These Declarations were

   false, however, and the inventors did not invent that subject matter.

          153.    Dr. Kirsch recognizes that

                                                                                             Kirsch


                                                   56
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 777 of 1189 PageID #: 19945




   Rebuttal ¶¶ 289–90. Dr. Kirsch does not, however,



   The Declarations led the Examiner to remove a final rejection of the pending claims over the

   April 2014 Vasostrict® Label. In addition, because the ’209, ’526, and ’785 patents are each

   continuations-in-part of the ’239 patent and named both of the inventors of that patent, those

   false declarations also tainted the prosecution of the asserted patents as the Examiner believed

   she could not rely on the April 2014 Vasostrict® Label as prior art. The Declarations were

   material to the prosecution of those patents as well.

          154.    To the extent criticality is relevant to whether the April 2014 Vasostrict® Label is

   material prior art, I rely on the analysis set forth above, in my Opening Report, and in Dr.

   Chyall’s Opening and Reply Reports and conclude that the inventors could not have shown

   criticality over this reference had it been relied on as prior art during prosecution.

                  1.      ’239 Patent

          155.    Because the Declarations were false, I understand that they are considered

   material to the prosecution of the ’239 patent.

          156.    Dr. Kirsch’s only argument as to why the April 2014 Vasostrict® Label was not

   material to the ’239 patent claims is that

                                        This argument is contradicted by the fact that the Examiner

   specifically found that the Label inherently disclosed the degradation products limitations of the

   all of the claims. PAR-VASO-0008327. The same reasoning that the Examiner applied to the

   specific degradation products levels would also apply to the broader degradation products

   limitation that Dr. Kirsch discusses. Therefore, if the Examiner had not been persuaded to

   disqualify the April 2014 Vasostrict® Label as prior art on false pretenses, the claims of the ’239

   patent as amended would not have issued.


                                                     57
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 778 of 1189 PageID #: 19946




   Dated: January 20, 2020

                                      __________________________________________

                                                    Kinam Park, Ph.D.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 779 of 1189 PageID #: 19947




                          EXHIBIT B
      Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 780 of 1189 PageID #: 19948


Roberts, Daniel

From:                                           Kwon, Sam <sam.kwon@kirkland.com>
Sent:                                           Wednesday, November 20, 2019 5:54 PM
To:                                             Greene, Blake; Rhoad, Robert; Cade, Ashley; Gagliardi, Sharon; Gribbin, Joe; Goldberg,
                                                Brian
Cc:                                             #EagleVasopressinLitigation; ALL NA Endo Vasopressin;
                                                *sobyrne@potteranderson.com; *dmoore@Potteranderson.com1;
                                                *bpalapura@potteranderson.com; EXT Michael Farnan; EXT Brian Farnan
Subject:                                        RE: Par Sterile Products, LLC, et al. v. Eagle Pharmaceuticals, Inc. -- Par's Interrogatory
                                                Responses
Attachments:                                    Park Opening Report Appendix 5 - Publication Obviousness.PDF


Blake,

We write to follow up on the parties’ meet and confer regarding Par’s request for an extension to the scheduling order.
On the meet and confer, you articulated two bases that allegedly necessitate Par’s proposed adjustment to the case
schedule: (1) that the expert report of Dr. Kinam Park relies on certain references that were not disclosed in Eagle’s
contentions; and (2) that one of Par’s experts and some of Par’s counsel have limited availability in December.

On the ﬁrst basis, the references that we believe you iden,ﬁed on the call―Gibson, Fenton, Fox, and
Yoshioka/Stella―are merely cited as background informa,on and are not part of Dr. Park’s invalidity analysis, and not as
part of any obviousness combination. Nevertheless, to eliminate any ambiguity and any alleged prejudice Par might
claim to suffer from the inclusion of these references in Dr. Park’s report, Eagle is hereby removing the references from
Dr. Park’s Appendix 5 (see revised Appendix 5 attached), and will also agree that Dr. Park will not rely on those
references to support his invalidity opinions in any way. This eliminates the only basis in the reports themselves you
identified as allegedly causing Par prejudice and necessitating an extension. If Par believes there are other bases for
alleged prejudice in Eagle’s expert reports, please let us know immediately.

On the second basis, you have not provided any information regarding the purported conflicts, including which expert
and counsel have the conflict, what the cause of the conflict is, and over what time period they are conflicted. Please
provide that information immediately so that Eagle may evaluate whether there is any basis for Par to claim that these
conflicts are somehow more onerous than the conflicts that Eagle’s counsel would suffer as identified on the call
(including trial and other case conflicts, and childbirth) as a result of Par’s proposed revised schedule, particularly given
the size of Par’s case team.

Finally, please us know if there are any other bases that Par believes support its proposed extension so that Eagle may
fully evaluate its position prior to Par prematurely bringing this issue to the Court.

Regards,
Sam

Sam Kwon
-----------------------------------------------------
KIRKLAND & ELLIS LLP
601 Lexington Avenue, New York, NY 10022
T +1 212 446 4942 F +1 212 446 4900
-----------------------------------------------------
sam.kwon@kirkland.com




                                                                           1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 781 of 1189 PageID #: 19949




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC.,              )
   PAR STERILE PRODUCTS, LLC, and         )
   ENDO PAR INNOVATION                    )
   COMPANY, LLC,                          )
                                          )   C.A. No. 18-823-CFC
               Plaintiffs,                )
                                          )   CONFIDENTIAL
         v.                               )
                                          )
   EAGLE PHARMACEUTICALS INC.,            )
                                          )
               Defendant.                 )




                                 EXHIBIT 15.1.2

                        DEFENDANT’S OPPOSITION TO
                     PLAINTIFFS’ MOTION IN LIMINE NO. 1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 782 of 1189 PageID #: 19950




          Par’s motion to exclude certain of Dr. Park’s reply opinions should be

   denied because the identified opinions were not new and appropriately replied to

   arguments raised for the first time in Par’s expert Dr. Kirsch’s rebuttal report.

          First, Par misrepresents Dr. Park’s opinions on Lithuanian Patent 4487,

   which were offered in direct response to Par’s new assertions regarding the state of

   the art. “Reply reports ‘may cite new evidence and data [where] offered to directly

   contradict or rebut the opposing party’s expert.’” Helios Software, LLC v.

   SpectorSoft Corp., 2014 WL 4796111, at *3 (D. Del. Sept. 18, 2014) (citation

   omitted). Par asserted for the first time, via Dr. Kirsch’s rebuttal report, that



                                                                 Dr. Park cited LT-4487

   in response, explaining that it “evidences work to optimize the pH-dependent

   stability of vasopressin formulations” and “teaches a target pH range of 3.80 to

   3.95.” (Ex. 1 ¶¶ 25–26, 32.) Dr. Park did not rely on it in a new obviousness

   combination as Par suggests.1

          The Pennypack factors do not support exclusion. Even if Par were

   prejudiced―which it has not shown―it “had ample opportunity to prepare for Dr.


   1
       Par’s reference to Eagle’s “Section 282 disclosures” is puzzling as they have
       not yet been served. 35 U.S.C. § 282(c) (due 30 days before trial). If Par is
       referring to Eagle’s Disclosure of Invalidity References, it was served months
       before Dr. Kirsch’s new rebuttal opinions.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 783 of 1189 PageID #: 19951




   [Park]’s deposition and, in fact, questioned him about [LT-4487],” including

   “public accessibility” and “the significance and extent of differences” between

   naturally derived and synthetic vasopressin (Ex. 2 at 147:16-159:4).2 INVISTA N.A.

   S.a.r.l. v. M&G USA Corp., 2013 WL 3216109, at *2 (D. Del. June 25, 2013)

   (denying motion to strike). Nor has Par shown that Dr. Park’s reliance on LT-4487

   will disrupt trial or that Eagle acted in bad faith or willfully. Finally, LT-4487 is

   important to Eagle, as it directly refutes Dr. Kirsch’s incorrect―and late-

   disclosed―factual contention. See id. (considering “the importance of the evidence

   to the proffering party”).3 If Dr. Park cannot rely on LT-4487, Dr. Kirsch’s

   previously undisclosed opinion that that POSAs believed pH to be unimportant and

   were discouraged from using a pH other than 3.4-3.6 should also be excluded.

          Second, Dr. Park’s reply opinions regarding the false Kannan and Bonomi-

   Huvala Declarations―that the Examiner relied on to disqualify the April 2014

   Vasostrict® label as prior art―were not new. In his opening report, Dr. Park

   opined that the inventors “did not invent, develop, or contribute to” the formulation

   in the disqualified label, despite the Declarations’ contrary assertions. (Ex. 3 ¶¶77,

   2
       Unlike Dr. Kirsch who refused to explain his opinions regarding Eagle’s
       alleged intent to induce infringement—raised for the first time in his reply
       report (see Eagle’s MIL No. 2 at 2-3)—Dr. Park answered Par’s counsel’s
       questions fulsomely.
   3
       Par inexplicably excludes “importance” from the Pennypack factors to be
       considered on its Motion. (Par Mot. at 1.)

                                             2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 784 of 1189 PageID #: 19952




   271.) He also said he was “asked to opine on the materiality of prior art that was

   withheld or excluded based on statements made during prosecution by the

   inventors.” (Id. ¶377 (emphasis added).) Indeed, Dr. Park explained over 30

   paragraphs why the disqualified label would have been material to the prosecutions

   of the ’239 patent and the Patents-in-Suit. (Id. ¶¶378-408.)

         Par does not suggest Dr. Kirsch was unaware these opinions related to

   materiality and impact of the false Declarations. (See Par Mot. at 2.) On the

   contrary, Dr. Kirsch acknowledged

                                                                    (Ex. 4 ¶¶289-90.)

   And he addressed Dr. Park’s (and Dr. Chyall’s) materiality opinions in detail. (Id.

   ¶¶401-11.) Par’s complaint seems merely to be that Dr. Park did not describe his

   opinions on the false Declarations on reply with the exact same words as in

   opening. But that does not warrant exclusion, as experts are entitled to

   “‘reasonable . . . elaboration on opinions [they] adequately disclosed as well as

   appropriate rebuttal testimony.’” Noven Pharm., Inc. v. Actavis Labs. UT, Inc.,

   2017 WL 319238, at *1 (D. Del. Jan. 19, 2017) (first alteration in original)

   (citation omitted).

         Finally, Par cannot show the Pennypack factors warrant exclusion because it

   has not alleged, much less shown, incurable prejudice. (Par Mot. at 3 (identifying




                                             3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 785 of 1189 PageID #: 19953




   alleged prejudice only for LT-4487).) Nor has it alleged potential trial disruption,

   bad faith, or willfulness.

         Par’s motion should be denied.




                                            4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 786 of 1189 PageID #: 19954




   Date: May 11, 2020               POTTER ANDERSON & CORROON LLP
                                    By: /s/ Bindu A. Palapura
                                           David E. Moore (#3983)
                                           Bindu A. Palapura (#5370)
                                           Stephanie E. O’Byrne (#4446)
                                           Jennifer Penberthy Buckley (#6264)
                                           Hercules Plaza, 6th Floor
                                           1313 N. Market Street
                                           Wilmington, DE 19801
                                           Tel: (302) 984-6000
                                           dmoore@potteranderson.com
                                           bpalapura@potteranderson.com
                                           sobyrne@potteranderson.com
                                           jbuckley@potteranderson.com

                                    OF COUNSEL:

                                          Jay P. Lefkowitz, P.C.
                                          Jeanna M. Wacker
                                          Benjamin A. Lasky
                                          Sam Kwon
                                          Christopher J. Citro
                                          Matthew Lembo
                                          Ashley Cade
                                          KIRKLAND &ELLIS LLP
                                          601 Lexington Avenue
                                          New York, NY 10022
                                          Tel: (212) 446-4800

                                          Bryan S. Hales
                                          300 North LaSalle
                                          Chicago, IL 60654
                                          Tel: (312) 862-2000

                                         Attorneys for Defendant Eagle
                                         Pharmaceuticals Inc.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 787 of 1189 PageID #: 19955




                               CERTIFICATION OF COMPLIANCE

          The foregoing document complies with the type-volume limitation of this Court’s March

   2, 2020 form Scheduling Order For All Cases where Infringement is Alleged. The text of this

   brief, including footnotes, was prepared in Times New Roman, 14 point. According to the word

   processing system used to prepare it, the brief contains 747 words, excluding the case caption,

   signature block, table of contents and table of authorities.

   Date: May 11, 2020

                                                         /s/ Bindu A. Palapura__________
                                                         Bindu A. Palapura (Bar No. 5370)
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 788 of 1189 PageID #: 19956




                    EXHIBIT 1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 789 of 1189 PageID #: 19957




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC, and ENDO
   PAR INNOVATION COMPANY, LLC,
                  Plaintiffs,
                                         C.A. No. 18-00823-CFC
                       v.
                                         CONFIDENTIAL – PURSUANT TO
   EAGLE PHARMACEUTICALS INC.,           PROTECTIVE ORDER
                 Defendant.



                  REPLY EXPERT REPORT OF KINAM PARK, PH.D.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 790 of 1189 PageID #: 19958




   efficacy and shelf-life. See, e.g., Kannan Dep. 187:22–188:22; Vandse Dep. 254:16–22; Sanghvi

   Dep. 146:21–147:5, 148:14–149:8, 150:13–18, 151:3–22.

          25.     In addition, Dr. Kirsch’s assertion that

                                                                                   is simply wrong.

   Kirsch Rebuttal ¶ 168–69. Dr. Kirsch relies on



                                                But even Dr. Kirsch admits that




                                     See, e.g., AR3-VASO-0000012; Kirsch Rebuttal ¶¶ 146, 151,

   173, 178. Dr. Kirsch’s reliance on

                                                    If Dr. Kirsch is right that

                                                                                            then this

   further confirms that information about the narrower, optimized pH ranges in the prior art, as

   seen with Pitressin® and Vasostrict®, were material to the patentability of Par’s patents, despite

   being withheld by the inventors who were aware of it.

          26.     I note that other researchers also sought to prepare stable formulations of

   vasopressin using particular pH targets, contrary to Dr. Kirsch’s argument that

                                  For example, prior art Lithuanian Patent No. 4487 (PAR-

   VASO_0233012–22) teaches a target pH range of 3.80 to 3.95 in the manufacture of a

   vasopressin injection composition. PAR-VASO_0233014. This is a relatively narrow pH target,

   encompassing the claimed pH values, that evidences work to optimize the pH-dependent stability

   of vasopressin formulations.




                                                  11
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 791 of 1189 PageID #: 19959




           27.      In all of my experience in the field, I am not aware of any circumstance where a

   manufacture would pick out such specific targets within a range on a whim. Instead, these

   efforts indicate that the very people who were formulating vasopressin in the field—i.e.,

   POSAs—were carrying out routine optimization of the USP vasopressin formulation to identify a

   product with maximum stability. Dr. Kirsch never addresses these narrower pH targets in the

   prior art.

           B.       pH Limitations of the Asserted Claims Are Obvious

           28.      Dr. Kirsch does not dispute that the prior art disclosed a pH range of 2.5 to 4.5 for

   vasopressin products, including in the labels for PPC’s, American Regent’s, and Fresenius’s

   vasopressin products, as well as the USP standard. This range encompasses the claimed values

   completely and, therefore, I understand that those claimed values are presumptively obvious.

   The burden is therefore on Par to demonstrate that these pH values exhibit surprising and

   unexpected results over this prior art to establish criticality. As I have explained, Par cannot do

   so.

           29.      In addition, I understand that the abutting 3.7–3.9 prior art pH range of the ’209

   and ’785 patents is also presumptively obvious over the pH range of 3.4 to 3.6 used for

   Vasostrict® and Pitressin® and shown in the Vasostrict® label and, again, the burden is on Par

   to establish criticality.

                    1.         POSAs Would Have Had A Reasonable Expectation of Success in
                               Making the Claimed Inventions

           30.      Dr. Kirsch’s primary argument regarding the pH limitations is that




                Kirsch Rebuttal ¶¶ 177–78. This contention is confusing, because it contradicts Dr.



                                                     12
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 792 of 1189 PageID #: 19960




   Kirsch’s assertion

                                                                       Kirsch Rebuttal ¶ 176.

           31.     Furthermore, if Dr. Kirsch is correct that

                            then there would be no merit to the claimed inventions and, of course, no

   criticality or unexpected results over the prior art. In that regard, I reiterate that there is no

   evidence that the claimed formulations led to any practical benefits, including safety, efficacy or

   shelf life benefits over these prior art formulations, that resulted from the purportedly inventive

   work undertaken by the named inventors, but this merely confirms the obviousness of the

   claimed pH values.

           32.     Based on his opinion that




                                                        Kirsch Rebuttal ¶ 173. I do not agree with that

   contention. First, it is not correct that POSAs would have expected the pH range of 3.4–3.6 to be

   the exclusive stable pH. To the contrary, as I discussed in my Opening Report, and set out

   herein, POSAs specifically manufactured vasopressin formulations at the claimed pHs values.

   See, e.g., supra Part III.A; infra Part IV.

           33.     Second, Dr. Kirsch’s opinion that



                                                                     The claimed pH range of 3.7–3.9

   directly abuts the Pitressin and Vasostrict’s pH of 3.4-3.6. Further, the allegedly “critical” pH of

   3.8 is just two tenths of pH unit away from the prior art pH of 3.6. Because the claimed pHs that




                                                   13
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 793 of 1189 PageID #: 19961




   are so close to the prior art’s range, POSAs would have had a reasonable expectation of success

   that the claimed pHs would too be stable. Dr. Kirsch implicitly agrees to this when opining that



                                                                 Kirsch Rebuttal ¶ 348. Here, there

   is no evidence of any dramatic or actual difference in stability of the claimed pHs from the prior

   art’s pH of 3.4-3.6 in part because they are so near one another, and that is exactly what POSAs

   would have reasonably expected.

          34.     Dr. Kirsch has not provided any contrary evidence, including any evidence that

   the stability of vasopressin at pH 3.8 is unexpectedly improved over pH 3.6. In fact, Dr. Kirsch

   has not provided any evidence suggesting that pH 3.8 has any improved stability over pH 3.8. If

   there indeed exists an actual difference between the claimed pH and the prior art pH, there is no

   evidence that such difference is unexpected or confers a real or practical benefit in clinical

   practice.

          35.     Therefore, it is my opinion that based on Dr. Kirsch’s assertions that



                 it necessarily follows that POSAs would have had a reasonable expectation of

   success in creating stable vasopressin formulations targeted at the claimed pH.

          36.     Dr. Kirsch attempts to magnify these small differences over the prior art by

   focusing on                                                                       Kirsch Rebuttal

   ¶¶ 28, 157, 176, 188. Such discussion, however, ignores practical implications. POSAs rely on

   the pH,




                                                  14
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 794 of 1189 PageID #: 19962




   Dated: January 20, 2020

                                      __________________________________________

                                                    Kinam Park, Ph.D.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 795 of 1189 PageID #: 19963




                    EXHIBIT 2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 796 of 1189 PageID #: 19964
                          PURSUANT TO PROTECTIVE ORDER
                                  Dr. Kinam Park, Ph.D.             February 18, 2020

                                                                           Page 1

   1          UNITED STATES DISTRICT COURT
   2          DISTRICT OF DELAWARE
   3          -----------------------------------x
   4          PAR PHARMACEUTICAL, INC.,
              PAR STERILE PRODUCTS, LLC and
   5          ENDO Par INNOVATION COMPANY, LLC,
   6                                         Plaintiffs,
                                                         Civil Action No.
   7                     -against-                            18-823-CFC
   8          EAGLE PHARMACEUTICALS,
   9                                         Defendant.
  10          -----------------------------------x
  11                                         February 18, 2020
                                             9:04 a.m.
  12
  13                             CONFIDENTIAL
                   PURSUANT TO PROTECTIVE ORDER
  14
  15
  16
  17               Videotaped Deposition of DR. KINAM PARK,
  18          PH.D, taken by Plaintiff, pursuant to Notice, at
              the offices of Kirkland & Ellis, LLP, 601
  19          Lexington Avenue, New York, New York, before
              William Visconti, a Shorthand Reporter and Notary
  20          Public within and for the State of New York.
  21
  22
  23
  24
  25

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 797 of 1189 PageID #: 19965
                          PURSUANT TO PROTECTIVE ORDER
                                  Dr. Kinam Park, Ph.D.             February 18, 2020
                                                        Page 2                                              Page 4
       1    A P P E A R A N C E S:                                1        THE VIDEOGRAPHER: Good morning.
              DECHERT LLP
       2      Attorneys for Plaintiffs                            2   We are going on record at 9:04 a.m. on
                3000 El Camino Real                               3   February 18th, 2020. Please note that the
       3        Five Palo Alto Square                             4   microphones are sensitive and may pick up
                Palo Alto, CA 94306
       4                                                          5   whispering, private conversations and
              BY: JONATHAN LOEB, ESQ.                             6   cellular interference. Please turn off
       5       jonathan.loeb@dechert.com
                                                                  7   cell phones and place them away from the
               BLAKE GREENE, ESQ.
       6       (Austin Office.)                                   8   microphones as they can interfere with the
               blake.greene@dechert.com                           9   deposition audio. Audio and video
       7
       8
                                                                 10   recording will continue to take place
              KIRKLAND & ELLIS LLP                               11   unless all parties agree to go off the
       9      Attorneys for Defendant                            12   record.
                601 Lexington Avenue
      10        New York, NY 10022                               13        This is media unit one of the video
      11      BY: BENJAMIN LASKY, ESQ.                           14   recorded deposition of Dr. Kinam Park taken
                blasky@kirkland.com                              15   by counsel for Plaintiffs in the matter of
      12
      13                                                         16   Par Pharmaceuticals, Inc., et al., versus
      14                                                         17   Eagle Pharmaceuticals Inc. filed in United
      15    ALSO PRESENT:
                                                                 18   States District Court for the District of
      16     CARLOS KING, Videographer
      17                                                         19   Delaware civil action number
      18                                                         20   18-00823-(CFC).
      19
      20
                                                                 21        This deposition is being held at the
      21                                                         22   offices of Kirkland & Ellis located at 601
      22                                                         23   Lexington Avenue, New York, New York. My
      23
      24                                                         24   name is Carlos King from the firm of
      25                                                         25   Veritext, I'm a videographer. The court
                                                        Page 3                                              Page 5
        1         IT IS HEREBY STIPULATED AND AGREED              1   reporter is Mr. William Visconti also from
        2      by and between the attorneys for the               2   Veritext.
        3      respective parties herein that filing and          3        I'm not authorized to administer
        4      sealing be and the same are hereby waived.         4   nor am I related to any party in this
        5         IT IS FURTHER STIPULATED AND AGREED             5   action or am I financially interested in
        6      that all objections, except as to the form         6   the outcome.
        7      of the question, shall be reserved to the          7        Counsel and all present in the room
        8      time of the trial.                                 8   and anyone attending remotely will state
        9         IT IS FURTHER STIPULATED AND AGREED             9   their appearance and affiliations for the
       10      that the within deposition may be signed          10   record. If there are any objections to the
       11      and sworn to before any officer authorized        11   proceedings please state them at the time
       12      to administer an oath with the same force and     12   of your appearance beginning with the
       13      effect as if signed and sworn to before the       13   noticing attorney.
       14      Court.                                            14        MR. LOEB: I'm Jonathan Loeb, I'm
       15                                                        15   with Dechert LLP in Palo Alto, California
       16                                                        16   and I represent the Plaintiffs Par
       17                                                        17   Pharmaceutical, et al. with me here today
       18                                                        18   is my colleague Blake Greene, he is also of
       19                                                        19   Dechert LLP.
       20                                                        20        MR. LASKY: I'm Benjamin Lasky from
       21                                                        21   Kirkland & Ellis LLP and I represent the
       22                                                        22   Defendant and the witness.
       23                                                        23        THE VIDEOGRAPHER: Can the court
       24                                                        24   reporter please swear the witness.
       25                                                        25

                                                                                                 2 (Pages 2 - 5)
                                              Veritext Legal Solutions
                            215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 798 of 1189 PageID #: 19966
                          PURSUANT TO PROTECTIVE ORDER
                                  Dr. Kinam Park, Ph.D.             February 18, 2020
                                                       Page 146                                                Page 148
        1        relying on some typographical error for the       1        A. That's correct.
        2        question that I'm going to ask Dr. Park.          2        Q. In your reply report you identify
        3        In any event your objection is noted.             3   Lithuanian patent 4487 in support of your
        4        Q. Down at line 18 on page 212 it                 4   obviousness opinion, correct?
        5   says "And for example, vasopressin as used in          5        A. Correct. It talks about pH 3.8.
        6   the assert claims was not derived from an              6        Q. Do you have an understanding when
        7   animal or human, right?" And then Dr. Amiji            7   the Lithuanian patent 4487 was published?
        8   answered, "No, the vasopressin as described in         8        A. April 26th, 1999.
        9   the patents is a synthetic molecule and it is          9        Q. Do you have an understanding how
       10   supplied as arginine vasopressin."                    10   the Lithuanian patent was published?
       11             Do you agree with Dr. Amiji that            11        A. I'm not sure I understand your
       12   the vasopressin described in the patent is a          12   question. How it was published?
       13   synthetical molecule and it is supplied as            13        Q. Was it published on the internet?
       14   arginine vasopressin?                                 14   Was it published in a book? Was it published
       15             MR. LASKY: Objection to the form            15   and distributed? What happened when the 4487
       16        and same objections that I stated                16   patent was published on the date of the
       17        previously regarding this excerpt of the         17   publication, 4/26, 1999?
       18        document. It even has the next question          18        A. If I understand your question
       19        cut off.                                         19   correctly, the median of the publication is my
       20             (Witness reviewing document.)               20   understanding that it was published in
       21        Q. Dr. Park --                                   21   Lithuania, so this particular document is a
       22             MR. LASKY: He is reviewing.                 22   certified translation of the patent.
       23             MR. LOEB: I understand.                     23        Q. Now, I just want to talk about the
       24        Q. I would like to ask you which                 24   actual Lithuanian patent. I understand this is
       25   patent are you reviewing there?                       25   a translation.
                                                       Page 147                                                Page 149
        1        A.     '526.                                      1            Do you have any understanding of
        2        Q. Thank you.                                     2   to whom the Lithuanian patent was distributed
        3        A. They are pretty much the same                  3   to when it was published?
        4   anyway, right?                                         4         A. I'm sorry, I don't quite
        5        Q. Yes, I wanted to make sure that we             5   understand the question. Published to whom.
        6   were looking at the same thing.                        6         Q. Who had access to the Lithuanian
        7             (Witness reviewing document.)                7   patent when it was published?
        8        A. So the question is whether I agree             8            MR. LASKY: Objection to the form.
        9   with him or not?                                       9         A. Prior art is such as long as it is
       10        Q. Yes.                                          10   published we presume that everybody has access
       11        A. I recall that the peptides used               11   to it.
       12   was synthesized, so I agree with him.                 12         Q. I'm actually asking you about who
       13             (Park Exhibit 18 for identification,        13   had access to this. Not presuming anything,
       14        Document Bates PAR-VASO_0233012 through          14   but what you know, who had access to the
       15        022.)                                            15   Lithuanian patent when it was published?
       16        Q. You have just been handed                     16            MR. LASKY: Objection to the form.
       17   Exhibit 18 to your deposition. It's a                 17         Asked and answered.
       18   Lithuanian patent description entitlement --          18         A. I don't know exactly who got
       19   numbered LT 4487 B and it has the Bates numbers       19   access, but as long as it was published it was
       20   PAR-VASO_0233012 through 022. Do you have that        20   in the public domain and that's what I got.
       21   in front of you?                                      21         Q. Now, you mentioned the median of
       22        A. Yes.                                          22   the publication. Do you have an understanding
       23        Q. Do you recognize this Lithuanian              23   of what the median that the Lithuanian patent
       24   patent is the one which you discuss briefly in        24   was published in?
       25   your reply report?                                    25         A. I guess it was print at least.

                                                                                                38 (Pages 146 - 149)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 799 of 1189 PageID #: 19967
                          PURSUANT TO PROTECTIVE ORDER
                                  Dr. Kinam Park, Ph.D.             February 18, 2020
                                                      Page 150                                                  Page 152
       1         Q.      You guess or you know?             1                   MR. LASKY: Objection, calls for
       2               MR. LASKY: Objection to the form. 2                 legal conclusion, outside the scope.
       3          A. It has to be printed first of all      3              A. That is something I will refer to
       4    so it was printed and year 1999 we are already 4          counsel to figure it out. But the pH of 3.8,
       5    in the Internet age, so I'm not sure if there   5         this is one example, but as I mentioned before,
       6    are any electronic documents on there. But      6         American Regent has a pH of 3.8 already.
       7    again, it was published, it was in the public   7              Q. Dr. Park, did you identify the
       8    domain. So anybody can have access to it.       8         Lithuanian patent through your own independent
       9          Q. So you said it was printed.            9         research?
      10    What's your basis for your testimony that the 10               A. No.
      11    Lithuanian patent 4487 was printed as of       11              Q. It was provided to you by counsel?
      12    April 26th, 1999?                              12              A. I worked with counsel.
      13          A. I think publication means printed     13              Q. It was provided to you by counsel?
      14    before the internet era usually printed and    14              A. I'm not sure exactly what you mean
      15    that's the publication date. In our days we    15         by provided. I work with counselor and I
      16    still call it publication date, but that       16         obtained this document.
      17    sometimes indicates publication on the         17              Q. From Eagle's counsel; correct?
      18    internet. But I think in 1999 even still today 18              A. Correct.
      19    when we call it publication, it usually means 19               Q. Now, in all of your long years of
      20    printed form too.                              20         experience working in drug development, have
      21          Q. Did you investigate what the State 21            you ever reviewed a Lithuanian patent for
      22    Patent Bureau of Lithuania's practices were in 22         guidance in any of your projects?
      23    1999 concerning publication of patents?        23                   MR. LASKY: Objection to the form.
      24          A. I don't know, but all I know is       24              Misleading.
      25    that it was published in April 26th, 1999 and 25               A. I'm not sure why that is even
                                                      Page 151                                                  Page 153
        1   since then it's public information.                   1   relevant. The fact is that published document
        2        Q. Did you investigate who had access            2   is in the public domain and anybody had access
        3   to the Lithuanian patent 4487 as of April of          3   to it. So whether it is in Lithuania or China
        4   1999?                                                 4   or Mongolia, somewhere in Africa, as long as it
        5            MR. LASKY: Objection to the form.            5   is published it is presumed to be a prior art.
        6        Asked and answered.                              6         Q. Respectfully, that wasn't my
        7        A. Again, I don't know who had access            7   question. I simply asked you in the course of
        8   in 1999. Certainly 2020 we have the document          8   your research have you ever utilized a
        9   here.                                                 9   Lithuanian patent publication for any purpose?
       10        Q. Now, the publication date in 1999            10             MR. LASKY: Objection, asked and
       11   predates the filing date of the asserted             11         answered.
       12   patents by more than 16 years; is that correct?      12         A. It was not necessarily before, but
       13        A. Almost 16 years, yes.                        13   now I do, so here we have.
       14        Q. Now, you did not mention the                 14         Q. I asked you about your research.
       15   Lithuanian patent in either your opening report      15   Your scientific research, doctor. In the
       16   or your noninfringement report, correct?             16   course of your scientific research, have you
       17        A. I don't think I did. But later I             17   ever relied on information that you obtained
       18   mentioned.                                           18   from a Lithuanian patent?
       19        Q. Now, Dr. Kirsch had his                      19             MR. LASKY: Objection to the form.
       20   opportunity to respond to your noninfringement       20         Same objections, asked and answered.
       21   arguments in his rebuttal report, correct?           21         A. In my research I go through
       22        A. Yes.                                         22   literature search through the search engines in
       23        Q. But he hasn't had an opportunity             23   the publishers and through public libraries and
       24   to respond to your opinions that were first          24   you go through electronic search, not only
       25   presented in your reply report, correct?             25   Lithuania but anywhere in the world including

                                                                                               39 (Pages 150 - 153)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 800 of 1189 PageID #: 19968
                          PURSUANT TO PROTECTIVE ORDER
                                  Dr. Kinam Park, Ph.D.             February 18, 2020
                                                      Page 154                                                 Page 156
       1     Africa, all the information shows up. So I           1   acids is exactly the same as synthetic arginine
       2     don't particularly look for certain country. I       2   vasopressin. And that has to be because
       3     look for topics.                                     3   chemical structure must be the same.
       4          Q. It is not a hypothetical question            4        Q. If you look at the next sentence
       5     that I'm asking, Dr. Park. I'm asking you a          5   after the chemical structure on the page ending
       6     factual question. In all of your years of            6   in 14, it states "The absence of the invention
       7     conducting scientific research, have you ever        7   is that the following components are included
       8     relied on a Lithuanian patent for any purpose?       8   in the preparation produced from an active
       9               MR. LASKY: Objection, asked and            9   ingredient derived from animal posterior lobe
      10          answered. Same objections as before.           10   pituitary extract and in the preservative." Do
      11          A. I will have the same answer.                11   you see that?
      12     Because I don't look for certain country. I         12        A. Yes.
      13     look for the topic and look for the relevant        13        Q. So the inventors of the Lithuanian
      14     papers and then there may be Lithuania. I           14   patent stated that the essence of the invention
      15     don't remember.                                     15   were the components that were included with
      16          Q. You don't remember?                         16   active ingredient derived from animal posterior
      17          A. Right.                                      17   lobe pituitary extract, correct?
      18          Q. Okay.                                       18             MR. LASKY: Objection to the form.
      19               Can I have you look at the                19        A. It states "The following
      20     Lithuanian patent, Exhibit 18, on the second        20   components are included in the preparation
      21     page of the document. If you look at the very       21   produced from an active ingredient derived from
      22     last sentence on the second page of the             22   animal posterior lobe pituitary gland." So
      23     document it states "The active ingredients          23   they isolated and purified using HPLC and then
      24     arginine vasopressin is excreted from animal        24   they added other components.
      25     posterior lobe pituitary extract purified by        25        Q. Now the Lithuanian patent does not
                                                      Page 155                                                 Page 157
        1   high performance chromatography (HPLC)." Do you       1   provide any data concerning the rate of
        2   see that?                                             2   degradation that their formulation had during
        3        A. Yes.                                          3   storage; correct?
        4        Q. So the particular vasopressin                 4        A. Not that I find. But degradation
        5   formulation disclosed in the Lithuanian patent        5   is an inherent property of the formulation. In
        6   used naturally derived arginine vasopressin,          6   this case including arginine vasopressin.
        7   correct?                                              7        Q. All the data that is provided in
        8             MR. LASKY: Objection to the form.           8   the Lithuanian patent is clinical data, right?
        9        A. Naturally derived arginine                    9        A. No, page 2 which is Vaso 014 it
       10   vasopressin at the same chemical structure as        10   shows the formation data.
       11   the synthesized vasopressin.                         11        Q. So it is the recipe for their
       12        Q. Do you have an understanding                 12   formulation?
       13   whether or not the naturally derived                 13        A. Right, including pH 3.8, 3.9.
       14   vasopressin which was used by the Lithuanian         14        Q. But the actual data, the
       15   patent inventors had the same impurity profile       15   measurements that are described in the tables
       16   as the synthetic vasopressin that is described       16   all relate to clinical use of this formulation;
       17   in the patents-in-suit?                              17   correct?
       18             MR. LASKY: Objection to the form.          18        A. That's right. It shows that they
       19        A. I don't see the exact details of             19   are safe and effective.
       20   impurities, but the sentence uses where it           20        Q. Now, the Lithuanian patent does
       21   clearly said "purified by a high performance         21   not identify any of the impurities which are
       22   chromatography" that usually means you purify        22   found in the formulation which is described,
       23   API as much as you can, probably very pure           23   correct?
       24   level. And also if you look at the next page,        24             MR. LASKY: Objection to the form.
       25   exact chemical structure, the sequence of amino      25        A. It does not, but again, it was
                                                                                               40 (Pages 154 - 157)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 801 of 1189 PageID #: 19969
                          PURSUANT TO PROTECTIVE ORDER
                                  Dr. Kinam Park, Ph.D.             February 18, 2020
                                                      Page 158                                             Page 160
       1    purified by HPLC so we can understand that most       1   on the analysis of Dr. Amiji, correct?
       2    of the impurities are gone.                           2        A. Based on Dr. Amiji's analysis,
       3         Q. It doesn't describe the amounts of            3   yes.
       4    any of the impurities that are found during           4        Q. And you agree with Dr. Amiji's
       5    storage of the vasopressin formulation as             5   analysis?
       6    described, right?                                     6        A. Yes.
       7         A. Again, that is just a matter of               7        Q. And do you understand that each of
       8    simple measurement. It's an inherent property.        8   the asserted patents is a continuation in part
       9         Q. So, no, the Lithuanian patent does            9   of the '239 patent?
      10    not describe the amounts of impurities that          10        A. That's right.
      11    accumulate during storage?                           11        Q. The '239 patent was filed on
      12             MR. LASKY: Objection to the form.           12   May 20, 2015, you can see that by looking at
      13         Asked and answered.                             13   the face of the patent, Exhibit 8?
      14         A. Again, that was a matter of                  14        A. May 20th, 2015.
      15    measurement over time. So it's an inherent           15        Q. In your opinion the claims of the
      16    property.                                            16   three asserted patents are not entitled to the
      17         Q. Are the measurements in here or              17   filing date of the '239 patent; correct?
      18    are they not? That is all I'm asking.                18             MR. LASKY: Objection, outside the
      19             MR. LASKY: Objection.                       19        scope. You can answer.
      20         A. Sorry?                                       20        A. That's what Dr. Amiji's analysis
      21         Q. Are the measurement of amounts of            21   says and I relied on him.
      22    impurities disclosed here in the few pages of        22        Q. And you agree with it?
      23    the Lithuanian patent or no?                         23             MR. LASKY: Objection to the form.
      24             MR. LASKY: Objection to the form.           24        Outside the scope.
      25         Asked and answered.                             25        A. Dr. Amiji analyzed and I relied on
                                                      Page 159                                             Page 161
        1        A. I answered already, it does not               1   his analysis.
        2   describe, but amount of impurities is just a          2        Q. The reason why the claims of the
        3   matter of measurement. So it is inherent              3   '785 and '209 and '526 patent aren't entitled
        4   property.                                             4   to the filing date of the '239 patent is
        5             MR. LOEB: Off the record, please.           5   because in Dr. Amiji's opinion the '239 patent
        6             THE VIDEOGRAPHER: The time is 2:56          6   does not provide adequate support for the
        7        p.m. and this marks the end of media             7   asserted claims, correct?
        8        unit 4.                                          8             MR. LASKY: Objection to the form.
        9             (Recess taken).                             9        Outside the scope.
       10             THE VIDEOGRAPHER: The time is 3:09         10        A. That is his analysis and that is
       11        p.m. and this begins media unit 5.              11   what I was relying on.
       12   BY MR. LOEB:                                         12        Q. The '239 patent specification is
       13        Q. Dr. Park, can I have you find your           13   similar to that of the asserted patents,
       14   opening report again, that is Exhibit 1 and in       14   correct?
       15   particular can I have you look at paragraph 34       15             MR. LASKY: Objection to the form.
       16   which is on page 8? Are you there?                   16        A. I'm not sure what you mean by
       17        A. Yes.                                         17   similar. But pH range is so different, the
       18        Q. You applied a priority date of               18   claim of one of the '239 patent is that pH is
       19   October 10th, 2016 for the '526 patent, right?       19   from 3.5 to 4.1 which is overlapping with the
       20        A. Yes.                                         20   original Vasostrict claim of 3.4 to 3.6.
       21        Q. And you applied a priority date of           21        Q. I wasn't asking about the patent
       22   February 7th, 2017 for the '209 and '785             22   claims. I was asking about the patent
       23   patents?                                             23   specification which is everything but the
       24        A. Yes.                                         24   claim. The path specification of the '239
       25        Q. And you applied those dates based            25   patent is similar to the patent specification
                                                                                            41 (Pages 158 - 161)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 802 of 1189 PageID #: 19970




                    EXHIBIT 3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 803 of 1189 PageID #: 19971

                &21),'(17,$/±38568$17723527(&7,9(25'(5


                     ,17+(81,7('67$7(6',675,&7&2857
                        )257+(',675,&72)'(/$:$5(


    3$53+$50$&(87,&$/,1&3$5
    67(5,/(352'8&76//&DQG(1'2
    3$5,1129$7,21&203$1<//&
                   3ODLQWLIIV
                                          &$1R&)&
                        Y
                                          &21),'(17,$/±38568$1772
    ($*/(3+$50$&(87,&$/6,1&          3527(&7,9(25'(5
                  'HIHQGDQW



                23(1,1*(;3(575(32572).,1$03$5.3+'
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 804 of 1189 PageID #: 19972

                     &21),'(17,$/±38568$17723527(&7,9(25'(5


                3DUSURFHHGHGWRILOH1'$1RRQDQRQRYHUDJHIRUPRI3LWUHVVLQRQ

   6HSWHPEHU3$59$62B$OWKRXJKWKH1'$ILOLQJVJLYHWKHEUDQGQDPHDV

   ³3LWUHVVLQ´,XQGHUVWDQGWKDWWKHQDPHRIWKH1'$SURGXFWZDVFKDQJHGDWWKHUHTXHVWRIWKH

   )'$DQG3DUFKRVHWKHQDPH9DVRVWULFWSee, e.g.3$59$62B

                3DU UHSHDWHGO\ DIILUPHG WR WKH )'$ WKDW WKH RQO\ GLIIHUHQFH EHWZHHQ WKH

   XQDSSURYHG3LWUHVVLQSURGXFWDQGWKHSURGXFWGHVFULEHGLQ1'$1RWKHWKLVUHPRYDORI

   YDVRSUHVVLQDQGFKORUREXWDQROLQJUHGLHQWRYHUDJHV3$59$62B%RHVFK E  'HS

   7U±&RQVLVWHQWZLWKWKH1'$SURGXFWEHLQJWKHXQDSSURYHG3LWUHVVLQIRUPXODWLRQ

   ZLWKRYHUDJHVUHPRYHGWKH1'$SURGXFWFRPSULVHGXQLWVP/RIYDVRSUHVVLQ PJP/ 

   PJP/FKORUREXWDQRODFHWLFDFLGIRUS+DGMXVWPHQWWRS+RI±DQGZDWHUIRULQMHFWLRQ

   E.g.3$59$62B±$OWKRXJKWKHWZRIRUPXODWLRQVGLIIHUHGRQ




                              3$59$62B

                (VSHFLDOO\ JLYHQ WKDW WKH 9DVRVWULFW IRUPXODWLRQ LV QRWKLQJ PRUH WKDQ WKH

   XQDSSURYHG3LWUHVVLQIRUPXODWLRQWKHQDPHGLQYHQWRUVRIWKHFKDOOHQJHGFODLPVFRQILUPHGWKDW

   WKH\GLGQRWLQYHQWGHYHORSRUFRQWULEXWHWRLWSee, e.g..DQQDQ'HS7U±±

    .HQQH\ 'HS 7U ± ± ± ± ± ± ±

   6DQJKYL'HS7U±9DQGVH'HS7U±

                1'$1RIRU9DVRVWULFWZDVDSSURYHGRQ$SULOSee, e.g.3$5

   9$62B±

                2Q WKDW GDWH WKH )'$ DOVR DSSURYHG WKH $SULO  9DVRVWULFW /DEHO IRU

   YDVRSUHVVLQSee id.7KLVODEHOZDVSXEOLVKHGLQ$SULODQGLVWKHUHIRUHSULRUDUWWRWKHDVVHUWHG




                                                     
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 805 of 1189 PageID #: 19973

                    CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


   See, e.g., id. (“The package insert remains unchanged from that submitted on April 14, 2014,

   except for the addition of cold storage conditions.”).

          271.    Furthermore, I understand that the named inventors of the asserted and/or

   challenged claims, per their own testimony, did not develop or invent the original formulation of

   Vasostrict® or contribute to its original NDA filing.




   Kannan Dep. Tr. 253:6–16; see also, e.g., id. at 253:17–254:5, 259:5–13. Matthew Kenney




   Kenney Deposition Transcript at 18:4–10. Finally, Suketu Sanghvi, another named inventor on

   three of the asserted patents and Par’s corporate witness,




                                                    80
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 806 of 1189 PageID #: 19974

                          CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER




   Sanghvi Dep. Tr. 204:11–205:4.

                     2.      Composition Limitations

            272.     In addition to the discussion below, Par’s allegations

                                    imply that original Vasostrict® must also have met the limitations of

   the asserted claims or they are not infringed.

                                                                                                             . See,

   e.g., EAGLEVAS0000076. Because the prior art original Vasostrict® formulation

                                                         t, original Vasostrict® as sold must either anticipate

   the composition limitations of the asserted and/or challenged claims or they are not infringed by

   Eagle’s proposed ANDA product.

                             a.       Unit Dosage Form

            273.     Original Vasostrict® was formulated as a 1 mL unit dosage form. See, e.g., PAR-

   VASO_0072474; PAR-VASO_0072478; September 2014 Vasostrict® Label § 1120; April; 2014

   Vasostrict® Label § 11; March 2015 Vasostrict® Label § 1121.




   20
        I understand this Label was approved in September 2014 and was distributed with original Vasostrict® when it
        was first sold in November 2014. See, e.g., Par’s Resps. Interrogs. No. 5, 10.
   21
        I understand this Label was approved in May 2015 by the FDA and distributed with Vasostrict® thereafter. See,
        e.g., Par’s Resps. Interrogs. No. 5, 10.


                                                          81
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 807 of 1189 PageID #: 19975

                              &21),'(17,$/±38568$17723527(&7,9(25'(5


              • 6HSWHPEHU9DVRVWULFW/DEHO DQWLFLSDWLRQ 

              • 6HSWHPEHU  9DVRVWULFW /DEHO DORQH RU LQ FRPELQDWLRQ ZLWK ,QWUDYHQRXV
                 0HGLFDWLRQV5XVVHOO7UHVFKDQDQGRU:2¶ REYLRXVQHVV 

              • 0DUFK9DVRVWULFW/DEHO DQWLFLSDWLRQ 

              • 0DUFK9DVRVWULFW/DEHODORQHRULQFRPELQDWLRQZLWK,QWUDYHQRXV0HGLFDWLRQV
                 5XVVHOO7UHVFKDQDQGRU:2¶ REYLRXVQHVV 

              • 33& DORQH RU LQ FRPELQDWLRQ ZLWK ,QWUDYHQRXV 0HGLFDWLRQV  5XVVHOO 
                 7UHVFKDQ:2¶DQGRU:+26WDQGDUG REYLRXVQHVV 

              • 3ULRUDUWYDVRSUHVVLQODEHOVDORQHRULQFRPELQDWLRQZLWK,QWUDYHQRXV0HGLFDWLRQV
                  5XVVHOO  7UHVFKDQ  :2 ¶ DQGRU :+2 6WDQGDUG 
                  REYLRXVQHVV 

               • 7KH+3/&FODLPOLPLWDWLRQVDUHIXUWKHUREYLRXVLQYLHZRI%L:LOF]\QVND
                  DQGRU<DQDJLVDZD

               • 7KH³GLVFDUG>@DYLDODWOHDVWKRXUVDIWHUDILUVWSXQFWXUH´OLPLWDWLRQRIWKH¶
                  SDWHQWLVIXUWKHUREYLRXVLQYLHZRI-RLQW&RPPLVVLRQ0LVXVHRI9LDOVDQG6($
                  

   ;,9 7+( (;&/8'(' $1' :,7++(/' 35,25 $57 5()(5(1&(6 $1'
         ,1)250$7,21 $5( 0$7(5,$/ 72 7+( 3$7(17$%,/,7< 2) 7+(
         $66(57('$1'25&+$//(1*('&/$,06

                ,KDYHDOVREHHQDVNHGWRRSLQHRQWKHPDWHULDOLW\RISULRUDUWWKDWZDVZLWKKHOGRU

   H[FOXGHGEDVHGRQVWDWHPHQWVPDGHGXULQJSURVHFXWLRQE\WKHLQYHQWRUVDVWRWKHSDWHQWDELOLW\RI

   WKH FODLPV  ,Q SDUWLFXODU , KDYH DQDO\]HG WKH $SULO  9DVRVWULFW /DEHO IXOO 3LWUHVVLQ

   FRPSRVLWLRQSURSHUWLHVSURSHUWLHVRIKLJKHUS+ORWVRI3LWUHVVLQDQGLQIRUPDWLRQFRQFHUQLQJWKH

   UHOLDELOLW\RIWKHLQYHQWRUV¶SURVHFXWLRQWHVWLQJ




   
   
       ,QFOXGLQJ $PHULFDQ 5HJHQW /DEHO )UHVHQLXV /DEHO 3LWUHVVLQ /DEHO  3LWUHVVLQ /DEHO  &DUGLQDO
         /DEHO
   
       ,Q DGGLWLRQ WR WKH IXUWKHU FOLQLFDO SULRU DUW GLVFXVVHG E\ 'U &URVV LQFOXGLQJ /LYHUSRRO +RVSLWDO  %+
         0HGLFLQH*XLGH'HOOLQJHU$+)6$UJHQ]LDQRDQGRWKHUVLPLODUUHIHUHQFHVGLVFXVVHGE\'U
         &URVV


                                                                
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 808 of 1189 PageID #: 19976

                      &21),'(17,$/±38568$17723527(&7,9(25'(5


           $     $SULO9DVRVWULFW/DEHO

            ,WLVP\RSLQLRQWKDWWKH$SULO9DVRVWULFW/DEHOWKDWWKHDSSOLFDQWVDUJXHG

   ZDV QRW SULRU DUW ZRXOG KDYH EHHQ PDWHULDO WR WKH SDWHQWDELOLW\ RI WKH FKDOOHQJHG FODLPV

   )XUWKHUPRUHWKLV/DEHOLVFORVHUSULRUDUWWRWKHFKDOOHQJHGFODLPVWKDQWKH33&UHIHUHQFHDPRQJ

   RWKHUVFLWHGE\WKHH[DPLQHUGXULQJSURVHFXWLRQIROORZLQJWKHGLVTXDOLILFDWLRQRIWKH$SULO

   9DVRVWULFW/DEHO

                        7KH$SULO9DVRVWULFW/DEHO,V0DWHULDO3ULRU$UW

            , XQGHUVWDQG IURP 'U &URVV¶V DQDO\VLV WKDW WKH $SULO  9DVRVWULFW /DEHO

   GLVFORVHVH[SUHVVO\HDFKDQGHYHU\FOLQLFDOHOHPHQWRIWKHFKDOOHQJHGFODLPVRIWKH¶¶

   ¶DQG¶SDWHQWV,UHO\RQKLVRSLQLRQDQGKLVFRQFOXVLRQVUHJDUGLQJWKHFOLQLFDOHOHPHQWV

   RIWKHFKDOOHQJHGFODLPVDQGWKH$SULO9DVRVWULFW/DEHO

            ,Q SDUWLFXODU IURP 'U &URVV¶V DQDO\VLV , XQGHUVWDQG WKDW WKH $SULO 

   9DVRVWULFW/DEHOGLVFORVHVDPRQJRWKHUDVSHFWVWKHFOLQLFDOXVHVUHFLWHGE\WKHFODLPVGLOXWLRQ

   RI YDVRSUHVVLQ IRUPXODWLRQV DQG WLWUDWLRQ DQG WDSHULQJ VWHSV DV UHFLWHG E\ WKH DVVHUWHG DQGRU

   FKDOOHQJHGFODLPVRIWKH¶¶DQG¶SDWHQWV

            $VVHWIRUWKDERYHLWLVP\RSLQLRQ²FRQVLVWHQWZLWKWKHXQUHEXWWHGILQGLQJVRIWKH

   SDWHQWH[DPLQHU²WKDWWKLV/DEHOGLVFORVHGHDFKDQGHYHU\FRPSRVLWLRQHOHPHQWVRIWKHFKDOOHQJHG

   FODLPVDQGWRWKHH[WHQWLWGLGQRWUHQGHUHGDQ\UHPDLQLQJOLPLWDWLRQREYLRXV

            )RUHPRVWDVGLVFXVVHGDERYHWKH$SULO9DVRVWULFW/DEHOGHVFULEHGDXQLW

   GRVDJH IRUP ZLWK  PJP/ YDVRSUHVVLQ  XQLWVP/  FKORUREXWDQRO DFHWLF DFLG IRU S+

   DGMXVWPHQWDQGZDWHUIRULQMHFWLRQSee, e.g.$SULO9DVRVWULFW/DEHO7KHUHIRUHWKLV

   /DEHOH[SUHVVO\WDXJKWWKHFKHPLFDOFRPSRQHQWVRIWKHXQLWGRVDJHIRUPVUHFLWHGE\WKHFKDOOHQJHG

   FODLPVRIWKH¶¶¶DQG¶SDWHQW




                                                      
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 809 of 1189 PageID #: 19977

                     &21),'(17,$/±38568$17723527(&7,9(25'(5


            7KH$SULO9DVRVWULFW/DEHODOVRGLVFORVHGDVSUHYLRXVO\GLVFXVVHG D S+

   UDQJHRIWR7KLVS+UDQJHLVQDUURZHUWKDQDQGRYHUODSSLQJZLWKWKHUHFLWHGUDQJHLQWKH

   FKDOOHQJHGFODLPVRIWKH¶SDWHQW,QDGGLWLRQWKLVS+UDQJHDEXWVWKDWUHFLWHGLQWKH¶DQG

   ¶SDWHQWV²WR²DQGLVMXVWS+XQLWVDZD\IURPWKDWUHFLWHGLQWKH¶SDWHQW

            7KLV S+ UDQJH RI WKH $SULO  9DVRVWULFW /DEHO LV FORVHU WR WKH FODLPHG S+

   UDQJHVDQGYDOXHVWKDQWKHEURDGHUUDQJHRIS+WRGLVFORVHGE\33& FLWHGE\WKHH[DPLQHU 

   DPRQJRWKHUUHIHUHQFHVLQWKHSULRUDUW)LUVWWKHUDQJHRIWRLVRQHVHYHQWKDVEURDGDVWKH

   UDQJHRI33&WKDWZDVEHIRUHWKHSDWHQWH[DPLQHU6HFRQGWKLVQDUURZUDQJHDVVWDWHGLVYHU\

   FORVHWRZKDWLVUHFLWHGE\WKHFKDOOHQJHGFODLPV²PXFKFORVHUWKDQPXFKRI33&¶VS+UDQJH²

   DQG ZLWKLQ WKH YHU\ S+ UHJLRQ WKDW 3DU QRZ DOOHJHV LV WKH PRVW VWDEOH IRU YDVRSUHVVLQ IRU

   RSWLPL]DWLRQSee, e.g.3$59$62 ¶3DWHQW([DPSOHV  ,QFRPELQDWLRQ

   WKLVQDUURZHUFORVHUUDQJHZRXOGKDYHVHUYHGWRIRFXVD326$¶VS+RSWLPL]DWLRQHIIRUWVRQD

   QDUURZHUVHWRIS+YDOXHVQDPHO\MXVWWKDWRIWKH$SULO9DVRVWULFW/DEHODQGWKHDEXWWLQJ

   YDOXHVZLWKLQDOLPLWHGQXPEHURIS+XQLWV:KHQOLPLWHGDVVXFKWKLVURXWLQHSURFHVVZRXOG

   KDYHEHFRPHHYHQOHVVFRPSOLFDWHGDQGD326$ZRXOGHDVLO\KDYHIRXQGDQ\SXUSRUWHGRSWLPXP

   YDOXHLQFOXGLQJWKRVHDOOHJHGWREHFULWLFDOE\3DUDQGUHFLWHGE\WKHFODLPV

            ,Q DGGLWLRQ DV GLVFXVVHG LQ GHWDLO DERYH WKH $SULO  9DVRVWULFW /DEHO²DV

   FRQILUPHGE\WKHH[DPLQHU²E\YLUWXHRIH[SUHVVO\GLVFORVLQJWKHVDPHFKHPLFDOFRPSRQHQWVDV

   WKH DVVHUWHG DQGRU FKDOOHQJHG FODLPV DOVR LQKHUHQWO\ GLVFORVHG WKH LPSXULWLHV VWDELOLW\ DQG

   GHJUDGDWLRQSURGXFWVOLPLWDWLRQVRIWKHDVVHUWHGDQGRUFKDOOHQJHGFODLPV)XUWKHUPRUHWKHGDWD

   IRU WKH RULJLQDO 9DVRVWULFW SURGXFW GLVFORVHG LQ WKH $SULO  9DVRVWULFW /DEHO see 

   GHVFULEHGDERYHGHPRQVWUDWHGWKDWWKLVIRUPXODWLRQDFWXDOO\GRHVVDWLVI\WKHYDULRXVLPSXULWLHV

   VWDELOLW\ DQG GHJUDGDWLRQ SURGXFWV OLPLWDWLRQV SDUWLFXODUO\ LQ OLJKW RI 3DU¶V LQIULQJHPHQW




                                                     
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 810 of 1189 PageID #: 19978

                       &21),'(17,$/±38568$17723527(&7,9(25'(5


   DOOHJDWLRQV DJDLQVW (DJOH  7KHVH VSHFLILF VWDELOLW\ DQG LPSXULW\ UHVXOWV RI WKH DVVHUWHG DQGRU

   FKDOOHQJHG FODLPV DUH SURSHUWLHV RI WKH IRUPXODWLRQ WDXJKW E\ WKH /DEHO DQG WKHUHIRUH ZHUH

   LQKHUHQWO\GLVFORVHGLQWKLVUHIHUHQFH

            6XFK VSHFLILF VWDELOLW\ DQG LPSXULW\ UHVXOWV DOVR FRQILUP WKDW WKH IRUPXODWLRQ

   GLVFORVHGLQWKH$SULO9DVRVWULFW/DEHOFRPSULVHGDSOXUDOLW\RISHSWLGHVDQRWKHUIHDWXUH

   LQKHUHQWLQWKHGLVFORVXUHRIWKLVSULRUDUWUHIHUHQFH)LQDOO\WKHVHUHVXOWVZHUHREWDLQHGXVLQJWKH

   UHFLWHG+3/&PHWKRGDQGWKXVWKDWHOHPHQWLVDOVRLQKHUHQWO\GLVFORVHGLQWKHGHVFULSWLRQRIWKH

   GUXJSURGXFW

            $OVRDVGHVFULEHGLQGHWDLODERYHWKH$SULO9DVRVWULFW/DEHODOVRGLVFORVHG

   DGGLWLRQDOIRUPXODWLRQHOHPHQWVRIWKHDVVHUWHGDQGRUFKDOOHQJHGFODLPVLQFOXGLQJDIRUPXODWLRQ

   WKDWLVQHLWKHUO\RSKLOL]HGQRUIUR]HQ

            )LQDOO\WRWKHH[WHQWWKDW3DUDVVHUWVWKDW(DJOH¶VSURSRVHG$1'$ODEHOLQJLQVWUXFWV

   LQ DFFRUGDQFH ZLWK WKH ³GLVFDUG´ OLPLWDWLRQ IRU KDQGOLQJ WKH $SULO  9DVRVWULFW /DEHO

   FRQWDLQHG WKH VDPH LQVWUXFWLRQ  See, e.g.   )XUWKHU DV IRXQG E\ WKH H[DPLQHU GXULQJ

   SURVHFXWLRQ DQG GLVFXVVHG LQ GHWDLO DERYH LW ZRXOG KDYH EHHQ REYLRXV WR UHIULJHUDWH SULRU DUW

   YDVRSUHVVLQFRPSRVLWLRQVOLNHWKH$SULO9DVRVWULFW/DEHOSULRUWRDGPLQLVWUDWLRQ

            ,QRWHWKDW3DUKDVLQWKLVOLWLJDWLRQDFFXVHG(DJOH¶V$1'$SURGXFWRILQIULQJLQJ

   WKH FODLPV RI WKH ¶ ¶ ¶ DQG ¶ SDWHQWV  $V VHW IRUWK DERYH




   ,Q DGGLWLRQ , XQGHUVWDQG WKDW DOO RI WKH LQVWUXFWLRQV LQ (DJOH¶V SURSRVHG ODEHO FLWHG E\ 3DU LQ

   DOOHJLQJLQIULQJHPHQWVDYHIRUDVOLJKWO\GLIIHUHQWUHIULJHUDWHGVWRUDJHLQVWUXFWLRQDUHIRXQGLQWKH

   $SULO9DVRVWULFW/DEHO7KHUHIRUHWRWKHH[WHQWWKDW(DJOH¶VSURSRVHG$1'$SURGXFWDQG




                                                        
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 811 of 1189 PageID #: 19979

                     &21),'(17,$/±38568$17723527(&7,9(25'(5


   ODEHOLQJ LQIULQJHV WKH FODLPV RI WKH DVVHUWHG DQGRU FKDOOHQJHG SDWHQWV WKHQ WKH $SULO 

   9DVRVWULFW/DEHOPXVWDQWLFLSDWHWKRVHFODLPV

                           D     ¶3DWHQW

            7KHH[DPLQHUIRXQGWKDWWKLV/DEHOUHQGHUHGDOOSHQGLQJFODLPVRIWKH¶SDWHQW

   LQYDOLGIRUDQWLFLSDWLRQ²DVZHOODVREYLRXVQHVV²GXULQJSURVHFXWLRQ$V,KDYHGLVFXVVHGWKH

   DSSOLFDQWVXOWLPDWHO\RQO\GLVWLQJXLVKHGWKHUHPDLQLQJFLWHGSULRUDUWSULPDULO\33&EDVHGRQDQ

   DOOHJHGVKRZLQJRIFULWLFDOLW\RIWKHFODLPHGS+UDQJHRIWRRYHUWKHSULRUDUWUDQJHRI

   WR7KHS+UDQJHRIWRLQWKH/DEHOKRZHYHUZRXOGKDYHDQWLFLSDWHGWKHEURDGUDQJH

   RIWKH¶SDWHQWFODLPVDVLVVXHG7KLV/DEHOZRXOGWKHUHIRUHKDYHDQWLFLSDWHGWKHFODLPVRIWKH

   ¶SDWHQWEHFDXVHLWGLVFORVHVHDFKDQGHYHU\HOHPHQWRIHDFKDQGHYHU\FODLPHLWKHUH[SUHVVO\

   RULQKHUHQWO\WKHFKHPLFDOFRPSRVLWLRQRIWKHXQLWGRVDJHIRUPDQDUURZHUS+WKHGHJUDGDWLRQ

   SURGXFWVGLVFDUGWLPH LI(DJOH¶VODEHOLQJLVDOOHJHGWRLQVWUXFWLQIULQJHPHQW DQGWKHPHWKRGRI

   WUHDWLQJK\SRWHQVLRQDVVHWIRUWKE\'U&URVV+DGLWEHHQSURSHUO\FRQVLGHUHGEHIRUHWKHSDWHQW

   RIILFHWKHFODLPVRIWKH¶SDWHQWZRXOGQRWKDYHLVVXHG7KH$SULO9DVRVWULFW/DEHOLV

   WKXVPDWHULDOWRWKHSDWHQWDELOLW\RIWKH¶SDWHQW

                           E     ¶¶DQG¶3DWHQWV

            $VVHWIRUWKDERYHWKH$SULO9DVRVWULFW/DEHOGLVFORVHVRULQWKHFDVHRI

   UHIULJHUDWLRQUHQGHUVREYLRXVWKHOLPLWDWLRQVRIWKH¶¶DQG¶SDWHQWVLQFOXGLQJZLWK

   UHVSHFW WR WKH UHFLWHG FKHPLFDO FRPSRVLWLRQ RI WKH XQLW GRVDJH IRUP GHJUDGDWLRQ DQG LPSXULW\

   OHYHOVVWRUDJHFRQGLWLRQV+3/&PHWKRGDQGWKHPHWKRGRIWUHDWLQJK\SRWHQVLRQDVVHWIRUWKE\

   'U&URVV

            'HVSLWHWKHGLIIHUHQWS+OLPLWDWLRQVRIWKH¶¶DQG¶SDWHQWVWKH$SULO

    9DVRVWULFW/DEHODQGLWVS+UDQJHRI WRVWLOOUHQGHUWKHDVVHUWHG FODLPVRIWKHVH

   SDWHQWVREYLRXV*LYHQWKDWWKHUDQJHRIWRLVDEXWWLQJ IRUWKH¶DQG¶SDWHQWV RU


                                                     
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 812 of 1189 PageID #: 19980

                      &21),'(17,$/±38568$17723527(&7,9(25'(5


   RWKHUZLVH YHU\ FORVH ¶ SDWHQW  WR WKH UHFLWHG S+ D 326$ ZRXOG KDYH H[SHFWHG WKHVH

   FRPSRVLWLRQVDOOWRKDYHVLPLODUSURSHUWLHV$OWKRXJKS+GHSHQGHQWVWDELOLW\FRXOGFKDQJHRYHU

   HYHQQDUURZUDQJHVWKHGLIIHUHQFHVDUHW\SLFDOO\VPDOOZKHQORRNLQJDWVXFKUDQJHV%DVHGRQ

   ERWKP\RZQUHYLHZDQG'U&K\DOO¶VDQDO\VLVWKHEDVLFVWDELOLW\VWXGLHVFRQGXFWHGE\3DUFRQILUP

   WKDWIRUPXODWLRQVS+WRGRLQGHHGEHKDYHVLPLODUO\WRWKHDEXWWLQJUHFLWHGYDOXHV

            *LYHQWKDWWKHVHS+YDOXHVUHVXOWLQVLPLODUVWDELOLW\WKHDSSOLFDQWVZRXOGQRWKDYH

   EHHQDEOHWRVKRZFULWLFDOLW\RYHUWKHS+UDQJHRIWKH$SULO9DVRVWULFW/DEHO,XQGHUVWDQG

   IURP'U&K\DOO¶VRSLQLRQEDVHGRQKLVDQDO\VLVRIWKHS+GDWDEHIRUHWKHSDWHQWRIILFHDQGWKH

   H[SHULPHQWV XVHG WR JHQHUDWH WKRVH GDWD WKDW WKHUH LV QR LQGLFDWLRQ WKDW WKH SDUWLFXODU FODLPHG

   YDOXHVOHGWRDQ\XQH[SHFWHGLQFUHDVHLQVWDELOLW\UHODWLYHWRWKHS+UDQJHRIWKH$SULO9DVRVWULFW

   /DEHO

            ,DOVRXQGHUVWDQGIURP'U&K\DOO¶VDQDO\VLVDQGDJUHHWKDWWKHWHVWLQJSUHVHQWHG

   E\WKHDSSOLFDQWVGXULQJSURVHFXWLRQFRXOGQRWKDYHVKRZQFULWLFDOLW\RYHUWKHIRUPXODWLRQVHWIRUWK

   LQWKH$SULO9DVRVWULFW/DEHO7KDW/DEHOGHVFULEHGDFRPSOHWHFRPSRVLWLRQWKDWKDGEHHQ

   GHYHORSHG E\ 3DU ZLWK D VKHOI OLIH RI  PRQWKV IRU ZKLFK 3DU KDG H[WHQVLYH VWDELOLW\ GDWD

   6KRZLQJFULWLFDOLW\RYHUWKDWIRUPXODWLRQZRXOGKDYHUHTXLUHGWHVWLQJWKHFODLPHGIRUPXODWLRQV

   DJDLQVW WKDW SULRU DUW IRUPXODWLRQ ZKHQ LQVWHDG WKH LQYHQWRUV WHVWHG D GLIIHUHQW IRUPXODWLRQ

   FRPSULVLQJMXVWDFHWDWHEXIIHU ZKLFKZDVQRWDFRPSRQHQWRIWKHIRUPXODWLRQLQWKH$SULO

   9DVRVWULFW/DEHO DQGYDVRSUHVVLQ,WDOVRZRXOGKDYHUHTXLUHGWHVWLQJIRUWKHIXOOVKHOIOLIHVHW

   IRUWKLQWKHODEHODQGFRPSDULVRQZLWK3DU¶VRZQVWDELOLW\GDWDUDWKHUWKDQMXVWIRXUZHHNVZLWK

   FRQWULYHGGDWD

            )XUWKHUPRUHFRQVLVWHQWZLWKP\DQDO\VLVVHWIRUWKDERYHIRUREYLRXVQHVVD326$

   ZRXOGKDYHIRXQGWKHRSWLPL]DWLRQRIS+DURXQGWKHUDQJHRIWKH$SULO9DVRVWULFW/DEHOWR




                                                       
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 813 of 1189 PageID #: 19981

                     &21),'(17,$/±38568$17723527(&7,9(25'(5


   EH URXWLQH  S+ RSWLPL]DWLRQ RI D SHSWLGH IRUPXODWLRQ LV D URXWLQH SURFHVV LQ WKH ILHOG RI

   SKDUPDFHXWLFDOGRVDJHIRUPGHVLJQDQGGHYHORSPHQWWKDWLVIXQGDPHQWDOWRWKHHQWLUHHQGHDYRU

   :KHQIRUPXODWLQJYDVRSUHVVLQD326$ZRXOGKDYHORRNHGWRWKLVUDQJH²WKHS+YDOXHXVHGIRU

   DQ )'$UHYLHZHG DQG )'$DSSURYHG GUXJ SURGXFW²IRU JXLGDQFH DQG IRFXVHG RQ WHVWLQJ S+

   YDOXHVZLWKLQDQGVXUURXQGLQJWKLVUDQJH7KHVHVWDQGDUGDQDO\VHVZRXOGKDYHUDSLGO\UHYHDOHG

   WKHRSWLPXPUDQJHRUYDOXH²LIDQ\²DQGOHGD326$WRXVHWKHUHFLWHGYDOXHVWRWKHH[WHQWWKH\

   WUXO\DUHPRUHVWDEOH

            %H\RQGWKHODFNRIGDWDHVWDEOLVKLQJFULWLFDOLW\RYHUWKLVS+UDQJHIURPWKH$SULO

   9DVRVWULFW/DEHOWKHUHLVQRLQGLFDWLRQWKDWWKHUHLVDQ\EHQHILWWRWKHIRUPXODWLRQVDQGS+

   YDOXHVRIWKHDVVHUWHGFODLPVRIWKH¶¶DQG¶SDWHQWV7KRXJKWKHLQYHQWRUVFODLPHGLQ

   GHFODUDWLRQVWRWKHSDWHQWRIILFHWKDWWKHIRUPXODWLRQVRIWKHVHSDWHQWVKDGORZHULPSXULW\YDOXHV

   UHODWLYHWRIRUPXODWLRQVZLWKGLIIHUHQWS+VZLWKLQWKHUDQJHLQFOXGLQJWKRVHZLWKS+VRI

   WKH\QHYHUFRPSDUHGWKHGDWDREWDLQHGIRUWKHFODLPHGS+YDOXHVZLWKVWDELOLW\GDWDWKH\

   KDGIRUWKHIRUPXODWLRQGHVFULEHGLQWKH$SULO9DVRVWULFW/DEHOLQFOXGLQJWKDWVXEPLWWHG

   ZLWK3DU¶V1'$PXFKOHVVVKRZHGDQ\QXPHULFDOLQFUHDVHLQDVVD\RUGHFUHDVHLQLPSXULWLHVDQG

   VWLOOOHVVDQ\FOLQLFDORUVDIHW\EHQHILWWRVXFKDUHVXOW WRWKHH[WHQWWKHUHZHUHDFWXDOO\ORZHUHG

   LPSXULWLHV   See, e.g. .DQQDQ 'HS ± 9DQGVH 'HS ± 6DQJKYL 'HS

   ±±±±

            *LYHQ WKDW WKH $SULO  9DVRVWULFW /DEHO GHVFULEHV DQ DFWXDO IRUPXODWLRQ RI

   YDVRSUHVVLQ WKDW ZDV RIIHUHG IRU VDOH E\ 3DU WKHUH DUH DOVR D QXPEHU RI )'$ ILQGLQJV DQG

   UHSUHVHQWDWLRQVWKDWUHIXWHDQ\DOOHJHGFULWLFDOLW\RIWKHDVVHUWHGFODLPVUHODWLYHWRWKH$SULO

   9DVRVWULFW/DEHO:KHQVHHNLQJDSSURYDOIRU1'$RQWKHRULJLQDO9DVRVWULFWSURGXFW

   3DUUHSUHVHQWHGWRWKH)'$WKDW




                                                     
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 814 of 1189 PageID #: 19982

                      &21),'(17,$/±38568$17723527(&7,9(25'(5


           S+LVDFULWLFDOSDUDPHWHULQWKHPDQXIDFWXUHRI3LWUHVVLQ7KHS+RIWKHSURGXFW
           VROXWLRQLQUHJDUGVWRFUHDWLQJDQGIRUPXODWLQJZLWKWKHKLJKO\ZDWHUVROXEOHDFLG
           VDOWIRUPRIWKHGUXJVXEVWDQFHLQIOXHQFHVWKHSHUIRUPDQFHRIWKHGUXJSURGXFW$W
           DS+UDQJHRIWKHYDVRSUHVVLQDFLGVDOWLVUHODWLYHO\VWDEOHLQZDWHU$WS+V
           EHORZDQGDERYHGHJUDGDWLRQRIYDVRSUHVVLQDFFHOHUDWHVZLWKWKHUHDFWLRQ
           LQFUHDVLQJDVWKHS+GHYLDWHVIXUWKHUIURPWKHIRUPXODWHGUDQJH

   3$59$62B  7KLV PHDQV WKDW WKH SULRU DUW 9DVRVWULFW IRUPXODWLRQ GHVFULEHG LQ WKH

   $SULO9DVRVWULFW/DEHOZDVDOUHDG\RSWLPL]HGIRUWKHVWDELOLW\RIYDVRSUHVVLQ$QGWKRXJK

   3DUUHPRYHGWKHRULJLQDO9DVRVWULFWSURGXFWIURPWKHPDUNHWZLWKWKHODXQFKRIWKHUHIRUPXODWHG

   9DVRVWULFWSURGXFWLWQRZFRQWHQGVLVFRYHUHGE\WKHDVVHUWHGFODLPVRIWKH¶¶DQG¶

   SDWHQWVWKH)'$KDVH[SUHVVO\³GHWHUPLQHGWKDWWKHRULJLQDOIRUPXODWLRQRI9DVRVWULFWXQLWV

   SHU P/ ZDV QRW GLVFRQWLQXHG IURP VDOH IRU UHDVRQV RI VDIHW\ RU HIIHFWLYHQHVV´  E.g.Ü

   KWWSVZZZUHJXODWLRQVJRYFRQWHQW6WUHDPHU"GRFXPHQW,G )'$3

    DWWDFKPHQW1XPEHU  FRQWHQW7\SH SGI  /LNH WKH LQYHQWRUV WKH )'$ FRXOG DOVR QRW

   GHWHUPLQH DQ\ GHWULPHQWDO SURSHUW\ RI RULJLQDO 9DVRVWULFW RU PDWHULDO EHQHILW LQ VDIHW\ RU

   HIIHFWLYHQHVVIRUWKHIRUPXODWLRQVRIWKHDVVHUWHGFODLPV,QGHHG3DUZDVXQDEOHWRVHFXUHDQ\

   VKHOI OLIH EHQHILW E\ UHIRUPXODWLQJ LWV 9DVRVWULFW SURGXFW RU EHQHILFLDO FKDQJH LQ LPSXULWLHV

   VSHFLILFDWLRQVWKHVKHOIOLYHVDQGWRWDOLPSXULWLHVVSHFLILFDWLRQVRIWKHRULJLQDODQGUHIRUPXODWHG

   9DVRVWULFW SURGXFWV DUH LGHQWLFDO  See, e.g. 3$59$62B >9DQGVH 'HS 7U ±

   .DQQDQ'HS7U±±±

            ,Q IDFW HYHQ EHIRUH WKH WHVWLQJ LW VXEPLWWHG WR WKH 3DWHQW 2IILFH




                                                              




                                                      
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 815 of 1189 PageID #: 19983

                CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


         399.




         400.




                                        120
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 816 of 1189 PageID #: 19984

                       CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER




          403.    Because the elements of the asserted claims of the ’526, ’209, and ’785 patents are

   expressly or inherently disclosed in this Label, save for pH, the Label would have rendered the

   claims of the ’526, ’209, and ’785 patents invalid as obvious had this reference been before the

   patent office, particularly because the pH values of these claims are not critical over the April 2014

   Vasostrict® Label. The April 2014 Vasostrict® Label is therefore material to the patentability of

   the ’526, ’209, and ’785 patents.

                  2.      The April 2014 Vasostrict® Label Is the Closest Prior Art to the
                          Asserted and/or Challenged Claims

          404.    In addition, it is my opinion that the April 2014 Vasostrict® Label is the closest

   prior art to the challenged claims of the ’526, ’209, ’239, and ’785 patents.

          405.    Unlike the PPC reference, among others, cited by the examiner, the April 2014

   Vasostrict® Label discloses each and every limitation of the challenged claims of the ’239 patent

   in a single reference and therefore anticipates those claims. Regarding pH, there would have been

   no need to consider whether the claims of the ’239 patent recite a pH range that is critical because

   the April 2014 Vasostrict® Label teaches an anticipating range.

          406.    For the ’526, ’209, and ’785 patents, the April 2014 Vasostrict® Label discloses a

   pH range that abuts or is much closer to the claimed pH ranges than the PPC range of 2.5 to 4.5.

   Indeed, as set forth above, the patents themselves reproduce material from the April 2014

   Vasostrict® Label as part of their disclosures, including the particular pH range of that



                                                    122
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 817 of 1189 PageID #: 19985

                      CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


   formulation. At most, the lower end of the April 2014 Vasostrict® Label is just 0.4 pH units away

   from the claims of the ’526 patent, while the PPC reference included pH values some 1.3 units

   away. Thus, the April 2014 Vasostrict® Label would have focused a POSA more specifically on

   the specific claimed values for optimization and is therefore a closer prior art reference.

             407.   In addition, the PPC reference did not disclose the clinical elements of the claims

   because it carries different indications and instructions for use. The April 2014 Vasostrict® Label,

   however, as set forth in Dr. Cross’s report, disclosed each of the clinical elements exactly. To the

   extent met by Eagle’s ANDA product labeling, the April 2014 Vasostrict® Label also disclosed

   additional handling steps, like the discard limitation, that are not in PPC.

             408.   Finally, although the examiner found that another prior art reference, Treschan,

   taught many of the clinical elements, they needed to be combined with other prior art to meet the

   claims, including the clinical elements. As stated in Dr. Cross’s report, the April 2014 Vasostrict®

   Label disclosed those clinical elements essentially verbatim. In addition, the disclosures of the

   additional dilution references—Russell, Young, and Buck—cited for those method steps were also

   obviated by the disclosure of the April 2014 Vasostrict® Label, as noted by Dr. Cross. And unlike

   those references, the April 2014 Vasostrict® Label taught the specific components for the

   composition of vasopressin, not just the method of using it.

             B.     Pitressin® Properties

             409.   I understand that key properties of Pitressin®, including its target pH as well as the

   pH of many specific lots with values above that target range, were not disclosed to the patent office

   during prosecution of the challenged patents. This information is material to patentability and is

   closer prior art than the PPC reference over which the inventors argued criticality before the patent

   office.




                                                     123
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 818 of 1189 PageID #: 19986

                  &21),'(17,$/±38568$17723527(&7,9(25'(5


   

   'DWHG1RYHPEHU

                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                    .LQDP3DUN3K'




                                         
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 819 of 1189 PageID #: 19987




                    EXHIBIT 4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 820 of 1189 PageID #: 19988




                         REDACTED
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 821 of 1189 PageID #: 19989




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE



    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC and ENDO                  C.A. No. 18-cv-823-CFC
    PAR INNOVATION COMPANY, LLC,


                     Plaintiffs,
                                                    FILED UNDER SEAL
         v.

    EAGLE PHARMACEUTICALS INC.,


                     Defendant.


                                   EXHIBIT 15.1.3

      PLAINTIFFS’ REPLY IN SUPPORT OF ITS MOTION IN LIMINE #1
       TO STRIKE AND PRECLUDE ANY OPINION AND TESTIMONY
               REGARDING MATTER NEWLY RAISED IN
                  DR. PARK’S REPLY EXPERT REPORT
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 822 of 1189 PageID #: 19990




         Eagle offers no explanation for not timely disclosing LT-4487. Instead, it

   paints a misleading picture about Dr. Kirsch’s rebuttal report and Dr. Park’s new

   opinions. Kirsch nowhere opined that “the prior art showed pH was unimportant

   to vasopressin stability.” See Mot.Opp. at 1 (lacking citation). And, Eagle knew

   months before opening reports that Par contended “prior art references would have

   directed a POSA away from the claimed [pH] values” and “Par discovered the

   claimed pH value, through diligent work, despite the absence of any teaching

   toward it.” Ex. A (Contentions) at 21-22, 29, 33, 38, 42. If LT-4487 is “important

   to Eagle,” it should have been timely disclosed. Park’s deposition testimony about

   LT-4487, which is fraught with speculation, does not cure the prejudice of Par

   being deprived of appropriate fact discovery. LT-4487 “was not vetted through

   discovery” and should be excluded. Cradle IP, LLC v. Texas Instruments, Inc., 5

   F. Supp. 3d 626, 639-40 (D. Del. 2013).

         As for Park’s new opinions on the declarations, that he opined on the alleged

   materiality of the label in his opening report is irrelevant. He made no mention of

   the declarations he first addressed in his reply. His new opinions are therefore not

   “reasonable elaboration” of his opening opinions. They are improper. See

   Waddington N. Am., Inc. v. Sabert Corp., No. 09-4883 (GEB), 2011 WL 1098996,

   at *8 (D.N.J. Mar. 22, 2011) (excluding expert declaration, noting “it is




                                             1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 823 of 1189 PageID #: 19991




   unnecessary if it is a mere elaboration and is improper if it expresses new

   opinions”).

    Dated: May 11, 2020                 Respectfully submitted,

                                        FARNAN LLP

                                        /s/ Brian E. Farnan
                                        Brian E. Farnan (Bar No. 4089)
                                        Michael J. Farnan (Bar No. 5165)
                                        919 N. Market St., 12th Floor
                                        Wilmington, DE 19801
                                        Telephone : (302) 777-0300
                                        Fax : (302) 777-0301
                                        bfarnan@farnanlaw.com
                                        mfarnan@farnanlaw.com

                                        Martin J. Black (admitted pro hac vice)
                                        Sharon K. Gagliardi (admitted pro hac vice)
                                        Brian M. Goldberg (admitted pro hac vice)
                                        DECHERT LLP
                                        Cira Centre
                                        2929 Arch Street
                                        Philadelphia, PA 19104
                                        Tel: (215) 994-4000
                                        martin.black@dechert.com
                                        sharon.gagliardi@dechert.com
                                        brian.goldberg@dechert.com

                                        Robert D. Rhoad (admitted pro hac vice)
                                        DECHERT LLP
                                        502 Carnegie Center
                                        Suite #104
                                        Princeton, NJ 08540
                                        Tel: (609) 955-3200
                                        robert.rhoad@dehcert.com

                                        Johnathan D.J. Loeb, Ph.D (admitted pro hac
                                        vice)

                                             2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 824 of 1189 PageID #: 19992




                                     DECHERT LLP
                                     2400 W. El Camino Real, Suite 700
                                     Mountain View, CA 94040-1499
                                     Tel: (650) 813-4995
                                     jonathan.loeb@dechert.com

                                     Blake B. Greene (admitted pro hac vice)
                                     DECHERT LLP
                                     300 W. 6th Street, Suite 2010
                                     Austin, TX 78701
                                     Tel: (512) 394-3000
                                     blake.greene@dechert.com

                                     Attorneys for Plaintiffs Par Pharmaceutical,
                                     Inc., Par Sterile Products, LLC, and Endo
                                     Par Innovation Company, LLC




                                         3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 825 of 1189 PageID #: 19993




                           CERTIFICATION OF COMPLIANCE

         The foregoing document complies with the type-volume limitation of this

   Court’s March 2, 2020 form Scheduling Order For All Cases where Infringement is

   Alleged. The text of this brief, including footnotes, was prepared in Times New

   Roman, 14 point. According to the word processing system used to prepare it, the

   brief contains 250 words, excluding the case caption, signature block, table of

   contents and table of authorities.



                                              /s/ Brian E. Farnan                .
                                              Brian E. Farnan (Bar No. 4089)
   Dated: May 11, 2020
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 826 of 1189 PageID #: 19994




                             EXHIBIT A
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 827 of 1189 PageID #: 19995




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC., PAR        )
    STERILE PRODUCTS, LLC, and ENDO      )
    PAR INNOVATION COMPANY, LLC,         )
                                         )
                  Plaintiffs,                Case No. C.A. No. 18-823-CFC
                                         )
                                         )
    v.                                   )
                                             CONFIDENTIAL – PURSUANT TO
                                         )
    EAGLE PHARMACEUTICALS INC.,              PROTECTIVE ORDER
                                         )
                                         )
                  Defendant.
                                         )
                                         )

   PLAINTIFFS PAR PHARMACEUTICAL, INC., PAR STERILE PRODUCTS, LLC, AND
   ENDO PAR INNOVATION COMPANY, LLC’S RESPONSE TO DEFENDANT EAGLE
             PHARMACEUTICALS INC.’S INVALIDITY CONTENTIONS




                                         1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 828 of 1189 PageID #: 19996

                                                           TABLE OF CONTENTS

  I.          RESPONSES TO EAGLE’S INVALIDITY CONTENTIONS ........................................ 1
  II.         RESERVATION OF RIGHTS AND OBJECTIONS............................................................. 2
  III.        THE LEVEL OF SKILL IN THE RELEVANT ART............................................................ 3
  IV.         ASSERTED PRIOR ART....................................................................................................... 3
         A.        Disputed Prior Art References ............................................................................................ 3
              1.         BH Medicine Guide..................................................................................................... 3
              2.         FDA Multi-dose Guidance .......................................................................................... 4
              3.         FDA NDA Review and Biopharmaceutics Review .................................................... 4
         B.        Scope & Content of the Alleged Prior Art .......................................................................... 4
              1.         Pitressin® .................................................................................................................... 4
              2.         FDA NDA Review ...................................................................................................... 5
              3.         FDA Biopharmaceutics Review .................................................................................. 5
              4.         Avanti 2012 ................................................................................................................. 6
              5.         WHO Standard ............................................................................................................ 6
              6.         Treschan 2006 ............................................................................................................. 6
              7.         PPC 2009 ..................................................................................................................... 7
              8.      Fresenius Labels 2013, Pitressin® Label 2012, and Cardinal Label 2011
              (collectively, “Vasopressin Labels”) ...................................................................................... 7
              9.         Sun 2003 ...................................................................................................................... 8
              10.        BH Medicine Guide..................................................................................................... 8
              11.        Grzonka 1991 .............................................................................................................. 9
              12.        Argenziano 1997 ......................................................................................................... 9
              13.        Obritsch 2004 .............................................................................................................. 9
              14.        Lechner 2007 ............................................................................................................. 10
              15.        Dünser 2002 .............................................................................................................. 10
              16.        Bi 1999 ...................................................................................................................... 10
              17.        Wilczynska 2002 ....................................................................................................... 11
              18.        Yanagisawa 1998 ...................................................................................................... 11
              19.        Aylward 1986 ............................................................................................................ 12
              20.        Russell 2008 .............................................................................................................. 12
              21.        Nunez 2009................................................................................................................ 13
              22.        Hawe 2009 ................................................................................................................. 13
              23.        FDA Multi-Dose Guidance ....................................................................................... 13
              24.        Joint Commission 2014 Misuse of Vials ................................................................... 14
              25.        Malay 1999 ................................................................................................................ 14
                                                                               i
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 829 of 1189 PageID #: 19997

                                                          TABLE OF CONTENTS

             26.        Patel 2002 .................................................................................................................. 14
  V.         OVERVIEW: VALIDITY UNDER 35 U.S.C. § 103 .......................................................... 14
  VI.        VALIDITY OF U.S. PATENT NO. 9,744,239 .................................................................... 18
        A.        Validity Under 35 U.S.C. § 103 ........................................................................................ 18
             1.         Claims 1 – 19 of the ’239 patent would not have been obvious ............................... 18
             2.         Differences between prior art and claims 1 – 19 of the ’239 patent ......................... 19
                  a.        Claim 1 and Claim 15 ........................................................................................... 19
                       i. Composition for intravenous administration in unit dosage form ........................ 19
                       ii. The pharmaceutical composition consisting of, in a unit dosage form: i) from
                           about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a pharmaceutically –
                           acceptable salt thereof; ii) optionally chlorobutanol; iii) acetic acid, acetate, or a
                           combination thereof; iv) 0 – 2% vasopressin degradation products; and v) water 20
                       iii. The unit dosage form has a pH of 3.5 to 4.1 ......................................................... 21
                       iv. Diluting the unit dosage form in a diluent to provide a concentration from about
                           0.1 units/mL to about 1 unit/mL of vasopressin or the pharmaceutically –
                           acceptable salt thereof ........................................................................................... 22
                       v. Administering the diluted unit dosage form to the human by intravenous
                          administration ....................................................................................................... 22
                       vi. The administration provides to the human from about 0.01 units of vasopressin or
                           the pharmaceutically – acceptable salt thereof per minute to about 0.1 units of
                           vasopressin or the pharmaceutically – acceptable salt thereof per minute ........... 23
                       vii. The human is hypotensive .................................................................................... 23
                  b.        Dependent Claims 2 – 4 of the ’239 patent........................................................... 23
                  c.        Dependent Claims 5 – 13 of the ’239 patent......................................................... 24
                  d.        Dependent Claim 14 of the ’239 patent ................................................................ 25
                  e.        Dependent Claims 16 – 17 of the ’239 patent....................................................... 25
                  f.        Dependent Claims 18 – 19 of the ’239 patent....................................................... 26
        B.        Validity Under 35 U.S.C. § 112 ........................................................................................ 26
             1.         Claims 1 – 19 of the ’239 patent are not invalid for indefiniteness .......................... 26
             2.         Claims 1 – 19 of the ’239 patent are sufficiently enabled ......................................... 27
  VII. VALIDITY OF U.S. PATENT NO. 9,375,478 .................................................................... 27
        A.        Validity Under 35 U.S.C. § 103 ........................................................................................ 27
             1.         Claims 1 – 11 of the ’478 patent would not have been obvious ............................... 27
             2.         Differences between prior art and claims 1 – 11 of the ’478 patent ......................... 28
                  a.        Claim 1 .................................................................................................................. 28
                       i. pH limitation ......................................................................................................... 29


                                                                              ii
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 830 of 1189 PageID #: 19998

                                                          TABLE OF CONTENTS

                       ii. Acetate buffer........................................................................................................ 30
                  b.        Dependent Claim 2 of the ’478 patent .................................................................. 31
                  c.        Dependent Claims 3 – 11 of the ’478 patent......................................................... 31
        B.        Validity Under 35 U.S.C. § 112 ........................................................................................ 32
             1.         The Asserted Claims of the ’478 patent are not invalid for indefiniteness. .............. 32
  VIII. VALIDITY OF U.S. PATENT NO. 9,687,526 .................................................................... 32
        A.        Validity Under 35 U.S.C. § 103 ........................................................................................ 32
             1.         Claims 1 – 20 of the ’526 patent would not have been obvious ............................... 32
             2.         Differences between prior art and claims 1 – 20 of the ’526 patent ......................... 33
                  a.        Claim 1 .................................................................................................................. 33
                       i. pH limitation ......................................................................................................... 33
                       ii. Storage .................................................................................................................. 34
                       iii. Degradation ........................................................................................................... 34
                  b.        Dependent Claims 2 – 4 of the ’526 patent........................................................... 34
                  c.        Dependent Claims 5 – 11 of the ’526 patent......................................................... 34
                  d.        Dependent Claims 12 and 13 of the ’526 patent ................................................... 35
                  e.        Dependent Claims 14 – 15 of the ’526 patent....................................................... 35
                  f.        Dependent Claims 16 – 19 of the ’526 patent....................................................... 35
                  g.        Dependent Claim 20 of the ’526 patent ................................................................ 35
        B.        Validity Under 35 U.S.C. § 112 ........................................................................................ 35
             1.         The Asserted Claims of the ’526 patent are not invalid for indefiniteness. .............. 35
             2.         Claims 16 – 19 of the ’526 patent are proper dependent claims ............................... 36
             3.         Claims 1 – 20 of the ’526 patent are sufficiently enabled ......................................... 36
  IX.        VALIDITY OF U.S. PATENT NO. 9,744,209 .................................................................... 36
        A.        Validity Under 35 U.S.C. § 103 ........................................................................................ 36
             1.         Claims 1 – 11 & 13 of the ’209 patent would not have been obvious ...................... 36
             2.         Differences between prior art and claims 1 – 11 & 13 of the ’209 patent ................ 37
                  a.        Claim 1 .................................................................................................................. 37
                       i. pH limitation ......................................................................................................... 38
                       ii. Impurities .............................................................................................................. 38
                  b.        Dependent Claims 2 – 8 of the ’209 patent........................................................... 39
                  c.        Dependent Claims 9 – 10 of the ’209 patent......................................................... 40
                  d.        Dependent Claim 11 of the ’209 patent ................................................................ 40
                  e.        Dependent Claim 13 of the ’209 patent ................................................................ 40


                                                                             iii
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 831 of 1189 PageID #: 19999

                                                           TABLE OF CONTENTS

        B.        Validity Under 35 U.S.C. § 112 ........................................................................................ 41
             1.         The Asserted Claims of the ’209 patent are not invalid for indefiniteness. .............. 41
             2.         The Asserted Claims of the ’209 patent are sufficiently enabled.............................. 41
  X.         VALIDITY OF U.S. PATENT NO. 9,750,785 .................................................................... 41
        A.        Validity Under 35 U.S.C. § 103 ........................................................................................ 41
             1.         Claims 1 – 9 & 11 of the ’785 patent would not have been obvious ........................ 41
             2.         Differences between prior art and claims 1 – 9 & 11 of the ’785 patent .................. 42
                  a.        Claim 1 .................................................................................................................. 42
                       i. pH limitation ......................................................................................................... 42
                       ii. Impurities .............................................................................................................. 43
                  b.        Dependent Claim 2 of the ’785 patent .................................................................. 43
                  c.        Dependent Claims 3 – 9 of the ’785 patent........................................................... 43
                  d.        Dependent Claim 11 of the ’785 patent ................................................................ 44
        B.        Validity Under 35 U.S.C. § 112 ........................................................................................ 44
             1.         The Asserted Claims of the ’785 patent are not invalid for indefiniteness. .............. 44
             2.         The Asserted Claims of the ’209 patent are sufficiently enabled.............................. 44
  XI.        VALIDITY OF U.S. PATENT NO. 9,937,223 .................................................................... 44
        A.        Validity Under 35 U.S.C. § 103 ........................................................................................ 44
             1.         Claims 1 & 5 – 11 of the ’223 patent would not have been obvious ........................ 44
             2.         Differences between prior art and Claims 1 and 5 – 11 of the ’223 patent ............... 45
                  a.        Claim 1 of the ’223 patent .................................................................................... 45
                       i. acetate buffer ......................................................................................................... 46
                       ii. pH .......................................................................................................................... 46
                       iii. puncturing the dispensing region of the container a second time and drawing from
                            the container a second portion of the pharmaceutical composition wherein the
                            second time that the dispensing region of the container is punctured occurs at least
                            48 hours after the first time that the dispensing region of the container is
                            punctured............................................................................................................... 47
                       iv. Intravenously administering the second portion of the pharmaceutical composition
                           to the human. ......................................................................................................... 47
                       v. The administration of the second portion of the pharmaceutical composition
                          provides to the human from about 0.01 units of vasopressin or the
                          pharmaceutically acceptable salt thereof per minute to about 0.1 units of
                          vasopressin or the pharmaceutically acceptable salt thereof per minute. ............. 48
                  b.        Dependent Claims 5 – 8 of the ’223 patent........................................................... 48
                  c.        Dependent Claim 9 of the ’223 patent .................................................................. 48


                                                                              iv
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 832 of 1189 PageID #: 20000

                                                     TABLE OF CONTENTS

                d.        Dependent Claim 10 of the ’223 patent ................................................................ 48
                e.        Dependent Claim 11 of the ’223 patent ................................................................ 49
      B.        Validity Under 35 U.S.C. § 112 ........................................................................................ 49
           1.         The asserted claims are not indefinite ....................................................................... 49
           2.         Claim 11 of the ’223 patent is a proper dependent claim .......................................... 49
           3.         The asserted claims are sufficiently enabled ............................................................. 50
  XII. OBJECTIVE INDICIA OF NONOBVIOUSNESS.............................................................. 50
  XIII. CONCLUSION ..................................................................................................................... 50




                                                                       v
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 833 of 1189 PageID #: 20001




   the use of a preservative to extend shelf-life generally, and does not describe a process for

   formulating vasopressin or storing it in a stable medium with 0 – 2% degradation products.

          Accordingly, Eagle has failed to demonstrate that the cited prior art renders this limitation

   obvious.

                                      iii. The unit dosage form has a pH of 3.5 to 4.1

          None of the prior art cited by Eagle expressly discloses this limitation. Nor does Eagle

   cite any evidence that the pH of Pitressin was known prior to the time of the claimed inventions

   of the patents-in-suit. Eagle cites disclosures in the FDA Biopharmaceutics Review regarding

   the pH of Pitressin, but as noted above, Eagle fails to show that that document qualifies as prior

   art and does not cite any evidence that the pH of Pitressin was known prior to the time of the

   claimed inventions. Without demonstrating that the pH of Pitressin was known to POSAs, Eagle

   cannot demonstrate that it would have been obvious to modify or combine the prior art to arrive

   at the pH range recited in these claims.

          Eagle argues that the Vasopressin Labels and PPC 2009 disclose pH ranges of 2.5 – 4.5

   that overlap with the range recited in this limitation. There is nothing in these references that

   would have directed a POSA towards the claimed pH values. Other prior art, however, would

   have directed a POSA away from the claimed values. For example, the Bi 2000 reference

   reported optimal stability of 3.35 for vasopressin. Bi 2000 at 90 (“Fig. 2 indicates that AVP is

   most stable at pH 3.35 among pH values tested and its degradation rate is highly pH –

   dependent.”). And Connors taught that the “[m]aximal stability [of vasopressin] is seen at pH

   3.” Connors at 787.

          Additionally, testing performed by Par, including the work reflected in the prosecution

   histories, the patent specifications, and other development documentation, show the criticality of

   pH to the stability of vasopressin and the levels of impurities. See, e.g., ’526 patent at Examples
                                                    21
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 834 of 1189 PageID #: 20002




   9, 10 and Figs. 11 – 18; PAR-VASO_0002304 – 317; PAR-VASO_0002580 – 590; PAR-

   VASO_0004903 – 910; PAR-VASO_0008804 – 824; PAR-VASO_0093612 – 671; PAR-

   VASO_0226936 – 7034. Eagle seeks to rebut this evidence by arguing that there was no

   teaching away, but as noted above, to the extent it was applicable, prior art references would

   have directed a POSA away from the claimed values. Par also disputes Eagle’s criticisms of the

   reliability of its test results.

           Eagle’s citation of general references purporting to show that optimizing stability is

   desirable and that pH is one factor that may affect stability is similarly inadequate to render this

   limitation obvious. Eagle uses impermissible hindsight reasoning to reconstruct the claimed

   inventions without any guidance from the art as to how or why to do so. For example, Eagle

   alleges that a POSA would have optimized the stability of prior art vasopressin formulations, but

   Eagle points to no evidence showing that the stability of those formulations was a concern or

   known to be in need of improvement. Moreover, in view of the unpredictability of the art with

   respect to peptide formulations, the vast array of options for potentially improving stability, and

   the evidence that the prior art pointed away from the particular solutions claimed by the

   inventors here, among other things, Eagle has failed to show by clear and convincing evidence

   that the claimed pH values would not have been obvious in view of the prior art it cites.

                                      iv. Diluting the unit dosage form in a diluent to provide a
                                          concentration from about 0.1 units/mL to about 1 unit/mL
                                          of vasopressin or the pharmaceutically – acceptable salt
                                          thereof

           The cited references do not disclose or render obvious the unit dosage form as claimed.

                                      v. Administering the diluted unit dosage form to the human
                                         by intravenous administration

           The cited references do not disclose or render obvious the unit dosage form as claimed.



                                                    22
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 835 of 1189 PageID #: 20003




   the asserted claims” (ActiveVideo Networks, 694 F.3d at 1327); why the combination allegedly

   “yield[s] a predictable result” (KSR, 550 U.S. at 416), or “why a person of skill in the art would

   have combined the elements from specific references in the way the claimed invention does”

   (ActiveVideo Networks, 694 F.3d at 1328 (emphasis in original) (citing KSR, 550 U.S. at 418)).

          In fact, other than Avanti 2012 and Chang (which is not asserted as prior art), the only

   specific evidence to which Eagle cites is Par’s own internal research documents and PTO

   submissions. This is improper and falls far short of meeting Eagle’s burden.

                                     i. pH limitation

          The reasons set forth above as to why the pH range of 3.5 – 4.1 claimed in the ’239

   patent is not obvious in view of the prior art apply with even more force here where the claimed

   pH value is a narrower subset of that range (3.8). The testing performed by Par, including the

   work reflected in the prosecution histories, the patent specifications, and other development

   documentation, show the criticality of the recited pH value to the stability of vasopressin and the

   levels of impurities. See, e.g., ’526 patent at Examples 9, 10 and Figs. 11 – 18; PAR-

   VASO_0002304 – 317; PAR-VASO_0002580 – 590; PAR-VASO_0004903 – 910; PAR-

   VASO_0008804 – 824; PAR-VASO_0093612 – 671; PAR-VASO_0226936 – 7034; PAR-

   VASO_003050563 – 582. Par discovered the claimed pH value, through diligent work, despite

   the absence of any teaching toward it. Eagle’s ipse dixit statement that “a single point and a

   broad range cannot simultaneously maximize the same property,” Invalidity Contentions at 65,

   misses the point and reflects a misunderstanding of the law—the fact that a range of values may

   be non-obvious and critical to a claimed invention does not mean that any individual point within

   that range cannot also be claimed as part of a non-obvious invention. Accordingly, the prior art

   does not render this limitation obvious.



                                                   29
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 836 of 1189 PageID #: 20004




   modify the specified prior art combination as to allegedly render any of the asserted claims of

   the ’526 patent invalid as obvious under 35 U.S.C. § 103.

          Par has used its best efforts to understand Eagle’s invalidity allegations for the asserted

   claims of the ’526 patent in order to respond to the validity contentions. Par further refers to and

   incorporates herein its responses to the summaries of the cited prior art set forth above, and

   further reserves the right to supplement its responses based on any future positions taken by

   Eagle in this matter.

                  2.       Differences between prior art and claims 1 – 20 of the ’526 patent

                              a. Claim 1

          Par disputes that Eagle has provided clear and convincing evidence that the proposed art

   identified by Eagle discloses the limitations of claim 1 of the ’526 patent for at least he same

   reasons as for claim 1 of the ’239 patent and claim 1 of the ’478 patent noted above. Eagle has

   failed to show how any “specific references could be combined, which combination(s) of

   elements in specific references would yield a predictable result, [and] how any specific

   combination would operate or read on the asserted claims” (ActiveVideo Networks, 694 F.3d at

   1327); why the combination allegedly “yield[s] a predictable result” (KSR, 550 U.S. at 416), or

   “why a person of skill in the art would have combined the elements from specific references in

   the way the claimed invention does” (ActiveVideo Networks, 694 F.3d at 1328 (emphasis in

   original) (citing KSR, 550 U.S. at 418)).

                                     i. pH limitation

          Eagle raises and relies upon the same arguments with respect to this limitation as it did

   with respect to the pH limitation in the ’478 patent, and its contentions are deficient for the same

   reasons as set forth above with respect thereto.



                                                      33
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 837 of 1189 PageID #: 20005




                                      i. pH limitation

          The reasons set forth above as to why the pH range of 3.5 – 4.1 claimed in the ’239

   patent is not obvious in view of the prior art apply with even more force here where the claimed

   pH value is a narrower subset of that range (3.7 – 3.9). The testing performed by Par, including

   the work reflected in the prosecution histories, the patent specifications, and other development

   documentation, show the criticality of the recited pH value to the stability of vasopressin and the

   levels of impurities. See, e.g., ’526 patent at Examples 9, 10 and Figs. 11 – 18; PAR-

   VASO_0002304 – 317; PAR-VASO_0002580 – 590; PAR-VASO_0004903 – 910; PAR-

   VASO_0008804 – 824; PAR-VASO_0093612 – 671; PAR-VASO_0226936 – 7034; PAR-

   VASO_003050563 – 582. Par discovered the claimed pH range, through diligent work, despite

   the absence of any teaching toward it. Eagle’s ipse dixit statement that “[d]ifferent pH targets . .

   . cannot simultaneously be critical to optimizing the same property,” Invalidity Contentions at

   85, misses the point and reflects a misunderstanding of the law—the fact that a range of values

   may be non-obvious and critical to a claimed invention does not mean that a narrower subset

   within that range cannot also be claimed as part of a non-obvious invention. Accordingly, the

   prior art does not render this limitation obvious.

                                      ii. Impurities

          As Eagle implicitly concedes, none of the cited prior art expressly discloses this

   limitation. Nor does Eagle cite any evidence that any POSA was actually in possession of this

   limitation prior to the time of the claimed inventions. Instead, Eagle raises and relies upon the

   same arguments with respect to this limitation as it did with respect to the 0 – 2% vasopressin

   degradation products limitation of claim 1 of the ’239 patent and claims 2 – 4 of the ’239 patent,

   and its contentions are deficient for the same reasons as set forth above with respect thereto.

   Eagle’s assertions that this limitation would have been obvious is based on an unsupported and

                                                    38
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 838 of 1189 PageID #: 20006




   modify the specified prior art combination as to allegedly render any of the asserted claims of

   the ’209 patent invalid as obvious under 35 U.S.C. § 103.

          Par has used its best efforts to understand Eagle’s invalidity allegations for the asserted

   claims of the ’785 patent in order to respond to the validity contentions. Par further refers to and

   incorporates herein its responses to the summaries of the cited prior art set forth above, and

   further reserves the right to supplement its responses based on any future positions taken by

   Eagle in this matter.

                  2.       Differences between prior art and claims 1 – 9 & 11 of the ’785 patent

                              a. Claim 1

          Par disputes that Eagle has provided clear and convincing evidence that the proposed art

   identified by Eagle discloses at least the limitations of claim 1 of the ’785 patent for at least he

   same reasons as for each claim 1 of the patents noted above. Eagle has failed to show how any

   “specific references could be combined, which combination(s) of elements in specific references

   would yield a predictable result, [and] how any specific combination would operate or read on

   the asserted claims” (ActiveVideo Networks, 694 F.3d at 1327); why the combination allegedly

   “yield[s] a predictable result” (KSR, 550 U.S. at 416), or “why a person of skill in the art would

   have combined the elements from specific references in the way the claimed invention does”

   (ActiveVideo Networks, 694 F.3d at 1328 (emphasis in original) (citing KSR, 550 U.S. at 418)).

                                      i. pH limitation

          Eagle raises and relies upon the same arguments with respect to this limitation as it did

   with respect to the pH limitations in the ’209 patent, and its contentions are deficient for the

   same reasons as set forth above with respect thereto.




                                                     42
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 839 of 1189 PageID #: 20007




                  3.      The asserted claims are sufficiently enabled

          Eagle’s arguments for indefiniteness repeat arguments that it made for indefiniteness of

   the other patents addressed above, and those arguments fail for the reasons noted above with

   respect to those patents.

   XII.   OBJECTIVE INDICIA OF NONOBVIOUSNESS

          As noted above, Eagle has failed to meet its prima facie case of obviousness; therefore,

   Par need not assert any objective indicia of nonobviousness in support of its position.

   XIII. CONCLUSION

          Based upon the information available to Par, Eagle has failed to prove by clear and

   convincing evidence that the asserted claims of the ’239, ’478, ’526, ’209, ’785, and ’223 patents

   are invalid at least on the grounds set forth above. Discovery and Par’s investigation is ongoing,

   and Par reserves the right to modify and/or supplement its validity contentions.

   Dated: August 23, 2019                     Respectfully submitted,

                                              FARNAN LLP

                                              /s/ Brian E. Farnan
                                              Brian E. Farnan (Bar No. 4089)
                                              Michael J. Farnan (Bar No. 5165)
                                              919 N. Market St., 12th Floor
                                              Wilmington, DE 19801
                                              Telephone : (302) 777-0300
                                              Fax : (302) 777-0301
                                              bfarnan@farnanlaw.com
                                              mfarnan@farnanlaw.com

                                              Martin J. Black (admitted pro hac vice)
                                              Sharon K. Gagliardi (admitted pro hac vice)
                                              Brian M. Goldberg (admitted pro hac vice)
                                              DECHERT LLP
                                              Cira Centre
                                              2929 Arch Street
                                              Philadelphia, PA 19104
                                              Tel: (215) 994-4000
                                              martin.black@dechert.com

                                                   50
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 840 of 1189 PageID #: 20008




                                    sharon.gagliardi@dechert.com
                                    brian.goldberg@dechert.com

                                    Robert D. Rhoad (admitted pro hac vice)
                                    DECHERT LLP
                                    100 Overlook Center
                                    2nd Floor
                                    Princeton, NJ 08540-7814
                                    Tel: (609) 955-3200
                                    robert.rhoad@dehcert.com

                                    Johnathan D.J. Loeb, Ph.D (admitted pro hac vice)
                                    DECHERT LLP
                                    2400 W. El Camino Real, Suite 700
                                    Mountain View, CA 94040-1499
                                    Tel: (650) 813-4995
                                    jonathan.loeb@dechert.com

                                    Blake B. Greene (admitted pro hac vice)
                                    DECHERT LLP
                                    300 W. 6th Street, Suite 2010
                                    Austin, TX 78701
                                    Tel: (512) 394-3000
                                    blake.greene@dechert.com

                                    Attorneys for Plaintiffs Par Pharmaceutical, Inc.,
                                    Par Sterile Products, LLC, and Endo Par Innovation
                                    Company, LLC




                                         51
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 841 of 1189 PageID #: 20009




                                    CERTIFICATE OF SERVICE

          I, Brian E. Farnan, hereby certify that on August 23, 2019, a copy of Plaintiffs Par

   Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation Company, LLC’s

   Response to Defendant Eagle Pharmaceuticals Inc.’s Invalidity Contentions was served on the

   following as indicated:

   Via E-Mail                                        Via E-Mail
   David E. Moore                                    Benjamin A. Lasky
   Bindu A. Palapura                                 Jay P. Lefkowitz, P.C.
   Stephanie E. O’Byrne                              Jeanna M. Wacker
   Jennifer Penberthy Buckley                        Sam Kwon
   POTTER ANDERSON &CORROON LLP                      Christopher J. Citro
   Hercules Plaza, 6th Floor                         Kirkland & Ellis LLP
   1313 N. Market Street                             benjamin.lasky@kirkland.com
   Wilmington, DE 19801                              lefkowitz@kirkland.com
   dmoore@potteranderson.com                         jeanna.wacker@kirkland.com
   bpalapura@potteranderson.com                      sam.kwon@kirkland.com
   sobyrne@potteranderson.com                        christopher.citro@kirkland.com
   jbuckley@potteranderson.com                       EagleVasopressinLitigation@kirkland.com

   Attorneys for Defendant Eagle                     Attorneys for Defendant Eagle
   Pharmaceuticals Inc.                              Pharmaceuticals Inc.

                                                       /s/ Brian E. Farnan
                                                       Brian E. Farnan (Bar No. 4089)
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 842 of 1189 PageID #: 20010
                                   CONFIDENTIAL




                                   EXHIBIT 15.2

                          PAR’S MOTION IN LIMINE NO. 2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 843 of 1189 PageID #: 20011




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE



    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC and ENDO                  C.A. No. 18-cv-823-CFC
    PAR INNOVATION COMPANY, LLC,


                     Plaintiffs,
                                                    FILED UNDER SEAL
         v.

    EAGLE PHARMACEUTICALS INC.,


                     Defendant.


                                   EXHIBIT 15.2.1

         PLAINTIFFS’ MOTION IN LIMINE # 2 TO PRECLUDE STATE
              OF MIND TESTIMONY BY EAGLE’S EXPERTS
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 844 of 1189 PageID #: 20012




         In their reports, Eagle’s experts make numerous assertions regarding intent,

   motive, and state of mind which should be precluded. Courts in this District

   routinely preclude expert testimony regarding “intent, motive, or state of mind, or

   evidence by which such state of mind may be inferred.” Oxford Gene Tech. Ltd. v.

   Mergen Ltd., 345 F. Supp. 2d 431, 443 (D. Del. 2004); see also AstraZeneca LP v.

   Tap Pharm. Prods., Inc., 444 F. Supp. 2d 278, 293-94 (D. Del. 2006); Liqwd, Inc.

   v. L’Oréal USA, Inc., No. 17-14-JFB-SRF, 2019 WL 8014103, at *5 (D. Del. June

   25, 2019). This is because such opinions “have no basis in any relevant body of

   knowledge or expertise.” In re Rezulin Prods. Liab. Litig., 309 F. Supp. 2d 531,

   546 (D. Del. 2004). Such testimony is harmful and prejudicial because it allows

   unqualified experts “improperly to assume the role of advocates for the [party]’s

   case by arguing as to the intent or motives” underlying a particular action. Id.

         For example, in Dr. Chyall’s reports, he opines that the inventors and Par

   “were driven to selectively produce and withhold information in order to support

   their criticality allegations.” Ex. B (Chyall Reply Report) ¶ 90; see also Ex. A

   (Chyall Opening Report) ¶¶ 84 (“[T]he data provided to the examiner were

   improperly presented and skewed to mislead the examiner . . . .”), 141. This is

   legal argument masquerading as expert opinion. Dr. Chyall is simply not qualified

   to testify regarding why the inventors or Par submitted declarations. See Ex. C

   (Chyall C.V.). These opinions should be stricken and all of Eagle’s experts should

                                             1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 845 of 1189 PageID #: 20013




   be precluded from testifying at trial on the subject of inventor and corporate intent

   or state of mind.

         In addition, Eagle’s experts should not be permitted to opine about the patent

   examiner’s state of mind, including what the examiner would have done given

   different information. Experts in patent cases are not experts “in the field of

   retroactive mind reading of the thoughts of patent examiners” and thus may not

   opine or testify “as to the thought processes of an examiner who was provided with

   different information.” See Barry v. Medtronic, Inc., No. 1:14-cv-104, 2016 WL

   7665782, at *2 (E.D. Tex. July 19, 2016); Abbott Biotech. Ltd. v. Cenocor Ortho

   Biotech, Inc., No. 09-40089-FDS, 2014 WL 7330777, at *8 (D. Mass. Dec. 19,

   2014) (holding that an expert “may not speculate as to what the examiner did or

   did not think, or how different information would have impacted the examiner’s

   opinions or thoughts….”); accord The Medicines Co. v. Mylan Inc., No. 11-cv-

   1285, 2014 WL 1516599, at *4 (N.D. Ill. Apr. 17, 2014); Applied Materials, Inc. v.

   Advanced Semiconductor Materials Am., Inc., No. C 92-20643 RMW, 1995 WL

   261407, at *3 (N.D. Cal. Apr. 25, 1995).

         Here, Eagle’s experts repeatedly opine regarding what the Examiner would

   have done if provided with different information—e.g., Dr. Chyall opines that “had

   the Examiner relied on the April 2014 Vasostrict Label as prior art, she would not

   have permitted the issuance of the claims of the patents-in-suit.” Ex. A ¶ 132; see

                                              2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 846 of 1189 PageID #: 20014




   also, e.g., Ex. D (Cross Report) ¶ 247; Ex. E (Park Opening Report) ¶ 390.

   Similarly, Dr. Chyall’s opinions regarding what the Examiner understood or relied

   on should be similarly excluded. See, e.g., Ex. B ¶ 96 (“[I]t is evident that the

   Examiner relied on the inventors to accurately and comprehensively disclose the

   variability present in the data so that she could come to a reliable conclusion.”).

   The Court should exclude any such opinions or testimony regarding what the

   Examiner thought or would or would not have done under different circumstances,

   or what the Examiner’s thought processes were. Such speculative statements are

   irrelevant and outside the province of scientific expert testimony. Neither Dr. Park

   nor Dr. Chyall is an expert in patent law or patent prosecution procedure. See Ex.

   F (Chyall Dep.) 38:10-20; Ex. E, Ex. C.

         Accordingly, Par respectfully requests that the Court strike all state of mind

   opinions from the below paragraphs and preclude Eagle’s experts from testifying

   regarding state of mind—including without limitation inventor intent and examiner

   state of mind—at trial:

       Cross ¶¶ 47, 243-253;
       Park Opening Section XIV, particularly ¶¶ 390, 416, 426, 432;
       Ex. G, Park Reply ¶¶ 25, 37, 53; Section VI, particularly ¶ 156;

       Chyall Opening ¶¶ 9, 83-84, 90, 102, 111-114, 118, 121, 124-125, 127, 130-
        132, 136, 141-146, 149, 155-156, 170, 177, 186, 188, 194-195; and
       Chyall Reply ¶¶ 12, 19, 21, 60, 90, 96, 120.

                                             3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 847 of 1189 PageID #: 20015




    Dated: May 11, 2020              Respectfully submitted,

                                     FARNAN LLP

                                     /s/ Brian E. Farnan
                                     Brian E. Farnan (Bar No. 4089)
                                     Michael J. Farnan (Bar No. 5165)
                                     919 N. Market St., 12th Floor
                                     Wilmington, DE 19801
                                     Telephone : (302) 777-0300
                                     Fax : (302) 777-0301
                                     bfarnan@farnanlaw.com
                                     mfarnan@farnanlaw.com

                                     Martin J. Black (admitted pro hac vice)
                                     Sharon K. Gagliardi (admitted pro hac vice)
                                     Brian M. Goldberg (admitted pro hac vice)
                                     DECHERT LLP
                                     Cira Centre
                                     2929 Arch Street
                                     Philadelphia, PA 19104
                                     Tel: (215) 994-4000
                                     martin.black@dechert.com
                                     sharon.gagliardi@dechert.com
                                     brian.goldberg@dechert.com

                                     Robert D. Rhoad (admitted pro hac vice)
                                     DECHERT LLP
                                     502 Carnegie Center
                                     Suite #104
                                     Princeton, NJ 08540
                                     Tel: (609) 955-3200
                                     robert.rhoad@dehcert.com

                                     Johnathan D.J. Loeb, Ph.D (admitted pro hac
                                     vice)
                                     DECHERT LLP
                                     2400 W. El Camino Real, Suite 700
                                     Mountain View, CA 94040-1499
                                     Tel: (650) 813-4995

                                        4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 848 of 1189 PageID #: 20016




                                     jonathan.loeb@dechert.com

                                     Blake B. Greene (admitted pro hac vice)
                                     DECHERT LLP
                                     300 W. 6th Street, Suite 2010
                                     Austin, TX 78701
                                     Tel: (512) 394-3000
                                     blake.greene@dechert.com

                                     Attorneys for Plaintiffs Par Pharmaceutical,
                                     Inc., Par Sterile Products, LLC, and Endo
                                     Par Innovation Company, LLC




                                         5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 849 of 1189 PageID #: 20017




                           CERTIFICATION OF COMPLIANCE

         The foregoing document complies with the type-volume limitation of this

   Court’s March 2, 2020 form Scheduling Order For All Cases where Infringement is

   Alleged. The text of this brief, including footnotes, was prepared in Times New

   Roman, 14 point. According to the word processing system used to prepare it, the

   brief contains 750 words, excluding the case caption, signature block, table of

   contents and table of authorities.



                                              /s/ Brian E. Farnan                .
                                              Brian E. Farnan (Bar No. 4089)
   Dated: May 11, 2020




                                          1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 850 of 1189 PageID #: 20018




                          EXHIBIT A
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 851 of 1189 PageID #: 20019

                CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC, and ENDO
    PAR INNOVATION COMPANY, LLC,
                   Plaintiffs,
                                          C.A. No. 18-00823-CFC
         v.
                                          CONFIDENTIAL – PURSUANT TO
    EAGLE PHARMACEUTICALS INC.,           PROTECTIVE ORDER
                  Defendant.


              OPENING EXPERT REPORT OF LEONARD J. CHYALL, PH.D.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 852 of 1189 PageID #: 20020

                     CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


   and ranges of the asserted claims (i.e., 3.5–4.1, 3.7–3.9, and 3.8) are critical over PPC’s pH of 2.5–

   4.5.

           9.      Furthermore, I have been asked to provide my opinion as to whether the data

   presented by the inventors during prosecution of the patents-in-suit would have been sufficient to

   show criticality over the formulation described in an April 2014 label for the original formulation

   of Par’s Vasostrict product, which set forth a pH range of 3.4–3.6. As I explain below, it is my

   opinion that they would not have been. Had the April 2014 label been relied upon by the Examiner

   as prior art, the inventors could not have made the criticality claims they did based on the submitted

   data.

           10.     Relatedly, as I describe in the background section of this report, I understand that

   Pitressin and the original Vasostrict formulation are prior art vasopressin formulations that were

   sold prior to the earliest effective filing dates of the patents-in-suit. I understand that these products

   were both sold with an initial pH range of 3.4–3.6 before the earliest filing date of the patents-in-

   suit. For the reasons discussed below, it is my opinion that the data and information set forth in

   the Kannan Declaration do not demonstrate that the claimed pH and ranges of the asserted claims

   (i.e., 3.5–4.1, 3.7–3.9, and 3.8) are critical over Pitressin and Vasostrict, with their initial pH range

   of 3.4–3.6.

           11.     Finally, I have been asked to provide my opinion regarding whether certain

   information that the inventors withheld from the Examiner during prosecution relating to the

   testing and resulting data they submitted in support of their criticality assertions, including certain

   normalized data and results of a separate pH optimization study, would have been material to the

   prosecution of the patents-in-suit. For the reasons discussed below, it is my opinion that they

   would have been.




                                                       3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 853 of 1189 PageID #: 20021

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


   batch record, shows that American Regent’s vasopressin product was manufactured to have a

   target pH of 3.8. See AR3-VASO-0000001-22. Each milliliter of American Regent’s product

   contained 20 I.U. (i.e., units) of Vasopressin, USP; 9 mg of Sodium Chloride, USP; and 5 mg of

   chlorobutanol, NF as an antimicrobial agent. The sale of American Regent’s vasopressin product

   to the public is reflected in its sales record. See AR3-VASO-0000009.

   VI.    SUMMARY OF OPINIONS

          83.     In my opinion, the data and information set forth in the Kannan Declaration—even

   if assumed to be reliable and correct, and even after setting aside the variability inherent in the

   data—does not demonstrate that the pH values and ranges of the asserted claims (i.e., 3.5–4.1, 3.7–

   3.9, and 3.8) are critical for stability of vasopressin formulations as compared to the April 2014

   Vasostrict Label, the original Vasostrict formulation, or Pitressin. Thus, had the examiner relied

   on one or more of those prior art references or products, the inventors would not have been able to

   secure the issuance of the patents-in-suit.

          84.     It is further my opinion that the inventors withheld critical information from the

   examiner that would have been directly material to assessing their claims of criticality of the

   claimed pH and ranges of the patents-in-suit (i.e., 3.5–4.1, 3.7–3.9, and 3.8). In fact, as I detail

   below, the inventors selectively produced and withheld relevant information such that the data

   provided to the examiner were improperly presented and skewed to mislead the examiner to

   believe that the claimed claimed pH and ranges could be genuinely distinguished from the prior

   art. In my opinion, there is no rationale or scientific basis for the inventors’ selective production

   and presentation of the data to the patent office.

          85.     It is further my opinion that the inventors cannot establish the criticality of the

   claimed pH and ranges in any event because there were prior art vasopressin formulations available




                                                    28
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 854 of 1189 PageID #: 20022

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


   April 2014 Vasostrict Label disclosed each and every limitation of all pending claims, and

   therefore anticipated them. PAR-VASO-0006453 at 8325–329, 8349-356. The examiner,

   however, withdrew her rejection over the April 2014 Vasostrict Label, based on the Kannan and

   Bonomi-Huvala declarations, which alleged that the information set forth in the April 2014

   Vasostrict Label originated from the named inventors, Matthew Kenney and Vinayagam Kannan.

          89.     In my view, the fact that the examiner found that the April 2014 Vasostrict Label

   teaches every limitation of all pending claims is itself clear evidence that the Label was material

   prior art. Furthermore, it is my understanding that Drs. Kinam Park and Carmen Cross have

   concluded that the April 2014 Vasostrict Label discloses each and every limitation of the ’239

   patent claims as issued, either expressly or inherently.

          90.     I understand one cannot overcome an anticipation rejection by demonstrating

   criticality. Because the pending claims of the ’877 Application were rejected on the basis of

   anticipation, the inventors could not have relied on alleged criticality to overcome the rejection.

   Nor could they have relied on criticality to overcome an objection of the final claims as anticipated

   by the April 2014 Vasostrict Label. Thus, in my opinion, the claims of the ’239 patent would not

   have issued, had the examiner relied on the April 2014 Vasostrict Label as prior art.

          91.     Accordingly, it is my opinion that the April 2014 Vasostrict Label satisfies the but-

   for materiality standard for the ’239 patent.

          92.     My review of the April 2014 Vasostrict Label and the issued claims of the ’239

   patent confirms that the issued claims of the ’239 patent would have been anticipated (which would

   preclude criticality). The claims of the ’239 patent recite a method of increasing blood pressure in

   a human in need thereof by administering vasopressin. For example, Claim 1 recites as follows:

          1. A method of increasing blood pressure in a human in need thereof, the method
          comprising:



                                                    30
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 855 of 1189 PageID #: 20023

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


                          The inventors could not have shown criticality over the April 2014
                          Vasostrict Label for the claims of the ’526, ’209, and ’785 patents

          101.    The ’526, ’209, and ’785 patents are each continuations-in-part of the ’239 patent,

   and as with the ’239 patent, both Vinayagam Kannan and Matthew Kenney are named as inventors.

   Further, the same examiner who reviewed the ’239 patent (Christina Bradley) was the examiner

   of record during prosecution of the ’526, ’209, and ’785 patents.

          102.    The applications for the ’526, ’209, and ’785 patents were each filed after the

   examiner had disqualified the April 2014 Vasostrict Label during prosecution of the ’239 patent.

   As set forth below, had the April 2014 Vasostrict Label been available as prior art for the examiner,

   it is my opinion that the inventors could not have shown criticality of the claims of the ’526, ’209,

   and ’785 patents.

          103.    Importantly, the claims of the ’526, ’209, and ’785 patents are highly similar to the

   claims of the ’239 patent. The main difference between the ’239 patent claims and those of the

   ’526, ’209, and ’785 patents is that the latter three patents have narrower claimed pH ranges or

   value (3.8 for the ’526 patent and 3.7–3.9 for the ’209 and ’785 patents). For example, the ’526

   patent, like the ’239 patent, claims administering a vasopressin formulation comprising: (1) about

   0.01 to about 0.07 mg/mL vasopressin; (2) acetic acid; and (3) water. See, e.g., ’526 patent at

   claim 1. The ’526 patent recites the same rate of administration as the ’239 patent: 0.01 to 0.1

   units of vasopressin per minute. See, e.g., id.

          104.    Both the ’209 and ’785 patents require a vasopressin formulation comprising about

   0.01 to about 0.07 mg/mL vasopressin. See, e.g., ’209 patent at claim 1; ’785 patent at claim 1.

   The ’209 patent also recites the same rate of administration as the ’239 patent: 0.01 to 0.1 units of

   vasopressin per minute. See, e.g., id.




                                                     34
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 856 of 1189 PageID #: 20024

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


          108.    I understand that Par has not yet contended that there is a material difference

   between



          109.    I also am aware that Par has alleged that Eagle’s ANDA product and its proposed

   label meet each and every limitation of the asserted claims of the ’526, ’209 and ’785 patents, and

   therefore infringe the asserted claims.



                    it must follow then that the original Vasostrict product and the April 2014

   Vasostrict Label also meet each and every limitation of the asserted claims of the ’526, ’209 and

   ’785 patents, thereby anticipating the asserted claims.

          110.    Thus, Par’s assertion of infringement in this action establishes that the April 2014

   Vasostrict Label is material prior art to the asserted claims of the ’526, ’209 and ’785 patents.

   Further, because under Par’s allegation of infringement, the April 2014 Vasostrict Label (and the

   original Vasostrict, which is described therein) would anticipate the asserted claims of the ’526,

   ’209 and ’785 patents, any allegations of criticality would be irrelevant. The inventors could not

   have secured the issuance of those claims, regardless of the substance of their criticality

   allegations.

                          ii.    The data set forth in the Kannan declaration could not have
                                 demonstrated criticality over the April 2014 Vasostrict Label

          111.    The data provided in the declarations submitted during the prosecution of the

   patents-in-suit (e.g., the Kannan Declaration & Vandse Declaration) do not support the inventors’

   argument that the claimed pH and ranges (i.e., 3.7–3.9, and 3.8) of the ’526, ’209 and ’785 patents

   are critical. In this section, I set aside the design flaws, errors in analysis, and the general

   unreliability of the data set forth in the these declarations, and provide my views on whether the



                                                   37
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 857 of 1189 PageID #: 20025

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


   data from those declarations could establish criticality of the claimed pH and ranges, had the April

   2014 Vasostrict Label been available as prior art to the examiner of the patents-in-suit. My view

   is, even making the assumption that all data recited in the declarations are reliable (an assumption

   with which I disagree), the data does not demonstrate the criticality of the claimed pH and pH

   ranges (i.e., 3.7–3.9, and 3.8) over the April 2014 Vasostrict Label.

          112.    I understand that in seeking to establish criticality of a claimed element over the

   prior art, it is insufficient to demonstrate a difference in mere degree, rather than in kind. It is my

   opinion that, if the April 2014 Vasostrict Label were relied on by the examiner as prior art, the

   inventors could not have shown a difference in kind for the pH ranges required in the claims of the

   ’526, ’209 and ’785 patents over the April 2014 Vasostrict Label (or Vasostrict, which is described

   in the label). A close inspection of the data set forth in the declarations shows that the stability of

   vasopressin formulations stored at the claimed pH and ranges (i.e., 3.7–3.9, and 3.8) is effectively

   indistinguishable from those formulations with the pH of 3.4–3.6, a range expressly disclosed in

   the April 2014 Label.

          113.    During prosecution of each of the ’526, ’209, and ’785 patents, the examiner

   rejected the pending claims as obvious in view of PPC, which discloses a pH of 2.5 to 4.5 See

   PAR-VASO-0002629 at 4766–68 (’526 patent); PAR-VASO-0005400 at 5732-34 (’209 patent);

   PAR-VASO-0009650 (’785 patent). The examiner withdrew her rejections based on the data

   submitted in the Kannan Declaration (and supporting Vandse declarations, which contain

   duplicative data), which I understand was included in Example 10 of each of the ’209 and ’785

   patents. PAR-VASO-0002629 at 5382 (’526 patent); PAR-VASO-0005400 at 6436 (’209 patent);

   PAR-VASO-0009319 at 10349 (’785 patent); see also PAR-VASO-0005400 at 5816–517 (relying

   on data included in Example 10 and Figures 15–18 of the ’209 patent specification to support the




                                                     38
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 858 of 1189 PageID #: 20026

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


   alleged criticality of a pH of 3.7–3.9); PAR-VASO-0009319 at 9721–722 (relying on same data

   from ’785 patent specification) As set forth herein, had the examiner relied on the April 2014

   Vasostrict Label, including its disclosure of vasopressin with pH of 3.4 to 3.6, the inventors could

   not have established criticality.

                          a)      The inventors admitted during prosecution that the pH range
                                  disclosed in the April 2014 Vasostrict Label is stable

          114.    It is my opinion that the examiner would not have found the claimed pH and ranges

   in the issued claims of the ’526, ’209, and ’785 patents critical, had the April 2014 Vasostrict Label

   been available as prior art, because the inventors admitted during prosecution that Vasostrict’s pH,

   as disclosed as 3.4–3.6, is stable.

          115.    Specifically, the Kannan Declaration represented to the examiner that the pH range

   of 3.5–4.1, which mostly overlaps with and is inclusive of the April 2014 Vasostrict Label’s pH

   of 3.4–3.6, has “good stability”:

          Thus, the data in Figure 5 indicate that the vasopressin stability is highest in the pH
          range of 3.5 to 4.5, and decreases below pH 3.5. The data in Figure 6 show that the
          % total impurities after four weeks at 40 C⁰ was lowest and most consistent in the
          range of pH 3.5 and 4.1. Thus, the data in both Figures together indicate that
          vasopressin becomes less stable outside this range, at pH values above 4.1 and
          below 3.5.

          As I understand, the claims submitted herewith cover a vasopressin formulation at
          a pH of 3.5 to 4.1. The claimed pH range of 3.5 to 4.1 reflects the good stability
          of vasopressin provided at pH 3.5 to 4.1 at both temperatures tested, as shown in
          Figures 5–6.

   Kannan Declaration at ¶¶ 17-18 (emphasis added).

          116.    Notably, this finding regarding the stability of pH 3.5 to 4.1 was alleged to be

   unexpected in view of the prior art. Specifically, based on the data provided in the Kannan

   Declaration, the applicant argued to the patent office that “none of the cited references disclose a

   pH of 3.5 to 4.1 of a vasopressin formulation” and that “[a] person of ordinary skill in the art would



                                                    39
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 859 of 1189 PageID #: 20027

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


   not have a reasonable expectation of obtaining an acceptable level of stabilization at a pH of 3.5

   to 4.1 based on the cited references.” PAR-VASO-0006453 at 8792. The applicant thus asserted

   that the Kannan Declaration “provides surprising and unexpected results” that the pH range of

   3.5 to 4.1 is stable, which the applicant argued would not have been “evident from the disclosures

   of the cited reference because the cited references do not disclose a pH for vasopressin storage,

   and PPC provides no guidance for the selection of the pH range of 3.5 to 4.1 from the disclosed

   range of pH 2.5-4.5.” Id. at 792-794.

          117.    Thus, during the prosecution of the ’239 patent, the inventors repeatedly argued to

   the patent office that the April 2014 Vasostrict Label’s pH of 3.4–3.6, or at least part of that range,

   i.e. 3.5–3.6, “reflects the good stability of vasopressin” based on the data provided in the Kannan

   Declaration. The same data set forth in the Kannan Declaration that led to the inventors’

   conclusion that “the claimed pH range of 3.5 to 4.1 reflects the good stability” was also relied on

   by the inventors to later assert that a pH of 3.8 and the pH range of 3.7 to 3.9 are critical. Kannan

   Declaration at ¶18; PAR-VASO-0002629 at 4868–869 (’526 patent); PAR-VASO-0005400 at

   5816–517 (’209 patent); PAR-VASO-0009319 at 9721–722 (’785 patent).

          118.    Accordingly, based on the inventors’ own representation to the patent office, the

   April 2014 Vasostrict Label’s pH of 3.4–3.6 (or at least half of it) already “reflects the good

   stability of vasopressin.” Thus, had the examiner relied on the April 2014 Vasostrict Label as

   prior art, based on the inventors’ representations, the examiner could not have found a pH of 3.8

   and the pH range of 3.7 to 3.9 critical to stability. This conclusion is particularly warranted because

   the inventors relied on the same set of experiments to reach their conclusion that the pH range of

   “3.5 to 4.1 reflects the good stability,” and later that the pH of 3.8 and the range of 3.7 to 3.9 also

   provide good stability.




                                                     40
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 860 of 1189 PageID #: 20028

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


                          b)      The specifications of the ’526, ’209, and ’785 patents confirm
                                  that the April 2014 Vasostrict Label’s pH of 3.4–3.6 is stable

          119.    Consistent with the inventors’ own representation to the patent office that the April

   2014 Vasostrict Label’s pH would have “good stability,” the specifications of the patents-in-suit

   reaffirm that the pH range of 3.4 to 3.6 would be stable. For example, the specifications of the

   ’526, ’209, and ’785 patents teach that a vasopressin formulation with a pH of 3.4 to 3.6 would be

   suitable for “Clinical Use”:

                                               Example 6

                         Illustrative Vasopressin Formulation for Clinical Use

          A formulation for vasopressin that can be used in the clinic is detailed in TABLE
          5 below:




                                               Example 7

                 Illustrative Regimen for Therapeutic Use of a Vasopressin Formulation

                                                   ***

          The 1 mL solution contains vasopressin 20 units/mL, chlorobutanol, NF 0.5% as a
          preservative, and water for injection, USP adjusted with acetic acid to pH 60 3.4-3.6.

   ’526 patent at 59:30-61:61; ’209 patent at 59:60-62:21; ’785 patent at 59:21-61:53.

          120.    This express teaching that pH values outside of those claimed, including the pH of

   the April 2014 Vasostrict Label, are suitable for practicing “the invention” of the patents-in-suit

   negates the inventors’ claims of criticality. The ’526, ’209, and ’785 patents also teach that “[a]t

   25° C., pH 3.7 provided the highest stability for vasopressin,” while “[a]t 40° C., pH 3.6 provided

   the highest stability for vasopressin.” ’526 patent at 97:22-28; ’209 patent at 97:63-98:2; ’785



                                                   41
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 861 of 1189 PageID #: 20029

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


   patent at 96:65-97:6. The ’526, ’209, and ’785 patents therefore teach that a pH of 3.6 (as taught

   in the April 2014 Vasostrict Label) or 3.7 provides maximum stability for vasopressin

   compositions. See id.

          121.    Moreover, the patents-in-suit describe additional stability data that are not reflected

   in the Kannan and Vandse Declarations that show that stability of vasopressin is optimal around

   pH 3.5 (as taught in the April 2014 Vasostrict Label). Specifically, Figure 9 of the patents-in-suit

   illustrate that the assay value for vasopressin was highest at pH 3.5 and the level of impurities at

   pH 3.5 was slightly higher but comparable to that at pH 3.75:




   ’526 patent Fig. 9; ’209 patent Fig. 9; ’785 patent Fig. 9 (annotated). Based on the data presented

   above, I understand that one of the named inventors, Matthew Kenney, concluded that:

          The most stable pH is about 3.5. This is the pH of the current formulation therefore
          no peptide stability can be gained by optimizing pH.

   PAR-VASO_0200880 at 887; see also, e.g., id. at 908. This data would have further convinced

   the examiner that the claimed pHs of 3.7-3.9 and 3.8 cannot be critical over the April 2014

   Vasostrict’s pH of 3.4-3.6.




                                                    42
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 862 of 1189 PageID #: 20030

                   CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


   Kenney Dep. Tr. 74:8–18; see also, e.g., PAR-VASO_0028731 at 733. Par’s current, reformulated

   Vasostrict product also has a shelf life stability specification allowing 17% impurities after 24

   months. PAR-VASO_0082707.

          124.    Accordingly, based on the information provided in the specifications of the ’526,

   ’209, and ’785 patents, a skilled person would have been informed of the inventors’ conclusion

   that vasopressin formulations with pH 3.4–3.6 would be stable, and in fact, that such formulations

   would be suitable for clinical use. This reaffirms that the examiner would not have allowed the

   asserted claims of the ’526, ’209, and ’785 patents over the April 2014 Vasostrict label.

                         c)      The data set forth in the Criticality Declarations could not have
                                 shown that vasopressin formulations with the claimed pH and
                                 ranges are more stable over the April 2014 Vasostrict Label

          125.    It is further my opinion that the inventors could not have shown criticality of the

   claimed pH and ranges over Par’s commercial Vasostrict product described in the April 2014

   Vasostrict Label, had it been considered as prior art by the examiner.

          126.    As discussed above, the April 2014 Vasostrict Label describes Par’s commercial

   vasopressin product, Vasostrict, which was FDA-approved in April 2014. This product was FDA-

   approved and commercially available for use at the time the inventors submitted their Criticality

   Declarations. The April 2014 Vasostrict Label describes the original formulation of Vasostrict as

   “contain[ing] vasopressin 20 units/mL, chlorobutanol, NF 0.5% as a preservative, and Water for

   Injection, USP adjusted with acetic acid to pH 3.4 – 3.6.” PAR-VASO-0006453 at 8354; see also

   PAR-VASO_0072719.

          127.    The April 2014 Vasostrict Label, and the original formulation of Vasostrict, have

   materially different compositions than the test compositions described in the Kannan Declaration.

   As such, a skilled person, as well as the examiner, would have known that the results of the




                                                   44
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 863 of 1189 PageID #: 20031

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


   criticality study could not be extrapolated to make a conclusion regarding the stability of the

   original Vasostrict.

          128.    Matthew Kenney



                                                                                     See, e.g., Kenney

   Dep. Tr. 49:10-22. I agree with his testimony. The ingredients of formulations can impact stability

   such that it is not possible to generalize what the most stable pH vasopressin would be for all types

   of vasopressin formulations.

          129.    Mr. Kenney also confirmed that,




   Kenney Dep. Tr. 78:24-79:12.

          130.    There are a number of notable differences between the original Vasostrict and the

   test samples utilized for the Kannan Declaration that would have prevented skilled persons and the

   examiner from making a comparison to the original Vasostrict formulation. One such difference

   is that each of the samples tested in the Criticality Declarations included an acetate buffer. See,

   e.g., Kannan Decl. ¶ 4; see also Vandse Decl. ¶ 4. In contrast, the original Vasostrict, as described

   in the April 2014 Vasostrict Label does not contain an acetate buffer. See April 2014 Vasostrict


                                                    45
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 864 of 1189 PageID #: 20032

                   CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


   Label § 11. Second, none of the tested formulations include chlorobutanol, an optional component

   of the formulations. The original Vasostrict formulation, on other hand, contains chlorobutanol.

   Notably, chlorobutanol was reported to affect both pH and stability. See e.g., PAR-

   VASO_0029982 at 30008.

          131.   Given these material differences, a POSA or a reasonable examiner could not have

   concluded, based on the data provided in the Kannan Declaration that vasopressin formulations

   described therein at the claimed pH and ranges of 3.7-3.9 and 3.8 would be more stable over the

   original Vasostrict. Matthew Kenney




   Kenney Dep. Tr. 221:10-222:12.

          132.   As Mr. Kenney testified,




                                                 46
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 865 of 1189 PageID #: 20033

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


             This reaffirms my opinion that had the examiner relied on the April 2014 Vasostrict

   Label as prior art, she would not have permitted the issuance of the claims of the patents-in-suit,

   as the claimed pHs would not be critical.

          133.    Moreover, it’s readily apparent that one cannot, based on a simple four-week

   stability study conducted with research samples, demonstrate superior stability of such test samples

   (at particular pH values) over an FDA-approved, commercial product that has been fully

   investigated, and critically reviewed by the FDA.        Such studies provided to the FDA to

   demonstrate product quality include a 24-month shelf life study at refrigerated temperature and a

   12-month shelf-life study at room temperature. One cannot reasonably infer the stability of a

   formulation over a 24-month period based on a mere four-week study conducted on research

   samples. The inventors agree. Dr. Sanghvi testified




   Sanghvi 30(b)(6) Dep. Tr. 231:21–232:11.

          134.    Dr. Vandse




                                                   47
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 866 of 1189 PageID #: 20034

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER




   Vandse Dep. Tr. 130:18–131:11.

          135.    Mr. Kenney and Dr. Kannan                                 See, e.g, Kenney Dep. Tr.

   155:6-156:4; Kannan Dep. Tr. 204:6–17.

          136.    For the reasons stated above, it is my opinion that had the examiner considered the

   April 2014 Vasostrict Label and/or Vasostrict as prior art, she would not have allowed the asserted

   claims of the ’526, ’785, and ’209 patents based on the inventors’ allegations of criticality of the

   claimed pH and ranges.

                          d)     There is no discernible difference in the stability data of
                                 vasopressin samples made at the claimed pH values over those
                                 made in the pH range of the April 2014 Vasostrict label

          137.    The inventors’ criticality declarations describe the inventors’ experiments directed

   toward demonstrating the optimal pH for stability of vasopressin formulations. See generally

   Criticality Declarations. The inventors investigated the stability of vasopressin formulations from

   pH 2.5 to 4.5, at 0.1 pH unit increments, upon storage under two temperature conditions: 25 °C

   and 40 °C, for four weeks. See, e.g., Kannan Decl. ¶¶ 5, 11; see also Vandse Decl. ¶ 5.



                                                                         PAR-VASO_0093626. Two

   types of measurements were made to test stability. First, stability was assessed by measuring the

   concentrations of the vasopressin in the samples after a four-week incubation period at both 25 °C

   and 40 °C. See, e.g., Kannan Decl. ¶¶ 5–6, 11-12; see also Vandse Decl. ¶¶ 5–6. Second, stability



                                                   48
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 867 of 1189 PageID #: 20035

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


          141.    In fact, the percentage of decomposition at pH 3.6, based on measurements of

   vasopressin assay values, is lower than that at pH 3.9.



                                                                     PAR-VASO_0034750. Yet, the

   inventors




                                               In contrast, for pH 3.7 and 3.8 where the result was the

   same as for 3.5, i.e., no decrease in assay, the curve provided by the inventors touches the x-axis,

   indicating the zero assay decrease, and inaccurate suggesting the best result was achieved in that

   range. Thus, based on this data, the inventors could not have reasonably convinced the examiner

   that the pH of 3.8 or the range of 3.7–3.9 is critical over (or is even meaningfully distinguishable

   from) that disclosed in the April 2014 Vasostrict Label, i.e., pH 3.4–3.6. Excluding data points

   from the pH profile plot without an explanation is problematic, particularly when the excluded

   data point at pH 3.5 undercuts the inventors’ conclusions.

          142.    Consistently, the Kannan Declaration’s so-called normalized data for the

   percentage of vasopressin remaining after incubation at 40oC for four weeks also demonstrate that

   the inventors could not have established any “critical effect” of pH 3.7–3.9, or pH 3.8, over pH

   3.4–3.6 disclosed in the April 2014 Vasostrict Label. The following is an annotated version of

   Figure 8 recited in the Kannan Declaration:




                                                    51
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 868 of 1189 PageID #: 20036

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER




   Kannan Decl., Fig. 8 (annotated); see also Vandse Decl., Fig. 4. Figure 8 of the Kannan

   Declaration, even assuming that the data provided therein are reliable, does not show that the

   claimed pH range of pH 3.7–3.9 or pH of 3.8 is more stable than the April 2014 Vasostrict Label’s

   pH of 3.4–3.6. In fact, the percentages of decomposition of vasopressin at pH 3.6 and pH 3.5 are

   reported to be lower than that at pH 3.8 and 3.9, and further, the percentage of decomposition at

   pH 3.5 is lower than that at pH 3.7. Thus, based on this data, the examiner could not, and would

   not, have reached the conclusion that the claimed pH range of pH 3.7–3.9 or pH of 3.8 is critical,

   had the April 2014 Vasostrict Label been considered as prior art.

          143.    That the data set forth in the Kannan Declaration cannot meaningfully distinguish

   the claimed pH and ranges from that of the April 2014 Vasostrict Label’s pH 3.4–3.6 reported is

   also demonstrated by the impurity profile data reported therein. As with the assay results, the

   percentage of total impurities reported at the end of the four-week stability study demonstrates that




                                                    52
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 869 of 1189 PageID #: 20037

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


   there is no real difference in the level of impurities between the claimed pH range of 3.7–3.9, or

   pH 3.8, from pH 3.4–3.6, as illustrated by Figure 5 of the Kannan Declaration:




   Kannan Decl., Fig. 5 (annotated); see also Vandse Decl., Fig. 1. As illustrated above, while there

   appears to be an increasing level of impurities towards the acidic end of the range disclosed in

   PPC, the April 2014 Vasostrict Label’s pH of 3.4–3.6 (particularly pH 3.5–3.65) is already pH-

   optimized. Thus, even if the examiner accepted this data as reliable, she would not have reached

   the conclusion that the claimed pH and ranges are critical based on this data, had the April 2014

   Vasostrict Label been relied on as prior art.




   5
       As with the assay results reported in the Kannan Declaration, the impurities results reported
       for pH 2.5–3.4 cannot be reliably compared to the results reported for pH 3.5–4.5, as the
       inventors utilized vasopressin with a higher starting level of impurities for the set of
       experiments conducted at pH 2.5–3.4. This likely explains the apparent jump in the level of
       total impurities observed between pH 3.4 and 3.5 as these two pH values fall at the break
       between the two different pH studies.


                                                   53
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 870 of 1189 PageID #: 20038

                   CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


          144.    Further, based on the review of the underlying data for this Figure 5, the sample

   prepared at pH 3.6 was reported to have an impurity level of 1.15% while the formulation at pH

   3.8 was reported to have an impurity level of 1.02%. PAR-VASO-0002629 at 4901; PAR-

   VASO_0034750; PAR-VASO_0231067. Thus, the difference in the reported impurity values in

   the data recited in the Kannan Declaration between pH 3.8 and pH 3.6 is no more than 0.13% after

   storage at 25°C. Id. Even if this reported difference is assumed to be a genuine numerical

   difference (which one cannot conclude given the flaws in the data discussed below), a difference

   of 0.13% is one of degree, not kind.

          145.    The trend continues with the impurity data reported at 40 oC, which would have

   again confirmed to the examiner that pH 3.7–3.9 or 3.8 is not critical or meaningfully

   distinguishable over the April 2014 Vasostrict Label’s pH 3.4–3.6. The following is an annotated

   version of Figure 6 of the Kannan Declaration:




   Kannan Decl., Fig. 6 (annotated); see also Vandse Decl., Fig. 2.



                                                    54
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 871 of 1189 PageID #: 20039

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


          146.    Figures 5 through 8 of the Kannan Declaration, discussed above, were relied on by

   the inventors to convince the examiner that various different claimed pH and ranges (i.e., 3.5–4.1,

   3.7–3.9, and 3.8) are unexpectedly6 stable over PPC’s pH range of 2.5–4.5. This data could not

   have convinced a reasonable examiner that pH of 3.7–3.9 or 3.8 would provide notable benefit in

   stability over the April 2014 Vasostrict Label’s pH of 3.4 to 3.6.

          147.    That there is no genuine difference between the assay and impurity data for the

   claimed pH and ranges from the April 2014 Vasostrict Label’s pH of 3.4 to 3.6 is even more clear

   once these values are put in context. For example, as I stated above, Par’s own shelf-life

   specification for its reformulated Vasostrict product claimed to embody the ’526, ’209 and ’785

   patents, permits up to 17% total impurities. Kenney Dep. Tr. 74:8–12; see also, e.g., PAR-

   VASO_0028731 at 733. Thus, the difference in impurity levels cited in support of the prosecution

   criticality arguments is one to two orders of magnitude below what Par considers sufficient for its

   commercial Vasostrict products.

          148.    Further, Matthew Kenney testified




   6
       Again, as I state in this report, there is nothing surprising about the fact vasopressin is less
       stable at the ends of PPC’s 2.5-4.5 range than the middle of the range. That is, in fact, precisely
       what a skilled person would have expected, and in fact, numerous vasopressin products,
       including Pitressin, Vasostrict, and American Regent’s product, were adjusted to have a pH
       near the middle of this range.


                                                     55
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 872 of 1189 PageID #: 20040

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER



                                          .

   Kenney Dep. Tr. 63:8–19; see also, e.g., PAR-VASO_0028731 at 732.

          149.    Accordingly, it is my opinion that the examiner would not have found the claimed

   pH of 3.7–3.9 or 3.8 critical, had the April 2014 Vasostrict Label been available as prior art. For

   this conclusion, I have assumed that the data recited in the Criticality Declarations are reliable. As

   I discuss in the subsequent sections of this report, the studies reported in the declarations contain

   significant flaws which severely hinder the ability to reach any firm conclusion that any particular

   pH within PPC’s range of 2.5 to 4.5 is more stable.

          B.      The Data Submitted by the Inventors Would Have Been Insufficient to Show
                  Criticality Over Pitressin

          150.    As I stated above, I understand that Pitressin



                           See, e.g., PAR-VASO_0058258 at 577; PAR-VASO_0078041 at 069, 076;

   PAR-VASO_0120243 at 071, 078; EAGLEVAS0014051 at 352; PAR-VASO_0094514 at 515;

   PAR-VASO_0095005.

          151.    Pitressin and Vasostrict are near identical formulations.




                                                                          Vasostrict
                  Property (per vial)             Pitressin
                 Vasopressin (mg/mL)                                       0.038
                  Chlorobutanol (mg)                                        5.0
                     Acetic Acid                                     QS to pH 3.4 to 3.6
                  Water for Injection
                                                 QS to 1.0                 QS to 1.0
                        (mL)
                         pH                                                3.4 to 3.6




                                                    56
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 873 of 1189 PageID #: 20041

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


   See, e.g., PAR-VASO_0058258 at 266, 271; PAR-VASO_0072472 at 474-475; PAR-VASO-

   0006453 at 8354.

          152.     Given the near identical compositions of these two, I would expect Pitressin and

   Vasostrict to exhibit similar stability characteristics. I understand that Par relied on the stability

   data of Pitressin in its NDA filing for Vasostrict because the two products have similar stability

   profiles. See, e.g., PAR-VASO_0047270 at 270-272.

          153.     I have reviewed the inventors’ deposition transcripts, and understand that

                       See, e.g., Kannan Dep. Tr. 47:3–48:5; Kenney Dep. Tr. at 14:12–16:7; Sanghvi

   30(b)(6) Dep. Tr. 56:15–57:9. But as discussed above, the full characterization of Pitressin,

   including the                 for the drug was not provided to the patent office. Instead, only its

   label, which does not disclose Pitressin’s pH range, nor its stability data, was provided to the

   examiner.

          154.     Pitressin is a very old product that has been used safely and effectively for nearly a

   century. See, e.g., EAGLEVAS0014051 at 308. Par has not yet provided any evidence that

   Pitressin had any safety or efficacy issues. Pitressin was known to be stable, as evidenced by its

   two-year room temperature shelf-life. See PAR-VASO_0058258 at 279; PAR-VASO_0219794

   at 795 (Pitressin Label).

          155.     In view of Pitressin’s long history use, its pH, and comparable stability to

   Vasostrict, it is my opinion that had the inventors disclosed Pitressin’s full composition, the

   examiner would not have found the claimed pH and ranges of the patents-in-suit (3.5-4.1, 3.7-3.9,

   and 3.8) critical over the prior art Pitressin for the same reasons discussed above with respect to

   the April 2014 Vasostrict Label.




                                                    57
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 874 of 1189 PageID #: 20042

                      CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


   VIII. THE INVENTORS WITHHELD MATERIAL INFORMATION RELEVANT TO
   THE ASSERTED CLAIMS

          156.    In the preceding section, I provided my opinion that the examiner would not have

   been persuaded that the claimed pH and ranges of the patents-in-suit would be critical over the

   April 2014 Vasostrict Label, the original Vasostrict formulation, and Pitressin, even assuming that

   the underlying data set forth in the Kannan Declaration is reliable.

          157.    As set forth in this section, the inventors withheld certain key information necessary

   to understand the reliability of the data set forth in the Kannan Declaration. My review of that

   non-disclosed information leads me to conclude that the experiments described in the Kannan

   Declaration have critical design flaws, and were likely manipulated to provide skewed and more

   favorable presentations towards the claimed pH and ranges over the prior art.

          158.    Further, in addition to the April 2014 Vasostrict Label and Pitressin discussed in

   the preceding section, I set forth below other key information that the inventors appear to have

   been aware of, but did not disclose to the patent office, which would have been material to

   assessing whether the claimed formulations of the patents-in-suit indeed have critical advantages

   over (or are even distinguishable from) the prior art.

          A.

          159.    I



                  Specifically, for the data provided in the Kannan Declaration, the inventors

   performed two sets of experiments. The first set of experiments, which were initiated in March

   2015, investigated the stability of vasopressin solutions within a pH range from 3.5–4.5. Roughly

   eight months later in November 2015, a second set of experiments was initiated to investigate the

   stability of vasopressin solutions within a pH from 2.5–3.4. See PAR-VASO_0059950 at 59988,



                                                    58
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 875 of 1189 PageID #: 20043

                   CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER




   PAR-VASO_0034748.

          170.




                                     . See generally Kannan Decl.

          171.   While the inventors withheld                              from the examiner, they

   did produce what they referred to as “normalized” assay data. As illustrated below, the starting



                                                 66
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 876 of 1189 PageID #: 20044

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


           175.




                                            This selective production was made despite the fact there

   is no reasonable scientific basis to approach normalization of assay and impurity data differently.

   At a minimum, the impurity data should have been normalized to account for the differences in

   composition of the two different sets of solutions prepared for the pH study. The only reasonable

   conclusion based on the selective production, therefore, is that the inventors only produced

   normalized data that supported their criticality arguments.

           176.    None of the samples prepared for the claimed pH values of the patents-in-suit were

   part of the second set of experiments (pH 2.5-3.4) that contained substantially higher levels of

   impurities at the beginning of stability study. It is my opinion that this is unlikely to be

   coincidental. At a minimum, due to the significant lack of proper controls in the experiments

   reflected in the Criticality Declarations, one cannot reliably conclude, based on the data disclosed,

   that any particular pH in-between the studied range of 2.5-4.5 is more or less stable over another

   pH.

           177.    For the same reasons, it is my opinion that had the normalized impurity data been

   disclosed to the examiner, the examiner would not have accepted the inventors’ assertion of

   criticality of the claimed pH and ranges over the prior art and would not have allowed the claims

   of the patents-in-suit.




                                                    70
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 877 of 1189 PageID #: 20045

                     CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


          B.     The Inventors Withheld Information That Would Have Revealed Important
                 Flaws Regarding the Experiments Set Forth In the Kannan Declaration

          178.




          179.




      .

          180.   An acetate buffer was also used for the underlying experiments performed for the

   Kannan Declaration. See, e.g., Kannan Decl. ¶¶ 4, 10.

          181.   T

                                                                                           PAR-

   VASO_0200880 at 903-904.



                                       Id. at 904.

          182.




                                                 71
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 878 of 1189 PageID #: 20046

                     CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


             185.




             186.   It is my opinion that had a reasonable examiner been informed of

                          she could not have accepted the inventors’ representation to the Patent Office

   that the claimed pH ranges and pH of the ’526, ’785, and ’209 patents (3.7-3.9, 3.8) are critical.

   Instead, the examiner may have believed that pH 3.5 is not less stable relative to the claimed pH

   values,

             187.   In addition, I am aware that, contrary to the arguments made in support of the

   criticality of pH 3.8 and 3.7 to 3.9 over the prior art,




   PAR_VASO_0072472 at 478–479.

             188.   This representation was not disclosed to the examiner. The information is clearly

   material, as if the examiner had been made aware that



                            she would not have found the claimed pH ranges and pH of the ’526, ’785,

   and ’209 patents (3.7-3.9, 3.8) critical.

             189.   Further, the inventors appear to have been aware of, but did not disclose,




                                                      73
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 879 of 1189 PageID #: 20047

                   CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


          193.    Another named inventor, Dr. Sanghvi,




   Sanghvi Dep. Tr. 101:23–102:14.

          194.    Mr. Kenney’s




          195.    As I discuss in the subsequent sections of this report, the presence of variability

   would have precluded a reasonable examiner (and skilled persons) from drawing any conclusions

   of criticality of any particular pH values over PPC’s range of 2.5-4.5, the April 2014 Vasostrict,




                                                  76
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 880 of 1189 PageID #: 20048

                    CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


   Pitressin, or Vasostrict. Yet, the Criticality Declarations do not disclose or account for the

   variability sourced from the USP standard or other measurement variability.

   IX.    THE CLAIMED PH RANGES ARE NOT CRITICAL OVER THE PRIOR ART IN
          ANY EVENT

          A.      The Data Set Forth in the Criticality Declarations Are Unreliable Due to
                  Critical Design Flaws

          196.    As discussed above, the Kannan Declaration describes the inventors’ experiments

   intended to demonstrate the optimal pH for stability of vasopressin formulations. See generally

   Criticality Declarations. The inventors tested vasopressin formulations from pH 2.5 to 4.5 at 0.1

   pH unit increments in two different sets of experiments, and stored them under two temperature

   conditions, at 25oC or at 40oC, for four weeks. See, e.g., Kannan Decl. ¶¶ 5, 11; see also Vandse

   Decl. Two types of measurements were made to test stability. First, stability was assessed directly

   by measuring the concentrations of the vasopressin in the samples after a four-week incubation

   period at both 25 oC and 40 oC. See, e.g., Kannan Decl. ¶¶ 5–6, 11–12; see also Vandse Decl.

   Second, stability was also assessed by measuring the levels of impurities at the four week time

   point. See, e.g., Kannan Decl. ¶¶ 5–6, 11–12; see also Vandse Decl.

          197.    It is my opinion that the inventors’ experiments described in the Kannan

   Declaration cannot meaningfully inform a skilled person of any genuine difference in stability of

   the claimed pH ranges or value (i.e., 3.5–4.1, 3.7–3.9, and 3.8), from the broader pH range of 2.5–

   4.5 (or from Vasostrict and Pitressin’s target pH of 3.4–3.6), due to a number of significant design

   flaws in the experimentation.

          198.    As I stated above, in all experimental situations, designing and carrying out

   experiments with the proper controls to minimize variability is critical in order to achieve reliable

   and informative results. When the variability in an experiment is erroneously assumed to be

   controlled, accounted for, or even ignored, the experimental results obtained are unreliable or


                                                    77
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 881 of 1189 PageID #: 20049

                CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER


   Date: November 15, 2019



                                      __________________________________________
                                      Leonard J. Chyall, Ph.D




                                        98
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 882 of 1189 PageID #: 20050




                          EXHIBIT B
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 883 of 1189 PageID #: 20051

               CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC, and ENDO
    PAR INNOVATION COMPANY, LLC,

                     Plaintiffs,          C.A. No. 18-00823-CFC


                                          CONFIDENTIAL – PURSUANT TO
         v.                               PROTECTIVE ORDER



    EAGLE PHARMACEUTICALS INC.,

                     Defendant.



              REPLY EXPERT REPORT OF LEONARD J. CHYALL, PH.D.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 884 of 1189 PageID #: 20052

                  CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


   VI.    LEGAL STANDARDS

          11.     I set forth the legal standards applicable to my analysis in my Opening Report. I

   incorporate those standards herein by reference. I have continued to apply those legal standards

   in this Reply Report.

   VII.   THE CLAIMS OF THE PATENTS-AT-ISSUE ARE NOT CRITICAL OVER THE
          PRIOR ART

          12.     For the reasons set forth in my Opening Report (Section VII), it is my opinion that

   the data set forth in the Criticality Declarations still would not have been and is not sufficient to

   establish criticality of the claimed pH and ranges (i.e., 3.5–4.1, 3.7–3.9, and 3.8), had the April

   2014 Vasostrict Label, Pitressin, and/or Vasostrict been available to the Examiner of the patents-

   at-issue. Furthermore, it is my opinion that this data does not show criticality of any pH claim

   limitation over the prior art discussed by Dr. Kirsch, including the withheld references as well as

   PPC and the American Regent’s Label, among others.

          13.     I have reviewed Dr. Kirsch’s contrary opinions in his Rebuttal Report, and disagree

   with them for at least the following reasons.

          A.      The Inventors and Par Declared that a Number of Different pH Ranges Are
                  Critical

          14.     Dr. Kirsch asserts that

                                                            Kirsch Rebuttal Report ¶ 312. I disagree.

          15.     The context in which the Kannan Declaration was submitted to the Examiner during

   prosecution of the ’239 patent is informative. Before the Kannan Declaration was submitted, the

   Examiner rejected all the pending claims of the ’239 patent as obvious over the prior art.

   11/22/2016 Non-Final Rejection, ’239 Prosecution History (PAR-VASO-0008735-755). The




                                                    4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 885 of 1189 PageID #: 20053

                   CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


             18.   The Examiner accepted these representations from the inventors and their attorney

   and allowed the claims of the ’239 patent. In allowing the claims, the Examiner noted that the

   Kannan Declaration is “sufficient to overcome an obviousness rejection over Pharmaceutical

   Partners of Canada because it establishes the criticality of the claimed pH range of 3.5 to 4.1.”

   7/11/2017 Notice of Allowability, ’239 Prosecution History (PAR-VASO-0009273-9276)

   (emphasis added). This is the only reason for issuing the claims that the Examiner provided.

   See id.

             19.   Despite this clear record, Dr. Kirsch nevertheless appears to disagree on the basis

   that the inventors and applicant did not explicitly use the word “critical”. I disagree with that

   narrow reading of the prosecution history. The inventors and applicant conveyed their assertion

   of criticality by asserting, as noted above, that POSA “would not be motivated to develop” a

   formulation with the pH range of 3.5 to 4.1, that that pH range provided “surprising and

   unexpected” results, and that the prior art “teach[es] away from using” that pH range. 5/22/2017

   Argument/Remarks, ’239 Prosecution History (PAR-VASO-0008791-8798). I understand that

   criticality and unexpected results are related legal concepts, and that one way of establishing

   criticality of a claimed range is by showing that the claimed range achieves unexpected results.

   The Examiner understood the inventors’ and applicant’s assertion to be one of criticality, accepting

   that those assertions “established the criticality of the claimed pH range of 3.5 to 4.1.” 7/11/2017

   Notice of Allowability, ’239 Prosecution History (PAR-VASO-0009273-9276) (emphasis added).

   POSA reviewing the file history would likewise understand the statements as an assertion of the

   criticality of the pH range. I note that neither the inventors nor the applicant ever noted any

   disagreement or objection, or offered any correction or clarification, regarding the examiner’s

   stated understanding.


                                                    7
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 886 of 1189 PageID #: 20054

                  CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


          20.     Dr. Kirsch has not explained what other than criticality of the pH range the

   inventors and applicants were asserting, or how the inventors’ and the applicant’s assertions would

   not convey “criticality.” Regardless, Par inconsistently argued that several different pH values are

   important for stability of vasopressin (i.e., 3.5-4.1, 3.7-3.9, and 3.8) in order to distinguish the

   claims from the prior art and secure their patent claims. Whether or not the phrase “critical” was

   explicitly stated has no impact on my analysis.

          21.     Finally, it cannot be disputed that the Examiner understood the inventors to assert

   that the claimed pH range of 3.5 to 4.1 is critical. Yet, neither the inventors nor the applicant

   sought to correct this understanding, to the extent the Examiner misunderstood their

   representations regarding the claimed pH.

          B.      Dr. Kirsch’s Assertions Regarding Prosecution of the ’209 and ’785 Patents
                  Are Flawed

          22.     In paragraphs ¶¶ 314–316 of the Kirsch Rebuttal Report, Dr. Kirsch appears to

   suggest that

                                                         I disagree.

          23.     Example 15 provides the 15-month room temperature stability data for a drug

   formulation of Table 51, which has the following composition:




                                                     8
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 887 of 1189 PageID #: 20055

                   CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


   explanation for withholding the study and Dr. Kirsch does not provide any explanation. Under

   these circumstances, the only reasonable conclusion based on the selective production is that the

   inventors withheld it because their internal and undisclosed conclusion that pH 3.5 is the most

   stable pH for vasopressin formulations with an acetate buffer would have undermined their

   criticality positions as set forth during prosecution in the Criticality Declarations.

          B.      The Inventors Withheld Other Material Information

          60.     In paragraph 343 of his Rebuttal Report, Dr. Kirsch opines that




                           Kirsch Rebuttal Report ¶ 343. I disagree because had the Examiner been

   provided with this information, the Examiner would have been unlikely to accept the inventors’

   criticality allegations. This conclusion is further strengthened when the nondisclosed information

   and data are viewed in whole. Specifically, if the Examiner was provided with all of the withheld

   information, including the



                               among others—the Examiner could not have reasonably concluded that

   the claimed pH values were critical. Such comprehensive disclosure would have revealed to the

   Examiner that Par has asserted that five different pH ranges (3.4–3.6, 3.5–4.1, 3.7–3.8, 3.7–3.9,

   and 3.8) are critical for stability of vasopressin, and that holding these inconsistent positions was

   only possible because there is no single critical pH, as Par now asserts. In other words, if indeed

   there were a critical pH that exhibited a stability difference in kind, not in mere degree, from the

   other pH values, it would not have been possible to demonstrate that five distinct pH ranges (3.4–

   3.6, 3.5–4.1, 3.7–3.8, 3.7–3.9, and 3.8) can be presented as if they are critical.


                                                     26
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 888 of 1189 PageID #: 20056

                   CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


   the Criticality Declarations, where the second set of the experiments (at pH 2.5-3.4) that used the

   older lot of vasopressin started off with a higher measured assay value than the first set of

   experiments at pH 3.5-4.5. Because the amount of vasopressin is not expected to increase for an

   older lot of vasopressin, the higher starting assay values for the second set does not make sense.

   This highlights the unreliability of the data disclosed in the Criticality Declarations.

          90.     Because the inventors did not account for all material variability present in their

   data, paragraphs 373–376 of Dr. Kirsch’s Rebuttal Report miss the point. Rather, the fact that the

   inventors disclosed one source of variability (the precision of replicate HPLC injections of the

   same HPLC sample), but ignored the other sources (such as the variability inherent in the USP

   standard), highlights the arbitrary approach the inventors took in disclosing information to the

   Examiner. Such selective production of information cannot be explained by any scientific

   principles, nor does Dr. Kirsch attempt to provide an alternative explanation. In this context, the

   only reasonable conclusion is that the inventors were driven to selectively produce and withhold

   information in order to support their criticality allegations.

          H.      Dr. Kirsch’s Statistical Analysis is Flawed Because He Does Not Consider All
                  Sources of Variability

          91.




                                                                                    While instrumental

   precision is one variable, there are others such as variability in sample composition that would

                                                     41
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 889 of 1189 PageID #: 20057

                   CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


          94.     Finally, I note a generally accepted method to determine whether or not two

   measured values are statistically different from one another is to conduct a t-test on the differences

   of the means of the values. (Henry L. Alder et. al., Introduction to Probability and Statistics,

   Chapter 10). However, without replicate analysis on the actual values being compared, there is no

   way to determine the mean values, standard deviations, or to apply the appropriate confidence

   limit according to the number of replicates. Because of the lack of replicate values for the pH

   impurity values in the Criticality Declarations or elsewhere, a proper statistical analysis is not

   possible. Therefore, no conclusion can be drawn that the differences in total impurities between

   for example, pH 3.6 and pH 3.8 are statistically significant.

          95.     Dr. Kirsch’s Rebuttal Report leaves unanswered why the inventors withheld

   multiple different sources of variability, including the variability inherent in the USP standard.

   Likewise, his statistical analysis set forth in paragraphs 377–389 ignores these sources of

   variability. Having failed to consider all sources of variability, Dr. Kirsch’s statistical analysis

   necessarily overstates the statistical power of the data set forth in the Criticality Declarations.

   Accordingly, I disagree with his conclusion set forth in paragraphs 377–389.

                  1.      The Examiner was Misled Because the Inventors Selectively Produced
                          Information Regarding Variability

          96.     Regarding Dr. Kirsch’s opinion set forth in paragraph 379 of his Rebuttal Report,

   the fact that the Examiner requested statistical analysis and error bars for the data in the Criticality

   Declarations at one point does not render the inventors’ selective production of sources of

   variability any less misleading. To the contrary, having expressly made the request for statistical

   analysis and error bars, it is evident that the Examiner relied on the inventors to accurately and

   comprehensively disclose the variability present in the data so that she could come to a reliable

   conclusion. The inventors’ subsequent selective production, which only disclosed the intra-assay

                                                     43
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 890 of 1189 PageID #: 20058

                   CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


   variability of the reference standard, but without disclosing, for example, the inherent variability

   in the purity of the USP standard as evident from the difference in the starting assay values of the

   first and second sets of experiments, left the examiner unable to properly evaluate the information

   provided, and overstated the statistical power of the data set forth in the Criticality Declarations.

   For this reason, I disagree that “it is reasonable to conclude that the Kannan I Declaration, which

   reported Par’s validation of vasopressin assay precision, adequately addressed and satisfied the

   examiner’s concerns regarding statistical analysis.” See Kirsch Rebuttal Report ¶ 379.

                  2.      Dr. Kirsch’s Impurity Analysis


          97.     Regarding paragraphs 388–389 of his Rebuttal Report, Dr. Kirsch

                                                                                                   As I

   noted above, this approach is not only directly inconsistent with the position that Par took before

   the Court during claim construction, but it is also scientifically unjustified.

          98.     Nor has Dr. Kirsch provided any evidence that



                            In fact, during prosecution of the ’239 patent, one of the inventors, Sunil

   Vandse, submitted a declaration to the Examiner asserting that the stability results obtained at 5

   ⁰C were “surprising and unexpected [] over the experiment’s performed at 25 C and 40 C”:




                                                     44
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 891 of 1189 PageID #: 20059

                   CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


   assertion of infringement of the claims of the patents-at-issue against Eagle’s ANDA product itself

   establishes materiality of the April 2014 Vasostrict Label.       Further, because the inventors

   submitted a false declaration regarding this label, I understand that the misconduct itself

   establishes materiality.

          120.    His primary basis is that the “0-2% vasopressin degradation products” limitation is

   not specifically disclosed in the label, and therefore the Examiner would not have found the label

   to be anticipatory. I disagree. Dr. Kirsch ignores the prosecution history of the ’239 patent, which

   shows that the Examiner repeatedly found all of the limitations drawn to the level impurities to be

   “an inherent feature of the prior art formulation.” 10/21/2015 Final Rejection, ’239 Prosecution

   History (PAR-VASO-0008323-335); 1/11/2016 Non-Final Rejection, ’239 Prosecution History

   (PAR-VASO-0008417-429); 5/12/2016 Final Rejection, ’239 Prosecution History (PAR-VASO-

   0008661-8675). Likewise, the Examiner also found that the 0–2% degradation products limitation

   is disclosed inherently by PPC. PAR-VASO-0008426. The conclusion necessarily applies to the

   the April 2014 Vasostrict Label, which recites a narrower pH range than PPC. Compare PAR-

   VASO-0008426, with PAR-VASO-0008327. Thus, the Examiner would have, consistent with her

   other findings, found the “0-2% vasopressin degradation products” limitation to be an inherent

   feature.

          121.    Dr. Kirsch also faults Dr. Park’s obviousness analysis for relying



                                                                Kirsch Rebuttal Report ¶ 158. This

   opinion is directly contrary to Dr. Kirsch’s approach on infringement. For his infringement

   analysis, I understand that Dr. Kirsch has relied




                                                   54
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 892 of 1189 PageID #: 20060

                CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER

   Date: January 20, 2020




                                      _________________________________
                                      Leonard J. Chyall




                                        61
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 893 of 1189 PageID #: 20061




                          EXHIBIT C
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 894 of 1189 PageID #: 20062




      Leonard J. Chyall, Ph.D. __________________
      Chyall Pharma, 1281 Win Hentschel Blvd, West Lafayette, Indiana 47906 USA
      Tel 765.237.3391 (office); Tel 765.413.3207 (mobile)

      Education

      B.A. (Chemistry), 1986, Oberlin College, Oberlin, OH
      Ph.D. (Chemistry), 1991, University of Minnesota, Minneapolis, MN
      Postdoctoral Fellow, 1992-1996, Purdue University, West Lafayette, IN
      Pharmaceutical Solids and Regulatory Affairs Short Course, Purdue University, 2001

      Employment

      May 2011 –          Chyall Pharmaceutical Consulting, LLC; West Lafayette, Indiana
                              President and Consultant
                          Independent consultant serving the pharmaceutical industry. Expertise
                          in synthetic chemistry, and analytical testing of drug substances and
                          drug products. Services directed toward scientific data and document
                          review, laboratory testing, and technical assistance with IP matters.

      2000-2011           Aptuit, Inc. (formerly SSCI, Inc.), West Lafayette, Indiana
                              Director (August 2010 – May 2011)
                              Principal (January 2007 – July 2010)
                              Senior Research Investigator (2003 - 2006)
                              Research Investigator (2000 - 2003)
                          Project manager and group leader for external client projects involving
                          various aspects of organic and analytical chemistry. These projects
                          involve the development of new products (primarily pharmaceuticals)
                          or providing scientific consulting to support patent litigation,
                          counterfeit analysis or tampering analysis projects. Leader of a
                          department responsible for fee-for-service laboratory testing and
                          consulting services. Responsible for business development, client
                          relations, and strategic planning of the business. Administrative
                          supervisor for numerous chemists throughout my tenure with the
                          organization.

      1996-2000           Great Lakes Chemical (now Chemtura), West Lafayette, Indiana
                              Research Chemist
                          Lead Scientist for a new technology development program in the
                          GLCC Corporate R&D division. Technology Coordinator for contract
                          research programs. Project Leader for a new product development
                          project in GLCC Polymer Additives R&D.




      May 24, 2019                                                                     Page 1 of 5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 895 of 1189 PageID #: 20063




      Representative Technical Skills

      Analytical Chemistry                               Organic Chemistry
      • Mass Spectrometry                                • Synthetic chemistry
         - Triple Quadrupole Systems                        - mg to kg scale laboratory reactions
         - Ion Cyclotron Resonance MS                       - high pressure reactions
         - Ion-Molecule Chemistry                           - air-sensitive procedures
      • Chromatography (HPLC, MPLC, TLC and              • Crystallization methods
         preparative chromatography)                     • Enantiomer resolutions
      • Infrared (IR) and Raman Spectrometry             • Polymorph, salt and cocrystal screening
      • NMR spectroscopy                                          and characterization
      • Spectrophotometry
      • Solubility and dissolution testing               Solid Form Analytical Techniques
         - USP dissolution testing                        • X-ray powder diffraction (XRPD)
         - Intrinsic dissolution rate studies             • Thermogravimetric analyses (TGA)
      • Powder dissolution testing                        • Differential scanning calorimetry (DSC)
      • pH measurements                                   • Optical microscopy
      • Potentiometric titrations                         • Moisture sorption/desorption analyses
      • Karl Fischer titration



      Professional Affiliations and Activities

         •   American Chemical Society
         •   American Association of Pharmaceutical Scientists
         •   Purdue Research Park Life Sciences Executive Council
         •   Guest Lecturer, Chemistry Department, Purdue University (Undergraduate
             Organic Chemistry Courses) 2016 – 2017.

      Publications

      1. Chyall, L, J. Current Applications of X-Ray Powder Diffraction in the Pharmaceutical
         Industry Am. Pharm. Rev. 2012, 15, 70-73.
      2. Park, A.; Chyall, L.; Dunlap, J.; Schertz, C.; Jonaitis, D.; Stahly, B.; Bates, S.;
         Shipplett, R.; Childs S. New solid-state chemistry technologies to bring better drugs
         to market: knowledge-based decision making. Exp. Opin. Drug Disc., 2007, 2(1),
         145-154.
      3. Lohani, S.; Zhang, Y.; Chyall, L. J.; Mougin-Andres, P.; Muller, F. X.; Grant, D. J.
         W. Carbamazepine-2,2,2-trifluoroethanol (1/1). Acta Cryst. 2005, E61, 1310-1312.
      4. Childs, S. L.; Chyall L. J.; Dunlap, J. T.; Smolenskaya, V. N.; Stahly B. C.; Stahly, G.
         P. Crystal Engineering Approach to Forming Cocrystals of Amine Hydrochlorides
         with Organic Acids. Molecular Complexes of Fluoxetine Hydrochloride with
         Benzoic, Succinic, and Fumaric Acids. J. Am. Chem. Soc. 2004, 126, 13335-13342.



      May 24, 2019                                                                     Page 2 of 5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 896 of 1189 PageID #: 20064




      5. Childs, S. L.; Chyall L. J.; Dunlap, J. T.; Coates, D. A.; Stahly B. C.; Stahly, G. P. A
         Metastable Polymorph of Metformin Hydrochloride: Isolation and Characterization
         Using Capillary Crystallization and Thermal Microscopy Techniques. Crystal
         Growth & Design 2004, 4, 441-449.
      6. Chyall, L. J.; Tower, J. M.; Coates, D. A.; Houston, T. L.; Childs, S. L. Polymorph
         Generation in Capillary Spaces: The Preparation and Structural Analysis of a
         Metastable Polymorph of Nabumetone. Crystal Growth & Design 2002, 2, 505-510.
      7. Morgan, A. B.; Harris, R. H., Jr.; Kashiwagi, T.; Chyall, L. J.; Gilman, J. W.
         Flammability of polystyrene layered silicate (clay) nanocomposites: Carbonaceous
         char formation. Fire and Materials 2002, 26, 247-253.
      8. Hill, B. T.; Poutsma, J. C.; Chyall, L. J.; Hu, J.; Squires, R. R. Distonic ions of the
         "Ate" class. J. Am. Soc. Mass Spectrom. 1999, 10(9), 896-906.
      9. Gassman, P. G.; Han, S.; Chyall, L. J. Thermal rearrangement of trans-7,7-
         dihalobicyclo[4.1.0]hept-3-enes. Tetrahedron Lett. 1998, 39(31), 5459-5462.
      10. Poutsma, J. C.; Seburg, R. A.; Chyall, L. J.; Sunderlin, L. S.; Hill, B. T.; Hu, J.;
          Squires, R. R. Combining Electrospray Ionization and the Flowing Afterglow
          Method. Rapid Commun. Mass Spectrom. 1997, 11, 489-493.
      11. Chyall, L. J.; Squires, R. R. The Proton Affinity and Absolute Heat of Formation of
          Trifluoromethanol. J. Phys. Chem. 1996, 100, 16435-16440.
      12. Leeck, D. T.; Li, R.; Chyall, L. J.; Kenttämaa, H. I. Homolytic Se-H Bond Energy
          and Ionization Energy of Benzeneselenol, and the Acidity of the Corresponding
          Radical Cation. J. Phys. Chem. 1996, 100, 6608-6611.
      13. Chyall, L. J.; Squires, R. R. Determination of the proton affinity and absolute heat of
          formation of cyclopropenylidene. Int. J. Mass Spectrom. Ion Processes 1995,
          149/150, 257-266.
      14. Smith, R. L.; Chyall, L. J.; Beasley, B. J.; Kenttämaa, H. I. The Site of Protonation of
          Aniline. J. Am. Chem. Soc. 1995, 117, 7971-7973.
      15. Chou, P. K.; Smith, R. L.; Chyall, L. J.; Kenttämaa, H. I. Reactivity of the Prototype
          Organosulfur Distonic Ion: •CH2SH2+ J. Am. Chem. Soc. 1995, 117, 4374-4378.
      16. Chyall, L. J.; Kenttämaa, H. I. Gas-phase reactions of the 4-dehydroanilinium ion
          and its isomers. J. Mass Spectrom. 1995, 30, 81-87.
      17. Chyall, L. J.; Byrd, M. H. C.; Kenttämaa, H. I. Reactions of the Charged Radical
          (CH3)2S+-CH2• with Cyclic Alkenes. J. Am. Chem. Soc. 1994, 116, 10767-10772.
      18. Chyall, L. J.; Brickhouse, M. D.; Schnute, M. E.; Squires, R. R. Kinetic versus
          Thermodynamic Control in the Deprotonation of Unsymmetrical Ketones in the Gas
          Phase. J. Am. Chem. Soc. 1994, 116, 8681-8690.
      19. Chyall, L. J.; Kenttämaa, H. I. The 4-Dehydroanilinium Ion: a Stable Distonic
          Isomer of Ionized Aniline. J. Am. Chem. Soc. 1994, 116, 3135-3136.




      May 24, 2019                                                                         Page 3 of 5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 897 of 1189 PageID #: 20065




      20. Smith, R. L.; Chyall, L. J.; Stirk, K. M.; Kenttämaa, H. I. Radical-type reactivity of
          the methylenedimethylsulfonium ion, (CH3)2S+-CH2• Org. Mass Spectrom. 1993, 28,
          1623-1631.
      21. Smith, R. L.; Chyall, L. J.; Chou, P. K.; Kenttämaa, H. I. The Acyclic Distonic
          Isomer of Ionized Cyclopentanone: •CH2CH2CH2CH2CO+ J. Am. Chem. Soc. 1994,
          116, 781-782.
      22. Mlinaric-Majerski, K.; Vinkovic, V.; Chyall, L. J.; Gassman, P. G. Deuterium
          isotope effects on nuclear shielding. Cross-ring effects in rigid cyclic molecules.
          Magn. Reson. Chem. 1993, 31, 903-905.
      23. Brickhouse, M. D.; Chyall, L. J.; Sunderlin, L. S.; Squires, R. R. Kinetics of isobaric
          ion/molecule reactions determined by the flowing afterglow-triple quadrupole
          technique. Rapid Commun. Mass Spectrom. 1993, 7, 383-3

      Patents

      1. Gushurst, K. S.; Chyall, L. J.; Koztecki, L. H.; Wolfe, B. S. Crystalline forms of
         oxymorphone hydrochloride US 8,563,571 (October 22, 2013).
      2. Quigley, K. A.; Still, E. J.; Chyall, L. J. 4-[3[(4-Cyclopropanecarbonyl-piperazine-1-
         carbonyl-4-fluorobenzyl]-2H-phthalazin-1-one. US 8,183,369 B2 (May 22, 2012).
      3. Chyall, L. J.; Hodgen, H. A.; Vyverberg, F. J.; Chapman, R. W. Intumescent
         Polymer Compositions. US 6,905,693 (June 14, 2005).
      4. Chyall, L. J.; Hodgen, H. A.; Vyverberg, F. J.; Chapman, R. W.; Chou, P. K.
         Intumescent Polymer Compositions. US 6,632,442 B1 (October 14, 2003).
      5. Robin, M. L.; Mazac, C. J.; Chyall, L. J.; Kleindl, P. Bromine-containing 1,2-
         bis(phenyl)difluoromethanes and method of imparting flame retardancy to flammable
         materials. US 6,348,633 (February 19, 2002).

      Papers Presented

      1. "Crystallization Studies of Nabumetone: Preparation and Characterization of a
         Novel, High-Energy Polymorph." Chyall, L. J.; Tower, J. M.; Coates, D. A.; Houston,
         T. L., 223rd National Meeting of the American Chemical Society, Orlando, FL, April
         7-11, 2002: Abstract IEC 268
      2. "The Synthesis and Properties of 7,7-Dichloro-trans-bicyclo-[4.1.0]-hept-3-ene." P.
         G. Gassman and L. J. Chyall, 22nd Great Lakes Regional Meeting of the American
         Chemical Society, Duluth, MN, May 31-June 2, 1989: Abstract 98.
      3. "The Synthesis and Thermal Isomerization of 7,7-Dihalo-trans-bicyclo-[4.1.0]-hept-
         3-enes." P. G. Gassman and L. J. Chyall, 201st National Meeting of the American
         Chemical Society, Atlanta, GA, April 14-19, 1991: Abstract ORGN 228.




      May 24, 2019                                                                      Page 4 of 5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 898 of 1189 PageID #: 20066




      4. "Free Radical Rearrangements of Dihalo-trans-bicyclo-[4.1.0]-hept-3-enes." P. G.
         Gassman and L. J. Chyall, 32nd National Organic Chemistry Symposium, University
         of Minnesota, Minneapolis, MN, June 16-20, 1991: Abstract B-65.
      5. "Kinetic Versus Equilibrium Control in the Deprotonation of Unsymmetrical Ketones
         in the Gas Phase." L. J. Chyall, M. D. Brickhouse, M. E. Schnute, and R. R. Squires,
         205th National Meeting of the American Chemical Society, Denver, CO, March 28-
         April 2, 1993: Abstract ORGN 29.
      6. "Ion-Molecule Chemistry of the Methylene Dimethylsulfonium Ion: A Novel Alpha-
         Distonic Ion." L. J. Chyall, R. L. Smith, K. M Stirk, and H. I Kenttämaa, 41st ASMS
         Conference on Mass Spectrometry, San Francisco, CA, May 30-June 4, 1993:
         Abstract MOD 12:10
      7. "Radical-Type Reactivity of Distonic Ions: The 4-Dehydroanilinium Ion." L. J.
         Chyall and H. I Kenttämaa, 208th National Meeting of the American Chemical
         Society, Washington, DC, August 21-25, 1994: Abstract ORGN 404.
      8. "Astrophysical Thermochemistry: The Heats of Formation of C3H2 Isomers." L. J.
         Chyall and R. R. Squires, 43rd ASMS Conference on Mass Spectrometry, Atlanta,
         GA, May 21-26, 1995: Abstract WOE 11:50.

      Invited Lectures

      1. “Environmentally Friendly Fire Suppression Technology.” Department of Chemistry,
         Purdue University, West Lafayette, IN. April 8, 1997.
      2. “The Proton Affinity and Absolute Heat of Formation of Trifluoromethanol.” Joint
         Institute Laboratory for Astrophysics, University of Colorado, Boulder, CO. March
         1, 1996.
      3. “Understanding the Atmospheric Fate of Hydrofluorocarbons: Thermochemisty of
         Trifluoromethanol.” Aeronomy Laboratory, National Oceanic and Atmospheric
         Administration, Boulder, CO. February 29, 1996.


      Dissertation

      Chyall, L. J. The synthesis and thermal rearrangements of 7,7-dibromo-trans-
      bicyclo[4.1.0]hept-3-ene and 7,7-dichloro-trans-bicyclo[4.1.0]hept-3-ene. (1991) 192
      pp. Avail.: Univ. Microfilms Int., Order No. DA9209417 From: Diss. Abstr. Int. B 1992,
      52(10), 5264.




      May 24, 2019                                                                  Page 5 of 5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 899 of 1189 PageID #: 20067




                          EXHIBIT D
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 900 of 1189 PageID #: 20068

                CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC, and ENDO
    PAR INNOVATION COMPANY, LLC,
                   Plaintiffs,
                                          C.A. No. 18-00823-CFC
         v.
                                          CONFIDENTIAL – PURSUANT TO
    EAGLE PHARMACEUTICALS INC.,           PROTECTIVE ORDER
                  Defendant.



              OPENING EXPERT REPORT OF CARMEN A. CROSS, M.D.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 901 of 1189 PageID #: 20069

                     CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


          45.     Especially given this well-developed art regarding the use of vasopressin, the

   labeling for original Vasostrict®—drafted based on earlier art literature—instructs the practice of

   the claimed clinical steps.

          46.     Furthermore, Pitressin® and Vasostrict® were used by practitioners in the field to

   practice the clinical elements, i.e., the claimed methods, of the asserted and/or challenged claims.

   In particular, Par has admitted that Pitressin® was used to practice the methods recited by the

   clinical elements and represented to the FDA that Pitressin®, among other products, has been used

   in that way. Furthermore, the original prior art Vasostrict® formulation was used pursuant to its

   labeling to practice the clinical elements. In addition, other comparable vasopressin products

   available to clinicians prior to the asserted and/or challenged claims were used to treat hypotension

   in the same manner

          47.     In this regard, it is also my view that the prior art Pitressin® and Vasostrict®

   formulations, and the originally approved product label and instructions for use for Vasostrict®

   published in April 2014 (the “April 2014 Vasostrict® Label”), would have been material to the

   prosecution of the patents-in-suit, given their use for, or disclosure of, the clinical elements of the

   claims of those patents.

          48.     I am not providing an ultimate opinion on the validity of the asserted and/or

   challenged claims of the patents-in-suit or any opinion regarding the ’785 patent, which does not

   contain clinical elements.

   X.     BACKGROUND

          49.     The clinical elements of the asserted and/or challenged claims merely claim the

   longstanding use of vasopressin to treat hypotension, including vasodilatory shock. Not only was

   this use described by the literature, but it was specifically recommended to doctors for use in

   treating such conditions.     Consistent with this history, vasopressin products had long been


                                                     14
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 902 of 1189 PageID #: 20070

                     CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


   XV.    THE APRIL 2014 VASOSTRICT® LABEL, PITRESSIN®, AND VASOSTRICT®
          ARE MATERIAL PRIOR ART TO THE CLINICAL ELEMENTS OF THE ’526,
          ’209, AND ’239 PATENTS

          243.    I understand that certain prior art, including the April 2014 Vasostrict® Label, as

   well as the properties of Pitressin® and Vasostrict®, were withheld or excluded from prosecution

   of the asserted and/or challenged claims.

          A.      April 2014 Vasostrict® Label

          244.    As set forth above, the Patent Office rejected all pending claims of the ’239 patent

   over the April 2014 Vasostrict® Label.         Furthermore, as set forth above, the April 2014

   Vasostrict® Label discloses each and every clinical element of the claims of the ’239 patent, as

   well as the ’526 and ’209 patents. In addition, as set forth above, the inventors and Par did not

   challenge the substance of the Examiner’s findings that the April 2014 Vasostrict® Label discloses

   each and every limitation of the asserted claims.

          245.    Instead of disputing that the April 2014 Vasostrict® Label disclosed the elements

   of the pending claims, I understand that Par and the inventors argued that this reference was not

   available as prior art because the relevant information in the label was invented by the inventors

   of the ’239 patent and provided to the FDA of inclusion therein. See, e.g., PAR-VASO-0008384–

   86.

          246.    As discussed in greater detail above, the methods of treatment recited in the ’239,

   ’526, and ’209 patents were well within the prior art before the ’239 patent. Clinicians had long

   been using Pitressin® and other vasopressin products in a manner claimed by the pending and

   issued claims. In addition, these methods were long taught by standard medicine guides and

   treatment standards from well before the asserted and/or challenged patents. Consistent with this

   prior use and well-developed literature, the inventors confirmed that they did not invent the clinical




                                                    75
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 903 of 1189 PageID #: 20071

                     CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


   elements analyzed herein. See, e.g., Kannan Deposition Transcript at 252:3–17, 254:6–18; Kenney

   Deposition Transcript at 39:14–20, 40:11–17, 41:19–42:2.

           247.    Because the April 2014 Vasostrict® Label expressly discloses the clinical elements

   of each of the asserted and/or challenged claims of the ’239, ’526, and ’209 patents, I understand

   that it is material prior art to patentability of the asserted and/or challenged claims of those patents.

   Had the Examiner considered the April 2014 Vasostrict® Label, she should have found the clinical

   elements of the asserted and/or challenged claims to be in the prior art.

           248.    In addition, after accepting those arguments regarding the invention, the Examiner

   cited a number of additional references as disclosing the clinical elements of the ’239 patent as

   well as the same references for the same disclosures in the prosecutions of the ’526 and ’209

   patents. In particular, the patent Examiner cited:

           •   Treschan for the use of vasopressin to treat vasodilatory shock, septic shock, and post-
               cardiotomy shock, as well as the infusion doses to do so, the rapid effect of vasopressin
               administration, and limiting doses through routine optimization

           •   Russell, Buck, and Young for the dilution of vasopressin to a final concentration of
               between 0.1 and 1 unit/mL with 5% dextrose in water or normal saline for intravenous
               infusion

   PAR-VASO-0008737–45; PAR-VASO-0004766–75; PAR-VASO-0005733–41. In addition to

   these references, the Patent Office cited a number of additional references, such as PPC, for

   disclosures regarding the composition elements or other handling aspects of the asserted and/or

   challenged claims. See, e.g., PAR-VASO-0008737–45; PAR-VASO-0004766–75; PAR-VASO-

   0005733–41.

           249.    The April 2014 Vasostrict® Label, however, is closer prior art to the asserted and/or

   challenged claims of the ’239, ’526, and ’209 patents because the disclosure of the April 2014

   Vasostrict® Label is essentially word-for-word the same as the claimed clinical elements.




                                                      76
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 904 of 1189 PageID #: 20072

                     CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


          B.      Pitressin®

          250.    As set forth above, Pitressin® was widely used to practice the clinical elements of

   the claims prior to the earliest effective filing dates of the asserted and/or challenged patents.

          251.    Therefore, information about this prior art product would have been material to the

   practice of the clinical elements of the asserted and/or challenged claims.

          C.      Vasostrict®

          252.    As set forth above, original Vasostrict® was indicated for the treatment of

   hypotension and was distributed with labeling instructing the practice of the claimed clinical

   elements exactly. Original Vasostrict® was also used to practice the clinical elements according

   to its product labeling.

          253.    Therefore, for the same reasons as set forth for the April 2014 Vasostrict® Label

   above, the original Vasostrict® product and its properties are material to the practicing of the

   clinical elements of the asserted and/or challenged claims.




                                                     77
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 905 of 1189 PageID #: 20073
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 906 of 1189 PageID #: 20074




                          EXHIBIT E
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 907 of 1189 PageID #: 20075

                CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC, and ENDO
    PAR INNOVATION COMPANY, LLC,
                   Plaintiffs,
                                          C.A. No. 18-00823-CFC
                        v.
                                          CONFIDENTIAL – PURSUANT TO
    EAGLE PHARMACEUTICALS INC.,           PROTECTIVE ORDER
                  Defendant.



                OPENING EXPERT REPORT OF KINAM PARK, PH.D.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 908 of 1189 PageID #: 20076

                       CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


            •   September 2014 Vasostrict® Label (anticipation);

            •   September 2014 Vasostrict® Label, alone or in combination with Intravenous
                Medications 2013, Russell 2008, Treschan 2006, and/or WO ’907 (obviousness);

            •   March 2015 Vasostrict® Label (anticipation);

            •   March 2015 Vasostrict® Label, alone or in combination with Intravenous Medications
                2013, Russell 2008, Treschan 2006, and/or WO ’907 (obviousness);

            •   PPC, alone or in combination with Intravenous Medications 2013, Russell 2008,
                Treschan 2006, WO ’907, and/or WHO Standard 2013 (obviousness);

            •   Prior art vasopressin labels,33 alone or in combination with Intravenous Medications
                2013, Russell 2008, Treschan 2006, WO ’907,34 and/or WHO Standard 2013
                (obviousness);

            •   The HPLC claim limitations are further obvious in view of Bi 1999, Wilczynska 2002,
                and/or Yanagisawa 1998;

            •   The “discard[] a vial . . . at least 48 hours after a first puncture” limitation of the ’239
                patent is further obvious in view of Joint Commission 2014 Misuse of Vials and SEA
                2014.

   XIV. THE EXCLUDED AND WITHHELD PRIOR ART REFERENCES AND
        INFORMATION ARE MATERIAL TO THE PATENTABILITY OF THE
        ASSERTED AND/OR CHALLENGED CLAIMS

            377.    I have also been asked to opine on the materiality of prior art that was withheld or

   excluded based on statements made during prosecution by the inventors as to the patentability of

   the claims. In particular, I have analyzed the: April 2014 Vasostrict® Label; full Pitressin®

   composition properties; properties of higher pH lots of Pitressin®; and information concerning the

   reliability of the inventors’ prosecution testing.




   33
        Including American Regent Label; Fresenius Label; Pitressin® Label 2012; Pitressin® Label 2010; Cardinal
        Label.
   34
        In addition to the further clinical prior art discussed by Dr. Cross, including Liverpool Hospital 2014, BH
        Medicine Guide, Dellinger 2013, AHFS 2011, Argenziano 1997, and other similar references discussed by Dr.
        Cross.


                                                         112
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 909 of 1189 PageID #: 20077

                       CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


          A.      April 2014 Vasostrict® Label

          378.    It is my opinion that the April 2014 Vasostrict® Label that the applicants argued

   was not prior art would have been material to the patentability of the challenged claims.

   Furthermore, this Label is closer prior art to the challenged claims than the PPC reference, among

   others, cited by the examiner during prosecution following the disqualification of the April 2014

   Vasostrict® Label.

                  1.      The April 2014 Vasostrict® Label Is Material Prior Art

          379.    I understand from Dr. Cross’s analysis that the April 2014 Vasostrict® Label

   discloses expressly each and every clinical element of the challenged claims of the ’526, ’209,

   ’239, and ’785 patents. I rely on his opinion and his conclusions regarding the clinical elements

   of the challenged claims and the April 2014 Vasostrict® Label.

          380.    In particular, from Dr. Cross’s analysis, I understand that the April 2014

   Vasostrict® Label discloses, among other aspects, the clinical uses recited by the claims, dilution

   of vasopressin formulations, and titration and tapering steps as recited by the asserted and/or

   challenged claims of the ’526, ’209, and ’239 patents.

          381.    As set forth above, it is my opinion—consistent with the unrebutted findings of the

   patent examiner—that this Label disclosed each and every composition elements of the challenged

   claims and, to the extent it did not, rendered any remaining limitation obvious.

          382.    Foremost, as discussed above, the April 2014 Vasostrict® Label described a unit

   dosage form with 0.038 mg/mL vasopressin (20 units/mL), chlorobutanol, acetic acid for pH

   adjustment, and water for injection. See, e.g., April 2014 Vasostrict® Label § 11. Therefore, this

   Label expressly taught the chemical components of the unit dosage forms recited by the challenged

   claims of the ’526, ’209, ’239, and ’785 patent.




                                                  113
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 910 of 1189 PageID #: 20078

                     CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


          383.    The April 2014 Vasostrict® Label also disclosed, as previously discussed, a pH

   range of 3.4 to 3.6. This pH range is narrower than, and overlapping with, the recited range in the

   challenged claims of the ’239 patent. In addition, this pH range abuts that recited in the ’209 and

   ’785 patents—3.7 to 3.9—and is just 0.2 pH units away from that recited in the ’526 patent.

          384.    This pH range of the April 2014 Vasostrict® Label is closer to the claimed pH

   ranges and values than the broader range of pH 2.5 to 4.5 disclosed by PPC (cited by the examiner),

   among other references in the prior art. First, the range of 3.4 to 3.6 is one-seventh as broad as the

   range of PPC that was before the patent examiner. Second, this narrow range, as stated, is very

   close to what is recited by the challenged claims—much closer than much of PPC’s pH range—

   and within the very pH region that Par now alleges is the most stable for vasopressin for

   optimization. See, e.g., PAR-VASO-0000106 (’526 Patent Examples 9 & 10). In combination,

   this narrower, closer range would have served to focus a POSA’s pH optimization efforts on a

   narrower set of pH values, namely just that of the April 2014 Vasostrict® Label and the abutting

   values within a limited number of pH units. When limited as such, this routine process would

   have become even less complicated and a POSA would easily have found any purported optimum

   value, including those alleged to be critical by Par and recited by the claims.

          385.    In addition, as discussed in detail above, the April 2014 Vasostrict® Label—as

   confirmed by the examiner—by virtue of expressly disclosing the same chemical components as

   the asserted and/or challenged claims, also inherently disclosed the impurities, stability, and

   degradation products limitations of the asserted and/or challenged claims. Furthermore, the data

   for the original Vasostrict® product disclosed in the April 2014 Vasostrict® Label, see § 11,

   described above demonstrated that this formulation actually does satisfy the various impurities,

   stability, and degradation products limitations, particularly in light of Par’s infringement




                                                    114
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 911 of 1189 PageID #: 20079

                     CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


   allegations against Eagle. These specific stability and impurity results of the asserted and/or

   challenged claims are properties of the formulation taught by the Label and therefore were

   inherently disclosed in this reference.

          386.     Such specific stability and impurity results also confirm that the formulation

   disclosed in the April 2014 Vasostrict® Label comprised a plurality of peptides, another feature

   inherent in the disclosure of this prior art reference. Finally, these results were obtained using the

   recited HPLC method and thus that element is also inherently disclosed in the description of the

   drug product.

          387.     Also as described in detail above, the April 2014 Vasostrict® Label also disclosed

   additional formulation elements of the asserted and/or challenged claims, including a formulation

   that is neither lyophilized nor frozen.

          388.     Finally, to the extent that Par asserts that Eagle’s proposed ANDA labeling instructs

   in accordance with the “discard” limitation for handling, the April 2014 Vasostrict® Label

   contained the same instruction. See, e.g., § 16. Further, as found by the examiner during

   prosecution and discussed in detail above, it would have been obvious to refrigerate prior art

   vasopressin compositions like the April 2014 Vasostrict® Label prior to administration.

          389.     I note that Par has, in this litigation, accused Eagle’s ANDA product of infringing

   the claims of the ’526, ’209. ’239, and ’785 patents. As set forth above, Eagle’s product




   In addition, I understand that all of the instructions in Eagle’s proposed label cited by Par in

   alleging infringement, save for a slightly different refrigerated storage instruction, are found in the

   April 2014 Vasostrict® Label. Therefore, to the extent that Eagle’s proposed ANDA product and




                                                    115
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 912 of 1189 PageID #: 20080

                     CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


   labeling infringes the claims of the asserted and/or challenged patents, then the April 2014

   Vasostrict® Label must anticipate those claims.

                          a.      ’239 Patent

          390.    The examiner found that this Label rendered all pending claims of the ’239 patent

   invalid for anticipation—as well as obviousness—during prosecution. As I have discussed, the

   applicants ultimately only distinguished the remaining cited prior art, primarily PPC, based on an

   alleged showing of criticality of the claimed pH range of 3.5 to 4.1 over the prior art range of 2.5

   to 4.5. The pH range of 3.4 to 3.6 in the Label, however, would have anticipated the broad range

   of the ’239 patent claims as issued. This Label would therefore have anticipated the claims of the

   ’239 patent because it discloses each and every element of each and every claim, either expressly

   or inherently: the chemical composition of the unit dosage form, a narrower pH, the degradation

   products, discard time (if Eagle’s labeling is alleged to instruct infringement), and the method of

   treating hypotension, as set forth by Dr. Cross. Had it been properly considered before the patent

   office, the claims of the ’239 patent would not have issued. The April 2014 Vasostrict® Label is

   thus material to the patentability of the ’239 patent.

                          b.      ’526, ’209, and ’785 Patents

          391.    As set forth above, the April 2014 Vasostrict® Label discloses or, in the case of

   refrigeration, renders obvious, the limitations of the ’526, ’209, and ’785 patents, including with

   respect to the recited chemical composition of the unit dosage form, degradation and impurity

   levels, storage conditions, HPLC method, and the method of treating hypotension, as set forth by

   Dr. Cross.

          392.    Despite the different pH limitations of the ’526, ’209, and ’785 patents, the April

   2014 Vasostrict® Label and its pH range of 3.4 to 3.6 still render the asserted claims of these

   patents obvious. Given that the range of 3.4 to 3.6 is abutting (for the ’209 and ’785 patents) or


                                                    116
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 913 of 1189 PageID #: 20081

                       CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


   otherwise very close (’526 patent) to the recited pH, a POSA would have expected these

   compositions all to have similar properties. Although pH-dependent stability could change over

   even narrow ranges, the differences are typically small when looking at such ranges. Based on

   both my own review and Dr. Chyall’s analysis, the basic stability studies conducted by Par confirm

   that formulations pH 3.4 to 3.6 do indeed behave similarly to the abutting recited values.

          393.       Given that these pH values result in similar stability, the applicants would not have

   been able to show criticality over the pH range of the April 2014 Vasostrict® Label. I understand

   from Dr. Chyall’s opinion, based on his analysis of the pH data before the patent office and the

   experiments used to generate those data, that there is no indication that the particular claimed

   values led to any unexpected increase in stability relative to the pH range of the April Vasostrict®

   2014 Label.

          394.       I also understand from Dr. Chyall’s analysis, and agree, that the testing presented

   by the applicants during prosecution could not have shown criticality over the formulation set forth

   in the April 2014 Vasostrict® Label. That Label described a complete composition that had been

   developed by Par, with a shelf life of 12 months for which Par had extensive stability data.

   Showing criticality over that formulation would have required testing the claimed formulations

   against that prior art formulation, when instead the inventors tested a different formulation

   comprising just acetate buffer (which was not a component of the formulation in the April 2014

   Vasostrict® Label) and vasopressin. It also would have required testing for the full shelf life set

   forth in the label and comparison with Par’s own stability data, rather than just four weeks with

   contrived data.

          395.       Furthermore, consistent with my analysis set forth above for obviousness, a POSA

   would have found the optimization of pH around the range of the April 2014 Vasostrict® Label to




                                                     117
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 914 of 1189 PageID #: 20082

                      CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


   be routine.     pH optimization of a peptide formulation is a routine process in the field of

   pharmaceutical dosage form design and development that is fundamental to the entire endeavor.

   When formulating vasopressin, a POSA would have looked to this range—the pH value used for

   an FDA-reviewed and FDA-approved drug product—for guidance and focused on testing pH

   values within and surrounding this range. These standard analyses would have rapidly revealed

   the optimum range or value—if any—and led a POSA to use the recited values, to the extent they

   truly are more stable.

          396.      Beyond the lack of data establishing criticality over this pH range from the April

   2014 Vasostrict® Label, there is no indication that there is any benefit to the formulations and pH

   values of the asserted claims of the ’526, ’209, and ’785 patents. Though the inventors claimed in

   declarations to the patent office that the formulations of these patents had lower impurity values

   relative to formulations with different pHs within the 2.5-4.5 range including those with pHs of

   3.4-3.6, they




                   See, e.g., Kannan Dep. 187:22–188:22; Vandse Dep. 254:16–22; Sanghvi Dep.

   146:21–147:5, 148:14–149:8, 150:13–18, 151:3–22.

          397.      Given that the April 2014 Vasostrict® Label describes an actual formulation of

   vasopressin that was offered for sale by Par, there are also a number of FDA findings and

   representations that refute any alleged criticality of the asserted claims relative to the April 2014

   Vasostrict® Label. When seeking approval for NDA 204485 on the original Vasostrict® product,

   Par represented to the FDA that:




                                                   118
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 915 of 1189 PageID #: 20083

                    CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER




   PAR-VASO_0072478. This means that the prior art Vasostrict® formulation described in the

   April 2014 Vasostrict® Label was already optimized for the stability of vasopressin. And though

   Par removed the original Vasostrict® product from the market with the launch of the reformulated

   Vasostrict® product it now contends is covered by the asserted claims of the ’526, ’209, and ’785

   patents, the FDA has expressly “determined that the original formulation of Vasostrict, 20 units

   per mL, was not discontinued from sale for reasons of safety or effectiveness.”             E.g.¸

   https://www.regulations.gov/contentStreamer?documentId=FDA-2017-P-1096-

   0004&attachmentNumber=1&contentType=pdf. Like the inventors, the FDA could also not

   determine any detrimental property of original Vasostrict® or material benefit in safety or

   effectiveness for the formulations of the asserted claims. Indeed,




                                        See, e.g., PAR-VASO_0093671; [Vandse Dep. Tr. 235:7–

   237:12; Kannan Dep. Tr. 176:11–17, 177:14–20, 305:8–306:10.

          398.




                                                 119
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 916 of 1189 PageID #: 20084

                CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


         399.




         400.




                                        120
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 917 of 1189 PageID #: 20085

                     CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER




           401.    The patents themselves also indicate that claimed pH values of the ’526, ’209, and

   ’785 patents are not critical over the April 2014 Vasostrict® Label. For example, each patent

   contains Examples, which, as confirmed by inventor Suketu Sanghvi, Sanghvi Dep. 203:25–205:4,

   describe the composition of original Vasostrict®, including its pH, and its use, as set forth in the

   April 2014 Vasostrict® Label, as an “[i]llustrative vasopressin formulation for clinical use.” E.g.,

   PAR-VASO-0000087–88. This suggests that the original Vasostrict® formulation and its pH of

   3.4 to 3.6 was suitable for treating patients and, therefore, sufficiently stable for safety and efficacy.

   In addition, Examples 9 and 10 of these patents state that “[a]t 25° C., pH 3.7 provided the highest

   stability for vasopressin (Fig. 11),” while “[a]t 40° C., pH 3.6 provided the highest stability for

   vasopressin.” E.g., PAR-VASO-0000106. This indicates that vasopressin has similar stability

   across the range from the range of the April 2014 Vasostrict® Label through the claimed values

   and thus these claimed values are not critical.

           402.    I also note that Par and the inventors have, at various points, claimed that a pH

   range of 3.5 to 4.1, a range of pH of 3.7 to 3.9, and a pH of 3.8 are each critical to the stability of

   vasopressin formulations relative to the range of 2.5 to 4.5 in PPC. This however, is illogical as it




                                                     121
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 918 of 1189 PageID #: 20086

                       CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


   would require showing that each successively narrower claim had unexpectedly superior stability

   over the broader range. However, at each step, the broader range would also be within the prior

   art. Par’s own conclusions regarding, for example, the criticality of pH 3.5–3.6 (the very range of

   the April 2014 Vasostrict® Label) as part of the range of the ’239 patent claims thus apply to the

   prior art that is considered for the claims of the ’526, ’209, and ’785 patents.

          403.    Because the elements of the asserted claims of the ’526, ’209, and ’785 patents are

   expressly or inherently disclosed in this Label, save for pH, the Label would have rendered the

   claims of the ’526, ’209, and ’785 patents invalid as obvious had this reference been before the

   patent office, particularly because the pH values of these claims are not critical over the April 2014

   Vasostrict® Label. The April 2014 Vasostrict® Label is therefore material to the patentability of

   the ’526, ’209, and ’785 patents.

                  2.      The April 2014 Vasostrict® Label Is the Closest Prior Art to the
                          Asserted and/or Challenged Claims

          404.    In addition, it is my opinion that the April 2014 Vasostrict® Label is the closest

   prior art to the challenged claims of the ’526, ’209, ’239, and ’785 patents.

          405.    Unlike the PPC reference, among others, cited by the examiner, the April 2014

   Vasostrict® Label discloses each and every limitation of the challenged claims of the ’239 patent

   in a single reference and therefore anticipates those claims. Regarding pH, there would have been

   no need to consider whether the claims of the ’239 patent recite a pH range that is critical because

   the April 2014 Vasostrict® Label teaches an anticipating range.

          406.    For the ’526, ’209, and ’785 patents, the April 2014 Vasostrict® Label discloses a

   pH range that abuts or is much closer to the claimed pH ranges than the PPC range of 2.5 to 4.5.

   Indeed, as set forth above, the patents themselves reproduce material from the April 2014

   Vasostrict® Label as part of their disclosures, including the particular pH range of that



                                                    122
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 919 of 1189 PageID #: 20087

                      CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


   formulation. At most, the lower end of the April 2014 Vasostrict® Label is just 0.4 pH units away

   from the claims of the ’526 patent, while the PPC reference included pH values some 1.3 units

   away. Thus, the April 2014 Vasostrict® Label would have focused a POSA more specifically on

   the specific claimed values for optimization and is therefore a closer prior art reference.

             407.   In addition, the PPC reference did not disclose the clinical elements of the claims

   because it carries different indications and instructions for use. The April 2014 Vasostrict® Label,

   however, as set forth in Dr. Cross’s report, disclosed each of the clinical elements exactly. To the

   extent met by Eagle’s ANDA product labeling, the April 2014 Vasostrict® Label also disclosed

   additional handling steps, like the discard limitation, that are not in PPC.

             408.   Finally, although the examiner found that another prior art reference, Treschan,

   taught many of the clinical elements, they needed to be combined with other prior art to meet the

   claims, including the clinical elements. As stated in Dr. Cross’s report, the April 2014 Vasostrict®

   Label disclosed those clinical elements essentially verbatim. In addition, the disclosures of the

   additional dilution references—Russell, Young, and Buck—cited for those method steps were also

   obviated by the disclosure of the April 2014 Vasostrict® Label, as noted by Dr. Cross. And unlike

   those references, the April 2014 Vasostrict® Label taught the specific components for the

   composition of vasopressin, not just the method of using it.

             B.     Pitressin® Properties

             409.   I understand that key properties of Pitressin®, including its target pH as well as the

   pH of many specific lots with values above that target range, were not disclosed to the patent office

   during prosecution of the challenged patents. This information is material to patentability and is

   closer prior art than the PPC reference over which the inventors argued criticality before the patent

   office.




                                                     123
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 920 of 1189 PageID #: 20088

                       CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


          410.    I understand that



                                                            See, e.g., Kenney Dep. Tr. at 14:12–25;

   Sanghvi 30(b)(6) Dep. Tr. 56:15–22; Kannan Dep. Tr. 47:3–10.

          411.    In addition, I understand that

                                                                                                See,

   e.g., PAR-VASO_0088551.

                                                                                               PAR-

   VASO_0088569.

                                        Par’s Resp. Eagle’s Req. Admis. No. 75.

                  1.      The Properties of Pitressin® Are Material

          412.    As set forth above, the sales of Pitressin®, including                           in

   particular, invalidate each and every claim of the asserted and or challenged claims. Considering

   the higher pH levels of many Pitressin® batches that were sold prior to the filing of the asserted

   and/or challenged claims, all of the composition limitations were in the prior art.

          413.    In addition, as set forth above, Par’s allegations against

   product necessarily imply that Pitressin® must also meet the limitations of the asserted and/or

   challenged claims.

                                                           . See, e.g., EAGLEVAS0000076.




                                                   124
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 921 of 1189 PageID #: 20089

                       CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


           414.   Furthermore, I understand from Dr. Cross that Pitressin® was in fact used to

   practice the claimed clinical elements—as largely admitted by Par—and the examiner expressly

   found that the clinical elements were in the cited prior art and would have been obvious to use

   with such formulation prior art. Pitressin® as sold with the aforementioned properties was

   therefore in public use to practice the claimed invention and/or could be combined with the clear

   disclosures of the clinical prior art. Thus, the full scope of each and every asserted and/or

   challenged claim of the patents would be within the prior art if the full range of Pitressin®

   properties were disclosed.

           415.   In addition, to the extent the target pH range of Pitressin®—                  —or the

   pH of                                    are considered alone, the pH values of the asserted and/or

   challenged claims would still be invalid. Foremost, the pH of lot numbers 605283 and 161389,

   pH 3.7, is within that of the ’239, ’209, and ’785 patents and is therefore anticipatory. In addition,

   for the ’526 patent, the inventors would not have been able to show criticality of pH 3.8 over

      for the same reasons discussed above for the April 2014 Vasostrict® Label. Even for

         , the inventors would have been unable to show criticality also for the same reasons above,

   as this is the same range as the April 2014 Vasostrict® Label.

           416.   Therefore, if the full properties of those prior art products that were on sale had

   been before the patent office, the claims of the ’526, ’239, ’209, and ’785 patents would not have

   issued. The withheld information regarding Pitressin® and lot number 605823 was therefore

   material to the patentability of the ’526, ’239, ’209, and ’785 patents.

                  2.      Pitressin® Is Closer Prior Art

           417.   Because Pitressin® was formulated with a target pH of                , it is closer prior

   art to the claims of the ’526, 209, ’239, and ’785 patents than PPC for the same reasons as for the

   April 2014 Vasostrict® Label.


                                                    125
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 922 of 1189 PageID #: 20090

                        CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


            418.     Furthermore, because Pitressin®

                                                           it is closer prior art to the claims of the ’526 patent

   because such sales disclose overlapping, i.e., anticipating, or abutting pH values.



                     Therefore, Pitressin® is also closer prior art than PPC based on pH for the same

   reasons as set forth above for April 2014 Vasostrict® Label.

            419.     Furthermore, Pitressin® was, by Par’s own admission, actually used to practice the

   methods of treatment. As stated above, PPC carried a different indication and, while vasopressin

   was, per Dr. Cross, widely used to practice the claimed methods, I have not seen any specific

   evidence that the PPC product was used in such a way. Nor would information about the use of

   PPC necessarily have been available to the inventors, unlike that of Pitressin® which was sold by

   the inventors’ employer Par. Therefore, the properties of Pitressin®, combined with this use is

   closer prior art than PPC. By the same token, Pitressin® and its use are closer prior art than the

   clinical prior art cited by the examiner and analyzed by Dr. Cross, because those references do not

   appear to describe the actual compositions, unlike the disclosing sales of Pitressin®.

            C.       Vasostrict®

            420.     As set forth above,
                                                35
                                                     PAR-VASO_0088587–88; PAR-VASO_0088551. Thus,

   although original Vasostrict® was formulated to a target pH of 3.4 to 3.6,

                                                                 See, e.g., PAR-VASO_0088587–88; PAR-

   VASO_0088551; September 2014 Vasostrict® Label § 16.




   35
        As explained above, this result was recorded for



                                                           126
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 923 of 1189 PageID #: 20091

                    CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


          421.



                                   See, e.g., PAR-VASO_0088587–88; PAR-VASO_0088551.



                 See, e.g., PAR-VASO_0088587–88.

          422.




          423.    As set forth above,

                                                          . Par, however, has alleged infringement of

   the asserted and/or challenged claims in this litigation based

                                                                          . Under this interpretation,

   however, as stated, original Vasostrict® would also meet the pH limitations of each of the asserted

   and/or challenged claims.

          424.    As set forth above, original Vasostrict® satisfies the other composition elements of

   the claims and its labeling, according to Dr. Cross, disclosed each and every clinical element of

   the claims.




                                                   127
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 924 of 1189 PageID #: 20092

                      CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


                                                          Because the examiner would have invalidated

   the claims based on the full properties of original Vasostrict®, this information is material to

   patentability.

           425.     Based on my review of the prosecution histories of the asserted and/or challenged

   patents, it is my opinion that this data and information regarding original Vasostrict® are highly

   material because they show that the prior art Vasostrict® product had the allegedly inventive pH

   of the asserted and/or challenged claims, at least according to Par’s interpretation of the claims

   relied on to accuse Eagle’s ANDA product of infringement.

           426.     Based on my review,




           427.     Based on my review, I understand that the inventors never corrected the record to

   inform the patent office of the properties of the original Vasostrict®, including that its pH rose to

   3.8 during storage, and that the relevant data in the patent specifications actually described the

   prior art.

           428.     To my knowledge and based on my review, the inventors have provided no

   explanation for why this information was withheld from the patent office.

           D.       Information Concerning pH Testing

           429.     As set forth above, the claims of the ’526, ’239, ’209, and ’785 patents issued only

   because of arguments the inventors made regarding pH and criticality over the prior art.




                                                    128
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 925 of 1189 PageID #: 20093

                       CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


          430.    I understand that the inventors withheld normalized impurity data for their pH-

   dependent stability testing as well as information regarding the variability of their stability studies

   and prior pH-dependent stability analyses and conclusions.

          431.    I rely on Dr. Chyall’s opinion that normalized impurity data, variability of their

   stability studies, and the prior pH-dependent stability analyses and conclusions that were withheld

   would have contradicted the inventors’ criticality arguments and would have precluded any finding

   of criticality for the claimed pH values.

          432.    Because all other elements of the asserted and/or challenged claims were in the

   prior art—as found by the examiner and set forth in detail above— and the alleged criticality of

   the pH elements was the only reason the claims issued, if the withheld information had been before

   the patent office, the claims of the ’526, ’239, ’209, and ’785 patents would not have issued. The

   criticality arguments negated by the withheld information are the sole reason these claims issued,

   so if the Examiner had the withheld information about the inventors’ experiments, the asserted

   and/or challenged claims would not been allowed by the patent office.

          433.

                                   was therefore material to the patentability of the ’526, ’239, ’209,

   and ’785 patents.

          434.



   according to Dr. Cross on whose opinion I rely, Vasostrict® in view of this pH data is closer prior

   art to the asserted and/or challenged claims than PPC for similar reasons as discussed above for

   April 2014 Vasostrict® Label and Pitressin®.




                                                    129
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 926 of 1189 PageID #: 20094

                 CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER




   Dated: November 15, 2019

                                      __________________________________________

                                                    Kinam Park, Ph.D.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 927 of 1189 PageID #: 20095




                    EXHIBIT A
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 928 of 1189 PageID #: 20096



                                            CURRICULUM VITA

                                                 KINAM PARK

                                             Purdue University
                                   Weldon School of Biomedical Engineering
                                         206 S. Martin Jischke Drive
                                       West Lafayette, IN 47907-2032

                                              Tel: 765 494-7759
                                          E-mail: kpark@purdue.edu
                                          kinam.com; kinampark.com

                                                  October 2019


   TITLE:               Showalter Distinguished Professor of Biomedical Engineering
                        Professor of Pharmaceutics

   Education:           B.S. in Pharmacy           1971-1975      Seoul National University, Seoul, Korea
                        Ph.D. in Pharmaceutics     1979-1983      University of Wisconsin , Madison, WI
                        Postdoc in Chem. Eng.      1983-1985      University of Wisconsin , Madison, WI

   Academic Appointment
       7/06 - present              Showalter Distinguished Professor of Biomedical Engineering
                                   Purdue University
       6/01 - present              President, Akina, Inc.
       7/98 - present              Professor, Department of Biomedical Engineering, Purdue University
       7/94 - present              Professor, Department of Pharmaceutics, Purdue University
       7/90 - 6/94                 Associate Professor, Department of Pharmaceutics, Purdue University
       2/86 - 6/90                 Assistant Professor, Department of Pharmaceutics, Purdue University
       5/85 - 1/86                 Research Assistant Professor
                                   Department of Pharmaceutics, University of Utah
       4/83 - 4/85                 Postdoctoral Research Associate
                                   Department of Chemical Engineering, University of Wisconsin
       1/79 - 3/83                 Research Assistant
                                   Department of Pharmaceutics, University of Wisconsin
       3/75 - 7/77                 Served in the Korean Army as a lieutenant
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 929 of 1189 PageID #: 20097



   Awards and Honors

      NIH New Investigator Research Award (1986)
      Achievement Award in 1989 IBM Supercomputing Competition (1990)
      Young Investigator Award: Controlled Release Society (1992)
      Controlled Release Society-Merck Award for the Outstanding Paper in the Ag/Vet field (1997)
      University Faculty Scholar, Purdue University (1999)
      Clemson Award (the basic research category) of Society for Biomaterials (2001)
      Research Achievement Award (Pharmaceutics and Drug Delivery Section) (2001)
      Controlled Release Society-NanoSystems Outstanding Pharmaceutical Paper Award (2004)
      Controlled Release Society Founders Award (2004)
      Louis W. Busse Lectureship of School of Pharmacy, University of Wisconsin (2008)
      Sigma Xi Research Award (the Purdue University Chapter) (2009)
      Advisory Professor for Medical Science Research at Kyungpook National University (2009-2012)
      The Nagai Foundation Tokyo Distinguished Lectureship (2010)
      Purdue Cancer Research Award by Lafayette Lions Club (with Professor Ji-Xi Cheng) (2011)
      Kyung Hee University International Scholar (2012)
      Visiting Professor of Heilongjiang University of Chinese Medicine, China (2012)
      Visiting Professor of Ajou University, Korea (2013)
      Thomson Reuters’ list of “The World’s Most Influential Scientific Minds. 2014 (2014)
      Korean-American Society in Biotech and Pharmaceuticals (KASBP)-Daewoong Award (2014)
      Featured in Indiana at 200. A Celebration of the Hoosier State (2015)
      Ashland Inc. Distinguished Lecturer at the University of Kentucky (2015)
      Controlled Release Society Distinguished Service Award (2015)
      Willis A. Tacker Prize for Outstanding Teaching in Weldon School of Biomedical Engineering (2015)
      The 2015 Purdue Innovator Hall of Fame Inductee (2015)
      Distinguished Scholar, the Chinese University of Hong Kong (2016)
      Special Government Employee at FDA CDER (2016)
      Clarivate Analytics’ list of “Most Influential Scientific Minds. Highly Cited Researchers (2016)
      Clarivate Analytics’ list of “Highly Cited Researchers (2017)
      The University of Auckland Distinguished Visitor Award (2017)
      Clarivate Analytics’ list of “Highly Cited Researchers (2018)
      The 2018 CRS Foundation Award (honoring Kinam Park with Student Travel Grant Program) (2018)

      Controlled Release Society-3M Drug Delivery Systems Graduate Student Outstanding Research Award
          in Drug Delivery (Yoon Yeo: Controlled Release Society, 2003)
      AAPS Outstanding Graduate Student Research Award in Pharmaceutical Technologies
          (Mentoring Yong Qiu: American Association of Pharmaceutical Scientists, 2003)
      AAPS Outstanding Graduate Student Research Award in Pharmaceutical Technologies
          (Mentoring Yoon Yeo: American Association of Pharmaceutical Scientists, 2004)
      Drug Delivery Special Interest Group Outstanding Contribution to the Society for Biomaterials
          (Eunah Kang: Society for Biomaterials 2007)

      Board of Governors of the Controlled Release Society (1993-1996)
      Fellow, American Association for Pharmaceutical Scientists (AAPS) (1993)
      President of the Korean-American Pharmaceutical Scientists Association (1995-97)
      Fellow, American Institute for Medical and Biological Engineering (1996)
      Fellow, Biomaterials Science and Engineering of the Society for Biomaterials (2000)
      President of the Controlled Release Society (2001-2002)
      Fellow, Controlled Release Society (2010)




                                                                                                 Page 2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 930 of 1189 PageID #: 20098



   Professional Activities

   Advisory Board
       Advisory Board of the Molecular Modeling Conference (1994)
       Advisory Panel on Polymeric Excipients, USP (1995-1999)
       ACS Books Advisory Board (1997-2000)
       Advisory Panel on Current Drugs (1997-1999)
       Scientific Advisory Board, International Symposium on the Frontiers in Biomedical Polymers
           Applications (2000-2001)
       Scientific Advisory Board, International Symposium on Recent Advances in Drug Delivery Systems
           (2000-2001)
       Advisory Panel on Excipients: Substance and Characterization Expert Committee, USP (2000-2005)
       Scientific Program Committee of the 2nd Pharmaceutical Sciences World Congress (PSWC) (2004)
       Scientific Advisory Board, Delsite, Inc. (2004-2008)
       Scientific Advisory Board, International Nanomedicine and Drug Delivery Symposium (2005-)
       Scientific Advisory Board, Soleira Laboratories (2006-2008)
       Scientific Advisory Board, Boston Scientific (2006-2008)
       Scientific Advisory Board, Lohmann Therapie-Systeme AG (2006-2012)
       Scientific Advisory Board, European Symposium on Controlled Drug Delivery (2006-2009)
       Scientific Advisory Board, China International Pharmaceutical Technologies Conference 2007 (2006-
           2008)
       Scientific Organizing Committee for Micro 2007, the 16th International Symposium on
           Microencapsulation (2007)
       International Advisory Board, CIMTEC 2008 the 3rd International Conference on Smart Materials,
           Structures and Systems (2007-2008)
       Dean's Faculty Advisory Committee, Purdue University, College of Engineering (2007-2013)
       Engineering Named Professorships Committee, Purdue University, College of Engineering (2007-
           2014)
       Provost Search Committee, Purdue University (2007-2008)
       Board of Directors & Chairman of Fellowship Committee, CRS Foundation (2008-2013)
       International Advisory Board, CIMTEC 2010 the 5th Forum on New Materials & 9th International
           Conference on Medical Applications of Novel Biomaterials and Nano-biotechnology (2009-2012)
       Drug Delivery Scientific Advisory Board, Genentech (2010-2015)
       The International Symposium on Biomaterials and the China-Japan-Korea (Asia 3) Foresight Joint
           Symposium on Gene Delivery, Guilin, Guangxi, China (2010-2011)
       Chairman, Dean's Faculty Advisory Committee, Purdue University, College of Engineering (2010-
           2012)
       International Scientific Advisory Board, School of Pharmacy at Queen’s University Belfast (2011)
       Scientific Committee, the 19th International Symposium on Microencapsulation, Pamplona, Spain
           (2012-2013).
       International Advisory Board, 20th International Symposium on Microencapsulation. IMS2015 Boston
           (2014)
       External Advisor for the Center of Biological Research Excellence at the University of South Carolina
           (2014-2015)
       Chair, the Annual Meeting Programme Committee for the Controlled Release Society conference in
           2016.
       Faculty Awards and Recognition (FAR) committee, College of Engineering representative (2015-
           2018)
       Scientific Advisory Board, the International Conference on Biomaterials Science in Tokyo (2016)
       International Advisory Board, CIMTEC 2018 the 8th Forum on New Materials & 12th International
           Conference on Medical Applications of Advanced Biomaterials and Nano-biotechnology (2017-
           2020)


                                                                                                     Page 3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 931 of 1189 PageID #: 20099



       External Advisor for Internal Projects at Korea Institute of Science and Technology (KIST) (2017)
       International Organizing/Advisory Committee, 5th Symposium on Innovative Polymers for Controlled
           Delivery, Suzhou, China (2018)

   Editorial Board
        Journal of Biomaterials Science- Polymer Edition (1993-)
        Journal of Bioactive and Compatible Polymers (1993-)
        Journal of Controlled Release (1997-2005)
        Colloids and Surfaces B: Biointerfaces (1997-)
        Archives of Pharmacal Research (1998-)
        PharmSci (official electronic journal of AAPS) (1999-2009)
        PharmSciTech (official electronic journal of AAPS) (2001-2009)
        Drug Delivery Technology (2002-)
        Advanced Drug Delivery Reviews (2003-)
        Biomaterials Research (2003-)
        Encyclopedia of Pharmaceutical Technology (2003-)
        Macromolecular Research (2004-)
        Journal of Pharmacy and Pharmacology (2004-)
        Journal of Biopharmaceutics and Biotechnology (2005-)
        CRS Books (2006-)
        Drugs in Pharmaceutical Sciences Series, Taylor & Francis & Informa (2007-)
        Journal of Drug Delivery Science and Technology (2008-)
        Nanomedicine: Nanotechnology, Biology and Medicine (2010-2011)
        Nano Reviews (2010-)
        Drug Delivery and Translational Research (2010-)
        Frontiers in Drug Delivery Biotechnology (2010-)
        Experimental Biology and Medicine (2012-2015)
        Journal of Hydrogels (2013-)
        Biomaterials Research (2014-)
        Regenerative Engineering and Translational Medicine (2015-)
        International Journal of Pharmaceutics (2018-)

   Journal Editor
        Associate Editor, Pharmaceutical Research (1995-2004)
        Book Review Editor, Pharmaceutical Research (1996-2004)
        Guest Editor, Colloids and Surfaces B: Biointerfaces (1998-1999)
        Guest Editor, Advanced Drug Delivery Reviews (2001-2002)
        Editor, Americas, Journal of Controlled Release (2005)
        Editor-in-Chief, Journal of Controlled Release (2005-)

   NIH Study Section
       NIH Pharmacology Study Section member (1996-2001, 2003)
       NIH Bioengineering, Technology, and Surgical Sciences Study Section member (2005-2009)
       Member, College of CSR Reviewers, NIH (2010-2013, 2016)

       Special Reviewer of NIH Study Sections
         Surgery and Bioengineering Study Section (1991, 1995-1997, 1999, 2004)
         Surgery, Anesthesiology, & Trauma Study Section (1992-1994)
         Special Study Section SSS-8 (1995)
         Pharmacology Special Study Section, Chairman (2001, 2002, 2003)
         National Cancer Institute Special Emphasis Panel (2005)
       Member of NIH SBIR Special Study Sections


                                                                                                   Page 4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 932 of 1189 PageID #: 20100



           Diabetes and Digestive and Kidney Diseases (1990, 1991, 1993), Pharmacology (1990, 1992,
           1993), Physiological Sciences (1990), Reproductive Endocrinology (1990-1992, 1994-1996, 1999),
           Multidisciplinary Special Emphasis (1994, 1995), NIDDK (2009).

   Membership in Academic, Professional, and Scholarly Societies

        American Association of Pharmaceutical Scientists
        American Chemical Society
        Controlled Release Society
        Society for Biomaterials
        Biomedical Engineering Society

   Books
   1)   Park, K., Shalaby, S.W.S., and Park, H.: Biodegradable Hydrogels for Drug Delivery, Technomic
        Publishing Co., Inc., Lancaster, PA, 1993, 252 pages.
   2)   Ottenbrite, R., Hwang, S., and Park, K., Eds.: Hydrogels and Biodegradable Polymers for
        Bioapplications (ACS Symposium Series 627), American Chemical Society, Washington, DC, 1996,
        268 pages.
   3)   Park, K., Ed.: Controlled Drug Delivery: Challenges and Strategies, American Chemical Society,
        Washington, DC, 1997, 629 pages.
   4)   Park, K. and Mrsny, R., Eds.: Controlled Drug Delivery: Designing Technologies for the Future
        (ACS Symposium Series 752), American Chemical Society, Washington, DC, 2000, 459 pages.
   5)   Park, K.D., Kwon, I.C., Yui, N., Jeong, S.Y. and Park, K., Eds.: Biomaterials and Drug Delivery
        toward New Millennium, Han Rim Won Publishing Co., Seoul, Korea, 2000, 691 pages.
   6)   Yui, N., Mrsny, R., and Park, K., Eds.: Reflexive polymers and hydrogels: Understanding and
        designing the fast-responsive polymeric systems, CRC Press, Boca Raton, FL, 2004. 452 pages.
   7)   Morishita, M. and Park, K., Eds.: Biodrug Delivery Systems: Fundamentals, Applications and Clinical
        Development, (Volume 194 of the Drugs and the Pharmaceutical Sciences Series), Informa
        Healthcare, New York, NY, 2010. 471 pages.
   8)   Ottenbrite, R.M., Park, K., Okano, T., and Peppas, N.A., Eds.: Hydrogels Handbook, Springer, 2010,
        432 pages.
   9)   Wen, H. and Park, K., Eds.: Oral Controlled Release Formulation Design and Drug Delivery: Theory
        to Practice, John Wiley & Sons, New York, NY, 2010. 363 pages.
   10) Bae, Y.H., Mrsny, R., and Park, K., Eds.: Cancer Targeted Drug Delivery: An Elusive Dream,
       Springer, New York, 2013, 720 pages.
   11) Park, K., Ed.: Biomaterials for Cancer Therapeutics: Diagnosis, Prevension, and Therapy, Woodhead
       Publishing Ltd., Oxford, UK, 2013, 528 pages.
   12) Hillery, A. and Park, K., Eds.: Drug Delivery: Fundamentals and Applications, Second Edition, CRC
       Press/Taylor & Francis Group, Boca Raton, FL, 2016. ISBN: 978-1-4822-1771-1. 614 pages.
   13) Park, K., Ed.: Biomaterials for Cancer Therapeutics: Evolution and Innovation, Elsevier., 2019, in
       press.

   Journal Special Issues
   1)   Park, K. Ed., Protein- and Cell-Repellent Surfaces, Colloids and Surfaces B: Biointerfaces, Elsevier
        Science, Vol. 18 (No. 3-4), 2000. (with Editorial on p.167).

                                                                                                        Page 5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 933 of 1189 PageID #: 20101



   2)   Park, K., Ed., Recent Developments in Hydrogels, Advanced Drug Delivery Reviews, Elsevier
        Science, Vol. 54 (1), 2002. (With Preface on p.1).

   Refereed Articles
   1) Park, K. and Robinson, J.R.: Bioadhesive polymers as platforms for oral-controlled drug delivery:
      method to study bioadhesion, Int. J. Pharm. 19: 107-127, 1984.
   2) Park, K. and Cooper, S.L.: Importance of composition of the initial protein layer and platelet
      spreading in acute surface-induced thrombosis, Trans. Amer. Soc. Artif. Inter. Organs 31: 483-488,
      1985.
   3) Park, K., Mosher, D.F., and Cooper, S.L.: Acute surface-induced thrombosis in the canine ex vivo
      model: Importance of protein composition of the initial monolayer and platelet activation, J. Biomed.
      Mater. Res. 20: 589-612, 1986.
   4) Park, K., Albrecht, R.M., Simmons, S.R., and Cooper, S.L.: A new approach to study the adsorbed
      protein layer on biomaterials: Immunogold staining techniques, J. Colloid Interf. Sci. 111: 197-212,
      1986.
   5) Lambrecht, L.K., Young, B.R., Stafford, R.E., Park, K., Albrect, R.M., Mosher, D.F., and Cooper,
      S.L.: The influence of preadsorbed canine von Willebrand factor, fibronectin and fibrinogen on in-
      vivo artificial surface-induced thrombosis, Thromb. Res., 41: 99-117, 1986.
   6)   Pitt, W.G., Park, K., and Cooper, S.L.: Sequential protein adsorption on platelet deposition on polymer
        surfaces, J. Colloid Interf. Sci. 111: 343-362, 1986.
   7)   Park, K., Gerndt, S.J., and Cooper, S.L.: The effect of fibrinogen sialic acid residues on ex vivo
        platelet deposition on biomaterials, Thromb. Res. 43: 293-302, 1986.
   8)   Park, K., Simmons, S.R., and Albrecht, R.M.: Surface characterization of biomaterials by immunogold
        staining - quantitative analysis, Scanning Microscopy, 1: 339-350, 1987.
   9) Pitt, W.G., Young, B.R., Park, K., and Cooper, S.L.: Plasma protein adsorption: in vitro and ex vivo
      observations. Makromol. Chem., Macromol. Symp., 17: 453-465, 1988.
   10) Park, K.: Enzyme-digestible swelling hydrogels as platforms for long-term oral drug delivery:
       synthesis and characterization. Biomaterials, 9: 435-441, 1988.
   11) Park, K., Gerndt, S.J., and Park, H.: Patchwise adsorption of fibrinogen on glass surfaces and its
       implication in platelet adhesion. J. Colloid Interf. Sci., 125: 702-711, 1988.
   12) Park, K.: Factors affecting efficiency of colloidal gold staining: pH-dependent stability of protein-
       gold, conjugates, Scanning Microscopy, Suppl. 3: 15-25, 1989.
   13) Park, K. and Park, H.: Application of video-enhanced interference reflection microscopy to the study
       of platelet-surface interactions, Scanning Microscopy, Suppl. 3: 137-146, 1989.
   14) Park, K.: A new approach to study mucoadhesion: Colloidal gold staining, Int. J. Pharm., 53: 209-
       217, 1989.
   15) Park, K., Mao, F. W., and Park, H.: Morphological characterization of surface-induced platelet
       activation, Biomaterials, 11:24-31, 1990.
   16) Shalaby, W.S.W. and Park, K.: Biochemical and mechanical characterization of enzyme-digestible
       hydrogels, Pharm. Res., 7:816-823, 1990.
   17) Lu, D.R. and Park, K.: Protein adsorption on polymer surfaces: calculation of adsorption energies, J.
       Biomater. Sci. Polymer Edn., 1:243-260, 1990.
   18) Lu, D.R. and Park, K.: A three-dimensional protein graphic program, Computer Physics
       Communications, 60: 257-263, 1990.

                                                                                                             Page 6
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 934 of 1189 PageID #: 20102



   19) Park, K., Mao, F. W., and Park, H.: The minimum surface fibrinogen concentration necessary for
       platelet activation on dimethyldichlorosilane-coated glass, J. Biomed. Mater. Res., 25: 407-420, 1991.
   20) Lu, D.R., Lee, S.J., and Park, K.: Calculation of solvation interaction energies for protein adsorption
       on polymer surfaces, J. Biomater. Sci. Polymer Edn., 3: 127-147, 1991.
   21) Lu, D.R. and Park, K.: Effect of surface-hydrophobicity on the conformational changes of adsorbed
       fibrinogen, J. Colloid Interf. Sci., 144: 271-281, 1991.
   22) Shalaby, W.S.W., Peck, G., and Park, K.: Release of dextromethorphan hydrobromide from freeze-
       dried enzyme-degradable hydrogels, J. Control. Release, 16: 355-364, 1991.
   23) Park, K. and Lu, D.R.: Communication to the editor: Authors' reply, J. Biomater. Sci. Polymer Edn.,
       2: 321-322, 1991.
   24) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Gastric retention of enzyme-digestible hydrogels in the
       canine stomach under fasted and fed conditions: A preliminary analysis using new analytical
       techniques, ACS Symposium Series, 469: 237-248, 1991.
   25) Tseng, Y.C. and Park, K.: Synthesis of photo-reactive poly(ethylene glycol) and its application to the
       prevention of surface-induced platelet activation, J. Biomed. Mater. Res., 26: 373-391, 1992.
   26) Shalaby, W.S.W., Blevins, W.E., and Park, K.: In vitro and in vivo studies of enzyme-digestible
       hydrogels for oral drug delivery, J. Control. Release, 19: 131-144, 1992.
   27) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Use of ultrasound imaging and fluoroscopic imaging
       to study gastric retention of enzyme-digestible hydrogels, Biomaterials, 13: 289-296, 1992.
   28) Amiji, M., Park, H., and Park, K.: Study on the prevention of surface-induced platelet activation by
       albumin coating, J. Biomater. Sci. Polymer Edn., 3: 375-388, 1992.
   29) Shalaby, W.S.W., Chen, M., and Park, K.: A mechanistic assessment of enzyme-induced degradation
       of albumin-crosslinked hydrogels, J. Bioact. Compat. Polymers, 7: 257-274, 1992.
   30) Amiji, M. and Park, K.: Prevention of protein adsorption and platelet adhesion on surfaces by
       PEO/PPO/PEO triblock copolymers, Biomaterials, 13: 682-692, 1992.
   31) Amiji, M. and Park, K.: Surface modification by radiation-induced grafting of PEO/PPO/PEO triblock
       copolymers, J. Colloid Interf. Sci., 155: 251-255. 1993.
   32) Tseng, Y.C., Kim, J., and Park, K.: Photografting of albumin onto dimethyl-dichlorosilane-coated
       glass, J. Biomaterials Applications, 7: 233-249, 1993.
   33) Shalaby, W.S.W., Jackson, R., Blevin, W.E., and Park, K.: Synthesis of enzyme-digestible,
       interpenetrating hydrogel networks by gamma-irradiation, J. Bioact. Compat. Polymers, 8: 3-23, 1993.
   34) Amiji, M. and Park, K.: Surface modification of polymeric biomaterials with poly(ethylene oxide),
       albumin, and heparin for reduced thrombogenicity, J. Biomater. Sci. Polymer Edn., 4:217-234, 1993.
   35) Tseng, Y.C., Mullins, W.M., and Park, K.: Albumin grafting onto polypropylene by thermal
       activation, Biomaterials, 14: 392-400, 1993.
   36) Shalaby, W.S.W., Abdallah, A.A., Park, H., and Park, K.: Loading of albumin into hydrogels by an
       electrophoretic process, Pharm. Res., 10: 457-460, 1993.
   37) Park, H. and Park, K.: Role of polymers in pharmaceutical products, ACS Symp. Ser., 540: 2-15, 1994.
   38) Amiji, M. and Park, K.: Surface modification of polymeric biomaterials with PEO: A steric repulsion
       approach, ACS Symp. Ser., 540: 135-146, 1994.
   39) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lallone, R., Levy, M., Ryker, D.,
       and Park, K.: Poly(methacrylic acid) hydrogels as carriers of bacterial exotoxins in an oral vaccine for
       cattle, ACS Symp. Ser., 540: 288-296, 1994.

                                                                                                          Page 7
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 935 of 1189 PageID #: 20103



   40) Kamath, K. and Park, K.: Preparation and characterization of enzyme-digestible hydrogels from
       natural polymers by gamma-irradiation, ACS Symp. Ser., 545: 55-65, 1994.
   41) Lee, S.J. and Park, K.: Study of polymer-solvent interactions using computational chemistry, ACS
       Symp. Ser., 545: 221-233, 1994.
   42) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., Levy, M., and Park, K.: Poly(methacrylic acid)
       hydrogels for rumen bypass and the delivery of oral vaccines to ruminants, ACS Symp. Ser., 545: 214-
       220, 1994.
   43) Amiji, M.A. and Park, K.: Analysis on the surface adsorption of PEO/PPO/PEO triblock copolymers
       by radiolabeling and flurescence techniques, J. Applied Polymer Sci., 52: 539-544, 1994.
   44) Kamath, K. and Park, K.: Surface modification of polymeric biomaterials by albumin grafting using
       gamma-irradiation, Journal of Applied Biomaterials, 5: 163-173, 1994.
   45) Kamath, K., Park, H., Shim, H.S., and Park, K.: Albumin grafting on dimethyldichlorosilane-coated
       glass by gamma-irradiation, Colloids and Surfaces. B. Biointerfaces, 2: 471-479, 1994.
   46) Bowersock, T.L., Shalaby, W.S.W., Levy, M.L., Samuels, M.L., Lallone, R., White, M.R., Borie,
       D.L., Lehmeyer, J., and Park, K.: Evaluation of an orally administered vaccine using hydrogels
       containing bacterial exotoxins of Pasteurella Haemolytica in cattle, Am. J. Veterinary Res, 55(4): 502-
       509, 1994.
   47) Lee, S.J. and Park, K.: Protein interaction with surfaces: Separation distance-dependent interaction
       energies, J. Vacuum Science and Technology A., 12(5): 2949-2956, 1994.
   48) Bowersock, T.L., Shalaby, W.S.W., Levy, M., Blevins, W.E., and Park, K.: The potential use of
       poly(methacrylic acid) hydrogels for the oral administration of vaccines to ruminants, J. Control.
       Release, 31: 245-254, 1994.
   49) Tseng, Y.-C., McPherson, T., Yuan, C.S., and Park, K.: Grafting of ethylene glycol/butadiene block
       copolymers on to dimethyldichlorosilane-coated glass by -irradiation, Biomaterials, 16: 963-972,
       1995.
   50) McPherson, T., Lee, S.J., and Park, K.: Analysis on the prevention of protein adsorption by steric
       repulsion theory, ACS Symposium Series, 602: 395-404, 1995.
   51) Kamath, K.R. and Park, K.: Study on the release of invertase from enzymatically degradable dextran
       hydrogels, Polymer Gels and Networks, 3: 243-254, 1995.
   52) Chen, J., Jo, S., and Park, K.: Polysaccharide hydrogels for protein drug delivery, Carbohydrate
       Polymers, 28: 69-76, 1995.
   53) Kamath, K.R. and Park, K.: Hydrogels from biopolymers: Preparation, characterization, and drug
       release studies, Int. J. Pharmaceutical Adv., 1(3): 258-268, 1996.
   54) Lee, S.J. and Park, K.: Glucose-sensitive phase-reversible hydrogels, ACS Symposium Series, 627: 11-
       16, 1996.
   55) Paparella, A. and Park, K.: Synthesis of polysaccharide chemical gels by gamma-irradiation, ACS
       Symposium Series, 620: 180-187, 1996.
   56) Bowersock, T.L., HogenEsch, H., Suckow, M., Porter, R.E., Jackson, R., Park, H., and Park, K.: Oral
       vaccination with alginate microsphere systems, J. Control. Release, 39: 209-220. 1996.
   57) Obaidat, A.A. and Park, K.: Characterization of glucose dependent gel-sol phase transition of the
       polymeric glucose-concanavalin a hydrogel system, Pharm. Res., 13: 989-995, 1996.
   58) Kamath, K.R., Danilich, M.J., Marchant, R.E., and Park, K.: Platelet interactions with plasma-
       polymerized ethylene oxide and N-vinyl-2-pyrrolidone films and linear poly(ethylene oxide) layer, J.
       Biomaterials Sci. Polymer Edn., 7: 977-988, 1996.

                                                                                                          Page 8
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 936 of 1189 PageID #: 20104



   59) Suckow, M.A., Bowersock, T.L., Park. H., and Park, K.: Oral immunization of rabbits against
       Pasteurella multocida with an alginate microsphere delivery system, J. Biomaterials Sci. Polymer
       Edn. 8(2): 131-139, 1996.
   60) Guy, R., Powell, M., Fix, J., and Park, K.: Controlled release technologies: current status and future
       prospects, Pharm. Res., 13: 1759, 1996.
   61) Park, H. and Park, K.: Biocompatibility issues of implantable drug delivery systems, Pharm. Res., 13:
       1770-1776, 1996.
   62) Lee, S.J. and Park, K.: Synthesis and characterization of sol-gel phase-reversible hydrogels sensitive
       to glucose, J. Molecular. Recognition, 9: 549-557, 1996.
   63) Obaidat, A.A. and Park, K.: Characterization of protein release through glucose-sensitive hydrogel
       membranes, Biomaterials, 18(11): 801-806, 1997.
   64) Li, T., Kildsig, D.O., and Park, K.: Computer simulation of molecular diffusion in amorphous
       polymers, J. Control. Release, 48(1): 57-66, 1997.
   65) Park, K., Gemeinhart, R.A., and Park, H.: Movement of fibrinogen receptors on the ventral membrane
       of spreading platelets, Biomaterials, 19: 387-395, 1998.
   66) McPherson, T.B., Shim, H.S., and Park, K.: Grafting of PEO to glass, nitinol, and pyrolytic carbon
       surfaces by -irradiation, J. Biomed. Mater. Res. Appl. Biomater., 38: 289-302, 1997.
   67) Li, T., Lee, H.B., and Park, K.: Analysis of glucose-binding sites of proteins with glucose sensitivity,
       J. Biomaterials Sci. Polymer Edn., 9 (4): 327-344, 1998.
   68) Bowersock, T.L., HogenEsch, H., Torregrosa, S., Borie, D., Wang, B., Park, H., and Park, K.:
       Induction of pulmonary immunity in cattle by oral administration of ovalbumin in alginate
       microspheres, Immunology Letters, 60: 37-43, 1998.
   69) McPherson, T., Kidane, A., Szleifer, I., and Park, K.: Prevention of protein adsorption by tethered
       PEO layers: Experiments and single chain mean field analysis, Langmuir, 14: 176-186, 1998.
   70) Bowersock, T.L., HogenEsch, H., Wang, B., Torregrosa, S., Borie, D., Park, H., and Park, K.:
       Induction of pulmonary immunity in cattle by oral administration of antigen encapsulated in alginate
       microspheres, S.T.P. Pharma Sciences, 8: 53-57, 1998
   71) Hwang, S.J., Park, H. and Park, K.: Gastric retentive drug delivery systems, Critical Reviews in
       Therapeutic Drug Carrier Systems, 15: 243-284, 1998.
   72) Li, T. and Park, K.: Fractal analysis of pharmaceutical particles by atomic force microscopy,
       Pharmaceutical Research, 15: 1222-1232, 1998.
   73) Badylak, S.F., Record, R., Lindberg, K., Hodde, J., and Park, K.: Small intestinal submucosa: A
       substrate for in vitro cell growth, J. Biomaterials Sci. Polymer Edn., 9: 863-878, 1998.
   74) Kidane, A., Szabocsik, J.M., and Park, K.: Accelerated study on lysozyme deposition on poly(HEMA)
       contact lenses, Biomaterials, 19: 2051-2055, 1998.
   75) Morris, K., Nail, S.L., Peck, G.E., Byrn, S.R., Griesser, U., Stowell, J., Hwang, S.-J., and Park, K.:
       Advances in pharmaceutical materials and processing, Pharm. Sci. & Tech. Today, 1(6): 235-245,
       1998.
   76) Chen, J., Park, H., and Park, K.: Synthesis of superporous hydrogels: hydrogels with fast swelling and
       superabsorbent properties, Journal of Biomedical Materials Research, 44: 53-62, 1999.
   77) Kim, J.J. and Park, K.: Smart hydrogels for bioseparation, Bioseparation, 7: 177-184, 1999.
   78) Suckow, M.A., Siger, L., Bowersock, T, Turek, J., Van Horn, D., Borie, D., Taylor, A., Park, H., and
       Park, K.: Alginate microspheres for vaccine delivery. ACS Symposium Series, 737: 1-13, 1999.

                                                                                                          Page 9
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 937 of 1189 PageID #: 20105



   79) Jo. S. and Park, K.: Synthesis and characterization of thermoreversible sucrose hydrogels (sucrogels),
       ACS Symposium Series, 737: 113-126, 1999.
   80) Chen, J. and Park, K.: Superporous hydrogels: fast responsive hydrogel systems. J. Macromolecular
       Sci., Pure Appl. Chem. A36 (7&8): 917-930, 1999.
   81) Kidane, A. and Park, K.: Complement activation by PEO-grafted glass surfaces. J. Biomed. Mater.
       Res. Appl. Biomater. 48: 640-647, 1999.
   82) Jo, S. and Park, K.: Novel Poly(ethylene glycol) (PEG) gels from silylated PEGs, J. Bioact. Compat.
       Polymers. 14: 457-473, 1999.
   83) Kidane, A., Lantz, G.C., Jo, S., and Park, K.: Surface modification with PEO-containing triblock
       copolymer for improved biocompatibility: In vitro and ex vivo studies. J. Biomater. Sci. Polymer
       Edn., 10 (10): 1089-1105, 1999.
   84) Dewanjee, M.K., Gross, D.R., Zhai, P., Lanzo, S., Shim, H., Park, K., Schaeffer, D.J., and Twardock,
       R.: Thrombogenicity of polyethylene oxide bonded Dacron sewing ring in a mechanical heart valve, J.
       Heart Valve Disease, 8(3): 324-330, 1999.
   85) Bowersock, T.L., HogenEsch, H., Suckow, M., Guimond, P., Martin, S., Borie, D., Torregrosa, S.,
       Park, H., and Park, K.: Oral vaccination of animals with antigens encapsulated in alginate
       microspheres. Vaccine 17: 1804-1811, 1999.
   86) Chen, J., Blevins, W.E., Park, H., and Park, K.: Gastric retention properties of superporous hydrogel
       composites, J. Control. Release, 64: 39-51, 2000.
   87) Suckow, M.A., Park, K., Siger, L., Turek, J., Borie, D., Van Horn, D., Taylor, A., Park, H., and
       Bowersock, T.: Immunogenicity of antigens in boiled alginate microspheres, J. Biomater. Sci.
       Polymer Edn., 11: 55-68, 2000.
   88) Chen, J. and Park, K.: Synthesis and characterization of superporous hydrogel composites, J. Control.
       Release, 65: 73-82, 2000.
   89) Jo, S. and Park, K.: Surface modification using silanated poly(ethylene glycol)s, Biomaterials, 21(6):
       605-616, 2000.
   90) Kidane, A., McPherson, T., Shim, H.S., and Park, K.: Surface modification of polyethylene
       terephthalate using PEO-polybutadiene-PEO triblock copolymers, Colloids and Surfaces B:
       Biointerfaces, 18: 347-353, 2000.
   91) Gemeinhart, R., Park, H., and Park, K.: Pore structure of superporous hydrogels, Polym. Adv. Technol.
       11: 617-625, 2000.
   92) Li, T., Morris, K.R., and Park, K.: Mutual influence of solvent and crystalline supramolecular
       structure on the formation of etched patterns on acetaminophen single crystals: A study with atomic
       force microscope and computer simulation, J. Phy. Chem. B, 104 (9): 2019-2032, 2000.
   93) Gemeinhart, R., Chen, J., Park, H., and Park, K.: pH-sensitivity of fast responsive superporous
       hydrogels, J. Biomater. Sci. Polymer Edn. 11: 1371-1380, 2000.
   94) Park, K., Shim, H.S., Dewanjee, M.K., and Eigler, N.L.: In vitro and in vivo studies of PEO-grafted
       blood-contacting cardiovascular prostheses, J. Biomater. Sci. Polymer Edn. 11: 1121-1134, 2000.
   95) Chen, J. and Park, K.: Synthesis of fast-swelling, superporous sucrose hydrogels, Carbohydrate
       Polymers, 41: 259-268, 2000.
   96) Li, T. and Park, K.: Monte Carlo simulation of grafted poly(ethylene oxide) chains, Computational
       and Theoretical Polymer Science, 11(2): 133-142, 2001.
   97) Baek, N., Park, J.H., Bae, Y.H., and Park, K.: Control of swelling rate of superporous hydrogels, J.
       Bioact. Compat. Polymers, 16: 47-57, 2001.

                                                                                                          Page 10
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 938 of 1189 PageID #: 20106



   98) Li, T., Morris, K., and Park, K.: Influence of tailor-made additives on etching patterns of
       acetaminophen single crystals, Pharm. Res , 18: 398-402, 2001.
   99)   Kim, J.J. and Park, K.: Glucose-binding property of PEGylated concanavalin A, Pharm. Res. 18:794-
         799, 2001.
   100) Kim, J.J. and Park, K.: Immobilization of concanavalin A to glucose-containing polymers,
        Macromolecular Symposia, 172: 95-102, 2001.
   101) Yeo, Y., Baek, N.J., and Park, K.: Microencapsulation methods for delivery of protein drugs,
        Biotechnol. Bioprocess Eng., 6:213-230, 2001.
   102) Kim, J.J. and Park, K.: Modulated insulin delivery from glucose-sensitive hydrogel dosage forms, J.
        Control. Release 77:39-47, 2001.
   103) Badylak, S.F., Park, K., Peppas, N.A., McCabe, G., and Yoder, M.: Marrow-derived cells populate
        scaffolds composed of xenogeneic extracellular matrix, Experimental Hematology, 29: 1310-1318,
        2001.
   104) Gemeinhart, R., Park, H., and Park, K.: Effect of compression on fast swelling of poly(acrylamide-co-
        acrylic Acid) superporous hydrogels, J. Biomed. Mater. Res. 55:54-62, 2001.
   105) Li, T., Wen, H., Park, K., and Morris, K.R.: How specific interactions between acetaminophen and its
        additive 4-methylacetanilide affect growth morphology: Elucidation using etching patterns, Crystal
        Growth & Design, 2(3): 185-189, 2002.
   106) Mun, G.A., Nurkeeva, Z.S., Khutoryanskiy, V.V., Azhgozhinova, G.S., Shaikhutdinov, E.M., and
        Park, K.: Collapse of poly(methacrylic acid) hydrogels in respond to simultaneous stimulation by
        electric field and complex formation, Macromolecular Rapid Communications, 23: 965-967, 2002.
   107) Kim, J.C., Park, K., and Thompson, D.H.: Synthesis of tris(amino acid)-substituted -cyclodextrin
        derivatives, Macromolecular Chemistry Symposium, 15(4): 303-312, 2002.
   108) Suckow, M.A., Jarvinen, L.Z., HogenEsch, H., Park, K., and Bowersock, T.L.: Immunization of
        rabbits against a bacterial pathogen with an alginate microparticle vaccine, J. Control. Reease., 85:
        227-235, 2002.
   109) Seong, H., Lee, H.-B., and Park, K.: Glucose binding to molecularly imprinted polymers, J.
        Biomater. Sci. Polymer Edn. 13: 637-649, 2002.
   110) Byrne, M.E., Park, K., and Peppas, N.A.: Molecular imprinting within hydrogels, Adv. Drug Del.
        Rev. 54: 149–161, 2002.
   111) Li, T., Park, K., and Morris, K.R.: Understanding the formation of etching patterns using a refined
        Monte Carlo simulation model, Crystal Growth & Design, 2(3): 177-184, 2002.
   112) Omidian, H. and Park, K.: Experimental design for the synthesis of polyacrylamide superporous
        hydrogels, J. Bioact. Compat. Polymers, 17: 433-450, 2002.
   113) Hayden, K.S., Park, K., and Sinclair, J.L.: Effect of particle characteristics on particle pickup
        velocity, Powder Technology, 131: 7-14, 2003.
   114) Nurkeeva, Z.S., Mun, G.A., Khutoryanskiy, V.V., Bitekenova, A.B., Dzhusupbekova, A.B., and
        Park, K.: Soluble and cross-linked hydrophilic films based on compositions of poly(acrylic acid) with
        poly(2-hydroxyethyl vinyl ether) for controlled release of drugs, J. Appl. Polym. Sci., 90:137-142,
        2003.
   115) Lee, J., Acharya, G., Lee, S.C., and Park, K.: Hydrotropic solubilization of paclitaxel: Analysis of
        chemical structures for hydrotropic property, Pharm. Res., 20: 1022-1030, 2003.
   116) Cho, Y.W., Kim, J.D., and Park, K.: Polycation gene delivery systems: Escape from endosomes to
        cytosol, J. Pharm. Pharmacol., 55: 721-734, 2003.

                                                                                                            Page 11
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 939 of 1189 PageID #: 20107



   117) Seong, H., Choi, W.-M., Kim, J.-C., Thompson, D.H., and Park, K.: Preparation of liposomes with
        glucose binding sites: liposomes containing di-branched amino acid derivatives, Biomaterials, 24
        (24): 4487-4493, 2003.
   118) Qiu, Y. and Park, K.: Superporous IPN hydrogels having enhanced mechanical properties, AAPS
        PharmSciTech, 4(4): Article 51, 2003 (http://www.aapspharmscitech.org/view.asp?art=pt040451).
   119) Ooya, T., Lee, J., and Park, K.: Effects of ethylene glycol-based graft, star-shaped, and dendritic
        polymers on solubilization and controlled release of paclitaxel, J. Control. Release, 93: 121-127,
        2003.
   120) Yeo, Y., Basaran, O., and Park, K.: A new process for making reservoir-type microcapsules using
        ink-jet technology and interfacial phase separation, J. Control. Release, 93: 161-173, 2003.
   121) Yang, S.R., Jeong, J.H., Park, K., and Kim, J.-D.: Self-aggregates of hydrophobically modified
        poly(2-hydroxyethyl aspartamide) in aqueous solution, Colloid & Poly. Sci. 281: 851-858, 2003.
   122) Finkelstein, A., Mcclean, D., Kar, S., Takizawa, K., Vargeese, K., Baek, N., Park, K., Fishbein,
        M.C., Makkar, R., Litvack, F., and Eigler, N.L. Local drug delivery via a coronary stent with
        programmable release pharmacokinetics. Circulation 107: 777-784 2003.
   123) Lee, S.C., Acharya, G., Lee, J., and Park, K.: Hydrotropic polymers: Synthesis and characterization
        of polymers containing picolylnicotinamide moieties, Macromolecules, 36: 2248-2255, 2003.
   124) Kim, D., Seo, K., and Park, K.: Polymer composition and acidification effects on the swelling and
        mechanical properties of poly(acrylamide-co-acrylic acid) superporous hydrogels, J. Biomater. Sci.
        Polymer Edn. 15: 189-199, 2004.
   125) Wen, H., Li, T., Morris, K.R., and Park, K.: How solvents affect acetaminophen etching pattern
        formation: interaction between solvent and acetaminophen at solid/liquid interface, J. Phys. Chem.
        B., 108(7): 2270-2278, 2004.
   126) Yang, S., Fu, Y., Jeong, S.H., and Park, K.: Application of poly(acrylic acid) superporous hydrogel
        microparticles as a super-disintegrant in fast-disintegrating tablets, Journal of Pharmacy and
        Pharmacology, 56: 429-436, 2004.
   127) Yang, S., Park, K., and Rocca, J.G.: Semi-interpenetrating polymer network superporous hydrogels
        based on poly(3-sulfopropyl acrylate, potassium salt) and poly(vinyl alcohol): synthesis and
        characterization, J. Bioact. Compat. Polymers, 19: 81-100, 2004.
   128) Baek, N., Lee, J., and Park, K.: Aqueous N’,N’-diethylnicotinamide (DENA) solution as a medium
        for accelerated release study of paclitaxel, J. Biomater. Sci. Polymer Edn., 15: 527-542, 2004.
   129) Cho, Y.W., Lee, J., Lee, S.C., Huh, K.M., and Park, K.: Hydrotropic agents for study of in vitro
        paclitaxel release from polymeric micelles, J. Control. Release, 97: 249-257, 2004.
   130) Mun, G.A., Khutoryanskiy, V.V., Akhmetkalieva, G.T., Shmakov, S.N., Dubolazov, A.V., Nurkeeva,
        Z.S., and Park, K.: Interpolymer complexes of poly(acrylic acid) with poly(2-hydroxyethyl acrylate)
        in aqueous solutions, Colloids Polym. Sci., 283: 174-181, 2004.
   131) Yeo, Y., Chen, A.U., Basaran, O.A., and Park, K.: Solvent exchange method: a novel
        microencapsulation technique using dual microdispensers, Pharm. Res., 21(8): 1419-1427, 2004.
   132) Wen, H., Li, T., Morris, K.R., and Park, K.: Dissolution study on aspirin and -glycine crystals, J.
        Phys. Chem. B., 108: 11219-11227, 2004.
   133) Yeo, Y. and Park, K.: A new microencapsulation method using an ultrasonic atomizer based on
        interfacial solvent exchange, J. Control. Release, 100: 379-388, 2004.




                                                                                                        Page 12
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 940 of 1189 PageID #: 20108



   134) Ooya, T., Lee, J., and Park, K.: Hydrotropic dendrimers of generations 4 and 5: Synthesis,
        characterization, and hydrotropic solubilization of paclitaxel, Bioconjugate Chem., 15: 1221-1229,
        2004.
   135) Yeo, Y. and Park, K.: Characterization of reservoir-type microcapsules made by the solvent exchange
        method, AAPS PharmSciTech, 5 (4): Article 52 (8 pages), 2004 (http://www.aapspharmscitech.org).
   136) Fu, Y., Yang, S., Jeong, S.H., Kimura, S., and Park, K.: Orally fast disintegrating tablets:
        Development, technologies, taste-masking and clinical studies, Critical Reviews in Therapeutic Drug
        Carrier Systems, 221: 1-44, 2004.
   137) Yeo, Y. and Park, K.: Control of encapsulation efficiency and initial burst in polymeric microparticle
        systems, Archives of Pharmacal Research, 27: 1-12, 2004.
   138) Kim, D.J. and Park, K.: Swelling and mechanical properties of superporous hydrogels of
        poly(acrylamide-co-acrylic acid)/polyethylenimine interpentrating polyer network, Polymer 45: 189-
        196, 2004.
   139) Huh, K.M., Lee, S.C., Cho, Y.W., Lee, J., Jeong, J.H., and Park, K.: Hydrotropic polymer micelle
        system for delivery of paclitaxel, J. Control. Release, 101: 59-68, 2005.
   140) Omidian, H., Rocca, J.G., and Park, K.: Advances in superporous hydrogels, J. Control. Release,
        102: 3-12, 2005.
   141) Park, G.E., Pattison, M.A., Park, K., and Webster, T.J.: Accelerated chondrocyte functions on NaOH-
        treated PLGA scaffolds, Biomaterials, 26: 3075-3082, 2005.
   142) Park, J., Ye, M., and Park, K.: Biodegradable polymers for microencapsulation of drugs, Molecules,
        10: 146-161, 2005.
   143) Huh, K., Baek, N., and Park, K.: Enhanced swelling kinetics of poly(ethylene glycol)-grafted
        superporous hydrogels, J. Bioact. Compt. Polymers, 20:231-243, 2005.
   144) Jeong, J.H., Kang, H.S., Yang, S.R., Park, K., and Kim, J.-D.: Biodegradable poly(asparagine)
        grafted with poly(caprolactone) and the effect of substitution on self-aggregation, Colloids and
        Surfaces A: Physicochem. Eng. Aspects 264: 187–194, 2005.
   145) Ooya, T., Huh, K.M., Saitoh, M., Tamiya, E., and Park, K.: Self-assembly of cholesterol-hydrotropic
        dendrimer conjugates into micelle-like structure: Preparation and hydrotropic solubilization of
        paclitaxel, Science and Technology of Advanced Materials, 6: 452-456, 2005.
   146) Henthorn, K., Park, K., and Curtis, J.S.: Measurement and prediction of pressure drop in pneumatic
        conveying: Effect of particle characteristics, mass loading, and Reynolds number, Industrial &
        Engineering Chemistry Research, 44: 5090-5098, 2005.
   147) Wen, H., Morris, K.R., and Park, K.: Study on the interactions between polyvinylpyrrolidone (PVP)
        and acetaminophen crystals: partial dissolution pattern change, J. Pharm. Sci., 94: 2166-2174, 2005.
   148) Wen, H., Morris, K.R., and Park, K.: Hydrogen bonding interactions between adsorbed polymer
        molecules and crystal surface of acetaminophen, J. Colloid Interf. Sci., 290: 325-335, 2005.
   149) Jeong, S.H., Fu, Y., and Park, K.: Frosta®: A new technology for making fast-melting tablets, Expert
        Opinion on Drug Delivery, 2(6): 1107-1116, 2005.
   150) Fu, Y., Jeong, S.H., and Park, K.: Fast-melting tablets based on highly plastic granules, J. Control.
        Release, 109: 203-210, 2005.
   151) Kim, B.-Y., Jeong, J.H., Park, K., and Kim, J.-D.: Bioadhesive interaction and hypoglycemic effect
        of insulin-loaded lectin-microparticle conjugates in oral insulin delivery system, J. Control. Release,
        102: 525-538, 2005.



                                                                                                        Page 13
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 941 of 1189 PageID #: 20109



   152) Lee, S.C., Cho, Y.W., and Park, K.: Control of thermogelation properties of hydrophobically-
        modified methylcellulose, J. Bioact. Compt. Polymers, 20: 5-13, 2005.
   153) Park, H., Park, K., and Kim, D.: Preparation and swelling behavior of chitosan-based superporous
        hydrogels for gastric retention application, J. Biomed. Mater. Res. 76A: 144–150, 2006.
   154) Jeong, J.H., Cho, Y.W., Jung, B., Park, K. and Kim, J-D.: Self-assembled nanoparticles of ribozymes
        with poly(ethylene glycol)-b-poly(l-lysine) block copolymers, Japanese Journal of Applied Physics,
        45: 591-595, 2006.
   155) Yeo, Y. and Park, K.: A new microencapsulation technique based on the solvent exchange method,
        ACS Symp. Ser., 923: 242-252, 2006.
   156) Fu, Y., Jeong, S.H., Callihan, J., Kim, J., and Park, K.: Preparation of fast-dissolving tablets based on
        mannose, ACS Symp. Ser., 924: 340-351, 2006
   157) Acharya, G. and Park, K.: Stent coatings for drug delivery, Advanced Drug Delivery Reviews, 58 (3):
        387-401, 2006.
   158) Park, J.H., Ye, M., Yeo, Y., Lee, W-K., Paul, C., and Park, K.: Reservoir-type microcapsules
        prepared by the solvent exchange method: Effect of formulation parameters on microencapsulation of
        lysozyme, Mol. Pharm., 3: 135-143, 2006.
   159) Acharya, G. Park, K., and Thompson, D.H.: Synthesis and evaluation of -cyclodextrin-aldonamide
        conjugates for D-glucose recognition, Journal of Drug Delivery Science and Technology, 16(1): 45-
        48, 2006.
   160) Omidian, H., Rocca, J.G., and Park, K.: Elastic superporous hydrogel hybrid of polyacrylamide and
        sodium alginate, Macromol. Biosci, 6: 703-710, 2006.
   161) Kwon, I.K., Hegazy, H., and Park, K.: Controlled drug delivery: Transition to nanosystems,
        Biomaterials Research, 10 (3): 133-144, 2006.
   162) Haddish-Berhane, N., Jeong, S.H., Haghighi, K., and Park, K.: Modeling film-coat non-uniformity in
        polymer coated pellets: A stochastic approach, Int. J. Pharm. 323: 64-71, 2006.
   163) Kang, E., Wang, H., Kwon, I.K., Robinson, J., Park, K. and Cheng, J-X.: In situ visualization of
        paclitaxel distribution and release by coherent anti-Stokes Raman scattering microscopy, Anal.
        Chem., 78: 8036-8043, 2006.
   164) Mun, G.A., Nurkeeva, Z.S., Akhmetkalieva, G.T., Shmakov, S.N., Khutoryanskiy, V.V., Lee, S.C.,
        and Park, K.: Novel temperature-responsive water-soluble copolymers based on 2-
        hydroxyethylacrylate and vinyl butyl ether and their interactions with poly(carboxylic acids). Journal
        of Polymer Science: Part B: Polymer Physics, 44: 195–204, 2006.
   165) Lee, S.C., Huh, K.M., Lee, J., Cho, Y.W., Galinsky, R.E., and Park, K.: Hydrotropic polymeric
        micelles for enhanced paclitaxel solubility: In vitro and in vivo characterization, Biomacromolecules,
        8: 202-208, 2007.
   166) Im, S.J., Choi, Y.M., Subramanyam, E. Huh, K.M., and Park, K.: Synthesis and characterization of
        biodegradable elastic hydrogels based on poly(ethylene glycol) and poly(ε-caprolactone) blocks,
        Macromolecular Research, 15 (4): 363-369, 2007.
   167) Jeong, S.H., Berhane, N.H., Haghighi, K., and Park, K.: Drug release properties of polymer coated
        ion-exchange resin complexes: Experimental and theoretical evaluation, J. Pharm. Sci., 96: 618-632,
        2007.
   168) Omidian, H., Park, K., and Rocca, J.G.: Recent development in superporous hydrogels, J. Pharm.
        Pharmacol., 59: 317-327, 2007.



                                                                                                         Page 14
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 942 of 1189 PageID #: 20110



   169) Mun, G.A., Nurkeeva, Z.S., Beissegul, A.B., Dubolazov, A.V., Urkimbaeva, P.I., Park, K., and
        Khutoryanskiy, V.V.: Temperature-responsive water-soluble copolymers based on 2-hydroxyethyl
        acrylate and butyl acrylate, Macromol. Chem. Phys. 208: 979–987, 2007.
   170) Park, K.: Nanotechnology: What it can do for drug delivery, J. Control. Release, 120: 1-3, 2007.
   171) Hyun, H., Kim, Y.H., Lee, J.W., Kim, M.S., Khang, G., Park, K., Lee, H.B.: In vitro and in vivo
        release of albumin from MPEG-PCL diblock copolymers as an in situ gel forming carrier,
        Biomacromolecules, 8: 1093-1100, 2007.
   172) Kang, E., Park, J-W., McClellan, S., Kim, J-M., Holland, D., Lee, G.U., Franses, E., Park, K., and
        Thompson, D.H.: Specific adsorption of histidine-tagged proteins on silica surfaces modified with
        Ni2+:NTA-derivatized poly(ethylene glycol), Langmuir, 23: 6281-6288, 2007.
   173) Kang, E., Robinson, J., Park, K., and Cheng, J-X.: Paclitaxel distribution in poly(ethylene glycol) /
        poly(lactide-coglycolic acid) blends and its release visualized by coherent anti-Stokes Raman
        scattering microscopy, J. Control. Release, 122: 261-268, 2007.
   174) Chaterji, S., Kwon, I.K., and Park, K.: Smart polymeric gels: Redefining the limits of biomedical
        devices, Prog. Polym. Sci., 32: 1083-1122, 2007.
   175) Lee, S-Y., Snider, C., Park, K., and Robinson, J.P.: A compound jet instability in a microchannel for
        mononuclear compound drop formation, J. MicroMech. Microeng., 17: 1558-1566, 2007.
   176) Kang, E., Lee, S.C., and Park, K.: Layer-by-layer assembly of poly(lactic-co-glycolic acid)-b-poly(l-
        lysine) copolymer micelles, NanoBiotechnology, 3(2): 96-103, 2007.
   177) Park, J.S., Woo, D.G., Sun, B.K., Chung, H-M., Im, S.J., Choi, Y.M., Park, K., Huh, K.M., and Park,
        K-H.: In vitro and in vivo test of PEG/PCL-based hydrogel scaffold for cell delivery application, J.
        Control. Release, 124: 51-59, 2007.
   178) Min, H.S., Lee, H.J., Lee, S.C., Kang, K.H., Lee, J., Park, K., and Huh, K.M.: Aqueous solubilization
        of paclitaxel using hydrotropic polymer micelle, Key Engineering Materials, 342-343: 421-424,
        2007.
   179) Choi, Y.M., Im, S.J., Myung, S-W., Choi, H-S., Park, K., and Huh, K.M.: Preparation and swelling
        behavior of superporous hydrogels: control of pore structure and surface property, Key Engineering
        Materials, 342-343: 717-720, 2007.
   180) Snider, C., Lee, S-Y., Yeo, Y., Grégori, G.J., Robinson, J.P., and Park, K.: Microenvironment-
        controlled encapsulation (MiCE) process: effects of PLGA concentration, flow rate, and collection
        method on microcapsule size and morphology, Pharm. Res., 25: 5-15, 2008.
   181) Omidian, H. and Park, K.: Swelling agents and devices in oral drug delivery, J. Drug Del. Sci. Tech.,
        18 (2): 83-93, 2008.
   182) Chen, H., Kim, S., Li, L., Wang, S., Park, K., Cheng, J-X.: Release of hydrophobic molecules from
        polymer micelles into cell membranes revealed by Förster resonance energy transfer imaging, Proc.
        Natl. Acad. Sci. USA, 105 (18): 6596-6601, 2008.
   183) Chen, H., Kim, S., He, W., Wang, H., Low, P.S., Park, K., and Cheng, J-X.: Fast release of lipophilic
        agents from circulating PEG-PDLLA micelles revealed by in vivo förster resonance energy transfer
        imaging, Langmuir, 24: 5213-5217, 2008.
   184) Jeong, S.H., Takaishi, Y., Fu, Y., and Park, K.: Materials for making fast dissolving tablets by
        compression method, J. Mater. Chem. 18: 3527-3535, 2008.
   185) Kang, E., Wang, H., Kwon, I.K., Song, Y-H., Kamath, K., Miller, K.M., Barry, J., Cheng, J-X., and
        Park, K.: Application of coherent anti-Stokes Raman scattering microscopy to image the changes in a
        paclitaxel-poly(styrene-b-isobutylene-b-styrene) matrix pre and post drug elution, J. Biomed. Mater.
        Res. A, 87: 913-920, 2008.

                                                                                                           Page 15
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 943 of 1189 PageID #: 20111



   186) Jeong, S.H. and Park, K.: Development of sustained release fast-disintegrating tablets using various
        polymer-coated ion-exchange resin complexes, Int. J. Pharm., 353: 195-204, 2008.
   187) Hyun, H., Cho, J.S., Kim, B.S., Lee, J.W., Kim, M.S., Khang, G., Park, K., Lee, H.B.: Comparison of
        micelles formed by amphiphilic star block copolymers prepared in the presence of a nonmetallic
        monomer activator, J. Polym. Sci.: Part A: Polym. Chem., 46: 2084-2096, 2008.
   188) An, G-H., Kim, M-J., Lee, H-J., Park, S-S., Cho, Y.W., Park, K., and Cho, Y-H.: Fabrication of
        terazocin-loaded PDLLA microspheres by an ultrasonic spray drying method and their release
        behaviors, J. Nanosci. Nanotech., 8: 5139-5142, 2008.
   189) Jeong, S.H. and Park, K.: Drug loading and release properties of ion-exchange resin complexes as a
        drug delivery matrix, Int. J. Pharm., 361: 26-32, 2008.
   190) Wen, H., Morris, K., and Park, K.: Synergic effects of polymeric additives on dissolution and
        crystallization of acetaminophen, Pharm. Res., 25: 349-358, 2008.
   191) Kim, S. Kim, J.Y., Huh, K.M., Acharya, G., and Park, K.: Hydrotropic polymer micelles containing
        acrylic acid moieties for oral delivery of paclitaxel. J. Control. Release 132, 222-229, 2008.
   192) Huh, K.M., Mi, H.S., Lee, S.C., Lee, H.J., Kim, S., Park, K.: A new hydrotropic block copolymer
        micelle system for aqueous solubilization of paclitaxel, J. Control. Release, 126: 122-129, 2008.
   193) Mun, G.A., Nurkeeva, Z.S., Dergunov, S.A., Nama, I.K., Maimakov, T.P., Shaikhutdinov, E.M., Lee,
        S.C., and Park, K.: Studies on graft copolymerization of 2-hydroxyethyl acrylate onto chitosan,
        Reactive & Functional Polymers, 68: 389-395, 2008.
   194) Kim, B.S., Oh, J.M., Hyun, H., Kim, K.S., Lee, S.H., Kim, Y.H., Park, K., Lee, H.B., and Kim, M.S.:
        Insulin-loaded microcapsules for in vivo delivery, Mol. Pharm., 6: 353-365, 2009.
   195) Choi, J.S., Yang, H.-J., Kim, B.S., Kim, J.D., Kim, J.Y., Yoo, B., Park, K., Lee, H.Y., and Cho,
        Y.W.: Human extracellular matrix (ECM) powders for injectable cell delivery and adipose tissue
        engineering, J. Control. Release, 139(1):2-7, 2009.
   196) Saravanakumar, G., Min, H.H., Min, D.S., Kim, A.Y., Lee, C.M., Cho, Y.W., Lee, S.C., Kim, K.,
        Jeong, S.Y., Park, K., Park, J., and Kwon, I.C.: Hydrotropic oligomer-conjugated glycol chitosan as a
        carrier of paxclitaxel: Synthesis, characterization, and in vivo biodistribution, J. Control. Release,
        140: 210-217, 2009.
   197) Kang, E., Vedantham, K., Long, X., Dadara, M., Kwon, I.K., Sturek, M., and Park, K.: A drug-
        eluting stent for delivery of signal pathway-specific 1,3-dipropyl-8-cyclopentyl xanthine (DPCPX),
        Molecular Pharmaceutics, 6(4): 1110-1117, 2009.
   198) Zordan, M.D., Grafton, M.M.G., Acharya, G., Reece, L.M., Cooper, C.L., Aronson, A.I., Park, K.,
        Leary, J.F. Detection of pathogenic E. coli O157:H7 by a hybrid microfluidic SPR and molecular
        imaging cytometry device. Cytometry Part A, 75A: 155-162, 2009.
   199) Yuk, K.Y., Choi, Y.M., Park, J.-S., Kim, S.Y., Park, K., and Huh, K.M.: Preparation and
        characterization of biodegradable superporous hydrogels. Polymer (Korea), 33: 469-476, 2009.
   200) Kim, S., Kim, J-H., Jeon, O., Kwon, I.C., Park, K.: Engineered polymers for advanced drug delivery,
        Eur. J. Pharm. Biopharm., 71: 420-430, 2009.
   201) Kim, B.S., Oh, J.M., Kim, K.S., Seo, K.S., Cho, J.S., Khang, G., Lee, H.B., Park, K., Kim, M.S.:
        BSA-FITC-loaded microcapsules for in vivo delivery, Biomaterials, 30: 902-909, 2009.
   202) J.Y. Lee, Y.M. Kang, E.S. Kim, M.L. Kang, B. Lee, J.H. Kim, B.H. Min, K. Park, and M.S. Kim: In
        vitro and in vivo release of albumin from an electrostatically crosslinked in situ-forming gel, J. Mater.
        Chem., 20: 3265-3271, 2010.



                                                                                                        Page 16
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 944 of 1189 PageID #: 20112



   203) Choi, J.S., Yang, H.-J., Kim, B.S., Kim, J.D., Lee, S.H., Lee, E.K., Park, K., Cho, Y.W., and Lee,
        H.Y.: Fabrication of porous extracellular matrix (ECM) scaffolds from human adipose tissue, Tissue
        Engineering Part C Methods, 16: 387-396, 2010.
   204) Saravanakumar, G., Choi, K.Y., Yoon, H.Y., Kim, K., Park, J.H., Kwon, I.C., Park, K.: Hydrotropic
        hyaluronic acid conjugates: Synthesis, characterization, and implications as a carrier of paclitaxel.
        Int. J. Pharm., 394: 154-161, 2010.
   205) Chaterji, S., Park, K., and Panitch, A.: Scaffold-free in vitro arterial mimetics: the importance of
        smooth muscle-endothelium contact, Tissue Engineering Part A, 16: 1901-1912, 2010.
   206) Kim, S.W., Shi, Y., Kim, J.Y., Park, K., and Cheng, J.X.: Overcoming the barriers in micellar drug
        delivery: Loading efficiency, in vivo stability, and micelle-cell interaction, Expert Opinion on Drug
        Delivery, 7:49-62, 2010.
   207) Kang, E., Min, H.S., Lee, J., Han, M.H., Ahn, H.J., Yoon, I.-C., Choi, K., Kim, K., Park, K., and
        Kwon, I.C.: Nanobubbles from gas-generating polymeric nanoparticles: Ultrasound imaging of living
        subjects, Angew. Chem. Int. Ed. Engl., 49:524-528, 2010.
   208) Kim, J.Y., Kim, S.W., Papp, M., Park, K., and Pinal, R.: Hydrotropic solubilization of poorly water-
        soluble drugs, J. Pharm. Sci. 99: 3953-3965, 2010.
   209) Acharya, G., Shin, C.S., McDermott, M., Mishra, H., Park, H., Kwon, I.C., and Park, K.: The
        hydrogel template method for fabrication of homogeneous nano/microparticles, J. Control. Release,
        141 (3): 314-319, 2010.
   210) Kim, K., Kim, J.H., Park, H., Kim, Y.-S., Park, K.S., Nam, H., Lee, S., Park, J.H., Park, R.-W., Kim,
        I.-S., Choi, K., Kim, S.Y., Park, K. and Kwon, I.C.: Tumor-homing multifunctional nanoparticles for
        cancer theragnosis: Simultaneous diagnosis, drug delivery, and therapeutic monitoring, J. Control.
        Release, 146: 219-227, 2010.
   211) Ye, M., Kim, S.W., and Park, K.: Issues in long-term protein delivery using biodegradable
        microparticles, J. Control. Release, 156: 241-260, 2010.
   212) Omidian, H., Park, K., Kandalam, U., and Rocca, J.G.: Swelling and mechanical properties of
        modified HEMA-based superporous hydrogels, J. Bioact. Compat. Polymers, 25: 483- 497, 2010.
   213) Omidian, H., Park, K., and Rocca, J.G.: Experimental design in preparation of modified HEMA-
        based superporous hydrogels in an aqueous medium, Int. J. Polym. Mater., 59: 693-709, 2010.
   214) Acharya, G., Shin, C.S., Vedantham, K., McDermott, M., Rish, T., Hansen, K., Fu, Y. and Park, K.:
        A study of drug release from homogeneous PLGA microstructures, J. Control. Release, 146: 201-206,
        2010.
   215) Shi, Y., Kim, S.W., Huff, T.B., Borgens, R.B., Park, K., Shi, R., and Cheng, J.-X.: Effective repair of
        traumatically injured spinal cord by nanoscale block copolymer micelles, Nature Nanotech, 5: 80-87,
        2010.
   216) Yun, Y.H., Lee, B.K., Choi, J.S., Kim, S.W., Yoo, B., Kim, Y.S., Park, K., and Cho, Y.W.: A
        glucose sensor fabricated by piezoelectric inkjet printing of conducting polymers and bienzymes,
        Analytical Sciences, 27: 375-379, 2011.
   217) Bae, Y.H. and Park, K.: Targeted Drug Delivery to Tumors: Myths, Reality, and Possibility, J.
        Control. Release, 153: 198-205, 2011.
   218) Choi, J.S., Kim, B.W., Kim, J.D., Choi, Y.C., Lee, E.K., Park, K., Lee, H.Y., and Cho, Y.W.: In
        vitro expansion of human adipose-derived stem cells in a spinner culture system using human
        extracellular matrix powders. Cell Tissue Res. 345: 415-423, 2011.
   219) Lu, Y., Kim, S., and Park, K.: In vitro-in vivo correlation: Perspectives on model development, Int. J.
        Pharm., 418: 142-148, 2011.

                                                                                                          Page 17
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 945 of 1189 PageID #: 20113



   220) Paderi, J., Sturat, K., Sturek, M., Park, K., and Panitch, A.: The inhibition of platelet adhesion and
        activation on collagen during balloon angioplasty by collagen-binding peptidoglycans, Biomaterials,
        32: 2516-2523, 2011.
   221) Kim, J.Y., Kim, S.W., Pinal, R., and Park, K.: Hydrotropic polymer micelles as versatile vehicles for
        delivery of poorly water-soluble drugs, J. Control. Release, 152: 13-20, 2011.
   222) Park, Kyeongsoon, and Park, Kinam: Oral protein delivery: Current status and future prospect,
        Reactive and Functional Polymers, 71: 280-287, 2011.
   223) Lee, S.J., Koo, H., Lee, D.E., Min, S., Lee, S., Chen, X., Choi, Y., Leary, J.F., Park, K., Jeong, S.Y.,
        Kwon, I.C., and Choi, K.: Tumor-homing photosensitizer-conjugated glycol chitosan nanoparticles
        for synchronous photodynamic imaging and therapy based on cellular on/off system, Biomaterials,
        32: 4021-4029, 2011.
   224) Kim, D.Y., Kwon, D.Y., Lee, B.N., Seo H.W., Kwon, J.S., Lee, B., Han, D.K., Kim, J.H., Min, B.H.,
        Park, K., and Kim, M.S.: Injectable in situ-forming hydrogels for a suppression of drug burst from
        drug-loaded microcapsules, Soft Matter, 8: 7638-7648, 2012.
   225) Key, J., Cooper, C., Kim, A.Y., Dhawan, D., Knapp, D.W., Kim, K.M., Park, J.H., Choi, K.W.,
        Kwon, I.C., Park, K., and Leary, J.F.: In vivo NIRF and MR dual-modality imaging using glycol
        chitosan nanoparticles, J. Control. Release, 163: 249-255, 2012.
   226) Kwon, I.K., Lee, S.C., Han, B., and Park, K.: Analysis on the current status of targeted drug delivery
        to tumors, J. Control. Release, 164: 108-114, 2012.
   227) Vedantham, K., Chaterji, S., Kim, S.W., and Park, K.: Development of a probucol-releasing anti-
        thrombogenic drug eluting stent, J. Biomed. Mater. Res. Part B: Appl. Biomater.100B: 1068-1099,
        2012.
   228) Yoon, H.Y., Koo, H., Choi, K.Y., Lee, S.J., Kim, K., Kwon, I.C., Leary, J.F., Park, K., Yuk, S.H.
        Park, J.H. and Choi, K.: Tumor-targeting hyaluronic acid nanoparticles for photodynamic imaging
        and therapy, Biomaterials, 33: 3980-3989, 2012.
   229) Yoon, H.Y., Saravanakumar, G., Heo, R., Choi, S.H., Song, I.C., Han, M.H., Kim, K., Park, J.H.,
        Choi, K., Kwon. I.C. and Park, K.: Hydrotropic magnetic micelles for combined magnetic resonance
        imaging and cancer therapy, J. Control. Release, 160: 692-698, 2012.
   230) Mastropietro, D., Omidian, H., and Park, K.: Drug delivery applications for superporous hydrogels,
        Expert Opinion on Drug Delivery,9: 71-89, 2012.
   231) Muto, A., Panitch, A., Kim, N.H., Park, K., Komalavilas, P., Brophy, C.M., and Dardik, A.:
        Inhibition of mitogen activated protein kinase activated protein Kinase II with MMI-0100 reduces
        intimal hyperplasia ex vivo and in vivo, Vascular Pharmacology, 56: 47-55, 2012.
   232) Choi, K.Y., Saravanakumar, G., Park, J.H., and Park, K.: Hyaluronic acid-based nanocarriers for
        intracellular targeting: interfacial interactions with proteins in cancer, Colloids and Surfaces B:
        Biointerfaces, 99: 82-94, 2012.
   233) Lu, Y. and Park, K.: Polymeric micelles and alternative nanonized delivery vehicles for poorly
        soluble drugs, Int. J. Pharm., 453: 198-214, 2013.
   234) Yun, Y., Cho, Y.W., and Park, K.: Nanoparticles for oral delivery: targeted nanoparticles with
        peptidic ligands for oral protein delivery, Adv. Drug Del. Rev.,65: 822-832, 2013.
   235) Shin, C.S., Kwak, B., Han, B., and Park, K.: Development of an in vitro 3D tumor model to study
        therapeutic efficiency of an anti-cancer drug, Mol. Pharm., 10: 2167-2175, 2013.
   236) Lee, S.Y., Tyler, J., Kim, S.W, Park, K., and Cheng, J.X.: FRET imaging reveals different cellular
        entry routes of self-assembled and disulfide bonded polymeric micelles, Mol. Pharm., 10: 3497-3506,
        2013.

                                                                                                         Page 18
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 946 of 1189 PageID #: 20114



   237) Park, K.: Facing the truth about nanotechnology in drug delivery, ACS Nano, 7: 7442-7447, 2013.
   238) Scott, R.A., Park, K., Panitch, A.: Water soluble polymer films for intravascular drug delivery of
        antithrombotic biomolecules, Eur. J. Pharm. Biopharm., 84: 125-131, 2013.
   239) Koo, H., Min, K.H., Lee, S.C., Park, J.H., Park, K., Jeong, S.Y., Choi, K., Kwon, I.C., and Kim,
        K.M.: Enhanced drug-loading and therapeutic efficacy of hydrotropic oligomer-conjugated glycol
        chitosan nanoparticles for tumor-targeted paclitaxel delivery, J. Control. Release, 72: 823-831, 2013.
   240) Choi, D.H., Kim K.H., Park, J.S., Jeong, S.H., and Park, K.: Evaluation of drug delivery profiles in
        geometric three-layered tablets with various mechanical properties, in vitro–in vivo drug release, and
        Raman imaging, J. Control. Release, 172: 763-772, 2013.
   241) Lee, S.C., Kwon, I.K. and Park, K.: Hydrogels for delivery of bioactive agents: a historical
        perspective, Adv. Drug Del. Rev., 65: 17-20, 2013.
   242) Lee, S.Y., Kim, S.W., Tyler, J., Park, K., and Cheng J.-X.: Blood-stable, tumor-adaptable disulfide
        bonded MPEG-(Cys)4-PDLLA micelles for chemotherapy, Biomaterials, 34: 552-561, 2013.
   243) Lu, Y., Sturek, M, and Park, K.: Microparticles produced by the hydrogel template method for
        sustained drug delivery, Int. J. Pharm, 461: 258-269, 2014.
   244) Lu, Y., Wang, Z.-H., Ki, T., McNally, H., Park, K., and Sturek, M.: Development and evaluation of
        transferrin-stabilized paclitaxel nanocrystal formulation, J. Control. Release, 176: 76-85, 2014.
   245) Wu, W., Lee, S.-Y., Wu, X., Tyler J.Y., Wang, H., Ouyang, Z., Park, K., Xu, X.-M., and Cheng, J.-
        X.: Neuroprotective ferulic acid (FA)–glycol chitosan (GC) nanoparticles for functional restoration
        of traumatically injured spinal cord, Biomaterials, 35: 2355-2364, 2014.
   246) Yun, Y.H., Lee, B.K., and Park, K.: Controlled Drug Delivery Systems: The Next 30 Years, Frontiers
        of Chemical Science and Engineering, 8(3): 276-279, 2014.
   247) Park, K.: Controlled drug delivery systems: Past forward and future back, J. Control. Release, 190: 3-
        8, 2014.
   248) Kwak, G., Ozcelikkale, A., Shin, C.S., Park, K., and Han, B.: Simulation of complex transport of
        nanoparticles around a tumor using tumor-microenvironment-on-chip, J. Control. Release, 194: 157-
        167, 2014.
   249) Yhee, J.Y., Son, S., Kim, S.H., Park, K. Choi, K., and Kwon, I.C.: Self-assembled glycol chitosan
        nanoparticles for disease-specific theranostics, J. Control. Release, 193: 202-213, 2014.
   250) Lee, B.K., Yun, Y.H., and Park, K.: Smart Nanoparticles for Drug Delivery: Boundaries and
        Opportunities, Chemical Engineering Science, 125: 158-164, 2015.
   251) Lee, S.S., Li, J., Tai, J.N., Ratliff, T.L., Park, K., and Cheng, J.-X.: Avasimibe encapsulated in human
        serum albumin blocks cholesterol esterification for selective cancer treatment, ACS Nano, 9(3):
        2420-2432, 2015.
   252) Garner, J., Skidmore, S., Park, H., Park, K., Choi, S., and Wang, Y.: A protocol for assay of
        poly(lactide-co-glycolide) in clinical products, Int. J. Pharm. 495: 87-92, 2015.
   253) Xu, C., Wang, P., Zhang, J., Tian, H., Park, K., and Chen, X.: Pulmonary codelivery of doxorubicin
        and siRNA by pH-sensitive nanoparticles for therapy of metastatic lung cancer, Small, 11 (34): 4321-
        4333, 2015.
   254) Yun, Y.H., Lee. B.K., and Park, K.: Controlled Drug Delivery: Historical perspective for the next
        generation, J. Control. Release, 219: 2-7, 2015.
   255) Chen, J., Lin, L., Guo, Z., Xu, C., Tian, H., Park, K., and Chen, X.: Synergistic treatment of cancer
        stem cells by combinations of antioncogenes and doxorubicin, J. Drug Del. Sci. Tech., 30: 417-423,
        2015.

                                                                                                        Page 19
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 947 of 1189 PageID #: 20115



   256) Wang, H., Zhang, G., Sui, H., Liu, Y., Park, K. and Wang, W.: Comparative studies on the properties
        of glycyrrhetinic acid-loaded PLGA microparticles prepared by emulsion and template methods, Int.
        J. Pharm., 496: 723-731, 2015.
   257) Han, B., Yun, G.Y., Boley, W., Kim, H.D., Hwang, J.Y., Chiu G., and Park, K.: Dropwise gelation-
        dehydration kinetics during drop-on-demand printing of hydrogel-based materials, Int. J. Heat Mass
        Transfer, 30: 417-423, 2016.
   258) Ma, Y., He, S., Ma, X., Hong, T., Li, Z., Park, K., and Wang, W.: Silymarin-loaded nanoparticles
        based on stearic acid-modified Bletilla striata polysaccharide for hepatic targeting, Molecules, 21:
        265 (10 pages), 2016.
   259) Kim, D.Y., Kwon, D.Y., Kwon, J.S., Park, J.H., Park, S.H., Oh, H.J., Kim, J.H., Min, B.H., Park, K.,
        and Kim, M.S.: Synergistic anti-tumor activity through combinational intratumoral injection of an in-
        situ injectable drug depot, Biomaterials 85: 232-245, 2016.
   260) Gao, W., Chen, Y., Thompson, D. H., Park, K., and Li, T. Impact of surfactant treatment of paclitaxel
        nanocrystals on biodistribution and tumor accumulation in tumor-bearing mice. J. Control. Release,
        237: 168-176, 2016.
   261) Park, K.: Drug Delivery of the Future: Chasing the Invisible Gorilla, J. Control. Release, 240: 2-8,
        2016.
   262) Han, B., Qu, C., Park, K., Konieczny, S.F., and Korc, M.: Recapitulation of complex transport and
        action of drugs at tumor microenvironment using tumor-microenvironment-on-chip, Cancer Letters,
        380: 319-329, 2016.
   263) Báez-Santos, Y.M., Otte, A., and Park, K.: A fast and sensitive method for the detection of leuprolide
        acetate: a high-throughput approach for the in vitro evaluation of liquid crystal formulations, Anal.
        Chem. 88: 4613-4618, 2016.
   264) Park, K.: Drug delivery research: The invention cycle, Mol. Pharm., 13 (7): 2143-2147, 2016.
   265) He, Y. and Park, K.: Effects of the microparticle shape on cellular uptake, Mol. Pharm., 13: 2164-
        2171, 2016.
   266) Key, J., Dhawan, D., Cooper, C.L., Knapp, D.W., Kim, K., Kwon, I.C., Choi, K., Park, K., Decuzzi,
        P., Leary, J.F.: Multicomponent, peptide-targeted glycol chitosan nanoparticles containing
        ferrimagnetic iron oxide nanocubes for bladder cancer multimodal imaging, Int. J. Nanomedicine, 11;
        4141-4155, 2016.
   267) Lee, B.K., Yun, Y., and Park, K.: PLA micro- and nano-particles, Adv. Drug Del. Rev., 106: 176-191,
        2016.
   268) Lim, D.G., Prin, E., Kang, E., Park, K., and Seong, H.J.: Combinatorial nanodiamond in
        pharmaceutical and biomedical applications, Int. J. Pharm. 514: 41-51, 2016.
   269) Báez-Santos, Y.M., Otte, A., Mun, E.A., Soh, B.-K., Song, C.-G., Lee, Y.N., and Park, K.:
        Formulation and characterization of a liquid crystalline hexagonal mesophase region of
        phosphatidylcholine, SPAN 80 and tocopherol acetate for sustained delivery of leuprolide acetate, Int.
        J. Pharm.514: 314-321, 2016.
   270) Wang, H., Zhang, G., Ma, X., Kiu, Y., Feng, J., Park, K., and Wang, W.: Enhanced encapsulation
        and bioavailability of breviscapine in PLGA microparticles by nanocrystal and water-soluble
        polymer template techniques, Eur. J. Pharm. Biopharm. 115: 177-185, 2017.
   271) Lee, H.C., Ejserholm, F. Gaire, J. Currlin, S. Schouenborg, Je. Wallman, L. Bengtsson, M. Park, K.,
        Otto, K.: Histological evaluation of flexible neural implants; flexibility limit for reducing the tissue
        response? J. Neural Eng., 14: 036026 (12 pp), 2017.



                                                                                                          Page 20
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 948 of 1189 PageID #: 20116



   272) Salva, R., Mrsny, R., Park, K., Aubert, I., and Stamoran, C.: Insignts and lessons from a scientific
        conference on non-invasive delivery of macromolecules, Pharm. Res., 34: 1149-1151, 2017.
   273) Scott, R.A., Ramaswamy, A.K., Park, K., and Panitch, A.: Decorin mimic promotes endothelial cell
        health in monolayers and EC-SME co-cultures, J. Tissue Eng. Regen. Med., 11(5): 1365-1376, 2017.
   274) Garner, J., Davidson, D., Eckert, G.J., Barco, C.T., Park, H., and Park, K.: Reshapable polymeric
        hydrogel for controlled soft-tissue expansion: In vitro and In vivo evaluation, J. Contol. Release, 262:
        201-211, 2017.
   275) Shi, Y., Pei, J. Pei, Zhang, L., Lee, B.K., Yun, Y., Zhang, J., Li, Z., Gu, S., Park, K., and Yuan, G.:
        Understanding the effect of magnesium degradation on drug release and anti-proliferation on smooth
        muscle cells for magnesium-based drug eluting stents. Corrosion Science, 123:297-309, 2017.
   276) Lee, H.C., Gaire, J., Currlin, S.W., McDermott, M.D., Park, K., and Otto, K.J.: Foreign body
        response to intracortical microelectrodes is not altered with dip-coating of polyethylene glycol (PEG),
        Frontiers in Neuroscience, 11: Article 513 (11 pages), 2017.
   277) Otte, A., Báez-Santos, Y.M., Mun, E.A., Soh, B.-K., Lee, Y.N. and Park, K.: The in vivo
        transformation and pharmacokinetic properties of a liquid crystalline drug delivery system, Int. J.
        Pharm., 532: 345-351, 2017.
   278) Barwinska, D., Garner, J. Davidson, D., Cook, T., Eckert, G., Tholpady, S.S., March, K., Park, K.,
        and Barco, C.: Mucosal perfusion preservation by a novel shapeable tissue expander for oral
        reconstruction. Plastic and Reconstructive Surgery – Global Open, 5: e1449 (8 pages), 2017.
   279) Ozcelikkale, A., Shin, K., Noe-Kim, V., Elzey, B.D., Dong, Z., Zhang, J.T., Kim, K., Kwon, I.C.,
        Park, K., and Han, B.: Differential response to doxorubicin in breast cancer subtypes simulated by a
        microfluidic tumor model, J. Control. Release, 266: 129-139, 2017.
   280) Park, K.: The drug delivery field at the inflection point: Time to fight its way out of the egg, J.
        Control. Release, 267: 2–14, 2017.
   281) Garner, J., Skidmore, S., Park, H., Park, K., Choi, S., and Wang, Y.: Beyond Q1/Q2: The impact of
        manufacturing conditions and test methods on drug release from PLGA-based microparticle depot
        formulation, J. Pharm. Sci., 107: 353-361, 2018.
   282) Lee, H.Y., Park, J.H., Ji, Y.B., Kwon, D.Y., Lee, B.K., Kim, J.H., Park, K. and Kim, M.S.:
        Preparation of pendant group-functionalized amphiphilic diblock copolymers in the presence of a
        monomer activator and evaluation as temperature-responsive hydrogels, Polymer, 137:293-302, 2018.
   283) Otte, A. Soh, B.-K., Yoon, G., and Park, K.: Liquid crystalline drug delivery vehicles for poorly
        soluble (and soluble) drugs, Int. J. Pharm. 539: 175-183, 2018.
   284) Bowling, J., Davidson, D.D., Tholpady, S., Park, K., Katona, T., Eckert, G., Chu, T.-M. G., and
        Barco, C.T.: Baseline biomechanical properties of non-expanded tissue samples in dogs, Plastic and
        Reconstructive Surgery – Global Open, 6: e1773, 2018.
   285) Kim, N.A., Thapa, R., Jeong, S.H., Bae, H.-D., Maeng, J., Lee, K., and Park, K.: Enhanced intranasal
        insulin delivery by formulations and tumor protein-derived protein transduction domain as an
        absorption enhancer, J. Control. Release, 294: 226-236, 2018.
   286) Skidmore, S., Hadar, J., Garner, J., Park, H., Park, K., Wang, Y. and Jiang, X.J.: Complex sameness:
        Separation of mixed poly(lactide-co-glycolide)s based on the lactide:glycolide ratio, J. Control.
        Release, 300: 174-184, 2019.
   287) Park, K. and Otte, A. Prevention of Opioid Abuse and Treatment of Opioid Addiction: The Current
        Status and Future Possibilities, Ann. Rev. Biomed. Eng., 21: 61-84, 2019.




                                                                                                              Page 21
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 949 of 1189 PageID #: 20117



   288) Hadar, J., Skidmore, S. Garner, G., Park, H., Park, K., Wang. Y., Qin, B., and Jiang, X.J.:
        Characterization of branched poly(lactide-co-glycolide) polymers used in injectable, long-acting
        formulations, J. Control. Release, 304: 75-89, 2019.
   289) Park, K., Skidmore, S., Hadar, J., Garner, J., Park, H., Otte, A., Soh, B.K., Yoon, G., Yu, D., Yun,
        Y., Lee, B.K., Jiang, X.J. and Wang, Y. Injectable, long-acting PLGA formulations: Analyzing
        PLGA and understanding microparticle formation, J. Control. Release, 304: 125-134, 2019.
   290) Chhetri, A., Chittiboyina, S., Atrian, F., Bai, Y., Delisi, D., Rahimi, R., Garner, J., Efremov, Y., Park,
        K., Talhouk, R., Lelievre, S.: Cell culture and coculture for oncological research in appropriate
        microenvironments, Current Protocols in Chemical Biology, 11(2): e65 (47 pages) doi:
        10.1002/cpch.65. 2019.
   291) Garner, J., Davidson, D.D., Barwinska, D., Eckert, G.J., Tholpady, S.S., Park, K., Barco, C.T.:
        Reshapeable hydrogel tissue expander for ridge augmentation: Results of a series of successive
        insertions at the same intraoral site, Journal of Periodontology, 90:718-727, 2019,
   292) Chang, D.M. Park, K. and Famili, A.: Hydrogels for sustained delivery of biologics to the back of
        the eye, Drug Discovery Today, 24: 1470-1482, 2019
   293) Garner, J., Hadar, J., Skidmore, S., Jessmon, F., Immel R. Tyler, A., and Park, K.: Narrow molecular
        wegith margins for the thermogelling property of polyester-polyether block copolymers, J. Appl.
        Polym. Sci., in press.


   Book Chapters
   1) Park, K. and Robinson, J.R.: Polymer binding to epithelial cells, in Optimization of Drug Delivery,
      Bundgaard, H., Hansen, A.B., and Kofod, H., Eds., Munksgaard, Copenhagen, 1982, pp. 35-52.
   2) Park, K., Wood, R.W., and Robinson, J.R.: Oral controlled release systems, in Medical Applications of
      Controlled Release, Langer, R.S., and Wise, D., Eds., CRC Press, 1984, pp. 159-201.
   3) Park, K., Ch'ng, H.S., and Robinson, J.R.: Alternative approaches to controlled drug delivery:
      Bioadhesives and in-situ systems, in Recent Advances in Drug Delivery Systems, Anderson, J.M., and
      Kim, S.W., Eds., Plenum Press, 1984, pp. 163-183.
   4) Park, K., Cooper, S.L., and Robinson, J.R.: Bioadhesive hydrogels, in Hydrogels in Medicine and
      Pharmacy, Peppas, N.A., Ed., CRC Press, Boca Raton, 1987, pp. 151-175.
   5) Park, K., Mosher, D.F., and Cooper, S.L.: Ex vivo measurement of platelet adhesion to polymeric
      surfaces. Methods in Enzymology, 169:91-104, 1989.
   6) Park, K., Park, H., and Albrecht, R.M.: Factors affecting the staining with colloidal gold, in Colloidal
      Gold: Principles, Methods and Applications, Vol. I, Hayat, M.A., Ed., Academic Press, San Diego,
      1989, pp. 489-518.
   7) Park, K. and Park, H.: Test methods of bioadhesion, in Bioadhesive Drug Delivery Systems, Lenaerts,
      V. and Gurny, R., Eds., CRC Press, Boca Raton, 1989, pp. 43-64.
   8) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Enzyme-degradable hydrogels: Properties associated
      with albumin-crosslinked polyvinylpyrrolidone hydrogels, in Water-Soluble Polymers: Fundamental
      Chemistry & Contemporary Applications, Butta, G., McCormick, C. and Shalaby, S.W., Eds.,
      American Chemical Society, Washington, (ACS Symposium Series 467), 1991, pp. 484-492.
   9) Goodman, S.L., Park, K. and Albrecht, R.M.: A correlative approach to colloidal gold labeling with
      video-enhanced light microscopy, low voltage scanning electron microscopy and high voltage electron
      microscopy, in Colloidal Gold: Principles, Methods and Applications, Vol. III, Hayat, M.A., Ed.,
      Academic Press, San Diego, 1991, pp. 369-409.


                                                                                                          Page 22
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 950 of 1189 PageID #: 20118



   10) Kamath, K.R. and Park, K.: Mucosal adhesive preparations, in Encyclopedia of Pharmaceutical
       Technology, Vol. 10, Swarbrick, J. and Boyland, J.C., Eds., Marcel Dekker, New York, 1993, pp. 301-
       331.
   11) Shalaby, W.S.W. and Park, K.: Modified proteins and saccharides, in Designed-to-Degrade
       Biomedical Polymers, Shalaby, S.W., Ed., Hanser Publishers, New York, 1994, pp. 213-258.
   12) Kamath, K.R. and Park, K.: Biodegradable hydrogels in drug delivery, in Advanced Drug Reviews,
       Vol. 11, Scranton, A. and Peppas, N.A., Eds., Elsevier, New York, 1993, pp. 59-84.
   13) Amiji, M., Kamath, K.R., and Park, K.: Albumin-modified biomaterial surfaces for reduced
       thrombogenicity, in Encyclopedia of Biomaterials and Bioengineering, Vol. 2, Wise, D.L., Senior Co-
       Editor, Marcel Dekker, New York, 1995, pp. 1057-1070.
   14) Park, H. and Park, K.: Hydrogels in bioapplications, in Hydrogels and Biodegradable Polymers for
       Bioapplications, Ottenbrite, Hwang, R.S. and Park, K., Eds., American Chemical Society,
       Washington, D.C., 1996, pp. 2-10.
   15) Lee, S.J. and Park, K.: Statistical mechanics of protein adsorption, in Interfacial Behavior of
       Bioproducts, Brash, J.L. and Wokciechowski, P.W., Eds., Marcel Dekker, 1996, pp. 173-207.
   16) Park, K. and Park, H.: Smart hydrogels, in The Polymeric Materials Encyclopedia: Synthesis,
       Properties and Applications, Salamone, J.C., Ed., CRC Press, Boca Raton, FL, 1996, pp. S200-S206.
   17) Shalaby, W.S.W. and Park, K.: Enzyme-degradable hydrogels, in The Polymeric Materials
       Encyclopedia: Synthesis, Properties and Applications, Salamone, J.C., Ed., CRC Press, Boca Raton,
       FL, 1996, pp. E173-E182.
   18) Bowersock, T. and Park, K.: Vaccines and other immunologic products, in Encyclopedia of
       Pharmaceutical Technology, Vol. 16, Swarbrick, J. and Boyland, J.C., Eds., Marcel Dekker, New
       York, 1996, pp. 115-151.
   19) Chen, J., Jo, S., and Park, K.: Degradable hydrogels, in Handbook of Biodegradable Polymers, Domb,
       A.J., Kost, J., and Wiseman, D., Eds., Harwood Academic Publishers, Amsterdam, Netherlands, 1997,
       pp. 203-230.
   20) Park, K., Obaidat, A., Li, T., and Park, H.: Future of glucose sensing and insulin delivery: A point of
       view, in Advances in Polymeric Biomaterials Science, Akaike, T., Okano, T., Akashi, M., Terano, M.,
       and Yui, N. Eds., CMC Co., Ltd., Tokyo, Japan, 1997, pp. 465-487.
   21) Chen, J., Park, H., and Park, K.: Superporous hydrogels as a platform for oral controlled drug delivery,
       in Handbook of Pharmaceutical Controlled Release Technology, Wise, D., Ed., Marcel Dekker, Inc.,
       2000, pp. 211-224.
   22) Park, K. and Mrsny, R.: Controlled drug delivery: Present and future, in Controlled Drug Delivery:
       Designing Technologies for the Future, Park, K. and Mrsny, R., Eds., American Chemical Society,
       Washington, D.C., 2000, pp. 2-12.
   23) Park, K.: Biomaterials and controlled drug delivery: Achievements by Professor Sung Wan Kim, in
       Biomaterials and Drug Delivery toward New Millennium, Park, K.D., Kwon, I.C., Yui, N., Jeong,
       S.Y. and Park, K., Eds., Han Rim Won Publishing Co., 2000, pp. 1-7.
   24) Park, K., Chen, J., and Park, H.: Superporous hydrogel composites: A new generation of hydrogels
       with fast swelling kinetics, high swelling ratio and high mechanical strength, in Polymeric Drugs and
       Drug Delivery Systems, Ottenbrite, R.M., and Kim, S.W., Eds., Technomic Publishing Co., 2001, pp.
       145-156.
   25) Lee, J.H., Li, T., and Park, K.: Solvation interactions for protein adsorption to biomaterial surfaces, in
       Water in Biotechnological Surface Science, Morra, M. Ed., John Wiley & Sons, New York, 2001, pp.
       127-146.

                                                                                                          Page 23
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 951 of 1189 PageID #: 20119



   26) Lee, J.H. and Park, K.: Modification of natural polymers: Albumin, in Methods of Tissue Engineering,
       Atala, A. and Lanza, R., Eds., Academic Press, San Diego, CA, 2001, pp. 525-538.
   27) Sa, H., Chien, Y.W., Park, H., Hwang, S.-J., Park, K., and Lloyd, A.W.: New generation technologies,
       in Drug Delivery and Targeting for Pharmacists & Pharmaceutical Scientists, Hillery, A.M., Lloyd,
       A.W., and Swarbrick, J., Eds., Harwood Academic Publishers, 2001, pp. 421-441.
   28) Qiu, Y. and Park, K.: Environment-sensitive hydrogels for drug delivery, Advanced Drug Delivery
       Reviews, 53: 321-339, 2001. 64: 49-60, 2012.
   29) Kim, J.J. and Park, K.: Applications of smart hydrogels in separation, in Smart Polymers for
       Bioseparation and Bioprocessing, Mattiasson, B. and Galaev, I., Eds., Harwood Publishers, 2002, pp.
       140-162.
   30) Lee, J.H., Kim, J.J., and Park, K.: Glucose-sensitive hydrogel membranes, in Polymeric Biomaterials,
       Dumitriu, S., Ed., Marcel Dekker, Inc., New York, NY, 2002, pp. 739-752.
   31) Mittal, S.K., HogenEsch, H., and Park, K.: Vaccines and other immunological products , in
       Encyclopedia of Pharmaceutical Technology, Swarbrick, J. and Boyland, J.C., Eds., Marcel Dekker,
       New York, NY, 2002, pp. 2895-2916.
   32) Qiu, Y. and Park, K.: Modulated drug delivery, in Supramolecular Design for Biological Applications,
       Yui, N., Ed., CRC Press, Boca Raton, 2002, pp. 227-243.
   33) Byrne, M.E., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of
       biomolecules, in Biological and Biomimetic Materials – Properties to Function, McKittrick, J.,
       Aizenberg, J., Kittrick, J.M.M., Orme, C.A., Vekilov, P., Eds., Vol. 724, MRS, Pittsburgh, PA, 2002,
       pp 193-199.
   33) Blanchette, J.O., Park, K., and Peppas, N.A.: Oral administration of chemotherapeutic agents using
       complexation hydrogels, Biological and Biomimetic Materials - Properties to Function. (Material
       Research Society Symposium Proceedings. Volume 724). McKittrick, J.. Aizenberg, J., Kittrick,
       J.M.M., Orme, C.A., Veklov, P., Eds. Material Research Society, Warrendale, PA. www.mrs.org.
       2002, pp. 215-220.
   35) Hwang, S.J., Baek, N.J., Park, H.S., and Park, K.: Hydrogels, in Drug Delivery Systems for Cancer,
       Brown, D.M., Ed., Humana Press, 2003, pp. 97-115.
   36) Jun, G.E., Savaiano, J.K., Park, K., Webster, T.J.: Nanostructured and aligned polymer for articular
       cartilage repair, in NANO2002, 6th International Conference on Nanostructured Materials
       Proceedings, CD, 2003.
   37) Baek, N. and Park, K.: Natural polymer gels with fast responses, in Reflexive Polymers and
       Hydrogels: Understanding and Designing the Fast-responsive Polymeric Systems, Yui, N., Mrsny, R.,
       and Park, K., Eds., CRC Press, Boca Raton, FL, 2004, pp. 85-96.
   38) Kim, J.-D., Yang, S.R., Cho, Y.W., and Park, K.: Fast responsive nanoparticles of hydrophobically
       modified poly(amino acid)s and proteinoids, in Reflexive Polymers and Hydrogels: Understanding
       and Designing the Fast-responsive Polymeric Systems, Yui, N., Mrsny, R., and Park, K., Eds., CRC
       Press, Boca Raton, FL, 2004, pp. 373-400.
   39) Park, K., Yui, N., and Mrsny, R.: A perspective on current and future synthetic reflexive systems, in
       Reflexive Polymers and Hydrogels: Understanding and Designing the Fast-responsive Polymeric
       Systems, Yui, N., Mrsny, R., and Park, K., Eds., CRC Press, Boca Raton, FL, 2004, pp. 427-437.
   40) Yoon, Y. and Park, K.: Microencapsulation of protein drugs: A novel approach, in Tissue Engineering
       and Novel Delivery Systems, Yaszemski, M.J., Trantolo, D.J., Lewandrowski, K-U., Hasirci, V.,
       Altobelli, D.E., and Wise, D.L., Eds., Marcel Dekker, 2004, pp. 305-332.



                                                                                                       Page 24
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 952 of 1189 PageID #: 20120



   41) Park, K.: Cellular drug delivery: Present and potential, in Cellular Drug Delivery: Principle and
       Practice, Lu, D.R. and Øie, S., Eds., Humana Press, 2004, pp. 1-5.
   42) Jeong, S.H., Fu, Y., and Park, K.: Hydrogels for oral administration, in Polymeric Drug Delivery
       Systems, Kwon, G., Ed., Marcel Dekker, 2005, pp. 195-214.
   43) Cho, Y.W., Jeong, J.H., Ahn, C.H., Kim, J.D., and Park, K.: Cationic polymers for gene delivery:
       Formation of polycation-DNA complexes and in vitro transfection, Chapter 5 in Cell Biology: A
       Laboratory Handbook, 3rd Edn., Celis, J.E., Ed., Elsevier, 2005, pp. 29-34.
   44) Huh, K.M. and Park, K.: Copolymer, block copolymers stimuli and thermosensitive polymers, in
       Biomaterials-based Delivery and Biocompatibility of Protein and Nucleic Acids, Mahato, R., Ed.,
       CRC Press, 2005, pp. 73-93.
   45) Ooya, T. and Park, K.: Polymer solution properties, micelles, dendrimers, and hydrogels, in
       Biomaterials-based Delivery and Biocompatibility of Protein and Nucleic Acids, Mahato, R., Ed.,
       CRC Press, 2005, pp. 95-118.
   46) Lee, S.C., Yoon, Y., and Park, K.: Albumin modification, in Scaffolding in Tissue Engineering, Ma,
       P.X. and Elisseeff J., Eds., Marcel Dekker, 2005, pp. 283-299.
   47) Yeo, Y. and Park, K.: Recent advances in microencapsulation technology, in Encyclopedia of
       Pharmaceutical Technology, 2nd Edn. Swarbrick, J., Ed., Marcel Dekker, New York, NY, 2005, pp.
       1-15.
   48) Huh, K., Lee, S.C., Ooya, T., and Park, K.: Polymeric delivery systems for poorly soluble drugs, in
       Encyclopedia of Pharmaceutical Technology, 2nd Edn. Swarbrick, J., Ed., Marcel Dekker, New York,
       NY, 2004.
   49) Jeong, S.H. and Park, K.: Hydrogel drug delivery systems, in Polymers in Drug Delivery, Uchegbu,
       I.F., Ed., Taylor and Francis, 2006, pp. 49-62.
   50) Park, J.H., Huh, K.M., Ye, M., and Park, K.: Hydrogels, in Encyclopedia of Chemical Processing,
       Lee, S. and LaPierre, C.W., Eds., Marcel Dekker, New York, NY, 2006, pp. 1307-1317.
   51) Ooya, T., Lee, S.C., Huh, K.M., and Park, K.: Hydrtropic nanocarriers for poorly soluble drugs, in
       Nano-encapsulation Technologies: Frontiers of Nanotherapy, Mozafari, R., Ed., Springer,
       Netherlands, 2006, Vol. 1, pp. 51-73.
   52) Jeong, S.H., Park, J.H., and Park, K.: Formulation issues around lipid-based oral and parenteral
       delivery systems, in Role of Lipids in Modifying Oral and Parenteral Drug Delivery, Wasan, K.M.,
       Ed., John Wiley & Sons, 2006, pp.32-47.
   53) Lee, S. C., Huh, K. M., Ooya, T., and Park, K.: Hydrotropic Polymer Micelles for Cancer
       Therapeutics, in Nanotechnology for Cancer Therapeutics, Amiji, M., Ed., CRC Press, 2007, pp. 385-
       408.
   54) Cho, Y.W., Park, J.H., Park, J.S., and Park, K.: PEGylation: Camouflage of proteins, cells, and
       nanoparticles against recognition by the body's defense mechanism, Chapter 4.5 in Handbook of
       Pharmaceutical Biotechnology, Gad, W., Ed., John Wiley and Sons, 2007, pp. 489-510.
   55) Kwon, I.K., Jeong, S.H., Kang, E., and Park, K.: Nanoparticulate drug delivery for cancer therapy,
       Chapter 19 in Cancer Nanotechnology, Nalwa, H.S. and Webster, T., Eds., American Scientific
       Publishers, Stevenson Ranch, CA, 2007, pp. 333-344.
   56) Kwon, I.K., Kim, S.W., Chaterji, S., Vedantham, K., and Park, K.: Smart drug delivery systems, in
       Smart Materials and Structures, Schwartz, M., Ed., CRC, 2008, pp. 13.1-13.10.
   57) Kim, S., Kwon, I.K., Kwon, I.C., and Park, K.: Nanotechnology in drug delivery: Past, present, and
       future, in Nanotechnology in Drug Delivery, de Villiers, M.M. and Kwon, G.S., Eds., AAPS Springer,
       2008, pp. 581-596.

                                                                                                       Page 25
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 953 of 1189 PageID #: 20121



   58) Wei, X., Lee, Y-K., Huh, K.M., Kim, S., and Park, K.: Safety and efficacy of nano/micro materials,
       Chapter 4 in Safety of Nanoparticles: From Manufacturing to Clinical Applications, Webster, T.J. and
       Pareta, R., Eds., Springer, 2008, pp. 63-88.
   59) Jeon, O. and Park, K.: Biodegradable polymers for drug delivery systems, in the Encyclopedia of
       Surface and Colloid Science, Somasundaran, P., Ed., Taylor and Francis, 2009, pp. 1-15 (1:1).
   60) Vedantham, K., Chaterji, S., Kitsongsermthon, J., Garner, J., and Park, K.: Future outlook for drug
       eluting stents, in Drug Device Combination Products: Delivery Technologies and Applications, Lewis,
       A., Ed., Woodhead Publishing, 2009, Chapter 6 (pp. 117-153).
   61) Omidian, H. and Park, K.: Fast-responsive macroporous hydrogels, in Macroporous Polymers:
       Production, Properties and Biotechnological/Biomedical Applications, Mattiasson, B., Kumar, A., and
       Galaev, I., Eds., CRC Press, 2010, Chapter 8 (pp. 179-208).
   62) Omidian, H. and Park, K.: Introduction to hydrogels, in Biomedical Applications of Hydrogels
       Handbook, Ray M. Ottenbrite, Kinam Park, and Teruo Okano, Eds., Springer, 2010, pp. 1-16.
   63) Omidian, H. and Park, K.: Engineered high swelling hydrogels, in Biomedical Applications of
       Hydrogels Handbook, Ray M. Ottenbrite, Kinam Park, and Teruo Okano, Eds., Springer, 2010, pp.
       351-374.
   64) Mun, G., Suleimenov, I., Park, K., and Omidian, H.: Superabsorbent hydrogels, in Biomedical
       Applications of Hydrogels Handbook, Ray M. Ottenbrite, Kinam Park, and Teruo Okano, Eds.,
       Springer, 2010, pp. 375-391.
   65) Omidian, H., Park, K., and Sinko, P.J.: Pharmaceutical Polymers, in Martin’s Physical Pharmacy and
       Pharmaceutical Sciences, Sinko, P., Ed., Lippincott Williams & Wilkins, 2010, Chapter 20 (pp. 492-
       515).
   66) Kim, S.W. and Park, K.: Polymer micelles for drug delivery, in Targeted Delivery of Small and
       Macromolecular Drugs: Problems Faced and Approaches Taken, Ajit Narang and Ram Mahato, Eds.,
       Taylor and Francis Group, 2010, Chapter 19 (pp. 513-551).
   67) Kim, M.S., Kim, J.H., Min, B.H., Park, K., and Lee, H.B.: Implantable delivery systems, in Biodrug
       Delivery Systems: Fundamentals, Applications and Clinical Development, Morishita, M. and Park, K.,
       Eds., Informa Healthcare, New York, NY, 2010, Chapter 18 (pp. 293-308).
   68) Wen. H. and Park, K.: Introduction and overview of oral controlled release formulation design, in
       Oral Controlled Release Formulation Design and Drug Delivery: Theory to Practice, Wen, H. and
       Park, K., Eds., John Wiley & Sons, 2010, Chap. 1.
   69) Omidian, H. and Park, K.: Oral targeted drug delivery systems: Gastric retention devices, in Oral
       Controlled Release Formulation Design and Drug Delivery: Theory to Practice, Wen, H. and Park,
       K., Eds., John Wiley & Sons, 2010, Chap. 12.
   70) Chen, X., Wen, H., and Park, K.: Challenges and new technologies of oral controlled release, in Oral
       Controlled Release Formulation Design and Drug Delivery: Theory to Practice, Wen, H. and Park,
       K., Eds., John Wiley & Sons, 2010, Chap. 16.
   71) Holback, H. and Park, K.: Swelling of hydrogels, in Biomedical Hyrdogels: Biochemistry,
       Manufacture And Medical Applications, Steve Rimmer, Ed., Woodhead Publishing, 2011, pp. 3-24.
   72) Acharya, G., McDermott, M., Shin, S.J., Park, H., and Park, K.: Hydrogel templates for fabrication of
       homogeneous polymer microparticles, in Biomedical Nanotechnology. Methods and Protocols, Sarah
       Hurst, Ed., Springer, 2011, pp. 179-185.
   73) Tran, T.H., Garner, J., Fu, Y., Park, K., and Huh, K,-M.: Biodegradable elastic hydrogels for tissue
       expander application, in Handbook of Biodegradable Polymers. Synthesis, Characterization and
       Applications, Lendlein, A. and Sisson, A., Eds., Wiley-VCH, 2011, 217-236.

                                                                                                       Page 26
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 954 of 1189 PageID #: 20122



   74) Omidian, H., Fesharaki, S., and Park, K.: Oral controlled release systems and technologies, in
       Controlled Release in Oral Delivery, Clive G. Wilson and Patrick J. Crowley, Eds., The Controlled
       Release Society Advances in Delivery Science and Technology, 2011, pp. 109-130.
   75) Omidian. H. and Park, K.: Hydrogels, in Comprehensive Biomaterials, Paul Ducheyne, Ed. Elsevier,
       New York, NY, 2011, pp. 563-576.
   76) Omidian. H. and Park, K.: Hydrogels, in Fundamentals and Applications of Controlled Release Drug
       Delivery, Juergen Siepmann, Ronald Siegel, and Michael Rathbone, Eds. Spinger, New York, NY,
       2012, pp. 75-106.
   77) Kim, S.W. and Park, K.: Tailor-made hydrogels for tumor delivery, in Drug Delivery in Oncology -
       From Research Concepts to Cancer Therapy, Felix Kratz, Peter Senter, and Henning Steinhagen, Eds.,
       Wiley-VCH, 2012, pp. 1071-1097.
   78) Cho, J., Kim, S., and Park, K.: Nanotechnology in drug delivery, in Nanotechnology Handbook,
       Yubing Xie, Ed., CRC Press/Taylor & Francis Group, Boca Raton, FL., 2012, pp. 519-534.
   79) Kim, M.S. and Park, K.: Injectable hydrogel, in Drug Delivery and Biomedical Imaging (in Springer
       Encyclopedia of Nanotechnology), Paolo Decuzzi, Ed., Springer, 2012, pp. 1091-1096.
   80) Jeong, S.H., Oh, K.T., and Park, K.: Glucose-sensitive hydrogels, in Polymeric Biomaterials, 3rd Edn.,
        Vol. II. Medicinal and Pharmaceutical Applications of Polymers, Severian Dumitriu and Valentin
        Popa, Eds., CRC Press, 2013, Chapter 2, pp. 43-64.
   81) Lu, Y. and Park, K.: Microencapsulation: Methods and Pharmaceutical Applications, in Encyclopedia
       of Pharmaceutical Science and Technology, 4th Edn. Swarbrick, J., Ed., Informa Healthcare, London,
       UK, 13 pages, 2013.
   82) Mittal, S.K., HogenEsch, H., Vemulapalli, R., and Park, K.: Vaccines, adjuvants and delivery systems
       for infectious diseases , in Encyclopedia of Pharmaceutical Technology, Swarbrick, J., Ed., Marcel
       Dekker, New York, NY, 21 pages, 2013.
   83) Lee, B.K., Yun, Y.H., Park, K., and Sturek, M.: Introduction to biomaterials for cancer therapeutics, in
       Biomaterials for Cancer Therapeutics, Kinam Park, Ed., Woodhead Publishing Ltd., Oxford, UK,
       2013. Chapter 1.
   84) Shin, C.S., Kwak, B., Han, B., Park. K. and Panitch, A.: 3D cancer tumor models for evaluating
       chemotherapeutic efficacy, in Biomaterials for Cancer Therapeutics, Kinam Park, Ed., Woodhead
       Publishing Ltd., Oxford, UK, 2013. Chapter 16.
   85) Park, K., Bae, Y.H., and Mrsny, R.: The missing components today and the new treatment tomorrow,
       in Cancer Targeted Drug Delivery: An Elusive Dream, Bae, Y.H., Mrsny, R., and Park, K., Eds.,
       Springer, New York, 2013. Chapter 26.
   86) Park, K.: Preface, in Functional Polymers for Nanomedicine, Youqing Shen, Ed., Royal Society of
       Chemistry Publishing, 2013, pp. v-vi.
   87) Lu, Y. and Park, K.: Mucosal drug delivery, in Biomaterials Science: An Introduction to Materials
       and Medicine, Ratner, B.D., Hoffman, A.S., Schoen, F.J., and Lemons, J.E., Eds., Elsevier, pp. 1510-
       1518 (Appendix F - Chapter II.5.16 - Drug delivery systems: H).
   88) Kim, S. and Park, K.: Smart hydrogels as in vivo drug delivery systems, in Biomaterials Science: An
       Introduction to Materials and Medicine, Ratner, B., Schoen, F., Lemons, J., and Hoffman, A., Eds.,
       Elsevier, pp. 1518-1524 (Appendix G - Chapter II.5.16 - Drug delivery systems: I).
   89) Heo, D.N., Min, K.H., Choi, G.H., Kwon, I.K., Park, K., and Lee, S.C.: Scale-up production of
       theragnostic nanoparticles, in Cancer Theanostics, Stepehen Wong, Wolfgang Weber, and Shawn
       Chen, Eds., Elsevier, 2014. Chapter 24 (pp. 457-470).



                                                                                                       Page 27
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 955 of 1189 PageID #: 20123



   90) Mastropietro, D., Muppalaneni, S., Kwon, Y., Park, K., and Omidian, H.: Polymers in drug delivery,
       in Drug Delivery, Ashim Mitra, Deep Kwatra, and Aswani D. Vadlapudi, Eds., Jones & Bartlett
       Learning, 2014, pp. 129-156.
   91) J. Garner, K. Park, Chemically Modified Natural Polysaccharides to Form Gels, in: K.G. Ramawat, J.-
       M. Mérillon (Eds.) Polysaccharides, Springer International Publishing, 2014, Chapter 31-1 (pp. 1-25).
   92) Yun, Y.H., Lee, B.K., Garner, J. and Park, K.: Polysaccharide hydrogels: the present and the future, in
       Polysaccharide Hydrogels: Characterization and Biomedical Applications, Pietro Matricardi, Franco
       Alhaique, and Tommasina Coviello, Eds., Pan Stanford publishing, 2015, Chapter 14 (pp. 499-509).
   93) Garner, J. and Park, K.: Types and chemistry of synthetic hydrogels, in Gels Handbook.
       Fundamentals, Properties, and Applications of hydrogels. Volume 1: Fundamentals of Hydrogels, Qi
       Wen and Yi Dong, Eds., World Scientific Publishing Company, 2015, Chapter 2 (pp. 17-41).
   94) Lee, B.K., Kim, J.R., Park, K., and Cho, Y.W.: Environment-responsive hydrogels for drug delivery,
       in Molecular, Cellular, and Tissue Engineering, CRC Press, 2015, Chapter 87 (pp. 1689-1710).
   95) Park, J.H., Park, K., and Kim, M.S.: Biodegradable polymer stent, in Biodegradable Polymers: New
       Developments and Challenges, C. C. Chu, Ed., Nova Science, 2015, Chap. 7 (pp. 199-208).
   96) Park, K., Han, B., and Korc, M.: Targeting the tumor microenvironment, in Cancer Nanotechnology
       Plan 2015, Office of Cancer Nanotechnology Research Center for Strategic Scientific Initiatives
       (CSSI), National Cancer Institute/ NIH. 2015, Section I: Emerging Strategies in Cancer
       Nanotechnology. pp. 25-26.
   97) Wang, W. and Park, K.: Biomimetic polymers for in vivo drug delivery, in Bioinspired Systems for
       Drug and Gene Delivery, Zongwei Gu, Ed., John Wiley/China Industry Press, 2015. pp. 109-148
   98) Hillery, A.M. and Park, K.: Conclusions, in Drug Delivery: Fundamentals and Applications, Second
       Edition, Hillery, A. and Park, K., Eds., CRC Press/Taylor & Francis Group, Boca Raton, FL, 2016. pp.
       587-601.
   99) Shin, C.S., Marcano, D.C., Park, K., and Acharya, G.: A; Application of hydrogel template strategy in
       ocular drug delivery, in Biomedical Nanotechnology. Methods and Protocol. (Methods in Molecular
       Biology, Vol. 1570), Sarah Hurst Petrosko and Emily S. Day, Eds., Springer, 2017. pp. 279-285.
   100) Mastropietro, D., Park, K., and Omidian, H.: Polymers in oral drug delivery, in Comprehensive
        Biomaterials Edition II, Paul Ducheyne, Kevin Healy, Dietmar Hutmacher, David Grainger and James
        Kirkpatrick, Eds., Elsevier, 2017, Chapter 4.23. pp. 430-444.
   101) Jeong, S.H., Lee, S., and Park, K.: Protein analysis for controlled drug delivery systems, in Handbook
        of Analysis and Pharmaceutical Quality, Leventhal, M., Ed., John Wiley and Sons, submitted.

   Journal Cover Stories
   1)   Kinam Park: All nanocarriers are created equal. J. Control. Release 130: 139, 2008.
   2)   Kinam Park: Bioresponsive drug delivery for regenerative medicine. J. Control. Release 130: 201,
        2008.
   3)   Kinam Park: Solid-in-oil nanodispersion shows a possibility of transdermal protein delivery. J.
        Control. Release 131: 1, 2008.
   4)   Kinam Park: Understanding skin architecture: a two photon microscopy study. J. Control. Release
        132: 1, 2008.
   5)   Kinam Park: Trojan monocytes for improved drug delivery to the brain, J. Control. Release 132: 75,
        2008.



                                                                                                          Page 28
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 956 of 1189 PageID #: 20124



   6)   Kinam Park: Ultrasound-activatable drug-loaded microbubbles for intracellular targeting, J. Control.
        Release 132: 151, 2008.
   7)   Kinam Park: Better design of drug-eluting stents using computer modeling, J. Control. Release 133: 1,
        2008.
   8)   Kinam Park: A new method for preventing restenosis: A single IV injection of drug-loaded
        nanoparticles, J. Control. Release 133: 87, 2009.
   9)   Kinam Park: Dendrimer polymeric micelles for enhanced photodynamic cancer treatment, J. Control.
        Release 133: 171, 2009.
   10) Kinam Park: Lectin-immobilized nanospheres for GI tumor targeting, J. Control. Release 134: 1,
       2009.
   11) Kinam Park: Non-ionic polymersomes for delivery of oligonucleotides, J. Control. Release 134: 73,
       2009.
   12) Kinam Park: Non-invasive monitoring of BMP-2 retention and bone formation, J. Control. Release
       134: 157, 2009.
   13) Kinam Park: Smart nanobombs for inducing traumatic death of cancer cells, J. Control. Release 135:
       1, 2009.
   14) Kinam Park: Dynamic control of needle-free jet injection, J. Control. Release 135: 103, 2009.
   15) Kinam Park: Self-exploding microcapsules for pulsed drug delivery, J. Control. Release 135: 185,
       2009.
   16) Kinam Park: Octaarginine-liposomes as an effective vaccine carrier for mature dendritic cells, J.
       Control. Release 136: 1, 2009.
   17) Kinam Park: Non viral vector delivery in vitro using fibrin hydrogels, J. Control. Release 136: 87,
       2009.
   18) Kinam Park: Targeting to retina by submicron-sized liposomes, J. Control. Release 136: 171, 2009.
   19) Kinam Park: Transport across the blood-brain barrier using albumin nanoparticles, J. Control. Release
       137: 1, 2009.
   20) Kinam Park: Real time tracking of single magnetic lipoplex particles in living cells, J. Control.
       Release 137: 89, 2009.
   21) Kinam Park: Xenogeneic delivery of therapeutic products using transient immunosuppression, J.
       Control. Release 137: 173, 2009.
   22) Kinam Park: Confocal Raman spectroscopy to study in vivo skin penetration of retinol, J. Control.
       Release 138:1, 2009.
   23) Kinam Park: Enhanced mucosal vaccination by biodegradable nanoparticles, J. Control. Release 138:
       89, 2009.
   24) Kinam Park: Selective synovectomy using thrombin-sensitive photodynamic agents, J. Control.
       Release 138: 224, 2009.
   25) Kinam Park: Intracellular trafficking of cell-penetrating peptide-avidine complexes, J. Control.
       Release 139: 87, 2009.
   26) Kinam Park: Dry coating of immunotherapeutics to densely packed and short microprojection arrays,
       J. Control. Release 139: 171, 2009.
   27) Kinam Park: PEI–DNA complexes with higher transfection efficiency and lower cytotoxicity, J.
       Control. Release 140, 1, 2009.


                                                                                                           Page 29
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 957 of 1189 PageID #: 20125



   28) Kinam Park: Nanovehicles for enhanced oral delivery of taxanes, J. Control. Release 140, 77-78,
       2009.
   29) Kinam Park, You Han Bae, and David W. Grainger: Preface. The 14th International Symposium on
       Recent Advances in Drug Delivery Systems, February 15–18, 2009, Salt Lake City, UT, USA, J.
       Control. Release 140, 183-184, 2009
   30) Wim Hennink and Kinam Park: The influence of polymer topology on pharmacokinetics, J. Control.
       Release 140, 185, 2009.
   31) Kinam Park: Target cell-specific transgene expression delivery systems, J. Control. Release 141, 1,
       2009.
   32) Kinam Park: Luciferin liposomes for enhanced in vivo bioluminescence, J. Control. Release 141, 109,
       2010.
   33) Daan J.A. Crommelin, Kinam Park, and Alexander Florence: Pharmaceutical nanotechnology: Unmet
       nees in drug delivery, J. Control. Release 141, 263-264, 2010.
   34) Kinam Park: Endocytic uptake and intracellular trafficking of poly(amidoamine)s, J. Control. Release
       142, 1, 2010.
   35) Kinam Park: To PEGylate or not to PEGylate, that is not the question, J. Control. Release 142, 147-
       148, 2010.
   36) Kinam Park: Systemic siRNA Delivery Using Biocompatible Calcium Phosphate Nanoparticles, J.
       Control. Release 142, 295, 2010.
   37) Kinam Park: Monitoring intracellular degradation of exogenous DNA by FCS and FCCS, J. Control.
       Release 143, 1, 2010.
   38) Kinam Park: Tumor regression after systemic administration of transferrin-targeted TNF plasmid-
       dendrimer conjugates, J. Control. Release 143, 167, 2010.
   39) Kinamm Park: Efficient delivery of VEGF via heparin-functionalized nanoparticle–fibrin complex, J.
       Control. Release 143, 281, 2010.
   40) Kinam Park: Safe and effective gene delivery by hybrid polymer-virus vectors, J. Control. Release
       144, 1, 2010.
   41) Kinam Park: Nano is better than micro for targeted vaccine delivery, J. Control. Release 144, 117,
       2010.
   42) Kinam Park: In vivo MRI analysis of intracellular trafficking of paramagnetically labeled liposomes,
       J. Control. Release 144,269 , 2010.
   43) Kinam Park: Efficient oral delivery of paclitaxel using cyclodextrin complexes, J. Control. Release
       145, 1, 2010.
   44) Kinam Park: A new ligand for targeted drug delivery to tumor stromal cells, J. Control. Release 145,
       75, 2010.
   45) Kinam Park: Drug release coating for reduced tissue reaction to implanted neuroprostheses, J.
       Control. Release 145, 177, 2010.
   46) Kinam Park: Positron emission tomography imaging for study of intestinal insulin absorption, J.
       Control. Release 146, 1, 2010.
   47) Ralph Lipp, Randall Mrsny, and Kinam Park: Seventh International Nanomedicine and Drug Delivery
       Symposium (NanoDDS'09), J. Control. Release 146, 163, 2010.
   48) Kinam Park: Focused ultrasound for targeted nanoparticle delivery to tumors, J. Control. Release 146
       (2010) 263.

                                                                                                       Page 30
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 958 of 1189 PageID #: 20126



   49) Kinam Park: Carbonate apatite-facilitated intracellular delivery of siRNA, J. Control. Release 147
       (2010) 1.
   50) Kinam Park: Critical role of molecular imaging for substantially improved anticancer therapy, J.
       Control. Release 147 (2010) 153.
   51) Kinam Park: Effect of shape and size of polymer particles on cellular internalization, J. Control.
       Release 147 (2010) 313.
   52) Kinam Park: Paclitaxel-loaded nanoparticles by temperature-induced phase transition, J. Control.
       Release 148 (2010) 265.
   53) Kinam Park: Achilles heels and Trojan horses against drug-resistant tumor cells, J. Control. Release
       149 (2010) 91.
   54) Kinam Park: Enhanced delivery to endothelial lysosomes by ICAM-1-targeted nanocarriers, J.
       Control. Release 149 (2011) 207-208.
   55) Kinam Park: Selective endothelial targeting of stealthed adenovirus, J. Control. Release 150 (2011)
       127.
   56) Kinam Park: Noninvasive imaging of MT1-MMP-positive tumors, J. Control. Release 150 (3) (2011)
       237.
   56) Kinam Park: Systemic anti-tumor activity of liposomal glucocorticoids, J. Control. Release 151 (1)
       (2011) 1.
   57) Kinam Park: Mechanism of cross-presentation of microencapsulated antigen, J. Control. Release 151
       (3) (2011) 219.
   58) Kinam Park: Injectable hyaluronic acid hydrogel for bone augmentation, J. Control. Release 152 (2)
       (2011) 207.
   59) Kinam Park: Improving the reach of vaccines to low-resource regions with a needle-free vaccine
       delivery device and long-term thermostabilization, J. Control. Release 152 (3) (2011) 329.
   60) Kinam Park: Unraveling the penetration: Model giant plasma membrane vesicles for study of cell-
       penetrating peptides, J. Control. Release 153 (2) (2011) 105.
   61) Kinam Park: Hexagonal prism nanocarriers for mitigated phagocytosis, J. Control. Release 154 (1)
       (2011) 1.
   62) Kinam Park: Administration route and carrier dependent effects on vaccine efficacy: Implications for
       vaccine design, J. Control. Release 154 (2) (2011) 109.
   63) Kinam Park: Shockwave-ruptured nanopayload carriers (SHERPAs) for ultrasound-triggered drug
       release, J. Control. Release 155 (3) (2011) 343.
   64) Kinam Park: Nanocomposite microparticles for injectable cell scaffolds, J. Control. Release 156 (1)
       (2011) 1.
   65) Kinam Park: Cardioprotective properties of Tat-BH4 and Pip2b-BH4 in vivo, J. Control. Release 156
       (2) (2011) 117.
   66) Kinam Park: IVIVC for circulation kinetics of liposomes, J. Control. Release 156 (2011) 275.
   67) Kinam Park: Albumin: A versatile carrier for drug delivery, J. Control. Release 157 (2011) 3.
   68) Kinam Park: Microbubble ultrasound-guided targeted delivery to tumors, J. Control. Release 157
       (2011) 167.
   69) Kinam Park: The optimal formulation variables for tumor targeting, J. Control. Release 157 (2011)
       315.


                                                                                                        Page 31
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 959 of 1189 PageID #: 20127



   70) Kinam Park: Targeted delivery to monocytes, J. Control. Release 158 (2012) 1.
   71) Kinam Park: Comparative study on liposome targeting to tumor endothelium, J. Control. Release 158
       (2012) 181.
   72) Kinam Park: Intraperitoneal delivery of paclitaxel with injectable hydrogel: “Seeing” is not always
       “believing”, J. Control. Release 158 (2012) 355.
   73) Kinam Park: Dual drug-eluting stent, J. Control. Release 159 (2012) 1.
   74) Kinam Park: Kinam Park: Arginine-rich CPPs for improved drug delivery to tumors, J. Control.
       Release 159 (2012) 153.
   75) Kinam Park: Functional enhancement of transplanted islets by extendin-4, J. Control. Release 159
       (2012) 311.
   76) Kinam Park: Toxicity risk of nanocarriers, J. Control. Release 160 (2012) 1.
   77) Kinam Park: A two-step external activation for targeted intracellular delivery, J. Control. Release 161
       (2012) 150.
   78) Kinam Park: Extravascular transport of nanoparticles in solid tumors, J. Control. Release 161 (2012)
       967.
   79) Kinam Park: No penetration of nanoparticles through intact skin, J. Control. Release 162 (2012) 258.
   80) Kinam Park: Active liposomal loading of a poorly soluble ionizable drug. J. Control. Release 162
       (2012) 475.
   81) Kinam Park: Significance of handling, formulation and storage conditions on the stability and
       bioactivity of rhBMP-2. J. Control. Release 162 (2012) 654.
   82) Kinam Park: The role of major vault protein (MVP) in drug resistance. J. Control. Release 163 (2012)
       266.
   83) Kinam Park: Vascular modification by electropermeabilization. J. Control. Release 163 (2012) 404.
   84) Kinam Park: Poly-SNO-HSA: A safe and effective multifunctional antitumor agent. J. Control.
       Release 164 (2012) 105.
   85) Kinam Park: A cell therapy-based cure of the Laron Syndrome. J. Control. Release 165 (2013) 90.
   86) Kinam Park: Targeted delivery nano/micro particles to inflamed intestinal mucosa in human, J.
       Control. Release 165 (2013) 162.
   87) Kinam Park: Mechanistic study on the ABC phenomenon of PEG conjugates, J. Control. Release 165
       (2013) 234.
   88) Kinam Park: Targeted inhibition of inflammatory gene expression in endothelial cells, J. Control.
       Release 166 (2013) 86.
   89) Kinam Park: Transport of nanostructured lipid carriers across the intestinal barrier, J. Control. Release
       166 (2013) 195.
   90) Kinam Park: Not all liposomes are created equal, J. Control. Release 166 (2013) 316.
   91) Kinam Park: Nanoparticle diffusion in the bovine vitreous, J. Control. Release 167 (2013) 108.
   92) Kinam Park: Improved tumor targeting by mild hyperthermia, J. Control. Release 167 (2013) 220.
   93) Kinam Park: Hydrogel particle aggregates for growth factor delivery, J. Control. Release 167 (2013)
       333.
   94) Kinam Park: Delivery of definable numbers of PLGA microparticles within embroid bodies, J.
       Control. Release 168 (2013) 103.

                                                                                                        Page 32
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 960 of 1189 PageID #: 20128



   95) Kinam Park: Protocells for DNA cargo delivery to the spinal cord, J. Control. Release 168 (2013) 238.
   96) Kinam Park: A new look at ultrasound-mediated extravasation, J. Control. Release 168 (2013) 341.
   97) Kinam Park: Just getting into cells is not enough, J. Control. Release 169 (2013) 162.
   98) Kinam Park: Small molecule inhibitors to manipulate adenovirus gene transfer, J. Control. Release
       170 (2013) 160.
   99) Kinam Park: Catechol-functionalized adhesive nanoparticles as a surface-releasing system, J. Control.
       Release 170 (2013) 306.
   100) Kinam Park: Nanospheres for modulating macrophage-specific inflammation, J. Control. Release
        170 (2013) 487.
   101) Kinam Park: PK modulation of peptides by hapten-mediated antibody complexation, J. Control.
        Release 171 (2013) 91.
   102) Kinam Park: Programmed sickle cells for targeted delivery to hypoxic tumors, J. Control. Release
        171 (2013) 258.
   103) Kinam Park: Questions on the role of the EPR effect in tumor targeting, J. Control. Release 172
        (2013) 391.
   104) Kinam Park: In vitro and in vivo correlation of paclitaxel-loaded polymeric microparticles, J.
        Control. Release 172 (2013) 1162.
   105) Kinam Park: Multicomponent nanochains for treating cancer micrometastasis, J. Control. Release
        173 (2013) 166.
   106) Kinam Park: Lessons learned from thermosensitive liposomes for improved chemotherapy, J.
        Control. Release 174 (2014) 219.
   107) Kinam Park: Complex adaptive therapeutic strategy for cancer treatment, J. Control. Release 175
        (2014) 87.
   108) Kinam Park: Endothelial specific delivery of siRNA, J. Control. Release 176 (2014) 133.
   109) Kinam Park: Harnessing lipid absorption pathways to target the lymphatic system, J. Control.
        Release 177 (2014) 108.
   110) Kinam Park: Targeted vs. Non-Targeted Delivery Systems: Reduced Toxicity over Efficacy, J.
        Control. Release 178 (2014) 126.
   111) Kinam Park: The mitotic window of opportunity for plasmid DNA delivery, J. Control. Release 179
        (2014) 76.
   112) Kinam Park: Absence of in vivo - in vitro correlation in per-oral drug delivery, J. Control. Release
        180 (2014) 150.
   113) Kinam Park: Cornea-targeted gene therapy using adenovirus vector, J. Control. Release 181 (2014)
        53.
   114) Kinam Park: Collagen gels for delivery of bioactive peptide derived from BMP-9, J. Control. Release
        182 (2014) 12.
   115) Kinam Park: Biological effect of BMP-2 monitored by PET/CT, J. Control. Release 183 (2014) 178.
   116) Kinam Park: Vascularization in 3D bioprinted scaffolds, J. Control. Release 184 (2014) 79.
   117) Kinam Park: Lyotropic liquid crystal for long-term delivery of peptide drugs, J. Control. Release 185
        (2014) 139.
   118) Kinam Park: Reversible albumin conjugation for improved molecular imaging, J. Control. Release
        186 (2014) 88.

                                                                                                         Page 33
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 961 of 1189 PageID #: 20129



   119) Kinam Park: True combination therapy using synergistic drug combination, J. Control. Release 187
        (2014) 198.
   120) Kinam Park: Dissolution mechanisms of felodipine solid dispersions, J. Control. Release 188 (2014)
        101.
   121) Kinam Park: Translation from mouse to human: Time to think in new boxes, J. Control. Release 189
        (2014) 187.
   122) Kinam Park: Predictive models of nanoparticle transport in solid tumors, J. Control. Release 192
        (2014) 325.
   123) Kinam Park: Ligand Affinity: Multivalency counterbalances PEGylation, J. Control. Release 194
        (2014) 351.
   124) Kinam Park: Rhythmomimetic Drug Delivery, J. Control. Release 196 (2014) 394.
   125) Kinam Park: Antibody transport within the brain, J. Control. Release 197 (2014) 219.
   126) Kinam Park: Triglyceride micro-emulsion for detoxification of acute pharmacotoxicity, J. Control.
        Release 198 (2014) 104.
   127) Kinam Park: Tissue penetration of bacteria into quiescent regions of tumors, J. Control. Release 199
        (2015) 198.
   128) Kinam Park: Quantitative 3D mapping of drug absorption in skin, J. Control. Release 200 (2015) 233.
   129) Kinam Park: A microfluidic system for evaluating drug delivery to solid tumors, J. Control. Release
        201 (2015) 101.
   130) Kinam Park: Mast cells for cell-mediated therapy, J. Control. Release 202 (2015) 118.
   131) Kinam Park: Calcium–siRNA nanocomplexes: The importance of reversibility, J. Control. Release
        203 (2015) 189.
   132) Kinam Park: Thin-film freeze-drying for lyophilization of vaccines, J. Control. Release 204 (2015)
        98.
   133) Kinam Park: Insight into extravasation and internalization of nanoparticles, J. Control. Release 206
        (2015) 243.
   134) Kinam Park: Spatio-temporal heterogeneity in tumor liposome uptake: characterization of macro- and
        microdistribution, J. Control. Release 207 (2015) 165.
   135) Kinam Park: Biodegradable thermosensitive polymer gel for sustained BMP-2 delivery, J. Control.
        Release 209 (2015) 337.
   136) Kinam Park: Rational design of agents to transiently increase paracellular permeability, J. Control.
        Release 210 (2015) 246.
   137) Kinam Park: Drug release mechanisms from amorphous solid dispersions, J. Control. Release 211
        (2015) 171.
   138) Kinam Park: Opening the blood-brain barrier by focused ultrasoun, J. Control. Release 212 (2015)
        113.
   139) Kinam Park: An intravaginal ring for sustained and simultaneous delivery of 4 drugs, J. Control.
        Release 213 (2015) 193.
   140) Kinam Park: Super paramagnetic nanoparticles for the diagnostic imaging of pancreatic cancer, J.
        Control. Release 214 (2015) 134.
   141) Kinam Park: Enhanced regeneration capacity of cardiac stem cells by TAT-Hsp27, J. Control.
        Release 215 (2015) 129.

                                                                                                       Page 34
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 962 of 1189 PageID #: 20130



   142) Kinam Park: Dynamic cell culture model of endothelial cells for simulating in vivo nanoparticle
        uptake, J. Control. Release 216 (2015) 169.
   143) Kinam Park: 3D printing of 5-drug polypill, J. Control. Release 217 (2015) 352-253.
   144) Kinam Park: IVIVC of parenteral PLGA microspheres, J. Control. Release 218 (2015) 116.
   145) Kinam Park: Novel approach to measure drug release from nanomedicines, J. Control. Release 220
        (2015) 568.
   146) Kinam Park: An integrated assessment of PEGylated liposomal doxorubicin products, J. Control.
        Release 221 (2015) 71.
   147) Kinam Park: Exosome-based therapeutic approach for muscle regeneration, J. Control. Release 222
        (2016) 176.
   148) Kinam Park: Targeting prostate cancer cells en route to dissemination, J. Control. Release 223 (2016)
        224.
   149) Kinam Park: A hydrophilic matrix approach for controlled vaginal drug delivery, J. Control. Release
        224 (2016) 240.
   150) Kinam Park: Dissolving microneedle vaccine delivery system, J. Control. Release 225 (2016) 314.
   151) Kinam Park: Isolated lung model for assessing drug absorption from PLGA microparticle, J. Control.
        Release 226 (2016) 268.
   152) Kinam Park: Magnetic resonance imaging for developing intramuscular formulations, J. Control.
        Release 227 (2016) 94.
   153) Kinam Park: Enhanced antitumor effects of hTRAIL by binding to endogenous albumin, J. Control.
        Release 228 (2016) 206.
   154) Kinam Park: Visualization of focal permeation sites within epithelial barriers, J. Control. Release
        229 (2016) 200.
   155) Kinam Park: Sustained delivery of antibodies in vivo by local retention, J. Control. Release 230
        (2016) 116.
   156) Kinam Park: Enhanced antitumor effects of hTRAIL by binding to endogenous albumin, J. Control.
        Release 232 (2016) 265.
   157) Kinam Park: Organotypic non-melanoma skin cancer models for use in preclinical research, J.
        Control. Release 233 (2016) 220.
   158) Kinam Park: Pulmonary delivery of anti-ricin antibody: From the bench to the clinic, J. Control.
        Release 234 (2016) 135.
   159) Kinam Park: Sustained efficacy of paclitaxel nanocrystals in hydrogel depot, J. Control. Release 235
        (2016) 393.
   160) Kinam Park: Acoustic Cluster Therapy for better treatment of solid tumors, J. Control. Release 236
        (2016) 117.
   161) Kinam Park: Mechanisms controlling drug release from coated pellets, J. Control. Release 237 (2016)
        185.
   162) Kinam Park: Maintaining protein activity during hydrogel cross-linking, J. Control. Release 238
        (2016) 313.
   163) Kinam Park: Hemocompatible and immune-safe library of citrem-phospholipid liquid crystalline
        nanoplatforms, J. Control. Release 239 (2016) 249.



                                                                                                        Page 35
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 963 of 1189 PageID #: 20131



   164) Kinam Park: In vivo DNA delivery with NickFect peptide vectors, J. Control. Release 241 (2016)
        242.
   165) Kinam Park: Ultrasound and microbubble enhanced treatment of inoperable pancreatic cancer, J.
        Control. Release 243 (2016) 381.
   166) Kinam Park: Ocular microparticle formulations for 6-month delivery of anti-VEGF, J. Control.
        Release 244 (2016) 136.
   167) Kinam Park: The drug delivery field needs a well-diversified technology portfolio, J. Control.
        Release 245 (2017) 177.
   168) Kinam Park: Drug delivery research for the future: Expanding the nano horizons and beyond, J.
        Control. Release 246 (2017) 183-184.
   169) Kinam Park: Megakaryocytic microparticles for targeted delivery to hematopoietic stem cells, J.
        Control. Release 247 (2017) 206.
   170) Kinam Park: Prevention of nanoparticle aggregation during freeze-drying, J. Control. Release 248
        (2017) 153.
   171) Kinam Park: Adipose-derived stem cells combined with neuregulin microparticles for efficient
        cardiac repair, J. Control. Release 249 (2017) 196.
   172) Kinam Park: Attenuating the immunogenicity of PEGylated liposomes by gangliosides, J. Control.
        Release 250 (2017) 116.
   173) Kinam Park: Intracellular enzymes of the retinal pigment epithelial cells for controlled drug delivery,
        J. Control. Release 251 (2017) 102.
   174) Kinam Park: Rational drug loading of liposomes revisited, J. Control. Release 252 (2017).
   175) Kinam Park: Nanoparticle properties affecting nuclear targeting in cancer and normal cells, J.
        Control. Release 253 (2017) 184.
   176) Kinam Park: Chitosan-gelatin-platelet gel composite scaffold for bone regeneration, J. Control.
        Release 254 (2017) 137.
   177) Kinam Park: The lack of IVIVC for monoacyl phospholipid-based self-emulsifying drug delivery
        systems, J. Control. Release 255 (2017) 279.
   178) Kinam Park: Moderate enhancement in tissue permeability by preclinical focused ultrasound, J.
        Control. Release 256 (2017) 214.
   179) Kinam Park: Towards a preventive treatment of Alzheimer’s disease with multi-functional liposomes,
        J. Control. Release 258 (2017) 254.
   180) Kinam Park: Real-time monitoring of antibody microdistribution during photoimmunotherapy, J.
        Control. Release 260 (2017) 247.
   181) Insight into brain-targeted drug delivery via LAT1-utilizing prodrugs, J. Control. Release 261 (2017).
         368.
   182) Enhanced intrapericardial drug delivery by PLGA nanoparticles, J. Control. Release 262 (2017) 357.
   183) Zebrafish as a screening tool for the systemic circulation of nanoparticles, J. Control. Release 264
        (2017) 342.
   184) Tolerance levels of PLGA microspheres in the eyes, J. Control. Release 266 (2017) 365.
   185) Mechanistic understanding of ragweed pollen for oral vaccine delivery, J. Control. Release 268
        (2017) 427.



                                                                                                         Page 36
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 964 of 1189 PageID #: 20132



   186) Efficient therapy of Pompe disease by an acid α-glucosidase conjugate, J. Control. Release 269
        (2018) 441-442.
   187) Absorption of orally administered ultrafine drug particles, J. Control. Release 270 (2018) 304.
   188) Treating resistant tumors using HER3-targeted nanobioligics, J. Control. Release 271 (2018) 166.
   189) Size- and site-dependent distribution of therapeutic proteins into thoracic lymp, J. Control. Release
        272 (2018) 182.
   190) In utero gele delivery to spinal cord motor neurons, J. Control. Release 273 (2018) 184.
   191) Prevention of intimal hyperplasia by immobilized all-trans retinoic acid, J. Control. Release 274
        (2018) 118.
   192) Enhanced immune responses by co-adsorption of liposomal adjuvant formulations to the aluminum-
        antigen complex, J. Control. Release 275 (2018) 269.
   193) Microchamber arrays for controlled NIR laser mediated drug delivery to single cells, J. Control.
        Release 276 (2018) 168.
   194) Implants attenuating vaginal T lymphocyte activation and inflammation, J. Control. Release 277
        (2018) 183.
   195) Functional recovery in spinal cord injury using mesenchymal stem cells, J. Control. Release
        278 (2018) 159.
   196) 3D mesoscopic fluorescence tomography for photoimmunotherapy monitoring in vivo, J. Control.
        Release 279 (2018) 355.
   197) Enhanced bacterial cancer therapy with hydroxychloroquine liposomes, J. Control. Release 280
        (2018) 124.
   198) Combined therapy of imatinib and an anti-CTLA4 immune-checkpoint inhibitor, J. Control. Release
         281 (2018) 196.
   199) Thermo-responsive polypeptides and micromechanical machines for sustained delivery to the
        posterior eye, J. Control. Release 283 (2018) 291.
   200) Enhanced treatment of lung cancer by metronomic therapy with oral pemetrexed, J. Control. Release
        284 (2018) 250.
   201) Triggered delivery of sequestered siRNA to the heart, J. Control. Release 285 (2018) 258.
   202) Quantitative non-invasive imaging of target engagement in small animals, J. Control. Release 286
        (2018) 485.
   203) Impact of anti-PEG antibodies on PEGylated nanoparticles fate in vivo, J. Control. Release 287
        (2018) 257.
   204) New biomedical polymer targeting E-selectin to reduce atherosclerosis, J. Control. Release 288
        (2018) 277.
   205) Multi-functional peptide-modified liposomes for treatment of glioma, J. Control. Release 289 (2018)
        171.
   206) Inherent antimicrobial activity by bacteria-derived vesicles, J. Control. Release 290 (2018) 180.
   207) Drug transport-based therapeutic resistance in breast cancer liver metastases, J. Control. Release 291
        (2018) 196.
   208) Different phase behaviors of enzalutamide amorphous solid dispersion, J. Control. Release 292
        (2018) 277-278.


                                                                                                          Page 37
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 965 of 1189 PageID #: 20133



   209) Core-shell polymer particles as flexible platform for vaccination, J. Control. Release 293 (2018) 224-
        225.
   210) Probing the mechanism of drug release from liposomes, J. Control. Release 294 (2019) 390.
   211) Optimal nanoparticle design for effective transport through the blood-brain barrier, J. Control.
        Release 295 (2019) 290
   212) Albumin-binding Auristatin prodrugs for long-term tumor regressions, J. Control. Release 296 (2019)
        258.
   213) PK/PD model for liposomal chemophototherapy, J. Control. Release 297 (2019) 102.
   214) Transcending nanomedicine to the next level: Are we there yet? J. Control. Release 298 (2019) 213.
   215) Pharmacokinetic studies for cochlear drug delivery, J. Control. Release 299 (2019) 165.
   216) Collective progress in drug delivery, J. Control. Release 300 (2019) 197-199.
   217) Bioink-guided spatio-temporal gene delivery for tissue engineering, J. Control. Release 301 (2019)
        190.
   218) Allen, C. and Park, K.: What do we do next? J. Control. Release 302 (2019) 190.
   219) The beginning of the end of the nanomedicine hype, J. Control. Release 305 (2019) 221-222.
   220) Automatic antidote delivery device for opioid overdose, J. Control. Release 306 (2019) 177.
   221) Shape-dependent bioavailability of lovastatin nanocrystals, J. Control. Release 307 (2019) 423.
   222) Science The Endless Frontier, J. Control. Release 308 (2019) 240.

   Journal Editorials

   1)   Kinam Park: J. Control. Release 128 (2008) 1.
   2)   Kinam Park: J. Control. Release 139 (2009) 172.
   3)   Kinam Park: J. Control. Release 148 (2010) 129-130.
   4)   Kinam Park: J. Control. Release 204 (2015) A1.
   5)   Kinam Park: J. Control. Release 215 (2015) A1-A2.
   6)   Kinam Park: J. Control. Release 268 (2017) 428
   7)   Kinam Park: J. Control. Release 269 (2018).
   8)   Kinam Park: Collective progress in drug delivery, J. Control. Release 300 (2019).

   Patents
   1) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., M. Levy, and Park, K..
      Oral administration of antigens.
      U.S. patent No. 5,352,448, 1994.

   2) Park, K. and Kalpana R. Kamath
      Method of binding using irradiation and product with albumin bound to biomaterials.
      U.S. patent No. 5,376,692, 1994.

   3) Bowersock, T.L., Park, K., and Porter, R.E., Jr.
      Alginate-based vaccine compositions.
      U.S. patent No. 5,674,495 (October 7, 1997)

   4) Park, K. and Park, H.
      Super absorbent hydrogel foams

                                                                                                           Page 38
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 966 of 1189 PageID #: 20134



       U.S. patent No. 5,750,585 (May 12, 1998)

   5) McPherson, T., Jo, S., and Park, K.
      Grafting of biocompatible hydrophilic polymers onto inorganic and metal surfaces.
      U.S. patent No. 6,013,855 (January 11, 2000)

   6) Chen, J., Jo, S., and Park, K.
      Hydrophilic, hydrophobic, and thermoreversible saccharide gels and foams, and methods for producing
      same.
      U.S. patent No. 6,018,033 (January 25, 2000)

   7) Park, K., Chen, J., and Park, H.
      Hydrogel composites and superporous hydrogel composites having fast swelling, high mechanical
      strength, and superabsorbent properties.
      U.S. patent No. 6,271,278 (August 7, 2001)

   8) Yeo, Y., Chen, A.-T., Basaran, O.A., and Park, K.
      Microencapsulation of drugs by solvent exchange
      U.S. patent No. 6,599,627 (July 29, 2003)

   9) Yeo, Y. and Park, K.
      Microencapsulation using ultrasonic atomizers
      U.S. patent No. 6,767,637 (July 27, 2004)

   10) Omidian, H., Qiu,. Y., Yang, S.Y., Kim, J.D., Park, H., and Park, K.
       Hydrogels having enhanced elasticity and mechanical strength properties.
       U.S. patent No. 6,960,617 (November 1, 2005)

   11) Shanley, J.F., Eigler, N.L., Park, K., and Edelman, E.R.
       Expandable medical device for delivery of beneficial agent
       U.S. patent No. 7,208,010 (April 24, 2007)

   12) Thompson, D.H., Hrycyna, C.A., Lee, G.U., Basaran, O.A., Park, K., and Szleifer, I.
       Device and bioanalytical method utilizing asymmetric biofunctionalized membrane
       U.S. Patent No. 7,374,944 (May 20, 2008)

   13) Park, Grace E., Ward, Brian C., Park, Kinam, and Webster, Thomas J.
       PLGA substrate with aligned and nano-sized surface structures and associated method
       U.S. Patent No. 7,527,803 (May 5, 2009)

   14) Diaz, Stephen Hunter, Park, Kinam, and Shanley, John F.
       Method and apparatus for loading a beneficial agent into an expandable medical device
       U.S. Patent No. 7,658,758 (February 9, 2010)

   15) Fu, Y., Pai, C.M., Park, S.Y., Seomoon, G., Park, K.
       Highly plastic granules for making fast melting tablets
       Filed on May 7, 2004.
       U.S. patent No. 7,749,533 (July 6, 2010)

   16) Shanley, J.F., Parker, T.L. and Park, K.
       Implantable medical device with beneficial agent concentration gradient
       U.S. Patent No. 8,449,901 (May 28, 2013)

                                                                                                  Page 39
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 967 of 1189 PageID #: 20135




   17) Panitch, A., Paderi, J.E., Park, K., Stuart, K., and Higbee, S.
       Collagen-binding synthetic peptidoglycans, preparation, and methods of use
       Filed on March 7, 2009
       U.S. Serial No: 12/286,147
       International App. No: PCT/US2009/038624 (WO2009120995 A3)
       U.S. Patent No. 8,846,003 (September 30, 2014)

   18) Park, K., Acharya, G.S., and Park, H.
       Sol-gel phase-reversible hydrogel templates and uses thereof
       Filed on September 27, 2008
       U.S. Serial No: 12/286,147
       International App. No: PCT/US2008/011260 (WO2009042231 A3)
       U.S. Patent No. 8,951,567 (February 10, 2015)

   19) Park, K., Han, B., Kwak, B., and Shin C.S.
       System and methods for testing drugs and drug delivery systems
       Filed on May 3, 2013
       Application No: 13/886,810
       U.S. Patent No. 9,081,003 (July 14, 2015)

   20) Sturek, M. and Park, K.
       Drug-eluting stents for adenosine receptor modulation
       Filed on October 1, 2010
       U.S Patent No. 9,414,901 (August 16, 2016)

   21) Panitch, A., Paderi, J.E., Park, K., Stuart, K., and Higbee, S.
       Collagen-binding synthetic peptidoglycans, preparation, and methods of use
       Filed on March 7, 2009
       U.S. Serial No: 12/286,147
       International App. No: PCT/US2009/038624 (WO2009120995 A3)
       U.S. Patent No. 9,512,192 (December 6, 2016)

   22) Park, K, Yun, Y., Skidmore, S.M., Lee, B.K., and Fultz, L.
       Device for large scale microparticle production and method of using the same
       Filed on December 11, 2014
       PCT/US2014/041583, WO 2014/197904 A1
       Pub. No.: US 2016/0128941 A1 (May 12, 2016)
       U.S. Patent No. 9,855,218 (January 2, 2018)

   23) Garner, J., Park, K., Park, H., Fu, Y., and Barco, C.T.
       Novel hydrogel tissue expanders
       Application number: PCT/US15/25556
       Filed on April 13, 2015
       U.S. Patent No. 10,011,689 B2

   24) Garner, J., Skidmore, S., Hadar, J., Han, B. and Park, K
       Polymers for inducing 3D spheroid formation of biological cells
       Application number: PCT/US15/64271
       Filed on December 7, 2015

   25) Park, K., Yun, Y.H., Skidmore, S.M., Lee, B.K., and Garner, J.S.


                                                                                      Page 40
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 968 of 1189 PageID #: 20136



       Biodegradable polymer formulations for extended efficacy of botulinum toxin
       Application number: U.S.S.N. 62/380,229
       Filed on August 23, 2017

   Proceedings
   1) Grasel, T.G., Park, K., and Cooper, S.L.: Polyether polyurethane-urea block copolymers: studies of
      protein adsorption and ex vivo thrombogenicity. Proc. ACS Div. Polym. Mat. Sci. Eng., 53: 16-20,
      1985.
   2) Park, K., and Park, H.: Enzyme-digestible balloon hydrogels for long-term oral drug delivery: synthesis
      and characterization. Proc. Intern. Symp. Control. Rel. Bioact. Mater., 14: 41-42, 1987.
   3) Park, H., Amiji, M., and Park, K.: Mucoadhesive hydrogels effective at neutral pH. Proc. Intern.
      Symp. Control. Rel. Bioact. Mater., 16: 217-218, 1989.
   4) Shim, C.K. and Park, K.: Examination of drug release from enzyme-digestible swelling hydrogels.
      Proc. Intern. Symp. Control. Rel. Bioact. Mater., 16: 219-220, 1989.
   5) Park, K. and Lu, D.R.: Theoretical consideration of proteins adsorption on polymer surfaces.
      Cardiovascular Science and Technology: Basic and Applied, I., 155-156, 1989.
   6) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Enzyme-digestible properties associated with albumin-
      crosslinked hydrogels for long-term oral drug delivery, Proc. Intern. Symp. Control. Rel. Bioact.
      Mater., 17: 134-135, 1990.
   7) Shalaby, W.S.W., Park, K. and Blevins, W.E.: New analytical methods to study the gastric retention of
      albumin-crosslinked hydrogels in dogs, Proc. Interm. Symp. Control. Rel. Bioact. Mater., 17: 132-133,
      1990.
   8) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Enzyme-induced degradation behavior of albumin-
      crosslinked hydrogels. Polymer Preprints, 31: 169-170, 1990.
   9) Goodman, S.L., Lai, Q.J., Park, K., and Albrecht, R.M.: Fibrinogen receptor movement on the ventral
      surface of platelets. Proc. XIIth Intern. Congress Electron Microscopy, 12: 22-23, 1990.
   10) Park, K. and Amiji, M.: Mechanism of surface passivation by albumin. Cardiovascular Science and
       Technology: Basic and Applied, V., 245-247, 1990.
   11) Shalaby, W.S.W., Blevins, W.E. and Park, K.: In vitro and in vivo studies of enzyme-digestible
       hydrogels for oral drug delivery. Fifth International Symposium on Recent Advances in Drug Delivery
       Systems, 1991, pp 26-31.
   12) Park, K. and Park, H.: Application of quantitative colloidal gold staining to the study of mucin-polymer
       interactions, Proceedings of SCANNING 91, J. Scanning Microscopy, 13 (Suppl. I): 41 - 42, 1991.
   13) Amiji, M. and Park, K.: Mechanism study on the prevention of surface-induced platelet activation by
       adsorbed albumin, Surfaces in Biomaterials Symposium, 1991, pp 1-5.
   14) Kamath, K.R. and Park, K.: Use of gamma irradiation for the preparation of hydrogels from natural
       polymers, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 19: 42-43, 1992.
   15) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., M. Levy, and Park, K.: Use of hydrogels for
       delivery of oral vaccines to prevent pneumonia in ruminants, Proc. Intern. Symp. Control. Rel. Bioact.
       Mater., 19: 78-79, 1992.
   16) Bowersock, T.L., Shalaby, W.S.W., White, R., Levy, M., Samuels, M. and Park, K.: Use of hydrogels
       to vaccinate calves orally for pneumonic pasteurellosis, Proc. Intern. Symp. Control. Rel. Bioact.
       Mater., 19: 80-81, 1992.



                                                                                                       Page 41
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 969 of 1189 PageID #: 20137



   17) Lee, S.J. and Park, K.: Study of polymer-solvent interaction using computational chemistry, Polymer
       Preprints, 33: 74-75, 1992.
   18) Shalaby, W.S.W., Jackson, R., Blevins, W.E., and Park, K.: Synthesis of enzyme-digestible,
       interpenetrating hydrogel networks for long-term oral drug delivery, Polymer Preprints, 33: 470-471,
       1992.
   19) Amiji, M. and Park, K.: Surface passivating effect of PEO/PPO/PEO triblock copolymers, Polymer
       Preprints, 33: 501-502, 1992.
   20) Kamath, K.R. and Park, K.: Enzyme-digestible hydrogels from natural polymers: Preparation and
       characterization, Polymer Preprints, 33: 90-91, 1992.
   21) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., Levy, M., and Park, K.: Use of hydrogels for
       delivery of oral vaccines to prevent pneumonia in ruminants, Polymer Preprints, 33: 63-64, 1992.
   22) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lalone, R., Levy, M., Ryker, D., and
       Park, K.: Use of hydrogels to vaccinate calves orally for pneumonic pasteurellosis, Polymer Preprints,
       33: 466-467, 1992.
   23) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lalone, R., Levy, M., Ryker, D., and
       Park, K.: Use of hydrogels to vaccinate calves orally for pneumonic pasteurellosis, Proceedings of XXV
       American Association of Bovine Practitioners Conference and XXVII World Buiatrics Congress, 207-
       212,1992.
   24) Park, K., Kamath, K.R., and Park, H.: Biodegradable hydrogels for delivery of protein drugs, Polymer
       Preprints, 34(1): 844-845, 1993.
   25) Kamath, K.R. and Park, K.: Preliminary study on the controlled delivery of a bioactive protein from
       dextran hydrogels, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 20: 111-112, 1993.
   26) Kamath, K.R., DeMeo, D., and Park, K.: Albumin grafting on polymer surfaces by gamma-irradiation,
       Polymer Preprints, 34(2): 106-107, 1993.
   27) Park, K.: Smart hydrogels for pharmaceutical applications, PharmTech Conference, Proceedings '93:
       495-527, 1993.
   28) Park, H. and Park, K.: Honey, I blew up the hydrogels! Proc. Intern. Symp. Control. Rel. Bioact.
       Mater., 21: 21-22, 1994.
   29) Bowersock, T., Suckow, M., Park, H., and Park, K.: Oral vaccination of animals via hydrogels, Proc.
       Intern. Symp. Control. Rel. Bioact. Mater., 21: 79-80, 1994.
   30) Li, T., Lee, S.J., Chen, W.-Y., Kildsig, D.O., and Park, K.: Computer simulation of drug diffusion in
       amorphous polyethylene, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 21: 535-536, 1994.
   31) Lee, S.J. and Park, K.: Synthesis of sol-gel phase-reversible hydrogels sensitive to glucose, Proc.
       Intern. Symp. Control. Rel. Bioact. Mater., 21: 93-94, 1994.
   32) Bowersock, T.L., HogenEsch, H., Park, H., and Park, K.: Uptake of alginate microspheres by Peyer's
       patches, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 21: 839-840, 1994.
   33) Suckow, M.A., Bowersock, T.L., and Park, K.: Stimulation of immunity to pasteurella Mutocida in
       rabbits by oral immunization using a microsphere delivery system, Proc. Intern. Symp. Control. Rel.
       Bioact. Mater., 21: 843-844, 1994.
   34) Porter, R.E., Bowersock, T.L., and Park, K.: Oral vaccination of chickens with hydrogels to promote
       enteric mucosal immune responses, Proc. AVMA/AAAP Annual Meeting, 1994.
   35) Lee, S.J. and Park, K.: Synthesis and characterization of sol-gel phase-reversible hydrogels sensitive to
       glucose, Polymer Preprints, 35(2): 391-392, 1994.


                                                                                                          Page 42
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 970 of 1189 PageID #: 20138



   36) Bowersock, T.L., HogenEsch, H., Suckow, M., Davis-Snyder, E., Borie, D., Park, H., and Park, K.:
       Oral administration of mice with ovalbumin encapsulated in alginate microspheres, Polymer Preprints,
       35(2): 405-406, 1994.
   37) Paparella, A. and Park, K.: Synthesis of polysaccharide chemical gels by gamma-irradiation, Polymer
       Preprints, 35(2): 3884-885, 1994.
   38) Park, K., Bowersock, T.L., HogenEsch, H., Suckow, M., Porter, R.E., Jackson, R., and Park, H.: Oral
       vaccination hydrogel systems, Seventh International Symposium on Recent Advances in Drug Delivery
       Systems, pp. 51-54, 1995.
   39) McPherson, T., Carignano, M.A., Szleifer, I., and Park, K.: Analysis on the prevention of protein
       adsorption to solid surfaces, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 22: 57-58, 1995.
   40) Park, K. and Li, T.: Computer simulation in drug delivery and biomaterials research: Oral vaccination
       hydrogel systems, Third International Symposium on Biomaterials and Drug Delivery Systems, pp.
       162-167, 1996.
   41) Obaidat, A.A. and Park, K.: Characterization of the phase transition of glucose sensitive hydrogels,
       Proc. Intern. Symp. Control. Rel. Bioact. Mater., 23: 214-215, 1996.
   42) Li, T., Kildsig, D.O., and Park, K.: Computer simulation of drug diffusion in amorphous polymers,
       Proc. Intern. Symp. Control. Rel. Bioact. Mater., 23: 459-460, 1996.
   43) Obaidat, A.A. and Park, K.: Glucose-dependent release of proteins through glucose-sensitive phase-
       reversible hydrogel membranes, Polymer Preprints, 37(2): 143-144, 1996.
   44) Bowersock, T.L., HogenEsch, H., Wang, B., Torregrosa, S., Ryker, D., Park, H., Blevins, W., and Park,
       K.: Oral administration of alginate microspheres stimulates pulmonary immunity in cattle, Proc. Intern.
       Symp. Control. Rel. Bioact. Mater., 24: 149-150, 1997.
   45) Kidane, A., McPherson, T.B., Szleifer, I. and Park, K.: Protein adsorption on PEO-grafted surfaces:
       Theoretical analysis and experimental observations, Proc. ACS Div. Polym. Mat. Sci. Eng., 77: 570-
       571, 1997.
   46) Gemeinhart, R.A., Park, K., and Eigler, N.L.: Covalent grafting of ethylene glycol-butadiene block
       copolymers onto polyurethane surfaces by -irradiation, Proc. ACS Div. Polym. Mat. Sci. Eng., 77:
       580-581, 1997.
   47) Park, K.: Biocompatibility of implantable drug delivery systems, Abstract Book. CRS-CPA Joint
       Workshop on Recent Advances in Drug Delivery Science and Technology, 59-88, 1997.
   48) Park, K.: Biocompatibility of biomaterials, Proceedings of KSP-CRS Joint Symposium on Recent
       Advances in Drug Delivery and Biomaterials, 604-633, 1997.
   49) Park, K.: Superporous hydrogel composites: A new class of hydrogels for biomedical and
       pharmaceutical applications, Fifth European Symposium on Controlled Drug Delivery, 21-22, 1998.
   50) Eigler, N., Park, K., Makkar, R., and Litvack, F.: Ribozyme gene therapy to prevent restenosis after
       coronary angioplasty: Stent regulation of the microenvironment, Proc. Intern. Symp. Control. Rel.
       Bioact. Mater., 25: 1, 1998.
   51) Chen, J., Park, H., and Park, K.: Synthesis of superporous hydrogel composites, Proc. Intern. Symp.
       Control. Rel. Bioact. Mater., 25: 60-61, 1998.
   52) Gemeinhart, R.A., Park, K., and Eigler, N.L.: Polyurethane tubes for localized drug delivery, Proc.
       Intern. Symp. Control. Rel. Bioact. Mater., 25: 360-361, 1998.
   53) Chen, J., Park, H., and Park, K.: Superporous hydrogels: Fast responsive hydrogel systems. Proc. ACS
       Div. Polym. Mat. Sci. Eng., 79: 236-237, 1998.



                                                                                                        Page 43
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 971 of 1189 PageID #: 20139



   54) Park, K., Chen, J., and Park, H.: Superporous hydrogel composites: Synthesis, characterization, and
       application. Polymer Preprint, 39(2): 192-193, 1998.
   55) Park, K.: Development and evaluation of medical devices and materials, Proceeding of the Second
       KFDA International Symposium on Current Status of International Regulation on Food and Drug.
       Korea Food and Drug Administration, Seoul, Korea, 1998, pp. 101-118.
   56) Park, K., Chen, J. and Park, H.: Hydrogels in drug delivery, Ninth International Symposium on Recent
       Advances in Drug Delivery Systems, 1999, pp. 35-37.
   57) Gemeinhart, R.A., Park, H., Park, K.: Structures of superporous hydrogels in the dried and swollen
       states, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 26: 78-79, 1999.
   58) Kidane, A., Shim, H.S., and Park, K.: Silver ion release from PEO hydrogels, Proc. Intern. Symp.
       Control. Rel. Bioact. Mater., 27:622-623, 2000.
   59) Seong, H., Choi, W.-M., Kim, J.-C., Thompson, D., and Park, K.: Preparation of liposomes containing
       dibranched-amino acids and characterization of their glucose-binding properties, Polymer Preprint
       41(2): 1655-1656, 2000.
   60) Yeo, Y. and Park, K.: Solvent exchange method: a novel microencapsulation process for protein
       delivery, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 28: 928-929, 2001.
   61) Ooya, T, Lee, J., and Park, K.: Star-shaped poly(ethylene glycol monomethacrylate) and polyglycerol
       dendrimers as new drug delivery systems, Polymer Preprints, 43(2): 717-718, 2002. (224th ACS
       National Meeting, Boston, August 18-22).
   62) Byrne, M.E., Park, K., and Peppas, N.A.: Biomimetic networks for selective recognition of
       biomolecules, Mat. Res. Soc. Symp. Proc., Vol. 724: N9.3.1-N9.3.7, 2002.
   63) Byrne, M.E., Hilt, J.Z., Bashir, R., Park, K., and Peppas, N.A.: Biomimetic materials for selective
       recognition and microsensing of biologically significant molecules, Trans. Soc. Biomater. 28: 78. 2002.
   64) Byrne, M.E., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of biologicals:
       Theoretical and experimental analysis. Bull. Amer. Phys. Soc., 47: 395-396, 2002.
   65) Yeo, Y., Cho, Y.W., and Park, K.: Biomimetic materials, Proc. Intern. Symp. Control. Rel. Bioact.
       Mater., 30: #49, 2003.
   66) Ooya, T., Lee, J., and Park, K.: Polyglycerol dendrimers as a new solubility enhancer for poorly water-
       soluble drugs, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 30 : #79, 2003.
   67) Yeo, Y., Chen, A.U., Basaran, O.A., and Park, K.: Solvent exchange method using an ink-jet nozzle
       system: Control of microcapsule size, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 30: #342, 2003.
   68) Yeo, Y. and Park, K.: New microencapsulation technique using an ultrasonic atomizer based on the
       solvent exchange method. Proc. ACS Div. Polym. Mat. Sci. Eng., 89: 143-144, 2003.
   69) Fu, Y., Jeong, S.H., Kim, J., and Park, K.L: Preparation of fast dissolving tablets based on mannose.
       Proc. ACS Div. Polym. Mat. Sci. Eng., 89: 821-822, 2003.
   70) Huh, K.M., Kee, S.C., Lee, J., Cho. W.Y., and Park, K.: Hydrotropic polymeric micelle systems for
       formulation of poorly water-soluble drugs, the 8th European Symposium on Controlled Drug Delivery,
       8: 19-21, 2004.
   71) Park, K., Yeo, Y., and Basaran, O.A.: Novel microencapsulation techniques based on the solvent
       exchange method, Pharmaceutical Sciences World Congress (PSWC2004). 2nd World Congress of the
       Board of Pharmaceutical Sciences of FIP, 2: 51a-51b, 2004.
   72) Paul, C., Yeo, Y., Grégori, G., Robinson, J.P. and Park, K., Proc. Intern. Symp. Control. Rel. Bioact.
       Mater., 31: #126, 2004.


                                                                                                        Page 44
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 972 of 1189 PageID #: 20140



   73) Huh, K.M., Lee, S.C., Ooya, T., Lee, J., Cho, Y.W., Archarya, G., and Park, K.: Hydrotropic polymer
       systems for poorly soluble drugs, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31: #151, 2004.
   74) Yeo, Y. and Park, K.: The solvent exchange method using an ultrasonic atomizer, Proc. Intern. Symp.
       Control. Rel. Bioact. Mater., 31: #363, 2004.
   75) Park, S., Seomoon, G., Pai, C., Fu, Y., Jeong, S., Kim, J., and Park, K.: Mannose granule based orally
       disintegrating tablet, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31: #433, 2004.
   76) Cho, Y., Jeong, S., Kim, J., and Park, K.: Polymeric delivery systems for ribozymes. II: pH-induced
       nanoparticle formation and release of ribozymes from PEG-b-poly(L-histidine) complexes, Proc.
       Intern. Symp. Control. Rel. Bioact. Mater., 31: #603, 2004.
   77) Jeong, J., Cho, Y., Park, K., and Kim, J.: Polymeric delivery systems for ribozymes. I: Self-assembly
       of ribozymes with PEG-b-poly(L-histidine), Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31: #610,
       2004.
   78) Huh, K., Lee, S., Lee, J., Cho, Y., and Park, K.: Design of hydrotropic polymer micelles for
       solubilization of poorly water-soluble drugs, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31:
       #676, 2004.
   79) Ooya, T., Lee, J., and Park, K.: Solubility enhancement of paclitaxel by PEGylated polyglycerol
       dendrimers, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31: #684, 2004.
   80) Fu, Y. and Park, K.: Application of highly plastic granules in fast-melting tablets, 12th International
       Symposium on Recent Advances in Drug Delivery Systems, Feb. 21-24, 2005, Salt Lake City, UT, pp.
       39-40.
   81) Park, J.H., Ye, M., Yeo, Y., Paul, C., Choi, D.K., Park, K.: Solvent exchange method for
       microencapsulation of protein drugs: Size control of microcapsules bearing lysozyme as a model
       protein, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 32: #434, 2005.
   82) Park, S., Seomoon, G., Hwang, J., Lim, H., Pai, C., Fu, Y., Park, K.: Novel loratadine fast melting
       tablets based on highly plastic granules, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 32: #670,
       2005.
   83) Fu, Y., Park, K.: Highly plastic granules for preparation of fast-melting tablets, Proc. Intern. Symp.
       Control. Rel. Bioact. Mater., 32: #497, 2005.
   84) Kwon, I.K., Shim, W.S., Jeong, S., Kang, E., and Park, K.: Oral drug delivery: Scientific challenges and
       product development, Proceedings of the Convention of the Pharmaceutical Society of Korea, Vol. 2. pp.
       182-183, 2005.
   85) Kang, E., Lee, S.C., and Park, K.: Layer-by-layer assembly of micelle layers, Proc. Intern. Symp.
       Control. Rel. Bioact. Mater., 33, 2006.
   86) Kang, E., Kwon, I.K., Wang, H., Ye, M., Park, K., and Cheng, J-X.: Chemical imaging of drug-loaded
       polymer films and reservoir type microcapsules by coherent anti-Stokes Raman scattering microscopy,
       Proc. Intern. Symp. Control. Rel. Bioact. Mater., 33, 2006.
   87) Lee, S.Y., Snider, C., Park, K., and Robinson, J.P.: Microcapsule generation using a compound jet
       instability, 2006 ASME/International Mechanical Engineering Congress & Exposition (IMECE), Paper
       #2006-15531, 2006.
   88) Kwon, I.K., Kim, S., and Park, K.: Nanotechnologies in drug delivery, NanoBio-Tokyo 2006,
       Proceedings of UT Symposium on NanoBio Integration, pp. 95-96.
   89) Kim, S., Kim, J.Y., Wei, X., Park, K.: Paclitaxel release from hydrotropic micelles containing pH-
       sensitive moiety, 13th International Symposium on Recent Advances in Drug Delivery Systems, Feb.
       26-28, 2007, Salt Lake City, UT, pp. 163-164.


                                                                                                          Page 45
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 973 of 1189 PageID #: 20141



   90) Min, H.S., Lee, S.C., Park, K., and Huh, K.M.: Synthesis of pH-responsive hydrotropic polymer
       micelle for solubilization of paclitaxel, 13th International Symposium on Recent Advances in Drug
       Delivery Systems, Feb. 26-28, 2007, Salt Lake City, UT, pp. 198-199
   91) Wei, X., Liang, W., and Park, K.: PEGylated chitosan for delivery of cyclosporin A, 13th International
       Symposium on Recent Advances in Drug Delivery Systems, Feb. 26-28, 2007, Salt Lake City, UT, pp.
       274-275.
   92) Kim, S.W., Kim, J.Y., Huh, K.M., Konno, T., Ishihara, K., and Park, K.: Hydrotropic polymer micelle
       for delivery of poorly water-soluble drugs, the 10th European Symposium on Controlled Drug Delivery,
       10: 59-61, 2008.
   93) Park, K., Acharya, G., Park, H., and Kwon, I.C.: Nano/micro particles with predefined size and shape,
       14th International Symposium on Recent Advances in Drug Delivery Systems, Feb. 15-18, 2009, Salt
       Lake City, UT, pp. 19-20.
   94) Zordan, M.D., Grafton, M.M., Acharya, G., Reece, L.M., Aronson, A.I., Park, K., Leary, J.F. A
       microfluidic-based hybrid SPR/molecular imaging biosensor for the multiplexed detection of food-
       borne pathogens. Proceedings of SPIE. 2009. v.7167. pp. 716706-716706-10.
   95) Kim, S.W. and Park, K.: Targeted drug delivery: Essential for further advances in drug delivery, The
       9th China-Japan-Korea Foresignt Joint Symposium on Gene Delivery and the International Workshop
       on Biomaterials 2010, Changchun, Julin, China, June 21, 2010, pp. 2-3.
   96) Kim, S.W. and Park, K.: Drug targeting: Myth, reality, and possibility, Abstract Book, Symposium on
       Innovative Polymers for Controlled Delivery (SIPCD 2010), Suzhou, China, September 14-17, 2010,
       pp. 42-43.
   97) Park, K.: Issues to be Resolved for Drug Delivery by 2020, Abstract Book of International Conference
       on Biomaterials Science in Tsukuba, Epochal Tsukuba, Ibaraki, Japan, March 15-18, 2011, pp. 143-146.
   98) Park, K.: Drug delivery systems for the new decades: Balance between “iNew” and “Me-too”
       approaches. Proceedings of 2012 International Advanced Drug Delvery Symposium in National Tsing
       Hua University, Hsinchu, Taiwan, April 26-27, 2012, pp. 1-16.

   Abstracts and Presentations
   1) Park, K., Albrecht, R.M., Simmons, S., and Cooper, S.L.: New approaches to study the adsorbed
      protein layer on biomaterials: Immunogold bead staining and sequential protein adsorption,
      Transactions of the 11th Annual Meeting of the Society for Biomaterials, 1985, p. 3.
   2) Park, K. and Cooper, S.L.: Importance of protein composition of the initial monolayer and platelet
      spreading in acute surface-induced thrombosis, 31st Annual Meeting of ASAIO, 1985, p. 26.
   3) Park, K.: Platelet behavior at polymer-blood interfaces, Devices and Technology Branch Contractors
      Meeting, 1986, p. 109.
   4) Park, K.: New approach to study hydrogel-protein interactions: Quantitative staining of colloidal gold-
      protein conjugates, American Association of Pharmaceutical Scientists 1st National Meeting,
      Pharmaceutics and Drug Delivery Division, 1986, p. 775.
   5) Collins, W.E., Park, K., and Cooper, S.L.: Effect of desialylation on fibronectin induced thrombosis
      on different materials, American Chemical Society National Meeting, Division of Colloid and Surface
      Chemistry, 1986, Abstract #109.
   6) Park, K.: Platelet behavior at solid-liquid interfaces, Devices and Technology Branch Contractors
      Meeting, 1987, p. 107.




                                                                                                      Page 46
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 974 of 1189 PageID #: 20142



   7) Park, K. and Gerndt, S.J.: Patchwise adsorption of fibrinogen molecules on the glass surface and its
      implication in platelet adhesion, Transactions of the 13th Annual Meeting of the Society for
      Biomaterials, 1987, p. 58.
   8) Park, K.: Platelet behavior at solid-liquid interfaces, Devices and Technology Branch Contractors
      Meeting, 1988, p. 63.
   9) Park, K.: Factors affecting efficiency of colloidal-phase labelling systems, The 7th Pfefferkorn
      Conference on Science of Biological Specimen Preparation, 1988, p. 10.
   10) Park, K. and Park, H.: Examination of cytoskeletal structures of spread platelets using video-
       enhanced interference reflection microscopy, The 7th Pfefferkorn Conference on Science of Biological
       Specimen Preparation, 1988, p. 16.
   11) Lu, D.R. and Park, K.: Adsorption of protein drugs on polymer surfaces: A computer simulation.,
       American Association of Pharmaceutical Scientists Fourth National Meeting, Pharmaceutical Drug
       Delivery Division, 1989, Abstract #P1096.
   12) Shim, C.K., Kamath, K.R., Shalaby, W.S.W., and Park, K.: Swelling and drug release properties of
       enzyme-digestible PVP hydrogels, American Association of Pharmaceutical Scientists Fourth
       National Meeting, Pharmaceutical Drug Delivery Division, 1989, Abstract #1031.
   13) Park, K. and Park, H.: Interfacial behavior of fibrinogen during platelet spreading on glass surfaces,
       American Chemical Society National Meeting, 63rd Colloid & Surface Science Symposium, Biological
       Materials, 1989, Abstract #286.
   14) Park, K. and Park, H.: Platelet behavior at the solid-liquid interface: Examination using video-
       enhanced interference reflection microscopy, Transactions of the 15th Annual Meeting of the Society
       for Biomaterials, 1989, p. 80.
   15) Lu, D.R. and Park, K.: Calculation of protein-polymer surface interactions by computer simulation,
       Transactions of the 16th Annual Meeting of the Society for Biomaterials, 1990, Abstract #73.
   16) Park, K., Mao, F.W., Amiji, M., and Park, H.: The minimum amount of biologically active fibrinogen
       necessary for surface-induced platelet activation, Transactions of the 16th Annual Meeting of the
       Society for Biomaterials, 1990, Abstract #245.
   17) Shalaby, W.S.W., Park, K., and Blevins, W.E.: Factors important to gastric retention of hydrogels.
       Program and Abstracts of the 17th International Symposium on Controlled Release of Bioactive
       Materials, 1990, Abstract #D240.
   18) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Biochemical and mechanical characterization of
       enzyme-digestible hydrogels, Program and Abstracts of the 17th International Symposium on
       Controlled Release of Bioactive Materials, 1990, Abstract #D241.
   19) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Enzyme-induced degradation behavior of albumin-
       crosslinked hydrogels, The 200th American Chemical Society National Meeting, Division of Polymer
       Chemistry, 1990, Abstract #73.
   20) Lu, D.R. and Park, K.: The effects of surface-hydrophobicity on the conformational changes of
       adsorbed fibrinogen: A FTIR-ATR study, American Association of Pharmaceutical Scientists Fifth
       National Meeting, Pharmaceutical Drug Delivery Division, 1990, Abstract #7049.
   21) Lu, D.R. and Park, K.: Enzyme digestion studies for conformational changes of adsorbed fibrinogen
       on glass, American Association of Pharmaceutical Scientists Fifth National Meeting, Pharmaceutical
       Drug Delivery Division, 1990, Abstract #7051.
   22) Park, K. and Park, H.: Application of quantitative colloidal gold staining to the study of mucin-
       polymer interactions, Scanning '91, 1991, Abstract I-41.



                                                                                                           Page 47
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 975 of 1189 PageID #: 20143



   23) Amiji, M., Park, H. and Park, K.: Prevention of protein adsorption and platelet adhesion by steric
       repulsion, Transactions of the 17th Annual Meeting of the Society for Biomaterials, 1991, Abstract
       #41.
   24) Lu, D.R. and Park, K.: Calculation of solvation interaction energies for protein adsorption on polymer
       surfaces, Transactions of the 17th Annual Meeting of the Society for Biomaterials, 1991, Abstract #80.
   25) Tseng, Y.C., Kildsig, D.O., and Park, K.: Synthesis of photoreactive poly(ethylene glycol) and its
       application to surface modifications, Transactions of the 17th Annual Meeting of the Society for
       Biomaterials, 1991, Abstract #178.
   26) Lee, S.J., Lu, D.R., and Park, K.: Calculation of protein adsorption energy on polymer surfaces,
       Aspects of Drug Design, 1991, Abstract #8.
   27) Amiji, M. and Park, K.: Mechanism study on the prevention of surface-induced platelet activation by
       adsorbed albumin, Surfaces in Biomaterials Symposium, 1991, Abstract #5.
   28) Park, K. and Tseng, Y.C.: Thermografting of albumin onto polypropylene films, Cardiovascular
       Science and Technology Conference, 1991, page 143.
   29) Kamath, K.R. and Park, K.: Use of gamma irradiation for the preparation of hydrogels from natural
       polymers, Program and Abstracts of the 19th International Symposium on Controlled Release of
       Bioactive Materials, Abstract #121, 1992.
   30) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., Levy, M., and Park, K.: Use of hydrogels for
       delivery of oral vaccines to prevent pneumonia in ruminants, Program and Abstracts of the 19th
       International Symposium on Controlled Release of Bioactive Materials, Abstract #202, 1992.
   31) Bowersock, T.L., Shalaby, W.S.W., White, R., Levy, M., Samuels, M., and Park, K.: Use of hydrogels
       to vaccinate calves orally for pneumonic pasteurellosis, Program and Abstracts of the 19th
       International Symposium on Controlled Release of Bioactive Materials, Abstract #203, 1992.
   32) Lee, S.J. and Park, K.: Study of polymer-solvent interaction using computational chemistry, The 204th
       American Chemical Society National Meeting, Division of Polymer Chemistry, 1992.
   33) Shalaby, W.S.W., Jackson, R., Blevins, W.E., and Park, K.: Synthesis of enzyme-digestible,
       interpenetrating hydrogel networks for long-term oral drug delivery, The 204th American Chemical
       Society National Meeting, Division of Polymer Chemistry, Abstract #190, 1992.
   34) Amiji, M. and Park, K.: Surface passivating effect of PEO/PPO/PEO triblock copolymers, The 204th
       American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract #276, 1992.
   35) Kamath, K.R. and Park, K.: Enzyme-digestible hydrogels from natural polymers: Preparation and
       characterization, The 204th American Chemical Society National Meeting, Division of Polymer
       Chemistry, Abstract #212, 1992.
   36) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., Levy, M., and Park, K.: Use of hydrogels for
       delivery of oral vaccines to prevent pneumonia in ruminants, The 204th American Chemical Society
       National Meeting, Division of Polymer Chemistry, Abstract #167, 1992.
   37) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lalone, R., Levy, M., Ryker, D.,
       and Park, K.: Use of hydrogels to vaccinate calves orally for pneumonic pasteurellosis, The 204th
       American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract #202, 1992.
   38) Amiji, M. and Park, K.: Analysis on the surface adsorption of PEO/PPO/ PEO triblock copolymers,
       The 204th American Chemical Society National Meeting, Division of Colloid & Surface Chemistry,
       Abstract #14, 1992.
   39) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lalone, R., Levy, M., Ryker, D.,
       and Park, K.: Use of hydrogels to vaccinate calves orally for pneumonic pasteurellosis, XXV American
       Association of Bovine Practitioners Conference, 1992.

                                                                                                      Page 48
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 976 of 1189 PageID #: 20144



   40) Amiji, M. and Park, K.: Prevention of protein adsorption on surfaces by PEO/PPO/PEO triblock
       copolymers, American Association of Pharmaceutical Scientists 7th National Meeting,
       Pharmaceutical Technology Division, 1992, Abstract #PT6004.
   41) Park, K., Kamath, K.R., and Park, H.: Biodegradable hydrogels for delivery of protein drugs, The
       205th American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract #474,
       1993.
   42) Kamath, K.R., Shim, H.S., and Park, K.: Albumin grafting on dimethyldichlorosilane-coated glass
       using gamma-irradiation, Transactions of the 18th Annual Meeting of the Society for Biomaterials,
       Abstract #325, 1993.
   43) Lee, S.J. and Park, K.: Calculation of distance dependent protein-polymer surface interactions by
       computer simulation, Transactions of the 18th Annual Meeting of the Society for Biomaterials,
       Abstract #180, 1993.
   44) Kamath, K.R. and Park, K.: Preliminary study on the controlled delivery of a bioactive protein from
       dextran hydrogels, Program and Abstracts of the 19th International Symposium on Controlled Release
       of Bioactive Materials, Abstract #222, 1993.
   45) Park, K., Kamath, K.R., and Park, H.: Synthesis of biodegradable hydrogels from natural polymers for
       controlled delivery of high molecular weight drugs, Second National Meeting of Bio/Environmentally
       Degradable Polymer Society, Abstract #8, 1993.
   46) Kamath, K.R., DeMeo, D., and Park, K.: Albumin grafting on polymer surfaces by gamma-irradiation,
       The 206th American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract p.
       106, 1993.
   47) Park, K.: Protein interactions with surfaces, The 40th National Symposium of American Vacuum
       Society, p. 130, 1993
   48) McPherson, T., Lee, S.J., and Park, K.: Analysis on the prevention of protein adsorption and cell
       adhesion using computer simulation, scaling analysis, and experiments, The 207th American Chemical
       Society National Meeting, Division of Colloid and Surface Chemistry, Biotechnology Secretariat,
       Abstract #160, 1994.
   49) Park, K., Kamath, K.R., Park, H.: Biodegradable hydrogels for pulsatile protein delivery, The 207th
       American Chemical Society National Meeting, Division of Biotechnology, Division of Colloid and
       Surface Chemistry, Abstract #70, 1994.
   50) Amiji, M. and Park, K.: Surface modification by physical adsorption of PEO/PPO/PEO triblock
       copolymers, The 20th Annual Meeting of the Society for Biomaterials, Abstract #137, 1994.
   51) Park, H. and Park, K.: Hydrogel foams: A new type of fast swelling hydrogels, The 20th Annual
       Meeting of the Society for Biomaterials, Abstract #158, 1994.
   52) Kamath, K.R., Dandlich, M.J., Marchant, R.E., and Park, K.: Platelet activation on plasma
       polymerized ethylene oxide and N-vinyl-2-pyrrolidone films, The 20th Annual Meeting of the Society
       for Biomaterials, Abstract #346, 1994.
   53) Park, H. and Park, K.: Honey, I blew up the hydrogels! Program and Abstracts of the 21st
       International Symposium on Controlled Release of Bioactive Materials, Abstract #111, 1994.
   54) Park, K., Bowersock, T., Suckow, M., and Park, H.: Oral vaccination of animals via hydrogels,
       Program and Abstracts of the 21st International Symposium on Controlled Release of Bioactive
       Materials, Abstract #208, 1994.
   55) Li, T., Lee, S.J., Chen, W.-Y., Kildsig, D.O., and Park, K.: Computer simulation of drug diffusion in
       amorphous polyethylene, Program and Abstracts of the 21st International Symposium on Controlled
       Release of Bioactive Materials, Abstract #1280, 1994.

                                                                                                       Page 49
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 977 of 1189 PageID #: 20145



   56) Lee, S.J. and Park, K.: Synthesis of sol-gel phase-reversible hydrogels sensitive to glucose, Program
       and Abstracts of the 21st International Symposium on Controlled Release of Bioactive Materials,
       Abstract #215, 1994.
   57) Bowersock, T.L., HogenEsch, H., Park, H., and Park, K.: Uptake of alginate microspheres by Peyer's
       patches, Program and Abstracts of the 21st International Symposium on Controlled Release of
       Bioactive Materials, Abstract #145, 1994.
   58) Suckow, M.A., Bowersock, T.L., and Park, K.: Stimulation of immunity to pasteurella Mutocida in
       rabbits by oral immunization using a microsphere delivery system, Program and Abstracts of the 21st
       International Symposium on Controlled Release of Bioactive Materials, Abstract #1457, 1994.
   59) Porter, R.E., Bowersock, T.L., and Park, K.: Oral vaccination of chickens with hydrogels to promote
       enteric mucosal immune responses, Proc. AVMA/AAAP Annual Meeting, 1994.
   60) Lee, S.J. and Park, K.: Synthesis and characterization of sol-gel phase-reversible hydrogels sensitive
       to glucose, The 208th American Chemical Society National Meeting, Division of Polymer Chemistry,
       Abstract #160, 1994.
   61) Bowersock, T.L., HogenEsch, H., Suckow, M., Davis-Snyder, E., Borie, D., Park, H., and Park, K.:
       Oral administration of mice with ovalbumin encapsulated in alginate microspheres, The 208th
       American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract #167, 1994.
   62) Paparella, A. and Park, K.: Synthesis of polysaccharide chemical gels by gamma-irradiation, The
       208th American Chemical Society National Meeting. Division of Polymer Chemistry, Abstract #315,
       1994.
   63) Park, K. and Bowersock, T.L.: Oral vaccination hydrogel systems, International Symposium on
       Biomaterials and Drug Delivery Systems, Korea Institute of Science and Technology, Seoul, Korea, p.
       19, 1994.
   64) McPherson, T.B., Lee, S.J., and Park, K.: Scaling analysis of the prevention of protein adsorption by
       grafted PEO chains, The 21st Annual Meeting of the Society for Biomaterials, Abstract #224, 1995.
   65) Lee, S.J. and Park, K.: Synthesis of glucose-sensitive phase-reversible hydrogels, J. Molecular
       Recognition, 8(3): 202, 1995.
   66) Bowersock, T.L., HogenEsch, H., Suckow, M., Park, H., and Park, K.: Oral immunization of antigen
       encapsulated in sodium alginate microspheres, The 28th Great Lakes Regional Meeting of the
       American Chemical Society, LaCrosse, WI, June 5-8, 1995.
   67) Bowersock, T.L., Borie, D., Torregrosa, S., Park, H., and Park, K.: Oral administration of alginate
       microspheres stimulates pulmonary immunity in cattle, Proc. Fourth Inter. Vet. Immun. Symp., Davis,
       CA, p. 257, July 16-21, 1995.
   68) McPherson, T., Carignano, M.A., Szleifer, I., and Park, K.: Analysis on the prevention of protein
       adsorption to solid surfaces, Program of the 22nd International Symposium on Controlled Release of
       Bioactive Materials, Abstract #203, 1995.
   69) Park, K.: Smart hydrogels for pharmaceutical applications, Strategies for new drug and vaccine
       development, 5th Annual Meeting of the Society of Biomedical Research, September 13-16, 1995, p.
       31.
   70) Abidat, A. and Park, K.: Gel-sol phase-reversible hydrogels sensitive to glucose, American
       Association of Pharmaceutical Scientists Tenth Annual Meeting, Pharmaceutical Drug Delivery
       Division, Abstract #PDD 7131, Miami Beach, FL, Nov. 5-9, 1995.
   71) HogenEsch, H., Torregrosa, S.E., Borie, D., Park, H., and Park, K., and Bowersock, T.L.: Predominant
       isotype of specific antibody-secreting cells in bronchoalveolar lavage fluid of calves depends on the
       route of inoculation used for priming, ACVP/ASVCP Annual Meeting, Atlanta, GA, Nov. 14-15, 1995.

                                                                                                         Page 50
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 978 of 1189 PageID #: 20146



   72) Makkar, R.R., Kaul, S., Masato, N., Dev, V., Litvack, F.I., Park, K., McPherson, T., Badimon, J.J.,
       Sheth, S.S., and Eigler, N.L.: Modulation of acute stent thrombosis by metal surface characteristics
       and shear rate, The 68th American Heart Association Meeting (Circulation, 92: I-86), Anaheim, CA,
       Nov. 14-16, 1995.
   73) McPherson, T., Park, K., and Johnson, P.C.: Prevention of platelet adhesion by surface-grafted PEO,
       The 22nd Annual Meeting of the Society for Biomaterials, Abstract #768, 1996.
   74) Kidane A., Szleifer I., Park K.: Protein adsorption kinetics on PEO-grafted glass, Transactions of 5th
       World Biomaterials Congress, Vol. 2, p. 535, May 29-June 2, 1996. (The 22nd Annual Meeting of the
       Society for Biomaterials, Abstract #769), 1996.
   75) Li, T. and Park, K.: Monte Carlo simulation of surface grafted peo chains, The 23rd Annual Meeting
       of the Society for Biomaterials, Abstract #124, April 30-May 4, 1997.
   76) Li, T., Kildsig, D.O., and Park, K.: Molecular dynamics simulation of diffusion of small molecules in
       amorphous polymers, The 23rd Annual Meeting of the Society for Biomaterials, Abstract #316, April
       30-May 4, 1997.
   77) Kidane, A., Szabocsik, J.M., and Park, K.: Lysozyme deposition on poly(hema) contact lens, The 23rd
       Annual Meeting of the Society for Biomaterials, Abstract #366, April 30-May 4, 1997.
   78) Bowersock, T.L., HogenEsch, H., Wang, B., Torregrosa, S., Ryker, D., Park, H., Blevins, B., and
       Park, K.: Oral administration of alginate microspheres stimulates pulmonary immunity in cattle,
       Program of the 24th International Symposium on Controlled Release of Bioactive Materials, Abstract
       #316, Stockholm, Sweden, June 15-19, 1997.
   79) Jo, S., Gemeinhart, R.A., Park, K.: Prevention of protein adsorption on solid surfaces by self-
       assembled poly(ethylene glycol) grafts, 71st Colloid & Surfaces Science Symposium, Abstract #150,
       University of Delaware, Newark, DE, June 29-July 2, 1997.
   80) Jackson, R. and Park, K.: Preparation of 2-5 m alginate microparticles by emulsification for oral
       vaccine delivery: Effects of surfactant type, crosslinker, and mixer speed on particle size, American
       Association of Pharmaceutical Scientists 12th National Meeting, Abstract #1152, 1997. (Pharm. Res.
       14 (11 supplement): S-47, 1997).
   81) Jo, S. and Park, K.: A new preparation method for poly(ethylene glycol) (PEG) hydrogels using
       silanated PEGs, American Association of Pharmaceutical Scientists 12th National Meeting, Abstract
       #2210, 1997. (Pharm. Res. 14 (11 supplement): S-293, 1997).
   82) Park, H., Hwang, S.J., Chen, J., and Park, K.: Synthesis of superporous hydrogels as a platform for
       oral drug delivery, American Association of Pharmaceutical Scientists 12th National Meeting, 1997,
       Abstract #3488. (Pharm. Res. 14 (11 supplement): S-627, 1997).
   83) Li, T. and Park, K.: Fractal analysis of pharmaceutical solid particles, American Association of
       Pharmaceutical Scientists 12th National Meeting, 1997, Abstract #4202. (Pharm. Res. 14 (11
       supplement): S-693, 1997).
   84) Park, K. and Li, T.: Fractal analysis of pharmaceutical particles, 1998 Conference on Pharmaceutical
       Science and Technology (in conjunction with the 28th Annual Meeting of the Fine Particle Society),
       Proceedings of the Abstracts, p. 17, April 1-3, 1998.
   85) Kidane, A. and Park, K.: Complement activation by PEO-grafted Glass surfaces, The 24th Annual
       Meeting of the Society for Biomaterials, Abstract #509, April 22-26, 1998.
   86) Kidane, A., McPherson, T., Park, K., and Szleifer, I.: Protein adsorption on PEO grafted surface:
       Experimental observation and theoretical prediction. The 24th Annual Meeting of the Society for
       Biomaterials, Abstract #516, April 22-26, 1998.



                                                                                                          Page 51
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 979 of 1189 PageID #: 20147



   87) Kidane, A., McPherson, T., Shim, H.S., and Park, K.: PEG grafting to polyester through a priming
       layer. The 24th Annual Meeting of the Society for Biomaterials, Abstract #530, April 22-26, 1998.
   88) Jo, S. and Park, K.: Surface modification using silanated poly(ethylene glycol). The 24th Annual
       Meeting of the Society for Biomaterials, Abstract #536, April 22-26, 1998.
   89) Jo, S. and Park, K.: Synthesis and characterization of thermoreversible sucrose hydrogels (Sucrogels),
       The American Chemical Society National Meeting, Division of Cellulose, Paper, and Textile, Abstract
       #17, 1998.
   90) Chen, J., Park, H., and Park, K.: Superporous hydrogels: Fast responsive hydrogel systems, The
       American Chemical Society National Meeting, PMSE and Polymer Chemistry Divisions, Abstract #68,
       1998.
   91) Park, K., Chen, J., and Park, H.: Superporous hydrogel composites: synthesis, characterization, and
       application, The American Chemical Society National Meeting, Polymer Chemistry Divisions,
       Abstract #189, 1998.
   92) Li, T., Morris, K., and Park, K.: Fractal analysis of acetaminophen crystal during dissolution,
       American Association of Pharmaceutical Scientists 13th National Meeting, 1998, Abstract #2608.
       (PharmSci. Supplement 1(1): S-313, 1998).
   93) Gemeinhart, R. and Park, K.: Tablet formulation using superorous hydrogel, American Association of
       Pharmaceutical Scientists 13th National Meeting, 1998, Abstract #3240. (PharmSci. Supplement 1(1):
       S-432, 1998).
   94) Kim, J.J. and Park, K.: Preparation and characterization of concanavalin A-polymer conjugates for
       glucose-sensitive hydrogels, American Association of Pharmaceutical Scientists 13th National
       Meeting, 1998, Abstract #1327. (PharmSci. Supplement 1(1): S-97, 1998).
   95) Gemeinhart, R., Park, H. and Park, K.: Compressed superporous hydrogels: Compact, fast swelling
       hydrogel system, The 25th Annual Meeting of the Society for Biomaterials, April 22-26, 1999.
   96) Li, T., Morris, K., and Park, K.: Fractal analysis of crystal dissolution, American Association of
       Pharmaceutical Scientists 13th National Meeting, New Orleans, LA, Nov. 14-18, 1999.
   97) Baek, N., Bae, Y.H., and Park, K.: Control of the swelling rate of superporous hydrogels, Sixth World
       Biomaterials Congress, Kamuela, HI, Abstract #1494, May 15-20, 2000.
   98) Kim, J.J. and Park, K: Modulated insulin delivery using phase-reversible glucose-sensitive hydrogels,
       2000 Prague Meetings on Macromolecules, 40th Microsymposium, Polymers in Medicine,
       International Union of Pure and Applied Chemistry, Czech Chemical Society, Prague, Czech, Abstract
       #SL12, July 17-20, 2000.
   99) Byrne, M., Park, K., and Peppas, N.: Non-covalent molecular imprinting of glucose: Recognition in
       aqueous media, 1st International Workshop on Molecular Imprinting, Cardiff, UK, July 2-5, 2000, p.
       111.
   100) Seong, H., Choi, W.-M., Kim, J.-C., Thompson, D., and Park, K.: Preparation of liposomes
        containing dibranched-amino acids and characterization of their glucose-binding properties, 220th
        ACS National Meeting, Division of Polymer Chemistry (Subdivision; 4th International Biorelated
        Polymer Symposium), Washington, D.C., Abstract #229, August 20-24, 2000.
   101) Byrne, M.E., Park, K., and Peppas, N.A.: Non-covalent molecular imprinting of glucose in polar
        protic media, American Association of Pharmaceutical Scientists 13th National Meeting,
        Indianapolis, IN, Abstract #2404, October 29-November 2, 2000.
   102) Li, T., Morris, K., and Park, K.: Influence of tailor-made additives on the formation of etching
        patterns of acetaminophen single crystals, American Association of Pharmaceutical Scientists 13th
        National Meeting, Indianapolis, IN, Abstract #3596, October 29-November 2, 2000.

                                                                                                            Page 52
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 980 of 1189 PageID #: 20148



   103) Wen, H., Li, T., Morris, K., and Park, K.: Characterization of etching patterns of crystal surfaces,
        American Association of Pharmaceutical Scientists National Meeting, Denver, CO., Abstract
        #T3625, October 21-25, 2001.
   104) Fu,Y., Wang, D., and Park, K.: Study of temperature and feed concentrations on the morphology and
        flowability of PVP and acetaminophen spray dried particles, American Association of
        Pharmaceutical Scientists National Meeting, Denver, CO., Abstract #W4715, October 21-25, 2001.
   105) Qiu, Y., Gemeinhart, R., and Park, K.: Characterization of etching patterns of crystal surfaces,
        American Association of Pharmaceutical Scientists National Meeting, Denver, CO., Abstract
        #T3625, October 21-25, 2001.
   106) Li, T., Morris, K., and Park, K.: Influence of tailor-made additives on etching patterns of
        acetaminophen single crystals: Understanding through modeling and Monte Carlo simulation,
        American Association of Pharmaceutical Scientists National Meeting, Denver, CO., Abstract
        #W4515, October 21-25, 2001.
   107) Haydon, K.S., Park. K., and Sinclair, J.L.: Effect of particle size on pickup velocity of cohesive
        particles, The American Institute of Chemical Engineers Annual Meeting, Nov. 4-9, 2001, Abstract
        #195b, Reno, NV.
   108) Byrn, M., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of biologicals:
        Theoretical and experimental analysis, 2002 APS Annual March Meeting, Indianapolis, IN, March
        18-22, 2002.
   109) Byrn, M., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of biologically
        significant molecules, 2002 MRS Spring Meeting, MRS Symposium N: Biological and Biomimetic
        Materials-properties to Function, San Francisco, CA, April 1-5, 2002.
   110) Byrn, M., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of biologicals:
        Theoretical and experimental analysis, Bull. Amer. Phys. Soc., 47, 395-396, 2002.
   111) Hilt, J.Z., Byrne, M.E., Bashir, R., Park, K., and Peppas, N.A.: Micropatterned environmentally
        sensitive and analyte specific polymers, 2002 MRS Spring Meeting, MRS Symposium O: Chemilca
        and Biological Sensors-Materials and Devices, San Francisco, CA, April 1-5, 2002.
   112) Byrne, M.E., Hilt, J.Z., Bashir, R., Park, K., and Peppas, N.A.: Biomimetic materials for selective
        recognition and microsensing of biologically significant molecules, The 28th Annual Meeting of the
        Society for Biomaterials, Abstract #78, April 24-27, 2002.
   113) Blanchette, J., Lopez, J., Park, K., and Peppas, N.A.: Use of methacrylic acid-containing hydrogels to
        increase protein transport across the intestinal epithelium, Bull. Amer. Phys. Soc., 47, 394, 2002.
   114) Henthorn, D.B., Park, K., and Peppas, N.A.: Modeling of the specific binding of biomolecules by
        molecularly imprinted polymeric gels, Bull. Amer. Phys. Soc., 47, 1166, 2002.
   115) Lee, S., Acharya, G., Lee, J., Chang, C., and Park, K.: Hydrotropic polymers and hydrogels for drug
        delivery: Solubilization of poorly water-soluble drugs, The 28th Annual Meeting of the Society for
        Biomaterials, Abstract #499, April 24-27, 2002.
   116) Mun, G.A., Nurkeeva, Z.S., Nam, I.K., Khutoryanskiy, V.V., and Park, K.: New stimuli-responsive
        polymers based on vinyl ethers and their interpolymer complexes as materials for development of
        drug release systems, The World Congress of Korean and Korean-Ethnic Scientists and Engineers-
        2002, Seoul, Korea, July 8-13, 2002.
   117) Seong, H., Lee, H., and Park, K.: Binding of glucose to molecularly imprinted polymers, The 29th
        Annual Meeting of the Controlled Release Society, Seoul, Korea, Abstract #124, July 20-25, 2002.




                                                                                                           Page 53
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 981 of 1189 PageID #: 20149



   118) Kim, D.J., Seo, K., and Park, K.: Polymer composition and acidification effects on the swelling
        properties of P(AM-co-AA) superporous hydrogels, The 29th Annual Meeting of the Controlled
        Release Society, Seoul, Korea, Abstract #9, July 20-25, 2002.
   119) Kim, D.J., Seo, K., and Park, K.: Swelling and mechanical properties of superporous hydrogels of
        P(AM-CO-AA)/PEI IPNS, The 29th Annual Meeting of the Controlled Release Society, Seoul,
        Korea, Abstract #224, July 20-25, 2002.
   120) Lee, J., Acharya, G., Lee, S., and Park, K.: Structural influence of hydrotropic agents on the
        solubilization of paclitaxel, The 29th Annual Meeting of the Controlled Release Society, Seoul,
        Korea, Abstract #259, July 20-25, 2002.
   121) Lee, S., Lee, J., Acharya, G., and Park, K.: Hydrotropic polymers and hydrogels: A new approach for
        solubilization of poorly water-soluble drugs, The 29th Annual Meeting of the Controlled Release
        Society, Seoul, Korea, Abstract #466, July 20-25, 2002.
   122) Lee, J., Baek, N., and Park, K.: Hydrotropic agents: A new tool to prepare nano- and micro-particles
        of poorly soluble drugs, The 29th Annual Meeting of the Controlled Release Society, Seoul, Korea,
        Abstract #264, July 20-25, 2002.
   123) Konno, T., Watanabe, J., Ishihara, K., Lee, J., Murry, D.J., Galinsky, R.E., and Park, K.: In vivo
        evaluation of paclitaxel in bioinspired water-soluble phospholipid polymer aggregates, The 29th
        Annual Meeting of the Controlled Release Society, Seoul, Korea, July 20-25, 2002.
   124) Kim, B., Ryu, J., Park, K., Kim, J.: Bioadhesive starch-g-PAA microparticles modified by lectin for
        mucosal delivery systems, The 29th Annual Meeting of the Controlled Release Society, Seoul, Korea,
        Abstract #274, July 20-25, 2002.
   125) Yeo, Y., Chen, A.U., Basaran, O.A., and Park, K.: Solvent exchange method: A novel
        microencapsulation technique, The 29th Annual Meeting of the Controlled Release Society, Seoul,
        Korea, Abstract #294, July 20-25, 2002, pp. 547-548.
   126) Yeo, Y., Kim, B., Kim, J., Chen, A.U., Basaran, O.A., and Park, K.: Solvent exchange method:
        Variables for process optimization, The 29th Annual Meeting of the Controlled Release Society,
        Seoul, Korea, Abstract #295, July 20-25, 2002, pp. 549-550.
   127) Baek, N., Lee, J., Park, K., Shanley, J.F., and Eigler, N.L.: Controlled release of paclitaxel from
        stents for anti-restenosis, The 29th Annual Meeting of the Controlled Release Society, Seoul, Korea,
        Abstract #365, July 20-25, 2002.
   128) Ooya, T., Lee, J., and Park, K.: Star-shaped poly(ethylene glycol monomethacrylate) and polygycerol
        dendrimers as new drug delivery systems, Division of Polymer Chemistry, the 224th ACS National
        Meeting, Boston, MA, August 18-22, 2002.
   129) Ooya, T, Lee, J., and Park, K.: Star-shaped poly(ethylene glycol monomethacrylate) and polyglycerol
        dendrimers: New delivery vehicles for paclitaxel, 2002 AAPS Annual Meeting and Exposition,
        Toronto, Canada, Abstract # AM02-00959 (T3477), November 10-14, 2002.
   130) Byrne, M.E., Park, K., and Peppas, N.A.: Biomimetic networks for selective recognition of
        biomolecules: Materials for bionanotechnology, Third Annual BioMEMS and Biomedical Nanotech
        World 2002, Columbus, OH, September 6-8, 2002.
   131) McClean, D., Finkelstein, A., Kar, S., Takizawa, K., Honda, T., Baek, N., Park, K., Fishbein, M.C.,
        Makkar, R., Litvack, F., and Eigler, N.: Local delivery using a stent with programmable
        pharmacokinetics in vitro and in porcine coronary arteries, Annual Meeting of the American Heart
        Association, Chicago, IL, November 18-21, 2002.
   132) Henthorn, D.B., Oral, E., Park, K., and Peppas, N.A.: Simulation of polymeric network formation
        with atomic level interactions for the study of templated and recognitive materials, Bull. Amer. Phys.
        Soc., 48, 210, 2003.

                                                                                                        Page 54
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 982 of 1189 PageID #: 20150



   133) Yeo, Y., Chen, A. U., Basaran, O., and Park, K.: Solvent exchange method: A new process for
        making reservoir-type microcapsules, 11th International Symposium on Recent Advances in Drug
        Delivery Systems, Salt Lake City, UT, Abstract #1, March 3-6, 2003.
   134) Ooya, T. and Park, K.: Hydrotropic polymers, hydrogels and dendrimers for solubility enhancement
        of poorly soluble drugs, 11th International Symposium on Recent Advances in Drug Delivery
        Systems, Salt Lake City, UT, Abstract #34, March 3-6, 2003.
   135) Konno, T., Watanabe, J., Ishihara, K, Lee, J., Murry, D.J., Galinsky, R., and Park, K.: The
        amphiphilic phospholipid polymer as a novel solubilizer for poorly soluble drugs, 11th International
        Symposium on Recent Advances in Drug Delivery Systems, Salt Lake City, UT, Abstract #44, March
        3-6, 2003.
   136) Blanchette, J.O., Park, K., and Peppas, N.A.: Use of complexation hydrogels for oral administration
        of chemotherapeutic agents, 29th Annual Meeting of Society for Biomaterials, Reno, NV, Abstract
        #246, April 30-May 3, 2003.
   137) Yeo, Y. and Park, K.: New microencapsulation technique using an ultrasonic atomizer based on the
        solvent exchange method, The American Chemical Society National Meeting, Div. Polym. Mat. Sci.
        Eng., Abstract #94, September 8, 2003.
   138) Fu, Y., Jeong, S.H., Kim, J., and Park, K.L: Preparation of fast dissolving tablets based on mannose.
        The American Chemical Society National Meeting, Div. Polym. Mat. Sci. Eng., Abstract #480,
        September 11, 2003.
   139) Yeo, Y. and Park, K.: Process parameters involved in a new microencapsulation technique based on
        the solvent exchange method, 2003 AAPS Annual Meeting and Exposition, Salt Lake City, UT,
        Abstract #W4206, October 26-30, 2003.
   140) Paul, C. S., Yeo, Y., Chen, A. U.-T., Basaran, O. A., and Park, K.: Microencapsulation of protein
        drugs using the solvent exchange method, 2003 AAPS Annual Meeting and Exposition, Salt Lake
        City, UT, Abstract #AM03-02825 (W4165), October 26-30, 2003.
   141) Yang, S., Fu, Y., Jeong, S., and Park, K.: Poly(acrylic acid) superporous hydrogel microparticles as a
        super-disintegrant in fast disintegrating tablets, 2003 AAPS Annual Meeting and Exposition, Salt
        Lake City, UT, Abstract #1968 (W4129), October 26-30, 2003.
   142) Fu, Y., Jeong, S., Kim, J., and Park, K.: Moisture treatment of mannose tablets for making fast
        dissolving tablets, 2003 AAPS Annual Meeting and Exposition, Salt Lake City, UT, Abstract
        #W4115, October 26-30, 2003.
   143) Qiu, Y., Omidian, H., and Park, K.: Hydrogels having enhanced elasticity and mechanical properties,
        2003 AAPS Annual Meeting and Exposition, Salt Lake City, UT, Abstract #W4178, October 26-30,
        2003.
   144) Wen, H., Morris, K., and Park, K.: Synergic effects of polymeric additives on dissolution and
        crystallization of acetaminophen: Dynamic adsorption model, 2003 AAPS Annual Meeting and
        Exposition, Salt Lake City, UT, Abstract #1968 (W4129), October 26-30, 2003.
   145) Park, K. and Yeo, Y.: Solvent exchange method: A new microencapsulation technique, Division of
        Biochemical Technology, the 227th ACS National Meeting, Anaheim, CA, Abstract#381, March 28-
        April 1, 2004.
   146) Lee, G.U., Oark, J.W., Wang, Z., Kang, E., and Park, K.: Microfabricated reactor arrays for high
        throughput screening of membrane protein function, AIChE 2004 Annual Meeting, Austin, TX,
        November 7-12, 2004.
   147) Acharya, G. and Park, K.: Challenges and strategies in drug delivery from coronary stents.
        Biointerface 2004. Baltimore, MD, October 28, 2004, p. 45.


                                                                                                       Page 55
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 983 of 1189 PageID #: 20151



   148) Park, S., Seomoon, G., Pai, C., Fu, Y., Jeong, S., Park, K.: Orally disintegrating tablets using mannose
        granules, 2004 AAPS Annual Meeting Abstracts, W5207, Baltimore, MD, November 9-11, 2004.
   149) Park, J., Yeo, Y., Ye, M., Park, K.: Microencapsulation of lysozyme using the solvent exchange
        method: effect of sugar and salt concentrationa on the particle size, 2004 AAPS Annual Meeting
        Abstracts, W4038, Baltimore, MD, November 9-11, 2004.
   150) Yeo, Y., Park, K.: Characterization of reservoir-type microcapsules made by the solvent exchange
        method, 2004 AAPS Annual Meeting Abstracts, T2161, Baltimore, MD, November 9-11, 2004.
   151) Park, J.H., Ye, M., Yeo, Y., Lee, W.K., and Park, K.: Size-controlled reservoir-type microcapsules
        prepared by the solvent exchange method, 229th ACS National Meeting, San Diego, CA, BIOT #212,
        March 13-17, 2005.
   152) Park, G.E., Park, K., and Webster, T.J.: Fibronectin and vitronectin interactions with NaOH-treated
        PLGA increases chondrocyte functions, Society for Biomaterials 30th Annual Meeting & Exhibition,
        Memphis, TN, #516, April 27-30, 2005.
   153) Park, J., Ye, M., Yeo, Y., Lee, W., Paul, C., Choi, D., and Park, K.: Reservoir-type microcapsules for
        protein delivery: Optimization of the fabrication condition, Society for Biomaterials 30th Annual
        Meeting & Exhibition, Memphis, TN, #585, April 27-30, 2005.
   154) Park, J.H., Huh, K.M., Lee, S.C., Lee, W.K., Ooya, T., and Park, K.: Nanoparticulate drug delivery
        systems based on hydrotropic polymers, dendrimers, and polymer complexes, 2005 NSTI
        Nanotechnology Conference, Anaheim, CA, Abstract #1072, May 8-12, 2005.
   155) Seomoon, G., Park, S., Hwang, J., Lim, H., Pai, C., and Park, K.: Orally disintegrating tablets
        incorporated with taste-mased drug, 2005 AAPS Annual Meeting Abstracts, Nashville, TN, #R6129,
        November 7-10, 2005.
   156) Ye, M., Park, J.H., Yeo, Y., Lee, W-K., Paul, C., Choi, D.K., and Park, K.: Microencapsulation of
        lysozyme using the solvent exchange method: Effects of volume and the type of collection medium on
        the particle size, 2005 AAPS Annual Meeting Abstracts, Nashville, TN, #R6174, November 7-10,
        2005.
   157) Paul, C., Lee, S., Yeo, Y., Grégori, G., Robinson, J.P., and Park, K.: Flow cytometric
        microencapsulation, 2005 AAPS Annual Meeting Abstracts, Nashville, TN, #R6113, November 7-10,
        2005.
   158) Kang, E., Kim, J.-M., Thompson, D., Park, K.: Supported lipid bilayer membrane on lipid-
        poly(ethylene glycol)-silane with varied molecular weights and lipid moieties, 2005 AAPS Annual
        Meeting Abstracts, Nashville, TN, #M1103, November 7-11, 2005.
   159) Kang, E., Kwon, I.K., Wang, H., Cheng, J-X. and Park, K.: 3-D visualization of paclitaxel in polymer
        films by coherent anti-Stokes Raman scattering microscopy, Society for Biomaterials Annual
        Meeting, Pittsburgh,. PA, Abstract #93, April 26-29, 2006.
   160) Kwon, I.K., Park, K., and Matsuda, T.: Co-electrospun nanofiber fabrics of poly(L-lactide-co--
        caprolactone) with type I collagen or heparin, Society for Biomaterials Annual Meeting, Pittsburgh,.
        PA, Abstract #361, April 26-29, 2006.
   161) Shi, Y., Shim, W.S., Park, K., Shi, R., and Cheng, J-X.: Effective restoration of compound action
        potential in trauma injured spinal cords with nanoscale block co-polymer micelles, 23rd Annual
        National Neurotrauma Society Meeting, St. Louis, MO, Abstract reference number: 0204, July 7-9,
        2006.
   162) Kang, E., Kwon, I.K., Wang, H., Ye, M., Park, K., and Cheng, J-X.: Chemical imaging of drug-
        loaded polymer films and reservoir type microcapsules by coherent anti-Stokes Raman scattering
        microscopy, The 33rd CRS Annual Meeting, Vienna, Austria, Abstract #574, July 22-26, 2006.


                                                                                                        Page 56
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 984 of 1189 PageID #: 20152



   163) Kang, E., Lee, S.C., and Park, K.: Layer-by-layer assembly of micelle layers, The 33rd CRS Annual
        Meeting, Vienna, Austria, Abstract #916, July 22-26, 2006.
   164) Min, H.S., Huh, K.M., Lee, S.C., Lee, J., and Park, K.: Aqueous solubilization of paclitaxel using
        hydrotropic polymer micelle, Asian Symposium on Biomedical Materials-7, Jeju, Korea, Abstract No.
        DS-Po-048, August 20-23, 2006.
   165) Choi, Y.M., Huh, K.M., Myung. S-W., Choi, H-S., and Park, K.: Preparation and swelling behavior
        of superporous hydrogels: Control of pore structure and surface property, Asian Symposium on
        Biomedical Materials-7, Jeju, Korea, Abstract No. PO-Po-022, August 20-23, 2006.
   166) Kwon, I.K., Kang, E., Song, Y-H., Miller, K.M., Kamath, K., Barry, J. and Park, K.: Paclitaxel
        release from two-drug formulations in poly(styrene-b-isobutylene-b-styrene) matrices, The 2006
        AAPS Annual Meeting and Exposition, San Antonio, TX, Poster # T3163, Oct. 29-Nov. 2, 2006.
   167) Kang, E., Kwon, I.K., Wang, H., Park, K., Song, Y-H., Miller, K.M., Kamath, K., Barry, J., and
        Cheng, J-X.: In situ imaging of paclitaxel release from poly(styrene-b-isobutylene-b-styrene) films
        by coherent anti-Stokes Raman scattering microscopy, The 2006 AAPS Annual Meeting and
        Exposition, San Antonio, TX, Poster # W4206, Oct. 29-Nov. 2, 2006.
   168) Ye, M., Shim, W.S., Seo, K-S., Paul, C., Park, K.: Microencapsulation of lysozyme using the solvent
        exchange method: Effects of ethyl acetate in the collection bath, The 2006 AAPS Annual Meeting and
        Exposition, San Antonio, TX, Poster #W5065, Oct. 29-Nov. 2, 2006.
   169) Shim, W.S., Ye, M., Seo, K-S., Paul, C., Park, K.: Microencapsulation of lysozyme using the solvent
        exchange method: Enhancement of encapsulation efficiency and release from lyophilized
        microcapsules, The 2006 AAPS Annual Meeting and Exposition, San Antonio, TX, Poster #W5066,
        Oct. 29-Nov. 2, 2006.
   170) Seo, K.S., Ye, M., Shim, W.S., Kim, M.S., Lee, H.B., and Park, K.: Mono-nuclear microcapsule
        formation using modified ultrasonic atomizer for protein drug delivery, The 2006 AAPS Annual
        Meeting and Exposition, San Antonio, TX, Poster #W5064, Oct. 29-Nov. 2, 2006.
   171) Jeong, S.H. and Park, K.: Development of sustained release fast-disintegrating tablets using various
        polymer-coated ion exchange resin complexes, The 2006 AAPS Annual Meeting and Exposition, San
        Antonio, TX, Poster # T3196, Oct. 29-Nov. 2, 2006.
   172) Park, S., Hwang, J., Moon, G., Chung, H., Lim, H., Pai, C., Park, K.: Orally disintegrating tablets for
        bitter taste drug, The 2006 AAPS Annual Meeting and Exposition, San Antonio, TX, Poster # W4136,
        Oct. 29-Nov. 2, 2006.
   173) Park, K., Kang, E., Kwon, I.K., Wang, H., Robinson, J., Ye, M., and Cheng, J-X.: Chemical imaging
        of drug/polymer in polymer films by coherent anti-Stokes Raman scattering microscopy, The 2006
        AIChE Annual Meeting, San Francisco, CA, Podium #131d, Nov. 12-16, 2006.
   174) Kim, J., Wei, X., Kim, S., Park, K.: Paclitaxel release from hydrotropic micelles, The 34th CRS
        Annual Meeting, Long Beach, CA, Abstract #251, July 9-11, 2007.
   175) Kang, E., Vedantham, K., Long, X., Dadara, M., Kwon, I., Sturek, M., Park, K.: Stent for delivery of
        1,3-dipropyl-8-cyclopentylxanthine (DPCPX) – A signaling pathway specific drug, The 34th CRS
        Annual Meeting, Long Beach, CA, Abstract #504, July 9-11, 2007.
   176) Kim, J.Y., Kim, S., Konno, T., Ishihara, K., Pinal, R. and Park, K.: Hydrotropic polymers for
        lipophilic drug delivery, The 2007 AAPS Annual Meeting and Exposition, San Diego, CA, Poster #
        W4126, Nov. 11-15, 2007.
   177) Vedantham, K., Kim, S., Konno, T., Ishihara, K., and Park, K.: Development of an anti-
        thrombogenic drug eluting stent using polymer based on 2-methacryloyloxyethyl phosphorylcholine
        (MPC), The 2008 AAPS National Biotechnology Conference, Toronto, Canada, Poster # M1026, June
        22-25, 2008.

                                                                                                        Page 57
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 985 of 1189 PageID #: 20153



   178) Takaishi, Y. and Park, K.: Development of fast dissolving tablets using Eudragit NE as a binder, The
        35th CRS Annual Meeting, New York, NY, July 13-16, 2008.
   179) Kim, J.Y., Kim, S., Pinal, R., Konno, T., Ishihara, K., and Park, K.: Hydrotropic polymer micelles for
        delivery of hydrophobic drugs, The 35th CRS Annual Meeting, New York, NY, July 13-16, 2008.
   180) Vedantham, K., Kwon, I.K., Kim, S., and Park, K.: Development of an anti-thrombogenic drug
        eluting stent: Combinatorial drug approach, The 35th CRS Annual Meeting, New York, NY, July 13-
        16, 2008.
   181) Chaterji, S., Park, K., and Panitch, A.: Smooth muscle cell phenotypic modulation & higher
        endothelial cell adhesion in a direct co-culture model, Society for Biomaterials Annual Meeting, San
        Antonio, TX, Abstract #713, April 22-25, 2009.
   190) Chaterji, S., Kim, N., Sturek, M.S., and Park, K.: Effect of Probucol, AICAR, and TGF-β1 on
        Smooth Muscle Cell and Endothelial Cell Phenotype and Proliferation, NanoDDS’09, Indianapolis,
        IN, Abstract p.43, October 5-6, 2009.
   184) Holback, H.K.A., Kim, S.W., and Park, K.: Swelling in glucose-sensitive HEMA-DMAEMA
        hydrogels, NanoDDS’09, Indianapolis, IN, Abstract p.54, October 5-6, 2009.
   182) Kim, S.W. and Park, K.: Thermo- and pH-sensitive hydrotropic polymer micelles for oral paclitaxel
        delivery, NanoDDS’09, Indianapolis, IN, Abstract p.59, October 5-6, 2009.
   185) Kitsongsermthon, J.,, Sturek, M., and Park, K.: Development of DPCPX-eluting stents,
        NanoDDS’09, Indianapolis, IN, Abstract p.60, October 5-6, 2009.
   183) Long. X., He, Y., Kitsongsermthon, J., Park, K., and Sturek, M.: Novel drug-eluting stents to reduce
        coronary in-stent stenosis in a porcine model of metabolic syndrome, NanoDDS’09, Indianapolis, IN,
        Abstract p.65 October 5-6, 2009.
   186) Shi, Y., Kim, S.W., Huff, T.B., Borgens, R.B., Park, K., Shi, R., and Cheng, J.X.: Effective repair of
        traumatically imjured spinal cord by block copolymer micelles, NanoDDS’09, Indianapolis, IN,
        Abstract # October 5-6, 2009.
   187) McDermott, M., Shin, C.S., Acharya, G., and Park, K.: Fabrication of homogeneous drug delivery
        systems via hydrogel template strategy, NanoDDS’09, Indianapolis, IN, Abstract p.70, October 5-6,
        2009.
   189) Rish, T., McDermott, M., Shin, C.S., Hansen, Keith, Amick, K., Acharya, G., and Park, K.: Hydrogel
        template strategy for the fabrication of microstructures of complex geometries, NanoDDS’09,
        Indianapolis, IN, Abstract p.82, October 5-6, 2009.
   188) Shin, C.S., McDermott, M., Acharya, G., and Park, K.: Fabrication of homogeneous drug delivery
        systems with controlled release kinetics, NanoDDS’09, Indianapolis, IN, Abstract p.87, October 5-6,
        2009.
   189) Otte, A., Park, K., and Carvajal, T.: Microfabricated particles for pulmonary delivery, Respiratory
        Drug Delivery, Orlando, FL, April 25-29, 2010.
   190) Kitsongsermthon, J., Acharya, A., and Park, K.: Drug-eluting balloon development by imprinting
        uniform array of microparticles, The 38th CRS Annual Meeting, National Harbor, MD, Abstract #9,
        July 30-August 3, 2011.
   191) Lee, S., Kim, S.W., Park, K., and Cheng, J.X.: A Reversibly crosslinked micelle for intravenous
        delivery of paclitaxel, The 38th CRS Annual Meeting, National Harbor, MD, Abstract #334, July 30-
        August 3, 2011.
   191) Lu, Y., Acharya, G., and Park, K.: Fabrication of homogeneous nano/microparticles using hydrogel
        template method, The 38th CRS Annual Meeting, National Harbor, MD, Abstract #177, July 30-
        August 3, 2011.

                                                                                                       Page 58
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 986 of 1189 PageID #: 20154



   192) Lu, Y. and Park, K.: Development and evaluation of controlled release risperidone PLGA
        microparticles produced by the hydrogel template method, the 2012 AAPS Annual Meeting, Chicago,
        IL, Poster # T2249, October 16, 2012.
   193) Park, K.: Controlled drug delivery systems: The third generation, International Conference on
        Biomaterials Science, Tsukuba, Japan, PL 17, March 20-22, 2013.
   194) Kwak, B., Park, K., and Han, B.: Tumor-microenvironment-on-chip: Simulation of complex transport
        around tumor, The 40th CRS Annual Meeting, Honoluly, HI, Session: Imaging and Characterization
        Techniques for Drug Delivery: Systems and Targeted Drug Delivery, 10:30 AM - 12:00 PM, July 23,
        2013.
   195) Ozcelikkale, A., Shin, C.S., Park, K. and Han, B.: Rapid screening of anti-cancer drugs and delivery
        vehicles using tumor-microenvironment-on-chip, The 41st CRS Annual Meeting, Chicago, IL, July
        14, 2014.
   196) Shin, C.S., Ozcelikkale, A., Han, B., and Park, K.: Engineering in vitro three-dimensional tumor
        models by surface fabrication, The 41st CRS Annual Meeting, Chicago, IL, July 14, 2014.
   197) Park, K.: In vitro testing of bioequivalence for long-term depot formulations, Generic Drug User Fee
        Amendments of 2012 Regulatory Science Initiatives: Request for Public Input for FY 2015 Generic
        Drug Research Part 15 Public Hearing, FDA White Oak Campus, Silver Spring, MD, June 5, 2015.
   198) Lee, B.K., Yun, Y.H., Skidmore, S., Garner, J., and Park, K.: The Vacuum SpinSwiper Device for
        Making PLGA Microparticle, The 42nd CRS Annual Meeting, Edinburgh, Scotland, July 28, 2015,
        Abstract #814.
   199) Baez-Santos, Y.M., Otte, A., and Park, K.: A fast and sensitive method for the detection of leuprolide
        acetate: a high-throughput approach for the in vitro evaluation of liquid crystal formulations, The
        43rd CRS Annual Meeting, Seattle, WA, July 17-20, 2016, Abstract 2570.
   200) Otte, A., Baez, Y., Berlant, C., Lee, Y., Soh, B.K., Song, C.G, Goergen, C., and Park, K.: Ultrasound
        monitoring of a subcutaneous liquid crystal drug delivery system, The 43rd CRS Annual Meeting,
        Seattle, WA, July 17-20, 2016, Abstract 2653.
   201) Mun, E., Baez, Y., Lee, A., Otte, A., Soh, B.K., Song, C.G., and Park, K.: Formulation and
        characterization of a hexagonal liquid crystalline drug delivery system, The 43rd CRS Annual
        Meeting, Seattle, WA, July 17-20, 2016, Abstract 1997.
   202) Garner, J., Skidmore, S., Park, H., Park, K., Choi, S., and Wang, Y.: Assay of PLGA properties in
        parenteral depot formulations, The 43rd CRS Annual Meeting, Seattle, WA, July 17-20, 2016,
        Abstract 3252.
   203) Garner, J., Skidmore, S., Hadar, J., Park, K., Park, H., Choi, S., and Wang, Y.: Assay of PLGA types
        in microparticle depo formulations, FDA Public Workshop on Demonstrating Equivalence of
        Generic Complex Drug Substances and Formulations: Advances in Characterization and In Vitro
        Testing, Silver Spring, MD, October 6, 2017.
   204) Skidmore, S., Garner, J., Park, K., Park, H., Choi, S., and Wang, Y.: The impact of in vitro test
        methods on drug release from PLGA microparticles, FDA Public Workshop on Demonstrating
        Equivalence of Generic Complex Drug Substances and Formulations: Advances in Characterization
        and In Vitro Testing, Silver Spring, MD, October 6, 2017.
   204) Hadar, J., Garner, J., Skidmore, S., Park, K., Park, H., Choi, S., and Wang, Y.: The effect of
        lactide:glycolide ratio on PLGA solubility in selective solvents, FDA Public Workshop on
        Demonstrating Equivalence of Generic Complex Drug Substances and Formulations: Advances in
        Characterization and In Vitro Testing, Silver Spring, MD, October 6, 2017.




                                                                                                        Page 59
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 987 of 1189 PageID #: 20155



   205) Otte, A., Soh, B.K., Yoon, G., and Park. K.: The effect of processing conditions on the loading and
        release from PLGA microparticles. 2018 Controlled Release Society (CRS) Annual Meeting (2018)
        Abstract 31.
   206) Hadar, J., Garner, J., Skidmore, S., Park, K., Park, H., Jhon, Y.K., and Wang, Y.: Correlation analysis
        of refractive index (dn/dc) for PLGAs with different ratios of lactide to glycolide. 2018 Controlled
        Release Society (CRS) Annual Meeting (2018) Abstract 95.
   207) Otte, A., Soh, B.K., Yoon, G., and Park. K.: The in vivo transformation and pharmacokinetic
        properties of a liquid crystalline drug delivery system. 2018 Controlled Release Society (CRS)
        Annual Meeting (2018) Abstract 142.
   208) Hadar, J., Garner, J., Skidmore, S., Park, K., Park, H., Kozak, D., and Wang, Y.: Solvent-dependent
        PLGA solubility for separation of PLGAs with different lactide:glycolide ratios. 2018 Controlled
        Release Society (CRS) Annual Meeting (2018) Abstract 409.
   209) Hadar, J., Garner, J., Skidmore, S., Park, H., Park, K., Qin, B., Jiang, X. and Wang, Y.: Analysis of
        the branch units of glucose-poly(lactide-co-glycolide) in Sandostatin® LAR formulation. 2019
        Controlled Release Society (CRS) Annual Meeting (2019) Abstract 501.
   210) Garner, J., Hadar, J., Skidmore, S., Park, H., Park, K., Jiang, X., Wang, Y. and Qin, B.:
        Compositional analysis of glucose-poly(lactide-co-glycolide) in Sandostatin® LAR formulation.
        2019 Controlled Release Society (CRS) Annual Meeting (2019) Abstract 502.
   211) Garner, J., Hadar, J., Skidmore, S., Park, H., Park, K., Jiang, X., Wang, Y. and Jhon, Y..: Effect of
        solvents and their isomers on dissolution of PLGAs with different lactide:glycolide (L:G) ratios.
        2019 Controlled Release Society (CRS) Annual Meeting (2019) Abstract 503.
   212) Garner, J., Hadar, J., Skidmore, S., Park, H., Park, K., Jiang, X., Qin, B., and Wang, Y.: Separation
        and analysis of poly(lactide-co-glycolide) in Trelstar® 22.5 mg formulation. 2019 Controlled Release
        Society (CRS) Annual Meeting (2019) Abstract 504.



   Book Reviews

   1) Kinam Park
      Topics in Pharmaceutical Sciences 1985, Breimer, D.D. and Speiser, P., Eds., Elsevier, New York,
      1985.
      J. Control. Release, 4: 304-305, 1987.

   2) Kinam Park
      Clinical Chemistry: Interpretation and Techniques, 3rd Edition, Kaplan, A., Szabo, L.L., and Opheim,
      K.E., Lea & Febiger, Philadelphia, 1988.
      J. Control. Release, 9: 88, 1989.

   3) Kinam Park
      Bioadhesion-Possibilities and Future Trends, Gurney, R. and Junginger, H.Z., Eds., WVA, Germany,
      1990.
      J. Control. Release, 15: 84-85, 1991.

   4) Kinam Park
      Protein Stability and Stabilization through Protein Engineering, Nosoh, Y. and Sekiguchi, T., Ellis
      Horwood, New York, 1991.
      J. Control. Release, 29: 204, 1994.

   5) Kinam Park

                                                                                                         Page 60
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 988 of 1189 PageID #: 20156



       Topics in Fluorescence Spectroscopy. Vol. 4. Probe Design and Chemical Sensing, Lakowicz, J.R.,
       Ed., Plenum Press, New York, 1994.
       J. Control. Release, 42: 301, 1996.

   6) Kinam Park
      Pharmaceutical Dosage Forms: Disperse Systems. Volumes I and II, Lieberman, H.A., Rieger, M.M.,
      and Banker, G.S., Eds., Marcel Dekker, Inc., New York, 1996.
      Pharmaceutical Research, 13: 1902-1903, 1996.

   7) Tonglei Li and Kinam Park
      Fractal Aspects of Materials. Family, F., Meakin, P., Sapoval, B., and Wool, R., Eds., Materials
      Research Society, Pittsburgh, 1995.
      Pharm. Res., 14: 551, 1997.

   8) Kinam Park
      Protein Delivery Physical Systems, Sanders, L.M. and Hendren, R.W., Eds., Plenum Publishing
      Corporation, New York, 1997.
      Pharm. Res., 14: 1496, 1997.

   9) Kinam Park
      Biosensors in the Body. Continuous In Vivo Monitoring, Fraser, D.M., Ed., John Wiley & Sons, Ltd.,
      Chichester, England, 1997.
      Biocompatibility Assessment of Medical Devices and Materials, Braybrook, J.H., Ed., John Wiley &
      Sons, Ltd., Chichester, England, 1997.
      Pharm. Res., 15: 158-159, 1998.

   10) Kinam Park
       Physicochemical Principles of Pharmacy, Florence, A.T. and Attwood, D., Macmillan Press Ltd.,
       Houndmills, England, 1998.
       Pharmaceutical Biotechnology: An Introduction for Pharmacists and Pharmaceutical Scientists,
       Crommelin, D.J.A. and Sindelar, R.D., Eds., Harwood Academic Publishers, Amsterdam, The
       Netherlands, 1997.
       Pharm. Res., 15: 1804-1805, 1998.

   11) Kinam Park
       In Quest of Tomorrow’s Medicines, Drews, J., Springer-Verlag, New York, 1999.
       Pharm. Res., 17: 897-898, 2000.

   12) Kinam Park
       Cells, Gels and the Engines of Life. A New, Unifying Approach to Cell Function, Pollack, G.H., Ebner
       and Sons Publishers, Seattle, WA, 2001.
       Pharm. Res., 18(12): 1804-1805, 2001.

   13) Kinam Park
       Electroactive Polymer (EAP) Actuators as Artificial Muscles. Reality, Potential, and Challenges. Bar-
       Cohen, Y., Ed. SPIE Press, Bellingham, WA, 2001.
       Biomimetic Materials and Design. Biointerfacial Strategies, Tissue Engineering, and Targeted Drug
       Delivery. Dillow, A.K. and Lowman, A.M., Eds., Marcel Dekker, New York, NY, 2002.
       A New Kind of Science. Wolfram., S., Wolfram Media, Champaign, IL, 2002.
       Fundamentals of Microfabrication: The Science of Miniaturization, Second Edition, Madou, M.J.,
       CRC Press, Boca Raton, FL, 2002.



                                                                                                         Page 61
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 989 of 1189 PageID #: 20157



        MEMS and NEMS: Systems, Devices, and Structures. Lyshevski, S.E., Ed., CRC Press, Boca Raton,
        FL, 2002.
        Handbook of Nanoscience, Engineering, and Technology, Goddard, III, W.A., Brenner, D.W.,
        Lyshevski, S.E., and Iafrate, G.J., Eds. ,CRC Press, Boca Raton, FL, 2003.
        The MEMS Handbook, Gad-el-Hak, M., Ed., CRC Press, Boca Raton, FL, 2002.
        Microarray Analysis, Schena, M., John Wiley & Sons, Hoboken, NJ, 2003.
        Handbook of Applied Surface and Colloid Chemistry. Volumes. 1 and 2, Holmberg, K., Ed., John
        Wiley & Sons, New York, NY, 2001.
        Pharm. Res., 20(3): 527-529, 2001.

   14) Kinam Park
       Thermodynamics of Pharmaceutical Systems. An Introduction for Students of Pharmacy, Connors,
       K.A., Wiley-Interscience, Hoboken, NJ, 2002.
       Thermodynamics and Statistical Mechanics, Basic Concepts in Chemistry. Seddon, J.M. and Gale, J.D.,
       Wiley-Interscience, New York, NY, 2002.
       Thermodynamics of Biochemical Reactions, Alberty, R.A.,. John Wiley & Sons, Hoboken, NJ, 2003.
       Bioenergetics 3, Nicholls, D.G., and Ferguson, S.J., Academic Press, San Diego, CA, 2002.
       Pharm. Res., 20(9): 1518-1519, 2003.

   15) Kinam Park
       Encyclopedia of Polymer Science and Technology. Third Edn. Mark, H.F., Ed., John Wiley & Sons,
       Hoboken, NJ, 2003. Volumes 1-4, Part 1.
        Volume 1. A to Coatings.
        Volume 2. Coextrusion to Hyperbranched Polymers.
        Volume 3. Injection Molding to Polysulfide.
        Volume 4. Polysulfones to Weathering.
       Pharm. Res., 20(12): 2041-2051, 2003.

   16) Kinam Park
       Encyclopedia of Polymer Science and Technology, Third Edn. Mark, H.F., Ed., John Wiley & Sons,
       Hoboken, NJ, 2003. Volumes 5-8, Part 2.
        Volume 5. Acoustic Properties to Cyclopentadiene and Dicyclopentadiene.
        Volume 6. Degradation to Magnetic Polymers.
        Volume 7. Metal-Containing Polymers to Rigid-Rod Polymers.
        Volume 8. Semicrystalline Polymers to Ziegler-Natta Catalysts.
       Protecting America’s Health: The FDA, Business, and One Hundred Years of Regulation, Hilts, P.J.,
       Knopf, A.A., New York, NY, 2003.
       A History of Nonprescription Product Regulation, Pray, W.S., Pharmaceutical Products Press,
       Binghamton, NY, 2003.
       Pharm. Res., 21(3): 543-552, 2004

   Articles in Newsletters, Business Reports, and Technology Journals
   1)   Li, T. and Park, K.: The CRS web-site, Controlled Release Newsletter, 14(1): 14-15, 1997.
   2)   Potts, R. and Park, K.: The 1998 CRS Annual Symposium in Las Vegas, Controlled Release
        Newsletter, 15(2): 16, 1999.
   3)   Park, K.: From the President, Controlled Release Newsletter, 18(3): 3, 2001.
   4)   Park, K.: From the President, Controlled Release Newsletter, 19(1): 11&20, 2002.
   5)   Park, K.: New drugs in the past and new drugs in the future, Business Briefing PharmaTech 2002, p.
        144.


                                                                                                     Page 62
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 990 of 1189 PageID #: 20158



   6)   Park, K.: Superporous hydrogels for pharmaceutical and other applications, Drug Delivery
        Technology, 2(4): 34-40, 2002.
   7)   Huh, K.M., Cho. Y.W., and Park. K.: PLGA-PEG block copolymers for drug formulations, Drug
        Delivery Technology, 3(5): 52-58, 2003.
   8)   Rocca, J.G. and Park, K.: Oral drug delivery: prospects and challenges, Drug Delivery Technology,
        4(4): 52-57, 2004.
   9)   Leaming, M. and Park, K.: Journal of Controlled Release Highlights, Controlled Release Society
        Newsletter, 22 (3), 27, 2005.
   10) Leaming, M. and Park, K.: Journal of Controlled Release Highlights, Controlled Release Society
       Newsletter, 23 (1), 15, 2006.
   11) Leaming, M. and Park, K.: Journal of Controlled Release Highlights, Controlled Release Society
       Newsletter, 23 (2), 12, 2006.
   12) Park, K.: Journal of Controlled Release Highlights, Controlled Release Society Newsletter, 24 (3), 5,
       2007.
   13) Park, K.: A workshop on the regulatory landscape for therapeutic biologics, Controlled Release
       Society Newsletter, 2016
       (http://www.controlledreleasesociety.org/publications/Newsletter/MemberOnlyNewsletter/Special%2
       0Feature.pdf).

   Invited Lectures
   1) Surface characterization of biomaterials by immunogold staining. Scanning Electron Microscopy
      1986, Biotechnology and Bioapplication of Colloidal Gold, New Orleans, LA, May 5-9, 1986.
   2) Platelet behavior at polymer-blood interfaces. Devices and Technology Branch Contractors Meeting,
      Bethesda, MD, Dec. 8-10, 1986.
   3) Enzyme-digestible hydrogels - new platforms for oral controlled drug delivery, INTERx Research
      Corporation, Lawrence, KS, October 12, 1987.
   4) Factors affecting efficiency of colloidal gold staining colloidal stability, The 7th Pfefferkorn
      Conference on Science of Biological Specimen Preparation, Guildford, England, September 12-16,
      1988.
   5) Examination of cytoskeletal structures of spread platelets using video-enhanced interference reflection
      microscopy, The 7th Pfefferkorn Conference on Science of Biological Specimen Preparation,
      Guildford, England, September 12-16, 1988.
   6) Time-lapse video microscopic analysis of surface-induced platelet activation, Conference on Platelet
      Structure and Adhesion, Madison, WI, October 27-28, 1988.
   7) New approach to study bioadhesion: colloidal gold staining, AMGEN, Thousand Oaks, CA,
      November 11, 1988.
   8) The redistribution of fibrinogen receptors on the ventral membrane of spreading platelets, Scanning
      Microscopy 1989, Colloidal Gold Labelling, Salt Lake City, UT, May 1-5, 1989.
   9) Drug delivery systems using enzyme-digestible swelling/mucoadhesive hydrogels, The Fall Workshop
      of the Korean Federation of Science and Technology Societies, Seoul, Korea, October 11-13, 1989.
   10) Modification of surface-adsorbed fibrinogen by spreading platelets, Third Annual Midwest Platelet
       Symposium, Madison, WI, November 17, 1989.



                                                                                                       Page 63
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 991 of 1189 PageID #: 20159



   11) A new approach to study muchoadhesion: Colloidal gold staining, Center for Controlled Chemical
       Delivery, Salt Lake City, UT, January 30, 1990.
   12) New approaches to the study of polymer-mucin interactions, Gordon Research Conferences on
       Polymers in Biosystems, Oxnard, CA, March 19-23, 1990.
   13) Prevention of platelet adhesion and activation by surface modification, Shiley Incorporated, Irvine,
       CA, May 9, 1990.
   14) Biodegradable hydrogels as platforms for long-term oral drug delivery, Fourth Annual Symposium of
       the Johnson & Johnson Drug Delivery Subcommittee, October 8, 1990.
   15) In vitro and in vivo studies of enzyme-digestible hydrogels for oral drug delivery, Fifth International
       Symposium on Recent Advances in Drug Delivery Systems, Salt Lake City, UT, February 25-28,
       1991.
   16) Application of quantitative colloidal gold staining to the study of mucin-polymer interactions,
       Scanning '91, Atlantic City, NJ, April10-12, 1991.
   17) Development of long-term oral drug delivery systems using enzyme-digestible swelling hydrogels,
       Syntex Research, Palo Alto, CA, June 10, 1991.
   18) Application of quantitative colloidal gold staining to the study of mucin-polymer interactions, 3M Life
       Sciences Sector, St. Paul, MN, June 13, 1991.
   19) Prevention of platelet adhesion an activation by surface modification, 3M Life Sciences Sector, St.
       Paul, MN, June 14, 1991.
   20) Hydrogel systems, 204th ACS National Meeting, Washington, D.C., August 23, 1992.
   21) Hydrogel systems in pharmaceutics, 1992 Annual Meeting of AAPS, PDD Symposium on Polymer
       Science: Unique Applications in the Pharmaceutical Industry, San Antonio, TX, November 17, 1992.
   22) Oral vaccination using hydrogels, Miles Inc., Animal Health Products, Shawnee Mission, KS,
       February 24, 1993.
   23) Biodegradable hydrogels for delivery of protein drugs, The 205th American Chemical Society
       National Meeting, Division of Polymer Chemistry, Denver, CO, April 1, 1993.
   24) Evaluation of bioadhesion by colloidal gold staining, Gliatech, Inc., Cleveland, OH, June 11, 1993.
   25) Surface modification of biomaterials, Korea Institute of Science & Technology, Seoul, Korea, June
       25, 1993.
   26) Prevention of protein adsorption and cell adhesion, Gordon Conference on Biocompatibility and
       Biomaterials, Tilton, NH, July 11, 1993.
   27) Smart hydrogels for pharmaceutical applications, PharmTech Conference, Atlantic City, NJ,
       September 22, 1993.
   28) Protein interactions with surfaces, American Vacuum Society, Orlando, FL, November 15, 1993.
   28) New methods for modification of polymeric biomaterials, BSI Corporation, Eden Prairie, MN,
       November 5, 1993.
   29) Protein interactions with surfaces, American Vacuum Society, Orlando, FL, November 15, 1993.
   30) Surface modification of biomaterials, Cedars-Sinai Medical Center, Los Angeles, CA, November 22,
       1993.
   31) Smart hydrogels, WCCR Literature Meeting, Purdue University, West Lafayette, IN, April 22, 1994.
   32) Polysaccharide hydrogels for controlled drug delivery, Frontiers in Carbohydrate Research
       Conference, West Lafayette, IN, May 10, 1994.

                                                                                                         Page 64
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 992 of 1189 PageID #: 20160



   33) Surface modification for prevention of protein adsorption, AAPS Midwest Regional Meeting,
       Chicago, IL, May 23, 1994.
   34) Oral vaccination of cattle via hydrogel delivery systems, The 21st International Symposium on
       Controlled Release of Bioactive Materials, Nice, France, June 27, 1994.
   35) Surface modification of biomaterials for the prevention of protein adsorption and cell adhesion, Dept.
       of Biomedical Engineering, Duke University, Durham, NC, October 17, 1994.
   36) Development of modulated insulin delivery systems: prospects and limitations, Korea Basic Science
       Center, Seoul, Korea, October 24, 1994.
   37) Oral vaccination hydrogel systems, Second International Symposium on Biomaterials and Drug
       Delivery Systems, Korea Institute of Science and Technology, Seoul, Korea, October 25, 1994.
   38) Recent advances in drug delivery systems using hydrogels, Pacific Corporation, Seoul, Korea,
       October, 28, 1994.
   39) Surface modification of biomaterials, Center of Membrane Sciences, University of Kentucky,
       Lexington, KY, December 6, 1994.
   40) Synthesis of novel sucrose-derived hydrogels and hydrogel foams for pharmaceutical applications,
       The Sugar Association, Washington, D.C., Mach 7, 1995.
   41) Oral vaccination hydrogel systems, The Seventh International Symposium on Recent Advances in
       Drug Delivery Systems, Salt Lake City, UT, February 28, 1995.
   42) Surface modification for the prevention of protein adsorption and cell adhesion, College of Pharmacy,
       University of Michigan, Ann Arbor, MI, March 8, 1995.
   43) Stent regulation of the vascular microenvironment, The 41st Annual Conference of ASAIO (American
       Society for Artificial Internal Organs), Chicago, IL, May 6, 1995.
   44) Synthesis of glucose-sensitive phase-reversible hydrogels, 11th International Symposium on Affinity
       Chromatography and Biological Recognition, San Antonio, TX, May 27, 1995.
   45) Smart hydrogels for pharmaceutical applications, Strategies for new drug and vaccine development,
       5th Annual Meeting of the Society of Biomedical Research, Washington, D.C., September 15, 1995.
   46) Surface modification of biomaterials, EE520 Biomedical Engineering Seminar, Purdue University,
       October 31, 1995.
   47) Recent trend in pharmaceutical research, Choongwae Pharmaceuticals, Seoul, Korea, December 12,
       1995.
   48) Controlled drug delivery using smart hydrogels, Choongwae Research Labs., Suwon, Korea,
       December 13, 1995.
   49) Smart hydrogels, Collagen Corp., Palo Alto, CA, February 6, 1996.
   50) Issues in the implantable drug delivery systems, 42nd Annual Conference of American Society for
       Artificial Internal Organs, Washington, D.C., May 3, 1996.
   51) Controlled drug delivery: Present and future, The Madison Conference on the Pharmaceutical
       Sciences, 1996, Madison, WI, June 7, 1996.
   52) Computer simulation in drug delivery and biomaterials research: Oral vaccination hydrogel systems,
       Third International Symposium on Biomaterials and Drug Delivery Systems, Korea Research
       Institutes of Chemical Technology, Taejeon, Korea, July 5, 1996.
   53) Hydrogel foams, Korea Institute of Science & Technology, Seoul, Korea, August 13, 1996.



                                                                                                       Page 65
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 993 of 1189 PageID #: 20161



   54) A view on future glucose sensors and insulin delivery systems, Cygnus Corp., Redwood City, CA,
       October 24, 1996.
   55) Self-regulated insulin delivery and glucose sensing, Fukuoka University, Fukuoka, Japan, May 13,
       1997.
   56) Future of glucose sensing and insulin delivery: A point of view, The First Asian International
       Symposium on Polymeric Biomaterials Science, Ishikawa, Japan, May 15, 1997.
   57) New and emerging polymers and hydrogels, Land of Lake Conference on Challenges and Prospects in
       the Design and Development of Oral Controlled Release Products, Merric, WI, June 4, 1997.
   58) Biocompatibility of implantable drug delivery systems, CRS-CPA Joint Workshop on Recent
       Advances in Drug Delivery Science and Technology, Beijing, China, September 20, 1997.
   59) Biocompatibility of biomaterials, KSP-CRS Joint Symposium on Recent Advances in Drug Delivery
       and Biomaterials, Seoul, Korea, September 26, 1997.
   60) Protein adsorption on surfaces with grafted polymers- Experiment, The Purdue Industrial Associates
       Program on Chemistry of Materials, Purdue University, West Lafayette, IN, October 3, 1997.
   61) How to respond to reviewers' critiques, The Education Committee sponsored program on How to
       Write a Research Article at the American Association of Pharmaceutical Scientists 12th National
       Meeting, Boston, MA, November 4, 1997.
   62) Fractal analysis of pharmaceutical particles, University of Wisconsin, School of Pharmacy, Madison,
       WI, January 5, 1998.
   63) Superporous hydrogel composites: A new class of hydrogels for biomedical and pharmaceutical
       applications, The Fifth European Symposium on Controlled Drug Delivery, Noordwijk aan Zee, The
       Netherlands, April 1-3, 1998.
   64) Drug delivery technology: Use of novel polymers and hydrogels, The AAPS Midwest Regional
       Meeting, Chicago, IL, May 18, 1998.
   65) Analysis of glucose-binding molecules, The 25th International Symposium on Controlled Release of
       Bioactive Materials, Las Vegas, NV, June 23, 1998.
   66) AFM and fractal analysis of biomaterial microtopography, Microscopy & Microanalysis '98, Atlanta,
       GA, July 12-16, 1998.
   67) Oral vaccination using microparticles: potentials and future directions, Pharmaceutical and Analytical
       & Development, Abbott Laboratories, Chicago, IL, July 24, 1998.
   68) Surface-grafted PEO chains: Experiments, theoretical analysis, and computer simulation, Non-Fouling
       Surface Technologies Symposium, Seattle, WA, July 30-31, 1998.
   69) Superporous hydrogels: Fast responsive hydrogel systems, The American Chemical Society National
       Meeting. PMSE and Polymer Chemistry Divisions, Boston, MA, August 21-26, 1998.
   70) Superporous hydrogel composites: synthesis, characterization, and application, The American
       Chemical Society National Meeting. Polymer Chemistry Divisions, Boston, MA, August 21-26, 1998.
   71) Fractal analysis of pharmaceutical particles, Korea Institute of Science and Technology, Seoul, Korea,
       November 10, 1998.
   72) Superporous hydrogels: medical and pharmaceutical applications, Korea Advanced Institute of
       Science and Technology, Taejon, Korea, November 11, 1998.
   73) Fractal analysis of pharmaceutical particles, Korea Research Institute of Chemical Technology,
       Taejon, Korea, November 11, 1998.



                                                                                                        Page 66
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 994 of 1189 PageID #: 20162



   74) Development and evaluation of medical devices and materials, The Second International Symposium
       on Current Status of International Regulation on Food and Drug, Korea Food and Drug
       Administration, Seoul, Korea, November 13, 1998.
   75) Superporous hydrogels: medical and pharmaceutical applications, University of Minnesota,
       Biomedical Engineering Center and Department of Pharmaceutics, Minneapolis, MN, December 3,
       1998.
   76) Hydrogels in drug delivery, Ninth International Symposium on Recent Advances in Drug Delivery
       Systems, Salt Lake City, UT, February 22, 1999.
   77) Superporous hydrogels: pharmaceutical and medical applications, Yamanouchi Shaklee Pharma, Palo
       Alto, CA, March 19, 1999.
   78) Video-enhanced interference reflection microscopy and video-intensified fluorescence microscopy,
       The Society for Biomaterials Academic Workshop on Probing and Imaging of Cells and Molecules,
       Providence, RI, April 28, 1999.
   79) Degradable, fast-swelling, superporous sucrose hydrogels, Frontiers in Carbohydrate Research-6, West
       Lafayette, IN, May 12, 1999.
   80) Characterization of morphological features of crystal surface during dissolution process, University of
       Utah, Salt Lake City, UT, May 17, 1999.
   81) Superporous hydrogels: pharmaceutical and medical applications, Alza Corp., Palo Alto, CA, June 15,
       1999.
   82) Surface modified biomaterials: in vitro and in vivo behavior, UWEB Symposium on Devices and
       Diagnostics in Contact with Blood: Issues in Blood Compatibility at the Close of the 20th Century,
       Seattle, WA, August 4-6, 1999.
   83) In vitro and in vivo behavior of surface modified biomaterials, KAIST, Taejon, Korea, August 28,
       1999.
   84) Superporous hydrogels: Synthesis and Application, The 5th International Symposium on Polymers for
       Advanced Technologies, Waseda University, Tokyo, Japan, August 31-September 5, 1999.
   85) Pharmaceutical and biomedical applications of superporous hydrogels, Pusan National University,
       September 13, 1999.
   86) Surface modified biomaterials: in vitro and in vivo behavior, KIST, Seoul, Korea, September 14,
       1999.
   87) Development of oral paclitaxel delivery systems, Sam Yang Corp., Taejon, Korea, September 17,
       1999.
   88) Pharmaceutical and biomedical applications of superporous hydrogels, Sook Myung Women’s
       University, September 18, 1999.
   89) Pharmaceutical and biomedical applications of superporous hydrogels, Dong Kook University,
       September 20, 1999.
   90) Gastric retention drug delivery systems: Past and present, U.S. Food and Drug Administration,
       Rockville, MD, September 29, 1999.
   91) Gastric retention drug delivery systems: Past and present, Kos Pharmaceutical, Edison, NJ, October 14,
       1999.
   92) Superporous hydrogels: pharmaceutical and medical applications, Ohio State University, Columbus,
       OH, October 28, 1999.



                                                                                                       Page 67
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 995 of 1189 PageID #: 20163



   93) Superporous hydrogels: pharmaceutical and medical applications, Procter & Gamble Company,
       Cincinnati, OH, November 1, 1999.
   94) Polymeric systems for oral controlled delivery, AAPS-Northeast Regional Discussion Group, Hartford,
       CT, April 24, 2000.
   95) Modulated insulin delivery using glucose-sensitive sol-gel phase reversible hydrogels, Workshop on
       Supramolecular Approach to Biological Function, World Biomaterials Congress Workshop, Hawaii,
       May 15, 2000.
   96) Superporous hydrogels for oral controlled drug delivery, Chong Kun Dang Corp., Seoul, Korea, May
       18, 2000.
   97) Superporous hydrogels for oral controlled drug delivery, Cheil Jedang Corp., Seoul, Korea, May 19,
       2000.
   98) Polymers in oral drug delivery, Kwang Ju Institute of Science and Technology, Kwang Ju, Korea, May
       22, 2000.
   99) Drug discovery in global economy, Korean Society of Pharmaceutics, Seoul, Korea, May 26, 2000.
   100) PEO-grafted biomaterials: In vitro and in vivo behavior, Dept. of Chemical and Materials
        Engineering, University of Kentucky, Lexington, KY, June 30, 2000.
   101) Modulated insulin delivery using phase-reversible glucose-sensitive hydrogels, The 40th
        Microsymposium of the Prague Meetings on Macromolecules, the International Union of Pure and
        Applied Chemistry, July 18, 2000.
   102) Modulated insulin delivery using phase-reversible glucose-sensitive hydrogels, The 8th Hydrogel,
        Biodegradable Polymers for Medical Application Workshop, Korea Advanced Institute of Science
        and Technology, August 24, 2000.
   103) PEG-modified biomaterials: Lack of in vitro-in vivo correlation, Univ. of Alabama in Huntsville,
        January 19, 2001.
   104) Superporous hydrogels: pharmaceutical and biomedical applications, The North Carolina
        Pharmaceutical Discussion Group, Chapel Hill, NC, March 28, 2001.
   105) Glucose-sensitive sol-gel reversible hydrogels for modulated insulin delivery, University of North
        Carolina, Chapel Hill, NC, March 29, 2001.
   106) Gastric retention devices: Past and present, GlaxoWellcome, Chapel Hill, NC, March 30, 2001.
   107) Superporous hydrogels for biomedical and pharmaceutical applications, Society for Biomaterials
        Annual Meeting, Minneapolis, MN, April 26, 2001.
   108) Polymers in oral drug delivery, University of Maryland, Baltimore, MD, May 3, 2001.
   109) Gastric retention drug delivery systems: Past and present, Northeastern University, Boston, MA, May
        18, 2001.
   110) Hydrotropic polymers for enhancing water solubility of poorly soluble drugs, The University of
        Tokyo, Tokyo, Japan, July 8, 2001.
   111) Hydrotropic polymers for enhancing water solubility of poorly soluble drugs, Japan Advanced
        Institute of Science and Technology, Ishikawa, Japan, July 9, 2001.
   112) Hydrotropic polymers for enhancing water solubility of poorly soluble drugs, Korea Institute of
        Science and Technology, Seoul, Korea, July 13, 2001.
   113) Hydrotropic polymers for enhancing water solubility of poorly soluble drugs, Korea Research
        Institute of Chemical Technology, Taejeon, Korea, July 20, 2001.


                                                                                                      Page 68
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 996 of 1189 PageID #: 20164



   114) Drug delivery, Biomaterials in 2001: State of the art. UWEB Summer Symposium, Seattle, WA,
        August 21, 2001.
   115) Superporous hydrogels for pharmaceutical and biomedical applications, University of Georgia,
        College of Pharmacy, Athens, GA, Nov. 12, 2001.
   116) Hydrotropic polymers and hydrogels for poorly soluble drugs, Samyang Corp., Taejeon, Korea,
        November 21, 2001.
   117) Controlled drug delivery systems: Target areas for product development, Samyang Corp., Yongin-Si,
        Korea, November 22, 2001.
   118) Hydrogels in pharmaceutical and biomedical applications, University of Southern California, Los
        Angeles, CA, December 7, 2001.
   119) Hydrogels in drug delivery, University of Pennsylvania, Institute of Medicine and Engineering,
        Philadelphia, PA, January 29, 2002.
   120) Hydrogels in controlled drug delivery, The 17th Annual Meeting of the Academy of Pharmaceutical
        Science and Technology, Japan (APSTJ), Shizuoka, Japan, March 30, 2002.
   121) Polymeric systems in oral controlled drug delivery, Taisho Pharmaceutical Co., Ltd., Saitama-shi,
        Saitama, Japan, April 2, 2002.
   122) Polymeric systems in oral controlled drug delivery, Daiichi Pharmaceutical Co., Ltd., Tokyo, Japan,
        April 2, 2002.
   123) Hydrogels in drug delivery, AAPS/PDD Conference, Washington, D.C., April 22-24, 2002.
   124) Novel hydrogels in drug delivery applications, University of Michigan, Ann Arbor, MI, May 15,
        2002.
   125) Hydrogels in drug delivery, University of Toronto, Toronto, Canada, May 30, 2002.
   126) New platforms for drug delivery, McMaster University, Hamilton, Ontario, Canada, May 31, 2002.
   127) Polymers and hydrogels in drug delivery: Design and applications, Inhale Therapeutic Systems, Inc.,
        San Carlos, CA, June 12, 2002.
   128) Novel hydrogels in drug delivery, UK/Ireland chapter of the Controlled Release Society (UKICRS)
        and 139th British Pharmaceutical Conference, Manchester, United Kingdom, September 24, 2002.
   129) Nano-structures for delivery of poorly soluble drugs, Nano-biomaterials for drug, gene, and cell
        therapy, Korea Advanced Institute of Science and Technology, Taejeon, Korea, November 1, 2002.
   130) New hydrogels for delivery of poorly soluble drugs and proteins, University of Illinois-Chicago,
        Chicago, IL, November 20, 2002.
   131) Glucose imprints for modulated insulin delivery, Korean Chemical Society, Polymer Chemistry
        Division, Taejeon, Korea, December 13, 2002.
   132) Solvent exchange method: A new process for making reservoir-type microcapsules, 11th
        International Symposium on Recent Advances in Drug Delivery Systems, Salt Lake City, UT, March
        3, 2003.
   133) Novel methods of making microcapsules based on the solvent exchange method, AAPS Conference
        on Advances in Pharmaceutical Processing, Parsippany, NJ, June 19, 2003.
   134) Biomimetic materials, Controlled Release Society Annual Meeting, Glasgow, Scotland, July 22,
        2003.
   135) Solvent exchange method: A new process for making reservoir-type microcapsules, Northeastern
        University, Boston, MA. September 8, 2003.


                                                                                                      Page 69
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 997 of 1189 PageID #: 20165



   136) Oral drug delivery: Scientific challenges vs. product development, Oral Drug Delivery Conference,
        Boston, MA, September 9, 2003.
   137) Recent progresses in fast melting tablets and delivery of poorly soluble drugs, AAPS Chicago
        Pharmaceutics Discussion Group Meeting, Chicago, IL, October 9, 2003.
   138) Hydrotropic polymeric micelle systems for formulation of poorly water-soluble drugs, The 8th
        European Symposium on Controlled Drug Delivery, Noordwijk aan Zee, The Netherlands, April 7-9,
        2004.
   139) Novel microencapsulation techniques based on the solvent exchange method, Pharmaceutical
        Sciences World Congress (PSWC2004), 2nd World Congress of the Board of Pharmaceutical
        Sciences of FIP, Kyoto, Japan, May 31, 2004.
   140) Nanotechnology: Innovation or rebranding? Debate with Sandy Florence in Pearls of Wisdom, 31st
        Annual Meeting and Exposition of the Controlled Release Society, Honolulu, HI, June 16, 2004.
   141) Hydrotropic polymer systems for poorly soluble drugs, 31st Annual Meeting and Exposition of the
        Controlled Release Society, Honolulu, HI, June 16, 2004.
   142) Nanopolymeric structures for delivery of paclitaxel, School of Pharmacy, University of Kentucky,
        September 3, 2004.
   143) Hydrotropic polymeric nanostructures for delivery of paclitaxel, Nanoparticles. Synthesis,
        Functionalization and Applications for Targeted Drug Delivery, Cleveland, OH, October 27, 2004.
   144) Challenges and strategies in drug delivery from coronary stents, Biointerface 2004, Baltimore, MD,
        October 28, 2004.
   145) Drug-eluting stents, Boston Scientific, Natick, MA, October 29, 2004.
   146) Novel methods of making microcapsules based on the solvent exchange method. (Roundtable on Issues
        in Protein Microencapsulation), 2004 AAPS Annual Meeting, Baltimore, MD, November 10, 2004.
   147) Recent advances in drug-eluting stents, Korea Research Institute of Chemical Technology, Taejeon,
        Korea, November 24, 2004.
   148) Polymers in everyday life, LG Household & Heathcare, Taejeon, Korea, November 24, 2004.
   149) Recent advances in drug-eluting stents, University of Utah, College of Pharmacy, January 5, 2005.
   150) Preparation of PLGA microcapsules by the interfacial solvent exchange method, University of
        Pittsburgh, January 24, 2005.
   151) Hydrotropic polymers for delivery of poorly soluble drugs, Inha University, Incheon, Korea, July 13,
        2005.
   152) Hydrotropic polymers for delivery of poorly soluble drugs, Boehringer-Ingelheim, Ridgebury, CT, July
        20, 2005.
   153) Oral drug delivery: Scientific challenges and product development, Annual Meeting of the
        Pharmaceutical Society of Korea, Seoul, Korea, November 29, 2005.
   154) Polymers used in pharmaceutics, The 2006 AAPS PT Arden Conference, West Point, NY, January 25,
        2006.
   155) Polymer properties for controlled drug delivery, The 2006 AAPS PT Arden Conference, West Point,
        NY, January 25, 2006.
   156) Nano/micro drug delivery systems and cellular uptakes, Symposium on Development of New
        Radiotherapy Technique Using Nano Drug Delivery System, Asan Medical Center, Seoul, Korea,
        March 10, 2006.


                                                                                                       Page 70
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 998 of 1189 PageID #: 20166



   157) Controlled drug delivery: From macro to nanotechnologies, Institute of Genetics and Molecular
        Biology, Seoul National University, Seoul, Korea, June 23, 2006.
   158) Drug delivery: Evolution into the nanotechnology era, Institute of Bioengineering and Nanotechnology,
        Republic of Singapore, July 3, 2006.
   159) Novel methods for microsphere formulation and manufacture, The CMC and Regulatory Issues for
        Controlled Release Parenterals Workshop at the 33rd Annual Meeting of the Controlled Release
        Society, Vienna, Austria, July 29, 2006.
   160) Label-free imaging tools for pharmaceutical and biomedical applications: CARS and SPR, Asan
        Medical Center, Seoul, Korea, September 5, 2006.
   161) Nanomedicine: Evolution, revolution, and transformation, Mini Symposium on Molecular Imaging and
        Nanomedicine, Kyungbook National University, School of Medicine, Daegu, Korea, September 6,
        2006.
   162) Nanomedicine: Evolution, revolution, and transformation, 1st Purdue-KIST Collaborative Symposium
        on Biomedical Photonics, Korea Institute of Science and Technology, Seoul, Korea, September 7,
        2006.
   163) Translational research in drug delivery, LTS Academy, Andernach, Germany, October 6-8, 2006.
   164) Imaging study of paclitaxel release from drug-eluting stents, University of Michigan, Ann Arbor, MI,
        October 19, 2006.
   165) Nanotechnologies in drug delivery, NanoBio-Tokyo 2006, The University of Tokyo, December 4-7,
        2006.
   166) Fast-melting tablet formulations for controlled release and for large dose drugs, Astellas Pharma,
        Yaizu, Japan, December 7, 2006.
   167) Drug-eluting stents: Imaging studies & strategies, Tokyo Women's Medical University Institute of
        Advanced Biomedical Engineering and Science, Tokyo, Japan, December 8, 2006.
   168) Nanomedicine: Evolution, revolution, and transformation, The 2007 National Meeting of the
        Association for Laboratory Automation, Palm Springs, CA, January 27-31, 2007.
   169) Scientific possibilities for combination products of the future, Symposium on Combination Products in
        Life Science Industries, Cook Inc. International Headquarters, Bloomington, IN, February 2, 2007.
   170) Fast-melting tablet formulations for controlled release and for large dose drugs & fast-swelling
        hydrogels for biomedical applications, Abbott Laboratories, Abbott Park, IL, April 9, 2007.
   171) Polymeric micelles for delivery of poorly soluble drugs & microcapsules for delivery of protein drugs,
        Abbott Laboratories, Abbott Park, IL, April 9, 2007.
   172) What’s wrong with the new drug delivery systems? CDER VPLS & ONDQA - cTiPS, USFDA,
        Rockville, MD, April 23, 2007.
   173) Fast dissolving tablets - Current development and technologies, OGD, USFDA, Rockville, MD, April
        23, 2007.
   174) Overview of polymers used in controlled release, China International Pharmaceutical Technologies
        Conference 2007, Shanghai, China, May 10-14, 2007.
   175) Nanomedicine: Evolution, revolution, and transformation, Kazakh National University, Almaty,
        Republic of Kazakhstan, June 13, 2007.
   176) Polymers used in controlled drug delivery, Kazakh National University, Almaty, Republic of
        Kazakhstan, June 14, 2007.



                                                                                                           Page 71
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 999 of 1189 PageID #: 20167



   177) Polymers in nanotechnology, Kazakh National University, Almaty, Republic of Kazakhstan, June 15,
        2007.
   178) Nanotechnologies in drug delivery, Chungnam National University, Daejeon, South Korea, August 14,
        2007.
   179) Orally disintegrating tablets: Determination of disintegration time, OGD, USFDA, Rockville, MD,
        August 21, 2007.
   180) Imaging studies of paclitaxel release from drug-eluting stents. The University of Arizona, Department
        of Aerospace and Mechanical Engineering, Tucson, AZ, November 8, 2007.
   181) Hydrotropic polymer micelle for delivery of poorly water-soluble drugs, The 10th European
        Symposium on Controlled Drug Delivery, Noordwijk aan Zee, The Netherlands, April 2-4, 2008.
   182) Hydrotropic micelles for poorly water-soluble drugs, Macromolecular Chemistry Symposia, 101th
        National Meeting of the Korean Chemical Society, Seoul, Korea, April 17, 2008.
   183) Animal models in drug delivery: Indispensables, limitations and alternatives, The 35th CRS Annual
        Meeting, New York, NY, July 14, 2008.
   184) Drug-eluting stents: What need to be done, Kyungpook National University Medical School, Daegu,
        Korea, September 2, 2008.
   185) Bioefficacy studies in drug delivery: Animal models and alternatives, The 2008 KCRS Annual
        Conference: Research Networking for Future Therapy, Jeju Island, Korea, September 4, 2008.
   186) Macro issues with nano/micro particles for drug delivery, Center for Nanoscale Science and
        Technology, University of Illinois, Urbana-Champaign, October 1, 2008.
   187) Hydrotrophic polymer micelles for delivery of poorly soluble drugs, University of Pennsylvania
        School of Medicine, October 15, 2008.
   188) Drug delivery systems: Macro issues of nano/micro formulations, University of Wisconsin, School of
        Pharmacy, Louis W. Busse Lecture Series, November 13, 2008.
   189) Drug-eluting stents: What now? University of Wisconsin, School of Pharmacy, Louis W. Busse
        Lecture Series, November 14, 2008.
   190) Long-term protein delivery: Challenges and opportunities, The 2nd International Quadruple Research
        Network Symposium - Protein, Gene, Cell Delivery, Hanyang University, Seoul, Korea, December 5,
        2008
   191) Nanotechnology in drug delivery: Issues & possibilities, Korea Research Institute of Chemical
        Technology, Taejeon, Korea, December 8, 2008.
   192) Nano/micro particles with predefined size and shape, 14th International Symposium on Recent
        Advances in Drug Delivery Systems, Salt Lake City, UT, Feb. 15-18, 2009.
   193) Delivery of poorly water-soluble drugs: Hydrotropic solubilization and nano/micro-particles, Pfizer,
        Groton, CT, March 6, 2009.
   194) Practical nanotechnology and microfabrication for drug delivery, 2009 International Symposium of
        the Intelligent Drug Delivery System, Seoul, Korea, April 29, 2009.
   195) Aquatemplate method for microparticular drug delivery systems, Sungkyunkwan University, College
        of Engineering, Suwon, Korea, May 1, 2009.
   196) Polymers in drug delivery systems & gastric retention devices, Astellas Pharma, Shizuoka, Japan,
        May 22, 2009.
   197) Drug delivery systems: Basic research and product development, Academy of Pharmaceutical
        Science and Technology, Japan (APSTJ), Shizuoka, Japan, May 23, 2009.

                                                                                                      Page 72
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1000 of 1189 PageID #: 20168



   198) Drug-eluting stents: The future trend, the 7th Asia 3 (China-Japan-Korea) Foresight Symposium on
        Gene Therapy and Biomaterials, Seoul, Korea, May 26, 2009.
   199) Oral delivery of macromolecular drugs: Limitations and possibilities, 2009 World Class University
        (WCU) Symposium on Drug Delivery and Bioimaging, Daegu, Korea, May 28, 2009.
   200) Novel Drug Delivery Systems for Translational Research, Cardiovascular Innovation Seminar Series,
        Medtronic Cardiovascular, Santa Rosa, CA, August 12, 2009.
   201) Nanotechnology in drug delivery, Korea Advanced Institute of Science and Technology, Daejeon,
        Korea, September 1, 2009.
   202) Nano/micro fabrication for drug delivery systems, Green Cross Pharma, Seoul, Korea, September 2,
        2009.
   203) Nanotechnology in drug delivery, POSTECH, Pohang, Korea, September 3, 2009.
   204) Macro issue with nano/micro particles in drug delivery, 2009 International Symposium on Crystal
        Engineering & Drug Delivery System, Tianjin, China, September 6, 2009.
   205) Advances in drug delivery based on nanotechnology, Ajou University, Suwon, Korea, September 10,
        2009.
   206) Nanotechnology applications for drug delivery, 12th Annual International Conference on Drug
        Metabolism/Applied Pharmacokinetics, Merrimac, WI, September 17, 2009.
   207) A new nanofabrication method designed for scale-up production, 7th International Nanomedicine and
        Drug Delivery Symposium, Indianapolis, IN, October 5-6, 2009.
   208) Advances in nanofabrication in drug delivery, Advanced Polymeric Materials and Technology
        Symposium (APMT 2010), Jeju, Korea, January 24-27, 2010.
   209) The hydrogel template method for nanofabrication of drug delivery particles, The American Society
        of Mechanical Engineers (ASME)/ the First Global Congress on NanoEngineering for Medicine and
        Biology (NEMB): Advancing Health Care through Nanoengineering and Computing, Houston, TX,
        February 8, 2010.
   210) Nanofabrication of microstructures for drug delivery using the hydogel template method,
        Macromolecular Science and Engineering, University of Michigan, Ann Arbor, February 16, 2010.
   211) Long-term drug delivery using microfabricated particles, Advanced Technologies and Regenerative
        Medicine (Johnson & Johnson), Somerville, NJ, April 5, 2010.
   212) A (toy) story of drug delivery systems, Sigma Xi Purdue Chapter, West Lafayette, IN, April 14, 2010.
   213) Microfabricated particles for controlled drug delivery, Zhejiang University, Department of Chemical
        and Biochemical Engineering, Hangzhou, China, April 20, 2010.
   214) Microfabricated particles for controlled drug delivery, Peking University, Department of Polymer
        Sciences & Engineering, Bejing, China, April 23, 2010.
   215) Development of large dose FDT formulations & microparticulate depot injectables, CKD
        Pharmaceutical, Seoul, Korea, April 26, 2010.
   216) Targeted drug delivery: Essential for further advances in drug delivery, The 9th China-Japan-Korea
        Foresignt Joint Symposium on Gene Delivery and the International Workshop on Biomaterials 2010,
        Changchun, Julin, China, June 21, 2010.
   217) Drug delivery systems: oral and parenteral formulations, AmorePacific, Suwon, Korea, June 24, 2010.
   218) Fabrication of long-term release risperidone-PLGA microsystems, Samyang Corp., Daejeon, Korea,
        June 25, 2010.


                                                                                                    Page 73
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1001 of 1189 PageID #: 20169



   219) Drug-eluting stents with controllable elution kinetics, SIRIC International Symposium 2010, Stent
        development: Present and Future, Severance Hospital, Seoul, Korea, July 2, 2010.
   220) Where have all the smart hydrogels gone? The Annual Controlled Release Society Meeting, Portland,
        OR, July 14, 2010.
   221) A new microfabrication method for delivery of varioust types of drugs, The 19th Shizuoka DDS
        Conference, Shizuoka, Japan, September 4, 2010.
   222) Microstructures for drug delivery using the hydrogel template method, University of Tokyo, Tokyo,
        Japan, September 6, 2010.
   223) Targeted drug delivery: Expected targeting and true targeting, Tokyo Women’s University, Tokyo,
        Japan, September 7, 2010.
   224) Wild wild world of drug delivery systems: From macro to nano, Tokyo Institute of Technology,
        Tokyo, Japan, September 9, 2010.
   225) Targeted drug delivery: The next advances to be made, The 5th Global COE International
        Symposium on Frontier in Biomaterials Science and Technology for Regenerative Medicine and
        Gene/Drug Delivery, Tokyo Institute of Technology, Tokyo, Japan, September 10, 2010.
   226) Drug targeting: Myth, reality, and possibility, Symposium on Innovative Polymers for Controlled
        Delivery (SIPCD 2010), Suzhou, China, September 15, 2010.
   227) Nano-Med: Recent advances in nanotechnology for drug delivery, Suzhou Institute of Nano-Tech
        and Nano-Bionics, Chinese Academy of Sciences, Suzhou, China, September 16, 2010.
   228) Long-term protein delivery: Challenges & opportunities, Genentech, South San Francisco, CA,
        December 2, 2010.
   229) Recent advances in hydrogel drug delivery for biotherapeutics and major hurdles to
        commercialization, 46th Annual Pharmaceutical Technologies Arden Conference: Pharmaceutical
        Development of Biologics: Fundamentals, Challenges, and Recent Advances, The Thayer Hotel,
        West Point, NY, March 8, 2011.
   230) Controlled Drug Delivery: Clinically Useful Formulation & Commercial Success, CKD Research
        Institute, Chonan, Korea, April 27, 2011.
   231) Drug delivery: New directions in the new decade, The 10th China-Japan-Korea Foresight Joint
        Symposium on Gene Delivery and International Symposium on Biomaterials 2011, Gulin, Guangxi,
        China, May 31, 2011.
   232) Controlled drug delivery technologies for clinically useful practical formulations, Changchun
        Institute of Applied Chemistry, Changchun, China, June 3, 2011.
   233) Barriers to overcome for targeted drug delivery to tumors, Drug Delivery and Cancer: Challenges and
        New Directions for Cancer Therapy, West Lafayette, IN October 10, 2011.
   234) The 10Xer’s way toward theragnosis, Korea Institute of Science and Technology, Seoul, Korea,
        November 24, 2011.
   235) How smart is a smart hydrogel? Yeongnam University, Daegu, Korea, November 25, 2011.
   236) Infinite future of undergraduate students, Korea University, School of Pharmacy, Jochiwon, Korea,
        November 28, 2011.
   237) Targeted drug delivery: myth, reality, & possibility, Department of Pharmaceutical Sciences,
        University of Tennessee Health Science Center, Memphis, TN, December 12, 2011.
   238) Controlled drug delivery: The third generation, International Symposium on Past, Present and Future
        of Molecular Pharmacokinetics, Hitotsubashi Hall, Tokyo, Japan, January 18, 2012.


                                                                                                        Page 74
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1002 of 1189 PageID #: 20170



   239) Targeted drug delivery: myth, reality, & possibility, Department of Mechanical Engineering,
        University of Minnesota, Minneapolis, MN, March 28, 2012.
   240) Nanoadvances in nanotechnology-based drug delivery, KAIST, Daejeon, Korea, April 16, 2012.
   241) Drug delivery systems for the new decades: Balance between “iNew” and “Me-too” approaches.
        National Tsing Hua University, Hsinchu, Taiwan, April 26, 2012.
   242) Publication of papers for Journal of Controlled Release. Changchun Institute of Applied Chemistry,
        Chinese Academy of Sciences, Changchun, China, June 1, 2012.
   243) How to write good papers for JCR. West China School of Pharmacy, Sichuan University, Chengdu,
        China, June 2, 2012.
   244) The 3rd Generation drug delivery systems: Issues to Resolve. The 9th World Biomaterials Congress,
        Chengdu, China, June 3, 2012.
   245) Politicians, Athletes, Scientists, and iCRS. The 39th Annual Meeting of the Controlled Release
        Society, Quebec, Canada, July 17, 2012.
   246) Drug Delivery Systems for the New Decade: Balance between “iNew” and “Me-too” Approaches,
        the 15th International Biotechnology Symposium, Daegu, Korea, September 17, 2012.
   247) The 3rd Generation drug delivery systems: Back to Basics, the 3rd Asymchem Pharmaceutical CMC
        2012, Tianjin, China, September 21, 2012.
   248) The 10X Research on Drug Delivery, Sungkyunkwan University, Korea, September 24, 2012.
   249) The 3rd generation drug delivery systems: Improvement to make, Peking University, Beijing, China,
        December 1, 2012.
   250) Controlled Drug Delivery Systems, CoSci-Med, Harbin, China, December 2, 2012.
   251) Controlled drug delivery systems for the new decade, Heilongjiang University, Harbin, China,
        December 3, 2012.
   252) Oral controlled drug delivery systems, Symposium on New Technology Seminar on Extended and
        Controlled Release Oral Solid Dosage (VIII), Guangzhou, China, December 4, 2012.
   253) Controlled release formulations for generics, The 3rd International Forum for Generics, Nanchang,
        China, December 5-6, 2012.
   254) Anti-retroviral delivery systems: New directions in the new decades, NIH National Institute of
        Allergy and Infectious Diseases, Division of AIDS, Prevention Sciences Program and The Bill and
        Melinda Gates Foundation. Think Tank on Drug Delivery Systems for HIV Prevension, Washington,
        DC, February 22, 2013.
   255) Controlled drug delivery systems: The third generation, International Conference on Biomaterials
        Science, Tsukuba, Japan, March 20-22, 2013.
   256) Targeted drug delivery: Insights by Professor You Han Bae, Joint Symposium of the 5th Utah-Inha
        DDS Research Center Symposium and the 7th International Symposium on Intelligent DDS,
        Incheon, Korea, May 23-24, 2013.
   257) The missing components of current drug delivery systems and new approaches, The 4th International
        Advanced Biomaterials Symposium Changchun, China, September 28-30, 2013.
   258) Facing the truth about nanotechnology in drug delivery, Dongguk University, Pharmacy School in
        Ilsan. October 2, 2013.
   259) Controlled drug delivery: new technologies required for the next generation, Symposium on
        Perspectives on the Future of Drug Delivery Systems, Beijing, China, November 22, 2013.


                                                                                                       Page 75
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1003 of 1189 PageID #: 20171



   260) Controlled drug delivery: Challenges and Opportunities, Youbo Pharmaceuticals, Mudanjiang,
        China. March 10, 2014.
   261) The 3rd generation drug delivery systems: Future back, the 8th International Symposium on
        Intelligent Drug Delivery System, Seoul, Korea, April 24, 2014.
   262) Create your own future, Korea University, Jochiwon, Korea, May 28, 2014.
   263) Controlled drug delivery: Historical perspective for the future, Ajou University, Suwon, Korea.
        November 3, 2014.
   264) Virtual human, KIST, Seoul, Korea, November 4, 2014.
   265) From pills to nanoparticles: The 10X progress in drug delivery research, Korean-American Society in
        Biotech and Pharmaceuticals (KASBP), Morristown, NJ, November 7, 2014.
   266) 30 Years of Research on Drug Delivery: A Personal Reflection, Purdue University Faculty Careers
        Colloquium, West Lafayette, IN, February 20, 2015.
   267) Vacuum SpinSwiper for microfabrication of PLGA microparticles, Sungkyunkwan University,
        Suwon, Korea, March 24, 2015.
   268) Controlled drug delivery: Historical perspective for the next generation, Pharmaceutical Society
        Japan, Kobe, Japan, March 28, 2015.
   269) Drug delivery technologies for the future: Thinking in new boxes, Ashland Inc. Distinguished
        Lecturer at the University of Kentucky, April 27 2015.
   270) Controlled drug delivery systems: Needs for accelerated evolution, the Canadian Biomaterials
        Society, Toronto, Canada, May 29, 2015.
   271) Drug dlivery of the future: Chasing the invisible gorilla, The 1st Annual International Symposium on
        Bio-Therapeutics Delivery, Seoul, Korea, Septembrer 14, 2015.
   272) Sustained depot formulations for parenteral applications, CJ HealthCare, Icheon-si, Gyeonggi-do,
        Korea, September 18, 2015.
   273) PLGA microparticle formulations for long-term drug delivery, Korea University, Jochiwon, Korea,
        September 21, 2015.
   274) Drug dlivery of the future: Chasing the invisible gorilla, Lilly/Purdue Technology Day, Eli Lilly,
        Indianapolis, IN, October 5, 2015.
   275) Controlled Drug Delivery: Historical perspective for the next generation, Sungkyunkwan University,
        College of Engineering and College of Pharmacy, Suwon, Korea, November 19, 2015.
   276) Controlled Drug Delivery: Historical perspective for the future, The Chinese University of Hong
        Kong, College of Pharmacy, Sha Tin, Hong Kong, March 16, 2016.
   277) Lessons learned from Dr. Tsuneji Nagai for the future of drug delivery, the 30th Anniversary
        Symposium of The Nagai Foundation Tokyo: Link to the Past and Bridge to the Future, Tokyo,
        Japan, July 7, 2016.
   278) Drug Delivery Systems: Achieving Accelerated Evolution, the 10th Israel Controlled Release Society
        Symposium, Maalot, Israel, September 16, 2016.
   279) Drug Delivery Systems: Accelerated Evolution for the Future, Allan S. Hoffman Lecture, University
        of Washington, Seattle, WA, October 10, 2016.
   280) Drug delivery systems: Past successes and future possibilities, the 28th Korean Academy of Science
        & Technology Symposium: Young Scientists in Drug Delivery- Redirecting the Research Field,
        KIST, Seoul, Korea, December 7, 2016.


                                                                                                       Page 76
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1004 of 1189 PageID #: 20172



   281) PLGA microparticles; Challenges in peptide and protein delivery, Eli Lilly and Company,
        Indianapolis, IN, March 9, 2017.
   282) Center for drug abuse intervention and treatment, National Institute of Drug Abuse, Baltimore, MD,
        April 7, 2017.
   283) The drug delivery field at the inflection point, IDDS-GiRC Joint Symposium, Seoul, Korea, May 25,
        2017.
   284) The drug delivery field at the inflection point: Why we need to change, University of Utah, Salt Lake
        City, UT, August 28, 2017.
   285) Characterizations of PLGA polymers, FDA Public Workshop on Demonstrating Equivalence of
        Generic Complex Drug Substances and Formulations: Advances in Characterization and In Vitro
        Testing, Silver Spring, MD, October 6, 2017.
   286) The drug delivery field at the tipping point, Korea University, Jochiwon, Korea, October 20, 2017.
   287) Drug delivery systems: Accelerated evolution for the future, Monash University, Melbourne,
        Australia, November 17, 2017.
   288) Preparing manuscripts and patents, University of Auckland, Auckland, New Zealand, November 21,
        2017.
   289) Bioefficacy and toxicity studies in drug delivery: Animal models & alternatives, in New Zealand-
        Australia CRS 2017 Joint Workshop on Recent Trends in In-vitro, Ex-vivo and In-vivo Models in
        Bioactive Delivery, November 22, 2017.
   290) Drug delivery systems: Past successes and future possibilities, University of Otago, Dunedin, New
        Zealand, November 24, 2017.
   291) Preparing manuscripts for Journal of Controlled Release, University of Otago, Dunedin, New
        Zealand, November 24, 2017.
   292) The drug delivery field at the inflection point: Time for new thinking, University of Auckland,
        Auckland, New Zealand, November 27, 2017.
   293) Role of drug delivery in drug discovery, University of Auckland, Auckland, New Zealand, November
        28, 2017.
   294) The drug delivery field at the inflection point: Time to change for the future, University of Southern
        California, Los Angeles, CA, February 24, 2018.
   295) The drug delivery field at the inflection point, The KAST 13th Frontier Scientist Workshop: Future
        Trends of Biomaterials, University of Utah, Salt Lake City, UT, June 18-19, 2018.
   296) A long walk to PLGA. The 2018 Annual Meeting of Controlled Release Society, New York, NY,
        July 22, 2018.
   297) The future of the drug delivery field: Lessons learned from Professor Diane Burgess, The Interface
        between Science and Education. A Celebration of Professor Diane J. Burgess’ 60th Birthday, Storrs,
        CT, August 18, 2018.
   298) PLGA microparticles: Very well-known but unexplored formulations, Fifth Symposium of
        Innovative Polymers for Controlled Delivery, Suzhou, China, September 15, 2018.
   299) The drug delivery field at the inflection point: Time to think differently, West China School of
        Pharmacy, Sichuan University, Chengdu, China, November 5, 2018.
   300) The drug delivery field at the inflection point: Time to think differently, Engineering Research Center
        in Biomaterials, Sichuan University, Chengdu, China, November 6, 2018. West China School of
        Pharmacy, Sichuan University, Chengdu, China, November 6, 2018.


                                                                                                           Page 77
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1005 of 1189 PageID #: 20173



   301) Create your own future, West China School of Pharmacy, Sichuan University, Chengdu, China,
         November 6, 2018.
   302) One life, one chance, Purdue Korean Faculty Association, West Lafayette, IN, December 14, 2018.
   303) The future of the drug delivery field: time to make real changes, 17th International Symposium on
        Advances in Technology and Business Potential of New Drug Delivery Systems, Mumbai, India,
        February 2, 2019.
   304) Characterization considerations for complex generics containing PLGA, Section “Advancing
        Pharmaceutical Science in Generic Industry-1), 33rd International Forum Processing Analysis &
        Control (IFPAC-2019), North Bethesda, MD, March 4, 2019.
   305) Drug delivery: Collective progress beyond nanohorizon, Nanomedicine Symposium, Aurora, CO,
        April 26, 2019.
   306) An assessment of the current and likely impact of the science of crossing biological barriers on
        medicine, Keystone Symposium on Delivering Therapeutics across Biological Barriers, Dublin,
        Ireland, May 9, 2019.
   307) PLGA: Very well-known but unknown polymers, Helmholtz-Zentrum Geesthacht. Centre for
        Materials and Coastal Research, Berlin, Germany, May 14, 2019.
   308) Nanoprogress in nanomedicine: Mission NanoAcccompished, 2019 Controlled Release Society
        (CRS) Annual Meeting, Debate on Nanotechnology: Big progress vs nano progress,Velencia, Spain,
        July 22, 2019.
   309) Importance of polymer characterization in transdermal and cosmetic formulations, Fifth Conference
        of transdermal drug delivery in world federation of Chinese medicine societies, Nanjing. China,
        August 17, 2019.
   310) One life, one chance: Create your own future, China Pharmaceutical University, Nanjing, China,
        August 19, 2019.
   311) PLGA formulations: Understanding the complexicity of the PLGA assay, Chinese American Society
        of Nanomedicine and Nanotechnology, Hangzhou, China, August 20, 2019.
   312) Kinam Park and Fernanda Ogochi: How to get published in Journal of Controlled Release:
        Perspectives of the editor and the publisher, Chinese American Society of Nanomedicine and
        Nanotechnology, Hangzhou, China, August 20, 2019.
   313) Characterization of complex PLGA formulations, FDA, Silverspring, MD, September 12, 2019.
   314) Kinam Park and Fernanda Ogochi: Writing research articles, West China School of Pharmacy,
        Chengdu, China, September 19, 2019.
   315) Reshapable hydrogels for soft tissue expansion, Engineering Research Center in Biomaterials,
        Sichuan University, Chengdu, China, September 19, 2019.
   316) Drug Delivery: What Do We Do Now? The 1st Asian Young Investigator Symposium on
        Pharmaceutical Science and Technology, Chengdu, China, September 20, 2019.
   317) Professor Doo Sung Lee: A pioneer in environment-sensitive polymers, Polymer Society of Korea,
        Seogwipo, Jeju, Korea, October 10, 2019.
   318) Stand firm on the goal of your life, College of Pharmacy, Seoul National University, Seoul, Korea,
        October 11, 2019.
   319) Time for Korean pharmaceutical science to move ahead of the world, Pharmaceutical Society of
        Korea, Yeosu, Korea, October 14, 2019.



                                                                                                       Page 78
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1006 of 1189 PageID #: 20174



   Awards by Graduate students
   1) Yoon Yeo: 2002 CRS-3M Drug Delivery Systems Graduate Student Outstanding Research Award in
      Drug Delivery (Controlled Release Society, July, 2003)
   2) Yong Qiu: AAPS Outstanding Graduate Student Research Award in Pharmaceutical Technologies
      (American Association of Pharmaceutical Scientists, October 2003)
   3) Yoon Yeo: AAPS Outstanding Graduate Student Research Award in Pharmaceutical Technologies
      (American Association of Pharmaceutical Scientists, November 2004)
   4) Drug Delivery Special Interest Group Outstanding Contribution to the Society for Biomaterials
      (Eunah Kang: Society for Biomaterials 2007)

   Reviewer for Scientific Organizations
   1) Reviewer for the Petroleum Research Fund of the American Chemical Society (1991, 1992, 1994,
      1997, 2000).
   2) Special reviewer for the Medical Research Council of Canada (1991, 1996), and the National Sciences
      and Engineering Research Council of Canada (1998, 2001).
   3) Reviewer for the U.S. Civilian Research & Development Foundation. Regional Experimental Support
      Center Program 2000-2001 (2000).
   4) Reviewer for the Maryland Sea Grant College of the National Office's Sea Grant Technology Program
      (2002)
   5) Reviewer for Canadian Institute of Health Research (2003)
   6) Reviewer for Connecticut Innovations (2005)
   7) Reviewer for the Netherlands Organisation for Scientific Research (2009)
   8) Reviewer for the BMM/CTMM/TIPharma, the Netherlands (2009)
   9) Reviewer for Lister Institute Research Prizes, United Kingdom (2012)


   Reviewer for Academic Departments
   1) University of Minnesota, Department of Pharmaceutics, 1998
   2) University of Utah, Department Pharmaceutics and Pharmaceutical Chemistry, 2004.
   3) School of Pharmacy at Queen’s University Belfast, Belfast, United Kingdom, 2011.


   Short Course Instructor
   1) Peppas, N.A. and Park, K.: Hydrogels in Biomedical and Pharmaceutial Applications, held at
      Indianapolis, IN, on April 24-26, 1991.
   2) Peppas, N.A. and Park, K.: Hydrogels in Biomedical and Pharmaceutial Applications, held at Purdue
      University, West Lafayette, IN, on May 5-7, 1992.


   National and International Committee Member
   1) Program Planning Committee for the American Association of Pharmaceutical Scientists (AAPS)
      Meeting (Fall, 1987).
   2) Scientific Program Committee for the 1990 Controlled Release Society Meeting (July, 1990).

                                                                                                      Page 79
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1007 of 1189 PageID #: 20175



   3) Abstract review for the Pharmaceutics and Drug Delivery Section of the American Association of
      Pharmaceutical Scientists (AAPS) Meeting (Fall, 1991).
   4) Program Planning Committee for the Controlled Release Society Symposium to be held in Korea
      (1992).
   5) Controlled Release Society Award Committee in Outstanding Pharm/Ag-Vet Section (1992-1993).
   6) Controlled Release Society Award Committee in Graduate Student Research Awards & Young
      Investigator Research Award (1993-1996)
   7) Controlled Release Society Nominations Committee (1993-1996).
   8) Controlled Release Society Committee in Ag/Vet Development (1993-1996).
   9) Abstract review for the Protein Adsorption Section of the Society for Biomaterials Meeting (1993).
   10) Task Force on Global Membership Network of the Controlled Release Society (1993).
   11) Controlled Release Society Award Committee in Outstanding Pharm/Ag-Vet Section (1993-1994).
   12) Abstract review committee for the 20th Annual Meeting of the Society for Biomaterials (held in
       Boston, April 5-9, 1994).
   13) Advisory Board of the Molecular Modeling Conference (1994)
   14) Scientific Program Committee for the 1996 Controlled Release Society Meeting (1994).
   15) Chairman of the Global Network Team of the Controlled Release Society (1994-1995).
   16) Advisory Panel on Polymeric Excipients, USP (1995-1999)
   17) Chairman of the Global Network Committee of the Controlled Release Society (1995-1996).
   18) Chairman of the Fellow selection committee of the Pharmaceutics and Drug Delivery (PDD) section of
       the American Association of Pharmaceutical Scientists (AAPS) (1996-1997).
   19) ACS Books Advisory Board (1997-2000)
   20) Advisory Panel on Current Drugs (1997-1999)
   21) Scientific Advisory Board, International Symposium on the Frontiers in Biomedical Polymers
       Applications (2000-2001)
   22) Scientific Advisory Board, International Symposium on Recent Advances in Drug Delivery Systems
       (2000-2001)
   23) Advisory Panel on Excipients: Substance and Characterization Expert Committee, USP (2000-2005)
   24) Scientific Program Committee of the 2nd Pharmaceutical Sciences World Congress (PSWC2004)
       (2001-2004).
   25) Workshop Committee for the Controlled Release Society’s Workshop on Optimization of Quality and
       Performance Attributes of Controlled Release Products, Seoul, Korea (2001-2002)
   26) International Advisory Committee of the First International Conference on Medical Implants Bethesda,
       MD (July 25-28, 2003)
   27) Scientific Advisory Board, Third International Nanomedicine and Drug Delivery Symposium (2005)
   28) Scientific Advisory Board, European Symposium on Controlled Drug Delivery (2006-)
   29) Scientific Advisory Board, China International Pharmaceutical Technologies Conference 2007 (2006-)
   30) Scientific Organizing Committee for Micro 2007, The 16th International Symposium on
       Microencapsulation (2007)


                                                                                                        Page 80
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1008 of 1189 PageID #: 20176



   31) International Advisory Board, the 3rd International Conference on Smart Materials, Structures and
       Systems (2007-2008)
   32) International Organizing Committee, Symposium on Innovative Polymers for Controlled Delivery,
       Suzhou, China, September 14-17, 2010.
   33) Nominations Committee for Controlled Release Society, 2010-2011.
   34) Symposium Co-Chairman , 4th International Advanced Biomaterials Symposium 2013, September 28-
       October 2, 2013, Changchun, China.
   35) International Committee of the Athens Congress on Computational-Experimental, Scientific-Regulatory
       Advances in Drug Discovery, Formulation Strategies, Drug Delivery, ADMET for Small Molecules
       (Generics) and Biotechnological (Biosimilar) Drugs, Athens, Greece, May 30-June 1, 2015.
   36) The Annual Meeting Programme Committee for the Controlled Release Society conference in 2015,
       Edinburgh, Scotland, July 25-29, 2015.
   37) The nominating committee of the Controlled Release Society, 2016-2017.
   38) The nominating committee of the Controlled Release Society, 2017-2018.


   Meeting Organizer
   1) The 1989 Scanning Microscopy Meeting on "Colloidal gold: quantitative labeling and new
      applications," held in Salt Lake City, UT, on May 1-5, 1989.
       Co-organizer: Dr. Ralph Albrecht, University of Wisconsin.
   2) The 1994 ACS National Meeting on "First International Symposium on Biorelated Polymers,"
      sponsored by the Division of Polymer Chemistry, held in Washington, D.C., on August 21-25, 1994.
       Co-organizers: Dr. Raphael Ottenbrite, Virginia Commonwealth University, and Dr. Samuel Huang,
       University of Connecticut.
   3) Organizer for the workshops on "Particulate Drug Delivery Systems" and "Development of Hydrogel
      dosage forms" of the 1996 Controlled Release Society Meeting in Kyoto, Japan on July 11-12, 1996.
   4) A member of the organizing committee for the First Asian International Symposium on Polymeric
      Biomaterials Science, held in Ishikawa, Japan on May 14-16, 1997.
   5) KSP and CRS Joint Symposium on Recent Advances in Drug Delivery and Biomaterials, held in Seoul,
      Korea on September 24-26, 1997.
       Program co-chairman: Seo Young Jeong
   6) The 1998 Controlled Release Society Meeting, held in Las Vegas on June 22-24, 1998.
       Program co-chairman: Russell Potts.
   7) Program Chairman for "Recent Advances in Controlled Drug Delivery," in The WorldPharm98, held in
      Philadelphia, PA on September 22-24, 1998.
   8) American Chemical Society Symposium on "Drug Delivery in the 21st Century" sponsored by the
      Division of Polymer Chemistry, held in Anaheim, CA on March 21-25, 1999.
       Co-organizer: Randall Mrsny.
   9) The Controlled Release Society Winter Symposia and 11th International Symposium & Exposition on
      Recent Advances in Drug Delivery Systems, held in Salt Lake City, UT on March 3-6, 2003.
       Co-organizers: Jindrich Kopecek, James Anderson, Martyn Davies, Sung Wan Kim.


                                                                                                      Page 81
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1009 of 1189 PageID #: 20177



   10) The workshops on "CMC Regulatory Issues for Controlled Release Parenterals," of the 2006
       Controlled Release Society Meeting in Vienna, Austria on July 22, 2006. Co-organizer: Diane
       Burgess.
   11) International Symposium on Recent Advances in Drug Delivery, held in Salt Lake City, UT on
       February 26-28, 2007.
   Co-Chairmen: David Granger and You Han Bae.
   12) Program Chairman of the Annual Meeting of the Society for Biomaterials held in Chicago, IL, 2007.
   13) Program Chair for the pharma themes (Chemistry for Health: Catalyzing Translational Research) for
       the ACS Annual Meeting, held in Philadelphia, PA, in August 2008.
   14) International Symposium on Recent Advances in Drug Delivery, held in Salt Lake City, UT on
       February 15-17, 2009.
   Co-Chairmen: David Granger and You Han Bae.
   15) Drug Delivery and Cancer: Challenges and New Directions for Cancer Therapy, held in West Lafayette,
       IN on October 10-11, 2011,
      Co-Chairmen: Alex Wei, Donald Berstrom, and Kinam Park.
   16) Chair, the Annual Meeting Programme Committee for the Controlled Release Society conference in
       2016, Seattle, WA, USA, July 16-20, 2016.
   17) Co-Chair, Randy Mrsny, Kinam Park, Isabelle Aubert, and Cornell Stamoran, Chairs. Non-invasive
       Delivery of Macromolecules Conference 2017, San Diego, CA, USA, February 21-24, 2017.


   Chairman at Meetings
   1) Chairman of a section on "Artificial Surfaces" at the 1986 Scanning Electron Microscopy Meeting,
      held in New Orleans, LA, on May 5-9, 1986.
   2) Chairman of a section on "Bioadhesives" at the 14th International Symposium on Controlled Release of
      Bioactive Materials, held in Toronto, Canada, on August 2-5, 1987.
   3) Chairman of a session on "Ancillary and Correlative Techniques II - Labeling," at The 7th Pfefferkorn
      Conference on Science of Biological Specimen Preparation, held in Guildford, England, on September
      12-16, 1988.
   4) Chairman of a section on "Biopharm I" at the 17th International Symposium on Controlled Release of
      Bioactive Materials, held in Reno, NV, on July 22-25, 1990.
   5) Chaiman of a session on "Vascular Prosthesis" at the 38th Annual Meeting of American Society for
      Artificial Internal Organs, held in Nashville, TN, on May 7-9, 1992.
   6) Chairman of a session on "Fourth International Symposium on Polymeric Drugs and Drug Delivery
      Systems" at the 204th ACS National Meeting, held in Washington, D.C., on August 24, 1992.
   7) Co-Chairman of a session on "Polymers of Biological and Biomedical Significance" at the 204th ACS
      National Meeting, held in Washington, D.C., on August 26, 1992.
   8) Co-Chairman of a session on "Bioadhesives" at the AIChE Annual Meeting, held in Miami Beach, FL,
      on November 4, 1992.
   9) Co-Chairman of a session on "Mathematical and Computer Modeling" at the 22nd International
      Symposium on Controlled Release of Bioactive Materials, held in Seattle, WA, on July 30-August 2,
      1995.



                                                                                                     Page 82
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1010 of 1189 PageID #: 20178



   10) Co-Chairman of a session on "Biomaterials and Drug Delivery" at the 42nd Annual Conference of
       American Society for Artificial Internal Organs, held in Washington, D.C., on May 3, 1996.
   11) Chairman of a session on "Transdermal Products Development" at the Third International Symposium
       on Biomaterials and Drug Delivery Systems, held in Taejeon, Korea, on July 4-5, 1996.
   12) Co-Chairman of a section on "Agriculture/Veterinary Applications 1 - Session II" at the 23rd
       International Symposium on Controlled Release of Bioactive Materials, held in Kyoto, Japan, on July
       7-10, 1996.
   13) Chairman of a session on "Biorelated Polymers: Advances in Polymeric Drugs and Drug Design" at the
       212th American Chemical Society National Meeting, held in Orlando, FL, on August 25-29, 1996.
   14) Chairman of a session on "Polymer Design I" at the 8th International Symposium on Recent Advances
       in Drug Delivery Systems, held in Salt Lake City, UT, on February 24-27, 1997.
   15) Chairman of 7 sessions of "Recent Advances in Controlled Drug Delivery" at The WorldPharm98, held
       in Philadelphia, PA, on September 22-24, 1998.
   16) Chairman of a session on "Polymeric Carriers" at the 8th International Symposium on Recent
       Advances in Drug Delivery Systems, held in Salt Lake City, UT, on February 19-22, 2001.
   17) Chairman of a session on "Issues in Protein Microencapsulation" at the AAPS Conference on Advances
       in Pharmaceutical Processing, held in Parsippany, NJ, on June 19-20, 2003.
   18) Co-Chairman of a session on "Colloidal Drug Carriers" at the 32nd Annual Meeting of the Controlled
       Release Society, held in Miami, FL, on June 18-22, 2005.
   19) Co-Chairman of a session on “Industrial Session and Roundtable: From Bench to Bedside” at the
       NanoDDS 10, held in Omaha, NE, on Oct. 3-5, 2010.
   20) Co-Chairman of a session on “New Concepts in Polymer Gene/drug/RNAi Delivery Systems” (SO51-
       16.2) at the 9th World Biomaterials Congress, held in Chengdu, China on June 3, 2012.
   21) Co-Chairman of a session on “Preparation and Biomedical Applications of Bioactive Polymer
       Materials” (SO52-33 & SO64-33) at the 9th World Biomaterials Congress, held in Chengdu, China on
       June 3, 2012.
   22) Chairman of a Plenary Session by Dr. Kenzo Takada at the Controlled Release Society Meeting in
       Honolulu, Hawaii, July 22, 2013.
   23) Co-Chairman of a session on Parenteral Sustained Release Drug Delivery at the Controlled Release
       Society Meeting in Honolulu, Hawaii, July 22, 2013.
   24) Chairman of a session on Blood-Brain Barrier at the Non-invasive Delivery of Macromolecules
       Conference 2017, San Diego, CA, USA, February 22, 2017.
   25) Co-chairman of Session 4, Fifth Symposium of Innovative Polymers for Controlled Delivery, Suzhou,
       China, September 16, 2018.


   Teaching Responsibility
   1)   IPPH 363: Basic Pharmaceutics II: Controlled release drug delivery systems (1986-2006, 2009)
   2)   IPPH 581: Disperse Systems: physicochemical and thermodynamic properties of polymers used in the
        pharmaceutical area. (1986-1996)
   3)   IPPH 669: Rate Processes: Rate processes occurring in biological systems. (1987-1995)
   4)   BMS 517A: Tissue engineering (on biomaterials and drug delivery) (2000)
   5)   ChE 697C: Biomaterials Science (on biomaterials and drug delivery) (2001)

                                                                                                     Page 83
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1011 of 1189 PageID #: 20179



   6)   IPPH 690W: (BME695K): Polymers in Pharmaceutical and Biomedical Systems (2000 - 2014)
   7)   ChE 461: Biomedical Engineering (2008 - 2018)
   8)   Engr 103: Introduction to Engineering Practice (2008 - 2018)
   9)   BME 290: Frontiers in Biomedical Engineering (2010)
   10) IPPH 100: Orientation Course (2017 - 2018)
   11) BME 295/299: BME Research Scholars I (2017)
   12) BME 489/490: BME Senior Design (2018)
   13) BME 695K: Polymers in Biomedical and Pharmaceutical Systems (2016 - )


   Thesis Supervision
   1) Donghao Robert Lu - "Protein behavior at the solid-liquid interface."
      He graduated with a Ph.D. degree in August 1990 to become Assistant Professor at Idaho University.

   2) Fei-Wen Mao - "Polymer grafting and steric repulsion."
      She graduated with a M.S. degree in April, 1990.

   3) Waleed S.W. Shalaby - "Enzyme-digestible hydrogels for oral drug delivery"
      He graduated with a Ph.D. degree in July 1992. He continued his education at the School of Medicine
      of the University of South Carolina and obtained his M.D. degree in 1996.

   4) Mansoor M. Amiji - "Steric repulsion by PEO/PPO/PEO block copolymers"
      He graduated with a Ph.D. degree in August 1992 to become Assistant Professor at School of
      Pharmacy, Northeastern University.

   5) Kalpana R. Kamath - "Albumin grafting by -irradiation"
      She graduated with a Ph.D. degree in August 1993 to become Assistant Professor at School of
      Pharmacy, University of South Dakota.

   6) Samuel J. Lee - "Synthesis of sol-gel phase-reversible hydrogels sensitive to glucose"
      He graduated with a Ph.D. degree in December 1994 to work as a research scientist at DuPont
      Biomedical.

   7) Timothy B. McPherson - "Prevention of protein adsorption by PEO surface modification"
      He graduated with a Ph.D. degree in December 1995. After working as a postdoc in Bioengineering
      Department of Purdue University, he became Assistant Professor at College of Pharmacy, Saint Louis
      University.

   8) Aiman A. Obaidat - "Characterization of glucose dependent gel-sol phase transition of the polymeric
      glucose-concanavalin a hydrogel"
      He graduated with a Ph.D. degree in June 1996 to become Assistant Professor at School of Pharmacy.
      Jordan University of Science and Technology, Irbid, Jordan.

   9) Jun Chen - "Superporous hydrogels: Synthesis and applications"
      He graduated with a Ph.D. degree in January 1997 to work as a research scientist at Merck.

   10) Rosalind Jackson - "Preparation of alginate microparticles by emulsification for oral vaccine delivery"
       She graduated with a Ph.D. degree in May 1997 to work as a research scientist at McNeil Consumer
       Products Company.

                                                                                                        Page 84
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1012 of 1189 PageID #: 20180




   11) Seongbong Jo - “Synthesis of applications of silanated poly(ethylene glycol)s"
       He graduated with a Ph.D. degree in May 1998.

   12) Argaw Kidane - "PEO grafting on biomaterial surfaces using gamma-irradiation"
       He graduated with a Ph.D. degree in May 1996 to work at Upjohn Company.

   13) Tonglei Li - “Fractal analysis of surface roughness and study of etching mechanism of acetaminophen
       single crystals"
       He graduated with a Ph.D. degree in April 1999 and became an Assistant Professor at University of
       Kentucky.

   14) Richard Gemeinhart - "Properties of superporous hydrogels for drug delivery"
       He graduated with a Ph.D. degree in 2000 and became an Assistant Professor at University of Illinois at
       Chicago.

   15) Jung Ju Kim - "Glucose-sensitive phase-reversible hydrogels"
       He graduated with a Ph.D. degree in 2001 and became a group leader at Pacific Corporation in Korea.

   16) Nam-Jin Baek - "Drug delivery from stents"
       Graduated with a Ph.D. degree in July 2002 and became a group leader at Samyang Research Center-
       USA.

   17) Hong Wen-"Atomic force microscopic examination of crystal dissolution patterns."
       Graduated with a Ph.D. degree in Septemer 2002. Wyeth Pharmaceutical Inc.

   18) Yong Qiu - “Development of elastic superporous hydrogels.”
       Graduated with a Ph.D. degree in December 2002 and is now with IMPAX Laboratories, Inc.

   19) Yoon Yeo-"Solvent exchange method- a novel microencapsulation technique."
       Graduated with a Ph.D. degree in November 2003 and is now on the faculty at Purdue University.

   20) Mark E. Byrne (NSF IGERT Fellow, Department of Chemical Engineering) - "Glucose sensitive
       molecules: Applications to biosensors" (Co-advisor with Professor Nicholas Peppas at Department of
       Chemical Engineering).
       Graduated with a Ph.D. degree in 2003 and is now an Assistant Professor at Auburn University.

   21) Yourong Fu - “Novel method of making fast dissolving tablets”
       Graduated with a Ph.D. degree in 2004 and is now with Akina, Inc.

   22) David Henthorn (NSF IGERT Fellow, Department of Chemical Engineering) - "Modeling of novel
       multi-methacrylate polymerization" (Co-advisor with Professor Nicholas Peppas at Department of
       Chemical Engineering).
       Graduated with a Ph.D. degree in 2004. Assistant Professor at University of Missouri-Rolla.

   23) Kimberly Hayden (NSF IGERT Fellow, Department of Chemical Engineering) - "Effect of particle
       surface characteristics on particle transport" (Co-advisor with Professor Jennifer Sinclair at Department
       of Chemical Engineering).
       Graduated with a Ph.D. degree in 2003 and is now an Assistant Professor at University of Missouri-
       Rolla.




                                                                                                         Page 85
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1013 of 1189 PageID #: 20181



   24) Jay Blachard (NSF IGERT Fellow, Department of Biomedical Engineering) - "Controlled drug
       delivery using pH-sensitive hydrogels" (Co-advisor with Professor Nicholas Peppas at Department of
       Chemical Engineering).
       August 2000 - December 2002 (Moved to University of Texas at Austin).

   25) Grace Jun-Park (NSF IGERT Fellow, Department of Pharmaceutics) - “Surface modified
       PLGA/carbon nanofiber composites enhance articular chondrocyte functions” (Co-advisor with
       Professor Tom Webster at Department of Biomedical Engineering).
       Graduated with a Ph.D. degree in December 2005 and is with Becton, Dickinson & Co. (BD) at
       Franklin Lakes, NJ.

   26) Seonghoon Jeong- “Sustained release of fast-melting tablets using various polymer coated ion-
       exchange resin complexes”
       Graduated with a Ph.D. degree in 2005. Wyeth Pharmaceuticals
       Professor at Busan National University in Korea.

   27) Connie Paul (NSF IGERT Fellow, Department of Pharmaceutics)- “The microenvironment-controlled
       encapsulation (mice) process for drug delivery” Co-advisor with Professor Paul Robinson at School of
       Veterinary Sciences).
       Graduated with a Ph.D. degree in August 2006 and is currently an associate scientist with Elan
       Pharmaceuticals.

   28) Eunah Kang-“Drug eluting stent and its characterization by coherent anti-Stokes Raman scattering
       microscopy”
       Graduated with a Ph.D. degree in Biomedical Engineering in 2007
       A postdic at Korea Institute of Science and Technology.

   29) Mingli Ye- “Factors controlling the microcapsules prepared by the solvent exchange method”
       Graduated with a Ph.D. degree in 2008.
       A postdoctoral research associate with the Engineering Research Center for Structure Organic
       Particulate Systems, School of Chemical Engineering, Purdue University.

   30) Kwang Su Seo - "Novel ultrasonic atomizer approach for making microcapsules"
       Graduated with a master’s degree in Biomedical Engineering in 2006.
       A Ph.D. graduate student at University of Akron.

   31) Kumar Vedantham - "Development of two-drug eluting stents"
       August 2005 - October 2009
       Postdoc training at Mechanical Engineering and Engineering Science Department, The University of
       North Carolina at Charlotte.

   32) Somali Chaterji - "Endothelial cell culture on smooth muscle cell surface"
       August 2005 - December 2009.

   33) Ji Young Kim - "Hydrotropic solubilization of poorly soluble drugs"
       January 2006 -August 2009
       LG Life Science.

   34) Jutarat Kitsongsermthon - "Multiple drug release from stents"
       August 2006 –October 2011.

   35) Namho Kim - “Drug release for promoting endothelial cell growth”

                                                                                                      Page 86
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1014 of 1189 PageID #: 20182



       August 2008 - July 2010.

   35) Ying Lu- “Drug-eluting stents using nanofabricated drug crystals”
       July 2009 - 2013.

   36) Yuanzu He- “Effect of microparticle shape and size on cell endocytosis”
       July 2010 - 2012.

   37) Crystal Soo Jung Shin: “Nanofabrication of anticancer drug delivery systems”
       January 2010 - June 2014.

   38) Matthew McDermot: "An evaluation of tetramethyl orthosilicate as a vehicle for anti-inflammatory
       delivery after microelectrode implantation"
       July 2011 - present (Co-advisor: Professor Kevin Otto).

   39) Mark Hamilton- “Blood glucose detection from exhaled breath condensate”
       May 2012 - May 2014 (Co-advisor: Professor Ann Rundell).

   40) Ben Kline - “Interplay between polymer and solvent in microparticle formulation”
       July 2012 - May 2014.

   41) Heui Chang Lee- “Device design factors for enhancing the functionality of chronic intracortical
       microelectrodes”
       July 2012 - December 2016 (Co-advisor: Professor Kevin Otto).

   Post-docs and visiting scientists

   1) Professor Chang-Koo Shim, Ph.D., November, 1988 - October, 1989.
   2) Yin-Chao Tseng, Ph.D., July, 1989 - June, 1992.
   3) Annamaria Paparella, Ph.D., October, 1993 - May, 1994.
   4) Professor Sung-Ju Hwang, Ph.D., June, 1996 - June, 1998.
   5) Jin-Chul Kim, Ph.D., July, 1997 - June, 1999.
   6) Professor Ki-Young Lee, Ph.D., June, 1998 - September, 1998.
   7) Won-Moon Choi, Ph.D. October, 1998 - September, 2000
   8) Professor Jin-Ho Lee, Ph.D. March, 1999 - February, 2000
   9) Hasoo Seong, Ph.D. November 1999 - November 2000
   10) Yong Keun Chang, Ph.D., March 2000 - August 2000
   11) Ghanashyam Acharya, Ph.D. March 2000 - February 2001
   12) Jaehwi Lee, Ph.D. April 2000 - February 2004
   13) Dukjoon Kim, Ph.D. January 2001- July 2002
   14) Sang Cheon Lee, Ph.D. March 2001- December 2003
   15) Hossein Omidian, Ph.D., March 2001- April 2002
   16) Shi Cheng Yang, Ph.D., May 2001- June 2003
   17) Tooru Ooya, Ph.D., September 2001- September 2002
   18) Tomohirro, Konno, October, 2001
   19) Seon Haeng Cho, Ph.D., October 2001- December 2002

                                                                                                         Page 87
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1015 of 1189 PageID #: 20183



   20) Jong-Duk Kim, Ph.D. October 2001-September 2002
   21) Byoung Yoon Kim, December 2001 - June 2002
   22) Seung Rim Yang, July 2002 - December 2002
   23) Jae Hyun Jeong, July 2003-December 2003
   24) Susumu Kimura, Ph.D., August 2003-February 2005
   25) Kang Moo Huh, Ph.D., December 2003 - October 2004
   26) Jae Hyung Park, Ph.D., March 2004 - August 2005
   27) Ji-Young Kim. M.S., June 2004 - January 2005
   28) Sangyoup Lee, June 2004 – June 2006
   29) Woo-Kyung Lee, Ph.D., July 2004 - February 2005
   30) Dae Keon Choi, Ph.D., September 2004 - January 2006
   31) Bong Sik Jeon, March 2005 - August 2005
   31) Il Keun Kwon, Ph.D., March 2005 - February 2007
   32) Woo Sun Shim, Ph.D., August 2005 - September 2006
   33) Seonghoon Jeong, Ph.D., December 2005 - March 2006
   34) Je Kyo Jeong, Ph.D. March 2006 - September 2006
   35) Hatem Hegazy, March 2006 - September 2006
   36) Sungwon Kim, Ph.D., August 2006 – September 2011
   37) Xiaohong Wei, Ph.D., October 2006 - September 2007
   38) Jong-Ho Kim, Ph.D. March 2007 - June 2008
   39) Oju Jeon, Ph.D., April 2007 – March 2008
   40) Yuuki Takaishi, October 2007 – September 2008
   41) Ghanashyam Acharya, Ph.D. September 2007 –March 2011
   42) Kyungmin Shin. August 2008 - July 2009
   43) Kyeongsoon Park, Ph.D. August 2008 - July 2009
   44) Nazgul Myzhanova, October - November 2008
   45) Ayauzhan Tumabayeva, October - November 2008
   46) Da-Won Oh. February 2009 - August 2009
   47) Sungwon An. May 2009 - April 2010
   48) Yeon Hee Yun, July 2009 - November 2009
   49) Yoshio Kuno, Ph.D., October 2009 - September 2010
   50) Professor Sung Soo Han, Ph.D. February 2010 - January 2011
   51) Jung Min Cho, May 2010 - July 2011
   52) Ki Young Choi, Ph.D.. August 2010 - July 2011
   53) Byung Kook Lee, Ph.D., January 2011- August 2017
   54) Yeon Hee Yun, Ph.D., May 2011 – January 2018
   55) Professor Wenping Wang, Ph.D., November 2011 - November 2012
   56) Byung-Dong Hahn, Ph.D., February 2012 – January 2013
   57) Professor Yuhua Ma, M.S., March 2012 – February 2013
   58) Professor Shengjiu Gu, Ph.D., March 2012 - September 2012

                                                                            Page 88
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1016 of 1189 PageID #: 20184



   59) Professor Senlin Shi. Ph.D., June 2012 - May 2013
   60) Professor Zhongqiong Qu, Ph.D., August 2012 -July 2013
   61) Professor Nian-Ping Feng, Ph.D., August 2012 - July 2013
   62) Professor Fei Qiu, Ph.D., September 2012 - August 2013
   63) Jinhyun Hannah Lee, Ph.D., March 2013 - February 2014.
   64) Professor Juqun Xi, Ph.D., August 2013 – August 2014
   65) Professor Xueying Yan, Ph.D., February 2014 – January 2015
   66) Yongjuan Shi, September 2014 - September 2015
   67) Professor Xu Lu, Ph.D., October 2014 - October 2015
   68) Andrew Otte, Ph.D., October 2014 – August 2019
   69) Youngnam Lee, M.S., November 2014 - October 2016
   70) Bong Kwan Soh, M.S., November 2014 – October 2019
   71) Chang Geun Song, M.S., November 2014 - December 2015
   72) Yahira Baez, Ph.D., November 2014 - October 2016
   73) Professor Ming-Tao Zhang, PhD, December 2014 - August 2017
   74) Seungman Park, Ph.D., December 2014 - November 2015
   75) Ayauzhan Tumabayeva, M.S., January 2015 - December 2015
   76) Professor Zhuangzhi Zhi, Ph.D., January 2015 - January 2016
   77) Ellina Mun, Ph.D., November 2015 - September 2017
   78) Daekoo Woo, M.S., October 2016 - August 2017
   79) Haoying Yu, M.S., Februay 2017 - June 2017
   80) Gwang Heum Yoon, M.S., October 2016 -
   81) Dijia Yu, M.S., November 2017 - November 2018
   82) Shweta Sharma, Ph.D., February 2018 -
   83) Farrokh Sharifi, Ph.D., August 2018 -

   Manuscript Reviews for Journals

      ACS Advanced Chemistry Series
      Acta Anatomica
      Analytical Chemistry
      American Journal of Pathology
      American Journal of Transplantation
      Bioconjugate Chemistry
      Biomacromolecules
      Biomaterials
      Biotechnology and Bioengineering
      Colloids and Surfaces
      Computational and Theoretical Polymer Science
      CRC Critical Reviews
      Eur. J. Pharmceutical Sci.
      Eur. J. Pharmaceutics & Biopharmaceutics
      European Polymer Journal
      Fundamental and Applied Toxicology
      IEEE Transaction on Biomedical Engineering

                                                                            Page 89
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1017 of 1189 PageID #: 20185



      International Journal of Cancer
      International Journal of Pharmaceutics
      Journal of Adhesion
      Journal of Applied Polymer Science
      Journal of American Chemical Society
      Journal of Bioactive and Compatible Polymers
      Journal of Biomaterials Science-Polymer Edition
      Journal of Biomedical Materials Research
      Journal of Colloid and Interface Science
      Journal of Controlled Release
      Journal of Drug Targeting
      Journal of Membrane Science
      Journal of Pharmaceutical Science
      Journal of Physical Chemistry. Letters Section
      Journal of Polymer Science. Part A: Polymer Chemistry
      Langmuir
      Macromolecules
      Molecular Therapy/Genomics
      NanoLetters
      Nature Biotechnology
      Nature Nanotechnology
      Polymer
      Pharmaceutical Development and Technology
      Pharmaceutical Research
      PharmSciTech
      Proceedings of the National Academy of Sciences, USA
      Reactive and Functional Polymers
      Scanning Microscopy
      Separation Science and Technology
      Trends in Polymer Science




                                                                            Page 90
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1018 of 1189 PageID #: 20186




                          EXHIBIT F
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1019 of 1189 PageID #: 20187
                                    CONFIDENTIAL


                                                                           Page 1

    1         UNITED STATES DISTRICT COURT
    2         DISTRICT OF DELAWARE
    3         -----------------------------------x
    4         Par PHARMACEUTICAL, INC.,
              Par STERILE PRODUCTS, LLC and
    5         ENDO Par INNOVATION COMPANY, LLC,
    6                                         Plaintiffs,
                                                           Civil Action No.
    7                    -against-                              18-823-CFC
    8         EAGLE PHARMACEUTICALS,
    9                                         Defendant.
  10          -----------------------------------x
  11                                          February 11, 2019
                                              9:16 a.m.
  12
  13                              CONFIDENTIAL
                      PURSUANT TO PROTECTIVE ORDER
  14
  15
  16
  17                Videotaped Deposition of DR. LEONARD J. CHYALL,
  18          Ph.D., taken by Plaintiff, pursuant to Notice, at
              the offices of Kirkland & Ellis, LLP, 601
  19          Lexington Avenue, New York, New York, before
              William Visconti, a Shorthand Reporter and Notary
  20          Public within and for the State of New York.
  21
  22
  23
  24
  25

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1020 of 1189 PageID #: 20188
                                    CONFIDENTIAL


                                                                         Page 38

    1         things?
    2                             MR. LASKY:         Objection to the form,
    3                   argumentative.
    4                   A.        I have expertise in many things,
    5         that is true.
    6                   Q.        You're not registered to practice
    7         before the U.S. Patent and Trademark Office,
    8         correct?
    9                   A.        That's correct.
  10                    Q.        You're not a lawyer; correct?
  11                    A.        No.
  12                    Q.        You're not an expert in patent
  13          law; correct?
  14                    A.        No.
  15                    Q.        You're not an expert in patent
  16          prosecution, correct?
  17                    A.        Correct.
  18                    Q.        Have you ever been a Patent
  19          Examiner?
  20                    A.        No.
  21                    Q.        Are you familiar with the training
  22          every Patent Examiner receives?
  23                    A.        I have some familiarity with that,
  24          yes.
  25                    Q.        The patent law concepts and rules

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1021 of 1189 PageID #: 20189
                                    CONFIDENTIAL


                                                                          Page 244

    1                        C E R T I F I C A T E

    2     STATE OF NEW YORK       )

    3                                 : ss.

    4     COUNTY OF NEW YORK      )

    5           I, WILLIAM VISCONTI, a Shorthand Reporter and

    6     Notary Public within and for the State of New York,

    7     do hereby certify:

    8           That prior to being examined, the witness named in

    9     the foregoing deposition was duly sworn to testify the truth,

   10     the whole truth, and nothing but the truth;

   11           That said deposition was taken down by me in

   12     shorthand at the time and place therein named and

   13     thereafter reduced by me to typewritten form and that the

   14     same is a true, correct, and complete transcript of said

   15     proceedings.

   16           Before completion of the deposition, review of the

   17     transcript [ X ] was [          ] was not requested.      If requested,

   18     any changes made by the deponent (and provided to the

   19     reporter) during the period allowed are appended hereto.

   20           I further certify that I am not interested in the

   21     outcome of the action.

   22           Witness my hand this 25th day of 2020.

   23

                                                        <%20567,Signature%>

   24                                                     ______________________

   25                                                      WILLIAM VISCONTI

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1022 of 1189 PageID #: 20190




                          EXHIBIT G
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1023 of 1189 PageID #: 20191




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC, and ENDO
   PAR INNOVATION COMPANY, LLC,
                  Plaintiffs,
                                         C.A. No. 18-00823-CFC
                        v.
                                         CONFIDENTIAL – PURSUANT TO
   EAGLE PHARMACEUTICALS INC.,           PROTECTIVE ORDER
                 Defendant.



                  REPLY EXPERT REPORT OF KINAM PARK, PH.D.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1024 of 1189 PageID #: 20192




   efficacy and shelf-life. See, e.g., Kannan Dep. 187:22–188:22; Vandse Dep. 254:16–22; Sanghvi

   Dep. 146:21–147:5, 148:14–149:8, 150:13–18, 151:3–22.

          25.     In addition, Dr. Kirsch’s assertion that

                                                                                   is simply wrong.

   Kirsch Rebuttal ¶ 168–69. Dr. Kirsch relies on



                                                But even Dr. Kirsch admits t




                                     See, e.g., AR3-VASO-0000012; Kirsch Rebuttal ¶¶ 146, 151,

   173, 178. Dr. Kirsch’s reliance o

                                                    If Dr. Kirsch is right that

                                                                                            then this

   further confirms that information about the narrower, optimized pH ranges in the prior art, as

   seen with Pitressin® and Vasostrict®, were material to the patentability of Par’s patents, despite

   being withheld by the inventors who were aware of it.

          26.     I note that other researchers also sought to prepare stable formulations of

   vasopressin using particular pH targets, contrary to Dr. Kirsch’s argument that

                                  For example, prior art Lithuanian Patent No. 4487 (PAR-

   VASO_0233012–22) teaches a target pH range of 3.80 to 3.95 in the manufacture of a

   vasopressin injection composition. PAR-VASO_0233014. This is a relatively narrow pH target,

   encompassing the claimed pH values, that evidences work to optimize the pH-dependent stability

   of vasopressin formulations.




                                                  11
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1025 of 1189 PageID #: 20193




   exceptional or large in terms of the formulation process. As a result, a POSA would not expect

   significant differences in formulation properties across such small changes. Indeed, Dr. Kirsch

   himself argues that

                 Kirsch Rebuttal ¶ 348.

          37.     Furthermore, if Dr. Kirsch is correct,

                                                              Instead, as I explained in my Opening

   Report and Dr. Kirsch does not dispute, the inventors only identified disclosures of the full range

   of 2.5 to 4.5 in the prior art which, according to Dr. Kirsch,

                             Kirsch Rebuttal ¶ 176. Dr. Kirsch’s assertion that

                                                                               Kirsch Rebuttal ¶ 178,

   further confirms that the properties of those products were material to the patentability of the

   claims before the patent office, as this prior art undermines the inventors’ criticality argument

   that the claimed pH range demonstrates unexpected and surprising stability over the prior art.

          38.     Further undercutting Dr. Kirsch’s contention is

                                                                    Throughout his report, Dr. Kirsch




   See, e.g., Kirsch Rebuttal ¶ 182. As I explained at length in my Opening Report, however,

   POSAs knew that pH is typically the most important variable for peptide stability. See, e.g.,

   Park Opening ¶¶ 52–54, 345, 351–52. Thus, a POSA would have known that pH is a critical

   parameter to control and would have been motivated to find the stable value, even if acceptable

   products had been made and sold in the past.




                                                   15
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1026 of 1189 PageID #: 20194




          51.     As noted above, Dr. Kirsch also

                                                                                     See, e.g., Kirsch

   Rebuttal ¶ 191.

                                    Therefore, according to Dr. Kirsch’s own analysis,




                  3.      There Are No Unexpected Results

          52.     Dr. Kirsch also




   Kirsch Rebuttal ¶ 186. This evidence, however, falls well short of showing any unexpected

   stability for the claimed pH values over the prior art. In addition, I rely on Dr. Chyall’s Opening

   and Reply Reports as further demonstrating why Dr. Kirsch has not established criticality.

          53.     I understand that to demonstrate that a value within a known range is critical,

   surprising and unexpected results must be shown across the entire claimed range, and must also

   establish an advantage over all values outside the claimed range. Dr. Kirsch does not address the

   fact that formulations with pH values that are outside of the claimed pH values can readily meet

   the stability and degradation limitations of the asserted claims.




      1
          See, e.g., EAGLEVAS0047284–87; EAGLEVAS0047288; EAGLEVAS0047291; EAGLEVAS0047294–
      97; EAGLEVAS0047298–300; EAGLEVAS0047301; EAGLEVAS0047304–10; EAGLEVAS0047311–17;


                                                    21
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1027 of 1189 PageID #: 20195




                                    Compare supra n.1, with PAR-VASO_0024408–21, and PAR-

   VASO_0050219–319. Under these circumstances, the pH values recited by the claims cannot be

   unexpectedly stable and critical over the values of the prior art. This further undermines Dr.

   Kirsch’s assertion that t

                                                                                                    To

   the extent that the testing presented by the inventors during prosecution and in the patent

   examples showed an advantage of the claimed pH range, testing of the prior art Vasostrict®

   formulation                                                        compared to the reformulated

   Vasostrict® would have undermined that conclusion.

          54.     I also note that at least one batch of prior art Vasostrict®, as discussed herein and

   in my Opening Report, had a pH that increased to pH 3.8 during its shelf life. Dr. Kirsch argues

   that

                 Kirsch Rebuttal ¶¶ 152–54.




      EAGLEVAS0047318–24;       AMRIVAS0117010–13;      AMRIVAS0117014–17;       AMRIVAS0117018–21;
      AMRIVAS0117022–26;       AMRIVAS0117026–29;       AMRIVAS0117030–33;       AMRIVAS0117034–37;
      AMRIVAS0117038–41;       AMRIVAS0117042–45;       AMRIVAS0117046–49;       AMRIVAS0117050–53;
      AMRIVAS0117054–57;       AMRIVAS0117058–61;       AMRIVAS0117062–65;       AMRIVAS0117066–69;
      AMRIVAS0117072–75;       AMRIVAS0117076–79;       AMRIVAS0117084–87;       AMRIVAS0117088–91;
      AMRIVAS0117096–99.



                                                   22
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1028 of 1189 PageID #: 20196




                  Thus, this same analysis applies to the impurity limitations of the ’209 and ’785

   patents.

          150.    Dr. Kirsch undercuts his infringement analysis by stating that

                                                                                               with

   regard to impurities. Kirsch Rebuttal ¶ 158. At the same time, Dr. Kirsch relies only on




   VI.    THE WITHHELD PRIOR ART REFERENCES AND INFORMATION ARE
          MATERIAL

          151.    I understand that a preponderance of the evidence standard is applied by the

   examiner during the prosecution of applications before the Patent and Trademark Office.

   Furthermore, I understand that the burden of proving infringement is also a preponderance of the

   evidence.

          A.      The False Declarations Regarding the April 2014 Vasostrict® Label Are
                  Material

          152.    As set forth in my opening report, the April 2014 Vasostrict® Label was excluded

   as prior art during prosecution of the ’239 patent (and later during prosecution of the remaining

   patents-in-suit) solely because of the Kannan and Bonomi-Huvala Declarations, which

   represented that Vinayagam Kannan and Matthew Kenney invented the subject matter of the

   April 2014 Vasostrict® Label cited by the Examiner in her rejection. These Declarations were

   false, however, and the inventors did not invent that subject matter.

          153.    Dr. Kirsch recognizes that the Kannan and Bonomi-Huvala Declarations were

   filed and resulted in removal of the rejection over the April 2014 Vasostrict® Label. Kirsch


                                                   56
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1029 of 1189 PageID #: 20197




   Rebuttal ¶¶ 289–90. Dr. Kirsch does not, however, dispute that those declarations were false and

   that the inventors did not invent the relevant subject matter of the April 2014 Vasostrict® Label.

   The Declarations led the Examiner to remove a final rejection of the pending claims over the

   April 2014 Vasostrict® Label. In addition, because the ’209, ’526, and ’785 patents are each

   continuations-in-part of the ’239 patent and named both of the inventors of that patent, those

   false declarations also tainted the prosecution of the asserted patents as the Examiner believed

   she could not rely on the April 2014 Vasostrict® Label as prior art. The Declarations were

   material to the prosecution of those patents as well.

          154.    To the extent criticality is relevant to whether the April 2014 Vasostrict® Label is

   material prior art, I rely on the analysis set forth above, in my Opening Report, and in Dr.

   Chyall’s Opening and Reply Reports and conclude that the inventors could not have shown

   criticality over this reference had it been relied on as prior art during prosecution.

                  1.      ’239 Patent

          155.    Because the Declarations were false, I understand that they are considered

   material to the prosecution of the ’239 patent.

          156.    Dr. Kirsch’s only argument as to why the April 2014 Vasostrict® Label was not

   material to the ’239 patent claims is that

                                        This argument is contradicted by the fact that the Examiner

   specifically found that the Label inherently disclosed the degradation products limitations of the

   all of the claims. PAR-VASO-0008327. The same reasoning that the Examiner applied to the

   specific degradation products levels would also apply to the broader degradation products

   limitation that Dr. Kirsch discusses. Therefore, if the Examiner had not been persuaded to

   disqualify the April 2014 Vasostrict® Label as prior art on false pretenses, the claims of the ’239

   patent as amended would not have issued.


                                                     57
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1030 of 1189 PageID #: 20198




          157.    Furthermore, Dr. Kirsch’s d




                                                                 Kirsch Rebuttal ¶ 409. Again, this

   statement is contradicted by the fact that Dr. Kirsch relies on just

                                                                       despite evidence from that and

   other batches to the contrary.

          158.    In addition, both Matthew Kenney, a named inventor, and Michelle Rennwald, a

   Par employee responsible for quality control and stability testing, testified



   Kenney Dep. 108:22–109:7; Rennwald Dep. 203:10–21. Thus, Dr. Kirsch’s argument that



          159.    Dr. Kirsch is incorrect regarding the conditions for the stability testing I cited. As

   I explained in my Opening Report, original Vasostrict® met the degradation products limitations

   initially as well as after at least three months of room temperature storage. See, e.g. PAR-

   VASO_0073585–609. Thus, I rely not just on refrigerated storage results for Vasostrict®, but

   also                               that Dr. Kirsch requires. Furthermore, to the extent the actual

   testing is relevant to the patentability of the ’239 patent claims, not to mention

           as Dr. Kirsch asserts, then the inventors should have disclosed that information to the

   Examiner.

          160.    Dr. Kirsch’s final argument regarding the timing of the degradation products

   limitation is inconsistent with the Examiner’s findings and analysis. The Examiner found that

   the April 2014 Vasostrict® Label disclosed the other limitations of the independent claim,




                                                    58
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1031 of 1189 PageID #: 20199




   including pH, as well as each of the dependent claim limitations directed to particular

   vasopressin degradation products by inherency. PAR-VASO-0008327. Dr. Kirsch does not

   explain how this Label can disclose inherently each of the specific degradation products at the

   proper time, to the satisfaction of Examiner, but not the degradation products limitation

   discussed by Dr. Kirsch here. Kirsch Rebuttal ¶ 409. While Dr. Kirsch r

                                                                                         he makes no

   attempt to perform the same evaluation of Eagle’s ANDA product on infringement. There is also

   no basis to impose additional requirements beyond what the Examiner looked for to conclude

   that the prior art, excluded pursuant to the false declarations, would not have been material to the

   Examiner.

          161.    In addition, in the inherency findings the Examiner made in rejecting the pending

   claims over the April 2014 Vasostrict® Label, the Examiner also found the 0–2% degradation

   products limitation disclosed inherently by PPC. PAR-VASO-0008426. The same analysis

   necessarily applies to the disclosure of the April 2014 Vasostrict® Label, which recites a

   narrower pH range than PPC that also overlaps with that of the ’239 patent claims. Compare

   PAR-VASO-0008426, with PAR-VASO-0008327.

          162.    Although unclear in Dr. Kirsch’s report, the April 2014 Vasostrict® Label’s pH

   of 3.4 to 3.6, would have anticipated the broader pH range of 3.5 to 4.1 as set forth in the ’239

   patent claims. Dr. Kirsch states that




                             Kirsch Rebuttal ¶ 404. This is incorrect because, unlike with the PPC,




                                                   59
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1032 of 1189 PageID #: 20200




   the inventors would not have been able to show criticality over the narrower overlapping range

   in the Label, which was anticipatory.

                  2.      Asserted Patents

          163.    The April 2014 Vasostrict® Label was also material prior art with respect to the

   remaining patents-in-suit because it would have prevented the issuance of asserted claims from

   each of those patents for the reasons set forth above.

          164.    As I note above, given Par’s admissions about Eagle’s ANDA product, there can

   be no dispute that the formulation described by the April 2014 Vasostrict® is within the scope of

   the asserted claims in view of Par’s infringement allegations. If the April 2014 Vasostrict®

   Label does not disclose a formulation that expressly or inherently satisfies the composition

   limitations of the asserted patents, then

                                        must also not meet those limitations and therefore cannot

   infringe.

          165.    Dr. Kirsch’s Rebuttal Report confirms that




                         See, e.g., Kirsch Rebuttal ¶¶ 156–57, 178, 180, 182. In fact, Dr. Kirsch’s

   obviousness arguments are largely centered on his point that

                                                                                              See e.g.,

   Kirsch Rebuttal ¶¶ 166–69, 177–79. To the extent this is true, such prior art should have been

   available to the Examiner and not excluded based on the false declarations. An “optimized”

   prior art formulation that abuts (for the ’209 and ’785 patents) or is close (for the ’526 patent) to

   the claimed values would be important to the Examiner in evaluating the claims, particularly

   when Par was claiming that the pH values as claimed were critical to stability.


                                                    60
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1033 of 1189 PageID #: 20201




          166.    Without consideration of the pH of Vasostrict® as taught by its Label, the

   information before the Examiner consisted only of a pH range that Dr. Kirsch contends a POSA

   would believe was not optimized, i.e., pH 2.5–4.5. Therefore, per Dr. Kirsch’s analysis, it would

   have appeared to the Examiner that the named inventors were the only ones to have tried to

   undertake the optimization the pH of vasopressin, and otherwise POSAs had little to no

   knowledge of the pH-dependent stability of vasopressin. Without such knowledge, the alleged

   stability benefits of the claimed pH were clearly more likely to have been considered unexpected

   and critical compared to the broader range in the art. But when the Label is considered, it is

   clear that vasopressin formulations had already been stabilized through pH investigations, and a

   region abutting or close to the claimed values found to be optimum. Proving that the claimed pH

   ranges were critical would have required significantly more evidence than was actually provided

   to the Examiner, and given that Dr. Kirsch has identified no such evidence, it is apparently

   unavailable. Thus, contrary to Dr. Kirsch’s opinions, Kirsch Rebuttal ¶ 404, the April 2014

   Vasostrict® Label is material prior art that was significantly closer to the asserted claims than the

   PPC reference, and in any event would have undermined the inventors’ criticality arguments.

          B.      Pitressin®

          167.    As explained above and in my Opening Report, Pitressin® was not only targeted

   to




          168.    In addition, the Examiner already found that similar prior art, including PPC and

   the April 2014 Vasostrict® Label, inherently disclosed the impurity limitations of the claims,




                                                    61
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1034 of 1189 PageID #: 20202




   and Pitressin® would similarly have been found to do so, a conclusion for which Dr. Kirsch has

   no contradictory evidence.

          169.    The Examiner also found it would have been obvious to refrigerate a vasopressin

   formulation for the similar PPC reference, and a similar conclusion would also have applied to

   Pitressin®.

          170.    To the extent these findings would not have been made by the Examiner,

   Pitressin® still would have precluded the issuance of the asserted claims based on the same

   invalidity analysis set forth above. Furthermore, Dr. Kirsch’s Rebuttal Report suggests that even

   more information should have been disclosed to the Examiner, including impurity testing, to

   show that the prior art product met the impurity limitations that Par claims could only be

   achieved with the claimed formulation. Dr. Kirsch does not indicate that this information was

   provided to the Examiner.

          171.    Dr. Kirsch argues that

                                            If it that were true, as with the original Vasostrict®

   formulation, it should have been disclosed to the Examiner, as it would be closer prior art that

   what the Examiner had before her. The PPC reference, before the Examiner, disclosed what Dr.

   Kirsch contends

                                                                              Without disclosing the

   pH of Pitressin®, the inventors suggested that no attempts had been made to optimize the pH of

   Pitressin®, and the inventors’ work was truly beneficial. The inventors could not have made

   such assertions, which were critical to allowance of the claims, if the complete formulation of the

   prior art Pitressin® product had been disclosed.




                                                   62
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1035 of 1189 PageID #: 20203




             C.     Vasostrict®

             172.   For similar reasons, the Vasostrict® testing discussed in my Opening Repot and

   above was material to patentability of the asserted claims. Indeed, Dr. Kirsch admits that

                                        was reflective of the product in the April 2014 Vasostrict®

   Label, Kirsch Rebuttal ¶ 423–24, a formulation that was specifically found by the Examiner to

   be material prior art and that the inventors avoided only through a false declaration. For the

   same seasons discussed above, that Vasostrict® product and would have invalidated the asserted

   claims.

             173.   Further, as noted, the Examiner already found during prosecution of the ’239

   patent that this formulation inherently disclosed the very impurities and their amounts that count

   towards the ranges in the ’209 and ’526 patent. Therefore, Vasostrict® at this pH also would

   have been found to inherently disclose the impurity limitations, as the April 2014 Vasostrict®

   Label and              are, to Dr. Kirsch, the same. See, e.g., Kirsch Rebuttal ¶ 423.

             174.   In addition, to the extent that the measured impurity levels of Vasostrict® are

   important to patentability, as Dr. Kirsch repeatedly suggests, then that data should have been

   disclosed to the Examiner. Dr. Kirsch does not indicate that it was.

             D.     Response to Dr. Kirsch’s Remaining ’239 Patent Opinions

                    1.     Pitressin®

             175.   Dr. Kirsch does not dispute that P

                         Kirsch Rebuttal ¶¶ 412–417. In fact,




                                                                                Kirsch Rebuttal ¶ 414.

   Because, even according to Dr. Kirsch,


                                                    63
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1036 of 1189 PageID #: 20204




                                      the inventors could not have salvaged patentability by resorting

   to criticality (or asserting that the claimed range had “good stability”).

          176.      Dr. Kirsch relies on the fact that



                                            Tis argument is contradicted by the fact that the Examiner

   already found that PPC and the April 2014 Vasostrict® Label inherently disclosed this limitation

   as well as the related dependent limitations of those claims. This same exact reasoning applies to

   Pitressin®, which also discloses the same chemical components of the claims and, but for

                                                                                                    is

   identical to the formulation in the April 2014 Vasostrict® Label. Therefore, if the Examiner had

   known about Pitressin®’s actual properties, this limitation would not have been found to confer

   patentability.

          177.      Furthermore, Dr. Kirsch contradicts himself by




                                                   As I have explained, I have evaluated whether

   Pitressin® as made and sold with BCN-sourced API satisfies the claims: I have looked to a

   stability study to show how these batches would behave over their shelf lives. Dr. Kirsch cannot

   now argue that this is somehow insufficient.

          178.      If the impurity results are important to whether Pitressin® invalidates the claims

   or not, then that data should have been disclosed to the Examiner during prosecution. Dr. Kirsch




                                                     64
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1037 of 1189 PageID #: 20205




   does not even imply that such information was provided as part of a fulsome disclosure of the

   Pitressin® prior art.

          179.    In addition, Dr. Kirsch contends that

                                         If that were true, then the inventors should have disclosed its

   pH to the Examiner.

                  2.       Vasostrict®

          180.




                                                                                                  PAR-

   VASO_0028328. Therefore, it satisfies the claims of the ’239 patent and the inventors could not

   have avoided a rejection using criticality.

          181.    In addition, that batch would have been found to inherently disclose the

   limitations of the ’239 patent under the Examiner’s April 2014 Vasostrict® Label inherency

   analysis. Indeed, that prior art reference is the label for the same exact product, and Dr. Kirsch



                             Kirsch Rebuttal ¶ 423. If degradation products testing were actually

   important to materiality, then it should have been disclosed to the Examiner.

   VII.   ADDITIONAL STABILITY DATA FURTHER ESTABLISHES THAT EAGLE’S
          ANDA PRODUCT DOES NOT INFRINGE THE ASSERTED CLAIMS

          182.    I understand that additional stability data for Eagle’s ANDA product was recently

   made available.3    Contrary to Dr. Kirsch’s infringement opinions, and consistent with my



   3
       See, e.g., AMRIVAS0117042–45; AMRIVAS0117046–49; AMRIVAS0117050–53; AMRIVAS0117054–57;
       AMRIVAS0117058–61;      AMRIVAS0117062–65;    AMRIVAS0117066–69;    AMRIVAS0117070–71;


                                                     65
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1038 of 1189 PageID #: 20206




   Dated: January 20, 2020

                                       __________________________________________

                                                    Kinam Park, Ph.D.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1039 of 1189 PageID #: 20207




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC.,              )
    PAR STERILE PRODUCTS, LLC, and         )
    ENDO PAR INNOVATION                    )
    COMPANY, LLC,                          )
                                           )   C.A. No. 18-823-CFC
                Plaintiffs,                )
                                           )   CONFIDENTIAL
          v.                               )
                                           )
    EAGLE PHARMACEUTICALS INC.,            )
                                           )
                Defendant.                 )

                                 EXHIBIT 15.2.2

                        DEFENDANT’S OPPOSITION TO
                     PLAINTIFFS’ MOTION IN LIMINE NO. 2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1040 of 1189 PageID #: 20208




         Par asks the Court to parse through 100+ paragraphs of legitimate expert

   opinion to strike unidentified portions allegedly directed to “intent, motive, and state

   of mind.” The Court need not do so. Eagle agrees its experts will not testify to the

   ultimate questions of intent, motive, and state of mind.

         But to the extent Par seeks blanket exclusion of the cited paragraphs, it

   overreaches. Even Par’s cited cases make clear that experts may testify to materiality

   of prior art and information withheld during prosecution and facts from which intent

   to deceive may be inferred. In Medicines Co. v. Mylan Inc., an expert was precluded

   “from opining on what the Patent Office Examiner would have done or thought had

   she been given different information,” but was permitted to “opine as to what he

   believes would have been material to the patent examiner” and “discuss and disclose

   facts, without opining on what the Patent Office Examiner would have done or

   thought.” 2014 WL 1516599, at *4–5 (N.D. Ill. Apr. 17, 2014). Another expert was

   precluded from “testify[ing] as to whether the inventors actually had a specific intent

   to deceive the Patent Office,” but permitted to “identify certain facts from the file

   history and record to support an inference that the applicants acted with intent to

   deceive.” Medicines Co. v. Mylan Inc., 2014 WL 1758135, at *5 (N.D. Ill. May 2,

   2014). Par’s other cited cases―many outside the inequitable conduct context―are

   not contrary.




                                             -1-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1041 of 1189 PageID #: 20209




          Viewed in context, the paragraphs Par identifies1 either merely describe what

   the expert was asked to opine on,2 or comprise proper opinions on materiality and/or

   identification of facts supporting intent to deceive, including:

          • facts from the file histories and opinions on such;3

          • facts from Par’s documents and inventor depositions and opinions on
            such;4

          • opinions on materiality of prior art improperly withheld or disqualified,5
            including whether the inventors could have established criticality of the
            claimed pH over the withheld/disqualified references;6 and




   1
       Citations are to the exhibits in Par’s Motion.
   2
       Ex. A ¶9; Ex. E ¶377.
   3
       Ex. D ¶¶243-45, 248; Ex. E ¶¶388, 390; Ex. G ¶¶152-53, 156, 161, 168-69, 173,
       176, 181.
   4
       Ex. A ¶113; Ex. B ¶120; Ex. D ¶246; Ex. E ¶¶410-11.
   5
       Ex. D ¶¶47, 247, 249-53 (materiality for claimed clinical elements); Ex. E ¶¶379-
       92, 409-16, 420-28 (materiality for claimed formulation elements), 404-08, 417-
       19 (closeness of prior art); Ex. G ¶¶25, 37 (response to Par’s expert on motivation
       to optimize pH), 155-81 (response to Par’s expert on materiality).
   6
       Ex. A ¶¶83, 90 (criticality cannot overcome anticipation by April 2014
       Vasostrict® Label), 102, 111-12 (data in declarations do not support criticality),
       114, 118, 121, 124-25, 127, 130-32, 136, 141-46 (discussing data), 149, 155-56;
       Ex. B ¶¶12, 19, 21 (response to Par’s expert); Ex. E ¶¶393-95 (agreeing with Dr.
       Chyall on criticality), 396 (noting inventors never compared data submitted for
       criticality to stability data on the April 2014 Vasostrict® formulation), 397
       (discussing representations to FDA undermining criticality), 401-03 (discussing
       file history statements undermining criticality); Ex. G ¶53.


                                             -2-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1042 of 1189 PageID #: 20210




          • opinions on materiality of other withheld information undermining the
            inventors’ criticality assertions.7

          This is all legitimate expert testimony that should not be excluded. See

   Medicines Co., 2014 WL 1516599, at *4–5; Medicines Co., 2014 WL 1758135, at

   *5; ART+COM Innovationpool GmbH v. Google Inc., 155 F. Supp. 3d 489, 510 (D.

   Del. 2016) (“Dr. Goodchild’s technical testimony is helpful to the determination of

   whether Mr. Mayer’s declaration to the PTO was accurate when made.”); Sonos, Inc.

   v. D&M Holdings Inc., 297 F. Supp. 3d 501, 511, 513 (D. Del. 2017) (“[T]echnical

   experts are not forbidden from offering opinions on technical matters that lead them

   to particular conclusions that bear on ultimate issues in the case,” including, for

   example, anticipation, obviousness, and invalidity).

          Par’s motion should be denied.




   7
       Ex. A ¶¶84, 170 (opining “[t]he withholding of the normalized data was
       particularly significant,” given inventor representations to PTO), 177, 186
       (discussing withheld normalized data and pH study undermining criticality); 188
       (opining data was “clearly material”), 194-95 (discussing significance of data
       variability); Ex. B ¶¶60 (disagreeing with Par’s expert on materiality/criticality),
       90 (noting inventors “did not account for all material variability present in the
       data”), 96 (responding to Par’s expert’s opinion that
                                                                       ”); Ex. E ¶¶398-
       400 (discussing inventors’ pH study withheld from PTO), 415 (discussing
       withheld Pitressin® data refuting criticality), 429-34 (agreeing with Dr. Chyall
       that withheld normalized data undermines criticality).


                                              -3-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1043 of 1189 PageID #: 20211




    Date: May 11, 2020              POTTER ANDERSON & CORROON LLP
                                    By: /s/ Bindu A. Palapura
                                           David E. Moore (#3983)
                                           Bindu A. Palapura (#5370)
                                           Stephanie E. O’Byrne (#4446)
                                           Jennifer Penberthy Buckley (#6264)
                                           Hercules Plaza, 6th Floor
                                           1313 N. Market Street
                                           Wilmington, DE 19801
                                           Tel: (302) 984-6000
                                           dmoore@potteranderson.com
                                           bpalapura@potteranderson.com
                                           sobyrne@potteranderson.com
                                           jbuckley@potteranderson.com

                                    OF COUNSEL:

                                          Jay P. Lefkowitz, P.C.
                                          Jeanna M. Wacker
                                          Benjamin A. Lasky
                                          Sam Kwon
                                          Christopher J. Citro
                                          Matthew Lembo
                                          Ashley Cade
                                          KIRKLAND &ELLIS LLP
                                          601 Lexington Avenue
                                          New York, NY 10022
                                          Tel: (212) 446-4800

                                          Bryan S. Hales
                                          300 North LaSalle
                                          Chicago, IL 60654
                                          Tel: (312) 862-2000

                                          Attorneys for Defendant Eagle
                                          Pharmaceuticals Inc.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1044 of 1189 PageID #: 20212




                               CERTIFICATION OF COMPLIANCE

          The foregoing document complies with the type-volume limitation of this Court’s March

   2, 2020 form Scheduling Order For All Cases where Infringement is Alleged. The text of this

   brief, including footnotes, was prepared in Times New Roman, 14 point. According to the word

   processing system used to prepare it, the brief contains 735 words, excluding the case caption,

   signature block, table of contents and table of authorities.

   Date: May 11, 2020

                                                         /s/ Bindu A. Palapura__________
                                                         Bindu A. Palapura (Bar No. 5370)
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1045 of 1189 PageID #: 20213




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE



    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC and ENDO                   C.A. No. 18-cv-823-CFC
    PAR INNOVATION COMPANY, LLC,


                      Plaintiffs,
                                                     FILED UNDER SEAL
          v.

    EAGLE PHARMACEUTICALS INC.,


                      Defendant.


                                    EXHIBIT 15.2.3

      PLAINTIFFS’ REPLY TO PLAINTIFFS’ MOTION IN LIMINE #2 TO
      PRECLUDE STATE OF MIND TESTIMONY BY EAGLE’S EXPERTS
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1046 of 1189 PageID #: 20214




         Eagle acquiesces to Par’s requests regarding state of mind testimony: “Eagle

   agrees its experts will not testify to the ultimate questions of intent, motive, and

   state of mind.” Mot.Opp. at 1. But Eagle misapprehends the scope of state of

   mind testimony. For inequitable conduct, “the analysis of th[e] but-for materiality

   requirement is from the perspective of the PTO.” See Ohio Willow Wood Co. v.

   Alps S., LLC, 735 F.3d 1333, 1345 (Fed. Cir. 2013). “In other words, the

   examiner’s perspective controls.” Kranos IP Corp. v. Riddell, Inc., 334 F. Supp.

   3d 907, 913 (N.D. Ill. 2018). Expert opinions about materiality necessarily go to

   the Examiner’s state of mind, and thus are precluded: “[t]he law of this district

   [Delaware] is clear that experts in patent cases may not opine … whether certain

   information was material to a pending patent application….’” Brigham &

   Women’s Hosp. Inc. v. Teva Pharms. USA, Inc., No. 08-464, 2010 WL 3907490, at

   *2 (D. Del. Sept. 21, 2010).

         Further, Eagle asserts that in addition to its now-admittedly improper

   opinions on intent, the cited paragraphs include proper opinions regarding the

   “facts from which intent to deceive may be inferred.” Mot.Opp. at 1. But that

   assertion is irrelevant to this MIL, because it goes beyond what Par seeks to

   preclude.




                                              1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1047 of 1189 PageID #: 20215




         Accordingly, the Court should preclude Eagle’s experts’ state of mind

   opinions (identified by paragraph in Par’s motion), including without limitation

   opinions on state of mind relating to materiality and intent.

    Dated: May 11, 2020                  Respectfully submitted,

                                         FARNAN LLP

                                         /s/ Brian E. Farnan
                                         Brian E. Farnan (Bar No. 4089)
                                         Michael J. Farnan (Bar No. 5165)
                                         919 N. Market St., 12th Floor
                                         Wilmington, DE 19801
                                         Telephone : (302) 777-0300
                                         Fax : (302) 777-0301
                                         bfarnan@farnanlaw.com
                                         mfarnan@farnanlaw.com

                                         Martin J. Black (admitted pro hac vice)
                                         Sharon K. Gagliardi (admitted pro hac vice)
                                         Brian M. Goldberg (admitted pro hac vice)
                                         DECHERT LLP
                                         Cira Centre
                                         2929 Arch Street
                                         Philadelphia, PA 19104
                                         Tel: (215) 994-4000
                                         martin.black@dechert.com
                                         sharon.gagliardi@dechert.com
                                         brian.goldberg@dechert.com

                                         Robert D. Rhoad (admitted pro hac vice)
                                         DECHERT LLP
                                         502 Carnegie Center
                                         Suite #104
                                         Princeton, NJ 08540
                                         Tel: (609) 955-3200
                                         robert.rhoad@dehcert.com


                                             2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1048 of 1189 PageID #: 20216




                                     Johnathan D.J. Loeb, Ph.D (admitted pro hac
                                     vice)
                                     DECHERT LLP
                                     2400 W. El Camino Real, Suite 700
                                     Mountain View, CA 94040-1499
                                     Tel: (650) 813-4995
                                     jonathan.loeb@dechert.com

                                     Blake B. Greene (admitted pro hac vice)
                                     DECHERT LLP
                                     300 W. 6th Street, Suite 2010
                                     Austin, TX 78701
                                     Tel: (512) 394-3000
                                     blake.greene@dechert.com

                                     Attorneys for Plaintiffs Par Pharmaceutical,
                                     Inc., Par Sterile Products, LLC, and Endo
                                     Par Innovation Company, LLC




                                         3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1049 of 1189 PageID #: 20217




                           CERTIFICATION OF COMPLIANCE

         The foregoing document complies with the type-volume limitation of this

   Court’s March 2, 2020 form Scheduling Order For All Cases where Infringement is

   Alleged. The text of this brief, including footnotes, was prepared in Times New

   Roman, 14 point. According to the word processing system used to prepare it, the

   brief contains 241 words, excluding the case caption, signature block, table of

   contents and table of authorities.



                                              /s/ Brian E. Farnan                .
                                              Brian E. Farnan (Bar No. 4089)
   Dated: May 11, 2020
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1050 of 1189 PageID #: 20218
                                    CONFIDENTIAL




                                   EXHIBIT 16.1

                         EAGLE’S MOTION IN LIMINE NO. 1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1051 of 1189 PageID #: 20219




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC.,              )
    PAR STERILE PRODUCTS, LLC, and         )
    ENDO PAR INNOVATION                    )
    COMPANY, LLC,                          )
                                           )   C.A. No. 18-823-CFC
                Plaintiffs,                )
                                           )   CONFIDENTIAL
          v.                               )
                                           )
    EAGLE PHARMACEUTICALS INC.,            )
                                           )
                Defendant.                 )

                                 EXHIBIT 16.1.1

                  DEFENDANT’S MOTION IN LIMINE NO. 1
                 TO PRECLUDE TESTIMONY REGARDING
               MATTERS ON WHICH PAR CLAIMED PRIVILEGE
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1052 of 1189 PageID #: 20220




         Eagle moves to preclude Par from offering testimony at trial on certain matters

   relevant to Eagle’s unenforceability counterclaims over which Par claimed privilege

   in discovery. See Andover Healthcare, Inc. v. 3M Co., No. 13-843-LPS, 2016 WL

   6404111, at *2 (D. Del. Oct. 27, 2016) (excluding testimony on topics for which

   party asserted privilege during Rule 30(b)(6) deposition).

         Eagle asserts that Par’s named inventors, prosecuting attorney and regulatory

   officer committed inequitable conduct during prosecution of the Patents-in-Suit and

   parent ’239 patent by, inter alia, (1) submitting declarations falsely claiming the

   named inventors invented “all the subject matter” in the label for Par’s original

   Vasostrict® relied on by the Examiner to reject the pending claims; (2) withholding

   material information about the pH of prior art vasopressin formulations; and (3)

   withholding information that undermines the inventors’ claims to criticality of the

   pH ranges recited in the asserted claims. (See D.I. 136 ¶¶ 60-157, 194-353, 427-34,

   439-42.)

         During depositions,

                               . But it is well-established that a party may not use

   privilege “as both a sword and a shield.” Andover, 2016 WL 6404111, at *2; see

   also Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 222 (3d Cir. 2006). A party

   cannot “divulge whatever information is favorable to the client’s position and assert

   the privilege to preclude disclosure of the detrimental facts.” Princeton Digital



                                            1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1053 of 1189 PageID #: 20221




   Image Corp. v. Office Depot Inc., No. 13-239-LPS, 2017 WL 3264068, at *2 (D.

   Del. Aug. 1, 2017) (internal marks omitted).

         For example, Par’s attorneys instructed witnesses not to answer, or the

   witnesses invoked privilege and refused to answer, questions regarding:




                                            2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1054 of 1189 PageID #: 20222




         Allowing Par to present evidence, testimony or argument on these matters at

   trial would allow Par to do just that. Par should be precluded from doing so. See

   Lucent Techs., Inc. v. Newbridge Networks Corp., 168 F. Supp. 2d 181, 262 (D. Del.

   2001) (upholding exclusion of facts subject to privilege); see also William A.

   Schwarzer, et al., Federal Civil Procedure Before Trial, ¶ 11:37, at 11-29 (2000)

   (“[W]here the party claiming privilege during discovery wants to testify at the time

   of trial, the court may ban that party from testifying to matters claimed to be

   privileged.”).




                                            3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1055 of 1189 PageID #: 20223




    Date: May 11, 2020              POTTER ANDERSON & CORROON LLP
                                    By: /s/ Bindu A. Palapura
                                           David E. Moore (#3983)
                                           Bindu A. Palapura (#5370)
                                           Stephanie E. O’Byrne (#4446)
                                           Jennifer Penberthy Buckley (#6264)
                                           Hercules Plaza, 6th Floor
                                           1313 N. Market Street
                                           Wilmington, DE 19801
                                           Tel: (302) 984-6000
                                           dmoore@potteranderson.com
                                           bpalapura@potteranderson.com
                                           sobyrne@potteranderson.com
                                           jbuckley@potteranderson.com

                                    OF COUNSEL:

                                          Jay P. Lefkowitz, P.C.
                                          Jeanna M. Wacker
                                          Benjamin A. Lasky
                                          Sam Kwon
                                          Christopher J. Citro
                                          Matthew Lembo
                                          Ashley Cade
                                          KIRKLAND &ELLIS LLP
                                          601 Lexington Avenue
                                          New York, NY 10022
                                          Tel: (212) 446-4800

                                          Bryan S. Hales
                                          300 North LaSalle
                                          Chicago, IL 60654
                                          Tel: (312) 862-2000

                                          Attorneys for Defendant Eagle
                                          Pharmaceuticals Inc.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1056 of 1189 PageID #: 20224




                               CERTIFICATION OF COMPLIANCE

          The foregoing document complies with the type-volume limitation of this Court’s March

   2, 2020 form Scheduling Order For All Cases where Infringement is Alleged. The text of this

   brief, including footnotes, was prepared in Times New Roman, 14 point. According to the word

   processing system used to prepare it, the brief contains 743 words, excluding the case caption,

   signature block, table of contents and table of authorities.



   Date: May 11, 2020

                                                         /s/ Bindu A. Palapura__________
                                                         Bindu A. Palapura (Bar No. 5370)
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1057 of 1189 PageID #: 20225




                      EXHIBIT 1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1058 of 1189 PageID #: 20226




                         REDACTED
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1059 of 1189 PageID #: 20227




                      EXHIBIT 2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1060 of 1189 PageID #: 20228




                         REDACTED
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1061 of 1189 PageID #: 20229




                      EXHIBIT 3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1062 of 1189 PageID #: 20230




                         REDACTED
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1063 of 1189 PageID #: 20231




                      EXHIBIT 4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1064 of 1189 PageID #: 20232




                         REDACTED
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1065 of 1189 PageID #: 20233




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE



    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC and ENDO                   C.A. No. 18-cv-823-CFC
    PAR INNOVATION COMPANY, LLC,


                      Plaintiffs,
                                                     FILED UNDER SEAL
          v.

    EAGLE PHARMACEUTICALS INC.,


                      Defendant.


                                    EXHIBIT 16.1.2

     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION IN LIMINE
        NO. 1 TO PRECLUDE TESTIMONY REGARDING MATTERS
                 ON WHICH PAR CLAIMED PRIVILEGE
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1066 of 1189 PageID #: 20234




            Par does not intend to use privilege as both a sword and shield, and will not

   proffer testimony at trial concerning communications over which it asserted

   privilege during depositions. Eagle moves for preclusion of six categories of

   testimony, some of which are privileged and were subject to appropriate

   instructions, but Eagle paints with too broad a brush and sweeps in subjects

   unrelated to any privilege claim. Thus, Eagle’s motion is an “extravagant demand

   at odds with the generally understood contours of the attorney-client privilege” and

   should be denied. Ampex Corp. v. Eastman Kodak Co., 04-1373-KAJ, 2006 WL

   1995140, at *2 (D. Del. July 17, 2006). As this is a bench trial, the parties would

   be best served by dealing with any pertinent objections at trial.

            During depositions, counsel drew a careful line between privileged attorney-

   client communications and non-privileged matters, such as

                                                         and Eagle never challenged

   Par’s assertions of privilege. Par’s witnesses answered numerous questions

   regarding, for example, Eagle’s inequitable conduct theories, many of which are

   included in the thousands of lines of deposition testimony Eagle has designated for

   trial.

            The majority of testimony Eagle cites is from the deposition of Craig

   Kenesky, the prosecuting attorney. Ex. 1. Kenesky is not on Par’s trial witness

   list, and Par has not designated his testimony for trial (but has counter-designated

                                               1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1067 of 1189 PageID #: 20235




   testimony responsive to testimony Eagle itself intends to use), so as a practical

   matter, there is no testimony from Kenesky to preclude. Similarly, Par does not

   intend to offer evidence relating to

              Hence, Eagle’s enumerated topics 1, 2, 4, and 5 are not truly in dispute.

         Eagle’s topics 3 and 6, however, are overbroad, and include non-privileged

   subject matter about which Eagle did question Par witnesses during depositions.

         Regarding topic 3—




                 See, e.g., Ex. A (Kannan Dep.) 254:19-264:16; Ex. B (Kenney Dep.)

   28:14-44:15. The only objected-to testimony from either inventor that Eagle cites

   as a basis for preclusion is

                              Mot. at 2 n.3 (citing Mot. Ex. 2 at 269:12-270:2). That

   is different from the stated topic, and Par does not intend to elicit testimony about



         Regarding topic 6—

                                   the only objected-to testimony Eagle cites




                                             2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1068 of 1189 PageID #: 20236




          Mot. at 3 n.6. Par does not intend to elicit testimony about

                                         Beyond that, Eagle’s preclusion request is

   overbroad. There is no basis, for example, to preclude




         Eagle’s cases do not support the blanket exclusions it seeks. In Andover,

   although defendant was not permitted to present testimony about developing its

   product to avoid infringement, a topic over which it specifically asserted privilege,

   its fact witnesses were permitted to “explain how it intended to develop, and

   believes it succeeded in developing, a product without crystallinity” that would

   avoid infringement. Andover Healthcare, Inc. v. 3M Co., 13-843-LPS, 2016 WL

   6404111, at *2 (D. Del. Oct. 27, 2016). Similarly, here, the inventors answered

   questions about, and should be permitted to testify concerning, what they believed

   they invented, and what they meant by their declarations.

         In contrast to Berckeley, this is not a case where Par is saying the inventors

   relied on the advice of counsel and then is refusing to reveal what that advice was.

   Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 221 n.24 (3d Cir. 2006). Lucent

   is even further off-point; the party asserting privilege in that case agreed to redact

   jury trial exhibits, then complained that excluding testimony related to the redacted

                                              3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1069 of 1189 PageID #: 20237




   portions was improper. Lucent Techs., Inc. v. Newbridge Networks Corp., 168 F.

   Supp. 2d 181, 261-62 (D. Del. 2001).

         The Court should deny Eagle’s motion, and deal with any objections to

   specific questions if and when they arise at trial.

    Dated: May 11, 2020                   Respectfully submitted,

                                          FARNAN LLP

                                          /s/ Brian E. Farnan
                                          Brian E. Farnan (Bar No. 4089)
                                          Michael J. Farnan (Bar No. 5165)
                                          919 N. Market St., 12th Floor
                                          Wilmington, DE 19801
                                          Telephone : (302) 777-0300
                                          Fax : (302) 777-0301
                                          bfarnan@farnanlaw.com
                                          mfarnan@farnanlaw.com

                                          Martin J. Black (admitted pro hac vice)
                                          Sharon K. Gagliardi (admitted pro hac vice)
                                          Brian M. Goldberg (admitted pro hac vice)
                                          DECHERT LLP
                                          Cira Centre
                                          2929 Arch Street
                                          Philadelphia, PA 19104
                                          Tel: (215) 994-4000
                                          martin.black@dechert.com
                                          sharon.gagliardi@dechert.com
                                          brian.goldberg@dechert.com

                                          Robert D. Rhoad (admitted pro hac vice)
                                          DECHERT LLP
                                          502 Carnegie Center
                                          Suite #104
                                          Princeton, NJ 08540
                                          Tel: (609) 955-3200

                                              4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1070 of 1189 PageID #: 20238




                                     robert.rhoad@dehcert.com

                                     Johnathan D.J. Loeb, Ph.D (admitted pro hac
                                     vice)
                                     DECHERT LLP
                                     2400 W. El Camino Real, Suite 700
                                     Mountain View, CA 94040-1499
                                     Tel: (650) 813-4995
                                     jonathan.loeb@dechert.com

                                     Blake B. Greene (admitted pro hac vice)
                                     DECHERT LLP
                                     300 W. 6th Street, Suite 2010
                                     Austin, TX 78701
                                     Tel: (512) 394-3000
                                     blake.greene@dechert.com

                                     Attorneys for Plaintiffs Par Pharmaceutical,
                                     Inc., Par Sterile Products, LLC, and Endo
                                     Par Innovation Company, LLC




                                         5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1071 of 1189 PageID #: 20239




                           CERTIFICATION OF COMPLIANCE

         The foregoing document complies with the type-volume limitation of this

   Court’s March 2, 2020 form Scheduling Order For All Cases where Infringement is

   Alleged. The text of this brief, including footnotes, was prepared in Times New

   Roman, 14 point. According to the word processing system used to prepare it, the

   brief contains 749 words, excluding the case caption, signature block, table of

   contents and table of authorities.



                                              /s/ Brian E. Farnan                .
                                              Brian E. Farnan (Bar No. 4089)
   Dated: May 11, 2020
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1072 of 1189 PageID #: 20240




                     EXHIBIT A
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1073 of 1189 PageID #: 20241




                         REDACTED
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1074 of 1189 PageID #: 20242




                     EXHIBIT B
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1075 of 1189 PageID #: 20243




                         REDACTED
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1076 of 1189 PageID #: 20244




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC.,              )
    PAR STERILE PRODUCTS, LLC, and         )
    ENDO PAR INNOVATION                    )
    COMPANY, LLC,                          )
                                           )   C.A. No. 18-823-CFC
                Plaintiffs,                )
                                           )   CONFIDENTIAL
          v.                               )
                                           )
    EAGLE PHARMACEUTICALS INC.,            )
                                           )
                Defendant.                 )

                                 EXHIBIT 16.1.3

      DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE NO. 1
              TO PRECLUDE TESTIMONY REGARDING
           MATTERS ON WHICH PAR CLAIMED PRIVILEGE
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1077 of 1189 PageID #: 20245




         Having shielded presumably unfavorable testimony from discovery via

   privilege, Par now wants to selectively introduce helpful testimony on the same

   topics. The Court should not permit it.

         As one example, evidence establishes that



                            (D.I. 136, ¶¶60-157; Mot. Ex. 2, 250:6-12.) Par apparently

   now intends to

                                  (PTO Ex. 2, ¶236.)



                          (Mot. Ex. 2, 269:12-270:2.) Par likewise



                                                             (Mot. Ex. 1, 136:6-138:9,

   147:24-148:17.) Par’s attempt to introduce only helpful testimony, while blocking

   discovery, is exactly what the sword-and-shield doctrine is intended to prevent.

         Par’s argument that preclusion is limited to the objected-to questions or

   specific underlying communications is incorrect. Fairness demands it extend to the

   broader “subject matter” the privilege assertion foreclosed the opposing party from

   reasonably investigating. Feduniak v. Old Republic Nat’l Title Co., 2015 WL

   13439778 at *2-3 (N.D. Cal. Apr. 24, 2015) (excluding testimony on broad topics

   of privilege assertions); see also Andover Healthcare Inc. v. 3M Co., 2016 WL



                                             1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1078 of 1189 PageID #: 20246




   6404111 at *2 (D. Del. Oct. 27, 2017) (same). Because Par shielded potentially

   unfavorable testimony regarding Eagle’s identified topics, Par should be precluded

   from selectively presenting favorable testimony on those topics.




                                            2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1079 of 1189 PageID #: 20247




    Date: May 11, 2020              POTTER ANDERSON & CORROON LLP
                                    By: /s/ Bindu A. Palapura
                                           David E. Moore (#3983)
                                           Bindu A. Palapura (#5370)
                                           Stephanie E. O’Byrne (#4446)
                                           Jennifer Penberthy Buckley (#6264)
                                           Hercules Plaza, 6th Floor
                                           1313 N. Market Street
                                           Wilmington, DE 19801
                                           Tel: (302) 984-6000
                                           dmoore@potteranderson.com
                                           bpalapura@potteranderson.com
                                           sobyrne@potteranderson.com
                                           jbuckley@potteranderson.com

                                    OF COUNSEL:

                                          Jay P. Lefkowitz, P.C.
                                          Jeanna M. Wacker
                                          Benjamin A. Lasky
                                          Sam Kwon
                                          Christopher J. Citro
                                          Matthew Lembo
                                          Ashley Cade
                                          KIRKLAND &ELLIS LLP
                                          601 Lexington Avenue
                                          New York, NY 10022
                                          Tel: (212) 446-4800

                                          Bryan S. Hales
                                          300 North LaSalle
                                          Chicago, IL 60654
                                          Tel: (312) 862-2000

                                          Attorneys for Defendant Eagle
                                          Pharmaceuticals Inc.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1080 of 1189 PageID #: 20248




                               CERTIFICATION OF COMPLIANCE

          The foregoing document complies with the type-volume limitation of this Court’s March

   2, 2020 form Scheduling Order For All Cases where Infringement is Alleged. The text of this

   brief, including footnotes, was prepared in Times New Roman, 14 point. According to the word

   processing system used to prepare it, the brief contains 250 words, excluding the case caption,

   signature block, table of contents and table of authorities.

   Date: May 11, 2020

                                                         /s/ Bindu A. Palapura__________
                                                         Bindu A. Palapura (Bar No. 5370)
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1081 of 1189 PageID #: 20249
                                    CONFIDENTIAL




                                   EXHIBIT 16.2

                         EAGLE’S MOTION IN LIMINE NO. 2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1082 of 1189 PageID #: 20250




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC.,              )
    PAR STERILE PRODUCTS, LLC, and         )
    ENDO PAR INNOVATION                    )
    COMPANY, LLC,                          )
                                           ) C.A. No. 18-823-CFC
          Plaintiffs,                      )
                                           ) CONFIDENTIAL
    v.                                     )
                                           )
    EAGLE PHARMACEUTICALS INC.,            )
                                           )
          Defendant.                       )

                                 EXHIBIT 16.2.1

   DEFENDANT’S MOTION IN LIMINE NO. 2 TO PRECLUDE TESTIMONY
      REGARDING SPECIFIC INTENT TO INDUCE INFRINGEMENT
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1083 of 1189 PageID #: 20251




         Eagle moves to preclude Par from offering expert testimony regarding alleged

   “specific intent” by Eagle to induce infringement because Par failed to timely

   disclose any theory or expert opinion on that issue.

         To prove inducement, Par must prove Eagle has the “specific intent” to induce

   others to infringe. Takeda Pharm. U.S.A., Inc. v. West-Ward Pharm. Corp., 785 F.3d

   625, 631 (Fed. Cir. 2015). This requires “more than just intent to cause the acts that

   produce direct infringement,” but instead “an affirmative intent to cause direct

   infringement.” DSU Med. Corp. v JMS Co., 471 F.3d 1293, 1306 (Fed Cir. 2006).

         Par must therefore prove Eagle has an “affirmative intent” to induce use of a

   vasopressin formulation with a pH of 3.8 (’526 patent), or 3.7-3.9 (’209 or ’785

   patents),

               . (E.g., Ex. 1 at Ex. A at 2.)

         But Par did not timely disclose any evidence on intent. Par’s Contentions

   made a passing reference to inducement, asserting conclusorily that physicians using

   Eagle’s ANDA product would perform the methods of the ’526 and ’209 patents and

   use the composition of the ’785 patent. (Ex. 2 at 2.) But Par never explained how

   Eagle allegedly has specific intent to cause that direct infringement. (Id.)

         Nor did any of Par’s experts address intent in their burden of proof reports.

         Instead, the first and only time Par disclosed any “specific intent” theory was

   in Dr. Kirsch’s reply report, where he opined that



                                                -1-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1084 of 1189 PageID #: 20252




                                                             (Ex. 3 ¶¶43-46, 69-70.) Even

   if this were a viable theory―which Eagle disputes―“Plaintiffs should not be

   permitted to advance a new infringement theory in their [expert’s] reply report,”

   because that violates Federal Rule of Civil Procedure 26(a). Zimmer Surgical, Inc.

   v. Stryker Corp., 365 F. Supp. 3d 466, 498, 502 (D. Del. 2019).

         As “the party that failed to make the required disclosure, [Par] bears the

   ‘burden of proving substantial justification for its conduct or that the failure to

   produce was harmless.’” W.L. Gore & Assocs., Inc. v. C.R. Bard, Inc., 2015 WL

   12806484, at *3 n.4 (D. Del. Sept. 25, 2015) (citation omitted). In determining

   whether to permit untimely expert opinion, courts consider the: (1) prejudice or

   surprise to the opposing party; (2) likelihood of disruption of the trial; (3) possibility

   of curing the prejudice; (4) explanation for the failure to disclose; (5) presence of

   bad faith or willfulness in not disclosing the evidence; and (6) importance of the

   information withheld. Zimmer, 365 F. Supp. 3d at 498–99. Weighing these factors

   supports exclusion.

         Eagle has been prejudiced. Because Par’s theory was not disclosed until its

   expert’s reply report, Eagle and its experts could not respond. Nor was Eagle able to

   explore Dr. Kirsch’s opinions at his deposition, as he was



                                              -2-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1085 of 1189 PageID #: 20253




                (See, e.g., Ex. 4 at 25:7-14



                   29:20-30:7




         Further, this prejudice cannot be cured because expert discovery is closed.

   And even if Par’s untimely theory does not disrupt the trial, “that by itself does not

   overcome the prejudice” suffered by Eagle. See Zimmer, 365 F. Supp. 3d at 502.

         Potential importance to Par’s inducement case does not change that

   “exclusion is necessary” given Par’s “flouting of discovery deadlines.” Praxair, Inc.

   v. ATMI, Inc., 231 F.R.D. 457, 436 (D. Del. 2005), rev’d on other grounds, 543 F.3d

   1306 (Fed. Cir. 2008). Indeed, the importance of the evidence just reaffirms Eagle’s

   prejudice.

         Finally, Par has no reasonable explanation for its untimely disclosure. During

   fact discovery—weeks prior to opening reports—Eagle raised the lack of specific

   intent in its non-infringement contentions. (E.g., Ex. 1 at Ex. A at 5, Ex. B at 10.)

   Yet Par selectively withheld its intent theory until Dr. Kirsch’s reply report, despite

   bearing the burden on infringement. There was no reason for Par to do so other than

   to shield that theory from discovery.

         Eagle’s motion in limine should be granted.



                                               -3-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1086 of 1189 PageID #: 20254




    Date: May 11, 2020              POTTER ANDERSON & CORROON LLP
                                    By: /s/ Bindu A. Palapura
                                           David E. Moore (#3983)
                                           Bindu A. Palapura (#5370)
                                           Stephanie E. O’Byrne (#4446)
                                           Jennifer Penberthy Buckley (#6264)
                                           Hercules Plaza, 6th Floor
                                           1313 N. Market Street
                                           Wilmington, DE 19801
                                           Tel: (302) 984-6000
                                           dmoore@potteranderson.com
                                           bpalapura@potteranderson.com
                                           sobyrne@potteranderson.com
                                           jbuckley@potteranderson.com

                                    OF COUNSEL:

                                          Jay P. Lefkowitz, P.C.
                                          Jeanna M. Wacker
                                          Benjamin A. Lasky
                                          Sam Kwon
                                          Christopher J. Citro
                                          Matthew Lembo
                                          Ashley Cade
                                          KIRKLAND &ELLIS LLP
                                          601 Lexington Avenue
                                          New York, NY 10022
                                          Tel: (212) 446-4800

                                          Bryan S. Hales
                                          300 North LaSalle
                                          Chicago, IL 60654
                                          Tel: (312) 862-2000

                                          Attorneys for Defendant Eagle
                                          Pharmaceuticals Inc.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1087 of 1189 PageID #: 20255




                               CERTIFICATION OF COMPLIANCE

          The foregoing document complies with the type-volume limitation of this Court’s March

   2, 2020 form Scheduling Order For All Cases where Infringement is Alleged. The text of this

   brief, including footnotes, was prepared in Times New Roman, 14 point. According to the word

   processing system used to prepare it, the brief contains 747 words, excluding the case caption,

   signature block, table of contents and table of authorities.

   Date: May 11, 2020

                                                         /s/ Bindu A. Palapura__________
                                                         Bindu A. Palapura (Bar No. 5370)
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1088 of 1189 PageID #: 20256




                      EXHIBIT 1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1089 of 1189 PageID #: 20257




                            ,17+(81,7('67$7(6',675,&7&2857
                               )257+(',675,&72)'(/$:$5(


       3$53+$50$&(87,&$/,1&3$5
       67(5,/(352'8&76//&DQG(1'2                  &$1R&)&
       3$5,1129$7,21&203$1<//&

                            3ODLQWLIIV                 &21),'(17,$/±38568$1772
                                                         3527(&7,9(25'(5
            Y

       ($*/(3+$50$&(87,&$/6,1&

                            'HIHQGDQW

   
          ($*/(¶66(&21'6833/(0(17$/2%-(&7,216$1'5(63216(672
                   3/$,17,))6¶,17(552*$725<126$1'

           3XUVXDQWWR)HGHUDO5XOHVRI&LYLO3URFHGXUHDQG'HIHQGDQW(DJOH3KDUPDFHXWLFDOV

   ,QF ³(DJOH´ KHUHE\SURYLGHVVHFRQGVXSSOHPHQWDOUHVSRQVHVWR3ODLQWLIIV3DU3KDUPDFHXWLFDO

   ,QF3DU6WHULOH3URGXFWV//&DQG(QGR3DU,QQRYDWLRQ&RPSDQ\//&¶V FROOHFWLYHO\³3DU¶V´ 

   )LUVW6HWRI,QWHUURJDWRULHVWR(DJOH3KDUPDFHXWLFV,QF ³,QWHUURJDWRULHV´DQGHDFKLQGLYLGXDOO\

   DQ³,QWHUURJDWRU\´ DVVHWIRUWKEHORZ

           1RLQFLGHQWDORULPSOLHGDGPLVVLRQVDUHLQWHQGHGE\WKHUHVSRQVHVSURYLGHGKHUHLQ7KH

   IDFWWKDW(DJOHKDVSURYLGHGDUHVSRQVHWRDQ\SDUWLFXODU,QWHUURJDWRU\VKRXOGQRWEHWDNHQDVDQ

   DGPLVVLRQWKDW(DJOHDFFHSWVRUDGPLWVWKHH[LVWHQFHRIDQ\IDFWLQWHUSUHWDWLRQRUFRQFOXVLRQRI

   ODZ VHW IRUWK RU DVVXPHG E\ VXFK ,QWHUURJDWRU\ RU WKDW VXFK UHVSRQVH FRQVWLWXWHV DGPLVVLEOH

   HYLGHQFH7KHIDFWWKDW(DJOHKDVSURYLGHGDUHVSRQVHWRDQ\,QWHUURJDWRU\LVQRWLQWHQGHGWREH

   DQG VKDOO QRW EH FRQVWUXHG DV D ZDLYHU E\ (DJOH RI DQ\ SDUW RI DQ\ REMHFWLRQ WR DQ\ VXFK

   ,QWHUURJDWRU\
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1090 of 1189 PageID #: 20258




                             *(1(5$/5(63216(6$1'2%-(&7,216

          (DJOHKHUHE\LQFRUSRUDWHVE\UHIHUHQFHDQGUHVWDWHVWKH*HQHUDO5HVSRQVHVDQG2EMHFWLRQV

   VHWIRUWKLQ(DJOH¶V2EMHFWLRQVDQG5HVSRQVHVWR3DU¶V)LUVW6HWRI,QWHUURJDWRULHVWR(DJOHVHUYHG

   RQ6HSWHPEHU

                                            ,17(552*$725,(6

   ,17(552*$725<12

           'HVFULEHLQGHWDLOWKHFRPSOHWHEDVLVIRUDQ\FRQWHQWLRQE\\RXWKDWWKH(DJOH$1'$DQG

   \RXUSURSRVHGFRPPHUFLDOPDQXIDFWXUHDQGVDOHRIWKH(DJOH9DVRSUHVVLQ,QMHFWLRQ3URGXFWVKDYH

   QRW LQIULQJHG DQG ZLOO QRW LQIULQJH DQ\ DVVHUWHG FODLP RI WKH SDWHQWVLQVXLW LQFOXGLQJ ZLWKRXW

   OLPLWDWLRQWKHEDVHVIRU\RXU³6HFRQG'HIHQVH´³7KLUG'HIHQVH´³)LUVW&RXQWHUFODLP´³7KLUG

   &RXQWHUFODLP´ ³)LIWK &RXQWHUFODLP´ ³6HYHQWK &RXQWHUFODLP´ ³1LQWK &RXQWHUFODLP´ DQG

   ³(OHYHQWK&RXQWHUFODLP´LQ(DJOH¶V$QVZHUWR&RPSODLQW &RXQWHUFODLPV ', 

           7KH GHWDLOHG GHVFULSWLRQ VKRXOG LQFOXGH RQ D FODLPE\FODLP EDVLV WKH LGHQWLW\ RIHDFK

   FODLPOLPLWDWLRQ\RXFRQWHQGLVQRWPHWHLWKHUOLWHUDOO\RUXQGHUWKHGRFWULQHRIHTXLYDOHQWVWKH

   LGHQWLW\ RI DOO IDFWV RQ ZKLFK \RX EDVH HDFK VXFK FRQWHQWLRQ WKH LGHQWLW\ RI HDFK SHUVRQ ZLWK

   NQRZOHGJHRIWKRVHIDFWVDQGWKHNQRZOHGJH\RXEHOLHYHHDFKVXFKSHUVRQKDVDQGWKHLGHQWLW\RI

   HDFKGRFXPHQWRQZKLFK\RXEDVHHDFKVXFKFRQWHQWLRQ


   5(63216(72,17(552*$725<12

           (DJOHLQFRUSRUDWHVE\UHIHUHQFHWKHDERYHVWDWHG*HQHUDO5HVSRQVHVDQG2EMHFWLRQVDVLI

   IXOO\VHWIRUWKKHUHLQ(DJOHREMHFWVWRWKLV,QWHUURJDWRU\WRWKHH[WHQWLWFRQWDLQVPXOWLSOHVXESDUWV

   DVVHUWHGDVDVLQJOHLQWHUURJDWRU\(DJOHDOVRREMHFWVWRWKLV,QWHUURJDWRU\WRWKHH[WHQWLWFDOOVIRU

   DOHJDOFRQFOXVLRQ(DJOHIXUWKHUREMHFWVWRWKHSKUDVHV³WKHFRPSOHWHEDVLVIRUDQ\FRQWHQWLRQE\

   \RX WKDW WKH (DJOH $1'$ DQG \RXU SURSRVHG FRPPHUFLDO PDQXIDFWXUH DQG VDOH RI WKH (DJOH



                                                        
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1091 of 1189 PageID #: 20259




   9DVRSUHVVLQ,QMHFWLRQ3URGXFWVKDYHQRWLQIULQJHGDQGZLOOQRWLQIULQJHDQ\DVVHUWHGFODLPRIWKH

   SDWHQWVLQVXLW´³WKHLGHQWLW\RIDOOIDFWVRQZKLFK\RXEDVHHDFKVXFKFRQWHQWLRQ´³WKHLGHQWLW\

   RIHDFKSHUVRQZLWKNQRZOHGJHRIWKRVHIDFWV´DQG³WKHLGHQWLW\RIHDFKGRFXPHQWRQZKLFK\RX

   EDVH HDFK VXFKFRQWHQWLRQ´DVRYHUEURDGYDJXHDQGDPELJXRXVLQFOXGLQJ EHFDXVH WKH\ DUH RI

   XQFOHDUVFRSHDQGDUHXQGHILQHGLQ3DU¶V'HILQLWLRQVDQG,QVWUXFWLRQV(DJOHIXUWKHUREMHFWVWRWKLV

   ,QWHUURJDWRU\ DV SUHPDWXUH WR WKH H[WHQW LW VHHNV LQIRUPDWLRQ WKDW ZLOO EH WKH VXEMHFW RI H[SHUW

   RSLQLRQDQGWHVWLPRQ\DWWKLVHDUO\VWDJHRIWKLVSURFHHGLQJDQGEHIRUHWKH6FKHGXOLQJ2UGHULV

   HQWHUHGLQWKLVPDWWHU(DJOHIXUWKHUREMHFWVWRWKLV,QWHUURJDWRU\WRWKHH[WHQWLWVHHNV(DJOH¶V

   FRQWHQWLRQVSULRUWR3DU¶VLGHQWLILFDWLRQRIDVVHUWHGFODLPVDQGVHUYLFHRIDQ³LQLWLDOFODLPFKDUW

   UHODWLQJHDFKNQRZQDFFXVHGSURGXFWWRWKHDVVHUWHGFODLPVHDFKVXFKSURGXFWDOOHJHGO\LQIULQJHV´

   DVSURYLGHGLQWKHSDUWLHV¶SURSRVHG6FKHGXOLQJ2UGHUVXEPLWWHGWRWKH&RXUWRQ6HSWHPEHU

   (DJOHIXUWKHUREMHFWVWRWKLV,QWHUURJDWRU\WRWKHH[WHQWLWDWWHPSWVWRLPSURSHUO\VKLIWWKH

   EXUGHQ UHJDUGLQJ SDWHQW LQIULQJHPHQW RQ ZKLFK 3DU EHDUV WKH EXUGHQ RI SURRI  7KH SDUWLHV¶

   SURSRVHG6FKHGXOLQJ2UGHUIRUH[DPSOHH[SUHVVO\SURYLGHVWKDW³FRQWHQWLRQLQWHUURJDWRULHVLI

   ILOHGVKDOOILUVWEHDGGUHVVHGE\WKHSDUW\ZLWKWKHEXUGHQRISURRI´UHTXLULQJ3DUWRSURYLGHLWV

   LQIULQJHPHQWFRQWHQWLRQVSULRUWRDQ\QRQLQIULQJHPHQWFRQWHQWLRQVE\(DJOH(DJOHIXUWKHUREMHFWV

   WR WKLV ,QWHUURJDWRU\ WR WKH H[WHQW LW VHHNV LQIRUPDWLRQ SURWHFWHG E\ SULYLOHJH DQGRU WKH ZRUN

   SURGXFWGRFWULQH

           6XEMHFW WR DQG ZLWKRXW ZDLYLQJ LWV 6SHFLILF DQG *HQHUDO 2EMHFWLRQV (DJOH UHVSRQGV DV

   IROORZV

           (DJOH LQFRUSRUDWHV E\ UHIHUHQFH WKH EDVHV IRU (DJOH¶V QRQLQIULQJHPHQW RI HDFK RI WKH

   SDWHQWVLQVXLWDVVHWIRUWKLQLWVQRWLFHVWR3DUGDWHG$SULODQG0D\WKDW$1'$

   1RLQFOXGHG3DUDJUDSK,9FHUWLILFDWLRQVXQGHU86& M  $ YLL ,9 WKDWWKH




                                                        
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1092 of 1189 PageID #: 20260




   patents-in-suit are invalid, unenforceable, and/or will not be infringed by Eagle’s Proposed ANDA.

   Eagle additionally incorporates by reference any expert reports to be submitted by Eagle in this

   case that provide bases for Eagle’s non-infringement contentions, which will be served in

   accordance with the Scheduling Order. Eagle will provide additional responses in due course,

   pursuant to the Scheduling Order (when entered) and following service of Par’s disclosure of

   asserted claims and infringement contentions. Discovery is ongoing and Eagle reserves the right

   to supplement Eagle’s responses as discovery progresses.


   FIRST SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 1:

          Subject to and without waiving its Specific and General Objections, Eagle responds as

   follows:

          Eagle incorporates by reference the bases for Eagle’s non-infringement of each of the

   patents-in-suit as set forth in Exhibits A–F attached hereto. Discovery is ongoing and Eagle

   reserves the right to supplement Eagle’s responses as discovery progresses.


   SECOND SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 1:

          Subject to and without waiving its Specific and General Objections, Eagle responds as

   follows:

          Eagle incorporates by reference additional bases for Eagle’s non-infringement of the ’526,

   ’209, and ’785 patents as set forth in Exhibits A–C attached hereto. Eagle reserves the right to

   supplement or amend Eagle’s responses based on any discovery produced after the October 28,

   2019 deadline set in the Scheduling Order. See D.I. 117.


   INTERROGATORY NO. 8:

          Identify and describe in detail the status of the Eagle ANDA.




                                                  -4-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1093 of 1189 PageID #: 20261




   WKHUHLQ  ($*/(9$6±  (DJOH UHVHUYHV WKH ULJKW WR VXSSOHPHQW RU DPHQG

   (DJOH¶VUHVSRQVHVEDVHGRQDQ\GLVFRYHU\SURGXFHGDIWHUWKH2FWREHUGHDGOLQHVHWLQWKH

   6FKHGXOLQJ2UGHUSee',

     'DWH2FWREHU                         3277(5$1'(5621 &255221//3

                                                    %\VBindu A. Palapura
              2)&2816(/                                   'DYLG(0RRUH  
                                                            %LQGX$3DODSXUD  
              -D\3/HINRZLW]3&                        6WHSKDQLH(2¶%\UQH  
              -HDQQD0:DFNHU                              -HQQLIHU3HQEHUWK\%XFNOH\  
              %HQMDPLQ$/DVN\                             +HUFXOHV3OD]DWK)ORRU
              6DP.ZRQ                                      10DUNHW6WUHHW
              &KULVWRSKHU-&LWUR                          :LOPLQJWRQ'(
              $VKOH\&DGH                                   7HO  
              .,5./$1' (//,6//3                           GPRRUH#SRWWHUDQGHUVRQFRP
              /H[LQJWRQ$YHQXH                          ESDODSXUD#SRWWHUDQGHUVRQFRP
              1HZ<RUN1<                            VRE\UQH#SRWWHUDQGHUVRQFRP
              7HO                             MEXFNOH\#SRWWHUDQGHUVRQFRP
                                                             
                                                             Attorneys for Defendant Eagle
                                                            Pharmaceuticals Inc.
          




                                                 
                      Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1094 of 1189 PageID #: 20262

&21),'(17,$/                                                                                         


                                                                           ([KLELW$
                                   (DJOH¶V)LUVW6XSSOHPHQWDO1RQ,QIULQJHPHQW&ODLP&KDUW863DWHQW1R

                           &ODLP                                                        1RQ,QIULQJHPHQW&RQWHQWLRQ V 

    >D@$PHWKRGRILQFUHDVLQJEORRG                 $VVHWIRUWKLQ(DJOH¶V)LQDO,QYDOLGLW\&RQWHQWLRQVWKLVFODLPLVLQYDOLG%HFDXVHLWLV
    SUHVVXUHLQDKXPDQLQQHHGWKHUHRI               D[LRPDWLFWKDWLQYDOLGSDWHQWFODLPVFDQQRWEHLQIULQJHG(DJOHFDQQRWLQIULQJHWKLV
    WKHPHWKRGFRPSULVLQJ                             FODLP

                                                        (DJOHGRHVQRWDQGZLOOQRWDGPLQLVWHUDQ\SURGXFWRURWKHUZLVHGLUHFWO\SUDFWLFHWKH
                                                        FODLPHGPHWKRG$VVXFK(DJOHZLOOQRWLWVHOISUDFWLFHDQ\PHWKRGRI³LQFUHDVLQJ
                                                        EORRGSUHVVXUHLQDKXPDQLQQHHGWKHUHRI´LQFOXGLQJWKHFODLPHGPHWKRG

                                                        3ODLQWLIIV¶)LQDO,QIULQJHPHQW&RQWHQWLRQVDQG([KLELW$,QIULQJHPHQW&ODLP&KDUW)RU
                                                        863DWHQW1R ³3DU¶V)LQDO¶,QIULQJHPHQW&RQWHQWLRQV´ GRQRWFOHDUO\
                                                        SURYLGHWKHLGHQWLW\RIDQDOOHJHGGLUHFWLQIULQJHUZKRZRXOGDOOHJHGO\SUDFWLFHHYHU\
                                                        HOHPHQWRIWKLVPHWKRGFODLP)XUWKHUPRUH3DUKDVSURYLGHGQRHYLGHQFHWKDWDVLQJOH
                                                        LQIULQJHUZRXOGSHUIRUPDOORIWKHUHTXLUHGVWHSVLimelight Networks, Inc. v. Akamai
                                                        Techs.,QF86   ³LQWKLVFDVHSHUIRUPDQFHRIDOOWKHFODLPHG


     3ODLQWLIIVEHDUWKHEXUGHQRISURYLQJWKDW(DJOH¶V$1'$3URGXFWLQIULQJHVWKH$VVHUWHG&ODLPV(DJOHGRHVQRWFRQFHGHWKDW3ODLQWLIIVKDYHPHWWKHLU
       EXUGHQRISURYLQJWKDW(DJOH¶V$1'$3URGXFWRUXVHWKHUHRIZLOOPHHWDQ\HOHPHQWRIWKH$VVHUWHG&ODLPVDQG(DJOHUHVHUYHVWKHULJKWWRFKDOOHQJHWKH
       VXIILFLHQF\RI3ODLQWLIIV¶SURRIZLWKUHVSHFWWRDQ\DQGDOOHOHPHQWVRIWKH$VVHUWHG&ODLPV(DJOHDOVRUHVHUYHVWKHULJKWWRVXSSOHPHQWDPHQGDQGRU
       PRGLI\LWVDIILUPDWLYHQRQLQIULQJHPHQWFRQWHQWLRQVZLWKUHVSHFWWRWKH$VVHUWHG&ODLPVEDVHGRQGRFXPHQWVSURGXFHGRUGLVFORVHGLQWKLVDFWLRQLQFOXGLQJ
       DQ\GRFXPHQWVFLWHGLQ3ODLQWLIIV¶H[SHUWUHSRUWVLQWKLVFDVH(DJOHIXUWKHUUHVHUYHVWKHULJKWWRVXSSOHPHQWDPHQGDQGRUPRGLI\LWVDIILUPDWLYHQRQ
       LQIULQJHPHQWFRQWHQWLRQVZLWKUHVSHFWWRWKH$VVHUWHG&ODLPVLQUHVSRQVHWRDQ\DUJXPHQWUDLVHGLQ3ODLQWLIIV¶H[SHUWUHSRUWVWREHVHUYHGLQDFFRUGDQFHZLWK
       WKH$PHQGHG6FKHGXOLQJ2UGHU',

       0RUHRYHU(DJOH¶V$1'$3URGXFWL                                                      7RWKHH[WHQW3ODLQWLIIVFRQWHQGWKDW(DJOH¶V$1'$3URGXFWLQIULQJHV
       WKH$VVHUWHG&ODLPVWKHSULRUDUWQHFHVVDULO\DQWLFLSDWHVRUDWOHDVWUHQGHUVREYLRXVWKH$VVHUWHG&ODLPV

       (DJOHDOVRLQFRUSRUDWHVE\UHIHUHQFHLWV)LQDO,QYDOLGLW\&RQWHQWLRQVH[SODLQLQJZK\WKH$VVHUWHG&ODLPVDUHLQDQ\HYHQWLQYDOLG,QYDOLGFODLPVFDQQRWEH
       LQIULQJHG$FFRUGLQJO\(DJOH¶V$1'$3URGXFWDQGWKHSURSRVHGPDQXIDFWXUHVDOHRIIHUIRUVDOHDQGXVHRI(DJOH¶V$1'$3URGXFWFDQQRWLQIULQJHWKH
       $VVHUWHG&ODLPV




             Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1095 of 1189 PageID #: 20263

&21),'(17,$/                                                         


                 &ODLP                                                  1RQ,QIULQJHPHQW&RQWHQWLRQ V 

                                            VWHSVFDQQRWEHDWWULEXWHGWRDVLQJOHSHUVRQVRGLUHFWLQIULQJHPHQWQHYHURFFXUUHG´ 
                                            7KHUHIRUH3DUKDVIDLOHGWRFDUU\LWVEXUGHQIRUHVWDEOLVKLQJLQIULQJHPHQW

                                            )XUWKHUDVH[SODLQHGLQ(DJOH¶V)LQDO,QYDOLGLW\&RQWHQWLRQV(DJOH¶V$1'$3URGXFW
                                            LVLQDOOPDWHULDOUHVSHFWVZLWKUHJDUGWRWKHHOHPHQWVRIWKLVFODLPL    
                                                                                                                                        H




                                            E.g.($*/(9$63$59$62B3DUKDVDGPLWWHGWKDWWKHFODLPVRI
                                            WKLVSDWHQWGRQRWHQFRPSDVVRULJLQDO9DVRVWULFW6HSW(PDLOIURP6
                                            *DJOLDUGLWR&&LWUR


 >E@D SURYLGLQJDSKDUPDFHXWLFDO       (DJOHZLOOQRW³SURYLG>H@DSKDUPDFHXWLFDOFRPSRVLWLRQIRULQWUDYHQRXVDGPLQLVWUDWLRQ´
 FRPSRVLWLRQIRULQWUDYHQRXV               ZLWKWKHFODLPHGSURSHUWLHV
 DGPLQLVWUDWLRQFRPSULVLQJ



                                                                   
               Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1096 of 1189 PageID #: 20264

&21),'(17,$/                                                            


                   &ODLP                                                   1RQ,QIULQJHPHQW&RQWHQWLRQ V 

 >F@L IURPDERXWPJP/WR            See>D@
 DERXWPJP/RIYDVRSUHVVLQRUD
 SKDUPDFHXWLFDOO\DFFHSWDEOHVDOW
 WKHUHRI

 >G@LL DFHWLFDFLGDQGLLL ZDWHU       See>D@

 >H@ZKHUHLQWKHSKDUPDFHXWLFDO
 FRPSRVLWLRQKDVDS+RI




                                                                                                  1RUFRXOG3DUFDSWXUH(DJOH¶V
                                               $1'$3URGXFWXQGHUWKHGRFWULQHRIHTXLYDOHQWVJLYHQWKDWWKHDSSOLFDQWVUHOLHGRQWKH
                                               FODLPHGS+UDQJHDV³FULWLFDO>@´LQRUGHUWRRYHUFRPHSULRUDUW2IILFH$FWLRQ5HVSRQVH
                                                $SSO1R ¶SDWHQW  0D\ DW±see Pharmacia & Upjohn
                                               Co. v. Mylan Pharm., Inc.)G± )HG&LU  SUHFOXGLQJ
                                               SDWHQWHHIURPUHO\LQJRQWKHGRFWULQHRIHTXLYDOHQWVWRFDSWXUHFRPSRVLWLRQVZLWKRXW
                                               VSUD\GULHGODFWRVHEHFDXVHWKHSDWHQWHHGHVFULEHGVSUD\GULHGODFWRVHDV³DFULWLFDO
                                               IHDWXUH´RIWKHLQYHQWLRQ 

                                               ,QVXSSRUWRILWVFRQWHQWLRQWKDW(DJOH¶V$1'$SURGXFW³FDQEHH[SHFWHGWRUHDFKDS+
                                               RIDWOHDVWZLWKLQWKHUHTXHVWHGVKHOIOLIH´3DU¶V)LQDO¶,QIULQJHPHQW




                                                                     
         Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1097 of 1189 PageID #: 20265

&21),'(17,$/                                            


            &ODLP                                          1RQ,QIULQJHPHQW&RQWHQWLRQ V 




                                          7KXVEDVHGRQWKHLQYHQWRUV¶WHVWLPRQ\WKHS+YDOXHUHFLWHGLQWKLVFODLP
                               DSSHDUWRUHIHURQO\WRWKHLQLWLDOS+DQGQRWWRDS+PHDVXUHGDIWHUVWRUDJH


                                                                                              See, e.g.
                               ($*/(9$6




                               3DUKDVDVVHUWHGLQLWVLQIULQJHPHQWFRQWHQWLRQVWKDW³(DJOH¶V$1'$SURGXFWZLOO
                               VDWLVI\WKLVOLPLWDWLRQGXULQJWKHWLPHRILWVLQWHQGHGXVH´3DU¶V)LQDO¶
                               ,QIULQJHPHQW&RQWHQWLRQVDW3DU¶VXQVXSSRUWHGVSHFXODWLRQFDQQRWVDWLVI\3DU¶V


                                                      
              Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1098 of 1189 PageID #: 20266

&21),'(17,$/                                                           


                 &ODLP                                                    1RQ,QIULQJHPHQW&RQWHQWLRQ V 

                                             EXUGHQRIGHPRQVWUDWLQJWKDW(DJOH¶V$1'$3URGXFWZLOOLQIULQJH0RUHRYHUHYHQLI
                                             3DU¶VVSHFXODWLRQZHUHWUXH3DUKDVQRWSURYLGHGDQ\HYLGHQFHWKDWWKHUHFLWHGS+
                                             OLPLWDWLRQZRXOGEHPHWZKHQ(DJOH¶V$1'$3URGXFWLVPDGHVROGRUXVHG
                                             1RUFDQ3DUGHPRQVWUDWHWKHUHTXLVLWHVSHFLILFLQWHQWIRULQGXFHGLQIULQJHPHQW(




                                                                                                                                    V
                                                                   

                                             6LPLODUO\WKHUHLVQRFRQWULEXWRU\LQIULQJHPHQWEHFDXVHWKHXVHIRUZKLFK(DJOH¶V
                                             $1'$3URGXFWZRXOGEHDSSURYHGZRXOGnot meetWKLVFODLPHGS+7KHXVHIRUZKLFK
                                             (DJOH¶V$1'$3URGXFWZRXOGEH)'$DSSURYHGi.e.
                                                           LVDVXEVWDQWLDOQRQLQIULQJLQJXVHWKDWSUHFOXGHVWKHILQGLQJRI
                                             FRQWULEXWRU\LQIULQJHPHQW

 >I@E VWRULQJWKHSKDUPDFHXWLFDO        (DJOH¶VSURSRVHGSUHVFULELQJLQIRUPDWLRQGRHVQRWHQFRXUDJHWKLUGSDUWLHVLQFOXGLQJ
 FRPSRVLWLRQDW&IRUDWOHDVW       SDWLHQWVRUSK\VLFLDQVWRSHUIRUPWKLVFODLPVWHSEHFDXVH(DJOH¶VSURSRVHGSUHVFULELQJ
 ZHHNVDQG                                 LQIRUPDWLRQ
                                                                                                                         see also
                                             ($*/(9$6DW($*/(9$6DW$FFRUGLQJO\(DJOHODFNV
                                             WKHVSHFLILFLQWHQWWRFDXVHLQIULQJHPHQWRIWKLVFODLPIRUDWOHDVWWKHUHDVRQWKDW(DJOH¶V
                                             $1'$DQGSURSRVHGSUHVFULELQJLQIRUPDWLRQGRHVQRWSURYLGHDQLQVWUXFWLRQRQ
                                             ZKHWKHUWKHSKDUPDFHXWLFDOFRPSRVLWLRQPXVWEHVWRUHG³IRUDWOHDVWZHHNV´

 >J@F LQWUDYHQRXVO\DGPLQLVWHULQJ  (DJOHZLOOQRW³LWVHOILQWUDYHQRXVO\DGPLQLVWHU>@>D@SKDUPDFHXWLFDOFRPSRVLWLRQWR>D@
 WKHSKDUPDFHXWLFDOFRPSRVLWLRQWRWKH KXPDQ´
 KXPDQ




                                                                     
             Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1099 of 1189 PageID #: 20267

&21),'(17,$/                                                         


                 &ODLP                                                  1RQ,QIULQJHPHQW&RQWHQWLRQ V 

                                           )XUWKHUPRUHIRUWKHUHDVRQVGLVFXVVHGDERYH(DJOHZLOOQRWHQFRXUDJHDQ\WKLUGSDUW\
                                           LQFOXGLQJDSK\VLFLDQRUSDWLHQWWR³DGPLQLVWHU>@theSKDUPDFHXWLFDOFRPSRVLWLRQ´
                                           UHFLWHGLQWKHFODLPVSee>E@DQG>H@ HPSKDVLVDGGHG 

 >K@ZKHUHLQWKHDGPLQLVWUDWLRQ         (DJOHZLOOQRW³LWVHOILQWUDYHQRXVO\DGPLQLVWHU>@>D@SKDUPDFHXWLFDOFRPSRVLWLRQWR>D@
 SURYLGHVWRWKHKXPDQIURPDERXW         KXPDQ´
 XQLWVRIYDVRSUHVVLQRUWKH
 SKDUPDFHXWLFDOO\DFFHSWDEOHVDOW         )XUWKHUPRUHIRUWKHUHDVRQVGLVFXVVHGDERYH(DJOHZLOOQRWHQFRXUDJHDQ\WKLUGSDUW\
 WKHUHRISHUPLQXWHWRDERXWXQLWV    LQFOXGLQJDSK\VLFLDQRUSDWLHQWWR³DGPLQLVWHU>@theSKDUPDFHXWLFDOFRPSRVLWLRQ´
 RIYDVRSUHVVLQRUWKH                    UHFLWHGLQWKHFODLPVSee>E@DQG>H@ HPSKDVLVDGGHG 
 SKDUPDFHXWLFDOO\DFFHSWDEOHVDOW
 WKHUHRISHUPLQXWH

 >L@ZKHUHLQWKHKXPDQLV               (DJOHZLOOQRWLWVHOISUDFWLFHDQ\PHWKRGRI³LQFUHDVLQJEORRGSUHVVXUHLQDKXPDQLQ
 K\SRWHQVLYH                             QHHGWKHUHRI´LQFOXGLQJWKHFODLPHGPHWKRGLQFOXGLQJRQDQ\KXPDQZKRLV
                                           ³K\SRWHQVLYH´See>D@

 >M@ZKHUHLQWKHSKDUPDFHXWLFDO       (DJOH¶VSURSRVHGSUHVFULELQJLQIRUPDWLRQGRHVQRWHQFRXUDJHWKLUGSDUWLHVLQFOXGLQJ
 FRPSRVLWLRQH[KLELWVOHVVWKDQDERXW   SDWLHQWVRUSK\VLFLDQVWRSHUIRUPWKLVFODLPVWHSEHFDXVH(DJOH¶VSURSRVHGSUHVFULELQJ
 GHJUDGDWLRQDIWHUVWRUDJHDW& LQIRUPDWLRQ
 IRUDERXWIRXUZHHNV
                                                                                                       $FFRUGLQJO\(DJOHODFNV
                                         WKHVSHFLILFLQWHQWWRFDXVHLQIULQJHPHQWRIWKLVFODLPIRUDWOHDVWWKHUHDVRQWKDW(DJOH¶V
                                         $1'$DQGSURSRVHGSUHVFULELQJLQIRUPDWLRQGRHVQRWSURYLGHDQLQVWUXFWLRQRQ
                                         ZKHWKHUWKHSKDUPDFHXWLFDOFRPSRVLWLRQPXVWEHVWRUHG³IRUDWOHDVWZHHNV´

                                           (DJOHDOVRZLOOQRWHQFRXUDJHWKLUGSDUWLHVLQFOXGLQJSDWLHQWVRUSK\VLFLDQVWRSURYLGH
                                           IRULQWUDYHQRXVDGPLQLVWUDWLRQRIDSKDUPDFHXWLFDOFRPSRVLWLRQFRPSULVLQJ³OHVVWKDQ
                                           DERXWGHJUDGDWLRQ´

                                           $VDQLQLWLDOPDWWHU3DU¶V)LQDO¶,QIULQJHPHQW&RQWHQWLRQVGRQRWFOHDUO\GHILQHWKH
                                           VFRSHRIWKHFODLPHOHPHQWDWLVVXH e.g.ZKDWWKLVFODLPPHDQVDQGZKDWWKHSHUFHQWRI


                                                                  
             Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1100 of 1189 PageID #: 20268

&21),'(17,$/                                                   


                 &ODLP                                            1RQ,QIULQJHPHQW&RQWHQWLRQ V 

                                      GHJUDGDWLRQLVPHDVXUHGUHODWLYHWR )RUH[DPSOH3DUKDVQRWPDGHFOHDUZKHWKHUWKH
                                      UHOHYDQWQXPHUDWRUIRUFDOFXODWLQJWKHSHUFHQWDJHOLPLWDWLRQUHFLWHGLQWKHSKUDVH³OHVV
                                      WKDQDERXWGHJUDGDWLRQ´UHIHUVWRWKHDPRXQWRIYDVRSUHVVLQORVWDPRXQWRI
                                      GHJUDGDWLRQSURGXFWVIRUPHGRUVRPHRWKHUDPRXQW,QGHHG3DU¶V)LQDO¶
                                      ,QIULQJHPHQW&RQWHQWLRQVFLWHWRERWKDVVD\YDVRSUHVVLQDFFHSWDQFHFULWHULD ODEHOFODLP
                                      IRUYDVRSUHVVLQDVVD\ DQGWKHSHUFHQWGHJUDGDWLRQSURGXFWVIRUPHGDVHYLGHQFHWKDW
                                      (DJOH¶V$1'$3URGXFWSXUSRUWHGO\PHHWVWKLVFODLPOLPLWDWLRQ3DU¶V)LQDO¶
                                      ,QIULQJHPHQW&RQWHQWLRQVDW1RUKDV3DUPDGHFOHDUZKDWWKHUHOHYDQWGHQRPLQDWRU
                                      LVIRUH[DPSOHZKHWKHULWUHIHUVWRWKHLQLWLDODPRXQWRIYDVRSUHVVLQWKHDPRXQWRI
                                      YDVRSUHVVLQDWWKHWLPHRIPHDVXUHPHQWRUVRPHRWKHUDPRXQW3DUKDVSURYLGHGQR
                                      LQGLFDWLRQDVWRLQWHUDOLDZKHWKHULWVWKHRU\RILQIULQJHPHQWUHVWVRQUHODWLYHRU
                                      DEVROXWHFKDQJHVLQHLWKHUWKHYDVRSUHVVLQDVVD\RUWKHGHJUDGDWLRQSURGXFWV+DYLQJ
                                      IDLOHGWRFODULI\ZKDWZRXOGDQGZKDWZRXOGQRWLQIULQJHWKLVFODLP3DUKDVIDLOHGWR
                                      FDUU\LWVEXUGHQRIHVWDEOLVKLQJLQIULQJHPHQW

                                      7RWKHH[WHQWWKLVFODLPOLPLWDWLRQQRWLQGHILQLWH3DUKDVQRWVKRZQWKDW(DJOH¶V$1'$
                                      3URGXFWDV³SURYLG>HG@´ZLOOPHHWWKLVOLPLWDWLRQ)RUH[DPSOHWKH6SHFLILFDWLRQIRU
                                      5HOHDVHDQGWKH6SHFLILFDWLRQIRU6WDELOLW\LQ(DJOH¶V$1'$SURYLGHWKHOLPLWVRI       
                                                                                  ($*/(9$6see also
                                      ($*/(9$6DW±)XUWKHUWKH6SHFLILFDWLRQIRU5HOHDVHDQGWKH
                                      6SHFLILFDWLRQIRU6WDELOLW\LQ(DJOH¶V$1'$HDFKSURYLGHDOLPLWRI                   
                                                                                                            
                                      ($*/(9$6see also ($*/(9$6%HFDXVH(DJOHZLOOQRW
                                      VSHFLILFDOO\HQFRXUDJHXVHRIDSKDUPDFHXWLFDOFRPSRVLWLRQZLWK³OHVVWKDQDERXW
                                      GHJUDGDWLRQ´ZLWKLQWKHEURDGHUOLPLWVVHWIRUWKLQ(DJOH¶V$1'$(DJOHODFNVWKH
                                      VSHFLILFLQWHQWWRFDXVHLQIULQJHPHQWRIWKLVFODLP

 >D@7KHPHWKRGRIFODLP       (DJOHZLOOQRWSHUIRUP³>W@KHPHWKRGRIFODLP´QRUZLOOLWHQFRXUDJHDQ\WKLUGSDUW\
                                      LQFOXGLQJDSK\VLFLDQRUSDWLHQWWRSHUIRUP³>W@KHPHWKRGRIFODLP´SeeFODLP

 >E@ZKHUHLQWKHSKDUPDFHXWLFDO    3DUKDVQRWPHWLWVEXUGHQRIVKRZLQJWKDW(DJOH¶V$1'$3URGXFWZLOO³LQFOXGH6(4
 FRPSRVLWLRQIXUWKHUFRPSULVHV6(4   ,'1R´ZKHQ³SURYLG>HG@´PXFKOHVVDWWKHFODLPHGOHYHO3DUDOVRKDVQRWVKRZQ


                                                            
                      Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1101 of 1189 PageID #: 20269

&21),'(17,$/                                                                        


                                                                                    
                                                                           ([KLELW%
                                   (DJOH¶V)LUVW6XSSOHPHQWDO1RQ,QIULQJHPHQW&ODLP&KDUW863DWHQW1R

                           &ODLP                                                    1RQ,QIULQJHPHQW&RQWHQWLRQ V 

    >D@$PHWKRGRILQFUHDVLQJEORRG                 $VVHWIRUWKLQ(DJOH¶V)LQDO,QYDOLGLW\&RQWHQWLRQVWKLVFODLPLVLQYDOLG%HFDXVHLWLV
    SUHVVXUHLQDKXPDQLQQHHGWKHUHRI               D[LRPDWLFWKDWLQYDOLGSDWHQWFODLPVFDQQRWEHLQIULQJHG(DJOHFDQQRWLQIULQJHWKLV
    WKHPHWKRGFRPSULVLQJDGPLQLVWHULQJ                FODLP
    WRWKHKXPDQDXQLWGRVDJHIRUP                   
    ZKHUHLQ                                           (DJOHGRHVQRWDQGZLOOQRWDGPLQLVWHUDQ\SURGXFWRURWKHUZLVHGLUHFWO\SUDFWLFHWKH
                                                        FODLPHGPHWKRG$VVXFK(DJOHZLOOQRWLWVHOISUDFWLFHDQ\PHWKRGRI³LQFUHDVLQJ
                                                        EORRGSUHVVXUHLQDKXPDQLQQHHGWKHUHRI´QRU³DGPLQLVWHULQJWRWKHKXPDQDXQLW
                                                        GRVDJHIRUP´LQFOXGLQJWKHFODLPHGPHWKRG

                                                        3ODLQWLIIV¶)LQDO,QIULQJHPHQW&RQWHQWLRQVDQG([KLELW%,QIULQJHPHQW&ODLP&KDUW
                                                        )RU863DWHQW1R ³3DU¶V)LQDO¶,QIULQJHPHQW&RQWHQWLRQV´ GRQRW
                                                        FOHDUO\SURYLGHWKHLGHQWLW\RIDQDOOHJHGGLUHFWLQIULQJHUZKRZRXOGDOOHJHGO\SUDFWLFH


     3ODLQWLIIVEHDUWKHEXUGHQRISURYLQJWKDW(DJOH¶V$1'$3URGXFWLQIULQJHVWKH$VVHUWHG&ODLPV(DJOHGRHVQRWFRQFHGHWKDW3ODLQWLIIVKDYHPHWWKHLU
       EXUGHQRISURYLQJWKDW(DJOH¶V$1'$3URGXFWRUXVHWKHUHRIZLOOPHHWDQ\HOHPHQWRIWKH$VVHUWHG&ODLPVDQG(DJOHUHVHUYHVWKHULJKWWRFKDOOHQJHWKH
       VXIILFLHQF\RI3ODLQWLIIV¶SURRIZLWKUHVSHFWWRDQ\DQGDOOHOHPHQWVRIWKH$VVHUWHG&ODLPV(DJOHDOVRUHVHUYHVWKHULJKWWRVXSSOHPHQWDPHQGDQGRU
       PRGLI\LWVDIILUPDWLYHQRQLQIULQJHPHQWFRQWHQWLRQVZLWKUHVSHFWWRWKH$VVHUWHG&ODLPVEDVHGRQGRFXPHQWVSURGXFHGRUGLVFORVHGLQWKLVDFWLRQLQFOXGLQJ
       DQ\GRFXPHQWVFLWHGLQ3ODLQWLIIV¶H[SHUWUHSRUWVLQWKLVFDVH(DJOHIXUWKHUUHVHUYHVWKHULJKWWRVXSSOHPHQWDPHQGDQGRUPRGLI\LWVDIILUPDWLYHQRQ
       LQIULQJHPHQWFRQWHQWLRQVZLWKUHVSHFWWRWKH$VVHUWHG&ODLPVLQUHVSRQVHWRDQ\DUJXPHQWUDLVHGLQ3ODLQWLIIV¶H[SHUWUHSRUWVWREHVHUYHGLQDFFRUGDQFHZLWK
       WKH$PHQGHG6FKHGXOLQJ2UGHU',

       0RUHRYHU(DJOH¶V$1'$3URGXFWL                                                       7RWKHH[WHQW3ODLQWLIIVFRQWHQGWKDW(DJOH¶V$1'$3URGXFWLQIULQJHV
       WKH$VVHUWHG&ODLPVWKHSULRUDUWQHFHVVDULO\DQWLFLSDWHVRUDWOHDVWUHQGHUVREYLRXVWKH$VVHUWHG&ODLPV

       (DJOHDOVRLQFRUSRUDWHVE\UHIHUHQFHLWV)LQDO,QYDOLGLW\&RQWHQWLRQVH[SODLQLQJZK\WKH$VVHUWHG&ODLPVDUHLQDQ\HYHQWLQYDOLG,QYDOLGFODLPVFDQQRWEH
       LQIULQJHG$FFRUGLQJO\(DJOH¶V$1'$3URGXFWDQGWKHSURSRVHGPDQXIDFWXUHVDOHRIIHUIRUVDOHDQGXVHRI(DJOH¶V$1'$3URGXFWFDQQRWLQIULQJHWKH
       $VVHUWHG&ODLPV
         Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1102 of 1189 PageID #: 20270

&21),'(17,$/                                           


            &ODLP                                       1RQ,QIULQJHPHQW&RQWHQWLRQ V 

                               HYHU\HOHPHQWRIWKLVPHWKRGFODLP)XUWKHUPRUH3DUKDVSURYLGHGQRHYLGHQFHWKDWD
                               VLQJOHLQIULQJHUZRXOGSHUIRUPDOORIWKHUHTXLUHGVWHSVLimelight Networks, Inc. v.
                               Akamai Techs.,QF86   ³LQWKLVFDVHSHUIRUPDQFHRIDOOWKH
                               FODLPHGVWHSVFDQQRWEHDWWULEXWHGWRDVLQJOHSHUVRQVRGLUHFWLQIULQJHPHQWQHYHU
                               RFFXUUHG´ 7KHUHIRUH3DUKDVIDLOHGWRFDUU\LWVEXUGHQIRUHVWDEOLVKLQJLQIULQJHPHQW

                               )XUWKHUDVH[SODLQHGLQ(DJOH¶V)LQDO,QYDOLGLW\&RQWHQWLRQV




                               E.g.($*/(9$63$59$62B3DUKDVDGPLWWHGWKDWWKHFODLPV
                               RIWKLVSDWHQWGRQRWHQFRPSDVVRULJLQDO9DVRVWULFW6HSW(PDLOIURP6
                               *DJOLDUGLWR&&LWUR




                                                      
             Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1103 of 1189 PageID #: 20271

&21),'(17,$/                                                       


                 &ODLP                                              1RQ,QIULQJHPHQW&RQWHQWLRQ V 

 >E@WKHXQLWGRVDJHIRUPFRPSULVHV     See >D@
 IURPDERXWPJP/WRDERXW
 PJP/RIYDVRSUHVVLQRUD
 SKDUPDFHXWLFDOO\DFFHSWDEOHVDOW
 WKHUHRIZKHUHLQ

 >F@WKHXQLWGRVDJHIRUPKDVDS+RI   (DJOH¶V$1'$GRHVQRWHQFRXUDJHWKLUGSDUWLHVLQFOXGLQJSDWLHQWVRUSK\VLFLDQVWR
                                  SHUIRUPWKLVFODLPVWHSUHTXLULQJDGPLQLVWUDWLRQRIDXQLWGRVDJHIRUPZKLFK³KDVD
                                           S+RI´(DJOH¶V$1'$SURGXFWGRHVQRWKDYHDS+RI




                                                                                                                    ´1RUFRXOG
                                           3DUFDSWXUH(DJOH¶V$1'$3URGXFWXQGHUWKHGRFWULQHRIHTXLYDOHQWVJLYHQWKDWWKH
                                           DSSOLFDQWVUHOLHGRQWKHFODLPHGS+UDQJHDV³FULWLFDO>@´LQRUGHUWRRYHUFRPHSULRUDUW
                                           2IILFH$FWLRQ5HVSRQVH $SSO1R ¶SDWHQW  -XQH DW
                                           see Pharmacia & Upjohn Co. v. Mylan Pharm., Inc.)G± )HG
                                           &LU  SUHFOXGLQJSDWHQWHHIURPUHO\LQJRQWKHGRFWULQHRIHTXLYDOHQWVWRFDSWXUH
                                           FRPSRVLWLRQVZLWKRXWVSUD\GULHGODFWRVHEHFDXVHWKHSDWHQWHHGHVFULEHGVSUD\GULHG
                                           ODFWRVHDV³DFULWLFDOIHDWXUH´RIWKHLQYHQWLRQ 

                                           ,QVXSSRUWRILWVFRQWHQWLRQWKDW(DJOH¶V$1'$SURGXFW³FDQEHH[SHFWHGWRUHDFKD
                                           S+RIDWOHDVWRUZLWKLQWKHUHTXHVWHGVKHOIOLIH´3DU¶V)LQDO¶,QIULQJHPHQW
                                           &RQWHQWLRQVDW3DUFLWHVWRW                                    See, e.g.




                                                                  
         Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1104 of 1189 PageID #: 20272

&21),'(17,$/                                             


            &ODLP                                          1RQ,QIULQJHPHQW&RQWHQWLRQ V 




                                                                 )LUVWWKHLQYHQWRUVRIWKHSDWHQWVLQVXLWHDFKWHVWLILHG
                               WKDWLQLWLDORUWDUJHWS+YDOXHVDUHXVHGWRFRPSDUHIRUPXODWLRQVLQFOXGLQJIRUWKHGDWD
                               VXEPLWWHGLQVXSSRUWRIWKHSXUSRUWHGFULWLFDOLW\RIWKLVS+OLPLWDWLRQ.DQQDQ'HS
                               ±9DQGVH'HS±.HQQH\'HS±6DQJKYL'HS
                               ±7KXVEDVHGRQWKHLQYHQWRUV¶WHVWLPRQ\WKHS+YDOXHUHFLWHGLQWKLV
                               FODLPDSSHDUWRUHIHURQO\WRWKHLQLWLDOS+DQGQRWWRDS+PHDVXUHGDIWHUVWRUDJH 



                                                           7KXV(DJOH¶V$1'$SURGXFWFDQQRWPHHWWKHLQLWLDOS+
                               OLPLWDWLRQUHFLWHGKHUH




                                                         
             Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1105 of 1189 PageID #: 20273

&21),'(17,$/                                                      


                 &ODLP                                             1RQ,QIULQJHPHQW&RQWHQWLRQ V 

                                          3DUKDVDVVHUWHGLQLWVLQIULQJHPHQWFRQWHQWLRQVWKDW³(DJOH¶V$1'$SURGXFWZLOO
                                          VDWLVI\WKLVOLPLWDWLRQGXULQJWKHWLPHRILWVLQWHQGHGXVH´3DU¶V)LQDO¶
                                          ,QIULQJHPHQW&RQWHQWLRQVDW3DU¶VXQVXSSRUWHGVSHFXODWLRQFDQQRWVDWLVI\3DU¶V
                                          EXUGHQRIGHPRQVWUDWLQJWKDW(DJOH¶V$1'$3URGXFWZLOOLQIULQJH0RUHRYHUHYHQLI
                                          3DU¶VVSHFXODWLRQZHUHWUXH3DUKDVQRWSURYLGHGDQ\HYLGHQFHWKDWWKHUHFLWHGS+
                                          OLPLWDWLRQZRXOGEHPHWZKHQ(DJOH¶V$1'$3URGXFWLVPDGHVROGRUXVHG




                                          6LPLODUO\WKHUHLVQRFRQWULEXWRU\LQIULQJHPHQWEHFDXVHWKHXVHIRUZKLFK(DJOH¶V
                                          $1'$3URGXFWZRXOGEHDSSURYHGZRXOGIDOOoutsideWKLVFODLPHGS+UDQJH7KHXVH
                                          IRUZKLFK(DJOH¶V$1'$3URGXFWZRXOGEH)'$DSSURYHGi.e.                             
                                                                   LVDVXEVWDQWLDOQRQLQIULQJLQJXVHWKDWSUHFOXGHVWKHILQGLQJ
                                          RIFRQWULEXWRU\LQIULQJHPHQW

 >G@WKHXQLWGRVDJHIRUPIXUWKHU      (DJOHZLOOQRWHQFRXUDJHWKLUGSDUWLHVLQFOXGLQJSDWLHQWVRUSK\VLFLDQVWRSHUIRUPWKLV
 FRPSULVHVLPSXULWLHVWKDWDUHSUHVHQW   FODLPOLPLWDWLRQZKLFKUHTXLUHVDGPLQLVWHULQJDXQLWGRVDJHIRUPZKLFK³IXUWKHU
 LQDQDPRXQWRI            FRPSULVHVLPSXULWLHVWKDWDUHSUHVHQWLQDQDPRXQWRI


                                                                             3DUKDVQRWVKRZQWKDW(DJOH¶V$1'$3URGXFW
                                          ZLOOPHHWWKLVOLPLWDWLRQ)XUWKHUPRUHEHFDXVH(DJOHZLOOQRWVSHFLILFDOO\HQFRXUDJH
                                          XVHRIDXQLWGRVDJHIRUPZLWK³LPSXULWLHVWKDWDUHSUHVHQWLQDQDPRXQWRI




                                                                 
         Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1106 of 1189 PageID #: 20274

&21),'(17,$/                                          


            &ODLP                                      1RQ,QIULQJHPHQW&RQWHQWLRQ V 

                               ´ZLWKLQWKHEURDGHUOLPLWVVHWIRUWKLQ(DJOH¶V$1'$(DJOHODFNVWKHVSHFLILF
                               LQWHQWWRFDXVHLQIULQJHPHQWRIWKLVFODLP

                               3DUDOVRKDVQRWVKRZQWKDW(DJOH¶V$1'$3URGXFWZLOOPHHWWKLVOLPLWDWLRQEDVHGRQ
                               LWVDVVHUWLRQWKDW³>V@WDELOLW\GDWDVXEPLWWHGRQ(DJOH¶V$1'$SURGXFWGHPRQVWUDWHV
                               WKHSUHVHQFHRIYDULRXVLPSXULWLHVWKDWKDYHVHTXHQFHKRPRORJ\WR6(4,'
                               1R´3DU¶V)LQDO¶,QIULQJHPHQW&RQWHQWLRQVDW$OWKRXJK3DULGHQWLILHGD
                               QXPEHURISDUWLFXODULPSXULWLHVLWGLGQRWGLVFORVHKRZLWFDOFXODWHGVHTXHQFH
                               KRPRORJ\7KHUHDUHQXPHURXVPHWKRGVIRUFDOFXODWLQJVHTXHQFHKRPRORJ\WKDWOHDG
                               WRGLIIHUHQWUHVXOWVIRUWKHVDPHSHSWLGHVSee, e.g.ButamaxTM Advanced Biofuels
                               LLC v. Gevo, Inc.)6XSSG ''HO 'XULQJKLVGHSRVLWLRQ
                               0DWWKHZ.HQQH\
                                                                                      See, e.g..HQQH\'HS±
                               ±±:LWKRXWVHWWLQJIRUWKKRZWRGHWHUPLQHZKHWKHUD
                               SDUWLFXODULPSXULW\KDVWKHUHTXLVLWHVHTXHQFHKRPRORJ\WRFRXQWWRZDUGVWKLV
                               QXPHULFDOOLPLWDWLRQ3DUFDQQRWGHPRQVWUDWHWKDW(DJOH¶V$1'$SURGXFWHYHUPHHWV
                               WKLVOLPLWDWLRQ

                               $GGLWLRQDOO\WKHUHVXOWVFLWHGE\3DUIRU(DJOH¶V$1'$SURGXFWLQFOXGHXQLGHQWLILHG
                               LPSXULWLHV3DUKDVSURYLGHGQRHYLGHQFHWKDWWKHVHLPSXULWLHVPHHWRUGRQRWPHHWWKH
                               VHTXHQFHKRPRORJ\UHTXLUHPHQWRIWKLVOLPLWDWLRQDQGFRXQWWRZDUGVWKHSHUFHQW
                               LPSXULW\OLPLWDWLRQ3DUWKXVFDQQRWHVWDEOLVKWKDWWKHQXPHULFDOLPSXULW\
                               UHTXLUHPHQWVRIWKLVFODLPDUHHYHUVDWLVILHGE\(DJOH¶V$1'$SURGXFW

                               3DU¶V)LQDO¶,QIULQJHPHQW&RQWHQWLRQVGRQRWFOHDUO\GHILQHWKHVFRSHRIWKHFODLP
                               HOHPHQWDWLVVXH e.g.ZKDWWKLVFODLPPHDQVDQGZKDWWKHSHUFHQWLPSXULWLHVLV
                               PHDVXUHGUHODWLYHWR $VVXFK3DUKDVIDLOHGWRFDUU\LWVEXUGHQRIHVWDEOLVKLQJ
                               LQIULQJHPHQW,QGHHG3DU¶VLQIULQJHPHQWWKHRU\LQDSSURSULDWHO\UHOLHVRQUDZSHUFHQW
                               LPSXULWLHVYDOXHV3DUKRZHYHUKDVQRWDQGFDQQRWHVWDEOLVKWKDWSHUFHQWLPSXULWLHV
                               DVUHFLWHGLQWKLVFODLPUHIHUVWRWKHVDPHFDOFXODWHGYDOXHVLQ(DJOH¶V$1'$,QGHHG
                               0LFKHOOH5HQQZDOG
                                                                                               See, e.g.5HQQZDOG


                                                     
         Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1107 of 1189 PageID #: 20275

&21),'(17,$/                                            


            &ODLP                                       1RQ,QIULQJHPHQW&RQWHQWLRQ V 

                               'HS±±±0DWKHZ.HQQH\DQG%ULDQ%RHVFK
                               DOVRSURYLGHGVLPLODUWHVWLPRQ\See, e.g..HQQH\'HS±%RHVFK'HS
                               ±±7KHUHIRUH3DU¶VEDUHFLWDWLRQRISHUFHQWLPSXULWLHVYDOXHV
                               IURP(DJOH¶V$1'$UHFRUGHGDQGFDOFXODWHGXVLQJ(DJOH¶VPHWKRGFDQQRWHVWDEOLVK
                               ZKHWKHU(DJOH¶V$1'$SURGXFWPHHWVWKHVSHFLILFLPSXULWLHVOLPLWDWLRQDFFRUGLQJWR
                               WKLVSDUWLFXODUFODLPDQGSDWHQW

                               0RUHRYHU0DWWKHZ.HQQH\
                                                                      See, e.g..HQQH\'HS±
                               7KHUHIRUH3DUFDQQRWSURYHWKDW(DJOH¶V$1'$SURGXFWPHHWVWKLVLPSXULW\
                               OLPLWDWLRQEDVHGRQWHVWLQJXVLQJGLIIHUHQWHTXLSPHQWE\GLIIHUHQWDQDO\VWVDQGDW
                               GLIIHUHQWORFDWLRQV

                               )XUWKHUPRUHFRQWUDU\WR3DU¶VDVVHUWLRQWKDW³>W@KHVWDELOLW\GDWDJHQHUDWHGWKXVIDUIRU
                               (DJOH¶VSURSRVHGSURGXFWVFRQILUPVLQIULQJHPHQWRIWKLVOLPLWDWLRQ´3DUKDVQRW
                               SUHVHQWHGHYLGHQFHVXJJHVWLQJWKDWDQ\SURGXFWPDUNHWHGE\(DJOHPXFKOHVVXVHGLQ
                               WKHFODLPHGPHWKRGZRXOGPHHWWKLVFODLPHGOLPLWDWLRQ
                               GDWDLQ(DJOH¶V$1'$VKRZVWKDWWKHDPRXQWRIVSHFLILHGRUXQVSHFLILHGGHJUDGDWLRQ




                                                                                              3DUKDVQRWSURYLGHGDQ\




                                                      
             Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1108 of 1189 PageID #: 20276

&21),'(17,$/                                                    


                &ODLP                                            1RQ,QIULQJHPHQW&RQWHQWLRQ V 

                                        HYLGHQFHGHPRQVWUDWLQJWKDW(DJOH¶V$1'$3URGXFWZLOOPHHWWKLVOLPLWDWLRQZKHQ
                                        PDGHVROGRUXVHG




                                                                       7KHGXUDWLRQRIVWRUDJHDQGWKHWHPSHUDWXUHDWZKLFK
                                        WKHSURGXFWLVVWRUHGFDQKDYHVXEVWDQWLDOLPSDFWRQWKHDPRXQWRILPSXULWLHVDQG3DU
                                        KDVQRWVKRZQWKDW(DJOH¶V$1'$3URGXFWZLOOEHVWRUHGLQVXFKDZD\WKDWWKHWRWDO
                                        DPRXQWRIVSHFLILHGRUXQVSHFLILHGGHJUDGDWLRQSURGXFWVZLOOIDOOZLWKLQWKHFODLPHG
                                        UDQJHRI³WR´LPSXULWLHV1RUKDV3DUSURYLGHGHYLGHQFHWKDW(DJOH¶V
                                        $1'$3URGXFWZLOOEHXVHGDWDWLPHZKHQWKHSHUFHQWDJHRILPSXULWLHVLVZLWKLQWKH
                                        FODLPHGUDQJHRI³WR´

                                        %HFDXVHWKH5HOHDVHDQG6WDELOLW\VSHFLILFDWLRQVIRU(DJOH¶V$1'$3URGXFWSHUPLW
                                        JUHDWHUWKDQ³LPSXULWLHV´WKHFLWHGVWDELOLW\GDWDVKRZV(DJOH¶V$1'$3URGXFW
                                        ZLOOKDYHJUHDWHUWKDQ³LPSXULWLHV´GXULQJLWVVKHOIOLIHDQG(DJOHZLOOQRW
                                        HQFRXUDJHDGPLQLVWUDWLRQRILWV$1'$3URGXFWZLWK³LPSXULWLHVWKDWDUHSUHVHQWLQDQ
                                        DPRXQWRI´(DJOHODFNVWKHVSHFLILFLQWHQWWRHQFRXUDJHWKLUGSDUWLHV
                                        LQFOXGLQJSK\VLFLDQVRUSDWLHQWVWRDGPLQLVWHU(DJOH¶V$1'$3URGXFWPHHWLQJWKLV
                                        FODLPHOHPHQWDQGZLOOQRWLQGXFHLQIULQJHPHQW

                                        $VWRDOOHJHGFRQWULEXWRU\LQIULQJHPHQW(DJOH¶V$1'$3URGXFWKDVDVXEVWDQWLDO
                                        QRQLQIULQJLQJXVHDWOHDVWEHFDXVHLWPD\EHDGPLQLVWHUHGZLWKJUHDWHUWKDQRUOHVV
                                        WKDQ³´LPSXULWLHV

 >H@ZKHUHLQWKHLPSXULWLHVKDYHIURP 3DUKDVQRWVKRZQWKDW(DJOH¶V$1'$3URGXFWZLOOPHHWWKLVOLPLWDWLRQIRUWKHVDPH
 DERXWWRDERXWVHTXHQFH       UHDVRQVGLVFXVVHGDERYHZLWKUHVSHFWWRHOHPHQW>G@
 KRPRORJ\WR6(4,'12
                                         )XUWKHUPRUH3DUKDVQRWVKRZQWKDW³>V@WDELOLW\GDWDVXEPLWWHGRQ(DJOH¶V$1'$
                                         SURGXFWGHPRQVWUDWHVWKHSUHVHQFHRIYDULRXVLPSXULWLHVWKDWKDYHVHTXHQFH
                                         KRPRORJ\WR6(4,'1R´3DU¶V)LQDO¶,QIULQJHPHQW&RQWHQWLRQVDW


                                                               
              Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1109 of 1189 PageID #: 20277

&21),'(17,$/                                                         


                 &ODLP                                                1RQ,QIULQJHPHQW&RQWHQWLRQ V 

                                             $OWKRXJK3DULGHQWLILHGDQXPEHURISDUWLFXODULPSXULWLHVLWGLGQRWGLVFORVHKRZLW
                                             FDOFXODWHGVHTXHQFHKRPRORJ\7KHUHDUHQXPHURXVPHWKRGVIRUFDOFXODWLQJVHTXHQFH
                                             KRPRORJ\WKDWOHDGWRGLIIHUHQWUHVXOWVIRUWKHVDPHSHSWLGHVSee, e.g.ButamaxTM
                                             Advanced Biofuels LLC v. Gevo, Inc.)6XSSG ''HO 

                                                                                                                 See, e.g..HQQH\
                                             'HS±±±:LWKRXWVHWWLQJIRUWKKRZWRGHWHUPLQH
                                             ZKHWKHUDSDUWLFXODULPSXULW\KDVWKHUHTXLVLWHVHTXHQFHKRPRORJ\WRFRXQWWRZDUGV
                                             WKLVQXPHULFDOOLPLWDWLRQ3DUFDQQRWGHPRQVWUDWHWKDW(DJOH¶V$1'$SURGXFWHYHU
                                             PHHWVWKLVOLPLWDWLRQ

                                             $GGLWLRQDOO\WKHUHVXOWVFLWHGE\3DUIRU(DJOH¶V$1'$SURGXFWLQFOXGHXQLGHQWLILHG
                                             LPSXULWLHV3DUKDVSURYLGHGQRHYLGHQFHWKDWWKHVHLPSXULWLHVPHHWRUGRQRWPHHWWKH
                                             VHTXHQFHKRPRORJ\UHTXLUHPHQWRIWKLVOLPLWDWLRQDQGFRXQWWRZDUGVWKHSHUFHQW
                                             LPSXULW\OLPLWDWLRQ3DUWKXVFDQQRWHVWDEOLVKWKDWWKHQXPHULFDOLPSXULW\
                                             UHTXLUHPHQWVRIWKLVFODLPDUHHYHUVDWLVILHGE\(DJOH¶V$1'$SURGXFW

 >I@WKHDGPLQLVWUDWLRQSURYLGHVWRWKH   (DJOHZLOOQRWLWVHOI³DGPLQLVWHU>@WR>D@KXPDQDXQLWGRVDJHIRUP´
 KXPDQIURPDERXWXQLWVRI
 YDVRSUHVVLQRUWKHSKDUPDFHXWLFDOO\        )XUWKHUPRUHIRUWKHUHDVRQVGLVFXVVHGDERYH(DJOHZLOOQRWHQFRXUDJHDQ\WKLUG
 DFFHSWDEOHVDOWWKHUHRISHUPLQXWHWR      SDUW\LQFOXGLQJDSK\VLFLDQRUSDWLHQWWR³DGPLQLVWHU>@WRDKXPDQ«theXQLWGRVDJH
 DERXWXQLWVRIYDVRSUHVVLQRUWKH      IRUP´UHFLWHGLQWKHFODLPVSee>F@DQG>H@
 SKDUPDFHXWLFDOO\DFFHSWDEOHVDOW
 WKHUHRISHUPLQXWHDQG

 >J@WKHKXPDQLVK\SRWHQVLYH            (DJOHZLOOQRWLWVHOISUDFWLFHDQ\PHWKRGRI³LQFUHDVLQJEORRGSUHVVXUHLQDKXPDQLQ
                                             QHHGWKHUHRI´LQFOXGLQJWKHFODLPHGPHWKRGLQFOXGLQJRQDQ\KXPDQZKRLV
                                             ³K\SRWHQVLYH´See>D@




                                                                   
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1110 of 1189 PageID #: 20278

CONFIDENTIAL




                                                                           Exhibit C
                            Eagle’s First Supplemental Non-Infringement Claim Chart - US Patent No. 9,750,785

                        Claim                                                              Non-Infringement Contention(s)1

    1[a]. A pharmaceutical composition                  As set forth in Eagle’s Final Invalidity Contentions, this claim is invalid. Because it is
    comprising, in a unit dosage form,                  axiomatic that invalid patent claims cannot be infringed, Eagle cannot infringe this claim.

                                                        Further, as explained in Eagle’s Invalidity Contentions,




1
      Plaintiffs bear the burden of proving that Eagle’s ANDA Product infringes the Asserted Claims. Eagle does not concede that Plaintiffs have met their
      burden of proving that Eagle’s ANDA Product will meet any element of the Asserted Claims, either literally or under the doctrine of equivalents, and Eagle
      reserves the right to challenge the sufficiency of Plaintiffs’ proof with respect to any and all elements of the Asserted Claims. Eagle also reserves the right to
      supplement, amend, and/or modify its affirmative non-infringement contentions with respect to the Asserted Claims based on documents produced or
      disclosed in this action, including any documents cited in Plaintiffs’ expert reports in this case. Eagle further reserves the right to supplement, amend, and/or
      modify its affirmative non-infringement contentions with respect to the Asserted Claims in response to any argument raised in Plaintiffs’ expert reports to be
      served in accordance with the Amended Scheduling Order. D.I. 92.

      Moreover, Eagle’s ANDA Product is                                                     . To the extent Plaintiffs contend that Eagle’s ANDA Product infringes
      the Asserted Claims, the prior art necessarily anticipates, or at least renders obvious, the Asserted Claims.

      Eagle also incorporates by reference its Final Invalidity Contentions explaining why the Asserted Claims are, in any event, invalid. Invalid claims cannot be
      infringed. Accordingly, Eagle’s ANDA Product, and the proposed manufacture, sale, offer for sale, and use of Eagle’s ANDA Product, cannot infringe the
      Asserted Claims.
            Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1111 of 1189 PageID #: 20279

CONFIDENTIAL


                 Claim                                                 Non-Infringement Contention(s)1




                                            E.g., EAGLEVAS0043675; PAR-VASO_0072474. Par has admitted that the claims of
                                            this patent do not encompass original Vasostrict®. Sept. 6, 2019 Email from S. Gagliardi
                                            to C. Citro.


1[b]. from about 0.01 mg/mL to about        See 1[a].
0.07 mg/mL of vasopressin or a
pharmaceutically-acceptable salt thereof,

1[c]. wherein the unit dosage form
further comprises impurities that are                                                       EAGLEVAS046173; see also
present in an amount of 0.9% to 1.7%,       EAGLEVAS00001328 at 1328–29. Thus, Eagle’s ANDA does not demonstrate that
                                            Eagle’s ANDA Product will meet this limitation.

                                            Par also has not shown that Eagle’s ANDA Product will meet this limitation based on its
                                            assertion that “[s]tability data submitted on Eagle’s ANDA product demonstrates the
                                            presence of various impurities that have 85-100% sequence homology to SEQ ID No. 1.”
                                            Plaintiffs’ Final Infringement Contentions and Exhibit C Infringement Claim Chart For


                                                                 2
        Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1112 of 1189 PageID #: 20280

CONFIDENTIAL


           Claim                                            Non-Infringement Contention(s)1

                                U.S. Patent No. 9,750,785 (“Par’s Final ’785 Infringement Contentions”) at 1. Although
                                Par identified a number of particular impurities, it did not disclose how it calculated
                                sequence homology. There are numerous methods for calculating sequence homology that
                                lead to different results for the same peptides. See, e.g., ButamaxTM Advanced Biofuels
                                LLC v. Gevo, Inc., 117 F. Supp. 3d 632, 639 (D. Del. 2015). During his deposition,
                                Matthew Kenney
                                                                           See, e.g., Kenney Dep. 247:21–12, 252:6–14,
                                255:23–256:9. Without setting forth how to determine whether a particular impurity has
                                the requisite sequence homology to count towards this numerical limitation, Par cannot
                                demonstrate that Eagle’s ANDA product ever meets this limitation.

                                Additionally, the results cited by Par for Eagle’s ANDA product include unidentified
                                impurities. Par has provided no evidence that these impurities meet or do not meet the
                                sequence homology requirement of this limitation and count towards the percent impurity
                                limitation. Par thus cannot establish that the numerical impurity requirements of this claim
                                are ever satisfied by Eagle’s ANDA product.

                                Par’s Final ’785 Infringement Contentions does not clearly define the scope of the claim
                                element at issue (e.g., what this claim means and what the percent impurities is measured
                                relative to). As such, Par has failed to carry its burden of establishing infringement.
                                Indeed, Par’s infringement theory inappropriately relies on raw percent impurities values.
                                Par, however, has not and cannot establish that percent impurities as recited in this claim
                                refers to the same calculated values in Eagle’s ANDA.

                                                                           See, e.g., Rennwald Dep. 133:23–145:24, 146:1–
                                21, 152:24–157:24. Mathew Kenney and Brian Boesch also provided similar testimony.
                                See, e.g., Kenney Dep. 143:17–24; Boesch Dep. 198:10–25, 201:8–203:23. Therefore,
                                Par’s bare citation of percent impurities values from Eagle’s ANDA recorded and
                                calculated using Eagle’s method cannot establish whether Eagle’s ANDA product meets
                                the specific impurities limitation according to this particular claim and patent.




                                                      3
            Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1113 of 1189 PageID #: 20281

CONFIDENTIAL


                 Claim                                              Non-Infringement Contention(s)1

                                         Moreover, Matthew Kenney testified percent impurity values invariably differ based on
                                         equipment, analyst, and location. See, e.g., Kenney Dep. 141:5–144:22. Therefore, Par
                                         cannot prove that Eagle’s ANDA product meets this impurity limitation based on testing
                                         using different equipment, by different analysts, and at different locations.

                                         Furthermore, contrary to Par’s assertion that “[t]he stability data generated thus far for
                                         Eagle’s proposed products confirms infringement of this limitation,” Par has not presented
                                         evidence suggesting that any product marketed by Eagle would meet this claimed
                                         limitation. Id.




                                                                         . Par has not provided any evidence demonstrating that
                                         Eagle’s ANDA Product will meet this limitation when made, sold or used.

1[d]. wherein the impurities have from   Par has not shown that Eagle’s ANDA Product will meet this limitation for the same
about 85% to about 100% sequence         reasons discussed above with respect to element 1[c].
homology to SEQ ID NO.: 1,
                                         Furthermore, Par has not shown that “[s]tability data submitted on Eagle’s ANDA product
                                         demonstrates the presence of various impurities that have 85-100% sequence homology to
                                         SEQ ID No. 1.” Par’s Final ’785 Infringement Contentions at 1. Although Par identified a
                                         number of particular impurities, it did not disclose how it calculated sequence homology.
                                         There are numerous methods for calculating sequence homology that lead to different
                                         results for the same peptides. See, e.g., ButamaxTM Advanced Biofuels LLC v. Gevo, Inc.,


                                                              4
            Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1114 of 1189 PageID #: 20282

CONFIDENTIAL


                 Claim                                               Non-Infringement Contention(s)1

                                         117 F. Supp. 3d 632, 639 (D. Del. 2015).

                                                                                    247:21–12, 252:6–14, 255:23–256:9. Without
                                         setting forth how to determine whether a particular impurity has the requisite sequence
                                         homology to count towards this numerical limitation, Par cannot demonstrate that Eagle’s
                                         ANDA product ever meets this limitation.

                                         Additionally, the results cited by Par for Eagle’s ANDA product include unidentified
                                         impurities. Par has provided no evidence that these impurities meet or do not meet the
                                         sequence homology requirement of this limitation and count towards the percent impurity
                                         limitation. Par thus cannot establish that the numerical impurity requirements of this claim
                                         are ever satisfied by Eagle’s ANDA product.

1[e]. and wherein the unit dosage form   Eagle’s ANDA Product does not have a pH of “3.7-3.9.”
has a pH of 3.7-3.9.




                                                     Nor could Par capture Eagle’s ANDA Product under the doctrine of
                                         equivalents, given that the applicants relied on the claimed pH range as “critical[]” in order
                                         to overcome prior art. Office Action Response (Appl. No. 15/426,703 (’785 patent)) (June
                                         28, 2017) at 7; see Pharmacia & Upjohn Co. v. Mylan Pharm., Inc., 170 F.3d 1373, 1377–
                                         78 (Fed. Cir. 1999) (precluding patentee from relying on the doctrine of equivalents to
                                         capture compositions without spray-dried lactose because the patentee described spray-
                                         dried lactose as “a critical feature” of the invention).

                                         In support of its contention that Eagle’s ANDA product “can be expected to reach a pH of
                                         at least 3.7 or 3.8 within the requested shelf-life,” Par’s Final ’785 Infringement


                                                               5
        Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1115 of 1189 PageID #: 20283

CONFIDENTIAL


           Claim                                      Non-Infringement Contention(s)1

                                Contentions at 3,                                       See, e.g.,
                                EAGLEVAS00047274.




                                                 6
            Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1116 of 1189 PageID #: 20284

CONFIDENTIAL


                 Claim                                                Non-Infringement Contention(s)1

                                          Par has asserted in its infringement contentions that ““Eagle’s ANDA product will satisfy
                                          this limitation during the time of its intended use.” Par’s Final ’785 Infringement
                                          Contentions at 3. Par’s unsupported speculation cannot satisfy Par’s burden of
                                          demonstrating that Eagle’s ANDA Product will infringe. Moreover, even if Par’s
                                          speculation were true, Par has not provided any evidence that the recited pH limitation
                                          would be met when Eagle’s ANDA Product is made, sold or used.

2[a]. The pharmaceutical composition of   Eagle’s ANDA Product is not a “pharmaceutical composition of claim 1,” either literally or
claim 1,                                  under the doctrine of equivalents. See claim 1.

2[b]. wherein the impurities comprise a   Par has not shown that Eagle’s ANDA Product will meet this limitation for the same
plurality of peptides, wherein the        reasons discussed above with respect to elements 1[c]–[d].
impurities are determined based on:
                                          As an initial matter, Par has set forth no theory as to how the HPLC method set forth in
                                          this claim is infringed. Par appears only to identify the use of Eagle’s previous HPLC
                                          method to analyze registration batches in support of Eagle’s ANDA. Such activity is
                                          protected by the safe harbor of Title 35, Section 271(e)(1) and cannot be used to establish
                                          prior infringement by Eagle’s practice of the claimed method. In addition, Eagle’s
                                          proposed HPLC method does not meet the requirements of this claim, as set forth below.
                                          Therefore, if approved, Eagle’s ANDA product will not be analyzed by the method
                                          identified by Par.



                                          cannot prove that Eagle’s testing using different equipment, by different analysts, and at
                                          different locations meets this claim limitation.

                                          Furthermore, this claim injects a method step into a pharmaceutical composition claim,
                                          which renders the claim invalid as indefinite. See, e.g., IPXL Holdings, LLC v.
                                          Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005) (“a manufacturer or seller of the
                                          claimed apparatus would not know from the claim whether it might also be liable for
                                          contributory infringement because a buyer or user of the apparatus later performs the


                                                                7
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1117 of 1189 PageID #: 20285




                      EXHIBIT 2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1118 of 1189 PageID #: 20286




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC, and ENDO PAR                     C.A. No. 18-823 (CFC)
   INNOVATION COMPANY, LLC,

                                  Plaintiffs,

                  v.

   EAGLE PHARMACEUTICALS INC.,

                                  Defendant.



                    PLAINTIFFS’ FINAL INFRINGEMENT CONTENTIONS

          Pursuant to Paragraph 3(a)(vi) of the Court’s Scheduling Order (D.I. 20), plaintiffs Par

   Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation Company, LLC

   (collectively “Par”) submit the following as their disclosure of their final infringement

   contentions, setting forth their charts relating the accused product to the asserted claims of U.S.

   Patent Nos. 9,687,526 (“the ’526 patent”), 9,744,209 (“the ’209 patent”), and 9,750,785 (“the

   ’785 patent”) (collectively the “Patents-in-Suit”).1

   I.     Asserted Patents and Claims

          Defendant Eagle Pharmaceuticals Inc.’s (“Eagle”) submission of its ANDA to the FDA

   (ANDA No. 211538), including any amendments and/or supplements thereto and including the

   21 U.S.C. § 355(j)(2)(A)(vii)(IV) certifications included therewith (the “Eagle ANDA”), which

   seeks FDA approval to engage in the commercial manufacture, use, and sale of a proposed


   1
    Par hereby confirms that it is no longer asserting claims for infringement of U.S. Patent Nos.
   9,375,478 and 9,937,223.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1119 of 1189 PageID #: 20287




   generic Vasopressin Injection USP, 20 units/1 mL (20 units/mL) product referencing Par’s

   VASOSTRICT® products as the reference listed drug (the “Eagle ANDA Product”), constitutes

   infringement under 35 U.S.C. § 271(e)(2)(A) of the following claims of the Patents-in-Suit:

   claims 1 – 20 of the ’526 patent, claims 1 – 11 and 13 of the ’209 patent, and claims 1 – 9 and 11

   of the ’785 patent (the “Asserted Claims”).

          Moreover, and in addition thereto, Eagle’s commercial manufacture, use, sale

   importation, and or offer for sale of its ANDA Product, if approved, would lead to direct

   infringement, contributory infringement, and/or active inducement of infringement of the

   Asserted Claims of the Patents-in-Suit under 35 U.S.C. § 271(a), (b), and/or (c). For example,

   Eagle’s commercial manufacture, use, sale, importation, and/or offer for sale of the Eagle ANDA

   Product would directly infringe the asserted pharmaceutical composition claims of the ’785

   patent. Additionally, Eagle’s commercial manufacture, use, sale, importation, and/or offer for

   sale of the Eagle ANDA Product would also indirectly infringe the Asserted Claims of the

   Patents-in-Suit by inducing others to make, use, sell or offer to sell infringing products and/or

   inducing others to perform all of the steps of the claimed methods and use of the claimed

   formulations. In particular, if the Eagle ANDA Product is used and administered as intended and

   instructed on the proposed label for the Eagle ANDA Product, doctors, nurses and/or other

   medical personnel (such as, for example, the doctors, nurses, physicians’ assistants, pharmacists

   (including clinical pharmacists) and pharmacy staff, and other medical personnel working in or

   with the emergency room department of a hospital), acting alone or in combination with one

   another, would perform each and every step of the methods of treatment recited in the Asserted

   Claims of the ’209 and ’526 patents and use the claimed formulations of the ’785 patent. To the

   extent the steps of the claimed methods would be performed by more than one such person, the


                                                   -2-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1120 of 1189 PageID #: 20288




   persons performing the steps would be acting at the direction and control of the attending

   physician or other medical professional in charge of the treatment of the patient and/or as part of

   a joint enterprise (e.g., between and among the medical personnel and the hospital or other

   medical facility in the which the patient is being treated). Eagle has knowledge of the Patents-in-

   Suit, and by virtue of its proposed product label, package insert, and other conduct, Eagle would

   actively and intentionally induce such infringement. See, e.g. EAGLEVAS0000298-310;

   EAGLEVAS0000334-335; EAGLEVAS0043566-568; see also AstraZeneca LP v. Apotex, Inc.,

   633 F.3d 1042, 1060 (Fed. Cir. 2010) (“[A] proposed label may provide evidence of [a

   defendant’s] affirmative intent to induce infringement” if “the proposed label instructs users to

   perform the patented method.”). Further, the Eagle ANDA and Eagle’s regulatory submissions

   demonstrate that the Eagle ANDA Product is a specifically adapted, material part of the claimed

   methods of treatment that has no substantial non-infringing uses.

   II.    Final Infringement Claim Charts

          Exhibits A, B, and C attached hereto set forth Par’s final infringement claim charts for

   the Asserted Claims of the Patents-in-Suit, providing Par’s infringement contentions on a

   limitation-by-limitation basis for each of the Patents-in-Suit. Par contends the Eagle ANDA

   Product and performance of the claimed methods using the Eagle ANDA Product as described in

   the attached charts literally infringes each Asserted Claim.2

          The documents and evidence identified in the charts are exemplary only, and are not an

   all-inclusive list of evidence in support of Eagle’s infringement of the Asserted Claims. All



   2
    Par reserves the right to contend infringement under the doctrine of equivalents with respect to
   any limitation that Eagle alleges is not literally met for each Asserted Claim of the Patents-in-
   Suit.


                                                   -3-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1121 of 1189 PageID #: 20289




   references to a particular document or section of the Eagle ANDA in Par’s infringement

   contentions include any subsequent supplements or updates to the section or document.

   Furthermore, citation to a specific page or pages of documents is for illustrative purpose only and

   does preclude reliance on additional pages from the same document.

          Par notes Eagle submitted a major amendment to its ANDA on September 11, 2019. See,

   e.g., EAGLEVAS0043614. Eagle’s recently amended ANDA provides the FDA with a

   substantial amount of new information. Par believes that, to date, Eagle has not produced all

   correspondence to and from the FDA regarding Eagle’s amended ANDA. Thus, any citation to

   an ANDA document or amendment fully incorporates by reference any subsequent amendment

   or supplement that has been filed or is forthcoming. Further, any citations for clarity incorporate

   by reference the corresponding section of Eagle’s ANDA that that Eagle produced natively at

   EAGLEVAS0013663 and EAGLEVAS0043551.

          Moreover, additional deposition discovery is scheduled, including the 30(b)(6) deposition

   of Eagle corporate representatives.

   III.   Supplementation and Amendment

          Discovery is ongoing, and Par anticipates that the subject matter of these infringement

   contentions will be the subject of further fact and extensive expert discovery. As noted above,

   this disclosure is based on the information available to Par and the discovery that they have been

   able to conduct as of the date of this disclosure. Par reserves the right to amend and/or

   supplement any of its disclosures, whether through a supplemental contention or expert report, as

   additional discovery is pursued, additional information is obtained from Eagle, and the

   investigation and analysis by any expert consultants proceed, as well as in response to any

   further claim construction ruling or other applicable order entered by the Court. Par reserves the


                                                  -4-
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1122 of 1189 PageID #: 20290




   right to further modify and/or supplement these contentions with additional or different theories

   and/or additional or different evidence.




                                                  -5-
            Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1123 of 1189 PageID #: 20291




                                               EXHIBIT A
                           INFRINGEMENT CLAIM CHART FOR U.S. PATENT NO. 9,687,526

1. A method of increasing blood
pressure in a human in need
thereof, the method comprising:




a) providing a pharmaceutical
composition for intravenous
administration comprising:




i) from about 0.01 mg/mL to about
0.07 mg/mL of vasopressin or a
pharmaceutically-acceptable salt
thereof;




                                                     1
              Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1124 of 1189 PageID #: 20292




ii) acetic acid; and iii) water,




wherein the pharmaceutical
composition has a pH of 3.8;




                                                       2
            Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1125 of 1189 PageID #: 20293




b) storing the pharmaceutical
composition at 2-8° C for at least 4
weeks; and




c) intravenously administering the
pharmaceutical composition to the
human,




wherein the administration
provides to the human from about
0.01 units of vasopressin or the
pharmaceutically-acceptable salt


                                                     3
            Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1126 of 1189 PageID #: 20294




thereof per minute to about 0.1
units of vasopressin or the
pharmaceutically-acceptable salt
thereof per minute,




wherein the human is hypotensive,




wherein the pharmaceutical
composition exhibits less than
about 5% degradation after storage
at 2-8° C for about four weeks.




                                                     4
            Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1127 of 1189 PageID #: 20295




2. The method of claim 1,       See claim 1.

wherein the pharmaceutical
composition further comprises
SEQ ID NO: 2 in an amount of
about 0.01% after storage for
about 4 weeks at 2-8° C.




                                                     5
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1128 of 1189 PageID #: 20296




                                                  EXHIBIT B
                              INFRINGEMENT CLAIM CHART FOR U.S. PATENT NO. 9,744,209

1. A method of increasing
blood pressure in a human
in need thereof, the method
comprising administering to
the human a unit dosage
form, wherein
                   Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1129 of 1189 PageID #: 20297




the unit dosage form
comprises from about 0.01
mg/mL to about 0.07
mg/mL of vasopressin or a
pharmaceutically acceptable
salt thereof, wherein:




the unit dosage form has a
pH of 3.7-3.9;




the unit dosage form further
comprises impurities that
are present in an amount of
0.9% - 1.7%,


                                             2
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1130 of 1189 PageID #: 20298




wherein the impurities have   See previous limitation.
from about 85% to about


                                                    3
                   Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1131 of 1189 PageID #: 20299




100% sequence homology
to SEQ ID NO.: 1;

the administration provides
to the human from about
0.01 units of vasopressin or
the pharmaceutically-
acceptable salt thereof per
minute to about 0.1 units of
vasopressin or the
pharmaceutically-acceptable
salt thereof per minute; and,



the human is hypotensive.




2. The method of claim 1,       See claim 1.

wherein the impurities
comprise SEQ ID NO.: 2,
and SEQ ID NO.: 2 is
present in the unit dosage


                                               4
            Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1132 of 1189 PageID #: 20300




                                                EXHIBIT C
                            INFRINGEMENT CLAIM CHART FOR U.S. PATENT NO. 9,750,785

1. A pharmaceutical composition
comprising, in a unit dosage form,




from about 0.01 mg/mL to about 0.07
mg/mL of vasopressin or a
pharmaceutically-acceptable salt
thereof,




wherein the unit dosage form further
comprises impurities that are present in
an amount of 0.9% to 1.7%,
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1133 of 1189 PageID #: 20301




                          2
            Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1134 of 1189 PageID #: 20302




wherein the impurities have from about   See previous limitation.
85% to about 100% sequence
homology to SEQ ID NO.: 1,

and wherein the unit dosage form has a
pH of 3.7-3.9.




2. The pharmaceutical composition of     See claim 1 above
claim 1,

wherein the impurities comprise a
plurality of peptides, wherein the
impurities are determined based on:




                                             3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1135 of 1189 PageID #: 20303




                      EXHIBIT 3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1136 of 1189 PageID #: 20304




                         REDACTED
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1137 of 1189 PageID #: 20305




                      EXHIBIT 4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1138 of 1189 PageID #: 20306




                         REDACTED
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1139 of 1189 PageID #: 20307




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC.,              )
    PAR STERILE PRODUCTS, LLC, and         )
    ENDO PAR INNOVATION                    )
    COMPANY, LLC,                          )
                                           )   C.A. No. 18-823-CFC
                Plaintiffs,                )
                                           )
          v.                               )
                                           )
    EAGLE PHARMACEUTICALS INC.,            )
                                           )
                Defendant.


                                 EXHIBIT 16.2.2

      PAR’S OPPOSITION TO EAGLE’S MOTION IN LIMINE #2 FOR AN
        ORDER PRECLUDING TESTIMONY REGARDING SPECIFIC
                 INTENT TO INDUCE INFRINGEMENT
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1140 of 1189 PageID #: 20308




         The facts supporting Par’s allegations of induced infringement were properly

   disclosed in Par’s infringement contentions and opening expert reports. In short,

   Par will prove Eagle seeks FDA-approval to sell products it knows, based upon its

   own testing,                the pH range of Par’s patents during their shelf-life.

   Par’s experts were not required to opine on the ultimate conclusion of specific

   intent to induce infringement, which, as with willfulness and other matters of

   intent, is for the Court to determine. Indeed, it arguably would have been improper

   for them to do so, as it would involve experts purporting to divine the mind of

   Eagle.1 Thus, Par’s experts served expert reports discussing the technical evidence

   and factual matrix from which Par intends to argue inducement.

         In his rebuttal report, Eagle’s expert (Dr. Park) crossed the line from expert

   to mind reader by                                                                    Ex.

   1, ¶¶ 161, 164. The parties provided for reply reports in this case, where Dr.

   Kirsch included                                                                  Mot. at

   2, citing Mot.Ex. 3 ¶¶ 43-46, 69-70. Eagle never moved to strike his opinions and

   took his deposition, where they questioned him about those opinions.

         Eagle’s motion is based on the false predicate that an expert must provide an

   ultimate opinion on specific intent to support liability. That is not the law.



   1
    See AU New Haven, LLC v. YKK Corp., 15-cv-3411 (GHW), 2019 WL 1254763,
   at *13 (S.D.N.Y. Mar. 19, 2019).
                                              1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1141 of 1189 PageID #: 20309




   Induced infringement requires proof of specific intent, i.e., that “the alleged

   infringer’s actions induced infringing acts and that he knew or should have known

   his actions would induce actual infringements.” DSU Med. Corp. v. JMS Co., 471

   F.3d 1293, 1306 (Fed. Cir. 2006). Circumstantial evidence is sufficient. See

   AstraZeneca LP v. Apotex, Inc., 633 F.3d 1042, 1060 (Fed. Cir. 2010). In Hatch-

   Waxman cases, one can prove intent where the proposed label contains instructions

   that would inevitably lead some consumers to practice the claimed invention. Id.

   ANDA product specifications can also serve as evidence of intent. See Sunovion

   Pharms., Inc. v. Teva Pharms. USA, Inc., 731 F.3d 1271, 1279 (Fed. Cir. 2013) (“If

   it had no intent to infringe, Reddy should not have requested, or should not accept,

   approval to market a product within the scope of the claim.”).

         Here, Eagle was obviously aware of Par’s patents and their scope. And, Par

   timely served contentions and opening expert reports disclosing the predicate

   evidence establishing that Eagle’s actions will induce infringing acts, including:




                                              2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1142 of 1189 PageID #: 20310




   Eagle does not dispute that Par timely disclosed this evidence, which sufficiently

   proves Eagle’s intent to induce infringement.2

         As to Dr. Kirsch’s reply report, the complained-of opinions were proper

   reply to Eagle’s non-infringement report. Specifically, Dr. Park offered an opinion

   that Eagle “does not have the intent that third-parties will infringe” based on

                                                                             Ex. 1,

   ¶¶ 161, 164. Dr. Kirsch was entitled to address those opinions consistent with his

   opening report, particularly that



                                                                    Ex. 4, ¶¶ 32-38, 44-

   46, 68-70.

         These opinions, disclosed in a reply report authorized by the scheduling

   order were timely. But even if they were not, Eagle failed to demonstrate the

   necessity of exclusion under the Pennypack factors. See In re Paoli R.R. Yard

   PCB Litig., 35 F.3d 717, 791-92 (3d Cir. 1994). Eagle has made no showing of

   prejudice, let alone prejudice that has not or cannot be remedied before trial, which




   2
     Eagle’s motion reads like a summary judgment motion (not generally permitted
   in ANDA cases) in disguise, rather than a motion in limine. The issue here is not
   the substantive sufficiency of Par’s infringement proofs, but whether Par’s experts
   properly disclosed their opinions. They did.
                                             3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1143 of 1189 PageID #: 20311




   is not yet scheduled in this case. The exclusion of Dr. Kirsch’s testimony would be

   an extreme remedy reserved to sanction flagrant misconduct, not present here. Id.

    Dated: May 11, 2020                Respectfully submitted,

                                       FARNAN LLP

                                       /s/ Brian E. Farnan
                                       Brian E. Farnan (Bar No. 4089)
                                       Michael J. Farnan (Bar No. 5165)
                                       919 N. Market St., 12th Floor
                                       Wilmington, DE 19801
                                       Telephone : (302) 777-0300
                                       Fax : (302) 777-0301
                                       bfarnan@farnanlaw.com
                                       mfarnan@farnanlaw.com

                                       Martin J. Black (admitted pro hac vice)
                                       Sharon K. Gagliardi (admitted pro hac vice)
                                       Brian M. Goldberg (admitted pro hac vice)
                                       DECHERT LLP
                                       Cira Centre
                                       2929 Arch Street
                                       Philadelphia, PA 19104
                                       Tel: (215) 994-4000
                                       martin.black@dechert.com
                                       sharon.gagliardi@dechert.com
                                       brian.goldberg@dechert.com

                                       Robert D. Rhoad (admitted pro hac vice)
                                       DECHERT LLP
                                       502 Carnegie Center
                                       Suite #104
                                       Princeton, NJ 08540
                                       Tel: (609) 955-3200
                                       robert.rhoad@dehcert.com

                                       Johnathan D.J. Loeb, Ph.D (admitted pro hac
                                       vice)
                                           4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1144 of 1189 PageID #: 20312




                                     DECHERT LLP
                                     2400 W. El Camino Real, Suite 700
                                     Mountain View, CA 94040-1499
                                     Tel: (650) 813-4995
                                     jonathan.loeb@dechert.com

                                     Blake B. Greene (admitted pro hac vice)
                                     DECHERT LLP
                                     300 W. 6th Street, Suite 2010
                                     Austin, TX 78701
                                     Tel: (512) 394-3000
                                     blake.greene@dechert.com

                                     Attorneys for Plaintiffs Par Pharmaceutical,
                                     Inc., Par Sterile Products, LLC, and Endo
                                     Par Innovation Company, LLC




                                         5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1145 of 1189 PageID #: 20313




                           CERTIFICATION OF COMPLIANCE

         The foregoing document complies with the type-volume limitation of this

   Court’s March 2, 2020 form Scheduling Order For All Cases where Infringement is

   Alleged. The text of this brief, including footnotes, was prepared in Times New

   Roman, 14 point. According to the word processing system used to prepare it, the

   brief contains 747 words, excluding the case caption, signature block, table of

   contents and table of authorities.



                                              /s/ Brian E. Farnan                .
                                              Brian E. Farnan (Bar No. 4089)
   Dated: May 11, 2020
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1146 of 1189 PageID #: 20314




                              EXHIBIT 1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1147 of 1189 PageID #: 20315

                 CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC, and ENDO
    PAR INNOVATION COMPANY, LLC,
                   Plaintiffs,
                                          C.A. No. 18-00823-CFC
                         v.
                                          CONFIDENTIAL – PURSUANT TO
    EAGLE PHARMACEUTICALS INC.,           PROTECTIVE ORDER
                  Defendant.



                REBUTTAL EXPERT REPORT OF KINAM PARK, PH.D.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1148 of 1189 PageID #: 20316

                         CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


                                                 TABLE OF CONTENTS

   I.     INTRODUCTION............................................................................................................. 1

   II.    ASSERTED CLAIMS ...................................................................................................... 1

   III.   LEGAL PRINCIPLES ..................................................................................................... 2

          A.        Direct Infringement ................................................................................................. 2

          B.        Indirect Infringement .............................................................................................. 3

   IV.    LEVEL OF ORDINARY SKILL IN THE ART ............................................................ 3

   V.     CLAIM CONSTRUCTIONS ........................................................................................... 4

   VI.    EAGLE’S ANDA PRODUCT.......................................................................................... 4

          A.        Eagle’s Proposed Package Insert ............................................................................ 4

          B.                                                                                                                ................. 5

          C.                                                                                                                  ............... 6

                    1.                           Batches ................................................................................... 7

                    2.                                 Batches .......................................................................... 10

                    3.                           Batch ..................................................................................... 11

                    4.                                                 Batches ......................................................... 14

                    5.        Eagle’s Proposed Commercial Product .................................................... 20

          D.        Testing of Eagle’s ANDA Product ....................................................................... 22

                    1.        In-Process Testing of Eagle’s ANDA Product ......................................... 22

                    2.        Release and Stability Testing for Eagle’s ANDA Product ....................... 32

   VII.   EAGLE’S SALE OF ITS ANDA PRODUCT WILL NOT DIRECTLY
          INFRINGE OR INDUCE INFRINGEMENT OF THE ASSERTED CLAIMS ....... 36

          A.
                                                                                                                      ..................... 36

          B.        Eagle’s Proposed ANDA Product Will Not Meet The pH Limitations of
                    All Asserted Claims. ............................................................................................. 42
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1149 of 1189 PageID #: 20317

                    CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


               1.
                                         .................................................................................................. 45

               2.
                                                                      .................................................................... 51

               3.        Dr. Kirsch’s Assertion
                                                                             Does Not Show Infringement ............. 52

         C.    There Is No Evidence Eagle’s ANDA Product Will Meet The Claimed
               Impurities/Degradation Products/Stability Requirements .................................... 73

               1.        Less Than About 5% or 1% Degradation After Four Weeks Storage
                         at 2–8°C .................................................................................................... 73

               2.        Between 0.9 and 1.7% Impurities Having 85 to 100% Sequence
                         Homology with Vasopressin ..................................................................... 76

               3.        Additional Impurity Limitations ............................................................... 77

               4.        Eagle’s ANDA specification cannot establish that Eagle’s ANDA
                         Product infringes the impurity and degradation limitations ..................... 81

               5.        There Is No Evidence That Eagle Will Induce Infringement ................... 84

         D.    The HPLC Requirements of the ’209 and ’785 Will Not Be Met By
               Eagle’s ANDA Product......................................................................................... 86

               1.                                                             ............................................................ 86

               2.        No Single Actor Will Perform The Method of Claim 11 of the ’209
                         Patent......................................................................................................... 88

               3.        Eagle Will Not Determine Impurities Present In Its ANDA Product
                         Once Sold .................................................................................................. 90




                                                                ii
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1150 of 1189 PageID #: 20318

                      CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


   I.     INTRODUCTION

          1.      I have been asked by Defendant Eagle Pharmaceuticals, Inc. (“Eagle”) to provide

   my opinions regarding whether Eagle’s sale of its proposed generic vasopressin product described

   in ANDA No. 211538, together with the proposed label set forth in that ANDA, would directly

   infringe or induce infringement of certain claims of U.S. Patent Nos. 9,687,526 (the “’526 patent”),

   9,744,209 (the “’209 patent”), and 9,750,785 (the “’785 patent”) (collectively, the “Patents-in-

   Suit”) that Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation

   Company, LLC (“Plaintiffs” or Par”) have asserted in this action.

          2.      I have also been asked to respond to the November 15, 2019 reports of Zlatan

   Coralic, Pharm.D., BCPS, Lee E. Kirsch, Ph.D., and Robert Minkin, FACHE, submitted on behalf

   of Par in support of its infringement allegations with respect to those asserted claims. To the extent

   I do not address any aspects of these reports, it should not be taken as an admission that I agree

   with them.

          3.      The opinions expressed herein are based on information available to date. I

   expressly reserve the right to supplement or amend my opinions as additional information becomes

   available to me. I further reserve the right to address any matters raised by Par and any opinions

   provided by experts on behalf of Par, including at any hearing or at trial.

          4.      I submitted an expert report addressing invalidity of the Patents-in-Suit on

   November 15, 2019. I incorporate herein the Introduction, Qualifications, Compensation, and Prior

   Testimony sections of that report.

   II.    ASSERTED CLAIMS

          5.      I understand that Par is asserting that Eagle will infringe the following claims of

   the Patents-in-Suit:

                  •    ’526 patent, claims 1 and 5–20
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1151 of 1189 PageID #: 20319

                      CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


                           d.     There is no evidence that Eagle will induce infringement

             158.   Even if Eagle’s ANDA Product could infringe or be used to infringe the Patents-

   in-Suit, I am not aware of any evidence that Eagle will induce that infringement. As noted above,

   I understand that Par and its experts do not allege that Eagle will perform the claimed methods in

   the ’526 and ’209 patent, and therefore directly infringe those patents. And as also discussed

   above, there is no evidence that Eagle will make, use, sell, offer to sell, or import a composition

   having the properties required by the ’785 patent, and therefore directly infringe that patent.

             159.   Par has not alleged that Eagle will induce infringement of the ’785 patent, nor do

   its experts provide any analysis as to how it could or would. I reserve the right to respond should

   Par and its experts be permitted to present such contentions and opinions after the date of this

   Report.

             160.   I understand that Par does, however, allege that Eagle will induce infringement of

   the ’526 and ’209 patent method claims. I also understand that, to induce infringement, Eagle

   must have the knowledge and intent to induce someone else to infringe.

             161.   As explained in detail above, however,




                                              . Thus, it does not have the intent that third parties will

   infringe the ’526, ’209 or ’785 patents.




                                                    69
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1152 of 1189 PageID #: 20320

                 CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER




                                         70
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1153 of 1189 PageID #: 20321

                      CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


             164.




             165.   Even further, with respect to the ’526 patent, there is no evidence that Eagle’s

   ANDA Product would ever reach a pH of 3.8 at least four weeks before the expiration date, as

   required in order to store the claimed formulation for four weeks before administration according

   to Eagle’s Label. In this regard,




         :

             1. A method of increasing blood pressure in a human in need thereof, the method
             comprising:




   17
        Claim 13 additionally requires less than 1% degradation after storage at 2–8°C for about four
        weeks.


                                                   71
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1154 of 1189 PageID #: 20322

                    CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


              a) providing a pharmaceutical composition for intravenous administration
              comprising: i) from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or
              a pharmaceutically-acceptable salt thereof; ii) acetic acid; and iii) water,

              wherein the pharmaceutical composition has a pH of 3.8;

              b) storing the pharmaceutical composition at 2-8° C. for at least 4 weeks; and

              c) intravenously administering the pharmaceutical composition to the human,

              wherein the administration provides to the human from about 0.01 units of
              vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
              0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
              minute,

              wherein the human is hypotensive,

              wherein the pharmaceutical composition exhibits less than about 5%
              degradation after storage at 2-8° C. for about four weeks.

   ’526 patent claim 1 (emphasis added).

          166.




          167.




              .

          168.    For these reasons, it is my opinion that, even if Eagle’s ANDA Product or use of

   Eagle’s ANDA Product could infringe any of the remaining Patents-in-Suit, there is no evidence

   that Eagle is inducing such infringement.



                                                  72
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1155 of 1189 PageID #: 20323

                       CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


          200.    By way of example, whether the Registration Batches had the specific impurities

   described in the dependent claims, and at the requisite amounts, depended on how long and at what

   temperature the batch was stored.



                                            .   See    EAGLEVAS0047274;        EAGLEVAS0047284;

   EAGLEVAS0047294.

                                                                  .

          201.    Finally, Dr. Kirsch’s reliance on Eagle’s ANDA specification as possibly showing

   infringement of these impurity and degradation limitations is inconsistent with his other opinions.




                  5.      There Is No Evidence That Eagle Will Induce Infringement

          202.    Even if Eagle’s ANDA Product could infringe or be used to infringe the Patents-

   in-Suit, I am not aware of any evidence that Eagle will induce that infringement. As noted above,

   I understand that Par and its experts allege that Eagle will induce infringement of the ’526 and

   ’209 patent method claims, but that Par has not alleged that Eagle will induce infringement of the

   ’785 patent, nor do its experts provide any analysis as to how it could or would. I also understand

   that, to induce infringement, Eagle must have the knowledge and intent to induce someone else to

   infringe.




                                                      84
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1156 of 1189 PageID #: 20324

                      CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


          203.




          204.      For instance, with respect to the ’526 patent, there is no evidence that Eagle’s

   ANDA Product would ever reach a pH of 3.8, be stored for at least four weeks, and then exhibit

   less than 5% or 1% degradation.




                 . Moreover, as noted above, in addition to allowing storage at different temperatures,

   Eagle’s Label does not require storage for at least four weeks. That is, the storage conditions

   described in Eagle’s Label allow Eagle’s ANDA Product to be used prior to storage for at least

   four weeks.

          205.      Additionally, with respect to the ’209 and ’785 patents,




                                                                        . And, with respect to the ’209

   patent, this batch would not have been “administer[ed] to [a] human.”




                                                    85
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1157 of 1189 PageID #: 20325

                       CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


           206.   For these reasons, it is my opinion that, even if Eagle’s ANDA Product or use of

   Eagle’s ANDA Product could infringe any of the remaining Patents-in-Suit, there is no evidence

   that Eagle is inducing such infringement.

           D.     The HPLC Requirements of the ’209 and ’785 Will Not Be Met By Eagle’s
                  ANDA Product

           207.   Claim 11 of the ’209 patent and claim 2 of the ’785 patent require that “impurities

   are determined based on” the specified HPLC method. As I stated in my Opening Report, I

   understand from Dr. Amiji’s analysis that is unclear what the requirements are of the HPLC claims

   of the ’209 and ’785 patents, especially as to whether these claims require the performance of the

   recited method, are product-by-process limitations, or define the impurities recited in the

   independent claims by how they may be analyzed.

           208.   I understand Dr. Kirsch’s analysis to conclude that Eagle infringes the claims by

   performance of the recited method, i.e., that Eagle infringes these claims because the claimed

   method was used to determine impurities present in Eagle’s ANDA Product. It is not clear how a

   composition claim can require a particular HPLC method to detect impurities. In any event, as I

   discuss in detail below, Eagle’s HPLC method21 does not infringe the claimed method.

                  1.

           209.   Claim 11 of the ’209 patent and claim 2 of the ’785 patent depend from claim 1

   and, thus, the HPLC method recited in these claims is used to determine the impurities present in

   a vasopressin formulation having a pH of 3.7 – 3.9.




   21
        As discussed above, testing of Eagle’s ANDA Product was performed in conjunction with
        AMRI/Oso.


                                                   86
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1158 of 1189 PageID #: 20326




   Dated: December 23, 2019

                                       __________________________________________

                                                    Kinam Park, Ph.D.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1159 of 1189 PageID #: 20327




                              EXHIBIT 2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1160 of 1189 PageID #: 20328




                         REDACTED
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1161 of 1189 PageID #: 20329




                              EXHIBIT 3
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1162 of 1189 PageID #: 20330




                         REDACTED
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1163 of 1189 PageID #: 20331
                 CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER




                              EXHIBIT C
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1164 of 1189 PageID #: 20332
                 CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1165 of 1189 PageID #: 20333
                 CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1166 of 1189 PageID #: 20334
                 CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1167 of 1189 PageID #: 20335
                 CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER




                              EXHIBIT D
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1168 of 1189 PageID #: 20336
                                   CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



                                                  EXHIBIT D
                              INFRINGEMENT CLAIM CHART FOR U.S. PATENT NO. 9,744,209

1. A method of increasing
blood pressure in a human
in need thereof, the method
comprising
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1169 of 1189 PageID #: 20337
                                   CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



administering to the human
a unit dosage form, wherein




                                            2
                   Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1170 of 1189 PageID #: 20338
                                    CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



the unit dosage form            These are formulation-related limitations, and as noted in the body of my report, I rely on the opinions
comprises from about 0.01       of Plaintiffs’ other expert (Dr. Kirsch) for the conclusion that Eagle’s ANDA Product will satisfy these
mg/mL to about 0.07             limitations for at least some portion of the Product’s intended shelf life.
mg/mL of vasopressin or a
pharmaceutically acceptable     I note that, as explained in the body of my report, each vial of Eagle’s ANDA Product will have
salt thereof, wherein:          stamped on it the expiration date for that particular vial.

the unit dosage form has a                                                         See EAGLEVAS0043670, at 43778;
pH of 3.7-3.9;                  EAGLEVAS0013355, at 13367. The drug product can be used at any time prior to its expiration date.

the unit dosage form further
comprises impurities that
are present in an amount of
0.9% - 1.7%, wherein the
impurities have from about
85% to about 100%
sequence homology to SEQ
ID NO.: 1;



the administration provides
to the human from about
0.01 units of vasopressin or
the pharmaceutically-
acceptable salt thereof per
minute to about 0.1 units of
vasopressin or the
pharmaceutically-acceptable
salt thereof per minute; and,




                                                      3
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1171 of 1189 PageID #: 20339
                                   CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER




the human is hypotensive.




                                            4
                  Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1172 of 1189 PageID #: 20340
                                   CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER




2. The method of claim 1,    The use and administration of the Eagle ANDA Product in accordance with the instructions set forth on
                             the proposed package insert will result in the performance of all of the steps of the method of claim 1,
                             for the reasons set forth above.

wherein the impurities       This is a formulation-related limitation, and as noted in the body of my report, I rely on the opinions of
comprise SEQ ID NO.: 2,      Plaintiffs’ other expert (Dr. Kirsch) for the conclusion that Eagle’s ANDA Product will satisfy the
and SEQ ID NO.: 2 is         formulation-related limitations of this claim.
present in the unit dosage
form in an amount of 0.1%
to 0.3%.



3. The method of claim 1,    The use and administration of the Eagle ANDA Product in accordance with the instructions set forth on
                             the proposed package insert will result in the performance of all of the steps of the method of claim 1,
                             for the reasons set forth above.

wherein the impurities       This is a formulation-related limitation, and as noted in the body of my report, I rely on the opinions of
comprise SEQ ID NO.: 3,      Plaintiffs’ other expert (Dr. Kirsch) for the conclusion that Eagle’s ANDA Product will satisfy the
and SEQ ID NO.: 3 is         formulation-related limitations of this claim..
present in the unit dosage
form in an amount of
0.1%.




                                                    5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1173 of 1189 PageID #: 20341
                 CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER




                              EXHIBIT E
            Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1174 of 1189 PageID #: 20342
                             CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



                                               EXHIBIT E
                           INFRINGEMENT CLAIM CHART FOR U.S. PATENT NO. 9,687,526

1. A method of increasing blood
pressure in a human in need
thereof, the method comprising:




a) providing a pharmaceutical
composition for intravenous
administration comprising:




                                                     1
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1175 of 1189 PageID #: 20343
                 CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER




                                         2
              Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1176 of 1189 PageID #: 20344
                               CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



i) from about 0.01 mg/mL to about   These are formulation-related limitations, and as noted in the body of my report, I rely on the
0.07 mg/mL of vasopressin or a      opinions of Plaintiffs’ other expert (Dr. Kirsch) for the conclusion that Eagle’s ANDA Product
pharmaceutically-acceptable salt    will satisfy these limitations for at least some portion of the Product’s intended shelf life.
thereof;
                                    I note that, as explained in the body of my report, each vial of Eagle’s ANDA Product will have
ii) acetic acid; and iii) water,    stamped on it the expiration date for that particular vial.

wherein the pharmaceutical
composition has a pH of 3.8;




                                                                3
            Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1177 of 1189 PageID #: 20345
                             CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER



b) storing the pharmaceutical
composition at 2-8° C for at least 4
weeks; and




c) intravenously administering the
pharmaceutical composition to the
human,




                                                     4
           Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1178 of 1189 PageID #: 20346
                            CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER




wherein the administration
provides to the human from about
0.01 units of vasopressin or the
pharmaceutically-acceptable salt
thereof per minute to about 0.1
units of vasopressin or the
pharmaceutically-acceptable salt
thereof per minute,




                                                    5
            Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1179 of 1189 PageID #: 20347
                             CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER




wherein the human is hypotensive,




                                                     6
            Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1180 of 1189 PageID #: 20348
                             CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER




wherein the pharmaceutical           This is a formulation-related limitation, and as noted in the body of my report, I rely on the
composition exhibits less than       opinions of Plaintiffs’ other expert (Dr. Kirsch) for the conclusion that Eagle’s ANDA Product
about 5% degradation after storage   will satisfy this limitation.
at 2-8° C for about four weeks.




5. The method of claim 1,            The use and administration of the Eagle ANDA Product in accordance with the instructions set
                                     forth on the proposed package insert will result in the performance of all of the steps of the
                                     method of claim 1, for the reasons set forth above.

wherein the human's mean arterial
blood pressure is increased within
15 minutes of administration.




                                                                7
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1181 of 1189 PageID #: 20349




                              EXHIBIT 4
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1182 of 1189 PageID #: 20350




                         REDACTED
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1183 of 1189 PageID #: 20351




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC.,              )
    PAR STERILE PRODUCTS, LLC, and         )
    ENDO PAR INNOVATION                    )
    COMPANY, LLC,                          )
                                           )   C.A. No. 18-823-CFC
                Plaintiffs,                )
                                           )   CONFIDENTIAL
          v.                               )
                                           )
    EAGLE PHARMACEUTICALS INC.,            )
                                           )
                Defendant.                 )

                                 EXHIBIT 16.2.3

      DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE NO. 2
              TO PRECLUDE TESTIMONY REGARDING
            SPECIFIC INTENT TO INDUCE INFRINGEMENT
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1184 of 1189 PageID #: 20352




         Par’s opposition confirms exclusion is warranted.

         First, Par contends its experts “were not required to opine” on Eagle’s intent,

   and “it would have been improper for them to do so.” (Opp’n at 1.) In that case, there

   is no question Dr. Kirsch’s opinions should be excluded. And providing such

   opinions for the first time in reply, which Par acknowledges (id.), is even worse. If

   Dr. Kirsch’s intent opinion is appropriate, it should have been disclosed in his

   opening report.

         Second, Par attempts to retroactively recreate its belated intent theory―that

   Eagle “knows”                                                          ―by cobbling

   together disparate “facts” from contentions and multiple opening reports. (Id.) But

   Par identifies no disclosure linking the “facts” it allegedly “properly disclosed” to

   intent. Neither its contentions nor opening reports ever discussed intent. (Mot. at 1.)

   Par knew of Eagle’s release specifications                               (Opp’n at 3),

   yet never mentioned them in its contentions or opening reports, much less to show

   Eagle’s intent.

         Third, Par notes “Eagle never moved to strike [Dr. Kirsch’s] opinions and

   took his deposition.” (Opp’n at 1.) But the same applies to the opinions Par seeks to

   exclude. (Par’s Mot. Limine No. 1.) And in contrast to Eagle’s experts, Par’s experts

   refused to explain their opinions on intent or the underlying facts Par identifies.

   (Mot. at 2-3; Ex. 5 at 145:11-153:5.) Thus, Eagle was unable to investigate Par’s
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1185 of 1189 PageID #: 20353




   untimely theory. Nor does Par propose how Eagle’s prejudice could otherwise be

   cured. (Opp’n at 3-4.)




                                         2
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1186 of 1189 PageID #: 20354




    Date: May 11, 2020              POTTER ANDERSON & CORROON LLP
                                    By: /s/ Bindu A. Palapura
                                           David E. Moore (#3983)
                                           Bindu A. Palapura (#5370)
                                           Stephanie E. O’Byrne (#4446)
                                           Jennifer Penberthy Buckley (#6264)
                                           Hercules Plaza, 6th Floor
                                           1313 N. Market Street
                                           Wilmington, DE 19801
                                           Tel: (302) 984-6000
                                           dmoore@potteranderson.com
                                           bpalapura@potteranderson.com
                                           sobyrne@potteranderson.com
                                           jbuckley@potteranderson.com

                                    OF COUNSEL:

                                          Jay P. Lefkowitz, P.C.
                                          Jeanna M. Wacker
                                          Benjamin A. Lasky
                                          Sam Kwon
                                          Christopher J. Citro
                                          Matthew Lembo
                                          Ashley Cade
                                          KIRKLAND &ELLIS LLP
                                          601 Lexington Avenue
                                          New York, NY 10022
                                          Tel: (212) 446-4800

                                          Bryan S. Hales
                                          300 North LaSalle
                                          Chicago, IL 60654
                                          Tel: (312) 862-2000

                                          Attorneys for Defendant Eagle
                                          Pharmaceuticals Inc.
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1187 of 1189 PageID #: 20355




                               CERTIFICATION OF COMPLIANCE

          The foregoing document complies with the type-volume limitation of this Court’s March

   2, 2020 form Scheduling Order For All Cases where Infringement is Alleged. The text of this

   brief, including footnotes, was prepared in Times New Roman, 14 point. According to the word

   processing system used to prepare it, the brief contains 250 words, excluding the case caption,

   signature block, table of contents and table of authorities.

   Date: May 11, 2020

                                                         /s/ Bindu A. Palapura__________
                                                         Bindu A. Palapura (Bar No. 5370)
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1188 of 1189 PageID #: 20356




                      EXHIBIT 5
Case 1:18-cv-00823-CFC Document 194 Filed 05/20/20 Page 1189 of 1189 PageID #: 20357




                         REDACTED
